Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 1 of 467 PageID# 29127




                               Exhibit A
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 2 of 467 PageID# 29128




                        PX-1 (proposed)
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 3 of 467 PageID# 29129
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                          Track               Copyright Registration Number              Plaintiff
                                                         Sony Music Plaintiffs
1      Alabama                        Mountain Music                     SR0000045289                     Arista Music
2      Alan Jackson                   Drive (For Daddy Gene)             SR0000311615                     Arista Music
3      Alan Jackson                   It's Five O' Clock Somewhere       SR0000340026                     Arista Music
                                      Where Were You (When the
4      Alan Jackson                   World Stopped Turning)             SR0000311615                     Arista Music
5      Alan Jackson                   www.memory                         SR0000289367                     Arista Music
6      Alicia Keys                    A Woman's Worth                    SR0000379937                     Arista Music
7      Alicia Keys                    As I Am (Intro)                    SR0000627148                     Arista Music
8      Alicia Keys                    Butterflyz                         SR0000299410                     Arista Music
9      Alicia Keys                    Caged Bird                         SR0000299410                     Arista Music
10     Alicia Keys                    Diary                              SR0000346869                     Arista Music
11     Alicia Keys                    Dragon Days                        SR0000346869                     Arista Music
12     Alicia Keys                    Every Little Bit Hurts             SR0000379937                     Arista Music
13     Alicia Keys                    Fallin'                            PA0001328763                     Arista Music
                                      Feeling U, Feeling Me
14     Alicia Keys                    (Interlude)                        SR0000346869                     Arista Music
15     Alicia Keys                    Girlfriend                         SR0000299410                     Arista Music
16     Alicia Keys                    Go Ahead                           SR0000627148                     Arista Music
17     Alicia Keys                    Goodbye                            SR0000299410                     Arista Music
18     Alicia Keys                    Harlem's Nocturne                  SR0000346869                     Arista Music
19     Alicia Keys                    Heartburn                          SR0000346869                     Arista Music
20     Alicia Keys                    I Need You                         SR0000627148                     Arista Music
21     Alicia Keys                    If I Ain't Got You                 SR0000346869                     Arista Music
22     Alicia Keys                    If I Ain't Got You (Radio Edit)    SR0000346869                     Arista Music
                                      If I Was Your Woman / Walk On
23     Alicia Keys                    By                                 SR0000346869                     Arista Music
24     Alicia Keys                    Intro Alicia's Prayer (Acappella) SR0000379937                      Arista Music
25     Alicia Keys                    Jane Doe                           SR0000299410                     Arista Music
26     Alicia Keys                    Karma                              SR0000346869                     Arista Music
27     Alicia Keys                    Lesson Learned                     SR0000627148                     Arista Music
28     Alicia Keys                    Like You'll Never See Me Again SR0000627148                         Arista Music
29     Alicia Keys                    Lovin U                            SR0000299410                     Arista Music
30     Alicia Keys                    Never Felt This Way                SR0000299410                     Arista Music
31     Alicia Keys                    No One                             SR0000627148                     Arista Music
32     Alicia Keys                    Nobody Not Really (Interlude)      SR0000346869                     Arista Music
33     Alicia Keys                    Piano & I                          SR0000299410                     Arista Music
34     Alicia Keys                    Prelude To A Kiss                  SR0000627148                     Arista Music
35     Alicia Keys                    Rock Wit U                         SR0000299410                     Arista Music
36     Alicia Keys                    Samsonite Man                      SR0000346869                     Arista Music
37     Alicia Keys                    Slow Down                          SR0000346869                     Arista Music
38     Alicia Keys                    Stolen Moments                     SR0000379937                     Arista Music
39     Alicia Keys                    Streets Of New York                SR0000379937                     Arista Music
40     Alicia Keys                    Superwoman                         SR0000627148                     Arista Music
41     Alicia Keys                    Sure Looks Good To Me              SR0000627148                     Arista Music
42     Alicia Keys                    Teenage Love Affair                SR0000627148                     Arista Music
                                      Tell You Something (Nana's
43     Alicia Keys                    Reprise)                           SR0000627148                     Arista Music
44     Alicia Keys                    The Life                           SR0000299410                     Arista Music
45     Alicia Keys                    The Thing About Love               SR0000627148                     Arista Music
46     Alicia Keys                    Troubles                           SR0000299410                     Arista Music
47     Alicia Keys                    Unbreakable                        SR0000379937                     Arista Music
48     Alicia Keys                    Waiting For Your Love              SR0000627148                     Arista Music
49     Alicia Keys                    Wake Up                            SR0000346869                     Arista Music

50     Alicia Keys                    When You Really Love Someone SR0000346869                           Arista Music




                                                              Page 1
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 4 of 467 PageID# 29130
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                           Track              Copyright Registration Number               Plaintiff
51     Alicia Keys                       Where Do We Go From Here       SR0000627148                     Arista Music
52     Alicia Keys                       Why Do I Feel So Sad           SR0000299410                     Arista Music
53     Alicia Keys                       Wild Horses                    SR0000379937                     Arista Music
54     Alicia Keys                       Wreckless Love                 SR0000627148                     Arista Music
55     Alicia Keys                       You Don't Know My Name         SR0000346869                     Arista Music
56     Alicia Keys feat. Lellow          So Simple                      SR0000346869                     Arista Music
57     Alicia Keys;Jimmy Cozier          Mr. Man                        SR0000299410                     Arista Music
       Angie Stone feat. Alicia Keys &
58     Eve                               Brotha Part II                 SR0000303830                     Arista Music
59     Avril Lavigne                     Complicated                    PA0001328757                     Arista Music
60     Avril Lavigne                     Contagious                     SR0000609671                     Arista Music
61     Avril Lavigne                     Everything Back But You        SR0000609671                     Arista Music
62     Avril Lavigne                     Fall To Pieces                 SR0000332312                     Arista Music
63     Avril Lavigne                     Forgotten                      SR0000332312                     Arista Music
64     Avril Lavigne                     Freak Out                      SR0000332312                     Arista Music
65     Avril Lavigne                     He Wasn't                      SR0000332312                     Arista Music
66     Avril Lavigne                     Hot                            SR0000609671                     Arista Music
67     Avril Lavigne                     How Does It Feel               SR0000332312                     Arista Music
68     Avril Lavigne                     I Always Get What I Want       SR0000332312                     Arista Music
69     Avril Lavigne                     I Can Do Better                SR0000609671                     Arista Music
70     Avril Lavigne                     I Don't Have To Try            SR0000609671                     Arista Music
71     Avril Lavigne                     Innocence                      SR0000609671                     Arista Music
72     Avril Lavigne                     Keep Holding On                SR0000609671                     Arista Music
73     Avril Lavigne                     My Happy Ending                SR0000332312                     Arista Music
74     Avril Lavigne                     Nobody's Home                  SR0000332312                     Arista Music
75     Avril Lavigne                     One Of Those Girls             SR0000609671                     Arista Music
76     Avril Lavigne                     Runaway                        SR0000609671                     Arista Music
77     Avril Lavigne                     Slipped Away                   SR0000332312                     Arista Music
78     Avril Lavigne                     The Best Damn Thing            SR0000609671                     Arista Music
79     Avril Lavigne                     When You're Gone               SR0000609671                     Arista Music
80     Avril Lavigne                     Who Knows                      SR0000332312                     Arista Music
81     Brad Paisley                      All I Wanted Was a Car         SR0000610946                     Arista Music
82     Brad Paisley                      Better Than This               SR0000610946                     Arista Music
83     Brad Paisley                      Easy Money                     SR0000366007                     Arista Music
84     Brad Paisley                      Flowers                        SR0000366007                     Arista Music
85     Brad Paisley                      I'll Take You Back             SR0000366007                     Arista Music
86     Brad Paisley                      I'm Still A Guy                SR0000610946                     Arista Music
87     Brad Paisley                      If Love Was a Plane            SR0000610946                     Arista Music
88     Brad Paisley                      It Did                         SR0000610946                     Arista Music
89     Brad Paisley                      Letter To Me                   SR0000610946                     Arista Music
90     Brad Paisley                      Love Is Never-Ending           SR0000366007                     Arista Music
91     Brad Paisley                      Mr. Policeman                  SR0000610946                     Arista Music
92     Brad Paisley                      Oh Love                        SR0000610946                     Arista Music
93     Brad Paisley                      Online                         SR0000610946                     Arista Music
94     Brad Paisley                      Out In The Parkin' Lot         SR0000366007                     Arista Music
95     Brad Paisley                      Out Take 3                     SR0000366007                     Arista Music
96     Brad Paisley                      Out Take 4                     SR0000366007                     Arista Music
97     Brad Paisley                      Outtake #2                     SR0000610946                     Arista Music
98     Brad Paisley                      Previously                     SR0000610946                     Arista Music
99     Brad Paisley                      Rainin' You                    SR0000366007                     Arista Music
100    Brad Paisley                      She's Everything               SR0000366007                     Arista Music
101    Brad Paisley                      Some Mistakes                  SR0000610946                     Arista Music
102    Brad Paisley                      The Uncloudy Day               SR0000366007                     Arista Music
103    Brad Paisley                      The World                      SR0000366007                     Arista Music
104    Brad Paisley                      Throttleneck                   SR0000610946                     Arista Music
105    Brad Paisley                      Ticks                          SR0000610946                     Arista Music




                                                               Page 2
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 5 of 467 PageID# 29131
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                          Track               Copyright Registration Number               Plaintiff
106    Brad Paisley                      Time Warp                       SR0000366007                     Arista Music
107    Brad Paisley                      Time Well Wasted                SR0000366007                     Arista Music
108    Brad Paisley                      Waitin' On a Woman              SR0000366007                     Arista Music
109    Brad Paisley                      When I Get Where I'm Going      SR0000366007                     Arista Music
110    Brad Paisley                      When We All Get to Heaven       SR0000610946                     Arista Music
111    Brad Paisley                      With You, Without You           SR0000610946                     Arista Music
112    Brad Paisley                      You Need a Man Around Here      SR0000366007                     Arista Music

       Brad Paisley feat. James Burton
113    and The Kung Pao Buckaroos        Cornography                     SR0000366007                     Arista Music
       Brad Paisley feat. The Kung Pao
114    Buckaroos                         Bigger Fish to Fry              SR0000610946                     Arista Music
115    Christina Aguilera                Candyman                        SR0000393677                     Arista Music
116    Citizen Cope                      107°                            SR0000395941                     Arista Music
117    Citizen Cope                      All Dressed Up                  SR0000395941                     Arista Music
118    Citizen Cope                      Awe                             SR0000395941                     Arista Music
119    Citizen Cope                      Back Together                   SR0000395941                     Arista Music
120    Citizen Cope                      Brother Lee                     SR0000395941                     Arista Music
121    Citizen Cope                      Bullet And A Target             SR0000355314                     Arista Music
122    Citizen Cope                      D'Artagnan's Theme              SR0000355314                     Arista Music
123    Citizen Cope                      Deep                            SR0000355314                     Arista Music
124    Citizen Cope                      Every Waking Moment             SR0000395941                     Arista Music
125    Citizen Cope                      Fame                            SR0000355314                     Arista Music
126    Citizen Cope                      Friendly Fire                   SR0000395941                     Arista Music
127    Citizen Cope                      Hurricane Waters                SR0000355314                     Arista Music
128    Citizen Cope                      John Lennon                     SR0000395941                     Arista Music
129    Citizen Cope                      Left For Dead                   SR0000395941                     Arista Music
130    Citizen Cope                      More Than It Seems              SR0000395941                     Arista Music
131    Citizen Cope                      My Way Home                     SR0000355314                     Arista Music
132    Citizen Cope                      Nite Becomes Day                SR0000355314                     Arista Music
133    Citizen Cope                      Pablo Picasso                   SR0000355314                     Arista Music
134    Citizen Cope                      Penitentiary                    SR0000355314                     Arista Music
135    Citizen Cope                      Sideways                        SR0000355314                     Arista Music
136    Citizen Cope                      Somehow                         SR0000395941                     Arista Music
137    Citizen Cope                      Son's Gonna Rise                SR0000355314                     Arista Music
138    Dave Matthews Band                #34                             SR0000285688                     Arista Music
139    Dave Matthews Band                #41                             SR0000212572                     Arista Music
140    Dave Matthews Band                American Baby Intro             SR0000385935                     Arista Music
141    Dave Matthews Band                Angel                           SR0000300313                     Arista Music
142    Dave Matthews Band                Ants Marching                   SR0000285688                     Arista Music
143    Dave Matthews Band                Bartender                       SR0000321902                     Arista Music
144    Dave Matthews Band                Big Eyed Fish                   SR0000321902                     Arista Music
145    Dave Matthews Band                Busted Stuff                    SR0000321902                     Arista Music
146    Dave Matthews Band                Captain                         SR0000321902                     Arista Music
147    Dave Matthews Band                Crash Into Me                   SR0000212572                     Arista Music
148    Dave Matthews Band                Crush                           SR0000257982                     Arista Music
149    Dave Matthews Band                Cry Freedom                     SR0000212572                     Arista Music
150    Dave Matthews Band                Dancing Nancies                 SR0000285688                     Arista Music
151    Dave Matthews Band                Digging a Ditch                 SR0000321902                     Arista Music
152    Dave Matthews Band                Don't Drink The Water           SR0000257982                     Arista Music
153    Dave Matthews Band                Dreamgirl                       SR0000385935                     Arista Music
154    Dave Matthews Band                Dreams of Our Fathers           SR0000300313                     Arista Music
155    Dave Matthews Band                Drive in Drive Out              SR0000212572                     Arista Music
                                         Everybody Wake Up (Our Finest
156    Dave Matthews Band                Hour Arrives)                   SR0000385935                     Arista Music
157    Dave Matthews Band                Everyday                        SR0000300313                     Arista Music




                                                               Page 3
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 6 of 467 PageID# 29132
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                           Track              Copyright Registration Number               Plaintiff
158    Dave Matthews Band          Fool to Think                     SR0000300313                     Arista Music
159    Dave Matthews Band          Grace Is Gone                     SR0000321902                     Arista Music
160    Dave Matthews Band          Grey Street                       SR0000321902                     Arista Music
161    Dave Matthews Band          Halloween                         SR0000257982                     Arista Music
162    Dave Matthews Band          Hunger For The Great Light        SR0000385935                     Arista Music
163    Dave Matthews Band          I Did It                          SR0000300313                     Arista Music
164    Dave Matthews Band          If I Had It All                   SR0000300313                     Arista Music
165    Dave Matthews Band          Jimi Thing                        SR0000285688                     Arista Music
166    Dave Matthews Band          Kit Kat Jam                       SR0000321902                     Arista Music
167    Dave Matthews Band          Let You Down                      SR0000212572                     Arista Music
168    Dave Matthews Band          Lie in Our Graves                 SR0000212572                     Arista Music
169    Dave Matthews Band          Louisiana Bayou                   SR0000385935                     Arista Music
170    Dave Matthews Band          Lover Lay Down                    SR0000285688                     Arista Music
171    Dave Matthews Band          Mother Father                     SR0000300313                     Arista Music
                                   Old Dirt Hill (Bring That Beat
172    Dave Matthews Band          Back)                             SR0000385935                     Arista Music
173    Dave Matthews Band          Out of My Hands                   SR0000385935                     Arista Music
174    Dave Matthews Band          Pantala Naga Pampa                SR0000257982                     Arista Music
175    Dave Matthews Band          Pay for What You Get              SR0000285688                     Arista Music
176    Dave Matthews Band          Pig                               SR0000257982                     Arista Music
177    Dave Matthews Band          Proudest Monkey                   SR0000212572                     Arista Music
178    Dave Matthews Band          Rapunzel                          SR0000257982                     Arista Music
179    Dave Matthews Band          Raven                             SR0000321902                     Arista Music
180    Dave Matthews Band          Rhyme & Reason                    SR0000285688                     Arista Music
181    Dave Matthews Band          Satellite                         SR0000285688                     Arista Music
182    Dave Matthews Band          Say Goodbye                       SR0000212572                     Arista Music
183    Dave Matthews Band          Sleep to Dream Her                SR0000300313                     Arista Music
184    Dave Matthews Band          Smooth Rider                      SR0000385935                     Arista Music
185    Dave Matthews Band          So Much To Say                    SR0000212572                     Arista Music
186    Dave Matthews Band          So Right                          SR0000300313                     Arista Music
187    Dave Matthews Band          Spoon                             SR0000257982                     Arista Music
188    Dave Matthews Band          Stand Up (For It)                 SR0000385935                     Arista Music
189    Dave Matthews Band          Stay (Wasting Time)               SR0000257982                     Arista Music
190    Dave Matthews Band          Steady as We Go                   SR0000385935                     Arista Music
191    Dave Matthews Band          Stolen Away on 55th & 3rd         SR0000385935                     Arista Music
192    Dave Matthews Band          The Best of What's Around         SR0000285688                     Arista Music
193    Dave Matthews Band          The Dreaming Tree                 SR0000257982                     Arista Music
194    Dave Matthews Band          The Last Stop                     SR0000257982                     Arista Music
195    Dave Matthews Band          The Space Between                 SR0000300313                     Arista Music
196    Dave Matthews Band          The Stone                         SR0000257982                     Arista Music
197    Dave Matthews Band          Too Much                          SR0000212572                     Arista Music
198    Dave Matthews Band          Tripping Billies                  SR0000212572                     Arista Music
199    Dave Matthews Band          Two Step                          SR0000212572                     Arista Music
200    Dave Matthews Band          Typical Situation                 SR0000285688                     Arista Music
201    Dave Matthews Band          Warehouse                         SR0000285688                     Arista Music
202    Dave Matthews Band          What Would You Say                SR0000285688                     Arista Music
203    Dave Matthews Band          What You Are                      SR0000300313                     Arista Music
204    Dave Matthews Band          When The World Ends               SR0000300313                     Arista Music
205    Dave Matthews Band          Where Are You Going               SR0000321902                     Arista Music
206    Dave Matthews Band          You Might Die Trying              SR0000385935                     Arista Music
207    Dave Matthews Band          You Never Know                    SR0000321902                     Arista Music
208    Diamond Rio                 Beautiful Mess                    SR0000319527                     Arista Music
209    Etta James                  Crawlin' King Snake               SR0000356724                     Arista Music
210    Etta James                  I'll Be Seeing You                SR0000187947                     Arista Music
211    Etta James                  I've Been Lovin' You Too Long     SR0000279857                     Arista Music
212    Etta James                  If I Had Any Pride Left At All    SR0000279857                     Arista Music




                                                            Page 4
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 7 of 467 PageID# 29133
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                              Track              Copyright Registration Number              Plaintiff

213    Etta James                         It's a Man's Man's Man's World   SR0000386246                    Arista Music
214    Etta James                         Strongest Weakness               SR0000339597                    Arista Music
215    Etta James                         The Blues Is My Business         SR0000339597                    Arista Music
216    Etta James                         The Man I Love                   SR0000187947                    Arista Music
217    Etta James                         The Very Thought Of You          SR0000187947                    Arista Music
218    Etta James                         Try a Little Tenderness          SR0000270247                    Arista Music
219    Heather Headley                    Am I Worth It                    SR0000382683                    Arista Music
220    Heather Headley                    Back When It Was                 SR0000382683                    Arista Music
221    Heather Headley                    Change                           SR0000382683                    Arista Music
222    Heather Headley                    I Didn't Mean To                 SR0000382683                    Arista Music
223    Heather Headley                    In My Mind                       SR0000382683                    Arista Music
224    Heather Headley                    Losing You                       SR0000382683                    Arista Music
225    Heather Headley                    Me Time                          SR0000382683                    Arista Music
226    Heather Headley                    The Letter                       SR0000382683                    Arista Music
227    Heather Headley                    Wait A Minute                    SR0000382683                    Arista Music
228    Heather Headley                    What's Not Being Said            SR0000382683                    Arista Music
       Heather Headley featuring
229    Shaggy                             Rain                             SR0000382683                    Arista Music
       Heather Headley featuring Vybz
230    Kartel                             How Many Ways                    SR0000382683                    Arista Music
231    Hurricane Chris                    Beat In My Trunk                 SR0000620403                    Arista Music
232    Hurricane Chris                    Do Something                     SR0000620403                    Arista Music
233    Hurricane Chris                    Doin' My Thang                   SR0000620403                    Arista Music
234    Hurricane Chris                    Leaving You                      SR0000620403                    Arista Music
235    Hurricane Chris                    New Fashion                      SR0000620403                    Arista Music
236    Hurricane Chris                    Touch Me                         SR0000620403                    Arista Music
237    Hurricane Chris                    Walk Like That                   SR0000620403                    Arista Music
       Hurricane Chris featuring Big
       Poppa of Ratchet City & Bigg
238    Redd                               Bang                             SR0000620403                    Arista Music
239    Hurricane Chris featuring Boxie    Playas Rock                      SR0000620403                    Arista Music
       Hurricane Chris featuring Nicole
240    Wray                               Getting Money                    SR0000620403                    Arista Music
       Hurricane Chris featuring Nicole
241    Wray                               Momma                            SR0000620403                    Arista Music
       Hurricane Chris featuring The
       Game, Lil Boosie, Baby, E-40,
       Angie Locc of Lava House &
242    Jadakiss                           A Bay Bay (The Ratchet Remix)    SR0000620403                    Arista Music
243    Jamey Johnson                      It Was Me                        SR0000374946                    Arista Music
244    Jamey Johnson                      Redneck Side of Me               SR0000374946                    Arista Music
245    Jamie Foxx                         DJ Play A Love Song              SR0000374820                    Arista Music
246    Jamie Foxx                         Love Changes                     SR0000374820                    Arista Music
247    Jamie Foxx                         Unpredictable                    SR0000374820                    Arista Music
248    Jamie Foxx                         With You                         SR0000374820                    Arista Music
249    Jazmine Sullivan                   After The Hurricane              SR0000618093                    Arista Music
250    Jazmine Sullivan                   Bust Your Windows                SR0000618093                    Arista Music
251    Jazmine Sullivan                   Call Me Guilty                   SR0000618093                    Arista Music
252    Jazmine Sullivan                   Dream Big                        SR0000618093                    Arista Music
253    Jazmine Sullivan                   Fear                             SR0000618093                    Arista Music
254    Jazmine Sullivan                   In Love With Another Man         SR0000618093                    Arista Music
255    Jazmine Sullivan                   Lions, Tigers & Bears            SR0000618093                    Arista Music
256    Jazmine Sullivan                   Live A Lie                       SR0000618093                    Arista Music
257    Jazmine Sullivan                   My Foolish Heart                 SR0000618093                    Arista Music
258    Jazmine Sullivan                   Need U Bad                       SR0000613934                    Arista Music
259    Jazmine Sullivan                   One Night Stand                  SR0000618093                    Arista Music



                                                                 Page 5
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 8 of 467 PageID# 29134
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                       Track                 Copyright Registration Number               Plaintiff
260    Jazmine Sullivan             Switch!                           SR0000618093                     Arista Music
261    John Denver                  Annie's Song                      SR0000046358                     Arista Music
262    John Denver                  Back Home Again                   SR0000046358                     Arista Music
263    John Denver                  Calypso                           RE0000918692                     Arista Music
264    John Denver                  Darcy Farrow                      RE0000919266                     Arista Music
265    John Denver                  Fall                              RE0000919266                     Arista Music
266    John Denver                  Fly Away                          RE0000918692                     Arista Music
267    John Denver                  For Baby (For Bobbie)             RE0000919266                     Arista Music
268    John Denver                  Goodbye Again                     RE0000919266                     Arista Music

                                    Late Winter, Early Spring (When
269    John Denver                  Everybody Goes To Mexico)         RE0000919266                     Arista Music
270    John Denver                  Like a Sad Song                   RE0000918620                     Arista Music
271    John Denver                  Looking for Space                 RE0000918692                     Arista Music
272    John Denver                  Mother Nature's Son               RE0000919266                     Arista Music
273    John Denver                  Prisoners                         RE0000919266                     Arista Music
274    John Denver                  Rocky Mountain High               RE0000919266                     Arista Music
275    John Denver                  Shanghai Breezes                  SR0000039874                     Arista Music
276    John Denver                  Spring                            RE0000919266                     Arista Music
277    John Denver                  Summer                            RE0000919266                     Arista Music
278    John Denver                  Sweet Surrender                   RE0000919475                     Arista Music
279    John Denver                  Thank God I'm a Country Boy       SR0000046358                     Arista Music
280    John Denver                  Wild Montana Skies                SR0000049211                     Arista Music
281    John Denver                  Winter                            RE0000919266                     Arista Music
282    Kenny Chesney                All I Need To Know                SR0000208984                     Arista Music
                                    All I Want For Christmas Is A
283    Kenny Chesney                Real Good Tan                     SR0000333554                     Arista Music
284    Kenny Chesney                Back Where I Come From            SR0000277700                     Arista Music
285    Kenny Chesney                Baptism                           SR0000263302                     Arista Music
286    Kenny Chesney                Because Of Your Love              SR0000277700                     Arista Music
287    Kenny Chesney                Christmas In Dixie                SR0000333554                     Arista Music
288    Kenny Chesney                Don't Happen Twice                SR0000277700                     Arista Music
289    Kenny Chesney                Fall In Love                      SR0000208984                     Arista Music
290    Kenny Chesney                For The First Time                SR0000277700                     Arista Music
291    Kenny Chesney                How Forever Feels                 SR0000263302                     Arista Music
292    Kenny Chesney                I Lost It                         SR0000277700                     Arista Music
293    Kenny Chesney                I'll Be Home For Christmas        SR0000333554                     Arista Music
294    Kenny Chesney                Jingle Bells                      SR0000333554                     Arista Music
295    Kenny Chesney                Just A Kid                        SR0000333554                     Arista Music
296    Kenny Chesney                Me And You                        SR0000208984                     Arista Music
297    Kenny Chesney                O Little Town Of Bethlehem        SR0000333554                     Arista Music
298    Kenny Chesney                Pretty Paper                      SR0000333554                     Arista Music
299    Kenny Chesney                She Thinks My Tractor's Sexy      SR0000263302                     Arista Music
300    Kenny Chesney                She's Got It All                  SR0000238371                     Arista Music
301    Kenny Chesney                Silent Night                      SR0000333554                     Arista Music
302    Kenny Chesney                Silver Bells                      SR0000333554                     Arista Music
303    Kenny Chesney                Thank God For Kids                SR0000333554                     Arista Music
304    Kenny Chesney                That's Why I'm Here               SR0000238371                     Arista Music
                                    The Angel At The Top Of My
305    Kenny Chesney                Tree                              SR0000333554                     Arista Music
306    Kenny Chesney                The Tin Man                       SR0000208984                     Arista Music
307    Kenny Chesney                When I Close My Eyes              SR0000238371                     Arista Music
308    Kenny Chesney                You Had Me From Hello             SR0000263302                     Arista Music
309    Kings Of Leon                California Waiting                SR0000330401                     Arista Music
310    Kings Of Leon                Holy Roller Novocaine             SR0000330401                     Arista Music
311    Kings Of Leon                Molly's Chambers                  SR0000330401                     Arista Music




                                                            Page 6
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 9 of 467 PageID# 29135
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                        Track                Copyright Registration Number               Plaintiff
312    Kings Of Leon                Wasted Time                       SR0000330401                     Arista Music
313    Kings Of Leon                Wicker Chair                      SR0000330401                     Arista Music
314    Luther Vandross              I'd Rather                        SR0000298047                     Arista Music
315    Luther Vandross              Take You Out                      SR0000298047                     Arista Music
316    Mario                        Let Me Love You                   SR0000363091                     Arista Music
317    SWV                          Anything                          SR0000146905                     Arista Music
318    SWV                          Blak Pudd'n                       SR0000146905                     Arista Music
319    SWV                          Can We                            SR0000249300                     Arista Music
320    SWV                          Come And Get Some                 SR0000249300                     Arista Music
321    SWV                          Coming Home                       SR0000146905                     Arista Music
322    SWV                          Downtown                          SR0000146905                     Arista Music
323    SWV                          Gettin' Funky                     SR0000249300                     Arista Music
324    SWV                          Give It To Me                     SR0000146905                     Arista Music
325    SWV                          Give It Up                        SR0000249300                     Arista Music
326    SWV                          Here For You                      SR0000249300                     Arista Music
327    SWV                          I'm so into You                   SR0000146905                     Arista Music
328    SWV                          It's About Time                   SR0000146905                     Arista Music
329    SWV                          Lose Myself                       SR0000249300                     Arista Music
330    SWV                          Love Like This                    SR0000249300                     Arista Music
331    SWV                          Rain                              SR0000249300                     Arista Music
332    SWV                          Release Some Tension              SR0000249300                     Arista Music
333    SWV                          Right Here                        SR0000146905                     Arista Music
334    SWV                          SWV (In The House)                SR0000146905                     Arista Music
335    SWV                          That's What I Need                SR0000146905                     Arista Music
336    SWV                          Think You're Gonna Like It        SR0000146905                     Arista Music
337    SWV                          Weak                              SR0000146905                     Arista Music
338    SWV                          Weak (A Cappella)                 SR0000146905                     Arista Music
339    SWV                          When U Cry                        SR0000249300                     Arista Music
340    SWV                          You're Always On My Mind          SR0000146905                     Arista Music
341    SWV                          You're The One                    PA0001288814                     Arista Music
342    SWV featuring Puff Daddy     Someone                           SR0000249300                     Arista Music
343    SWV featuring Redman         Lose My Cool                      SR0000249300                     Arista Music
344    The Chieftains               Molly Ban                         SR0000344757                     Arista Music
345    Usher                        Bad Girl                          SR0000354784                     Arista Music
346    Usher                        Burn                              SR0000354784                     Arista Music
347    Usher                        Can U Handle It?                  SR0000354784                     Arista Music
348    Usher                        Caught Up                         SR0000354784                     Arista Music
349    Usher                        Confessions                       SR0000354784                     Arista Music
350    Usher                        Confessions Part II               SR0000354784                     Arista Music
351    Usher                        Do It To Me                       SR0000354784                     Arista Music
352    Usher                        Follow Me                         SR0000354784                     Arista Music
353    Usher                        Simple Things                     SR0000354784                     Arista Music
354    Usher                        Superstar                         SR0000354784                     Arista Music
355    Usher                        Take Your Hand                    SR0000354784                     Arista Music
356    Usher                        That's What It's Made For         SR0000354784                     Arista Music
357    Usher                        Throwback                         SR0000354784                     Arista Music
358    Usher                        Truth Hurts                       SR0000354784                     Arista Music
359    Usher                        Yeah!                             SR0000354784                     Arista Music
                                    Luckenbach, Texas (Back to the
360    Waylon Jennings              Basics of Love)                   RE0000919768                     Arista Music

361    Whitney Houston              Cantique De Noel (O Holy Night)   SR0000353688                     Arista Music
362    Whitney Houston              Deck the Halls / Silent Night     SR0000353688                     Arista Music
                                    Have Yourself a Merry Little
363    Whitney Houston              Christmas                         SR0000353688                     Arista Music
364    Whitney Houston              I'll Be Home for Christmas        SR0000353688                     Arista Music




                                                           Page 7
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 10 of 467 PageID# 29136
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                        Track               Copyright Registration Number             Plaintiff
 365   Whitney Houston              Little Drummer Boy              SR0000353688                   Arista Music
 366   Whitney Houston              O Come O Come Emanuel           SR0000353688                   Arista Music
 367   Whitney Houston              One Wish (For Christmas)        SR0000353688                   Arista Music
                                    The Christmas Song (Chestnuts
 368   Whitney Houston              Roasting on an Open Fire)       SR0000353688                    Arista Music
 369   Whitney Houston              The First Noel                  SR0000353688                    Arista Music
                                    Who Would Imagine A King -
 370   Whitney Houston              (From "The Preacher's Wife")    SR0000353688                    Arista Music
       Whitney Houston with The
 371   Georgia Mass Choir           Joy To The World                SR0000353688                    Arista Music
 372   Air Supply                   American Hearts                 SR0000038070                    Arista Records LLC
 373   Air Supply                   Chances                         SR0000038070                    Arista Records LLC
 374   Air Supply                   Don't Turn Me Away              SR0000027866                    Arista Records LLC
 375   Air Supply                   Having You Near Me              SR0000038070                    Arista Records LLC
 376   Air Supply                   I Can't Get Excited             SR0000038070                    Arista Records LLC
 377   Air Supply                   I Want to Give It All           SR0000027856                    Arista Records LLC
 378   Air Supply                   I'll Never Get Enough Of You    SR0000027866                    Arista Records LLC
 379   Air Supply                   I've Got Your Love              SR0000027866                    Arista Records LLC
 380   Air Supply                   Just Another Woman              SR0000038070                    Arista Records LLC
 381   Air Supply                   Keeping the Love Alive          SR0000027866                    Arista Records LLC
 382   Air Supply                   My Best Friend                  SR0000038070                    Arista Records LLC
 383   Air Supply                   Old Habits Die Hard             SR0000038070                    Arista Records LLC
 384   Air Supply                   The One That You Love           SR0000027856                    Arista Records LLC
 385   Air Supply                   This Heart Belongs To Me        SR0000027866                    Arista Records LLC
 386   Air Supply                   Tonite                          SR0000027866                    Arista Records LLC
 387   Alan Jackson                 Chasin' That Neon Rainbow       SR0000120465                    Arista Records LLC
 388   Alan Jackson                 Chattahoochee                   SR0000147716                    Arista Records LLC
 389   Alan Jackson                 Don't Rock The Jukebox          SR0000138302                    Arista Records LLC
 390   Alan Jackson                 Everything I Love               SR0000227719                    Arista Records LLC
 391   Alan Jackson                 Gone Country                    SR0000202090                    Arista Records LLC
 392   Alan Jackson                 Here In The Real World          SR0000120465                    Arista Records LLC
 393   Alan Jackson                 It Must Be Love                 SR0000303828                    Arista Records LLC
 394   Alan Jackson                 Little Bitty                    SR0000227719                    Arista Records LLC
 395   Alan Jackson                 Little Man                      SR0000295185                    Arista Records LLC
 396   Alan Jackson                 Livin' On Love                  SR0000202090                    Arista Records LLC
 397   Alan Jackson                 Midnight In Montgomery          SR0000138302                    Arista Records LLC
 398   Alan Jackson                 Pop A Top                       SR0000303828                    Arista Records LLC
 399   Alan Jackson                 Right On the Money              SR0000295185                    Arista Records LLC
                                    She's Got the Rhythm (And I
 400   Alan Jackson                 Got the Blues)                  SR0000147716                    Arista Records LLC
 401   Alan Jackson                 Tall, Tall Trees                SR0000216936                    Arista Records LLC
 402   Alan Jackson                 Who's Cheatin' Who              SR0000227719                    Arista Records LLC
 403   Annie Lennox                 Cold                            SR0000145693                    Arista Records LLC
 404   Annie Lennox                 Little Bird                     SR0000145693                    Arista Records LLC
 405   Annie Lennox                 Precious                        SR0000145683                    Arista Records LLC
 406   Annie Lennox                 Walking On Broken Glass         SR0000145693                    Arista Records LLC
 407   Annie Lennox                 Why                             SR0000145693                    Arista Records LLC
 408   Anthony Hamilton             Diamond In The Rough            SR0000625444                    Arista Records LLC
 409   Anthony Hamilton             Fallin' In Love                 SR0000625444                    Arista Records LLC
 410   Anthony Hamilton             Fine Again                      SR0000625444                    Arista Records LLC
 411   Anthony Hamilton             Hard To Breathe                 SR0000625444                    Arista Records LLC
 412   Anthony Hamilton             Her Heart                       SR0000625444                    Arista Records LLC
 413   Anthony Hamilton             I Did It For Sho                SR0000625444                    Arista Records LLC
 414   Anthony Hamilton             Please Stay                     SR0000625444                    Arista Records LLC
 415   Anthony Hamilton             Prayin' For You/Superman        SR0000625444                    Arista Records LLC
 416   Anthony Hamilton             Soul's On Fire                  SR0000625444                    Arista Records LLC




                                                           Page 8
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 11 of 467 PageID# 29137
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                        Track                Copyright Registration Number             Plaintiff
 417   Anthony Hamilton              The Day We Met                    SR0000625444                   Arista Records LLC
 418   Anthony Hamilton              The News                          SR0000625444                   Arista Records LLC
 419   Anthony Hamilton              The Point Of It All               SR0000625444                   Arista Records LLC
       Anthony Hamilton featuring
 420   David Banner                  Cool                              PA0001640157                    Arista Records LLC
 421   Avril Lavigne                 Anything But Ordinary             SR0000312786                    Arista Records LLC
 422   Avril Lavigne                 I'm with You                      SR0000312786                    Arista Records LLC
 423   Avril Lavigne                 Losing Grip                       SR0000312786                    Arista Records LLC
 424   Avril Lavigne                 Mobile                            SR0000312786                    Arista Records LLC
 425   Avril Lavigne                 Naked                             SR0000312786                    Arista Records LLC
 426   Avril Lavigne                 Nobody's Fool                     SR0000312786                    Arista Records LLC
 427   Avril Lavigne                 Sk8er Boi                         SR0000312786                    Arista Records LLC
 428   Avril Lavigne                 Things I'll Never Say             SR0000312786                    Arista Records LLC
 429   Avril Lavigne                 Tomorrow                          SR0000312786                    Arista Records LLC
 430   Brandy                        Sittin' Up In My Room             SR0000219539                    Arista Records LLC
 431   Brooks & Dunn                 Boot Scootin' Boogie              SR0000140290                    Arista Records LLC
 432   John Williams                 March from 1941                   SR0000019891                    Arista Records LLC
 433   Kenny G                       Against Doctor's Orders           SR0000135107                    Arista Records LLC
 434   Kenny G                       Brazil                            SR0000321704                    Arista Records LLC
 435   Kenny G                       Desafinado                        SR0000289898                    Arista Records LLC
 436   Kenny G                       Havana                            SR0000236228                    Arista Records LLC
                                     Have Yourself a Merry Little
 437   Kenny G                       Christmas                         SR0000206848                    Arista Records LLC
 438   Kenny G                       I'm in the Mood for Love          SR0000399076                    Arista Records LLC
 439   Kenny G                       It Had To Be You                  SR0000399076                    Arista Records LLC
 440   Kenny G                       Loving You                        SR0000248755                    Arista Records LLC
                                     Medley: Deck the Halls / The
 441   Kenny G                       Twelve Days of Christmas          SR0000322511                    Arista Records LLC
 442   Kenny G                       Round Midnight                    SR0000289898                    Arista Records LLC
 443   Kenny G                       Sade                              SR0000079028                    Arista Records LLC
 444   Kenny G                       Silhouette                        SR0000135107                    Arista Records LLC
 445   Kenny G                       Slip of the Tongue                SR0000079028                    Arista Records LLC
 446   Kenny G                       Songbird                          SR0000079028                    Arista Records LLC
 447   Kenny G                       The Champion's Theme              SR0000236228                    Arista Records LLC
 448   Kenny G                       The Look Of Love                  SR0000289898                    Arista Records LLC
 449   Kenny G                       The Moment                        SR0000236228                    Arista Records LLC
 450   Kenny G                       Theme from "Dying Young"          SR0000263707                    Arista Records LLC
 451   Monica featuring OutKast      Gone Be Fine                      SR0000263982                    Arista Records LLC
                                     A Life In The of Benjamin Andre
 452   OutKast                       (Incomplete)                      SR0000340520                    Arista Records LLC
                                     Da Art of Storytellin' (Pt. 1)
 453   OutKast                       (Explicit)                        SR0000264092                    Arista Records LLC
                                     Da Art of Storytellin' (Pt. 2)
 454   OutKast                       (Explicit)                        SR0000264092                    Arista Records LLC
 455   OutKast                       Return of the "G" (Explicit)      SR0000264092                    Arista Records LLC
       OutKast featuring George
 456   Clinton                       Synthesizer (Explicit)            SR0000264092                    Arista Records LLC
 457   P!nk                          18 Wheeler                        SR0000326672                    Arista Records LLC
 458   P!nk                          Dear Diary                        SR0000326672                    Arista Records LLC
 459   P!nk                          Don't Let Me Get Me               SR0000326672                    Arista Records LLC
 460   P!nk                          Eventually                        SR0000326672                    Arista Records LLC
 461   P!nk                          Family Portrait                   SR0000326672                    Arista Records LLC
 462   P!nk                          Get The Party Started             SR0000326672                    Arista Records LLC
 463   P!nk                          God Is A DJ                       SR0000345431                    Arista Records LLC
 464   P!nk                          Gone to California                SR0000326672                    Arista Records LLC
 465   P!nk                          Just Like A Pill                  SR0000326672                    Arista Records LLC




                                                              Page 9
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 12 of 467 PageID# 29138
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                              Track               Copyright Registration Number               Plaintiff
 466   P!nk                              Lonely Girl                      SR0000326672                     Arista Records LLC
 467   P!nk                              Misery                           SR0000326672                     Arista Records LLC
 468   P!nk                              Missunaztood                     SR0000326672                     Arista Records LLC
 469   P!nk                              My Vietnam                       SR0000326672                     Arista Records LLC
 470   P!nk                              Numb                             SR0000326672                     Arista Records LLC
 471   P!nk                              Trouble                          SR0000344428                     Arista Records LLC
 472   Paula DeAnda                      Breathe                          SR0000393631                     Arista Records LLC
 473   Paula DeAnda                      Doing Too Much                   SR0000393631                     Arista Records LLC
 474   Paula DeAnda                      Easy                             SR0000393631                     Arista Records LLC
 475   Paula DeAnda                      Footprints On My Heart           SR0000393631                     Arista Records LLC
 476   Paula DeAnda                      Good Girl                        SR0000393631                     Arista Records LLC
 477   Paula Deanda                      I'll Be Down For You             SR0000393631                     Arista Records LLC
 478   Paula DeAnda                      Overloved                        SR0000393631                     Arista Records LLC
 479   Paula DeAnda                      So Cold                          SR0000393631                     Arista Records LLC
 480   Paula DeAnda                      When It Was Me                   SR0000393631                     Arista Records LLC
 481   Paula DeAnda feat. The Dey        Walk Away (Remember Me)          SR0000393631                     Arista Records LLC

 482   Paula DeAnda featuring Ak'Sent    Clap Ta This                     SR0000393631                     Arista Records LLC
 483   Paula DeAnda featuring P.B.       Let's Go Out Tonight             SR0000393631                     Arista Records LLC
 484   Paula DeAnda featuring V Nice     Wanna Be With You                SR0000393631                     Arista Records LLC
 485   RUN-DMC                           Beats to the Rhyme               SR0000124365                     Arista Records LLC
 486   RUN-DMC                           Down With The King               SR0000291221                     Arista Records LLC
 487   RUN-DMC                           Faces                            SR0000124852                     Arista Records LLC
 488   RUN-DMC                           Hit It Run                       SR0000124846                     Arista Records LLC
 489   RUN-DMC                           I'm Not Going Out Like That      SR0000124365                     Arista Records LLC
 490   RUN-DMC                           It's Like That                   SR0000044959                     Arista Records LLC
 491   RUN-DMC                           It's Tricky                      SR0000124846                     Arista Records LLC
 492   RUN-DMC                           King Of Rock                     SR0000124851                     Arista Records LLC
 493   RUN-DMC                           Mary, Mary                       SR0000124365                     Arista Records LLC
 494   RUN-DMC                           My Adidas                        SR0000124846                     Arista Records LLC
 495   RUN-DMC                           Run's House                      SR0000124365                     Arista Records LLC
 496   RUN-DMC                           What's It All About              SR0000124852                     Arista Records LLC
 497   RUN-DMC                           You Be Illin'                    SR0000124846                     Arista Records LLC
 498   RUN-DMC                           You Talk Too Much                SR0000124851                     Arista Records LLC
 499   Santana                           (Da Le) Yaleo                    SR0000289833                     Arista Records LLC
 500   Santana                           Africa Bamba                     SR0000289833                     Arista Records LLC
 501   Santana                           Corazon Espinado                 SR0000289833                     Arista Records LLC
 502   Santana                           El Farol                         SR0000289833                     Arista Records LLC
 503   Santana                           Maria Maria                      SR0000289833                     Arista Records LLC
 504   Santana                           Migra                            SR0000289833                     Arista Records LLC
 505   Santana                           Primavera                        SR0000289833                     Arista Records LLC
 506   Santana                           Put Your Lights On               SR0000289833                     Arista Records LLC
 507   Santana                           Smooth                           SR0000289833                     Arista Records LLC
       Santana feat. Dave Matthews &
 508   Carter Beauford                   Love Of My Life                  SR0000289833                     Arista Records LLC
       Santana featuring Eagle-Eye
 509   Cherry                            Wishing It Was                   SR0000289833                     Arista Records LLC
       Santana featuring Lauryn Hill &
 510   Cee-Lo                            Do You Like The Way              SR0000289833                     Arista Records LLC
 511   Sarah McLachlan                   Adia                             SR0000243027                     Arista Records LLC
 512   Sarah McLachlan                   Ben's Song                       SR0000137750                     Arista Records LLC
 513   Sarah McLachlan                   Building A Mystery               SR0000243027                     Arista Records LLC
 514   Sarah McLachlan                   Drawn to the Rhythm              SR0000140285                     Arista Records LLC
 515   Sarah McLachlan                   Fallen                           SR0000345432                     Arista Records LLC
 516   Sarah McLachlan                   Fumbling Towards Ecstasy         SR0000200152                     Arista Records LLC
 517   Sarah McLachlan                   Good Enough                      SR0000200152                     Arista Records LLC




                                                                Page 10
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 13 of 467 PageID# 29139
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                             Track              Copyright Registration Number               Plaintiff
 518   Sarah McLachlan                   Hold On                         SR0000200152                     Arista Records LLC
 519   Sarah Mclachlan                   I Will Remember You             SR0000219471                     Arista Records LLC
 520   Sarah McLachlan                   Ice Cream                       SR0000200152                     Arista Records LLC
 521   Sarah McLachlan                   Into the Fire                   SR0000140285                     Arista Records LLC
 522   Sarah McLachlan                   Mercy                           SR0000140285                     Arista Records LLC
 523   Sarah McLachlan                   Possession                      SR0000200152                     Arista Records LLC
 524   Sarah McLachlan                   Push                            SR0000345432                     Arista Records LLC
 525   Sarah McLachlan                   Steaming                        SR0000137750                     Arista Records LLC
 526   Sarah McLachlan                   Stupid                          SR0000345432                     Arista Records LLC
 527   Sarah McLachlan                   Sweet Surrender                 SR0000243027                     Arista Records LLC
 528   Sarah McLachlan                   The Path of Thorns (Terms)      SR0000140285                     Arista Records LLC
 529   Sarah McLachlan                   Vox                             SR0000137750                     Arista Records LLC
 530   Sarah McLachlan                   World On Fire                   SR0000345432                     Arista Records LLC
 531   The Alan Parsons Project          Any Other Day                   SR0000609687                     Arista Records LLC
 532   The Alan Parsons Project          Children Of The Moon            SR0000037591                     Arista Records LLC
 533   The Alan Parsons Project          Eye In The Sky                  SR0000037591                     Arista Records LLC
 534   The Alan Parsons Project          Eye Pieces                      SR0000609687                     Arista Records LLC
 535   The Alan Parsons Project          Gemini                          SR0000037591                     Arista Records LLC
 536   The Alan Parsons Project          Mammagamma                      SR0000037591                     Arista Records LLC
 537   The Alan Parsons Project          Old & Wise                      SR0000609687                     Arista Records LLC
 538   The Alan Parsons Project          Old and Wise                    SR0000037591                     Arista Records LLC
 539   The Alan Parsons Project          Psychobabble                    SR0000037591                     Arista Records LLC
 540   The Alan Parsons Project          Silence and I                   SR0000037591                     Arista Records LLC
 541   The Alan Parsons Project          SIRIUS                          SR0000037591                     Arista Records LLC
 542   The Alan Parsons Project          Step By Step                    SR0000037591                     Arista Records LLC
 543   The Alan Parsons Project          The Naked Eye                   SR0000609687                     Arista Records LLC
                                         You're Gonna Get Your Fingers
 544   The Alan Parsons Project          Burned                          SR0000037591                     Arista Records LLC
 545   Whitney Houston                   Didn't We Almost Have It All    SR0000089966                     Arista Records LLC
 546   Whitney Houston                   Exhale                          SR0000219539                     Arista Records LLC
 547   Whitney Houston                   Get It Back                     SR0000298453                     Arista Records LLC
 548   Whitney Houston                   Greatest Love Of All            SR0000060716                     Arista Records LLC
 549   Whitney Houston                   Heartbreak Hotel                SR0000298453                     Arista Records LLC
 550   Whitney Houston                   How Will I Know                 SR0000060716                     Arista Records LLC
 551   Whitney Houston                   I Bow Out                       SR0000298453                     Arista Records LLC
 552   Whitney Houston                   I Have Nothing                  SR0000152583                     Arista Records LLC
 553   Whitney Houston                   I Learned From The Best         SR0000298453                     Arista Records LLC

 554   Whitney Houston                   I Wanna Dance With Somebody     SR0000089966                     Arista Records LLC
 555   Whitney Houston                   I Was Made To Love Him          SR0000298453                     Arista Records LLC
 556   Whitney Houston                   I Will Always Love You          SR0000152583                     Arista Records LLC
 557   Whitney Houston                   I'm Every Woman                 SR0000152583                     Arista Records LLC
 558   Whitney Houston                   I'm Your Baby Tonight           SR0000129257                     Arista Records LLC
 559   Whitney Houston                   If I Told You That              SR0000298453                     Arista Records LLC
 560   Whitney Houston                   In My Business                  SR0000298453                     Arista Records LLC
 561   Whitney Houston                   It's Not Right But It's Okay    SR0000298453                     Arista Records LLC
 562   Whitney Houston                   My Love Is Your Love            SR0000298453                     Arista Records LLC
 563   Whitney Houston                   Oh Yes                          SR0000298453                     Arista Records LLC
 564   Whitney Houston                   One Moment In Time              SR0000097640                     Arista Records LLC
 565   Whitney Houston                   Run To You                      SR0000152583                     Arista Records LLC
 566   Whitney Houston                   Saving All My Love For You      SR0000060716                     Arista Records LLC
 567   Whitney Houston                   So Emotional                    SR0000089966                     Arista Records LLC
 568   Whitney Houston                   Until You Come Back             SR0000298453                     Arista Records LLC
 569   Whitney Houston                   When You Believe                SR0000298453                     Arista Records LLC
 570   Whitney Houston                   Where Do Broken Hearts Go       SR0000089966                     Arista Records LLC
 571   Whitney Houston                   You'll Never Stand Alone        SR0000298453                     Arista Records LLC




                                                               Page 11
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 14 of 467 PageID# 29140
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                         Track                  Copyright Registration Number              Plaintiff
 572   Ciara                          Bang It Up                           SR0000404728                     LaFace Records LLC
 573   Ciara                          Go Girl                              PA0001640177                     LaFace Records LLC
 574   Ciara                          I Proceed                            SR0000404728                     LaFace Records LLC
 575   Ciara                          Make It Last Forever                 SR0000404728                     LaFace Records LLC
 576   Ciara                          My Love                              SR0000404728                     LaFace Records LLC
 577   Ciara                          Promise                              SR0000404728                     LaFace Records LLC
 578   Ciara feat. Lil Jon            That's Right                         SR0000404728                     LaFace Records LLC
                                      13th Floor / Growing Old
 579   OutKast                        (Explicit)                           SR0000233296                     LaFace Records LLC
 580   OutKast                        13th Floor/Growing Old               SR0000233296                     LaFace Records LLC
 581   OutKast                        ATLiens                              SR0000233296                     LaFace Records LLC
 582   OutKast                        B.O.B. (Explicit)                    SR0000306741                     LaFace Records LLC
 583   OutKast                        Babylon                              SR0000233296                     LaFace Records LLC
 584   OutKast                        Decatur Psalm                        SR0000233296                     LaFace Records LLC
 585   OutKast                        E.T. (Extraterrestrial)              SR0000233296                     LaFace Records LLC
 586   OutKast                        E.T. (Extraterrestrial) (Explicit)   SR0000233296                     LaFace Records LLC
 587   OutKast                        Elevators                            SR0000233296                     LaFace Records LLC
 588   OutKast                        Elevators (Me & You)                 SR0000233296                     LaFace Records LLC
 589   OutKast                        Funkin' Around                       SR0000326671                     LaFace Records LLC
 590   OutKast                        Hollywood Divorce                    SR0000395944                     LaFace Records LLC
 591   OutKast                        Jazzy Belle (Explicit)               SR0000233296                     LaFace Records LLC
 592   OutKast                        Mainstream (Explicit)                SR0000233296                     LaFace Records LLC
 593   OutKast                        Millennium                           SR0000233296                     LaFace Records LLC
 594   OutKast                        Morris Brown                         SR0000395944                     LaFace Records LLC
 595   OutKast                        Movin' Cool (The After Party)        SR0000326671                     LaFace Records LLC
 596   OutKast                        Ms. Jackson                          SR0000306741                     LaFace Records LLC
 597   OutKast                        Ova Da Wudz                          SR0000233296                     LaFace Records LLC
 598   OutKast                        So Fresh, So Clean                   SR0000306741                     LaFace Records LLC
 599   OutKast                        The Whole World                      SR0000309898                     LaFace Records LLC
 600   OutKast                        Wailin'                              SR0000233296                     LaFace Records LLC
 601   Outkast                        Wailin' (Explicit)                   SR0000233296                     LaFace Records LLC
 602   OutKast                        Wheelz of Steel                      SR0000233296                     LaFace Records LLC
 603   OutKast                        You May Die                          SR0000233296                     LaFace Records LLC
 604   P!nk                           Ave Mary A                           SR0000619959                     LaFace Records LLC
 605   P!nk                           Crystal Ball                         SR0000619959                     LaFace Records LLC
 606   P!nk                           Funhouse                             SR0000619959                     LaFace Records LLC
 607   P!nk                           Glitter In The Air                   SR0000619959                     LaFace Records LLC
 608   P!nk                           It's All Your Fault                  SR0000619959                     LaFace Records LLC
                                      Leave Me Alone (I'm Lonely)
 609   P!nk                           (Explicit)                           SR0000403184                     LaFace Records LLC
 610   P!nk                           Mean                                 SR0000619959                     LaFace Records LLC
 611   P!nk                           Mean (Explicit)                      SR0000619959                     LaFace Records LLC
 612   P!nk                           Most Girls                           SR0000279958                     LaFace Records LLC
 613   P!nk                           Nobody Knows                         SR0000395942                     LaFace Records LLC
 614   P!nk                           One Foot Wrong                       SR0000619959                     LaFace Records LLC
 615   P!nk                           There You Go                         SR0000279958                     LaFace Records LLC
                                      U + Ur Hand (Main
 616   P!nk                           Version/Clean) (Clean Version)       SR0000395942                     LaFace Records LLC
 617   P!nk                           Who Knew                             SR0000395942                     LaFace Records LLC
                                      Dear Mr. President Featuring
 618   P!nk                           Indigo Girls                         SR0000395942                     LaFace Records LLC
 619   TLC                            Can I Get a Witness-Interlude        SR0000198743                     LaFace Records LLC
 620   TLC                            Case Of The Fake People              SR0000198743                     LaFace Records LLC
 621   TLC                            CrazySexyCool-Interlude              SR0000198743                     LaFace Records LLC
 622   TLC                            Creep                                SR0000198743                     LaFace Records LLC
 623   TLC                            Diggin' on You                       SR0000198743                     LaFace Records LLC




                                                                Page 12
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 15 of 467 PageID# 29141
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                           Track                Copyright Registration Number              Plaintiff
 624   TLC                            If I Was Your Girlfriend           SR0000198743                     LaFace Records LLC
 625   TLC                            Intermission-lude                  SR0000198743                     LaFace Records LLC
 626   TLC                            Intro-Iude                         SR0000198743                     LaFace Records LLC
 627   TLC                            Kick Your Game                     SR0000198743                     LaFace Records LLC
 628   TLC                            Let's Do It Again                  SR0000198743                     LaFace Records LLC
 629   TLC                            Sexy-Interlude                     SR0000198743                     LaFace Records LLC
                                      Sumthin' Wicked This Way
 630   TLC                            Comes                              SR0000198743                     LaFace Records LLC
 631   TLC                            Switch                             SR0000198743                     LaFace Records LLC
 632   TLC                            Take Our Time                      SR0000198743                     LaFace Records LLC
 633   TLC                            Waterfalls                         SR0000198743                     LaFace Records LLC
 634   Usher                          Appetite                           SR0000620940                     LaFace Records LLC
 635   Usher                          Bedtime                            SR0000257730                     LaFace Records LLC
 636   Usher                          Before I Met You                   SR0000620940                     LaFace Records LLC
 637   Usher                          Can U Help Me                      SR0000307207                     LaFace Records LLC
 638   Usher                          Come Back                          SR0000257730                     LaFace Records LLC
 639   Usher                          Here I Stand                       SR0000620940                     LaFace Records LLC
 640   Usher                          His Mistakes                       SR0000620940                     LaFace Records LLC
 641   Usher                          Hottest Thing                      SR0000307207                     LaFace Records LLC
 642   Usher                          How Do I Say                       SR0000307207                     LaFace Records LLC
 643   Usher                          I Can't Let U Go                   SR0000307207                     LaFace Records LLC
 644   Usher                          I Will                             SR0000257730                     LaFace Records LLC
 645   Usher                          If I Want To                       SR0000307207                     LaFace Records LLC
 646   Usher                          Intro                              SR0000620940                     LaFace Records LLC
 647   Usher                          Just Like Me                       SR0000257730                     LaFace Records LLC
 648   Usher                          Lifetime                           SR0000620940                     LaFace Records LLC
 649   Usher                          Love In This Club, Part II         SR0000620940                     LaFace Records LLC
 650   Usher                          Love You Gently                    SR0000620940                     LaFace Records LLC
 651   Usher                          Moving Mountains                   SR0000620940                     LaFace Records LLC
 652   Usher                          My Way                             SR0000257730                     LaFace Records LLC
 653   Usher                          Nice & Slow                        SR0000257730                     LaFace Records LLC
 654   Usher                          One Day You'll Be Mine             SR0000257730                     LaFace Records LLC
 655   Usher                          Prayer For You Interlude           SR0000620940                     LaFace Records LLC
 656   Usher                          Something Special                  SR0000620940                     LaFace Records LLC
 657   Usher                          This Ain't Sex                     SR0000620940                     LaFace Records LLC
 658   Usher                          Trading Places                     SR0000620940                     LaFace Records LLC
 659   Usher                          Twork It Out                       SR0000307207                     LaFace Records LLC
 660   Usher                          U Don't Have to Call (Explicit)    SR0000307207                     LaFace Records LLC
 661   Usher                          U Got It Bad                       SR0000307207                     LaFace Records LLC
 662   Usher                          U Remind Me                        SR0000307207                     LaFace Records LLC
 663   Usher                          What's A Man To Do                 SR0000620940                     LaFace Records LLC
 664   Usher                          Will Work For Love                 SR0000620940                     LaFace Records LLC
 665   Usher                          Without U                          SR0000307207                     LaFace Records LLC
 666   Usher                          You Make Me Wanna...               SR0000257730                     LaFace Records LLC
 667   Usher feat. Jay-Z              Best Thing                         SR0000620940                     LaFace Records LLC
 668   Usher feat. Monica             Slow Jam                           SR0000257730                     LaFace Records LLC
 669   Usher feat. will.i.am          What's Your Name                   SR0000620940                     LaFace Records LLC
 670   Casting Crowns                 Always Enough - Demo               SR0000643694                     Provident Label Group, LLC
 671   Casting Crowns                 And Now My Lifesong Sings          SR0000375845                     Provident Label Group, LLC
 672   Casting Crowns                 At Your Feet                       SR0000643694                     Provident Label Group, LLC
 673   Casting Crowns                 Blessed Redeemer                   SR0000643694                     Provident Label Group, LLC
 674   Casting Crowns                 Does Anybody Hear Her              SR0000375845                     Provident Label Group, LLC
 675   Casting Crowns                 Father, Spirit, Jesus              SR0000375845                     Provident Label Group, LLC
 676   Casting Crowns                 Holy One                           SR0000643694                     Provident Label Group, LLC
                                      If We've Ever Needed You -
 677   Casting Crowns                 Demo                               SR0000643694                     Provident Label Group, LLC




                                                               Page 13
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 16 of 467 PageID# 29142
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                         Track                Copyright Registration Number               Plaintiff
 678   Casting Crowns              In Me (Demo)                       SR0000375845                     Provident Label Group, LLC
 679   Casting Crowns              Jesus, Hold Me Now - Demo          SR0000643694                     Provident Label Group, LLC
 680   Casting Crowns              Joyful, Joyful                     SR0000643694                     Provident Label Group, LLC
 681   Casting Crowns              Lifesong                           SR0000375845                     Provident Label Group, LLC
 682   Casting Crowns              Love Them Like Jesus (Demo)        SR0000375845                     Provident Label Group, LLC
 683   Casting Crowns              Mercy                              SR0000643694                     Provident Label Group, LLC
 684   Casting Crowns              Praise You In This Storm           SR0000375845                     Provident Label Group, LLC
 685   Casting Crowns              Prodigal                           SR0000375845                     Provident Label Group, LLC
 686   Casting Crowns              Set Me Free                        SR0000375845                     Provident Label Group, LLC
 687   Casting Crowns              Shadow Of Your Wings               SR0000643694                     Provident Label Group, LLC
 688   Casting Crowns              Stained Glass Masquerade           SR0000375845                     Provident Label Group, LLC
 689   Casting Crowns              To Know You - Demo                 SR0000643694                     Provident Label Group, LLC
 690   Casting Crowns              Until The Whole World Hears        SR0000643694                     Provident Label Group, LLC
 691   Casting Crowns              While You Were Sleeping            SR0000375845                     Provident Label Group, LLC
 692   Adam Lambert                If I Had You                       SR0000654886                     Sony Music Entertainment
 693   Adele                       Best For Last                      SR0000616701                     Sony Music Entertainment
 694   Adele                       Chasing Pavements                  SR0000616701                     Sony Music Entertainment
 695   Adele                       Cold Shoulder                      SR0000616701                     Sony Music Entertainment
 696   Adele                       Crazy For You                      SR0000616701                     Sony Music Entertainment
 697   Adele                       Daydreamer                         SR0000616701                     Sony Music Entertainment
 698   Adele                       Don't You Remember                 SR0000673074                     Sony Music Entertainment
 699   Adele                       First Love                         SR0000616701                     Sony Music Entertainment
 700   Adele                       He Won't Go                        SR0000673074                     Sony Music Entertainment
 701   Adele                       Hometown Glory                     SR0000616701                     Sony Music Entertainment
 702   Adele                       I Found A Boy                      SR0000673074                     Sony Music Entertainment
 703   Adele                       Lovesong                           SR0000673074                     Sony Music Entertainment
 704   Adele                       Make You Feel My Love              SR0000616701                     Sony Music Entertainment
 705   Adele                       Melt My Heart To Stone             SR0000616701                     Sony Music Entertainment
 706   Adele                       My Same                            SR0000616701                     Sony Music Entertainment
 707   Adele                       One And Only                       SR0000673074                     Sony Music Entertainment
 708   Adele                       Right As Rain                      SR0000616701                     Sony Music Entertainment
 709   Adele                       Rolling In The Deep                SR0000673074                     Sony Music Entertainment
 710   Adele                       Rumour Has It                      SR0000673074                     Sony Music Entertainment
 711   Adele                       Set Fire To The Rain               SR0000673074                     Sony Music Entertainment
 712   Adele                       Someone Like You                   SR0000673074                     Sony Music Entertainment
 713   Adele                       Take It All                        SR0000673074                     Sony Music Entertainment
 714   Adele                       That's It, I Quit, I'm Moving On   SR0000616701                     Sony Music Entertainment
 715   Adele                       Tired                              SR0000616701                     Sony Music Entertainment
 716   Adele                       Turning Tables                     SR0000673074                     Sony Music Entertainment
 717   Aerosmith                   Adam's Apple (Audio)               N25838                           Sony Music Entertainment
 718   Aerosmith                   Back In The Saddle                 N33961                           Sony Music Entertainment
 719   Aerosmith                   Big Ten Inch Record                N25838                           Sony Music Entertainment
 720   Aerosmith                   Chip Away The Stone                SR0000005095                     Sony Music Entertainment
 721   Aerosmith                   Critical Mass                      RE0000927389                     Sony Music Entertainment
 722   Aerosmith                   Devil's Got a New Disguise         SR0000400132                     Sony Music Entertainment
 723   Aerosmith                   Dream On                           RE0000928145                     Sony Music Entertainment
                                   Falling In Love (Is Hard On The
 724   Aerosmith                   Knees)                             SR0000246031                     Sony Music Entertainment
 725   Aerosmith                   Girls of Summer                    SR0000314304                     Sony Music Entertainment
 726   Aerosmith                   Helter Skelter                     SR0000138466                     Sony Music Entertainment
 727   Aerosmith                   Jaded                              PA0001065844                     Sony Music Entertainment
 728   Aerosmith                   Jailbait                           SR0000039598                     Sony Music Entertainment
 729   Aerosmith                   Just Push Play                     SR0000299932                     Sony Music Entertainment
 730   Aerosmith                   Kings And Queens (Audio)           RE0000927389                     Sony Music Entertainment
 731   Aerosmith                   Last Child                         N33961                           Sony Music Entertainment
 732   Aerosmith                   Lay It Down                        SR0000314304                     Sony Music Entertainment




                                                           Page 14
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 17 of 467 PageID# 29143
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                           Track              Copyright Registration Number              Plaintiff
 733   Aerosmith                         Lick And A Promise (Audio)       N33961                           Sony Music Entertainment
 734   Aerosmith                         Lightning Strikes                SR0000039598                     Sony Music Entertainment
 735   Aerosmith                         Lord Of The Thighs               RE0000871991                     Sony Music Entertainment
 736   Aerosmith                         Mama Kin                         RE0000928145                     Sony Music Entertainment
 737   Aerosmith                         No Surprize                      SR0000014473                     Sony Music Entertainment
 738   Aerosmith                         Nobody's Fault                   N33961                           Sony Music Entertainment
 739   Aerosmith                         One Way Street                   RE0000928145                     Sony Music Entertainment
 740   Aerosmith                         Pink                             SR0000246031                     Sony Music Entertainment
 741   Aerosmith                         Rats In The Cellar (Audio)       N33961                           Sony Music Entertainment
                                         Remember (Walking In The
 742   Aerosmith                         Sand) (Audio)                    SR0000014473                     Sony Music Entertainment
 743   Aerosmith                         Round And Round                  N25838                           Sony Music Entertainment
 744   Aerosmith                         Seasons of Wither                RE0000871991                     Sony Music Entertainment
 745   Aerosmith                         Sweet Emotion                    N25838                           Sony Music Entertainment
 746   Aerosmith                         Theme From Spider Man            SR0000316861                     Sony Music Entertainment
 747   Aerosmith                         Toys In The Attic                N25838                           Sony Music Entertainment
 748   Aerosmith                         Train Kept A Rollin'             RE0000871991                     Sony Music Entertainment
 749   Aerosmith                         Walk This Way                    N25838                           Sony Music Entertainment
 750   Aerosmith                         You See Me Crying                N25838                           Sony Music Entertainment
 751   Alicia Keys                       Dah Dee Dah (Sexy Thing)         SR0000252535                     Sony Music Entertainment
                                         Empire State Of Mind (Part II)
 752   Alicia Keys                       Broken Down                      SR0000752597                     Sony Music Entertainment
 753   Alicia Keys                       I Got A Little Something         SR0000685875                     Sony Music Entertainment
 754   Alicia Keys                       Juiciest                         SR0000685875                     Sony Music Entertainment
 755   Alicia Keys                       Un-thinkable (I'm Ready)         SR0000752593                     Sony Music Entertainment
 756   Annie Lennox                      Dark Road                        SR0000627150                     Sony Music Entertainment
 757   Annie Lennox                      Sing                             SR0000627150                     Sony Music Entertainment
 758   Audioslave                        Like A Stone                     SR0000322103                     Sony Music Entertainment
 759   Avril Lavigne                     4 Real                           SR0000680182                     Sony Music Entertainment
 760   Avril Lavigne                     Alice                            SR0000680182                     Sony Music Entertainment
 761   Avril Lavigne                     Bad Reputation                   SR0000680182                     Sony Music Entertainment
 762   Avril Lavigne                     Black Star                       SR0000680182                     Sony Music Entertainment
 763   Avril Lavigne                     Darlin                           SR0000680182                     Sony Music Entertainment
 764   Avril Lavigne                     Everybody Hurts                  SR0000680182                     Sony Music Entertainment
 765   Avril Lavigne                     Girlfriend                       SR0000719163                     Sony Music Entertainment
 766   Avril Lavigne                     Goodbye                          SR0000680182                     Sony Music Entertainment
 767   Avril Lavigne                     I Love You                       SR0000680182                     Sony Music Entertainment
 768   Avril Lavigne                     Knockin' on Heaven's Door        SR0000680182                     Sony Music Entertainment
 769   Avril Lavigne                     Not Enough                       SR0000680182                     Sony Music Entertainment
 770   Avril Lavigne                     Push                             SR0000680182                     Sony Music Entertainment
 771   Avril Lavigne                     Remember When                    SR0000680182                     Sony Music Entertainment
 772   Avril Lavigne                     Smile                            SR0000680182                     Sony Music Entertainment
 773   Avril Lavigne                     Stop Standing There              SR0000680182                     Sony Music Entertainment
 774   Avril Lavigne                     What The Hell                    SR0000670616                     Sony Music Entertainment
 775   Avril Lavigne                     Wish You Were Here               SR0000680182                     Sony Music Entertainment
                                         Tell Him (Duet with Barbra
 776   Barbra Streisand                  Streisand)                       SR0000248109                     Sony Music Entertainment
       Barbra Streisand duet with Neil
 777   Diamond                           You Don't Bring Me Flowers       SR0000004765                     Sony Music Entertainment
 778   Beyoncé                           ***Flawless (Explicit)           SR0000747291                     Sony Music Entertainment
 779   Beyoncé                           1+1                              SR0000683948                     Sony Music Entertainment
 780   Beyoncé                           Ave Maria                        SR0000623449                     Sony Music Entertainment
 781   Beyoncé                           Be With You                      SR0000342236                     Sony Music Entertainment
 782   Beyoncé                           Best Thing I Never Had           SR0000683948                     Sony Music Entertainment
 783   Beyoncé                           Broken-Hearted Girl              SR0000623449                     Sony Music Entertainment
 784   Beyoncé                           Check On It                      SR0000395861                     Sony Music Entertainment




                                                                Page 15
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 18 of 467 PageID# 29144
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                            Track                Copyright Registration Number              Plaintiff
 785   Beyoncé                         Countdown                          SR0000683948                     Sony Music Entertainment
 786   Beyoncé                         Crazy in Love                      SR0000342236                     Sony Music Entertainment
 787   Beyoncé                         Dance For You                      SR0000683948                     Sony Music Entertainment
 788   Beyoncé                         Dangerously In Love                SR0000289199                     Sony Music Entertainment
 789   Beyoncé                         Disappear                          SR0000623449                     Sony Music Entertainment
 790   Beyoncé                         Diva                               SR0000623449                     Sony Music Entertainment
 791   Beyoncé                         Ego                                SR0000623449                     Sony Music Entertainment
 792   Beyoncé                         End Of Time                        SR0000683948                     Sony Music Entertainment
 793   Beyoncé                         Gift From Virgo                    SR0000342236                     Sony Music Entertainment
 794   Beyoncé                         Halo                               SR0000623449                     Sony Music Entertainment
 795   Beyoncé                         Haunted (Explicit)                 SR0000747291                     Sony Music Entertainment
 796   Beyoncé                         Heaven                             SR0000747291                     Sony Music Entertainment
 797   Beyoncé                         Hello                              SR0000623449                     Sony Music Entertainment
 798   Beyoncé                         I Care                             SR0000683948                     Sony Music Entertainment
 799   Beyoncé                         I Miss You                         SR0000683948                     Sony Music Entertainment
 800   Beyoncé                         I Was Here                         SR0000683948                     Sony Music Entertainment
 801   Beyoncé                         If I Were A Boy                    SR0000718926                     Sony Music Entertainment
 802   Beyoncé                         Jealous                            SR0000747291                     Sony Music Entertainment
 803   Beyoncé                         Lay Up Under Me                    SR0000683948                     Sony Music Entertainment
 804   Beyoncé                         Love On Top                        SR0000683948                     Sony Music Entertainment
 805   Beyoncé                         Me, Myself And I                   SR0000342236                     Sony Music Entertainment
 806   Beyoncé                         Naughty Girl                       SR0000342236                     Sony Music Entertainment
 807   Beyoncé                         No Angel                           SR0000747291                     Sony Music Entertainment
 808   Beyoncé                         Partition (Explicit)               SR0000747291                     Sony Music Entertainment
 809   Beyoncé                         Pretty Hurts                       SR0000747291                     Sony Music Entertainment
 810   Beyoncé                         Radio                              SR0000623449                     Sony Music Entertainment
 811   Beyoncé                         Rather Die Young                   SR0000683948                     Sony Music Entertainment
 812   Beyoncé                         Rocket (Explicit)                  SR0000747291                     Sony Music Entertainment
 813   Beyoncé                         Run The World (Girls)              SR0000683948                     Sony Music Entertainment
 814   Beyoncé                         Satellites                         SR0000623449                     Sony Music Entertainment
 815   Beyoncé                         Scared Of Lonely                   SR0000623449                     Sony Music Entertainment
 816   Beyoncé                         Schoolin' Life                     SR0000683948                     Sony Music Entertainment
 817   Beyoncé                         Single Ladies (Put A Ring On It)   SR0000723765                     Sony Music Entertainment
 818   Beyoncé                         Smash Into You                     SR0000623449                     Sony Music Entertainment
 819   Beyoncé                         Speechless                         SR0000342236                     Sony Music Entertainment
 820   Beyoncé                         Start Over                         SR0000683948                     Sony Music Entertainment
 821   Beyoncé                         Sweet Dreams                       SR0000623449                     Sony Music Entertainment
 822   Beyoncé                         That's Why You're Beautiful        SR0000623449                     Sony Music Entertainment
 823   Beyoncé                         Video Phone                        SR0000623449                     Sony Music Entertainment
 824   Beyoncé                         XO                                 SR0000747291                     Sony Music Entertainment
 825   Beyoncé feat. André 3000        Party                              SR0000683948                     Sony Music Entertainment
       Beyoncé feat. Big Boi and
 826   Sleepy Brown                    Hip Hop Star                       SR0000342236                     Sony Music Entertainment
 827   Beyoncé feat. Blue Ivy          Blue                               SR0000747291                     Sony Music Entertainment
 828   Beyoncé feat. Drake             Mine (Explicit)                    SR0000747291                     Sony Music Entertainment
 829   Beyoncé feat. Frank Ocean       Superpower                         SR0000747291                     Sony Music Entertainment
 830   Beyoncé feat. Jay-Z             Drunk in Love                      SR0000747291                     Sony Music Entertainment
 831   Beyoncé feat. Jay-Z             That's How You Like It             SR0000342236                     Sony Music Entertainment
 832   Beyoncé feat. Missy Elliott     Signs                              SR0000342236                     Sony Music Entertainment
 833   Big Time Rush                   All Over Again                     SR0000697856                     Sony Music Entertainment
 834   Big Time Rush                   Big Night                          SR0000668082                     Sony Music Entertainment
 835   Big Time Rush                   Big Time Rush                      SR0000668082                     Sony Music Entertainment
 836   Big Time Rush                   City Is Ours                       SR0000668082                     Sony Music Entertainment
 837   Big Time Rush                   Cover Girl                         SR0000697856                     Sony Music Entertainment
 838   Big Time Rush                   Elevate                            SR0000697856                     Sony Music Entertainment
 839   Big Time Rush                   Halfway There                      SR0000668082                     Sony Music Entertainment




                                                                Page 16
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 19 of 467 PageID# 29145
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                           Track                Copyright Registration Number              Plaintiff
 840   Big Time Rush                  If I Ruled The World               SR0000697856                     Sony Music Entertainment
 841   Big Time Rush                  Invisible                          SR0000697856                     Sony Music Entertainment
 842   Big Time Rush                  Love Me Love Me                    SR0000697856                     Sony Music Entertainment
 843   Big Time Rush                  Music Sounds Better                SR0000697856                     Sony Music Entertainment
 844   Big Time Rush                  No Idea                            SR0000697856                     Sony Music Entertainment
 845   Big Time Rush                  Nothing Even Matters               SR0000668082                     Sony Music Entertainment
 846   Big Time Rush                  Oh Yeah                            SR0000668082                     Sony Music Entertainment
 847   Big Time Rush                  Show Me                            SR0000697856                     Sony Music Entertainment
 848   Big Time Rush                  Superstar                          SR0000697856                     Sony Music Entertainment
 849   Big Time Rush                  Til I Forget About You             SR0000668082                     Sony Music Entertainment
 850   Big Time Rush                  Time Of Our Life                   SR0000697856                     Sony Music Entertainment
 851   Big Time Rush                  Worldwide                          SR0000668082                     Sony Music Entertainment
 852   Big Time Rush                  You're Not Alone                   SR0000697856                     Sony Music Entertainment
       Big Time Rush feat.
 853   Cymphonique                    I Know You Know                    SR0000668082                     Sony Music Entertainment
       Big Time Rush feat. Jordin
 854   Sparks                         Count On You                       SR0000668082                     Sony Music Entertainment
 855   Bill Withers                   I Don't Know                       N1596                            Sony Music Entertainment
 856   Bill Withers                   I Don't Want You on My Mind        N1596                            Sony Music Entertainment
 857   Bill Withers                   Kissing My Love                    N1596                            Sony Music Entertainment
 858   Bill Withers                   Lean On Me                         N1596                            Sony Music Entertainment
 859   Bill Withers                   Lonely Town, Lonely Street         N1596                            Sony Music Entertainment
 860   Bill Withers                   Use Me                             N1596                            Sony Music Entertainment
 861   Bill Withers                   Watching You Watching Me           SR0000065774                     Sony Music Entertainment
 862   Billy Joel                     A Matter Of Trust                  SR0000077612                     Sony Music Entertainment
 863   Billy Joel                     All About Soul                     SR0000185184                     Sony Music Entertainment
 864   Billy Joel                     All For Leyna                      SR0000017630                     Sony Music Entertainment
 865   Billy Joel                     Allentown                          SR0000040031                     Sony Music Entertainment
 866   Billy Joel                     An Innocent Man                    SR0000047532                     Sony Music Entertainment
                                      Baby Grand (duet w/Ray
 867   Billy Joel                     Charles)                           SR0000077612                     Sony Music Entertainment
 868   Billy Joel                     Don't Ask Me Why                   SR0000017630                     Sony Music Entertainment
 869   Billy Joel                     Honesty                            SR0000004681                     Sony Music Entertainment
 870   Billy Joel                     I Go To Extremes                   SR0000109420                     Sony Music Entertainment
 871   Billy Joel                     It's Still Rock & Roll to Me       SR0000017630                     Sony Music Entertainment
 872   Billy Joel                     Just The Way You Are               RE0000927434                     Sony Music Entertainment
 873   Billy Joel                     Leave A Tender Moment Alone        SR0000047532                     Sony Music Entertainment
 874   Billy Joel                     Leningrad                          SR0000109420                     Sony Music Entertainment
 875   Billy Joel                     My Life                            SR0000004681                     Sony Music Entertainment
 876   Billy Joel                     Piano Man                          N11702                           Sony Music Entertainment
 877   Billy Joel                     Say Goodbye To Hollywood           SR0000031638                     Sony Music Entertainment
 878   Billy Joel                     Streetlife Serenader (Audio)       RE0000872265                     Sony Music Entertainment
 879   Billy Joel                     Tell Her About It                  SR0000047534                     Sony Music Entertainment
 880   Billy Joel                     The Downeaster 'Alexa'             SR0000109420                     Sony Music Entertainment
 881   Billy Joel                     The Entertainer                    RE0000872265                     Sony Music Entertainment
 882   Billy Joel                     The Longest Time                   SR0000047532                     Sony Music Entertainment
 883   Billy Joel                     The River Of Dreams                SR0000798617                     Sony Music Entertainment
 884   Billy Joel                     This Is The Time                   SR0000077612                     Sony Music Entertainment
 885   Billy Joel                     Uptown Girl                        SR0000047532                     Sony Music Entertainment
 886   Billy Joel                     We Didn't Start the Fire           SR0000111680                     Sony Music Entertainment
 887   Billy Joel                     You May Be Right                   SR0000017630                     Sony Music Entertainment
 888   Billy Joel                     You're My Home                     N11702                           Sony Music Entertainment
                                      You're Only Human (Second
 889   Billy Joel                     Wind)                              SR0000068501                     Sony Music Entertainment
 890   Bone Thugs & Harmony           Thuggish Ruggish Bone              SR0000223608                     Sony Music Entertainment
 891   Bone Thugs N Harmony           Tha Crossroads                     SR0000225335                     Sony Music Entertainment




                                                               Page 17
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 20 of 467 PageID# 29146
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                           Track                Copyright Registration Number              Plaintiff
       Bone Thugs N Harmony feat.
 892   2Pac                           Thug Luv                           SR0000260406                    Sony Music Entertainment
       Bone Thugs N Harmony,Felecia
 893   Lindsey,3LW                    Get Up & Get It                    SR0000330830                    Sony Music Entertainment
 894   Bone Thugs-N-Harmony           1st Of Tha Month                   SR0000225335                    Sony Music Entertainment
 895   Bone Thugs-N-Harmony           Buddah Lovaz                       SR0000225335                    Sony Music Entertainment
 896   Bone Thugs-n-Harmony           Cleveland Is The City (Explicit)   SR0000330830                    Sony Music Entertainment
 897   Bone Thugs-N-Harmony           Crept And We Came                  SR0000225335                    Sony Music Entertainment
 898   Bone Thugs-N-Harmony           Da Introduction                    SR0000225335                    Sony Music Entertainment
 899   Bone Thugs-N-Harmony           Die Die Die                        SR0000225335                    Sony Music Entertainment
 900   Bone Thugs-N-Harmony           East 1999                          SR0000225335                    Sony Music Entertainment
 901   Bone thugs-n-harmony           Ecstasy (Explicit)                 SR0000274908                    Sony Music Entertainment
 902   Bone Thugs-N-Harmony           Eternal                            SR0000225335                    Sony Music Entertainment
 903   Bone Thugs-N-Harmony           Get'Cha Thug On                    SR0000260406                    Sony Music Entertainment
 904   Bone Thugs-N-Harmony           Home (Explicit)                    SR0000330830                    Sony Music Entertainment
 905   Bone Thugs-N-Harmony           Land Of Tha Heartless              SR0000225335                    Sony Music Entertainment
 906   Bone Thugs-N-Harmony           Look Into My Eyes                  SR0000260406                    Sony Music Entertainment
 907   Bone Thugs-N-Harmony           Mo'Murda                           SR0000225335                    Sony Music Entertainment
 908   Bone Thugs-N-Harmony           Money, Money (Explicit)            SR0000330830                    Sony Music Entertainment
 909   Bone Thugs-N-Harmony           Mr. Bill Collector                 SR0000225335                    Sony Music Entertainment
 910   Bone Thugs-N-Harmony           Mr. Quija 2                        SR0000225335                    Sony Music Entertainment
 911   Bone Thugs-N-Harmony           No Shorts, No Losses               SR0000225335                    Sony Music Entertainment
                                      Resurrection (Paper, Paper)
 912   Bone thugs-n-harmony           (Explicit)                         SR0000274908                    Sony Music Entertainment
 913   Bone Thugs-N-Harmony           Shotz To Tha Double Glock          SR0000225335                    Sony Music Entertainment
 914   Bone thugs-n-harmony           Weed Song (Explicit)               SR0000274908                    Sony Music Entertainment
       Bone Thugs-N-Harmony with
 915   Eazy-E                         For Tha Love Of $                  SR0000223608                    Sony Music Entertainment
 916   Boston                         A Man I'll Never Be                SR0000004079                    Sony Music Entertainment
 917   Boston                         Don't Look Back                    SR0000003614                    Sony Music Entertainment
 918   Boston                         Feelin' Satisfied                  SR0000004079                    Sony Music Entertainment
 919   Boston                         Higher Power                       SR0000239485                    Sony Music Entertainment
 920   Boston                         Higher Power (Kalodner Edit)       SR0000239485                    Sony Music Entertainment
 921   Boston                         More Than A Feeling                N36238                          Sony Music Entertainment
 922   Boston                         Party                              SR0000004079                    Sony Music Entertainment
 923   Boston                         Tell Me                            SR0000239485                    Sony Music Entertainment
                                      The Star Spangled Banner / 4th
 924   Boston                         of July Reprise                    SR0000239485                    Sony Music Entertainment
 925   Boys Like Girls                Be Your Everything                 SR0000717244                    Sony Music Entertainment
 926   Boys Like Girls                Broken Man                         SR0000724396                    Sony Music Entertainment
 927   Boys Like Girls                Cheated                            SR0000731314                    Sony Music Entertainment
 928   Boys Like Girls                Chemicals Collide                  SR0000643654                    Sony Music Entertainment
 929   Boys Like Girls                Contagious                         SR0000643654                    Sony Music Entertainment
 930   Boys Like Girls                Crazy World                        SR0000731314                    Sony Music Entertainment
 931   Boys Like Girls                Dance Hall Drug                    SR0000724396                    Sony Music Entertainment
 932   Boys Like Girls                Five Minutes To Midnight           SR0000724396                    Sony Music Entertainment
 933   Boys Like Girls                Go                                 SR0000643654                    Sony Music Entertainment
 934   Boys Like Girls                Heart Heart Heartbreak             SR0000643654                    Sony Music Entertainment
 935   Boys Like Girls                Heels Over Head                    SR0000724396                    Sony Music Entertainment
 936   Boys Like Girls                Hero/Heroine                       SR0000724396                    Sony Music Entertainment
 937   Boys Like Girls                Hey You                            SR0000731314                    Sony Music Entertainment
 938   Boys Like Girls                Holiday                            SR0000724396                    Sony Music Entertainment
 939   Boys Like Girls                Learning To Fall                   SR0000724396                    Sony Music Entertainment
 940   Boys Like Girls                Leaving California                 SR0000731314                    Sony Music Entertainment
 941   Boys Like Girls                Life Of The Party                  SR0000717244                    Sony Music Entertainment
 942   Boys Like Girls                Love Drunk                         SR0000643654                    Sony Music Entertainment




                                                               Page 18
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 21 of 467 PageID# 29147
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                             Track                Copyright Registration Number            Plaintiff
 943   Boys Like Girls                    Me, You And My Medication         SR0000724396                   Sony Music Entertainment
 944   Boys Like Girls                    On Top Of The World               SR0000724396                   Sony Music Entertainment
 945   Boys Like Girls                    Real Thing                        SR0000643654                   Sony Music Entertainment
                                          Red Cup Hands Up Long Brown
 946   Boys Like Girls                    Hair                              SR0000731314                  Sony Music Entertainment
 947   Boys Like Girls                    She's Got A Boyfriend Now         SR0000643654                  Sony Music Entertainment
 948   Boys Like Girls                    Shoot                             SR0000731314                  Sony Music Entertainment
 949   Boys Like Girls                    Someone Like You                  SR0000643654                  Sony Music Entertainment
 950   Boys Like Girls                    Stuck in the Middle               SR0000731314                  Sony Music Entertainment
 951   Boys Like Girls                    Take Me Home                      SR0000731314                  Sony Music Entertainment
 952   Boys Like Girls                    The First One                     SR0000643654                  Sony Music Entertainment
 953   Boys Like Girls                    The First Time                    SR0000717244                  Sony Music Entertainment
 954   Boys Like Girls                    The Great Escape                  SR0000724396                  Sony Music Entertainment
                                          The Shot Heard 'Round The
 955   Boys Like Girls                    World                             SR0000643654                  Sony Music Entertainment
 956   Boys Like Girls                    Thunder                           SR0000724396                  Sony Music Entertainment
 957   Boys Like Girls                    Up Against The Wall               SR0000724396                  Sony Music Entertainment
       Boys Like Girls featuring Taylor
 958   Swift                              Two Is Better Than One            SR0000639800                  Sony Music Entertainment
 959   Brad Paisley                       A Man Don't Have to Die           SR0000680360                  Sony Music Entertainment
 960   Brad Paisley                       Alcohol                           SR0000746295                  Sony Music Entertainment
 961   Brad Paisley                       American Saturday Night           SR0000639650                  Sony Music Entertainment
 962   Brad Paisley                       Anything Like Me                  SR0000639650                  Sony Music Entertainment
 963   Brad Paisley                       Back To The Future                SR0000639650                  Sony Music Entertainment
 964   Brad Paisley                       Be The Lake                       SR0000680360                  Sony Music Entertainment
 965   Brad Paisley                       Camouflage                        SR0000680360                  Sony Music Entertainment
 966   Brad Paisley                       Catch All The Fish                SR0000639650                  Sony Music Entertainment
 967   Brad Paisley                       Everybody's Here                  SR0000639650                  Sony Music Entertainment
 968   Brad Paisley                       I Do Now                          SR0000680360                  Sony Music Entertainment
 969   Brad Paisley                       I Hope That's Me                  SR0000639650                  Sony Music Entertainment
 970   Brad Paisley                       New Favorite Memory               SR0000680360                  Sony Music Entertainment
 971   Brad Paisley                       No                                SR0000639650                  Sony Music Entertainment
 972   Brad Paisley                       Oh Yeah, You're Gone              SR0000639650                  Sony Music Entertainment
 973   Brad Paisley                       Old Alabama                       SR0000680360                  Sony Music Entertainment
 974   Brad Paisley                       One of Those Lives                SR0000680360                  Sony Music Entertainment
 975   Brad Paisley                       She's Her Own Woman               SR0000639650                  Sony Music Entertainment
 976   Brad Paisley                       The Pants                         SR0000639650                  Sony Music Entertainment
 977   Brad Paisley                       Then                              SR0000680448                  Sony Music Entertainment
 978   Brad Paisley                       This Is Country Music             SR0000680360                  Sony Music Entertainment
 979   Brad Paisley                       Toothbrush                        SR0000680360                  Sony Music Entertainment
 980   Brad Paisley                       Water                             SR0000639650                  Sony Music Entertainment
 981   Brad Paisley                       Welcome To The Future             SR0000639650                  Sony Music Entertainment
 982   Brad Paisley                       Working On A Tan                  SR0000680360                  Sony Music Entertainment
 983   Brad Paisley                       You Do The Math                   SR0000639650                  Sony Music Entertainment

 984   Brad Paisley feat. Blake Shelton   Don't Drink the Water             SR0000680360                  Sony Music Entertainment
       Brad Paisley feat. Clint
 985   Eastwood                           Eastwood                          SR0000680360                  Sony Music Entertainment
 986   Brad Paisley feat. Don Henley      Love Her Like She's Leavin'       SR0000680360                  Sony Music Entertainment
       Brad Paisley feat. Marty Stuart,
 987   Sheryl Crow and Carl Jackson       Life's Railway to Heaven          SR0000680360                  Sony Music Entertainment
 988   Brad Praisley                      Remind Me                         SR0000680360                  Sony Music Entertainment
 989   Brandi Carlile                     Again Today / Hiding My Heart     SR0000609517                  Sony Music Entertainment
 990   Brandi Carlile                     Cannonball                        SR0000609517                  Sony Music Entertainment
 991   Brandi Carlile                     Downpour                          SR0000609517                  Sony Music Entertainment
 992   Brandi Carlile                     Have You Ever                     SR0000609517                  Sony Music Entertainment




                                                                  Page 19
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 22 of 467 PageID# 29148
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                           Track                 Copyright Registration Number              Plaintiff
 993    Brandi Carlile                    Josephine                         SR0000609517                     Sony Music Entertainment
 994    Brandi Carlile                    Late Morning Lullaby              SR0000609517                     Sony Music Entertainment
 995    Brandi Carlile                    Losing Heart                      SR0000609517                     Sony Music Entertainment
 996    Brandi Carlile                    My Song                           SR0000609517                     Sony Music Entertainment
 997    Brandi Carlile                    Shadow On The Wall                SR0000609517                     Sony Music Entertainment
 998    Brandi Carlile                    Turpentine                        SR0000609517                     Sony Music Entertainment
 999    Brandi Carlile                    Until I Die                       SR0000609517                     Sony Music Entertainment
 1000   Brandi Carlile                    Wasted                            SR0000609517                     Sony Music Entertainment
 1001   Brandy                            1st & Love                        SR0000622255                     Sony Music Entertainment

 1002   Brandy                            A Capella (Something's Missing)   SR0000622255                     Sony Music Entertainment
 1003   Brandy                            Camouflage                        SR0000622255                     Sony Music Entertainment
 1004   Brandy                            Can You Hear Me Now               SR0000710136                     Sony Music Entertainment
 1005   Brandy                            Do You Know What You Have         SR0000710136                     Sony Music Entertainment
 1006   Brandy                            Fall                              SR0000622255                     Sony Music Entertainment
 1007   Brandy                            Hardly Breathing                  SR0000710136                     Sony Music Entertainment
 1008   Brandy                            Human                             SR0000622255                     Sony Music Entertainment
 1009   Brandy                            Let Me Go                         SR0000710136                     Sony Music Entertainment
 1010   Brandy                            Long Distance                     SR0000622255                     Sony Music Entertainment
 1011   Brandy                            Long Distance Interlude           SR0000622255                     Sony Music Entertainment
 1012   Brandy                            Music                             SR0000710136                     Sony Music Entertainment
 1013   Brandy                            No Such Thing As Too Late         SR0000710136                     Sony Music Entertainment
 1014   Brandy                            Outro                             SR0000710136                     Sony Music Entertainment
 1015   Brandy                            Paint This House                  SR0000710136                     Sony Music Entertainment
 1016   Brandy                            Piano Man                         SR0000622255                     Sony Music Entertainment
 1017   Brandy                            Scared Of Beautiful               SR0000710136                     Sony Music Entertainment
 1018   Brandy                            Shattered Heart                   SR0000622255                     Sony Music Entertainment
 1019   Brandy                            Slower                            SR0000710136                     Sony Music Entertainment
 1020   Brandy                            So Sick                           SR0000710136                     Sony Music Entertainment
 1021   Brandy                            The Definition                    SR0000622255                     Sony Music Entertainment
 1022   Brandy                            Torn Down                         SR0000622255                     Sony Music Entertainment
 1023   Brandy                            TRUE                              SR0000622255                     Sony Music Entertainment
 1024   Brandy                            Warm It Up (With Love)            SR0000622255                     Sony Music Entertainment
 1025   Brandy                            What You Need                     SR0000710136                     Sony Music Entertainment
 1026   Brandy                            Wildest Dreams                    SR0000710136                     Sony Music Entertainment
 1027   Brandy                            Wish Your Love Away               SR0000710136                     Sony Music Entertainment
 1028   Brandy                            Without You                       SR0000710136                     Sony Music Entertainment
 1029   Brandy featuring Chris Brown      Put It Down                       SR0000710136                     Sony Music Entertainment
 1030   Britney Spears                    Alien                             SR0000738040                     Sony Music Entertainment
 1031   Britney Spears                    Body Ache                         SR0000738040                     Sony Music Entertainment
 1032   Britney Spears                    Brightest Morning Star            SR0000738040                     Sony Music Entertainment
 1033   Britney Spears                    Don't Cry                         SR0000738040                     Sony Music Entertainment
 1034   Britney Spears                    Hold On Tight                     SR0000738040                     Sony Music Entertainment
 1035   Britney Spears                    Now That I Found You              SR0000738040                     Sony Music Entertainment
 1036   Britney Spears                    Passenger                         SR0000738040                     Sony Music Entertainment
 1037   Britney Spears                    Perfume                           SR0000738038                     Sony Music Entertainment
 1038   Britney Spears                    Perfume (The Dreaming Mix)        SR0000738040                     Sony Music Entertainment
 1039   Britney Spears                    Til It's Gone                     SR0000738040                     Sony Music Entertainment
 1040   Britney Spears                    Till The World Ends               SR0000674674                     Sony Music Entertainment
 1041   Britney Spears feat. Jamie Lynn   Chillin' With You                 SR0000738040                     Sony Music Entertainment
 1042   Britney Spears feat. T.I.         Tik Tik Boom                      SR0000738040                     Sony Music Entertainment
 1043   Britney Spears feat. will.i.am    It Should Be Easy                 SR0000738040                     Sony Music Entertainment
 1044   Broken Bells                      After the Disco                   SR0000767352                     Sony Music Entertainment
 1045   Broken Bells                      Control                           SR0000767354                     Sony Music Entertainment
 1046   Broken Bells                      Holding On for Life               SR0000767353                     Sony Music Entertainment
 1047   Broken Bells                      Lazy Wonderland                   SR0000767354                     Sony Music Entertainment




                                                                 Page 20
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 23 of 467 PageID# 29149
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                            Track              Copyright Registration Number              Plaintiff
 1048   Broken Bells                     Leave It Alone                  SR0000767354                     Sony Music Entertainment
 1049   Broken Bells                     Medicine                        SR0000767354                     Sony Music Entertainment
 1050   Broken Bells                     No Matter What You're Told      SR0000767354                     Sony Music Entertainment
 1051   Broken Bells                     Perfect World                   SR0000767354                     Sony Music Entertainment
 1052   Broken Bells                     The Angel and the Fool          SR0000767354                     Sony Music Entertainment
 1053   Broken Bells                     The Changing Lights             SR0000767354                     Sony Music Entertainment
 1054   Broken Bells                     The Remains of Rock & Roll      SR0000767354                     Sony Music Entertainment
 1055   Bruce Springsteen                American Land                   SR0000383238                     Sony Music Entertainment
 1056   Bruce Springsteen                Atlantic City                   SR0000043466                     Sony Music Entertainment
 1057   Bruce Springsteen                Badlands                        SR0000008335                     Sony Music Entertainment
 1058   Bruce Springsteen                Better Days                     SR0000141676                     Sony Music Entertainment
 1059   Bruce Springsteen                Blood Brothers                  SR0000198948                     Sony Music Entertainment
 1060   Bruce Springsteen                Born in the U.S.A.              SR0000055647                     Sony Music Entertainment
 1061   Bruce Springsteen                Born To Run                     RE0000894630                     Sony Music Entertainment
 1062   Bruce Springsteen                Brilliant Disguise              SR0000087116                     Sony Music Entertainment
 1063   Bruce Springsteen                Dancing In The Dark             SR0000055658                     Sony Music Entertainment
 1064   Bruce Springsteen                Death To My Hometown            SR0000705192                     Sony Music Entertainment
 1065   Bruce Springsteen                Easy Money                      SR0000705192                     Sony Music Entertainment
 1066   Bruce Springsteen                Glory Days                      SR0000055647                     Sony Music Entertainment
 1067   Bruce Springsteen                Human Touch                     SR0000152008                     Sony Music Entertainment
 1068   Bruce Springsteen                Hungry Heart                    SR0000025235                     Sony Music Entertainment
 1069   Bruce Springsteen                Jack Of All Trades              SR0000705192                     Sony Music Entertainment
 1070   Bruce Springsteen                Land of Hope and Dreams         SR0000705192                     Sony Music Entertainment
 1071   Bruce Springsteen                Murder Incorporated             SR0000198948                     Sony Music Entertainment
 1072   Bruce Springsteen                My Hometown                     SR0000055647                     Sony Music Entertainment
 1073   Bruce Springsteen                Rocky Ground                    SR0000705192                     Sony Music Entertainment
 1074   Bruce Springsteen                Secret Garden                   SR0000198948                     Sony Music Entertainment
 1075   Bruce Springsteen                Shackled And Drawn              SR0000705192                     Sony Music Entertainment
 1076   Bruce Springsteen                Streets Of Philadelphia         SR0000185365                     Sony Music Entertainment
                                         Swallowed Up (In The Belly Of
 1077   Bruce Springsteen                The Whale)                      SR0000705192                     Sony Music Entertainment
 1078   Bruce Springsteen                The River                       SR0000025235                     Sony Music Entertainment
 1079   Bruce Springsteen                This Depression                 SR0000705192                     Sony Music Entertainment
 1080   Bruce Springsteen                This Hard Land                  SR0000198948                     Sony Music Entertainment
 1081   Bruce Springsteen                Thunder Road                    RE0000894630                     Sony Music Entertainment
 1082   Bruce Springsteen                We Are Alive                    SR0000705192                     Sony Music Entertainment
 1083   Bruce Springsteen                We Take Care Of Our Own         SR0000705192                     Sony Music Entertainment
 1084   Bruce Springsteen                Wrecking Ball                   SR0000705192                     Sony Music Entertainment
 1085   Bruce Springsteen                You've Got It                   SR0000705192                     Sony Music Entertainment
 1086   Bullet For My Valentine          A Place Where You Belong        SR0000706395                     Sony Music Entertainment
 1087   Bullet For My Valentine          Alone                           SR0000706395                     Sony Music Entertainment
 1088   Bullet For My Valentine          Begging For Mercy               SR0000706395                     Sony Music Entertainment
 1089   Bullet For My Valentine          Bittersweet Memories            SR0000706395                     Sony Music Entertainment
 1090   Bullet For My Valentine          Breaking Out, Breaking Down     SR0000706395                     Sony Music Entertainment
 1091   Bullet For My Valentine          Deliver Us from Evil            SR0000619985                     Sony Music Entertainment
 1092   Bullet For My Valentine          Dignity                         SR0000706395                     Sony Music Entertainment
 1093   Bullet For My Valentine          Disappear                       SR0000619985                     Sony Music Entertainment
 1094   Bullet For My Valentine          End Of Days                     SR0000619985                     Sony Music Entertainment
 1095   Bullet For My Valentine          Eye Of The Storm                SR0000619985                     Sony Music Entertainment
 1096   Bullet For My Valentine          Fever                           SR0000706395                     Sony Music Entertainment
 1097   Bullet For My Valentine          Forever And Always              SR0000619985                     Sony Music Entertainment
 1098   Bullet For My Valentine          Hearts Burst Into Fire          SR0000619985                     Sony Music Entertainment
 1099   Bullet For My Valentine          Last To Know                    SR0000619985                     Sony Music Entertainment
 1100   Bullet For My Valentine          Pleasure And Pain               SR0000706395                     Sony Music Entertainment
 1101   Bullet For My Valentine          Pretty On The Outside           SR0000706395                     Sony Music Entertainment
 1102   Bullet For My Valentine          Say Goodnight                   SR0000619985                     Sony Music Entertainment




                                                               Page 21
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 24 of 467 PageID# 29150
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                            Track              Copyright Registration Number              Plaintiff
 1103   Bullet For My Valentine          Scream Aim Fire                  PA0001607594                     Sony Music Entertainment
 1104   Bullet For My Valentine          Take It Out On Me                SR0000619985                     Sony Music Entertainment
 1105   Bullet For My Valentine          The Last Fight                   SR0000706395                     Sony Music Entertainment
 1106   Bullet For My Valentine          Waking The Demon                 SR0000619985                     Sony Music Entertainment
 1107   Bullet For My Valentine          Your Betrayal                    SR0000706395                     Sony Music Entertainment
 1108   Cage The Elephant                2024                             SR0000703665                     Sony Music Entertainment
 1109   Cage The Elephant                Aberdeen                         SR0000703665                     Sony Music Entertainment
 1110   Cage The Elephant                Ain't No Rest for the Wicked     SR0000615871                     Sony Music Entertainment
 1111   Cage The Elephant                Always Something                 SR0000703665                     Sony Music Entertainment
 1112   Cage The Elephant                Around My Head                   SR0000703665                     Sony Music Entertainment
 1113   Cage The Elephant                Back Against The Wall            SR0000631003                     Sony Music Entertainment
 1114   Cage The Elephant                Back Stabbin' Betty (Explicit)   SR0000631003                     Sony Music Entertainment
 1115   Cage The Elephant                Cover Me Again                   SR0000631003                     Sony Music Entertainment
 1116   Cage The Elephant                Drones In The Valley             SR0000631003                     Sony Music Entertainment
 1117   Cage The Elephant                Flow                             SR0000703665                     Sony Music Entertainment
 1118   Cage The Elephant                Free Love                        SR0000631003                     Sony Music Entertainment
 1119   Cage The Elephant                In One Ear                       SR0000631003                     Sony Music Entertainment
 1120   Cage The Elephant                Indy Kidz                        SR0000703665                     Sony Music Entertainment
 1121   Cage The Elephant                James Brown                      SR0000631003                     Sony Music Entertainment
 1122   Cage The Elephant                Japanese Buffalo                 SR0000703665                     Sony Music Entertainment
 1123   Cage The Elephant                Judas                            SR0000631003                     Sony Music Entertainment
 1124   Cage The Elephant                Lotus                            SR0000631003                     Sony Music Entertainment
 1125   Cage The Elephant                Right Before My Eyes             SR0000703665                     Sony Music Entertainment
 1126   Cage The Elephant                Rubber Ball                      SR0000703665                     Sony Music Entertainment
 1127   Cage The Elephant                Sabertooth Tiger                 SR0000703665                     Sony Music Entertainment
 1128   Cage The Elephant                Sell Yourself                    SR0000703665                     Sony Music Entertainment
 1129   Cage The Elephant                Shake Me Down                    SR0000703665                     Sony Music Entertainment
 1130   Cage The Elephant                Soil To The Sun                  SR0000631003                     Sony Music Entertainment
 1131   Cage The Elephant                Tiny Little Robots               SR0000631003                     Sony Music Entertainment
 1132   Calvin Harris                    I Need Your Love                 SR0000710756                     Sony Music Entertainment
 1133   Camila                           Coleccionista De Canciones       SR0000393905                     Sony Music Entertainment
 1134   Camila                           Me Basto                         SR0000393905                     Sony Music Entertainment
 1135   Camila                           Me Da Igual                      SR0000393905                     Sony Music Entertainment
 1136   Camila                           Perderte de Nuevo                SR0000393905                     Sony Music Entertainment
 1137   Camila                           Sin Tu Amor                      SR0000393905                     Sony Music Entertainment
 1138   Camila                           Todo Cambio                      SR0000393905                     Sony Music Entertainment
 1139   Camila                           U Got My Love                    SR0000393905                     Sony Music Entertainment
 1140   Camila                           Va Para Ti                       SR0000393905                     Sony Music Entertainment
 1141   Camila                           Yo Quiero                        SR0000393905                     Sony Music Entertainment
 1142   Carlos Santana                   Havana Moon                      SR0000045295                     Sony Music Entertainment
 1143   Carrie Underwood                 All-American Girl                SR0000627157                     Sony Music Entertainment
 1144   Carrie Underwood                 Before He Cheats                 SR0000742546                     Sony Music Entertainment
 1145   Carrie Underwood                 Blown Away                       SR0000700157                     Sony Music Entertainment
 1146   Carrie Underwood                 Crazy Dreams                     SR0000627157                     Sony Music Entertainment
 1147   Carrie Underwood                 Cupid's Got A Shotgun            SR0000700157                     Sony Music Entertainment
 1148   Carrie Underwood                 Do You Think About Me            SR0000700157                     Sony Music Entertainment
 1149   Carrie Underwood                 Don't Forget to Remember Me      SR0000383054                     Sony Music Entertainment
 1150   Carrie Underwood                 Flat On The Floor                SR0000627157                     Sony Music Entertainment
 1151   Carrie Underwood                 Forever Changed                  SR0000700157                     Sony Music Entertainment
 1152   Carrie Underwood                 Get Out Of This Town             SR0000627157                     Sony Music Entertainment
 1153   Carrie Underwood                 Good Girl                        SR0000700157                     Sony Music Entertainment
 1154   Carrie Underwood                 Good In Goodbye                  SR0000700157                     Sony Music Entertainment
 1155   Carrie Underwood                 I Ain't In Checotah Anymore      SR0000383054                     Sony Music Entertainment
 1156   Carrie Underwood                 I Just Can't Live A Lie          SR0000383054                     Sony Music Entertainment
 1157   Carrie Underwood                 I Know You Won't                 SR0000627157                     Sony Music Entertainment
 1158   Carrie Underwood                 I Told You So                    SR0000627157                     Sony Music Entertainment




                                                                Page 22
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 25 of 467 PageID# 29151
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                       Track                 Copyright Registration Number              Plaintiff
 1159   Carrie Underwood            Inside Your Heaven                SR0000383054                     Sony Music Entertainment
 1160   Carrie Underwood            Jesus Take The Wheel              SR0000742547                     Sony Music Entertainment
 1161   Carrie Underwood            Just A Dream                      SR0000627157                     Sony Music Entertainment
 1162   Carrie Underwood            Last Name                         SR0000627157                     Sony Music Entertainment
 1163   Carrie Underwood            Leave Love Alone                  SR0000700157                     Sony Music Entertainment
 1164   Carrie Underwood            Lessons Learned                   SR0000383054                     Sony Music Entertainment
 1165   Carrie Underwood            Nobody Ever Told You              SR0000700157                     Sony Music Entertainment
 1166   Carrie Underwood            One Way Ticket                    SR0000700157                     Sony Music Entertainment
 1167   Carrie Underwood            See You Again                     SR0000700157                     Sony Music Entertainment
 1168   Carrie Underwood            So Small                          SR0000742208                     Sony Music Entertainment
 1169   Carrie Underwood            Some Hearts                       SR0000383054                     Sony Music Entertainment
 1170   Carrie Underwood            Starts With Goodbye               SR0000383054                     Sony Music Entertainment
 1171   Carrie Underwood            Thank God For Hometowns           SR0000700157                     Sony Music Entertainment
 1172   Carrie Underwood            That's Where It Is                SR0000383054                     Sony Music Entertainment
 1173   Carrie Underwood            The More Boys I Meet              SR0000627157                     Sony Music Entertainment

 1174   Carrie Underwood            The Night Before (Life Goes On)   SR0000383054                     Sony Music Entertainment
 1175   Carrie Underwood            Twisted                           SR0000627157                     Sony Music Entertainment
 1176   Carrie Underwood            Two Black Cadillacs               SR0000700157                     Sony Music Entertainment
 1177   Carrie Underwood            Wasted                            SR0000383054                     Sony Music Entertainment
 1178   Carrie Underwood            We're Young and Beautiful         SR0000383054                     Sony Music Entertainment
 1179   Carrie Underwood            Wheel Of The World                SR0000627157                     Sony Music Entertainment
 1180   Carrie Underwood            Whenever You Remember             SR0000383054                     Sony Music Entertainment
 1181   Carrie Underwood            Who Are You                       SR0000700157                     Sony Music Entertainment
 1182   Carrie Underwood            Wine After Whiskey                SR0000700157                     Sony Music Entertainment
 1183   Carrie Underwood            You Won't Find This               SR0000627157                     Sony Music Entertainment
 1184   Céline Dion                 A New Day Has Come                SR0000311366                     Sony Music Entertainment
 1185   Céline Dion                 All By Myself                     SR0000224159                     Sony Music Entertainment
 1186   Céline Dion                 Alone                             SR0000640988                     Sony Music Entertainment
 1187   Céline Dion                 At Last                           SR0000311366                     Sony Music Entertainment
 1188   Céline Dion                 Aún Existe Amor                   SR0000311366                     Sony Music Entertainment
 1189   Céline Dion                 Because You Loved Me              SR0000224159                     Sony Music Entertainment
                                    Because You Loved Me (Theme
 1190   Céline Dion                 from "Up Close and Personal")     SR0000224159                     Sony Music Entertainment
 1191   Céline Dion                 Call The Man                      SR0000224159                     Sony Music Entertainment
 1192   Céline Dion                 Eyes On Me                        SR0000640988                     Sony Music Entertainment
 1193   Céline Dion                 Falling Into You                  SR0000224159                     Sony Music Entertainment
 1194   Céline Dion                 Goodbye's (The Saddest Word)      SR0000311366                     Sony Music Entertainment
 1195   Céline Dion                 Have You Ever Been In Love        SR0000311366                     Sony Music Entertainment
 1196   Céline Dion                 I Drove All Night                 PA0001138957                     Sony Music Entertainment
 1197   Céline Dion                 I Surrender                       SR0000311366                     Sony Music Entertainment
 1198   Céline Dion                 I Want You to Need Me             SR0000311601                     Sony Music Entertainment
 1199   Céline Dion                 I'm Alive                         SR0000311366                     Sony Music Entertainment
 1200   Céline Dion                 If Walls Could Talk               SR0000311601                     Sony Music Entertainment
 1201   Céline Dion                 Immortality                       SR0000248109                     Sony Music Entertainment

 1202   Céline Dion                 It's All Coming Back to Me Now    SR0000224159                     Sony Music Entertainment
 1203   Céline Dion                 Live for the One I Love           SR0000311601                     Sony Music Entertainment
 1204   Céline Dion                 Love Can Move Mountains           SR0000144117                     Sony Music Entertainment
 1205   Céline Dion                 Misled                            SR0000191558                     Sony Music Entertainment
 1206   Céline Dion                 My Heart Will Go On               SR0000248109                     Sony Music Entertainment
 1207   Céline Dion                 My Love                           SR0000640988                     Sony Music Entertainment
 1208   Céline Dion                 Nature Boy                        SR0000311366                     Sony Music Entertainment
 1209   Céline Dion                 One Heart                         SR0000331435                     Sony Music Entertainment
 1210   Céline Dion                 Only One Road                     SR0000191558                     Sony Music Entertainment
 1211   Céline Dion                 Pour que tu m'aimes encore        SR0000211677                     Sony Music Entertainment




                                                           Page 23
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 26 of 467 PageID# 29152
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                         Track              Copyright Registration Number              Plaintiff
 1212   Céline Dion                   Prayer                           SR0000264455                     Sony Music Entertainment
 1213   Céline Dion                   Rain, Tax (It's Inevitable)      SR0000311366                     Sony Music Entertainment
 1214   Céline Dion                   Right In Front Of You            SR0000311366                     Sony Music Entertainment
 1215   Céline Dion                   River Deep, Mountain High        SR0000224159                     Sony Music Entertainment
 1216   Céline Dion                   Seduces Me                       SR0000224159                     Sony Music Entertainment
 1217   Céline Dion                   Sorry For Love                   SR0000311366                     Sony Music Entertainment
 1218   Céline Dion                   Taking Chances                   SR0000622400                     Sony Music Entertainment
 1219   Céline Dion                   Ten Days                         SR0000311366                     Sony Music Entertainment
 1220   Céline Dion                   That's The Way It Is             SR0000311601                     Sony Music Entertainment
                                      The First Time Ever I Saw Your
 1221   Céline Dion                   Face                             SR0000311601                     Sony Music Entertainment
 1222   Céline Dion                   The Greatest Reward              SR0000311366                     Sony Music Entertainment
 1223   Céline Dion                   The Power of Love                SR0000191558                     Sony Music Entertainment
 1224   Céline Dion                   The Reason                       SR0000248109                     Sony Music Entertainment
 1225   Céline Dion                   Then You Look At Me              SR0000311601                     Sony Music Entertainment
 1226   Céline Dion                   There Comes a Time               SR0000621415                     Sony Music Entertainment
 1227   Céline Dion                   Think Twice                      SR0000191558                     Sony Music Entertainment
 1228   Céline Dion                   To Love You More                 SR0000248109                     Sony Music Entertainment
                                      When The Wrong One Loves
 1229   Céline Dion                   You Right                        SR0000311366                     Sony Music Entertainment
 1230   Céline Dion                   You And I                        SR0000361341                     Sony Music Entertainment
                                      the Devil Went Down To
 1231   Charlie Daniels               Georgia                          SR0000008973                     Sony Music Entertainment
 1232   Charlie Wilson                Crying For You                   SR0000679365                     Sony Music Entertainment
 1233   Charlie Wilson                I Can't Let Go                   SR0000679365                     Sony Music Entertainment
 1234   Charlie Wilson                Life Of The Party                SR0000679365                     Sony Music Entertainment
 1235   Charlie Wilson                Lotto                            SR0000679365                     Sony Music Entertainment
 1236   Charlie Wilson                My Girl Is A Dime                SR0000679365                     Sony Music Entertainment
 1237   Charlie Wilson                Never Got Enough                 SR0000679365                     Sony Music Entertainment
 1238   Charlie Wilson                Once And Forever                 SR0000679365                     Sony Music Entertainment
 1239   Charlie Wilson                Where Would I Be                 SR0000679365                     Sony Music Entertainment
 1240   Charlie Wilson                You Are                          SR0000679365                     Sony Music Entertainment
        Charlie Wilson Featuring
 1241   Fantasia                      I Wanna Be Your Man              SR0000679365                     Sony Music Entertainment
 1242   Cher Lloyd                    Swagger Jagger                   SR0000724733                     Sony Music Entertainment
 1243   Chevelle                      Closure                          SR0000324184                     Sony Music Entertainment
 1244   Chevelle                      Comfortable Liar                 SR0000324184                     Sony Music Entertainment
 1245   Chevelle                      Forfeit                          SR0000324184                     Sony Music Entertainment
 1246   Chevelle                      Get Some                         SR0000363500                     Sony Music Entertainment
 1247   Chevelle                      I Get It                         SR0000407044                     Sony Music Entertainment
 1248   Chevelle                      Panic Prone                      SR0000363500                     Sony Music Entertainment
 1249   Chevelle                      Send The Pain Below              SR0000324184                     Sony Music Entertainment
 1250   Chevelle                      Straight Jacket Fashion          SR0000407044                     Sony Music Entertainment
 1251   Chevelle                      The Clincher                     SR0000363500                     Sony Music Entertainment
 1252   Chevelle                      The Fad                          SR0000407044                     Sony Music Entertainment
 1253   Chevelle                      The Red                          PA0001060682                     Sony Music Entertainment
 1254   Chevelle                      Vitamin R (Leading Us Along)     PA0001263996                     Sony Music Entertainment
 1255   Chipmunk Feat. Chris Brown    Champion                         SR0000751658                     Sony Music Entertainment
 1256   Chris Brown                   2012 (Explicit)                  SR0000711816                     Sony Music Entertainment
 1257   Chris Brown                   4 Years Old                      SR0000711816                     Sony Music Entertainment
 1258   Chris Brown                   All Back                         SR0000679366                     Sony Music Entertainment
 1259   Chris Brown                   Bassline (Explicit)              SR0000711816                     Sony Music Entertainment
 1260   Chris Brown                   Beg For It                       SR0000679366                     Sony Music Entertainment
 1261   Chris Brown                   Biggest Fan                      SR0000711816                     Sony Music Entertainment
 1262   Chris Brown                   Biggest Fan (Explicit)           SR0000711816                     Sony Music Entertainment
 1263   Chris Brown                   Don't Judge Me                   SR0000711816                     Sony Music Entertainment




                                                             Page 24
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 27 of 467 PageID# 29153
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                            Track                    Copyright Registration Number              Plaintiff
 1264   Chris Brown                       Don't Wake Me Up                      SR0000711816                     Sony Music Entertainment
 1265   Chris Brown                       Free Run                              SR0000711816                     Sony Music Entertainment
 1266   Chris Brown                       Oh My Love                            SR0000679366                     Sony Music Entertainment
 1267   Chris Brown                       Oh My Love (Explicit)                 SR0000679366                     Sony Music Entertainment
 1268   Chris Brown                       Say It With Me                        SR0000679366                     Sony Music Entertainment
 1269   Chris Brown                       She Ain't You                         SR0000679366                     Sony Music Entertainment
 1270   Chris Brown                       Should've Kissed You                  SR0000679366                     Sony Music Entertainment
 1271   Chris Brown                       Strip                                 SR0000711816                     Sony Music Entertainment
 1272   Chris Brown                       Stuck On Stupid                       SR0000711816                     Sony Music Entertainment
 1273   Chris Brown                       Sweet Love                            SR0000711816                     Sony Music Entertainment
 1274   Chris Brown                       Tell Somebody                         SR0000711816                     Sony Music Entertainment
 1275   Chris Brown                       Up To You                             SR0000679366                     Sony Music Entertainment
 1276   Chris Brown                       Wait For You                          SR0000711816                     Sony Music Entertainment
 1277   Chris Brown                       Yeah 3x                               SR0000679366                     Sony Music Entertainment

 1278   Chris Brown feat. Benny Benassi   Beautiful People                      SR0000679366                     Sony Music Entertainment
        Chris Brown feat. Big Sean &
 1279   Wiz Khalifa                       Till I Die (Explicit)                 SR0000711816                     Sony Music Entertainment
 1280   Chris Brown feat. Kevin McCall    No BS (Explicit)                      SR0000679366                     Sony Music Entertainment
        Chris Brown feat. Lil Wayne &
 1281   Busta Rhymes                      Look At Me Now (Explicit)             SR0000677541                     Sony Music Entertainment
        Chris Brown feat. Lil Wayne &
 1282   Tyga                              Loyal                                 SR0000760918                     Sony Music Entertainment
 1283   Chris Brown feat. Ludacris        Wet The Bed                           SR0000679366                     Sony Music Entertainment
 1284   Chris Brown feat. Nas             Mirage                                SR0000711816                     Sony Music Entertainment
 1285   Chris Brown feat. Nicki Minaj     Love More                             SR0000726473                     Sony Music Entertainment
        Chris Brown feat. Sabrina
 1286   Antionette                        Trumpet Lights                        SR0000711816                     Sony Music Entertainment

 1287   Chris Brown feat. Sevyn           Party Hard / Cadillac (Interlude)     SR0000711816                     Sony Music Entertainment
 1288   Chris Brown feat. Sevyn           Remember My Name                      SR0000711816                     Sony Music Entertainment
 1289   Chris Brown feat. Sevyn           Touch Me                              SR0000711816                     Sony Music Entertainment
 1290   Chris Brown feat. Wiz Khalifa     Bomb (Explicit)                       SR0000679366                     Sony Music Entertainment
                                          Get Down (Rarities & B-Sides)
 1291   Chris Brown featuring B.o.B       (Explicit)                            SR0000708122                     Sony Music Entertainment
        Chris Brown featuring Eva
 1292   Simons                            Love The Girls (Explicit)             SR0000679366                     Sony Music Entertainment
        Chris Brown featuring Eva
 1293   Simons                            Pass Out                              SR0000747286                     Sony Music Entertainment
        Chris Brown featuring Justin
 1294   Bieber                            Next To You                           SR0000679366                     Sony Music Entertainment
        Chris Brown featuring Lil Wayne
 1295   & Busta Rhymes                    Look At Me Now                        SR0000677541                     Sony Music Entertainment
        Chris Brown featuring Lil Wayne
 1296   & Swizz Beatz                     I Can Transform Ya                SR0000747284                         Sony Music Entertainment
 1297   Chris Brown featuring Nas         Mirage (Explicit)                 SR0000711816                         Sony Music Entertainment
                                          Party Hard / Cadillac (Interlude)
 1298   Chris Brown featuring Sevyn       (Explicit)                        SR0000711816                         Sony Music Entertainment
        Chris Brown featuring Tyga &
 1299   Kevin McCall                      Deuces                                SR0000679366                     Sony Music Entertainment
 1300   Chris Young                       A.M.                                  SR0000726878                     Sony Music Entertainment
 1301   Chris Young                       Aw Naw                                SR0000726910                     Sony Music Entertainment
 1302   Chris Young                       Forgiveness                           SR0000726878                     Sony Music Entertainment
 1303   Chris Young                       Goodbye                               SR0000736687                     Sony Music Entertainment
 1304   Chris Young                       Hold You To It                        SR0000726878                     Sony Music Entertainment
 1305   Chris Young                       Lighters In the Air                   SR0000726878                     Sony Music Entertainment




                                                                      Page 25
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 28 of 467 PageID# 29154
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                          Track                Copyright Registration Number              Plaintiff
 1306   Chris Young                     Nothin' But the Cooler Left        SR0000726878                     Sony Music Entertainment
 1307   Chris Young                     Text Me Texas                      SR0000726878                     Sony Music Entertainment
 1308   Chris Young                     We're Gonna Find It Tonight        SR0000726878                     Sony Music Entertainment
 1309   Chris Young                     Who I Am With You                  SR0000726878                     Sony Music Entertainment
 1310   Ciara                           Ciara To The Stage                 SR0000631011                     Sony Music Entertainment
 1311   Ciara                           G Is For Girl (A-Z)                SR0000631011                     Sony Music Entertainment
 1312   Ciara                           Gimmie Dat                         PA0001744092                     Sony Music Entertainment
 1313   Ciara                           I Don't Remember                   SR0000631011                     Sony Music Entertainment
 1314   Ciara                           Keep Dancin' On Me                 SR0000631011                     Sony Music Entertainment
 1315   Ciara                           Like A Surgeon                     SR0000631011                     Sony Music Entertainment
 1316   Ciara                           Never Ever                         SR0000631011                     Sony Music Entertainment
 1317   Ciara                           Pucker Up                          SR0000631011                     Sony Music Entertainment
 1318   Ciara                           Ride                               SR0000671337                     Sony Music Entertainment
 1319   Ciara                           So Hard                            SR0000757150                     Sony Music Entertainment
 1320   Ciara                           Tell Me What Your Name Is          SR0000631011                     Sony Music Entertainment
 1321   Ciara feat. Chris Brown         Turntables                         SR0000631011                     Sony Music Entertainment
 1322   Ciara feat. Ludacris            High Price                         SR0000631011                     Sony Music Entertainment
 1323   Ciara feat. Nicki Minaj         I'm Out (Explicit)                 SR0000724534                     Sony Music Entertainment
 1324   Ciara feat. The-Dream           Lover's Thing                      SR0000631011                     Sony Music Entertainment
        Ciara Featuring Justin
 1325   Timberlake                      Love Sex Magic (Main Version)      SR0000631011                     Sony Music Entertainment
 1326   Crossfade                       Cold                               SR0000697112                     Sony Music Entertainment
 1327   Crossfade                       Colors                             SR0000354126                     Sony Music Entertainment
 1328   Crossfade                       Dead Skin                          SR0000354126                     Sony Music Entertainment
 1329   Crossfade                       Death Trend Setta                  SR0000354126                     Sony Music Entertainment
 1330   Crossfade                       Disco                              SR0000354126                     Sony Music Entertainment
 1331   Crossfade                       No Giving Up                       SR0000354126                     Sony Music Entertainment
 1332   Crossfade                       So Far Away                        SR0000354126                     Sony Music Entertainment
 1333   Crossfade                       Starless                           SR0000354126                     Sony Music Entertainment
 1334   Crossfade                       The Deep End                       SR0000354126                     Sony Music Entertainment
 1335   Crossfade                       The Unknown                        SR0000354126                     Sony Music Entertainment
 1336   Cypress Hill                    (Rock) Superstar (Explicit)        SR0000287128                     Sony Music Entertainment
 1337   Cypress Hill                    Can't Get the Best of Me           SR0000287128                     Sony Music Entertainment
 1338   Cypress Hill                    Dr. Greenthumb                     SR0000263930                     Sony Music Entertainment
 1339   Cypress Hill                    EZ Come EZ Go                      SR0000384639                     Sony Music Entertainment
 1340   Cypress Hill                    Hand On The Pump                   SR0000134573                     Sony Music Entertainment
 1341   Cypress Hill                    Tequila Sunrise (Explicit)         SR0000263930                     Sony Music Entertainment
 1342   Cypress Hill                    The Only Way                       SR0000384639                     Sony Music Entertainment
 1343   Cypress Hill                    Throw Your Set In The Air          SR0000215690                     Sony Music Entertainment
        Cypress Hill featuring Tego
 1344   Calderon                        Latin Thugs                        SR0000354123                     Sony Music Entertainment
        Cypress Hill featuring Tego
 1345   Calderon                        Latin Thugs (Explicit)             SR0000354123                     Sony Music Entertainment

 1346   Darren Hayes of Savage Garden California                           SR0000386428                     Sony Music Entertainment

 1347   Darren Hayes of Savage Garden   So Beautiful                       SR0000386428                     Sony Music Entertainment
 1348   Daughtry                        All These Lives                    SR0000399960                     Sony Music Entertainment
 1349   Daughtry                        Breakdown                          SR0000399960                     Sony Music Entertainment
 1350   Daughtry                        Crashed                            SR0000399960                     Sony Music Entertainment
 1351   Daughtry                        Feels Like Tonight                 SR0000399960                     Sony Music Entertainment
 1352   Daughtry                        Gone                               SR0000399960                     Sony Music Entertainment
 1353   Daughtry                        Home                               SR0000399960                     Sony Music Entertainment
 1354   Daughtry                        It's Not Over                      SR0000399960                     Sony Music Entertainment
 1355   Daughtry                        Over You                           SR0000399960                     Sony Music Entertainment
 1356   Daughtry                        There And Back Again               SR0000399960                     Sony Music Entertainment




                                                                 Page 26
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 29 of 467 PageID# 29155
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track             Copyright Registration Number              Plaintiff
 1357   Daughtry                     Used To                         SR0000399960                     Sony Music Entertainment
 1358   Daughtry                     What About Now                  SR0000399960                     Sony Music Entertainment
 1359   Daughtry                     What I Want                     SR0000399960                     Sony Music Entertainment
 1360   Dave Matthews Band           Alligator Pie                   SR0000628753                     Sony Music Entertainment
 1361   Dave Matthews Band           American Baby                   SR0000719468                     Sony Music Entertainment
 1362   Dave Matthews Band           Baby Blue                       SR0000628753                     Sony Music Entertainment
 1363   Dave Matthews Band           Dive In                         SR0000628753                     Sony Music Entertainment
 1364   Dave Matthews Band           Funny the Way It Is             SR0000628753                     Sony Music Entertainment
 1365   Dave Matthews Band           Grux                            SR0000628753                     Sony Music Entertainment
 1366   Dave Matthews Band           Lying in the Hands of God       SR0000628753                     Sony Music Entertainment
 1367   Dave Matthews Band           Seven                           SR0000628753                     Sony Music Entertainment
 1368   Dave Matthews Band           Shake Me Like A Monkey          SR0000628753                     Sony Music Entertainment
 1369   Dave Matthews Band           Spaceman                        SR0000628753                     Sony Music Entertainment
 1370   Dave Matthews Band           Squirm                          SR0000628753                     Sony Music Entertainment
 1371   Dave Matthews Band           Time Bomb                       SR0000628753                     Sony Music Entertainment
 1372   Dave Matthews Band           Why I Am                        SR0000628753                     Sony Music Entertainment
 1373   Dave Matthews Band           You & Me                        SR0000628753                     Sony Music Entertainment
 1374   Dixie Chicks                 Bitter End                      SR0000391109                     Sony Music Entertainment
 1375   Dixie Chicks                 Cowboy Take Me Away             SR0000275086                     Sony Music Entertainment
 1376   Dixie Chicks                 Easy Silence                    SR0000391109                     Sony Music Entertainment
 1377   Dixie Chicks                 Everybody Knows                 SR0000391109                     Sony Music Entertainment
 1378   Dixie Chicks                 Give It Up Or Let Me Go         SR0000252000                     Sony Music Entertainment
 1379   Dixie Chicks                 Goodbye Earl                    SR0000275086                     Sony Music Entertainment
 1380   Dixie Chicks                 Heartbreak Town                 SR0000275086                     Sony Music Entertainment
 1381   Dixie Chicks                 I Believe in Love               SR0000314722                     Sony Music Entertainment
 1382   Dixie Chicks                 I Can Love You Better           SR0000252000                     Sony Music Entertainment
 1383   Dixie Chicks                 Landslide                       SR0000314722                     Sony Music Entertainment
 1384   Dixie Chicks                 Let Him Fly                     SR0000275086                     Sony Music Entertainment
 1385   Dixie Chicks                 Lil' Jack Slade                 SR0000314722                     Sony Music Entertainment
 1386   Dixie Chicks                 Lubbock or Leave It             SR0000391109                     Sony Music Entertainment
 1387   Dixie Chicks                 Lullaby                         SR0000391109                     Sony Music Entertainment
 1388   Dixie Chicks                 Not Ready To Make Nice          SR0000697321                     Sony Music Entertainment
 1389   Dixie Chicks                 Ready To Run                    SR0000309667                     Sony Music Entertainment
 1390   Dixie Chicks                 Silent House                    SR0000391109                     Sony Music Entertainment
 1391   Dixie Chicks                 Sin Wagon                       SR0000275086                     Sony Music Entertainment
 1392   Dixie Chicks                 Some Days You Gotta Dance       SR0000275086                     Sony Music Entertainment
 1393   Dixie Chicks                 The Long Way Around             SR0000391109                     Sony Music Entertainment
 1394   Dixie Chicks                 There's Your Trouble            SR0000252000                     Sony Music Entertainment
 1395   Dixie Chicks                 Tonight the Heartache's on Me   SR0000252000                     Sony Music Entertainment
 1396   Dixie Chicks                 Top of the World                SR0000314722                     Sony Music Entertainment
 1397   Dixie Chicks                 Travelin' Soldier               SR0000314722                     Sony Music Entertainment
 1398   Dixie Chicks                 Truth No. 2                     SR0000314722                     Sony Music Entertainment
 1399   Dixie Chicks                 White Trash Wedding             SR0000314722                     Sony Music Entertainment
 1400   Dixie Chicks                 Wide Open Spaces                SR0000252000                     Sony Music Entertainment
 1401   Dixie Chicks                 Without You                     SR0000275086                     Sony Music Entertainment
 1402   Dixie Chicks                 You Were Mine                   SR0000252000                     Sony Music Entertainment
 1403   Eddie Money                  Baby Hold On                    RE0000923174                     Sony Music Entertainment
 1404   Eddie Money                  I Wanna Go Back                 SR0000071987                     Sony Music Entertainment
                                     Looking Through The Eyes Of A
 1405   Eddie Money                  Child                           SR0000109485                     Sony Music Entertainment
 1406   Eddie Money                  No Control                      SR0000038050                     Sony Music Entertainment
 1407   Eddie Money                  Peace in Our Time               SR0000109485                     Sony Music Entertainment
 1408   Eddie Money                  Shakin'                         SR0000038050                     Sony Music Entertainment
 1409   Eddie Money                  Stop Steppin' On My Heart       SR0000109485                     Sony Music Entertainment
 1410   Eddie Money                  Think I'm In Love               SR0000038226                     Sony Music Entertainment
 1411   Eddie Money                  Two Tickets To Paradise         RE0000923174                     Sony Music Entertainment




                                                           Page 27
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 30 of 467 PageID# 29156
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                          Track             Copyright Registration Number              Plaintiff
 1412   Eddie Money                     We Should Be Sleeping           SR0000071987                     Sony Music Entertainment
 1413   Eddie Money                     Where's The Party?              SR0000050822                     Sony Music Entertainment
 1414   Electric Light Orchestra        Across the Border               N46612                           Sony Music Entertainment
 1415   Electric Light Orchestra        Do Ya                           N36991                           Sony Music Entertainment
 1416   Electric Light Orchestra        Evil Woman                      N27257                           Sony Music Entertainment
 1417   Electric Light Orchestra        Four Little Diamonds            SR0000046784                     Sony Music Entertainment
 1418   Electric Light Orchestra        Getting to the Point            SR0000070477                     Sony Music Entertainment
 1419   Electric Light Orchestra        Here Is the News                SR0000030537                     Sony Music Entertainment
 1420   Electric Light Orchestra        Illusions In G Major            N19100                           Sony Music Entertainment
 1421   Electric Light Orchestra        Livin' Thing (Audio)            N36991                           Sony Music Entertainment
 1422   Electric Light Orchestra        Ma Ma Ma Belle                  N11365                           Sony Music Entertainment
 1423   Electric Light Orchestra        Mr Blue Sky                     N46612                           Sony Music Entertainment
 1424   Electric Light Orchestra        Nightrider                      N27257                           Sony Music Entertainment
 1425   Electric Light Orchestra        Rockaria!                       N36991                           Sony Music Entertainment
 1426   Electric Light Orchestra        Secret Messages                 SR0000046784                     Sony Music Entertainment
 1427   Electric Light Orchestra        Shine a Little Love             SR0000009161                     Sony Music Entertainment
 1428   Electric Light Orchestra        Showdown                        N11365                           Sony Music Entertainment
 1429   Electric Light Orchestra        So Serious                      SR0000070477                     Sony Music Entertainment
 1430   Electric Light Orchestra        Strange Magic                   N27257                           Sony Music Entertainment
 1431   Electric Light Orchestra        Sweet Talkin' Woman             N46612                           Sony Music Entertainment
 1432   Electric Light Orchestra        Telephone Line                  N36991                           Sony Music Entertainment
 1433   Electric Light Orchestra        The Way Life's Meant To Be      SR0000030537                     Sony Music Entertainment
 1434   Electric Light Orchestra        TICKET TO THE MOON              SR0000030537                     Sony Music Entertainment
 1435   Electric Light Orchestra        Turn To Stone                   N46612                           Sony Music Entertainment
 1436   Electric Light Orchestra        Twilight                        SR0000030537                     Sony Music Entertainment
 1437   Electric Light Orchestra        Wild West Hero                  N46612                           Sony Music Entertainment
 1438   Elle Varner                     Damn Good Friends               SR0000721189                     Sony Music Entertainment
 1439   Elle Varner                     Leaf                            SR0000721189                     Sony Music Entertainment
 1440   Elle Varner                     Not Tonight                     SR0000721189                     Sony Music Entertainment
 1441   Elle Varner                     Oh What A Night                 SR0000721189                     Sony Music Entertainment
 1442   Elle Varner                     Refill                          SR0000721190                     Sony Music Entertainment
 1443   Elle Varner                     So Fly                          SR0000721187                     Sony Music Entertainment
 1444   Elle Varner                     Sound Proof Room                SR0000721189                     Sony Music Entertainment
 1445   Elle Varner                     Stop The Clock                  SR0000721189                     Sony Music Entertainment
 1446   Elle Varner                     Welcome Home                    SR0000721189                     Sony Music Entertainment
 1447   Elle Varner Featuring J. Cole   Only Wanna Give It To You       SR0000721192                     Sony Music Entertainment
 1448   Emblem3                         3000 Miles                      SR0000726978                     Sony Music Entertainment
 1449   Emblem3                         Chloe (You're The One I Want)   SR0000726979                     Sony Music Entertainment
 1450   Emblem3                         Do It All Again                 SR0000726978                     Sony Music Entertainment
 1451   Emblem3                         Girl Next Door                  SR0000726978                     Sony Music Entertainment
 1452   Emblem3                         I Love LA                       SR0000726978                     Sony Music Entertainment
 1453   Emblem3                         I Wish                          SR0000726978                     Sony Music Entertainment
 1454   Emblem3                         Jaiden                          SR0000726978                     Sony Music Entertainment
 1455   Emblem3                         Just For One Day                SR0000726978                     Sony Music Entertainment
 1456   Emblem3                         Nothing To Lose                 SR0000726978                     Sony Music Entertainment
 1457   Emblem3                         One Day                         SR0000726978                     Sony Music Entertainment
 1458   Emblem3                         Reason                          SR0000726978                     Sony Music Entertainment
 1459   Emblem3                         Spaghetti                       SR0000726978                     Sony Music Entertainment
 1460   Emblem3                         Sunset Blvd                     SR0000726978                     Sony Music Entertainment
 1461   Emblem3                         Teenage Kings                   SR0000726978                     Sony Music Entertainment
 1462   Emblem3                         XO                              SR0000726978                     Sony Music Entertainment
 1463   Europe                          Carrie                          SR0000076395                     Sony Music Entertainment
 1464   Europe                          Cherokee                        SR0000076395                     Sony Music Entertainment
 1465   Europe                          Danger On the Track             SR0000076395                     Sony Music Entertainment
 1466   Europe                          Heart Of Stone                  SR0000076395                     Sony Music Entertainment
 1467   Europe                          Love Chaser                     SR0000076395                     Sony Music Entertainment




                                                              Page 28
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 31 of 467 PageID# 29157
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                           Track            Copyright Registration Number              Plaintiff
 1468   Europe                         Ninja                          SR0000076395                     Sony Music Entertainment
 1469   Europe                         On The Loose                   SR0000076395                     Sony Music Entertainment
 1470   Europe                         Rock the Night                 SR0000076395                     Sony Music Entertainment
 1471   Europe                         The Final Countdown            SR0000076395                     Sony Music Entertainment
 1472   Europe                         Time Has Come                  SR0000076395                     Sony Music Entertainment
 1473   Fabulous Thunderbirds          Amnesia                        SR0000076616                     Sony Music Entertainment
 1474   Fabulous Thunderbirds          Down At Antwones               SR0000076616                     Sony Music Entertainment
 1475   Fabulous Thunderbirds          I Don't Care                   SR0000076616                     Sony Music Entertainment
 1476   Fabulous Thunderbirds          Tell Me                        SR0000076616                     Sony Music Entertainment
 1477   Fabulous Thunderbirds          True Love                      SR0000076616                     Sony Music Entertainment
 1478   Fabulous Thunderbirds          Tuff Enuff                     SR0000076616                     Sony Music Entertainment
 1479   Foo Fighters                   Ain't It The Life              SR0000285034                     Sony Music Entertainment
 1480   Foo Fighters                   All My Life (Edit)             SR0000325862                     Sony Music Entertainment
 1481   Foo Fighters                   Another Round                  SR0000377762                     Sony Music Entertainment
 1482   Foo Fighters                   Aurora                         SR0000285034                     Sony Music Entertainment
                                       Ballad Of The Beaconsfield
 1483   Foo Fighters                   Miners                         SR0000617325                     Sony Music Entertainment
 1484   Foo Fighters                   Best Of You                    SR0000734391                     Sony Music Entertainment
 1485   Foo Fighters                   Breakout                       SR0000285034                     Sony Music Entertainment
 1486   Foo Fighters                   But, Honestly                  SR0000617325                     Sony Music Entertainment
                                       Cheer Up, Boys (Your Make Up
 1487   Foo Fighters                   Is Running)                    SR0000617325                     Sony Music Entertainment
 1488   Foo Fighters                   Cold Day In The Sun            SR0000377762                     Sony Music Entertainment
 1489   Foo Fighters                   Come Alive                     SR0000617325                     Sony Music Entertainment
 1490   Foo Fighters                   Danny Says                     SR0000325862                     Sony Music Entertainment
 1491   Foo Fighters                   DOA                            SR0000377762                     Sony Music Entertainment
 1492   Foo Fighters                   Doll                           SR0000297253                     Sony Music Entertainment
 1493   Foo Fighters                   End Over End                   SR0000377762                     Sony Music Entertainment
 1494   Foo Fighters                   Enough Space                   SR0000297253                     Sony Music Entertainment
 1495   Foo Fighters                   Erase/Replace                  SR0000617325                     Sony Music Entertainment
 1496   Foo Fighters                   Everlong                       SR0000297253                     Sony Music Entertainment
 1497   Foo Fighters                   February Stars                 SR0000297253                     Sony Music Entertainment
 1498   Foo Fighters                   Free Me                        SR0000377762                     Sony Music Entertainment
 1499   Foo Fighters                   Friend Of A Friend             SR0000377762                     Sony Music Entertainment
 1500   Foo Fighters                   Generator                      SR0000285034                     Sony Music Entertainment
 1501   Foo Fighters                   Gimme Stitches                 SR0000285034                     Sony Music Entertainment
 1502   Foo Fighters                   Headwires                      SR0000285034                     Sony Music Entertainment
 1503   Foo Fighters                   Hell                           SR0000377762                     Sony Music Entertainment
 1504   Foo Fighters                   Hey, Johnny Park!              SR0000297253                     Sony Music Entertainment
 1505   Foo Fighters                   Home                           SR0000617325                     Sony Music Entertainment
 1506   Foo Fighters                   In Your Honor                  SR0000377762                     Sony Music Entertainment
 1507   Foo Fighters                   Learn To Fly                   SR0000285034                     Sony Music Entertainment
 1508   Foo Fighters                   Let It Die                     SR0000617325                     Sony Music Entertainment
 1509   Foo Fighters                   Live-In Skin                   SR0000285034                     Sony Music Entertainment
 1510   Foo Fighters                   Long Road To Ruin              SR0000617325                     Sony Music Entertainment
 1511   Foo Fighters                   M.I.A.                         SR0000285034                     Sony Music Entertainment
 1512   Foo Fighters                   Marigold                       SR0000396409                     Sony Music Entertainment
 1513   Foo Fighters                   Miracle                        SR0000377762                     Sony Music Entertainment
 1514   Foo Fighters                   Monkey Wrench                  SR0000297253                     Sony Music Entertainment
 1515   Foo Fighters                   My Hero                        SR0000297253                     Sony Music Entertainment
 1516   Foo Fighters                   My Hero (Live)                 SR0000396409                     Sony Music Entertainment
 1517   Foo Fighters                   My Poor Brain                  SR0000297253                     Sony Music Entertainment
 1518   Foo Fighters                   New Way Home                   SR0000297253                     Sony Music Entertainment
 1519   Foo Fighters                   Next Year                      SR0000285034                     Sony Music Entertainment
 1520   Foo Fighters                   No Way Back                    SR0000377762                     Sony Music Entertainment
 1521   Foo Fighters                   On The Mend                    SR0000377762                     Sony Music Entertainment




                                                            Page 29
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 32 of 467 PageID# 29158
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                       Track                 Copyright Registration Number              Plaintiff
 1522   Foo Fighters                   Once & For All (Demo)             SR0000617325                     Sony Music Entertainment
 1523   Foo Fighters                   Over And Out                      SR0000377762                     Sony Music Entertainment
 1524   Foo Fighters                   Razor                             SR0000396409                     Sony Music Entertainment
 1525   Foo Fighters                   Resolve                           SR0000377762                     Sony Music Entertainment
 1526   Foo Fighters                   See You                           SR0000297253                     Sony Music Entertainment
 1527   Foo Fighters                   Skin And Bones                    SR0000396409                     Sony Music Entertainment
 1528   Foo Fighters                   Stacked Actors                    SR0000285034                     Sony Music Entertainment
 1529   Foo Fighters                   Statues                           SR0000617325                     Sony Music Entertainment
 1530   Foo Fighters                   Still                             SR0000377762                     Sony Music Entertainment

 1531   Foo Fighters                   Stranger Things Have Happened     SR0000617325                     Sony Music Entertainment
 1532   Foo Fighters                   Summer's End                      SR0000617325                     Sony Music Entertainment
 1533   Foo Fighters                   The Deepest Blues Are Black       SR0000377762                     Sony Music Entertainment
 1534   Foo Fighters                   The Last Song                     SR0000377762                     Sony Music Entertainment
 1535   Foo Fighters                   The Pretender                     SR0000748786                     Sony Music Entertainment
 1536   Foo Fighters                   Up In Arms                        SR0000297253                     Sony Music Entertainment
 1537   Foo Fighters                   Virginia Moon                     SR0000377762                     Sony Music Entertainment
 1538   Foo Fighters                   Walking After You                 SR0000297253                     Sony Music Entertainment
 1539   Foo Fighters                   What If I Do?                     SR0000377762                     Sony Music Entertainment
 1540   Foo Fighters                   Wheels                            SR0000636262                     Sony Music Entertainment
 1541   Foo Fighters                   Wind Up                           SR0000297253                     Sony Music Entertainment
 1542   Foo Fighters                   Word Forward                      SR0000636262                     Sony Music Entertainment
 1543   Foster The People              Houdini                           SR0000752475                     Sony Music Entertainment
 1544   Foster The People              Warrant                           SR0000752474                     Sony Music Entertainment
 1545   Fozzy                          A Passed Life                     SR0000726755                     Sony Music Entertainment
 1546   Fozzy                          Blood Happens                     SR0000726755                     Sony Music Entertainment
 1547   Fozzy                          Dark Passenger                    SR0000726755                     Sony Music Entertainment
 1548   Fozzy                          Inside My Head                    SR0000726755                     Sony Music Entertainment
 1549   Fozzy                          Sandpaper                         SR0000726755                     Sony Music Entertainment
 1550   Fozzy                          She's My Addiction                SR0000726755                     Sony Music Entertainment
 1551   Fozzy                          Shine Forever                     SR0000726755                     Sony Music Entertainment
 1552   Fozzy                          Sin and Bones                     SR0000726755                     Sony Music Entertainment
 1553   Fozzy                          Spider in My Mouth                SR0000726755                     Sony Music Entertainment
 1554   Fozzy                          Storm the Beaches                 SR0000726755                     Sony Music Entertainment
 1555   Frank Sinatra & Celine Dion    All The Way                       SR0000311601                     Sony Music Entertainment
 1556   Fuel                           Again                             SR0000616497                     Sony Music Entertainment
 1557   Fuel                           Angels Take a Soul                SR0000616497                     Sony Music Entertainment
 1558   Fuel                           Bad Day                           SR0000269920                     Sony Music Entertainment
 1559   Fuel                           Days With You                     SR0000342237                     Sony Music Entertainment
 1560   Fuel                           Die Like This                     SR0000342237                     Sony Music Entertainment
 1561   Fuel                           Down                              SR0000269920                     Sony Music Entertainment
 1562   Fuel                           Down Inside Of You                SR0000342237                     Sony Music Entertainment
 1563   Fuel                           Easy                              SR0000269920                     Sony Music Entertainment
 1564   Fuel                           Empty Spaces                      SR0000269920                     Sony Music Entertainment
 1565   Fuel                           Falls On Me                       PA0001234071                     Sony Music Entertainment
 1566   Fuel                           Forever                           SR0000616497                     Sony Music Entertainment
 1567   Fuel                           Getting Thru?                     SR0000342237                     Sony Music Entertainment
 1568   Fuel                           Gone                              SR0000616497                     Sony Music Entertainment
 1569   Fuel                           Halos of the Son                  SR0000616497                     Sony Music Entertainment
 1570   Fuel                           Hangin Round                      SR0000616497                     Sony Music Entertainment
 1571   Fuel                           I Should Have Told You            SR0000616497                     Sony Music Entertainment
 1572   Fuel                           Innocent                          SR0000269920                     Sony Music Entertainment
 1573   Fuel                           Jesus Or A Gun                    PA0000939885                     Sony Music Entertainment
 1574   Fuel                           Knives                            SR0000269920                     Sony Music Entertainment
 1575   Fuel                           Last Time                         SR0000269920                     Sony Music Entertainment
 1576   Fuel                           Leave the Memories Alone          SR0000616497                     Sony Music Entertainment




                                                               Page 30
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 33 of 467 PageID# 29159
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                            Track               Copyright Registration Number              Plaintiff
 1577   Fuel                              Luck                             SR0000342237                     Sony Music Entertainment
 1578   Fuel                              Million Miles                    SR0000342237                     Sony Music Entertainment
 1579   Fuel                              Most Of All                      SR0000342237                     Sony Music Entertainment
 1580   Fuel                              Not This Time                    SR0000616497                     Sony Music Entertainment
 1581   Fuel                              Prove                            SR0000269920                     Sony Music Entertainment
 1582   Fuel                              Quarter                          SR0000342237                     Sony Music Entertainment
 1583   Fuel                              Running Away                     SR0000342237                     Sony Music Entertainment
 1584   Fuel                              Scar                             SR0000269920                     Sony Music Entertainment
 1585   Fuel                              Scars in the Making              SR0000616497                     Sony Music Entertainment
 1586   Fuel                              Shimmer                          SR0000253431                     Sony Music Entertainment
 1587   Fuel                              Slow                             SR0000269920                     Sony Music Entertainment
 1588   Fuel                              Solace                           SR0000269920                     Sony Music Entertainment
 1589   Fuel                              Sunburn                          SR0000253431                     Sony Music Entertainment
 1590   Fuel                              These Things                     SR0000342237                     Sony Music Entertainment
 1591   Fuel                              Wasted Time                      SR0000616497                     Sony Music Entertainment
 1592   Fuel 238                          Hideaway                         SR0000253431                     Sony Music Entertainment
 1593   Fuel 238                          Mary Pretends                    SR0000253431                     Sony Music Entertainment
 1594   Fuel 238                          New Thing                        SR0000253431                     Sony Music Entertainment
 1595   Fuel 238                          Ozone                            SR0000253431                     Sony Music Entertainment
 1596   Fuel 238                          Song For You                     SR0000253431                     Sony Music Entertainment
 1597   Fuel 238                          Untitled**                       SR0000253431                     Sony Music Entertainment
 1598   Fugees                            Manifest/Outro                   SR0000222005                     Sony Music Entertainment
 1599   Fugees                            Mista Mista (Explicit)           SR0000222005                     Sony Music Entertainment
 1600   Fugees                            No Woman No Cry                  SR0000222005                     Sony Music Entertainment
 1601   Fugees                            Red Intro                        SR0000222005                     Sony Music Entertainment
 1602   Fugees                            The Score (Explicit)             SR0000222005                     Sony Music Entertainment
 1603   Fugees                            Zealots (Explicit)               SR0000222005                     Sony Music Entertainment
 1604   Future                            Astronaut Chick                  SR0000701457                     Sony Music Entertainment
 1605   Future                            Neva End                         SR0000701457                     Sony Music Entertainment
 1606   Future                            Permanent Scar                   SR0000701457                     Sony Music Entertainment
 1607   Future                            Permanent Scar (Explicit)        SR0000701457                     Sony Music Entertainment
 1608   Future                            Same Damn Time                   SR0000701457                     Sony Music Entertainment
 1609   Future                            Straight Up                      SR0000701457                     Sony Music Entertainment
 1610   Future                            Tony Montana                     SR0000701457                     Sony Music Entertainment
 1611   Future                            Tony Montana (Explicit)          SR0000701457                     Sony Music Entertainment
 1612   Future                            Truth Gonna Hurt You             SR0000701457                     Sony Music Entertainment
 1613   Future                            Turn On The Lights               SR0000701457                     Sony Music Entertainment
 1614   Future                            You Deserve It                   SR0000701457                     Sony Music Entertainment
 1615   Future                            You Deserve It (Explicit)        SR0000701457                     Sony Music Entertainment
        Future feat. Pharrell, Pusha T
 1616   and Casino                        Move That Doh                    SR0000762576                     Sony Music Entertainment
 1617   Future featuring Big Rube         The Future Is Now                SR0000701457                     Sony Music Entertainment
 1618   Future featuring Juicy J          I'm Trippin                      SR0000701457                     Sony Music Entertainment
 1619   Future featuring R. Kelly         Parachute                        SR0000701457                     Sony Music Entertainment
 1620   Future featuring Snoop Dogg       Homicide                         SR0000701457                     Sony Music Entertainment
 1621   Future featuring T.I.             Magic                            SR0000701457                     Sony Music Entertainment

 1622   Future featuring Trae The Truth   Long Live The Pimp               SR0000701457                     Sony Music Entertainment
 1623   Gavin DeGraw                      Candy                            SR0000412465                     Sony Music Entertainment
 1624   Gavin DeGraw                      Radiation                        SR0000412465                     Sony Music Entertainment
 1625   Gavin DeGraw                      Run Every Time                   SR0000412465                     Sony Music Entertainment
 1626   Gavin DeGraw                      Spell It Out                     SR0000412465                     Sony Music Entertainment
 1627   Gavin DeGraw                      Stealing                         SR0000412465                     Sony Music Entertainment
 1628   Gavin DeGraw                      Sweeter                          SR0000412465                     Sony Music Entertainment
 1629   Gavin DeGraw                      Where You Are                    SR0000412465                     Sony Music Entertainment
 1630   Gavin DeGraw                      You Know Where I'm At            SR0000412465                     Sony Music Entertainment




                                                                 Page 31
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 34 of 467 PageID# 29160
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                         Track              Copyright Registration Number              Plaintiff
 1631   George Jones                   He Stopped Loving Her Today      SR0000018496                     Sony Music Entertainment
 1632   George Jones                   I Always Get Lucky With You      SR0000045294                     Sony Music Entertainment
 1633   George Jones                   I'm A One Woman Man              SR0000101829                     Sony Music Entertainment
 1634   George Jones                   I've Aged Twenty Years In Five   SR0000021788                     Sony Music Entertainment
                                       If Drinkin' Don't Kill Me (Her
 1635   George Jones                   Memory Will)                     SR0000021788                     Sony Music Entertainment
 1636   George Jones                   Someday My Day Will Come         SR0000010280                     Sony Music Entertainment
 1637   George Jones                   Still Doin' Time                 SR0000030506                     Sony Music Entertainment
 1638   George Jones                   Tennessee Whiskey                SR0000045294                     Sony Music Entertainment
                                       The One I Loved Back Then (The
 1639   George Jones                   Corvette Song)                   SR0000067238                     Sony Music Entertainment
 1640   George Jones                   The Right Left Hand              SR0000078097                     Sony Music Entertainment
 1641   George Jones                   Who's Gonna Fill Their Shoes     PA0000262395                     Sony Music Entertainment
                                       You've Still Got a Place In My
 1642   George Jones                   Heart                            SR0000055734                     Sony Music Entertainment
        George Jones & Tammy
 1643   Wynette                        Near You                         RE0000905501                     Sony Music Entertainment
 1644   Gloria Estefan                 123                              SR0000083468                     Sony Music Entertainment
 1645   Gloria Estefan                 Anything For You                 SR0000083468                     Sony Music Entertainment
 1646   Gloria Estefan                 Can't Stay Away From You         SR0000083468                     Sony Music Entertainment
 1647   Gloria Estefan                 Coming Out of the Dark           SR0000208812                     Sony Music Entertainment
 1648   Gloria Estefan                 Don't Let This Moment End        SR0000246529                     Sony Music Entertainment
 1649   Gloria Estefan                 Don't Wanna Lose You             SR0000107742                     Sony Music Entertainment
 1650   Gloria Estefan                 Get On Your Feet                 SR0000107742                     Sony Music Entertainment
 1651   Gloria Estefan                 Hold Me, Thrill Me, Kiss Me      SR0000201780                     Sony Music Entertainment
 1652   Gloria Estefan                 Oye Mi Canto (Hear My Voice)     SR0000107742                     Sony Music Entertainment
 1653   Gloria Estefan                 Turn The Beat Around             SR0000201780                     Sony Music Entertainment
 1654   Gloria Estefan                 You'll Be Mine (Party Time)      SR0000224314                     Sony Music Entertainment
 1655   Gretchen Wilson                All Jacked Up                    PA0001259117                     Sony Music Entertainment
 1656   Gretchen Wilson                California Girls                 SR0000388036                     Sony Music Entertainment
 1657   Gretchen Wilson                Chariot                          PA0001245662                     Sony Music Entertainment
 1658   Gretchen Wilson                Here For The Party               PA0001245662                     Sony Music Entertainment
 1659   Gretchen Wilson                Holdin' You                      PA0001245662                     Sony Music Entertainment
 1660   Gretchen Wilson                Homewrecker                      PA0001245662                     Sony Music Entertainment
                                       I Don't Feel Like Loving You
 1661   Gretchen Wilson                Today                            SR0000388036                     Sony Music Entertainment
 1662   Gretchen Wilson                One Of The Boys                  SR0000609494                     Sony Music Entertainment
 1663   Gretchen Wilson                Pocahontas Proud                 PA0001245662                     Sony Music Entertainment
 1664   Gretchen Wilson                Politically Uncorrect            SR0000388036                     Sony Music Entertainment
 1665   Gretchen Wilson                Redneck Woman                    PA0001233077                     Sony Music Entertainment
 1666   Gretchen Wilson                The Bed                          PA0001245662                     Sony Music Entertainment
 1667   Gretchen Wilson                What Happened                    PA0001245662                     Sony Music Entertainment
 1668   Gretchen Wilson                When I Think About Cheatin'      PA0001245662                     Sony Music Entertainment
 1669   Gretchen Wilson                When It Rains                    PA0001245662                     Sony Music Entertainment
 1670   Heatwave                       Ain't No Half Steppin'           SR0000004075                     Sony Music Entertainment
 1671   Heatwave                       All You Do Is Dial               SR0000000875                     Sony Music Entertainment
 1672   Heatwave                       Always And Forever               SR0000000875                     Sony Music Entertainment
 1673   Heatwave                       Boogie Nights                    SR0000000875                     Sony Music Entertainment
 1674   Heatwave                       Central Heating                  SR0000005108                     Sony Music Entertainment
 1675   Heatwave                       Eyeballin'                       SR0000008717                     Sony Music Entertainment
 1676   Heatwave                       Gangsters of the Groove          SR0000023077                     Sony Music Entertainment
 1677   Heatwave                       Happiness Togetherness           SR0000005108                     Sony Music Entertainment
 1678   Heatwave                       I'll Beat Your Booty             SR0000000875                     Sony Music Entertainment
 1679   Heatwave                       Lay It On Me                     SR0000000875                     Sony Music Entertainment
 1680   Heatwave                       Lettin' It Loose                 SR0000041027                     Sony Music Entertainment
 1681   Heatwave                       Look After Love                  SR0000041402                     Sony Music Entertainment




                                                             Page 32
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 35 of 467 PageID# 29161
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                          Track                  Copyright Registration Number              Plaintiff
 1682   Heatwave                        Mind Blowing Decisions             SR0000005108                     Sony Music Entertainment
 1683   Heatwave                        Sho'Nuff Must Be Luv               SR0000000875                     Sony Music Entertainment
 1684   Heatwave                        The Groove Line                    SR0000005108                     Sony Music Entertainment
 1685   Heatwave                        Too Hot To Handle                  SR0000000875                     Sony Music Entertainment
 1686   Heatwave                        Where Did I Go Wrong               SR0000024332                     Sony Music Entertainment
 1687   Hey Monday                      Candles                            SR0000621326                     Sony Music Entertainment
 1688   Hot Chelle Rae                  Beautiful Freaks                   SR0000412466                     Sony Music Entertainment
 1689   Hot Chelle Rae                  Downtown Girl                      SR0000412466                     Sony Music Entertainment
 1690   Hot Chelle Rae                  Forever Unstoppable                SR0000412466                     Sony Music Entertainment
 1691   Hot Chelle Rae                  Honestly                           SR0000412466                     Sony Music Entertainment
 1692   Hot Chelle Rae                  Keep You With Me                   SR0000412466                     Sony Music Entertainment
 1693   Hot Chelle Rae                  The Only One                       SR0000412466                     Sony Music Entertainment
 1694   Hot Chelle Rae                  Tonight Tonight                    SR0000412466                     Sony Music Entertainment
 1695   Hot Chelle Rae                  Whatever                           SR0000412466                     Sony Music Entertainment
        Hot Chelle Rae Featuring Bei
 1696   Maejor                          Radio                              SR0000412466                     Sony Music Entertainment
        Hot Chelle Rae Featuring Demi
 1697   Lovato                          Why Don't You Love Me              SR0000412466                     Sony Music Entertainment
 1698   Hurricane Chris                 A Bay Bay                          SR0000719410                     Sony Music Entertainment
 1699   In This Moment                  A Star-Crossed Wasteland           SR0000669909                     Sony Music Entertainment
 1700   In This Moment                  Adrenalize                         SR0000703747                     Sony Music Entertainment
 1701   In This Moment                  Aries                              SR0000703747                     Sony Music Entertainment
 1702   In This Moment                  Beast Within                       SR0000703747                     Sony Music Entertainment
 1703   In This Moment                  Blazin'                            SR0000669909                     Sony Music Entertainment
 1704   In This Moment                  Blood                              SR0000703747                     Sony Music Entertainment
 1705   In This Moment                  Burn                               SR0000703747                     Sony Music Entertainment
 1706   In This Moment                  Comanche                           SR0000703747                     Sony Music Entertainment
 1707   In This Moment                  From the Ashes                     SR0000703747                     Sony Music Entertainment
 1708   In This Moment                  Gunshow                            SR0000669909                     Sony Music Entertainment
 1709   In This Moment                  Iron Army                          SR0000669909                     Sony Music Entertainment
 1710   In This Moment                  Just Drive                         SR0000669909                     Sony Music Entertainment
 1711   In This Moment                  Rise With Me                       SR0000703747                     Sony Music Entertainment
 1712   In This Moment                  Scarlet                            SR0000703747                     Sony Music Entertainment
 1713   In This Moment                  Standing Alone                     SR0000669909                     Sony Music Entertainment
 1714   In This Moment                  The Blood Legion                   SR0000703747                     Sony Music Entertainment
 1715   In This Moment                  The Last Cowboy                    SR0000669909                     Sony Music Entertainment
 1716   In This Moment                  The Promise                        SR0000669909                     Sony Music Entertainment
 1717   In This Moment                  The Road                           SR0000669909                     Sony Music Entertainment
 1718   In This Moment                  Whore                              SR0000703747                     Sony Music Entertainment
 1719   In This Moment                  World In Flames                    SR0000669909                     Sony Music Entertainment
 1720   In This Moment                  You're Gonna' Listen               SR0000703747                     Sony Music Entertainment
 1721   Incubus                         A Kiss to Send Us Off              SR0000403204                     Sony Music Entertainment
 1722   Incubus                         Anna Molly                         SR0000742203                     Sony Music Entertainment
 1723   Incubus                         Aqueous Transmission               SR0000306181                     Sony Music Entertainment
 1724   Incubus                         Are You In?                        SR0000306181                     Sony Music Entertainment
 1725   Incubus                         Battlestar Scralatchtica           SR0000278818                     Sony Music Entertainment
 1726   Incubus                         Blood on the Ground                SR0000306181                     Sony Music Entertainment
 1727   Incubus                         Circles                            SR0000306181                     Sony Music Entertainment
 1728   Incubus                         Clean                              SR0000278818                     Sony Music Entertainment
 1729   Incubus                         Consequence                        SR0000278818                     Sony Music Entertainment
 1730   Incubus                         Diamonds and Coal                  SR0000403204                     Sony Music Entertainment
 1731   Incubus                         Dig                                SR0000403204                     Sony Music Entertainment
 1732   Incubus                         Drive                              SR0000278818                     Sony Music Entertainment
 1733   Incubus                         Earth To Bella (Part I)            SR0000403204                     Sony Music Entertainment
 1734   Incubus                         Earth To Bella (Part II)           SR0000403204                     Sony Music Entertainment
 1735   Incubus                         Echo                               SR0000306181                     Sony Music Entertainment




                                                                 Page 33
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 36 of 467 PageID# 29162
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                            Track             Copyright Registration Number              Plaintiff
 1736   Incubus                        Have You Ever                   SR0000306181                     Sony Music Entertainment
 1737   Incubus                        I Miss You                      SR0000278818                     Sony Music Entertainment
 1738   Incubus                        Just a Phase                    SR0000306181                     Sony Music Entertainment
 1739   Incubus                        Light Grenades                  SR0000403204                     Sony Music Entertainment
 1740   Incubus                        Love Hurts                      SR0000403204                     Sony Music Entertainment
 1741   Incubus                        Magic Medicine                  SR0000249690                     Sony Music Entertainment
 1742   Incubus                        Make Yourself                   SR0000278818                     Sony Music Entertainment
 1743   Incubus                        Mexico                          SR0000306181                     Sony Music Entertainment
 1744   Incubus                        Nice To Know You                SR0000306181                     Sony Music Entertainment
 1745   Incubus                        Nowhere Fast                    SR0000278818                     Sony Music Entertainment
 1746   Incubus                        Oil And Water                   SR0000403204                     Sony Music Entertainment
 1747   Incubus                        Out from Under                  SR0000278818                     Sony Music Entertainment
 1748   Incubus                        Paper Shoes                     SR0000403204                     Sony Music Entertainment
 1749   Incubus                        Pendulous Threads               SR0000403204                     Sony Music Entertainment
 1750   Incubus                        Privilege                       SR0000278818                     Sony Music Entertainment
 1751   Incubus                        Quicksand                       SR0000403204                     Sony Music Entertainment
 1752   Incubus                        Rogues                          SR0000403204                     Sony Music Entertainment
 1753   Incubus                        Stellar                         SR0000278818                     Sony Music Entertainment
                                       Summer Romance (Anti-Gravity
 1754   Incubus                        Love Song)                      SR0000249690                     Sony Music Entertainment
 1755   Incubus                        The Warmth                      SR0000278818                     Sony Music Entertainment
 1756   Incubus                        Under My Umbrella               SR0000306181                     Sony Music Entertainment
 1757   Incubus                        Warning                         SR0000306181                     Sony Music Entertainment
 1758   Incubus                        When It Comes                   SR0000278818                     Sony Music Entertainment
 1759   Incubus                        Wish You Were Here              PA0001065849                     Sony Music Entertainment
 1760   Itzhak Perlman                 Theme from"Far and Away"        SR0000247495                     Sony Music Entertainment
 1761   Itzhak Perlman;John Williams   Schindler's List: Theme         SR0000247495                     Sony Music Entertainment
 1762   iwrestledabearonce             Break It Down Camacho           SR0000697986                     Sony Music Entertainment
 1763   iwrestledabearonce             Deodorant Can't Fix Ugly        SR0000697986                     Sony Music Entertainment
 1764   iwrestledabearonce             Gold Jacket, Green Jacket       SR0000697986                     Sony Music Entertainment
 1765   iwrestledabearonce             I'm Gonna Shoot                 SR0000697986                     Sony Music Entertainment
 1766   iwrestledabearonce             It Is "Bro" Isn't It?           SR0000697986                     Sony Music Entertainment
 1767   iwrestledabearonce             Karate Nipples                  SR0000697986                     Sony Music Entertainment
 1768   iwrestledabearonce             Next Visible Delicious          SR0000697986                     Sony Music Entertainment
 1769   iwrestledabearonce             Stay to the Right               SR0000697986                     Sony Music Entertainment
                                       This Head Music Makes My Eyes
 1770   iwrestledabearonce             Rain                            SR0000697986                     Sony Music Entertainment
                                       You Know That Ain't Them
 1771   iwrestledabearonce             Dogs' Real Voice                SR0000697986                     Sony Music Entertainment
 1772   J. Cole                        Chaining Day                    SR0000730319                     Sony Music Entertainment
 1773   J. Cole                        Let Nas Down                    SR0000730319                     Sony Music Entertainment
 1774   J. Cole                        Mo Money (Interlude)            SR0000730319                     Sony Music Entertainment
 1775   J. Cole                        Power Trip (Explicit)           SR0000730319                     Sony Music Entertainment
 1776   J. Cole                        Rich Niggaz                     SR0000730319                     Sony Music Entertainment
 1777   J. Cole                        Trouble                         SR0000730319                     Sony Music Entertainment
 1778   J. Cole                        Where's Jermaine? (Skit)        SR0000730319                     Sony Music Entertainment
 1779   J. Cole feat. TLC              Crooked Smile                   SR0000730319                     Sony Music Entertainment
 1780   Jace Everett                   Bad Things                      SR0000385664                     Sony Music Entertainment
 1781   Jack White                     Blunderbuss                     SR0000699383                     Sony Music Entertainment
 1782   Jack White                     Freedom At 21                   SR0000699383                     Sony Music Entertainment
 1783   Jack White                     Hip (Eponymous) Poor Boy        SR0000699383                     Sony Music Entertainment
 1784   Jack White                     Hypocritical Kiss               SR0000699383                     Sony Music Entertainment
 1785   Jack White                     I Guess I Should Go To Sleep    SR0000699383                     Sony Music Entertainment
 1786   Jack White                     I'm Shakin'                     SR0000699383                     Sony Music Entertainment
 1787   Jack White                     Love Interruption               SR0000699383                     Sony Music Entertainment
 1788   Jack White                     Missing Pieces                  SR0000699383                     Sony Music Entertainment




                                                            Page 34
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 37 of 467 PageID# 29163
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                            Track                 Copyright Registration Number              Plaintiff
 1789   Jack White                      On And On And On                    SR0000699383                     Sony Music Entertainment
 1790   Jack White                      Sixteen Saltines                    SR0000699383                     Sony Music Entertainment
 1791   Jack White                      Trash Tongue Talker                 SR0000699383                     Sony Music Entertainment
 1792   Jack White                      Weep Themselves To Sleep            SR0000699383                     Sony Music Entertainment
 1793   Jake Owen                       Alone With You                      SR0000697851                     Sony Music Entertainment
 1794   Jake Owen                       Anywhere With You                   SR0000697851                     Sony Music Entertainment
 1795   Jake Owen                       Apple Pie Moonshine                 SR0000697851                     Sony Music Entertainment
 1796   Jake Owen                       Barefoot Blue Jean Night            SR0000697851                     Sony Music Entertainment
 1797   Jake Owen                       Heaven                              SR0000697851                     Sony Music Entertainment
 1798   Jake Owen                       Keepin' It Country                  SR0000697851                     Sony Music Entertainment
 1799   Jake Owen                       Nobody Feelin' No Pain              SR0000697851                     Sony Music Entertainment
 1800   Jake Owen                       Settin' The World On Fire           SR0000697851                     Sony Music Entertainment
 1801   Jake Owen                       The Journey Of Your Life            SR0000697851                     Sony Music Entertainment
 1802   Jake Owen                       The One That Got Away               SR0000697851                     Sony Music Entertainment
 1803   Jake Owen                       Wide Awake                          SR0000697851                     Sony Music Entertainment
                                        (I've Got To) Stop Thinkin' 'Bout
 1804   James Taylor                    That                                SR0000135070                     Sony Music Entertainment
 1805   James Taylor                    Another Day                         SR0000250547                     Sony Music Entertainment
 1806   James Taylor                    Bartender's Blues                   SR0000000157                     Sony Music Entertainment
 1807   James Taylor                    Copperline                          SR0000135070                     Sony Music Entertainment
 1808   James Taylor                    Enough To Be On Your Way            SR0000250547                     Sony Music Entertainment
 1809   James Taylor                    Her Town Too                        SR0000026497                     Sony Music Entertainment
 1810   James Taylor                    Little More Time with You           SR0000250547                     Sony Music Entertainment
 1811   James Taylor                    Only A Dream In Rio                 SR0000068536                     Sony Music Entertainment
 1812   James Taylor                    Secret O' Life                      RE0000923126                     Sony Music Entertainment
 1813   James Taylor                    Shed a Little Light                 SR0000135070                     Sony Music Entertainment
 1814   James Taylor                    Song For You Far Away               SR0000068536                     Sony Music Entertainment
 1815   James Taylor                    Up On The Roof                      SR0000009172                     Sony Music Entertainment
 1816   James Taylor                    Your Smiling Face                   RE0000923126                     Sony Music Entertainment
 1817   Jamie Foxx feat. Drake          Fall For Your Type (Explicit)       SR0000671348                     Sony Music Entertainment
 1818   Jamiroquai                      Virtual Insanity                    SR0000299909                     Sony Music Entertainment
 1819   Jennifer Hudson                 Angel                               SR0000674220                     Sony Music Entertainment
 1820   Jennifer Hudson                 Believe                             SR0000674220                     Sony Music Entertainment
 1821   Jennifer Hudson                 Don't Look Down                     SR0000674220                     Sony Music Entertainment
 1822   Jennifer Hudson                 Everybody Needs Love                SR0000674220                     Sony Music Entertainment
 1823   Jennifer Hudson                 Gone                                SR0000674220                     Sony Music Entertainment
 1824   Jennifer Hudson                 I Got This                          SR0000674220                     Sony Music Entertainment
 1825   Jennifer Hudson                 I Remember Me                       SR0000674220                     Sony Music Entertainment
 1826   Jennifer Hudson                 No One Gonna Love You               SR0000674220                     Sony Music Entertainment
 1827   Jennifer Hudson                 Still Here                          SR0000674220                     Sony Music Entertainment
 1828   Jennifer Hudson                 The Star-Spangled Banner            SR0000674220                     Sony Music Entertainment
 1829   Jennifer Hudson                 What You Think                      SR0000674220                     Sony Music Entertainment
 1830   Jennifer Hudson                 Where You At                        SR0000674220                     Sony Music Entertainment
 1831   Jennifer Hudson                 Why Is It So Hard                   SR0000674220                     Sony Music Entertainment
        Jennifer Hudson & Ne-Yo feat.
 1832   Rick Ross                       Think Like A Man                    SR0000712017                     Sony Music Entertainment
 1833   Jennifer Lopez                  No Me Ames                          SR0000267571                     Sony Music Entertainment
 1834   Jerrod Niemann                  Drink to That All Night             SR0000738148                     Sony Music Entertainment
        John Denver with Placido
 1835   Domingo                         Perhaps Love                        SR0000032536                     Sony Music Entertainment
 1836   John Legend                     Aim High                            SR0000732352                     Sony Music Entertainment
 1837   John Legend                     All Of Me                           SR0000732356                     Sony Music Entertainment
 1838   John Legend                     Asylum                              SR0000732352                     Sony Music Entertainment
 1839   John Legend                     Caught Up                           SR0000732352                     Sony Music Entertainment
 1840   John Legend                     Cross The Line                      SR0000619653                     Sony Music Entertainment
 1841   John Legend                     Dreams                              SR0000732352                     Sony Music Entertainment




                                                                  Page 35
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 38 of 467 PageID# 29164
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                            Track                Copyright Registration Number              Plaintiff
 1842   John Legend                      Everybody Knows                   SR0000619653                     Sony Music Entertainment
 1843   John Legend                      For The First Time                SR0000732352                     Sony Music Entertainment
 1844   John Legend                      Good Morning                      SR0000742202                     Sony Music Entertainment
 1845   John Legend                      Hold On Longer                    SR0000732352                     Sony Music Entertainment
 1846   John Legend                      I Love, You Love                  SR0000619653                     Sony Music Entertainment
 1847   John Legend                      If You're Out There               SR0000619653                     Sony Music Entertainment
 1848   John Legend                      Love In The Future (Intro)        SR0000732352                     Sony Music Entertainment
 1849   John Legend                      Made To Love                      SR0000732354                     Sony Music Entertainment
 1850   John Legend                      Open Your Eyes                    SR0000732352                     Sony Music Entertainment
 1851   John Legend                      Quickly                           SR0000619653                     Sony Music Entertainment
 1852   John Legend                      Satisfaction                      SR0000619653                     Sony Music Entertainment
 1853   John Legend                      Save The Night                    SR0000732352                     Sony Music Entertainment
 1854   John Legend                      So Gone                           SR0000732352                     Sony Music Entertainment
 1855   John Legend                      Take Me Away                      SR0000619653                     Sony Music Entertainment
 1856   John Legend                      The Beginning...                  SR0000732357                     Sony Music Entertainment
 1857   John Legend                      This Time                         SR0000619653                     Sony Music Entertainment
 1858   John Legend                      Tomorrow                          SR0000732352                     Sony Music Entertainment
 1859   John Legend                      Wanna Be Loved                    SR0000732352                     Sony Music Entertainment
 1860   John Legend                      What If I Told You? (Interlude)   SR0000732352                     Sony Music Entertainment
 1861   John Legend                      You & I (Nobody In The World)     SR0000732352                     Sony Music Entertainment
 1862   John Legend feat. Buju Banton    Can't Be My Lover                 SR0000619653                     Sony Music Entertainment
 1863   John Legend feat. Estelle        No Other Love                     SR0000619653                     Sony Music Entertainment
 1864   John Legend feat. Rick Ross      Who Do We Think We Are            SR0000732358                     Sony Music Entertainment
 1865   John Legend feat. Seal           We Loved It                       SR0000732352                     Sony Music Entertainment
 1866   John Legend feat. Stacy Barthe   Angel (Interlude)                 SR0000732352                     Sony Music Entertainment
        John Legend featuring Kanye
 1867   west                             It's Over                         SR0000619653                     Sony Music Entertainment
 1868   John Mayer                       83                                SR0000305049                     Sony Music Entertainment
 1869   John Mayer                       3x5                               SR0000305049                     Sony Music Entertainment
 1870   John Mayer                       Back to You                       SR0000305049                     Sony Music Entertainment
 1871   John Mayer                       Belief                            SR0000398715                     Sony Music Entertainment
 1872   John Mayer                       Bold As Love                      SR0000398715                     Sony Music Entertainment
 1873   John Mayer                       City Love                         SR0000305049                     Sony Music Entertainment
 1874   John Mayer                       Crossroads                        SR0000650569                     Sony Music Entertainment
 1875   John Mayer                       Daughters                         SR0000405307                     Sony Music Entertainment
 1876   John Mayer                       Do You Know Me                    SR0000650569                     Sony Music Entertainment
 1877   John Mayer                       Dreaming With A Broken Heart      SR0000398715                     Sony Music Entertainment
 1878   John Mayer                       Edge Of Desire                    SR0000650569                     Sony Music Entertainment
 1879   John Mayer                       Friends, Lovers Or Nothing        SR0000650569                     Sony Music Entertainment
 1880   John Mayer                       Gravity                           SR0000398715                     Sony Music Entertainment
 1881   John Mayer                       Great Indoors                     SR0000305049                     Sony Music Entertainment
 1882   John Mayer                       Half Of My Heart                  SR0000650569                     Sony Music Entertainment
 1883   John Mayer                       Heartbreak Warfare                SR0000650569                     Sony Music Entertainment
                                         I Don't Trust Myself (With
 1884   John Mayer                       Loving You)                       SR0000398715                     Sony Music Entertainment
 1885   John Mayer                       I'm Gonna Find Another You        SR0000398715                     Sony Music Entertainment
 1886   John Mayer                       In Repair                         SR0000398715                     Sony Music Entertainment
 1887   John Mayer                       Love Song For No One              SR0000305049                     Sony Music Entertainment
 1888   John Mayer                       My Stupid Mouth                   SR0000305049                     Sony Music Entertainment
 1889   John Mayer                       Neon                              SR0000305049                     Sony Music Entertainment
 1890   John Mayer                       No Such Thing                     SR0000305049                     Sony Music Entertainment
 1891   John Mayer                       Not Myself                        SR0000305049                     Sony Music Entertainment
 1892   John Mayer                       Perfectly Lonely                  SR0000650569                     Sony Music Entertainment
                                         Slow Dancing In A Burning
 1893   John Mayer                       Room                              SR0000398715                     Sony Music Entertainment
 1894   John Mayer                       St. Patrick's Day                 SR0000305049                     Sony Music Entertainment




                                                                 Page 36
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 39 of 467 PageID# 29165
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                         Track               Copyright Registration Number            Plaintiff
 1895   John Mayer                     Stop This Train                  SR0000398715                   Sony Music Entertainment
 1896   John Mayer                     The Heart Of Life                SR0000398715                   Sony Music Entertainment
 1897   John Mayer                     Vultures                         SR0000398715                   Sony Music Entertainment
                                       Waiting On The World To
 1898   John Mayer                     Change                           SR0000718995                  Sony Music Entertainment
 1899   John Mayer                     War Of My Life                   SR0000650569                  Sony Music Entertainment
 1900   John Mayer                     Who Says                         SR0000650569                  Sony Music Entertainment
 1901   John Mayer                     Why Georgia                      SR0000305049                  Sony Music Entertainment
 1902   John Mayer                     Your Body Is A Wonderland        SR0000305049                  Sony Music Entertainment
                                       Bugler's Dream and Olympic
 1903   John Williams                  Fanfare Medley                   SR0000224437                  Sony Music Entertainment
 1904   John Williams                  Hook: Flight To Neverland        SR0000233783                  Sony Music Entertainment
 1905   John Williams                  Summon The Heroes                SR0000224437                  Sony Music Entertainment
                                       The Imperial March from The
 1906   John Williams                  Empire Strikes Back              SR0000233783                  Sony Music Entertainment
 1907   John Williams                  Theme From Jurassic Park         SR0000233783                  Sony Music Entertainment
                                       Close Encounters of the Third
        John Williams and the Boston   Kind/When You Wish Upon a
 1908   Pops Orchestra                 Star Medley                      SR0000186141                  Sony Music Entertainment
                                       Scherzo for Motorcycle and
        John Williams and the Boston   Orchestra from Indiana Jones
 1909   Pops Orchestra                 and the Last Crusade             SR0000186141                  Sony Music Entertainment
        John Williams and the Boston   Theme from "Sugarland
 1910   Pops Orchestra                 Express"                         SR0000186141                  Sony Music Entertainment
        John Williams and the London
 1911   Symphony Orchestra             Main Title (From "Star Wars")    SR0000247474                  Sony Music Entertainment
 1912   Johnny Cash                    (Ghost) Riders in the Sky        SR0000010496                  Sony Music Entertainment
 1913   Johnny Cash                    Cocaine Blues                    SR0000011119                  Sony Music Entertainment
 1914   Johnny Cash                    Highway Patrolman                SR0000051140                  Sony Music Entertainment
 1915   Johnny Cash                    Highwayman                       PA0000248233                  Sony Music Entertainment
 1916   Johnny Cash                    I Will Rock And Roll With You    SR0000004945                  Sony Music Entertainment
 1917   Johnny Cash                    I'm Never Gonna Roam Again       SR0000076399                  Sony Music Entertainment
 1918   Johnny Cash                    Old Shep                         RE0000889373                  Sony Music Entertainment
 1919   Johnny Cash                    Sunday Morning Coming Down       RE0000923063                  Sony Music Entertainment
                                       That Silver Haired Daddy Of
 1920   Johnny Cash                    Mine                             SR0000034598                  Sony Music Entertainment
 1921   Johnny Cash                    The General Lee                  SR0000035327                  Sony Music Entertainment

 1922   Johnny Cash                    There Ain't No Good Chain Gang   SR0000001597                  Sony Music Entertainment
 1923   Johnny Cash                    Who's Gene Autry?                SR0000001597                  Sony Music Entertainment
 1924   Johnny Cash                    Without Love                     SR0000022431                  Sony Music Entertainment
 1925   Jordin Sparks                  Freeze                           SR0000667919                  Sony Music Entertainment
 1926   Jordin Sparks                  God Loves Ugly                   SR0000667919                  Sony Music Entertainment
 1927   Jordin Sparks                  Just For The Record              SR0000667919                  Sony Music Entertainment
 1928   Jordin Sparks                  Next To You                      SR0000667919                  Sony Music Entertainment
 1929   Jordin Sparks                  No Air Duet                      SR0000667919                  Sony Music Entertainment
 1930   Jordin Sparks                  Now You Tell Me                  SR0000667919                  Sony Music Entertainment
 1931   Jordin Sparks                  One Step At A Time               SR0000667919                  Sony Music Entertainment
 1932   Jordin Sparks                  Permanent Monday                 SR0000667919                  Sony Music Entertainment
 1933   Jordin Sparks                  See My Side                      SR0000667919                  Sony Music Entertainment
 1934   Jordin Sparks                  Shy Boy                          SR0000667919                  Sony Music Entertainment
 1935   Jordin Sparks                  Tattoo                           SR0000719130                  Sony Music Entertainment
 1936   Jordin Sparks                  This Is My Now                   SR0000667919                  Sony Music Entertainment
 1937   Jordin Sparks                  Worth The Wait                   SR0000667919                  Sony Music Entertainment
 1938   Jordin Sparks                  Young And In Love                SR0000667919                  Sony Music Entertainment
 1939   Josh Thompson                  A Name In This Town              SR0000652025                  Sony Music Entertainment
 1940   Josh Thompson                  Always Been Me                   SR0000652025                  Sony Music Entertainment



                                                              Page 37
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 40 of 467 PageID# 29166
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                        Track                 Copyright Registration Number              Plaintiff
 1941   Josh Thompson              Back Around                        SR0000652025                     Sony Music Entertainment
 1942   Josh Thompson              Beer On The Table                  SR0000652025                     Sony Music Entertainment
 1943   Josh Thompson              Blame It On Waylon                 SR0000652025                     Sony Music Entertainment
 1944   Josh Thompson              I Won't Go Crazy                   SR0000652025                     Sony Music Entertainment
 1945   Josh Thompson              Sinner                             SR0000652025                     Sony Music Entertainment
 1946   Josh Thompson              Way Out Here                       SR0000652025                     Sony Music Entertainment
                                   Won't Be Lonely Long - On The
 1947   Josh Thompson              Road                               SR0000652025                     Sony Music Entertainment
 1948   Josh Thompson              You Ain't Seen Country Yet         SR0000652025                     Sony Music Entertainment
 1949   Journey                    Dead or Alive                      SR0000030088                     Sony Music Entertainment
 1950   Journey                    Don't Stop Believin'               SR0000030088                     Sony Music Entertainment
 1951   Journey                    Escape                             SR0000030088                     Sony Music Entertainment
 1952   Journey                    Keep on Runnin'                    SR0000030088                     Sony Music Entertainment
 1953   Journey                    Lay It Down                        SR0000030088                     Sony Music Entertainment
 1954   Journey                    Mother, Father                     SR0000030707                     Sony Music Entertainment
 1955   Journey                    Open Arms                          SR0000030088                     Sony Music Entertainment
 1956   Journey                    Still They Ride (Audio)            SR0000030088                     Sony Music Entertainment
 1957   Journey                    Stone In Love                      SR0000030088                     Sony Music Entertainment
 1958   Journey                    Who's Crying Now                   SR0000030707                     Sony Music Entertainment
                                   Para Todas las Chicas (duet with
 1959   Julio Iglesias             Willie Nelson)                     SR0000058185                     Sony Music Entertainment
 1960   Justin Timberlake          Blue Ocean Floor                   SR0000717770                     Sony Music Entertainment
 1961   Justin Timberlake          Body Count                         SR0000717770                     Sony Music Entertainment
 1962   Justin Timberlake          Don't Hold The Wall                SR0000717770                     Sony Music Entertainment
 1963   Justin Timberlake          Dress On                           SR0000717770                     Sony Music Entertainment
 1964   Justin Timberlake          Let The Groove Get In              SR0000717770                     Sony Music Entertainment
 1965   Justin Timberlake          Not A Bad Thing                    SR0000743696                     Sony Music Entertainment
 1966   Justin Timberlake          Pusher Love Girl                   SR0000717770                     Sony Music Entertainment
 1967   Justin Timberlake          SexyBack                           SR0000719411                     Sony Music Entertainment
 1968   Justin Timberlake          Spaceship Coupe                    SR0000717770                     Sony Music Entertainment
 1969   Justin Timberlake          Strawberry Bubblegum               SR0000717770                     Sony Music Entertainment
 1970   Justin Timberlake          Suit & Tie featuring JAY Z         SR0000714855                     Sony Music Entertainment
 1971   Justin Timberlake          Take Back The Night                SR0000743698                     Sony Music Entertainment
 1972   Justin Timberlake          That Girl                          SR0000717770                     Sony Music Entertainment
 1973   Justin Timberlake          TKO                                SR0000743696                     Sony Music Entertainment
 1974   Justin Timberlake          Tunnel Vision                      SR0000717770                     Sony Music Entertainment
 1975   Kansas                     Closet Chronicles                  RE0000927442                     Sony Music Entertainment
 1976   Kansas                     Dust in The Wind                   RE0000927442                     Sony Music Entertainment
 1977   Kansas                     Hopelessly Human                   RE0000927442                     Sony Music Entertainment
 1978   Kansas                     Lightning's Hand                   RE0000927442                     Sony Music Entertainment
 1979   Kansas                     Nobody's Home                      RE0000927442                     Sony Music Entertainment
 1980   Kansas                     Paradox                            RE0000927442                     Sony Music Entertainment
 1981   Kansas                     Point Of Know Return               RE0000927442                     Sony Music Entertainment
 1982   Kansas                     Portrait (He Knew)                 RE0000927442                     Sony Music Entertainment
 1983   Kansas                     Sparks of the Tempest              RE0000927442                     Sony Music Entertainment
 1984   Kansas                     The Spider                         RE0000927442                     Sony Music Entertainment
 1985   Karmin                     Acapella                           SR0000746675                     Sony Music Entertainment
 1986   Karmin                     Brokenhearted                      SR0000719608                     Sony Music Entertainment
 1987   Karmin                     Crash Your Party                   SR0000719621                     Sony Music Entertainment
 1988   Kellie Pickler             100 Proof                          SR0000697940                     Sony Music Entertainment
 1989   Kellie Pickler             Little House On The Highway        SR0000697940                     Sony Music Entertainment
 1990   Kellie Pickler             Long As I Never See You Again      SR0000697940                     Sony Music Entertainment
 1991   Kellie Pickler             Mother's Day                       SR0000697940                     Sony Music Entertainment
                                   Rockaway (The Rockin' Chair
 1992   Kellie Pickler             Song)                              SR0000697940                     Sony Music Entertainment
 1993   Kellie Pickler             Stop Cheatin' On Me                SR0000697940                     Sony Music Entertainment




                                                          Page 38
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 41 of 467 PageID# 29167
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                         Track                Copyright Registration Number              Plaintiff
 1994   Kellie Pickler                 The Letter (To Daddy)              SR0000697940                     Sony Music Entertainment
 1995   Kellie Pickler                 Tough                              SR0000697940                     Sony Music Entertainment
 1996   Kellie Pickler                 Turn On The Radio And Dance        SR0000697940                     Sony Music Entertainment
 1997   Kellie Pickler                 Unlock That Honky Tonk             SR0000697940                     Sony Music Entertainment
 1998   Kellie Pickler                 Where's Tammy Wynette              SR0000697940                     Sony Music Entertainment
 1999   Kelly Clarkson                 Alone                              SR0000693113                     Sony Music Entertainment
 2000   Kelly Clarkson                 Breaking Your Own Heart            SR0000693113                     Sony Music Entertainment
 2001   Kelly Clarkson                 Dark Side                          SR0000693113                     Sony Music Entertainment
 2002   Kelly Clarkson                 Don't Be A Girl About It           SR0000693113                     Sony Music Entertainment
 2003   Kelly Clarkson                 Einstein                           SR0000693113                     Sony Music Entertainment
 2004   Kelly Clarkson                 Hello                              SR0000693113                     Sony Music Entertainment
 2005   Kelly Clarkson                 Honestly                           SR0000693113                     Sony Music Entertainment
 2006   Kelly Clarkson                 I Forgive You                      SR0000693113                     Sony Music Entertainment
 2007   Kelly Clarkson                 Mr. Know It All                    SR0000715680                     Sony Music Entertainment
 2008   Kelly Clarkson                 Standing In Front Of You           SR0000693113                     Sony Music Entertainment
                                       Stronger (What Doesn't Kill You)
 2009   Kelly Clarkson                 (Audio)                            SR0000693113                     Sony Music Entertainment
 2010   Kelly Clarkson                 The Sun Will Rise                  SR0000693113                     Sony Music Entertainment
 2011   Kelly Clarkson                 The War Is Over                    SR0000693113                     Sony Music Entertainment
 2012   Kelly Clarkson                 Why Don't You Try                  SR0000734929                     Sony Music Entertainment
 2013   Kelly Clarkson                 You Can't Win                      SR0000693113                     Sony Music Entertainment
 2014   Kelly Clarkson                 You Love Me                        SR0000693113                     Sony Music Entertainment
 2015   Kenny Chesney                  Always Gonna Be You                SR0000722762                     Sony Music Entertainment
 2016   Kenny Chesney                  American Kids                      SR0000744302                     Sony Music Entertainment
 2017   Kenny Chesney                  El Cerrito Place                   SR0000722762                     Sony Music Entertainment
                                       Happy On The Hey Now (A Song
 2018   Kenny Chesney                  For Kristi)                        SR0000726972                     Sony Music Entertainment
 2019   Kenny Chesney                  I'm A Small Town                   SR0000722762                     Sony Music Entertainment
 2020   Kenny Chesney                  It's That Time Of Day              SR0000726972                     Sony Music Entertainment
 2021   Kenny Chesney                  Life On A Rock                     SR0000726972                     Sony Music Entertainment
 2022   Kenny Chesney                  Lindy                              SR0000726972                     Sony Music Entertainment
 2023   Kenny Chesney                  Makes Me Wonder                    SR0000722762                     Sony Music Entertainment
 2024   Kenny Chesney                  Marley                             SR0000726972                     Sony Music Entertainment
 2025   Kenny Chesney                  Must Be Something I Missed         SR0000726972                     Sony Music Entertainment
 2026   Kenny Chesney                  Pirate Flag                        SR0000726974                     Sony Music Entertainment
 2027   Kenny Chesney                  Sing 'Em Good My Friend            SR0000722762                     Sony Music Entertainment
                                       Spread The Love (featuring The
 2028   Kenny Chesney                  Wailers with Elan)                 SR0000726972                     Sony Music Entertainment
 2029   Kenny Chesney                  Time Flies                         SR0000722762                     Sony Music Entertainment
 2030   Kenny Chesney                  To Get To You (55th And 3rd)       SR0000722762                     Sony Music Entertainment
 2031   Kenny Chesney                  Welcome To The Fishbowl            SR0000722762                     Sony Music Entertainment
 2032   Kenny Chesney                  When I See This Bar                SR0000726972                     Sony Music Entertainment
 2033   Kenny Chesney                  While He Still Knows Who I Am      SR0000722762                     Sony Music Entertainment
                                       You And Tequila (With Grace
                                       Potter) (Live At Red Rocks
 2034   Kenny Chesney                  Amphitheatre)                      SR0000722762                     Sony Music Entertainment
        Kenny Chesney with Willie      Coconut Tree (with Willie
 2035   Nelson                         Nelson)                            SR0000726972                     Sony Music Entertainment
 2036   Kenny G                        Forever In Love                    SR0000709272                     Sony Music Entertainment
 2037   Kenny G                        Morning                            SR0000709272                     Sony Music Entertainment
 2038   Kenny G                        Sentimental                        SR0000709272                     Sony Music Entertainment
 2039   Kenny G                        Sister Rose                        SR0000709272                     Sony Music Entertainment
 2040   Kenny G                        The Wedding Song                   SR0000709272                     Sony Music Entertainment
 2041   Kid Ink                        Hello World                        SR0000742556                     Sony Music Entertainment
 2042   Kid Ink                        Money and the Power (Explicit)     SR0000761343                     Sony Music Entertainment
 2043   Kid Ink                        More Than A King                   SR0000742556                     Sony Music Entertainment




                                                              Page 39
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 42 of 467 PageID# 29168
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                            Track                 Copyright Registration Number              Plaintiff
 2044   Kid Ink                            My System (Explicit)               SR0000742556                     Sony Music Entertainment
 2045   Kid Ink                            Rollin'                            SR0000742556                     Sony Music Entertainment
 2046   Kid Ink                            Show Me                            SR0000742549                     Sony Music Entertainment
 2047   Kid Ink                            Star Player (Explicit)             SR0000742556                     Sony Music Entertainment
 2048   Kid Ink                            Tattoo Of My Name                  SR0000742556                     Sony Music Entertainment
 2049   Kid Ink                            The Movement                       SR0000742556                     Sony Music Entertainment
        Kid Ink feat. A$AP Ferg & French
 2050   Montana                            Bossin' Up                         SR0000761343                     Sony Music Entertainment
        Kid Ink feat. A$AP Ferg & French
 2051   Montana                            Bossin' Up (Explicit)              SR0000761343                     Sony Music Entertainment
 2052   Kid Ink feat. August Alsina        We Just Came to Party              SR0000742556                     Sony Music Entertainment
 2053   Kid Ink feat. Chris Brown          Main Chick                         SR0000742556                     Sony Music Entertainment
 2054   Kid Ink feat. Elle Varner & MGK    No Miracles                        SR0000742552                     Sony Music Entertainment
 2055   Kid Ink feat. King Los             No Option                          SR0000742553                     Sony Music Entertainment
 2056   Kid Ink feat. Maejor Ali           I Don't Care                       SR0000742556                     Sony Music Entertainment
 2057   Kid Ink feat. Meek Mill & Wale     Bad Ass                            SR0000761343                     Sony Music Entertainment
 2058   Kid Ink feat. Meek Mill & Wale     Bad Ass (Explicit)                 SR0000761343                     Sony Music Entertainment
 2059   Kid Ink feat. Pusha T              Murda                              SR0000742556                     Sony Music Entertainment
 2060   Kid Ink feat. Tyga                 Iz U Down                          SR0000742550                     Sony Music Entertainment
 2061   Kings Of Leon                      17                                 SR0000617761                     Sony Music Entertainment
 2062   Kings Of Leon                      Be Somebody                        SR0000617761                     Sony Music Entertainment
 2063   Kings Of Leon                      Closer                             SR0000617761                     Sony Music Entertainment
 2064   Kings Of Leon                      Cold Desert                        SR0000617761                     Sony Music Entertainment
 2065   Kings Of Leon                      Crawl                              SR0000723763                     Sony Music Entertainment
 2066   Kings Of Leon                      Manhattan                          SR0000617761                     Sony Music Entertainment
 2067   Kings Of Leon                      Notion                             SR0000617761                     Sony Music Entertainment
 2068   Kings Of Leon                      Revelry                            SR0000617761                     Sony Music Entertainment
 2069   Kings Of Leon                      Sex On Fire                        SR0000617761                     Sony Music Entertainment
 2070   Kings Of Leon                      Wait for Me                        SR0000734389                     Sony Music Entertainment
 2071   Korn                               Children Of The Korn               SR0000263749                     Sony Music Entertainment
 2072   Korn                               Earache My Eye                     SR0000263749                     Sony Music Entertainment
 2073   L-Burna aka Layzie Bone            Carole Of The Bones (Explicit)     SR0000291785                     Sony Music Entertainment
                                           Still The Greatest featuring
                                           Flesh-n-Bone & Big Chan
 2074   L-Burna aka Layzie Bone            (Explicit)                         SR0000291785                     Sony Music Entertainment
 2075   Lacuna Coil                        1.19                               SR0000306486                     Sony Music Entertainment
 2076   Lacuna Coil                        A Current Obsession                SR0000306486                     Sony Music Entertainment
 2077   Lacuna Coil                        Against You                        SR0000700777                     Sony Music Entertainment
 2078   Lacuna Coil                        Closer                             SR0000395212                     Sony Music Entertainment
 2079   Lacuna Coil                        Cold Heritage                      SR0000306486                     Sony Music Entertainment
 2080   Lacuna Coil                        Devoted                            SR0000395212                     Sony Music Entertainment
 2081   Lacuna Coil                        Distant Sun                        SR0000306486                     Sony Music Entertainment
 2082   Lacuna Coil                        End of Time                        SR0000700777                     Sony Music Entertainment
                                           Enjoy The Silence (Depeche
 2083   Lacuna Coil                        Mode)                              SR0000395212                     Sony Music Entertainment
 2084   Lacuna Coil                        Fire                               SR0000700777                     Sony Music Entertainment
 2085   Lacuna Coil                        Fragile                            SR0000395212                     Sony Music Entertainment
 2086   Lacuna Coil                        Fragments Of Faith                 SR0000395212                     Sony Music Entertainment
 2087   Lacuna Coil                        Give Me Something More             SR0000700777                     Sony Music Entertainment
 2088   Lacuna Coil                        Heir Of A Dying Day                SR0000306486                     Sony Music Entertainment
 2089   Lacuna Coil                        I Don't Believe in Tomorrow        SR0000700777                     Sony Music Entertainment
 2090   Lacuna Coil                        I Won't Tell You                   SR0000633888                     Sony Music Entertainment
 2091   Lacuna Coil                        I'm Not Afraid                     SR0000633888                     Sony Music Entertainment
 2092   Lacuna Coil                        In Visible Light                   SR0000395212                     Sony Music Entertainment
 2093   Lacuna Coil                        Intoxicated                        SR0000700777                     Sony Music Entertainment
 2094   Lacuna Coil                        Kill the Light                     SR0000700777                     Sony Music Entertainment




                                                                    Page 40
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 43 of 467 PageID# 29169
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                            Track               Copyright Registration Number              Plaintiff
 2095   Lacuna Coil                      Losing My Religion               SR0000700777                     Sony Music Entertainment
 2096   Lacuna Coil                      My Spirit                        SR0000700777                     Sony Music Entertainment
 2097   Lacuna Coil                      My Wings                         SR0000342318                     Sony Music Entertainment
 2098   Lacuna Coil                      No Need to Explain               SR0000317669                     Sony Music Entertainment
 2099   Lacuna Coil                      Not Enough                       SR0000633888                     Sony Music Entertainment
 2100   Lacuna Coil                      Oblivion                         SR0000633888                     Sony Music Entertainment
 2101   Lacuna Coil                      Our Truth                        SR0000395212                     Sony Music Entertainment
 2102   Lacuna Coil                      Purify                           SR0000306486                     Sony Music Entertainment
 2103   Lacuna Coil                      Shallow Life                     SR0000633888                     Sony Music Entertainment
 2104   Lacuna Coil                      Spellbound                       SR0000633888                     Sony Music Entertainment
 2105   Lacuna Coil                      Survive                          SR0000633888                     Sony Music Entertainment
 2106   Lacuna Coil                      The Army Inside                  SR0000700777                     Sony Music Entertainment
 2107   Lacuna Coil                      The Game                         SR0000395212                     Sony Music Entertainment
 2108   Lacuna Coil                      The Maze                         SR0000633888                     Sony Music Entertainment
 2109   Lacuna Coil                      The Pain                         SR0000633888                     Sony Music Entertainment
 2110   Lacuna Coil                      To Live Is To Hide               SR0000306486                     Sony Music Entertainment
 2111   Lacuna Coil                      To The Edge                      SR0000395212                     Sony Music Entertainment
 2112   Lacuna Coil                      Trip the Darkness                SR0000700777                     Sony Music Entertainment
 2113   Lacuna Coil                      Unchained                        SR0000633888                     Sony Music Entertainment
 2114   Lacuna Coil                      Underdog                         SR0000633888                     Sony Music Entertainment
 2115   Lacuna Coil                      Upsidedown                       SR0000700777                     Sony Music Entertainment
 2116   Lacuna Coil                      Wave Of Anguish                  SR0000306486                     Sony Music Entertainment
 2117   Lacuna Coil                      What I See                       SR0000395212                     Sony Music Entertainment
 2118   Lacuna Coil                      When A Dead Man Walks            SR0000306486                     Sony Music Entertainment
 2119   Lacuna Coil                      Wide Awake                       SR0000633888                     Sony Music Entertainment
 2120   Lacuna Coil                      Within Me                        SR0000395212                     Sony Music Entertainment
 2121   Lacuna Coil                      Without Fear                     SR0000395212                     Sony Music Entertainment
 2122   Lacuna Coil                      You Create                       SR0000395212                     Sony Music Entertainment
        London Symphony
 2123   Orchestra;John Williams          Theme (From "Jaws")              SR0000247474                     Sony Music Entertainment
 2124   Los Lonely Boys                  Crazy Dream                      SR0000352465                     Sony Music Entertainment
 2125   Los Lonely Boys                  Dime Mi Amor                     SR0000352465                     Sony Music Entertainment
 2126   Los Lonely Boys                  Heaven                           SR0000352465                     Sony Music Entertainment
 2127   Los Lonely Boys                  Hollywood                        SR0000352465                     Sony Music Entertainment
 2128   Los Lonely Boys                  La Contestacion                  SR0000352465                     Sony Music Entertainment
 2129   Los Lonely Boys                  More Than Love                   SR0000352465                     Sony Music Entertainment
 2130   Los Lonely Boys                  Nobody Else                      SR0000352465                     Sony Music Entertainment
 2131   Los Lonely Boys                  Onda                             SR0000352465                     Sony Music Entertainment
 2132   Los Lonely Boys                  Real Emotions                    SR0000352465                     Sony Music Entertainment
 2133   Los Lonely Boys                  Senorita                         SR0000352465                     Sony Music Entertainment
 2134   Los Lonely Boys                  Tell Me Why                      SR0000352465                     Sony Music Entertainment
 2135   Los Lonely Boys                  Velvet Sky                       SR0000352465                     Sony Music Entertainment
 2136   Love and Theft                   Angel Eyes                       PA0001922065                     Sony Music Entertainment
 2137   Luther Vandross                  A House Is Not A Home            SR0000030527                     Sony Music Entertainment
 2138   Luther Vandross                  Ain't No Stoppin' Us Now         SR0000317135                     Sony Music Entertainment
 2139   Luther Vandross                  Always And Forever               SR0000317135                     Sony Music Entertainment
                                         Any Love - Wembley Stadium
 2140   Luther Vandross                  1989                             PA0000434017                     Sony Music Entertainment
 2141   Luther Vandross                  Emotional Love                   SR0000185186                     Sony Music Entertainment
 2142   Luther Vandross                  Give Me the Reason               SR0000071632                     Sony Music Entertainment
 2143   Luther Vandross                  Heaven Knows                     SR0000171321                     Sony Music Entertainment
 2144   Luther Vandross                  Killing Me Softly                SR0000317135                     Sony Music Entertainment
 2145   Luther Vandross                  Lady, Lady                       SR0000171321                     Sony Music Entertainment
 2146   Luther Vandross                  Love Is On The Way (Real Love)   SR0000171321                     Sony Music Entertainment
 2147   Luther Vandross                  Never Too Much                   SR0000030497                     Sony Music Entertainment
 2148   Luther Vandross                  So Amazing                       SR0000079450                     Sony Music Entertainment




                                                               Page 41
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 44 of 467 PageID# 29170
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                            Track               Copyright Registration Number              Plaintiff
                                        Superstar/Until You Come Back
                                        To Me (That's What I'm Gonna
 2149   Luther Vandross                 Do)                               SR0000054317                    Sony Music Entertainment
 2150   Luther Vandross                 The Night I Fell in Love          SR0000064351                    Sony Music Entertainment
 2151   Luther Vandross                 What The World Needs Now          SR0000317135                    Sony Music Entertainment
 2152   Macy Gray                       A Moment To Myself                SR0000267460                    Sony Music Entertainment
 2153   Macy Gray                       Blowin' Up Your Speakers          SR0000302804                    Sony Music Entertainment
 2154   Macy Gray                       Boo                               SR0000302804                    Sony Music Entertainment
 2155   Macy Gray                       Caligula                          SR0000267460                    Sony Music Entertainment
 2156   Macy Gray                       Come Together                     SR0000336638                    Sony Music Entertainment
 2157   Macy Gray                       Do Something                      SR0000267460                    Sony Music Entertainment
 2158   Macy Gray                       Every Now And Then                SR0000336638                    Sony Music Entertainment
 2159   Macy Gray                       Forgiveness                       SR0000302804                    Sony Music Entertainment
 2160   Macy Gray                       Freak Like Me                     SR0000302804                    Sony Music Entertainment
                                        Gimme All Your Lovin' or I Will
 2161   Macy Gray                       Kill You                          SR0000302804                    Sony Music Entertainment
 2162   Macy Gray                       Happiness                         SR0000336638                    Sony Music Entertainment
 2163   Macy Gray                       Harry                             SR0000302804                    Sony Music Entertainment
                                        Hey Young World, Pt. 2
 2164   Macy Gray                       (featuring Slick Rick)            SR0000302804                    Sony Music Entertainment
 2165   Macy Gray                       I Can't Wait To Meetchu           SR0000267460                    Sony Music Entertainment
 2166   Macy Gray                       I Try                             SR0000267460                    Sony Music Entertainment
 2167   Macy Gray                       I've Committed Murder             SR0000267460                    Sony Music Entertainment
 2168   Macy Gray                       Jesus For A Day                   SR0000336638                    Sony Music Entertainment
                                        My Fondest Childhood
 2169   Macy Gray                       Memories                          SR0000336638                    Sony Music Entertainment
 2170   Macy Gray                       Oblivion                          SR0000302804                    Sony Music Entertainment
 2171   Macy Gray                       Relating To A Psychopath          SR0000302804                    Sony Music Entertainment
 2172   Macy Gray                       Screamin'                         SR0000336638                    Sony Music Entertainment
 2173   Macy Gray                       Sex-o-matic Venus Freak           SR0000267460                    Sony Music Entertainment
 2174   Macy Gray                       Sexual Revolution                 SR0000302804                    Sony Music Entertainment
                                        She Don't Write Songs About
 2175   Macy Gray                       You                               SR0000336638                    Sony Music Entertainment
 2176   Macy Gray                       Speechless                        SR0000336638                    Sony Music Entertainment
 2177   Macy Gray                       Still                             SR0000267460                    Sony Music Entertainment
                                        Sweet Baby (featuring Erykah
 2178   Macy Gray                       Badu)                             PA0001074698                    Sony Music Entertainment
 2179   Macy Gray                       The Letter                        SR0000267460                    Sony Music Entertainment
 2180   Macy Gray                       Things That Made Me Change        SR0000336638                    Sony Music Entertainment
 2181   Macy Gray                       When I See You                    PA0001207765                    Sony Music Entertainment
 2182   Macy Gray                       Why Didn't You Call Me            SR0000267460                    Sony Music Entertainment
                                        Don't Come Around (featuring
 2183   Macy Gray                       Sunshine Anderson)                SR0000302804                    Sony Music Entertainment

                                        My Nutmeg Phantasy (featuring
 2184   Macy Gray                       Angie Stone & Mos Def)            SR0000302804                    Sony Music Entertainment
 2185   Manchester Orchestra            Apprehension                      SR0000680374                    Sony Music Entertainment
 2186   Manchester Orchestra            April Fool                        SR0000680374                    Sony Music Entertainment
 2187   Manchester Orchestra            Deer                              SR0000680374                    Sony Music Entertainment
 2188   Manchester Orchestra            Leaky Breaks                      SR0000680374                    Sony Music Entertainment
 2189   Manchester Orchestra            Leave It Alone                    SR0000680374                    Sony Music Entertainment
 2190   Manchester Orchestra            Mighty                            SR0000680374                    Sony Music Entertainment
 2191   Manchester Orchestra            Pale Black Eye                    SR0000680374                    Sony Music Entertainment
 2192   Manchester Orchestra            Pensacola                         SR0000680374                    Sony Music Entertainment
 2193   Manchester Orchestra            Simple Math                       SR0000680374                    Sony Music Entertainment
 2194   Manchester Orchestra            Virgin                            SR0000680374                    Sony Music Entertainment
 2195   Marc Anthony & Jennifer Lopez   Escapémonos                       SR0000355308                    Sony Music Entertainment



                                                               Page 42
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 45 of 467 PageID# 29171
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                           Track                Copyright Registration Number              Plaintiff
 2196   Mariah Carey                    All I Want For Christmas Is You   SR0000207178                     Sony Music Entertainment
 2197   Mariah Carey                    Breakdown                         SR0000244014                     Sony Music Entertainment
 2198   Marvin Gaye                     Sexual Healing                    SR0000038850                     Sony Music Entertainment
 2199   Marvin Sapp                     Comfort Zone                      PA0001749838                     Sony Music Entertainment
 2200   Marvin Sapp                     Don't Count Me Out                PA0001749838                     Sony Music Entertainment
 2201   Marvin Sapp                     Fresh Wind                        PA0001749838                     Sony Music Entertainment
 2202   Marvin Sapp                     He Has His Hands On You           PA0001749838                     Sony Music Entertainment
 2203   Marvin Sapp                     Here I Am                         PA0001749838                     Sony Music Entertainment
 2204   Marvin Sapp                     I Came                            PA0001749838                     Sony Music Entertainment
 2205   Marvin Sapp                     I Came (Intro)                    PA0001749838                     Sony Music Entertainment
 2206   Marvin Sapp                     Keep Holding On                   PA0001749838                     Sony Music Entertainment
 2207   Marvin Sapp                     More Than A Conqueror             PA0001749838                     Sony Music Entertainment
 2208   Marvin Sapp                     Praise You Forever                PA0001749838                     Sony Music Entertainment
 2209   Marvin Sapp                     The Best In Me                    PA0001749838                     Sony Music Entertainment
 2210   Marvin Sapp                     Wait                              PA0001749838                     Sony Music Entertainment
 2211   Mary Mary                       Can't Give Up Now                 SR0000711038                     Sony Music Entertainment
 2212   Mary Mary                       Dirt                              SR0000711038                     Sony Music Entertainment
 2213   Mary Mary                       Go Get It                         SR0000711038                     Sony Music Entertainment
 2214   Mary Mary                       God Bless                         SR0000711038                     Sony Music Entertainment
 2215   Mary Mary                       He Said                           SR0000317087                     Sony Music Entertainment
 2216   Mary Mary                       I'm Running                       SR0000711038                     Sony Music Entertainment
 2217   Mary Mary                       Little Girl                       SR0000317087                     Sony Music Entertainment
 2218   Mary Mary                       Sunday Morning                    SR0000711038                     Sony Music Entertainment
 2219   Mary Mary feat. Kirk Franklin   And I                             SR0000378079                     Sony Music Entertainment
        Mary Mary featuring Destiny's
 2220   Child                           Good To Me                        SR0000269994                     Sony Music Entertainment
 2221   Maxwell                         Bad Habits                        SR0000639738                     Sony Music Entertainment
 2222   Maxwell                         Cold                              SR0000639738                     Sony Music Entertainment
 2223   Maxwell                         Fistful Of Tears                  SR0000639738                     Sony Music Entertainment
 2224   Maxwell                         Help Somebody                     SR0000639738                     Sony Music Entertainment
 2225   Maxwell                         Love You                          SR0000639738                     Sony Music Entertainment
 2226   Maxwell                         Phoenix Rise                      SR0000639738                     Sony Music Entertainment
 2227   Maxwell                         Playing Possum                    SR0000639738                     Sony Music Entertainment
 2228   Maxwell                         Pretty Wings                      SR0000639738                     Sony Music Entertainment
 2229   Maxwell                         Stop The World                    SR0000639738                     Sony Music Entertainment
 2230   Meat Loaf                       Bat Out Of Hell                   RE0000925597                     Sony Music Entertainment
 2231   Meat Loaf                       For Crying Out Loud               N46962                           Sony Music Entertainment
 2232   Meat Loaf                       Great Boleros of Fire             SR0000293673                     Sony Music Entertainment
 2233   Meat Loaf                       Heaven Can Wait                   RE0000925597                     Sony Music Entertainment
 2234   Meat Loaf                       Midnight at the Lost and Found    SR0000046157                     Sony Music Entertainment
 2235   Meat Loaf                       Nocturnal Pleasure                SR0000030226                     Sony Music Entertainment
                                        Paradise By The Dashboard
 2236   Meat Loaf                       Light                             RE0000925597                     Sony Music Entertainment
 2237   Meat Loaf                       Two out of Three Ain't Bad        RE0000925597                     Sony Music Entertainment
 2238   Meat Loaf with Cher             Dead Ringer for Love              SR0000030226                     Sony Music Entertainment
 2239   MGMT                            4th Dimensional Transition        SR0000670166                     Sony Music Entertainment
 2240   MGMT                            Electric Feel                     SR0000670166                     Sony Music Entertainment
 2241   MGMT                            Future Reflections                SR0000670166                     Sony Music Entertainment
 2242   MGMT                            Kids                              SR0000670166                     Sony Music Entertainment
 2243   MGMT                            Of Moons, Birds & Monsters        SR0000670166                     Sony Music Entertainment
 2244   MGMT                            Pieces of What                    SR0000670166                     Sony Music Entertainment
 2245   MGMT                            The Handshake                     SR0000670166                     Sony Music Entertainment
 2246   MGMT                            The Youth                         SR0000670166                     Sony Music Entertainment
 2247   MGMT                            Time To Pretend                   SR0000697485                     Sony Music Entertainment
 2248   MGMT                            Weekend Wars                      SR0000670166                     Sony Music Entertainment
 2249   Miami Sound Machine             Bad Boy                           SR0000067181                     Sony Music Entertainment




                                                               Page 43
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 46 of 467 PageID# 29172
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                               Track                Copyright Registration Number              Plaintiff
 2250   Miami Sound Machine                Dr. Beat                           SR0000053796                     Sony Music Entertainment
 2251   Michael Jackson                    Baby Be Mine                       SR0000041965                     Sony Music Entertainment
 2252   Michael Jackson                    Burn This Disco Out                SR0000011120                     Sony Music Entertainment
 2253   Michael Jackson                    Don't Stop 'Til You Get Enough     SR0000011105                     Sony Music Entertainment
 2254   Michael Jackson                    Get On The Floor                   SR0000011120                     Sony Music Entertainment
 2255   Michael Jackson                    Girlfriend                         SR0000011120                     Sony Music Entertainment
 2256   Michael Jackson                    Human Nature                       SR0000041965                     Sony Music Entertainment
 2257   Michael Jackson                    I Can't Help It                    SR0000011105                     Sony Music Entertainment
 2258   Michael Jackson                    It's The Falling In Love           SR0000011120                     Sony Music Entertainment
 2259   Michael Jackson                    Off The Wall (Single Version)      SR0000011120                     Sony Music Entertainment
                                           Off The Wall: Workin' Day And
 2260   Michael Jackson                    Night                              SR0000011120                     Sony Music Entertainment
 2261   Michael Jackson                    P.Y.T. (Pretty Young Thing)        SR0000041965                     Sony Music Entertainment
 2262   Michael Jackson                    The Lady In My Life                SR0000041965                     Sony Music Entertainment
 2263   Miguel                             Adorn                              SR0000709268                     Sony Music Entertainment
 2264   Miguel                             All I Want Is You                  SR0000673073                     Sony Music Entertainment

 2265   Miguel                             Girl With The Tattoo Enter.lewd    SR0000673073                     Sony Music Entertainment
 2266   Miguel                             Girls Like You                     SR0000673073                     Sony Music Entertainment
 2267   Miguel                             Hard Way                           SR0000673073                     Sony Music Entertainment
 2268   Miguel                             Hero                               SR0000673073                     Sony Music Entertainment
 2269   Miguel                             My Piece                           SR0000673073                     Sony Music Entertainment
 2270   Miguel                             Pay Me                             SR0000673073                     Sony Music Entertainment
 2271   Miguel                             Quickie                            SR0000673073                     Sony Music Entertainment
 2272   Miguel                             Sure Thing                         SR0000673073                     Sony Music Entertainment
 2273   Miguel                             Teach Me                           SR0000673073                     Sony Music Entertainment
 2274   Miguel                             To The Moon                        SR0000673073                     Sony Music Entertainment
 2275   Miguel                             Vixen                              SR0000673073                     Sony Music Entertainment
 2276   Mike Posner                        Bow Chicka Wow Wow                 PA0001762099                     Sony Music Entertainment
 2277   Miley Cyrus                        #GETITRIGHT                        SR0000735242                     Sony Music Entertainment
 2278   Miley Cyrus                        Adore You                          SR0000735242                     Sony Music Entertainment
 2279   Miley Cyrus                        Do My Thang                        SR0000735242                     Sony Music Entertainment
 2280   Miley Cyrus                        Drive                              SR0000735242                     Sony Music Entertainment
 2281   Miley Cyrus                        Maybe You're Right                 SR0000735242                     Sony Music Entertainment
 2282   Miley Cyrus                        On My Own                          SR0000735242                     Sony Music Entertainment
 2283   Miley Cyrus                        Rooting for My Baby                SR0000735242                     Sony Music Entertainment
 2284   Miley Cyrus                        Someone Else                       SR0000735242                     Sony Music Entertainment
 2285   Miley Cyrus                        We Can't Stop                      SR0000726503                     Sony Music Entertainment
 2286   Miley Cyrus feat. Big Sean         Love Money Party                   SR0000735242                     Sony Music Entertainment

 2287   Miley Cyrus feat. Britney Spears   SMS (Bangerz)                      SR0000735242                     Sony Music Entertainment
        Miley Cyrus feat. French
 2288   Montana                            FU                                 SR0000735242                     Sony Music Entertainment
 2289   Miley Cyrus feat. Future           My Darlin'                         SR0000735242                     Sony Music Entertainment
 2290   Miley Cyrus feat. Ludacris         Hands in the Air                   SR0000735242                     Sony Music Entertainment
 2291   Miley Cyrus feat. Nelly            4x4                                SR0000735242                     Sony Music Entertainment
 2292   Miranda Lambert                    Airstream Song                     SR0000641403                     Sony Music Entertainment
 2293   Miranda Lambert                    All Kinds of Kinds                 PA0001805349                     Sony Music Entertainment
 2294   Miranda Lambert                    Baggage Claim                      PA0001805349                     Sony Music Entertainment
 2295   Miranda Lambert                    Better In The Long Run             PA0001805349                     Sony Music Entertainment
 2296   Miranda Lambert                    Bring Me Down                      SR0000367710                     Sony Music Entertainment
 2297   Miranda Lambert                    Crazy Ex-Girlfriend                SR0000746292                     Sony Music Entertainment
 2298   Miranda Lambert                    Dead Flowers                       SR0000641403                     Sony Music Entertainment
 2299   Miranda Lambert                    Dear Diamond                       PA0001805349                     Sony Music Entertainment
 2300   Miranda Lambert                    Desperation                        SR0000609529                     Sony Music Entertainment
 2301   Miranda Lambert                    Down                               SR0000609529                     Sony Music Entertainment




                                                                    Page 44
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 47 of 467 PageID# 29173
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                        Track                  Copyright Registration Number              Plaintiff
 2302   Miranda Lambert            Dry Town                            SR0000609529                     Sony Music Entertainment
 2303   Miranda Lambert            Easy From Now On                    SR0000609529                     Sony Music Entertainment
 2304   Miranda Lambert            Easy Living                         PA0001805349                     Sony Music Entertainment
 2305   Miranda Lambert            Famous In A Small Town              SR0000609529                     Sony Music Entertainment
 2306   Miranda Lambert            Fastest Girl In Town                PA0001805349                     Sony Music Entertainment
 2307   Miranda Lambert            Fine Tune                           PA0001805349                     Sony Music Entertainment
 2308   Miranda Lambert            Getting Ready                       SR0000609529                     Sony Music Entertainment
 2309   Miranda Lambert            Greyhound Bound For Nowhere         SR0000367710                     Sony Music Entertainment
 2310   Miranda Lambert            Guilty In Here                      SR0000609529                     Sony Music Entertainment
 2311   Miranda Lambert            Gunpowder & Lead                    SR0000609529                     Sony Music Entertainment
 2312   Miranda Lambert            Heart Like Mine                     SR0000641403                     Sony Music Entertainment
 2313   Miranda Lambert            Hurts To Think                      PA0001805349                     Sony Music Entertainment
 2314   Miranda Lambert            I Can't Be Bothered                 SR0000367710                     Sony Music Entertainment
 2315   Miranda Lambert            I Wanna Die                         SR0000367710                     Sony Music Entertainment
 2316   Miranda Lambert            Kerosene                            SR0000367710                     Sony Music Entertainment
 2317   Miranda Lambert            Look At Miss Ohio                   PA0001805349                     Sony Music Entertainment
 2318   Miranda Lambert            Love Is Looking For You             SR0000367710                     Sony Music Entertainment
 2319   Miranda Lambert            Love Letters                        SR0000609529                     Sony Music Entertainment
 2320   Miranda Lambert            Love Song                           SR0000641403                     Sony Music Entertainment
 2321   Miranda Lambert            Love Your Memory                    SR0000367710                     Sony Music Entertainment
 2322   Miranda Lambert            Maintain the Pain                   SR0000641403                     Sony Music Entertainment
 2323   Miranda Lambert            Makin' Plans                        SR0000641403                     Sony Music Entertainment
 2324   Miranda Lambert            Mama, I'm Alright                   SR0000367710                     Sony Music Entertainment
 2325   Miranda Lambert            Mama's Broken Heart                 PA0001805349                     Sony Music Entertainment
 2326   Miranda Lambert            Me And Charlie Talking              SR0000746293                     Sony Music Entertainment
 2327   Miranda Lambert            Me and Your Cigarettes              SR0000641403                     Sony Music Entertainment
 2328   Miranda Lambert            More Like Her                       SR0000609529                     Sony Music Entertainment
 2329   Miranda Lambert            New Strings                         SR0000367710                     Sony Music Entertainment
 2330   Miranda Lambert            Nobody's Fool                       PA0001805349                     Sony Music Entertainment
 2331   Miranda Lambert            Oklahoma Sky                        PA0001805349                     Sony Music Entertainment
 2332   Miranda Lambert            Only Prettier                       SR0000641403                     Sony Music Entertainment
 2333   Miranda Lambert            Over You                            PA0001805349                     Sony Music Entertainment
 2334   Miranda Lambert            Safe                                PA0001805349                     Sony Music Entertainment
 2335   Miranda Lambert            Same Old You                        PA0001805349                     Sony Music Entertainment
 2336   Miranda Lambert            Sin For A Sin                       SR0000641403                     Sony Music Entertainment
 2337   Miranda Lambert            Somewhere Trouble Don't Go          SR0000641403                     Sony Music Entertainment
                                   That's the Way That the World
 2338   Miranda Lambert            Goes 'Round                         SR0000641403                     Sony Music Entertainment
 2339   Miranda Lambert            There's A Wall                      SR0000367710                     Sony Music Entertainment
 2340   Miranda Lambert            Time To Get A Gun                   SR0000641403                     Sony Music Entertainment
 2341   Miranda Lambert            Virginia Bluebell                   SR0000641403                     Sony Music Entertainment
 2342   Miranda Lambert            What About Georgia?                 SR0000367710                     Sony Music Entertainment
 2343   Miranda Lambert            White Liar                          SR0000641403                     Sony Music Entertainment
 2344   Modest Mouse               Education                           SR0000407040                     Sony Music Entertainment
 2345   Modest Mouse               Fire It Up                          SR0000407040                     Sony Music Entertainment
 2346   Modest Mouse               Florida                             SR0000407040                     Sony Music Entertainment
 2347   Modest Mouse               Fly Trapped In A Jar                SR0000407040                     Sony Music Entertainment
 2348   Modest Mouse               Invisible                           SR0000407040                     Sony Music Entertainment
 2349   Modest Mouse               Little Motel                        SR0000407040                     Sony Music Entertainment
 2350   Modest Mouse               March Into The Sea                  SR0000407040                     Sony Music Entertainment
 2351   Modest Mouse               Missed The Boat                     SR0000407040                     Sony Music Entertainment
 2352   Modest Mouse               Parting of the Sensory (Explicit)   SR0000407040                     Sony Music Entertainment
 2353   Modest Mouse               People As Places As People          SR0000407040                     Sony Music Entertainment
 2354   Modest Mouse               Spitting Venom                      SR0000407040                     Sony Music Entertainment
 2355   Modest Mouse               Steam Engenius                      SR0000407040                     Sony Music Entertainment
 2356   Modest Mouse               We've Got Everything                SR0000407040                     Sony Music Entertainment




                                                            Page 45
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 48 of 467 PageID# 29174
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                         Track                    Copyright Registration Number              Plaintiff
 2357   Monica Featuring Rick Ross    Anything (To Find You)               SR0000700530                     Sony Music Entertainment
 2358   Montgomery Gentry             Daddy Won't Sell the Farm            SR0000266467                     Sony Music Entertainment
 2359   Montgomery Gentry             Didn't I                             PA0001079468                     Sony Music Entertainment
 2360   Montgomery Gentry             Gone                                 SR0000266467                     Sony Music Entertainment
 2361   Montgomery Gentry             Hell Yeah                            SR0000314295                     Sony Music Entertainment
 2362   Montgomery Gentry             Lonely And Gone                      SR0000266467                     Sony Music Entertainment
 2363   Montgomery Gentry             My Town                              SR0000314295                     Sony Music Entertainment
 2364   Montgomery Gentry             She Don't Tell Me To                 SR0000386446                     Sony Music Entertainment
 2365   Montgomery Gentry             Something To Be Proud Of             SR0000355896                     Sony Music Entertainment
 2366   Montgomery Gentry             Speed                                SR0000314295                     Sony Music Entertainment

 2367   Mudvayne                      (Per)Version of a truth (Explicit)   SR0000346266                     Sony Music Entertainment
 2368   Mudvayne                      A Key to Nothing                     SR0000346266                     Sony Music Entertainment
 2369   Mudvayne                      Mercy, Severity                      SR0000346266                     Sony Music Entertainment
 2370   Mudvayne                      Severed                              SR0000269973                     Sony Music Entertainment
 2371   Mudvayne                      Shadow of a Man                      SR0000346266                     Sony Music Entertainment
 2372   Mudvayne                      Silenced                             SR0000346266                     Sony Music Entertainment
 2373   Mudvayne                      Skrying                              SR0000346266                     Sony Music Entertainment
 2374   Mudvayne                      Solve Et Coagula                     SR0000346266                     Sony Music Entertainment
                                      The End of All Things to Come
 2375   Mudvayne                      (Explicit)                           SR0000346266                     Sony Music Entertainment
 2376   Mudvayne                      The Patient Mental                   SR0000346266                     Sony Music Entertainment
                                      Trapped In The Wake Of A
 2377   Mudvayne                      Dream                                SR0000346266                     Sony Music Entertainment
 2378   Mudvayne                      World So Cold                        SR0000346266                     Sony Music Entertainment
 2379   Oh Land                       Break The Chain                      SR0000674211                     Sony Music Entertainment
 2380   Oh Land                       Helicopter                           SR0000674211                     Sony Music Entertainment
 2381   Oh Land                       Human                                SR0000674211                     Sony Music Entertainment
 2382   Oh Land                       Lean                                 SR0000674211                     Sony Music Entertainment
 2383   Oh Land                       Perfection                           SR0000674211                     Sony Music Entertainment
 2384   Oh Land                       Rainbow                              SR0000674211                     Sony Music Entertainment
 2385   Oh Land                       Sun Of A Gun                         SR0000674211                     Sony Music Entertainment
 2386   Oh Land                       Voodoo                               SR0000674211                     Sony Music Entertainment
 2387   Oh Land                       We Turn It Up                        SR0000674211                     Sony Music Entertainment
 2388   Oh Land                       White Nights                         SR0000674211                     Sony Music Entertainment
 2389   Oh Land                       Wolf & I                             SR0000674211                     Sony Music Entertainment
 2390   Olly Murs                     Heart Skips A Beat                   SR0000727214                     Sony Music Entertainment
 2391   One Direction                 Alive                                SR0000740363                     Sony Music Entertainment
 2392   One Direction                 Best Song Ever                       SR0000737314                     Sony Music Entertainment
 2393   One Direction                 Better Than Words                    SR0000740363                     Sony Music Entertainment
 2394   One Direction                 Diana                                SR0000740363                     Sony Music Entertainment
 2395   One Direction                 Does He Know?                        SR0000740363                     Sony Music Entertainment

 2396   One Direction                 Don't Forget Where You Belong        SR0000740363                     Sony Music Entertainment
 2397   One Direction                 Everything About You                 SR0000703645                     Sony Music Entertainment
 2398   One Direction                 Gotta Be You                         SR0000703645                     Sony Music Entertainment
 2399   One Direction                 Half a Heart                         SR0000740363                     Sony Music Entertainment
 2400   One Direction                 Happily                              SR0000740363                     Sony Music Entertainment
 2401   One Direction                 I Want                               SR0000703645                     Sony Music Entertainment
 2402   One Direction                 I Wish                               SR0000703645                     Sony Music Entertainment
 2403   One Direction                 Kiss You                             SR0000714020                     Sony Music Entertainment
 2404   One Direction                 Little Black Dress                   SR0000740363                     Sony Music Entertainment
 2405   One Direction                 Little White Lies                    SR0000740363                     Sony Music Entertainment
 2406   One Direction                 Midnight Memories                    SR0000740363                     Sony Music Entertainment
 2407   One Direction                 Moments                              SR0000703645                     Sony Music Entertainment
 2408   One Direction                 More Than This                       SR0000703645                     Sony Music Entertainment




                                                               Page 46
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 49 of 467 PageID# 29175
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                        Track               Copyright Registration Number              Plaintiff
 2409   One Direction                One Thing                        SR0000703645                     Sony Music Entertainment
 2410   One Direction                Right Now                        SR0000740363                     Sony Music Entertainment
 2411   One Direction                Same Mistakes                    SR0000703645                     Sony Music Entertainment
 2412   One Direction                Save You Tonight                 SR0000703645                     Sony Music Entertainment
 2413   One Direction                Something Great                  SR0000740363                     Sony Music Entertainment
 2414   One Direction                Stand Up                         SR0000703645                     Sony Music Entertainment
 2415   One Direction                Stole My Heart                   SR0000703645                     Sony Music Entertainment
 2416   One Direction                Story of My Life                 SR0000740364                     Sony Music Entertainment
 2417   One Direction                Strong                           SR0000740363                     Sony Music Entertainment
 2418   One Direction                Taken                            SR0000703645                     Sony Music Entertainment
 2419   One Direction                Tell Me A Lie                    SR0000703645                     Sony Music Entertainment
 2420   One Direction                Through the Dark                 SR0000740363                     Sony Music Entertainment
 2421   One Direction                What Makes You Beautiful         SR0000703645                     Sony Music Entertainment
 2422   One Direction                Why Don't We Go There            SR0000740363                     Sony Music Entertainment
 2423   One Direction                You & I                          SR0000740363                     Sony Music Entertainment
 2424   Otherwise                    Crimson                          SR0000704620                     Sony Music Entertainment
 2425   Otherwise                    Die for You                      SR0000704620                     Sony Music Entertainment
 2426   Otherwise                    Don't Be Afraid                  SR0000704620                     Sony Music Entertainment
 2427   Otherwise                    Full Circle                      SR0000704620                     Sony Music Entertainment
 2428   Otherwise                    Heaven (feat. Ashley Costello)   SR0000704620                     Sony Music Entertainment
 2429   Otherwise                    I                                SR0000704620                     Sony Music Entertainment
                                     I Don't Apologize (1000
 2430   Otherwise                    Pictures)                        SR0000704620                     Sony Music Entertainment
 2431   Otherwise                    II                               SR0000704620                     Sony Music Entertainment
 2432   Otherwise                    III                              SR0000704620                     Sony Music Entertainment
 2433   Otherwise                    Lighthouse                       SR0000704620                     Sony Music Entertainment
 2434   Otherwise                    Scream Now                       SR0000704620                     Sony Music Entertainment
 2435   Otherwise                    Silence Reigns                   SR0000704620                     Sony Music Entertainment
 2436   Otherwise                    Soldiers                         SR0000704620                     Sony Music Entertainment
 2437   Otherwise                    Vegas Girl                       SR0000704620                     Sony Music Entertainment
                                     Idlewild Blue (Don'tchu Worry
 2438   OutKast                      'Bout Me)                        SR0000747302                     Sony Music Entertainment
 2439   OutKast                      Mighty "O"                       SR0000747300                     Sony Music Entertainment
 2440   Ozzy Osbourne                21st Century Schizoid Man        SR0000388035                     Sony Music Entertainment
 2441   Ozzy Osbourne                Back on Earth                    SR0000247732                     Sony Music Entertainment
 2442   Ozzy Osbourne                Bark At The Moon                 SR0000053824                     Sony Music Entertainment
 2443   Ozzy Osbourne                Breakin' All The Rules           SR0000098705                     Sony Music Entertainment
 2444   Ozzy Osbourne                Centre of Eternity               SR0000053824                     Sony Music Entertainment
 2445   Ozzy Osbourne                Crazy Babies                     SR0000098705                     Sony Music Entertainment
 2446   Ozzy Osbourne                Crazy Train                      SR0000028652                     Sony Music Entertainment
 2447   Ozzy Osbourne                Diary of a Madman                SR0000034167                     Sony Music Entertainment
 2448   Ozzy Osbourne                Dreamer                          SR0000303331                     Sony Music Entertainment
 2449   Ozzy Osbourne                Gets Me Through                  SR0000303331                     Sony Music Entertainment
 2450   Ozzy Osbourne                Ghost Behind My Eyes             SR0000171292                     Sony Music Entertainment
 2451   Ozzy Osbourne                I Can't Save You                 SR0000628282                     Sony Music Entertainment
 2452   Ozzy Osbourne                I Don't Wanna Stop               SR0000628282                     Sony Music Entertainment
                                     I Don't Want to Change the
 2453   Ozzy Osbourne                World                            SR0000135019                     Sony Music Entertainment
 2454   Ozzy Osbourne                I Just Want You                  SR0000171292                     Sony Music Entertainment
 2455   Ozzy Osbourne                In My Life                       SR0000373744                     Sony Music Entertainment
 2456   Ozzy Osbourne                Mama, I'm Coming Home            SR0000135019                     Sony Music Entertainment
 2457   Ozzy Osbourne                Miracle Man                      SR0000098705                     Sony Music Entertainment
 2458   Ozzy Osbourne                Mississippi Queen                SR0000388035                     Sony Music Entertainment
 2459   Ozzy Osbourne                Mr. Crowley                      SR0000028652                     Sony Music Entertainment
 2460   Ozzy Osbourne                Nightmare                        SR0000628282                     Sony Music Entertainment
 2461   Ozzy Osbourne                No Easy Way Out                  SR0000303331                     Sony Music Entertainment




                                                            Page 47
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 50 of 467 PageID# 29176
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                         Track                 Copyright Registration Number            Plaintiff
 2462   Ozzy Osbourne                  No More Tears                    SR0000135019                   Sony Music Entertainment
 2463   Ozzy Osbourne                  Not Going Away                   SR0000628282                   Sony Music Entertainment

 2464   Ozzy Osbourne                  Now You See It (Now You Don't)   SR0000053824                  Sony Music Entertainment
 2465   Ozzy Osbourne                  Over The Mountain                SR0000034167                  Sony Music Entertainment
 2466   Ozzy Osbourne                  Perry Mason                      SR0000171292                  Sony Music Entertainment
 2467   Ozzy Osbourne                  Rock 'n' Roll Rebel              SR0000053824                  Sony Music Entertainment
 2468   Ozzy Osbourne                  Shot In The Dark                 SR0000076545                  Sony Music Entertainment
 2469   Ozzy Osbourne                  Slow Down                        SR0000053824                  Sony Music Entertainment
 2470   Ozzy Osbourne                  So Tired                         SR0000053824                  Sony Music Entertainment
 2471   Ozzy Osbourne                  Spiders                          SR0000054446                  Sony Music Entertainment
 2472   Ozzy Osbourne                  Thunder Underground              SR0000171292                  Sony Music Entertainment
 2473   Ozzy Osbourne                  Time After Time                  SR0000135019                  Sony Music Entertainment
 2474   Ozzy Osbourne                  Waiting for Darkness             SR0000053824                  Sony Music Entertainment
 2475   Ozzy Osbourne                  You're No Different              SR0000053824                  Sony Music Entertainment
 2476   P!nk                           Are We All We Are (Explicit)     SR0000709056                  Sony Music Entertainment
 2477   P!nk                           Beam Me Up                       SR0000709056                  Sony Music Entertainment
 2478   P!nk                           Chaos & Piss (Explicit)          SR0000709377                  Sony Music Entertainment
 2479   P!nk                           F**kin' Perfect                  SR0000671699                  Sony Music Entertainment
 2480   P!nk                           Here Comes The Weekend           SR0000709056                  Sony Music Entertainment
 2481   P!nk                           How Come You're Not Here         SR0000709056                  Sony Music Entertainment
 2482   P!nk                           Just Give Me A Reason            SR0000709056                  Sony Music Entertainment
 2483   P!nk                           Push You Away                    SR0000644873                  Sony Music Entertainment
 2484   P!nk                           Raise Your Glass                 SR0000671699                  Sony Music Entertainment
 2485   P!nk                           Slut Like You                    SR0000709056                  Sony Music Entertainment
 2486   P!nk                           So What                          SR0000719121                  Sony Music Entertainment
 2487   P!nk                           The Great Escape                 SR0000709056                  Sony Music Entertainment
 2488   P!nk                           The Truth About Love             SR0000709056                  Sony Music Entertainment
 2489   P!nk                           Timebomb (Explicit)              SR0000709377                  Sony Music Entertainment
 2490   P!nk                           True Love (Explicit)             SR0000709056                  Sony Music Entertainment
 2491   P!nk                           Try                              SR0000709056                  Sony Music Entertainment
 2492   P!nk                           Walk of Shame                    SR0000709056                  Sony Music Entertainment
 2493   P!nk                           Walk of Shame (Explicit)         SR0000709056                  Sony Music Entertainment
 2494   P!nk                           Where Did The Beat Go?           SR0000709056                  Sony Music Entertainment
 2495   P!nk Featuring William Orbit   Feel Good Time                   PA0001242238                  Sony Music Entertainment
 2496   Passion Pit                    Little Secrets                   PA0001678112                  Sony Music Entertainment
 2497   Passion Pit                    To Kingdom Come                  PA0001683346                  Sony Music Entertainment
 2498   Pearl Jam                      1/2 Full                         SR0000324204                  Sony Music Entertainment
 2499   Pearl Jam                      All or None                      SR0000324204                  Sony Music Entertainment
 2500   Pearl Jam                      Arc                              SR0000324204                  Sony Music Entertainment
 2501   Pearl Jam                      Army Reserve                     SR0000654748                  Sony Music Entertainment
 2502   Pearl Jam                      Around The Bend                  SR0000230851                  Sony Music Entertainment
 2503   Pearl Jam                      Aya Davanita                     SR0000206558                  Sony Music Entertainment
 2504   Pearl Jam                      Big Wave                         SR0000654748                  Sony Music Entertainment
 2505   Pearl Jam                      Blood (Remastered)               SR0000207219                  Sony Music Entertainment
 2506   Pearl Jam                      Brain Of J.                      SR0000255869                  Sony Music Entertainment
 2507   Pearl Jam                      Breakerfall                      SR0000300972                  Sony Music Entertainment
 2508   Pearl Jam                      Bu$hleaguer                      SR0000324204                  Sony Music Entertainment
 2509   Pearl Jam                      Bugs                             SR0000206558                  Sony Music Entertainment
 2510   Pearl Jam                      Can't Keep                       SR0000324204                  Sony Music Entertainment
 2511   Pearl Jam                      Come Back                        SR0000654748                  Sony Music Entertainment
 2512   Pearl Jam                      Cropduster                       SR0000324204                  Sony Music Entertainment
 2513   Pearl Jam                      Deep                             SR0000137787                  Sony Music Entertainment
 2514   Pearl Jam                      Evacuation                       SR0000300972                  Sony Music Entertainment
 2515   Pearl Jam                      Faithful                         SR0000255869                  Sony Music Entertainment
 2516   Pearl Jam                      Garden                           SR0000137787                  Sony Music Entertainment




                                                             Page 48
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 51 of 467 PageID# 29177
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                        Track              Copyright Registration Number              Plaintiff
 2517   Pearl Jam                   Get Right                       SR0000324204                     Sony Music Entertainment
 2518   Pearl Jam                   Ghost                           SR0000324204                     Sony Music Entertainment
 2519   Pearl Jam                   Glorified G                     SR0000207219                     Sony Music Entertainment
 2520   Pearl Jam                   Gods' Dice                      SR0000300972                     Sony Music Entertainment
 2521   Pearl Jam                   Gone                            SR0000654748                     Sony Music Entertainment
 2522   Pearl Jam                   Green Disease                   SR0000324204                     Sony Music Entertainment
 2523   Pearl Jam                   Grievance                       SR0000300972                     Sony Music Entertainment
 2524   Pearl Jam                   Habit                           SR0000230851                     Sony Music Entertainment
 2525   Pearl Jam                   Help Help                       SR0000324204                     Sony Music Entertainment
 2526   Pearl Jam                   I'm Open                        SR0000230851                     Sony Music Entertainment
 2527   Pearl Jam                   In My Tree                      SR0000230851                     Sony Music Entertainment
 2528   Pearl Jam                   Indifference (Remastered)       SR0000207219                     Sony Music Entertainment
 2529   Pearl Jam                   Inside Job                      SR0000654748                     Sony Music Entertainment
 2530   Pearl Jam                   Insignificance                  SR0000300972                     Sony Music Entertainment
 2531   Pearl Jam                   Last Exit                       SR0000206558                     Sony Music Entertainment
 2532   Pearl Jam                   Leash                           SR0000207219                     Sony Music Entertainment
 2533   Pearl Jam                   Life Wasted                     SR0000654748                     Sony Music Entertainment
 2534   Pearl Jam                   Love Boat Captain               SR0000324204                     Sony Music Entertainment
 2535   Pearl Jam                   Low Light                       SR0000255869                     Sony Music Entertainment
 2536   Pearl Jam                   Lukin                           SR0000230851                     Sony Music Entertainment
 2537   Pearl Jam                   Mankind                         SR0000230851                     Sony Music Entertainment
 2538   Pearl Jam                   Marker In The Sand              SR0000654748                     Sony Music Entertainment
 2539   Pearl Jam                   MFC                             SR0000255869                     Sony Music Entertainment
 2540   Pearl Jam                   No Way                          SR0000255869                     Sony Music Entertainment
 2541   Pearl Jam                   Oceans                          SR0000137787                     Sony Music Entertainment
 2542   Pearl Jam                   Of The Girl                     SR0000300972                     Sony Music Entertainment
 2543   Pearl Jam                   Parachutes                      SR0000654748                     Sony Music Entertainment
 2544   Pearl Jam                   Parting Ways                    SR0000300972                     Sony Music Entertainment
 2545   Pearl Jam                   Pilate                          SR0000255869                     Sony Music Entertainment
 2546   Pearl Jam                   Porch                           SR0000137787                     Sony Music Entertainment
 2547   Pearl Jam                   Present Tense                   SR0000230851                     Sony Music Entertainment
 2548   Pearl Jam                   Pry, To                         SR0000206558                     Sony Music Entertainment
 2549   Pearl Jam                   Push Me, Pull Me                SR0000255869                     Sony Music Entertainment
 2550   Pearl Jam                   Rats (Remastered)               SR0000207219                     Sony Music Entertainment
 2551   Pearl Jam                   Red Bar                         SR0000255869                     Sony Music Entertainment
 2552   Pearl Jam                   Red Mosquito                    SR0000230851                     Sony Music Entertainment
 2553   Pearl Jam                   Release                         SR0000137787                     Sony Music Entertainment
 2554   Pearl Jam                   Rival                           SR0000300972                     Sony Music Entertainment
 2555   Pearl Jam                   Satan's Bed                     SR0000206558                     Sony Music Entertainment
 2556   Pearl Jam                   Save You                        SR0000324204                     Sony Music Entertainment
 2557   Pearl Jam                   Sleight Of Hand                 SR0000300972                     Sony Music Entertainment
 2558   Pearl Jam                   Smile                           SR0000230851                     Sony Music Entertainment
 2559   Pearl Jam                   Sometimes                       SR0000230851                     Sony Music Entertainment
 2560   Pearl Jam                   Soon Forget                     SR0000300972                     Sony Music Entertainment
 2561   Pearl Jam                   Stupidmop                       SR0000206558                     Sony Music Entertainment
 2562   Pearl Jam                   Thin Air                        SR0000300972                     Sony Music Entertainment
 2563   Pearl Jam                   Thumbing My Way                 SR0000324204                     Sony Music Entertainment
 2564   Pearl Jam                   Tremor Christ                   SR0000206558                     Sony Music Entertainment
 2565   Pearl Jam                   Unemployable                    SR0000654748                     Sony Music Entertainment
 2566   Pearl Jam                   W.M.A. (Remastered)             SR0000207219                     Sony Music Entertainment
 2567   Pearl Jam                   Wash                            SR0000363498                     Sony Music Entertainment
 2568   Pearl Jam                   Wasted Reprise                  SR0000654748                     Sony Music Entertainment
 2569   Pearl Jam                   Whipping                        SR0000206558                     Sony Music Entertainment
 2570   Pearl Jam                   Why Go                          SR0000137787                     Sony Music Entertainment
 2571   Pearl Jam                   World Wide Suicide              SR0000654748                     Sony Music Entertainment




                                                          Page 49
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 52 of 467 PageID# 29178
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                              Track                 Copyright Registration Number              Plaintiff
        Pharrell Williams Duet with
 2572   Miley Cyrus                        Come Get It Bae                      SR0000756467                    Sony Music Entertainment
 2573   Pitbull                            Call Of The Wild                     SR0000641804                    Sony Music Entertainment
 2574   Pitbull                            Can't Stop Me Now                    SR0000641804                    Sony Music Entertainment
 2575   Pitbull                            Don't Stop The Party                 SR0000714736                    Sony Music Entertainment
 2576   Pitbull                            Dope Ball (Interlude)                SR0000641804                    Sony Music Entertainment
 2577   Pitbull                            Drinks for You (Ladies Anthem)       SR0000714643                    Sony Music Entertainment
 2578   Pitbull                            Echa Pa'lla (Manos Pa'rriba)         SR0000714643                    Sony Music Entertainment
 2579   Pitbull                            Get It Started                       SR0000714740                    Sony Music Entertainment
 2580   Pitbull                            Girls                                SR0000641804                    Sony Music Entertainment
 2581   Pitbull                            Give Me Everything                   SR0000681904                    Sony Music Entertainment
 2582   Pitbull                            Give Them What They Ask For          SR0000641804                    Sony Music Entertainment
 2583   Pitbull                            Hotel Room Service                   SR0000641804                    Sony Music Entertainment
                                           I Know You Want Me (Calle
 2584   Pitbull                            Ocho)                                SR0000641804                    Sony Music Entertainment
 2585   Pitbull                            I'm Off That                         SR0000714643                    Sony Music Entertainment
 2586   Pitbull                            Juice Box                            SR0000641804                    Sony Music Entertainment
 2587   Pitbull                            Outta Nowhere (Explicit)             SR0000714643                    Sony Music Entertainment
 2588   Pitbull                            Pause                                SR0000681904                    Sony Music Entertainment
 2589   Pitbull                            Something For The DJs                SR0000681904                    Sony Music Entertainment
 2590   Pitbull                            Tchu Tchu Tcha                       SR0000714643                    Sony Music Entertainment
        Pitbull feat. Afrojack & Havana
 2591   Brown                              Last Night                           SR0000714643                    Sony Music Entertainment
 2592   Pitbull feat. Akon & David Rush    Everybody Fucks (Explicit)           SR0000714643                    Sony Music Entertainment
 2593   Pitbull feat. Chris Brown          Hope We Meet Again                   SR0000714643                    Sony Music Entertainment
 2594   Pitbull feat. Christina Aguilera   Feel This Moment                     SR0000714643                    Sony Music Entertainment
 2595   Pitbull feat. Danny Mercer         Outta Nowhere                        SR0000714643                    Sony Music Entertainment
 2596   Pitbull feat. Enrique Iglesias     Tchu Tchu Tcha                       SR0000714643                    Sony Music Entertainment
 2597   Pitbull feat. Ke$ha                Timber                               SR0000737322                    Sony Music Entertainment
 2598   Pitbull Feat. Lil Jon;Shawty Lo    Krazy                                SR0000641804                    Sony Music Entertainment
 2599   Pitbull feat. Sensato              Global Warming                       SR0000714643                    Sony Music Entertainment
        Pitbull feat. The Wanted &
 2600   Afrojack                           Have Some Fun                        SR0000714643                    Sony Music Entertainment
 2601   Pitbull feat. Usher & Afrojack     Party Ain't Over                     SR0000714643                    Sony Music Entertainment
 2602   Pitbull feat. Vein                 11:59 (Explicit)                     SR0000714643                    Sony Music Entertainment
 2603   Pitbull featuring Akon             Shut It Down                         SR0000641804                    Sony Music Entertainment
        Pitbull Featuring Akon & DJ
 2604   Frank E                            Mr. Right Now                        SR0000683282                    Sony Music Entertainment
 2605   Pitbull featuring Avery Storm      Triumph                              SR0000641804                    Sony Music Entertainment
 2606   Pitbull featuring B.O.B.           Across The World                     SR0000641804                    Sony Music Entertainment
 2607   Pitbull Featuring Chris Brown      International Love                   SR0000681904                    Sony Music Entertainment
        Pitbull Featuring Enrique
 2608   Iglesias                           Come N Go                            SR0000681904                    Sony Music Entertainment
 2609   Pitbull Featuring Jamie Foxx       Where Do We Go                       SR0000681904                    Sony Music Entertainment
        Pitbull Featuring Kelly Rowland
 2610   & Jamie Drastik                    Castle Made Of Sand                  SR0000681904                    Sony Music Entertainment
        Pitbull featuring Nayer & Bass
 2611   III Euro                           Full Of S**t                         SR0000641804                    Sony Music Entertainment
 2612   Pitbull Featuring Nelly            My Kinda Girl                        SR0000683282                    Sony Music Entertainment
 2613   Pitbull Featuring Nelly            My Kinda Girl (Explicit)             SR0000683282                    Sony Music Entertainment
        Pitbull Featuring Red Foo, Vein
 2614   & David Rush                       Took My Love                    SR0000641804                         Sony Music Entertainment
 2615   Pitbull featuring Slim             Daddy's Little Girl             SR0000641804                         Sony Music Entertainment
 2616   Pitbull featuring T-Pain           Hey Baby (Drop It To The Floor) SR0000681904                         Sony Music Entertainment
        Pitbull Featuring T-Pain & Sean
 2617   Paul                               Shake Senora                         SR0000681904                    Sony Music Entertainment




                                                                      Page 50
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 53 of 467 PageID# 29179
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                             Track             Copyright Registration Number              Plaintiff
        Pitbull Featuring T-Pain, Sean
 2618   Paul & Ludacris                   Shake Senora Remix                SR0000683282                    Sony Music Entertainment
 2619   Pitbull Featuring Vein            Mr. Worldwide (Intro)             SR0000681904                    Sony Music Entertainment
 2620   Pitbull vs. Nicola Fasano         Oye Baby                          SR0000683282                    Sony Music Entertainment
 2621   R. Kelly                          Cookie                            SR0000737848                    Sony Music Entertainment
 2622   R. Kelly                          Every Position                    SR0000737848                    Sony Music Entertainment
 2623   R. Kelly                          Genius                            SR0000737850                    Sony Music Entertainment
 2624   R. Kelly                          Marry the P***y                   SR0000737848                    Sony Music Entertainment
 2625   R. Kelly                          Marry The P***y (Explicit)        SR0000737848                    Sony Music Entertainment
 2626   R. Kelly                          Physical                          SR0000737848                    Sony Music Entertainment
 2627   R. Kelly                          Prelude                           SR0000737848                    Sony Music Entertainment
 2628   R. Kelly                          Prelude (Explicit)                SR0000737848                    Sony Music Entertainment
 2629   R. Kelly                          Throw This Money On You           SR0000737848                    Sony Music Entertainment
                                          Throw This Money On You
 2630   R. Kelly                          (Explicit)                        SR0000737848                    Sony Music Entertainment
 2631   R. Kelly                          You Deserve Better                SR0000737848                    Sony Music Entertainment
 2632   R. Kelly & Usher                  Same Girl                         SR0000726953                    Sony Music Entertainment
 2633   R. Kelly feat. 2 Chainz           My Story                          SR0000737848                    Sony Music Entertainment
 2634   R. Kelly feat. 2 Chainz           My Story (Explicit)               SR0000737848                    Sony Music Entertainment
 2635   R. Kelly feat. Future             Tear It Up                        SR0000737848                    Sony Music Entertainment
 2636   R. Kelly feat. Future             Tear It Up (Explicit)             SR0000737848                    Sony Music Entertainment
 2637   R. Kelly feat. Kelly Rowland      All The Way (Explicit)            SR0000737848                    Sony Music Entertainment
 2638   R. Kelly feat. Ludacris           Legs Shakin'                      SR0000737848                    Sony Music Entertainment
 2639   R. Kelly feat. Migos & Juicy J    Show Ya P***y                     SR0000737848                    Sony Music Entertainment
 2640   Raphael Saadiq                    100 Yard Dash                     SR0000619872                    Sony Music Entertainment
 2641   Raphael Saadiq                    Calling                           SR0000619872                    Sony Music Entertainment
 2642   Raphael Saadiq                    Day Dreams                        SR0000677734                    Sony Music Entertainment
 2643   Raphael Saadiq                    Go To Hell                        SR0000677734                    Sony Music Entertainment
 2644   Raphael Saadiq                    Good Man                          SR0000677734                    Sony Music Entertainment
 2645   Raphael Saadiq                    Heart Attack                      SR0000677734                    Sony Music Entertainment
 2646   Raphael Saadiq                    Keep Marchin'                     SR0000619872                    Sony Music Entertainment
 2647   Raphael Saadiq                    Let's Take a Walk                 SR0000619872                    Sony Music Entertainment
 2648   Raphael Saadiq                    Love That Girl                    SR0000619872                    Sony Music Entertainment
 2649   Raphael Saadiq                    Movin' Down the Line              SR0000677734                    Sony Music Entertainment
 2650   Raphael Saadiq                    Oh Girl                           SR0000619872                    Sony Music Entertainment
 2651   Raphael Saadiq                    Over You                          SR0000677734                    Sony Music Entertainment
 2652   Raphael Saadiq                    Radio                             SR0000677734                    Sony Music Entertainment
 2653   Raphael Saadiq                    Sometimes                         SR0000619872                    Sony Music Entertainment
 2654   Raphael Saadiq                    Staying In Love                   SR0000619872                    Sony Music Entertainment
 2655   Raphael Saadiq                    Stone Rollin                      SR0000677734                    Sony Music Entertainment
 2656   Raphael Saadiq                    Sure Hope You Mean It             SR0000619872                    Sony Music Entertainment
 2657   Raphael Saadiq                    The Answer                        SR0000677734                    Sony Music Entertainment

 2658   Raphael Saadiq feat. Joss Stone   Just One Kiss                     SR0000619872                    Sony Music Entertainment
        Raphael Saadiq feat. The
        Infamous Young Spodie and the
 2659   Rebirth Brass Band                Big Easy                          SR0000619872                    Sony Music Entertainment
        Raphael Saadiq feat. Yukimi
 2660   Nakano                            Just Don't                        SR0000677734                    Sony Music Entertainment
 2661   Ray Charles                       Crazy Old Soldier                 SR0000058443                    Sony Music Entertainment
 2662   Sade                              Bulletproof Soul                  SR0000183731                    Sony Music Entertainment
 2663   Santana                           All I Ever Wanted                 SR0000013645                    Sony Music Entertainment
 2664   Santana                           Aqua Marine                       SR0000013645                    Sony Music Entertainment
 2665   Santana                           Blues for Salvador                SR0000086429                    Sony Music Entertainment
 2666   Santana                           Brightest Star                    SR0000028839                    Sony Music Entertainment
 2667   Santana                           Carnaval                          N40322                          Sony Music Entertainment




                                                                  Page 51
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 54 of 467 PageID# 29180
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                              Track            Copyright Registration Number              Plaintiff
                                          Dance Sister Dance (Baila Mi
 2668   Santana                           Hermana)                        N33113                          Sony Music Entertainment
                                          Europa (Earth's Cry Heaven's
 2669   Santana                           Smile)                          N33113                          Sony Music Entertainment
 2670   Santana                           Flor D'Luna (Moonflower)        RE0000927177                    Sony Music Entertainment
 2671   Santana                           Full Moon                       SR0000118423                    Sony Music Entertainment
 2672   Santana                           Gypsy Woman                     SR0000118423                    Sony Music Entertainment
 2673   Santana                           Hannibal                        SR0000086429                    Sony Music Entertainment
 2674   Santana                           Hold On                         SR0000039658                    Sony Music Entertainment
 2675   Santana                           How Long                        SR0000065770                    Sony Music Entertainment
 2676   Santana                           I Love You Much Too Much        SR0000028774                    Sony Music Entertainment
 2677   Santana                           I'll Be Waiting                 N40322                          Sony Music Entertainment
 2678   Santana                           La Fuente del Ritmo             N3383;N5328                     Sony Music Entertainment
 2679   Santana                           Let the Children Play           N40322                          Sony Music Entertainment
 2680   Santana                           Mirage                          RE0000872000                    Sony Music Entertainment
 2681   Santana                           Nowhere to Run                  SR0000039763                    Sony Music Entertainment
                                          ONE CHAIN (DON'T MAKE NO
 2682   Santana                           PRISON)                         SR0000004781                    Sony Music Entertainment
 2683   Santana                           REVELATIONS                     N40322                          Sony Music Entertainment
 2684   Santana                           Say It Again                    PA0000254926                    Sony Music Entertainment
 2685   Santana                           The Sensitive Kind              SR0000028774                    Sony Music Entertainment
 2686   Santana                           Well All Right                  SR0000004781                    Sony Music Entertainment
 2687   Santana                           Winning                         SR0000028839                    Sony Music Entertainment
 2688   Santana                           You Know That I Love You        SR0000013645                    Sony Music Entertainment
 2689   Sara Bareilles                    1000 Times                      SR0000727195                    Sony Music Entertainment
 2690   Sara Bareilles                    Brave                           SR0000727192                    Sony Music Entertainment
 2691   Sara Bareilles                    Cassiopeia                      SR0000727195                    Sony Music Entertainment
 2692   Sara Bareilles                    Chasing The Sun                 SR0000727195                    Sony Music Entertainment
 2693   Sara Bareilles                    December                        SR0000727195                    Sony Music Entertainment
 2694   Sara Bareilles                    Eden                            SR0000727195                    Sony Music Entertainment
 2695   Sara Bareilles                    Hercules                        SR0000727195                    Sony Music Entertainment
 2696   Sara Bareilles                    I Choose You                    SR0000727195                    Sony Music Entertainment
 2697   Sara Bareilles                    Islands                         SR0000727195                    Sony Music Entertainment
 2698   Sara Bareilles                    Little Black Dress              SR0000727195                    Sony Music Entertainment
 2699   Sara Bareilles                    Manhattan                       SR0000727193                    Sony Music Entertainment
 2700   Sara Bareilles                    Satellite Call                  SR0000727195                    Sony Music Entertainment
 2701   Sarah McLachlan                   Don't Give Up On Us             SR0000661978                    Sony Music Entertainment
 2702   Sarah McLachlan                   U Want Me 2                     SR0000661978                    Sony Music Entertainment
 2703   Savage Garden                     A Thousand Words                SR0000299097                    Sony Music Entertainment
 2704   Savage Garden                     Affirmation                     SR0000276120                    Sony Music Entertainment
 2705   Savage Garden                     Carry On Dancing                SR0000299097                    Sony Music Entertainment
 2706   Savage Garden                     Crash And Burn                  SR0000276120                    Sony Music Entertainment
 2707   Savage Garden                     Hold Me                         SR0000276120                    Sony Music Entertainment
 2708   Savage Garden                     Promises                        SR0000299097                    Sony Music Entertainment
 2709   Savage Garden                     Tears Of Pearls                 SR0000299097                    Sony Music Entertainment
 2710   Savage Garden                     The Animal Song                 SR0000276120                    Sony Music Entertainment
 2711   Savage Garden                     Universe                        SR0000299097                    Sony Music Entertainment
 2712   Savage Garden                     Violet                          SR0000299097                    Sony Music Entertainment

 2713   Sean Kingston and Justin Bieber   Eenie Meenie                    SR0000730824                    Sony Music Entertainment
 2714   Shakira                           Años Luz                        SR0000644417                    Sony Music Entertainment
 2715   Shakira                           Devoción                        SR0000669191                    Sony Music Entertainment
 2716   Shakira                           Did It Again                    SR0000644417                    Sony Music Entertainment
 2717   Shakira                           Gitana                          SR0000644417                    Sony Music Entertainment
 2718   Shakira                           Give It Up To Me                SR0000644417                    Sony Music Entertainment
 2719   Shakira                           Good Stuff                      SR0000644417                    Sony Music Entertainment




                                                                Page 52
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 55 of 467 PageID# 29181
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                          Track             Copyright Registration Number              Plaintiff
                                      Gordita (Featuring Residente
 2720   Shakira                       Calle 13)                        SR0000669191                    Sony Music Entertainment
 2721   Shakira                       Lo Hecho Está Hecho              SR0000644417                    Sony Music Entertainment
 2722   Shakira                       Lo Que Más                       SR0000669191                    Sony Music Entertainment
 2723   Shakira                       Loba                             SR0000644417                    Sony Music Entertainment
 2724   Shakira                       Loca (Featuring Dizzee Rascal)   SR0000669191                    Sony Music Entertainment
 2725   Shakira                       Loca (Featuring El Cata)         SR0000669191                    Sony Music Entertainment
 2726   Shakira                       Long Time                        SR0000644417                    Sony Music Entertainment
 2727   Shakira                       Men in This Town                 SR0000644417                    Sony Music Entertainment
 2728   Shakira                       Mon Amour                        SR0000644417                    Sony Music Entertainment
 2729   Shakira                       She Wolf                         SR0000644417                    Sony Music Entertainment
                                      Waka Waka (This Time For
 2730   Shakira                       Africa)                          SR0000669191                    Sony Music Entertainment
 2731   Shakira                       Why Wait                         SR0000644417                    Sony Music Entertainment
 2732   Shakira Feat. Pitbull         Rabiosa                          SR0000669191                    Sony Music Entertainment
 2733   Shakira feat. Wyclef Jean     Spy                              SR0000644417                    Sony Music Entertainment
 2734   Sia                           Be Good To Me                    SR0000655573                    Sony Music Entertainment
 2735   Sia                           Big Girl Little Girl             SR0000655573                    Sony Music Entertainment
 2736   Sia                           Chandelier                       SR0000756331                    Sony Music Entertainment
 2737   Sia                           Cloud                            SR0000655573                    Sony Music Entertainment
 2738   Sia                           Hurting Me Now                   SR0000655573                    Sony Music Entertainment
 2739   Sia                           I'm in Here                      SR0000655573                    Sony Music Entertainment
 2740   Sia                           Never Gonna Leave Me             SR0000655573                    Sony Music Entertainment
 2741   Sia                           Oh Father                        SR0000655573                    Sony Music Entertainment
 2742   Sia                           Stop Trying                      SR0000655573                    Sony Music Entertainment
 2743   Sia                           The Co-Dependent                 SR0000655573                    Sony Music Entertainment
 2744   Social Distortion             Ball And Chain                   SR0000115085                    Sony Music Entertainment
 2745   Social Distortion             Ring Of Fire                     SR0000115085                    Sony Music Entertainment
 2746   Social Distortion             Story Of My Life                 SR0000115085                    Sony Music Entertainment
        Stevie Ray Vaughan & Double
 2747   Trouble                       Boot Hill                        SR0000138313                    Sony Music Entertainment
        Stevie Ray Vaughan & Double
 2748   Trouble                       Chitlins Con Carne               SR0000138313                    Sony Music Entertainment
        Stevie Ray Vaughan & Double
 2749   Trouble                       Close to You                     SR0000138313                    Sony Music Entertainment
        Stevie Ray Vaughan & Double
 2750   Trouble                       Empty Arms                       SR0000138313                    Sony Music Entertainment
        Stevie Ray Vaughan & Double
 2751   Trouble                       Life By The Drop                 SR0000138313                    Sony Music Entertainment
        Stevie Ray Vaughan & Double
 2752   Trouble                       Little Wing                      SR0000138313                    Sony Music Entertainment
        Stevie Ray Vaughan & Double
 2753   Trouble                       May I Have a Talk with You       SR0000138313                    Sony Music Entertainment
        Stevie Ray Vaughan & Double
 2754   Trouble                       So Excited                       SR0000138313                    Sony Music Entertainment
        Stevie Ray Vaughan & Double
 2755   Trouble                       The Sky Is Crying                SR0000138313                    Sony Music Entertainment
        Stevie Ray Vaughan & Double
 2756   Trouble                       Wham                             SR0000138313                    Sony Music Entertainment
 2757   Suicide Silence               Bludgeoned to Death              SR0000623967                    Sony Music Entertainment
 2758   Suicide Silence               Cancerous Skies                  SR0000697040                    Sony Music Entertainment
 2759   Suicide Silence               Cross-Eyed Catastrophe           SR0000697040                    Sony Music Entertainment
                                      Destruction of a Statue (Bonus
 2760   Suicide Silence               Track)                           SR0000623967                    Sony Music Entertainment
 2761   Suicide Silence               Disengage                        SR0000643826                    Sony Music Entertainment
 2762   Suicide Silence               Eyes Sewn Shut                   SR0000623967                    Sony Music Entertainment




                                                             Page 53
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 56 of 467 PageID# 29182
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                         Track             Copyright Registration Number              Plaintiff
 2763   Suicide Silence               Fuck Everything                 SR0000697040                     Sony Music Entertainment
 2764   Suicide Silence               Genocide                        SR0000643826                     Sony Music Entertainment
 2765   Suicide Silence               Girl of Glass                   SR0000623967                     Sony Music Entertainment
 2766   Suicide Silence               Green Monster                   SR0000623967                     Sony Music Entertainment
 2767   Suicide Silence               Hands of a Killer               SR0000623967                     Sony Music Entertainment
 2768   Suicide Silence               Human Violence                  SR0000697040                     Sony Music Entertainment
 2769   Suicide Silence               In a Photograph                 SR0000623967                     Sony Music Entertainment
 2770   Suicide Silence               March To The Black Crown        SR0000697040                     Sony Music Entertainment
 2771   Suicide Silence               No Pity For a Coward            SR0000623967                     Sony Music Entertainment
 2772   Suicide Silence               No Time To Bleed                SR0000643826                     Sony Music Entertainment
 2773   Suicide Silence               O.C.D.                          SR0000697040                     Sony Music Entertainment
 2774   Suicide Silence               Slaves to Substance             SR0000697040                     Sony Music Entertainment
 2775   Suicide Silence               Smashed                         SR0000697040                     Sony Music Entertainment
 2776   Suicide Silence               The Disease                     SR0000623967                     Sony Music Entertainment
 2777   Suicide Silence               The Fallen                      SR0000623967                     Sony Music Entertainment
                                      The Only Thing That Sets Us
 2778   Suicide Silence               Apart                           SR0000697040                     Sony Music Entertainment
 2779   Suicide Silence               The Price of Beauty             SR0000623967                     Sony Music Entertainment
 2780   Suicide Silence               Unanswered                      SR0000623967                     Sony Music Entertainment
 2781   Suicide Silence               Witness the Addiction           SR0000697040                     Sony Music Entertainment
 2782   Suicide Silence               You Only Live Once              SR0000697040                     Sony Music Entertainment
 2783   Switchfoot                    Adding To The Noise             SR0000347967                     Sony Music Entertainment
 2784   Switchfoot                    Ammunition                      SR0000347967                     Sony Music Entertainment
 2785   Switchfoot                    Gone                            SR0000347967                     Sony Music Entertainment
 2786   Switchfoot                    Meant To Live                   SR0000347967                     Sony Music Entertainment
 2787   Switchfoot                    More Than Fine                  SR0000347967                     Sony Music Entertainment
 2788   Switchfoot                    On Fire                         SR0000347967                     Sony Music Entertainment
 2789   Switchfoot                    Redemption                      SR0000347967                     Sony Music Entertainment
 2790   Switchfoot                    The Beautiful Letdown           SR0000347967                     Sony Music Entertainment
 2791   Switchfoot                    Twenty-four                     SR0000347967                     Sony Music Entertainment
 2792   System Of A Down              Attack                          SR0000388170                     Sony Music Entertainment
 2793   System Of A Down              B.Y.O.B.                        SR0000718994                     Sony Music Entertainment
 2794   System Of A Down              Cigaro                          SR0000372792                     Sony Music Entertainment
 2795   System of a Down              Dreaming                        SR0000388170                     Sony Music Entertainment
 2796   System Of A Down              Holy Mountains                  SR0000388170                     Sony Music Entertainment
 2797   System Of A Down              Hypnotize                       SR0000748788                     Sony Music Entertainment
 2798   System of a Down              Kill Rock 'n Roll               SR0000388170                     Sony Music Entertainment
 2799   System Of A Down              Lonely Day                      SR0000388170                     Sony Music Entertainment
 2800   System of a Down              Lost In Hollywood               SR0000372792                     Sony Music Entertainment
 2801   System Of A Down              Old School Hollywood            SR0000372792                     Sony Music Entertainment
 2802   System Of A Down              Question!                       SR0000372792                     Sony Music Entertainment
 2803   System Of A Down              Radio/Video                     SR0000372792                     Sony Music Entertainment
 2804   System Of A Down              Revenga                         SR0000372792                     Sony Music Entertainment
 2805   System Of A Down              Sad Statue                      SR0000372792                     Sony Music Entertainment
 2806   System Of A Down              She's Like Heroin               SR0000388170                     Sony Music Entertainment
 2807   System of a Down              Soldier Side                    SR0000388170                     Sony Music Entertainment
 2808   System Of A Down              Soldier Side - Intro            SR0000372792                     Sony Music Entertainment
 2809   System Of A Down              Stealing Society                SR0000388170                     Sony Music Entertainment
 2810   System Of A Down              Tentative                       SR0000388170                     Sony Music Entertainment
                                      This Cocaine Makes Me Feel
 2811   System Of A Down              Like I'm On This Song           SR0000372792                     Sony Music Entertainment
 2812   System Of A Down              U-Fig                           SR0000388170                     Sony Music Entertainment
 2813   System Of A Down              Vicinity Of Obscenity           SR0000388170                     Sony Music Entertainment
 2814   System Of A Down              Violent Pornography             SR0000372792                     Sony Music Entertainment
 2815   T-Pain feat. B.o.B            Up Down (Do This All Day)       SR0000766922                     Sony Music Entertainment
 2816   Teddy Pendergrass             All I Need Is You               SR0000012942                     Sony Music Entertainment




                                                            Page 54
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 57 of 467 PageID# 29183
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                              Track              Copyright Registration Number              Plaintiff
 2817   Teddy Pendergrass               And If I Had                      RE0000926587                     Sony Music Entertainment
 2818   Teddy Pendergrass               Be Sure                           RE0000926587                     Sony Music Entertainment
 2819   Teddy Pendergrass               Cold, Cold World                  SR0000002510                     Sony Music Entertainment
 2820   Teddy Pendergrass               Do Me                             SR0000012942                     Sony Music Entertainment
 2821   Teddy Pendergrass               Easy, Easy, Got To Take It Easy   RE0000926587                     Sony Music Entertainment
                                        Get Up, Get Down, Get Funky,
 2822   Teddy Pendergrass               Get Loose                         SR0000002555                     Sony Music Entertainment
 2823   Teddy Pendergrass               Girl You Know                     SR0000019849                     Sony Music Entertainment
 2824   Teddy Pendergrass               I Just Called to Say              SR0000019849                     Sony Music Entertainment
 2825   Teddy Pendergrass               I'll Never See Heaven Again       SR0000012942                     Sony Music Entertainment
 2826   Teddy Pendergrass               If You Know Like I Know           SR0000009608                     Sony Music Entertainment
 2827   Teddy Pendergrass               Is It Still Good To Ya?           SR0000019849                     Sony Music Entertainment
 2828   Teddy Pendergrass               It Don't Hurt Now                 SR0000002510                     Sony Music Entertainment
 2829   Teddy Pendergrass               Let Me Love You                   SR0000019849                     Sony Music Entertainment
 2830   Teddy Pendergrass               Life Is A Circle                  SR0000012942                     Sony Music Entertainment
 2831   Teddy Pendergrass               Life Is A Song Worth Singing      SR0000002510                     Sony Music Entertainment
 2832   Teddy Pendergrass               Set Me Free                       SR0000012942                     Sony Music Entertainment
 2833   Teddy Pendergrass               Somebody Told Me                  RE0000926587                     Sony Music Entertainment
                                        When Somebody Loves You
 2834   Teddy Pendergrass               Back                              SR0000002510                     Sony Music Entertainment
 2835   Teddy Pendergrass               You Can't Hide From Yourself      RE0000926587                     Sony Music Entertainment
        Teddy Pendergrass & Stephanie
 2836   Mills                           Feel the Fire                     SR0000019849                     Sony Music Entertainment
        Teddy Pendergrass & Stephanie
 2837   Mills                           Take Me In Your Arms Tonight      SR0000019849                     Sony Music Entertainment
 2838   Teena Marie                     Call Me (I Got Yo Number)         SR0000090900                     Sony Music Entertainment
 2839   Teena Marie                     Cassanova Brown                   SR0000050515                     Sony Music Entertainment
 2840   Teena Marie                     Dear Lover                        SR0000050515                     Sony Music Entertainment
 2841   Teena Marie                     Here's Looking At You             SR0000134764                     Sony Music Entertainment
 2842   Teena Marie                     If I Were a Bell                  SR0000134764                     Sony Music Entertainment
 2843   Teena Marie                     Lovergirl                         SR0000061732                     Sony Music Entertainment
 2844   Teena Marie                     My Dear Mr. Gaye                  SR0000062234                     Sony Music Entertainment
 2845   Teena Marie                     Out On A Limb                     SR0000062234                     Sony Music Entertainment
 2846   Teena Marie                     Work It                           SR0000090900                     Sony Music Entertainment
 2847   The Clash                       Bankrobber                        SR0000030054                     Sony Music Entertainment
 2848   The Clash                       Brand New Cadillac                SR0000016270                     Sony Music Entertainment
 2849   The Clash                       Capital Radio One                 SR0000030054                     Sony Music Entertainment
 2850   The Clash                       Career Opportunities              SR0000293426                     Sony Music Entertainment
 2851   The Clash                       Cheat                             SR0000030054                     Sony Music Entertainment
 2852   The Clash                       Clampdown                         SR0000016270                     Sony Music Entertainment
 2853   The Clash                       Complete Control                  SR0000293426                     Sony Music Entertainment
 2854   The Clash                       Death Or Glory                    SR0000016270                     Sony Music Entertainment
 2855   The Clash                       English Civil War                 SR0000006482                     Sony Music Entertainment
 2856   The Clash                       Four Horsemen                     SR0000016270                     Sony Music Entertainment
 2857   The Clash                       Ghetto Defendant                  SR0000034959                     Sony Music Entertainment
 2858   The Clash                       Groovy Times                      SR0000013444                     Sony Music Entertainment
 2859   The Clash                       Hateful                           SR0000016270                     Sony Music Entertainment
 2860   The Clash                       I Fought The Law                  SR0000013444                     Sony Music Entertainment
 2861   The Clash                       I'm Not Down                      SR0000016270                     Sony Music Entertainment
 2862   The Clash                       Ivan Meets G.I. Joe               SR0000024334                     Sony Music Entertainment
 2863   The Clash                       Jimmy Jazz                        SR0000016270                     Sony Music Entertainment
                                        Julie's Been Working for the
 2864   The Clash                       Drug Squad                        SR0000006482                     Sony Music Entertainment
 2865   The Clash                       Koka Kola                         SR0000016270                     Sony Music Entertainment
 2866   The Clash                       London Calling                    SR0000016270                     Sony Music Entertainment
 2867   The Clash                       Lost In The Supermarket           SR0000016270                     Sony Music Entertainment




                                                                Page 55
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 58 of 467 PageID# 29184
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                         Track                Copyright Registration Number              Plaintiff
 2868   The Clash                      Lover's Rock                      SR0000016270                     Sony Music Entertainment
 2869   The Clash                      Police on my Back                 SR0000024334                     Sony Music Entertainment
 2870   The Clash                      Revolution Rock                   SR0000016270                     Sony Music Entertainment
 2871   The Clash                      Rock the Casbah                   SR0000034959                     Sony Music Entertainment
 2872   The Clash                      Rudie Can't Fail                  SR0000016270                     Sony Music Entertainment
 2873   The Clash                      Safe European Home                SR0000006482                     Sony Music Entertainment
 2874   The Clash                      Should I Stay Or Should I Go      SR0000034959                     Sony Music Entertainment
 2875   The Clash                      Somebody Got Murdered             SR0000024334                     Sony Music Entertainment
 2876   The Clash                      Spanish Bombs                     SR0000016270                     Sony Music Entertainment
 2877   The Clash                      Stay Free                         SR0000006482                     Sony Music Entertainment
 2878   The Clash                      Straight to Hell                  SR0000034959                     Sony Music Entertainment
 2879   The Clash                      The Card Cheat                    SR0000016270                     Sony Music Entertainment
 2880   The Clash                      The Guns Of Brixton               SR0000016270                     Sony Music Entertainment
 2881   The Clash                      The Right Profile                 SR0000016270                     Sony Music Entertainment
 2882   The Clash                      The Street Parade                 SR0000024334                     Sony Music Entertainment
 2883   The Clash                      This is England                   SR0000070039                     Sony Music Entertainment
 2884   The Clash                      This Is Radio Clash               SR0000033898                     Sony Music Entertainment
 2885   The Clash                      Tommy Gun                         SR0000006482                     Sony Music Entertainment
 2886   The Clash                      Train In Vain                     SR0000293426                     Sony Music Entertainment
 2887   The Clash                      Wrong 'Em Boyo                    SR0000016270                     Sony Music Entertainment
 2888   The Fabulous Thunderbirds      Look at That, Look at That        SR0000076616                     Sony Music Entertainment
 2889   The Fabulous Thunderbirds      Two Time My Lovin                 SR0000076616                     Sony Music Entertainment
 2890   The Fabulous Thunderbirds      Why Get Up                        SR0000076616                     Sony Music Entertainment
 2891   The Fabulous Thunderbirds      Wrap It Up                        SR0000076616                     Sony Music Entertainment
 2892   The Fugees                     Cowboys                           SR0000222005                     Sony Music Entertainment
 2893   The Fugees                     Family Business                   SR0000222005                     Sony Music Entertainment
 2894   The Fugees                     Killing Me Softly With His Song   SR0000222005                     Sony Music Entertainment
 2895   The Fugees                     The Beast                         SR0000222005                     Sony Music Entertainment
 2896   The Neighbourhood              Sweater Weather                   SR0000728982                     Sony Music Entertainment
 2897   Three 6 Mafia                  Stay Fly                          PA0001305910                     Sony Music Entertainment
 2898   Three Days Grace               Animal I Have Become              SR0000719115                     Sony Music Entertainment
 2899   Three Days Grace               Bitter Taste                      SR0000641798                     Sony Music Entertainment
 2900   Three Days Grace               Break                             SR0000641798                     Sony Music Entertainment
 2901   Three Days Grace               Goin' Down                        SR0000641798                     Sony Music Entertainment
 2902   Three Days Grace               Last To Know                      SR0000641798                     Sony Music Entertainment
 2903   Three Days Grace               Life Starts Now                   SR0000641798                     Sony Music Entertainment
 2904   Three Days Grace               Lost In You                       SR0000641798                     Sony Music Entertainment
 2905   Three Days Grace               No More                           SR0000641798                     Sony Music Entertainment
 2906   Three Days Grace               Someone Who Cares                 SR0000641798                     Sony Music Entertainment
 2907   Three Days Grace               The Good Life                     SR0000641798                     Sony Music Entertainment
 2908   Three Days Grace               Without You                       SR0000641798                     Sony Music Entertainment
 2909   Three Days Grace               World So Cold                     SR0000641798                     Sony Music Entertainment
 2910   Tinashe feat. Schoolboy Q      2 On                              SR0000763606                     Sony Music Entertainment

 2911   Tony Bennett & Amy Winehouse   Body And Soul                     SR0000701447                     Sony Music Entertainment
 2912   Train                          50 Ways To Say Goodbye            SR0000700152                     Sony Music Entertainment
 2913   Train                          Drive By                          SR0000700152                     Sony Music Entertainment
 2914   Tyler Farr                     Ain't Even Drinkin'               SR0000735228                     Sony Music Entertainment
 2915   Tyler Farr                     Cowgirl                           SR0000735228                     Sony Music Entertainment
 2916   Tyler Farr                     Dirty                             SR0000735228                     Sony Music Entertainment
 2917   Tyler Farr                     Hello Goodbye                     SR0000729158                     Sony Music Entertainment
 2918   Tyler Farr                     Living With the Blues             SR0000735228                     Sony Music Entertainment
 2919   Tyler Farr                     Makes You Wanna Drink             SR0000729124                     Sony Music Entertainment
 2920   Tyler Farr                     Redneck Crazy                     SR0000729105                     Sony Music Entertainment
 2921   Tyler Farr                     Whiskey in My Water               SR0000735228                     Sony Music Entertainment
 2922   Tyler Farr                     Wish I Had a Boat                 SR0000735228                     Sony Music Entertainment




                                                              Page 56
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 59 of 467 PageID# 29185
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                        Track              Copyright Registration Number              Plaintiff
 2923   Tyler Farr feat. Colt Ford    Chicks, Trucks, and Beer        SR0000735228                     Sony Music Entertainment
 2924   Usher                         2nd Round                       SR0000731104                     Sony Music Entertainment
 2925   Usher                         Can't Stop Won't Stop           SR0000731104                     Sony Music Entertainment
 2926   Usher                         Climax                          SR0000731104                     Sony Music Entertainment
 2927   Usher                         Dive                            SR0000731104                     Sony Music Entertainment
 2928   Usher                         Euphoria                        SR0000731104                     Sony Music Entertainment
 2929   Usher                         Hey Daddy (Daddy's Home)        SR0000652023                     Sony Music Entertainment
 2930   Usher                         I Care For U                    SR0000731104                     Sony Music Entertainment
 2931   Usher                         I.F.U.                          SR0000731104                     Sony Music Entertainment
 2932   Usher                         Lemme See                       SR0000731104                     Sony Music Entertainment
 2933   Usher                         Lessons For The Lover           SR0000731104                     Sony Music Entertainment
 2934   Usher                         Love In This Club               SR0000742199                     Sony Music Entertainment
 2935   Usher                         Love In This Club (Clean)       SR0000742199                     Sony Music Entertainment
 2936   Usher                         More                            SR0000652023                     Sony Music Entertainment
 2937   Usher                         Numb                            SR0000731104                     Sony Music Entertainment
 2938   Usher                         Papers                          SR0000652023                     Sony Music Entertainment
 2939   Usher                         Say The Words                   SR0000731104                     Sony Music Entertainment
 2940   Usher                         Show Me                         SR0000731104                     Sony Music Entertainment
 2941   Usher                         Sins Of My Father               SR0000731104                     Sony Music Entertainment
 2942   Usher                         There Goes My Baby              SR0000652023                     Sony Music Entertainment
 2943   Usher                         What Happened To U              SR0000731104                     Sony Music Entertainment
 2944   Usher feat. Nicki Minaj       Lil Freak                       SR0000652023                     Sony Music Entertainment
 2945   Usher feat. T.I.              Guilty                          SR0000652023                     Sony Music Entertainment
 2946   Usher feat. will.i.am         OMG                             PA0001700214                     Sony Music Entertainment
 2947   Usher featuring A$AP Rocky    Hot Thing                       SR0000731104                     Sony Music Entertainment
 2948   Usher featuring Luke Steele   Looking 4 Myself                SR0000731104                     Sony Music Entertainment
 2949   Walk The Moon                 Anna Sun                        SR0000709118                     Sony Music Entertainment
 2950   WALK THE MOON                 Next In Line                    SR0000709118                     Sony Music Entertainment
 2951   WALK THE MOON                 Tightrope                       SR0000709118                     Sony Music Entertainment
 2952   Warrant                       32 Pennies                      SR0000103108                     Sony Music Entertainment
 2953   Warrant                       Bed Of Roses                    SR0000122785                     Sony Music Entertainment
 2954   Warrant                       Big Talk                        SR0000103108                     Sony Music Entertainment
 2955   Warrant                       Cherry Pie                      SR0000122785                     Sony Music Entertainment
 2956   Warrant                       D.R.F.S.R.                      SR0000103108                     Sony Music Entertainment
 2957   Warrant                       Down Boys                       SR0000103108                     Sony Music Entertainment
 2958   Warrant                       Heaven                          SR0000103108                     Sony Music Entertainment
 2959   Warrant                       I Saw Red                       SR0000122785                     Sony Music Entertainment
 2960   Warrant                       Mr. Rainmaker                   SR0000122785                     Sony Music Entertainment
 2961   Warrant                       Sometimes She Cries             SR0000103108                     Sony Music Entertainment
 2962   Warrant                       Sure Feels Good to Me           SR0000122785                     Sony Music Entertainment
 2963   Warrant                       The Hole In My Wall             SR0000146976                     Sony Music Entertainment
 2964   Warrant                       Train, Train                    SR0000122785                     Sony Music Entertainment
 2965   Warrant                       Uncle Tom's Cabin               SR0000122785                     Sony Music Entertainment
                                      (This Song's Just) Six Words
 2966   Weird Al Yankovic             Long                            SR0000088931                     Sony Music Entertainment
 2967   Weird Al Yankovic             Alimony                         SR0000088931                     Sony Music Entertainment
 2968   Weird Al Yankovic             Another One Rides The Bus       SR0000046144                     Sony Music Entertainment
                                      Attack Of The Radioactive
                                      Hamsters From A Planet Near
 2969   Weird Al Yankovic             Mars                            SR0000108100                     Sony Music Entertainment
 2970   Weird Al Yankovic             Buckingham Blues                SR0000046320                     Sony Music Entertainment
 2971   Weird Al Yankovic             Buy Me A Condo                  SR0000054056                     Sony Music Entertainment
 2972   Weird Al Yankovic             Cable TV                        SR0000068020                     Sony Music Entertainment
 2973   Weird Al Yankovic             Christmas At Ground Zero        SR0000078099                     Sony Music Entertainment
 2974   Weird Al Yankovic             Dare To Be Stupid               SR0000068020                     Sony Music Entertainment
 2975   Weird Al Yankovic             Dog Eat Dog                     SR0000078099                     Sony Music Entertainment




                                                            Page 57
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 60 of 467 PageID# 29186
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                         Track             Copyright Registration Number              Plaintiff
 2976   Weird Al Yankovic           Eat It                          SR0000054439                     Sony Music Entertainment
 2977   Weird Al Yankovic           Fat                             SR0000088931                     Sony Music Entertainment
 2978   Weird Al Yankovic           Fun Zone                        SR0000108100                     Sony Music Entertainment
 2979   Weird Al Yankovic           Gandhi II                       SR0000108100                     Sony Music Entertainment
 2980   Weird Al Yankovic           Generic Blues                   SR0000108100                     Sony Music Entertainment
 2981   Weird Al Yankovic           George Of The Jungle            SR0000068020                     Sony Music Entertainment
 2982   Weird Al Yankovic           Girls Just Want To Have Lunch   SR0000068020                     Sony Music Entertainment
 2983   Weird Al Yankovic           Good Enough For Now             SR0000078099                     Sony Music Entertainment
 2984   Weird Al Yankovic           Good Old Days                   SR0000088931                     Sony Music Entertainment
 2985   Weird Al Yankovic           Gotta Boogie                    SR0000046144                     Sony Music Entertainment
 2986   Weird Al Yankovic           Happy Birthday                  SR0000046144                     Sony Music Entertainment
 2987   Weird Al Yankovic           Here's Johnny                   SR0000078099                     Sony Music Entertainment
 2988   Weird Al Yankovic           Hooked On Polkas                SR0000068020                     Sony Music Entertainment
 2989   Weird Al Yankovic           I Lost On Jeopardy              SR0000054056                     Sony Music Entertainment
 2990   Weird Al Yankovic           I Love Rocky Road               SR0000046144                     Sony Music Entertainment
 2991   Weird Al Yankovic           I Want A New Duck               SR0000068020                     Sony Music Entertainment
 2992   Weird Al Yankovic           I'll Be Mellow When I'm Dead    SR0000046144                     Sony Music Entertainment
 2993   Weird Al Yankovic           Isle Thing                      SR0000108100                     Sony Music Entertainment
 2994   Weird Al Yankovic           King Of Suede                   SR0000054056                     Sony Music Entertainment
 2995   Weird Al Yankovic           Lasagna                         SR0000088931                     Sony Music Entertainment
 2996   Weird Al Yankovic           Like A Surgeon                  PA0000254936                     Sony Music Entertainment
 2997   Weird Al Yankovic           Melanie                         SR0000088931                     Sony Music Entertainment
 2998   Weird Al Yankovic           Midnight Star                   SR0000054056                     Sony Music Entertainment
                                    Money for Nothing/Beverly
 2999   Weird Al Yankovic           Hillbillies                     SR0000108100                     Sony Music Entertainment
 3000   Weird Al Yankovic           Mr. Frump In The Iron Lung      SR0000046144                     Sony Music Entertainment
 3001   Weird Al Yankovic           Mr. Popeil                      SR0000054056                     Sony Music Entertainment
 3002   Weird Al Yankovic           Nature Trail To Hell            SR0000054056                     Sony Music Entertainment
 3003   Weird Al Yankovic           One More Minute                 SR0000068020                     Sony Music Entertainment
 3004   Weird Al Yankovic           One Of Those Days               SR0000078099                     Sony Music Entertainment
 3005   Weird Al Yankovic           Polka Party                     SR0000078099                     Sony Music Entertainment
 3006   Weird Al Yankovic           Polkas On 45                    SR0000054056                     Sony Music Entertainment
 3007   Weird Al Yankovic           Ricky                           SR0000046320                     Sony Music Entertainment
 3008   Weird Al Yankovic           She Drives Like Crazy           SR0000108100                     Sony Music Entertainment
 3009   Weird Al Yankovic           Spam                            SR0000108100                     Sony Music Entertainment
 3010   Weird Al Yankovic           Spatula City                    SR0000108100                     Sony Music Entertainment
 3011   Weird Al Yankovic           Stop Draggin' My Car Around     SR0000046144                     Sony Music Entertainment
 3012   Weird Al Yankovic           Such A Groovy Guy               SR0000046144                     Sony Music Entertainment
 3013   Weird Al Yankovic           That Boy Could Dance            SR0000054439                     Sony Music Entertainment
                                    The Biggest Ball Of Twine In
 3014   Weird Al Yankovic           Minnesota                       SR0000108100                     Sony Music Entertainment
 3015   Weird Al Yankovic           The Brady Bunch                 SR0000054056                     Sony Music Entertainment
 3016   Weird Al Yankovic           The Check's In The Mail         SR0000046144                     Sony Music Entertainment
 3017   Weird Al Yankovic           The Hot Rocks Polka             SR0000108100                     Sony Music Entertainment
 3018   Weird Al Yankovic           Theme From Rocky XIII           SR0000054056                     Sony Music Entertainment
 3019   Weird Al Yankovic           This Is The Life                SR0000068020                     Sony Music Entertainment
 3020   Weird Al Yankovic           Toothless People                SR0000078099                     Sony Music Entertainment
 3021   Weird Al Yankovic           Twister                         SR0000088931                     Sony Music Entertainment
 3022   Weird Al Yankovic           Uhf                             SR0000108100                     Sony Music Entertainment
 3023   Weird Al Yankovic           Velvet Elvis                    SR0000088931                     Sony Music Entertainment
 3024   Weird Al Yankovic           Yoda                            SR0000068020                     Sony Music Entertainment
 3025   Weird Al Yankovic           You Make Me                     SR0000088931                     Sony Music Entertainment
 3026   Will Smith                  Just The Two Of Us              SR0000249123                     Sony Music Entertainment
 3027   Willie Nelson               Always On My Mind               SR0000034836                     Sony Music Entertainment
                                    Angel Flying Too Close To The
 3028   Willie Nelson               Ground                          SR0000033917                     Sony Music Entertainment




                                                          Page 58
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 61 of 467 PageID# 29187
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                              Track               Copyright Registration Number              Plaintiff
 3029   Willie Nelson                    City Of New Orleans                SR0000055605                     Sony Music Entertainment
 3030   Willie Nelson                    Forgiving You Was Easy             SR0000064588                     Sony Music Entertainment
 3031   Willie Nelson                    Good Hearted Woman                 SR0000004979                     Sony Music Entertainment
 3032   Willie Nelson                    Graceland                          SR0000153066                     Sony Music Entertainment
                                         Last Thing I Needed First Thing
 3033   Willie Nelson                    This Morning                       SR0000034842                     Sony Music Entertainment
                                         My Heroes Have Always Been
 3034   Willie Nelson                    Cowboys                            SR0000015871                     Sony Music Entertainment
 3035   Willie Nelson                    On The Road Again                  SR0000034019                     Sony Music Entertainment
 3036   Willie Nelson with Ray Charles   Seven Spanish Angels               SR0000058443                     Sony Music Entertainment
 3037   Willie Nelson with Ray Price     Faded Love                         SR0000019676                     Sony Music Entertainment
 3038   Electric Light Orchestra         Confusion                          SR0000012943                     Sony Music Entertainment
 3039   Electric Light Orchestra         Don't Bring Me Down                SR0000012943                     Sony Music Entertainment
 3040   Electric Light Orchestra         Last Train to London               SR0000012943                     Sony Music Entertainment
 3041   Electric Light Orchestra         The Diary Of Horace Wimp           SR0000012943                     Sony Music Entertainment
 3042   Marc Anthony                     A Quién Quiero Mentirle            SR0000654928                     Sony Music Entertainment US Latin LLC
 3043   Marc Anthony                     Amada Amante                       SR0000654928                     Sony Music Entertainment US Latin LLC
 3044   Marc Anthony                     Te Lo Pido Por Favor               SR0000654928                     Sony Music Entertainment US Latin LLC
 3045   Marc Anthony                     Y Cómo Es El                       SR0000654928                     Sony Music Entertainment US Latin LLC
 3046   Shakira                          La Tortura                         SR0000711081                     Sony Music Entertainment US Latin LLC
                                         A Complicated Song (Parody of
 3047   Weird Al Yankovic                "Complicated" by Avril Lavigne)    SR0000331347                     Volcano Entertainment III, LLC
 3048   Weird Al Yankovic                Achy Breaky Song                   SR0000184456                     Volcano Entertainment III, LLC
 3049   Weird Al Yankovic                Airline Amy                        SR0000251666                     Volcano Entertainment III, LLC
 3050   Weird Al Yankovic                Amish Paradise                     SR0000225008                     Volcano Entertainment III, LLC
 3051   Weird Al Yankovic                Angry White Boy Polka              SR0000331347                     Volcano Entertainment III, LLC
 3052   Weird Al Yankovic                Bedrock Anthem                     SR0000184456                     Volcano Entertainment III, LLC
 3053   Weird Al Yankovic                Bob                                SR0000331347                     Volcano Entertainment III, LLC
 3054   Weird Al Yankovic                Bohemian Polka                     SR0000184456                     Volcano Entertainment III, LLC
 3055   Weird Al Yankovic                Callin' In Sick                    SR0000225008                     Volcano Entertainment III, LLC
                                         Cavity Search (Paody of "Hold
                                         Me, Thrill Me, Kiss Me, Kill Me"
 3056   Weird Al Yankovic                by U2)                             SR0000225008                     Volcano Entertainment III, LLC
                                         Couch Potato (Parody of "Lose
 3057   Weird Al Yankovic                Yourself" by Eminem)               SR0000331347                     Volcano Entertainment III, LLC
                                         Ebay (Parody of "I Want It That
 3058   Weird Al Yankovic                Way" by the Backstreet Boys)       SR0000331347                     Volcano Entertainment III, LLC
 3059   Weird Al Yankovic                Everything You Know Is Wrong       SR0000225008                     Volcano Entertainment III, LLC
 3060   Weird Al Yankovic                Frank's 2000" TV                   SR0000184456                     Volcano Entertainment III, LLC
 3061   Weird Al Yankovic                Genius In France                   SR0000331347                     Volcano Entertainment III, LLC
                                         Gump (Parody of "Lump" by The
                                         Presidents Of The United
 3062   Weird Al Yankovic                States)                            SR0000225008                     Volcano Entertainment III, LLC
 3063   Weird Al Yankovic                Hardware Store                     SR0000331347                     Volcano Entertainment III, LLC
 3064   Weird Al Yankovic                I Can't Watch This                 SR0000251666                     Volcano Entertainment III, LLC
 3065   Weird Al Yankovic                I Remember Larry                   SR0000225008                     Volcano Entertainment III, LLC
 3066   Weird Al Yankovic                I Was Only Kidding                 SR0000251666                     Volcano Entertainment III, LLC
 3067   Weird Al Yankovic                I'm So Sick Of You                 SR0000225008                     Volcano Entertainment III, LLC
 3068   Weird Al Yankovic                Jurassic Park                      SR0000184456                     Volcano Entertainment III, LLC
 3069   Weird Al Yankovic                Livin' In The Fridge               SR0000184456                     Volcano Entertainment III, LLC
                                         Ode To A Superhero (Parody of
 3070   Weird Al Yankovic                "Piano Man" by Billy Joel)         SR0000331347                     Volcano Entertainment III, LLC
 3071   Weird Al Yankovic                Party At The Leper Colony          SR0000331347                     Volcano Entertainment III, LLC
                                         Phony Calls (Parody of
 3072   Weird Al Yankovic                "Waterfalls" by TLC)               SR0000225008                     Volcano Entertainment III, LLC
 3073   Weird Al Yankovic                Polka Your Eyes Out                SR0000251666                     Volcano Entertainment III, LLC




                                                                Page 59
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 62 of 467 PageID# 29188
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                        Track             Copyright Registration Number               Plaintiff
                                     She Never Told Me She Was A
 3074   Weird Al Yankovic            Mime                            SR0000184456                    Volcano Entertainment III, LLC
 3075   Weird Al Yankovic            Smells Like Nirvana             SR0000251666                    Volcano Entertainment III, LLC
 3076   Weird Al Yankovic            Spy Hard                        SR0000251798                    Volcano Entertainment III, LLC
                                     Syndicated Inc. (Parody of
 3077   Weird Al Yankovic            "Misery" by Soul Asylum)        SR0000225008                    Volcano Entertainment III, LLC
 3078   Weird Al Yankovic            Taco Grande                     SR0000251666                    Volcano Entertainment III, LLC
 3079   Weird Al Yankovic            Talk Soup                       SR0000184456                    Volcano Entertainment III, LLC
 3080   Weird Al Yankovic            The Alternative Polka           SR0000225008                    Volcano Entertainment III, LLC
 3081   Weird Al Yankovic            The Night Santa Went Crazy      SR0000225008                    Volcano Entertainment III, LLC
 3082   Weird Al Yankovic            The Plumbing Song               SR0000251666                    Volcano Entertainment III, LLC
 3083   Weird Al Yankovic            The White Stuff                 SR0000251666                    Volcano Entertainment III, LLC
 3084   Weird Al Yankovic            Traffic Jam                     SR0000184456                    Volcano Entertainment III, LLC
                                     Trash Day (Parody of "Hot In
 3085   Weird Al Yankovic            Herre" by Nelly)                SR0000331347                    Volcano Entertainment III, LLC
 3086   Weird Al Yankovic            Trigger Happy                   SR0000251666                    Volcano Entertainment III, LLC
 3087   Weird Al Yankovic            Waffle King                     SR0000184456                    Volcano Entertainment III, LLC
 3088   Weird Al Yankovic            Wanna B Ur Lovr                 SR0000331347                    Volcano Entertainment III, LLC
                                     Why Does This Always Happen
 3089   Weird Al Yankovic            To Me?                          SR0000331347                    Volcano Entertainment III, LLC
 3090   Weird Al Yankovic            You Don't Love Me Anymore       SR0000251666                    Volcano Entertainment III, LLC
 3091   Weird Al Yankovic            Young, Dumb & Ugly              SR0000184456                    Volcano Entertainment III, LLC
 3092   Backstreet Boys              All I Have To Give              SR0000250678                    Zomba Recording LLC
 3093   Backstreet Boys              As Long As You Love Me          SR0000250678                    Zomba Recording LLC
 3094   Backstreet Boys              Drowning                        SR0000291879                    Zomba Recording LLC
 3095   Backstreet Boys              Everybody (Backstreet's Back)   SR0000254065                    Zomba Recording LLC
 3096   Backstreet Boys              I Want It That Way              SR0000275134                    Zomba Recording LLC
 3097   Backstreet Boys              I'll Never Break Your Heart     SR0000250678                    Zomba Recording LLC
 3098   Backstreet Boys              Larger Than Life                SR0000275134                    Zomba Recording LLC
 3099   Backstreet Boys              More Than That                  SR0000289455                    Zomba Recording LLC
                                     Quit Playing Games (With My
 3100   Backstreet Boys              Heart)                          SR0000250678                    Zomba Recording LLC
 3101   Backstreet Boys              Shape Of My Heart               SR0000289455                    Zomba Recording LLC
                                     Show Me The Meaning Of Being
 3102   Backstreet Boys              Lonely                          SR0000275134                    Zomba Recording LLC
 3103   Backstreet Boys              The Call                        SR0000289455                    Zomba Recording LLC
 3104   Backstreet Boys              The One                         SR0000275134                    Zomba Recording LLC
 3105   Bowling For Soup             1985                            SR0000361081                    Zomba Recording LLC
 3106   Bowling For Soup             A-hole                          SR0000361081                    Zomba Recording LLC
 3107   Bowling For Soup             Almost                          SR0000361081                    Zomba Recording LLC
 3108   Bowling For Soup             Down For The Count              SR0000361081                    Zomba Recording LLC
 3109   Bowling For Soup             Friends O' Mine                 SR0000361081                    Zomba Recording LLC
 3110   Bowling For Soup             Get Happy                       SR0000361081                    Zomba Recording LLC
 3111   Bowling For Soup             Last Call Casualty              SR0000361081                    Zomba Recording LLC
 3112   Bowling For Soup             My Hometown                     SR0000361081                    Zomba Recording LLC
 3113   Bowling For Soup             Next Ex-Girlfriend              SR0000361081                    Zomba Recording LLC
 3114   Bowling For Soup             Ohio                            SR0000361081                    Zomba Recording LLC
 3115   Bowling For Soup             Really Might Be Gone            SR0000361081                    Zomba Recording LLC
 3116   Bowling For Soup             Ridiculous                      SR0000361081                    Zomba Recording LLC
 3117   Bowling For Soup             Sad Sad Situation               SR0000361081                    Zomba Recording LLC
 3118   Bowling For Soup             Shut-Up And Smile               SR0000361081                    Zomba Recording LLC
 3119   Bowling For Soup             Smoothie King                   SR0000361081                    Zomba Recording LLC
 3120   Bowling For Soup             Trucker Hat                     SR0000361081                    Zomba Recording LLC
 3121   Bowling For Soup             Two-Seater                      SR0000361081                    Zomba Recording LLC

 3122   Britney Spears               (I've Just Begun) Having My Fun SR0000361774                    Zomba Recording LLC




                                                          Page 60
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 63 of 467 PageID# 29189
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                            Track              Copyright Registration Number             Plaintiff
 3123   Britney Spears                  (You Drive Me) Crazy             SR0000260870                     Zomba Recording LLC
 3124   Britney Spears                  Amnesia                          SR0000620789                     Zomba Recording LLC
 3125   Britney Spears                  Blur                             SR0000620789                     Zomba Recording LLC
 3126   Britney Spears                  Circus                           SR0000620789                     Zomba Recording LLC
                                        Don't Let Me Be The Last One
 3127   Britney Spears                  To Know                          SR0000285667                     Zomba Recording LLC
 3128   Britney Spears                  I Love Rock 'N' Roll             SR0000301907                     Zomba Recording LLC
 3129   Britney Spears                  I'm a Slave 4 U                  SR0000301907                     Zomba Recording LLC
                                        I'm Not a Girl, Not Yet A
 3130   Britney Spears                  Woman                            SR0000301907                     Zomba Recording LLC
 3131   Britney Spears                  If U Seek Amy                    SR0000620789                     Zomba Recording LLC
 3132   Britney Spears                  Kill The Lights                  SR0000620789                     Zomba Recording LLC
 3133   Britney Spears                  Lace and Leather                 SR0000620789                     Zomba Recording LLC
 3134   Britney Spears                  Lucky                            SR0000285667                     Zomba Recording LLC
 3135   Britney Spears                  Mannequin                        SR0000620789                     Zomba Recording LLC
 3136   Britney Spears                  Mmm Papi                         SR0000620789                     Zomba Recording LLC
 3137   Britney Spears                  My Baby                          SR0000620789                     Zomba Recording LLC
                                        My Prerogative (Boy Wunder
 3138   Britney Spears                  Radio Mix)                       SR0000361774                     Zomba Recording LLC
 3139   Britney Spears                  Out From Under                   SR0000620789                     Zomba Recording LLC
 3140   Britney Spears                  Overprotected                    SR0000301907                     Zomba Recording LLC
 3141   Britney Spears                  Phonography                      SR0000620789                     Zomba Recording LLC
 3142   Britney Spears                  Piece Of Me                      SR0000609604                     Zomba Recording LLC
 3143   Britney Spears                  Radar                            SR0000609604                     Zomba Recording LLC
 3144   Britney Spears                  Rock Me In                       SR0000620789                     Zomba Recording LLC
 3145   Britney Spears                  Shattered Glass                  SR0000609604                     Zomba Recording LLC
 3146   Britney Spears                  Sometimes                        SR0000260870                     Zomba Recording LLC
 3147   Britney Spears                  Unusual You                      SR0000620789                     Zomba Recording LLC
 3148   Britney Spears                  Womanizer                        PA0001619000                     Zomba Recording LLC
        Britney Spears feat. Pharrell
 3149   Williams                        Boys                             SR0000301907                     Zomba Recording LLC
                                        I'm Your Angel (Duet With R.
 3150   Céline Dion                     Kelly)                           SR0000204533                     Zomba Recording LLC
 3151   Chris Brown                     Damage                           SR0000630132                     Zomba Recording LLC
 3152   Chris Brown                     Down                             SR0000630132                     Zomba Recording LLC
 3153   Chris Brown                     Forever                          SR0000613921                     Zomba Recording LLC
 3154   Chris Brown                     Gimme Whatcha Got                SR0000630132                     Zomba Recording LLC
 3155   Chris Brown                     Heart Ain't A Brain              SR0000613921                     Zomba Recording LLC
 3156   Chris Brown                     Help Me                          SR0000630132                     Zomba Recording LLC
 3157   Chris Brown                     Hold Up                          SR0000630132                     Zomba Recording LLC
 3158   Chris Brown                     I Wanna Be                       SR0000630132                     Zomba Recording LLC
 3159   Chris Brown                     I'll Call Ya                     SR0000630132                     Zomba Recording LLC
 3160   Chris Brown                     Kiss Kiss                        SR0000630132                     Zomba Recording LLC
 3161   Chris Brown                     Lottery                          SR0000630132                     Zomba Recording LLC
 3162   Chris Brown                     Nice                             SR0000630132                     Zomba Recording LLC
 3163   Chris Brown                     Picture Perfect                  SR0000630132                     Zomba Recording LLC
 3164   Chris Brown                     Superhuman                       SR0000613921                     Zomba Recording LLC
 3165   Chris Brown                     Take You Down                    SR0000630132                     Zomba Recording LLC
 3166   Chris Brown                     Throwed                          SR0000630132                     Zomba Recording LLC
 3167   Chris Brown                     Wall To Wall                     PA0001634637                     Zomba Recording LLC
 3168   Chris Brown                     With You                         SR0000630132                     Zomba Recording LLC
 3169   Chris Brown                     You                              SR0000630132                     Zomba Recording LLC
 3170   Ciara                           And I                            SR0000355316                     Zomba Recording LLC
 3171   Ciara                           Crazy                            SR0000355316                     Zomba Recording LLC
 3172   Ciara                           Goodies                          SR0000355316                     Zomba Recording LLC
 3173   Ciara                           Hotline                          SR0000355316                     Zomba Recording LLC




                                                               Page 61
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 64 of 467 PageID# 29190
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                           Track               Copyright Registration Number             Plaintiff
 3174   Ciara                             Lookin' At You                   SR0000355316                     Zomba Recording LLC
 3175   Ciara                             Ooh Baby                         SR0000355316                     Zomba Recording LLC
 3176   Ciara                             Other Chicks                     SR0000355316                     Zomba Recording LLC
 3177   Ciara                             Pick Up The Phone                SR0000355316                     Zomba Recording LLC
 3178   Ciara                             The Title                        SR0000355316                     Zomba Recording LLC
 3179   Ciara                             Thug Style                       SR0000355316                     Zomba Recording LLC
 3180   Ciara feat. Missy Elliott         One, Two Step                    SR0000355316                     Zomba Recording LLC
 3181   Ciara feat. R. Kelly              Next To You                      SR0000355316                     Zomba Recording LLC
 3182   Donell Jones featuring Left-Eye   U Know What's Up                 PA0001280927                     Zomba Recording LLC
 3183   Justin Timberlake                 (And She Said) Take Me Now       SR0000319834                     Zomba Recording LLC
 3184   Justin Timberlake                 (Another Song) All Over Again    SR0000395943                     Zomba Recording LLC
 3185   Justin Timberlake                 (Oh No) What You Got             SR0000319834                     Zomba Recording LLC
 3186   Justin Timberlake                 Chop Me Up                       SR0000395943                     Zomba Recording LLC
 3187   Justin Timberlake                 Cry Me A River                   SR0000319834                     Zomba Recording LLC
 3188   Justin Timberlake                 FutureSex / LoveSound            SR0000395943                     Zomba Recording LLC
 3189   Justin Timberlake                 Last Night                       SR0000319834                     Zomba Recording LLC
 3190   Justin Timberlake                 Let's Take A Ride                SR0000319834                     Zomba Recording LLC
 3191   Justin Timberlake                 Like I Love You                  SR0000321888                     Zomba Recording LLC
 3192   Justin Timberlake                 Losing My Way                    SR0000395943                     Zomba Recording LLC
                                          LoveStoned / I Think She Knows
 3193   Justin Timberlake                 Interlude                        SR0000395943                     Zomba Recording LLC
 3194   Justin Timberlake                 Lovestoned/I Think She Knows     SR0000395943                     Zomba Recording LLC
                                          Medley: Sexy Ladies / Let Me
 3195   Justin Timberlake                 Talk to You (Prelude)            SR0000395943                     Zomba Recording LLC
 3196   Justin Timberlake                 My Love                          SR0000395943                     Zomba Recording LLC
 3197   Justin Timberlake                 Never Again                      SR0000319834                     Zomba Recording LLC
 3198   Justin Timberlake                 Nothin' Else                     SR0000319834                     Zomba Recording LLC
 3199   Justin Timberlake                 Right For Me                     SR0000319834                     Zomba Recording LLC
 3200   Justin Timberlake                 Rock Your Body                   SR0000319834                     Zomba Recording LLC
 3201   Justin Timberlake                 Senorita                         SR0000319834                     Zomba Recording LLC
 3202   Justin Timberlake                 Sexy Ladies                      SR0000395943                     Zomba Recording LLC
 3203   Justin Timberlake                 Still On My Brain                SR0000319834                     Zomba Recording LLC
 3204   Justin Timberlake                 Summer Love                      SR0000395943                     Zomba Recording LLC
 3205   Justin Timberlake                 Take It From Here                SR0000319834                     Zomba Recording LLC
 3206   Justin Timberlake                 Until The End Of Time            SR0000395943                     Zomba Recording LLC
                                          What Goes Around... Comes
 3207   Justin Timberlake                 Around                           SR0000395943                     Zomba Recording LLC
                                          What Goes Around.../...Comes
 3208   Justin Timberlake                 Around Interlude                 SR0000395943                     Zomba Recording LLC
 3209   Justin Timberlake                 Damn Girl (feat. will.i.am)      SR0000395943                     Zomba Recording LLC
 3210   Three Days Grace                  Born Like This                   SR0000338429                     Zomba Recording LLC
 3211   Three Days Grace                  Burn                             SR0000338429                     Zomba Recording LLC
 3212   Three Days Grace                  Drown                            SR0000338429                     Zomba Recording LLC
 3213   Three Days Grace                  Get Out Alive                    SR0000397604                     Zomba Recording LLC
 3214   Three Days Grace                  Gone Forever                     SR0000397604                     Zomba Recording LLC
 3215   Three Days Grace                  I Hate Everything About You      SR0000338429                     Zomba Recording LLC
 3216   Three Days Grace                  It's All Over                    SR0000397604                     Zomba Recording LLC
 3217   Three Days Grace                  Just Like You                    SR0000338429                     Zomba Recording LLC
 3218   Three Days Grace                  Let It Die                       SR0000397604                     Zomba Recording LLC
 3219   Three Days Grace                  Let You Down                     SR0000338429                     Zomba Recording LLC
 3220   Three Days Grace                  Never Too Late                   SR0000397604                     Zomba Recording LLC
 3221   Three Days Grace                  Now or Never                     SR0000338429                     Zomba Recording LLC
 3222   Three Days Grace                  On My Own                        SR0000397604                     Zomba Recording LLC
 3223   Three Days Grace                  One X                            SR0000397604                     Zomba Recording LLC
 3224   Three Days Grace                  Over And Over                    SR0000397604                     Zomba Recording LLC
 3225   Three Days Grace                  Overrated                        SR0000338429                     Zomba Recording LLC




                                                                Page 62
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 65 of 467 PageID# 29191
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                           Track               Copyright Registration Number             Plaintiff
 3226   Three Days Grace              Riot                              SR0000397604                     Zomba Recording LLC
 3227   Three Days Grace              Scared                            SR0000338429                     Zomba Recording LLC
 3228   Three Days Grace              Take Me Under                     SR0000338429                     Zomba Recording LLC
 3229   Three Days Grace              Time Of Dying                     SR0000397604                     Zomba Recording LLC
 3230   Three Days Grace              Wake Up                           SR0000338429                     Zomba Recording LLC
                                      Int'l Players Anthem (I Choose
 3231   UGK (Underground Kingz)       You) (Explicit)                   PA0001634651                     Zomba Recording LLC
 3232   Usher                         Confessions Part II Remix         SR0000352165                     Zomba Recording LLC
 3233   Usher                         My Boo                            SR0000352165                     Zomba Recording LLC
 3234   Usher                         Red Light                         SR0000352165                     Zomba Recording LLC
 3235   Usher                         Seduction                         SR0000352165                     Zomba Recording LLC
 3236   Usher & Alicia Keys           My Boo                            SR0000352165                     Zomba Recording LLC
 3237   Weird Al Yankovic             Albuquerque                       SR0000275219                     Zomba Recording LLC
 3238   Weird Al Yankovic             Germs                             SR0000275219                     Zomba Recording LLC
                                      Grapefruit Diet (Parody of "Zoot
                                      Suit Riot" by Cherry Poppin'
 3239   Weird Al Yankovic             Daddies)                          SR0000275219                     Zomba Recording LLC
 3240   Weird Al Yankovic             It's All About The Pentiums       SR0000275219                     Zomba Recording LLC
                                      Jerry Springer (Parody of "One
 3241   Weird Al Yankovic             Week" by BareNaked Ladies)        SR0000275219                     Zomba Recording LLC
                                      My Baby's In Love With Eddie
 3242   Weird Al Yankovic             Vedder                            SR0000275219                     Zomba Recording LLC
 3243   Weird Al Yankovic             Polka Power!                      SR0000275219                     Zomba Recording LLC
                                      Pretty Fly For A Rabbi (Parody of
                                      "Pretty Fly (For A White Guy)"
 3244   Weird Al Yankovic             by Offspring)                     SR0000275219                     Zomba Recording LLC
                                      The Saga Begins (Lyrical
 3245   Weird Al Yankovic             Adaption of "American Pie")       SR0000275219                     Zomba Recording LLC
 3246   Weird Al Yankovic             The Weird Al Show Theme           SR0000275219                     Zomba Recording LLC
 3247   Weird Al Yankovic             Truck Drivin' Song                SR0000275219                     Zomba Recording LLC
 3248   Weird Al Yankovic             Your Horoscope For Today          SR0000275219                     Zomba Recording LLC
 3249   Whodini                       Big Mouth                         SR0000063110                     Zomba Recording LLC
 3250   Whodini                       Escape (I Need A Break)           SR0000063110                     Zomba Recording LLC
 3251   Whodini                       Five Minutes Of Funk              SR0000060859                     Zomba Recording LLC
 3252   Whodini                       Freaks Come Out At Night          SR0000063110                     Zomba Recording LLC
 3253   Whodini                       Friends                           SR0000060859                     Zomba Recording LLC
                                                      Universal Music Plaintiffs
 3254   Avant                         Break Ya Back                     SR0000648878                     Capitol Records, LLC
 3255   Avant                         French Pedicure                   SR0000648878                     Capitol Records, LLC
 3256   Avant                         Involve Yourself                  SR0000648878                     Capitol Records, LLC
 3257   Avant                         Material Things                   SR0000648878                     Capitol Records, LLC
 3258   Avant                         Out of Character                  SR0000648878                     Capitol Records, LLC
 3259   Avant                         Perfect Gentleman                 SR0000648878                     Capitol Records, LLC
 3260   Avant                         Sailing                           SR0000648878                     Capitol Records, LLC
 3261   Avant                         Sensuality                        SR0000648878                     Capitol Records, LLC
 3262   Avant                         When It Hurts                     SR0000649607                     Capitol Records, LLC
 3263   Avant featuring Snoop Dogg    Attention                         SR0000648878                     Capitol Records, LLC
 3264   Blind Melon                   2X4                               SR0000262682                     Capitol Records, LLC
 3265   Blind Melon                   All That I Need                   SR0000336269                     Capitol Records, LLC
 3266   Blind Melon                   Car Seat (God's Presents)         SR0000262682                     Capitol Records, LLC
 3267   Blind Melon                   Change                            SR0000384161                     Capitol Records, LLC
 3268   Blind Melon                   Dear Ol' Dad                      SR0000384161                     Capitol Records, LLC
 3269   Blind Melon                   Deserted                          SR0000384161                     Capitol Records, LLC
 3270   Blind Melon                   Drive                             SR0000384161                     Capitol Records, LLC
 3271   Blind Melon                   Dumptruck                         SR0000262682                     Capitol Records, LLC
 3272   Blind Melon                   Galaxie                           SR0000262682                     Capitol Records, LLC
 3273   Blind Melon                   Glitch                            SR0000336269                     Capitol Records, LLC



                                                             Page 63
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 66 of 467 PageID# 29192
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                         Artist                         Track                 Copyright Registration Number               Plaintiff
 3274   Blind Melon                      Hell                                SR0000336269                     Capitol Records, LLC
 3275   Blind Melon                      Holyman                             SR0000384161                     Capitol Records, LLC
 3276   Blind Melon                      I Wonder                            SR0000384161                     Capitol Records, LLC
 3277   Blind Melon                      John Sinclair (Explicit)            SR0000336269                     Capitol Records, LLC
 3278   Blind Melon                      Lemonade                            SR0000262682                     Capitol Records, LLC
 3279   Blind Melon                      Letters From A Porcupine            SR0000336269                     Capitol Records, LLC
 3280   Blind Melon                      Life Ain't So Shitty (Explicit)     SR0000336269                     Capitol Records, LLC
 3281   Blind Melon                      Mouthful Of Cavities                SR0000262682                     Capitol Records, LLC
 3282   Blind Melon                      New Life                            SR0000262682                     Capitol Records, LLC
 3283   Blind Melon                      No Rain                             SR0000384161                     Capitol Records, LLC

                                         No Rain (Ripped Away Version)
 3284   Blind Melon                      (24-Bit Digitally Remastered 05)    SR0000377592                     Capitol Records, LLC
 3285   Blind Melon                      Paper Scratcher                     SR0000384161                     Capitol Records, LLC
 3286   Blind Melon                      Pull                                SR0000336269                     Capitol Records, LLC
 3287   Blind Melon                      Seed To A Tree (Explicit)           SR0000384161                     Capitol Records, LLC
 3288   Blind Melon                      Skinned                             SR0000262682                     Capitol Records, LLC
 3289   Blind Melon                      Sleepyhouse                         SR0000384161                     Capitol Records, LLC
 3290   Blind Melon                      Soak The Sin                        SR0000384161                     Capitol Records, LLC
                                         Soul One (24-Bit Digitally
 3291   Blind Melon                      Remastered 01)                      SR0000377592                     Capitol Records, LLC
                                         Soup (24-Bit Digitally
 3292   Blind Melon                      Remastered 01)                      SR0000377592                     Capitol Records, LLC
 3293   Blind Melon                      St. Andrew's Fall                   SR0000262682                     Capitol Records, LLC
 3294   Blind Melon                      St. Andrew's Hall                   SR0000336269                     Capitol Records, LLC
 3295   Blind Melon                      Swallowed                           SR0000336269                     Capitol Records, LLC
 3296   Blind Melon                      The Duke                            SR0000262682                     Capitol Records, LLC
 3297   Blind Melon                      The Pusher                          SR0000336269                     Capitol Records, LLC
 3298   Blind Melon                      Time                                SR0000384161                     Capitol Records, LLC
 3299   Blind Melon                      Toes Across The Floor               SR0000262682                     Capitol Records, LLC
 3300   Blind Melon                      Tones Of Home                       SR0000384161                     Capitol Records, LLC
 3301   Blind Melon                      Vernie                              SR0000262682                     Capitol Records, LLC
 3302   Blind Melon                      Walk                                SR0000377592                     Capitol Records, LLC
 3303   Blind Melon                      Wilt                                SR0000262682                     Capitol Records, LLC
 3304   Capital Cities                   Center Stage                        SR0000725325                     Capitol Records, LLC
 3305   Capital Cities                   Chartreuse                          SR0000725325                     Capitol Records, LLC
 3306   Capital Cities                   Chasing You                         SR0000725325                     Capitol Records, LLC
                                         Farrah Fawcett Hair (feat.
 3307   Capital Cities                   Andre 3000)                         SR0000725325                     Capitol Records, LLC
                                         I Sold My Bed, But Not My
 3308   Capital Cities                   Stereo                              SR0000725325                     Capitol Records, LLC
 3309   Capital Cities                   Kangaroo Court                      SR0000725325                     Capitol Records, LLC
 3310   Capital Cities                   Lazy Lies                           SR0000725325                     Capitol Records, LLC
 3311   Capital Cities                   Love Away                           SR0000725325                     Capitol Records, LLC
 3312   Capital Cities                   Origami                             SR0000725325                     Capitol Records, LLC

 3313   Capital Cities                   Patience Gets Us Nowhere Fast       SR0000725325                     Capitol Records, LLC
 3314   Capital Cities                   Safe and Sound                      SR0000725325                     Capitol Records, LLC
 3315   Capital Cities                   Tell Me How To Live                 SR0000725325                     Capitol Records, LLC
 3316   Chris Cagle                      Change Me                           SR0000640838                     Capitol Records, LLC
 3317   Chris Cagle                      I Don't Wanna Live                  SR0000640838                     Capitol Records, LLC
 3318   Chris Cagle                      If It Isn't One Thing               SR0000640838                     Capitol Records, LLC
 3319   Chris Cagle                      It's Good To Be Back                SR0000640838                     Capitol Records, LLC
 3320   Chris Cagle                      Keep Me From Loving You             SR0000640838                     Capitol Records, LLC
 3321   Chris Cagle                      Little Sundress                     SR0000640838                     Capitol Records, LLC
 3322   Chris Cagle                      My Heart Move On                    SR0000640838                     Capitol Records, LLC




                                                                   Page 64
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 67 of 467 PageID# 29193
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track                   Copyright Registration Number             Plaintiff
 3323   Chris Cagle                  Never Ever Gone                       SR0000640838                   Capitol Records, LLC
 3324   Darius Rucker                Heartbreak Road                       SR0000724693                   Capitol Records, LLC
                                     I Will Love You Still (feat.
 3325   Darius Rucker                Mallary Hope)                         SR0000724693                    Capitol Records, LLC
 3326   Darius Rucker                Leavin' The Light On                  SR0000724693                    Capitol Records, LLC
 3327   Darius Rucker                Lie To Me                             SR0000724693                    Capitol Records, LLC
 3328   Darius Rucker                Lost In You                           SR0000724693                    Capitol Records, LLC
                                     Love Without You (feat. Sheryl
 3329   Darius Rucker                Crow)                                 SR0000724693                    Capitol Records, LLC
 3330   Darius Rucker                Miss You                              SR0000724693                    Capitol Records, LLC
 3331   Darius Rucker                Radio                                 SR0000724693                    Capitol Records, LLC
 3332   Darius Rucker                Shine                                 SR0000724693                    Capitol Records, LLC
 3333   Darius Rucker                Take Me Home                          SR0000724693                    Capitol Records, LLC
 3334   Darius Rucker                True Believers                        SR0000724693                    Capitol Records, LLC
 3335   Darius Rucker                Wagon Wheel                           SR0000724693                    Capitol Records, LLC
 3336   Eric Church                  Give Me Back My Hometown              SR0000741485                    Capitol Records, LLC
                                     All I Wanna Do Is Make Love To
 3337   Heart                        You                                   SR0000114803                    Capitol Records, LLC
 3338   Heart                        Alone                                 SR0000088275                    Capitol Records, LLC
 3339   Heart                        Crazy On You                          SR0000102964                    Capitol Records, LLC
 3340   Heart                        Dreamboat Annie                       SR0000102964                    Capitol Records, LLC
 3341   Heart                        Heartless                             SR0000102963                    Capitol Records, LLC
 3342   Heart                        If Looks Could Kill                   SR0000075726                    Capitol Records, LLC
 3343   Heart                        Magic Man                             SR0000102964                    Capitol Records, LLC
 3344   Heart                        Never                                 SR0000075726                    Capitol Records, LLC
 3345   Heart                        Nothin' At All                        SR0000075726                    Capitol Records, LLC
                                     Stranded (2000 Digital
 3346   Heart                        Remaster)                             SR0000114803                    Capitol Records, LLC
 3347   Heart                        These Dreams                          SR0000276088                    Capitol Records, LLC
 3348   Heart                        What About Love                       SR0000075726                    Capitol Records, LLC
 3349   Heart                        Who Will You Run To                   SR0000088275                    Capitol Records, LLC
                                     Will You Be There (In The
 3350   Heart                        Morning)                              SR0000212555                    Capitol Records, LLC
                                     California Gurls (feat. Snoop
                                     Dogg) (Armand Van Helden
 3351   Katy Perry                   Remix) (Explicit)                     SR0000669922                    Capitol Records, LLC
 3352   Katy Perry                   Circle The Drain (Explicit)           SR0000662268                    Capitol Records, LLC
 3353   Katy Perry                   Dressin' Up                           SR0000695553                    Capitol Records, LLC
 3354   Katy Perry                   E.T.                                  SR0000681293                    Capitol Records, LLC
 3355   Katy Perry                   E.T. (feat. Kayne West)               SR0000681293                    Capitol Records, LLC
 3356   Katy Perry                   Fingerprints                          SR0000638214                    Capitol Records, LLC
 3357   Katy Perry                   Firework                              SR0000662268                    Capitol Records, LLC
 3358   Katy Perry                   Hot N Cold                            SR0000638214                    Capitol Records, LLC
                                     Hummingbird Heartbeat
 3359   Katy Perry                   (Explicit)                            SR0000662268                    Capitol Records, LLC
 3360   Katy Perry                   I Kissed A Girl                       SR0000638214                    Capitol Records, LLC
 3361   Katy Perry                   I'm Still Breathing                   SR0000638214                    Capitol Records, LLC
 3362   Katy Perry                   If You Can Afford Me                  SR0000638214                    Capitol Records, LLC
 3363   Katy Perry                   Last Friday Night (T.G.I.F.)          SR0000662268                    Capitol Records, LLC
                                     Last Friday Night (T.G.I.F.) (feat.
 3364   Katy Perry                   Missy Elliott)                        SR0000695549                    Capitol Records, LLC
 3365   Katy Perry                   Lost                                  SR0000638213                    Capitol Records, LLC
 3366   Katy Perry                   Mannequin                             SR0000638214                    Capitol Records, LLC
 3367   Katy Perry                   Not Like The Movies (Explicit)        SR0000662268                    Capitol Records, LLC
 3368   Katy Perry                   One Of The Boys                       SR0000638214                    Capitol Records, LLC
 3369   Katy Perry                   Part Of Me                            SR0000695742                    Capitol Records, LLC




                                                              Page 65
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 68 of 467 PageID# 29194
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track               Copyright Registration Number               Plaintiff
 3370   Katy Perry                   Peacock                           SR0000662268                     Capitol Records, LLC
 3371   Katy Perry                   Pearl (Explicit)                  SR0000662268                     Capitol Records, LLC
 3372   Katy Perry                   Roar                              SR0000734383                     Capitol Records, LLC
 3373   Katy Perry                   Self Inflicted                    SR0000638214                     Capitol Records, LLC
 3374   Katy Perry                   Teenage Dream                     SR0000662268                     Capitol Records, LLC
                                     Teenage Dream (Kaskade Club
 3375   Katy Perry                   Remix)                            SR0000662268                     Capitol Records, LLC
                                     Teenage Dream (Kaskade Club
 3376   Katy Perry                   Remix) (Explicit)                 SR0000662268                     Capitol Records, LLC
 3377   Katy Perry                   The One That Got Away             SR0000662268                     Capitol Records, LLC
                                     The One That Got Away
 3378   Katy Perry                   (Acoustic)                        SR0000695553                     Capitol Records, LLC
                                     The One That Got Away (Radio
 3379   Katy Perry                   Mix)                              SR0000662268                     Capitol Records, LLC
 3380   Katy Perry                   Thinking Of You                   SR0000638214                     Capitol Records, LLC
 3381   Katy Perry                   Ur So Gay                         SR0000638214                     Capitol Records, LLC
 3382   Katy Perry                   Waking Up In Vegas                SR0000638214                     Capitol Records, LLC
 3383   Katy Perry                   Who Am I Living For?              SR0000695553                     Capitol Records, LLC
 3384   Katy Perry                   Who Am I Living For? (Explicit)   SR0000662268                     Capitol Records, LLC
                                     California Gurls (feat. Snoop
                                     Dogg) (Passion Pit Main Mix)
 3385   Katy Perry                   (Explicit)                        SR0000662268                     Capitol Records, LLC
 3386   Keith Urban                  All For You                       SR0000697018                     Capitol Records, LLC
 3387   Keith Urban                  Black Leather Jacket              SR0000733375                     Capitol Records, LLC
 3388   Keith Urban                  Come Back To Me                   SR0000733375                     Capitol Records, LLC
 3389   Keith Urban                  Cop Car                           SR0000733375                     Capitol Records, LLC
 3390   Keith Urban                  Even The Stars Fall 4 U           SR0000733375                     Capitol Records, LLC
 3391   Keith Urban                  Georgia Woods                     SR0000697018                     Capitol Records, LLC
 3392   Keith Urban                  Gonna B Good                      SR0000733375                     Capitol Records, LLC
 3393   Keith Urban                  Good Thing                        SR0000733375                     Capitol Records, LLC
 3394   Keith Urban                  Heart Like Mine                   SR0000733375                     Capitol Records, LLC
 3395   Keith Urban                  Little Bit Of Everything          SR0000733375                     Capitol Records, LLC
 3396   Keith Urban                  Long Hot Summer                   SR0000697018                     Capitol Records, LLC
 3397   Keith Urban                  Love's Poster Child               SR0000733375                     Capitol Records, LLC
 3398   Keith Urban                  Lucky Charm                       SR0000733375                     Capitol Records, LLC
 3399   Keith Urban                  Raise 'Em Up                      SR0000733375                     Capitol Records, LLC
 3400   Keith Urban                  Red Camaro                        SR0000733375                     Capitol Records, LLC
 3401   Keith Urban                  Right On Back To You              SR0000697018                     Capitol Records, LLC
 3402   Keith Urban                  Shame                             SR0000733375                     Capitol Records, LLC
 3403   Keith Urban                  She's My 11                       SR0000733375                     Capitol Records, LLC
 3404   Keith Urban                  Shut Out The Lights               SR0000697018                     Capitol Records, LLC
 3405   Keith Urban                  Somewhere In My Car               SR0000733375                     Capitol Records, LLC
 3406   Keith Urban                  Thank You                         SR0000656739                     Capitol Records, LLC
 3407   Keith Urban                  We Were Us                        SR0000733375                     Capitol Records, LLC
 3408   Keith Urban                  You Gonna Fly                     SR0000697018                     Capitol Records, LLC
 3409   Lady Antebellum              All For Love                      SR0000724696                     Capitol Records, LLC
 3410   Lady Antebellum              And The Radio Played              SR0000724696                     Capitol Records, LLC
 3411   Lady Antebellum              As You Turn Away                  SR0000686148                     Capitol Records, LLC
 3412   Lady Antebellum              Better Man                        SR0000724696                     Capitol Records, LLC
                                     Better Off Now (That You're
 3413   Lady Antebellum              Gone)                             SR0000724696                     Capitol Records, LLC
 3414   Lady Antebellum              Can't Stand The Rain              SR0000724696                     Capitol Records, LLC
 3415   Lady Antebellum              Cold As Stone                     SR0000686148                     Capitol Records, LLC
 3416   Lady Antebellum              Compass                           SR0000750709                     Capitol Records, LLC
 3417   Lady Antebellum              Dancin' Away With My Heart        SR0000686148                     Capitol Records, LLC
 3418   Lady Antebellum              Downtown                          SR0000721174                     Capitol Records, LLC




                                                            Page 66
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 69 of 467 PageID# 29195
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                            Track               Copyright Registration Number               Plaintiff
 3419   Lady Antebellum                Friday Night                       SR0000686148                     Capitol Records, LLC
 3420   Lady Antebellum                Generation Away                    SR0000723786                     Capitol Records, LLC
 3421   Lady Antebellum                Get To Me                          SR0000724696                     Capitol Records, LLC
 3422   Lady Antebellum                Golden                             SR0000741953                     Capitol Records, LLC
 3423   Lady Antebellum                Goodbye Town                       SR0000724696                     Capitol Records, LLC
 3424   Lady Antebellum                Heart Of The World                 SR0000686148                     Capitol Records, LLC
 3425   Lady Antebellum                I Run To You                       SR0000732681                     Capitol Records, LLC
 3426   Lady Antebellum                It Ain't Pretty                    SR0000724696                     Capitol Records, LLC
 3427   Lady Antebellum                Just A Kiss                        SR0000679267                     Capitol Records, LLC
 3428   Lady Antebellum                Life As We Know It                 SR0000724696                     Capitol Records, LLC
 3429   Lady Antebellum                Long Teenage Goodbye               SR0000724696                     Capitol Records, LLC
 3430   Lady Antebellum                Love I've Found In You             SR0000686148                     Capitol Records, LLC
 3431   Lady Antebellum                Nothin' Like The First Time        SR0000724696                     Capitol Records, LLC
 3432   Lady Antebellum                Singing Me Home                    SR0000686148                     Capitol Records, LLC
 3433   Lady Antebellum                Somewhere Love Remains             SR0000686148                     Capitol Records, LLC
 3434   Lady Antebellum                Wanted You More                    SR0000686145                     Capitol Records, LLC
 3435   Lady Antebellum                We Owned The Night                 SR0000686144                     Capitol Records, LLC
 3436   Lady Antebellum                When You Were Mine                 SR0000686148                     Capitol Records, LLC
 3437   Luke Bryan                     Beer In The Headlights             SR0000728445                     Capitol Records, LLC
 3438   Luke Bryan                     Better Than My Heart               SR0000728445                     Capitol Records, LLC
 3439   Luke Bryan                     Blood Brothers                     SR0000722027                     Capitol Records, LLC
 3440   Luke Bryan                     Crash My Party                     SR0000722027                     Capitol Records, LLC
 3441   Luke Bryan                     Dirt Road Diary                    SR0000722027                     Capitol Records, LLC
 3442   Luke Bryan                     Drink A Beer                       SR0000728445                     Capitol Records, LLC
 3443   Luke Bryan                     Goodbye Girl                       SR0000728445                     Capitol Records, LLC
 3444   Luke Bryan                     Out Like That                      SR0000728445                     Capitol Records, LLC
 3445   Luke Bryan                     Play It Again                      SR0000728445                     Capitol Records, LLC
 3446   Luke Bryan                     Shut It Down                       SR0000728445                     Capitol Records, LLC
 3447   Luke Bryan                     Sunburnt Lips                      SR0000728445                     Capitol Records, LLC
 3448   Luke Bryan                     That's My Kind Of Night            SR0000728445                     Capitol Records, LLC
 3449   Luke Bryan                     We Run This Town                   SR0000728445                     Capitol Records, LLC
 3450   Luke Bryan                     What Is It With You                SR0000728445                     Capitol Records, LLC
                                       Your Mama Should've Named
 3451   Luke Bryan                     You Whiskey                        SR0000728445                     Capitol Records, LLC
 3452   Maze                           Changing Times                     SR0000034187                     Capitol Records, LLC
 3453   Maze                           Dee's Song (Live)                  SR0000337846                     Capitol Records, LLC
 3454   Maze                           Feel That You're Feelin'           SR0000034187                     Capitol Records, LLC
 3455   Maze                           Feel That You're Feelin' (Live)    SR0000337846                     Capitol Records, LLC
 3456   Maze                           Golden Time Of Day                 SR0000007973                     Capitol Records, LLC
 3457   Maze                           I Wanna Thank You (Live)           SR0000337846                     Capitol Records, LLC
 3458   Maze                           I Want To Feel Wanted (Live)       SR0000337846                     Capitol Records, LLC
 3459   Maze                           Introduction                       SR0000034187                     Capitol Records, LLC
 3460   Maze                           Joy & Pain                         SR0000034187                     Capitol Records, LLC
 3461   Maze                           Joy And Pain                       SR0000034187                     Capitol Records, LLC
 3462   Maze                           Lady Of Magic                      SR0000048450                     Capitol Records, LLC
 3463   Maze                           Reason                             SR0000034187                     Capitol Records, LLC
 3464   Maze                           Running Away                       SR0000034187                     Capitol Records, LLC
 3465   Maze                           Running Away (Live)                SR0000337846                     Capitol Records, LLC
 3466   Maze                           We Are One (Live)                  SR0000337846                     Capitol Records, LLC
 3467   Maze                           You (Live)                         SR0000337846                     Capitol Records, LLC
                                       Ain't It Strange (2004 Digital
 3468   Maze Featuring Frankie Beverly Remaster)                          SR0000008107                     Capitol Records, LLC

 3469   Maze Featuring Frankie Beverly Back In Stride (Live)              SR0000337846                     Capitol Records, LLC
                                       Call On Me (2004 Digital
 3470   Maze Featuring Frankie Beverly Remaster)                          SR0000008107                     Capitol Records, LLC




                                                                Page 67
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 70 of 467 PageID# 29196
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                          Track                 Copyright Registration Number               Plaintiff
                                       Feel That You're Feelin' (2004
 3471   Maze Featuring Frankie Beverly Digital Remaster)                  SR0000008107                    Capitol Records, LLC

 3472   Maze Featuring Frankie Beverly Freedom (South Africa) (Live)      SR0000337846                    Capitol Records, LLC

 3473   Maze Featuring Frankie Beverly Happy Feelings (Live)              SR0000096013                    Capitol Records, LLC
                                       I Need You (1999 Digital
 3474   Maze Featuring Frankie Beverly Remaster)                          SR0000007973                    Capitol Records, LLC

 3475   Maze Featuring Frankie Beverly I Wanna Thank You                  SR0000046840                    Capitol Records, LLC

                                       Lovely Inspiration (Instrumental)
 3476   Maze Featuring Frankie Beverly (2004 Digital Remaster)           SR0000008107                     Capitol Records, LLC
                                       Song For My Mother (1999
 3477   Maze Featuring Frankie Beverly Digital Remaster)                 SR0000007973                     Capitol Records, LLC

 3478   Maze Featuring Frankie Beverly Timin' (2004 Digital Remaster) SR0000008107                        Capitol Records, LLC
                                       Too Many Games (Live) (24-Bit
                                       Remastered 02) (2003 Digital
 3479   Maze Featuring Frankie Beverly Remaster)                      SR0000337846                        Capitol Records, LLC
                                       Welcome Home (2004 Digital
 3480   Maze Featuring Frankie Beverly Remaster)                      SR0000008107                        Capitol Records, LLC

 3481   Maze Featuring Frankie Beverly When You Love Someone (Live) SR0000337846                          Capitol Records, LLC
                                       Woman Is A Wonder (2004
 3482   Maze Featuring Frankie Beverly Digital Remaster)            SR0000008107                          Capitol Records, LLC

 3483   Maze Featuring Frankie Beverly You (1999 Digital Remaster)        SR0000351843                    Capitol Records, LLC
                                       You're Not The Same (1999
 3484   Maze Featuring Frankie Beverly Digital Remaster)                  SR0000007973                    Capitol Records, LLC

 3485   Maze Featuring Frankie Beverly   Your Own Kind Of Way             SR0000046840                    Capitol Records, LLC
 3486   2 Chainz                         Feds Watching                    SR0000724645                    UMG Recordings, Inc.
 3487   2 Chainz                         Ghetto Dreams                    SR0000706415                    UMG Recordings, Inc.
 3488   2 Chainz                         No Lie                           SR0000700831                    UMG Recordings, Inc.
 3489   2 Chainz                         Wut We Doin?                     SR0000706415                    UMG Recordings, Inc.
                                         2 Of Amerikaz Most Wanted
 3490   2Pac                             (Explicit)                       SR0000628433                    UMG Recordings, Inc.
 3491   2Pac                             Brenda's Got A Baby              SR0000172261                    UMG Recordings, Inc.
 3492   2Pac                             California Love                  SR0000628433                    UMG Recordings, Inc.
 3493   2Pac                             Can U Get Away (Explicit)        SR0000198774                    UMG Recordings, Inc.
 3494   2Pac                             Changes                          SR0000246223                    UMG Recordings, Inc.
 3495   2Pac                             Dear Mama                        SR0000198941                    UMG Recordings, Inc.
 3496   2Pac                             Death Around The Corner          SR0000198774                    UMG Recordings, Inc.
 3497   2Pac                             Definition Of A Thug N***a       SR0000627960                    UMG Recordings, Inc.
 3498   2Pac                             Dopefiend's Diner                SR0000627960                    UMG Recordings, Inc.
 3499   2Pac                             Fuck The World (Explicit)        SR0000198774                    UMG Recordings, Inc.
 3500   2Pac                             Ghetto Gospel (Explicit)         SR0000366107                    UMG Recordings, Inc.
 3501   2Pac                             Hail Mary                        SR0000628433                    UMG Recordings, Inc.
 3502   2Pac                             Heavy In The Game (Explicit)     SR0000198774                    UMG Recordings, Inc.
 3503   2Pac                             How Do U Want It                 SR0000628433                    UMG Recordings, Inc.
 3504   2Pac                             I Ain't Mad At Cha               SR0000628433                    UMG Recordings, Inc.
 3505   2Pac                             If I Die 2Nite                   SR0000198774                    UMG Recordings, Inc.
 3506   2Pac                             It Ain't Easy (Explicit)         SR0000198774                    UMG Recordings, Inc.
 3507   2Pac                             Keep Ya Head Up                  SR0000152641                    UMG Recordings, Inc.
 3508   2Pac                             Lord Knows                       SR0000198774                    UMG Recordings, Inc.
 3509   2Pac                             Me Against The World             SR0000198774                    UMG Recordings, Inc.



                                                                Page 68
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 71 of 467 PageID# 29197
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                          Track            Copyright Registration Number             Plaintiff
 3510   2Pac                          Never Call U B**** Again        SR0000323532                     UMG Recordings, Inc.
 3511   2Pac                          Old School (Explicit)           SR0000198774                     UMG Recordings, Inc.
 3512   2Pac                          Resist The Temptation           SR0000628433                     UMG Recordings, Inc.
 3513   2Pac                          So Many Tears                   SR0000198774                     UMG Recordings, Inc.
 3514   2Pac                          Still Ballin' (Explicit)        SR0000323532                     UMG Recordings, Inc.
 3515   2Pac                          Temptations (Explicit)          SR0000198774                     UMG Recordings, Inc.
                                      They Don't Give A F**** About
 3516   2Pac                          Us                              SR0000323532                     UMG Recordings, Inc.
 3517   2Pac                          Thugz Mansion (Explicit)        SR0000323532                     UMG Recordings, Inc.
 3518   2Pac                          Trapped                         SR0000172261                     UMG Recordings, Inc.
 3519   2Pac                          Unconditional Love              SR0000246223                     UMG Recordings, Inc.
 3520   2Pac                          Until The End Of Time           SR0000295873                     UMG Recordings, Inc.
 3521   2Pac                          When I Get Free (Explicit)      SR0000627960                     UMG Recordings, Inc.
 3522   2Pac                          Young Niggaz (Explicit)         SR0000198774                     UMG Recordings, Inc.
 3523   50 Cent                       A Baltimore Love Thing          SR0000366051                     UMG Recordings, Inc.
 3524   50 Cent                       Build You Up                    SR0000366051                     UMG Recordings, Inc.
 3525   50 Cent                       Candy Shop                      SR0000366051                     UMG Recordings, Inc.
 3526   50 Cent                       Come & Go                       SR0000611234                     UMG Recordings, Inc.
 3527   50 Cent                       Disco Inferno                   SR0000366950                     UMG Recordings, Inc.
 3528   50 Cent                       GATman And Robbin               SR0000366051                     UMG Recordings, Inc.
 3529   50 Cent                       Get In My Car                   SR0000366051                     UMG Recordings, Inc.
 3530   50 Cent                       God Gave Me Style               SR0000366051                     UMG Recordings, Inc.
 3531   50 Cent                       Gunz Come Out                   SR0000366051                     UMG Recordings, Inc.
 3532   50 Cent                       Hate It Or Love It              SR0000366051                     UMG Recordings, Inc.
 3533   50 Cent                       Hustler's Ambition              SR0000382030                     UMG Recordings, Inc.
 3534   50 Cent                       I Don't Need 'Em                SR0000366051                     UMG Recordings, Inc.
 3535   50 Cent                       I'm Supposed To Die Tonight     SR0000366051                     UMG Recordings, Inc.
 3536   50 Cent                       Intro/ 50 Cent/ The Massacre    SR0000366051                     UMG Recordings, Inc.
 3537   50 Cent                       Just A Lil Bit                  SR0000366051                     UMG Recordings, Inc.
 3538   50 Cent                       My Toy Soldier                  SR0000366051                     UMG Recordings, Inc.
 3539   50 Cent                       Outta Control                   SR0000366051                     UMG Recordings, Inc.
 3540   50 Cent                       Piggy Bank                      SR0000366051                     UMG Recordings, Inc.
 3541   50 Cent                       Position Of Power               SR0000366051                     UMG Recordings, Inc.
 3542   50 Cent                       Ryder Music                     SR0000366051                     UMG Recordings, Inc.
 3543   50 Cent                       Ski Mask Way                    SR0000366051                     UMG Recordings, Inc.
 3544   50 Cent                       So Amazing                      SR0000366051                     UMG Recordings, Inc.
 3545   50 Cent                       This Is 50                      SR0000366051                     UMG Recordings, Inc.
 3546   A Perfect Circle              A Stranger                      SR0000341312                     UMG Recordings, Inc.
 3547   A Perfect Circle              Crimes                          SR0000341312                     UMG Recordings, Inc.
 3548   A Perfect Circle              Gravity                         SR0000341312                     UMG Recordings, Inc.
 3549   A Perfect Circle              Lullaby                         SR0000341312                     UMG Recordings, Inc.
 3550   A Perfect Circle              Pet                             SR0000341312                     UMG Recordings, Inc.
 3551   A Perfect Circle              The Noose                       SR0000341312                     UMG Recordings, Inc.
 3552   A Perfect Circle              The Nurse Who Loved Me          SR0000341312                     UMG Recordings, Inc.
 3553   A Perfect Circle              Vanishing                       SR0000341312                     UMG Recordings, Inc.
 3554   A Perfect Circle              Weak And Powerless              SR0000341312                     UMG Recordings, Inc.
 3555   Ace Hood                      Hustle Hard                     SR0000674482                     UMG Recordings, Inc.
 3556   Aerosmith                     Amazing                         SR0000200298                     UMG Recordings, Inc.
 3557   Aerosmith                     Angel                           SR0000085369                     UMG Recordings, Inc.
 3558   Aerosmith                     Crazy                           SR0000153061                     UMG Recordings, Inc.
 3559   Aerosmith                     Cryin'                          SR0000153061                     UMG Recordings, Inc.
 3560   Aerosmith                     Deuces Are Wild                 SR0000200298                     UMG Recordings, Inc.
 3561   Aerosmith                     Dude (Looks Like A Lady)        SR0000087670                     UMG Recordings, Inc.
 3562   Aerosmith                     Livin' On The Edge              SR0000678414                     UMG Recordings, Inc.
 3563   Aerosmith                     Love In An Elevator             SRu000161912                     UMG Recordings, Inc.
 3564   Aerosmith                     Rag Doll                        SR0000085369                     UMG Recordings, Inc.




                                                            Page 69
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 72 of 467 PageID# 29198
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                        Track             Copyright Registration Number             Plaintiff
 3565   Aerosmith                  What It Takes                  SRu000161912                     UMG Recordings, Inc.
 3566   Akon                       Blown Away                     SR0000610156                     UMG Recordings, Inc.
 3567   Akon                       Gangsta Bop                    SR0000610156                     UMG Recordings, Inc.
 3568   Akon                       I Can't Wait                   SR0000610156                     UMG Recordings, Inc.
 3569   Akon                       Mama Africa                    SR0000610156                     UMG Recordings, Inc.
 3570   Akon                       Never Took The Time            SR0000610156                     UMG Recordings, Inc.
 3571   Akon                       Once In A While                SR0000610156                     UMG Recordings, Inc.
 3572   Akon                       Shake Down                     SR0000610156                     UMG Recordings, Inc.
 3573   Akon                       The Rain                       SR0000610156                     UMG Recordings, Inc.
 3574   Akon                       Tired Of Runnin'               SR0000610156                     UMG Recordings, Inc.
 3575   Alex Clare                 Hands Are Clever               SR0000700527                     UMG Recordings, Inc.
 3576   Alex Clare                 Humming Bird                   SR0000700527                     UMG Recordings, Inc.
 3577   Alex Clare                 I Won't Let You Down           SR0000700527                     UMG Recordings, Inc.
 3578   Alex Clare                 Love You                       SR0000700527                     UMG Recordings, Inc.
 3579   Alex Clare                 Relax My Beloved               SR0000700527                     UMG Recordings, Inc.
 3580   Alex Clare                 Sanctuary                      SR0000700527                     UMG Recordings, Inc.
 3581   Alex Clare                 Treading Water                 SR0000700527                     UMG Recordings, Inc.
 3582   Alex Clare                 Up All Night                   SR0000700527                     UMG Recordings, Inc.
 3583   Alex Clare                 When Doves Cry                 SR0000700527                     UMG Recordings, Inc.
 3584   Alex Clare                 Whispering                     SR0000700527                     UMG Recordings, Inc.
 3585   Amy Winehouse              (There Is) No Greater Love     SR0000614121                     UMG Recordings, Inc.
 3586   Amy Winehouse              A Song For You                 SR0000695755                     UMG Recordings, Inc.
 3587   Amy Winehouse              Addicted                       SR0000407451                     UMG Recordings, Inc.
 3588   Amy Winehouse              Amy Amy Amy                    SR0000614121                     UMG Recordings, Inc.
 3589   Amy Winehouse              Back To Black                  SR0000407451                     UMG Recordings, Inc.
 3590   Amy Winehouse              Best Friends, Right?           SR0000695755                     UMG Recordings, Inc.
 3591   Amy Winehouse              Between The Cheats             SR0000695755                     UMG Recordings, Inc.
 3592   Amy Winehouse              Cupid                          SR0000636832                     UMG Recordings, Inc.
 3593   Amy Winehouse              Fuck Me Pumps                  SR0000614121                     UMG Recordings, Inc.
 3594   Amy Winehouse              Half Time                      SR0000695755                     UMG Recordings, Inc.
 3595   Amy Winehouse              He Can Only Hold Her           SR0000407451                     UMG Recordings, Inc.
 3596   Amy Winehouse              Hey Little Rich Girl           SR0000636832                     UMG Recordings, Inc.
 3597   Amy Winehouse              I Heard Love Is Blind          SR0000614121                     UMG Recordings, Inc.
 3598   Amy Winehouse              In My Bed                      SR0000614121                     UMG Recordings, Inc.
 3599   Amy Winehouse              Intro / Stronger Than Me       SR0000614121                     UMG Recordings, Inc.
 3600   Amy Winehouse              Just Friends                   SR0000407451                     UMG Recordings, Inc.
 3601   Amy Winehouse              Know You Now                   SR0000614121                     UMG Recordings, Inc.
 3602   Amy Winehouse              Like Smoke                     SR0000695755                     UMG Recordings, Inc.
 3603   Amy Winehouse              Love Is A Losing Game          SR0000407451                     UMG Recordings, Inc.
 3604   Amy Winehouse              Love Is A Losing Game (Demo)   SR0000636832                     UMG Recordings, Inc.
 3605   Amy Winehouse              Me & Mr Jones                  SR0000407451                     UMG Recordings, Inc.
 3606   Amy Winehouse              Monkey Man                     SR0000636832                     UMG Recordings, Inc.
 3607   Amy Winehouse              Moody's Mood For Love          SR0000614121                     UMG Recordings, Inc.
                                   Mr Magic (Through The
 3608   Amy Winehouse              Smoke)(Janice Long Session)    SR0000614121                     UMG Recordings, Inc.
 3609   Amy Winehouse              October Song                   SR0000614121                     UMG Recordings, Inc.
 3610   Amy Winehouse              Our Day Will Come              SR0000695755                     UMG Recordings, Inc.
 3611   Amy Winehouse              Rehab                          SR0000407451                     UMG Recordings, Inc.
 3612   Amy Winehouse              Rehab (Remix)                  SR0000407451                     UMG Recordings, Inc.
 3613   Amy Winehouse              Round Midnight                 SR0000289898                     UMG Recordings, Inc.
 3614   Amy Winehouse              Some Unholy War                SR0000407451                     UMG Recordings, Inc.
                                   Some Unholy War (Down
 3615   Amy Winehouse              Tempo)                         SR0000636832                     UMG Recordings, Inc.
 3616   Amy Winehouse              Someone To Watch Over Me       SR0000613567                     UMG Recordings, Inc.
 3617   Amy Winehouse              Stronger Than Me               SR0000614121                     UMG Recordings, Inc.




                                                        Page 70
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 73 of 467 PageID# 29199
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                         Track            Copyright Registration Number              Plaintiff
                                   Stronger Than Me (Harmonic 33
 3618   Amy Winehouse              Remix)                          SR0000614121                    UMG Recordings, Inc.
 3619   Amy Winehouse              Take The Box                    SR0000614121                    UMG Recordings, Inc.
 3620   Amy Winehouse              Tears Dry                       SR0000695755                    UMG Recordings, Inc.
 3621   Amy Winehouse              Tears Dry On Their Own          SR0000407451                    UMG Recordings, Inc.
 3622   Amy Winehouse              The Girl From Ipanema           SR0000695755                    UMG Recordings, Inc.
                                   To Know Him Is To Love Him
 3623   Amy Winehouse              (Live)                          SR0000636832                    UMG Recordings, Inc.
 3624   Amy Winehouse              Valerie                         SR0000636832                    UMG Recordings, Inc.
 3625   Amy Winehouse              Wake Up Alone                   SR0000407451                    UMG Recordings, Inc.
 3626   Amy Winehouse              What Is It About Men            SR0000614121                    UMG Recordings, Inc.
                                   Will You Still Love Me
 3627   Amy Winehouse              Tomorrow?                       SR0000695755                    UMG Recordings, Inc.
 3628   Amy Winehouse              You Know I'm No Good            SR0000407451                    UMG Recordings, Inc.
 3629   Amy Winehouse              You Sent Me Flying              SR0000614121                    UMG Recordings, Inc.
 3630   Amy Winehouse              You're Wondering Now            SR0000636832                    UMG Recordings, Inc.
 3631   Andrea Bocelli             The Prayer                      SR0000772235                    UMG Recordings, Inc.
 3632   Ariana Grande              The Way                         SR0000722427                    UMG Recordings, Inc.
 3633   Avant                      AV                              SR0000339561                    UMG Recordings, Inc.
 3634   Avant                      Call On Me                      SR0000308368                    UMG Recordings, Inc.
 3635   Avant                      Destiny                         SR0000281220                    UMG Recordings, Inc.
 3636   Avant                      Director                        SR0000396388                    UMG Recordings, Inc.
 3637   Avant                      Don't Say No, Just Say Yes      SR0000341102                    UMG Recordings, Inc.
 3638   Avant                      Don't Take Your Love Away       SR0000339561                    UMG Recordings, Inc.
 3639   Avant                      Everything About You            SR0000339561                    UMG Recordings, Inc.
 3640   Avant                      Exclusive                       SR0000396388                    UMG Recordings, Inc.
 3641   Avant                      Feast                           SR0000339561                    UMG Recordings, Inc.
 3642   Avant                      Flickin'                        SR0000339561                    UMG Recordings, Inc.
 3643   Avant                      Get Away                        SR0000281220                    UMG Recordings, Inc.
                                   GPSA (Ghetto Public Service
 3644   Avant                      Announcement)                   SR0000396388                    UMG Recordings, Inc.
 3645   Avant                      Grown Ass Man                   SR0000396388                    UMG Recordings, Inc.
 3646   Avant                      Happy                           SR0000281220                    UMG Recordings, Inc.
 3647   Avant                      Have Some Fun                   SR0000339561                    UMG Recordings, Inc.
 3648   Avant                      Heaven                          SR0000339561                    UMG Recordings, Inc.
 3649   Avant                      Hooked                          SR0000339561                    UMG Recordings, Inc.
 3650   Avant                      I Wanna Know                    SR0000281220                    UMG Recordings, Inc.
 3651   Avant                      Imagination                     SR0000396388                    UMG Recordings, Inc.
 3652   Avant                      Jack & Jill                     SR0000308368                    UMG Recordings, Inc.
 3653   Avant                      Let's Make a Deal               SR0000281220                    UMG Recordings, Inc.
 3654   Avant                      Lie About Us                    SR0000396388                    UMG Recordings, Inc.
 3655   Avant                      Love School                     SR0000308368                    UMG Recordings, Inc.
 3656   Avant                      Makin' Good Love                SR0000308368                    UMG Recordings, Inc.
 3657   Avant                      Mr. Dream                       SR0000396388                    UMG Recordings, Inc.
 3658   Avant                      My First Love                   SR0000281220                    UMG Recordings, Inc.
 3659   Avant                      No Limit                        SR0000308368                    UMG Recordings, Inc.
 3660   Avant                      Now You Got Someone             SR0000396388                    UMG Recordings, Inc.
 3661   Avant                      One Way Street                  SR0000308368                    UMG Recordings, Inc.
 3662   Avant                      Ooh Aah                         SR0000281220                    UMG Recordings, Inc.
 3663   Avant                      Phone Sex (That's What's Up)    SR0000339561                    UMG Recordings, Inc.
 3664   Avant                      Private Room Intro              SR0000339561                    UMG Recordings, Inc.
 3665   Avant                      Reaction                        SR0000281220                    UMG Recordings, Inc.
 3666   Avant                      Read Your Mind                  SR0000344351                    UMG Recordings, Inc.
 3667   Avant                      Right Place, Wrong Time         SR0000396388                    UMG Recordings, Inc.
 3668   Avant                      Seems To Be                     SR0000339561                    UMG Recordings, Inc.
 3669   Avant                      Separated                       SR0000281220                    UMG Recordings, Inc.




                                                        Page 71
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 74 of 467 PageID# 29200
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                        Track               Copyright Registration Number             Plaintiff
 3670   Avant                       Serious                          SR0000281220                     UMG Recordings, Inc.
 3671   Avant                       Six In Da Morning                SR0000308368                     UMG Recordings, Inc.
 3672   Avant                       So Many Ways                     SR0000396388                     UMG Recordings, Inc.
 3673   Avant                       Sorry                            SR0000308368                     UMG Recordings, Inc.
 3674   Avant                       Suicide                          SR0000308368                     UMG Recordings, Inc.
 3675   Avant                       Thinkin' About You               SR0000308368                     UMG Recordings, Inc.
 3676   Avant                       This Is Your Night               SR0000396388                     UMG Recordings, Inc.
 3677   Avant                       This Time                        SR0000281220                     UMG Recordings, Inc.
 3678   Avant                       Wanna Be Close                   SR0000339561                     UMG Recordings, Inc.
 3679   Avant                       What Do You Want                 SR0000308368                     UMG Recordings, Inc.
 3680   Avant                       Why                              SR0000281220                     UMG Recordings, Inc.
 3681   Avant                       With You                         SR0000396388                     UMG Recordings, Inc.
 3682   Avant                       You                              SR0000339561                     UMG Recordings, Inc.
 3683   Avant                       You Ain't Right                  SR0000308368                     UMG Recordings, Inc.
 3684   Avant                       You Got Me                       SR0000339561                     UMG Recordings, Inc.
 3685   Avant                       You Know What                    SR0000378385                     UMG Recordings, Inc.
 3686   Avicii                      Levels                           SR0000698465                     UMG Recordings, Inc.
 3687   Bad Meets Evil              A Kiss                           SR0000678636                     UMG Recordings, Inc.
 3688   Bad Meets Evil              Above The Law                    SR0000678636                     UMG Recordings, Inc.
 3689   Bad Meets Evil              Above The Law (Explicit)         SR0000678636                     UMG Recordings, Inc.
 3690   Bad Meets Evil              Echo                             SR0000678636                     UMG Recordings, Inc.
 3691   Bad Meets Evil              Fast Lane                        SR0000678637                     UMG Recordings, Inc.
 3692   Bad Meets Evil              I'm On Everything                SR0000678636                     UMG Recordings, Inc.
 3693   Bad Meets Evil              I'm On Everything (Explicit)     SR0000678636                     UMG Recordings, Inc.
 3694   Bad Meets Evil              Lighters                         SR0000678636                     UMG Recordings, Inc.
 3695   Bad Meets Evil              Living Proof                     SR0000678636                     UMG Recordings, Inc.
 3696   Bad Meets Evil              Loud Noises                      SR0000678636                     UMG Recordings, Inc.
 3697   Bad Meets Evil              Loud Noises (Explicit)           SR0000678636                     UMG Recordings, Inc.
 3698   Bad Meets Evil              Take From Me                     SR0000678636                     UMG Recordings, Inc.
 3699   Bad Meets Evil              The Reunion                      SR0000678636                     UMG Recordings, Inc.
 3700   Bad Meets Evil              The Reunion (Explicit)           SR0000678636                     UMG Recordings, Inc.
 3701   Bad Meets Evil              Welcome 2 Hell                   SR0000678636                     UMG Recordings, Inc.
 3702   Bad Meets Evil              Welcome 2 Hell (Explicit)        SR0000678636                     UMG Recordings, Inc.
 3703   Bastille                    Bad Blood                        SR0000753441                     UMG Recordings, Inc.
 3704   Bastille                    Bad Blood (Live Piano Version)   SR0000753441                     UMG Recordings, Inc.
 3705   Bastille                    Daniel in the Den                SR0000753441                     UMG Recordings, Inc.
 3706   Bastille                    Durban Skies                     SR0000748676                     UMG Recordings, Inc.
 3707   Bastille                    Flaws                            SR0000753441                     UMG Recordings, Inc.
 3708   Bastille                    Get Home                         SR0000753441                     UMG Recordings, Inc.
 3709   Bastille                    Haunt                            SR0000728185                     UMG Recordings, Inc.
 3710   Bastille                    Haunt (Demo)                     SR0000728185                     UMG Recordings, Inc.
 3711   Bastille                    Icarus                           SR0000753441                     UMG Recordings, Inc.
 3712   Bastille                    Laughter Lines                   SR0000748676                     UMG Recordings, Inc.
 3713   Bastille                    Laura Palmer                     SR0000753441                     UMG Recordings, Inc.
                                    Laura Palmer (Abbey Road
 3714   Bastille                    Sessions)                        SR0000753441                     UMG Recordings, Inc.
 3715   Bastille                    Oblivion                         SR0000753441                     UMG Recordings, Inc.
 3716   Bastille                    Of The Night                     SR0000748676                     UMG Recordings, Inc.
 3717   Bastille                    Overjoyed                        SR0000728185                     UMG Recordings, Inc.
 3718   Bastille                    Poet                             SR0000748676                     UMG Recordings, Inc.
 3719   Bastille                    Pompeii                          SR0000753441                     UMG Recordings, Inc.
                                    Previously On Other People's
 3720   Bastille                    Heartache...                     SR0000748676                     UMG Recordings, Inc.
 3721   Bastille                    Skulls                           SR0000748676                     UMG Recordings, Inc.
 3722   Bastille                    Sleepsong                        SR0000748676                     UMG Recordings, Inc.
 3723   Bastille                    The Draw                         SR0000748676                     UMG Recordings, Inc.




                                                           Page 72
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 75 of 467 PageID# 29201
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track             Copyright Registration Number           Plaintiff
 3724   Bastille                     The Silence                     SR0000748676                   UMG Recordings, Inc.
 3725   Bastille                     These Streets                   SR0000753441                   UMG Recordings, Inc.
 3726   Bastille                     Things We Lost in the Fire      SR0000753441                   UMG Recordings, Inc.
                                     Things We Lost in the Fire
 3727   Bastille                     (Abbey Road Sessions)           SR0000753441                  UMG Recordings, Inc.
 3728   Bastille                     Tuning Out...                   SR0000748676                  UMG Recordings, Inc.
 3729   Bastille                     Weight of Living, Pt. I         SR0000753441                  UMG Recordings, Inc.
 3730   Bastille                     Weight Of Living, Pt. II        SR0000748676                  UMG Recordings, Inc.
 3731   Bastille                     What Would You Do               SR0000748676                  UMG Recordings, Inc.
 3732   Big Sean                     Beware                          SR0000730543                  UMG Recordings, Inc.
 3733   Big Sean                     Celebrity                       SR0000678630                  UMG Recordings, Inc.
 3734   Big Sean                     Dance (Ass)                     SR0000678630                  UMG Recordings, Inc.
 3735   Big Sean                     Don't Tell Me You Love Me       SR0000678630                  UMG Recordings, Inc.
 3736   Big Sean                     Get It                          SR0000678630                  UMG Recordings, Inc.
 3737   Big Sean                     High                            SR0000678630                  UMG Recordings, Inc.
 3738   Big Sean                     Intro                           SR0000678630                  UMG Recordings, Inc.
 3739   Big Sean                     Marvin & Chardonnay             SR0000678630                  UMG Recordings, Inc.
 3740   Big Sean                     Memories Pt 2                   SR0000678630                  UMG Recordings, Inc.
 3741   Big Sean                     My House                        SR0000678630                  UMG Recordings, Inc.
 3742   Big Sean                     So Much More                    SR0000678630                  UMG Recordings, Inc.
 3743   Big Sean                     Wait For Me                     SR0000678630                  UMG Recordings, Inc.
 3744   Big Sean                     What Goes Around                SR0000678630                  UMG Recordings, Inc.
 3745   Billy Currington             23 Degrees And South            SR0000730540                  UMG Recordings, Inc.
 3746   Billy Currington             Another Day Without You         SR0000730540                  UMG Recordings, Inc.
 3747   Billy Currington             Banana Pancakes                 SR0000730540                  UMG Recordings, Inc.
 3748   Billy Currington             Closer Tonight                  SR0000730540                  UMG Recordings, Inc.
 3749   Billy Currington             Don't                           SR0000617590                  UMG Recordings, Inc.
 3750   Billy Currington             Every Reason Not To Go          SR0000617590                  UMG Recordings, Inc.
 3751   Billy Currington             Everything                      SR0000617590                  UMG Recordings, Inc.
 3752   Billy Currington             Hallelujah                      SR0000730540                  UMG Recordings, Inc.
 3753   Billy Currington             Hard To Be A Hippie             SR0000730540                  UMG Recordings, Inc.
 3754   Billy Currington             Heal Me                         SR0000617590                  UMG Recordings, Inc.
 3755   Billy Currington             Hey Girl                        SR0000772290                  UMG Recordings, Inc.
 3756   Billy Currington             I Shall Return                  SR0000617590                  UMG Recordings, Inc.
 3757   Billy Currington             Let Me Down Easy                SR0000664523                  UMG Recordings, Inc.
 3758   Billy Currington             Life, Love And The Meaning Of   SR0000617590                  UMG Recordings, Inc.
 3759   Billy Currington             No One Has Eyes Like You        SR0000617590                  UMG Recordings, Inc.
 3760   Billy Currington             One Way Ticket                  SR0000730540                  UMG Recordings, Inc.
 3761   Billy Currington             People Are Crazy                SR0000617590                  UMG Recordings, Inc.
 3762   Billy Currington             Swimmin' In Sunshine            SR0000617590                  UMG Recordings, Inc.
 3763   Billy Currington             That's How Country Boys Roll    SR0000617590                  UMG Recordings, Inc.
 3764   Billy Currington             Walk On                         SR0000617590                  UMG Recordings, Inc.
 3765   Billy Currington             We Are Tonight                  SR0000730540                  UMG Recordings, Inc.
 3766   Billy Currington             Wingman                         SR0000730540                  UMG Recordings, Inc.
 3767   Black Eyed Peas              Alive                           SR0000633584                  UMG Recordings, Inc.
 3768   Black Eyed Peas              Another Weekend                 SR0000633584                  UMG Recordings, Inc.
 3769   Black Eyed Peas              Boom Boom Pow                   SR0000633584                  UMG Recordings, Inc.
 3770   Black Eyed Peas              Do It Like This                 SR0000670148                  UMG Recordings, Inc.
 3771   Black Eyed Peas              Don't Bring Me Down             SR0000633584                  UMG Recordings, Inc.
 3772   Black Eyed Peas              Don't Phunk Around              SR0000633584                  UMG Recordings, Inc.
 3773   Black Eyed Peas              Don't Stop The Party            SR0000670148                  UMG Recordings, Inc.
 3774   Black Eyed Peas              Electric City                   SR0000633584                  UMG Recordings, Inc.
 3775   Black Eyed Peas              I Gotta Feeling                 SR0000633584                  UMG Recordings, Inc.
 3776   Black Eyed Peas              Imma Be                         SR0000633585                  UMG Recordings, Inc.
 3777   Black Eyed Peas              Let's Get Re-Started            SR0000633584                  UMG Recordings, Inc.
 3778   Black Eyed Peas              Light Up The Night              SR0000670148                  UMG Recordings, Inc.




                                                           Page 73
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 76 of 467 PageID# 29202
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                        Track             Copyright Registration Number             Plaintiff
 3779   Black Eyed Peas              Mare                           SR0000633584                     UMG Recordings, Inc.
 3780   Black Eyed Peas              Meet Me Halfway                SR0000633584                     UMG Recordings, Inc.
 3781   Black Eyed Peas              Missing You                    SR0000633584                     UMG Recordings, Inc.
 3782   Black Eyed Peas              Now Generation                 SR0000633584                     UMG Recordings, Inc.
 3783   Black Eyed Peas              One Tribe                      SR0000633584                     UMG Recordings, Inc.
 3784   Black Eyed Peas              Out Of My Head                 SR0000633584                     UMG Recordings, Inc.
 3785   Black Eyed Peas              Party All The Time             SR0000633584                     UMG Recordings, Inc.
 3786   Black Eyed Peas              Pump It Harder                 SR0000633584                     UMG Recordings, Inc.
 3787   Black Eyed Peas              Ring-A-Ling                    SR0000633584                     UMG Recordings, Inc.
 3788   Black Eyed Peas              Rock That Body                 SR0000633584                     UMG Recordings, Inc.
 3789   Black Eyed Peas              Rockin To The Beat             SR0000633584                     UMG Recordings, Inc.
 3790   Black Eyed Peas              Showdown                       SR0000633584                     UMG Recordings, Inc.
 3791   Black Eyed Peas              Shut Up                        SR0000347870                     UMG Recordings, Inc.
 3792   Black Eyed Peas              Simple Little Melody           SR0000633584                     UMG Recordings, Inc.
 3793   Black Eyed Peas              That's The Joint               SR0000633584                     UMG Recordings, Inc.
 3794   Black Eyed Peas              The Time (Dirty Bit)           SR0000717504                     UMG Recordings, Inc.
 3795   Black Eyed Peas              Where Ya Wanna Go              SR0000633584                     UMG Recordings, Inc.
 3796   Blue October                 18th Floor Balcony             SR0000388117                     UMG Recordings, Inc.
 3797   Blue October                 Congratulations                SR0000388117                     UMG Recordings, Inc.
                                     Drilled A Wire Through My
 3798   Blue October                 Cheek                          SR0000388117                     UMG Recordings, Inc.
 3799   Blue October                 Everlasting Friend             SR0000388117                     UMG Recordings, Inc.
 3800   Blue October                 Hate Me                        SR0000388117                     UMG Recordings, Inc.
 3801   Blue October                 Into The Ocean                 SR0000388117                     UMG Recordings, Inc.
 3802   Blue October                 Let It Go                      SR0000388117                     UMG Recordings, Inc.
 3803   Blue October                 Overweight (Explicit)          SR0000388117                     UMG Recordings, Inc.
 3804   Blue October                 She's My Ride Home             SR0000388117                     UMG Recordings, Inc.
 3805   Blue October                 Sound Of Pulling Heaven Down   SR0000388117                     UMG Recordings, Inc.
 3806   Blue October                 What If We Could               SR0000388117                     UMG Recordings, Inc.
 3807   Blue October                 X-Amount Of Words              SR0000388117                     UMG Recordings, Inc.
 3808   Blue October                 You Make Me Smile              SR0000615154                     UMG Recordings, Inc.
 3809   Bob Marley                   Buffalo Soldier                SR0000045126                     UMG Recordings, Inc.
 3810   Bob Marley                   Could You Be Loved             SR0000020594                     UMG Recordings, Inc.
 3811   Bob Marley                   Mr Brown                       SR0000152585                     UMG Recordings, Inc.
 3812   Bob Marley                   One Love                       RE0000926868                     UMG Recordings, Inc.
 3813   Bob Marley                   Three Little Birds             N48538;RE0000926868              UMG Recordings, Inc.
 3814   Bob Marley & The Wailers     Exodus                         N48538;RE0000926868              UMG Recordings, Inc.
 3815   Bob Marley & The Wailers     Get Up, Stand Up               NF137;RE0000931699               UMG Recordings, Inc.
 3816   Bob Marley & The Wailers     Jamming                        N48538;RE0000926868              UMG Recordings, Inc.
 3817   Bob Marley & The Wailers     Misty Morning                  SR0000001122                     UMG Recordings, Inc.
 3818   Bob Marley & The Wailers     No Woman, No Cry               NF2048;RE0000906116              UMG Recordings, Inc.
                                     Rebel Music (3 O'Clock
 3819   Bob Marley & The Wailers     Roadblock)                     RE0000906116                     UMG Recordings, Inc.
 3820   Bob Marley & The Wailers     Redemption Song                SR0000019502                     UMG Recordings, Inc.
 3821   Bob Marley & The Wailers     Satisfy My Soul                SR0000001122                     UMG Recordings, Inc.
 3822   Bob Marley & the Wailers     So Much Things To Say          N48538;RE0000926868              UMG Recordings, Inc.
 3823   Bob Marley & the Wailers     Stir It Up                     N8793;RE0000860333               UMG Recordings, Inc.
 3824   Bob Marley & The Wailers     Time Will Tell                 SR0000001122                     UMG Recordings, Inc.
 3825   Bob Marley & The Wailers     Waiting In Vain                N48538;RE0000926868              UMG Recordings, Inc.
 3826   Bob Marley & The Wailers     Who The Cap Fit                SR0000323536                     UMG Recordings, Inc.
 3827   Brand New                    At The Bottom                  SR0000642061                     UMG Recordings, Inc.
 3828   Brand New                    Be Gone                        SR0000642060                     UMG Recordings, Inc.
 3829   Brand New                    Bed                            SR0000642060                     UMG Recordings, Inc.
 3830   Brand New                    Bought A Bride                 SR0000642060                     UMG Recordings, Inc.
 3831   Brand New                    Daisy                          SR0000642060                     UMG Recordings, Inc.
 3832   Brand New                    Gasoline                       SR0000642060                     UMG Recordings, Inc.




                                                          Page 74
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 77 of 467 PageID# 29203
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                         Track             Copyright Registration Number             Plaintiff
 3833   Brand New                      In A Jar                        SR0000642060                     UMG Recordings, Inc.
 3834   Brand New                      Noro                            SR0000642060                     UMG Recordings, Inc.
 3835   Brand New                      Sink                            SR0000642060                     UMG Recordings, Inc.
 3836   Brand New                      Vices                           SR0000642060                     UMG Recordings, Inc.
 3837   Brand New                      You Stole                       SR0000642060                     UMG Recordings, Inc.
 3838   Carly Rae Jepsen               Beautiful                       SR0000738473                     UMG Recordings, Inc.
 3839   Carly Rae Jepsen               Curiosity                       SR0000738473                     UMG Recordings, Inc.
 3840   Carly Rae Jepsen               Drive                           SR0000738473                     UMG Recordings, Inc.
 3841   Carly Rae Jepsen               Guitar String / Wedding Ring    SR0000738473                     UMG Recordings, Inc.
 3842   Carly Rae Jepsen               Hurt So Good                    SR0000738473                     UMG Recordings, Inc.
 3843   Carly Rae Jepsen               I Know You Have A Girlfriend    SR0000738473                     UMG Recordings, Inc.
 3844   Carly Rae Jepsen               More Than A Memory              SR0000738473                     UMG Recordings, Inc.
 3845   Carly Rae Jepsen               Sweetie                         SR0000738473                     UMG Recordings, Inc.
 3846   Carly Rae Jepsen               This Kiss                       SR0000709280                     UMG Recordings, Inc.
 3847   Carly Rae Jepsen               Tiny Little Bows                SR0000738473                     UMG Recordings, Inc.
 3848   Carly Rae Jepsen               Tonight I'm Getting Over You    SR0000738473                     UMG Recordings, Inc.
 3849   Carly Rae Jepsen               Turn Me Up                      SR0000738473                     UMG Recordings, Inc.
 3850   Carly Rae Jepsen               Wrong Feels So Right            SR0000738473                     UMG Recordings, Inc.
 3851   Carly Rae Jepsen               Your Heart Is A Muscle          SR0000738473                     UMG Recordings, Inc.
 3852   Chamillionaire                 Fly As The Sky                  SR0000381901                     UMG Recordings, Inc.
 3853   Chamillionaire                 Frontin'                        SR0000381901                     UMG Recordings, Inc.
 3854   Chamillionaire                 Grown and Sexy                  SR0000381901                     UMG Recordings, Inc.
 3855   Chamillionaire                 In The Trunk                    SR0000381901                     UMG Recordings, Inc.
 3856   Chamillionaire                 No Snitchin'                    SR0000381901                     UMG Recordings, Inc.
 3857   Chamillionaire                 Outro                           SR0000381901                     UMG Recordings, Inc.
 3858   Chamillionaire                 Peepin' Me                      SR0000381901                     UMG Recordings, Inc.
 3859   Chamillionaire                 Picture Perfect                 SR0000381901                     UMG Recordings, Inc.
 3860   Chamillionaire                 Radio Interruption              SR0000381901                     UMG Recordings, Inc.
 3861   Chamillionaire                 Rain                            SR0000381901                     UMG Recordings, Inc.
 3862   Chamillionaire                 Ridin' (Explicit)               SR0000381901                     UMG Recordings, Inc.
 3863   Chamillionaire                 Southern Takeover               SR0000381901                     UMG Recordings, Inc.
 3864   Chamillionaire                 Think I'm Crazy                 SR0000381901                     UMG Recordings, Inc.
 3865   Chamillionaire                 Turn It Up                      SR0000381901                     UMG Recordings, Inc.
 3866   Chamillionaire                 Void In My Life                 SR0000381901                     UMG Recordings, Inc.
 3867   Colbie Caillat                 Battle                          SR0000620297                     UMG Recordings, Inc.
 3868   Colbie Caillat                 Bubbly                          SR0000620298                     UMG Recordings, Inc.
 3869   Colbie Caillat                 Capri                           SR0000620297                     UMG Recordings, Inc.
 3870   Colbie Caillat                 Circles                         SR0000619237                     UMG Recordings, Inc.
 3871   Colbie Caillat                 Feelings Show                   SR0000620297                     UMG Recordings, Inc.
 3872   Colbie Caillat                 Magic                           SR0000620297                     UMG Recordings, Inc.
 3873   Colbie Caillat                 Midnight Bottle                 SR0000620297                     UMG Recordings, Inc.
 3874   Colbie Caillat                 One Fine Wire                   SR0000620297                     UMG Recordings, Inc.
 3875   Colbie Caillat                 Oxygen                          SR0000620297                     UMG Recordings, Inc.
 3876   Colbie Caillat                 Realize                         SR0000620297                     UMG Recordings, Inc.
 3877   Colbie Caillat                 Somethin' Special               SR0000615614                     UMG Recordings, Inc.
 3878   Colbie Caillat                 Tailor Made                     SR0000620297                     UMG Recordings, Inc.
 3879   Colbie Caillat                 Tell Him                        SR0000619237                     UMG Recordings, Inc.
 3880   Colbie Caillat                 The Little Things               SR0000620297                     UMG Recordings, Inc.
 3881   Colbie Caillat                 Tied Down                       SR0000620297                     UMG Recordings, Inc.
 3882   Colbie Caillat                 Turn Your Lights Down Low       SR0000619237                     UMG Recordings, Inc.
 3883   Common                         Announcement                    SR0000619987                     UMG Recordings, Inc.
 3884   Common                         Be (Intro)                      SR0000377106                     UMG Recordings, Inc.
 3885   Common                         Changes                         SR0000619987                     UMG Recordings, Inc.
 3886   Common                         Chi-City                        SR0000377106                     UMG Recordings, Inc.
 3887   Common                         Everywhere                      SR0000619987                     UMG Recordings, Inc.




                                                             Page 75
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 78 of 467 PageID# 29204
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                        Track               Copyright Registration Number             Plaintiff
 3888   Common                       Faithful                         SR0000377106                     UMG Recordings, Inc.
 3889   Common                       Gladiator                        SR0000619987                     UMG Recordings, Inc.
 3890   Common                       Go (Explicit Album Version)      SR0000377106                     UMG Recordings, Inc.
 3891   Common                       Inhale                           SR0000619987                     UMG Recordings, Inc.
 3892   Common                       It's Your World                  SR0000377106                     UMG Recordings, Inc.
 3893   Common                       Love is...                       SR0000377106                     UMG Recordings, Inc.
 3894   Common                       Make My Day                      SR0000619987                     UMG Recordings, Inc.
 3895   Common                       Punch Drunk Love                 SR0000619987                     UMG Recordings, Inc.
 3896   Common                       Real People                      SR0000377106                     UMG Recordings, Inc.
 3897   Common                       Sex 4 Suga                       SR0000619987                     UMG Recordings, Inc.
 3898   Common                       Testify                          SR0000377106                     UMG Recordings, Inc.
 3899   Common                       The Bitch In Yoo (Explicit)      SR0000656100                     UMG Recordings, Inc.
 3900   Common                       The Corner                       SR0000369647                     UMG Recordings, Inc.
 3901   Common                       The Food                         SR0000377106                     UMG Recordings, Inc.
 3902   Common                       They Say                         SR0000377106                     UMG Recordings, Inc.
 3903   Common                       Universal Mind Control (UMC)     SR0000617027                     UMG Recordings, Inc.
 3904   Common                       What A World                     SR0000619987                     UMG Recordings, Inc.
 3905   Counting Crows               A Murder Of One                  SR0000172267                     UMG Recordings, Inc.
 3906   Counting Crows               Anna Begins                      SR0000345378                     UMG Recordings, Inc.
 3907   Counting Crows               Ghost Train                      SR0000172267                     UMG Recordings, Inc.
 3908   Counting Crows               Mr. Jones                        SR0000172267                     UMG Recordings, Inc.
 3909   Counting Crows               Omaha                            SR0000172267                     UMG Recordings, Inc.
 3910   Counting Crows               Perfect Blue Buildings           SR0000172267                     UMG Recordings, Inc.
 3911   Counting Crows               Rain King                        SR0000345378                     UMG Recordings, Inc.
 3912   Counting Crows               Raining In Baltimore             SR0000172267                     UMG Recordings, Inc.
 3913   Counting Crows               Round Here                       SR0000172267                     UMG Recordings, Inc.
 3914   Counting Crows               Sullivan Street                  SR0000172267                     UMG Recordings, Inc.
 3915   Counting Crows               Time And Time Again              SR0000172267                     UMG Recordings, Inc.
 3916   Daniel Bedingfield           Blown It Again                   SR0000321977                     UMG Recordings, Inc.
 3917   Daniel Bedingfield           Friday                           SR0000321977                     UMG Recordings, Inc.
 3918   Daniel Bedingfield           Girlfriend                       SR0000321977                     UMG Recordings, Inc.
                                     He Don't Love You Like I Love
 3919   Daniel Bedingfield           You                              SR0000321977                     UMG Recordings, Inc.
 3920   Daniel Bedingfield           Honest Questions                 SR0000321977                     UMG Recordings, Inc.
 3921   Daniel Bedingfield           Inflate My Ego                   SR0000321977                     UMG Recordings, Inc.
 3922   Daniel Bedingfield           James Dean (I Wanna Know)        SR0000321977                     UMG Recordings, Inc.
 3923   Daniel Bedingfield           Without The Girl                 SR0000321977                     UMG Recordings, Inc.
 3924   Delta Spirit                 California                       SR0000709678                     UMG Recordings, Inc.
 3925   Delta Spirit                 Empty House                      SR0000709678                     UMG Recordings, Inc.
 3926   Delta Spirit                 Home                             SR0000709678                     UMG Recordings, Inc.
 3927   Delta Spirit                 Idaho                            SR0000709678                     UMG Recordings, Inc.
 3928   Delta Spirit                 Into The Darkness                SR0000709678                     UMG Recordings, Inc.
 3929   Delta Spirit                 Money Saves                      SR0000709678                     UMG Recordings, Inc.
 3930   Delta Spirit                 Otherside                        SR0000709678                     UMG Recordings, Inc.
 3931   Delta Spirit                 Tear It Up                       SR0000709678                     UMG Recordings, Inc.
 3932   Delta Spirit                 Tellin' The Mind                 SR0000709678                     UMG Recordings, Inc.
 3933   Delta Spirit                 Time Bomb                        SR0000709678                     UMG Recordings, Inc.
 3934   Delta Spirit                 Yamaha                           SR0000709678                     UMG Recordings, Inc.
 3935   Disclosure                   Latch                            SR0000724303                     UMG Recordings, Inc.
 3936   Dr. Dre                      I Need A Doctor                  SR0000674469                     UMG Recordings, Inc.
 3937   Duffy                        Delayed Devotion                 SR0000613340                     UMG Recordings, Inc.
 3938   Duffy                        Distant Dreamer                  SR0000613340                     UMG Recordings, Inc.
 3939   Duffy                        Hanging On Too Long              SR0000613340                     UMG Recordings, Inc.
 3940   Duffy                        I'm Scared                       SR0000613340                     UMG Recordings, Inc.
 3941   Duffy                        Mercy                            SR0000613340                     UMG Recordings, Inc.
 3942   Duffy                        Rockferry                        SR0000613340                     UMG Recordings, Inc.




                                                            Page 76
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 79 of 467 PageID# 29205
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                         Track           Copyright Registration Number             Plaintiff
 3943   Duffy                         Serious                       SR0000613340                     UMG Recordings, Inc.
 3944   Duffy                         Stepping Stone                SR0000613340                     UMG Recordings, Inc.
 3945   Duffy                         Syrup & Honey                 SR0000613340                     UMG Recordings, Inc.
 3946   Duffy                         Warwick Avenue                SR0000613340                     UMG Recordings, Inc.
 3947   Easton Corbin                 A Thing For You               SR0000709974                     UMG Recordings, Inc.
 3948   Easton Corbin                 All Over The Road             SR0000709974                     UMG Recordings, Inc.
 3949   Easton Corbin                 Are You With Me               SR0000709974                     UMG Recordings, Inc.
 3950   Easton Corbin                 Dance Real Slow               SR0000709974                     UMG Recordings, Inc.
 3951   Easton Corbin                 Hearts Drawn In The Sand      SR0000709972                     UMG Recordings, Inc.
 3952   Easton Corbin                 I Think Of You                SR0000709972                     UMG Recordings, Inc.
 3953   Easton Corbin                 Lovin' You Is Fun             SR0000699451                     UMG Recordings, Inc.
 3954   Easton Corbin                 Only A Girl                   SR0000710243                     UMG Recordings, Inc.
 3955   Easton Corbin                 That's Gonna Leave A Memory   SR0000709974                     UMG Recordings, Inc.
 3956   Easton Corbin                 This Feels A Lot Like Love    SR0000709974                     UMG Recordings, Inc.
 3957   Easton Corbin                 Tulsa Texas                   SR0000709974                     UMG Recordings, Inc.
 3958   Eli Young Band                Every Other Memory            SR0000684024                     UMG Recordings, Inc.
 3959   Eli Young Band                How Quickly You Forget        SR0000684024                     UMG Recordings, Inc.
 3960   Eli Young Band                Life At Best                  SR0000684024                     UMG Recordings, Inc.
 3961   Eli Young Band                My Old Man's Son              SR0000684024                     UMG Recordings, Inc.
 3962   Eli Young Band                On My Way                     SR0000684024                     UMG Recordings, Inc.
 3963   Eli Young Band                Recover                       SR0000684024                     UMG Recordings, Inc.
 3964   Eli Young Band                Say Goodnight                 SR0000684024                     UMG Recordings, Inc.
 3965   Eli Young Band                The Falling                   SR0000684024                     UMG Recordings, Inc.
 3966   Eli Young Band                War On A Desperate Man        SR0000684024                     UMG Recordings, Inc.
 3967   Ellie Goulding                Animal                        SR0000752677                     UMG Recordings, Inc.
 3968   Ellie Goulding                Anything Could Happen         SR0000709961                     UMG Recordings, Inc.
 3969   Ellie Goulding                Atlantis                      SR0000709960                     UMG Recordings, Inc.
 3970   Ellie Goulding                Believe Me                    SR0000752677                     UMG Recordings, Inc.
 3971   Ellie Goulding                Dead In The Water             SR0000709960                     UMG Recordings, Inc.
 3972   Ellie Goulding                Don't Say A Word              SR0000709960                     UMG Recordings, Inc.
 3973   Ellie Goulding                Every Time You Go             SR0000752677                     UMG Recordings, Inc.
 3974   Ellie Goulding                Explosions                    SR0000709960                     UMG Recordings, Inc.
 3975   Ellie Goulding                Figure 8                      SR0000709960                     UMG Recordings, Inc.
 3976   Ellie Goulding                Guns And Horses               SR0000752677                     UMG Recordings, Inc.
 3977   Ellie Goulding                Halcyon                       SR0000709960                     UMG Recordings, Inc.
 3978   Ellie Goulding                Hanging On                    SR0000709960                     UMG Recordings, Inc.
 3979   Ellie Goulding                Home                          SR0000752677                     UMG Recordings, Inc.
 3980   Ellie Goulding                Human                         SR0000752677                     UMG Recordings, Inc.
 3981   Ellie Goulding                I Know You Care               SR0000709960                     UMG Recordings, Inc.
 3982   Ellie Goulding                In My City                    SR0000709960                     UMG Recordings, Inc.
 3983   Ellie Goulding                Joy                           SR0000709960                     UMG Recordings, Inc.
 3984   Ellie Goulding                Lights                        SR0000671828                     UMG Recordings, Inc.
 3985   Ellie Goulding                Little Dreams                 SR0000752677                     UMG Recordings, Inc.
 3986   Ellie Goulding                My Blood                      SR0000709960                     UMG Recordings, Inc.
 3987   Ellie Goulding                Only You                      SR0000709960                     UMG Recordings, Inc.
 3988   Ellie Goulding                Ritual                        SR0000709960                     UMG Recordings, Inc.
 3989   Ellie Goulding                Roscoe                        SR0000752677                     UMG Recordings, Inc.
 3990   Ellie Goulding                Salt Skin                     SR0000752677                     UMG Recordings, Inc.
 3991   Ellie Goulding                Starry Eyed                   SR0000664533                     UMG Recordings, Inc.
 3992   Ellie Goulding                The End                       SR0000752677                     UMG Recordings, Inc.
                                      This Love (Will Be Your
 3993   Ellie Goulding                Downfall)                     SR0000752677                     UMG Recordings, Inc.
 3994   Ellie Goulding                Under The Sheets              SR0000752677                     UMG Recordings, Inc.
 3995   Ellie Goulding                Wish I Stayed                 SR0000752677                     UMG Recordings, Inc.
 3996   Ellie Goulding                Without Your Love             SR0000709960                     UMG Recordings, Inc.
 3997   Ellie Goulding                Your Biggest Mistake          SR0000752677                     UMG Recordings, Inc.




                                                          Page 77
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 80 of 467 PageID# 29206
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                        Track               Copyright Registration Number             Plaintiff
 3998   Ellie Goulding                Your Song                        SR0000752677                     UMG Recordings, Inc.
 3999   Elliott Smith                 A Question Mark                  SR0000241677                     UMG Recordings, Inc.
 4000   Elliott Smith                 Amity                            SR0000241677                     UMG Recordings, Inc.
 4001   Elliott Smith                 Baby Britain                     SR0000241677                     UMG Recordings, Inc.
 4002   Elliott Smith                 Bled White                       SR0000241677                     UMG Recordings, Inc.
 4003   Elliott Smith                 Bottle Up And Explode!           SR0000241677                     UMG Recordings, Inc.
 4004   Elliott Smith                 Bye                              SR0000280584                     UMG Recordings, Inc.
 4005   Elliott Smith                 Can't Make A Sound               SR0000280584                     UMG Recordings, Inc.
 4006   Elliott Smith                 Colorbars                        SR0000280584                     UMG Recordings, Inc.
 4007   Elliott Smith                 Easy Way Out                     SR0000280584                     UMG Recordings, Inc.
                                      Everybody Cares, Everybody
 4008   Elliott Smith                 Understands                      SR0000241677                     UMG Recordings, Inc.
 4009   Elliott Smith                 Everything Reminds Me Of Her     SR0000280584                     UMG Recordings, Inc.
 4010   Elliott Smith                 I Better Be Quiet Now            SR0000280584                     UMG Recordings, Inc.
 4011   Elliott Smith                 I Didn't Understand              SR0000241677                     UMG Recordings, Inc.
                                      In The Lost And Found (Honky
 4012   Elliott Smith                 Bach)/The Roost                  SR0000280584                     UMG Recordings, Inc.
 4013   Elliott Smith                 Independence Day                 SR0000241677                     UMG Recordings, Inc.
 4014   Elliott Smith                 Junk Bond Trader                 SR0000280584                     UMG Recordings, Inc.
 4015   Elliott Smith                 Oh Well, okay                    SR0000241677                     UMG Recordings, Inc.
 4016   Elliott Smith                 Pitseleh                         SR0000241677                     UMG Recordings, Inc.
 4017   Elliott Smith                 Pretty Mary K                    SR0000280584                     UMG Recordings, Inc.

 4018   Elliott Smith                 Somebody That I Used To Know     SR0000280584                     UMG Recordings, Inc.
 4019   Elliott Smith                 Stupidity Tries                  SR0000280584                     UMG Recordings, Inc.
 4020   Elliott Smith                 Sweet Adeline                    SR0000241677                     UMG Recordings, Inc.
 4021   Elliott Smith                 Tomorrow Tomorrow                SR0000241677                     UMG Recordings, Inc.
 4022   Elliott Smith                 Waltz #1                         SR0000241677                     UMG Recordings, Inc.
 4023   Elliott Smith                 Wouldn't Mama Be Proud?          SR0000280584                     UMG Recordings, Inc.
 4024   Elton John                    I Want Love                      SR0000303795                     UMG Recordings, Inc.
 4025   Eminem                        (Curtains Up - Encore version)   SR0000364769                     UMG Recordings, Inc.
 4026   Eminem                        25 To Life                       SR0000653572                     UMG Recordings, Inc.
 4027   Eminem                        3 a.m.                           SR0000633152                     UMG Recordings, Inc.
 4028   Eminem                        8 Mile                           SR0000322706                     UMG Recordings, Inc.
 4029   Eminem                        Almost Famous                    SR0000653572                     UMG Recordings, Inc.
 4030   Eminem                        Ass Like That                    SR0000364769                     UMG Recordings, Inc.
 4031   Eminem                        Bagpipes From Baghdad            SR0000633152                     UMG Recordings, Inc.
 4032   Eminem                        Beautiful                        SR0000633152                     UMG Recordings, Inc.
 4033   Eminem                        Berzerk                          SR0000729822                     UMG Recordings, Inc.
 4034   Eminem                        Big Weenie                       SR0000364769                     UMG Recordings, Inc.
 4035   Eminem                        Business                         SR0000317924                     UMG Recordings, Inc.
 4036   Eminem                        Business (Explicit)              SR0000317924                     UMG Recordings, Inc.
 4037   Eminem                        Cinderella Man                   SR0000653572                     UMG Recordings, Inc.
 4038   Eminem                        Cleanin' Out My Closet           SR0000317924                     UMG Recordings, Inc.
 4039   Eminem                        Cold Wind Blows                  SR0000653572                     UMG Recordings, Inc.
 4040   Eminem                        Crack A Bottle                   SR0000642488                     UMG Recordings, Inc.
 4041   Eminem                        Crazy In Love                    SR0000364769                     UMG Recordings, Inc.
 4042   Eminem                        Curtains Close (Skit)            SR0000317924                     UMG Recordings, Inc.
 4043   Eminem                        Curtains Up                      SR0000364769                     UMG Recordings, Inc.
 4044   Eminem                        Deja Vu                          SR0000633152                     UMG Recordings, Inc.
 4045   Eminem                        Deja Vu (Explicit)               SR0000630739                     UMG Recordings, Inc.
 4046   Eminem                        Dr. West                         SR0000633152                     UMG Recordings, Inc.
 4047   Eminem                        Drips                            SR0000317924                     UMG Recordings, Inc.
 4048   Eminem                        Em Calls Paul                    SR0000364769                     UMG Recordings, Inc.
 4049   Eminem                        Encore / Curtains Up             SR0000364769                     UMG Recordings, Inc.
 4050   Eminem                        Encore/Curtains Down             SR0000364769                     UMG Recordings, Inc.




                                                            Page 78
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 81 of 467 PageID# 29207
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                        Track                  Copyright Registration Number             Plaintiff
 4051   Eminem                   Evil Deeds                          SR0000364769                     UMG Recordings, Inc.
 4052   Eminem                   FACK                                SR0000382840                     UMG Recordings, Inc.
 4053   Eminem                   FACK (Explicit)                     SR0000382840                     UMG Recordings, Inc.
 4054   Eminem                   Final Thought (Skit)                SR0000364769                     UMG Recordings, Inc.
 4055   Eminem                   Get You Mad                         SR0000265774                     UMG Recordings, Inc.
 4056   Eminem                   Go To Sleep (Explicit)              SR0000327127                     UMG Recordings, Inc.
 4057   Eminem                   Going Through Changes               SR0000653572                     UMG Recordings, Inc.
 4058   Eminem                   Guilty Conscience                   SR0000262686                     UMG Recordings, Inc.
 4059   Eminem                   Hailie's Song                       SR0000317924                     UMG Recordings, Inc.
 4060   Eminem                   Hello                               SR0000633152                     UMG Recordings, Inc.
 4061   Eminem                   Insane                              SR0000633152                     UMG Recordings, Inc.
 4062   Eminem                   Intro                               SR0000382840                     UMG Recordings, Inc.
 4063   Eminem                   Jimmy Crack Corn                    SR0000405877                     UMG Recordings, Inc.
 4064   Eminem                   Just Don't Give A Fuck (Explicit)   SR0000262686                     UMG Recordings, Inc.
 4065   Eminem                   Just Lose It                        SR0000362082                     UMG Recordings, Inc.
 4066   Eminem                   Like Toy Soldiers                   SR0000364769                     UMG Recordings, Inc.
 4067   Eminem                   Lose Yourself                       SR0000322706                     UMG Recordings, Inc.
 4068   Eminem                   Love The Way You Lie                SR0000653572                     UMG Recordings, Inc.
 4069   Eminem                   Love You More                       SR0000364769                     UMG Recordings, Inc.
 4070   Eminem                   Medicine Ball                       SR0000633152                     UMG Recordings, Inc.
 4071   Eminem                   Mockingbird                         SR0000364769                     UMG Recordings, Inc.
 4072   Eminem                   Mosh                                SR0000364769                     UMG Recordings, Inc.
 4073   Eminem                   Mr. Mathers                         SR0000633152                     UMG Recordings, Inc.
 4074   Eminem                   Must Be The Ganja                   SR0000633152                     UMG Recordings, Inc.
 4075   Eminem                   Must Be The Ganja (Explicit)        SR0000642488                     UMG Recordings, Inc.
 4076   Eminem                   My 1st Single                       SR0000364769                     UMG Recordings, Inc.
 4077   Eminem                   My Dad's Gone Crazy                 SR0000317924                     UMG Recordings, Inc.
 4078   Eminem                   My Fault                            SR0000262686                     UMG Recordings, Inc.
 4079   Eminem                   My Mom                              SR0000633152                     UMG Recordings, Inc.
 4080   Eminem                   My Name Is                          SR0000262686                     UMG Recordings, Inc.
 4081   Eminem                   Never Enough                        SR0000364769                     UMG Recordings, Inc.
 4082   Eminem                   No Apologies                        SR0000401289                     UMG Recordings, Inc.
 4083   Eminem                   No Love                             SR0000653572                     UMG Recordings, Inc.
 4084   Eminem                   Not Afraid                          SR0000653571                     UMG Recordings, Inc.
 4085   Eminem                   Old Time's Sake                     SR0000633157                     UMG Recordings, Inc.
 4086   Eminem                   Old Time's Sake (Explicit)          SR0000642488                     UMG Recordings, Inc.
 4087   Eminem                   On Fire                             SR0000653572                     UMG Recordings, Inc.
 4088   Eminem                   One Shot 2 Shot                     SR0000364769                     UMG Recordings, Inc.
 4089   Eminem                   Paul                                SR0000364769                     UMG Recordings, Inc.
 4090   Eminem                   Paul (Skit)                         SR0000364769                     UMG Recordings, Inc.
 4091   Eminem                   Public Enemy #1                     SR0000401289                     UMG Recordings, Inc.
 4092   Eminem                   Puke                                SR0000364769                     UMG Recordings, Inc.
 4093   Eminem                   Rabbit Run                          SR0000322706                     UMG Recordings, Inc.
 4094   Eminem                   Rain Man                            SR0000364769                     UMG Recordings, Inc.
 4095   Eminem                   Rap God                             SR0000735451                     UMG Recordings, Inc.
 4096   Eminem                   Ricky Ticky Toc                     SR0000364769                     UMG Recordings, Inc.
 4097   Eminem                   Ridaz                               SR0000659181                     UMG Recordings, Inc.
 4098   Eminem                   Same Song & Dance                   SR0000633152                     UMG Recordings, Inc.
 4099   Eminem                   Say Goodbye Hollywood               SR0000317924                     UMG Recordings, Inc.
 4100   Eminem                   Say What You Say                    SR0000317924                     UMG Recordings, Inc.
 4101   Eminem                   Seduction                           SR0000653572                     UMG Recordings, Inc.
 4102   Eminem                   Shake That                          SR0000382840                     UMG Recordings, Inc.
 4103   Eminem                   Sing For The Moment                 SR0000317924                     UMG Recordings, Inc.
 4104   Eminem                   So Bad                              SR0000653572                     UMG Recordings, Inc.
 4105   Eminem                   Soldier                             SR0000317924                     UMG Recordings, Inc.
 4106   Eminem                   Space Bound                         SR0000653572                     UMG Recordings, Inc.




                                                          Page 79
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 82 of 467 PageID# 29208
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                          Track              Copyright Registration Number             Plaintiff
 4107   Eminem                         Spend Some Time                   SR0000364769                     UMG Recordings, Inc.
 4108   Eminem                         Square Dance                      SR0000317924                     UMG Recordings, Inc.
 4109   Eminem                         Stay Wide Awake                   SR0000642488                     UMG Recordings, Inc.
 4110   Eminem                         Still Don't Give A Fuck           SR0000262686                     UMG Recordings, Inc.
 4111   Eminem                         Superman                          SR0000317924                     UMG Recordings, Inc.
 4112   Eminem                         Survival                          SR0000735450                     UMG Recordings, Inc.
 4113   Eminem                         Talkin' 2 Myself                  SR0000653572                     UMG Recordings, Inc.
 4114   Eminem                         Talkin' 2 Myself (Explicit)       SR0000653572                     UMG Recordings, Inc.
 4115   Eminem                         The Kiss (Skit)                   SR0000317924                     UMG Recordings, Inc.
 4116   Eminem                         The Monster                       SR0000735452                     UMG Recordings, Inc.
 4117   Eminem                         The Re-Up                         SR0000401289                     UMG Recordings, Inc.
 4118   Eminem                         The Real Slim Shady               SR0000293541                     UMG Recordings, Inc.
 4119   Eminem                         The Way I Am                      SR0000287944                     UMG Recordings, Inc.
 4120   Eminem                         Till I Collapse                   SR0000317924                     UMG Recordings, Inc.
 4121   Eminem                         Tonya                             SR0000633152                     UMG Recordings, Inc.
 4122   Eminem                         Untitled                          SR0000653572                     UMG Recordings, Inc.
 4123   Eminem                         W.T.P.                            SR0000653572                     UMG Recordings, Inc.
 4124   Eminem                         We As Americans                   SR0000364769                     UMG Recordings, Inc.
 4125   Eminem                         We Made You                       SR0000642488                     UMG Recordings, Inc.
 4126   Eminem                         When I'm Gone                     SR0000382840                     UMG Recordings, Inc.
 4127   Eminem                         When The Music Stops              SR0000317924                     UMG Recordings, Inc.
 4128   Eminem                         White America                     SR0000317924                     UMG Recordings, Inc.
 4129   Eminem                         Without Me                        SR0000317924                     UMG Recordings, Inc.
 4130   Eminem                         Won't Back Down                   SR0000653572                     UMG Recordings, Inc.
 4131   Eminem                         Won't Back Down (Explicit)        SR0000653572                     UMG Recordings, Inc.
 4132   Eminem                         Yellow Brick Road                 SR0000364769                     UMG Recordings, Inc.
 4133   Eminem                         You Don't Know                    SR0000400225                     UMG Recordings, Inc.
 4134   Eminem                         You're Never Over                 SR0000653572                     UMG Recordings, Inc.
 4135   Eminem                         You're Never Over (Explicit)      SR0000653572                     UMG Recordings, Inc.
 4136   Eric Clapton                   Cocaine                           SR0000001112                     UMG Recordings, Inc.
 4137   Eric Clapton                   I Can't Stand It                  SR0000025214                     UMG Recordings, Inc.
 4138   Eric Clapton                   I Shot The Sheriff                SR0000742060                     UMG Recordings, Inc.
 4139   Eric Clapton                   Knockin' On Heaven's Door         SR0000742060                     UMG Recordings, Inc.
 4140   Eric Clapton                   Lay Down Sally                    SR0000018550                     UMG Recordings, Inc.

 4141   Eric Clapton                   Lay Down Sally (Album Version)    SR0000630877 (change to SR0000001112)
                                                                                                      UMG Recordings, Inc.
 4142   Eric Clapton                   Let It Grow                       N16809;RE0000866829          UMG Recordings, Inc.
 4143   Eric Clapton                   Promises (Album Version)          SR0000630877 (change to SR0000001112)
                                                                                                      UMG Recordings, Inc.
 4144   Eric Clapton                   Wonderful Tonight                 SR0000018550                 UMG Recordings, Inc.
 4145   Esperanza Spalding             Cinnamon Tree                     SR0000700060                 UMG Recordings, Inc.
 4146   Esperanza Spalding             City Of Roses                     SR0000700060                 UMG Recordings, Inc.
 4147   Esperanza Spalding             Crowned & Kissed                  SR0000700060                 UMG Recordings, Inc.
 4148   Esperanza Spalding             Endangered Species                SR0000700060                 UMG Recordings, Inc.
 4149   Esperanza Spalding             Hold On Me                        SR0000700060                 UMG Recordings, Inc.
 4150   Esperanza Spalding             I Can't Help It                   SR0000700060                 UMG Recordings, Inc.
 4151   Esperanza Spalding             Land Of The Free                  SR0000700060                 UMG Recordings, Inc.
 4152   Esperanza Spalding             Let Her                           SR0000700060                 UMG Recordings, Inc.
 4153   Esperanza Spalding             Radio Song                        SR0000700060                 UMG Recordings, Inc.
 4154   Esperanza Spalding             Smile Like That                   SR0000700060                 UMG Recordings, Inc.
 4155   Esperanza Spalding             Vague Suspicions                  SR0000700060                 UMG Recordings, Inc.
 4156   Fall Out Boy                   27                                SR0000620008                 UMG Recordings, Inc.
 4157   Fall Out Boy                   (Coffee's For Closers)            SR0000620008                 UMG Recordings, Inc.
 4158   Fall Out Boy                   20 Dollar Nose Bleed              SR0000620008                 UMG Recordings, Inc.
 4159   Fall Out Boy                   Alone Together                    SR0000720423                 UMG Recordings, Inc.
 4160   Fall Out Boy                   America's Suitehearts             SR0000620002                 UMG Recordings, Inc.
 4161   Fall Out Boy                   Beat It                           SR0000612452                 UMG Recordings, Inc.




                                                               Page 80
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 83 of 467 PageID# 29209
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                        Track               Copyright Registration Number           Plaintiff
 4162   Fall Out Boy                   Death Valley                     SR0000720423                   UMG Recordings, Inc.
                                       Disloyal Order Of Water
 4163   Fall Out Boy                   Buffaloes                        SR0000620008                  UMG Recordings, Inc.
                                       Headfirst Slide Into
 4164   Fall Out Boy                   Cooperstown On A Bad Bet         SR0000620008                  UMG Recordings, Inc.
 4165   Fall Out Boy                   Just One Yesterday               SR0000720423                  UMG Recordings, Inc.
 4166   Fall Out Boy                   Miss Missing You                 SR0000720423                  UMG Recordings, Inc.
                                       My Songs Know What You Did In
 4167   Fall Out Boy                   The Dark (Light Em Up)           SR0000720423                  UMG Recordings, Inc.
 4168   Fall Out Boy                   Pavlove                          SR0000620008                  UMG Recordings, Inc.
 4169   Fall Out Boy                   Rat A Tat                        SR0000720423                  UMG Recordings, Inc.
 4170   Fall Out Boy                   Save Rock And Roll               SR0000720423                  UMG Recordings, Inc.
 4171   Fall Out Boy                   She's My Winona                  SR0000620008                  UMG Recordings, Inc.
 4172   Fall Out Boy                   The (Shipped) Gold Standard      SR0000620008                  UMG Recordings, Inc.
 4173   Fall Out Boy                   The Mighty Fall                  SR0000720423                  UMG Recordings, Inc.
 4174   Fall Out Boy                   The Phoenix                      SR0000720423                  UMG Recordings, Inc.
 4175   Fall Out Boy                   Tiffany Blews                    SR0000620008                  UMG Recordings, Inc.
 4176   Fall Out Boy                   w.a.m.s.                         SR0000620008                  UMG Recordings, Inc.
 4177   Fall Out Boy                   West Coast Smoker                SR0000620008                  UMG Recordings, Inc.
 4178   Fall Out Boy                   What A Catch, Donnie             SR0000620003                  UMG Recordings, Inc.
 4179   Fall Out Boy                   Where Did The Party Go           SR0000720423                  UMG Recordings, Inc.
 4180   Fall Out Boy                   Young Volcanoes                  SR0000720423                  UMG Recordings, Inc.
 4181   Far East Movement              Like A G6                        SR0000658290                  UMG Recordings, Inc.
 4182   Far East Movement              Rocketeer                        SR0000664587                  UMG Recordings, Inc.
 4183   Feist                          1234                             SR0000406935                  UMG Recordings, Inc.
 4184   Feist                          Brandy Alexander                 SR0000406936                  UMG Recordings, Inc.
 4185   Feist                          Gatekeeper                       SR0000374394                  UMG Recordings, Inc.
 4186   Feist                          Honey Honey                      SR0000406936                  UMG Recordings, Inc.
 4187   Feist                          How My Heart Behaves             SR0000406936                  UMG Recordings, Inc.
 4188   Feist                          I Feel It All                    SR0000406936                  UMG Recordings, Inc.
 4189   Feist                          Inside And Out                   SR0000374394                  UMG Recordings, Inc.
 4190   Feist                          Intuition                        SR0000406936                  UMG Recordings, Inc.
 4191   Feist                          Leisure Suite                    SR0000374394                  UMG Recordings, Inc.
 4192   Feist                          Let It Die                       SR0000374394                  UMG Recordings, Inc.
 4193   Feist                          Lonely Lonely                    SR0000374394                  UMG Recordings, Inc.
 4194   Feist                          Mushaboom                        SR0000388836                  UMG Recordings, Inc.
 4195   Feist                          My Moon My Man                   SR0000620089                  UMG Recordings, Inc.
 4196   Feist                          Now At Last                      SR0000374394                  UMG Recordings, Inc.
 4197   Feist                          One Evening                      SR0000374394                  UMG Recordings, Inc.
 4198   Feist                          Past In Present                  SR0000406936                  UMG Recordings, Inc.
 4199   Feist                          Sealion                          SR0000406936                  UMG Recordings, Inc.
 4200   Feist                          Secret Heart                     SR0000374394                  UMG Recordings, Inc.
 4201   Feist                          So Sorry                         SR0000406936                  UMG Recordings, Inc.
 4202   Feist                          The Limit To Your Love           SR0000406936                  UMG Recordings, Inc.
 4203   Feist                          The Park                         SR0000406936                  UMG Recordings, Inc.
 4204   Feist                          The Water                        SR0000406936                  UMG Recordings, Inc.
 4205   Feist                          Tout Doucement                   SR0000374394                  UMG Recordings, Inc.
 4206   Feist                          When I Was A Young Girl          SR0000374394                  UMG Recordings, Inc.
                                       All That I Got (The Make Up
 4207   Fergie                         Song)                            SR0000393675                  UMG Recordings, Inc.
 4208   Fergie                         Barracuda                        SR0000613597                  UMG Recordings, Inc.
 4209   Fergie                         Big Girls Don't Cry (Personal)   SR0000393675                  UMG Recordings, Inc.
 4210   Fergie                         Clumsy                           SR0000393675                  UMG Recordings, Inc.
 4211   Fergie                         Fergalicious                     SR0000393675                  UMG Recordings, Inc.
 4212   Fergie                         Finally                          SR0000393675                  UMG Recordings, Inc.
 4213   Fergie                         Glamorous                        SR0000393675                  UMG Recordings, Inc.




                                                             Page 81
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 84 of 467 PageID# 29210
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                             Track             Copyright Registration Number             Plaintiff
 4214   Fergie                          Here I Come                      SR0000393675                     UMG Recordings, Inc.
 4215   Fergie                          Labels Or Love                   SR0000613598                     UMG Recordings, Inc.
 4216   Fergie                          London Bridge                    SR0000399946                     UMG Recordings, Inc.
 4217   Fergie                          Losing My Ground                 SR0000393675                     UMG Recordings, Inc.
 4218   Fergie                          Mary Jane Shoes                  SR0000393675                     UMG Recordings, Inc.
 4219   Fergie                          Pedestal                         SR0000393675                     UMG Recordings, Inc.
 4220   Fergie                          Velvet                           SR0000393675                     UMG Recordings, Inc.
 4221   Fergie                          Voodoo Doll                      SR0000393675                     UMG Recordings, Inc.
 4222   Florence + The Machine          Between Two Lungs                SR0000645045                     UMG Recordings, Inc.
 4223   Florence + The Machine          Blinding                         SR0000645045                     UMG Recordings, Inc.
 4224   Florence + The Machine          Cosmic Love                      SR0000645045                     UMG Recordings, Inc.
 4225   Florence + The Machine          Dog Days Are Over                SR0000645045                     UMG Recordings, Inc.
 4226   Florence + The Machine          Girl With One Eye                SR0000645045                     UMG Recordings, Inc.
 4227   Florence + The Machine          Howl                             SR0000645045                     UMG Recordings, Inc.
 4228   Florence + The Machine          Hurricane Drunk                  SR0000645045                     UMG Recordings, Inc.
 4229   Florence + The Machine          I'm Not Calling You A Liar       SR0000645045                     UMG Recordings, Inc.
 4230   Florence + The Machine          My Boy Builds Coffins            SR0000645045                     UMG Recordings, Inc.
 4231   Florence + The Machine          Rabbit Heart (Raise It Up)       SR0000645045                     UMG Recordings, Inc.
 4232   Florence + The Machine          You've Got The Love              SR0000645045                     UMG Recordings, Inc.
 4233   Frank Ocean                     Bad Religion                     SR0000704928                     UMG Recordings, Inc.
 4234   Frank Ocean                     Crack Rock                       SR0000704928                     UMG Recordings, Inc.
 4235   Frank Ocean                     End                              SR0000704928                     UMG Recordings, Inc.
 4236   Frank Ocean                     Fertilizer                       SR0000704928                     UMG Recordings, Inc.
 4237   Frank Ocean                     Forrest Gump                     SR0000704928                     UMG Recordings, Inc.
 4238   Frank Ocean                     Lost                             SR0000704928                     UMG Recordings, Inc.
 4239   Frank Ocean                     Lost (Explicit)                  SR0000704928                     UMG Recordings, Inc.
 4240   Frank Ocean                     Monks                            SR0000704928                     UMG Recordings, Inc.
 4241   Frank Ocean                     Not Just Money                   SR0000704928                     UMG Recordings, Inc.
 4242   Frank Ocean                     Pilot Jones                      SR0000704928                     UMG Recordings, Inc.
 4243   Frank Ocean                     Pink Matter                      SR0000704928                     UMG Recordings, Inc.
 4244   Frank Ocean                     Pyramids                         SR0000704928                     UMG Recordings, Inc.
 4245   Frank Ocean                     Sierra Leone                     SR0000704928                     UMG Recordings, Inc.
 4246   Frank Ocean                     Start                            SR0000704928                     UMG Recordings, Inc.
 4247   Frank Ocean                     Super Rich Kids                  SR0000704928                     UMG Recordings, Inc.
 4248   Frank Ocean                     Sweet Life                       SR0000704928                     UMG Recordings, Inc.
 4249   Frank Ocean                     Thinkin Bout You                 SR0000699626                     UMG Recordings, Inc.
 4250   Frank Ocean                     White                            SR0000704928                     UMG Recordings, Inc.
 4251   French Montana                  Pop That                         SR0000702917                     UMG Recordings, Inc.
 4252   Gary Allan                      As Long As You're Looking Back   SR0000613393                     UMG Recordings, Inc.
 4253   Gary Allan                      Half Of My Mistakes              SR0000613393                     UMG Recordings, Inc.
 4254   Gary Allan                      Like It's A Bad Thing            SR0000613393                     UMG Recordings, Inc.
 4255   Gary Allan                      Living Hard                      SR0000613393                     UMG Recordings, Inc.
 4256   Gary Allan                      She's So California              SR0000613393                     UMG Recordings, Inc.
 4257   Gary Allan                      Trying To Matter                 SR0000613393                     UMG Recordings, Inc.
 4258   Gary Allan                      Watching Airplanes               SR0000613394                     UMG Recordings, Inc.
 4259   Gary Allan                      We Touched The Sun               SR0000613393                     UMG Recordings, Inc.
 4260   Gary Allan                      Wrecking Ball                    SR0000613393                     UMG Recordings, Inc.
 4261   Gary Allan                      Yesterday's Rain                 SR0000613393                     UMG Recordings, Inc.
 4262   George Strait                   A Fire I Can't Put Out           SR0000213745                     UMG Recordings, Inc.
 4263   George Strait                   Ace In The Hole                  SR0000100975                     UMG Recordings, Inc.
 4264   George Strait                   Adalida                          SR0000278184                     UMG Recordings, Inc.
 4265   George Strait                   All My Ex's Live In Texas        SR0000358502                     UMG Recordings, Inc.
 4266   George Strait                   Am I Blue (Yes I'm Blue)         SR0000213745                     UMG Recordings, Inc.
 4267   George Strait                   Amarillo By Morning              SR0000213745                     UMG Recordings, Inc.
 4268   George Strait                   Baby Blue                        SR0000358502                     UMG Recordings, Inc.




                                                              Page 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 85 of 467 PageID# 29211
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                      Track                 Copyright Registration Number              Plaintiff

 4269   George Strait               Baby's Gotten Good At Goodbye     SR0000100975                    UMG Recordings, Inc.
 4270   George Strait               Blue Clear Sky                    SR0000358502                    UMG Recordings, Inc.
 4271   George Strait               Carried Away                      SR0000358502                    UMG Recordings, Inc.
 4272   George Strait               Carrying Your Love With Me        SR0000358502                    UMG Recordings, Inc.
 4273   George Strait               Check Yes Or No                   SR0000213745                    UMG Recordings, Inc.
 4274   George Strait               Chill Of An Early Fall            SR0000128640                    UMG Recordings, Inc.
 4275   George Strait               Cowboys Like Us                   SR0000333733                    UMG Recordings, Inc.
 4276   George Strait               Desperately                       SR0000333733                    UMG Recordings, Inc.
                                    Does Fort Worth Ever Cross Your
 4277   George Strait               Mind                              SR0000213745                    UMG Recordings, Inc.
                                    Don't Make Me Come Over
 4278   George Strait               There And Love You                SR0000270094                    UMG Recordings, Inc.
 4279   George Strait               Down And Out                      SR0000030829                    UMG Recordings, Inc.
 4280   George Strait               Drinking Champagne                SR0000213745                    UMG Recordings, Inc.
 4281   George Strait               Easy Come, Easy Go                SR0000213745                    UMG Recordings, Inc.
 4282   George Strait               Famous Last Words Of A Fool       SR0000358502                    UMG Recordings, Inc.
 4283   George Strait               Fool Hearted Memory               SR0000213745                    UMG Recordings, Inc.
 4284   George Strait               Go On                             SR0000270094                    UMG Recordings, Inc.
 4285   George Strait               Gone As A Girl Can Get            SR0000141229                    UMG Recordings, Inc.
 4286   George Strait               Good News, Bad News               SR0000372131                    UMG Recordings, Inc.
 4287   George Strait               Heartland                         SR0000213745                    UMG Recordings, Inc.
 4288   George Strait               How 'Bout Them Cowgirls           SR0000398524                    UMG Recordings, Inc.
 4289   George Strait               I Can Still Make Cheyenne         SR0000358502                    UMG Recordings, Inc.
 4290   George Strait               I Cross My Heart                  SR0000213745                    UMG Recordings, Inc.
 4291   George Strait               I Hate Everything                 SR0000358502                    UMG Recordings, Inc.
 4292   George Strait               I Just Want To Dance With You     SR0000252101                    UMG Recordings, Inc.
 4293   George Strait               I Know She Still Loves Me         SR0000358502                    UMG Recordings, Inc.
 4294   George Strait               I'd Like To Have That One Back    SR0000178495                    UMG Recordings, Inc.

 4295   George Strait               I've Come To Expect It From You   SR0000358502                    UMG Recordings, Inc.
 4296   George Strait               If I Know Me                      SR0000358502                    UMG Recordings, Inc.
                                    If You Ain't Lovin' (You Ain't
 4297   George Strait               Livin')                           SR0000213745                    UMG Recordings, Inc.
 4298   George Strait               If You Can Do Anything Else       SR0000270094                    UMG Recordings, Inc.
                                    If You're Thinking You Want A
                                    Stranger (There's One Coming
 4299   George Strait               Home)                             SR0000030829                    UMG Recordings, Inc.
                                    It Ain't Cool To Be Crazy About
 4300   George Strait               You                               SR0000358502                    UMG Recordings, Inc.
 4301   George Strait               Lead On                           SR0000358502                    UMG Recordings, Inc.
 4302   George Strait               Let's Fall To Pieces Together     SR0000358502                    UMG Recordings, Inc.
 4303   George Strait               Living And Living Well            SR0000309691                    UMG Recordings, Inc.
 4304   George Strait               Love Without End, Amen            SR0000358502                    UMG Recordings, Inc.
 4305   George Strait               Marina Del Rey                    SR0000066434                    UMG Recordings, Inc.
 4306   George Strait               Meanwhile                         SR0000263154                    UMG Recordings, Inc.
                                    Nobody In His Right Mind
 4307   George Strait               Would've Left Her                 SR0000077926                    UMG Recordings, Inc.
 4308   George Strait               Ocean Front Property              SR0000079124                    UMG Recordings, Inc.
 4309   George Strait               One Night At A Time               SR0000358502                    UMG Recordings, Inc.
 4310   George Strait               Overnight Success                 SR0000100975                    UMG Recordings, Inc.
 4311   George Strait               Right Or Wrong                    SR0000358502                    UMG Recordings, Inc.
 4312   George Strait               Round About Way                   SR0000358502                    UMG Recordings, Inc.
 4313   George Strait               Run                               SR0000358502                    UMG Recordings, Inc.
 4314   George Strait               She Let Herself Go                SR0000801476                    UMG Recordings, Inc.
 4315   George Strait               She'll Leave You With A Smile     SR0000358502                    UMG Recordings, Inc.




                                                          Page 83
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 86 of 467 PageID# 29212
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                        Track                Copyright Registration Number             Plaintiff
 4316   George Strait                So Much Like My Dad               SR0000358502                     UMG Recordings, Inc.
 4317   George Strait                The Best Day                      SR0000278800                     UMG Recordings, Inc.
 4318   George Strait                The Big One                       SR0000358502                     UMG Recordings, Inc.
 4319   George Strait                The Chair                         SR0000073980                     UMG Recordings, Inc.
 4320   George Strait                The Cowboy Rides Away             SR0000213745                     UMG Recordings, Inc.
 4321   George Strait                The Fireman                       SR0000213745                     UMG Recordings, Inc.
 4322   George Strait                The Love Bug                      SR0000178495                     UMG Recordings, Inc.
 4323   George Strait                The Man In Love With You          SR0000178495                     UMG Recordings, Inc.
 4324   George Strait                The Seashores Of Old Mexico       SR0000801476                     UMG Recordings, Inc.
 4325   George Strait                Today My World Slipped Away       SR0000278184                     UMG Recordings, Inc.
 4326   George Strait                TRUE                              SR0000801476                     UMG Recordings, Inc.
 4327   George Strait                Unwound                           SR0000030829                     UMG Recordings, Inc.
                                     We Really Shouldn't Be Doing
 4328   George Strait                This                              SR0000278184                     UMG Recordings, Inc.
 4329   George Strait                What Do You Say To That           SR0000263154                     UMG Recordings, Inc.
 4330   George Strait                What's Going On In Your World     SR0000100975                     UMG Recordings, Inc.
 4331   George Strait                When Did You Stop Loving Me       SR0000146421                     UMG Recordings, Inc.
 4332   George Strait                Write This Down                   SR0000801476                     UMG Recordings, Inc.
                                     You Can't Make A Heart Love
 4333   George Strait                Somebody                          SR0000358502                     UMG Recordings, Inc.
 4334   George Strait                You Know Me Better Than That      SR0000213745                     UMG Recordings, Inc.
 4335   George Strait                You Look So Good In Love          SR0000213745                     UMG Recordings, Inc.
 4336   George Strait                You'll Be There                   SR0000376078                     UMG Recordings, Inc.

 4337   George Strait                You're Something Special To Me    SR0000073980                     UMG Recordings, Inc.
 4338   Gotye                        Bronte                            SR0000692982                     UMG Recordings, Inc.
                                     Don't Worry, We'll Be Watching
 4339   Gotye                        You                               SR0000692982                     UMG Recordings, Inc.
 4340   Gotye                        Easy Way Out                      SR0000692982                     UMG Recordings, Inc.
 4341   Gotye                        Eyes Wide Open                    SR0000692982                     UMG Recordings, Inc.
 4342   Gotye                        Giving Me A Chance                SR0000692982                     UMG Recordings, Inc.
 4343   Gotye                        I Feel Better                     SR0000692982                     UMG Recordings, Inc.
 4344   Gotye                        In Your Light                     SR0000692982                     UMG Recordings, Inc.
 4345   Gotye                        Making Mirrors                    SR0000692982                     UMG Recordings, Inc.
 4346   Gotye                        Save Me                           SR0000692982                     UMG Recordings, Inc.
 4347   Gotye                        Smoke And Mirrors                 SR0000692982                     UMG Recordings, Inc.

 4348   Gotye                        Somebody That I Used To Know      SR0000692982                     UMG Recordings, Inc.
 4349   Gotye                        State Of The Art                  SR0000692982                     UMG Recordings, Inc.
 4350   Gwen Stefani                 4 In The Morning                  SR0000400614                     UMG Recordings, Inc.
 4351   Gwen Stefani                 Breakin' Up                       SR0000400614                     UMG Recordings, Inc.
 4352   Gwen Stefani                 Bubble Pop Electric               SR0000364759                     UMG Recordings, Inc.
 4353   Gwen Stefani                 Cool                              SR0000364759                     UMG Recordings, Inc.
 4354   Gwen Stefani                 Crash                             SR0000364759                     UMG Recordings, Inc.
 4355   Gwen Stefani                 Danger Zone                       SR0000364759                     UMG Recordings, Inc.
 4356   Gwen Stefani                 Don't Get It Twisted (Explicit)   SR0000400614                     UMG Recordings, Inc.
 4357   Gwen Stefani                 Early Winter                      SR0000400614                     UMG Recordings, Inc.
 4358   Gwen Stefani                 Fluorescent                       SR0000400614                     UMG Recordings, Inc.
 4359   Gwen Stefani                 Harajuku Girls                    SR0000364759                     UMG Recordings, Inc.
 4360   Gwen Stefani                 Hollaback Girl                    SR0000364759                     UMG Recordings, Inc.
 4361   Gwen Stefani                 Long Way To Go                    SR0000364759                     UMG Recordings, Inc.
 4362   Gwen Stefani                 Luxurious                         SR0000364759                     UMG Recordings, Inc.
 4363   Gwen Stefani                 Now That You Got It               SR0000400614                     UMG Recordings, Inc.
 4364   Gwen Stefani                 Orange County Girl                SR0000400614                     UMG Recordings, Inc.
 4365   Gwen Stefani                 Rich Girl                         SR0000364759                     UMG Recordings, Inc.
 4366   Gwen Stefani                 Serious                           SR0000364759                     UMG Recordings, Inc.




                                                            Page 84
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 87 of 467 PageID# 29213
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                         Track               Copyright Registration Number             Plaintiff
 4367   Gwen Stefani                The Real Thing                    SR0000364759                     UMG Recordings, Inc.
 4368   Gwen Stefani                The Sweet Escape                  SR0000400614                     UMG Recordings, Inc.
 4369   Gwen Stefani                U Started It                      SR0000400614                     UMG Recordings, Inc.
 4370   Gwen Stefani                What You Waiting For?             SR0000364759                     UMG Recordings, Inc.
 4371   Gwen Stefani                Wind It Up                        SR0000400613                     UMG Recordings, Inc.
 4372   Gwen Stefani                Yummy                             SR0000400614                     UMG Recordings, Inc.
 4373   Hinder                      Bed Of Roses                      SR0000617110                     UMG Recordings, Inc.
 4374   Hinder                      Better Than Me                    SR0000379192                     UMG Recordings, Inc.
 4375   Hinder                      Bliss (I Don't Wanna Know)        SR0000379192                     UMG Recordings, Inc.
 4376   Hinder                      Born To Be Wild                   SR0000617110                     UMG Recordings, Inc.
 4377   Hinder                      By The Way                        SR0000379192                     UMG Recordings, Inc.
 4378   Hinder                      Far From Home                     SR0000622802                     UMG Recordings, Inc.
 4379   Hinder                      Get Stoned                        SR0000379192                     UMG Recordings, Inc.
 4380   Hinder                      Heartless                         SR0000619828                     UMG Recordings, Inc.
 4381   Hinder                      Heaven Sent                       SR0000622802                     UMG Recordings, Inc.
 4382   Hinder                      Homecoming Queen                  SR0000379192                     UMG Recordings, Inc.
 4383   Hinder                      How Long                          SR0000379192                     UMG Recordings, Inc.
 4384   Hinder                      Last Kiss Goodbye                 SR0000622802                     UMG Recordings, Inc.
 4385   Hinder                      Lips Of An Angel                  SR0000379192                     UMG Recordings, Inc.
 4386   Hinder                      Live For Today                    SR0000622802                     UMG Recordings, Inc.
 4387   Hinder                      Loaded and Alone                  SR0000622802                     UMG Recordings, Inc.
 4388   Hinder                      Lost In The Sun                   SR0000622802                     UMG Recordings, Inc.
 4389   Hinder                      Nothin' Good About Goodbye        SR0000379192                     UMG Recordings, Inc.
 4390   Hinder                      One Night Stand                   SR0000619828                     UMG Recordings, Inc.
 4391   Hinder                      Room 21                           SR0000379192                     UMG Recordings, Inc.
 4392   Hinder                      Running In The Rain               SR0000622802                     UMG Recordings, Inc.
 4393   Hinder                      Shoulda                           SR0000379192                     UMG Recordings, Inc.
 4394   Hinder                      Take It To The Limit              SR0000622802                     UMG Recordings, Inc.
 4395   Hinder                      Take Me Home Tonight              SR0000617110                     UMG Recordings, Inc.
 4396   Hinder                      The Best is Yet to Come           SR0000622802                     UMG Recordings, Inc.
 4397   Hinder                      Thing For You                     SR0000622802                     UMG Recordings, Inc.
 4398   Hinder                      Thunderstruck                     SR0000622802                     UMG Recordings, Inc.
 4399   Hinder                      Up All Night                      SR0000379192                     UMG Recordings, Inc.
 4400   Hinder                      Use Me                            SR0000614599                     UMG Recordings, Inc.
 4401   Hinder                      Without You                       SR0000619215                     UMG Recordings, Inc.
 4402   Iggy Azalea                 Work                              SR0000748652                     UMG Recordings, Inc.
 4403   Imagine Dragons             America                           SR0000717800                     UMG Recordings, Inc.
 4404   Imagine Dragons             Amsterdam                         SR0000707482                     UMG Recordings, Inc.
 4405   Imagine Dragons             Bleeding Out                      SR0000707482                     UMG Recordings, Inc.
 4406   Imagine Dragons             Every Night                       SR0000707482                     UMG Recordings, Inc.
 4407   Imagine Dragons             Fallen                            SR0000706680                     UMG Recordings, Inc.
 4408   Imagine Dragons             Hear Me                           SR0000707482                     UMG Recordings, Inc.
 4409   Imagine Dragons             It's Time                         SR0000695196                     UMG Recordings, Inc.
 4410   Imagine Dragons             My Fault                          SR0000695196                     UMG Recordings, Inc.
 4411   Imagine Dragons             Nothing Left To Say / Rocks       SR0000707482                     UMG Recordings, Inc.
 4412   Imagine Dragons             On Top of the World               SR0000707482                     UMG Recordings, Inc.
 4413   Imagine Dragons             Radioactive                       SR0000695196                     UMG Recordings, Inc.
 4414   Imagine Dragons             Round and Round                   SR0000695196                     UMG Recordings, Inc.
 4415   Imagine Dragons             Selene                            SR0000707482                     UMG Recordings, Inc.
 4416   Imagine Dragons             The River                         SR0000707482                     UMG Recordings, Inc.
 4417   Imagine Dragons             Tiptoe                            SR0000707482                     UMG Recordings, Inc.
 4418   Imagine Dragons             Underdog                          SR0000707482                     UMG Recordings, Inc.
 4419   Imagine Dragons             Working Man                       SR0000706680                     UMG Recordings, Inc.
                                    Ain't That Loving You (For More
 4420   Isaac Hayes                 Reasons Than One)                 SR0000378270                     UMG Recordings, Inc.
 4421   Isaac Hayes                 Let's Stay Together               SR0000378270                     UMG Recordings, Inc.




                                                           Page 85
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 88 of 467 PageID# 29214
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track           Copyright Registration Number             Plaintiff
 4422   Isaac Hayes                  Never Can Say Goodbye         SR0000378270                     UMG Recordings, Inc.
 4423   Isaac Hayes                  Soulsville                    SR0000378270                     UMG Recordings, Inc.
 4424   Isaac Hayes                  Theme From "The Men"          SR0000378270                     UMG Recordings, Inc.
 4425   Isaac Hayes                  Wonderful                     SR0000378270                     UMG Recordings, Inc.
 4426   Jack Johnson                 A Pirate Looks At Forty       SR0000699030                     UMG Recordings, Inc.
 4427   Jack Johnson                 Adrift                        SR0000653690                     UMG Recordings, Inc.
 4428   Jack Johnson                 All At Once                   SR0000653690                     UMG Recordings, Inc.
 4429   Jack Johnson                 Angel                         SR0000653690                     UMG Recordings, Inc.
 4430   Jack Johnson                 Banana Pancakes               SR0000373729                     UMG Recordings, Inc.
 4431   Jack Johnson                 Belle                         SR0000373729                     UMG Recordings, Inc.
 4432   Jack Johnson                 Better Together               SR0000373729                     UMG Recordings, Inc.
 4433   Jack Johnson                 Breakdown                     SR0000373729                     UMG Recordings, Inc.
 4434   Jack Johnson                 Constellations                SR0000373729                     UMG Recordings, Inc.
 4435   Jack Johnson                 Crying Shame                  SR0000373729                     UMG Recordings, Inc.
 4436   Jack Johnson                 Do You Remember               SR0000373729                     UMG Recordings, Inc.
 4437   Jack Johnson                 Enemy                         SR0000653690                     UMG Recordings, Inc.
 4438   Jack Johnson                 Go On                         SR0000653690                     UMG Recordings, Inc.
 4439   Jack Johnson                 Good People                   SR0000373729                     UMG Recordings, Inc.
 4440   Jack Johnson                 Hope                          SR0000653690                     UMG Recordings, Inc.
 4441   Jack Johnson                 If I Could                    SR0000373729                     UMG Recordings, Inc.
 4442   Jack Johnson                 If I Had Eyes                 SR0000636840                     UMG Recordings, Inc.
 4443   Jack Johnson                 Losing Keys                   SR0000653690                     UMG Recordings, Inc.
 4444   Jack Johnson                 Monsoon                       SR0000653690                     UMG Recordings, Inc.
 4445   Jack Johnson                 Mudfootball                   SR0000699030                     UMG Recordings, Inc.
 4446   Jack Johnson                 Never Know                    SR0000373729                     UMG Recordings, Inc.
 4447   Jack Johnson                 No Other Way                  SR0000373729                     UMG Recordings, Inc.
 4448   Jack Johnson                 Same Girl                     SR0000653690                     UMG Recordings, Inc.
 4449   Jack Johnson                 Situations                    SR0000373729                     UMG Recordings, Inc.
 4450   Jack Johnson                 Sleep Through The Static      SR0000653690                     UMG Recordings, Inc.
 4451   Jack Johnson                 Staple It Together            SR0000373729                     UMG Recordings, Inc.
 4452   Jack Johnson                 They Do, They Don't           SR0000653690                     UMG Recordings, Inc.
 4453   Jack Johnson                 What You Thought You Need     SR0000653690                     UMG Recordings, Inc.
 4454   Jack Johnson                 While We Wait                 SR0000653690                     UMG Recordings, Inc.
 4455   Jadakiss                     Air It Out                    SR0000356267                     UMG Recordings, Inc.
 4456   Jadakiss                     Bring You Down                SR0000356267                     UMG Recordings, Inc.
 4457   Jadakiss                     Hot Sauce To Go               SR0000356267                     UMG Recordings, Inc.
 4458   Jadakiss                     I'm Goin Back                 SR0000356267                     UMG Recordings, Inc.
 4459   Jadakiss                     Real Hip Hop                  SR0000356267                     UMG Recordings, Inc.
 4460   Jadakiss                     Shine                         SR0000356267                     UMG Recordings, Inc.
 4461   Jadakiss                     Still Feel Me                 SR0000356267                     UMG Recordings, Inc.
 4462   Jadakiss                     Welcome To D-Block            SR0000356267                     UMG Recordings, Inc.
 4463   James Blake                  Give Me My Month              SR0000673339                     UMG Recordings, Inc.
 4464   James Blake                  I Mind                        SR0000673339                     UMG Recordings, Inc.
 4465   James Blake                  I Never Learnt To Share       SR0000673339                     UMG Recordings, Inc.
 4466   James Blake                  Limit To Your Love            SR0000673339                     UMG Recordings, Inc.
 4467   James Blake                  Lindisfarne II                SR0000673339                     UMG Recordings, Inc.
 4468   James Blake                  Measurements                  SR0000673339                     UMG Recordings, Inc.
 4469   James Blake                  To Care (Like You)            SR0000673339                     UMG Recordings, Inc.
 4470   James Blake                  Unluck                        SR0000673339                     UMG Recordings, Inc.
 4471   James Blake                  Why Don't You Call Me?        SR0000673339                     UMG Recordings, Inc.
 4472   James Morrison               Broken Strings                SR0000629431                     UMG Recordings, Inc.
 4473   JAY-Z                        03' Bonnie & Clyde            SR0000322448                     UMG Recordings, Inc.
 4474   JAY-Z                        Gotta Have It                 SR0000683714                     UMG Recordings, Inc.
 4475   JAY-Z                        Made In America               SR0000683714                     UMG Recordings, Inc.
 4476   JAY-Z                        Murder To Excellence          SR0000683714                     UMG Recordings, Inc.
 4477   JAY-Z                        No Church In The Wild         SR0000683714                     UMG Recordings, Inc.




                                                         Page 86
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 89 of 467 PageID# 29215
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                        Track              Copyright Registration Number             Plaintiff
 4478   JAY-Z                        Otis                            SR0000683714                     UMG Recordings, Inc.
 4479   JAY-Z                        Renegade (Explicit)             SR0000305948                     UMG Recordings, Inc.
 4480   JAY-Z                        That's My Bitch                 SR0000683714                     UMG Recordings, Inc.
 4481   JAY-Z                        Welcome To The Jungle           SR0000683714                     UMG Recordings, Inc.
 4482   JAY-Z                        Who Gon Stop Me                 SR0000683714                     UMG Recordings, Inc.
 4483   Jennifer Lopez               I'm Into You                    SR0000751797                     UMG Recordings, Inc.
 4484   Jeremih                      Down On Me                      SR0000664544                     UMG Recordings, Inc.
 4485   Jessie J                     Abracadabra                     SR0000674861                     UMG Recordings, Inc.
 4486   Jessie J                     Big White Room                  SR0000674861                     UMG Recordings, Inc.
 4487   Jessie J                     Casualty Of Love                SR0000674861                     UMG Recordings, Inc.
 4488   Jessie J                     Do It Like A Dude               SR0000674861                     UMG Recordings, Inc.
 4489   Jessie J                     I Need This                     SR0000674861                     UMG Recordings, Inc.
 4490   Jessie J                     L.O.V.E.                        SR0000674861                     UMG Recordings, Inc.
 4491   Jessie J                     LaserLight                      SR0000689415                     UMG Recordings, Inc.
 4492   Jessie J                     Mamma Knows Best                SR0000674861                     UMG Recordings, Inc.
 4493   Jessie J                     My Shadow                       SR0000689415                     UMG Recordings, Inc.
 4494   Jessie J                     Nobody's Perfect                SR0000674861                     UMG Recordings, Inc.
 4495   Jessie J                     Price Tag                       SR0000674861                     UMG Recordings, Inc.
 4496   Jessie J                     Rainbow                         SR0000674861                     UMG Recordings, Inc.
 4497   Jessie J                     Stand Up                        SR0000674861                     UMG Recordings, Inc.
 4498   Jessie J                     Who You Are                     SR0000674861                     UMG Recordings, Inc.
 4499   Jessie J                     Who's Laughing Now              SR0000674861                     UMG Recordings, Inc.
 4500   Jimmy Eat World              Drugs Or Me                     SR0000366508                     UMG Recordings, Inc.
 4501   Jimmy Eat World              Futures                         SR0000366508                     UMG Recordings, Inc.
 4502   Jimmy Eat World              Just Tonight                    SR0000366508                     UMG Recordings, Inc.
 4503   Jimmy Eat World              Kill                            SR0000366508                     UMG Recordings, Inc.
 4504   Jimmy Eat World              Night Drive                     SR0000366508                     UMG Recordings, Inc.
 4505   Jimmy Eat World              Nothing Wrong                   SR0000366508                     UMG Recordings, Inc.
 4506   Jimmy Eat World              Polaris                         SR0000366508                     UMG Recordings, Inc.
 4507   Jimmy Eat World              The World You Love              SR0000366508                     UMG Recordings, Inc.
 4508   Josh Turner                  All Over Me                     SR0000645586                     UMG Recordings, Inc.
 4509   Josh Turner                  Angels Fall Sometimes           SR0000386947                     UMG Recordings, Inc.
 4510   Josh Turner                  Another Try                     SR0000615283                     UMG Recordings, Inc.
 4511   Josh Turner                  As Fast As I Could              SR0000645586                     UMG Recordings, Inc.
 4512   Josh Turner                  Baby, I Go Crazy                SR0000621056                     UMG Recordings, Inc.
 4513   Josh Turner                  Baby's Gone Home To Mama        SR0000386947                     UMG Recordings, Inc.
 4514   Josh Turner                  Backwoods Boy                   SR0000344336                     UMG Recordings, Inc.
 4515   Josh Turner                  Everything Is Fine              SR0000621055                     UMG Recordings, Inc.
 4516   Josh Turner                  Eye Candy                       SR0000645586                     UMG Recordings, Inc.
 4517   Josh Turner                  Firecracker                     SR0000621055                     UMG Recordings, Inc.
 4518   Josh Turner                  Friday Paycheck                 SR0000645586                     UMG Recordings, Inc.
 4519   Josh Turner                  Good Woman Bad                  SR0000344336                     UMG Recordings, Inc.
 4520   Josh Turner                  Gravity                         SR0000381628                     UMG Recordings, Inc.
 4521   Josh Turner                  Haywire                         SR0000645586                     UMG Recordings, Inc.
 4522   Josh Turner                  I Had One One Time              SR0000344336                     UMG Recordings, Inc.
 4523   Josh Turner                  I Wouldn't Be A Man             SR0000645586                     UMG Recordings, Inc.
 4524   Josh Turner                  I'll Be There                   SR0000645586                     UMG Recordings, Inc.
 4525   Josh Turner                  In My Dreams                    SR0000344336                     UMG Recordings, Inc.
 4526   Josh Turner                  Jacksonville                    SR0000344336                     UMG Recordings, Inc.
 4527   Josh Turner                  Let's Find A Church             SR0000645586                     UMG Recordings, Inc.
 4528   Josh Turner                  Long Black Train                SR0000344336                     UMG Recordings, Inc.
                                     Lord Have Mercy On A Country
 4529   Josh Turner                  Boy                             SR0000386947                     UMG Recordings, Inc.
 4530   Josh Turner                  Loretta Lynn's Lincoln          SR0000386947                     UMG Recordings, Inc.
 4531   Josh Turner                  Lovin' You On My Mind           SR0000645586                     UMG Recordings, Inc.
 4532   Josh Turner                  Me And God                      SR0000386947                     UMG Recordings, Inc.




                                                           Page 87
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 90 of 467 PageID# 29216
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                        Artist                        Track                Copyright Registration Number             Plaintiff
 4533   Josh Turner                     No Rush                           SR0000386947                     UMG Recordings, Inc.
 4534   Josh Turner                     Nowhere Fast                      SR0000621055                     UMG Recordings, Inc.
 4535   Josh Turner                     One Woman Man                     SR0000621055                     UMG Recordings, Inc.
 4536   Josh Turner                     She'll Go On You                  SR0000344336                     UMG Recordings, Inc.
 4537   Josh Turner                     So Not My Baby                    SR0000621055                     UMG Recordings, Inc.
 4538   Josh Turner                     Soulmate                          SR0000621055                     UMG Recordings, Inc.
 4539   Josh Turner                     South Carolina Low Country        SR0000621055                     UMG Recordings, Inc.
 4540   Josh Turner                     The Answer                        SR0000645586                     UMG Recordings, Inc.
                                        The Difference Between A
 4541   Josh Turner                     Woman And A Man                   SR0000344336                     UMG Recordings, Inc.
 4542   Josh Turner                     The Longer The Waiting            SR0000621055                     UMG Recordings, Inc.
 4543   Josh Turner                     The Way He Was Raised             SR0000621055                     UMG Recordings, Inc.
 4544   Josh Turner                     This Kind Of Love                 SR0000645586                     UMG Recordings, Inc.
 4545   Josh Turner                     Trailerhood                       SR0000621055                     UMG Recordings, Inc.
 4546   Josh Turner                     Unburn All Our Bridges            SR0000344336                     UMG Recordings, Inc.
 4547   Josh Turner                     Way Down South                    SR0000386947                     UMG Recordings, Inc.
 4548   Josh Turner                     What It Ain't                     SR0000344336                     UMG Recordings, Inc.
 4549   Josh Turner                     White Noise                       SR0000386947                     UMG Recordings, Inc.
 4550   Josh Turner                     Why Don't We Just Dance           SR0000635058                     UMG Recordings, Inc.
 4551   Josh Turner                     Would You Go With Me              SR0000615305                     UMG Recordings, Inc.
                                        You Don't Mess Around With
 4552   Josh Turner                     Jim                               SR0000344336                     UMG Recordings, Inc.
 4553   Josh Turner                     Your Man                          SR0000386947                     UMG Recordings, Inc.
 4554   Josh Turner                     Your Smile                        SR0000645586                     UMG Recordings, Inc.
 4555   Justin Bieber                   All Around The World              SR0000710074                     UMG Recordings, Inc.
                                        All I Want For Christmas Is You
                                        (SuperFestive!) Duet with
 4556   Justin Bieber                   Mariah Carey                      SR0000704701                     UMG Recordings, Inc.
 4557   Justin Bieber                   All I Want Is You                 SR0000704701                     UMG Recordings, Inc.
 4558   Justin Bieber                   As Long As You Love Me            SR0000710074                     UMG Recordings, Inc.
 4559   Justin Bieber                   Be Alright                        SR0000710074                     UMG Recordings, Inc.
 4560   Justin Bieber                   Beauty And A Beat                 SR0000710074                     UMG Recordings, Inc.
 4561   Justin Bieber                   Believe                           SR0000704844                     UMG Recordings, Inc.
 4562   Justin Bieber                   Boyfriend (Album Version)         SR0000710074                     UMG Recordings, Inc.
 4563   Justin Bieber                   Catching Feelings                 SR0000710074                     UMG Recordings, Inc.
 4564   Justin Bieber                   Christmas Eve                     SR0000704701                     UMG Recordings, Inc.
 4565   Justin Bieber                   Christmas Love                    SR0000704701                     UMG Recordings, Inc.
                                        Common Denominator (Bonus
 4566   Justin Bieber                   Track)                            SR0000634194                     UMG Recordings, Inc.
 4567   Justin Bieber                   Die In Your Arms                  SR0000705165                     UMG Recordings, Inc.
 4568   Justin Bieber                   Drummer Boy                       SR0000704701                     UMG Recordings, Inc.
 4569   Justin Bieber                   Fa La La                          SR0000704701                     UMG Recordings, Inc.
 4570   Justin Bieber                   Fall                              SR0000710074                     UMG Recordings, Inc.
 4571   Justin Bieber                   Home This Christmas               SR0000704701                     UMG Recordings, Inc.
 4572   Justin Bieber                   Maria                             SR0000710074                     UMG Recordings, Inc.
 4573   Justin Bieber                   Mistletoe                         SR0000704701                     UMG Recordings, Inc.
 4574   Justin Bieber                   Never Say Never                   SR0000659942                     UMG Recordings, Inc.
 4575   Justin Bieber                   One Love                          SR0000710074                     UMG Recordings, Inc.
                                        Only Thing I Ever Get For
 4576   Justin Bieber                   Christmas                         SR0000704701                     UMG Recordings, Inc.
 4577   Justin Bieber                   Out Of Town Girl                  SR0000710074                     UMG Recordings, Inc.
 4578   Justin Bieber                   Right Here                        SR0000710074                     UMG Recordings, Inc.
 4579   Justin Bieber                   Santa Claus Is Coming To Town     SR0000704701                     UMG Recordings, Inc.
 4580   Justin Bieber                   She Don't Like The Lights         SR0000710074                     UMG Recordings, Inc.
 4581   Justin Bieber                   Silent Night                      SR0000704701                     UMG Recordings, Inc.
 4582   Justin Bieber                   Someday At Christmas              SR0000704701                     UMG Recordings, Inc.




                                                               Page 88
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 91 of 467 PageID# 29217
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                        Artist                         Track             Copyright Registration Number           Plaintiff
 4583   Justin Bieber                   Take You                        SR0000710074                   UMG Recordings, Inc.
                                        The Christmas Song (Chestnuts
 4584   Justin Bieber                   Roasting On An Open Fire)       SR0000704701                  UMG Recordings, Inc.
 4585   Justin Bieber                   Thought Of You                  SR0000710074                  UMG Recordings, Inc.
 4586   Kanye West                      All Falls Down                  SR0000347391                  UMG Recordings, Inc.
 4587   Kanye West                      All Of The Lights               SR0000683430                  UMG Recordings, Inc.
 4588   Kanye West                      All Of The Lights (Interlude)   SR0000683430                  UMG Recordings, Inc.
 4589   Kanye West                      Amazing                         SR0000620203                  UMG Recordings, Inc.
 4590   Kanye West                      Bad News                        SR0000620203                  UMG Recordings, Inc.
 4591   Kanye West                      Barry Bonds                     SR0000615020                  UMG Recordings, Inc.
 4592   Kanye West                      Big Brother                     SR0000615020                  UMG Recordings, Inc.
 4593   Kanye West                      Bittersweet Poetry              SR0000615020                  UMG Recordings, Inc.
 4594   Kanye West                      Black Skinhead                  SR0000724178                  UMG Recordings, Inc.
 4595   Kanye West                      Blame Game                      SR0000683430                  UMG Recordings, Inc.
 4596   Kanye West                      Blood On The Leaves             SR0000724178                  UMG Recordings, Inc.
 4597   Kanye West                      Bound 2                         SR0000724178                  UMG Recordings, Inc.
 4598   Kanye West                      Breathe In Breathe Out          SR0000347391                  UMG Recordings, Inc.
 4599   Kanye West                      Can't Tell Me Nothing           SR0000615020                  UMG Recordings, Inc.
 4600   Kanye West                      Champion                        SR0000615020                  UMG Recordings, Inc.
 4601   Kanye West                      Clique                          SR0000763373                  UMG Recordings, Inc.
 4602   Kanye West                      Clique (Explicit)               SR0000763373                  UMG Recordings, Inc.
 4603   Kanye West                      Cold                            SR0000699415                  UMG Recordings, Inc.
 4604   Kanye West                      Coldest Winter                  SR0000620203                  UMG Recordings, Inc.
 4605   Kanye West                      Devil In A New Dress            SR0000683430                  UMG Recordings, Inc.
 4606   Kanye West                      Diamonds From Sierra Leone      SR0000372867                  UMG Recordings, Inc.
 4607   Kanye West                      Don't Like.1                    SR0000683430                  UMG Recordings, Inc.
 4608   Kanye West                      Drive Slow (Explicit)           SR0000372867                  UMG Recordings, Inc.
 4609   Kanye West                      Drunk And Hot Girls             SR0000615020                  UMG Recordings, Inc.
 4610   Kanye West                      Everything I Am                 SR0000615020                  UMG Recordings, Inc.
 4611   Kanye West                      Flashing Lights                 SR0000615020                  UMG Recordings, Inc.
 4612   Kanye West                      Get Em High                     SR0000347391                  UMG Recordings, Inc.
 4613   Kanye West                      Gold Digger                     SR0000372867                  UMG Recordings, Inc.
 4614   Kanye West                      Good Life                       SR0000615020                  UMG Recordings, Inc.
 4615   Kanye West                      Good Morning                    SR0000615020                  UMG Recordings, Inc.
 4616   Kanye West                      Gorgeous                        SR0000683430                  UMG Recordings, Inc.
 4617   Kanye West                      Graduation Day                  SR0000347391                  UMG Recordings, Inc.
 4618   Kanye West                      Guilt Trip                      SR0000724178                  UMG Recordings, Inc.
 4619   Kanye West                      Heard 'Em Say                   SR0000372867                  UMG Recordings, Inc.
 4620   Kanye West                      Heartless                       SR0000620203                  UMG Recordings, Inc.
 4621   Kanye West                      Hell Of A Life                  SR0000683430                  UMG Recordings, Inc.
 4622   Kanye West                      Hold My Liquor                  SR0000724178                  UMG Recordings, Inc.
 4623   Kanye West                      Homecoming                      SR0000615020                  UMG Recordings, Inc.
 4624   Kanye West                      I Am A God                      SR0000724178                  UMG Recordings, Inc.
 4625   Kanye West                      I Wonder                        SR0000615020                  UMG Recordings, Inc.
 4626   Kanye West                      I'll Fly Away                   SR0000347391                  UMG Recordings, Inc.
 4627   Kanye West                      I'm In It                       SR0000724178                  UMG Recordings, Inc.
 4628   Kanye West                      Jesus Walks                     SR0000347391                  UMG Recordings, Inc.
 4629   Kanye West                      Last Call                       SR0000347391                  UMG Recordings, Inc.
 4630   Kanye West                      Lil Jimmy Skit                  SR0000347391                  UMG Recordings, Inc.
 4631   Kanye West                      Lost In The World               SR0000683430                  UMG Recordings, Inc.
 4632   Kanye West                      Love Lockdown                   SR0000618708                  UMG Recordings, Inc.
 4633   Kanye West                      Mercy.1                         SR0000763373                  UMG Recordings, Inc.
 4634   Kanye West                      Monster                         SR0000683430                  UMG Recordings, Inc.
 4635   Kanye West                      Never Let Me Down               SR0000347391                  UMG Recordings, Inc.
 4636   Kanye West                      New God Flow.1                  SR0000683430                  UMG Recordings, Inc.
 4637   Kanye West                      New Slaves                      SR0000724178                  UMG Recordings, Inc.




                                                              Page 89
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 92 of 467 PageID# 29218
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track               Copyright Registration Number           Plaintiff
 4638   Kanye West                   On Sight                          SR0000724178                   UMG Recordings, Inc.
 4639   Kanye West                   Paranoid                          SR0000620203                   UMG Recordings, Inc.
                                     Pinocchio Story (Freestyle Live
 4640   Kanye West                   From Singapore)                   SR0000620203                  UMG Recordings, Inc.
 4641   Kanye West                   POWER                             SR0000683430                  UMG Recordings, Inc.
 4642   Kanye West                   RoboCop                           SR0000620203                  UMG Recordings, Inc.
 4643   Kanye West                   Runaway                           SR0000683430                  UMG Recordings, Inc.
 4644   Kanye West                   Say You Will                      SR0000620203                  UMG Recordings, Inc.
 4645   Kanye West                   School Spirit                     SR0000347391                  UMG Recordings, Inc.
 4646   Kanye West                   School Spirit Skit 1              SR0000347391                  UMG Recordings, Inc.
 4647   Kanye West                   See Me Now                        SR0000667365                  UMG Recordings, Inc.
 4648   Kanye West                   See You In My Nightmares          SR0000620203                  UMG Recordings, Inc.
 4649   Kanye West                   Send It Up                        SR0000724178                  UMG Recordings, Inc.
 4650   Kanye West                   Slow Jamz                         SR0000347391                  UMG Recordings, Inc.
 4651   Kanye West                   So Appalled                       SR0000683430                  UMG Recordings, Inc.
 4652   Kanye West                   Spaceship                         SR0000347391                  UMG Recordings, Inc.
 4653   Kanye West                   Street Lights                     SR0000620203                  UMG Recordings, Inc.
 4654   Kanye West                   Stronger                          SR0000615019                  UMG Recordings, Inc.
 4655   Kanye West                   The Glory                         SR0000615020                  UMG Recordings, Inc.
 4656   Kanye West                   The New Workout Plan              SR0000347391                  UMG Recordings, Inc.
 4657   Kanye West                   The One (Explicit)                SR0000763373                  UMG Recordings, Inc.
 4658   Kanye West                   Through The Wire                  SR0000347391                  UMG Recordings, Inc.
 4659   Kanye West                   To The World                      SR0000763373                  UMG Recordings, Inc.
 4660   Kanye West                   Touch The Sky                     SR0000372867                  UMG Recordings, Inc.
 4661   Kanye West                   Two Words                         SR0000347391                  UMG Recordings, Inc.
 4662   Kanye West                   We Don't Care                     SR0000347391                  UMG Recordings, Inc.
 4663   Kanye West                   Welcome To Heartbreak             SR0000620203                  UMG Recordings, Inc.
 4664   Kanye West                   Who Will Survive In America       SR0000683430                  UMG Recordings, Inc.
 4665   Kanye West                   Workout Plan                      SR0000347391                  UMG Recordings, Inc.
 4666   Kanye West                   Dark Fantasy                      SR0000683430                  UMG Recordings, Inc.
 4667   Keane                        Snowed Under                      SR0000637459                  UMG Recordings, Inc.
 4668   Keane                        Somewhere Only We Know            SR0000355429                  UMG Recordings, Inc.
 4669   Keane                        Walnut Tree                       SR0000737377                  UMG Recordings, Inc.
 4670   Kelly Rowland                Commander                         SR0000658307                  UMG Recordings, Inc.
 4671   Kelly Rowland                Each Other                        SR0000681564                  UMG Recordings, Inc.
 4672   Kelly Rowland                Heaven & Earth                    SR0000681564                  UMG Recordings, Inc.
 4673   Kelly Rowland                Motivation                        SR0000677261                  UMG Recordings, Inc.
 4674   Keri Hilson                  Alienated                         SR0000629123                  UMG Recordings, Inc.
 4675   Keri Hilson                  Change Me                         SR0000629123                  UMG Recordings, Inc.
 4676   Keri Hilson                  Energy                            SR0000612858                  UMG Recordings, Inc.
 4677   Keri Hilson                  Get Your Money Up                 SR0000629123                  UMG Recordings, Inc.
 4678   Keri Hilson                  How Does It Feel                  SR0000629123                  UMG Recordings, Inc.
 4679   Keri Hilson                  Intro                             SR0000629123                  UMG Recordings, Inc.
 4680   Keri Hilson                  Intuition                         SR0000629123                  UMG Recordings, Inc.
 4681   Keri Hilson                  Knock You Down                    SR0000629123                  UMG Recordings, Inc.
 4682   Keri Hilson                  Make Love                         SR0000629123                  UMG Recordings, Inc.
 4683   Keri Hilson                  Pretty Girl Rock                  SR0000668316                  UMG Recordings, Inc.
 4684   Keri Hilson                  Return The Favor                  SR0000619820                  UMG Recordings, Inc.
 4685   Keri Hilson                  Slow Dance                        SR0000629123                  UMG Recordings, Inc.
 4686   Keri Hilson                  Tell Him The Truth                SR0000629123                  UMG Recordings, Inc.
 4687   Keri Hilson                  Turnin Me On                      SR0000621818                  UMG Recordings, Inc.
 4688   Keri Hilson                  Where Did He Go                   SR0000629123                  UMG Recordings, Inc.
 4689   Keyshia Cole                 Didn't I Tell You                 SR0000615233                  UMG Recordings, Inc.
 4690   Keyshia Cole                 Enough Of No Love                 SR0000704034                  UMG Recordings, Inc.
 4691   Keyshia Cole                 Fallin' Out                       SR0000615233                  UMG Recordings, Inc.
 4692   Keyshia Cole                 Give Me More                      SR0000615233                  UMG Recordings, Inc.




                                                             Page 90
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 93 of 467 PageID# 29219
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                        Track                Copyright Registration Number             Plaintiff
 4693   Keyshia Cole                   Got To Get My Heart Back          SR0000615233                     UMG Recordings, Inc.
 4694   Keyshia Cole                   Heaven Sent                       SR0000615233                     UMG Recordings, Inc.
 4695   Keyshia Cole                   I Ain't Thru                      SR0000670139                     UMG Recordings, Inc.
 4696   Keyshia Cole                   I Remember                        SR0000615233                     UMG Recordings, Inc.
 4697   Keyshia Cole                   Just Like You                     SR0000615233                     UMG Recordings, Inc.
 4698   Keyshia Cole                   Losing You                        SR0000615233                     UMG Recordings, Inc.
 4699   Keyshia Cole                   Same Thing                        SR0000615233                     UMG Recordings, Inc.
 4700   Keyshia Cole                   Shoulda Let You Go                SR0000615233                     UMG Recordings, Inc.
 4701   Keyshia Cole                   Was It Worth It?                  SR0000615233                     UMG Recordings, Inc.
 4702   Keyshia Cole                   Work It Out                       SR0000615233                     UMG Recordings, Inc.
 4703   Kid Cudi                       Alive (nightmare)                 SR0000637865                     UMG Recordings, Inc.
 4704   Kid Cudi                       All Along                         SR0000696989                     UMG Recordings, Inc.
 4705   Kid Cudi                       Ashin' Kusher                     SR0000696989                     UMG Recordings, Inc.
 4706   Kid Cudi                       Creepers (Explicit)               SR0000763373                     UMG Recordings, Inc.
 4707   Kid Cudi                       Cudi Zone                         SR0000637865                     UMG Recordings, Inc.
 4708   Kid Cudi                       Day 'N' Nite                      SR0000641952                     UMG Recordings, Inc.
 4709   Kid Cudi                       Day 'N' Nite (nightmare)          SR0000637865                     UMG Recordings, Inc.
 4710   Kid Cudi                       Don't Play This Song              SR0000696989                     UMG Recordings, Inc.
                                       Enter Galactic (Love Connection
 4711   Kid Cudi                       Part I)                           SR0000637865                     UMG Recordings, Inc.
 4712   Kid Cudi                       GHOST!                            SR0000696989                     UMG Recordings, Inc.
                                       Heart Of A Lion (Kid Cudi Theme
 4713   Kid Cudi                       Music)                            SR0000637865                     UMG Recordings, Inc.
 4714   Kid Cudi                       Hyyerr                            SR0000637865                     UMG Recordings, Inc.

 4715   Kid Cudi                       In My Dreams (Cudder Anthem)      SR0000637865                     UMG Recordings, Inc.
 4716   Kid Cudi                       Make Her Say                      SR0000641951                     UMG Recordings, Inc.
 4717   Kid Cudi                       MANIAC                            SR0000696989                     UMG Recordings, Inc.
 4718   Kid Cudi                       Marijuana                         SR0000696989                     UMG Recordings, Inc.
 4719   Kid Cudi                       Mojo So Dope                      SR0000696989                     UMG Recordings, Inc.
 4720   Kid Cudi                       Mr. Rager                         SR0000695775                     UMG Recordings, Inc.
 4721   Kid Cudi                       My World                          SR0000637865                     UMG Recordings, Inc.
 4722   Kid Cudi                       Pursuit Of Happiness              SR0000637865                     UMG Recordings, Inc.
 4723   Kid Cudi                       REVOFEV                           SR0000696989                     UMG Recordings, Inc.
 4724   Kid Cudi                       Scott Mescudi Vs. The World       SR0000696989                     UMG Recordings, Inc.
 4725   Kid Cudi                       Simple As...                      SR0000637865                     UMG Recordings, Inc.
 4726   Kid Cudi                       Sky Might Fall                    SR0000637865                     UMG Recordings, Inc.
 4727   Kid Cudi                       Solo Dolo (nightmare)             SR0000637865                     UMG Recordings, Inc.
 4728   Kid Cudi                       Soundtrack 2 My Life              SR0000637865                     UMG Recordings, Inc.
 4729   Kid Cudi                       The End                           SR0000696989                     UMG Recordings, Inc.
 4730   Kid Cudi                       The Mood                          SR0000696989                     UMG Recordings, Inc.
 4731   Kid Cudi                       These Worries                     SR0000696989                     UMG Recordings, Inc.
 4732   Kid Cudi                       Trapped In My Mind                SR0000696989                     UMG Recordings, Inc.
 4733   Kid Cudi                       Up Up & Away                      SR0000637865                     UMG Recordings, Inc.
 4734   Kid Cudi                       We Aite (Wake Your Mind Up)       SR0000696989                     UMG Recordings, Inc.
 4735   Kid Cudi                       Wild'n Cuz I'm Young              SR0000696989                     UMG Recordings, Inc.
 4736   La Roux                        Bulletproof                       SR0000628226                     UMG Recordings, Inc.
 4737   Lady Antebellum                Bartender                         SR0000770305                     UMG Recordings, Inc.
 4738   Lady Gaga                      Alejandro                         SR0000642917                     UMG Recordings, Inc.
 4739   Lady Gaga                      Alejandro (Radio Edit)            SR0000642917                     UMG Recordings, Inc.
 4740   Lady Gaga                      Americano                         SR0000678406                     UMG Recordings, Inc.
 4741   Lady Gaga                      Applause                          SR0000729225                     UMG Recordings, Inc.
 4742   Lady Gaga                      ARTPOP                            SR0000737557                     UMG Recordings, Inc.
 4743   Lady Gaga                      Aura                              SR0000737557                     UMG Recordings, Inc.
 4744   Lady Gaga                      Bad Kids                          SR0000678406                     UMG Recordings, Inc.
 4745   Lady Gaga                      Bad Romance                       SR0000642919                     UMG Recordings, Inc.




                                                             Page 91
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 94 of 467 PageID# 29220
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                        Track                Copyright Registration Number             Plaintiff
 4746   Lady GaGa                   Beautiful, Dirty, Rich            SR0000617842                     UMG Recordings, Inc.
 4747   Lady Gaga                   Black Jesus (Amen Fashion)        SR0000678406                     UMG Recordings, Inc.
 4748   Lady Gaga                   Bloody Mary                       SR0000678406                     UMG Recordings, Inc.
 4749   Lady Gaga                   Born This Way                     SR0000678406                     UMG Recordings, Inc.
 4750   Lady GaGa                   Boys Boys Boys                    SR0000617841                     UMG Recordings, Inc.
 4751   Lady GaGa                   Brown Eyes                        SR0000617841                     UMG Recordings, Inc.
 4752   Lady Gaga                   Christmas Tree                    SR0000621816                     UMG Recordings, Inc.
 4753   Lady Gaga                   Dance In The Dark                 SR0000642917                     UMG Recordings, Inc.
 4754   Lady GaGa                   Disco Heaven                      SR0000642917                     UMG Recordings, Inc.
 4755   Lady Gaga                   Do What U Want                    SR0000737557                     UMG Recordings, Inc.
 4756   Lady Gaga                   Donatella                         SR0000737557                     UMG Recordings, Inc.
 4757   Lady Gaga                   Dope                              SR0000737557                     UMG Recordings, Inc.
 4758   Lady Gaga                   Eh, Eh (Nothing Else I Can Say)   SR0000617841                     UMG Recordings, Inc.
 4759   Lady Gaga                   Electric Chapel                   SR0000678406                     UMG Recordings, Inc.
 4760   Lady Gaga                   Fashion Of His Love               SR0000678406                     UMG Recordings, Inc.
 4761   Lady Gaga                   Fashion!                          SR0000737557                     UMG Recordings, Inc.
                                    Fasion Of His Love (Fernando
 4762   Lady Gaga                   Garibay Remix)                    SR0000678406                     UMG Recordings, Inc.
 4763   Lady Gaga                   G.U.Y.                            SR0000737557                     UMG Recordings, Inc.
 4764   Lady Gaga                   Government Hooker                 SR0000678406                     UMG Recordings, Inc.
 4765   Lady Gaga                   Gypsy                             SR0000737557                     UMG Recordings, Inc.
 4766   Lady Gaga                   Hair                              SR0000678406                     UMG Recordings, Inc.
 4767   Lady Gaga                   Heavy Metal Lover                 SR0000678406                     UMG Recordings, Inc.

 4768   Lady Gaga                   Highway Unicorn (Road To Love)    SR0000678406                     UMG Recordings, Inc.
 4769   Lady GaGa                   I Like It Rough                   SR0000617841                     UMG Recordings, Inc.
 4770   Lady Gaga                   Jewels N' Drugs                   SR0000737557                     UMG Recordings, Inc.
 4771   Lady Gaga                   Judas                             SR0000678406                     UMG Recordings, Inc.

 4772   Lady Gaga                   Judas (DJ White Shadow Remix)     SR0000678406                     UMG Recordings, Inc.
 4773   Lady GaGa                   Just Dance                        SR0000613221                     UMG Recordings, Inc.
 4774   Lady GaGa                   LoveGame                          SR0000617841                     UMG Recordings, Inc.
 4775   Lady Gaga                   MANiCURE                          SR0000737557                     UMG Recordings, Inc.
 4776   Lady Gaga                   Marry The Night                   SR0000678406                     UMG Recordings, Inc.
 4777   Lady Gaga                   Mary Jane Holland                 SR0000737557                     UMG Recordings, Inc.
 4778   Lady GaGa                   Money Honey                       SR0000617841                     UMG Recordings, Inc.
 4779   Lady Gaga                   Monster                           SR0000642917                     UMG Recordings, Inc.
 4780   Lady Gaga                   Paparazzi                         SR0000617841                     UMG Recordings, Inc.
 4781   Lady GaGa                   Paper Gangsta                     SR0000617841                     UMG Recordings, Inc.
 4782   Lady GaGa                   Poker Face                        SR0000617843                     UMG Recordings, Inc.
 4783   Lady Gaga                   Retro, Dance, Freak               SR0000642917                     UMG Recordings, Inc.
 4784   Lady Gaga                   Scheiße                           SR0000678406                     UMG Recordings, Inc.
                                    Scheiße (DJ White Shadow
 4785   Lady Gaga                   Remix)                            SR0000678406                     UMG Recordings, Inc.
 4786   Lady Gaga                   Sexxx Dreams                      SR0000737557                     UMG Recordings, Inc.
 4787   Lady Gaga                   So Happy I Could Die              SR0000642917                     UMG Recordings, Inc.
 4788   Lady Gaga                   Speechless                        SR0000642917                     UMG Recordings, Inc.
 4789   Lady GaGa                   Starstruck                        SR0000617841                     UMG Recordings, Inc.
 4790   Lady GaGa                   Summerboy                         SR0000617841                     UMG Recordings, Inc.
 4791   Lady Gaga                   Swine                             SR0000737557                     UMG Recordings, Inc.
 4792   Lady Gaga                   Teeth                             SR0000642917                     UMG Recordings, Inc.
 4793   Lady Gaga                   Telephone                         SR0000642917                     UMG Recordings, Inc.
 4794   Lady Gaga                   The Edge Of Glory                 SR0000678409                     UMG Recordings, Inc.
 4795   Lady GaGa                   The Fame                          SR0000617841                     UMG Recordings, Inc.
 4796   Lady Gaga                   The Queen                         SR0000678406                     UMG Recordings, Inc.
 4797   Lady Gaga                   Venus                             SR0000737557                     UMG Recordings, Inc.




                                                            Page 92
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 95 of 467 PageID# 29221
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track             Copyright Registration Number             Plaintiff
 4798   Lady Gaga                    You & I                         SR0000678406                     UMG Recordings, Inc.
 4799   Lady Gaga                    You And I                       SR0000678406                     UMG Recordings, Inc.
 4800   Lana Del Rey                 American                        SR0000712342                     UMG Recordings, Inc.
 4801   Lana Del Rey                 Bel Air                         SR0000712342                     UMG Recordings, Inc.
 4802   Lana Del Rey                 Blue Jeans                      SR0000412524                     UMG Recordings, Inc.
 4803   Lana Del Rey                 Blue Velvet                     SR0000712342                     UMG Recordings, Inc.
 4804   Lana Del Rey                 Body Electric                   SR0000712342                     UMG Recordings, Inc.
 4805   Lana Del Rey                 Born To Die                     SR0000692991                     UMG Recordings, Inc.
 4806   Lana Del Rey                 Burning Desire                  SR0000711860;SR0000412526        UMG Recordings, Inc.
 4807   Lana Del Rey                 Carmen                          SR0000692991                     UMG Recordings, Inc.
 4808   Lana Del Rey                 Cola                            SR0000712342                     UMG Recordings, Inc.
 4809   Lana Del Rey                 Dark Paradise                   SR0000712345                     UMG Recordings, Inc.
 4810   Lana Del Rey                 Diet Mountain Dew               SR0000729848                     UMG Recordings, Inc.
 4811   Lana Del Rey                 Gods & Monsters                 SR0000712342                     UMG Recordings, Inc.
 4812   Lana Del Rey                 Lolita                          SR0000692991                     UMG Recordings, Inc.
 4813   Lana Del Rey                 Lucky Ones                      SR0000692991                     UMG Recordings, Inc.
 4814   Lana Del Rey                 Million Dollar Man              SR0000692991                     UMG Recordings, Inc.
 4815   Lana Del Rey                 National Anthem                 SR0000692991                     UMG Recordings, Inc.
 4816   Lana Del Rey                 Off To The Races                SR0000412524                     UMG Recordings, Inc.
 4817   Lana Del Rey                 Ride                            SR0000712346;SR0000412527        UMG Recordings, Inc.
 4818   Lana Del Rey                 Summertime Sadness              SR0000729848                     UMG Recordings, Inc.
 4819   Lana Del Rey                 This Is What Makes Us Girls     SR0000692991                     UMG Recordings, Inc.
 4820   Lana Del Rey                 Video Games                     SR0000693409                     UMG Recordings, Inc.
 4821   Lana Del Rey                 Without You                     SR0000711860                     UMG Recordings, Inc.
 4822   Lana Del Rey                 Yayo                            SR0000712342                     UMG Recordings, Inc.
 4823   Ledisi                       BGTY                            SR0000611046                     UMG Recordings, Inc.
 4824   Ledisi                       Bravo                           SR0000611046                     UMG Recordings, Inc.
 4825   Ledisi                       Coffee                          SR0000611046                     UMG Recordings, Inc.
 4826   Ledisi                       Hate Me                         SR0000611046                     UMG Recordings, Inc.
 4827   Ledisi                       I Gotta Get To You              SR0000611046                     UMG Recordings, Inc.
 4828   Ledisi                       I Miss You Now                  SR0000611046                     UMG Recordings, Inc.
 4829   Ledisi                       Pieces Of Me                    SR0000611046                     UMG Recordings, Inc.
 4830   Ledisi                       Raise Up                        SR0000678487                     UMG Recordings, Inc.
 4831   Ledisi                       Shine                           SR0000678487                     UMG Recordings, Inc.
 4832   Ledisi                       Shut Up                         SR0000611046                     UMG Recordings, Inc.
 4833   Ledisi                       So Into You                     SR0000611046                     UMG Recordings, Inc.
 4834   Ledisi                       Stay Together                   SR0000678487                     UMG Recordings, Inc.
 4835   Lee Ann Womack               After I Fall                    SR0000281198                     UMG Recordings, Inc.
 4836   Lee Ann Womack               Ashes By Now                    SR0000281198                     UMG Recordings, Inc.
 4837   Lee Ann Womack               Does My Ring Burn Your Finger   SR0000281198                     UMG Recordings, Inc.
                                     I Feel Like I'm Forgetting
 4838   Lee Ann Womack               Something                       SR0000281198                     UMG Recordings, Inc.
 4839   Lee Ann Womack               I Hope You Dance                SR0000281261                     UMG Recordings, Inc.
 4840   Lee Ann Womack               I Know Why The River Runs       SR0000281261                     UMG Recordings, Inc.
 4841   Lee Ann Womack               Lonely Too                      SR0000281198                     UMG Recordings, Inc.
 4842   Lee Ann Womack               Lord I Hope This Day Is Good    SR0000281198                     UMG Recordings, Inc.
 4843   Lee Ann Womack               Stronger Than I Am              SR0000281198                     UMG Recordings, Inc.
 4844   Lee Ann Womack               The Healing Kind                SR0000281261                     UMG Recordings, Inc.
 4845   Lee Ann Womack               Thinkin' With My Heart Again    SR0000281198                     UMG Recordings, Inc.
 4846   Lee Ann Womack               Why They Call It Falling        SR0000281198                     UMG Recordings, Inc.
 4847   Lifehouse                    All In All                      SR0000370643                     UMG Recordings, Inc.
 4848   Lifehouse                    Am I Ever Gonna Find Out        SR0000321812                     UMG Recordings, Inc.
 4849   Lifehouse                    Anchor                          SR0000321812                     UMG Recordings, Inc.
 4850   Lifehouse                    Better Luck Next Time           SR0000370643                     UMG Recordings, Inc.
 4851   Lifehouse                    Breathing                       SR0000289389                     UMG Recordings, Inc.
 4852   Lifehouse                    Bridges                         SR0000409087                     UMG Recordings, Inc.




                                                           Page 93
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 96 of 467 PageID# 29222
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                         Track            Copyright Registration Number             Plaintiff
 4853   Lifehouse                     Broken                         SR0000409087                     UMG Recordings, Inc.
 4854   Lifehouse                     Chapter One                    SR0000370643                     UMG Recordings, Inc.
 4855   Lifehouse                     Cling And Clatter              SR0000289389                     UMG Recordings, Inc.
 4856   Lifehouse                     Come Back Down                 SR0000370643                     UMG Recordings, Inc.
 4857   Lifehouse                     Days Go By                     SR0000615314                     UMG Recordings, Inc.
 4858   Lifehouse                     Easier To Be                   SR0000409087                     UMG Recordings, Inc.
 4859   Lifehouse                     Empty Space                    SR0000321812                     UMG Recordings, Inc.
 4860   Lifehouse                     Everything                     SR0000321812                     UMG Recordings, Inc.
 4861   Lifehouse                     From Where You Are             SR0000615314                     UMG Recordings, Inc.
 4862   Lifehouse                     How Long                       SR0000321812                     UMG Recordings, Inc.
 4863   Lifehouse                     Into The Sun                   SR0000370643                     UMG Recordings, Inc.
 4864   Lifehouse                     Just Another Name              SR0000321812                     UMG Recordings, Inc.
 4865   Lifehouse                     Learn You Inside Out           SR0000409087                     UMG Recordings, Inc.
 4866   Lifehouse                     Make Me Over                   SR0000409087                     UMG Recordings, Inc.
 4867   Lifehouse                     Mesmerized                     SR0000409087                     UMG Recordings, Inc.
 4868   Lifehouse                     My Precious                    SR0000321812                     UMG Recordings, Inc.
 4869   Lifehouse                     Only One                       SR0000289389                     UMG Recordings, Inc.
 4870   Lifehouse                     Out Of Breath                  SR0000321812                     UMG Recordings, Inc.
 4871   Lifehouse                     Quasimodo                      SR0000289389                     UMG Recordings, Inc.
 4872   Lifehouse                     Sick Cycle Carousel            SR0000289389                     UMG Recordings, Inc.
 4873   Lifehouse                     Simon                          SR0000289389                     UMG Recordings, Inc.
 4874   Lifehouse                     Sky Is Falling                 SR0000321812                     UMG Recordings, Inc.
 4875   Lifehouse                     Someone Else's Song            SR0000289389                     UMG Recordings, Inc.
 4876   Lifehouse                     Somewhere In Between           SR0000289389                     UMG Recordings, Inc.
 4877   Lifehouse                     Spin                           SR0000321812                     UMG Recordings, Inc.
 4878   Lifehouse                     Stanley Climbfall              SR0000321812                     UMG Recordings, Inc.
 4879   Lifehouse                     Storm                          SR0000409087                     UMG Recordings, Inc.
 4880   Lifehouse                     Take Me Away                   SR0000321812                     UMG Recordings, Inc.
 4881   Lifehouse                     The Beginning                  SR0000321812                     UMG Recordings, Inc.
 4882   Lifehouse                     The End Has Only Begun         SR0000370643                     UMG Recordings, Inc.
 4883   Lifehouse                     The Joke                       SR0000409087                     UMG Recordings, Inc.
 4884   Lifehouse                     Trying                         SR0000289389                     UMG Recordings, Inc.
 4885   Lifehouse                     Undone                         SR0000370643                     UMG Recordings, Inc.
 4886   Lifehouse                     Unknown                        SR0000289389                     UMG Recordings, Inc.
 4887   Lifehouse                     Walking Away                   SR0000370643                     UMG Recordings, Inc.
 4888   Lifehouse                     Wash                           SR0000321812                     UMG Recordings, Inc.
 4889   Lifehouse                     We'll Never Know               SR0000370643                     UMG Recordings, Inc.
 4890   Lifehouse                     Whatever It Takes              SR0000409087                     UMG Recordings, Inc.
 4891   Lifehouse                     Who We Are                     SR0000409087                     UMG Recordings, Inc.
 4892   Lifehouse                     You And Me                     SR0000370643                     UMG Recordings, Inc.
 4893   Little Big Town               Pontoon                        SR0000709014                     UMG Recordings, Inc.
 4894   Lloyd                         Certified                      SR0000391940                     UMG Recordings, Inc.
 4895   Lloyd                         Get It Shawty                  SR0000391940                     UMG Recordings, Inc.
 4896   Lloyd                         Hazel                          SR0000391940                     UMG Recordings, Inc.
 4897   Lloyd                         I Don't Mind                   SR0000391940                     UMG Recordings, Inc.
 4898   Lloyd                         I Want You (Remix)             SR0000391940                     UMG Recordings, Inc.
 4899   Lloyd                         Incredible                     SR0000391940                     UMG Recordings, Inc.
 4900   Lloyd                         Killing Me                     SR0000391940                     UMG Recordings, Inc.
 4901   Lloyd                         Lloyd (Intro)                  SR0000391940                     UMG Recordings, Inc.
 4902   Lloyd                         One For Me                     SR0000391940                     UMG Recordings, Inc.
 4903   Lloyd                         Player's Prayer                SR0000391940                     UMG Recordings, Inc.
 4904   Lloyd                         StreetLove                     SR0000391940                     UMG Recordings, Inc.
 4905   Lloyd                         Take You Home                  SR0000391940                     UMG Recordings, Inc.
 4906   Lloyd                         Valentine                      SR0000391940                     UMG Recordings, Inc.
 4907   Lloyd                         What You Wanna Do              SR0000391940                     UMG Recordings, Inc.
 4908   Lloyd                         You (Edited)                   SR0000391940                     UMG Recordings, Inc.




                                                           Page 94
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 97 of 467 PageID# 29223
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track              Copyright Registration Number             Plaintiff
 4909   LMFAO                        All Night Long                   SR0000678646                     UMG Recordings, Inc.
 4910   LMFAO                        Bounce                           SR0000641967                     UMG Recordings, Inc.
 4911   LMFAO                        Champagne Showers                SR0000678646                     UMG Recordings, Inc.
 4912   LMFAO                        Get Crazy                        SR0000641967                     UMG Recordings, Inc.
 4913   LMFAO                        Hot Dog                          SR0000678646                     UMG Recordings, Inc.
 4914   LMFAO                        I Don't Wanna Be                 SR0000641967                     UMG Recordings, Inc.
 4915   LMFAO                        I Shake, I Move                  SR0000641967                     UMG Recordings, Inc.
 4916   LMFAO                        I Shake, I Move (Explicit)       SR0000641967                     UMG Recordings, Inc.
 4917   LMFAO                        I'm In Miami Bitch               SR0000621810                     UMG Recordings, Inc.
 4918   LMFAO                        I'm In Miami Bitch (Explicit)    SR0000621810                     UMG Recordings, Inc.
 4919   LMFAO                        La La La                         SR0000641967                     UMG Recordings, Inc.
 4920   LMFAO                        Leaving U 4 The Groove           SR0000641967                     UMG Recordings, Inc.
 4921   LMFAO                        Lil' Hipster Girl                SR0000641967                     UMG Recordings, Inc.
 4922   LMFAO                        One Day                          SR0000678646                     UMG Recordings, Inc.
                                     Party Rock Anthem (Benny
 4923   LMFAO                        Benassi Radio Remix Edit)        SR0000671268                     UMG Recordings, Inc.
 4924   LMFAO                        Put That A$$ To Work             SR0000678646                     UMG Recordings, Inc.
 4925   LMFAO                        Reminds Me Of You                SR0000678646                     UMG Recordings, Inc.
 4926   LMFAO                        Reminds Me Of You (Explicit)     SR0000678646                     UMG Recordings, Inc.
 4927   LMFAO                        Rock The BeaT                    SR0000641967                     UMG Recordings, Inc.
 4928   LMFAO                        Rock The Beat II                 SR0000678646                     UMG Recordings, Inc.
 4929   LMFAO                        Scream My Name                   SR0000641967                     UMG Recordings, Inc.
 4930   LMFAO                        Sexy And I Know It               SR0000678646                     UMG Recordings, Inc.
 4931   LMFAO                        Shots                            SR0000641967                     UMG Recordings, Inc.
 4932   LMFAO                        Sorry For Party Rocking          SR0000678646                     UMG Recordings, Inc.
 4933   LMFAO                        Take It To The Hole              SR0000678646                     UMG Recordings, Inc.
 4934   LMFAO                        Take It To The Hole (Explicit)   SR0000678646                     UMG Recordings, Inc.
 4935   LMFAO                        We Came Here To Party            SR0000678646                     UMG Recordings, Inc.
                                     We Came Here To Party
 4936   LMFAO                        (Explicit)                       SR0000678646                     UMG Recordings, Inc.
 4937   LMFAO                        What Happens At The Party        SR0000641967                     UMG Recordings, Inc.
 4938   LMFAO                        With You                         SR0000678646                     UMG Recordings, Inc.
 4939   LMFAO                        Yes                              SR0000641967                     UMG Recordings, Inc.
 4940   Lorde                        400 Lux                          SR0000732619                     UMG Recordings, Inc.
 4941   Lorde                        Biting Down                      SR0000724529                     UMG Recordings, Inc.
 4942   Lorde                        Bravado                          SR0000724529                     UMG Recordings, Inc.
 4943   Lorde                        Glory And Gore                   SR0000732619                     UMG Recordings, Inc.
 4944   Lorde                        Million Dollar Bills             SR0000724529                     UMG Recordings, Inc.
 4945   Lorde                        No Better                        SR0000736121                     UMG Recordings, Inc.
 4946   Lorde                        Ribs                             SR0000732619                     UMG Recordings, Inc.
 4947   Lorde                        Royals                           SR0000724529                     UMG Recordings, Inc.
 4948   Lorde                        Still Sane                       SR0000732619                     UMG Recordings, Inc.
 4949   Lorde                        Swingin Party                    SR0000726964                     UMG Recordings, Inc.
 4950   Lorde                        Tennis Court                     SR0000726964                     UMG Recordings, Inc.
 4951   Lorde                        The Love Club                    SR0000724529                     UMG Recordings, Inc.
 4952   Lorde                        White Teeth Teens                SR0000732619                     UMG Recordings, Inc.
 4953   Lorde                        Buzzcut Season                   SR0000733267                     UMG Recordings, Inc.
                                     One More Drink (co-starring T-
 4954   Ludacris                     Pain)                            SR0000620047                     UMG Recordings, Inc.
 4955   Ludacris                     Undisputed                       SR0000620048                     UMG Recordings, Inc.
 4956   Ludacris                     What Them Girls Like             SR0000617041                     UMG Recordings, Inc.
 4957   Luke Bryan                   Roller Coaster                   SR0000728445                     UMG Recordings, Inc.
 4958   M.I.A.                       Bad Girls                        SR0000698452                     UMG Recordings, Inc.
 4959   M.I.A.                       Boom Skit                        SR0000736308                     UMG Recordings, Inc.
 4960   M.I.A.                       Bring The Noize                  SR0000736308                     UMG Recordings, Inc.
 4961   M.I.A.                       Come Walk With Me                SR0000736307                     UMG Recordings, Inc.




                                                            Page 95
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 98 of 467 PageID# 29224
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                          Track              Copyright Registration Number             Plaintiff
 4962   M.I.A.                         Double Bubble Trouble             SR0000736308                     UMG Recordings, Inc.
 4963   M.I.A.                         Karmageddon                       SR0000736308                     UMG Recordings, Inc.
 4964   M.I.A.                         Know It Ain't Right               SR0000736308                     UMG Recordings, Inc.
 4965   M.I.A.                         Lights                            SR0000736308                     UMG Recordings, Inc.
 4966   M.I.A.                         MATANGI                           SR0000736308                     UMG Recordings, Inc.
 4967   M.I.A.                         Only 1                            SR0000736308                     UMG Recordings, Inc.
 4968   M.I.A.                         Sexodus                           SR0000736308                     UMG Recordings, Inc.
 4969   M.I.A.                         Warriors                          SR0000736308                     UMG Recordings, Inc.
 4970   M.I.A.                         Y.A.L.A.                          SR0000736309                     UMG Recordings, Inc.
 4971   Macy Gray                      Everybody                         SR0000395382                     UMG Recordings, Inc.
 4972   Macy Gray                      Get Out                           SR0000395382                     UMG Recordings, Inc.
 4973   Macy Gray                      Glad You're Here                  SR0000395382                     UMG Recordings, Inc.
 4974   Macy Gray                      Help Me                           SR0000657731                     UMG Recordings, Inc.
 4975   Macy Gray                      Kissed It                         SR0000657731                     UMG Recordings, Inc.
 4976   Macy Gray                      Lately                            SR0000657731                     UMG Recordings, Inc.
 4977   Macy Gray                      Let You Win                       SR0000657731                     UMG Recordings, Inc.
 4978   Macy Gray                      Lost                              SR0000715841                     UMG Recordings, Inc.
 4979   Macy Gray                      Okay                              SR0000395382                     UMG Recordings, Inc.
 4980   Macy Gray                      On & On                           SR0000657731                     UMG Recordings, Inc.
 4981   Macy Gray                      One For Me                        SR0000395382                     UMG Recordings, Inc.
 4982   Macy Gray                      Real Love                         SR0000657731                     UMG Recordings, Inc.
 4983   Macy Gray                      Slowly                            SR0000395382                     UMG Recordings, Inc.
 4984   Macy Gray                      Stalker                           SR0000657731                     UMG Recordings, Inc.
 4985   Macy Gray                      Still Hurts                       SR0000657731                     UMG Recordings, Inc.
 4986   Macy Gray                      Strange Behavior                  SR0000395382                     UMG Recordings, Inc.
 4987   Macy Gray                      That Man                          SR0000657731                     UMG Recordings, Inc.
 4988   Macy Gray                      The Comeback                      SR0000657731                     UMG Recordings, Inc.
 4989   Macy Gray                      The Sellout                       SR0000657731                     UMG Recordings, Inc.
 4990   Macy Gray                      Treat Me Like Your Money          SR0000395382                     UMG Recordings, Inc.
 4991   Macy Gray                      What I Gotta Do                   SR0000395382                     UMG Recordings, Inc.
 4992   Mariah Carey                   #Beautiful                        SR0000750755                     UMG Recordings, Inc.
 4993   Mariah Carey                   Touch My Body                     SR0000612879                     UMG Recordings, Inc.
 4994   Mariah Carey                   Up Out My Face                    SR0000633779                     UMG Recordings, Inc.
 4995   Maroon 5                       Beautiful Goodbye                 SR0000705167                     UMG Recordings, Inc.
 4996   Maroon 5                       Crazy Little Thing Called Love    SR0000664531                     UMG Recordings, Inc.
 4997   Maroon 5                       Daylight                          SR0000705167                     UMG Recordings, Inc.
 4998   Maroon 5                       Doin' Dirt                        SR0000705167                     UMG Recordings, Inc.
 4999   Maroon 5                       Figure It Out                     SR0000627938                     UMG Recordings, Inc.
 5000   Maroon 5                       Fortune Teller                    SR0000705167                     UMG Recordings, Inc.
 5001   Maroon 5                       Get Back In My Life               SR0000664531                     UMG Recordings, Inc.
 5002   Maroon 5                       Give A Little More                SR0000664529                     UMG Recordings, Inc.
 5003   Maroon 5                       Hands All Over                    SR0000664531                     UMG Recordings, Inc.
 5004   Maroon 5                       Harder To Breathe                 SR0000702833                     UMG Recordings, Inc.
 5005   Maroon 5                       Hello                             SR0000393024                     UMG Recordings, Inc.
 5006   Maroon 5                       How                               SR0000664531                     UMG Recordings, Inc.
 5007   Maroon 5                       I Can't Lie                       SR0000664531                     UMG Recordings, Inc.
 5008   Maroon 5                       If I Ain't Got You                SR0000664531                     UMG Recordings, Inc.
 5009   Maroon 5                       Just A Feeling                    SR0000664531                     UMG Recordings, Inc.
 5010   Maroon 5                       Kiss                              SR0000705167                     UMG Recordings, Inc.
 5011   Maroon 5                       Ladykiller                        SR0000705167                     UMG Recordings, Inc.
 5012   Maroon 5                       Last Chance                       SR0000664531                     UMG Recordings, Inc.
 5013   Maroon 5                       Let's Stay Together               SR0000705167                     UMG Recordings, Inc.
 5014   Maroon 5                       Love Somebody                     SR0000705167                     UMG Recordings, Inc.
 5015   Maroon 5                       Lucky Strike                      SR0000705167                     UMG Recordings, Inc.
 5016   Maroon 5                       Misery                            SR0000659947                     UMG Recordings, Inc.
 5017   Maroon 5                       Miss You Love You                 SR0000627938                     UMG Recordings, Inc.




                                                               Page 96
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 99 of 467 PageID# 29225
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                        Artist                         Track               Copyright Registration Number             Plaintiff
 5018   Maroon 5                        Must Get Out                      SR0000702833                     UMG Recordings, Inc.
 5019   Maroon 5                        Never Gonna Leave This Bed        SR0000664531                     UMG Recordings, Inc.
 5020   Maroon 5                        No Curtain Call                   SR0000664531                     UMG Recordings, Inc.
 5021   Maroon 5                        Not Coming Home                   SR0000702833                     UMG Recordings, Inc.
 5022   Maroon 5                        One More Night                    SR0000705170                     UMG Recordings, Inc.
                                        One More Night (Sticky K
 5023   Maroon 5                        Remix)                            SR0000705167                     UMG Recordings, Inc.
 5024   Maroon 5                        Out Of Goodbyes                   SR0000664531                     UMG Recordings, Inc.
 5025   Maroon 5                        Payphone                          SR0000705168                     UMG Recordings, Inc.
 5026   Maroon 5                        Rag Doll                          SR0000702833                     UMG Recordings, Inc.
 5027   Maroon 5                        Runaway                           SR0000664531                     UMG Recordings, Inc.
 5028   Maroon 5                        Sad                               SR0000705167                     UMG Recordings, Inc.
 5029   Maroon 5                        Secret                            SR0000702833                     UMG Recordings, Inc.
 5030   Maroon 5                        Secret/Ain't No Sunshine          SR0000393024                     UMG Recordings, Inc.
 5031   Maroon 5                        She Will Be Loved                 SR0000674174                     UMG Recordings, Inc.
 5032   Maroon 5                        Shiver                            SR0000702833                     UMG Recordings, Inc.
 5033   Maroon 5                        Stutter                           SR0000664531                     UMG Recordings, Inc.
 5034   Maroon 5                        Sunday Morning                    SR0000702833                     UMG Recordings, Inc.
 5035   Maroon 5                        Sweetest Goodbye                  SR0000664148                     UMG Recordings, Inc.
 5036   Maroon 5                        Tangled                           SR0000702833                     UMG Recordings, Inc.
 5037   Maroon 5                        The Man Who Never Lied            SR0000705167                     UMG Recordings, Inc.
 5038   Maroon 5                        The Sun                           SR0000702833                     UMG Recordings, Inc.
 5039   Maroon 5                        This Love                         SR0000348508                     UMG Recordings, Inc.
 5040   Maroon 5                        Through With You                  SR0000702833                     UMG Recordings, Inc.
 5041   Maroon 5                        Tickets                           SR0000705167                     UMG Recordings, Inc.
 5042   Maroon 5                        Wasted Years                      SR0000705167                     UMG Recordings, Inc.
 5043   Maroon 5                        Wipe Your Eyes                    SR0000705167                     UMG Recordings, Inc.
 5044   Marvin Gaye                     Anger                             SR0000005020                     UMG Recordings, Inc.
 5045   Marvin Gaye                     Ego Tripping Out                  SR0000012844                     UMG Recordings, Inc.
 5046   Marvin Gaye                     Got To Give It Up                 N42204                           UMG Recordings, Inc.
 5047   Marvin Gaye                     I Want You                        N00000030657;RE0000908401        UMG Recordings, Inc.
 5048   Marvin Gaye                     Praise                            SR0000024441                     UMG Recordings, Inc.
 5049   Mary J. Blige                   Someone To Love Me (Naked)        SR0000676435                     UMG Recordings, Inc.
 5050   Meat Loaf                       Alive                             SR0000407287                     UMG Recordings, Inc.
 5051   Meat Loaf                       Back Into Hell                    SR0000316425                     UMG Recordings, Inc.
 5052   Meat Loaf                       Bad For Good                      SR0000407287                     UMG Recordings, Inc.
 5053   Meat Loaf                       Blind As A Bat                    SR0000407287                     UMG Recordings, Inc.
 5054   Meat Loaf                       Cry To Heaven                     SR0000407287                     UMG Recordings, Inc.
                                        Everything Louder Than
 5055   Meat Loaf                       Everything Else                   SR0000316425                     UMG Recordings, Inc.
                                        Good Girls Go To Heaven (Bad
 5056   Meat Loaf                       Girls Go Everywhere)              SR0000316425                     UMG Recordings, Inc.
                                        I'd Do Anything For Love (But I
 5057   Meat Loaf                       Won't Do That)                    SR0000316425                     UMG Recordings, Inc.
 5058   Meat Loaf                       If God Could Talk                 SR0000407287                     UMG Recordings, Inc.
 5059   Meat Loaf                       If It Aint Broke Break It         SR0000407287                     UMG Recordings, Inc.
                                        In The Land Of The Pig, The
 5060   Meat Loaf                       Butcher is King                   SR0000407287                     UMG Recordings, Inc.
                                        Life Is A Lemon And I Want My
 5061   Meat Loaf                       Money Back                        SR0000316425                     UMG Recordings, Inc.
 5062   Meat Loaf                       Monstro                           SR0000407287                     UMG Recordings, Inc.
 5063   Meat Loaf                       Seize The Night                   SR0000407287                     UMG Recordings, Inc.
                                        The Future Ain't What It Used
 5064   Meat Loaf                       To Be                             SR0000407287                     UMG Recordings, Inc.
 5065   Meat Loaf                       The Monster Is Loose              SR0000407287                     UMG Recordings, Inc.
 5066   Meat Loaf                       Wasted Youth                      SR0000316425                     UMG Recordings, Inc.




                                                               Page 97
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 100 of 467 PageID#
                                     29226
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                         Track               Copyright Registration Number             Plaintiff
5067   Meat Loaf                    What About Love                   SR0000407287                     UMG Recordings, Inc.
5068   Meiko                        Good Looking Loser                SR0000707544                     UMG Recordings, Inc.
5069   Meiko                        I Wonder                          SR0000707544                     UMG Recordings, Inc.
5070   Meiko                        I'm In Love                       SR0000707544                     UMG Recordings, Inc.
5071   Meiko                        I'm Not Sorry                     SR0000707544                     UMG Recordings, Inc.
5072   Meiko                        Leave The Lights On               SR0000713523                     UMG Recordings, Inc.
5073   Meiko                        Let It Go                         SR0000707544                     UMG Recordings, Inc.
5074   Meiko                        Lie To Me                         SR0000707544                     UMG Recordings, Inc.
5075   Meiko                        Real Real Sweet                   SR0000707544                     UMG Recordings, Inc.
5076   Meiko                        Stuck On You                      SR0000707544                     UMG Recordings, Inc.
5077   Meiko                        Thinking Too Much                 SR0000707544                     UMG Recordings, Inc.
5078   Meiko                        When The Doors Close              SR0000707544                     UMG Recordings, Inc.
5079   Nas                          America                           SR0000614072                     UMG Recordings, Inc.
5080   Nas                          Black President                   SR0000614072                     UMG Recordings, Inc.
5081   Nas                          Breathe                           SR0000614072                     UMG Recordings, Inc.
5082   Nas                          Fried Chicken                     SR0000614072                     UMG Recordings, Inc.
5083   Nas                          Hero                              SR0000614073                     UMG Recordings, Inc.
5084   Nas                          Make The World Go Round           SR0000614072                     UMG Recordings, Inc.
                                    N.I.*.*.E.R. (The Slave and the
5085   Nas                          Master)                           SR0000614072                     UMG Recordings, Inc.
5086   Nas                          Project Roach                     SR0000614072                     UMG Recordings, Inc.
5087   Nas                          Queens Get The Money              SR0000614072                     UMG Recordings, Inc.
5088   Nas                          Sly Fox                           SR0000614072                     UMG Recordings, Inc.
5089   Nas                          Testify                           SR0000614072                     UMG Recordings, Inc.
5090   Nas                          Untitled                          SR0000614072                     UMG Recordings, Inc.
5091   Nas                          We're Not Alone                   SR0000614072                     UMG Recordings, Inc.
5092   Nas                          Y'all My Ni**as                   SR0000614072                     UMG Recordings, Inc.
5093   Nas                          You Can't Stop Us Now             SR0000614072                     UMG Recordings, Inc.
                                    Let Me Love You (Until You
5094   Ne-Yo                        Learn To Love Yourself)           SR0000705073                     UMG Recordings, Inc.
5095   Nelly                        Dilemma                           SR0000339724                     UMG Recordings, Inc.
5096   Nelly                        Just A Dream                      SR0000662586                     UMG Recordings, Inc.
                                    **** On The Radio (Remember
5097   Nelly Furtado                The Days)                         SR0000729667                     UMG Recordings, Inc.
                                    Crazy (Radio 1 Live Lounge
5098   Nelly Furtado                Session)                          SR0000400012                     UMG Recordings, Inc.
5099   Nelly Furtado                Forca                             SR0000729667                     UMG Recordings, Inc.
5100   Nelly Furtado                Fotografía                        SR0000729667                     UMG Recordings, Inc.
5101   Nelly Furtado                Girlfriend In The City            SR0000729667                     UMG Recordings, Inc.
5102   Nelly Furtado                I'm Like A Bird                   SR0000729667                     UMG Recordings, Inc.
5103   Nelly Furtado                In God's Hands                    SR0000612217                     UMG Recordings, Inc.
5104   Nelly Furtado                Island Of Wonder                  SR0000347749                     UMG Recordings, Inc.
5105   Nelly Furtado                Manos Al Aire                     SR0000641955                     UMG Recordings, Inc.
5106   Nelly Furtado                Night Is Young                    SR0000756992                     UMG Recordings, Inc.

5107   Nelly Furtado                Powerless (Say What You Want)     SR0000729667                     UMG Recordings, Inc.
5108   Nelly Furtado                Stars                             SR0000729667                     UMG Recordings, Inc.
5109   Nelly Furtado                Try                               SR0000347749                     UMG Recordings, Inc.
5110   Nelly Furtado                Turn Off The Light                SR0000729667                     UMG Recordings, Inc.
5111   Nine Inch Nails              Closer                            SR0000190381                     UMG Recordings, Inc.
5112   Nine Inch Nails              Heresy (Blind)                    SR0000190381                     UMG Recordings, Inc.
5113   Nirvana                      About A Girl                      SR0000320325                     UMG Recordings, Inc.
5114   Nirvana                      All Apologies                     SR0000178690                     UMG Recordings, Inc.
5115   Nirvana                      Been A Son                        SR0000320325                     UMG Recordings, Inc.
5116   Nirvana                      Come As You Are                   SR0000178690                     UMG Recordings, Inc.
5117   Nirvana                      Dumb                              SR0000172276                     UMG Recordings, Inc.




                                                           Page 98
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 101 of 467 PageID#
                                     29227
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                          Track            Copyright Registration Number             Plaintiff
5118   Nirvana                      Heart Shaped Box              SR0000172276                     UMG Recordings, Inc.
5119   Nirvana                      In Bloom                      SR0000135335                     UMG Recordings, Inc.
5120   Nirvana                      Lithium                       SR0000135335                     UMG Recordings, Inc.
5121   Nirvana                      Pennyroyal Tea                SR0000172276                     UMG Recordings, Inc.
5122   Nirvana                      Rape Me                       SR0000172276                     UMG Recordings, Inc.
5123   Nirvana                      Sliver                        SR0000320325                     UMG Recordings, Inc.
5124   Nirvana                      Smells Like Teen Spirit       SR0000134601                     UMG Recordings, Inc.
                                    The Man Who Sold The World
5125   Nirvana                      (Live, MTV Unplugged)         SR0000178690                     UMG Recordings, Inc.
5126   Nirvana                      You Know You're Right         SR0000320325                     UMG Recordings, Inc.
5127   No Doubt                     Settle Down                   SR0000708747                     UMG Recordings, Inc.
5128   Obie Trice                   Adrenaline Rush (Explicit)    SR0000322706                     UMG Recordings, Inc.
5129   Obie Trice                   Cheers                        SR0000341637                     UMG Recordings, Inc.
5130   Obie Trice                   Got Some Teeth (Explicit)     SR0000341637                     UMG Recordings, Inc.
5131   Obie Trice                   Never Forget Ya               SR0000341637                     UMG Recordings, Inc.
5132   Obie Trice                   Outro (Obie Trice/ Cheers)    SR0000341637                     UMG Recordings, Inc.
5133   Obie Trice                   Rap Name (Explicit)           SR0000322706                     UMG Recordings, Inc.
5134   Obie Trice                   Shit Hits The Fan             SR0000341637                     UMG Recordings, Inc.
5135   Of Monsters and Men          Little Talks                  SR0000694984                     UMG Recordings, Inc.
5136   Of Monsters and Men          Your Bones                    SR0000698589                     UMG Recordings, Inc.
5137   OneRepublic                  All Fall Down                 SR0000614111                     UMG Recordings, Inc.
5138   OneRepublic                  All We Are                    SR0000614111                     UMG Recordings, Inc.
5139   OneRepublic                  Come Home                     SR0000632435                     UMG Recordings, Inc.
5140   OneRepublic                  Goodbye, Apathy               SR0000614111                     UMG Recordings, Inc.
5141   OneRepublic                  Prodigal                      SR0000614111                     UMG Recordings, Inc.
5142   OneRepublic                  Someone To Save You           SR0000614111                     UMG Recordings, Inc.
5143   OneRepublic                  Stop And Stare                SR0000614111                     UMG Recordings, Inc.
5144   OneRepublic                  Won't Stop                    SR0000614111                     UMG Recordings, Inc.
5145   Papa Roach                   ...To Be Loved                SR0000680576                     UMG Recordings, Inc.
5146   Papa Roach                   Be Free                       SR0000360567                     UMG Recordings, Inc.
5147   Papa Roach                   Between Angels And Insects    SR0000279777                     UMG Recordings, Inc.
5148   Papa Roach                   Blood Brothers                SR0000279777                     UMG Recordings, Inc.
5149   Papa Roach                   Broken Home                   SR0000279777                     UMG Recordings, Inc.
5150   Papa Roach                   Forever                       SR0000609702                     UMG Recordings, Inc.
5151   Papa Roach                   Getting Away With Murder      SR0000360567                     UMG Recordings, Inc.
5152   Papa Roach                   Had Enough                    SR0000632009                     UMG Recordings, Inc.
5153   Papa Roach                   Hollywood Whore               SR0000620780                     UMG Recordings, Inc.
5154   Papa Roach                   Just Go (Never Look Back)     SR0000680576                     UMG Recordings, Inc.
5155   Papa Roach                   Last Resort                   SR0000279777                     UMG Recordings, Inc.
5156   Papa Roach                   Lifeline                      SR0000627411                     UMG Recordings, Inc.
5157   Papa Roach                   Not Listening                 SR0000360567                     UMG Recordings, Inc.
5158   Papa Roach                   Reckless                      SR0000609702                     UMG Recordings, Inc.
5159   Papa Roach                   Scars                         SR0000661588                     UMG Recordings, Inc.
5160   Papa Roach                   She Loves Me Not              SR0000318150                     UMG Recordings, Inc.
5161   Papa Roach                   Sometimes                     SR0000360567                     UMG Recordings, Inc.
5162   Papa Roach                   Take Me                       SR0000360567                     UMG Recordings, Inc.
5163   Papa Roach                   Time And Time Again           SR0000318150                     UMG Recordings, Inc.
5164   Phillip Phillips             A Fool's Dance                SR0000712841                     UMG Recordings, Inc.
5165   Phillip Phillips             Can't Go Wrong                SR0000712841                     UMG Recordings, Inc.
5166   Phillip Phillips             Drive Me                      SR0000712841                     UMG Recordings, Inc.
5167   Phillip Phillips             Get Up Get Down               SR0000712841                     UMG Recordings, Inc.
5168   Phillip Phillips             Gone, Gone, Gone              SR0000712841                     UMG Recordings, Inc.
5169   Phillip Phillips             Hazel                         SR0000712841                     UMG Recordings, Inc.
5170   Phillip Phillips             Hold On                       SR0000712841                     UMG Recordings, Inc.
5171   Phillip Phillips             Home                          SR0000712859                     UMG Recordings, Inc.
5172   Phillip Phillips             Man On The Moon               SR0000712841                     UMG Recordings, Inc.




                                                        Page 99
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 102 of 467 PageID#
                                     29228
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                         Track            Copyright Registration Number             Plaintiff
5173   Phillip Phillips                So Easy                        SR0000712841                     UMG Recordings, Inc.
5174   Phillip Phillips                Tell Me A Story                SR0000712841                     UMG Recordings, Inc.
5175   Phillip Phillips                Wanted Is Love                 SR0000712841                     UMG Recordings, Inc.
5176   Phillip Phillips                Where We Came From             SR0000712841                     UMG Recordings, Inc.
5177   Phillip Phillips                Wicked Game                    SR0000712841                     UMG Recordings, Inc.
5178   Puddle Of Mudd                  Already Gone                   SR0000347741                     UMG Recordings, Inc.
5179   Puddle Of Mudd                  Basement                       SR0000301465                     UMG Recordings, Inc.
5180   Puddle Of Mudd                  Bottom                         SR0000347741                     UMG Recordings, Inc.
5181   Puddle Of Mudd                  Bring Me Down                  SR0000301465                     UMG Recordings, Inc.
5182   Puddle Of Mudd                  Change My Mind                 SR0000347741                     UMG Recordings, Inc.
5183   Puddle Of Mudd                  Cloud 9                        SR0000347741                     UMG Recordings, Inc.
5184   Puddle Of Mudd                  Drift And Die                  SR0000301465                     UMG Recordings, Inc.
5185   Puddle Of Mudd                  Freak Of The World             SR0000347741                     UMG Recordings, Inc.
5186   Puddle Of Mudd                  I'm So Sure                    SR0000618742                     UMG Recordings, Inc.
5187   Puddle Of Mudd                  If I Could Love You            SR0000618742                     UMG Recordings, Inc.
5188   Puddle Of Mudd                  It Was Faith                   SR0000618742                     UMG Recordings, Inc.
5189   Puddle Of Mudd                  Merry Go Round                 SR0000712860                     UMG Recordings, Inc.
5190   Puddle Of Mudd                  Moonshine                      SR0000618742                     UMG Recordings, Inc.
5191   Puddle Of Mudd                  Never Change                   SR0000301465                     UMG Recordings, Inc.
5192   Puddle Of Mudd                  Nobody Told Me                 SR0000301465                     UMG Recordings, Inc.
5193   Puddle Of Mudd                  Nothing Left To Lose           SR0000347741                     UMG Recordings, Inc.
5194   Puddle Of Mudd                  Out Of My Head                 SR0000301465                     UMG Recordings, Inc.
5195   Puddle Of Mudd                  Piss It All Away               SR0000301465                     UMG Recordings, Inc.
5196   Puddle Of Mudd                  Radiate                        SR0000618742                     UMG Recordings, Inc.
5197   Puddle Of Mudd                  Said                           SR0000301465                     UMG Recordings, Inc.
5198   Puddle Of Mudd                  Spin You Around                SR0000347741                     UMG Recordings, Inc.
5199   Puddle Of Mudd                  Sydney                         SR0000347741                     UMG Recordings, Inc.
5200   Puddle Of Mudd                  Think                          SR0000347741                     UMG Recordings, Inc.
5201   Puddle Of Mudd                  Thinking About You             SR0000618742                     UMG Recordings, Inc.
5202   Puddle Of Mudd                  Time Flies                     SR0000347741                     UMG Recordings, Inc.
                                       We Don't Have To Look Back
5203   Puddle Of Mudd                  Now                            SR0000618749                     UMG Recordings, Inc.
5204   Pusha T                         New God Flow                   SR0000703870                     UMG Recordings, Inc.
5205   Pussycat Dolls                  When I Grow Up                 SR0000612860                     UMG Recordings, Inc.
                                       It's My Party (Feat. Amy
5206   Quincy Jones                    Winehouse)                     SR0000669281                     UMG Recordings, Inc.
5207   Raffi                           (Let's Do) The Numbers Rumba   SR0000133436                     UMG Recordings, Inc.
5208   Raffi                           Aikendrum                      SR0000133292                     UMG Recordings, Inc.
5209   Raffi                           Anansi                         SR0000133411                     UMG Recordings, Inc.
5210   Raffi                           Baa Baa Black Sheep            SR0000133292                     UMG Recordings, Inc.
5211   Raffi                           Bathtime                       SR0000132457                     UMG Recordings, Inc.
5212   Raffi                           Big Beautiful Planet           SR0000133436                     UMG Recordings, Inc.
5213   Raffi                           Boom Boom                      SR0000133411                     UMG Recordings, Inc.
5214   Raffi                           Brown Girl in the Ring         SR0000132457                     UMG Recordings, Inc.
5215   Raffi                           Brush Your Teeth               SR0000133292                     UMG Recordings, Inc.
5216   Raffi                           Bumping Up and Down            SR0000133292                     UMG Recordings, Inc.
5217   Raffi                           Cluck, Cluck, Red Hen          SR0000133411                     UMG Recordings, Inc.
5218   Raffi                           Daniel                         SR0000133436                     UMG Recordings, Inc.
5219   Raffi                           Day O                          SR0000132447                     UMG Recordings, Inc.
5220   Raffi                           Down By the Bay                SR0000133292                     UMG Recordings, Inc.
5221   Raffi                           Ducks Like Rain                SR0000133436                     UMG Recordings, Inc.
5222   Raffi                           Eight Piggies in a Row         SR0000132457                     UMG Recordings, Inc.
5223   Raffi                           Everything Grows               SR0000132457                     UMG Recordings, Inc.
5224   Raffi                           Five Little Ducks              SR0000133436                     UMG Recordings, Inc.
5225   Raffi                           Five Little Frogs              SR0000133292                     UMG Recordings, Inc.
5226   Raffi                           Frere Jacques                  SR0000133411                     UMG Recordings, Inc.




                                                           Page 100
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 103 of 467 PageID#
                                     29229
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                         Track                  Copyright Registration Number             Plaintiff
5227   Raffi                           Goin' To The Zoo                     SR0000133292                     UMG Recordings, Inc.
5228   Raffi                           Going on a Picnic                    SR0000133411                     UMG Recordings, Inc.
5229   Raffi                           Goodnight, Irene                     SR0000133411                     UMG Recordings, Inc.
5230   Raffi                           Ha Ha Thisaway                       SR0000132457                     UMG Recordings, Inc.
5231   Raffi                           Haru Ga Kita                         SR0000132457                     UMG Recordings, Inc.
5232   Raffi                           He's Got the Whole World             SR0000133436                     UMG Recordings, Inc.
5233   Raffi                           Here Sits a Monkey                   SR0000133411                     UMG Recordings, Inc.
5234   Raffi                           I Wonder if I'm Growing              SR0000133292                     UMG Recordings, Inc.
5235   Raffi                           I'm in the Mood                      SR0000133436                     UMG Recordings, Inc.
5236   Raffi                           Jig Along Home                       SR0000133411                     UMG Recordings, Inc.
5237   Raffi                           Just Like the Sun                    SR0000132457                     UMG Recordings, Inc.
                                       Les Zombies et Les Loups-
5238   Raffi                           Garous                               SR0000133411                     UMG Recordings, Inc.
5239   Raffi                           Let's Make Some Noise                SR0000132457                     UMG Recordings, Inc.
5240   Raffi                           Little White Duck                    SR0000132457                     UMG Recordings, Inc.
5241   Raffi                           Mary Wore Her Red Dress              SR0000132457                     UMG Recordings, Inc.
5242   Raffi                           Michaud                              SR0000133436                     UMG Recordings, Inc.
5243   Raffi                           Mr. Sun                              SR0000133292                     UMG Recordings, Inc.
5244   Raffi                           Must Be Santa                        SR0000133292                     UMG Recordings, Inc.
5245   Raffi                           My Dreydel                           SR0000133292                     UMG Recordings, Inc.
5246   Raffi                           My Way Home                          SR0000133411                     UMG Recordings, Inc.
5247   Raffi                           Nursery Rhyme Instrumental           SR0000133436                     UMG Recordings, Inc.
5248   Raffi                           Old MacDonald had a Band             SR0000133292                     UMG Recordings, Inc.
5249   Raffi                           Peanut Butter Sandwich               SR0000133292                     UMG Recordings, Inc.
5250   Raffi                           Pick a Bale O'Cotton                 SR0000133411                     UMG Recordings, Inc.
5251   Raffi                           Rise and Shine                       SR0000133436                     UMG Recordings, Inc.
5252   Raffi                           Robin in the Rain                    SR0000133292                     UMG Recordings, Inc.
5253   Raffi                           Rock-A-Bye Baby                      SR0000133411                     UMG Recordings, Inc.
5254   Raffi                           Row, Row, Row                        SR0000133436                     UMG Recordings, Inc.
5255   Raffi                           Saturday Morning                     SR0000132457                     UMG Recordings, Inc.
5256   Raffi                           Savez-vous Planter Des Choux         SR0000132457                     UMG Recordings, Inc.
5257   Raffi                           Something in My Shoe                 SR0000133436                     UMG Recordings, Inc.
5258   Raffi                           Spider on the Floor                  SR0000133292                     UMG Recordings, Inc.
5259   Raffi                           Swing Low Sweet Chariot              SR0000133411                     UMG Recordings, Inc.
5260   Raffi                           Teddy Bear Hug                       SR0000132457                     UMG Recordings, Inc.
5261   Raffi                           Tete, Epaules                        SR0000133436                     UMG Recordings, Inc.
5262   Raffi                           The Corner Grocery Store             SR0000133411                     UMG Recordings, Inc.
5263   Raffi                           The Little House                     SR0000132457                     UMG Recordings, Inc.
5264   Raffi                           The More We Get Together             SR0000133292                     UMG Recordings, Inc.
5265   Raffi                           The Mountain Polka                   SR0000132457                     UMG Recordings, Inc.
5266   Raffi                           The Sharing Song                     SR0000133292                     UMG Recordings, Inc.
5267   Raffi                           There Came a Girl from France        SR0000133411                     UMG Recordings, Inc.
5268   Raffi                           This Little Light of Mine            SR0000133436                     UMG Recordings, Inc.
5269   Raffi                           Thumbelina                           SR0000133436                     UMG Recordings, Inc.
5270   Raffi                           Walk, Walk, Walk                     SR0000133436                     UMG Recordings, Inc.
5271   Raffi                           Wheels on the Bus                    SR0000133436                     UMG Recordings, Inc.
5272   Raffi                           Willoughby Wallaby Woo               SR0000133292                     UMG Recordings, Inc.
                                       Y A Un Rat / Sur Le Pont
5273   Raffi                           D'Avignon                            SR0000133411                     UMG Recordings, Inc.
                                       You'll Sing a Song and I'll Sing a
5274   Raffi                           Song                                 SR0000133411                     UMG Recordings, Inc.
5275   Rascal Flatts                   A Little Home                        SR0000723112                     UMG Recordings, Inc.
5276   Rascal Flatts                   All Night To Get There               SR0000723113                     UMG Recordings, Inc.
5277   Rascal Flatts                   Banjo                                SR0000723112                     UMG Recordings, Inc.
5278   Rascal Flatts                   Changed                              SR0000723112                     UMG Recordings, Inc.
5279   Rascal Flatts                   Come Wake Me Up                      SR0000723112                     UMG Recordings, Inc.




                                                               Page 101
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 104 of 467 PageID#
                                     29230
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                       Artist                         Track              Copyright Registration Number             Plaintiff
5280   Rascal Flatts                   Easy                             SR0000723113                     UMG Recordings, Inc.
5281   Rascal Flatts                   Fall Here                        SR0000723112                     UMG Recordings, Inc.
5282   Rascal Flatts                   Friday                           SR0000723112                     UMG Recordings, Inc.
5283   Rascal Flatts                   Great Big Love                   SR0000723112                     UMG Recordings, Inc.
5284   Rascal Flatts                   Hot In Here                      SR0000723112                     UMG Recordings, Inc.
5285   Rascal Flatts                   Hurry Baby                       SR0000723112                     UMG Recordings, Inc.
5286   Rascal Flatts                   I Won't Let Go                   SR0000723113                     UMG Recordings, Inc.
5287   Rascal Flatts                   Let It Hurt                      SR0000723112                     UMG Recordings, Inc.
5288   Rascal Flatts                   Lovin' Me                        SR0000723112                     UMG Recordings, Inc.
5289   Rascal Flatts                   Next To You, Next To Me          SR0000723112                     UMG Recordings, Inc.
5290   Rascal Flatts                   Nothing Like This                SR0000723113                     UMG Recordings, Inc.
5291   Rascal Flatts                   Play                             SR0000723113                     UMG Recordings, Inc.
5292   Rascal Flatts                   Red Camaro                       SR0000723113                     UMG Recordings, Inc.
5293   Rascal Flatts                   Rewind                           SR0000754397                     UMG Recordings, Inc.
5294   Rascal Flatts                   Right One Time                   SR0000723112                     UMG Recordings, Inc.
5295   Rascal Flatts                   She's Leaving                    SR0000723112                     UMG Recordings, Inc.
5296   Rascal Flatts                   Summer Young                     SR0000723113                     UMG Recordings, Inc.
5297   Rascal Flatts                   Sunday Afternoon                 SR0000723113                     UMG Recordings, Inc.
5298   Rascal Flatts                   Sunrise                          SR0000723112                     UMG Recordings, Inc.
5299   Rascal Flatts                   They Try                         SR0000723113                     UMG Recordings, Inc.
5300   Rascal Flatts                   Tonight Tonight                  SR0000723113                     UMG Recordings, Inc.
5301   Rascal Flatts                   Why Wait                         SR0000723113                     UMG Recordings, Inc.
5302   Rick Ross                       9 Piece                          SR0000677844                     UMG Recordings, Inc.
5303   Rick Ross                       All I Have In This World         SR0000642144                     UMG Recordings, Inc.
5304   Rick Ross                       All I Really Want (Explicit)     SR0000631749                     UMG Recordings, Inc.
5305   Rick Ross                       All The Money In The World       SR0000656701                     UMG Recordings, Inc.
5306   Rick Ross                       Aston Martin Music               SR0000656701                     UMG Recordings, Inc.
                                       B.M.F. (Blowin' Money Fast)
5307   Rick Ross                       (Explicit)                       SR0000656701                     UMG Recordings, Inc.
5308   Rick Ross                       Billionaire                      SR0000642144                     UMG Recordings, Inc.
5309   Rick Ross                       Blowin Money Fast                SR0000656701                     UMG Recordings, Inc.
5310   Rick Ross                       Cross That Line                  SR0000394154                     UMG Recordings, Inc.
5311   Rick Ross                       DJ Khaled Interlude              SR0000642144                     UMG Recordings, Inc.
5312   Rick Ross                       Free Mason                       SR0000656701                     UMG Recordings, Inc.
5313   Rick Ross                       Here I Am                        SR0000627325                     UMG Recordings, Inc.
5314   Rick Ross                       Hustlin' (Explicit)              SR0000387156                     UMG Recordings, Inc.
5315   Rick Ross                       I'm Not A Star                   SR0000656701                     UMG Recordings, Inc.
5316   Rick Ross                       I'm Only Human                   SR0000642144                     UMG Recordings, Inc.
5317   Rick Ross                       Ice Cold (Explicit)              SR0000706411                     UMG Recordings, Inc.
5318   Rick Ross                       Live Fast, Die Young             SR0000656701                     UMG Recordings, Inc.
5319   Rick Ross                       Mafia Music (Explicit)           SR0000631748                     UMG Recordings, Inc.
5320   Rick Ross                       Magnificent                      SR0000631747                     UMG Recordings, Inc.
5321   Rick Ross                       Maybach Music                    SR0000642144                     UMG Recordings, Inc.
5322   Rick Ross                       Maybach Music III                SR0000656701                     UMG Recordings, Inc.
5323   Rick Ross                       MC Hammer                        SR0000656701                     UMG Recordings, Inc.
5324   Rick Ross                       Money Make Me Come               SR0000642144                     UMG Recordings, Inc.
5325   Rick Ross                       No. 1                            SR0000656701                     UMG Recordings, Inc.
5326   Rick Ross                       Push It                          SR0000394154                     UMG Recordings, Inc.
5327   Rick Ross                       Reppin My City                   SR0000642144                     UMG Recordings, Inc.
5328   Rick Ross                       Speedin'                         SR0000627979                     UMG Recordings, Inc.
5329   Rick Ross                       Street Life (Explicit)           SR0000394154                     UMG Recordings, Inc.
5330   Rick Ross                       Super High                       SR0000656701                     UMG Recordings, Inc.
5331   Rick Ross                       Tears Of Joy                     SR0000656701                     UMG Recordings, Inc.
5332   Rick Ross                       The Boss                         SR0000642192                     UMG Recordings, Inc.
5333   Rick Ross                       This Is The Life                 SR0000642144                     UMG Recordings, Inc.
5334   Rick Ross                       This Me                          SR0000642144                     UMG Recordings, Inc.




                                                             Page 102
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 105 of 467 PageID#
                                     29231
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                          Track              Copyright Registration Number             Plaintiff
5335   Rick Ross                   Trilla Intro                      SR0000642144                     UMG Recordings, Inc.
5336   Rick Ross                   Triple Beam Dream                 SR0000706411                     UMG Recordings, Inc.
5337   Rick Ross                   We Shinin'                        SR0000642144                     UMG Recordings, Inc.
5338   Rick Ross                   You The Boss                      SR0000689369                     UMG Recordings, Inc.
5339   Rihanna                     A Girl Like Me                    SR0000387137                     UMG Recordings, Inc.
5340   Rihanna                     A Million Miles Away              SR0000387137                     UMG Recordings, Inc.
5341   Rihanna                     Birthday Cake                     SR0000689431                     UMG Recordings, Inc.
5342   Rihanna                     Break It Off                      SR0000387137                     UMG Recordings, Inc.
5343   Rihanna                     Breakin' Dishes                   SR0000616718                     UMG Recordings, Inc.
5344   Rihanna                     California King Bed               SR0000684805                     UMG Recordings, Inc.
5345   Rihanna                     Cheers (Drink To That)            SR0000684805                     UMG Recordings, Inc.
5346   Rihanna                     Cockiness (Love It)               SR0000689431                     UMG Recordings, Inc.
5347   Rihanna                     Cold Case Love                    SR0000644571                     UMG Recordings, Inc.
5348   Rihanna                     Complicated                       SR0000684805                     UMG Recordings, Inc.
5349   Rihanna                     Crazy Little Thing Called Love    SR0000387137                     UMG Recordings, Inc.
5350   Rihanna                     Cry                               SR0000629434                     UMG Recordings, Inc.
5351   Rihanna                     Dem Haters                        SR0000387137                     UMG Recordings, Inc.
5352   Rihanna                     Disturbia                         SR0000616718                     UMG Recordings, Inc.
5353   Rihanna                     Do Ya Thang                       SR0000689431                     UMG Recordings, Inc.
5354   Rihanna                     Don't Stop The Music              SR0000615178                     UMG Recordings, Inc.
5355   Rihanna                     Drunk On Love                     SR0000689431                     UMG Recordings, Inc.
5356   Rihanna                     Fading                            SR0000684805                     UMG Recordings, Inc.
5357   Rihanna                     Farewell                          SR0000689431                     UMG Recordings, Inc.
5358   Rihanna                     Final Goodbye                     SR0000387137                     UMG Recordings, Inc.
5359   Rihanna                     Fire Bomb                         SR0000644571                     UMG Recordings, Inc.
5360   Rihanna                     Fool In Love                      SR0000689431                     UMG Recordings, Inc.
5361   Rihanna                     G4L                               SR0000644571                     UMG Recordings, Inc.
5362   Rihanna                     Hard                              SR0000644571                     UMG Recordings, Inc.
5363   Rihanna                     Haunted                           SR0000629434                     UMG Recordings, Inc.
5364   Rihanna                     Here I Go Again                   SR0000372611                     UMG Recordings, Inc.
5365   Rihanna                     If It's Lovin' That You Want      SR0000377878                     UMG Recordings, Inc.
                                   If It's Lovin' That You Want -
5366   Rihanna                     Part 2                            SR0000387137                     UMG Recordings, Inc.
5367   Rihanna                     Kisses Don't Lie                  SR0000387137                     UMG Recordings, Inc.
5368   Rihanna                     Let Me                            SR0000372611                     UMG Recordings, Inc.
5369   Rihanna                     Love The Way You Lie (Part II)    SR0000684805                     UMG Recordings, Inc.
                                   Love The Way You Lie (Piano
5370   Rihanna                     Version)                          SR0000672173                     UMG Recordings, Inc.
5371   Rihanna                     Mad House                         SR0000644571                     UMG Recordings, Inc.
5372   Rihanna                     Man Down                          SR0000684805                     UMG Recordings, Inc.
5373   Rihanna                     Music Of The Sun                  SR0000372611                     UMG Recordings, Inc.
5374   Rihanna                     Now I Know                        SR0000372611                     UMG Recordings, Inc.
5375   Rihanna                     Only Girl (In The World)          SR0000669316                     UMG Recordings, Inc.
5376   Rihanna                     P.S. (I'm Still Not Over You)     SR0000387137                     UMG Recordings, Inc.
5377   Rihanna                     Photographs                       SR0000644571                     UMG Recordings, Inc.
5378   Rihanna                     Pon de Replay                     SR0000378134                     UMG Recordings, Inc.
5379   Rihanna                     Raining Men                       SR0000684805                     UMG Recordings, Inc.
5380   Rihanna                     Red Lipstick                      SR0000689431                     UMG Recordings, Inc.
5381   Rihanna                     Rehab                             SR0000635072                     UMG Recordings, Inc.
5382   Rihanna                     Roc Me Out                        SR0000689431                     UMG Recordings, Inc.
5383   Rihanna                     ROCKSTAR 101                      SR0000644571                     UMG Recordings, Inc.
5384   Rihanna                     Rude Boy                          SR0000644571                     UMG Recordings, Inc.
5385   Rihanna                     Rush                              SR0000372611                     UMG Recordings, Inc.
5386   Rihanna                     Russian Roulette                  SR0000644571                     UMG Recordings, Inc.
5387   Rihanna                     S&M                               SR0000684805                     UMG Recordings, Inc.
5388   Rihanna                     Selfish Girl                      SR0000387137                     UMG Recordings, Inc.




                                                          Page 103
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 106 of 467 PageID#
                                     29232
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                        Track               Copyright Registration Number             Plaintiff
5389   Rihanna                        Sell Me Candy                    SR0000616718                     UMG Recordings, Inc.
5390   Rihanna                        Shut Up and Drive                SR0000616718                     UMG Recordings, Inc.
5391   Rihanna                        Skin                             SR0000684805                     UMG Recordings, Inc.
5392   Rihanna                        SOS                              SR0000385674                     UMG Recordings, Inc.
5393   Rihanna                        Stupid In Love                   SR0000644571                     UMG Recordings, Inc.
5394   Rihanna                        Take A Bow                       SR0000616718                     UMG Recordings, Inc.
5395   Rihanna                        Talk That Talk                   SR0000689431                     UMG Recordings, Inc.
5396   Rihanna                        Te Amo                           SR0000644571                     UMG Recordings, Inc.
5397   Rihanna                        That La, La, La                  SR0000372611                     UMG Recordings, Inc.
5398   Rihanna                        The Last Song                    SR0000644571                     UMG Recordings, Inc.
5399   Rihanna                        The Last Time                    SR0000372611                     UMG Recordings, Inc.
5400   Rihanna                        There's A Thug In My Life        SR0000372611                     UMG Recordings, Inc.
5401   Rihanna                        Umbrella                         SR0000615487                     UMG Recordings, Inc.
5402   Rihanna                        Wait Your Turn                   SR0000644571                     UMG Recordings, Inc.
5403   Rihanna                        Watch N Learn                    SR0000689431                     UMG Recordings, Inc.
5404   Rihanna                        We All Want Love                 SR0000689431                     UMG Recordings, Inc.
                                      We Found Love (feat. Calvin
5405   Rihanna                        Harris)                          SR0000685290                     UMG Recordings, Inc.
5406   Rihanna                        We Ride                          SR0000387137                     UMG Recordings, Inc.
5407   Rihanna                        What's My Name?                  SR0000669319                     UMG Recordings, Inc.
5408   Rihanna                        Where Have You Been              SR0000689431                     UMG Recordings, Inc.
5409   Rihanna                        Willing To Wait                  SR0000372611                     UMG Recordings, Inc.
5410   Rihanna                        You Da One                       SR0000689433                     UMG Recordings, Inc.

5411   Rihanna                        You Don't Love Me (No, No, No)   SR0000372611                     UMG Recordings, Inc.
5412   Rise Against                   Architects                       SR0000671826                     UMG Recordings, Inc.
5413   Rise Against                   Broken Mirrors                   SR0000671827                     UMG Recordings, Inc.
5414   Rise Against                   Disparity By Design              SR0000671827                     UMG Recordings, Inc.
5415   Rise Against                   Endgame                          SR0000671827                     UMG Recordings, Inc.
5416   Rise Against                   Help Is On The Way               SR0000671825                     UMG Recordings, Inc.
5417   Rise Against                   Lanterns                         SR0000674467                     UMG Recordings, Inc.
                                      Make It Stop (September's
5418   Rise Against                   Children)                        SR0000671827                     UMG Recordings, Inc.
5419   Rise Against                   Midnight Hands                   SR0000671827                     UMG Recordings, Inc.
5420   Rise Against                   Satellite                        SR0000671827                     UMG Recordings, Inc.
5421   Rise Against                   Survivor Guilt                   SR0000671827                     UMG Recordings, Inc.
5422   Rise Against                   This Is Letting Go               SR0000671827                     UMG Recordings, Inc.
5423   Rise Against                   Wait For Me                      SR0000671827                     UMG Recordings, Inc.
5424   Robin Thicke                   Cry No More                      SR0000617389                     UMG Recordings, Inc.
5425   Robin Thicke                   Dreamworld                       SR0000617389                     UMG Recordings, Inc.
5426   Robin Thicke                   Ebb and Flow                     SR0000618754                     UMG Recordings, Inc.
5427   Robin Thicke                   Everybody's A Star               SR0000618754                     UMG Recordings, Inc.
5428   Robin Thicke                   Hard On My Love                  SR0000617389                     UMG Recordings, Inc.
5429   Robin Thicke                   I'm Coming Home                  SR0000618754                     UMG Recordings, Inc.
5430   Robin Thicke                   Lost Without U                   SR0000398513                     UMG Recordings, Inc.
5431   Robin Thicke                   Loverman                         SR0000617389                     UMG Recordings, Inc.
5432   Robin Thicke                   Magic                            SR0000622566                     UMG Recordings, Inc.
5433   Robin Thicke                   Magic Touch                      SR0000618707                     UMG Recordings, Inc.
5434   Robin Thicke                   Ms. Harmony                      SR0000617389                     UMG Recordings, Inc.
5435   Robin Thicke                   Sex Therapy                      SR0000644567                     UMG Recordings, Inc.
5436   Robin Thicke                   Shadow of Doubt                  SR0000617389                     UMG Recordings, Inc.
5437   Robin Thicke                   Sidestep                         SR0000617389;SR0000412743        UMG Recordings, Inc.
5438   Robin Thicke                   Something Else                   SR0000617389;SR0000412743        UMG Recordings, Inc.
5439   Robin Thicke                   The Sweetest Love                SR0000617386                     UMG Recordings, Inc.
5440   Robin Thicke                   Tie My Hands                     SR0000617389;SR0000412743        UMG Recordings, Inc.
5441   Robin Thicke                   You're My Baby                   SR0000617389;SR0000412743        UMG Recordings, Inc.




                                                            Page 104
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 107 of 467 PageID#
                                     29233
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track              Copyright Registration Number             Plaintiff
5442   Saving Abel                   18 Days                          SR0000639174                     UMG Recordings, Inc.
5443   Saving Abel                   Addicted                         SR0000639174                     UMG Recordings, Inc.
5444   Saving Abel                   Beautiful Day                    SR0000639174                     UMG Recordings, Inc.
5445   Saving Abel                   Beautiful You                    SR0000639174                     UMG Recordings, Inc.
5446   Saving Abel                   Drowning (Face Down)             SR0000639174                     UMG Recordings, Inc.
5447   Saving Abel                   In God's Eyes                    SR0000639174                     UMG Recordings, Inc.
5448   Saving Abel                   New Tatoo                        SR0000639174                     UMG Recordings, Inc.
5449   Saving Abel                   Out Of My Face                   SR0000639174                     UMG Recordings, Inc.
5450   Saving Abel                   Running From You                 SR0000639174                     UMG Recordings, Inc.
5451   Saving Abel                   Sailed Away                      SR0000639174                     UMG Recordings, Inc.
5452   Saving Abel                   She Got Over Me                  SR0000639174                     UMG Recordings, Inc.
5453   Scarface                      Fixed (Explicit)                 SR0000362246                     UMG Recordings, Inc.
5454   Scarface                      Guess Who's Back (Explicit)      SR0000311881                     UMG Recordings, Inc.
5455   Scarface                      Heaven (Explicit)                SR0000362246                     UMG Recordings, Inc.
5456   Scarface                      I Ain't The One (Explicit)       SR0000362246                     UMG Recordings, Inc.
5457   Scarface                      In Between Us (Explicit)         SR0000362246                     UMG Recordings, Inc.
5458   Scarface                      In Cold Blood (Explicit)         SR0000362246                     UMG Recordings, Inc.
5459   Scarface                      Keep Me Down (Explicit)          SR0000362246                     UMG Recordings, Inc.
5460   Scarface                      Safe (Explicit)                  SR0000362246                     UMG Recordings, Inc.
5461   Scarface                      Sell Out (Explicit)              SR0000362246                     UMG Recordings, Inc.
5462   Scarface                      Someday (Explicit)               SR0000362246                     UMG Recordings, Inc.
5463   Scarface                      The Fix (Explicit)               SR0000362246                     UMG Recordings, Inc.
5464   Scarface                      What Can I Do? (Explicit)        SR0000362246                     UMG Recordings, Inc.
5465   ScHoolboy Q                   Man Of The Year                  SR0000733738                     UMG Recordings, Inc.
5466   Scissor Sisters               Better Luck Next Time            SR0000355220                     UMG Recordings, Inc.
5467   Scissor Sisters               Filthy/Gorgeous                  SR0000355220                     UMG Recordings, Inc.
5468   Scissor Sisters               Get It Get It                    SR0000355220                     UMG Recordings, Inc.
5469   Scissor Sisters               It Can't Come Quickly Enough     SR0000355220                     UMG Recordings, Inc.
5470   Scissor Sisters               Laura                            SR0000355220                     UMG Recordings, Inc.
5471   Scissor Sisters               Lovers In The Backseat           SR0000355220                     UMG Recordings, Inc.
5472   Scissor Sisters               Mary                             SR0000355220                     UMG Recordings, Inc.
5473   Scissor Sisters               Music Is The Victim              SR0000355220                     UMG Recordings, Inc.
5474   Scissor Sisters               Return To Oz                     SR0000355220                     UMG Recordings, Inc.
5475   Scissor Sisters               Take Your Mama                   SR0000355220                     UMG Recordings, Inc.
5476   Scissor Sisters               Tits On The Radio                SR0000355220                     UMG Recordings, Inc.
5477   Selena Gomez                  Come & Get It                    SR0000739772                     UMG Recordings, Inc.
5478   Snow Patrol                   Chasing Cars                     SR0000633869                     UMG Recordings, Inc.
5479   Taio Cruz                     Break Your Heart                 SR0000655287                     UMG Recordings, Inc.
5480   Taio Cruz                     Higher                           SR0000670254                     UMG Recordings, Inc.
5481   Taylor Swift                  All Too Well                     SR0000719963                     UMG Recordings, Inc.
5482   Taylor Swift                  Back To December                 SR0000719833                     UMG Recordings, Inc.
5483   Taylor Swift                  Begin Again                      SR0000719963                     UMG Recordings, Inc.
5484   Taylor Swift                  Better Than Revenge              SR0000719833                     UMG Recordings, Inc.
5485   Taylor Swift                  Breathe                          SR0000722878                     UMG Recordings, Inc.
5486   Taylor Swift                  Change                           SR0000722878                     UMG Recordings, Inc.
5487   Taylor Swift                  Dear John                        SR0000719833                     UMG Recordings, Inc.
5488   Taylor Swift                  Enchanted                        SR0000719833                     UMG Recordings, Inc.
5489   Taylor Swift                  Fearless                         SR0000722878                     UMG Recordings, Inc.
5490   Taylor Swift                  Forever & Always                 SR0000722878                     UMG Recordings, Inc.
5491   Taylor Swift                  Haunted                          SR0000719833                     UMG Recordings, Inc.
5492   Taylor Swift                  Haunted - Acoustic               SR0000719833                     UMG Recordings, Inc.
5493   Taylor Swift                  Hey Stephen                      SR0000722878                     UMG Recordings, Inc.
5494   Taylor Swift                  Holy Ground                      SR0000719963                     UMG Recordings, Inc.
5495   Taylor Swift                  I Almost Do                      SR0000719963                     UMG Recordings, Inc.
5496   Taylor Swift                  Innocent                         SR0000719833                     UMG Recordings, Inc.
5497   Taylor Swift                  Last Kiss                        SR0000719833                     UMG Recordings, Inc.




                                                           Page 105
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 108 of 467 PageID#
                                     29234
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                       Track                Copyright Registration Number             Plaintiff
5498   Taylor Swift                 Long Live                        SR0000719833                     UMG Recordings, Inc.
5499   Taylor Swift                 Mine                             SR0000719833                     UMG Recordings, Inc.
5500   Taylor Swift                 Never Grow Up                    SR0000719833                     UMG Recordings, Inc.
5501   Taylor Swift                 Ours                             SR0000719833                     UMG Recordings, Inc.
5502   Taylor Swift                 Red                              SR0000719963                     UMG Recordings, Inc.
5503   Taylor Swift                 Sad Beautiful Tragic             SR0000719963                     UMG Recordings, Inc.
5504   Taylor Swift                 Should've Said No                SR0000722875                     UMG Recordings, Inc.
5505   Taylor Swift                 Sparks Fly                       SR0000719833                     UMG Recordings, Inc.
5506   Taylor Swift                 Speak Now                        SR0000719833                     UMG Recordings, Inc.
5507   Taylor Swift                 Starlight                        SR0000719963                     UMG Recordings, Inc.
5508   Taylor Swift                 State Of Grace                   SR0000719963                     UMG Recordings, Inc.
5509   Taylor Swift                 Stay Stay Stay                   SR0000719963                     UMG Recordings, Inc.
5510   Taylor Swift                 Teardrops On My Guitar           SR0000722875                     UMG Recordings, Inc.
5511   Taylor Swift                 Tell Me Why                      SR0000722878                     UMG Recordings, Inc.
5512   Taylor Swift                 The Best Day                     SR0000722878                     UMG Recordings, Inc.
5513   Taylor Swift                 The Last Time                    SR0000719963                     UMG Recordings, Inc.
5514   Taylor Swift                 The Lucky One                    SR0000719963                     UMG Recordings, Inc.
5515   Taylor Swift                 The Story Of Us                  SR0000719833                     UMG Recordings, Inc.
5516   Taylor Swift                 The Way I Loved You              SR0000722878                     UMG Recordings, Inc.
5517   Taylor Swift                 Treacherous                      SR0000719963                     UMG Recordings, Inc.
5518   Taylor Swift                 White Horse                      SR0000722878                     UMG Recordings, Inc.
5519   Taylor Swift                 You're Not Sorry                 SR0000722878                     UMG Recordings, Inc.
5520   Tears For Fears              Advice For The Young At Heart    SR0000144549                     UMG Recordings, Inc.
5521   Tears For Fears              Change                           SR0000144549                     UMG Recordings, Inc.
                                    Everybody Wants To Rule The
5522   Tears For Fears              World                            SR0000144549                     UMG Recordings, Inc.
5523   Tears For Fears              Head Over Heels                  SR0000144549                     UMG Recordings, Inc.
5524   Tears For Fears              I Believe                        SR0000144549                     UMG Recordings, Inc.
5525   Tears For Fears              Laid So Low (Tears Roll Down)    SR0000144549                     UMG Recordings, Inc.
5526   Tears For Fears              Mad World                        SR0000045985                     UMG Recordings, Inc.
5527   Tears For Fears              Mothers Talk                     SR0000144549                     UMG Recordings, Inc.
5528   Tears For Fears              Pale Shelter                     SR0000144549                     UMG Recordings, Inc.
5529   Tears For Fears              Shout                            SR0000144549                     UMG Recordings, Inc.
5530   Tears For Fears              Sowing The Seeds Of Love         SR0000144549                     UMG Recordings, Inc.
5531   The Animals                  Baby Let Me Take You Home        SR0000704230                     UMG Recordings, Inc.
5532   The Animals                  Boom Boom                        SR0000704230                     UMG Recordings, Inc.
5533   The Animals                  Bring It On Home To Me           SR0000704230                     UMG Recordings, Inc.

5534   The Animals                  Don't Let Me Be Misunderstood    SR0000704230                     UMG Recordings, Inc.
5535   The Animals                  It's My Life                     SR0000704230                     UMG Recordings, Inc.
5536   The Animals                  Talkin' About You                SR0000704230                     UMG Recordings, Inc.
5537   The Band Perry               Double Heart                     SR0000664551                     UMG Recordings, Inc.
5538   The Band Perry               Hip To My Heart                  SR0000637103                     UMG Recordings, Inc.
5539   The Band Perry               If I Die Young                   SR0000653353                     UMG Recordings, Inc.
5540   The Band Perry               Independence                     SR0000664551                     UMG Recordings, Inc.
5541   The Band Perry               Lasso                            SR0000664551                     UMG Recordings, Inc.
5542   The Band Perry               Miss You Being Gone              SR0000664551                     UMG Recordings, Inc.
5543   The Band Perry               Postcard From Paris              SR0000653353                     UMG Recordings, Inc.
5544   The Band Perry               Walk Me Down the Middle          SR0000664551                     UMG Recordings, Inc.
5545   The Band Perry               You Lie                          SR0000664551                     UMG Recordings, Inc.
5546   The Black Eyed Peas          Fashion Beats                    SR0000670148                     UMG Recordings, Inc.
5547   The Black Eyed Peas          Just Can't Get Enough            SR0000670148                     UMG Recordings, Inc.
5548   The Black Eyed Peas          Love You Long Time               SR0000670148                     UMG Recordings, Inc.
5549   The Black Eyed Peas          Own It                           SR0000670148                     UMG Recordings, Inc.
5550   The Black Eyed Peas          Play It Loud                     SR0000670148                     UMG Recordings, Inc.
5551   The Black Eyed Peas          Someday                          SR0000670148                     UMG Recordings, Inc.




                                                          Page 106
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 109 of 467 PageID#
                                     29235
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track                   Copyright Registration Number             Plaintiff
5552   The Black Eyed Peas           The Best One Yet (The Boy)            SR0000670148                     UMG Recordings, Inc.
5553   The Black Eyed Peas           The Coming                            SR0000670148                     UMG Recordings, Inc.
5554   The Black Eyed Peas           The Situation                         SR0000670148                     UMG Recordings, Inc.
5555   The Black Eyed Peas           Whenever                              SR0000670148                     UMG Recordings, Inc.
5556   The Black Eyed Peas           XOXOXO                                SR0000670148                     UMG Recordings, Inc.
5557   The Cranberries               Animal Instinct                       SR0000264395                     UMG Recordings, Inc.
5558   The Cranberries               Daffodil Lament                       SR0000218047                     UMG Recordings, Inc.
5559   The Cranberries               Free To Decide                        SR0000228075                     UMG Recordings, Inc.
5560   The Cranberries               Hollywood                             SR0000217619                     UMG Recordings, Inc.
5561   The Cranberries               I Can't Be With You                   SR0000218047                     UMG Recordings, Inc.
5562   The Cranberries               New New York                          SR0000324975                     UMG Recordings, Inc.
5563   The Cranberries               Promises                              SR0000264395                     UMG Recordings, Inc.
5564   The Cranberries               Ridiculous Thoughts                   SR0000218047                     UMG Recordings, Inc.
5565   The Cranberries               This Is The Day                       SR0000303013                     UMG Recordings, Inc.
5566   The Cranberries               Time Is Ticking Out                   SR0000303013                     UMG Recordings, Inc.
5567   The Cranberries               You And Me                            SR0000264395                     UMG Recordings, Inc.
5568   The Gabe Dixon Band           All Will Be Well                      SR0000618294                     UMG Recordings, Inc.
5569   The Gabe Dixon Band           And The World Turned                  SR0000618294                     UMG Recordings, Inc.
5570   The Gabe Dixon Band           Baby Doll                             SR0000618294                     UMG Recordings, Inc.
5571   The Gabe Dixon Band           Disappear                             SR0000618294                     UMG Recordings, Inc.
5572   The Gabe Dixon Band           Ever After You                        SR0000618294                     UMG Recordings, Inc.
5573   The Gabe Dixon Band           Far From Home                         SR0000618294                     UMG Recordings, Inc.
5574   The Gabe Dixon Band           Find My Way                           SR0000618294                     UMG Recordings, Inc.
5575   The Gabe Dixon Band           Five More Hours                       SR0000618294                     UMG Recordings, Inc.
5576   The Gabe Dixon Band           Further The Sky                       SR0000618294                     UMG Recordings, Inc.
5577   The Gabe Dixon Band           Sirens                                SR0000618294                     UMG Recordings, Inc.
5578   The Gabe Dixon Band           Till You're Gone                      SR0000618294                     UMG Recordings, Inc.
5579   The Mowgli's                  San Francisco                         SR0000712405                     UMG Recordings, Inc.
5580   The Police                    Don't Stand So Close To Me '86        SR0000028383                     UMG Recordings, Inc.
5581   The Police                    Invisible Sun                         SR0000030222                     UMG Recordings, Inc.
5582   The Police                    Spirits In The Material World         SR0000030222                     UMG Recordings, Inc.
5583   The Police                    Wrapped Around Your Finger            SR0000044862                     UMG Recordings, Inc.
5584   The Rolling Stones            Angie                                 SR0000054736                     UMG Recordings, Inc.
5585   The Rolling Stones            Anybody Seen My Baby?                 SR0000261515                     UMG Recordings, Inc.
5586   The Rolling Stones            Beast Of Burden                       SR0000054736                     UMG Recordings, Inc.
5587   The Rolling Stones            Crazy Mama                            SR0000025203                     UMG Recordings, Inc.
                                     Doo Doo Doo Doo
5588   The Rolling Stones            (Heartbreaker)                        SR0000056814                     UMG Recordings, Inc.
5589   The Rolling Stones            Emotional Rescue                      SR0000054736                     UMG Recordings, Inc.
5590   The Rolling Stones            Far Away Eyes                         SR0000001522                     UMG Recordings, Inc.
5591   The Rolling Stones            Fool To Cry                           SR0000025203                     UMG Recordings, Inc.
5592   The Rolling Stones            Hang Fire                             SR0000029150                     UMG Recordings, Inc.
5593   The Rolling Stones            Heaven                                SR0000029150                     UMG Recordings, Inc.
5594   The Rolling Stones            Hot Stuff                             SR0000025203                     UMG Recordings, Inc.
                                     It's Only Rock 'n' Roll (But I Like
5595   The Rolling Stones            It)                                   SR0000056814                     UMG Recordings, Inc.
5596   The Rolling Stones            Let Me Go                             SR0000018973                     UMG Recordings, Inc.
5597   The Rolling Stones            Might As Well Get Juiced              SR0000261515                     UMG Recordings, Inc.
5598   The Rolling Stones            Miss You                              SR0000001522                     UMG Recordings, Inc.
5599   The Rolling Stones            Miss You (Dance Version)              SR0000056814                     UMG Recordings, Inc.
5600   The Rolling Stones            Neighbours                            SR0000029150                     UMG Recordings, Inc.
5601   The Rolling Stones            Respectable                           SR0000001522                     UMG Recordings, Inc.
5602   The Rolling Stones            Shattered                             SR0000001522                     UMG Recordings, Inc.
5603   The Rolling Stones            She Was Hot                           SR0000050568                     UMG Recordings, Inc.
5604   The Rolling Stones            She's So Cold                         SR0000018973                     UMG Recordings, Inc.
5605   The Rolling Stones            Start Me Up                           SR0000054736                     UMG Recordings, Inc.




                                                              Page 107
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 110 of 467 PageID#
                                     29236
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                        Track               Copyright Registration Number             Plaintiff
5606   The Rolling Stones            Time Waits For No One            SR0000025203                     UMG Recordings, Inc.
5607   The Rolling Stones            Too Tough                        SR0000050568                     UMG Recordings, Inc.
5608   The Rolling Stones            Tops                             SR0000029150                     UMG Recordings, Inc.
5609   The Rolling Stones            Undercover (Of The Night)        SR0000050568                     UMG Recordings, Inc.
5610   The Rolling Stones            Winning Ugly                     SR0000071259                     UMG Recordings, Inc.
5611   The Rolling Stones            You Got Me Rocking               SR0000262974                     UMG Recordings, Inc.
5612   Timbaland                     Apologize                        SR0000411631                     UMG Recordings, Inc.
                                     Can You Feel It (Featuring
5613   Timbaland                     Esthero & Sebastian)             SR0000411631                     UMG Recordings, Inc.
5614   Timbaland                     Carry Out                        SR0000411631                     UMG Recordings, Inc.
5615   Timbaland                     Ease Off The Liquor              SR0000411631                     UMG Recordings, Inc.
5616   Timbaland                     If We Ever Meet Again            SR0000411631                     UMG Recordings, Inc.
5617   Timbaland                     Intro By DJ Felli Fel            SR0000411631                     UMG Recordings, Inc.
                                     Long Way Down (Featuring
5618   Timbaland                     Daughtry)                        SR0000411631                     UMG Recordings, Inc.
5619   Timbaland                     Lose Control (Featuring JoJo)    SR0000411631                     UMG Recordings, Inc.
                                     Meet In Tha Middle (Featuring
5620   Timbaland                     Bran' Nu)                        SR0000411631                     UMG Recordings, Inc.
                                     Morning After Dark (Featuring
5621   Timbaland                     Nelly Furtado & SoShy)           SR0000411631                     UMG Recordings, Inc.
                                     Say Something (Featuring
5622   Timbaland                     Drake)                           SR0000411631                     UMG Recordings, Inc.
                                     Symphony (Featuring Attitude,
5623   Timbaland                     Bran' Nu & D.O.E.)               SR0000411631                     UMG Recordings, Inc.
                                     The One I Love (Featuring Keri
5624   Timbaland                     Hilson & D.O.E.)                 SR0000411631                     UMG Recordings, Inc.
                                     Timothy Where You Been
5625   Timbaland                     (Featuring Jet)                  SR0000411631                     UMG Recordings, Inc.
                                     Tomorrow In The Bottle
                                     (Featuring Chad Kroeger &
5626   Timbaland                     Sebastian)                       SR0000411631                     UMG Recordings, Inc.
                                     Undertow (Featuring The Fray &
5627   Timbaland                     Esthero)                         SR0000411631                     UMG Recordings, Inc.
                                     We Belong To The Music
5628   Timbaland                     (Featuring Miley Cyrus)          SR0000411631                     UMG Recordings, Inc.
5629   Toby Keith                    Beer For My Horses               SR0000808555                     UMG Recordings, Inc.
5630   Toby Keith                    Beers Ago                        SR0000687038                     UMG Recordings, Inc.
5631   Toby Keith                    Chill-axin'                      SR0000687038                     UMG Recordings, Inc.
5632   Toby Keith                    Clancy's Tavern                  SR0000687038                     UMG Recordings, Inc.
5633   Toby Keith                    Club Zydeco Moon                 SR0000687038                     UMG Recordings, Inc.
5634   Toby Keith                    Country Comes To Town            SR0000613330                     UMG Recordings, Inc.
                                     Courtesy Of The Red, White And
5635   Toby Keith                    Blue (The Angry American)        SR0000613330                     UMG Recordings, Inc.
5636   Toby Keith                    Go With Her                      SR0000363112                     UMG Recordings, Inc.
5637   Toby Keith                    How Do You Like Me Now?!         SR0000768442                     UMG Recordings, Inc.
5638   Toby Keith                    I Need To Hear A Country Song    SR0000687038                     UMG Recordings, Inc.
5639   Toby Keith                    I Wanna Talk About Me            SR0000301479                     UMG Recordings, Inc.
5640   Toby Keith                    I Won't Let You Down             SR0000687038                     UMG Recordings, Inc.
5641   Toby Keith                    I'm Just Talkin' About Tonight   SR0000613330                     UMG Recordings, Inc.
5642   Toby Keith                    Just Another Sundown             SR0000687038                     UMG Recordings, Inc.
5643   Toby Keith                    Made In America                  SR0000687038                     UMG Recordings, Inc.
5644   Toby Keith                    Mockingbird                      SR0000613330                     UMG Recordings, Inc.
5645   Toby Keith                    Red Solo Cup                     SR0000712025                     UMG Recordings, Inc.
5646   Toby Keith                    Should've Been A Cowboy          SR0000363112                     UMG Recordings, Inc.
5647   Toby Keith                    South Of You                     SR0000687038                     UMG Recordings, Inc.
5648   Toby Keith                    Stays In Mexico                  SR0000613330                     UMG Recordings, Inc.




                                                          Page 108
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 111 of 467 PageID#
                                     29237
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                          Track                Copyright Registration Number             Plaintiff
5649   Toby Keith                   Tryin' To Fall In Love              SR0000687038                     UMG Recordings, Inc.
5650   Toby Keith                   Who's Your Daddy?                   SR0000613330                     UMG Recordings, Inc.
5651   Toby Keith                   You Ain't Much Fun                  SR0000363112                     UMG Recordings, Inc.
5652   Toby Keith                   You Shouldn't Kiss Me Like This     SR0000613330                     UMG Recordings, Inc.
5653   U2                           Breathe                             SR0000636812                     UMG Recordings, Inc.
5654   U2                           Cedars Of Lebanon                   SR0000636812                     UMG Recordings, Inc.
5655   U2                           FEZ/Being Born                      SR0000636812                     UMG Recordings, Inc.
5656   U2                           Get On Your Boots                   SR0000636814                     UMG Recordings, Inc.
                                    I'll Go Crazy If I Don't Go Crazy
5657   U2                           Tonight                             SR0000636812                     UMG Recordings, Inc.
5658   U2                           Magnificent                         SR0000636812                     UMG Recordings, Inc.
5659   U2                           Moment Of Surrender                 SR0000636812                     UMG Recordings, Inc.
5660   U2                           Stand Up Comedy                     SR0000636812                     UMG Recordings, Inc.
5661   U2                           Unknown Caller                      SR0000636812                     UMG Recordings, Inc.
5662   U2                           White As Snow                       SR0000636812                     UMG Recordings, Inc.
                                    (I Can't Help) Falling In Love
5663   UB40                         With You                            SR0000205179                     UMG Recordings, Inc.
5664   UB40                         Breakfast In Bed                    SR0000205152                     UMG Recordings, Inc.
5665   UB40                         Cherry Oh Baby                      SR0000049244                     UMG Recordings, Inc.
5666   UB40                         Come Back Darling                   SR0000178976                     UMG Recordings, Inc.
5667   UB40                         Don't Break My Heart                SR0000205152                     UMG Recordings, Inc.
5668   UB40                         Groovin' (Out On Life)              SR0000112173                     UMG Recordings, Inc.

5669   UB40                         Here I Am (Come And Take Me)        SR0000205179                     UMG Recordings, Inc.
5670   UB40                         Higher Ground                       SR0000205179                     UMG Recordings, Inc.
5671   UB40                         Homely Girl                         SR0000112173                     UMG Recordings, Inc.
5672   UB40                         I Got You Babe                      SR0000205152                     UMG Recordings, Inc.
5673   UB40                         If It Happens Again                 SR0000205152                     UMG Recordings, Inc.
5674   UB40                         Kingston Town                       SR0000205179                     UMG Recordings, Inc.
5675   UB40                         One In Ten                          SR0000205152                     UMG Recordings, Inc.
5676   UB40                         Please Don't Make Me Cry            SR0000205152                     UMG Recordings, Inc.
5677   UB40                         Rat In Mi Kitchen                   SR0000205152                     UMG Recordings, Inc.
5678   UB40                         Red Red Wine                        SR0000205152                     UMG Recordings, Inc.
5679   UB40                         Sing Our Own Song (Edit)            SR0000205152                     UMG Recordings, Inc.
                                    The Way You Do The Things You
5680   UB40                         Do                                  SR0000205179                     UMG Recordings, Inc.
5681   UB40                         Until My Dying Day                  SR0000205179                     UMG Recordings, Inc.
5682   Warren G                     Do You See (Explicit)               SR0000629800                     UMG Recordings, Inc.
5683   Warren G                     Gangsta Sermon (Explicit)           SR0000629800                     UMG Recordings, Inc.
5684   Warren G                     Recognize (Explicit)                SR0000629800                     UMG Recordings, Inc.
5685   Warren G                     Regulate                            SR0000629797                     UMG Recordings, Inc.
5686   Warren G                     Super Soul Sis (Explicit)           SR0000629800                     UMG Recordings, Inc.
5687   Warren G                     This D.J.                           SR0000765079                     UMG Recordings, Inc.
5688   Warren G                     What's Next (Explicit)              SR0000629800                     UMG Recordings, Inc.
5689   Yeah Yeah Yeahs              Black Tongue                        SR0000332650                     UMG Recordings, Inc.
5690   Yeah Yeah Yeahs              Cold Light                          SR0000332650                     UMG Recordings, Inc.
5691   Yeah Yeah Yeahs              Date With The Night                 SR0000332650                     UMG Recordings, Inc.
5692   Yeah Yeah Yeahs              Man                                 SR0000332650                     UMG Recordings, Inc.
5693   Yeah Yeah Yeahs              No No No                            SR0000332650                     UMG Recordings, Inc.
5694   Yeah Yeah Yeahs              Rich                                SR0000332650                     UMG Recordings, Inc.
5695   Yeah Yeah Yeahs              Tick                                SR0000332650                     UMG Recordings, Inc.
5696   YG                           Who Do You Love?                    SR0000745799                     UMG Recordings, Inc.
5697   Young Jeezy                  Amazin'                             SR0000616586                     UMG Recordings, Inc.
5698   Young Jeezy                  By The Way                          SR0000616586                     UMG Recordings, Inc.
5699   Young Jeezy                  Circulate                           SR0000616586                     UMG Recordings, Inc.
5700   Young Jeezy                  Crazy World                         SR0000616586                     UMG Recordings, Inc.




                                                            Page 109
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 112 of 467 PageID#
                                     29238
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                        Track                Copyright Registration Number             Plaintiff
5701   Young Jeezy                   Don't Do It                       SR0000616586                     UMG Recordings, Inc.
5702   Young Jeezy                   Don't You Know                    SR0000616586                     UMG Recordings, Inc.
5703   Young Jeezy                   Everything                        SR0000616586                     UMG Recordings, Inc.
5704   Young Jeezy                   Get Allot                         SR0000616586                     UMG Recordings, Inc.
5705   Young Jeezy                   Hustlaz Ambition                  SR0000616586                     UMG Recordings, Inc.
5706   Young Jeezy                   My President                      SR0000616586                     UMG Recordings, Inc.
5707   Young Jeezy                   Put On                            SR0000615616                     UMG Recordings, Inc.
5708   Young Jeezy                   Takin' It There                   SR0000616586                     UMG Recordings, Inc.
5709   Young Jeezy                   The Recession                     SR0000616586                     UMG Recordings, Inc.
5710   Young Jeezy                   Vacation                          SR0000616586                     UMG Recordings, Inc.
5711   Young Jeezy                   Welcome Back                      SR0000616586                     UMG Recordings, Inc.
5712   Young Jeezy                   What They Want                    SR0000616586                     UMG Recordings, Inc.
5713   Young Jeezy                   Who Dat                           SR0000616586                     UMG Recordings, Inc.
5714   Young Jeezy                   Word Play                         SR0000616586                     UMG Recordings, Inc.
5715   Zedd                          Clarity                           SR0000736147                     UMG Recordings, Inc.
5716   Zedd                          Epos                              SR0000745858                     UMG Recordings, Inc.
5717   Zedd                          Fall Into The Sky                 SR0000745858                     UMG Recordings, Inc.
5718   Zedd                          Follow You Down                   SR0000709927                     UMG Recordings, Inc.
5719   Zedd                          Hourglass                         SR0000736147                     UMG Recordings, Inc.
5720   Zedd                          Lost At Sea                       SR0000744174                     UMG Recordings, Inc.
5721   Zedd                          Shave It Up                       SR0000709927                     UMG Recordings, Inc.
5722   Zedd                          Spectrum                          SR0000736147                     UMG Recordings, Inc.
5723   Zedd                          Stache                            SR0000745858                     UMG Recordings, Inc.
5724   Zedd                          Stay The Night                    SR0000736147                     UMG Recordings, Inc.
                                                     Warner Music Plaintiffs
5725   3OH!3                         StarStrukk                        SR0000652637                     Atlantic Recording Corporation
                                     Nothin' On You (feat. Bruno
5726   B.o.B                         Mars)                             SR0000704831                     Atlantic Recording Corporation
5727   Brandy                        (Everything I Do) I Do It For You SR0000256701                     Atlantic Recording Corporation
5728   Brandy                        Afrodisiac                        SR0000370673                     Atlantic Recording Corporation
5729   Brandy                        All In Me                         SR0000345858                     Atlantic Recording Corporation
5730   Brandy                        Almost Doesn't Count              SR0000256701                     Atlantic Recording Corporation
5731   Brandy                        Always On My Mind                 SR0000202696                     Atlantic Recording Corporation
5732   Brandy                        Angel In Disguise                 SR0000256701                     Atlantic Recording Corporation
5733   Brandy                        Anybody                           SR0000345858                     Atlantic Recording Corporation
5734   Brandy                        Apart                             SR0000345858                     Atlantic Recording Corporation
5735   Brandy                        As Long As You're Here            SR0000202696                     Atlantic Recording Corporation
5736   Brandy                        B Rocka Intro                     SR0000345858                     Atlantic Recording Corporation
5737   Brandy                        Baby                              SR0000202696                     Atlantic Recording Corporation
5738   Brandy                        Best Friend                       SR0000202696                     Atlantic Recording Corporation
                                     Brokenhearted (Single Version)
5739   Brandy                        (feat. Wanya Morris)              SR0000373291                     Atlantic Recording Corporation
5740   Brandy                        Can We                            SR0000345858                     Atlantic Recording Corporation
5741   Brandy                        Come A Little Closer              SR0000345858                     Atlantic Recording Corporation
5742   Brandy                        Come As You Are                   SR0000370673                     Atlantic Recording Corporation
5743   Brandy                        Die Without You                   SR0000345858                     Atlantic Recording Corporation
5744   Brandy                        Finally                           SR0000370673                     Atlantic Recording Corporation
5745   Brandy                        Focus                             SR0000370673                     Atlantic Recording Corporation
5746   Brandy                        Full Moon                         SR0000345858                     Atlantic Recording Corporation
5747   Brandy                        Give Me You                       SR0000202696                     Atlantic Recording Corporation
5748   Brandy                        Happy                             SR0000256701                     Atlantic Recording Corporation
5749   Brandy                        Have You Ever                     SR0000256701                     Atlantic Recording Corporation
5750   Brandy                        He Is                             SR0000345858                     Atlantic Recording Corporation
5751   Brandy                        How I Feel                        SR0000370673                     Atlantic Recording Corporation
5752   Brandy                        I Dedicate (Part I)               SR0000202696                     Atlantic Recording Corporation
5753   Brandy                        I Dedicate (Part II)              SR0000202696                     Atlantic Recording Corporation




                                                           Page 110
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 113 of 467 PageID#
                                     29239
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                        Track               Copyright Registration Number               Plaintiff
5754   Brandy                     I Dedicate (Part III)            SR0000202696                     Atlantic Recording Corporation
5755   Brandy                     I Thought                        SR0000345858                     Atlantic Recording Corporation
5756   Brandy                     I Tried                          SR0000370673                     Atlantic Recording Corporation
5757   Brandy                     I Wanna Be Down                  SR0000202696                     Atlantic Recording Corporation
                                  I Wanna Be Down (Single
5758   Brandy                     Version)                         SR0000373291                     Atlantic Recording Corporation
5759   Brandy                     I'm Yours                        SR0000202696                     Atlantic Recording Corporation
5760   Brandy                     In The Car Interlude             SR0000256701                     Atlantic Recording Corporation
5761   Brandy                     Intro                            SR0000256701                     Atlantic Recording Corporation
5762   Brandy                     It's Not Worth It                SR0000345858                     Atlantic Recording Corporation
5763   Brandy                     Learn The Hard Way               SR0000256701                     Atlantic Recording Corporation
5764   Brandy                     Like This                        SR0000345858                     Atlantic Recording Corporation
5765   Brandy                     Love Is On My Side               SR0000202696                     Atlantic Recording Corporation
5766   Brandy                     Love Wouldn't Count Me Out       SR0000345858                     Atlantic Recording Corporation
5767   Brandy                     Movin' On                        SR0000202696                     Atlantic Recording Corporation
5768   Brandy                     Necessary                        SR0000370673                     Atlantic Recording Corporation
5769   Brandy                     Never Say Never                  SR0000256701                     Atlantic Recording Corporation
5770   Brandy                     Nothing                          SR0000345858                     Atlantic Recording Corporation
5771   Brandy                     One Voice                        SR0000256701                     Atlantic Recording Corporation
5772   Brandy                     Put That On Everything           SR0000256701                     Atlantic Recording Corporation
5773   Brandy                     Sadiddy                          SR0000370673                     Atlantic Recording Corporation
5774   Brandy                     Say You Will                     SR0000370673                     Atlantic Recording Corporation
5775   Brandy                     Should I Go                      SR0000370673                     Atlantic Recording Corporation
5776   Brandy                     Sunny Day                        SR0000202696                     Atlantic Recording Corporation
                                  Talk About Our Love (Featuring
5777   Brandy                     Kanye West)                      SR0000370673                     Atlantic Recording Corporation
5778   Brandy                     Tomorrow                         SR0000256701                     Atlantic Recording Corporation
5779   Brandy                     Top Of The World (feat. Mase)    SR0000256701                     Atlantic Recording Corporation
5780   Brandy                     Truthfully                       SR0000256701                     Atlantic Recording Corporation
5781   Brandy                     Turn It Up                       SR0000370673                     Atlantic Recording Corporation
                                  U Dont Know Me (Like U Used
5782   Brandy                     To)                              SR0000256701                     Atlantic Recording Corporation
5783   Brandy                     What About Us?                   SR0000345858                     Atlantic Recording Corporation
5784   Brandy                     When You Touch Me                SR0000345858                     Atlantic Recording Corporation
5785   Brandy                     Where You Wanna Be               SR0000370673                     Atlantic Recording Corporation
5786   Brandy                     Who I Am                         SR0000370673                     Atlantic Recording Corporation
5787   Brandy                     Who Is She 2 U                   SR0000370673                     Atlantic Recording Corporation
5788   Brandy                     Wow                              SR0000345858                     Atlantic Recording Corporation
5789   Brandy & Monica            The Boy Is Mine                  SR0000256110                     Atlantic Recording Corporation
5790   Brandy & Ray J             Another Day In Paradise          SR0000373291                     Atlantic Recording Corporation
5791   Bruno Mars                 Gorilla                          SR0000715738                     Atlantic Recording Corporation
5792   Bruno Mars                 Locked Out of Heaven             SR0000715738                     Atlantic Recording Corporation
5793   Bruno Mars                 Treasure                         SR0000715738                     Atlantic Recording Corporation
5794   Carolina Liar              All That Sh** Is Gone            SR0000637774                     Atlantic Recording Corporation
5795   Carolina Liar              Better Alone                     SR0000637774                     Atlantic Recording Corporation
5796   Carolina Liar              California Bound                 SR0000637774                     Atlantic Recording Corporation
5797   Carolina Liar              Coming To Terms                  SR0000637774                     Atlantic Recording Corporation
5798   Carolina Liar              Done Stealin'                    SR0000637774                     Atlantic Recording Corporation
5799   Carolina Liar              I'm Not Over                     SR0000637774                     Atlantic Recording Corporation
5800   Carolina Liar              Last Night                       SR0000637774                     Atlantic Recording Corporation
5801   Carolina Liar              Show Me What I'm Looking For     SR0000637774                     Atlantic Recording Corporation
5802   Carolina Liar              Simple Life                      SR0000637774                     Atlantic Recording Corporation
5803   Carolina Liar              Something To Die For             SR0000637774                     Atlantic Recording Corporation
5804   Carolina Liar              When You Are Near                SR0000637774                     Atlantic Recording Corporation
5805   Christina Perri            arms                             SR0000704080                     Atlantic Recording Corporation
5806   Christina Perri            backwards (Bonus Track)          SR0000705202                     Atlantic Recording Corporation




                                                        Page 111
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 114 of 467 PageID#
                                     29240
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                        Track                Copyright Registration Number               Plaintiff
5807   Christina Perri               bang bang bang                    SR0000704080                     Atlantic Recording Corporation
5808   Christina Perri               black + blue (Bonus Track)        SR0000705202                     Atlantic Recording Corporation
5809   Christina Perri               bluebird                          SR0000704080                     Atlantic Recording Corporation
5810   Christina Perri               interlude                         SR0000704080                     Atlantic Recording Corporation
5811   Christina Perri               miles                             SR0000704080                     Atlantic Recording Corporation
5812   Christina Perri               mine                              SR0000704080                     Atlantic Recording Corporation
5813   Christina Perri               my eyes (Bonus Track)             SR0000705202                     Atlantic Recording Corporation
5814   Christina Perri               penguin                           SR0000704080                     Atlantic Recording Corporation
5815   Christina Perri               sad song                          SR0000704080                     Atlantic Recording Corporation
5816   Christina Perri               the lonely                        SR0000704080                     Atlantic Recording Corporation
5817   Christina Perri               tragedy                           SR0000704080                     Atlantic Recording Corporation
5818   Flo Rida                      21 (feat. Laza Morgan)            SR0000672870                     Atlantic Recording Corporation
5819   Flo Rida                      Ack Like You Know                 SR0000629161                     Atlantic Recording Corporation
5820   Flo Rida                      All My Life                       SR0000629161                     Atlantic Recording Corporation
                                     American Superstar (feat. Lil
5821   Flo Rida                      Wayne)                            SR0000629161                     Atlantic Recording Corporation
5822   Flo Rida                      Available (feat. Akon)            SR0000658178                     Atlantic Recording Corporation
5823   Flo Rida                      Be On You (feat. Ne-Yo)           SR0000658178                     Atlantic Recording Corporation
                                     Don't Know How To Act (feat.
5824   Flo Rida                      Yung Joc)                         SR0000629161                     Atlantic Recording Corporation
5825   Flo Rida                      Elevator (feat. Timbaland)        SR0000629161                     Atlantic Recording Corporation
5826   Flo Rida                      Finally Here                      SR0000658178                     Atlantic Recording Corporation
5827   Flo Rida                      Freaky Deaky (feat. Trey Songz)   SR0000629161                     Atlantic Recording Corporation
5828   Flo Rida                      Gotta Get It (Dancer)             SR0000658178                     Atlantic Recording Corporation
5829   Flo Rida                      I Cry                             SR0000754532                     Atlantic Recording Corporation
                                     In My Mind (Part 2) (feat.
5830   Flo Rida                      Georgi Kay)                       SR0000754532                     Atlantic Recording Corporation
5831   Flo Rida                      In The Ayer (feat. will.I.am)     SR0000629161                     Atlantic Recording Corporation
5832   Flo Rida                      Jump (feat. Nelly Furtado)        SR0000658178                     Atlantic Recording Corporation
5833   Flo Rida                      Low (feat T-Pain)                 SR0000629161                     Atlantic Recording Corporation
5834   Flo Rida                      Me & U                            SR0000629161                     Atlantic Recording Corporation
5835   Flo Rida                      Mind On My Money                  SR0000658178                     Atlantic Recording Corporation
                                     Money Right (feat. Rick Ross &
5836   Flo Rida                      Brisco)                           SR0000629161                     Atlantic Recording Corporation
5837   Flo Rida                      Ms. Hangover                      SR0000629161                     Atlantic Recording Corporation
5838   Flo Rida                      Never                             SR0000658178                     Atlantic Recording Corporation
5839   Flo Rida                      On and On (feat. Kevin Rudolf)    SR0000672870                     Atlantic Recording Corporation
5840   Flo Rida                      Priceless (feat. Birdman)         SR0000629161                     Atlantic Recording Corporation
5841   Flo Rida                      R.O.O.T.S.                        SR0000658178                     Atlantic Recording Corporation
5842   Flo Rida                      Respirator                        SR0000672870                     Atlantic Recording Corporation
5843   Flo Rida                      Rewind (feat. Wyclef Jean)        SR0000658178                     Atlantic Recording Corporation
5844   Flo Rida                      Right Round                       SR0000658178                     Atlantic Recording Corporation
5845   Flo Rida                      Roll (feat. Sean Kingston)        SR0000629161                     Atlantic Recording Corporation
5846   Flo Rida                      Shone (feat. Pleasure P)          SR0000658178                     Atlantic Recording Corporation
5847   Flo Rida                      Still Missin                      SR0000629161                     Atlantic Recording Corporation
5848   Flo Rida                      Sugar (Feat. Wynter)              SR0000658178                     Atlantic Recording Corporation
                                     Sweet Spot (feat. Jennifer
5849   Flo Rida                      Lopez)                            SR0000754532                     Atlantic Recording Corporation
5850   Flo Rida                      Touch Me                          SR0000658178                     Atlantic Recording Corporation
5851   Flo Rida                      Turn Around (5,4,3,2,1)           SR0000672870                     Atlantic Recording Corporation
5852   Flo Rida                      Who Dat Girl (feat. Akon)         SR0000672870                     Atlantic Recording Corporation
                                     Why You Up In Here (feat.
                                     Ludacris, Git Fresh and Gucci
5853   Flo Rida                      Mane)                             SR0000672870                     Atlantic Recording Corporation
5854   Flo Rida                      Wild Ones (feat. Sia)             SR0000754532                     Atlantic Recording Corporation
5855   Genesis                       Congo                             SR0000239424                     Atlantic Recording Corporation




                                                            Page 112
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 115 of 467 PageID#
                                     29241
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                            Track           Copyright Registration Number              Plaintiff
                                      I Know What I Like (In Your
5856   Genesis                        Wardrobe)                      N10834                          Atlantic Recording Corporation
5857   Genesis                        Mama (2004 Digital Remaster)   SR0000380344                    Atlantic Recording Corporation
5858   Gnarls Barkley                 Crazy                          SR0000398345                    Atlantic Recording Corporation
5859   Gnarls Barkley                 Feng Shui                      SR0000398345                    Atlantic Recording Corporation
5860   Gnarls Barkley                 Go-Go Gadget Gospel            SR0000398345                    Atlantic Recording Corporation
5861   Gnarls Barkley                 Gone Daddy Gone                SR0000398345                    Atlantic Recording Corporation
5862   Gnarls Barkley                 Just A Thought                 SR0000398345                    Atlantic Recording Corporation
5863   Gnarls Barkley                 Necromancer                    SR0000398345                    Atlantic Recording Corporation
5864   Gnarls Barkley                 Online                         SR0000398345                    Atlantic Recording Corporation
5865   Gnarls Barkley                 Smiley Faces                   SR0000398345                    Atlantic Recording Corporation
5866   Gnarls Barkley                 St. Elsewhere                  SR0000398345                    Atlantic Recording Corporation
5867   Gnarls Barkley                 The Boogie Monster             SR0000398345                    Atlantic Recording Corporation
5868   Gnarls Barkley                 The Last Time                  SR0000398345                    Atlantic Recording Corporation
5869   Gnarls Barkley                 Transformer                    SR0000398345                    Atlantic Recording Corporation
5870   Gnarls Barkley                 Who Cares?                     SR0000398345                    Atlantic Recording Corporation
5871   Grouplove                      Betty's a Bombshell            SR0000704081                    Atlantic Recording Corporation
5872   Grouplove                      Chloe                          SR0000704081                    Atlantic Recording Corporation
                                      Close Your Eyes and Count to
5873   Grouplove                      Ten                            SR0000704081                    Atlantic Recording Corporation
5874   Grouplove                      Colours                        SR0000707748                    Atlantic Recording Corporation
5875   Grouplove                      Cruel and Beautiful World      SR0000704081                    Atlantic Recording Corporation
5876   Grouplove                      Don't Say Oh Well              SR0000707748                    Atlantic Recording Corporation
5877   Grouplove                      Get Giddy                      SR0000707748                    Atlantic Recording Corporation
5878   Grouplove                      Getaway Car                    SR0000707748                    Atlantic Recording Corporation
5879   Grouplove                      Goldcoast                      SR0000707748                    Atlantic Recording Corporation
5880   Grouplove                      Itchin' On A Photograph        SR0000704081                    Atlantic Recording Corporation
5881   Grouplove                      Love Will Save Your Soul       SR0000704081                    Atlantic Recording Corporation
5882   Grouplove                      Lovely Cup                     SR0000704081                    Atlantic Recording Corporation
5883   Grouplove                      Naked Kids                     SR0000704081                    Atlantic Recording Corporation
5884   Grouplove                      Slow                           SR0000704081                    Atlantic Recording Corporation
5885   Grouplove                      Spun                           SR0000704081                    Atlantic Recording Corporation
5886   Grouplove                      Tongue Tied                    SR0000704081                    Atlantic Recording Corporation
5887   Hootie & The Blowfish          Be The One                     SR0000223661                    Atlantic Recording Corporation
5888   Hootie & The Blowfish          Hey Hey What Can I Do?         SR0000311807                    Atlantic Recording Corporation
5889   Hootie & The Blowfish          Hold My Hand                   SR0000193960                    Atlantic Recording Corporation
5890   Hootie & The Blowfish          I Go Blind                     SR0000230125                    Atlantic Recording Corporation
5891   Hootie & The Blowfish          I Will Wait                    SR0000246482                    Atlantic Recording Corporation
5892   Hootie & The Blowfish          Innocence                      SR0000334892                    Atlantic Recording Corporation
5893   Hootie & The Blowfish          Let Her Cry                    SR0000193960                    Atlantic Recording Corporation
5894   Hootie & The Blowfish          Not Even The Trees             SR0000193960                    Atlantic Recording Corporation
5895   Hootie & The Blowfish          Old Man & Me                   SR0000223661                    Atlantic Recording Corporation
5896   Hootie & The Blowfish          Only Lonely                    SR0000246482                    Atlantic Recording Corporation
5897   Hootie & The Blowfish          Only Wanna Be With You         SR0000193960                    Atlantic Recording Corporation
5898   Hootie & The Blowfish          Sad Caper                      SR0000223661                    Atlantic Recording Corporation
5899   Hootie & The Blowfish          Space                          SR0000334892                    Atlantic Recording Corporation
5900   Hootie & The Blowfish          Time                           SR0000193960                    Atlantic Recording Corporation
5901   Hootie & The Blowfish          Tucker's Town                  SR0000223661                    Atlantic Recording Corporation
5902   Hootie & The Blowfish          Use Me                         SR0000311807                    Atlantic Recording Corporation
5903   Hunter Hayes                   I Want Crazy (Encore)          SR0000748751                    Atlantic Recording Corporation
5904   INXS                           Baby Don't Cry                 SR0000152091                    Atlantic Recording Corporation
5905   INXS                           Beautiful Girl                 SR0000152091                    Atlantic Recording Corporation
5906   INXS                           Bitter Tears                   SR0000121377                    Atlantic Recording Corporation
5907   INXS                           Black And White                SR0000042945                    Atlantic Recording Corporation
5908   INXS                           Burn For You                   SR0000054062                    Atlantic Recording Corporation
5909   INXS                           By My Side                     SR0000121377                    Atlantic Recording Corporation




                                                          Page 113
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 116 of 467 PageID#
                                     29242
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                          Track               Copyright Registration Number               Plaintiff
5910   INXS                            Dancing On The Jetty              SR0000054062                     Atlantic Recording Corporation
5911   INXS                            Devil Inside                      SR0000085232                     Atlantic Recording Corporation
5912   INXS                            Disappear                         SR0000121377                     Atlantic Recording Corporation
5913   INXS                            Don't Change                      SR0000042945                     Atlantic Recording Corporation
5914   INXS                            Heaven Sent                       SR0000152091                     Atlantic Recording Corporation
5915   INXS                            I Send A Message                  SR0000054062                     Atlantic Recording Corporation
5916   INXS                            Just Keep Walking                 SR0000054970                     Atlantic Recording Corporation
                                       Kiss The Dirt (Falling Down The
5917   INXS                            Mountain)                         SR0000066559                     Atlantic Recording Corporation
5918   INXS                            Listen Like Thieves               SR0000066559                     Atlantic Recording Corporation
5919   INXS                            Love Is (What I Say)              SR0000054062                     Atlantic Recording Corporation
5920   INXS                            Mystify                           SR0000085232                     Atlantic Recording Corporation
5921   INXS                            Need You Tonight                  SR0000085232                     Atlantic Recording Corporation
5922   INXS                            Never Tear Us Apart               SR0000085232                     Atlantic Recording Corporation
5923   INXS                            New Sensation                     SR0000085232                     Atlantic Recording Corporation
5924   INXS                            Original Sin                      SR0000054753                     Atlantic Recording Corporation
5925   INXS                            Stay Young                        SR0000054971                     Atlantic Recording Corporation
5926   INXS                            Suicide Blonde                    SR0000121377                     Atlantic Recording Corporation
5927   INXS                            Taste It                          SR0000152091                     Atlantic Recording Corporation
5928   INXS                            The Gift                          SR0000175450                     Atlantic Recording Corporation
5929   INXS                            The One Thing                     SR0000042945                     Atlantic Recording Corporation
5930   INXS                            The Stairs                        SR0000121377                     Atlantic Recording Corporation
5931   INXS                            This Time                         SR0000065969                     Atlantic Recording Corporation
5932   INXS                            To Look At You                    SR0000042945                     Atlantic Recording Corporation
5933   INXS                            What You Need                     SR0000066559                     Atlantic Recording Corporation
5934   INXS with Jimmy Barnes          Good Times                        SR0000084356                     Atlantic Recording Corporation
5935   Jason Mraz                      A Beautiful Mess                  SR0000623312                     Atlantic Recording Corporation
5936   Jason Mraz                      Butterfly                         SR0000623312                     Atlantic Recording Corporation
5937   Jason Mraz                      Coyotes                           SR0000623312                     Atlantic Recording Corporation
                                       Details in the Fabric (feat.
5938   Jason Mraz                      James Morrison)                   SR0000623312                     Atlantic Recording Corporation
5939   Jason Mraz                      I Won't Give Up                   SR0000704463                     Atlantic Recording Corporation
5940   Jason Mraz                      I'm Yours                         SR0000623312                     Atlantic Recording Corporation
5941   Jason Mraz                      If It Kills Me                    SR0000623312                     Atlantic Recording Corporation
5942   Jason Mraz                      Live High                         SR0000623312                     Atlantic Recording Corporation
5943   Jason Mraz                      Love For A Child                  SR0000623312                     Atlantic Recording Corporation
5944   Jason Mraz                      Lucky (feat. Colbie Caillat)      SR0000623312                     Atlantic Recording Corporation
5945   Jason Mraz                      Make It Mine                      SR0000623312                     Atlantic Recording Corporation
5946   Jason Mraz                      Only Human                        SR0000623312                     Atlantic Recording Corporation
5947   Jason Mraz                      The Dynamo Of Volition            SR0000623312                     Atlantic Recording Corporation
5948   Kid Rock                        All Summer Long                   SR0000622796                     Atlantic Recording Corporation
5949   Kid Rock                        Amen                              SR0000622796                     Atlantic Recording Corporation
5950   Kid Rock                        Blue Jeans And A Rosary           SR0000622796                     Atlantic Recording Corporation
5951   Kid Rock                        Don't Tell Me You Love Me         SR0000622796                     Atlantic Recording Corporation
5952   Kid Rock                        Half Your Age                     SR0000622796                     Atlantic Recording Corporation
5953   Kid Rock                        Lowlife (Living The Highlife)     SR0000622796                     Atlantic Recording Corporation
5954   Kid Rock                        New Orleans                       SR0000622796                     Atlantic Recording Corporation
5955   Kid Rock                        Rock N Roll Jesus                 SR0000622796                     Atlantic Recording Corporation
5956   Kid Rock                        Roll On                           SR0000622796                     Atlantic Recording Corporation
5957   Kid Rock                        So Hott                           SR0000622796                     Atlantic Recording Corporation
5958   Kid Rock                        Sugar                             SR0000622796                     Atlantic Recording Corporation
5959   Kid Rock                        When U Love Someone               SR0000622796                     Atlantic Recording Corporation
5960   Led Zeppelin                    Achilles Last Stand               N31545                           Atlantic Recording Corporation
5961   Led Zeppelin                    All My Love                       SR0000013105                     Atlantic Recording Corporation
5962   Led Zeppelin                    D'yer Mak'er                      N5660                            Atlantic Recording Corporation
5963   Led Zeppelin                    Houses Of The Holy                N21799                           Atlantic Recording Corporation




                                                              Page 114
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 117 of 467 PageID#
                                     29243
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                        Track                 Copyright Registration Number               Plaintiff
5964   Led Zeppelin                   In The Evening                     SR0000013105                     Atlantic Recording Corporation
5965   Led Zeppelin                   Kashmir                            N21799                           Atlantic Recording Corporation
5966   Led Zeppelin                   No Quarter                         N5660                            Atlantic Recording Corporation
5967   Led Zeppelin                   Nobody's Fault But Mine            N31545                           Atlantic Recording Corporation
5968   Led Zeppelin                   Over The Hills And Far Away        N5660                            Atlantic Recording Corporation
5969   Led Zeppelin                   The Song Remains The Same          N5660                            Atlantic Recording Corporation
5970   Led Zeppelin                   Trampled Underfoot                 N21799                           Atlantic Recording Corporation
5971   Lupe Fiasco                    All Black Everything               SR0000704469                     Atlantic Recording Corporation
                                      Beautiful Lasers (2 Ways) (feat.
5972   Lupe Fiasco                    MDMA)                              SR0000704469                     Atlantic Recording Corporation
                                      BREAK THE CHAIN (feat. Eric
5973   Lupe Fiasco                    Turner & Sway)                     SR0000704469                     Atlantic Recording Corporation
5974   Lupe Fiasco                    Coming Up (feat. MDMA)             SR0000704469                     Atlantic Recording Corporation

                                      Dumb It Down (feat.
5975   Lupe Fiasco                    GemStones and Graham Burris) SR0000639320                           Atlantic Recording Corporation

5976   Lupe Fiasco                    Fighters (feat. Matthew Santos)    SR0000639320                     Atlantic Recording Corporation
5977   Lupe Fiasco                    Go Baby (feat GemStones)           SR0000639320                     Atlantic Recording Corporation
5978   Lupe Fiasco                    Go Go Gadget Flow                  SR0000639320                     Atlantic Recording Corporation
5979   Lupe Fiasco                    Gotta Eat                          SR0000639320                     Atlantic Recording Corporation
                                      I Don't Wanna Care Right Now
5980   Lupe Fiasco                    (feat. MDMA)                       SR0000704469                     Atlantic Recording Corporation
5981   Lupe Fiasco                    Letting Go (feat. Sarah Green)     SR0000704469                     Atlantic Recording Corporation
                                      Little Weapon (feat. Bishop G
5982   Lupe Fiasco                    and Nikki Jean)                    SR0000639320                     Atlantic Recording Corporation
                                      Never Forget You (feat. John
5983   Lupe Fiasco                    Legend)                            SR0000704469                     Atlantic Recording Corporation
                                      Out Of My Head (feat. Trey
5984   Lupe Fiasco                    Songz)                             SR0000704469                     Atlantic Recording Corporation
5985   Lupe Fiasco                    Paris, Tokyo                       SR0000639320                     Atlantic Recording Corporation
5986   Lupe Fiasco                    Put You On Game                    SR0000639320                     Atlantic Recording Corporation
                                      State Run Radio (feat. Matt
5987   Lupe Fiasco                    Mahaffey)                          SR0000704469                     Atlantic Recording Corporation
5988   Lupe Fiasco                    Streets On Fire                    SR0000639320                     Atlantic Recording Corporation
                                      Superstar (feat. Matthew
5989   Lupe Fiasco                    Santos)                            SR0000639320                     Atlantic Recording Corporation
5990   Lupe Fiasco                    The Coolest                        SR0000639320                     Atlantic Recording Corporation
5991   Lupe Fiasco                    The Show Goes On                   SR0000704469                     Atlantic Recording Corporation
5992   Lupe Fiasco                    Till I Get There                   SR0000704469                     Atlantic Recording Corporation
                                      Words I Never Said (feat. Skylar
5993   Lupe Fiasco                    Grey)                              SR0000704469                     Atlantic Recording Corporation
                                      Free Chilly (feat. Sarah Green
5994   Lupe Fiasco                    and GemStones)                     SR0000639320                     Atlantic Recording Corporation
                                      Hi-Definition (feat. Snoop Dogg
5995   Lupe Fiasco                    & Pooh Bear)                       SR0000639320                     Atlantic Recording Corporation
                                      Hip-Hop Saved My Life (feat.
5996   Lupe Fiasco                    Nikki Jean)                        SR0000639320                     Atlantic Recording Corporation
                                      Intruder Alert (feat. Sarah
5997   Lupe Fiasco                    Green)                             SR0000639320                     Atlantic Recording Corporation
5998   Lupe Fiasco                    The Die (feat. GemStones)          SR0000639320                     Atlantic Recording Corporation
5999   Matchbox Twenty                3AM                                SR0000227755                     Atlantic Recording Corporation
6000   Matchbox Twenty                All I Need                         SR0000345857                     Atlantic Recording Corporation
6001   Matchbox Twenty                All Your Reasons                   SR0000633456                     Atlantic Recording Corporation
6002   Matchbox Twenty                Angry                              SR0000305708                     Atlantic Recording Corporation
6003   Matchbox Twenty                Argue                              SR0000227755                     Atlantic Recording Corporation




                                                             Page 115
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 118 of 467 PageID#
                                     29244
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                         Track              Copyright Registration Number              Plaintiff
                                  Back 2 Good (Remastered
6004   Matchbox Twenty            Version)                          SR0000633456                    Atlantic Recording Corporation
6005   Matchbox Twenty            Bed Of Lies                       SR0000305708                    Atlantic Recording Corporation
6006   Matchbox Twenty            Bent (Remastered Version)         SR0000633456                    Atlantic Recording Corporation
6007   Matchbox Twenty            Black & White People              SR0000305708                    Atlantic Recording Corporation
6008   Matchbox Twenty            Busted                            SR0000227755                    Atlantic Recording Corporation
6009   Matchbox Twenty            Can't Let You Go                  SR0000633456                    Atlantic Recording Corporation
6010   Matchbox Twenty            Cold                              SR0000345857                    Atlantic Recording Corporation
6011   Matchbox Twenty            Could I Be You                    SR0000345857                    Atlantic Recording Corporation
6012   Matchbox Twenty            Crutch                            SR0000305708                    Atlantic Recording Corporation
6013   Matchbox Twenty            Damn                              SR0000227755                    Atlantic Recording Corporation
6014   Matchbox Twenty            Disease                           SR0000345857                    Atlantic Recording Corporation
6015   Matchbox Twenty            Disease (Acoustic)                SR0000353594                    Atlantic Recording Corporation
6016   Matchbox Twenty            Disease (Remastered Version)      SR0000633456                    Atlantic Recording Corporation
6017   Matchbox Twenty            Downfall                          SR0000345857                    Atlantic Recording Corporation
6018   Matchbox Twenty            English Town                      SR0000714896                    Atlantic Recording Corporation
6019   Matchbox Twenty            Feel                              SR0000345857                    Atlantic Recording Corporation
6020   Matchbox Twenty            Girl Like That                    SR0000227755                    Atlantic Recording Corporation
6021   Matchbox Twenty            Hand Me Down                      SR0000345857                    Atlantic Recording Corporation
6022   Matchbox Twenty            Hang                              SR0000227755                    Atlantic Recording Corporation
6023   Matchbox Twenty            How Far We've Come                SR0000633456                    Atlantic Recording Corporation
6024   Matchbox Twenty            How Long                          SR0000714896                    Atlantic Recording Corporation
6025   Matchbox Twenty            I Will                            SR0000714896                    Atlantic Recording Corporation
6026   Matchbox Twenty            I'll Believe You When             SR0000633456                    Atlantic Recording Corporation
6027   Matchbox Twenty            If I Fall                         SR0000633456                    Atlantic Recording Corporation
6028   Matchbox Twenty            If You're Gone                    SR0000305708                    Atlantic Recording Corporation
6029   Matchbox Twenty            Kody                              SR0000227755                    Atlantic Recording Corporation
6030   Matchbox Twenty            Last Beautiful Girl               SR0000305708                    Atlantic Recording Corporation
6031   Matchbox Twenty            Leave                             SR0000305708                    Atlantic Recording Corporation
6032   Matchbox Twenty            Like Sugar                        SR0000714896                    Atlantic Recording Corporation
6033   Matchbox Twenty            Long Day                          SR0000227755                    Atlantic Recording Corporation
                                  Mad Season (Remastered
6034   Matchbox Twenty            Version)                          SR0000633456                    Atlantic Recording Corporation
6035   Matchbox Twenty            Our Song                          SR0000714896                    Atlantic Recording Corporation
6036   Matchbox Twenty            Overjoyed                         SR0000714896                    Atlantic Recording Corporation
6037   Matchbox Twenty            Push                              SR0000227755                    Atlantic Recording Corporation
6038   Matchbox Twenty            Push (Remastered Version)         SR0000633456                    Atlantic Recording Corporation
6039   Matchbox Twenty            Put Your Hands Up                 SR0000714896                    Atlantic Recording Corporation
6040   Matchbox Twenty            Radio                             SR0000714896                    Atlantic Recording Corporation
6041   Matchbox Twenty            Real World                        SR0000227755                    Atlantic Recording Corporation
6042   Matchbox Twenty            Rest Stop                         SR0000305708                    Atlantic Recording Corporation
6043   Matchbox Twenty            She's So Mean                     SR0000714896                    Atlantic Recording Corporation
6044   Matchbox Twenty            Sleeping At The Wheel             SR0000714896                    Atlantic Recording Corporation
6045   Matchbox Twenty            Soul                              SR0000345857                    Atlantic Recording Corporation
6046   Matchbox Twenty            Stop                              SR0000305708                    Atlantic Recording Corporation
6047   Matchbox Twenty            The Burn                          SR0000305708                    Atlantic Recording Corporation
6048   Matchbox Twenty            The Difference                    SR0000345857                    Atlantic Recording Corporation
6049   Matchbox Twenty            These Hard Times                  SR0000633456                    Atlantic Recording Corporation
6050   Matchbox Twenty            Unwell                            SR0000345857                    Atlantic Recording Corporation
6051   Matchbox Twenty            You Won't Be Mine                 SR0000305708                    Atlantic Recording Corporation
6052   Matchbox Twenty            You're So Real                    SR0000345857                    Atlantic Recording Corporation
6053   Meek Mill                  Amen (feat. Drake)                SRu001109021                    Atlantic Recording Corporation
6054   Musiq Soulchild            backagain                         SR0000706644                    Atlantic Recording Corporation
6055   Musiq Soulchild            dearjohn                          SR0000706644                    Atlantic Recording Corporation
6056   Musiq Soulchild            deserveumore                      SR0000706644                    Atlantic Recording Corporation
6057   Musiq Soulchild            ifuleave (feat. Mary J. Blige)    SR0000706644                    Atlantic Recording Corporation




                                                         Page 116
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 119 of 467 PageID#
                                     29245
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                         Track            Copyright Registration Number              Plaintiff
                                   iwannabe (feat. Damian
6058   Musiq Soulchild             Marley)                         SR0000706644                    Atlantic Recording Corporation
6059   Musiq Soulchild             loveofmylife                    SR0000706644                    Atlantic Recording Corporation
6060   Musiq Soulchild             moneyright                      SR0000706644                    Atlantic Recording Corporation
6061   Musiq Soulchild             Radio                           SR0000706644                    Atlantic Recording Corporation
6062   Musiq Soulchild             sobeautiful                     SR0000706644                    Atlantic Recording Corporation
6063   Musiq Soulchild             someone                         SR0000706644                    Atlantic Recording Corporation
6064   Musiq Soulchild             special                         SR0000706644                    Atlantic Recording Corporation
6065   Musiq Soulchild             until                           SR0000706644                    Atlantic Recording Corporation
6066   P.O.D.                      Youth Of The Nation             SR0000303757                    Atlantic Recording Corporation
6067   Paramore                    (One Of Those) Crazy Girls      SR0000724441                    Atlantic Recording Corporation
6068   Paramore                    All I Wanted                    SR0000657157                    Atlantic Recording Corporation
6069   Paramore                    Anklebiters                     SR0000724441                    Atlantic Recording Corporation
6070   Paramore                    Be Alone                        SR0000724441                    Atlantic Recording Corporation
6071   Paramore                    Born For This                   SR0000631909                    Atlantic Recording Corporation
6072   Paramore                    Brick By Boring Brick           SR0000657157                    Atlantic Recording Corporation
6073   Paramore                    Careful                         SR0000657157                    Atlantic Recording Corporation
6074   Paramore                    crushcrushcrush                 SR0000631909                    Atlantic Recording Corporation
6075   Paramore                    Daydreaming                     SR0000724441                    Atlantic Recording Corporation
6076   Paramore                    Fast In My Car                  SR0000724441                    Atlantic Recording Corporation
6077   Paramore                    Feeling Sorry                   SR0000657157                    Atlantic Recording Corporation
6078   Paramore                    Fences                          SR0000631909                    Atlantic Recording Corporation
                                   For A Pessimist, I'm Pretty
6079   Paramore                    Optimistic                      SR0000631909                    Atlantic Recording Corporation
6080   Paramore                    Future                          SR0000724441                    Atlantic Recording Corporation
6081   Paramore                    Grow Up                         SR0000724441                    Atlantic Recording Corporation
6082   Paramore                    Hallelujah                      SR0000631909                    Atlantic Recording Corporation
6083   Paramore                    Hate To See Your Heart Break    SR0000724441                    Atlantic Recording Corporation
6084   Paramore                    Ignorance                       SR0000657157                    Atlantic Recording Corporation
6085   Paramore                    Interlude: Holiday              SR0000724441                    Atlantic Recording Corporation
                                   Interlude: I'm Not Angry
6086   Paramore                    Anymore                         SR0000724441                    Atlantic Recording Corporation
6087   Paramore                    Interlude: Moving On            SR0000724441                    Atlantic Recording Corporation
6088   Paramore                    Last Hope                       SR0000724441                    Atlantic Recording Corporation
6089   Paramore                    Let The Flames Begin            SR0000631909                    Atlantic Recording Corporation
6090   Paramore                    Looking Up                      SR0000657157                    Atlantic Recording Corporation
6091   Paramore                    Miracle                         SR0000631909                    Atlantic Recording Corporation
6092   Paramore                    Misery Business                 SR0000631909                    Atlantic Recording Corporation
6093   Paramore                    Misguided Ghosts                SR0000657157                    Atlantic Recording Corporation
6094   Paramore                    Now                             SR0000724441                    Atlantic Recording Corporation
6095   Paramore                    Part II                         SR0000724441                    Atlantic Recording Corporation
6096   Paramore                    Playing God                     SR0000657157                    Atlantic Recording Corporation
6097   Paramore                    Proof                           SR0000724441                    Atlantic Recording Corporation
6098   Paramore                    Still Into You                  SR0000724441                    Atlantic Recording Corporation
6099   Paramore                    That's What You Get             SR0000631909                    Atlantic Recording Corporation
6100   Paramore                    The Only Exception              SR0000657157                    Atlantic Recording Corporation
6101   Paramore                    Turn It Off                     SR0000657157                    Atlantic Recording Corporation
6102   Paramore                    We Are Broken                   SR0000631909                    Atlantic Recording Corporation
6103   Paramore                    When It Rains                   SR0000631909                    Atlantic Recording Corporation
6104   Paramore                    Where The Lines Overlap         SR0000657157                    Atlantic Recording Corporation
6105   Plies                       1 Mo Time                       SR0000612286                    Atlantic Recording Corporation
6106   Plies                       100 Years                       SR0000612286                    Atlantic Recording Corporation
6107   Plies                       Friday                          SR0000612286                    Atlantic Recording Corporation
6108   Plies                       Goons Lurkin                    SR0000612286                    Atlantic Recording Corporation
6109   Plies                       Hypnotized (feat. Akon)         SR0000612286                    Atlantic Recording Corporation
6110   Plies                       I Am The Club                   SR0000612286                    Atlantic Recording Corporation




                                                        Page 117
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 120 of 467 PageID#
                                     29246
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track                 Copyright Registration Number               Plaintiff
6111   Plies                         I Kno U Workin                      SR0000612286                     Atlantic Recording Corporation
6112   Plies                         Kept It Too Real                    SR0000612286                     Atlantic Recording Corporation
6113   Plies                         Money Straight                      SR0000612286                     Atlantic Recording Corporation
6114   Plies                         Murkin Season                       SR0000612286                     Atlantic Recording Corporation
6115   Plies                         On My D**k                          SR0000612286                     Atlantic Recording Corporation
6116   Plies                         Runnin' My Momma Crazy              SR0000612286                     Atlantic Recording Corporation
6117   Plies                         The Real Testament Intro            SR0000612286                     Atlantic Recording Corporation
6118   Plies                         You                                 SR0000612286                     Atlantic Recording Corporation
6119   Plies                         Shawty (feat. T-Pain)               SR0000612286                     Atlantic Recording Corporation
6120   Rob Thomas                    All That I Am                       SR0000373876                     Atlantic Recording Corporation
6121   Rob Thomas                    Ever The Same                       SR0000373876                     Atlantic Recording Corporation
6122   Rob Thomas                    Fallin' To Pieces                   SR0000373876                     Atlantic Recording Corporation
6123   Rob Thomas                    I Am An Illusion                    SR0000373876                     Atlantic Recording Corporation
6124   Rob Thomas                    Lonely No More                      SR0000373876                     Atlantic Recording Corporation
6125   Rob Thomas                    My, My, My                          SR0000373876                     Atlantic Recording Corporation
6126   Rob Thomas                    Now Comes The Night                 SR0000373876                     Atlantic Recording Corporation
6127   Rob Thomas                    Problem Girl                        SR0000373876                     Atlantic Recording Corporation
6128   Rob Thomas                    Something To Be                     SR0000373876                     Atlantic Recording Corporation
6129   Rob Thomas                    This Is How A Heart Breaks          SR0000373876                     Atlantic Recording Corporation
6130   Rob Thomas                    When The Heartache Ends             SR0000373876                     Atlantic Recording Corporation

6131   Sean Paul                     Got 2 Luv U (feat. Alexis Jordan)   SR0000715070                     Atlantic Recording Corporation
6132   Shinedown                     45                                  SR0000342566                     Atlantic Recording Corporation
6133   Shinedown                     All I Ever Wanted                   SR0000342566                     Atlantic Recording Corporation
6134   Shinedown                     Better Version                      SR0000342566                     Atlantic Recording Corporation
6135   Shinedown                     Breaking Inside                     SR0000673788                     Atlantic Recording Corporation
6136   Shinedown                     Burning Bright                      SR0000342566                     Atlantic Recording Corporation
6137   Shinedown                     Call Me                             SR0000673788                     Atlantic Recording Corporation
6138   Shinedown                     Cry For Help                        SR0000673788                     Atlantic Recording Corporation
6139   Shinedown                     Crying Out                          SR0000342566                     Atlantic Recording Corporation
6140   Shinedown                     Cyanide Sweet Tooth Suicide         SR0000673788                     Atlantic Recording Corporation
6141   Shinedown                     Devour                              SR0000673788                     Atlantic Recording Corporation
6142   Shinedown                     Fly From The Inside                 SR0000342566                     Atlantic Recording Corporation
6143   Shinedown                     I Own You                           SR0000673788                     Atlantic Recording Corporation
6144   Shinedown                     If You Only Knew                    SR0000673788                     Atlantic Recording Corporation
6145   Shinedown                     In Memory                           SR0000342566                     Atlantic Recording Corporation
6146   Shinedown                     Lacerated                           SR0000342566                     Atlantic Recording Corporation
6147   Shinedown                     Left Out                            SR0000342566                     Atlantic Recording Corporation
6148   Shinedown                     Lost In The Crowd                   SR0000342566                     Atlantic Recording Corporation
6149   Shinedown                     No More Love                        SR0000342566                     Atlantic Recording Corporation
6150   Shinedown                     Second Chance                       SR0000673788                     Atlantic Recording Corporation
6151   Shinedown                     Sin With A Grin                     SR0000673788                     Atlantic Recording Corporation
6152   Shinedown                     Son Of Sam                          SR0000673788                     Atlantic Recording Corporation
6153   Shinedown                     Sound Of Madness                    SR0000673788                     Atlantic Recording Corporation
6154   Shinedown                     Stranger Inside                     SR0000342566                     Atlantic Recording Corporation
6155   Shinedown                     The Crow & The Butterfly            SR0000673788                     Atlantic Recording Corporation
6156   Shinedown                     The Energy                          SR0000673788                     Atlantic Recording Corporation
6157   Shinedown                     What A Shame                        SR0000673788                     Atlantic Recording Corporation
6158   Simple Plan                   Addicted                            SR0000351060                     Atlantic Recording Corporation
6159   Simple Plan                   Crazy                               SR0000375167                     Atlantic Recording Corporation
6160   Simple Plan                   Everytime                           SR0000375167                     Atlantic Recording Corporation
6161   Simple Plan                   Generation                          SR0000639323                     Atlantic Recording Corporation
6162   Simple Plan                   God Must Hate Me                    SR0000351060                     Atlantic Recording Corporation
6163   Simple Plan                   Holding On                          SR0000639323                     Atlantic Recording Corporation
6164   Simple Plan                   I Can Wait Forever                  SR0000639323                     Atlantic Recording Corporation
6165   Simple Plan                   I Won't Be There                    SR0000351060                     Atlantic Recording Corporation




                                                            Page 118
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 121 of 467 PageID#
                                     29247
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                         Track              Copyright Registration Number               Plaintiff
6166   Simple Plan                   I'd Do Anything                  SR0000351060                     Atlantic Recording Corporation
6167   Simple Plan                   I'm Just A Kid                   SR0000351060                     Atlantic Recording Corporation
6168   Simple Plan                   Jump                             SR0000375167                     Atlantic Recording Corporation
6169   Simple Plan                   Me Against The World             SR0000375167                     Atlantic Recording Corporation
6170   Simple Plan                   Meet You There                   SR0000351060                     Atlantic Recording Corporation
6171   Simple Plan                   My Alien                         SR0000351060                     Atlantic Recording Corporation
6172   Simple Plan                   No Love                          SR0000639323                     Atlantic Recording Corporation
6173   Simple Plan                   One                              SR0000375167                     Atlantic Recording Corporation
6174   Simple Plan                   One Day                          SR0000351060                     Atlantic Recording Corporation
6175   Simple Plan                   Perfect                          SR0000351060                     Atlantic Recording Corporation
6176   Simple Plan                   Perfect World                    SR0000375167                     Atlantic Recording Corporation
6177   Simple Plan                   Promise                          SR0000375167                     Atlantic Recording Corporation
6178   Simple Plan                   Running Out of Time              SR0000686779                     Atlantic Recording Corporation
6179   Simple Plan                   Save You                         SR0000639323                     Atlantic Recording Corporation
6180   Simple Plan                   Take My Hand                     SR0000639323                     Atlantic Recording Corporation
6181   Simple Plan                   Thank You                        SR0000375167                     Atlantic Recording Corporation
6182   Simple Plan                   The End                          SR0000639323                     Atlantic Recording Corporation
6183   Simple Plan                   The Worst Day Ever               SR0000351060                     Atlantic Recording Corporation
6184   Simple Plan                   Time To Say Goodbye              SR0000639323                     Atlantic Recording Corporation
6185   Simple Plan                   When I'm Gone                    SR0000639323                     Atlantic Recording Corporation
                                     When I'm Gone (Acoustic
6186   Simple Plan                   Version)                         SR0000686779                     Atlantic Recording Corporation
6187   Simple Plan                   When I'm With You                SR0000351060                     Atlantic Recording Corporation
6188   Simple Plan                   Your Love Is A Lie               SR0000639323                     Atlantic Recording Corporation
6189   Trey Songz                    2 Reasons (feat. T.I.)           SR0000715080                     Atlantic Recording Corporation
6190   Trey Songz                    Alone                            SR0000671697                     Atlantic Recording Corporation
6191   Trey Songz                    Bad Decisions                    SR0000715080                     Atlantic Recording Corporation
6192   Trey Songz                    Blind                            SR0000671697                     Atlantic Recording Corporation
6193   Trey Songz                    Bottoms Up (Feat. Nicki Minaj)   SR0000671697                     Atlantic Recording Corporation
6194   Trey Songz                    Can't Be Friends                 SR0000671697                     Atlantic Recording Corporation
6195   Trey Songz                    Chapter V                        SR0000715080                     Atlantic Recording Corporation
                                     Check Me Out (feat. Diddy &
6196   Trey Songz                    Meek Mill)                       SR0000715080                     Atlantic Recording Corporation
6197   Trey Songz                    Dive In                          SR0000715080                     Atlantic Recording Corporation
                                     Don't Be Scared (feat. Rick
6198   Trey Songz                    Ross)                            SR0000715080                     Atlantic Recording Corporation
6199   Trey Songz                    Doorbell                         SR0000671697                     Atlantic Recording Corporation
6200   Trey Songz                    Forever Yours                    SR0000715080                     Atlantic Recording Corporation
6201   Trey Songz                    Fumble                           SR0000715080                     Atlantic Recording Corporation
                                     Hail Mary (feat. Young Jeezy &
6202   Trey Songz                    Lil Wayne)                       SR0000715080                     Atlantic Recording Corporation
6203   Trey Songz                    Heart Attack                     SR0000715080                     Atlantic Recording Corporation
6204   Trey Songz                    Inside Interlewd                 SR0000715080                     Atlantic Recording Corporation
6205   Trey Songz                    Interlude4U                      SR0000715080                     Atlantic Recording Corporation
6206   Trey Songz                    Love Faces                       SR0000671697                     Atlantic Recording Corporation
6207   Trey Songz                    Made To Be Together              SR0000671697                     Atlantic Recording Corporation
6208   Trey Songz                    Massage                          SR0000671697                     Atlantic Recording Corporation
6209   Trey Songz                    Never Again                      SR0000715080                     Atlantic Recording Corporation
6210   Trey Songz                    Pain (Interlude)                 SR0000671697                     Atlantic Recording Corporation
6211   Trey Songz                    Panty Droppa (Intro)             SR0000797222                     Atlantic Recording Corporation
6212   Trey Songz                    Panty Wetter                     SR0000715080                     Atlantic Recording Corporation
6213   Trey Songz                    Passion (Interlude)              SR0000671697                     Atlantic Recording Corporation
6214   Trey Songz                    Playin' Hard                     SR0000715080                     Atlantic Recording Corporation
6215   Trey Songz                    Please Return My Call            SR0000671697                     Atlantic Recording Corporation
6216   Trey Songz                    Pleasure (Interlude)             SR0000671697                     Atlantic Recording Corporation
6217   Trey Songz                    Pretty Girl's Lie                SR0000715080                     Atlantic Recording Corporation




                                                           Page 119
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 122 of 467 PageID#
                                     29248
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                       Track                   Copyright Registration Number               Plaintiff
6218   Trey Songz                    Red Lipstick                        SR0000671697                     Atlantic Recording Corporation
6219   Trey Songz                    Simply Amazing                      SR0000715080                     Atlantic Recording Corporation
6220   Trey Songz                    Unfortunate                         SR0000671697                     Atlantic Recording Corporation
6221   Trey Songz                    Unusual (Feat. Drake)               SR0000671697                     Atlantic Recording Corporation
6222   Trey Songz                    Without A Woman                     SR0000715080                     Atlantic Recording Corporation
6223   Trey Songz                    You Just Need Me                    SR0000671697                     Atlantic Recording Corporation
                                     Or Nah (feat. Wiz Khalifa and DJ
6224   Ty Dolla $ign                 Mustard)                            SR0000743306                     Atlantic Recording Corporation
6225   Uncle Kracker                 Smile                               SR0000657108                     Atlantic Recording Corporation
                                     Bang (feat. YG Hootie & Slim
6226   Waka Flocka Flame             Dunkin)                             SR0000672357                     Atlantic Recording Corporation

6227   Waka Flocka Flame             Bricksquad (feat. Gudda Gudda)      SR0000672357                     Atlantic Recording Corporation
6228   Waka Flocka Flame             Bustin' At 'Em                      SR0000672357                     Atlantic Recording Corporation
                                     F**k The Club Up (feat. Pastor
6229   Waka Flocka Flame             Troy & Slim Dunkin)                 SR0000672357                     Atlantic Recording Corporation
6230   Waka Flocka Flame             F**k This Industry                  SR0000672357                     Atlantic Recording Corporation
6231   Waka Flocka Flame             For My Dawgs                        SR0000672357                     Atlantic Recording Corporation
                                     G Check (feat. YG Hootie, Bo
6232   Waka Flocka Flame             Deal & Joe Moses)                   SR0000672357                     Atlantic Recording Corporation
                                     Grove St. Party (feat. Kebo
6233   Waka Flocka Flame             Gotti)                              SR0000672357                     Atlantic Recording Corporation
                                     Homies (feat. YG Hootie, Popa
6234   Waka Flocka Flame             Smurf & Ice Burgundy)               SR0000672357                     Atlantic Recording Corporation
                                     Karma (feat. YG Hootie, Popa
6235   Waka Flocka Flame             Smurf & Slim Dunkin)                SR0000672357                     Atlantic Recording Corporation
                                     Live By The Gun (feat. RA Diggs
6236   Waka Flocka Flame             & Uncle Murda)                      SR0000672357                     Atlantic Recording Corporation
                                     No Hands (feat. Roscoe Dash
6237   Waka Flocka Flame             and Wale)                           SR0000672357                     Atlantic Recording Corporation
6238   Waka Flocka Flame             O Let's Do It (Feat. Cap)           SR0000672357                     Atlantic Recording Corporation
                                     Smoke, Drank (feat. Bo Deal,
6239   Waka Flocka Flame             Mouse & Kebo Gotti)                 SR0000672357                     Atlantic Recording Corporation
                                     Snake In The Grass (feat. Cartier
6240   Waka Flocka Flame             Kitten)                             SR0000672357                     Atlantic Recording Corporation
                                     TTG (Trained To Go) (feat.
                                     French Montana, YG Hootie, Joe
6241   Waka Flocka Flame             Moses & Baby Bomb)                  SR0000672357                     Atlantic Recording Corporation

6242   Wale                          LoveHate Thing (feat. Sam Dew)      SR0000734288                     Atlantic Recording Corporation
                                     Bag Of Money (feat. Rick Ross
6243   Wale & Meek Mill              & T-Pain)                           SR0000718581                     Atlantic Recording Corporation
6244   Wiz Khalifa                   Bluffin (feat. Berner)              SR0000715951                     Atlantic Recording Corporation
6245   Wiz Khalifa                   Fall Asleep                         SR0000715951                     Atlantic Recording Corporation
                                     Got Everything (feat. Courtney
6246   Wiz Khalifa                   Noelle)                             SR0000715951                     Atlantic Recording Corporation
6247   Wiz Khalifa                   Initiation (feat. Lola Monroe)      SR0000715951                     Atlantic Recording Corporation
6248   Wiz Khalifa                   Intro                               SR0000715951                     Atlantic Recording Corporation
6249   Wiz Khalifa                   It's Nothin (feat. 2 Chainz)        SR0000715951                     Atlantic Recording Corporation
6250   Wiz Khalifa                   Let It Go (feat. Akon)              SR0000715951                     Atlantic Recording Corporation
                                     Medicated (feat. Chevy Woods
6251   Wiz Khalifa                   & Juicy J)                          SR0000715951                     Atlantic Recording Corporation
6252   Wiz Khalifa                   No Limit                            SR0000715951                     Atlantic Recording Corporation
6253   Wiz Khalifa                   Paperbond                           SR0000715951                     Atlantic Recording Corporation
                                     Remember You (feat. The
6254   Wiz Khalifa                   Weeknd)                             SR0000715951                     Atlantic Recording Corporation




                                                            Page 120
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 123 of 467 PageID#
                                     29249
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                           Track                 Copyright Registration Number              Plaintiff
                                       Rise Above (feat. Pharrell, Tuki
6255   Wiz Khalifa                     Carter & Amber Rose)                SR0000715951                    Atlantic Recording Corporation
6256   Wiz Khalifa                     The Bluff (feat. Cam'Ron)           SR0000715951                    Atlantic Recording Corporation
6257   Wiz Khalifa                     The Plan (feat. Juicy J)            SR0000715951                    Atlantic Recording Corporation
6258   Wiz Khalifa                     Time                                SR0000715951                    Atlantic Recording Corporation
6259   Wiz Khalifa                     Up In It                            SR0000715951                    Atlantic Recording Corporation
6260   Wiz Khalifa                     Work Hard, Play Hard                SR0000715951                    Atlantic Recording Corporation
6261   Zac Brown Band                  Day That I Die (feat. Amos Lee)     SR0000726685                    Atlantic Recording Corporation
6262   Zac Brown Band                  Goodbye In Her Eyes                 SR0000726685                    Atlantic Recording Corporation
6263   Zac Brown Band                  Island Song                         SR0000726685                    Atlantic Recording Corporation
6264   Zac Brown Band                  Lance's Song                        SR0000726685                    Atlantic Recording Corporation
6265   Zac Brown Band                  Last But Not Least                  SR0000726685                    Atlantic Recording Corporation
6266   Zac Brown Band                  Natural Disaster                    SR0000726685                    Atlantic Recording Corporation
                                       Overnight (feat. Trombone
6267   Zac Brown Band                  Shorty)                             SR0000726685                    Atlantic Recording Corporation
6268   Zac Brown Band                  Sweet Annie                         SR0000726685                    Atlantic Recording Corporation
6269   Zac Brown Band                  The Wind                            SR0000726685                    Atlantic Recording Corporation
6270   Zac Brown Band                  Uncaged                             SR0000726685                    Atlantic Recording Corporation
6271   Gorilla Zoe                     Lost                                SR0000663781                    Bad Boy Records LLC
6272   P. Diddy feat. Keyshia Cole     Last Night                          SR0000400868                    Bad Boy Records LLC
6273   The Notorious B.I.G.            Notorious Thugs                     SR0000220411                    Bad Boy Records LLC
                                       1st Time (feat. Marques
6274   Yung Joc                        Houston)                            SR0000393525                    Bad Boy Records LLC
                                       Bottle Poppin' (feat. Gorilla
6275   Yung Joc                        Zoe)                                SR0000622799                    Bad Boy Records LLC
6276   Yung Joc                        Brand New                           SR0000622799                    Bad Boy Records LLC
6277   Yung Joc                        BYOB                                SR0000622799                    Bad Boy Records LLC
6278   Yung Joc                        Chevy Smile                         SR0000622799                    Bad Boy Records LLC
6279   Yung Joc                        Coffee Shop (feat. Gorilla Zoe)     SR0000622799                    Bad Boy Records LLC
                                       Cut Throat (featuring The
6280   Yung Joc                        Game, Jim Jones & Block)            SR0000622799                    Bad Boy Records LLC
6281   Yung Joc                        Do Yah Bad                          SR0000393525                    Bad Boy Records LLC

6282   Yung Joc                        Don't Play Wit It (feat. Big Gee)   SR0000393525                    Bad Boy Records LLC
                                       Dope Boy Magic (feat. Nicholas
                                       "Play Boy Nick" Smith, Corey
                                       "Black Owned C Bone" Andrews
6283   Yung Joc                        & Chino Dolla)                      SR0000393525                    Bad Boy Records LLC
                                       Excuse Me Officer (Interlude)
6284   Yung Joc                        (feat. A.D. "Griff" Griffin)        SR0000393525                    Bad Boy Records LLC
                                       Flip Flop (feat. Boyz N Da Hood
6285   Yung Joc                        and Cheri Dennis)                   SR0000393525                    Bad Boy Records LLC
                                       Getting to da Money (featuring
6286   Yung Joc                        Mike Carlito & Gorilla Zoe)         SR0000622799                    Bad Boy Records LLC

                                       He Stayed In Trouble (Interlude)
6287   Yung Joc                        (Feat. A.D. "Griff" Griffin)        SR0000393525                    Bad Boy Records LLC
6288   Yung Joc                        Hear Me Coming                      SR0000393525                    Bad Boy Records LLC
6289   Yung Joc                        Hell Yeah (feat. Diddy)             SR0000622799                    Bad Boy Records LLC
6290   Yung Joc                        Hustlemania (Skit)                  SR0000622799                    Bad Boy Records LLC
6291   Yung Joc                        Hustlenomics                        SR0000622799                    Bad Boy Records LLC
6292   Yung Joc                        I Know You See It                   SR0000393525                    Bad Boy Records LLC
                                       I'm A G (feat. Bun B & Young
6293   Yung Joc                        Dro)                                SR0000622799                    Bad Boy Records LLC
6294   Yung Joc                        I'm Him                             SR0000393525                    Bad Boy Records LLC
6295   Yung Joc                        It's Goin' Down                     SR0000393525                    Bad Boy Records LLC
6296   Yung Joc                        Knock It Out                        SR0000393525                    Bad Boy Records LLC



                                                               Page 121
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 124 of 467 PageID#
                                     29250
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                           Track               Copyright Registration Number               Plaintiff
6297   Yung Joc                        Livin' The Life                   SR0000622799                     Bad Boy Records LLC
6298   Yung Joc                        Momma (feat. Jazze Pha)           SR0000622799                     Bad Boy Records LLC
6299   Yung Joc                        New Joc City (Intro)              SR0000393525                     Bad Boy Records LLC
6300   Yung Joc                        Pak Man                           SR0000622799                     Bad Boy Records LLC
6301   Yung Joc                        Patron                            SR0000393525                     Bad Boy Records LLC
6302   Yung Joc                        Picture Perfect                   SR0000393525                     Bad Boy Records LLC
6303   Yung Joc                        Play Your Cards                   SR0000622799                     Bad Boy Records LLC
6304   Bruno Mars                      The Lazy Song                     SR0000671062                     Elektra Entertainment Group Inc.
6305   CeeLo Green                     Bodies                            SR0000673160                     Elektra Entertainment Group Inc.
                                       Bright Lights Bigger City
6306   CeeLo Green                     (feat.Wiz Khalifa)                SR0000673160                     Elektra Entertainment Group Inc.
6307   CeeLo Green                     Cry Baby                          SR0000673160                     Elektra Entertainment Group Inc.
                                       Fool For You (feat. Melanie
6308   CeeLo Green                     Fiona)                            SR0000796589                     Elektra Entertainment Group Inc.
6309   CeeLo Green                     Forget You                        SR0000673160                     Elektra Entertainment Group Inc.
6310   CeeLo Green                     I Want You                        SR0000673160                     Elektra Entertainment Group Inc.
6311   CeeLo Green                     It's OK                           SR0000673160                     Elektra Entertainment Group Inc.

6312   CeeLo Green                     Love Gun (Feat. Lauren Bennett)   SR0000673160                     Elektra Entertainment Group Inc.
6313   CeeLo Green                     No One's Gonna Love You           SR0000673160                     Elektra Entertainment Group Inc.
6314   CeeLo Green                     Old Fashioned                     SR0000673160                     Elektra Entertainment Group Inc.
6315   CeeLo Green                     Satisfied                         SR0000673160                     Elektra Entertainment Group Inc.
6316   CeeLo Green                     The Lady Killer Theme (Intro)     SR0000673160                     Elektra Entertainment Group Inc.
6317   CeeLo Green                     The Lady Killer Theme (Outro)     SR0000673160                     Elektra Entertainment Group Inc.
6318   CeeLo Green                     Wildflower                        SR0000673160                     Elektra Entertainment Group Inc.
6319   Fitz & The Tantrums             6am                               SR0000724442                     Elektra Entertainment Group Inc.
6320   Fitz & The Tantrums             Break The Walls                   SR0000724442                     Elektra Entertainment Group Inc.
6321   Fitz & The Tantrums             Fools Gold                        SR0000724442                     Elektra Entertainment Group Inc.
6322   Fitz & The Tantrums             Get Away                          SR0000724442                     Elektra Entertainment Group Inc.
6323   Fitz & The Tantrums             House On Fire                     SR0000724442                     Elektra Entertainment Group Inc.
6324   Fitz & The Tantrums             Keepin Our Eyes Out               SR0000724442                     Elektra Entertainment Group Inc.
6325   Fitz & The Tantrums             Last Raindrop                     SR0000724442                     Elektra Entertainment Group Inc.
6326   Fitz & The Tantrums             MerryGoRound                      SR0000724442                     Elektra Entertainment Group Inc.
6327   Fitz & The Tantrums             Out Of My League                  SR0000724442                     Elektra Entertainment Group Inc.
6328   Fitz & The Tantrums             Spark                             SR0000724442                     Elektra Entertainment Group Inc.
6329   Fitz & The Tantrums             The End                           SR0000724442                     Elektra Entertainment Group Inc.
6330   Fitz & The Tantrums             The Walker                        SR0000724442                     Elektra Entertainment Group Inc.
6331   George Jones                    Choices                           SR0000178893                     Elektra Entertainment Group Inc.
6332   Grover Washington, Jr.          Just The Two Of Us                SR0000023451                     Elektra Entertainment Group Inc.
                                       (There You Go) Tellin' Me No
6333   Keith Sweat                     Again                             SR0000150241                     Elektra Entertainment Group Inc.
                                       Come With Me (feat. Ronald
6334   Keith Sweat                     Isley)                            SR0000226496                     Elektra Entertainment Group Inc.
6335   Keith Sweat                     Don't Stop Your Love              SR0000086761                     Elektra Entertainment Group Inc.
6336   Keith Sweat                     Get Up On It (feat. Kut Klose)    SR0000193836                     Elektra Entertainment Group Inc.
6337   Keith Sweat                     How Deep Is Your Love             SR0000086761                     Elektra Entertainment Group Inc.
6338   Keith Sweat                     I Want Her                        SR0000085227                     Elektra Entertainment Group Inc.
6339   Keith Sweat                     I'll Give All My Love To You      SR0000150379                     Elektra Entertainment Group Inc.
6340   Keith Sweat                     Make It Last Forever              SR0000086761                     Elektra Entertainment Group Inc.
6341   Keith Sweat                     Merry Go Round                    SR0000150379                     Elektra Entertainment Group Inc.
6342   Keith Sweat                     Right And A Wrong Way             SR0000086761                     Elektra Entertainment Group Inc.
6343   Keith Sweat                     Something Just Ain't Right        SR0000086761                     Elektra Entertainment Group Inc.
6344   Keith Sweat                     Why Me Baby?                      SR0000150241                     Elektra Entertainment Group Inc.
6345   Keith Sweat                     Yumi                              SR0000226496                     Elektra Entertainment Group Inc.
6346   Nada Surf                       Deeper Well                       SR0000225933                     Elektra Entertainment Group Inc.
6347   Nada Surf                       Hollywood                         SR0000225933                     Elektra Entertainment Group Inc.




                                                             Page 122
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 125 of 467 PageID#
                                     29251
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                          Track            Copyright Registration Number               Plaintiff
6348   Nada Surf                     Icebox                          SR0000225933                     Elektra Entertainment Group Inc.
6349   Nada Surf                     Psychic Caramel                 SR0000225933                     Elektra Entertainment Group Inc.
6350   Nada Surf                     Sleep                           SR0000225933                     Elektra Entertainment Group Inc.
6351   Nada Surf                     Stalemate                       SR0000225933                     Elektra Entertainment Group Inc.
6352   Nada Surf                     The Plan                        SR0000225933                     Elektra Entertainment Group Inc.
6353   Nada Surf                     Treehouse                       SR0000225933                     Elektra Entertainment Group Inc.
6354   Nada Surf                     Zen Brain                       SR0000225933                     Elektra Entertainment Group Inc.
6355   The Cars                      Bye Bye Love                    SR0000004128                     Elektra Entertainment Group Inc.
6356   The Cars                      Dangerous Type                  SR0000010621                     Elektra Entertainment Group Inc.
6357   The Cars                      Drive                           SR0000052759                     Elektra Entertainment Group Inc.
6358   The Cars                      Good Times Roll                 SR0000004128                     Elektra Entertainment Group Inc.
6359   The Cars                      Heartbeat City                  SR0000053584                     Elektra Entertainment Group Inc.
6360   The Cars                      Hello Again                     SR0000052759                     Elektra Entertainment Group Inc.
6361   The Cars                      I'm Not The One                 SR0000032055                     Elektra Entertainment Group Inc.
6362   The Cars                      It's All I Can Do               SR0000010621                     Elektra Entertainment Group Inc.
6363   The Cars                      Just What I Needed              SR0000004127                     Elektra Entertainment Group Inc.
6364   The Cars                      Let's Go                        SR0000010639                     Elektra Entertainment Group Inc.
6365   The Cars                      Moving In Stereo                SR0000004128                     Elektra Entertainment Group Inc.
6366   The Cars                      My Best Friend's Girl           SR0000004128                     Elektra Entertainment Group Inc.
6367   The Cars                      Shake It Up                     SR0000032055                     Elektra Entertainment Group Inc.
6368   The Cars                      Since You're Gone               SR0000032055                     Elektra Entertainment Group Inc.
6369   The Cars                      Tonight She Comes               SR0000066519                     Elektra Entertainment Group Inc.
6370   The Cars                      Touch and Go                    SR0000020897                     Elektra Entertainment Group Inc.
6371   The Cars                      Why Can't I Have You            SR0000052759                     Elektra Entertainment Group Inc.
6372   The Cars                      You Are The Girl                SR0000083709                     Elektra Entertainment Group Inc.
6373   The Cars                      You Might Think                 SR0000053584                     Elektra Entertainment Group Inc.
6374   The Cars                      You're All I've Got Tonight     SR0000004128                     Elektra Entertainment Group Inc.
6375   The Cure                      10:15 Saturday Night            SR0000072309                     Elektra Entertainment Group Inc.
6376   The Cure                      A Night Like This               SR0000065872                     Elektra Entertainment Group Inc.
6377   The Cure                      Boys Don't Cry                  SR0000075783                     Elektra Entertainment Group Inc.
6378   The Cure                      Charlotte Sometimes             SR0000192615                     Elektra Entertainment Group Inc.
6379   The Cure                      Close To Me                     SR0000065872                     Elektra Entertainment Group Inc.
6380   The Cure                      Closedown                       SR0000104305                     Elektra Entertainment Group Inc.
6381   The Cure                      Disintegration                  SR0000104305                     Elektra Entertainment Group Inc.
6382   The Cure                      Fascination Street              SR0000104305                     Elektra Entertainment Group Inc.
6383   The Cure                      In Between Days                 SR0000065872                     Elektra Entertainment Group Inc.
6384   The Cure                      Jumping Someone Else's Train    SR0000072370                     Elektra Entertainment Group Inc.
6385   The Cure                      Killing An Arab                 SR0000072370                     Elektra Entertainment Group Inc.
6386   The Cure                      Love Song                       SR0000104305                     Elektra Entertainment Group Inc.
6387   The Cure                      Lullaby                         SR0000104305                     Elektra Entertainment Group Inc.
6388   The Cure                      Pictures Of You                 SR0000104305                     Elektra Entertainment Group Inc.
6389   The Cure                      Plainsong                       SR0000104305                     Elektra Entertainment Group Inc.
6390   The Cure                      Prayers For Rain                SR0000104305                     Elektra Entertainment Group Inc.
6391   The Cure                      The Hanging Garden              SR0000036019                     Elektra Entertainment Group Inc.
6392   The Cure                      The Same Deep Water As You      SR0000104305                     Elektra Entertainment Group Inc.
6393   The Cure                      Untitled                        SR0000104305                     Elektra Entertainment Group Inc.
6394   Third Eye Blind               10 Days Late                    SR0000278241                     Elektra Entertainment Group Inc.
6395   Third Eye Blind               1000 Julys                      SR0000278241                     Elektra Entertainment Group Inc.
6396   Third Eye Blind               An Ode To Maybe                 SR0000278241                     Elektra Entertainment Group Inc.
6397   Third Eye Blind               Anything                        SR0000278241                     Elektra Entertainment Group Inc.
6398   Third Eye Blind               Burning Man                     SR0000188673                     Elektra Entertainment Group Inc.
6399   Third Eye Blind               Camouflage                      SR0000278241                     Elektra Entertainment Group Inc.
6400   Third Eye Blind               Darwin                          SR0000278241                     Elektra Entertainment Group Inc.
6401   Third Eye Blind               Deep Inside Of You              SR0000278241                     Elektra Entertainment Group Inc.
6402   Third Eye Blind               Farther                         SR0000278241                     Elektra Entertainment Group Inc.
6403   Third Eye Blind               God Of Wine                     SR0000188673                     Elektra Entertainment Group Inc.




                                                          Page 123
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 126 of 467 PageID#
                                     29252
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                       Track                 Copyright Registration Number               Plaintiff
6404   Third Eye Blind               Good For You                      SR0000188673                     Elektra Entertainment Group Inc.
6405   Third Eye Blind               Graduate                          SR0000188673                     Elektra Entertainment Group Inc.
6406   Third Eye Blind               How's It Going To Be              SR0000188673                     Elektra Entertainment Group Inc.
6407   Third Eye Blind               I Want You                        SR0000188673                     Elektra Entertainment Group Inc.
6408   Third Eye Blind               Jumper                            SR0000188673                     Elektra Entertainment Group Inc.
6409   Third Eye Blind               London                            SR0000188673                     Elektra Entertainment Group Inc.
6410   Third Eye Blind               Losing A Whole Year               SR0000188673                     Elektra Entertainment Group Inc.
6411   Third Eye Blind               Motorcycle Drive By               SR0000188673                     Elektra Entertainment Group Inc.
6412   Third Eye Blind               Narcolepsy                        SR0000188673                     Elektra Entertainment Group Inc.
6413   Third Eye Blind               Never Let You Go                  SR0000278241                     Elektra Entertainment Group Inc.
6414   Third Eye Blind               Semi-Charmed Life                 SR0000188673                     Elektra Entertainment Group Inc.
6415   Third Eye Blind               Slow Motion (Instrumental)        SR0000278241                     Elektra Entertainment Group Inc.
6416   Third Eye Blind               Thanks A Lot                      SR0000188673                     Elektra Entertainment Group Inc.
6417   Third Eye Blind               The Background                    SR0000188673                     Elektra Entertainment Group Inc.
6418   Third Eye Blind               The Red Summer Sun                SR0000278241                     Elektra Entertainment Group Inc.
6419   Third Eye Blind               Wounded                           SR0000278241                     Elektra Entertainment Group Inc.
6420   Cobra Starship                Cobras Never Say Die              SR0000711457                     Fueled By Ramen LLC
6421   Cobra Starship                Fold Your Hands Child             SR0000657140                     Fueled By Ramen LLC
                                     Good Girls Go Bad (feat.
6422   Cobra Starship                Leighton Meester)                 SR0000657140                     Fueled By Ramen LLC
6423   Cobra Starship                Hot Mess                          SR0000657140                     Fueled By Ramen LLC
                                     I May Be Rude But I'm The
6424   Cobra Starship                Truth                             SR0000711457                     Fueled By Ramen LLC

6425   Cobra Starship                Living In The Sky With Diamonds   SR0000657140                     Fueled By Ramen LLC
6426   Cobra Starship                Move Like You Gonna Die           SR0000657140                     Fueled By Ramen LLC
6427   Cobra Starship                Nice Guys Finish Last             SR0000657140                     Fueled By Ramen LLC
                                     Pete Wentz Is The Only Reason
6428   Cobra Starship                We're Famous                      SR0000657140                     Fueled By Ramen LLC
                                     The Scene Is Dead; Long Live
6429   Cobra Starship                The Scene                         SR0000657140                     Fueled By Ramen LLC
                                     The World Will Never Do (feat.
6430   Cobra Starship                B.o.B)                            SR0000657140                     Fueled By Ramen LLC
6431   Cobra Starship                Wet Hot American Summer           SR0000657140                     Fueled By Ramen LLC
6432   Cobra Starship                You're Not In On The Joke         SR0000657140                     Fueled By Ramen LLC
6433   fun.                          All Alone                         SR0000704930                     Fueled By Ramen LLC
6434   fun.                          All Alright                       SR0000704930                     Fueled By Ramen LLC
6435   fun.                          Carry On                          SR0000704930                     Fueled By Ramen LLC
6436   fun.                          It Gets Better                    SR0000704930                     Fueled By Ramen LLC
6437   fun.                          One Foot                          SR0000704930                     Fueled By Ramen LLC
6438   fun.                          Out on the Town (Bonus Track)     SR0000704930                     Fueled By Ramen LLC
6439   fun.                          Some Nights                       SR0000704930                     Fueled By Ramen LLC
6440   fun.                          Some Nights (Intro)               SR0000704930                     Fueled By Ramen LLC
6441   fun.                          Stars                             SR0000704930                     Fueled By Ramen LLC
                                     We Are Young (feat. Janelle
6442   fun.                          Monae)                            SR0000704930                     Fueled By Ramen LLC
6443   fun.                          Why Am I the One                  SR0000704930                     Fueled By Ramen LLC
6444   Gym Class Heroes              The Fighter (feat. Ryan Tedder)   SR0000704012                     Fueled By Ramen LLC
6445   Travie McCoy                  Billionaire (feat. Bruno Mars)    SR0000706137                     Fueled By Ramen LLC
6446   Young the Giant               Anagram                           SR0000746139                     Fueled By Ramen LLC
6447   Young the Giant               Camera                            SR0000746139                     Fueled By Ramen LLC
6448   Young the Giant               Crystallized                      SR0000746139                     Fueled By Ramen LLC
6449   Young the Giant               Daydreamer                        SR0000746139                     Fueled By Ramen LLC
6450   Young the Giant               Eros                              SR0000746139                     Fueled By Ramen LLC
6451   Young the Giant               Firelight                         SR0000746139                     Fueled By Ramen LLC
6452   Young the Giant               In My Home                        SR0000746139                     Fueled By Ramen LLC




                                                           Page 124
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 127 of 467 PageID#
                                     29253
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                        Track              Copyright Registration Number              Plaintiff
6453   Young the Giant              Mind Over Matter                SR0000746139                     Fueled By Ramen LLC
6454   Young the Giant              Paralysis                       SR0000746139                     Fueled By Ramen LLC
6455   Young the Giant              Slow Dive                       SR0000746139                     Fueled By Ramen LLC
6456   Young the Giant              Teachers                        SR0000746139                     Fueled By Ramen LLC
6457   Young the Giant              Waves                           SR0000746139                     Fueled By Ramen LLC
6458   Nickelback                   Good Times Gone                 SR0000330446                     Roadrunner Records, Inc.
6459   Nickelback                   Hangnail                        SR0000330446                     Roadrunner Records, Inc.
6460   Nickelback                   Hollywood                       SR0000330446                     Roadrunner Records, Inc.
6461   Nickelback                   If Today Was Your Last Day      SR0000651954                     Roadrunner Records, Inc.
6462   Nickelback                   Just For                        SR0000330446                     Roadrunner Records, Inc.
6463   Nickelback                   Money Bought                    SR0000330446                     Roadrunner Records, Inc.
6464   Nickelback                   Too Bad                         SR0000330446                     Roadrunner Records, Inc.
6465   Nickelback                   Where Do I Hide                 SR0000330446                     Roadrunner Records, Inc.
6466   Nickelback                   Woke Up This Morning            SR0000330446                     Roadrunner Records, Inc.
6467   Slipknot                     742617000027                    SR0000301094                     Roadrunner Records, Inc.
6468   Slipknot                     .execute.                       SR0000656810                     Roadrunner Records, Inc.
6469   Slipknot                     (515)                           SR0000330440                     Roadrunner Records, Inc.
6470   Slipknot                     (sic)                           SR0000301094                     Roadrunner Records, Inc.
6471   Slipknot                     All Hope Is Gone                SR0000656810                     Roadrunner Records, Inc.
6472   Slipknot                     Before I Forget                 SR0000358238                     Roadrunner Records, Inc.
6473   Slipknot                     Butcher's Hook                  SR0000656810                     Roadrunner Records, Inc.
6474   Slipknot                     Child Of Burning Time           SR0000656810                     Roadrunner Records, Inc.
6475   Slipknot                     Dead Memories                   SR0000656810                     Roadrunner Records, Inc.
6476   Slipknot                     Disasterpiece                   SR0000330440                     Roadrunner Records, Inc.
6477   Slipknot                     Duality                         SR0000358238                     Roadrunner Records, Inc.
6478   Slipknot                     Everything Ends                 SR0000330440                     Roadrunner Records, Inc.
6479   Slipknot                     Eyeless                         SR0000301094                     Roadrunner Records, Inc.
6480   Slipknot                     Gehenna                         SR0000656810                     Roadrunner Records, Inc.
6481   Slipknot                     Gematria (The Killing Name)     SR0000656810                     Roadrunner Records, Inc.
6482   Slipknot                     Iowa (Live Version)             SR0000390797                     Roadrunner Records, Inc.
6483   Slipknot                     Left Behind                     SR0000330440                     Roadrunner Records, Inc.
6484   Slipknot                     My Plague                       SR0000330440                     Roadrunner Records, Inc.
6485   Slipknot                     People = Shit                   SR0000330440                     Roadrunner Records, Inc.
6486   Slipknot                     Prelude 3.0                     SR0000358238                     Roadrunner Records, Inc.
6487   Slipknot                     Psychosocial                    SR0000656810                     Roadrunner Records, Inc.
6488   Slipknot                     Snuff                           SR0000656810                     Roadrunner Records, Inc.
6489   Slipknot                     Spit It Out                     SR0000301094                     Roadrunner Records, Inc.
6490   Slipknot                     Sulfur                          SR0000656810                     Roadrunner Records, Inc.
6491   Slipknot                     Surfacing                       SR0000301094                     Roadrunner Records, Inc.
6492   Slipknot                     The Blister Exists              SR0000358238                     Roadrunner Records, Inc.
6493   Slipknot                     The Heretic Anthem              SR0000330440                     Roadrunner Records, Inc.
6494   Slipknot                     The Nameless                    SR0000358238                     Roadrunner Records, Inc.
6495   Slipknot                     This Cold Black                 SR0000656810                     Roadrunner Records, Inc.
6496   Slipknot                     Til We Die                      SR0000656810                     Roadrunner Records, Inc.
6497   Slipknot                     Vendetta                        SR0000656810                     Roadrunner Records, Inc.
6498   Slipknot                     Vermilion                       SR0000358238                     Roadrunner Records, Inc.
6499   Slipknot                     Vermilion Pt. 2                 SR0000358238                     Roadrunner Records, Inc.
                                    Vermilion Pt. 2 (Bloodstone
6500   Slipknot                     Mix)                            SR0000656810                     Roadrunner Records, Inc.
6501   Slipknot                     Wait And Bleed                  SR0000301094                     Roadrunner Records, Inc.
6502   Slipknot                     Wherein Lies Continue           SR0000656810                     Roadrunner Records, Inc.
6503   Stone Sour                   Bother                          SR0000330447                     Roadrunner Records, Inc.
6504   Stone Sour                   Choose                          SR0000330447                     Roadrunner Records, Inc.
6505   Stone Sour                   Digital (Did You Tell)          SR0000689549                     Roadrunner Records, Inc.
6506   Stone Sour                   Get Inside                      SR0000330447                     Roadrunner Records, Inc.
6507   Stone Sour                   Home Again                      SR0000689549                     Roadrunner Records, Inc.




                                                         Page 125
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 128 of 467 PageID#
                                     29254
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                         Track              Copyright Registration Number              Plaintiff
6508   Stone Sour                  Inhale                           SR0000330447                     Roadrunner Records, Inc.
6509   Stone Sour                  Kill Everybody                   SR0000357276                     Roadrunner Records, Inc.
6510   Stone Sour                  Nylon 6/6                        SR0000689549                     Roadrunner Records, Inc.
6511   Stone Sour                  Orchids                          SR0000330447                     Roadrunner Records, Inc.
6512   Stone Sour                  Pieces                           SR0000689549                     Roadrunner Records, Inc.
6513   Stone Sour                  Road Hogs                        SR0000357276                     Roadrunner Records, Inc.
6514   Stone Sour                  Say You'll Haunt Me              SR0000689549                     Roadrunner Records, Inc.
6515   Stone Sour                  Take A Number                    SR0000330447                     Roadrunner Records, Inc.
6516   Stone Sour                  The Bitter End                   SR0000689549                     Roadrunner Records, Inc.
6517   Stone Sour                  Threadbare                       SR0000689549                     Roadrunner Records, Inc.
6518   Stone Sour                  Tumult                           SR0000330447                     Roadrunner Records, Inc.
6519   Avenged Sevenfold           Bat Country                      SR0000374368                     Warner Bros. Records Inc.
6520   Avenged Sevenfold           Beast And The Harlot             SR0000374368                     Warner Bros. Records Inc.
6521   Avenged Sevenfold           Betrayed                         SR0000374368                     Warner Bros. Records Inc.
6522   Avenged Sevenfold           Blinded In Chains                SR0000374368                     Warner Bros. Records Inc.
6523   Avenged Sevenfold           Burn It Down                     SR0000374368                     Warner Bros. Records Inc.
6524   Avenged Sevenfold           M.I.A.                           SR0000374368                     Warner Bros. Records Inc.
6525   Avenged Sevenfold           Seize The Day                    SR0000374368                     Warner Bros. Records Inc.
6526   Avenged Sevenfold           Sidewinder                       SR0000374368                     Warner Bros. Records Inc.
6527   Avenged Sevenfold           Strength Of The World            SR0000374368                     Warner Bros. Records Inc.
6528   Avenged Sevenfold           The Wicked End                   SR0000374368                     Warner Bros. Records Inc.
6529   Avenged Sevenfold           Trashed And Scattered            SR0000374368                     Warner Bros. Records Inc.
6530   Black Sabbath               Electric Funeral                 N20213                           Warner Bros. Records Inc.
6531   Black Sabbath               Hand Of Doom                     N20213                           Warner Bros. Records Inc.
6532   Black Sabbath               Iron Man                         N20213                           Warner Bros. Records Inc.
                                   Jack The Stripper/Fairies Wear
6533   Black Sabbath               Boots                            N20213                           Warner Bros. Records Inc.
6534   Black Sabbath               Paranoid                         N20213                           Warner Bros. Records Inc.
6535   Black Sabbath               Planet Caravan                   N20213                           Warner Bros. Records Inc.
6536   Black Sabbath               Rat Salad                        N20213                           Warner Bros. Records Inc.
6537   Black Sabbath               War Pigs                         SR0000042886                     Warner Bros. Records Inc.
6538   Blake Shelton               All About Tonight                SR0000668677                     Warner Bros. Records Inc.
6539   Blake Shelton               Austin                           SR0000299678                     Warner Bros. Records Inc.
                                   Boys 'Round Here (feat. Pistol
6540   Blake Shelton               Annies & Friends)                SR0000721082                     Warner Bros. Records Inc.
6541   Blake Shelton               Country On The Radio             SR0000721082                     Warner Bros. Records Inc.
6542   Blake Shelton               Do You Remember                  SR0000721082                     Warner Bros. Records Inc.
6543   Blake Shelton               Doin' What She Likes             SR0000721082                     Warner Bros. Records Inc.
6544   Blake Shelton               Don't Make Me                    SR0000406834                     Warner Bros. Records Inc.
6545   Blake Shelton               Drink On It                      SR0000693085                     Warner Bros. Records Inc.
6546   Blake Shelton               Get Some                         SR0000693085                     Warner Bros. Records Inc.
6547   Blake Shelton               God Gave Me You                  SR0000693085                     Warner Bros. Records Inc.
6548   Blake Shelton               Good Ole Boys                    SR0000693085                     Warner Bros. Records Inc.
6549   Blake Shelton               Goodbye Time                     SR0000359309                     Warner Bros. Records Inc.
6550   Blake Shelton               Granddaddy's Gun                 SR0000721082                     Warner Bros. Records Inc.
6551   Blake Shelton               Hey                              SR0000693085                     Warner Bros. Records Inc.
                                   Hillbilly Bone (feat. Trace
6552   Blake Shelton               Adkins)                          SR0000685229                     Warner Bros. Records Inc.
6553   Blake Shelton               Honey Bee                        SR0000693085                     Warner Bros. Records Inc.
6554   Blake Shelton               I Still Got A Finger             SR0000721082                     Warner Bros. Records Inc.
6555   Blake Shelton               I'm Sorry                        SR0000693085                     Warner Bros. Records Inc.
6556   Blake Shelton               Kiss My Country Ass              SR0000685229                     Warner Bros. Records Inc.
6557   Blake Shelton               Lay Low                          SR0000721082                     Warner Bros. Records Inc.
6558   Blake Shelton               Mine Would Be You                SR0000721082                     Warner Bros. Records Inc.

6559   Blake Shelton               My Eyes (feat. Gwen Sebastian) SR0000721082                       Warner Bros. Records Inc.




                                                         Page 126
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 129 of 467 PageID#
                                     29255
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                        Track               Copyright Registration Number            Plaintiff
6560   Blake Shelton                Nobody But Me                    SR0000359309                   Warner Bros. Records Inc.
6561   Blake Shelton                Ol' Red                          SR0000300565                   Warner Bros. Records Inc.
6562   Blake Shelton                Over                             SR0000693085                   Warner Bros. Records Inc.
                                    Playboys Of The Southwestern
6563   Blake Shelton                World                            SR0000331177                   Warner Bros. Records Inc.
6564   Blake Shelton                Ready To Roll                    SR0000693085                   Warner Bros. Records Inc.
6565   Blake Shelton                Red River Blue                   SR0000693085                   Warner Bros. Records Inc.
6566   Blake Shelton                She Wouldn't Be Gone             SR0000659650                   Warner Bros. Records Inc.
6567   Blake Shelton                Small Town Big Time              SR0000721082                   Warner Bros. Records Inc.
6568   Blake Shelton                Some Beach                       SR0000359307                   Warner Bros. Records Inc.
6569   Blake Shelton                Sunny In Seattle                 SR0000693085                   Warner Bros. Records Inc.
6570   Blake Shelton                Sure Be Cool If You Did          SR0000721082                   Warner Bros. Records Inc.
6571   Blake Shelton                Ten Times Crazier                SR0000721082                   Warner Bros. Records Inc.
6572   Blake Shelton                The More I Drink                 SR0000406834                   Warner Bros. Records Inc.
                                    Who Are You When I'm Not
6573   Blake Shelton                Looking                          SR0000668677                   Warner Bros. Records Inc.
6574   Daniel Powter                Bad Day                          SR0000384148                   Warner Bros. Records Inc.
6575   David Draiman                Forsaken                         SR0000308602                   Warner Bros. Records Inc.
6576   Deftones                     Back To School (Mini Maggit)     SR0000288286                   Warner Bros. Records Inc.
6577   Deftones                     Battle-axe                       SR0000335169                   Warner Bros. Records Inc.
6578   Deftones                     Be Quiet And Drive (Far Away)    SR0000244493                   Warner Bros. Records Inc.
6579   Deftones                     Birthmark                        SR0000171111                   Warner Bros. Records Inc.
6580   Deftones                     Black Moon                       SR0000390931                   Warner Bros. Records Inc.
6581   Deftones                     Bored                            SR0000171111                   Warner Bros. Records Inc.
6582   Deftones                     Change (In The House Of Flies)   SR0000284862                   Warner Bros. Records Inc.
                                    Change (In The House Of Flies)
6583   Deftones                     (Acoustic)                       SR0000390931                   Warner Bros. Records Inc.
                                    Crenshaw Punch / I'll Throw
6584   Deftones                     Rocks At You                     SR0000390931                   Warner Bros. Records Inc.
6585   Deftones                     Dai The Flu                      SR0000244493                   Warner Bros. Records Inc.
6586   Deftones                     Deathblow                        SR0000335169                   Warner Bros. Records Inc.
6587   Deftones                     Digital Bath                     SR0000284862                   Warner Bros. Records Inc.
6588   Deftones                     Digital Bath (Acoustic)          SR0000390931                   Warner Bros. Records Inc.
6589   Deftones                     Entombed                         SR0000719493                   Warner Bros. Records Inc.
6590   Deftones                     Fireal                           SR0000171111                   Warner Bros. Records Inc.
6591   Deftones                     Gauze                            SR0000719493                   Warner Bros. Records Inc.
6592   Deftones                     Goon Squad                       SR0000719493                   Warner Bros. Records Inc.
6593   Deftones                     Graphic Nature                   SR0000719493                   Warner Bros. Records Inc.
6594   Deftones                     Headup                           SR0000244493                   Warner Bros. Records Inc.
6595   Deftones                     Hexagram                         SR0000335169                   Warner Bros. Records Inc.
6596   Deftones                     If Only Tonight We Could Sleep   SR0000390931                   Warner Bros. Records Inc.
6597   Deftones                     Knife Prty                       SR0000284862                   Warner Bros. Records Inc.
6598   Deftones                     Leathers                         SR0000719493                   Warner Bros. Records Inc.
6599   Deftones                     Lhabia                           SR0000244493                   Warner Bros. Records Inc.
6600   Deftones                     Lifter                           SR0000171111                   Warner Bros. Records Inc.
6601   Deftones                     Lucky You                        SR0000335169                   Warner Bros. Records Inc.
6602   Deftones                     Minerva                          SR0000335169                   Warner Bros. Records Inc.
6603   Deftones                     Minus Blindfold                  SR0000171111                   Warner Bros. Records Inc.
6604   Deftones                     Moana                            SR0000335169                   Warner Bros. Records Inc.
6605   Deftones                     MX                               SR0000244493                   Warner Bros. Records Inc.
6606   Deftones                     No Ordinary Love                 SR0000390931                   Warner Bros. Records Inc.
6607   Deftones                     Nosebleed                        SR0000171111                   Warner Bros. Records Inc.
6608   Deftones                     One Weak                         SR0000171111                   Warner Bros. Records Inc.
6609   Deftones                     Passenger                        SR0000284862                   Warner Bros. Records Inc.
6610   Deftones                     Pink Maggit                      SR0000284862                   Warner Bros. Records Inc.




                                                          Page 127
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 130 of 467 PageID#
                                     29256
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                        Track              Copyright Registration Number              Plaintiff
                                   Please Please Please Let Me
6611   Deftones                    Get What I Want                  SR0000390931                    Warner Bros. Records Inc.
6612   Deftones                    Poltergeist                      SR0000719493                    Warner Bros. Records Inc.
6613   Deftones                    Romantic Dreams                  SR0000719493                    Warner Bros. Records Inc.
6614   Deftones                    Rosemary                         SR0000719493                    Warner Bros. Records Inc.
6615   Deftones                    Rx Queen                         SR0000284862                    Warner Bros. Records Inc.
6616   Deftones                    Savory                           SR0000390931                    Warner Bros. Records Inc.
6617   Deftones                    Simple Man                       SR0000390931                    Warner Bros. Records Inc.
6618   Deftones                    Sinatra                          SR0000390931                    Warner Bros. Records Inc.
6619   Deftones                    Swerve City                      SR0000719493                    Warner Bros. Records Inc.
6620   Deftones                    Tempest                          SR0000719493                    Warner Bros. Records Inc.
6621   Deftones                    The Chauffeur                    SR0000390931                    Warner Bros. Records Inc.
6622   Deftones                    Wax And Wane                     SR0000390931                    Warner Bros. Records Inc.
6623   Deftones                    What Happened To You?            SR0000719493                    Warner Bros. Records Inc.
6624   Deftones                    When Girls Telephone Boys        SR0000335169                    Warner Bros. Records Inc.
6625   Disturbed                   A Welcome Burden                 SR0000685183                    Warner Bros. Records Inc.
6626   Disturbed                   Avarice                          SR0000380289                    Warner Bros. Records Inc.
6627   Disturbed                   Awaken                           SR0000316958                    Warner Bros. Records Inc.
6628   Disturbed                   Believe                          SR0000316958                    Warner Bros. Records Inc.
6629   Disturbed                   Bound                            SR0000316958                    Warner Bros. Records Inc.
6630   Disturbed                   Breathe                          SR0000316958                    Warner Bros. Records Inc.
6631   Disturbed                   Conflict                         SR0000288344                    Warner Bros. Records Inc.
6632   Disturbed                   Criminal                         SR0000647297                    Warner Bros. Records Inc.
6633   Disturbed                   Decadence                        SR0000380289                    Warner Bros. Records Inc.
6634   Disturbed                   Deceiver                         SR0000647297                    Warner Bros. Records Inc.
6635   Disturbed                   Dehumanized                      SR0000695381                    Warner Bros. Records Inc.
6636   Disturbed                   Deify                            SR0000380289                    Warner Bros. Records Inc.
6637   Disturbed                   Devour                           SR0000316958                    Warner Bros. Records Inc.
6638   Disturbed                   Divide                           SR0000647297                    Warner Bros. Records Inc.
6639   Disturbed                   Down With The Sickness           SR0000280324                    Warner Bros. Records Inc.
6640   Disturbed                   Droppin' Plates                  SR0000280324                    Warner Bros. Records Inc.
6641   Disturbed                   Enough                           SR0000647297                    Warner Bros. Records Inc.
6642   Disturbed                   Facade                           SR0000647297                    Warner Bros. Records Inc.
6643   Disturbed                   Fear                             SR0000280324                    Warner Bros. Records Inc.
6644   Disturbed                   Forgiven                         SR0000380289                    Warner Bros. Records Inc.
6645   Disturbed                   God Of The Mind                  SR0000695381                    Warner Bros. Records Inc.
6646   Disturbed                   Guarded                          SR0000374276                    Warner Bros. Records Inc.
6647   Disturbed                   Haunted                          SR0000647297                    Warner Bros. Records Inc.
6648   Disturbed                   Hell                             SR0000695381                    Warner Bros. Records Inc.
6649   Disturbed                   I'm Alive                        SR0000380289                    Warner Bros. Records Inc.
6650   Disturbed                   Indestructible                   SR0000647297                    Warner Bros. Records Inc.
6651   Disturbed                   Inside The Fire                  SR0000647297                    Warner Bros. Records Inc.
6652   Disturbed                   Intoxication                     SR0000316958                    Warner Bros. Records Inc.
6653   Disturbed                   Just Stop                        SR0000380289                    Warner Bros. Records Inc.
6654   Disturbed                   Land Of Confusion                SR0000380289                    Warner Bros. Records Inc.
6655   Disturbed                   Liberate                         SR0000316958                    Warner Bros. Records Inc.
6656   Disturbed                   Meaning Of Life                  SR0000280324                    Warner Bros. Records Inc.
6657   Disturbed                   Mistress                         SR0000316958                    Warner Bros. Records Inc.
6658   Disturbed                   Monster                          SR0000695381                    Warner Bros. Records Inc.
6659   Disturbed                   Numb                             SR0000685183                    Warner Bros. Records Inc.
6660   Disturbed                   Overburdened                     SR0000380289                    Warner Bros. Records Inc.
6661   Disturbed                   Pain Redefined                   SR0000380289                    Warner Bros. Records Inc.
6662   Disturbed                   Parasite                         SR0000695381                    Warner Bros. Records Inc.
6663   Disturbed                   Perfect Insanity                 SR0000647297                    Warner Bros. Records Inc.
6664   Disturbed                   Prayer                           SR0000316958                    Warner Bros. Records Inc.
6665   Disturbed                   Remember                         SR0000316958                    Warner Bros. Records Inc.




                                                         Page 128
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 131 of 467 PageID#
                                     29257
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                         Track                Copyright Registration Number              Plaintiff
6666   Disturbed                      Rise                               SR0000316958                     Warner Bros. Records Inc.
6667   Disturbed                      Run                                SR0000695381                     Warner Bros. Records Inc.
6668   Disturbed                      Sacred Lie                         SR0000380289                     Warner Bros. Records Inc.
6669   Disturbed                      Shout 2000                         SR0000280324                     Warner Bros. Records Inc.
6670   Disturbed                      Sickened                           SR0000695381                     Warner Bros. Records Inc.
6671   Disturbed                      Sons Of Plunder                    SR0000380289                     Warner Bros. Records Inc.
6672   Disturbed                      Stricken                           SR0000380288                     Warner Bros. Records Inc.
6673   Disturbed                      Stupify                            SR0000280324                     Warner Bros. Records Inc.
6674   Disturbed                      Ten Thousand Fists                 SR0000380289                     Warner Bros. Records Inc.
6675   Disturbed                      The Curse                          SR0000647297                     Warner Bros. Records Inc.
6676   Disturbed                      The Game                           SR0000280324                     Warner Bros. Records Inc.
6677   Disturbed                      The Night                          SR0000647297                     Warner Bros. Records Inc.
6678   Disturbed                      This Moment                        SR0000695381                     Warner Bros. Records Inc.
6679   Disturbed                      Torn                               SR0000647297                     Warner Bros. Records Inc.
6680   Disturbed                      Two Worlds                         SR0000695381                     Warner Bros. Records Inc.
6681   Disturbed                      Violence Fetish                    SR0000280324                     Warner Bros. Records Inc.
6682   Disturbed                      Voices                             SR0000280324                     Warner Bros. Records Inc.
6683   Disturbed                      Want                               SR0000280324                     Warner Bros. Records Inc.
6684   Eric Clapton                   (I) Get Lost                       SR0000276566                     Warner Bros. Records Inc.
6685   Eric Clapton                   Riding With The King               SR0000285808                     Warner Bros. Records Inc.
6686   Faith Hill                     A Man's Home Is His Castle         SR0000169102                     Warner Bros. Records Inc.
6687   Faith Hill                     A Room In My Heart                 SR0000169102                     Warner Bros. Records Inc.
6688   Faith Hill                     Baby You Belong                    SR0000321377                     Warner Bros. Records Inc.
6689   Faith Hill                     Back To You                        SR0000321377                     Warner Bros. Records Inc.
6690   Faith Hill                     Beautiful                          SR0000321377                     Warner Bros. Records Inc.
6691   Faith Hill                     Bed Of Roses                       SR0000169102                     Warner Bros. Records Inc.
6692   Faith Hill                     Better Days                        SR0000253752                     Warner Bros. Records Inc.
6693   Faith Hill                     Breathe                            SR0000276629                     Warner Bros. Records Inc.
6694   Faith Hill                     Bringing Out The Elvis             SR0000276629                     Warner Bros. Records Inc.
6695   Faith Hill                     But I Will                         SR0000182853                     Warner Bros. Records Inc.
6696   Faith Hill                     Cry                                SR0000321377                     Warner Bros. Records Inc.
6697   Faith Hill                     Dearly Beloved                     SR0000374377                     Warner Bros. Records Inc.
6698   Faith Hill                     Fireflies                          SR0000374377                     Warner Bros. Records Inc.
6699   Faith Hill                     Go The Distance                    SR0000182853                     Warner Bros. Records Inc.
6700   Faith Hill                     I Can't Do That Anymore            SR0000169102                     Warner Bros. Records Inc.
6701   Faith Hill                     I Got My Baby                      SR0000276629                     Warner Bros. Records Inc.
6702   Faith Hill                     I Love You                         SR0000253752                     Warner Bros. Records Inc.
6703   Faith Hill                     I Think I Will                     SR0000321377                     Warner Bros. Records Inc.
6704   Faith Hill                     I Want You                         SR0000374377                     Warner Bros. Records Inc.
6705   Faith Hill                     I Would Be Stronger Than That      SR0000182853                     Warner Bros. Records Inc.
                                      I've Got This Friend (With Larry
6706   Faith Hill                     Stewart)                           SR0000182853                     Warner Bros. Records Inc.
6707   Faith Hill                     If I Should Fall Behind            SR0000276629                     Warner Bros. Records Inc.
6708   Faith Hill                     If I'm Not In Love                 SR0000276629                     Warner Bros. Records Inc.
6709   Faith Hill                     If My Heart Had Wings              SR0000276629                     Warner Bros. Records Inc.
6710   Faith Hill                     If This Is The End                 SR0000321377                     Warner Bros. Records Inc.
6711   Faith Hill                     If You Ask                         SR0000374377                     Warner Bros. Records Inc.
6712   Faith Hill                     If You're Gonna Fly Away           SR0000321377                     Warner Bros. Records Inc.
6713   Faith Hill                     It Matters To Me                   SR0000169102                     Warner Bros. Records Inc.
6714   Faith Hill                     It Will Be Me                      SR0000276629                     Warner Bros. Records Inc.
6715   Faith Hill                     Just About Now                     SR0000182853                     Warner Bros. Records Inc.
6716   Faith Hill                     Just Around The Eyes               SR0000182853                     Warner Bros. Records Inc.
                                      Just To Hear You Say That You
6717   Faith Hill                     Love Me (with Tim McGraw)          SR0000253752                     Warner Bros. Records Inc.
                                      Keep Walkin' On (with Shelby
6718   Faith Hill                     Lynne)                             SR0000169102                     Warner Bros. Records Inc.




                                                             Page 129
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 132 of 467 PageID#
                                     29258
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                             Track              Copyright Registration Number            Plaintiff
6719   Faith Hill                       Let Me Let Go                    SR0000253752                   Warner Bros. Records Inc.
6720   Faith Hill                       Let's Go To Vegas                SR0000169102                   Warner Bros. Records Inc.
                                        Life's Too Short To Love Like
6721   Faith Hill                       That                             SR0000182853                   Warner Bros. Records Inc.
6722   Faith Hill                       Like We Never Loved At All       SR0000374377                   Warner Bros. Records Inc.
6723   Faith Hill                       Love Ain't Like That             SR0000253752                   Warner Bros. Records Inc.
6724   Faith Hill                       Love Is A Sweet Thing            SR0000276629                   Warner Bros. Records Inc.
6725   Faith Hill                       Me                               SR0000253752                   Warner Bros. Records Inc.
6726   Faith Hill                       Mississippi Girl                 SR0000374378                   Warner Bros. Records Inc.
6727   Faith Hill                       My Wild Frontier                 SR0000253752                   Warner Bros. Records Inc.
6728   Faith Hill                       One                              SR0000321377                   Warner Bros. Records Inc.
6729   Faith Hill                       Piece Of My Heart                SR0000182853                   Warner Bros. Records Inc.
6730   Faith Hill                       Somebody Stand By Me             SR0000253752                   Warner Bros. Records Inc.
6731   Faith Hill                       Someone Else's Dream             SR0000169102                   Warner Bros. Records Inc.
6732   Faith Hill                       Stealing Kisses                  SR0000374377                   Warner Bros. Records Inc.
6733   Faith Hill                       Stronger                         SR0000321377                   Warner Bros. Records Inc.
6734   Faith Hill                       Sunshine & Summertime            SR0000374377                   Warner Bros. Records Inc.
6735   Faith Hill                       Take Me As I Am                  SR0000182853                   Warner Bros. Records Inc.
6736   Faith Hill                       That's How Love Moves            SR0000276629                   Warner Bros. Records Inc.
6737   Faith Hill                       The Hard Way                     SR0000253752                   Warner Bros. Records Inc.
6738   Faith Hill                       The Lucky One                    SR0000374377                   Warner Bros. Records Inc.
6739   Faith Hill                       The Secret Of Life               SR0000253752                   Warner Bros. Records Inc.
6740   Faith Hill                       The Way You Love Me              SR0000276629                   Warner Bros. Records Inc.
6741   Faith Hill                       There Will Come A Day            SR0000276629                   Warner Bros. Records Inc.
6742   Faith Hill                       This Is Me                       SR0000321377                   Warner Bros. Records Inc.
                                        This Kiss (Pop Remix a.k.a.
6743   Faith Hill                       Radio Version)                   SR0000253752                   Warner Bros. Records Inc.
6744   Faith Hill                       Unsaveable                       SR0000321377                   Warner Bros. Records Inc.
                                        We've Got Nothing But Love To
6745   Faith Hill                       Prove                            SR0000374377                   Warner Bros. Records Inc.
6746   Faith Hill                       What's In It For Me              SR0000276629                   Warner Bros. Records Inc.
6747   Faith Hill                       When The Lights Go Down          SR0000321377                   Warner Bros. Records Inc.
6748   Faith Hill                       Wild One                         SR0000182853                   Warner Bros. Records Inc.
6749   Faith Hill                       Wish For You                     SR0000374377                   Warner Bros. Records Inc.
6750   Faith Hill                       You Can't Lose Me                SR0000169102                   Warner Bros. Records Inc.
6751   Faith Hill                       You Give Me Love                 SR0000253752                   Warner Bros. Records Inc.
6752   Faith Hill                       You Stay With Me                 SR0000374377                   Warner Bros. Records Inc.
6753   Faith Hill                       You Will Be Mine                 SR0000169102                   Warner Bros. Records Inc.
6754   Faith Hill                       You're Still Here                SR0000321377                   Warner Bros. Records Inc.
6755   Faith Hill & Tim McGraw          Let's Make Love                  SR0000276629                   Warner Bros. Records Inc.
6756   Gloriana                         (Kissed You) Good Night          SR0000719998                   Warner Bros. Records Inc.
6757   Green Day                        ¡Viva La Gloria!                 SR0000762131                   Warner Bros. Records Inc.
6758   Green Day                        21 Guns                          SR0000762131                   Warner Bros. Records Inc.
6759   Green Day                        All The Time                     SR0000244558                   Warner Bros. Records Inc.
                                        American Eulogy: Mass Hysteria
6760   Green Day                        / Modern World                   SR0000762131                   Warner Bros. Records Inc.
6761   Green Day                        American Idiot                   SR0000362126                   Warner Bros. Records Inc.
6762   Green Day                        Armatage Shanks                  SR0000188562                   Warner Bros. Records Inc.
6763   Green Day                        Bab's Uvula Who?                 SR0000188562                   Warner Bros. Records Inc.
6764   Green Day                        Basket Case                      SR0000185457                   Warner Bros. Records Inc.
6765   Green Day                        Before The Lobotomy              SR0000762131                   Warner Bros. Records Inc.
6766   Green Day                        Blood, Sex And Booze             SR0000288352                   Warner Bros. Records Inc.
6767   Green Day                        Boulevard Of Broken Dreams       SR0000362126                   Warner Bros. Records Inc.
6768   Green Day                        Brat                             SR0000188562                   Warner Bros. Records Inc.
6769   Green Day                        Burnout                          SR0000185457                   Warner Bros. Records Inc.
6770   Green Day                        Christian's Inferno              SR0000762131                   Warner Bros. Records Inc.




                                                             Page 130
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 133 of 467 PageID#
                                     29259
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                        Track                Copyright Registration Number              Plaintiff
6771   Green Day                      Chump                             SR0000185457                     Warner Bros. Records Inc.
6772   Green Day                      Church On Sunday                  SR0000288352                     Warner Bros. Records Inc.
6773   Green Day                      Coming Clean                      SR0000185457                     Warner Bros. Records Inc.
6774   Green Day                      Desensitized                      SR0000315909                     Warner Bros. Records Inc.
6775   Green Day                      East Jesus Nowhere                SR0000762131                     Warner Bros. Records Inc.
6776   Green Day                      Emenius Sleepus                   SR0000185457                     Warner Bros. Records Inc.
6777   Green Day                      Fashion Victim                    SR0000288352                     Warner Bros. Records Inc.
6778   Green Day                      Geek Stink Breath                 SR0000188562                     Warner Bros. Records Inc.
                                      Good Riddance (Time Of Your
6779   Green Day                      Life)                             SR0000244558                     Warner Bros. Records Inc.
6780   Green Day                      Hitchin' A Ride                   SR0000244558                     Warner Bros. Records Inc.
6781   Green Day                      Horseshoes and Handgrenades       SR0000762131                     Warner Bros. Records Inc.
6782   Green Day                      In The End                        SR0000185457                     Warner Bros. Records Inc.
6783   Green Day                      J.A.R. (Jason Andrew Relva)       SR0000169250                     Warner Bros. Records Inc.
6784   Green Day                      Jaded                             SR0000188562                     Warner Bros. Records Inc.
6785   Green Day                      Jesus Of Suburbia                 SR0000362126                     Warner Bros. Records Inc.
6786   Green Day                      King For A Day                    SR0000244558                     Warner Bros. Records Inc.
6787   Green Day                      Know Your Enemy                   SR0000762131                     Warner Bros. Records Inc.
6788   Green Day                      Last Night On Earth               SR0000762131                     Warner Bros. Records Inc.
6789   Green Day                      Last Of The American Girls        SR0000762131                     Warner Bros. Records Inc.
6790   Green Day                      Longview                          SR0000185457                     Warner Bros. Records Inc.
6791   Green Day                      Maria                             SR0000306999                     Warner Bros. Records Inc.
6792   Green Day                      Minority                          SR0000288352                     Warner Bros. Records Inc.
6793   Green Day                      Murder City                       SR0000762131                     Warner Bros. Records Inc.
6794   Green Day                      Nice Guys Finish Last             SR0000244558                     Warner Bros. Records Inc.
6795   Green Day                      Peacemaker                        SR0000762131                     Warner Bros. Records Inc.
6796   Green Day                      Poprocks & Coke                   SR0000306999                     Warner Bros. Records Inc.
6797   Green Day                      Redundant                         SR0000244558                     Warner Bros. Records Inc.
6798   Green Day                      Restless Heart Syndrome           SR0000762131                     Warner Bros. Records Inc.
6799   Green Day                      Scumbag                           SR0000315909                     Warner Bros. Records Inc.
6800   Green Day                      See The Light                     SR0000762131                     Warner Bros. Records Inc.
6801   Green Day                      She                               SR0000185457                     Warner Bros. Records Inc.
6802   Green Day                      She's A Rebel                     SR0000362126                     Warner Bros. Records Inc.
6803   Green Day                      Song Of The Century               SR0000762131                     Warner Bros. Records Inc.
6804   Green Day                      St. Jimmy                         SR0000362126                     Warner Bros. Records Inc.
6805   Green Day                      Stuck With Me                     SR0000188562                     Warner Bros. Records Inc.
6806   Green Day                      Suffocate                         SR0000315909                     Warner Bros. Records Inc.
6807   Green Day                      The Grouch                        SR0000244558                     Warner Bros. Records Inc.
6808   Green Day                      The Static Age                    SR0000762131                     Warner Bros. Records Inc.
6809   Green Day                      Waiting                           SR0000288352                     Warner Bros. Records Inc.
                                      Wake Me Up When September
6810   Green Day                      Ends                              SR0000362126                     Warner Bros. Records Inc.
6811   Green Day                      Walking Alone                     SR0000244558                     Warner Bros. Records Inc.
6812   Green Day                      Walking Contradiction             SR0000188562                     Warner Bros. Records Inc.
6813   Green Day                      Warning                           SR0000288352                     Warner Bros. Records Inc.
6814   Green Day                      Welcome To Paradise               SR0000185457                     Warner Bros. Records Inc.
6815   Green Day                      Working Class Hero                SR0000630900                     Warner Bros. Records Inc.
6816   James Taylor                   Carolina In My Mind               N38974                           Warner Bros. Records Inc.
6817   James Taylor                   Don't Let Me Be Lonely Tonight    N3810                            Warner Bros. Records Inc.
6818   James Taylor                   Golden Moments                    N35786                           Warner Bros. Records Inc.
                                      How Sweet It Is (To Be Loved By
6819   James Taylor                   You)                              N24380                           Warner Bros. Records Inc.
6820   James Taylor                   Mexico                            N24380                           Warner Bros. Records Inc.
6821   James Taylor                   Shower The People                 N35786                           Warner Bros. Records Inc.
                                      Something In The Way She
6822   James Taylor                   Moves                             N38974                           Warner Bros. Records Inc.




                                                            Page 131
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 134 of 467 PageID#
                                     29260
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                      Artist                         Track               Copyright Registration Number              Plaintiff
6823   James Taylor                   Steamroller (Live)                N38974                           Warner Bros. Records Inc.
6824   James Taylor                   Walking Man                       N18843                           Warner Bros. Records Inc.
6825   Jason Derulo                   Blind                             SR0000685175                     Warner Bros. Records Inc.
6826   Jason Derulo                   Encore                            SR0000685175                     Warner Bros. Records Inc.
6827   Jason Derulo                   Fallen                            SR0000685175                     Warner Bros. Records Inc.
6828   Jason Derulo                   In My Head                        SR0000685175                     Warner Bros. Records Inc.
6829   Jason Derulo                   Love Hangover                     SR0000685175                     Warner Bros. Records Inc.
6830   Jason Derulo                   Marry Me                          SR0000763207                     Warner Bros. Records Inc.
6831   Jason Derulo                   Ridin' Solo                       SR0000685175                     Warner Bros. Records Inc.
6832   Jason Derulo                   Strobelight (Bonus Track)         SR0000685175                     Warner Bros. Records Inc.
6833   Jason Derulo                   Stupid Love                       SR0000763207                     Warner Bros. Records Inc.
6834   Jason Derulo                   Talk Dirty (feat. 2 Chainz)       SR0000763207                     Warner Bros. Records Inc.
6835   Jason Derulo                   The Sky's The Limit               SR0000685175                     Warner Bros. Records Inc.
6836   Jason Derulo                   Vertigo (feat. Jordin Sparks)     SR0000763207                     Warner Bros. Records Inc.
6837   Jason Derulo                   What If                           SR0000685175                     Warner Bros. Records Inc.
6838   Jason Derulo                   Whatcha Say                       SR0000685175                     Warner Bros. Records Inc.
6839   Jason Derulo                   With The Lights On                SR0000763207                     Warner Bros. Records Inc.
                                      Theme from Superman (Main
6840   John Williams                  Title)                            SR0000006230                     Warner Bros. Records Inc.
6841   Linkin Park                    1stp Klosr                        SR0000316952                     Warner Bros. Records Inc.
6842   Linkin Park                    A Place For My Head               SR0000288402                     Warner Bros. Records Inc.
6843   Linkin Park                    BURN IT DOWN                      SR0000708311                     Warner Bros. Records Inc.
6844   Linkin Park                    By Myself                         SR0000288402                     Warner Bros. Records Inc.
6845   Linkin Park                    By_Myslf                          SR0000316952                     Warner Bros. Records Inc.
6846   Linkin Park                    Castle of Glass                   SR0000708311                     Warner Bros. Records Inc.
6847   Linkin Park                    Crawling (Live In Texas)          SR0000350998                     Warner Bros. Records Inc.
6848   Linkin Park                    Cure For The Itch                 SR0000288402                     Warner Bros. Records Inc.
6849   Linkin Park                    Don't Stay                        SR0000346247                     Warner Bros. Records Inc.
6850   Linkin Park                    Easier To Run                     SR0000346247                     Warner Bros. Records Inc.
6851   Linkin Park                    Enth E Nd                         SR0000316952                     Warner Bros. Records Inc.
6852   Linkin Park                    Faint                             SR0000346247                     Warner Bros. Records Inc.
6853   Linkin Park                    Figure.09                         SR0000346247                     Warner Bros. Records Inc.
6854   Linkin Park                    Forgotten                         SR0000288402                     Warner Bros. Records Inc.
6855   Linkin Park                    Frgt/10                           SR0000316952                     Warner Bros. Records Inc.
6856   Linkin Park                    H! Vltg3                          SR0000316952                     Warner Bros. Records Inc.
6857   Linkin Park                    Hit The Floor                     SR0000346247                     Warner Bros. Records Inc.
6858   Linkin Park                    I'LL BE GONE                      SR0000708311                     Warner Bros. Records Inc.
6859   Linkin Park                    In Between                        SR0000406841                     Warner Bros. Records Inc.
6860   Linkin Park                    IN MY REMAINS                     SR0000708311                     Warner Bros. Records Inc.
6861   Linkin Park                    In Pieces                         SR0000406841                     Warner Bros. Records Inc.
6862   Linkin Park                    In The End (Live In Texas)        SR0000350998                     Warner Bros. Records Inc.
6863   Linkin Park                    Krwlng                            SR0000316952                     Warner Bros. Records Inc.
6864   Linkin Park                    Kyur4 Th Ich                      SR0000316952                     Warner Bros. Records Inc.
6865   Linkin Park                    Leave Out All The Rest            SR0000406841                     Warner Bros. Records Inc.
6866   Linkin Park                    Lies Greed Misery                 SR0000708311                     Warner Bros. Records Inc.
6867   Linkin Park                    Lost In The Echo                  SR0000708311                     Warner Bros. Records Inc.
6868   Linkin Park                    My<Dsmbr                          SR0000316952                     Warner Bros. Records Inc.
6869   Linkin Park                    Nobody's Listening                SR0000346247                     Warner Bros. Records Inc.
6870   Linkin Park                    One Step Closer (Live In Texas)   SR0000350998                     Warner Bros. Records Inc.
6871   Linkin Park                    Papercut                          SR0000288402                     Warner Bros. Records Inc.
6872   Linkin Park                    Points Of Authority               SR0000288402                     Warner Bros. Records Inc.
6873   Linkin Park                    POWERLESS                         SR0000708311                     Warner Bros. Records Inc.
6874   Linkin Park                    PPr:Kut                           SR0000316952                     Warner Bros. Records Inc.
6875   Linkin Park                    Pts.OF.Athrty                     SR0000316952                     Warner Bros. Records Inc.
6876   Linkin Park                    Rnw@y                             SR0000316952                     Warner Bros. Records Inc.
6877   Linkin Park                    ROADS UNTRAVELED                  SR0000708311                     Warner Bros. Records Inc.




                                                             Page 132
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 135 of 467 PageID#
                                     29261
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                     Artist                           Track               Copyright Registration Number              Plaintiff
6878   Linkin Park                      Runaway                          SR0000288402                     Warner Bros. Records Inc.
6879   Linkin Park                      Session                          SR0000346247                     Warner Bros. Records Inc.
6880   Linkin Park                      SKIN TO BONE                     SR0000708311                     Warner Bros. Records Inc.
6881   Linkin Park                      Somewhere I Belong               SR0000346247                     Warner Bros. Records Inc.
6882   Linkin Park                      TINFOIL                          SR0000708311                     Warner Bros. Records Inc.
6883   Linkin Park                      UNTIL IT BREAKS                  SR0000708311                     Warner Bros. Records Inc.
6884   Linkin Park                      Valentine's Day                  SR0000406841                     Warner Bros. Records Inc.
6885   Linkin Park                      VICTIMIZED                       SR0000708311                     Warner Bros. Records Inc.
6886   Linkin Park                      Wake                             SR0000406841                     Warner Bros. Records Inc.
6887   Linkin Park                      With You                         SR0000288402                     Warner Bros. Records Inc.
6888   Linkin Park                      Wth>You                          SR0000316952                     Warner Bros. Records Inc.
6889   Linkin Park                      X-Ecutioner Style                SR0000316952                     Warner Bros. Records Inc.
                                        Dirt Off Your Shoulder / Lying
6890   Linkin Park & Jay-Z              From You                         SR0000362315                     Warner Bros. Records Inc.
6891   Linkin Park & Jay-Z              Numb / Encore                    SR0000362316                     Warner Bros. Records Inc.
6892   Madonna                          Revolver                         SR0000662296                     Warner Bros. Records Inc.
6893   Maze featuring Frankie Beverly   Africa                           SR0000107982                     Warner Bros. Records Inc.
6894   Maze featuring Frankie Beverly   All Night Long                   SR0000171913                     Warner Bros. Records Inc.
6895   Maze featuring Frankie Beverly   Can't Get Over You               SR0000107982                     Warner Bros. Records Inc.
6896   Maze featuring Frankie Beverly   Change Our Ways                  SR0000107982                     Warner Bros. Records Inc.
6897   Maze featuring Frankie Beverly   Don't Wanna Lose Your Love       SR0000171913                     Warner Bros. Records Inc.
6898   Maze featuring Frankie Beverly   In Time                          SR0000171913                     Warner Bros. Records Inc.
6899   Maze featuring Frankie Beverly   Just Us                          SR0000107982                     Warner Bros. Records Inc.
6900   Maze featuring Frankie Beverly   Laid Back Girl                   SR0000171913                     Warner Bros. Records Inc.
6901   Maze featuring Frankie Beverly   Love Is                          SR0000171913                     Warner Bros. Records Inc.
6902   Maze featuring Frankie Beverly   Love's On The Run                SR0000107982                     Warner Bros. Records Inc.
6903   Maze featuring Frankie Beverly   Mandela                          SR0000107982                     Warner Bros. Records Inc.
6904   Maze featuring Frankie Beverly   Midnight                         SR0000107982                     Warner Bros. Records Inc.
                                        Nobody Knows What You Feel
6905   Maze featuring Frankie Beverly   Inside                           SR0000171913                     Warner Bros. Records Inc.
6906   Maze featuring Frankie Beverly   Silky Soul                       SR0000107982                     Warner Bros. Records Inc.
6907   Maze featuring Frankie Beverly   Somebody Else's Arms             SR0000107982                     Warner Bros. Records Inc.
6908   Maze featuring Frankie Beverly   Songs Of Love                    SR0000107982                     Warner Bros. Records Inc.
6909   Maze featuring Frankie Beverly   The Morning After                SR0000171913                     Warner Bros. Records Inc.
6910   Maze featuring Frankie Beverly   Twilight                         SR0000171913                     Warner Bros. Records Inc.
6911   Maze featuring Frankie Beverly   What Goes Up                     SR0000171913                     Warner Bros. Records Inc.
6912   Michael Bublé                    Everything                       SR0000406982                     Warner Bros. Records Inc.
                                        Quando, Quando, Quando (with
6913   Michael Bublé                    Nelly Furtado)                   SR0000370205                     Warner Bros. Records Inc.
6914   Muse                             Cave                             SR0000273528                     Warner Bros. Records Inc.
6915   Muse                             Muscle Museum                    SR0000273528                     Warner Bros. Records Inc.
6916   Muse                             Sunburn                          SR0000273528                     Warner Bros. Records Inc.
6917   Muse                             Unintended                       SR0000273528                     Warner Bros. Records Inc.
6918   Muse                             Uno                              SR0000273528                     Warner Bros. Records Inc.
6919   My Chemical Romance              Blood                            SR0000651990                     Warner Bros. Records Inc.
6920   My Chemical Romance              Bulletproof Heart                SR0000681139                     Warner Bros. Records Inc.
6921   My Chemical Romance              Bury Me In Black (Demo)          SR0000360198                     Warner Bros. Records Inc.
6922   My Chemical Romance              Cancer                           SR0000399985                     Warner Bros. Records Inc.
6923   My Chemical Romance              Cancer (Live In Mexico)          SR0000651990                     Warner Bros. Records Inc.
6924   My Chemical Romance              Cemetery Drive                   SR0000360197                     Warner Bros. Records Inc.
                                        Cemetery Drive (Live Version)
6925   My Chemical Romance              (MTV2 2$Bill)                    SR0000400291                     Warner Bros. Records Inc.
6926   My Chemical Romance              Dead!                            SR0000399985                     Warner Bros. Records Inc.
6927   My Chemical Romance              Dead! (Live In Mexico)           SR0000651990                     Warner Bros. Records Inc.
6928   My Chemical Romance              Desert Song                      SR0000400291                     Warner Bros. Records Inc.
6929   My Chemical Romance              Disenchanted                     SR0000399985                     Warner Bros. Records Inc.




                                                              Page 133
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 136 of 467 PageID#
                                     29262
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                         Track                  Copyright Registration Number            Plaintiff
6930   My Chemical Romance          Disenchanted (Live In Mexico)       SR0000651990                   Warner Bros. Records Inc.
6931   My Chemical Romance          Famous Last Words                   SR0000399985                   Warner Bros. Records Inc.
                                    Famous Last Words (Live In
6932   My Chemical Romance          Mexico)                             SR0000651990                   Warner Bros. Records Inc.
6933   My Chemical Romance          Give 'Em Hell, Kid                  SR0000360197                   Warner Bros. Records Inc.
                                    Give 'Em Hell, Kid (Live Version)
6934   My Chemical Romance          (MTV2 2$Bill)                       SR0000400291                   Warner Bros. Records Inc.
6935   My Chemical Romance          Hang 'Em High                       SR0000360197                   Warner Bros. Records Inc.
                                    Headfirst For Halos (Live
6936   My Chemical Romance          Version) (Starland)                 SR0000400291                   Warner Bros. Records Inc.
6937   My Chemical Romance          Helena                              SR0000360197                   Warner Bros. Records Inc.
6938   My Chemical Romance          House Of Wolves                     SR0000399985                   Warner Bros. Records Inc.
                                    House Of Wolves (Live In
6939   My Chemical Romance          Mexico)                             SR0000651990                   Warner Bros. Records Inc.
6940   My Chemical Romance          I Don't Love You                    SR0000399985                   Warner Bros. Records Inc.

6941   My Chemical Romance          I Don't Love You (Live In Mexico)   SR0000651990                   Warner Bros. Records Inc.
                                    I Never Told You What I Do For
6942   My Chemical Romance          A Living                            SR0000360197                   Warner Bros. Records Inc.
                                    I Never Told You What I Do For
6943   My Chemical Romance          A Living (Demo)                     SR0000400291                   Warner Bros. Records Inc.
6944   My Chemical Romance          I'm Not Okay                        SR0000360197                   Warner Bros. Records Inc.
6945   My Chemical Romance          Interlude                           SR0000360197                   Warner Bros. Records Inc.
6946   My Chemical Romance          Interlude (Live In Mexico)          SR0000651990                   Warner Bros. Records Inc.
                                    It's Not A Fashion Statement,
6947   My Chemical Romance          It's A Deathwish                    SR0000360197                   Warner Bros. Records Inc.
6948   My Chemical Romance          Mama                                SR0000399985                   Warner Bros. Records Inc.
6949   My Chemical Romance          Mama (Live In Mexico)               SR0000651990                   Warner Bros. Records Inc.
                                    Na Na Na (Na Na Na Na Na Na
6950   My Chemical Romance          Na Na Na)                           SR0000681139                   Warner Bros. Records Inc.
6951   My Chemical Romance          Planetary (GO!)                     SR0000681139                   Warner Bros. Records Inc.
                                    Save Yourself, I'll Hold Them
6952   My Chemical Romance          Back                                SR0000681139                   Warner Bros. Records Inc.
6953   My Chemical Romance          Sleep                               SR0000399985                   Warner Bros. Records Inc.
6954   My Chemical Romance          Sleep (Live In Mexico)              SR0000651990                   Warner Bros. Records Inc.
6955   My Chemical Romance          Teenagers                           SR0000399985                   Warner Bros. Records Inc.
6956   My Chemical Romance          Teenagers (Live In Mexico)          SR0000651990                   Warner Bros. Records Inc.
6957   My Chemical Romance          Thank You For The Venom             SR0000360197                   Warner Bros. Records Inc.
                                    Thank You For The Venom (Live
6958   My Chemical Romance          Version) (MTV2 2$Bill)              SR0000400291                   Warner Bros. Records Inc.
                                    The Black Parade Is Dead (Live
6959   My Chemical Romance          In Mexico)                          SR0000651990                   Warner Bros. Records Inc.
6960   My Chemical Romance          The End.                            SR0000399985                   Warner Bros. Records Inc.
6961   My Chemical Romance          The End. (Live In Mexico)           SR0000651990                   Warner Bros. Records Inc.
6962   My Chemical Romance          The Ghost Of You                    SR0000360197                   Warner Bros. Records Inc.

6963   My Chemical Romance          The Jetset Life Is Gonna Kill You   SR0000360197                   Warner Bros. Records Inc.
6964   My Chemical Romance          The Kids From Yesterday             SR0000681139                   Warner Bros. Records Inc.
6965   My Chemical Romance          The Only Hope For Me Is You         SR0000681139                   Warner Bros. Records Inc.
6966   My Chemical Romance          The Sharpest Lives                  SR0000399985                   Warner Bros. Records Inc.
                                    The Sharpest Lives (Live In
6967   My Chemical Romance          Mexico)                             SR0000651990                   Warner Bros. Records Inc.
6968   My Chemical Romance          This Is How I Disappear             SR0000399985                   Warner Bros. Records Inc.
                                    This Is How I Disappear (Live In
6969   My Chemical Romance          Mexico)                             SR0000651990                   Warner Bros. Records Inc.
6970   My Chemical Romance          To The End                          SR0000360197                   Warner Bros. Records Inc.




                                                            Page 134
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 137 of 467 PageID#
                                     29263
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                          Track              Copyright Registration Number            Plaintiff
6971   My Chemical Romance           Vampire Money                   SR0000681139                   Warner Bros. Records Inc.
6972   My Chemical Romance           Welcome To The Black Parade     SR0000399985                   Warner Bros. Records Inc.
                                     Welcome To The Black Parade
6973   My Chemical Romance           (Live In Mexico)                SR0000651990                   Warner Bros. Records Inc.
                                     You Know What They Do To
6974   My Chemical Romance           Guys Like Us In Prison          SR0000360197                   Warner Bros. Records Inc.
6975   Prince                        I Wanna Be Your Lover           SR0000012043                   Warner Bros. Records Inc.
6976   Prince                        Little Red Corvette             SR0000041035                   Warner Bros. Records Inc.
                                     Thieves In The Temple (Remix
6977   Prince                        Version)                        SR0000139907                   Warner Bros. Records Inc.
6978   Prince                        U Got The Look                  SR0000082403                   Warner Bros. Records Inc.
6979   Prince And The Revolution     I Would Die 4 U                 SR0000054679                   Warner Bros. Records Inc.
6980   Prince And The Revolution     Kiss                            SR0000069888                   Warner Bros. Records Inc.
6981   Prince And The Revolution     Purple Rain                     SR0000054679                   Warner Bros. Records Inc.
6982   Prince And The Revolution     When Doves Cry                  SR0000054684                   Warner Bros. Records Inc.
6983   Randy Travis                  Forever And Ever, Amen          SR0000080879                   Warner Bros. Records Inc.
6984   Red Hot Chili Peppers         21st Century                    SR0000390775                   Warner Bros. Records Inc.
6985   Red Hot Chili Peppers         Animal Bar                      SR0000390775                   Warner Bros. Records Inc.
6986   Red Hot Chili Peppers         Around The World                SR0000174922                   Warner Bros. Records Inc.
6987   Red Hot Chili Peppers         C'mon Girl                      SR0000390775                   Warner Bros. Records Inc.
6988   Red Hot Chili Peppers         Californication                 SR0000174922                   Warner Bros. Records Inc.
6989   Red Hot Chili Peppers         Can't Stop                      SR0000316878                   Warner Bros. Records Inc.
6990   Red Hot Chili Peppers         Charlie                         SR0000390775                   Warner Bros. Records Inc.
6991   Red Hot Chili Peppers         Dani California                 SR0000390774                   Warner Bros. Records Inc.
6992   Red Hot Chili Peppers         Death Of A Martian              SR0000390775                   Warner Bros. Records Inc.
6993   Red Hot Chili Peppers         Desecration Smile               SR0000390775                   Warner Bros. Records Inc.
6994   Red Hot Chili Peppers         Especially In Michigan          SR0000390775                   Warner Bros. Records Inc.
6995   Red Hot Chili Peppers         Hard To Concentrate             SR0000390775                   Warner Bros. Records Inc.
6996   Red Hot Chili Peppers         Hey                             SR0000390775                   Warner Bros. Records Inc.
6997   Red Hot Chili Peppers         Hump De Bump                    SR0000390775                   Warner Bros. Records Inc.
6998   Red Hot Chili Peppers         If                              SR0000390775                   Warner Bros. Records Inc.
6999   Red Hot Chili Peppers         Make You Feel Better            SR0000390775                   Warner Bros. Records Inc.
7000   Red Hot Chili Peppers         Readymade                       SR0000390775                   Warner Bros. Records Inc.
7001   Red Hot Chili Peppers         Scar Tissue                     SR0000174922                   Warner Bros. Records Inc.
7002   Red Hot Chili Peppers         She Looks To Me                 SR0000390775                   Warner Bros. Records Inc.
7003   Red Hot Chili Peppers         She's Only 18                   SR0000390775                   Warner Bros. Records Inc.
7004   Red Hot Chili Peppers         Slow Cheetah                    SR0000390775                   Warner Bros. Records Inc.
7005   Red Hot Chili Peppers         Snow (Hey Oh)                   SR0000390775                   Warner Bros. Records Inc.
7006   Red Hot Chili Peppers         So Much I                       SR0000390775                   Warner Bros. Records Inc.
7007   Red Hot Chili Peppers         Stadium Arcadium                SR0000390775                   Warner Bros. Records Inc.
7008   Red Hot Chili Peppers         Storm In A Teacup               SR0000390775                   Warner Bros. Records Inc.
7009   Red Hot Chili Peppers         Strip My Mind                   SR0000390775                   Warner Bros. Records Inc.
7010   Red Hot Chili Peppers         Suck My Kiss                    SR0000135276                   Warner Bros. Records Inc.
7011   Red Hot Chili Peppers         Tell Me Baby                    SR0000390775                   Warner Bros. Records Inc.
7012   Red Hot Chili Peppers         Torture Me                      SR0000390775                   Warner Bros. Records Inc.
7013   Red Hot Chili Peppers         Turn It Again                   SR0000390775                   Warner Bros. Records Inc.
7014   Red Hot Chili Peppers         Under The Bridge                SR0000135276                   Warner Bros. Records Inc.
7015   Red Hot Chili Peppers         Warlocks                        SR0000390775                   Warner Bros. Records Inc.
7016   Red Hot Chili Peppers         We Believe                      SR0000390775                   Warner Bros. Records Inc.
7017   Red Hot Chili Peppers         Wet Sand                        SR0000390775                   Warner Bros. Records Inc.
7018   Story Of The Year             Anthem Of Our Dying Day         SR0000340938                   Warner Bros. Records Inc.
7019   Story Of The Year             Divide And Conquer              SR0000340938                   Warner Bros. Records Inc.
7020   Story Of The Year             Sidewalks                       SR0000340938                   Warner Bros. Records Inc.
7021   The Cure                      Let's Go To Bed                 SR0000045130                   Warner Bros. Records Inc.
7022   The Cure                      The Caterpillar                 SR0000054339                   Warner Bros. Records Inc.
7023   Van Halen                     1984                            SR0000054482                   Warner Bros. Records Inc.




                                                          Page 135
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 138 of 467 PageID#
                                     29264
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                       Track               Copyright Registration Number              Plaintiff
7024   Van Halen                   Drop Dead Legs                  SR0000054482                     Warner Bros. Records Inc.
7025   Van Halen                   Girl Gone Bad                   SR0000054482                     Warner Bros. Records Inc.
7026   Van Halen                   Hot For Teacher                 SR0000054482                     Warner Bros. Records Inc.
7027   Van Halen                   House Of Pain                   SR0000053832                     Warner Bros. Records Inc.
7028   Van Halen                   I'll Wait                       SR0000054482                     Warner Bros. Records Inc.
7029   Van Halen                   Jump                            SR0000053832                     Warner Bros. Records Inc.
7030   Van Halen                   Panama                          SR0000054482                     Warner Bros. Records Inc.
7031   Van Halen                   Top Jimmy                       SR0000054482                     Warner Bros. Records Inc.




                                                        Page 136
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 139 of 467 PageID#
                                    29265




                      PX-1 (admitted)
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 140 of 467 PageID#
                                    29266
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                  Track                                Plaintiff       Registration_Number
                                                 Sony Music Plaintiffs
 1    Alabama             Mountain Music                      Arista Music                 SR0000045289
 2    Alan Jackson        Drive (For Daddy Gene)              Arista Music                 SR0000311615
 3    Alan Jackson        It's Five O' Clock Somewhere        Arista Music                 SR0000340026
                          Where Were You (When the
 4    Alan Jackson        World Stopped Turning)              Arista Music                 SR0000311615
 5    Alan Jackson        www.memory                          Arista Music                 SR0000289367
 6    Alicia Keys         A Woman's Worth                     Arista Music                 SR0000379937
 7    Alicia Keys         As I Am (Intro)                     Arista Music                 SR0000627148
 8    Alicia Keys         Butterflyz                          Arista Music                 SR0000299410
 9    Alicia Keys         Caged Bird                          Arista Music                 SR0000299410
 10   Alicia Keys         Diary                               Arista Music                 SR0000346869
 11   Alicia Keys         Dragon Days                         Arista Music                 SR0000346869
 12   Alicia Keys         Every Little Bit Hurts              Arista Music                 SR0000379937
 13   Alicia Keys         Fallin'                             Arista Music                 PA0001328763
 14   Alicia Keys         Feeling U, Feeling Me (Interlude) Arista Music                   SR0000346869
 15   Alicia Keys         Girlfriend                          Arista Music                 SR0000299410
 16   Alicia Keys         Go Ahead                            Arista Music                 SR0000627148
 17   Alicia Keys         Goodbye                             Arista Music                 SR0000299410
 18   Alicia Keys         Harlem's Nocturne                   Arista Music                 SR0000346869
 19   Alicia Keys         Heartburn                           Arista Music                 SR0000346869
 20   Alicia Keys         I Need You                          Arista Music                 SR0000627148
 21   Alicia Keys         If I Ain't Got You                  Arista Music                 SR0000346869
 22   Alicia Keys         If I Ain't Got You (Radio Edit)     Arista Music                 SR0000346869
                          If I Was Your Woman / Walk On
 23   Alicia Keys         By                                  Arista Music                 SR0000346869
 24   Alicia Keys         Intro Alicia's Prayer (Acappella) Arista Music                   SR0000379937
 25   Alicia Keys         Jane Doe                            Arista Music                 SR0000299410
 26   Alicia Keys         Karma                               Arista Music                 SR0000346869
 27   Alicia Keys         Lesson Learned                      Arista Music                 SR0000627148
 28   Alicia Keys         Like You'll Never See Me Again      Arista Music                 SR0000627148
 29   Alicia Keys         Lovin U                             Arista Music                 SR0000299410
 30   Alicia Keys         Never Felt This Way                 Arista Music                 SR0000299410
 31   Alicia Keys         No One                              Arista Music                 SR0000627148
 32   Alicia Keys         Nobody Not Really (Interlude)       Arista Music                 SR0000346869
 33   Alicia Keys         Piano & I                           Arista Music                 SR0000299410
 34   Alicia Keys         Prelude To A Kiss                   Arista Music                 SR0000627148
 35   Alicia Keys         Rock Wit U                          Arista Music                 SR0000299410
 36   Alicia Keys         Samsonite Man                       Arista Music                 SR0000346869
 37   Alicia Keys         Slow Down                           Arista Music                 SR0000346869
 38   Alicia Keys         Stolen Moments                      Arista Music                 SR0000379937
 39   Alicia Keys         Streets Of New York                 Arista Music                 SR0000379937
 40   Alicia Keys         Superwoman                          Arista Music                 SR0000627148
 41   Alicia Keys         Sure Looks Good To Me               Arista Music                 SR0000627148
 42   Alicia Keys         Teenage Love Affair                 Arista Music                 SR0000627148
                          Tell You Something (Nana's
 43   Alicia Keys         Reprise)                            Arista Music                 SR0000627148
 44   Alicia Keys         The Life                            Arista Music                 SR0000299410
 45   Alicia Keys         The Thing About Love                Arista Music                 SR0000627148
 46   Alicia Keys         Troubles                            Arista Music                 SR0000299410
 47   Alicia Keys         Unbreakable                         Arista Music                 SR0000379937
 48   Alicia Keys         Waiting For Your Love               Arista Music                 SR0000627148
 49   Alicia Keys         Wake Up                             Arista Music                 SR0000346869



                                                   Page 1 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 141 of 467 PageID#
                                    29267
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                          Track                             Plaintiff           Registration_Number
 50   Alicia Keys                 When You Really Love Someone     Arista Music                    SR0000346869
 51   Alicia Keys                 Where Do We Go From Here         Arista Music                    SR0000627148
 52   Alicia Keys                 Why Do I Feel So Sad             Arista Music                    SR0000299410
 53   Alicia Keys                 Wild Horses                      Arista Music                    SR0000379937
 54   Alicia Keys                 Wreckless Love                   Arista Music                    SR0000627148
 55   Alicia Keys                 You Don't Know My Name           Arista Music                    SR0000346869
 56   Alicia Keys feat. Lellow    So Simple                        Arista Music                    SR0000346869

 57   Alicia Keys;Jimmy Cozier    Mr. Man                          Arista Music                    SR0000299410
      Angie Stone feat. Alicia
58    Keys & Eve                  Brotha Part II                   Arista Music                    SR0000303830
59    Avril Lavigne               Complicated                      Arista Music                    PA0001328757
60    Avril Lavigne               Contagious                       Arista Music                    SR0000609671
61    Avril Lavigne               Everything Back But You          Arista Music                    SR0000609671
62    Avril Lavigne               Fall To Pieces                   Arista Music                    SR0000332312
63    Avril Lavigne               Forgotten                        Arista Music                    SR0000332312
64    Avril Lavigne               Freak Out                        Arista Music                    SR0000332312
65    Avril Lavigne               He Wasn't                        Arista Music                    SR0000332312
66    Avril Lavigne               Hot                              Arista Music                    SR0000609671
67    Avril Lavigne               How Does It Feel                 Arista Music                    SR0000332312
68    Avril Lavigne               I Always Get What I Want         Arista Music                    SR0000332312
69    Avril Lavigne               I Can Do Better                  Arista Music                    SR0000609671
70    Avril Lavigne               I Don't Have To Try              Arista Music                    SR0000609671
71    Avril Lavigne               Innocence                        Arista Music                    SR0000609671
72    Avril Lavigne               Keep Holding On                  Arista Music                    SR0000609671
73    Avril Lavigne               My Happy Ending                  Arista Music                    SR0000332312
74    Avril Lavigne               Nobody's Home                    Arista Music                    SR0000332312
75    Avril Lavigne               One Of Those Girls               Arista Music                    SR0000609671
76    Avril Lavigne               Runaway                          Arista Music                    SR0000609671
77    Avril Lavigne               Slipped Away                     Arista Music                    SR0000332312
78    Avril Lavigne               The Best Damn Thing              Arista Music                    SR0000609671
79    Avril Lavigne               When You're Gone                 Arista Music                    SR0000609671
80    Avril Lavigne               Who Knows                        Arista Music                    SR0000332312
81    Brad Paisley                All I Wanted Was a Car           Arista Music                    SR0000610946
82    Brad Paisley                Better Than This                 Arista Music                    SR0000610946
83    Brad Paisley                Easy Money                       Arista Music                    SR0000366007
84    Brad Paisley                Flowers                          Arista Music                    SR0000366007
85    Brad Paisley                I'll Take You Back               Arista Music                    SR0000366007
86    Brad Paisley                I'm Still A Guy                  Arista Music                    SR0000610946
87    Brad Paisley                If Love Was a Plane              Arista Music                    SR0000610946
88    Brad Paisley                It Did                           Arista Music                    SR0000610946
89    Brad Paisley                Letter To Me                     Arista Music                    SR0000610946
90    Brad Paisley                Love Is Never-Ending             Arista Music                    SR0000366007
91    Brad Paisley                Mr. Policeman                    Arista Music                    SR0000610946
92    Brad Paisley                Oh Love                          Arista Music                    SR0000610946
93    Brad Paisley                Online                           Arista Music                    SR0000610946
94    Brad Paisley                Out In The Parkin' Lot           Arista Music                    SR0000366007
95    Brad Paisley                Out Take 3                       Arista Music                    SR0000366007
96    Brad Paisley                Out Take 4                       Arista Music                    SR0000366007
97    Brad Paisley                Outtake #2                       Arista Music                    SR0000610946
98    Brad Paisley                Previously                       Arista Music                    SR0000610946
99    Brad Paisley                Rainin' You                      Arista Music                    SR0000366007
100   Brad Paisley                She's Everything                 Arista Music                    SR0000366007



                                                          Page 2 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 142 of 467 PageID#
                                    29268
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                         Track                              Plaintiff           Registration_Number
101   Brad Paisley                Some Mistakes                    Arista Music                    SR0000610946
102   Brad Paisley                The Uncloudy Day                 Arista Music                    SR0000366007
103   Brad Paisley                The World                        Arista Music                    SR0000366007
104   Brad Paisley                Throttleneck                     Arista Music                    SR0000610946
105   Brad Paisley                Ticks                            Arista Music                    SR0000610946
106   Brad Paisley                Time Warp                        Arista Music                    SR0000366007
107   Brad Paisley                Time Well Wasted                 Arista Music                    SR0000366007
108   Brad Paisley                Waitin' On a Woman               Arista Music                    SR0000366007
109   Brad Paisley                When I Get Where I'm Going       Arista Music                    SR0000366007
110   Brad Paisley                When We All Get to Heaven        Arista Music                    SR0000610946
111   Brad Paisley                With You, Without You            Arista Music                    SR0000610946
112   Brad Paisley                You Need a Man Around Here       Arista Music                    SR0000366007
      Brad Paisley feat. James
      Burton and The Kung
113   Pao Buckaroos               Cornography                      Arista Music                    SR0000366007
      Brad Paisley feat. The
114   Kung Pao Buckaroos          Bigger Fish to Fry               Arista Music                    SR0000610946
115   Christina Aguilera          Candyman                         Arista Music                    SR0000393677
116   Citizen Cope                107°                             Arista Music                    SR0000395941
117   Citizen Cope                All Dressed Up                   Arista Music                    SR0000395941
118   Citizen Cope                Awe                              Arista Music                    SR0000395941
119   Citizen Cope                Back Together                    Arista Music                    SR0000395941
120   Citizen Cope                Brother Lee                      Arista Music                    SR0000395941
121   Citizen Cope                Bullet And A Target              Arista Music                    SR0000355314
122   Citizen Cope                D'Artagnan's Theme               Arista Music                    SR0000355314
123   Citizen Cope                Deep                             Arista Music                    SR0000355314
124   Citizen Cope                Every Waking Moment              Arista Music                    SR0000395941
125   Citizen Cope                Fame                             Arista Music                    SR0000355314
126   Citizen Cope                Friendly Fire                    Arista Music                    SR0000395941
127   Citizen Cope                Hurricane Waters                 Arista Music                    SR0000355314
128   Citizen Cope                John Lennon                      Arista Music                    SR0000395941
129   Citizen Cope                Left For Dead                    Arista Music                    SR0000395941
130   Citizen Cope                More Than It Seems               Arista Music                    SR0000395941
131   Citizen Cope                My Way Home                      Arista Music                    SR0000355314
132   Citizen Cope                Nite Becomes Day                 Arista Music                    SR0000355314
133   Citizen Cope                Pablo Picasso                    Arista Music                    SR0000355314
134   Citizen Cope                Penitentiary                     Arista Music                    SR0000355314
135   Citizen Cope                Sideways                         Arista Music                    SR0000355314
136   Citizen Cope                Somehow                          Arista Music                    SR0000395941
137   Citizen Cope                Son's Gonna Rise                 Arista Music                    SR0000355314
138   Dave Matthews Band          #34                              Arista Music                    SR0000285688
139   Dave Matthews Band          #41                              Arista Music                    SR0000212572
140   Dave Matthews Band          American Baby Intro              Arista Music                    SR0000385935
141   Dave Matthews Band          Angel                            Arista Music                    SR0000300313
142   Dave Matthews Band          Ants Marching                    Arista Music                    SR0000285688
143   Dave Matthews Band          Bartender                        Arista Music                    SR0000321902
144   Dave Matthews Band          Big Eyed Fish                    Arista Music                    SR0000321902
145   Dave Matthews Band          Busted Stuff                     Arista Music                    SR0000321902
146   Dave Matthews Band          Captain                          Arista Music                    SR0000321902
147   Dave Matthews Band          Crash Into Me                    Arista Music                    SR0000212572
148   Dave Matthews Band          Crush                            Arista Music                    SR0000257982
149   Dave Matthews Band          Cry Freedom                      Arista Music                    SR0000212572
150   Dave Matthews Band          Dancing Nancies                  Arista Music                    SR0000285688



                                                          Page 3 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 143 of 467 PageID#
                                    29269
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



              Artist                        Track                           Plaintiff           Registration_Number
151   Dave Matthews Band    Digging a Ditch                  Arista Music                    SR0000321902
152   Dave Matthews Band    Don't Drink The Water            Arista Music                    SR0000257982
153   Dave Matthews Band    Dreamgirl                        Arista Music                    SR0000385935
154   Dave Matthews Band    Dreams of Our Fathers            Arista Music                    SR0000300313
155   Dave Matthews Band    Drive in Drive Out               Arista Music                    SR0000212572
                            Everybody Wake Up (Our Finest
156   Dave Matthews Band    Hour Arrives)                    Arista Music                    SR0000385935
157   Dave Matthews Band    Everyday                         Arista Music                    SR0000300313
158   Dave Matthews Band    Fool to Think                    Arista Music                    SR0000300313
159   Dave Matthews Band    Grace Is Gone                    Arista Music                    SR0000321902
160   Dave Matthews Band    Grey Street                      Arista Music                    SR0000321902
161   Dave Matthews Band    Halloween                        Arista Music                    SR0000257982
162   Dave Matthews Band    Hunger For The Great Light       Arista Music                    SR0000385935
163   Dave Matthews Band    I Did It                         Arista Music                    SR0000300313
164   Dave Matthews Band    If I Had It All                  Arista Music                    SR0000300313
165   Dave Matthews Band    Jimi Thing                       Arista Music                    SR0000285688
166   Dave Matthews Band    Kit Kat Jam                      Arista Music                    SR0000321902
167   Dave Matthews Band    Let You Down                     Arista Music                    SR0000212572
168   Dave Matthews Band    Lie in Our Graves                Arista Music                    SR0000212572
169   Dave Matthews Band    Louisiana Bayou                  Arista Music                    SR0000385935
170   Dave Matthews Band    Lover Lay Down                   Arista Music                    SR0000285688
171   Dave Matthews Band    Mother Father                    Arista Music                    SR0000300313
                            Old Dirt Hill (Bring That Beat
172   Dave Matthews Band    Back)                            Arista Music                    SR0000385935
173   Dave Matthews Band    Out of My Hands                  Arista Music                    SR0000385935
174   Dave Matthews Band    Pantala Naga Pampa               Arista Music                    SR0000257982
175   Dave Matthews Band    Pay for What You Get             Arista Music                    SR0000285688
176   Dave Matthews Band    Pig                              Arista Music                    SR0000257982
177   Dave Matthews Band    Proudest Monkey                  Arista Music                    SR0000212572
178   Dave Matthews Band    Rapunzel                         Arista Music                    SR0000257982
179   Dave Matthews Band    Raven                            Arista Music                    SR0000321902
180   Dave Matthews Band    Rhyme & Reason                   Arista Music                    SR0000285688
181   Dave Matthews Band    Satellite                        Arista Music                    SR0000285688
182   Dave Matthews Band    Say Goodbye                      Arista Music                    SR0000212572
183   Dave Matthews Band    Sleep to Dream Her               Arista Music                    SR0000300313
184   Dave Matthews Band    Smooth Rider                     Arista Music                    SR0000385935
185   Dave Matthews Band    So Much To Say                   Arista Music                    SR0000212572
186   Dave Matthews Band    So Right                         Arista Music                    SR0000300313
187   Dave Matthews Band    Spoon                            Arista Music                    SR0000257982
188   Dave Matthews Band    Stand Up (For It)                Arista Music                    SR0000385935
189   Dave Matthews Band    Stay (Wasting Time)              Arista Music                    SR0000257982
190   Dave Matthews Band    Steady as We Go                  Arista Music                    SR0000385935
191   Dave Matthews Band    Stolen Away on 55th & 3rd        Arista Music                    SR0000385935
192   Dave Matthews Band    The Best of What's Around        Arista Music                    SR0000285688
193   Dave Matthews Band    The Dreaming Tree                Arista Music                    SR0000257982
194   Dave Matthews Band    The Last Stop                    Arista Music                    SR0000257982
195   Dave Matthews Band    The Space Between                Arista Music                    SR0000300313
196   Dave Matthews Band    The Stone                        Arista Music                    SR0000257982
197   Dave Matthews Band    Too Much                         Arista Music                    SR0000212572
198   Dave Matthews Band    Tripping Billies                 Arista Music                    SR0000212572
199   Dave Matthews Band    Two Step                         Arista Music                    SR0000212572
200   Dave Matthews Band    Typical Situation                Arista Music                    SR0000285688
201   Dave Matthews Band    Warehouse                        Arista Music                    SR0000285688



                                                    Page 4 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 144 of 467 PageID#
                                    29270
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                            Track                           Plaintiff           Registration_Number
202   Dave Matthews Band          What Would You Say               Arista Music                    SR0000285688
203   Dave Matthews Band          What You Are                     Arista Music                    SR0000300313
204   Dave Matthews Band          When The World Ends              Arista Music                    SR0000300313
205   Dave Matthews Band          Where Are You Going              Arista Music                    SR0000321902
206   Dave Matthews Band          You Might Die Trying             Arista Music                    SR0000385935
207   Dave Matthews Band          You Never Know                   Arista Music                    SR0000321902
208   Diamond Rio                 Beautiful Mess                   Arista Music                    SR0000319527
209   Etta James                  Crawlin' King Snake              Arista Music                    SR0000356724
210   Etta James                  I'll Be Seeing You               Arista Music                    SR0000187947
211   Etta James                  I've Been Lovin' You Too Long    Arista Music                    SR0000279857
212   Etta James                  If I Had Any Pride Left At All   Arista Music                    SR0000279857
213   Etta James                  It's a Man's Man's Man's World   Arista Music                    SR0000386246
214   Etta James                  Strongest Weakness               Arista Music                    SR0000339597
215   Etta James                  The Blues Is My Business         Arista Music                    SR0000339597
216   Etta James                  The Man I Love                   Arista Music                    SR0000187947
217   Etta James                  The Very Thought Of You          Arista Music                    SR0000187947
218   Etta James                  Try a Little Tenderness          Arista Music                    SR0000270247
219   Heather Headley             Am I Worth It                    Arista Music                    SR0000382683
220   Heather Headley             Back When It Was                 Arista Music                    SR0000382683
221   Heather Headley             Change                           Arista Music                    SR0000382683
222   Heather Headley             I Didn't Mean To                 Arista Music                    SR0000382683
223   Heather Headley             In My Mind                       Arista Music                    SR0000382683
224   Heather Headley             Losing You                       Arista Music                    SR0000382683
225   Heather Headley             Me Time                          Arista Music                    SR0000382683
226   Heather Headley             The Letter                       Arista Music                    SR0000382683
227   Heather Headley             Wait A Minute                    Arista Music                    SR0000382683
228   Heather Headley             What's Not Being Said            Arista Music                    SR0000382683
      Heather Headley
229   featuring Shaggy            Rain                             Arista Music                    SR0000382683
      Heather Headley
230   featuring Vybz Kartel       How Many Ways                    Arista Music                    SR0000382683
231   Hurricane Chris             Beat In My Trunk                 Arista Music                    SR0000620403
232   Hurricane Chris             Do Something                     Arista Music                    SR0000620403
233   Hurricane Chris             Doin' My Thang                   Arista Music                    SR0000620403
234   Hurricane Chris             Leaving You                      Arista Music                    SR0000620403
235   Hurricane Chris             New Fashion                      Arista Music                    SR0000620403
236   Hurricane Chris             Touch Me                         Arista Music                    SR0000620403
237   Hurricane Chris             Walk Like That                   Arista Music                    SR0000620403

      Hurricane Chris
      featuring Big Poppa of
238   Ratchet City & Bigg Redd    Bang                             Arista Music                    SR0000620403
      Hurricane Chris
239   featuring Boxie             Playas Rock                      Arista Music                    SR0000620403
      Hurricane Chris
240   featuring Nicole Wray       Getting Money                    Arista Music                    SR0000620403
      Hurricane Chris
241   featuring Nicole Wray       Momma                            Arista Music                    SR0000620403
      Hurricane Chris
      featuring The Game, Lil
      Boosie, Baby, E-40, Angie
      Locc of Lava House &
242   Jadakiss                  A Bay Bay (The Ratchet Remix)      Arista Music                    SR0000620403



                                                          Page 5 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 145 of 467 PageID#
                                    29271
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                    Track                                Plaintiff       Registration_Number
243   Jamey Johnson       It Was Me                            Arista Music                SR0000374946
244   Jamey Johnson       Redneck Side of Me                   Arista Music                SR0000374946
245   Jamie Foxx          DJ Play A Love Song                  Arista Music                SR0000374820
246   Jamie Foxx          Love Changes                         Arista Music                SR0000374820
247   Jamie Foxx          Unpredictable                        Arista Music                SR0000374820
248   Jamie Foxx          With You                             Arista Music                SR0000374820
249   Jazmine Sullivan    After The Hurricane                  Arista Music                SR0000618093
250   Jazmine Sullivan    Bust Your Windows                    Arista Music                SR0000618093
251   Jazmine Sullivan    Call Me Guilty                       Arista Music                SR0000618093
252   Jazmine Sullivan    Dream Big                            Arista Music                SR0000618093
253   Jazmine Sullivan    Fear                                 Arista Music                SR0000618093
254   Jazmine Sullivan    In Love With Another Man             Arista Music                SR0000618093
255   Jazmine Sullivan    Lions, Tigers & Bears                Arista Music                SR0000618093
256   Jazmine Sullivan    Live A Lie                           Arista Music                SR0000618093
257   Jazmine Sullivan    My Foolish Heart                     Arista Music                SR0000618093
258   Jazmine Sullivan    Need U Bad                           Arista Music                SR0000613934
259   Jazmine Sullivan    One Night Stand                      Arista Music                SR0000618093
260   Jazmine Sullivan    Switch!                              Arista Music                SR0000618093
261   John Denver         Annie's Song                         Arista Music                SR0000046358
262   John Denver         Back Home Again                      Arista Music                SR0000046358
263   John Denver         Calypso                              Arista Music                RE0000918692
264   John Denver         Darcy Farrow                         Arista Music                RE0000919266
265   John Denver         Fall                                 Arista Music                RE0000919266
266   John Denver         Fly Away                             Arista Music                RE0000918692
267   John Denver         For Baby (For Bobbie)                Arista Music                RE0000919266
268   John Denver         Goodbye Again                        Arista Music                RE0000919266
                          Late Winter, Early Spring (When
269   John Denver         Everybody Goes To Mexico)            Arista Music                RE0000919266
270   John Denver         Like a Sad Song                      Arista Music                RE0000918620
271   John Denver         Looking for Space                    Arista Music                RE0000918692
272   John Denver         Mother Nature's Son                  Arista Music                RE0000919266
273   John Denver         Prisoners                            Arista Music                RE0000919266
274   John Denver         Rocky Mountain High                  Arista Music                RE0000919266
275   John Denver         Shanghai Breezes                     Arista Music                SR0000039874
276   John Denver         Spring                               Arista Music                RE0000919266
277   John Denver         Summer                               Arista Music                RE0000919266
278   John Denver         Sweet Surrender                      Arista Music                RE0000919475
279   John Denver         Thank God I'm a Country Boy          Arista Music                SR0000046358
280   John Denver         Wild Montana Skies                   Arista Music                SR0000049211
281   John Denver         Winter                               Arista Music                RE0000919266
282   Kenny Chesney       All I Need To Know                   Arista Music                SR0000208984
                          All I Want For Christmas Is A Real
283   Kenny Chesney       Good Tan                             Arista Music                SR0000333554
284   Kenny Chesney       Back Where I Come From               Arista Music                SR0000277700
285   Kenny Chesney       Baptism                              Arista Music                SR0000263302
286   Kenny Chesney       Because Of Your Love                 Arista Music                SR0000277700
287   Kenny Chesney       Christmas In Dixie                   Arista Music                SR0000333554
288   Kenny Chesney       Don't Happen Twice                   Arista Music                SR0000277700
289   Kenny Chesney       Fall In Love                         Arista Music                SR0000208984
290   Kenny Chesney       For The First Time                   Arista Music                SR0000277700
291   Kenny Chesney       How Forever Feels                    Arista Music                SR0000263302
292   Kenny Chesney       I Lost It                            Arista Music                SR0000277700
293   Kenny Chesney       I'll Be Home For Christmas           Arista Music                SR0000333554



                                                   Page 6 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 146 of 467 PageID#
                                    29272
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                       Track                             Plaintiff          Registration_Number
294   Kenny Chesney           Jingle Bells                      Arista Music                   SR0000333554
295   Kenny Chesney           Just A Kid                        Arista Music                   SR0000333554
296   Kenny Chesney           Me And You                        Arista Music                   SR0000208984
297   Kenny Chesney           O Little Town Of Bethlehem        Arista Music                   SR0000333554
298   Kenny Chesney           Pretty Paper                      Arista Music                   SR0000333554
299   Kenny Chesney           She Thinks My Tractor's Sexy      Arista Music                   SR0000263302
300   Kenny Chesney           She's Got It All                  Arista Music                   SR0000238371
301   Kenny Chesney           Silent Night                      Arista Music                   SR0000333554
302   Kenny Chesney           Silver Bells                      Arista Music                   SR0000333554
303   Kenny Chesney           Thank God For Kids                Arista Music                   SR0000333554
304   Kenny Chesney           That's Why I'm Here               Arista Music                   SR0000238371
305   Kenny Chesney           The Angel At The Top Of My Tree   Arista Music                   SR0000333554
306   Kenny Chesney           The Tin Man                       Arista Music                   SR0000208984
307   Kenny Chesney           When I Close My Eyes              Arista Music                   SR0000238371
308   Kenny Chesney           You Had Me From Hello             Arista Music                   SR0000263302
309   Kings Of Leon           California Waiting                Arista Music                   SR0000330401
310   Kings Of Leon           Holy Roller Novocaine             Arista Music                   SR0000330401
311   Kings Of Leon           Molly's Chambers                  Arista Music                   SR0000330401
312   Kings Of Leon           Wasted Time                       Arista Music                   SR0000330401
313   Kings Of Leon           Wicker Chair                      Arista Music                   SR0000330401
314   Luther Vandross         I'd Rather                        Arista Music                   SR0000298047
315   Luther Vandross         Take You Out                      Arista Music                   SR0000298047
316   Mario                   Let Me Love You                   Arista Music                   SR0000363091
317   SWV                     Anything                          Arista Music                   SR0000146905
318   SWV                     Blak Pudd'n                       Arista Music                   SR0000146905
319   SWV                     Can We                            Arista Music                   SR0000249300
320   SWV                     Come And Get Some                 Arista Music                   SR0000249300
321   SWV                     Coming Home                       Arista Music                   SR0000146905
322   SWV                     Downtown                          Arista Music                   SR0000146905
323   SWV                     Gettin' Funky                     Arista Music                   SR0000249300
324   SWV                     Give It To Me                     Arista Music                   SR0000146905
325   SWV                     Give It Up                        Arista Music                   SR0000249300
326   SWV                     Here For You                      Arista Music                   SR0000249300
327   SWV                     I'm so into You                   Arista Music                   SR0000146905
328   SWV                     It's About Time                   Arista Music                   SR0000146905
329   SWV                     Lose Myself                       Arista Music                   SR0000249300
330   SWV                     Love Like This                    Arista Music                   SR0000249300
331   SWV                     Rain                              Arista Music                   SR0000249300
332   SWV                     Release Some Tension              Arista Music                   SR0000249300
333   SWV                     Right Here                        Arista Music                   SR0000146905
334   SWV                     SWV (In The House)                Arista Music                   SR0000146905
335   SWV                     That's What I Need                Arista Music                   SR0000146905
336   SWV                     Think You're Gonna Like It        Arista Music                   SR0000146905
337   SWV                     Weak                              Arista Music                   SR0000146905
338   SWV                     Weak (A Cappella)                 Arista Music                   SR0000146905
339   SWV                     When U Cry                        Arista Music                   SR0000249300
340   SWV                     You're Always On My Mind          Arista Music                   SR0000146905
341   SWV                     You're The One                    Arista Music                   PA0001288814
      SWV featuring Puff
342   Daddy                   Someone                           Arista Music                   SR0000249300
343   SWV featuring Redman    Lose My Cool                      Arista Music                   SR0000249300
344   The Chieftains          Molly Ban                         Arista Music                   SR0000344757
345   Usher                   Bad Girl                          Arista Music                   SR0000354784



                                                      Page 7 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 147 of 467 PageID#
                                    29273
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                          Track                             Plaintiff          Registration_Number
346   Usher                     Burn                              Arista Music                   SR0000354784
347   Usher                     Can U Handle It?                  Arista Music                   SR0000354784
348   Usher                     Caught Up                         Arista Music                   SR0000354784
349   Usher                     Confessions                       Arista Music                   SR0000354784
350   Usher                     Confessions Part II               Arista Music                   SR0000354784
351   Usher                     Do It To Me                       Arista Music                   SR0000354784
352   Usher                     Follow Me                         Arista Music                   SR0000354784
353   Usher                     Simple Things                     Arista Music                   SR0000354784
354   Usher                     Superstar                         Arista Music                   SR0000354784
355   Usher                     Take Your Hand                    Arista Music                   SR0000354784
356   Usher                     That's What It's Made For         Arista Music                   SR0000354784
357   Usher                     Throwback                         Arista Music                   SR0000354784
358   Usher                     Truth Hurts                       Arista Music                   SR0000354784
359   Usher                     Yeah!                             Arista Music                   SR0000354784
                                Luckenbach, Texas (Back to the
360   Waylon Jennings           Basics of Love)                   Arista Music                   RE0000919768
361   Whitney Houston           Cantique De Noel (O Holy Night)   Arista Music                   SR0000353688
362   Whitney Houston           Deck the Halls / Silent Night     Arista Music                   SR0000353688
                                Have Yourself a Merry Little
363   Whitney Houston           Christmas                         Arista Music                   SR0000353688
364   Whitney Houston           I'll Be Home for Christmas        Arista Music                   SR0000353688
365   Whitney Houston           Little Drummer Boy                Arista Music                   SR0000353688
366   Whitney Houston           O Come O Come Emanuel             Arista Music                   SR0000353688
367   Whitney Houston           One Wish (For Christmas)          Arista Music                   SR0000353688
                                The Christmas Song (Chestnuts
368   Whitney Houston           Roasting on an Open Fire)         Arista Music                   SR0000353688
369   Whitney Houston           The First Noel                    Arista Music                   SR0000353688
                                Who Would Imagine A King -
370   Whitney Houston           (From "The Preacher's Wife")      Arista Music                   SR0000353688
      Whitney Houston with
371   The Georgia Mass Choir    Joy To The World                  Arista Music                   SR0000353688
372   Air Supply                American Hearts                   Arista Records LLC             SR0000038070
373   Air Supply                Chances                           Arista Records LLC             SR0000038070
374   Air Supply                Don't Turn Me Away                Arista Records LLC             SR0000027866
375   Air Supply                Having You Near Me                Arista Records LLC             SR0000038070
376   Air Supply                I Can't Get Excited               Arista Records LLC             SR0000038070
377   Air Supply                I Want to Give It All             Arista Records LLC             SR0000027856
378   Air Supply                I'll Never Get Enough Of You      Arista Records LLC             SR0000027866
379   Air Supply                I've Got Your Love                Arista Records LLC             SR0000027866
380   Air Supply                Just Another Woman                Arista Records LLC             SR0000038070
381   Air Supply                Keeping the Love Alive            Arista Records LLC             SR0000027866
382   Air Supply                My Best Friend                    Arista Records LLC             SR0000038070
383   Air Supply                Old Habits Die Hard               Arista Records LLC             SR0000038070
384   Air Supply                The One That You Love             Arista Records LLC             SR0000027856
385   Air Supply                This Heart Belongs To Me          Arista Records LLC             SR0000027866
386   Air Supply                Tonite                            Arista Records LLC             SR0000027866
387   Alan Jackson              Chasin' That Neon Rainbow         Arista Records LLC             SR0000120465
388   Alan Jackson              Chattahoochee                     Arista Records LLC             SR0000147716
389   Alan Jackson              Don't Rock The Jukebox            Arista Records LLC             SR0000138302
390   Alan Jackson              Everything I Love                 Arista Records LLC             SR0000227719
391   Alan Jackson              Gone Country                      Arista Records LLC             SR0000202090
392   Alan Jackson              Here In The Real World            Arista Records LLC             SR0000120465
393   Alan Jackson              It Must Be Love                   Arista Records LLC             SR0000303828



                                                         Page 8 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 148 of 467 PageID#
                                    29274
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                          Track                          Plaintiff            Registration_Number
394   Alan Jackson              Little Bitty                      Arista Records LLC             SR0000227719
395   Alan Jackson              Little Man                        Arista Records LLC             SR0000295185
396   Alan Jackson              Livin' On Love                    Arista Records LLC             SR0000202090
397   Alan Jackson              Midnight In Montgomery            Arista Records LLC             SR0000138302
398   Alan Jackson              Pop A Top                         Arista Records LLC             SR0000303828
399   Alan Jackson              Right On the Money                Arista Records LLC             SR0000295185
                                She's Got the Rhythm (And I Got
400   Alan Jackson              the Blues)                        Arista Records LLC             SR0000147716
401   Alan Jackson              Tall, Tall Trees                  Arista Records LLC             SR0000216936
402   Alan Jackson              Who's Cheatin' Who                Arista Records LLC             SR0000227719
403   Annie Lennox              Cold                              Arista Records LLC             SR0000145693
404   Annie Lennox              Little Bird                       Arista Records LLC             SR0000145693
405   Annie Lennox              Precious                          Arista Records LLC             SR0000145693
406   Annie Lennox              Walking On Broken Glass           Arista Records LLC             SR0000145693
407   Annie Lennox              Why                               Arista Records LLC             SR0000145693
408   Anthony Hamilton          Diamond In The Rough              Arista Records LLC             SR0000625444
409   Anthony Hamilton          Fallin' In Love                   Arista Records LLC             SR0000625444
410   Anthony Hamilton          Fine Again                        Arista Records LLC             SR0000625444
411   Anthony Hamilton          Hard To Breathe                   Arista Records LLC             SR0000625444
412   Anthony Hamilton          Her Heart                         Arista Records LLC             SR0000625444
413   Anthony Hamilton          I Did It For Sho                  Arista Records LLC             SR0000625444
414   Anthony Hamilton          Please Stay                       Arista Records LLC             SR0000625444
415   Anthony Hamilton          Prayin' For You/Superman          Arista Records LLC             SR0000625444
416   Anthony Hamilton          Soul's On Fire                    Arista Records LLC             SR0000625444
417   Anthony Hamilton          The Day We Met                    Arista Records LLC             SR0000625444
418   Anthony Hamilton          The News                          Arista Records LLC             SR0000625444
419   Anthony Hamilton          The Point Of It All               Arista Records LLC             SR0000625444
      Anthony Hamilton
420   featuring David Banner    Cool                              Arista Records LLC             PA0001640157
421   Avril Lavigne             Anything But Ordinary             Arista Records LLC             SR0000312786
422   Avril Lavigne             I'm with You                      Arista Records LLC             SR0000312786
423   Avril Lavigne             Losing Grip                       Arista Records LLC             SR0000312786
424   Avril Lavigne             Mobile                            Arista Records LLC             SR0000312786
425   Avril Lavigne             Naked                             Arista Records LLC             SR0000312786
426   Avril Lavigne             Nobody's Fool                     Arista Records LLC             SR0000312786
427   Avril Lavigne             Sk8er Boi                         Arista Records LLC             SR0000312786
428   Avril Lavigne             Things I'll Never Say             Arista Records LLC             SR0000312786
429   Avril Lavigne             Tomorrow                          Arista Records LLC             SR0000312786
430   Brandy                    Sittin' Up In My Room             Arista Records LLC             SR0000219539
431   Brooks & Dunn             Boot Scootin' Boogie              Arista Records LLC             SR0000140290
432   John Williams             March from 1941                   Arista Records LLC             SR0000019891
433   Kenny G                   Against Doctor's Orders           Arista Records LLC             SR0000135107
434   Kenny G                   Brazil                            Arista Records LLC             SR0000321704
435   Kenny G                   Desafinado                        Arista Records LLC             SR0000289898
436   Kenny G                   Havana                            Arista Records LLC             SR0000236228
                                Have Yourself a Merry Little
437   Kenny G                   Christmas                         Arista Records LLC             SR0000206848
438   Kenny G                   I'm in the Mood for Love          Arista Records LLC             SR0000399076
439   Kenny G                   It Had To Be You                  Arista Records LLC             SR0000399076
440   Kenny G                   Loving You                        Arista Records LLC             SR0000248755
                                Medley: Deck the Halls / The
441   Kenny G                   Twelve Days of Christmas          Arista Records LLC             SR0000322511
442   Kenny G                   Round Midnight                    Arista Records LLC             SR0000289898



                                                        Page 9 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 149 of 467 PageID#
                                    29275
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                          Track                           Plaintiff            Registration_Number
443   Kenny G                   Sade                              Arista Records LLC             SR0000079028
444   Kenny G                   Silhouette                        Arista Records LLC             SR0000135107
445   Kenny G                   Slip of the Tongue                Arista Records LLC             SR0000079028
446   Kenny G                   Songbird                          Arista Records LLC             SR0000079028
447   Kenny G                   The Champion's Theme              Arista Records LLC             SR0000236228
448   Kenny G                   The Look Of Love                  Arista Records LLC             SR0000289898
449   Kenny G                   The Moment                        Arista Records LLC             SR0000236228
450   Kenny G                   Theme from "Dying Young"          Arista Records LLC             SR0000263707
      Monica featuring
451   OutKast                   Gone Be Fine                      Arista Records LLC             SR0000263982
                                A Life In The of Benjamin Andre
452   OutKast                   (Incomplete)                      Arista Records LLC             SR0000340520
                                Da Art of Storytellin' (Pt. 1)
453   OutKast                   (Explicit)                        Arista Records LLC             SR0000264092
                                Da Art of Storytellin' (Pt. 2)
454   OutKast                   (Explicit)                        Arista Records LLC             SR0000264092
455   OutKast                   Return of the "G" (Explicit)      Arista Records LLC             SR0000264092
      OutKast featuring
456   George Clinton            Synthesizer (Explicit)            Arista Records LLC             SR0000264092
457   P!nk                      18 Wheeler                        Arista Records LLC             SR0000326672
458   P!nk                      Dear Diary                        Arista Records LLC             SR0000326672
459   P!nk                      Don't Let Me Get Me               Arista Records LLC             SR0000326672
460   P!nk                      Eventually                        Arista Records LLC             SR0000326672
461   P!nk                      Family Portrait                   Arista Records LLC             SR0000326672
462   P!nk                      Get The Party Started             Arista Records LLC             SR0000326672
463   P!nk                      God Is A DJ                       Arista Records LLC             SR0000345431
464   P!nk                      Gone to California                Arista Records LLC             SR0000326672
465   P!nk                      Just Like A Pill                  Arista Records LLC             SR0000326672
466   P!nk                      Lonely Girl                       Arista Records LLC             SR0000326672
467   P!nk                      Misery                            Arista Records LLC             SR0000326672
468   P!nk                      Missunaztood                      Arista Records LLC             SR0000326672
469   P!nk                      My Vietnam                        Arista Records LLC             SR0000326672
470   P!nk                      Numb                              Arista Records LLC             SR0000326672
471   P!nk                      Trouble                           Arista Records LLC             SR0000344428
472   Paula DeAnda              Breathe                           Arista Records LLC             SR0000393631
473   Paula DeAnda              Doing Too Much                    Arista Records LLC             SR0000393631
474   Paula DeAnda              Easy                              Arista Records LLC             SR0000393631
475   Paula DeAnda              Footprints On My Heart            Arista Records LLC             SR0000393631
476   Paula DeAnda              Good Girl                         Arista Records LLC             SR0000393631
477   Paula Deanda              I'll Be Down For You              Arista Records LLC             SR0000393631
478   Paula DeAnda              Overloved                         Arista Records LLC             SR0000393631
479   Paula DeAnda              So Cold                           Arista Records LLC             SR0000393631
480   Paula DeAnda              When It Was Me                    Arista Records LLC             SR0000393631
      Paula DeAnda feat. The
481   Dey                       Walk Away (Remember Me)           Arista Records LLC             SR0000393631
      Paula DeAnda featuring
482   Ak'Sent                   Clap Ta This                      Arista Records LLC             SR0000393631
      Paula DeAnda featuring
483   P.B.                      Let's Go Out Tonight              Arista Records LLC             SR0000393631
      Paula DeAnda featuring
484   V Nice                    Wanna Be With You                 Arista Records LLC             SR0000393631
485   RUN-DMC                   Beats to the Rhyme                Arista Records LLC             SR0000124365
486   RUN-DMC                   Down With The King                Arista Records LLC             SR0000291221



                                                         Page 10 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 150 of 467 PageID#
                                    29276
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                           Track                          Plaintiff             Registration_Number
487   RUN-DMC                     Faces                            Arista Records LLC              SR0000124852
488   RUN-DMC                     Hit It Run                       Arista Records LLC              SR0000124846
489   RUN-DMC                     I'm Not Going Out Like That      Arista Records LLC              SR0000124365
490   RUN-DMC                     It's Like That                   Arista Records LLC              SR0000044959
491   RUN-DMC                     It's Tricky                      Arista Records LLC              SR0000124846
492   RUN-DMC                     King Of Rock                     Arista Records LLC              SR0000124851
493   RUN-DMC                     Mary, Mary                       Arista Records LLC              SR0000124365
494   RUN-DMC                     My Adidas                        Arista Records LLC              SR0000124846
495   RUN-DMC                     Run's House                      Arista Records LLC              SR0000124365
496   RUN-DMC                     What's It All About              Arista Records LLC              SR0000124852
497   RUN-DMC                     You Be Illin'                    Arista Records LLC              SR0000124846
498   RUN-DMC                     You Talk Too Much                Arista Records LLC              SR0000124851
499   Santana                     (Da Le) Yaleo                    Arista Records LLC              SR0000289833
500   Santana                     Africa Bamba                     Arista Records LLC              SR0000289833
501   Santana                     Corazon Espinado                 Arista Records LLC              SR0000289833
502   Santana                     El Farol                         Arista Records LLC              SR0000289833
503   Santana                     Maria Maria                      Arista Records LLC              SR0000289833
504   Santana                     Migra                            Arista Records LLC              SR0000289833
505   Santana                     Primavera                        Arista Records LLC              SR0000289833
506   Santana                     Put Your Lights On               Arista Records LLC              SR0000289833
507   Santana                     Smooth                           Arista Records LLC              SR0000289833
      Santana feat. Dave
      Matthews & Carter
508   Beauford                    Love Of My Life                  Arista Records LLC              SR0000289833
      Santana featuring Eagle-
509   Eye Cherry                  Wishing It Was                   Arista Records LLC              SR0000289833
      Santana featuring Lauryn
510   Hill & Cee-Lo               Do You Like The Way              Arista Records LLC              SR0000289833
511   Sarah McLachlan             Adia                             Arista Records LLC              SR0000243027
512   Sarah McLachlan             Ben's Song                       Arista Records LLC              SR0000137750
513   Sarah McLachlan             Building A Mystery               Arista Records LLC              SR0000243027
514   Sarah McLachlan             Drawn to the Rhythm              Arista Records LLC              SR0000140285
515   Sarah McLachlan             Fallen                           Arista Records LLC              SR0000345432
516   Sarah McLachlan             Fumbling Towards Ecstasy         Arista Records LLC              SR0000200152
517   Sarah McLachlan             Good Enough                      Arista Records LLC              SR0000200152
518   Sarah McLachlan             Hold On                          Arista Records LLC              SR0000200152
519   Sarah Mclachlan             I Will Remember You              Arista Records LLC              SR0000219471
520   Sarah McLachlan             Ice Cream                        Arista Records LLC              SR0000200152
521   Sarah McLachlan             Into the Fire                    Arista Records LLC              SR0000140285
522   Sarah McLachlan             Mercy                            Arista Records LLC              SR0000140285
523   Sarah McLachlan             Possession                       Arista Records LLC              SR0000200152
524   Sarah McLachlan             Push                             Arista Records LLC              SR0000345432
525   Sarah McLachlan             Steaming                         Arista Records LLC              SR0000137750
526   Sarah McLachlan             Stupid                           Arista Records LLC              SR0000345432
527   Sarah McLachlan             Sweet Surrender                  Arista Records LLC              SR0000243027
528   Sarah McLachlan             The Path of Thorns (Terms)       Arista Records LLC              SR0000140285
529   Sarah McLachlan             Vox                              Arista Records LLC              SR0000137750
530   Sarah McLachlan             World On Fire                    Arista Records LLC              SR0000345432

531   The Alan Parsons Project Any Other Day                       Arista Records LLC              SR0000609687

532   The Alan Parsons Project Children Of The Moon                Arista Records LLC              SR0000037591




                                                         Page 11 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 151 of 467 PageID#
                                    29277
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                           Track                        Plaintiff            Registration_Number

533   The Alan Parsons Project Eye In The Sky                    Arista Records LLC             SR0000037591

534   The Alan Parsons Project Eye Pieces                        Arista Records LLC             SR0000609687

535   The Alan Parsons Project Gemini                            Arista Records LLC             SR0000037591

536   The Alan Parsons Project Mammagamma                        Arista Records LLC             SR0000037591

537   The Alan Parsons Project Old & Wise                        Arista Records LLC             SR0000609687

538   The Alan Parsons Project Old and Wise                      Arista Records LLC             SR0000037591

539   The Alan Parsons Project Psychobabble                      Arista Records LLC             SR0000037591

540   The Alan Parsons Project Silence and I                     Arista Records LLC             SR0000037591

541   The Alan Parsons Project SIRIUS                            Arista Records LLC             SR0000037591

542   The Alan Parsons Project Step By Step                      Arista Records LLC             SR0000037591

543   The Alan Parsons Project The Naked Eye                     Arista Records LLC             SR0000609687
                               You're Gonna Get Your Fingers
544   The Alan Parsons Project Burned                            Arista Records LLC             SR0000037591
545   Whitney Houston          Didn't We Almost Have It All      Arista Records LLC             SR0000089966
546   Whitney Houston          Exhale                            Arista Records LLC             SR0000219539
547   Whitney Houston          Get It Back                       Arista Records LLC             SR0000298453
548   Whitney Houston          Greatest Love Of All              Arista Records LLC             SR0000060716
549   Whitney Houston          Heartbreak Hotel                  Arista Records LLC             SR0000298453
550   Whitney Houston          How Will I Know                   Arista Records LLC             SR0000060716
551   Whitney Houston          I Bow Out                         Arista Records LLC             SR0000298453
552   Whitney Houston          I Have Nothing                    Arista Records LLC             SR0000152583
553   Whitney Houston          I Learned From The Best           Arista Records LLC             SR0000298453
554   Whitney Houston          I Wanna Dance With Somebody       Arista Records LLC             SR0000089966
555   Whitney Houston          I Was Made To Love Him            Arista Records LLC             SR0000298453
556   Whitney Houston          I Will Always Love You            Arista Records LLC             SR0000152583
557   Whitney Houston          I'm Every Woman                   Arista Records LLC             SR0000152583
558   Whitney Houston          I'm Your Baby Tonight             Arista Records LLC             SR0000129257
559   Whitney Houston          If I Told You That                Arista Records LLC             SR0000298453
560   Whitney Houston          In My Business                    Arista Records LLC             SR0000298453
561   Whitney Houston          It's Not Right But It's Okay      Arista Records LLC             SR0000298453
562   Whitney Houston          My Love Is Your Love              Arista Records LLC             SR0000298453
563   Whitney Houston          Oh Yes                            Arista Records LLC             SR0000298453
564   Whitney Houston          One Moment In Time                Arista Records LLC             SR0000097640
565   Whitney Houston          Run To You                        Arista Records LLC             SR0000152583
566   Whitney Houston          Saving All My Love For You        Arista Records LLC             SR0000060716
567   Whitney Houston          So Emotional                      Arista Records LLC             SR0000089966
568   Whitney Houston          Until You Come Back               Arista Records LLC             SR0000298453
569   Whitney Houston          When You Believe                  Arista Records LLC             SR0000298453
570   Whitney Houston          Where Do Broken Hearts Go         Arista Records LLC             SR0000089966
571   Whitney Houston          You'll Never Stand Alone          Arista Records LLC             SR0000298453
572   Ciara                    Bang It Up                        LaFace Records LLC             SR0000404728
573   Ciara                    Go Girl                           LaFace Records LLC             PA0001640177




                                                        Page 12 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 152 of 467 PageID#
                                    29278
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                       Track                          Plaintiff            Registration_Number
574   Ciara                  I Proceed                          LaFace Records LLC            SR0000404728
575   Ciara                  Make It Last Forever               LaFace Records LLC            SR0000404728
576   Ciara                  My Love                            LaFace Records LLC            SR0000404728
577   Ciara                  Promise                            LaFace Records LLC            SR0000404728
578   Ciara feat. Lil Jon    That's Right                       LaFace Records LLC            SR0000404728
579   OutKast                13th Floor/Growing Old             LaFace Records LLC            SR0000233296
580   OutKast                ATLiens                            LaFace Records LLC            SR0000233296
581   OutKast                B.O.B. (Explicit)                  LaFace Records LLC            SR0000306741
582   OutKast                Babylon                            LaFace Records LLC            SR0000233296
583   OutKast                Decatur Psalm                      LaFace Records LLC            SR0000233296
584   OutKast                E.T. (Extraterrestrial)            LaFace Records LLC            SR0000233296
585   OutKast                Elevators                          LaFace Records LLC            SR0000233296
586   OutKast                Funkin' Around                     LaFace Records LLC            SR0000326671
587   OutKast                Hollywood Divorce                  LaFace Records LLC            SR0000395944
588   OutKast                Jazzy Belle (Explicit)             LaFace Records LLC            SR0000233296
589   OutKast                Mainstream (Explicit)              LaFace Records LLC            SR0000233296
590   OutKast                Millennium                         LaFace Records LLC            SR0000233296
591   OutKast                Morris Brown                       LaFace Records LLC            SR0000395944
592   OutKast                Movin' Cool (The After Party)      LaFace Records LLC            SR0000326671
593   OutKast                Ms. Jackson                        LaFace Records LLC            SR0000306741
594   OutKast                Ova Da Wudz                        LaFace Records LLC            SR0000233296
595   OutKast                So Fresh, So Clean                 LaFace Records LLC            SR0000306741
596   OutKast                The Whole World                    LaFace Records LLC            SR0000309898
597   OutKast                Wailin'                            LaFace Records LLC            SR0000233296
598   OutKast                Wheelz of Steel                    LaFace Records LLC            SR0000233296
599   OutKast                You May Die                        LaFace Records LLC            SR0000233296
600   P!nk                   Ave Mary A                         LaFace Records LLC            SR0000619959
601   P!nk                   Crystal Ball                       LaFace Records LLC            SR0000619959
602   P!nk                   Funhouse                           LaFace Records LLC            SR0000619959
603   P!nk                   Glitter In The Air                 LaFace Records LLC            SR0000619959
604   P!nk                   It's All Your Fault                LaFace Records LLC            SR0000619959
                             Leave Me Alone (I'm Lonely)
605   P!nk                   (Explicit)                         LaFace Records LLC            SR0000403184
606   P!nk                   Mean                               LaFace Records LLC            SR0000619959
607   P!nk                   Mean (Explicit)                    LaFace Records LLC            SR0000619959
608   P!nk                   Most Girls                         LaFace Records LLC            SR0000279958
609   P!nk                   Nobody Knows                       LaFace Records LLC            SR0000395942
610   P!nk                   One Foot Wrong                     LaFace Records LLC            SR0000619959
611   P!nk                   There You Go                       LaFace Records LLC            SR0000279958
                             U + Ur Hand (Main Version/Clean)
612   P!nk                   (Clean Version)                    LaFace Records LLC            SR0000395942
613   P!nk                   Who Knew                           LaFace Records LLC            SR0000395942
                             Dear Mr. President Featuring
614   P!nk                   Indigo Girls                       LaFace Records LLC            SR0000395942
615   TLC                    Can I Get a Witness-Interlude      LaFace Records LLC            SR0000198743
616   TLC                    Case Of The Fake People            LaFace Records LLC            SR0000198743
617   TLC                    CrazySexyCool-Interlude            LaFace Records LLC            SR0000198743
618   TLC                    Creep                              LaFace Records LLC            SR0000198743
619   TLC                    Diggin' on You                     LaFace Records LLC            SR0000198743
620   TLC                    If I Was Your Girlfriend           LaFace Records LLC            SR0000198743
621   TLC                    Intermission-lude                  LaFace Records LLC            SR0000198743
622   TLC                    Intro-Iude                         LaFace Records LLC            SR0000198743
623   TLC                    Kick Your Game                     LaFace Records LLC            SR0000198743



                                                    Page 13 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 153 of 467 PageID#
                                    29279
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                        Track                          Plaintiff             Registration_Number
624   TLC                      Let's Do It Again                 LaFace Records LLC             SR0000198743
625   TLC                      Sexy-Interlude                    LaFace Records LLC             SR0000198743
                               Sumthin' Wicked This Way
626   TLC                      Comes                             LaFace Records LLC             SR0000198743
627   TLC                      Switch                            LaFace Records LLC             SR0000198743
628   TLC                      Take Our Time                     LaFace Records LLC             SR0000198743
629   TLC                      Waterfalls                        LaFace Records LLC             SR0000198743
630   Usher                    Appetite                          LaFace Records LLC             SR0000620940
631   Usher                    Bedtime                           LaFace Records LLC             SR0000257730
632   Usher                    Before I Met You                  LaFace Records LLC             SR0000620940
633   Usher                    Can U Help Me                     LaFace Records LLC             SR0000307207
634   Usher                    Come Back                         LaFace Records LLC             SR0000257730
635   Usher                    Here I Stand                      LaFace Records LLC             SR0000620940
636   Usher                    His Mistakes                      LaFace Records LLC             SR0000620940
637   Usher                    Hottest Thing                     LaFace Records LLC             SR0000307207
638   Usher                    How Do I Say                      LaFace Records LLC             SR0000307207
639   Usher                    I Can't Let U Go                  LaFace Records LLC             SR0000307207
640   Usher                    I Will                            LaFace Records LLC             SR0000257730
641   Usher                    If I Want To                      LaFace Records LLC             SR0000307207
642   Usher                    Intro                             LaFace Records LLC             SR0000620940
643   Usher                    Just Like Me                      LaFace Records LLC             SR0000257730
644   Usher                    Lifetime                          LaFace Records LLC             SR0000620940
645   Usher                    Love In This Club, Part II        LaFace Records LLC             SR0000620940
646   Usher                    Love You Gently                   LaFace Records LLC             SR0000620940
647   Usher                    Moving Mountains                  LaFace Records LLC             SR0000620940
648   Usher                    My Way                            LaFace Records LLC             SR0000257730
649   Usher                    Nice & Slow                       LaFace Records LLC             SR0000257730
650   Usher                    One Day You'll Be Mine            LaFace Records LLC             SR0000257730
651   Usher                    Prayer For You Interlude          LaFace Records LLC             SR0000620940
652   Usher                    Something Special                 LaFace Records LLC             SR0000620940
653   Usher                    This Ain't Sex                    LaFace Records LLC             SR0000620940
654   Usher                    Trading Places                    LaFace Records LLC             SR0000620940
655   Usher                    Twork It Out                      LaFace Records LLC             SR0000307207
656   Usher                    U Don't Have to Call (Explicit)   LaFace Records LLC             SR0000307207
657   Usher                    U Got It Bad                      LaFace Records LLC             SR0000307207
658   Usher                    U Remind Me                       LaFace Records LLC             SR0000307207
659   Usher                    What's A Man To Do                LaFace Records LLC             SR0000620940
660   Usher                    Will Work For Love                LaFace Records LLC             SR0000620940
661   Usher                    Without U                         LaFace Records LLC             SR0000307207
662   Usher                    You Make Me Wanna...              LaFace Records LLC             SR0000257730
663   Usher feat. Jay-Z        Best Thing                        LaFace Records LLC             SR0000620940
664   Usher feat. Monica       Slow Jam                          LaFace Records LLC             SR0000257730
665   Usher feat. will.i.am    What's Your Name                  LaFace Records LLC             SR0000620940
666   Casting Crowns           Always Enough - Demo              Provident Label Group, LLC     SR0000643694
667   Casting Crowns           And Now My Lifesong Sings         Provident Label Group, LLC     SR0000375845
668   Casting Crowns           At Your Feet                      Provident Label Group, LLC     SR0000643694
669   Casting Crowns           Blessed Redeemer                  Provident Label Group, LLC     SR0000643694
670   Casting Crowns           Does Anybody Hear Her             Provident Label Group, LLC     SR0000375845
671   Casting Crowns           Father, Spirit, Jesus             Provident Label Group, LLC     SR0000375845
672   Casting Crowns           Holy One                          Provident Label Group, LLC     SR0000643694
673   Casting Crowns           If We've Ever Needed You - Demo   Provident Label Group, LLC     SR0000643694
674   Casting Crowns           In Me (Demo)                      Provident Label Group, LLC     SR0000375845
675   Casting Crowns           Jesus, Hold Me Now - Demo         Provident Label Group, LLC     SR0000643694



                                                      Page 14 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 154 of 467 PageID#
                                    29280
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                    Track                          Plaintiff            Registration_Number
676   Casting Crowns      Joyful, Joyful                     Provident Label Group, LLC    SR0000643694
677   Casting Crowns      Lifesong                           Provident Label Group, LLC    SR0000375845
678   Casting Crowns      Love Them Like Jesus (Demo)        Provident Label Group, LLC    SR0000375845
679   Casting Crowns      Mercy                              Provident Label Group, LLC    SR0000643694
680   Casting Crowns      Praise You In This Storm           Provident Label Group, LLC    SR0000375845
681   Casting Crowns      Prodigal                           Provident Label Group, LLC    SR0000375845
682   Casting Crowns      Set Me Free                        Provident Label Group, LLC    SR0000375845
683   Casting Crowns      Shadow Of Your Wings               Provident Label Group, LLC    SR0000643694
684   Casting Crowns      Stained Glass Masquerade           Provident Label Group, LLC    SR0000375845
685   Casting Crowns      To Know You - Demo                 Provident Label Group, LLC    SR0000643694
686   Casting Crowns      Until The Whole World Hears        Provident Label Group, LLC    SR0000643694
687   Casting Crowns      While You Were Sleeping            Provident Label Group, LLC    SR0000375845
688   Adam Lambert        If I Had You                       Sony Music Entertainment      SR0000654886
689   Adele               Best For Last                      Sony Music Entertainment      SR0000616701
690   Adele               Chasing Pavements                  Sony Music Entertainment      SR0000616701
691   Adele               Cold Shoulder                      Sony Music Entertainment      SR0000616701
692   Adele               Crazy For You                      Sony Music Entertainment      SR0000616701
693   Adele               Daydreamer                         Sony Music Entertainment      SR0000616701
694   Adele               Don't You Remember                 Sony Music Entertainment      SR0000673074
695   Adele               First Love                         Sony Music Entertainment      SR0000616701
696   Adele               He Won't Go                        Sony Music Entertainment      SR0000673074
697   Adele               Hometown Glory                     Sony Music Entertainment      SR0000616701
698   Adele               I Found A Boy                      Sony Music Entertainment      SR0000673074
699   Adele               Lovesong                           Sony Music Entertainment      SR0000673074
700   Adele               Make You Feel My Love              Sony Music Entertainment      SR0000616701
701   Adele               Melt My Heart To Stone             Sony Music Entertainment      SR0000616701
702   Adele               My Same                            Sony Music Entertainment      SR0000616701
703   Adele               One And Only                       Sony Music Entertainment      SR0000673074
704   Adele               Right As Rain                      Sony Music Entertainment      SR0000616701
705   Adele               Rolling In The Deep                Sony Music Entertainment      SR0000673074
706   Adele               Rumour Has It                      Sony Music Entertainment      SR0000673074
707   Adele               Set Fire To The Rain               Sony Music Entertainment      SR0000673074
708   Adele               Someone Like You                   Sony Music Entertainment      SR0000673074
709   Adele               Take It All                        Sony Music Entertainment      SR0000673074
710   Adele               That's It, I Quit, I'm Moving On   Sony Music Entertainment      SR0000616701
711   Adele               Tired                              Sony Music Entertainment      SR0000616701
712   Adele               Turning Tables                     Sony Music Entertainment      SR0000673074
713   Aerosmith           Adam's Apple (Audio)               Sony Music Entertainment      N25838
714   Aerosmith           Back In The Saddle                 Sony Music Entertainment      N33961
715   Aerosmith           Big Ten Inch Record                Sony Music Entertainment      N25838
716   Aerosmith           Chip Away The Stone                Sony Music Entertainment      SR0000005095
717   Aerosmith           Critical Mass                      Sony Music Entertainment      RE0000927389
718   Aerosmith           Devil's Got a New Disguise         Sony Music Entertainment      SR0000400132
719   Aerosmith           Dream On                           Sony Music Entertainment      RE0000928145
                          Falling In Love (Is Hard On The
720   Aerosmith           Knees)                             Sony Music Entertainment      SR0000246031
721   Aerosmith           Girls of Summer                    Sony Music Entertainment      SR0000314304
722   Aerosmith           Helter Skelter                     Sony Music Entertainment      SR0000138466
723   Aerosmith           Jaded                              Sony Music Entertainment      PA0001065844
724   Aerosmith           Jailbait                           Sony Music Entertainment      SR0000039598
725   Aerosmith           Just Push Play                     Sony Music Entertainment      SR0000299932
726   Aerosmith           Kings And Queens (Audio)           Sony Music Entertainment      RE0000927389
727   Aerosmith           Last Child                         Sony Music Entertainment      N33961



                                                   Page 15 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 155 of 467 PageID#
                                    29281
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



              Artist                           Track                        Plaintiff              Registration_Number
728   Aerosmith                Lay It Down                      Sony Music Entertainment        SR0000314304
729   Aerosmith                Lick And A Promise (Audio)       Sony Music Entertainment        N33961
730   Aerosmith                Lightning Strikes                Sony Music Entertainment        SR0000039598
731   Aerosmith                Lord Of The Thighs               Sony Music Entertainment        RE0000871991
732   Aerosmith                Mama Kin                         Sony Music Entertainment        RE0000928145
733   Aerosmith                No Surprize                      Sony Music Entertainment        SR0000014473
734   Aerosmith                Nobody's Fault                   Sony Music Entertainment        N33961
735   Aerosmith                One Way Street                   Sony Music Entertainment        RE0000928145
736   Aerosmith                Pink                             Sony Music Entertainment        SR0000246031
737   Aerosmith                Rats In The Cellar (Audio)       Sony Music Entertainment        N33961
                               Remember (Walking In The Sand)
738   Aerosmith                (Audio)                          Sony Music Entertainment        SR0000014473
739   Aerosmith                Round And Round                  Sony Music Entertainment        N25838
740   Aerosmith                Seasons of Wither                Sony Music Entertainment        RE0000871991
741   Aerosmith                Sweet Emotion                    Sony Music Entertainment        N25838
742   Aerosmith                Theme From Spider Man            Sony Music Entertainment        SR0000316861
743   Aerosmith                Toys In The Attic                Sony Music Entertainment        N25838
744   Aerosmith                Train Kept A Rollin'             Sony Music Entertainment        RE0000871991
745   Aerosmith                Walk This Way                    Sony Music Entertainment        N25838
746   Aerosmith                You See Me Crying                Sony Music Entertainment        N25838
747   Alicia Keys              Dah Dee Dah (Sexy Thing)         Sony Music Entertainment        SR0000252535
                               Empire State Of Mind (Part II)
748   Alicia Keys              Broken Down                      Sony Music Entertainment        SR0000752597
749   Alicia Keys              I Got A Little Something         Sony Music Entertainment        SR0000685875
750   Alicia Keys              Un-thinkable (I'm Ready)         Sony Music Entertainment        SR0000752593
751   Annie Lennox             Dark Road                        Sony Music Entertainment        SR0000627150
752   Annie Lennox             Sing                             Sony Music Entertainment        SR0000627150
753   Audioslave               Like A Stone                     Sony Music Entertainment        SR0000322103
754   Avril Lavigne            4 Real                           Sony Music Entertainment        SR0000680182
755   Avril Lavigne            Alice                            Sony Music Entertainment        SR0000680182
756   Avril Lavigne            Bad Reputation                   Sony Music Entertainment        SR0000680182
757   Avril Lavigne            Black Star                       Sony Music Entertainment        SR0000680182
758   Avril Lavigne            Darlin                           Sony Music Entertainment        SR0000680182
759   Avril Lavigne            Everybody Hurts                  Sony Music Entertainment        SR0000680182
760   Avril Lavigne            Girlfriend                       Sony Music Entertainment        SR0000719163
761   Avril Lavigne            Goodbye                          Sony Music Entertainment        SR0000680182
762   Avril Lavigne            I Love You                       Sony Music Entertainment        SR0000680182
763   Avril Lavigne            Knockin' on Heaven's Door        Sony Music Entertainment        SR0000680182
764   Avril Lavigne            Not Enough                       Sony Music Entertainment        SR0000680182
765   Avril Lavigne            Push                             Sony Music Entertainment        SR0000680182
766   Avril Lavigne            Remember When                    Sony Music Entertainment        SR0000680182
767   Avril Lavigne            Smile                            Sony Music Entertainment        SR0000680182
768   Avril Lavigne            Stop Standing There              Sony Music Entertainment        SR0000680182
769   Avril Lavigne            What The Hell                    Sony Music Entertainment        SR0000670616
770   Avril Lavigne            Wish You Were Here               Sony Music Entertainment        SR0000680182
                               Tell Him (Duet with Barbra
771   Barbra Streisand         Streisand)                       Sony Music Entertainment        SR0000248109
      Barbra Streisand duet
772   with Neil Diamond        You Don't Bring Me Flowers       Sony Music Entertainment        SR0000004765
773   Beyoncé                  ***Flawless (Explicit)           Sony Music Entertainment        SR0000747291
774   Beyoncé                  1+1                              Sony Music Entertainment        SR0000683948
775   Beyoncé                  Ave Maria                        Sony Music Entertainment        SR0000623449
776   Beyoncé                  Be With You                      Sony Music Entertainment        SR0000342236



                                                      Page 16 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 156 of 467 PageID#
                                    29282
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                             Track                           Plaintiff            Registration_Number
777   Beyoncé                      Best Thing I Never Had             Sony Music Entertainment      SR0000683948
778   Beyoncé                      Broken-Hearted Girl                Sony Music Entertainment      SR0000623449
779   Beyoncé                      Check On It                        Sony Music Entertainment      SR0000395861
780   Beyoncé                      Countdown                          Sony Music Entertainment      SR0000683948
781   Beyoncé                      Crazy in Love                      Sony Music Entertainment      SR0000787489
782   Beyoncé                      Dance For You                      Sony Music Entertainment      SR0000683948
783   Beyoncé                      Dangerously In Love                Sony Music Entertainment      SR0000289199
784   Beyoncé                      Disappear                          Sony Music Entertainment      SR0000623449
785   Beyoncé                      Diva                               Sony Music Entertainment      SR0000623449
786   Beyoncé                      Ego                                Sony Music Entertainment      SR0000623449
787   Beyoncé                      End Of Time                        Sony Music Entertainment      SR0000683948
788   Beyoncé                      Gift From Virgo                    Sony Music Entertainment      SR0000342236
789   Beyoncé                      Halo                               Sony Music Entertainment      SR0000623449
790   Beyoncé                      Haunted (Explicit)                 Sony Music Entertainment      SR0000747291
791   Beyoncé                      Heaven                             Sony Music Entertainment      SR0000747291
792   Beyoncé                      Hello                              Sony Music Entertainment      SR0000623449
793   Beyoncé                      I Care                             Sony Music Entertainment      SR0000683948
794   Beyoncé                      I Miss You                         Sony Music Entertainment      SR0000683948
795   Beyoncé                      I Was Here                         Sony Music Entertainment      SR0000683948
796   Beyoncé                      If I Were A Boy                    Sony Music Entertainment      SR0000718926
797   Beyoncé                      Jealous                            Sony Music Entertainment      SR0000747291
798   Beyoncé                      Lay Up Under Me                    Sony Music Entertainment      SR0000683948
799   Beyoncé                      Love On Top                        Sony Music Entertainment      SR0000683948
800   Beyoncé                      Me, Myself And I                   Sony Music Entertainment      SR0000342236
801   Beyoncé                      Naughty Girl                       Sony Music Entertainment      SR0000342236
802   Beyoncé                      No Angel                           Sony Music Entertainment      SR0000747291
803   Beyoncé                      Partition (Explicit)               Sony Music Entertainment      SR0000747291
804   Beyoncé                      Pretty Hurts                       Sony Music Entertainment      SR0000747291
805   Beyoncé                      Radio                              Sony Music Entertainment      SR0000623449
806   Beyoncé                      Rather Die Young                   Sony Music Entertainment      SR0000683948
807   Beyoncé                      Rocket (Explicit)                  Sony Music Entertainment      SR0000747291
808   Beyoncé                      Run The World (Girls)              Sony Music Entertainment      SR0000683948
809   Beyoncé                      Satellites                         Sony Music Entertainment      SR0000623449
810   Beyoncé                      Scared Of Lonely                   Sony Music Entertainment      SR0000623449
811   Beyoncé                      Schoolin' Life                     Sony Music Entertainment      SR0000683948
812   Beyoncé                      Single Ladies (Put A Ring On It)   Sony Music Entertainment      SR0000723765
813   Beyoncé                      Smash Into You                     Sony Music Entertainment      SR0000623449
814   Beyoncé                      Speechless                         Sony Music Entertainment      SR0000342236
815   Beyoncé                      Start Over                         Sony Music Entertainment      SR0000683948
816   Beyoncé                      Sweet Dreams                       Sony Music Entertainment      SR0000623449
817   Beyoncé                      That's Why You're Beautiful        Sony Music Entertainment      SR0000623449
818   Beyoncé                      Video Phone                        Sony Music Entertainment      SR0000623449
819   Beyoncé                      XO                                 Sony Music Entertainment      SR0000747291
      Beyoncé feat. André
820   3000                         Party                              Sony Music Entertainment      SR0000683948
      Beyoncé feat. Big Boi and
821   Sleepy Brown                 Hip Hop Star                       Sony Music Entertainment      SR0000342236
822   Beyoncé feat. Blue Ivy       Blue                               Sony Music Entertainment      SR0000747291
823   Beyoncé feat. Drake          Mine (Explicit)                    Sony Music Entertainment      SR0000747291
      Beyoncé feat. Frank
824   Ocean                        Superpower                         Sony Music Entertainment      SR0000747291
825   Beyoncé feat. Jay-Z          Drunk in Love                      Sony Music Entertainment      SR0000747291
826   Beyoncé feat. Jay-Z          That's How You Like It             Sony Music Entertainment      SR0000342236



                                                            Page 17 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 157 of 467 PageID#
                                    29283
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                    Track                          Plaintiff             Registration_Number
      Beyoncé feat. Missy
827   Elliott                Signs                             Sony Music Entertainment       SR0000342236
828   Big Time Rush          All Over Again                    Sony Music Entertainment       SR0000697856
829   Big Time Rush          Big Night                         Sony Music Entertainment       SR0000668082
830   Big Time Rush          Big Time Rush                     Sony Music Entertainment       SR0000668082
831   Big Time Rush          City Is Ours                      Sony Music Entertainment       SR0000668082
832   Big Time Rush          Cover Girl                        Sony Music Entertainment       SR0000697856
833   Big Time Rush          Elevate                           Sony Music Entertainment       SR0000697856
834   Big Time Rush          Halfway There                     Sony Music Entertainment       SR0000668082
835   Big Time Rush          If I Ruled The World              Sony Music Entertainment       SR0000697856
836   Big Time Rush          Invisible                         Sony Music Entertainment       SR0000697856
837   Big Time Rush          Love Me Love Me                   Sony Music Entertainment       SR0000697856
838   Big Time Rush          Music Sounds Better               Sony Music Entertainment       SR0000697856
839   Big Time Rush          No Idea                           Sony Music Entertainment       SR0000697856
840   Big Time Rush          Nothing Even Matters              Sony Music Entertainment       SR0000668082
841   Big Time Rush          Oh Yeah                           Sony Music Entertainment       SR0000668082
842   Big Time Rush          Show Me                           Sony Music Entertainment       SR0000697856
843   Big Time Rush          Superstar                         Sony Music Entertainment       SR0000697856
844   Big Time Rush          Til I Forget About You            Sony Music Entertainment       SR0000668082
845   Big Time Rush          Time Of Our Life                  Sony Music Entertainment       SR0000697856
846   Big Time Rush          Worldwide                         Sony Music Entertainment       SR0000668082
847   Big Time Rush          You're Not Alone                  Sony Music Entertainment       SR0000697856
      Big Time Rush feat.
848   Cymphonique            I Know You Know                   Sony Music Entertainment       SR0000668082
      Big Time Rush feat.
849   Jordin Sparks          Count On You                      Sony Music Entertainment       SR0000668082
850   Bill Withers           I Don't Know                      Sony Music Entertainment       N1596
851   Bill Withers           I Don't Want You on My Mind       Sony Music Entertainment       N1596
852   Bill Withers           Kissing My Love                   Sony Music Entertainment       N1596
853   Bill Withers           Lean On Me                        Sony Music Entertainment       N1596
854   Bill Withers           Lonely Town, Lonely Street        Sony Music Entertainment       N1596
855   Bill Withers           Use Me                            Sony Music Entertainment       N1596
856   Bill Withers           Watching You Watching Me          Sony Music Entertainment       SR0000065774
857   Billy Joel             A Matter Of Trust                 Sony Music Entertainment       SR0000077612
858   Billy Joel             All About Soul                    Sony Music Entertainment       SR0000185184
859   Billy Joel             All For Leyna                     Sony Music Entertainment       SR0000017630
860   Billy Joel             Allentown                         Sony Music Entertainment       SR0000040031
861   Billy Joel             An Innocent Man                   Sony Music Entertainment       SR0000047532

862   Billy Joel             Baby Grand (duet w/Ray Charles)   Sony Music Entertainment       SR0000077612
863   Billy Joel             Don't Ask Me Why                  Sony Music Entertainment       SR0000017630
864   Billy Joel             Honesty                           Sony Music Entertainment       SR0000004681
865   Billy Joel             I Go To Extremes                  Sony Music Entertainment       SR0000109420
866   Billy Joel             It's Still Rock & Roll to Me      Sony Music Entertainment       SR0000017630
867   Billy Joel             Just The Way You Are              Sony Music Entertainment       RE0000927434
868   Billy Joel             Leave A Tender Moment Alone       Sony Music Entertainment       SR0000047532
869   Billy Joel             Leningrad                         Sony Music Entertainment       SR0000109420
870   Billy Joel             My Life                           Sony Music Entertainment       SR0000004681
871   Billy Joel             Piano Man                         Sony Music Entertainment       N11702
872   Billy Joel             Say Goodbye To Hollywood          Sony Music Entertainment       SR0000031638
873   Billy Joel             Streetlife Serenader (Audio)      Sony Music Entertainment       RE0000872265
874   Billy Joel             Tell Her About It                 Sony Music Entertainment       SR0000047534
875   Billy Joel             The Downeaster 'Alexa'            Sony Music Entertainment       SR0000109420



                                                      Page 18 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 158 of 467 PageID#
                                    29284
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                    Track                            Plaintiff           Registration_Number
876   Billy Joel              The Entertainer                     Sony Music Entertainment     RE0000872265
877   Billy Joel              The Longest Time                    Sony Music Entertainment     SR0000047532
878   Billy Joel              This Is The Time                    Sony Music Entertainment     SR0000077612
879   Billy Joel              Uptown Girl                         Sony Music Entertainment     SR0000047532
880   Billy Joel              We Didn't Start the Fire            Sony Music Entertainment     SR0000111680
881   Billy Joel              You May Be Right                    Sony Music Entertainment     SR0000017630
882   Billy Joel              You're My Home                      Sony Music Entertainment     N11702
                              You're Only Human (Second
883   Billy Joel              Wind)                               Sony Music Entertainment     SR0000068501
884   Bone Thugs & Harmony    Thuggish Ruggish Bone               Sony Music Entertainment     SR0000223608
885   Bone Thugs N Harmony    Tha Crossroads                      Sony Music Entertainment     SR0000225335
      Bone Thugs N Harmony
886   feat. 2Pac              Thug Luv                            Sony Music Entertainment     SR0000260406
      Bone Thugs N
      Harmony,Felecia
887   Lindsey,3LW             Get Up & Get It                     Sony Music Entertainment     SR0000330830
888   Bone Thugs-N-Harmony    1st Of Tha Month                    Sony Music Entertainment     SR0000225335
889   Bone Thugs-N-Harmony    Buddah Lovaz                        Sony Music Entertainment     SR0000225335
890   Bone Thugs-n-Harmony    Cleveland Is The City (Explicit)    Sony Music Entertainment     SR0000330830
891   Bone Thugs-N-Harmony    Crept And We Came                   Sony Music Entertainment     SR0000225335
892   Bone Thugs-N-Harmony    Da Introduction                     Sony Music Entertainment     SR0000225335
893   Bone Thugs-N-Harmony    Die Die Die                         Sony Music Entertainment     SR0000225335
894   Bone Thugs-N-Harmony    East 1999                           Sony Music Entertainment     SR0000225335
895   Bone thugs-n-harmony    Ecstasy (Explicit)                  Sony Music Entertainment     SR0000274908
896   Bone Thugs-N-Harmony    Eternal                             Sony Music Entertainment     SR0000225335
897   Bone Thugs-N-Harmony    Get'Cha Thug On                     Sony Music Entertainment     SR0000260406
898   Bone Thugs-N-Harmony    Home (Explicit)                     Sony Music Entertainment     SR0000330830
899   Bone Thugs-N-Harmony    Land Of Tha Heartless               Sony Music Entertainment     SR0000225335
900   Bone Thugs-N-Harmony    Look Into My Eyes                   Sony Music Entertainment     SR0000260406
901   Bone Thugs-N-Harmony    Mo'Murda                            Sony Music Entertainment     SR0000225335
902   Bone Thugs-N-Harmony    Money, Money (Explicit)             Sony Music Entertainment     SR0000330830
903   Bone Thugs-N-Harmony    Mr. Bill Collector                  Sony Music Entertainment     SR0000225335
904   Bone Thugs-N-Harmony    Mr. Quija 2                         Sony Music Entertainment     SR0000225335
905   Bone Thugs-N-Harmony    No Shorts, No Losses                Sony Music Entertainment     SR0000225335
                              Resurrection (Paper, Paper)
906   Bone thugs-n-harmony    (Explicit)                          Sony Music Entertainment     SR0000274908
907   Bone Thugs-N-Harmony    Shotz To Tha Double Glock           Sony Music Entertainment     SR0000225335
908   Bone thugs-n-harmony    Weed Song (Explicit)                Sony Music Entertainment     SR0000274908
      Bone Thugs-N-Harmony
909   with Eazy-E             For Tha Love Of $                   Sony Music Entertainment     SR0000223608
910   Boston                  A Man I'll Never Be                 Sony Music Entertainment     SR0000004079
911   Boston                  Don't Look Back                     Sony Music Entertainment     SR0000003614
912   Boston                  Feelin' Satisfied                   Sony Music Entertainment     SR0000004079
913   Boston                  Higher Power                        Sony Music Entertainment     SR0000239485
914   Boston                  Higher Power (Kalodner Edit)        Sony Music Entertainment     SR0000239485
915   Boston                  More Than A Feeling                 Sony Music Entertainment     N36238
916   Boston                  Party                               Sony Music Entertainment     SR0000004079
917   Boston                  Tell Me                             Sony Music Entertainment     SR0000239485
                              The Star Spangled Banner / 4th of
918   Boston                  July Reprise                        Sony Music Entertainment     SR0000239485
919   Boys Like Girls         Be Your Everything                  Sony Music Entertainment     SR0000717244
920   Boys Like Girls         Broken Man                          Sony Music Entertainment     SR0000724396
921   Boys Like Girls         Cheated                             Sony Music Entertainment     SR0000731314



                                                       Page 19 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 159 of 467 PageID#
                                    29285
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                            Track                         Plaintiff              Registration_Number
922   Boys Like Girls              Chemicals Collide                Sony Music Entertainment        SR0000643654
923   Boys Like Girls              Contagious                       Sony Music Entertainment        SR0000643654
924   Boys Like Girls              Crazy World                      Sony Music Entertainment        SR0000731314
925   Boys Like Girls              Dance Hall Drug                  Sony Music Entertainment        SR0000724396
926   Boys Like Girls              Five Minutes To Midnight         Sony Music Entertainment        SR0000724396
927   Boys Like Girls              Go                               Sony Music Entertainment        SR0000643654
928   Boys Like Girls              Heart Heart Heartbreak           Sony Music Entertainment        SR0000643654
929   Boys Like Girls              Heels Over Head                  Sony Music Entertainment        SR0000724396
930   Boys Like Girls              Hero/Heroine                     Sony Music Entertainment        SR0000724396
931   Boys Like Girls              Hey You                          Sony Music Entertainment        SR0000731314
932   Boys Like Girls              Holiday                          Sony Music Entertainment        SR0000724396
933   Boys Like Girls              Learning To Fall                 Sony Music Entertainment        SR0000724396
934   Boys Like Girls              Leaving California               Sony Music Entertainment        SR0000731314
935   Boys Like Girls              Life Of The Party                Sony Music Entertainment        SR0000717244
936   Boys Like Girls              Love Drunk                       Sony Music Entertainment        SR0000643654
937   Boys Like Girls              Me, You And My Medication        Sony Music Entertainment        SR0000724396
938   Boys Like Girls              On Top Of The World              Sony Music Entertainment        SR0000724396
939   Boys Like Girls              Real Thing                       Sony Music Entertainment        SR0000643654
                                   Red Cup Hands Up Long Brown
940   Boys Like Girls              Hair                             Sony Music Entertainment        SR0000731314
941   Boys Like Girls              She's Got A Boyfriend Now        Sony Music Entertainment        SR0000643654
942   Boys Like Girls              Shoot                            Sony Music Entertainment        SR0000731314
943   Boys Like Girls              Someone Like You                 Sony Music Entertainment        SR0000643654
944   Boys Like Girls              Stuck in the Middle              Sony Music Entertainment        SR0000731314
945   Boys Like Girls              Take Me Home                     Sony Music Entertainment        SR0000731314
946   Boys Like Girls              The First One                    Sony Music Entertainment        SR0000643654
947   Boys Like Girls              The First Time                   Sony Music Entertainment        SR0000717244
948   Boys Like Girls              The Great Escape                 Sony Music Entertainment        SR0000724396
                                   The Shot Heard 'Round The
949   Boys Like Girls              World                            Sony Music Entertainment        SR0000643654
950   Boys Like Girls              Thunder                          Sony Music Entertainment        SR0000724396
951   Boys Like Girls              Up Against The Wall              Sony Music Entertainment        SR0000724396
      Boys Like Girls featuring
952   Taylor Swift                 Two Is Better Than One           Sony Music Entertainment        SR0000639800
953   Brad Paisley                 A Man Don't Have to Die          Sony Music Entertainment        SR0000680360
954   Brad Paisley                 Alcohol                          Sony Music Entertainment        SR0000746295
955   Brad Paisley                 American Saturday Night          Sony Music Entertainment        SR0000639650
956   Brad Paisley                 Anything Like Me                 Sony Music Entertainment        SR0000639650
957   Brad Paisley                 Back To The Future               Sony Music Entertainment        SR0000639650
958   Brad Paisley                 Be The Lake                      Sony Music Entertainment        SR0000680360
959   Brad Paisley                 Camouflage                       Sony Music Entertainment        SR0000680360
960   Brad Paisley                 Catch All The Fish               Sony Music Entertainment        SR0000639650
961   Brad Paisley                 Everybody's Here                 Sony Music Entertainment        SR0000639650
962   Brad Paisley                 I Do Now                         Sony Music Entertainment        SR0000680360
963   Brad Paisley                 I Hope That's Me                 Sony Music Entertainment        SR0000639650
964   Brad Paisley                 New Favorite Memory              Sony Music Entertainment        SR0000680360
965   Brad Paisley                 No                               Sony Music Entertainment        SR0000639650
966   Brad Paisley                 Oh Yeah, You're Gone             Sony Music Entertainment        SR0000639650
967   Brad Paisley                 Old Alabama                      Sony Music Entertainment        SR0000680360
968   Brad Paisley                 One of Those Lives               Sony Music Entertainment        SR0000680360
969   Brad Paisley                 She's Her Own Woman              Sony Music Entertainment        SR0000639650
970   Brad Paisley                 The Pants                        Sony Music Entertainment        SR0000639650
971   Brad Paisley                 Then                             Sony Music Entertainment        SR0000680448



                                                          Page 20 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 160 of 467 PageID#
                                    29286
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                          Track                           Plaintiff             Registration_Number
972    Brad Paisley                This Is Country Music             Sony Music Entertainment       SR0000680360
973    Brad Paisley                Toothbrush                        Sony Music Entertainment       SR0000680360
974    Brad Paisley                Water                             Sony Music Entertainment       SR0000639650
975    Brad Paisley                Welcome To The Future             Sony Music Entertainment       SR0000639650
976    Brad Paisley                Working On A Tan                  Sony Music Entertainment       SR0000680360
977    Brad Paisley                You Do The Math                   Sony Music Entertainment       SR0000639650
       Brad Paisley feat. Blake
978    Shelton                     Don't Drink the Water             Sony Music Entertainment       SR0000680360
       Brad Paisley feat. Clint
979    Eastwood                    Eastwood                          Sony Music Entertainment       SR0000680360
       Brad Paisley feat. Don
980    Henley                      Love Her Like She's Leavin'       Sony Music Entertainment       SR0000680360
       Brad Paisley feat. Marty
       Stuart, Sheryl Crow and
981    Carl Jackson                Life's Railway to Heaven          Sony Music Entertainment       SR0000680360
982    Brad Praisley               Remind Me                         Sony Music Entertainment       SR0000680360
983    Brandi Carlile              Again Today / Hiding My Heart     Sony Music Entertainment       SR0000609517
984    Brandi Carlile              Cannonball                        Sony Music Entertainment       SR0000609517
985    Brandi Carlile              Downpour                          Sony Music Entertainment       SR0000609517
986    Brandi Carlile              Have You Ever                     Sony Music Entertainment       SR0000609517
987    Brandi Carlile              Josephine                         Sony Music Entertainment       SR0000609517
988    Brandi Carlile              Late Morning Lullaby              Sony Music Entertainment       SR0000609517
989    Brandi Carlile              Losing Heart                      Sony Music Entertainment       SR0000609517
990    Brandi Carlile              My Song                           Sony Music Entertainment       SR0000609517
991    Brandi Carlile              Shadow On The Wall                Sony Music Entertainment       SR0000609517
992    Brandi Carlile              Turpentine                        Sony Music Entertainment       SR0000609517
993    Brandi Carlile              Until I Die                       Sony Music Entertainment       SR0000609517
994    Brandi Carlile              Wasted                            Sony Music Entertainment       SR0000609517
995    Brandy                      1st & Love                        Sony Music Entertainment       SR0000622255
996    Brandy                      A Capella (Something's Missing)   Sony Music Entertainment       SR0000622255
997    Brandy                      Camouflage                        Sony Music Entertainment       SR0000622255
998    Brandy                      Can You Hear Me Now               Sony Music Entertainment       SR0000710136
999    Brandy                      Do You Know What You Have         Sony Music Entertainment       SR0000710136
1000   Brandy                      Fall                              Sony Music Entertainment       SR0000622255
1001   Brandy                      Hardly Breathing                  Sony Music Entertainment       SR0000710136
1002   Brandy                      Human                             Sony Music Entertainment       SR0000622255
1003   Brandy                      Let Me Go                         Sony Music Entertainment       SR0000710136
1004   Brandy                      Long Distance                     Sony Music Entertainment       SR0000622255
1005   Brandy                      Long Distance Interlude           Sony Music Entertainment       SR0000622255
1006   Brandy                      Music                             Sony Music Entertainment       SR0000710136
1007   Brandy                      No Such Thing As Too Late         Sony Music Entertainment       SR0000710136
1008   Brandy                      Outro                             Sony Music Entertainment       SR0000710136
1009   Brandy                      Paint This House                  Sony Music Entertainment       SR0000710136
1010   Brandy                      Piano Man                         Sony Music Entertainment       SR0000622255
1011   Brandy                      Scared Of Beautiful               Sony Music Entertainment       SR0000710136
1012   Brandy                      Shattered Heart                   Sony Music Entertainment       SR0000622255
1013   Brandy                      Slower                            Sony Music Entertainment       SR0000710136
1014   Brandy                      So Sick                           Sony Music Entertainment       SR0000710136
1015   Brandy                      The Definition                    Sony Music Entertainment       SR0000622255
1016   Brandy                      Torn Down                         Sony Music Entertainment       SR0000622255
1017   Brandy                      TRUE                              Sony Music Entertainment       SR0000622255
1018   Brandy                      Warm It Up (With Love)            Sony Music Entertainment       SR0000622255
1019   Brandy                      What You Need                     Sony Music Entertainment       SR0000710136



                                                            Page 21 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 161 of 467 PageID#
                                    29287
                                   List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                          Track                           Plaintiff              Registration_Number
1020   Brandy                       Wildest Dreams                   Sony Music Entertainment        SR0000710136
1021   Brandy                       Wish Your Love Away              Sony Music Entertainment        SR0000710136
1022   Brandy                       Without You                      Sony Music Entertainment        SR0000710136
       Brandy featuring Chris
1023   Brown                        Put It Down                      Sony Music Entertainment        SR0000710136
1024   Britney Spears               Alien                            Sony Music Entertainment        SR0000738040
1025   Britney Spears               Body Ache                        Sony Music Entertainment        SR0000738040
1026   Britney Spears               Brightest Morning Star           Sony Music Entertainment        SR0000738040
1027   Britney Spears               Don't Cry                        Sony Music Entertainment        SR0000738040
1028   Britney Spears               Hold On Tight                    Sony Music Entertainment        SR0000738040
1029   Britney Spears               Now That I Found You             Sony Music Entertainment        SR0000738040
1030   Britney Spears               Passenger                        Sony Music Entertainment        SR0000738040
1031   Britney Spears               Perfume                          Sony Music Entertainment        SR0000738038
1032   Britney Spears               Perfume (The Dreaming Mix)       Sony Music Entertainment        SR0000738040
1033   Britney Spears               Til It's Gone                    Sony Music Entertainment        SR0000738040
1034   Britney Spears               Till The World Ends              Sony Music Entertainment        SR0000674674
       Britney Spears feat.
1035   Jamie Lynn                   Chillin' With You                Sony Music Entertainment        SR0000738040
1036   Britney Spears feat. T.I.    Tik Tik Boom                     Sony Music Entertainment        SR0000738040
       Britney Spears feat.
1037   will.i.am                    It Should Be Easy                Sony Music Entertainment        SR0000738040
1038   Broken Bells                 Lazy Wonderland                  Sony Music Entertainment        SR0000767354
1039   Broken Bells                 Leave It Alone                   Sony Music Entertainment        SR0000767354
1040   Broken Bells                 Medicine                         Sony Music Entertainment        SR0000767354
1041   Broken Bells                 No Matter What You're Told       Sony Music Entertainment        SR0000767354
1042   Broken Bells                 Perfect World                    Sony Music Entertainment        SR0000767354
1043   Broken Bells                 The Angel and the Fool           Sony Music Entertainment        SR0000767354
1044   Broken Bells                 The Changing Lights              Sony Music Entertainment        SR0000767354
1045   Broken Bells                 The Remains of Rock & Roll       Sony Music Entertainment        SR0000767354
1046   Bruce Springsteen            American Land                    Sony Music Entertainment        SR0000383238
1047   Bruce Springsteen            Atlantic City                    Sony Music Entertainment        SR0000043466
1048   Bruce Springsteen            Badlands                         Sony Music Entertainment        SR0000008335
1049   Bruce Springsteen            Better Days                      Sony Music Entertainment        SR0000141676
1050   Bruce Springsteen            Blood Brothers                   Sony Music Entertainment        SR0000198948
1051   Bruce Springsteen            Born in the U.S.A.               Sony Music Entertainment        SR0000055647
1052   Bruce Springsteen            Born To Run                      Sony Music Entertainment        RE0000894630
1053   Bruce Springsteen            Brilliant Disguise               Sony Music Entertainment        SR0000087116
1054   Bruce Springsteen            Dancing In The Dark              Sony Music Entertainment        SR0000055658
1055   Bruce Springsteen            Death To My Hometown             Sony Music Entertainment        SR0000705192
1056   Bruce Springsteen            Easy Money                       Sony Music Entertainment        SR0000705192
1057   Bruce Springsteen            Glory Days                       Sony Music Entertainment        SR0000055647
1058   Bruce Springsteen            Human Touch                      Sony Music Entertainment        SR0000152008
1059   Bruce Springsteen            Hungry Heart                     Sony Music Entertainment        SR0000025235
1060   Bruce Springsteen            Jack Of All Trades               Sony Music Entertainment        SR0000705192
1061   Bruce Springsteen            Land of Hope and Dreams          Sony Music Entertainment        SR0000705192
1062   Bruce Springsteen            Murder Incorporated              Sony Music Entertainment        SR0000198948
1063   Bruce Springsteen            My Hometown                      Sony Music Entertainment        SR0000055647
1064   Bruce Springsteen            Rocky Ground                     Sony Music Entertainment        SR0000705192
1065   Bruce Springsteen            Secret Garden                    Sony Music Entertainment        SR0000198948
1066   Bruce Springsteen            Shackled And Drawn               Sony Music Entertainment        SR0000705192
1067   Bruce Springsteen            Streets Of Philadelphia          Sony Music Entertainment        SR0000185365
                                    Swallowed Up (In The Belly Of
1068   Bruce Springsteen            The Whale)                       Sony Music Entertainment        SR0000705192



                                                           Page 22 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 162 of 467 PageID#
                                    29288
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                          Track                         Plaintiff              Registration_Number
1069   Bruce Springsteen          The River                        Sony Music Entertainment        SR0000025235
1070   Bruce Springsteen          This Depression                  Sony Music Entertainment        SR0000705192
1071   Bruce Springsteen          This Hard Land                   Sony Music Entertainment        SR0000198948
1072   Bruce Springsteen          Thunder Road                     Sony Music Entertainment        RE0000894630
1073   Bruce Springsteen          We Are Alive                     Sony Music Entertainment        SR0000705192
1074   Bruce Springsteen          We Take Care Of Our Own          Sony Music Entertainment        SR0000705192
1075   Bruce Springsteen          Wrecking Ball                    Sony Music Entertainment        SR0000705192
1076   Bruce Springsteen          You've Got It                    Sony Music Entertainment        SR0000705192
1077   Bullet For My Valentine    A Place Where You Belong         Sony Music Entertainment        SR0000706395
1078   Bullet For My Valentine    Alone                            Sony Music Entertainment        SR0000706395
1079   Bullet For My Valentine    Begging For Mercy                Sony Music Entertainment        SR0000706395
1080   Bullet For My Valentine    Bittersweet Memories             Sony Music Entertainment        SR0000706395
1081   Bullet For My Valentine    Breaking Out, Breaking Down      Sony Music Entertainment        SR0000706395
1082   Bullet For My Valentine    Deliver Us from Evil             Sony Music Entertainment        SR0000619985
1083   Bullet For My Valentine    Dignity                          Sony Music Entertainment        SR0000706395
1084   Bullet For My Valentine    Disappear                        Sony Music Entertainment        SR0000619985
1085   Bullet For My Valentine    End Of Days                      Sony Music Entertainment        SR0000619985
1086   Bullet For My Valentine    Eye Of The Storm                 Sony Music Entertainment        SR0000619985
1087   Bullet For My Valentine    Fever                            Sony Music Entertainment        SR0000706395
1088   Bullet For My Valentine    Forever And Always               Sony Music Entertainment        SR0000619985
1089   Bullet For My Valentine    Hearts Burst Into Fire           Sony Music Entertainment        SR0000619985
1090   Bullet For My Valentine    Last To Know                     Sony Music Entertainment        SR0000619985
1091   Bullet For My Valentine    Pleasure And Pain                Sony Music Entertainment        SR0000706395
1092   Bullet For My Valentine    Pretty On The Outside            Sony Music Entertainment        SR0000706395
1093   Bullet For My Valentine    Say Goodnight                    Sony Music Entertainment        SR0000619985
1094   Bullet For My Valentine    Scream Aim Fire                  Sony Music Entertainment        PA0001607594
1095   Bullet For My Valentine    Take It Out On Me                Sony Music Entertainment        SR0000619985
1096   Bullet For My Valentine    The Last Fight                   Sony Music Entertainment        SR0000706395
1097   Bullet For My Valentine    Waking The Demon                 Sony Music Entertainment        SR0000619985
1098   Bullet For My Valentine    Your Betrayal                    Sony Music Entertainment        SR0000706395
1099   Cage The Elephant          2024                             Sony Music Entertainment        SR0000703665
1100   Cage The Elephant          Aberdeen                         Sony Music Entertainment        SR0000703665
1101   Cage The Elephant          Ain't No Rest for the Wicked     Sony Music Entertainment        SR0000615871
1102   Cage The Elephant          Always Something                 Sony Music Entertainment        SR0000703665
1103   Cage The Elephant          Around My Head                   Sony Music Entertainment        SR0000703665
1104   Cage The Elephant          Back Against The Wall            Sony Music Entertainment        SR0000631003
1105   Cage The Elephant          Back Stabbin' Betty (Explicit)   Sony Music Entertainment        SR0000631003
1106   Cage The Elephant          Cover Me Again                   Sony Music Entertainment        SR0000631003
1107   Cage The Elephant          Drones In The Valley             Sony Music Entertainment        SR0000631003
1108   Cage The Elephant          Flow                             Sony Music Entertainment        SR0000703665
1109   Cage The Elephant          Free Love                        Sony Music Entertainment        SR0000631003
1110   Cage The Elephant          In One Ear                       Sony Music Entertainment        SR0000631003
1111   Cage The Elephant          Indy Kidz                        Sony Music Entertainment        SR0000703665
1112   Cage The Elephant          James Brown                      Sony Music Entertainment        SR0000631003
1113   Cage The Elephant          Japanese Buffalo                 Sony Music Entertainment        SR0000703665
1114   Cage The Elephant          Judas                            Sony Music Entertainment        SR0000631003
1115   Cage The Elephant          Lotus                            Sony Music Entertainment        SR0000631003
1116   Cage The Elephant          Right Before My Eyes             Sony Music Entertainment        SR0000703665
1117   Cage The Elephant          Rubber Ball                      Sony Music Entertainment        SR0000703665
1118   Cage The Elephant          Sabertooth Tiger                 Sony Music Entertainment        SR0000703665
1119   Cage The Elephant          Sell Yourself                    Sony Music Entertainment        SR0000703665
1120   Cage The Elephant          Shake Me Down                    Sony Music Entertainment        SR0000703665




                                                          Page 23 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 163 of 467 PageID#
                                    29289
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                     Track                         Plaintiff             Registration_Number
1121   Cage The Elephant    Soil To The Sun                   Sony Music Entertainment       SR0000631003
1122   Cage The Elephant    Tiny Little Robots                Sony Music Entertainment       SR0000631003
1123   Calvin Harris        I Need Your Love                  Sony Music Entertainment       SR0000710756
1124   Camila               Coleccionista De Canciones        Sony Music Entertainment       SR0000393905
1125   Camila               Me Basto                          Sony Music Entertainment       SR0000393905
1126   Camila               Me Da Igual                       Sony Music Entertainment       SR0000393905
1127   Camila               Perderte de Nuevo                 Sony Music Entertainment       SR0000393905
1128   Camila               Sin Tu Amor                       Sony Music Entertainment       SR0000393905
1129   Camila               Todo Cambio                       Sony Music Entertainment       SR0000393905
1130   Camila               U Got My Love                     Sony Music Entertainment       SR0000393905
1131   Camila               Va Para Ti                        Sony Music Entertainment       SR0000393905
1132   Camila               Yo Quiero                         Sony Music Entertainment       SR0000393905
1133   Carlos Santana       Havana Moon                       Sony Music Entertainment       SR0000045295
1134   Carrie Underwood     All-American Girl                 Sony Music Entertainment       SR0000627157
1135   Carrie Underwood     Before He Cheats                  Sony Music Entertainment       SR0000742546
1136   Carrie Underwood     Blown Away                        Sony Music Entertainment       SR0000700157
1137   Carrie Underwood     Crazy Dreams                      Sony Music Entertainment       SR0000627157
1138   Carrie Underwood     Cupid's Got A Shotgun             Sony Music Entertainment       SR0000700157
1139   Carrie Underwood     Do You Think About Me             Sony Music Entertainment       SR0000700157
1140   Carrie Underwood     Don't Forget to Remember Me       Sony Music Entertainment       SR0000383054
1141   Carrie Underwood     Flat On The Floor                 Sony Music Entertainment       SR0000627157
1142   Carrie Underwood     Forever Changed                   Sony Music Entertainment       SR0000700157
1143   Carrie Underwood     Get Out Of This Town              Sony Music Entertainment       SR0000627157
1144   Carrie Underwood     Good Girl                         Sony Music Entertainment       SR0000700157
1145   Carrie Underwood     Good In Goodbye                   Sony Music Entertainment       SR0000700157
1146   Carrie Underwood     I Ain't In Checotah Anymore       Sony Music Entertainment       SR0000383054
1147   Carrie Underwood     I Just Can't Live A Lie           Sony Music Entertainment       SR0000383054
1148   Carrie Underwood     I Know You Won't                  Sony Music Entertainment       SR0000627157
1149   Carrie Underwood     I Told You So                     Sony Music Entertainment       SR0000627157
1150   Carrie Underwood     Inside Your Heaven                Sony Music Entertainment       SR0000826182
1151   Carrie Underwood     Jesus Take The Wheel              Sony Music Entertainment       SR0000742547
1152   Carrie Underwood     Just A Dream                      Sony Music Entertainment       SR0000627157
1153   Carrie Underwood     Last Name                         Sony Music Entertainment       SR0000627157
1154   Carrie Underwood     Leave Love Alone                  Sony Music Entertainment       SR0000700157
1155   Carrie Underwood     Lessons Learned                   Sony Music Entertainment       SR0000383054
1156   Carrie Underwood     Nobody Ever Told You              Sony Music Entertainment       SR0000700157
1157   Carrie Underwood     One Way Ticket                    Sony Music Entertainment       SR0000700157
1158   Carrie Underwood     See You Again                     Sony Music Entertainment       SR0000700157
1159   Carrie Underwood     So Small                          Sony Music Entertainment       SR0000742208
1160   Carrie Underwood     Some Hearts                       Sony Music Entertainment       SR0000823481
1161   Carrie Underwood     Starts With Goodbye               Sony Music Entertainment       SR0000383054
1162   Carrie Underwood     Thank God For Hometowns           Sony Music Entertainment       SR0000700157
1163   Carrie Underwood     That's Where It Is                Sony Music Entertainment       SR0000383054
1164   Carrie Underwood     The More Boys I Meet              Sony Music Entertainment       SR0000627157
1165   Carrie Underwood     The Night Before (Life Goes On)   Sony Music Entertainment       SR0000383054
1166   Carrie Underwood     Twisted                           Sony Music Entertainment       SR0000627157
1167   Carrie Underwood     Two Black Cadillacs               Sony Music Entertainment       SR0000700157
1168   Carrie Underwood     Wasted                            Sony Music Entertainment       SR0000383054
1169   Carrie Underwood     We're Young and Beautiful         Sony Music Entertainment       SR0000383054
1170   Carrie Underwood     Wheel Of The World                Sony Music Entertainment       SR0000627157
1171   Carrie Underwood     Whenever You Remember             Sony Music Entertainment       SR0000383054
1172   Carrie Underwood     Who Are You                       Sony Music Entertainment       SR0000700157




                                                    Page 24 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 164 of 467 PageID#
                                    29290
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                     Track                       Plaintiff              Registration_Number
1173   Carrie Underwood    Wine After Whiskey               Sony Music Entertainment        SR0000700157
1174   Carrie Underwood    You Won't Find This              Sony Music Entertainment        SR0000627157
1175   Céline Dion         A New Day Has Come               Sony Music Entertainment        SR0000311366
1176   Céline Dion         All By Myself                    Sony Music Entertainment        SR0000224159
1177   Céline Dion         Alone                            Sony Music Entertainment        SR0000640988
1178   Céline Dion         At Last                          Sony Music Entertainment        SR0000311366
1179   Céline Dion         Aún Existe Amor                  Sony Music Entertainment        SR0000311366
1180   Céline Dion         Because You Loved Me             Sony Music Entertainment        SR0000224159
                           Because You Loved Me (Theme
1181   Céline Dion         from "Up Close and Personal")    Sony Music Entertainment        SR0000224159
1182   Céline Dion         Call The Man                     Sony Music Entertainment        SR0000224159
1183   Céline Dion         Eyes On Me                       Sony Music Entertainment        SR0000640988
1184   Céline Dion         Falling Into You                 Sony Music Entertainment        SR0000224159
1185   Céline Dion         Goodbye's (The Saddest Word)     Sony Music Entertainment        SR0000311366
1186   Céline Dion         Have You Ever Been In Love       Sony Music Entertainment        SR0000311366
1187   Céline Dion         I Drove All Night                Sony Music Entertainment        PA0001138957
1188   Céline Dion         I Surrender                      Sony Music Entertainment        SR0000311366
1189   Céline Dion         I Want You to Need Me            Sony Music Entertainment        SR0000311601
1190   Céline Dion         I'm Alive                        Sony Music Entertainment        SR0000311366
1191   Céline Dion         If Walls Could Talk              Sony Music Entertainment        SR0000311601
1192   Céline Dion         Immortality                      Sony Music Entertainment        SR0000248109
1193   Céline Dion         It's All Coming Back to Me Now   Sony Music Entertainment        SR0000224159
1194   Céline Dion         Live for the One I Love          Sony Music Entertainment        SR0000311601
1195   Céline Dion         Love Can Move Mountains          Sony Music Entertainment        SR0000144117
1196   Céline Dion         Misled                           Sony Music Entertainment        SR0000191558
1197   Céline Dion         My Heart Will Go On              Sony Music Entertainment        SR0000248109
1198   Céline Dion         My Love                          Sony Music Entertainment        SR0000640988
1199   Céline Dion         Nature Boy                       Sony Music Entertainment        SR0000311366
1200   Céline Dion         One Heart                        Sony Music Entertainment        SR0000331435
1201   Céline Dion         Only One Road                    Sony Music Entertainment        SR0000191558
1202   Céline Dion         Pour que tu m'aimes encore       Sony Music Entertainment        SR0000211677
1203   Céline Dion         Prayer                           Sony Music Entertainment        SR0000264455
1204   Céline Dion         Rain, Tax (It's Inevitable)      Sony Music Entertainment        SR0000311366
1205   Céline Dion         Right In Front Of You            Sony Music Entertainment        SR0000311366
1206   Céline Dion         River Deep, Mountain High        Sony Music Entertainment        SR0000224159
1207   Céline Dion         Seduces Me                       Sony Music Entertainment        SR0000224159
1208   Céline Dion         Sorry For Love                   Sony Music Entertainment        SR0000311366
1209   Céline Dion         Taking Chances                   Sony Music Entertainment        SR0000622400
1210   Céline Dion         Ten Days                         Sony Music Entertainment        SR0000311366
1211   Céline Dion         That's The Way It Is             Sony Music Entertainment        SR0000311601
                           The First Time Ever I Saw Your
1212   Céline Dion         Face                             Sony Music Entertainment        SR0000311601
1213   Céline Dion         The Greatest Reward              Sony Music Entertainment        SR0000311366
1214   Céline Dion         The Power of Love                Sony Music Entertainment        SR0000191558
1215   Céline Dion         The Reason                       Sony Music Entertainment        SR0000248109
1216   Céline Dion         Then You Look At Me              Sony Music Entertainment        SR0000311601
1217   Céline Dion         There Comes a Time               Sony Music Entertainment        SR0000621415
1218   Céline Dion         Think Twice                      Sony Music Entertainment        SR0000191558
1219   Céline Dion         To Love You More                 Sony Music Entertainment        SR0000248109
                           When The Wrong One Loves You
1220   Céline Dion         Right                            Sony Music Entertainment        SR0000311366
1221   Céline Dion         You And I                        Sony Music Entertainment        SR0000361341




                                                  Page 25 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 165 of 467 PageID#
                                    29291
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                             Track                        Plaintiff             Registration_Number

1222   Charlie Daniels             the Devil Went Down To Georgia    Sony Music Entertainment       SR0000008973
1223   Charlie Wilson              Crying For You                    Sony Music Entertainment       SR0000679365
1224   Charlie Wilson              I Can't Let Go                    Sony Music Entertainment       SR0000679365
1225   Charlie Wilson              Life Of The Party                 Sony Music Entertainment       SR0000679365
1226   Charlie Wilson              Lotto                             Sony Music Entertainment       SR0000679365
1227   Charlie Wilson              My Girl Is A Dime                 Sony Music Entertainment       SR0000679365
1228   Charlie Wilson              Never Got Enough                  Sony Music Entertainment       SR0000679365
1229   Charlie Wilson              Once And Forever                  Sony Music Entertainment       SR0000679365
1230   Charlie Wilson              Where Would I Be                  Sony Music Entertainment       SR0000679365
1231   Charlie Wilson              You Are                           Sony Music Entertainment       SR0000679365
       Charlie Wilson Featuring
1232   Fantasia                    I Wanna Be Your Man               Sony Music Entertainment       SR0000679365
1233   Cher Lloyd                  Swagger Jagger                    Sony Music Entertainment       SR0000724733
1234   Chevelle                    Closure                           Sony Music Entertainment       SR0000324184
1235   Chevelle                    Comfortable Liar                  Sony Music Entertainment       SR0000324184
1236   Chevelle                    Forfeit                           Sony Music Entertainment       SR0000324184
1237   Chevelle                    Get Some                          Sony Music Entertainment       SR0000363500
1238   Chevelle                    I Get It                          Sony Music Entertainment       SR0000407044
1239   Chevelle                    Panic Prone                       Sony Music Entertainment       SR0000363500
1240   Chevelle                    Send The Pain Below               Sony Music Entertainment       SR0000324184
1241   Chevelle                    Straight Jacket Fashion           Sony Music Entertainment       SR0000407044
1242   Chevelle                    The Clincher                      Sony Music Entertainment       SR0000363500
1243   Chevelle                    The Fad                           Sony Music Entertainment       SR0000407044
1244   Chevelle                    The Red                           Sony Music Entertainment       PA0001060682
1245   Chevelle                    Vitamin R (Leading Us Along)      Sony Music Entertainment       PA0001263996
       Chipmunk Feat. Chris
1246   Brown                       Champion                          Sony Music Entertainment       SR0000751658
1247   Chris Brown                 2012 (Explicit)                   Sony Music Entertainment       SR0000711816
1248   Chris Brown                 4 Years Old                       Sony Music Entertainment       SR0000711816
1249   Chris Brown                 All Back                          Sony Music Entertainment       SR0000679366
1250   Chris Brown                 Bassline (Explicit)               Sony Music Entertainment       SR0000711816
1251   Chris Brown                 Beg For It                        Sony Music Entertainment       SR0000679366
1252   Chris Brown                 Biggest Fan (Explicit)            Sony Music Entertainment       SR0000711816
1253   Chris Brown                 Don't Judge Me                    Sony Music Entertainment       SR0000711816
1254   Chris Brown                 Don't Wake Me Up                  Sony Music Entertainment       SR0000711816
1255   Chris Brown                 Free Run                          Sony Music Entertainment       SR0000711816
1256   Chris Brown                 Oh My Love                        Sony Music Entertainment       SR0000679366
1257   Chris Brown                 Oh My Love (Explicit)             Sony Music Entertainment       SR0000679366
1258   Chris Brown                 Say It With Me                    Sony Music Entertainment       SR0000679366
1259   Chris Brown                 She Ain't You                     Sony Music Entertainment       SR0000679366
1260   Chris Brown                 Should've Kissed You              Sony Music Entertainment       SR0000679366
1261   Chris Brown                 Strip                             Sony Music Entertainment       SR0000711816
1262   Chris Brown                 Stuck On Stupid                   Sony Music Entertainment       SR0000711816
1263   Chris Brown                 Sweet Love                        Sony Music Entertainment       SR0000711816
1264   Chris Brown                 Tell Somebody                     Sony Music Entertainment       SR0000711816
1265   Chris Brown                 Up To You                         Sony Music Entertainment       SR0000679366
1266   Chris Brown                 Wait For You                      Sony Music Entertainment       SR0000711816
1267   Chris Brown                 Yeah 3x                           Sony Music Entertainment       SR0000679366
       Chris Brown feat. Benny
1268   Benassi                     Beautiful People                  Sony Music Entertainment       SR0000679366
       Chris Brown feat. Big
1269   Sean & Wiz Khalifa          Till I Die (Explicit)             Sony Music Entertainment       SR0000711816



                                                            Page 26 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 166 of 467 PageID#
                                    29292
                                   List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                           Track                             Plaintiff          Registration_Number
       Chris Brown feat. Kevin
1270   McCall                       No BS (Explicit)                     Sony Music Entertainment    SR0000679366
       Chris Brown feat. Lil
1271   Wayne & Busta Rhymes         Look At Me Now (Explicit)            Sony Music Entertainment    SR0000677541
       Chris Brown feat. Lil
1272   Wayne & Tyga                 Loyal                                Sony Music Entertainment    SR0000760918
       Chris Brown feat.
1273   Ludacris                     Wet The Bed                          Sony Music Entertainment    SR0000679366
       Chris Brown feat. Nicki
1274   Minaj                        Love More                            Sony Music Entertainment    SR0000726473
       Chris Brown feat.
1275   Sabrina Antionette           Trumpet Lights                       Sony Music Entertainment    SR0000711816
1276   Chris Brown feat. Sevyn      Party Hard / Cadillac (Interlude)    Sony Music Entertainment    SR0000711816
1277   Chris Brown feat. Sevyn      Remember My Name                     Sony Music Entertainment    SR0000711816
1278   Chris Brown feat. Sevyn      Touch Me                             Sony Music Entertainment    SR0000711816
       Chris Brown feat. Wiz
1279   Khalifa                      Bomb (Explicit)                      Sony Music Entertainment    SR0000679366
       Chris Brown featuring        Get Down (Rarities & B-Sides)
1280   B.o.B                        (Explicit)                           Sony Music Entertainment    SR0000708122
       Chris Brown featuring
1281   Eva Simons                   Love The Girls (Explicit)            Sony Music Entertainment    SR0000679366
       Chris Brown featuring
1282   Eva Simons                   Pass Out                             Sony Music Entertainment    SR0000747286
       Chris Brown featuring
1283   Justin Bieber                Next To You                          Sony Music Entertainment    SR0000679366

       Chris Brown featuring Lil
1284   Wayne & Busta Rhymes         Look At Me Now                       Sony Music Entertainment    SR0000677541
       Chris Brown featuring Lil
1285   Wayne & Swizz Beatz          I Can Transform Ya                   Sony Music Entertainment    SR0000747284
       Chris Brown featuring
1286   Nas                          Mirage (Explicit)                    Sony Music Entertainment    SR0000711816
       Chris Brown featuring        Party Hard / Cadillac (Interlude)
1287   Sevyn                        (Explicit)                           Sony Music Entertainment    SR0000711816
       Chris Brown featuring
1288   Tyga & Kevin McCall          Deuces                               Sony Music Entertainment    SR0000679366
1289   Chris Young                  A.M.                                 Sony Music Entertainment    SR0000726878
1290   Chris Young                  Aw Naw                               Sony Music Entertainment    SR0000726910
1291   Chris Young                  Forgiveness                          Sony Music Entertainment    SR0000726878
1292   Chris Young                  Goodbye                              Sony Music Entertainment    SR0000736687
1293   Chris Young                  Hold You To It                       Sony Music Entertainment    SR0000726878
1294   Chris Young                  Lighters In the Air                  Sony Music Entertainment    SR0000726878
1295   Chris Young                  Nothin' But the Cooler Left          Sony Music Entertainment    SR0000726878
1296   Chris Young                  Text Me Texas                        Sony Music Entertainment    SR0000726878
1297   Chris Young                  We're Gonna Find It Tonight          Sony Music Entertainment    SR0000726878
1298   Chris Young                  Who I Am With You                    Sony Music Entertainment    SR0000726878
1299   Ciara                        Ciara To The Stage                   Sony Music Entertainment    SR0000631011
1300   Ciara                        G Is For Girl (A-Z)                  Sony Music Entertainment    SR0000631011
1301   Ciara                        Gimmie Dat                           Sony Music Entertainment    PA0001744092
1302   Ciara                        I Don't Remember                     Sony Music Entertainment    SR0000631011
1303   Ciara                        Keep Dancin' On Me                   Sony Music Entertainment    SR0000631011
1304   Ciara                        Like A Surgeon                       Sony Music Entertainment    SR0000631011
1305   Ciara                        Never Ever                           Sony Music Entertainment    SR0000723761
1306   Ciara                        Pucker Up                            Sony Music Entertainment    SR0000631011



                                                                Page 27 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 167 of 467 PageID#
                                    29293
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                         Track                           Plaintiff             Registration_Number
1307   Ciara                      Ride                              Sony Music Entertainment       SR0000671337
1308   Ciara                      So Hard                           Sony Music Entertainment       SR0000757150
1309   Ciara                      Tell Me What Your Name Is         Sony Music Entertainment       SR0000631011
1310   Ciara feat. Chris Brown    Turntables                        Sony Music Entertainment       SR0000631011
1311   Ciara feat. Ludacris       High Price                        Sony Music Entertainment       SR0000631011
1312   Ciara feat. Nicki Minaj    I'm Out (Explicit)                Sony Music Entertainment       SR0000724534
1313   Ciara feat. The-Dream      Lover's Thing                     Sony Music Entertainment       SR0000631011
       Ciara Featuring Justin
1314   Timberlake                 Love Sex Magic (Main Version)     Sony Music Entertainment       SR0000631011
1315   Crossfade                  Cold                              Sony Music Entertainment       SR0000697112
1316   Crossfade                  Colors                            Sony Music Entertainment       SR0000354126
1317   Crossfade                  Dead Skin                         Sony Music Entertainment       SR0000354126
1318   Crossfade                  Death Trend Setta                 Sony Music Entertainment       SR0000354126
1319   Crossfade                  Disco                             Sony Music Entertainment       SR0000354126
1320   Crossfade                  No Giving Up                      Sony Music Entertainment       SR0000354126
1321   Crossfade                  So Far Away                       Sony Music Entertainment       SR0000354126
1322   Crossfade                  Starless                          Sony Music Entertainment       SR0000354126
1323   Crossfade                  The Deep End                      Sony Music Entertainment       SR0000354126
1324   Crossfade                  The Unknown                       Sony Music Entertainment       SR0000354126
1325   Cypress Hill               (Rock) Superstar (Explicit)       Sony Music Entertainment       SR0000287129
1326   Cypress Hill               Can't Get the Best of Me          Sony Music Entertainment       SR0000287128
1327   Cypress Hill               Dr. Greenthumb                    Sony Music Entertainment       SR0000263930
1328   Cypress Hill               EZ Come EZ Go                     Sony Music Entertainment       SR0000384639
1329   Cypress Hill               Hand On The Pump                  Sony Music Entertainment       SR0000134573
1330   Cypress Hill               Tequila Sunrise (Explicit)        Sony Music Entertainment       SR0000263930
1331   Cypress Hill               The Only Way                      Sony Music Entertainment       SR0000384639
1332   Cypress Hill               Throw Your Set In The Air         Sony Music Entertainment       SR0000215690
       Cypress Hill featuring
1333   Tego Calderon              Latin Thugs (Explicit)            Sony Music Entertainment       SR0000354123
       Darren Hayes of Savage
1334   Garden                     California                        Sony Music Entertainment       SR0000386428
       Darren Hayes of Savage
1335   Garden                     So Beautiful                      Sony Music Entertainment       SR0000386428
1336   Daughtry                   All These Lives                   Sony Music Entertainment       SR0000399960
1337   Daughtry                   Breakdown                         Sony Music Entertainment       SR0000399960
1338   Daughtry                   Crashed                           Sony Music Entertainment       SR0000399960
1339   Daughtry                   Feels Like Tonight                Sony Music Entertainment       SR0000399960
1340   Daughtry                   Gone                              Sony Music Entertainment       SR0000399960
1341   Daughtry                   Home                              Sony Music Entertainment       SR0000399960
1342   Daughtry                   It's Not Over                     Sony Music Entertainment       SR0000399960
1343   Daughtry                   Over You                          Sony Music Entertainment       SR0000399960
1344   Daughtry                   There And Back Again              Sony Music Entertainment       SR0000399960
1345   Daughtry                   Used To                           Sony Music Entertainment       SR0000399960
1346   Daughtry                   What About Now                    Sony Music Entertainment       SR0000399960
1347   Daughtry                   What I Want                       Sony Music Entertainment       SR0000399960
1348   Dave Matthews Band         Alligator Pie                     Sony Music Entertainment       SR0000628753
1349   Dave Matthews Band         American Baby                     Sony Music Entertainment       SR0000719468
1350   Dave Matthews Band         Baby Blue                         Sony Music Entertainment       SR0000628753
1351   Dave Matthews Band         Dive In                           Sony Music Entertainment       SR0000628753
1352   Dave Matthews Band         Funny the Way It Is               Sony Music Entertainment       SR0000628753
1353   Dave Matthews Band         Grux                              Sony Music Entertainment       SR0000628753
1354   Dave Matthews Band         Lying in the Hands of God         Sony Music Entertainment       SR0000628753
1355   Dave Matthews Band         Seven                             Sony Music Entertainment       SR0000628753



                                                           Page 28 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 168 of 467 PageID#
                                    29294
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                            Track                        Plaintiff              Registration_Number
1356   Dave Matthews Band          Shake Me Like A Monkey           Sony Music Entertainment        SR0000628753
1357   Dave Matthews Band          Spaceman                         Sony Music Entertainment        SR0000628753
1358   Dave Matthews Band          Squirm                           Sony Music Entertainment        SR0000628753
1359   Dave Matthews Band          Time Bomb                        Sony Music Entertainment        SR0000628753
1360   Dave Matthews Band          Why I Am                         Sony Music Entertainment        SR0000628753
1361   Dave Matthews Band          You & Me                         Sony Music Entertainment        SR0000628753
1362   Dixie Chicks                Bitter End                       Sony Music Entertainment        SR0000391109
1363   Dixie Chicks                Cowboy Take Me Away              Sony Music Entertainment        SR0000275086
1364   Dixie Chicks                Easy Silence                     Sony Music Entertainment        SR0000391109
1365   Dixie Chicks                Everybody Knows                  Sony Music Entertainment        SR0000391109
1366   Dixie Chicks                Give It Up Or Let Me Go          Sony Music Entertainment        SR0000252000
1367   Dixie Chicks                Goodbye Earl                     Sony Music Entertainment        SR0000275086
1368   Dixie Chicks                Heartbreak Town                  Sony Music Entertainment        SR0000275086
1369   Dixie Chicks                I Believe in Love                Sony Music Entertainment        SR0000314722
1370   Dixie Chicks                I Can Love You Better            Sony Music Entertainment        SR0000252000
1371   Dixie Chicks                Landslide                        Sony Music Entertainment        SR0000314722
1372   Dixie Chicks                Let Him Fly                      Sony Music Entertainment        SR0000275086
1373   Dixie Chicks                Lil' Jack Slade                  Sony Music Entertainment        SR0000314722
1374   Dixie Chicks                Lubbock or Leave It              Sony Music Entertainment        SR0000391109
1375   Dixie Chicks                Lullaby                          Sony Music Entertainment        SR0000391109
1376   Dixie Chicks                Not Ready To Make Nice           Sony Music Entertainment        SR0000697321
1377   Dixie Chicks                Ready To Run                     Sony Music Entertainment        SR0000309667
1378   Dixie Chicks                Silent House                     Sony Music Entertainment        SR0000391109
1379   Dixie Chicks                Sin Wagon                        Sony Music Entertainment        SR0000275086
1380   Dixie Chicks                Some Days You Gotta Dance        Sony Music Entertainment        SR0000275086
1381   Dixie Chicks                The Long Way Around              Sony Music Entertainment        SR0000391109
1382   Dixie Chicks                There's Your Trouble             Sony Music Entertainment        SR0000252000
1383   Dixie Chicks                Tonight the Heartache's on Me    Sony Music Entertainment        SR0000252000
1384   Dixie Chicks                Top of the World                 Sony Music Entertainment        SR0000314722
1385   Dixie Chicks                Travelin' Soldier                Sony Music Entertainment        SR0000314722
1386   Dixie Chicks                Truth No. 2                      Sony Music Entertainment        SR0000314722
1387   Dixie Chicks                White Trash Wedding              Sony Music Entertainment        SR0000314722
1388   Dixie Chicks                Wide Open Spaces                 Sony Music Entertainment        SR0000252000
1389   Dixie Chicks                Without You                      Sony Music Entertainment        SR0000275086
1390   Dixie Chicks                You Were Mine                    Sony Music Entertainment        SR0000252000
1391   Eddie Money                 Baby Hold On                     Sony Music Entertainment        RE0000923174
1392   Eddie Money                 I Wanna Go Back                  Sony Music Entertainment        SR0000071987
                                   Looking Through The Eyes Of A
1393   Eddie Money                 Child                            Sony Music Entertainment        SR0000109485
1394   Eddie Money                 No Control                       Sony Music Entertainment        SR0000038050
1395   Eddie Money                 Peace in Our Time                Sony Music Entertainment        SR0000109485
1396   Eddie Money                 Shakin'                          Sony Music Entertainment        SR0000038050
1397   Eddie Money                 Stop Steppin' On My Heart        Sony Music Entertainment        SR0000109485
1398   Eddie Money                 Think I'm In Love                Sony Music Entertainment        SR0000038226
1399   Eddie Money                 Two Tickets To Paradise          Sony Music Entertainment        RE0000923174
1400   Eddie Money                 We Should Be Sleeping            Sony Music Entertainment        SR0000071987
1401   Eddie Money                 Where's The Party?               Sony Music Entertainment        SR0000050822
1402   Electric Light Orchestra    Across the Border                Sony Music Entertainment        N46612
1403   Electric Light Orchestra    Do Ya                            Sony Music Entertainment        N36991
1404   Electric Light Orchestra    Evil Woman                       Sony Music Entertainment        N27257
1405   Electric Light Orchestra    Four Little Diamonds             Sony Music Entertainment        SR0000046784
1406   Electric Light Orchestra    Getting to the Point             Sony Music Entertainment        SR0000070477
1407   Electric Light Orchestra    Here Is the News                 Sony Music Entertainment        SR0000030537



                                                          Page 29 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 169 of 467 PageID#
                                    29295
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                          Track                         Plaintiff              Registration_Number
1408   Electric Light Orchestra    Illusions In G Major             Sony Music Entertainment        N19100
1409   Electric Light Orchestra    Livin' Thing (Audio)             Sony Music Entertainment        N36991
1410   Electric Light Orchestra    Ma Ma Ma Belle                   Sony Music Entertainment        N11365
1411   Electric Light Orchestra    Mr Blue Sky                      Sony Music Entertainment        N46612
1412   Electric Light Orchestra    Nightrider                       Sony Music Entertainment        N27257
1413   Electric Light Orchestra    Rockaria!                        Sony Music Entertainment        N36991
1414   Electric Light Orchestra    Secret Messages                  Sony Music Entertainment        SR0000046784
1415   Electric Light Orchestra    Shine a Little Love              Sony Music Entertainment        SR0000009161
1416   Electric Light Orchestra    Showdown                         Sony Music Entertainment        N11365
1417   Electric Light Orchestra    So Serious                       Sony Music Entertainment        SR0000070477
1418   Electric Light Orchestra    Strange Magic                    Sony Music Entertainment        N27257
1419   Electric Light Orchestra    Sweet Talkin' Woman              Sony Music Entertainment        N46612
1420   Electric Light Orchestra    Telephone Line                   Sony Music Entertainment        N36991
1421   Electric Light Orchestra    The Way Life's Meant To Be       Sony Music Entertainment        SR0000030537
1422   Electric Light Orchestra    TICKET TO THE MOON               Sony Music Entertainment        SR0000030537
1423   Electric Light Orchestra    Turn To Stone                    Sony Music Entertainment        N46612
1424   Electric Light Orchestra    Twilight                         Sony Music Entertainment        SR0000030537
1425   Electric Light Orchestra    Wild West Hero                   Sony Music Entertainment        N46612
1426   Elle Varner                 Damn Good Friends                Sony Music Entertainment        SR0000721189
1427   Elle Varner                 Leaf                             Sony Music Entertainment        SR0000721189
1428   Elle Varner                 Not Tonight                      Sony Music Entertainment        SR0000721189
1429   Elle Varner                 Oh What A Night                  Sony Music Entertainment        SR0000721189
1430   Elle Varner                 Refill                           Sony Music Entertainment        SR0000721190
1431   Elle Varner                 So Fly                           Sony Music Entertainment        SR0000721187
1432   Elle Varner                 Sound Proof Room                 Sony Music Entertainment        SR0000721189
1433   Elle Varner                 Stop The Clock                   Sony Music Entertainment        SR0000721189
1434   Elle Varner                 Welcome Home                     Sony Music Entertainment        SR0000721189
       Elle Varner Featuring J.
1435   Cole                        Only Wanna Give It To You        Sony Music Entertainment        SR0000721192
1436   Emblem3                     3000 Miles                       Sony Music Entertainment        SR0000726978
1437   Emblem3                     Chloe (You're The One I Want)    Sony Music Entertainment        SR0000726979
1438   Emblem3                     Do It All Again                  Sony Music Entertainment        SR0000726978
1439   Emblem3                     Girl Next Door                   Sony Music Entertainment        SR0000726978
1440   Emblem3                     I Love LA                        Sony Music Entertainment        SR0000726978
1441   Emblem3                     I Wish                           Sony Music Entertainment        SR0000726978
1442   Emblem3                     Jaiden                           Sony Music Entertainment        SR0000726978
1443   Emblem3                     Just For One Day                 Sony Music Entertainment        SR0000726978
1444   Emblem3                     Nothing To Lose                  Sony Music Entertainment        SR0000726978
1445   Emblem3                     One Day                          Sony Music Entertainment        SR0000726978
1446   Emblem3                     Reason                           Sony Music Entertainment        SR0000726978
1447   Emblem3                     Spaghetti                        Sony Music Entertainment        SR0000726978
1448   Emblem3                     Sunset Blvd                      Sony Music Entertainment        SR0000726978
1449   Emblem3                     Teenage Kings                    Sony Music Entertainment        SR0000726978
1450   Emblem3                     XO                               Sony Music Entertainment        SR0000726978
1451   Europe                      Carrie                           Sony Music Entertainment        SR0000076395
1452   Europe                      Cherokee                         Sony Music Entertainment        SR0000076395
1453   Europe                      Danger On the Track              Sony Music Entertainment        SR0000076395
1454   Europe                      Heart Of Stone                   Sony Music Entertainment        SR0000076395
1455   Europe                      Love Chaser                      Sony Music Entertainment        SR0000076395
1456   Europe                      Ninja                            Sony Music Entertainment        SR0000076395
1457   Europe                      On The Loose                     Sony Music Entertainment        SR0000076395
1458   Europe                      Rock the Night                   Sony Music Entertainment        SR0000076395
1459   Europe                      The Final Countdown              Sony Music Entertainment        SR0000076395



                                                          Page 30 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 170 of 467 PageID#
                                    29296
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                          Track                         Plaintiff             Registration_Number
1460   Europe                   Time Has Come                     Sony Music Entertainment       SR0000076395
1461   Fabulous Thunderbirds    Amnesia                           Sony Music Entertainment       SR0000076616
1462   Fabulous Thunderbirds    Down At Antwones                  Sony Music Entertainment       SR0000076616
1463   Fabulous Thunderbirds    I Don't Care                      Sony Music Entertainment       SR0000076616
1464   Fabulous Thunderbirds    Tell Me                           Sony Music Entertainment       SR0000076616
1465   Fabulous Thunderbirds    True Love                         Sony Music Entertainment       SR0000076616
1466   Fabulous Thunderbirds    Tuff Enuff                        Sony Music Entertainment       SR0000076616
1467   Foo Fighters             Ain't It The Life                 Sony Music Entertainment       SR0000285034
1468   Foo Fighters             All My Life (Edit)                Sony Music Entertainment       SR0000325862
1469   Foo Fighters             Another Round                     Sony Music Entertainment       SR0000377762
1470   Foo Fighters             Aurora                            Sony Music Entertainment       SR0000285034
                                Ballad Of The Beaconsfield
1471   Foo Fighters             Miners                            Sony Music Entertainment       SR0000617325
1472   Foo Fighters             Best Of You                       Sony Music Entertainment       SR0000734391
1473   Foo Fighters             Breakout                          Sony Music Entertainment       SR0000285034
1474   Foo Fighters             But, Honestly                     Sony Music Entertainment       SR0000617325
                                Cheer Up, Boys (Your Make Up Is
1475   Foo Fighters             Running)                          Sony Music Entertainment       SR0000617325
1476   Foo Fighters             Cold Day In The Sun               Sony Music Entertainment       SR0000377762
1477   Foo Fighters             Come Alive                        Sony Music Entertainment       SR0000617325
1478   Foo Fighters             Danny Says                        Sony Music Entertainment       SR0000325862
1479   Foo Fighters             DOA                               Sony Music Entertainment       SR0000377762
1480   Foo Fighters             Doll                              Sony Music Entertainment       SR0000297253
1481   Foo Fighters             End Over End                      Sony Music Entertainment       SR0000377762
1482   Foo Fighters             Enough Space                      Sony Music Entertainment       SR0000297253
1483   Foo Fighters             Erase/Replace                     Sony Music Entertainment       SR0000617325
1484   Foo Fighters             Everlong                          Sony Music Entertainment       SR0000297253
1485   Foo Fighters             February Stars                    Sony Music Entertainment       SR0000297253
1486   Foo Fighters             Free Me                           Sony Music Entertainment       SR0000377762
1487   Foo Fighters             Friend Of A Friend                Sony Music Entertainment       SR0000377762
1488   Foo Fighters             Generator                         Sony Music Entertainment       SR0000285034
1489   Foo Fighters             Gimme Stitches                    Sony Music Entertainment       SR0000285034
1490   Foo Fighters             Headwires                         Sony Music Entertainment       SR0000285034
1491   Foo Fighters             Hell                              Sony Music Entertainment       SR0000377762
1492   Foo Fighters             Hey, Johnny Park!                 Sony Music Entertainment       SR0000297253
1493   Foo Fighters             Home                              Sony Music Entertainment       SR0000617325
1494   Foo Fighters             In Your Honor                     Sony Music Entertainment       SR0000377762
1495   Foo Fighters             Learn To Fly                      Sony Music Entertainment       SR0000285034
1496   Foo Fighters             Let It Die                        Sony Music Entertainment       SR0000617325
1497   Foo Fighters             Live-In Skin                      Sony Music Entertainment       SR0000285034
1498   Foo Fighters             Long Road To Ruin                 Sony Music Entertainment       SR0000617325
1499   Foo Fighters             M.I.A.                            Sony Music Entertainment       SR0000285034
1500   Foo Fighters             Marigold                          Sony Music Entertainment       SR0000396409
1501   Foo Fighters             Miracle                           Sony Music Entertainment       SR0000377762
1502   Foo Fighters             Monkey Wrench                     Sony Music Entertainment       SR0000297253
1503   Foo Fighters             My Hero                           Sony Music Entertainment       SR0000297253
1504   Foo Fighters             My Hero (Live)                    Sony Music Entertainment       SR0000396409
1505   Foo Fighters             My Poor Brain                     Sony Music Entertainment       SR0000297253
1506   Foo Fighters             New Way Home                      Sony Music Entertainment       SR0000297253
1507   Foo Fighters             Next Year                         Sony Music Entertainment       SR0000285034
1508   Foo Fighters             No Way Back                       Sony Music Entertainment       SR0000377762
1509   Foo Fighters             On The Mend                       Sony Music Entertainment       SR0000377762
1510   Foo Fighters             Once & For All (Demo)             Sony Music Entertainment       SR0000617325



                                                       Page 31 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 171 of 467 PageID#
                                    29297
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                         Track                           Plaintiff             Registration_Number
1511   Foo Fighters              Over And Out                      Sony Music Entertainment       SR0000377762
1512   Foo Fighters              Razor                             Sony Music Entertainment       SR0000396409
1513   Foo Fighters              Resolve                           Sony Music Entertainment       SR0000377762
1514   Foo Fighters              See You                           Sony Music Entertainment       SR0000297253
1515   Foo Fighters              Skin And Bones                    Sony Music Entertainment       SR0000396409
1516   Foo Fighters              Stacked Actors                    Sony Music Entertainment       SR0000285034
1517   Foo Fighters              Statues                           Sony Music Entertainment       SR0000617325
1518   Foo Fighters              Still                             Sony Music Entertainment       SR0000377762
1519   Foo Fighters              Stranger Things Have Happened     Sony Music Entertainment       SR0000617325
1520   Foo Fighters              Summer's End                      Sony Music Entertainment       SR0000617325
1521   Foo Fighters              The Deepest Blues Are Black       Sony Music Entertainment       SR0000377762
1522   Foo Fighters              The Last Song                     Sony Music Entertainment       SR0000377762
1523   Foo Fighters              The Pretender                     Sony Music Entertainment       SR0000748786
1524   Foo Fighters              Up In Arms                        Sony Music Entertainment       SR0000297253
1525   Foo Fighters              Virginia Moon                     Sony Music Entertainment       SR0000377762
1526   Foo Fighters              Walking After You                 Sony Music Entertainment       SR0000297253
1527   Foo Fighters              What If I Do?                     Sony Music Entertainment       SR0000377762
1528   Foo Fighters              Wheels                            Sony Music Entertainment       SR0000636262
1529   Foo Fighters              Wind Up                           Sony Music Entertainment       SR0000297253
1530   Foo Fighters              Word Forward                      Sony Music Entertainment       SR0000636262
1531   Foster The People         Houdini                           Sony Music Entertainment       SR0000752475
1532   Foster The People         Warrant                           Sony Music Entertainment       SR0000752474
1533   Fozzy                     A Passed Life                     Sony Music Entertainment       SR0000726755
1534   Fozzy                     Blood Happens                     Sony Music Entertainment       SR0000726755
1535   Fozzy                     Dark Passenger                    Sony Music Entertainment       SR0000726755
1536   Fozzy                     Inside My Head                    Sony Music Entertainment       SR0000726755
1537   Fozzy                     Sandpaper                         Sony Music Entertainment       SR0000726755
1538   Fozzy                     She's My Addiction                Sony Music Entertainment       SR0000726755
1539   Fozzy                     Shine Forever                     Sony Music Entertainment       SR0000726755
1540   Fozzy                     Sin and Bones                     Sony Music Entertainment       SR0000726755
1541   Fozzy                     Spider in My Mouth                Sony Music Entertainment       SR0000726755
1542   Fozzy                     Storm the Beaches                 Sony Music Entertainment       SR0000726755
       Frank Sinatra & Celine
1543   Dion                      All The Way                       Sony Music Entertainment       SR0000311601
1544   Fuel                      Again                             Sony Music Entertainment       SR0000616497
1545   Fuel                      Angels Take a Soul                Sony Music Entertainment       SR0000616497
1546   Fuel                      Bad Day                           Sony Music Entertainment       SR0000269920
1547   Fuel                      Days With You                     Sony Music Entertainment       SR0000342237
1548   Fuel                      Die Like This                     Sony Music Entertainment       SR0000342237
1549   Fuel                      Down                              Sony Music Entertainment       SR0000269920
1550   Fuel                      Down Inside Of You                Sony Music Entertainment       SR0000342237
1551   Fuel                      Easy                              Sony Music Entertainment       SR0000269920
1552   Fuel                      Empty Spaces                      Sony Music Entertainment       SR0000269920
1553   Fuel                      Falls On Me                       Sony Music Entertainment       PA0001234071
1554   Fuel                      Forever                           Sony Music Entertainment       SR0000616497
1555   Fuel                      Getting Thru?                     Sony Music Entertainment       SR0000342237
1556   Fuel                      Gone                              Sony Music Entertainment       SR0000616497
1557   Fuel                      Halos of the Son                  Sony Music Entertainment       SR0000616497
1558   Fuel                      Hangin Round                      Sony Music Entertainment       SR0000616497
1559   Fuel                      I Should Have Told You            Sony Music Entertainment       SR0000616497
1560   Fuel                      Innocent                          Sony Music Entertainment       SR0000269920
1561   Fuel                      Jesus Or A Gun                    Sony Music Entertainment       PA0000939885
1562   Fuel                      Knives                            Sony Music Entertainment       SR0000269920



                                                          Page 32 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 172 of 467 PageID#
                                    29298
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                           Track                       Plaintiff             Registration_Number
1563   Fuel                        Last Time                      Sony Music Entertainment       SR0000269920
1564   Fuel                        Leave the Memories Alone       Sony Music Entertainment       SR0000616497
1565   Fuel                        Luck                           Sony Music Entertainment       SR0000342237
1566   Fuel                        Million Miles                  Sony Music Entertainment       SR0000342237
1567   Fuel                        Most Of All                    Sony Music Entertainment       SR0000342237
1568   Fuel                        Not This Time                  Sony Music Entertainment       SR0000616497
1569   Fuel                        Prove                          Sony Music Entertainment       SR0000269920
1570   Fuel                        Quarter                        Sony Music Entertainment       SR0000342237
1571   Fuel                        Running Away                   Sony Music Entertainment       SR0000342237
1572   Fuel                        Scar                           Sony Music Entertainment       SR0000269920
1573   Fuel                        Scars in the Making            Sony Music Entertainment       SR0000616497
1574   Fuel                        Shimmer                        Sony Music Entertainment       SR0000253431
1575   Fuel                        Slow                           Sony Music Entertainment       SR0000269920
1576   Fuel                        Solace                         Sony Music Entertainment       SR0000269920
1577   Fuel                        Sunburn                        Sony Music Entertainment       SR0000253431
1578   Fuel                        These Things                   Sony Music Entertainment       SR0000342237
1579   Fuel                        Wasted Time                    Sony Music Entertainment       SR0000616497
1580   Fuel 238                    Hideaway                       Sony Music Entertainment       SR0000253431
1581   Fuel 238                    Mary Pretends                  Sony Music Entertainment       SR0000253431
1582   Fuel 238                    New Thing                      Sony Music Entertainment       SR0000253431
1583   Fuel 238                    Ozone                          Sony Music Entertainment       SR0000253431
1584   Fuel 238                    Song For You                   Sony Music Entertainment       SR0000253431
1585   Fuel 238                    Untitled**                     Sony Music Entertainment       SR0000253431
1586   Fugees                      Manifest/Outro                 Sony Music Entertainment       SR0000222005
1587   Fugees                      Mista Mista (Explicit)         Sony Music Entertainment       SR0000222005
1588   Fugees                      No Woman No Cry                Sony Music Entertainment       SR0000222005
1589   Fugees                      Red Intro                      Sony Music Entertainment       SR0000222005
1590   Fugees                      The Score (Explicit)           Sony Music Entertainment       SR0000222005
1591   Fugees                      Zealots (Explicit)             Sony Music Entertainment       SR0000222005
1592   Future                      Astronaut Chick                Sony Music Entertainment       SR0000701457
1593   Future                      Neva End                       Sony Music Entertainment       SR0000701457
1594   Future                      Permanent Scar                 Sony Music Entertainment       SR0000701457
1595   Future                      Permanent Scar (Explicit)      Sony Music Entertainment       SR0000701457
1596   Future                      Same Damn Time                 Sony Music Entertainment       SR0000701457
1597   Future                      Straight Up                    Sony Music Entertainment       SR0000701457
1598   Future                      Tony Montana                   Sony Music Entertainment       SR0000701457
1599   Future                      Tony Montana (Explicit)        Sony Music Entertainment       SR0000701457
1600   Future                      Truth Gonna Hurt You           Sony Music Entertainment       SR0000701457
1601   Future                      Turn On The Lights             Sony Music Entertainment       SR0000701457
1602   Future                      You Deserve It                 Sony Music Entertainment       SR0000701457
1603   Future                      You Deserve It (Explicit)      Sony Music Entertainment       SR0000701457
       Future feat. Pharrell,
1604   Pusha T and Casino          Move That Doh                  Sony Music Entertainment       SR0000762576
       Future featuring Big
1605   Rube                        The Future Is Now              Sony Music Entertainment       SR0000701457
1606   Future featuring Juicy J    I'm Trippin                    Sony Music Entertainment       SR0000701457
1607   Future featuring R. Kelly   Parachute                      Sony Music Entertainment       SR0000701457
       Future featuring Snoop
1608   Dogg                        Homicide                       Sony Music Entertainment       SR0000701457
1609   Future featuring T.I.       Magic                          Sony Music Entertainment       SR0000701457
       Future featuring Trae The
1610   Truth                       Long Live The Pimp             Sony Music Entertainment       SR0000701457
1611   Gavin DeGraw                Candy                          Sony Music Entertainment       SR0000412465



                                                         Page 33 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 173 of 467 PageID#
                                    29299
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                        Track                         Plaintiff              Registration_Number
1612   Gavin DeGraw            Radiation                        Sony Music Entertainment        SR0000412465
1613   Gavin DeGraw            Run Every Time                   Sony Music Entertainment        SR0000412465
1614   Gavin DeGraw            Spell It Out                     Sony Music Entertainment        SR0000412465
1615   Gavin DeGraw            Stealing                         Sony Music Entertainment        SR0000412465
1616   Gavin DeGraw            Sweeter                          Sony Music Entertainment        SR0000412465
1617   Gavin DeGraw            Where You Are                    Sony Music Entertainment        SR0000412465
1618   Gavin DeGraw            You Know Where I'm At            Sony Music Entertainment        SR0000412465
1619   George Jones            He Stopped Loving Her Today      Sony Music Entertainment        SR0000018496
1620   George Jones            I Always Get Lucky With You      Sony Music Entertainment        SR0000045294
1621   George Jones            I'm A One Woman Man              Sony Music Entertainment        SR0000101829
1622   George Jones            I've Aged Twenty Years In Five   Sony Music Entertainment        SR0000021788
                               If Drinkin' Don't Kill Me (Her
1623   George Jones            Memory Will)                     Sony Music Entertainment        SR0000021788
1624   George Jones            Someday My Day Will Come         Sony Music Entertainment        SR0000010280
1625   George Jones            Still Doin' Time                 Sony Music Entertainment        SR0000030506
1626   George Jones            Tennessee Whiskey                Sony Music Entertainment        SR0000045294
                               The One I Loved Back Then (The
1627   George Jones            Corvette Song)                   Sony Music Entertainment        SR0000067238
1628   George Jones            The Right Left Hand              Sony Music Entertainment        SR0000078097
1629   George Jones            Who's Gonna Fill Their Shoes     Sony Music Entertainment        PA0000262395
                               You've Still Got a Place In My
1630   George Jones            Heart                            Sony Music Entertainment        SR0000055734
       George Jones & Tammy
1631   Wynette                 Near You                         Sony Music Entertainment        RE0000905501
1632   Gloria Estefan          123                              Sony Music Entertainment        SR0000083468
1633   Gloria Estefan          Anything For You                 Sony Music Entertainment        SR0000083468
1634   Gloria Estefan          Can't Stay Away From You         Sony Music Entertainment        SR0000083468
1635   Gloria Estefan          Coming Out of the Dark           Sony Music Entertainment        SR0000208812
1636   Gloria Estefan          Don't Let This Moment End        Sony Music Entertainment        SR0000246529
1637   Gloria Estefan          Don't Wanna Lose You             Sony Music Entertainment        SR0000107742
1638   Gloria Estefan          Get On Your Feet                 Sony Music Entertainment        SR0000107742
1639   Gloria Estefan          Hold Me, Thrill Me, Kiss Me      Sony Music Entertainment        SR0000201780
1640   Gloria Estefan          Oye Mi Canto (Hear My Voice)     Sony Music Entertainment        SR0000107742
1641   Gloria Estefan          Turn The Beat Around             Sony Music Entertainment        SR0000201780
1642   Gloria Estefan          You'll Be Mine (Party Time)      Sony Music Entertainment        SR0000224314
1643   Gretchen Wilson         All Jacked Up                    Sony Music Entertainment        PA0001259117
1644   Gretchen Wilson         California Girls                 Sony Music Entertainment        SR0000388036
1645   Gretchen Wilson         Chariot                          Sony Music Entertainment        PA0001245662
1646   Gretchen Wilson         Here For The Party               Sony Music Entertainment        PA0001245662
1647   Gretchen Wilson         Holdin' You                      Sony Music Entertainment        PA0001245662
1648   Gretchen Wilson         Homewrecker                      Sony Music Entertainment        PA0001245662
                               I Don't Feel Like Loving You
1649   Gretchen Wilson         Today                            Sony Music Entertainment        SR0000388036
1650   Gretchen Wilson         One Of The Boys                  Sony Music Entertainment        SR0000609494
1651   Gretchen Wilson         Pocahontas Proud                 Sony Music Entertainment        PA0001245662
1652   Gretchen Wilson         Politically Uncorrect            Sony Music Entertainment        SR0000388036
1653   Gretchen Wilson         Redneck Woman                    Sony Music Entertainment        PA0001233077
1654   Gretchen Wilson         The Bed                          Sony Music Entertainment        PA0001245662
1655   Gretchen Wilson         What Happened                    Sony Music Entertainment        PA0001245662
1656   Gretchen Wilson         When I Think About Cheatin'      Sony Music Entertainment        PA0001245662
1657   Gretchen Wilson         When It Rains                    Sony Music Entertainment        PA0001245662
1658   Heatwave                Ain't No Half Steppin'           Sony Music Entertainment        SR0000004075
1659   Heatwave                All You Do Is Dial               Sony Music Entertainment        SR0000000875



                                                      Page 34 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 174 of 467 PageID#
                                    29300
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                             Track                        Plaintiff              Registration_Number
1660   Heatwave                    Always And Forever               Sony Music Entertainment        SR0000000875
1661   Heatwave                    Boogie Nights                    Sony Music Entertainment        SR0000000875
1662   Heatwave                    Central Heating                  Sony Music Entertainment        SR0000005108
1663   Heatwave                    Eyeballin'                       Sony Music Entertainment        SR0000008717
1664   Heatwave                    Gangsters of the Groove          Sony Music Entertainment        SR0000023077
1665   Heatwave                    Happiness Togetherness           Sony Music Entertainment        SR0000005108
1666   Heatwave                    I'll Beat Your Booty             Sony Music Entertainment        SR0000000875
1667   Heatwave                    Lay It On Me                     Sony Music Entertainment        SR0000000875
1668   Heatwave                    Lettin' It Loose                 Sony Music Entertainment        SR0000041027
1669   Heatwave                    Look After Love                  Sony Music Entertainment        SR0000041402
1670   Heatwave                    Mind Blowing Decisions           Sony Music Entertainment        SR0000005108
1671   Heatwave                    Sho'Nuff Must Be Luv             Sony Music Entertainment        SR0000000875
1672   Heatwave                    The Groove Line                  Sony Music Entertainment        SR0000005108
1673   Heatwave                    Too Hot To Handle                Sony Music Entertainment        SR0000000875
1674   Heatwave                    Where Did I Go Wrong             Sony Music Entertainment        SR0000024332
1675   Hey Monday                  Candles                          Sony Music Entertainment        SR0000621326
1676   Hot Chelle Rae              Beautiful Freaks                 Sony Music Entertainment        SR0000412466
1677   Hot Chelle Rae              Downtown Girl                    Sony Music Entertainment        SR0000412466
1678   Hot Chelle Rae              Forever Unstoppable              Sony Music Entertainment        SR0000412466
1679   Hot Chelle Rae              Honestly                         Sony Music Entertainment        SR0000412466
1680   Hot Chelle Rae              Keep You With Me                 Sony Music Entertainment        SR0000412466
1681   Hot Chelle Rae              The Only One                     Sony Music Entertainment        SR0000412466
1682   Hot Chelle Rae              Tonight Tonight                  Sony Music Entertainment        SR0000412466
1683   Hot Chelle Rae              Whatever                         Sony Music Entertainment        SR0000412466
       Hot Chelle Rae Featuring
1684   Bei Maejor                  Radio                            Sony Music Entertainment        SR0000412466
       Hot Chelle Rae Featuring
1685   Demi Lovato                 Why Don't You Love Me            Sony Music Entertainment        SR0000412466
1686   Hurricane Chris             A Bay Bay                        Sony Music Entertainment        SR0000719410
1687   In This Moment              A Star-Crossed Wasteland         Sony Music Entertainment        SR0000669909
1688   In This Moment              Adrenalize                       Sony Music Entertainment        SR0000703747
1689   In This Moment              Aries                            Sony Music Entertainment        SR0000703747
1690   In This Moment              Beast Within                     Sony Music Entertainment        SR0000703747
1691   In This Moment              Blazin'                          Sony Music Entertainment        SR0000669909
1692   In This Moment              Blood                            Sony Music Entertainment        SR0000703747
1693   In This Moment              Burn                             Sony Music Entertainment        SR0000703747
1694   In This Moment              Comanche                         Sony Music Entertainment        SR0000703747
1695   In This Moment              From the Ashes                   Sony Music Entertainment        SR0000703747
1696   In This Moment              Gunshow                          Sony Music Entertainment        SR0000669909
1697   In This Moment              Iron Army                        Sony Music Entertainment        SR0000669909
1698   In This Moment              Just Drive                       Sony Music Entertainment        SR0000669909
1699   In This Moment              Rise With Me                     Sony Music Entertainment        SR0000703747
1700   In This Moment              Scarlet                          Sony Music Entertainment        SR0000703747
1701   In This Moment              Standing Alone                   Sony Music Entertainment        SR0000669909
1702   In This Moment              The Blood Legion                 Sony Music Entertainment        SR0000703747
1703   In This Moment              The Last Cowboy                  Sony Music Entertainment        SR0000669909
1704   In This Moment              The Promise                      Sony Music Entertainment        SR0000669909
1705   In This Moment              The Road                         Sony Music Entertainment        SR0000669909
1706   In This Moment              Whore                            Sony Music Entertainment        SR0000703747
1707   In This Moment              World In Flames                  Sony Music Entertainment        SR0000669909
1708   In This Moment              You're Gonna' Listen             Sony Music Entertainment        SR0000703747
1709   Incubus                     A Kiss to Send Us Off            Sony Music Entertainment        SR0000403204
1710   Incubus                     Anna Molly                       Sony Music Entertainment        SR0000742203



                                                          Page 35 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 175 of 467 PageID#
                                    29301
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                     Track                          Plaintiff              Registration_Number
1711   Incubus                Aqueous Transmission             Sony Music Entertainment        SR0000306181
1712   Incubus                Are You In?                      Sony Music Entertainment        SR0000306181
1713   Incubus                Battlestar Scralatchtica         Sony Music Entertainment        SR0000278818
1714   Incubus                Blood on the Ground              Sony Music Entertainment        SR0000306181
1715   Incubus                Circles                          Sony Music Entertainment        SR0000306181
1716   Incubus                Clean                            Sony Music Entertainment        SR0000278818
1717   Incubus                Consequence                      Sony Music Entertainment        SR0000278818
1718   Incubus                Diamonds and Coal                Sony Music Entertainment        SR0000403204
1719   Incubus                Dig                              Sony Music Entertainment        SR0000403204
1720   Incubus                Drive                            Sony Music Entertainment        SR0000278818
1721   Incubus                Earth To Bella (Part I)          Sony Music Entertainment        SR0000403204
1722   Incubus                Earth To Bella (Part II)         Sony Music Entertainment        SR0000403204
1723   Incubus                Echo                             Sony Music Entertainment        SR0000306181
1724   Incubus                Have You Ever                    Sony Music Entertainment        SR0000306181
1725   Incubus                I Miss You                       Sony Music Entertainment        SR0000278818
1726   Incubus                Just a Phase                     Sony Music Entertainment        SR0000306181
1727   Incubus                Light Grenades                   Sony Music Entertainment        SR0000403204
1728   Incubus                Love Hurts                       Sony Music Entertainment        SR0000403204
1729   Incubus                Magic Medicine                   Sony Music Entertainment        SR0000249690
1730   Incubus                Make Yourself                    Sony Music Entertainment        SR0000278818
1731   Incubus                Mexico                           Sony Music Entertainment        SR0000306181
1732   Incubus                Nice To Know You                 Sony Music Entertainment        SR0000306181
1733   Incubus                Nowhere Fast                     Sony Music Entertainment        SR0000278818
1734   Incubus                Oil And Water                    Sony Music Entertainment        SR0000403204
1735   Incubus                Out from Under                   Sony Music Entertainment        SR0000278818
1736   Incubus                Paper Shoes                      Sony Music Entertainment        SR0000403204
1737   Incubus                Pendulous Threads                Sony Music Entertainment        SR0000403204
1738   Incubus                Privilege                        Sony Music Entertainment        SR0000278818
1739   Incubus                Quicksand                        Sony Music Entertainment        SR0000403204
1740   Incubus                Rogues                           Sony Music Entertainment        SR0000403204
1741   Incubus                Stellar                          Sony Music Entertainment        SR0000278818
                              Summer Romance (Anti-Gravity
1742   Incubus                Love Song)                       Sony Music Entertainment        SR0000249690
1743   Incubus                The Warmth                       Sony Music Entertainment        SR0000278818
1744   Incubus                Under My Umbrella                Sony Music Entertainment        SR0000306181
1745   Incubus                Warning                          Sony Music Entertainment        SR0000306181
1746   Incubus                When It Comes                    Sony Music Entertainment        SR0000278818
1747   Incubus                Wish You Were Here               Sony Music Entertainment        PA0001065849
1748   Itzhak Perlman         Theme from"Far and Away"         Sony Music Entertainment        SR0000247495
       Itzhak Perlman;John
1749   Williams               Schindler's List: Theme          Sony Music Entertainment        SR0000247495
1750   iwrestledabearonce     Break It Down Camacho            Sony Music Entertainment        SR0000697986
1751   iwrestledabearonce     Deodorant Can't Fix Ugly         Sony Music Entertainment        SR0000697986
1752   iwrestledabearonce     Gold Jacket, Green Jacket        Sony Music Entertainment        SR0000697986
1753   iwrestledabearonce     I'm Gonna Shoot                  Sony Music Entertainment        SR0000697986
1754   iwrestledabearonce     It Is "Bro" Isn't It?            Sony Music Entertainment        SR0000697986
1755   iwrestledabearonce     Karate Nipples                   Sony Music Entertainment        SR0000697986
1756   iwrestledabearonce     Next Visible Delicious           Sony Music Entertainment        SR0000697986
1757   iwrestledabearonce     Stay to the Right                Sony Music Entertainment        SR0000697986
                              This Head Music Makes My Eyes
1758   iwrestledabearonce     Rain                             Sony Music Entertainment        SR0000697986
                              You Know That Ain't Them Dogs'
1759   iwrestledabearonce     Real Voice                       Sony Music Entertainment        SR0000697986



                                                     Page 36 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 176 of 467 PageID#
                                    29302
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                        Track                            Plaintiff           Registration_Number
1760   J. Cole                   Chaining Day                        Sony Music Entertainment     SR0000730319
1761   J. Cole                   Let Nas Down                        Sony Music Entertainment     SR0000730319
1762   J. Cole                   Mo Money (Interlude)                Sony Music Entertainment     SR0000730319
1763   J. Cole                   Power Trip (Explicit)               Sony Music Entertainment     SR0000730319
1764   J. Cole                   Rich Niggaz                         Sony Music Entertainment     SR0000730319
1765   J. Cole                   Trouble                             Sony Music Entertainment     SR0000730319
1766   J. Cole                   Where's Jermaine? (Skit)            Sony Music Entertainment     SR0000730319
1767   J. Cole feat. TLC         Crooked Smile                       Sony Music Entertainment     SR0000730319
1768   Jack White                Blunderbuss                         Sony Music Entertainment     SR0000699383
1769   Jack White                Freedom At 21                       Sony Music Entertainment     SR0000699383
1770   Jack White                Hip (Eponymous) Poor Boy            Sony Music Entertainment     SR0000699383
1771   Jack White                Hypocritical Kiss                   Sony Music Entertainment     SR0000699383
1772   Jack White                I Guess I Should Go To Sleep        Sony Music Entertainment     SR0000699383
1773   Jack White                I'm Shakin'                         Sony Music Entertainment     SR0000699383
1774   Jack White                Love Interruption                   Sony Music Entertainment     SR0000699383
1775   Jack White                Missing Pieces                      Sony Music Entertainment     SR0000699383
1776   Jack White                On And On And On                    Sony Music Entertainment     SR0000699383
1777   Jack White                Sixteen Saltines                    Sony Music Entertainment     SR0000699383
1778   Jack White                Trash Tongue Talker                 Sony Music Entertainment     SR0000699383
1779   Jack White                Weep Themselves To Sleep            Sony Music Entertainment     SR0000699383
1780   Jake Owen                 Alone With You                      Sony Music Entertainment     SR0000697851
1781   Jake Owen                 Anywhere With You                   Sony Music Entertainment     SR0000697851
1782   Jake Owen                 Apple Pie Moonshine                 Sony Music Entertainment     SR0000697851
1783   Jake Owen                 Barefoot Blue Jean Night            Sony Music Entertainment     SR0000697851
1784   Jake Owen                 Heaven                              Sony Music Entertainment     SR0000697851
1785   Jake Owen                 Keepin' It Country                  Sony Music Entertainment     SR0000697851
1786   Jake Owen                 Nobody Feelin' No Pain              Sony Music Entertainment     SR0000697851
1787   Jake Owen                 Settin' The World On Fire           Sony Music Entertainment     SR0000697851
1788   Jake Owen                 The Journey Of Your Life            Sony Music Entertainment     SR0000697851
1789   Jake Owen                 The One That Got Away               Sony Music Entertainment     SR0000697851
1790   Jake Owen                 Wide Awake                          Sony Music Entertainment     SR0000697851
                                 (I've Got To) Stop Thinkin' 'Bout
1791   James Taylor              That                                Sony Music Entertainment     SR0000135070
1792   James Taylor              Another Day                         Sony Music Entertainment     SR0000250547
1793   James Taylor              Bartender's Blues                   Sony Music Entertainment     SR0000000157
1794   James Taylor              Copperline                          Sony Music Entertainment     SR0000135070
1795   James Taylor              Enough To Be On Your Way            Sony Music Entertainment     SR0000250547
1796   James Taylor              Her Town Too                        Sony Music Entertainment     SR0000026497
1797   James Taylor              Little More Time with You           Sony Music Entertainment     SR0000250547
1798   James Taylor              Only A Dream In Rio                 Sony Music Entertainment     SR0000068536
1799   James Taylor              Secret O' Life                      Sony Music Entertainment     RE0000923126
1800   James Taylor              Shed a Little Light                 Sony Music Entertainment     SR0000135070
1801   James Taylor              Song For You Far Away               Sony Music Entertainment     SR0000068536
1802   James Taylor              Up On The Roof                      Sony Music Entertainment     SR0000009172
1803   James Taylor              Your Smiling Face                   Sony Music Entertainment     RE0000923126
1804   Jamie Foxx feat. Drake    Fall For Your Type (Explicit)       Sony Music Entertainment     SR0000671348
1805   Jamiroquai                Virtual Insanity                    Sony Music Entertainment     SR0000299909
1806   Jennifer Hudson           Angel                               Sony Music Entertainment     SR0000674220
1807   Jennifer Hudson           Believe                             Sony Music Entertainment     SR0000674220
1808   Jennifer Hudson           Don't Look Down                     Sony Music Entertainment     SR0000674220
1809   Jennifer Hudson           Everybody Needs Love                Sony Music Entertainment     SR0000674220
1810   Jennifer Hudson           Gone                                Sony Music Entertainment     SR0000674220
1811   Jennifer Hudson           I Got This                          Sony Music Entertainment     SR0000674220



                                                          Page 37 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 177 of 467 PageID#
                                    29303
                                   List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                          Track                            Plaintiff            Registration_Number
1812   Jennifer Hudson              I Remember Me                      Sony Music Entertainment      SR0000674220
1813   Jennifer Hudson              No One Gonna Love You              Sony Music Entertainment      SR0000674220
1814   Jennifer Hudson              Still Here                         Sony Music Entertainment      SR0000674220
1815   Jennifer Hudson              The Star-Spangled Banner           Sony Music Entertainment      SR0000674220
1816   Jennifer Hudson              Where You At                       Sony Music Entertainment      SR0000674220
1817   Jennifer Hudson              Why Is It So Hard                  Sony Music Entertainment      SR0000674220
       Jennifer Hudson & Ne-Yo
1818   feat. Rick Ross              Think Like A Man                   Sony Music Entertainment      SR0000712017
1819   Jennifer Lopez               No Me Ames                         Sony Music Entertainment      SR0000267571
1820   Jerrod Niemann               Drink to That All Night            Sony Music Entertainment      SR0000738148
       John Denver with
1821   Placido Domingo              Perhaps Love                       Sony Music Entertainment      SR0000032536
1822   John Legend                  Aim High                           Sony Music Entertainment      SR0000732352
1823   John Legend                  All Of Me                          Sony Music Entertainment      SR0000732356
1824   John Legend                  Asylum                             Sony Music Entertainment      SR0000732352
1825   John Legend                  Caught Up                          Sony Music Entertainment      SR0000732352
1826   John Legend                  Cross The Line                     Sony Music Entertainment      SR0000619653
1827   John Legend                  Dreams                             Sony Music Entertainment      SR0000732352
1828   John Legend                  Everybody Knows                    Sony Music Entertainment      SR0000619653
1829   John Legend                  For The First Time                 Sony Music Entertainment      SR0000732352
1830   John Legend                  Good Morning                       Sony Music Entertainment      SR0000742202
1831   John Legend                  Hold On Longer                     Sony Music Entertainment      SR0000732352
1832   John Legend                  I Love, You Love                   Sony Music Entertainment      SR0000619653
1833   John Legend                  If You're Out There                Sony Music Entertainment      SR0000619653
1834   John Legend                  Love In The Future (Intro)         Sony Music Entertainment      SR0000732352
1835   John Legend                  Made To Love                       Sony Music Entertainment      SR0000732354
1836   John Legend                  Open Your Eyes                     Sony Music Entertainment      SR0000732352
1837   John Legend                  Quickly                            Sony Music Entertainment      SR0000619653
1838   John Legend                  Satisfaction                       Sony Music Entertainment      SR0000619653
1839   John Legend                  Save The Night                     Sony Music Entertainment      SR0000732352
1840   John Legend                  So Gone                            Sony Music Entertainment      SR0000732352
1841   John Legend                  Take Me Away                       Sony Music Entertainment      SR0000619653
1842   John Legend                  The Beginning...                   Sony Music Entertainment      SR0000732357
1843   John Legend                  This Time                          Sony Music Entertainment      SR0000619653
1844   John Legend                  Tomorrow                           Sony Music Entertainment      SR0000732352
1845   John Legend                  Wanna Be Loved                     Sony Music Entertainment      SR0000732352
1846   John Legend                  What If I Told You? (Interlude)    Sony Music Entertainment      SR0000732352
1847   John Legend                  You & I (Nobody In The World)      Sony Music Entertainment      SR0000732352
       John Legend feat. Buju
1848   Banton                       Can't Be My Lover                  Sony Music Entertainment      SR0000619653
1849   John Legend feat. Estelle    No Other Love                      Sony Music Entertainment      SR0000619653
       John Legend feat. Rick
1850   Ross                         Who Do We Think We Are             Sony Music Entertainment      SR0000732358
1851   John Legend feat. Seal       We Loved It                        Sony Music Entertainment      SR0000732352
       John Legend feat. Stacy
1852   Barthe                       Angel (Interlude)                  Sony Music Entertainment      SR0000732352
       John Legend featuring
1853   Kanye west                   It's Over                          Sony Music Entertainment      SR0000619653
1854   John Mayer                   3x5                                Sony Music Entertainment      SR0000305049
1855   John Mayer                   83                                 Sony Music Entertainment      SR0000305049
1856   John Mayer                   Back to You                        Sony Music Entertainment      SR0000305049
1857   John Mayer                   Belief                             Sony Music Entertainment      SR0000398715
1858   John Mayer                   Bold As Love                       Sony Music Entertainment      SR0000398715



                                                              Page 38 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 178 of 467 PageID#
                                    29304
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                          Track                            Plaintiff           Registration_Number
1859   John Mayer               City Love                           Sony Music Entertainment     SR0000305049
1860   John Mayer               Crossroads                          Sony Music Entertainment     SR0000650569
1861   John Mayer               Daughters                           Sony Music Entertainment     SR0000405307
1862   John Mayer               Do You Know Me                      Sony Music Entertainment     SR0000650569
1863   John Mayer               Dreaming With A Broken Heart        Sony Music Entertainment     SR0000398715
1864   John Mayer               Edge Of Desire                      Sony Music Entertainment     SR0000650569
1865   John Mayer               Friends, Lovers Or Nothing          Sony Music Entertainment     SR0000650569
1866   John Mayer               Gravity                             Sony Music Entertainment     SR0000398715
1867   John Mayer               Great Indoors                       Sony Music Entertainment     SR0000305049
1868   John Mayer               Half Of My Heart                    Sony Music Entertainment     SR0000650569
1869   John Mayer               Heartbreak Warfare                  Sony Music Entertainment     SR0000650569
                                I Don't Trust Myself (With Loving
1870   John Mayer               You)                                Sony Music Entertainment     SR0000398715
1871   John Mayer               I'm Gonna Find Another You          Sony Music Entertainment     SR0000398715
1872   John Mayer               In Repair                           Sony Music Entertainment     SR0000398715
1873   John Mayer               Love Song For No One                Sony Music Entertainment     SR0000305049
1874   John Mayer               My Stupid Mouth                     Sony Music Entertainment     SR0000305049
1875   John Mayer               Neon                                Sony Music Entertainment     SR0000305049
1876   John Mayer               No Such Thing                       Sony Music Entertainment     SR0000305049
1877   John Mayer               Not Myself                          Sony Music Entertainment     SR0000305049
1878   John Mayer               Perfectly Lonely                    Sony Music Entertainment     SR0000650569

1879   John Mayer               Slow Dancing In A Burning Room      Sony Music Entertainment     SR0000398715
1880   John Mayer               St. Patrick's Day                   Sony Music Entertainment     SR0000305049
1881   John Mayer               Stop This Train                     Sony Music Entertainment     SR0000398715
1882   John Mayer               The Heart Of Life                   Sony Music Entertainment     SR0000398715
1883   John Mayer               Vultures                            Sony Music Entertainment     SR0000398715

1884   John Mayer               Waiting On The World To Change      Sony Music Entertainment     SR0000718995
1885   John Mayer               War Of My Life                      Sony Music Entertainment     SR0000650569
1886   John Mayer               Who Says                            Sony Music Entertainment     SR0000650569
1887   John Mayer               Why Georgia                         Sony Music Entertainment     SR0000305049
1888   John Mayer               Your Body Is A Wonderland           Sony Music Entertainment     SR0000305049
                                Bugler's Dream and Olympic
1889   John Williams            Fanfare Medley                      Sony Music Entertainment     SR0000224437
1890   John Williams            Hook: Flight To Neverland           Sony Music Entertainment     SR0000233783
1891   John Williams            Summon The Heroes                   Sony Music Entertainment     SR0000224437
                                The Imperial March from The
1892   John Williams            Empire Strikes Back                 Sony Music Entertainment     SR0000233783
1893   John Williams            Theme From Jurassic Park            Sony Music Entertainment     SR0000233783
                                Close Encounters of the Third
       John Williams and the    Kind/When You Wish Upon a
1894   Boston Pops Orchestra    Star Medley                         Sony Music Entertainment     SR0000186141
                                Scherzo for Motorcycle and
       John Williams and the    Orchestra from Indiana Jones
1895   Boston Pops Orchestra    and the Last Crusade                Sony Music Entertainment     SR0000186141
       John Williams and the
1896   Boston Pops Orchestra    Theme from "Sugarland Express" Sony Music Entertainment          SR0000186141
       John Williams and the
       London Symphony
1897   Orchestra                Main Title (From "Star Wars")       Sony Music Entertainment     SR0000247474
1898   Johnny Cash              (Ghost) Riders in the Sky           Sony Music Entertainment     SR0000010496
1899   Johnny Cash              Cocaine Blues                       Sony Music Entertainment     SR0000011119



                                                        Page 39 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 179 of 467 PageID#
                                    29305
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                     Track                            Plaintiff            Registration_Number
1900   Johnny Cash          Highway Patrolman                  Sony Music Entertainment      SR0000051140
1901   Johnny Cash          Highwayman                         Sony Music Entertainment      PA0000248233
1902   Johnny Cash          I Will Rock And Roll With You      Sony Music Entertainment      SR0000004945
1903   Johnny Cash          I'm Never Gonna Roam Again         Sony Music Entertainment      SR0000076399
1904   Johnny Cash          Old Shep                           Sony Music Entertainment      RE0000889373
1905   Johnny Cash          Sunday Morning Coming Down         Sony Music Entertainment      RE0000923063

1906   Johnny Cash          That Silver Haired Daddy Of Mine   Sony Music Entertainment      SR0000034598
1907   Johnny Cash          The General Lee                    Sony Music Entertainment      SR0000035327
1908   Johnny Cash          There Ain't No Good Chain Gang     Sony Music Entertainment      SR0000001597
1909   Johnny Cash          Who's Gene Autry?                  Sony Music Entertainment      SR0000001597
1910   Johnny Cash          Without Love                       Sony Music Entertainment      SR0000022431
1911   Jordin Sparks        Freeze                             Sony Music Entertainment      SR0000667919
1912   Jordin Sparks        God Loves Ugly                     Sony Music Entertainment      SR0000667919
1913   Jordin Sparks        Just For The Record                Sony Music Entertainment      SR0000667919
1914   Jordin Sparks        Next To You                        Sony Music Entertainment      SR0000667919
1915   Jordin Sparks        No Air Duet                        Sony Music Entertainment      SR0000667919
1916   Jordin Sparks        Now You Tell Me                    Sony Music Entertainment      SR0000667919
1917   Jordin Sparks        One Step At A Time                 Sony Music Entertainment      SR0000667919
1918   Jordin Sparks        Permanent Monday                   Sony Music Entertainment      SR0000667919
1919   Jordin Sparks        See My Side                        Sony Music Entertainment      SR0000667919
1920   Jordin Sparks        Shy Boy                            Sony Music Entertainment      SR0000667919
1921   Jordin Sparks        Tattoo                             Sony Music Entertainment      SR0000719130
1922   Jordin Sparks        This Is My Now                     Sony Music Entertainment      SR0000667919
1923   Jordin Sparks        Worth The Wait                     Sony Music Entertainment      SR0000667919
1924   Jordin Sparks        Young And In Love                  Sony Music Entertainment      SR0000667919
1925   Josh Thompson        A Name In This Town                Sony Music Entertainment      SR0000652025
1926   Josh Thompson        Always Been Me                     Sony Music Entertainment      SR0000652025
1927   Josh Thompson        Back Around                        Sony Music Entertainment      SR0000652025
1928   Josh Thompson        Beer On The Table                  Sony Music Entertainment      SR0000652025
1929   Josh Thompson        Blame It On Waylon                 Sony Music Entertainment      SR0000652025
1930   Josh Thompson        I Won't Go Crazy                   Sony Music Entertainment      SR0000652025
1931   Josh Thompson        Sinner                             Sony Music Entertainment      SR0000652025
1932   Josh Thompson        Way Out Here                       Sony Music Entertainment      SR0000652025
                            Won't Be Lonely Long - On The
1933   Josh Thompson        Road                               Sony Music Entertainment      SR0000652025
1934   Josh Thompson        You Ain't Seen Country Yet         Sony Music Entertainment      SR0000652025
1935   Journey              Dead or Alive                      Sony Music Entertainment      SR0000030088
1936   Journey              Don't Stop Believin'               Sony Music Entertainment      SR0000030088
1937   Journey              Escape                             Sony Music Entertainment      SR0000030088
1938   Journey              Keep on Runnin'                    Sony Music Entertainment      SR0000030088
1939   Journey              Lay It Down                        Sony Music Entertainment      SR0000030088
1940   Journey              Mother, Father                     Sony Music Entertainment      SR0000030707
1941   Journey              Open Arms                          Sony Music Entertainment      SR0000030088
1942   Journey              Still They Ride (Audio)            Sony Music Entertainment      SR0000030088
1943   Journey              Stone In Love                      Sony Music Entertainment      SR0000030088
1944   Journey              Who's Crying Now                   Sony Music Entertainment      SR0000030707
                            Para Todas las Chicas (duet with
1945   Julio Iglesias       Willie Nelson)                     Sony Music Entertainment      SR0000058185
1946   Justin Timberlake    Blue Ocean Floor                   Sony Music Entertainment      SR0000717770
1947   Justin Timberlake    Body Count                         Sony Music Entertainment      SR0000717770
1948   Justin Timberlake    Don't Hold The Wall                Sony Music Entertainment      SR0000717770
1949   Justin Timberlake    Dress On                           Sony Music Entertainment      SR0000717770



                                                   Page 40 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 180 of 467 PageID#
                                    29306
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                    Track                           Plaintiff            Registration_Number
1950   Justin Timberlake    Let The Groove Get In              Sony Music Entertainment      SR0000717770
1951   Justin Timberlake    Not A Bad Thing                    Sony Music Entertainment      SR0000743696
1952   Justin Timberlake    Pusher Love Girl                   Sony Music Entertainment      SR0000717770
1953   Justin Timberlake    SexyBack                           Sony Music Entertainment      SR0000719411
1954   Justin Timberlake    Spaceship Coupe                    Sony Music Entertainment      SR0000717770
1955   Justin Timberlake    Strawberry Bubblegum               Sony Music Entertainment      SR0000717770
1956   Justin Timberlake    Suit & Tie featuring JAY Z         Sony Music Entertainment      SR0000714855
1957   Justin Timberlake    Take Back The Night                Sony Music Entertainment      SR0000743698
1958   Justin Timberlake    That Girl                          Sony Music Entertainment      SR0000717770
1959   Justin Timberlake    TKO                                Sony Music Entertainment      SR0000743696
1960   Justin Timberlake    Tunnel Vision                      Sony Music Entertainment      SR0000717770
1961   Kansas               Closet Chronicles                  Sony Music Entertainment      RE0000927442
1962   Kansas               Dust in The Wind                   Sony Music Entertainment      RE0000927442
1963   Kansas               Hopelessly Human                   Sony Music Entertainment      RE0000927442
1964   Kansas               Lightning's Hand                   Sony Music Entertainment      RE0000927442
1965   Kansas               Nobody's Home                      Sony Music Entertainment      RE0000927442
1966   Kansas               Paradox                            Sony Music Entertainment      RE0000927442
1967   Kansas               Point Of Know Return               Sony Music Entertainment      RE0000927442
1968   Kansas               Portrait (He Knew)                 Sony Music Entertainment      RE0000927442
1969   Kansas               Sparks of the Tempest              Sony Music Entertainment      RE0000927442
1970   Kansas               The Spider                         Sony Music Entertainment      RE0000927442
1971   Karmin               Acapella                           Sony Music Entertainment      SR0000746675
1972   Karmin               Brokenhearted                      Sony Music Entertainment      SR0000719608
1973   Karmin               Crash Your Party                   Sony Music Entertainment      SR0000719621
1974   Kellie Pickler       100 Proof                          Sony Music Entertainment      SR0000697940
1975   Kellie Pickler       Little House On The Highway        Sony Music Entertainment      SR0000697940
1976   Kellie Pickler       Long As I Never See You Again      Sony Music Entertainment      SR0000697940
1977   Kellie Pickler       Mother's Day                       Sony Music Entertainment      SR0000697940
                            Rockaway (The Rockin' Chair
1978   Kellie Pickler       Song)                              Sony Music Entertainment      SR0000697940
1979   Kellie Pickler       Stop Cheatin' On Me                Sony Music Entertainment      SR0000697940
1980   Kellie Pickler       The Letter (To Daddy)              Sony Music Entertainment      SR0000697940
1981   Kellie Pickler       Tough                              Sony Music Entertainment      SR0000697940
1982   Kellie Pickler       Turn On The Radio And Dance        Sony Music Entertainment      SR0000697940
1983   Kellie Pickler       Unlock That Honky Tonk             Sony Music Entertainment      SR0000697940
1984   Kellie Pickler       Where's Tammy Wynette              Sony Music Entertainment      SR0000697940
1985   Kelly Clarkson       Alone                              Sony Music Entertainment      SR0000693113
1986   Kelly Clarkson       Breaking Your Own Heart            Sony Music Entertainment      SR0000693113
1987   Kelly Clarkson       Dark Side                          Sony Music Entertainment      SR0000693113
1988   Kelly Clarkson       Don't Be A Girl About It           Sony Music Entertainment      SR0000693113
1989   Kelly Clarkson       Einstein                           Sony Music Entertainment      SR0000693113
1990   Kelly Clarkson       Hello                              Sony Music Entertainment      SR0000693113
1991   Kelly Clarkson       Honestly                           Sony Music Entertainment      SR0000693113
1992   Kelly Clarkson       I Forgive You                      Sony Music Entertainment      SR0000693113
1993   Kelly Clarkson       Mr. Know It All                    Sony Music Entertainment      SR0000715680
1994   Kelly Clarkson       Standing In Front Of You           Sony Music Entertainment      SR0000693113
                            Stronger (What Doesn't Kill You)
1995   Kelly Clarkson       (Audio)                            Sony Music Entertainment      SR0000693113
1996   Kelly Clarkson       The Sun Will Rise                  Sony Music Entertainment      SR0000693113
1997   Kelly Clarkson       The War Is Over                    Sony Music Entertainment      SR0000693113
1998   Kelly Clarkson       Why Don't You Try                  Sony Music Entertainment      SR0000734929
1999   Kelly Clarkson       You Can't Win                      Sony Music Entertainment      SR0000693113
2000   Kelly Clarkson       You Love Me                        Sony Music Entertainment      SR0000693113



                                                   Page 41 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 181 of 467 PageID#
                                    29307
                                   List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                              Track                         Plaintiff              Registration_Number
2001   Kenny Chesney                Always Gonna Be You              Sony Music Entertainment        SR0000722762
2002   Kenny Chesney                American Kids                    Sony Music Entertainment        SR0000744302
2003   Kenny Chesney                El Cerrito Place                 Sony Music Entertainment        SR0000722762
                                    Happy On The Hey Now (A Song
2004   Kenny Chesney                For Kristi)                      Sony Music Entertainment        SR0000726972
2005   Kenny Chesney                I'm A Small Town                 Sony Music Entertainment        SR0000722762
2006   Kenny Chesney                It's That Time Of Day            Sony Music Entertainment        SR0000726972
2007   Kenny Chesney                Life On A Rock                   Sony Music Entertainment        SR0000726972
2008   Kenny Chesney                Lindy                            Sony Music Entertainment        SR0000726972
2009   Kenny Chesney                Makes Me Wonder                  Sony Music Entertainment        SR0000722762
2010   Kenny Chesney                Marley                           Sony Music Entertainment        SR0000726972
2011   Kenny Chesney                Must Be Something I Missed       Sony Music Entertainment        SR0000726972
2012   Kenny Chesney                Pirate Flag                      Sony Music Entertainment        SR0000726974
2013   Kenny Chesney                Sing 'Em Good My Friend          Sony Music Entertainment        SR0000722762
                                    Spread The Love (featuring The
2014   Kenny Chesney                Wailers with Elan)               Sony Music Entertainment        SR0000726972
2015   Kenny Chesney                Time Flies                       Sony Music Entertainment        SR0000722762
2016   Kenny Chesney                To Get To You (55th And 3rd)     Sony Music Entertainment        SR0000722762
2017   Kenny Chesney                Welcome To The Fishbowl          Sony Music Entertainment        SR0000722762
2018   Kenny Chesney                When I See This Bar              Sony Music Entertainment        SR0000726972
2019   Kenny Chesney                While He Still Knows Who I Am    Sony Music Entertainment        SR0000722762
                                    You And Tequila (With Grace
                                    Potter) (Live At Red Rocks
2020   Kenny Chesney                Amphitheatre)                    Sony Music Entertainment        SR0000722762
       Kenny Chesney with           Coconut Tree (with Willie
2021   Willie Nelson                Nelson)                          Sony Music Entertainment        SR0000726972
2022   Kenny G                      Forever In Love                  Sony Music Entertainment        SR0000709272
2023   Kenny G                      Morning                          Sony Music Entertainment        SR0000709272
2024   Kenny G                      Sentimental                      Sony Music Entertainment        SR0000709272
2025   Kenny G                      Sister Rose                      Sony Music Entertainment        SR0000709272
2026   Kenny G                      The Wedding Song                 Sony Music Entertainment        SR0000709272
2027   Kid Ink                      Hello World                      Sony Music Entertainment        SR0000742556
2028   Kid Ink                      Money and the Power (Explicit)   Sony Music Entertainment        SR0000761343
2029   Kid Ink                      More Than A King                 Sony Music Entertainment        SR0000742556
2030   Kid Ink                      My System (Explicit)             Sony Music Entertainment        SR0000742556
2031   Kid Ink                      Rollin'                          Sony Music Entertainment        SR0000742556
2032   Kid Ink                      Show Me                          Sony Music Entertainment        SR0000742549
2033   Kid Ink                      Star Player (Explicit)           Sony Music Entertainment        SR0000742556
2034   Kid Ink                      Tattoo Of My Name                Sony Music Entertainment        SR0000742556
2035   Kid Ink                      The Movement                     Sony Music Entertainment        SR0000742556
       Kid Ink feat. A$AP Ferg &
2036   French Montana            Bossin' Up (Explicit)               Sony Music Entertainment        SR0000761343
       Kid Ink feat. August
2037   Alsina                    We Just Came to Party               Sony Music Entertainment        SR0000742556

2038   Kid Ink feat. Chris Brown    Main Chick                       Sony Music Entertainment        SR0000742556
       Kid Ink feat. Elle Varner
2039   & MGK                        No Miracles                      Sony Music Entertainment        SR0000742552
2040   Kid Ink feat. King Los       No Option                        Sony Music Entertainment        SR0000742553
2041   Kid Ink feat. Maejor Ali     I Don't Care                     Sony Music Entertainment        SR0000742556
2042   Kid Ink feat. Pusha T        Murda                            Sony Music Entertainment        SR0000742556
2043   Kid Ink feat. Tyga           Iz U Down                        Sony Music Entertainment        SR0000742550
2044   Kings Of Leon                17                               Sony Music Entertainment        SR0000617761



                                                           Page 42 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 182 of 467 PageID#
                                    29308
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                       Track                              Plaintiff            Registration_Number
2045   Kings Of Leon           Be Somebody                           Sony Music Entertainment      SR0000617761
2046   Kings Of Leon           Closer                                Sony Music Entertainment      SR0000617761
2047   Kings Of Leon           Cold Desert                           Sony Music Entertainment      SR0000617761
2048   Kings Of Leon           Crawl                                 Sony Music Entertainment      SR0000723763
2049   Kings Of Leon           Manhattan                             Sony Music Entertainment      SR0000617761
2050   Kings Of Leon           Notion                                Sony Music Entertainment      SR0000617761
2051   Kings Of Leon           Revelry                               Sony Music Entertainment      SR0000617761
2052   Kings Of Leon           Sex On Fire                           Sony Music Entertainment      SR0000617761
2053   Kings Of Leon           Wait for Me                           Sony Music Entertainment      SR0000734389
2054   Korn                    Children Of The Korn                  Sony Music Entertainment      SR0000263749
2055   Korn                    Earache My Eye                        Sony Music Entertainment      SR0000263749
2056   L-Burna aka Layzie Bone Carole Of The Bones (Explicit)        Sony Music Entertainment      SR0000291785
                               Still The Greatest featuring Flesh-
2057   L-Burna aka Layzie Bone n-Bone & Big Chan (Explicit)          Sony Music Entertainment      SR0000291785
2058   Lacuna Coil             1.19                                  Sony Music Entertainment      SR0000306486
2059   Lacuna Coil             A Current Obsession                   Sony Music Entertainment      SR0000306486
2060   Lacuna Coil             Against You                           Sony Music Entertainment      SR0000700777
2061   Lacuna Coil             Closer                                Sony Music Entertainment      SR0000395212
2062   Lacuna Coil             Cold Heritage                         Sony Music Entertainment      SR0000306486
2063   Lacuna Coil             Devoted                               Sony Music Entertainment      SR0000395212
2064   Lacuna Coil             Distant Sun                           Sony Music Entertainment      SR0000306486
2065   Lacuna Coil             End of Time                           Sony Music Entertainment      SR0000700777
                               Enjoy The Silence (Depeche
2066   Lacuna Coil             Mode)                                 Sony Music Entertainment      SR0000395212
2067   Lacuna Coil             Fire                                  Sony Music Entertainment      SR0000700777
2068   Lacuna Coil             Fragile                               Sony Music Entertainment      SR0000395212
2069   Lacuna Coil             Fragments Of Faith                    Sony Music Entertainment      SR0000395212
2070   Lacuna Coil             Give Me Something More                Sony Music Entertainment      SR0000700777
2071   Lacuna Coil             Heir Of A Dying Day                   Sony Music Entertainment      SR0000306486
2072   Lacuna Coil             I Don't Believe in Tomorrow           Sony Music Entertainment      SR0000700777
2073   Lacuna Coil             I Won't Tell You                      Sony Music Entertainment      SR0000633888
2074   Lacuna Coil             I'm Not Afraid                        Sony Music Entertainment      SR0000633888
2075   Lacuna Coil             In Visible Light                      Sony Music Entertainment      SR0000395212
2076   Lacuna Coil             Intoxicated                           Sony Music Entertainment      SR0000700777
2077   Lacuna Coil             Kill the Light                        Sony Music Entertainment      SR0000700777
2078   Lacuna Coil             Losing My Religion                    Sony Music Entertainment      SR0000700777
2079   Lacuna Coil             My Spirit                             Sony Music Entertainment      SR0000700777
2080   Lacuna Coil             My Wings                              Sony Music Entertainment      SR0000342318
2081   Lacuna Coil             No Need to Explain                    Sony Music Entertainment      SR0000317669
2082   Lacuna Coil             Not Enough                            Sony Music Entertainment      SR0000633888
2083   Lacuna Coil             Oblivion                              Sony Music Entertainment      SR0000633888
2084   Lacuna Coil             Our Truth                             Sony Music Entertainment      SR0000395212
2085   Lacuna Coil             Purify                                Sony Music Entertainment      SR0000306486
2086   Lacuna Coil             Shallow Life                          Sony Music Entertainment      SR0000633888
2087   Lacuna Coil             Spellbound                            Sony Music Entertainment      SR0000633888
2088   Lacuna Coil             Survive                               Sony Music Entertainment      SR0000633888
2089   Lacuna Coil             The Army Inside                       Sony Music Entertainment      SR0000700777
2090   Lacuna Coil             The Game                              Sony Music Entertainment      SR0000395212
2091   Lacuna Coil             The Maze                              Sony Music Entertainment      SR0000633888
2092   Lacuna Coil             The Pain                              Sony Music Entertainment      SR0000633888
2093   Lacuna Coil             To Live Is To Hide                    Sony Music Entertainment      SR0000306486
2094   Lacuna Coil             To The Edge                           Sony Music Entertainment      SR0000395212
2095   Lacuna Coil             Trip the Darkness                     Sony Music Entertainment      SR0000700777



                                                         Page 43 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 183 of 467 PageID#
                                    29309
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                         Track                           Plaintiff              Registration_Number
2096   Lacuna Coil                Unchained                        Sony Music Entertainment        SR0000633888
2097   Lacuna Coil                Underdog                         Sony Music Entertainment        SR0000633888
2098   Lacuna Coil                Upsidedown                       Sony Music Entertainment        SR0000700777
2099   Lacuna Coil                Wave Of Anguish                  Sony Music Entertainment        SR0000306486
2100   Lacuna Coil                What I See                       Sony Music Entertainment        SR0000395212
2101   Lacuna Coil                When A Dead Man Walks            Sony Music Entertainment        SR0000306486
2102   Lacuna Coil                Wide Awake                       Sony Music Entertainment        SR0000633888
2103   Lacuna Coil                Within Me                        Sony Music Entertainment        SR0000395212
2104   Lacuna Coil                Without Fear                     Sony Music Entertainment        SR0000395212
2105   Lacuna Coil                You Create                       Sony Music Entertainment        SR0000395212

       London Symphony
2106   Orchestra;John Williams    Theme (From "Jaws")              Sony Music Entertainment        SR0000247474
2107   Los Lonely Boys            Crazy Dream                      Sony Music Entertainment        SR0000352465
2108   Los Lonely Boys            Dime Mi Amor                     Sony Music Entertainment        SR0000352465
2109   Los Lonely Boys            Heaven                           Sony Music Entertainment        SR0000352465
2110   Los Lonely Boys            Hollywood                        Sony Music Entertainment        SR0000352465
2111   Los Lonely Boys            La Contestacion                  Sony Music Entertainment        SR0000352465
2112   Los Lonely Boys            More Than Love                   Sony Music Entertainment        SR0000352465
2113   Los Lonely Boys            Nobody Else                      Sony Music Entertainment        SR0000352465
2114   Los Lonely Boys            Onda                             Sony Music Entertainment        SR0000352465
2115   Los Lonely Boys            Real Emotions                    Sony Music Entertainment        SR0000352465
2116   Los Lonely Boys            Senorita                         Sony Music Entertainment        SR0000352465
2117   Los Lonely Boys            Tell Me Why                      Sony Music Entertainment        SR0000352465
2118   Los Lonely Boys            Velvet Sky                       Sony Music Entertainment        SR0000352465
2119   Love and Theft             Angel Eyes                       Sony Music Entertainment        PA0001922065
2120   Luther Vandross            A House Is Not A Home            Sony Music Entertainment        SR0000030527
2121   Luther Vandross            Ain't No Stoppin' Us Now         Sony Music Entertainment        SR0000317135
2122   Luther Vandross            Always And Forever               Sony Music Entertainment        SR0000317135
                                  Any Love - Wembley Stadium
2123   Luther Vandross            1989                             Sony Music Entertainment        PA0000434017
2124   Luther Vandross            Emotional Love                   Sony Music Entertainment        SR0000185186
2125   Luther Vandross            Give Me the Reason               Sony Music Entertainment        SR0000071632
2126   Luther Vandross            Heaven Knows                     Sony Music Entertainment        SR0000171321
2127   Luther Vandross            Killing Me Softly                Sony Music Entertainment        SR0000317135
2128   Luther Vandross            Lady, Lady                       Sony Music Entertainment        SR0000171321
2129   Luther Vandross            Love Is On The Way (Real Love)   Sony Music Entertainment        SR0000171321
2130   Luther Vandross            Never Too Much                   Sony Music Entertainment        SR0000030497
2131   Luther Vandross            So Amazing                       Sony Music Entertainment        SR0000079450
                                  Superstar/Until You Come Back
                                  To Me (That's What I'm Gonna
2132   Luther Vandross            Do)                              Sony Music Entertainment        SR0000054317
2133   Luther Vandross            The Night I Fell in Love         Sony Music Entertainment        SR0000064351
2134   Luther Vandross            What The World Needs Now         Sony Music Entertainment        SR0000317135
2135   Macy Gray                  A Moment To Myself               Sony Music Entertainment        SR0000267460
2136   Macy Gray                  Blowin' Up Your Speakers         Sony Music Entertainment        SR0000302804
2137   Macy Gray                  Boo                              Sony Music Entertainment        SR0000302804
2138   Macy Gray                  Caligula                         Sony Music Entertainment        SR0000267460
2139   Macy Gray                  Come Together                    Sony Music Entertainment        SR0000336638
2140   Macy Gray                  Do Something                     Sony Music Entertainment        SR0000267460
2141   Macy Gray                  Every Now And Then               Sony Music Entertainment        SR0000336638
2142   Macy Gray                  Forgiveness                      Sony Music Entertainment        SR0000302804
2143   Macy Gray                  Freak Like Me                    Sony Music Entertainment        SR0000302804



                                                         Page 44 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 184 of 467 PageID#
                                    29310
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                            Track                         Plaintiff             Registration_Number
                                  Gimme All Your Lovin' or I Will
2144   Macy Gray                  Kill You                          Sony Music Entertainment       SR0000302804
2145   Macy Gray                  Happiness                         Sony Music Entertainment       SR0000336638
2146   Macy Gray                  Harry                             Sony Music Entertainment       SR0000302804
                                  Hey Young World, Pt. 2
2147   Macy Gray                  (featuring Slick Rick)            Sony Music Entertainment       SR0000302804
2148   Macy Gray                  I Can't Wait To Meetchu           Sony Music Entertainment       SR0000267460
2149   Macy Gray                  I Try                             Sony Music Entertainment       SR0000267460
2150   Macy Gray                  I've Committed Murder             Sony Music Entertainment       SR0000267460
2151   Macy Gray                  Jesus For A Day                   Sony Music Entertainment       SR0000336638

2152   Macy Gray                  My Fondest Childhood Memories     Sony Music Entertainment       SR0000336638
2153   Macy Gray                  Oblivion                          Sony Music Entertainment       SR0000302804
2154   Macy Gray                  Relating To A Psychopath          Sony Music Entertainment       SR0000302804
2155   Macy Gray                  Screamin'                         Sony Music Entertainment       SR0000336638
2156   Macy Gray                  Sex-o-matic Venus Freak           Sony Music Entertainment       SR0000267460
2157   Macy Gray                  Sexual Revolution                 Sony Music Entertainment       SR0000302804

2158   Macy Gray                  She Don't Write Songs About You   Sony Music Entertainment       SR0000336638
2159   Macy Gray                  Speechless                        Sony Music Entertainment       SR0000336638
2160   Macy Gray                  Still                             Sony Music Entertainment       SR0000267460
                                  Sweet Baby (featuring Erykah
2161   Macy Gray                  Badu)                             Sony Music Entertainment       PA0001074698
2162   Macy Gray                  The Letter                        Sony Music Entertainment       SR0000267460
2163   Macy Gray                  Things That Made Me Change        Sony Music Entertainment       SR0000336638
2164   Macy Gray                  When I See You                    Sony Music Entertainment       PA0001207765
2165   Macy Gray                  Why Didn't You Call Me            Sony Music Entertainment       SR0000267460
                                  Don't Come Around (featuring
2166   Macy Gray                  Sunshine Anderson)                Sony Music Entertainment       SR0000302804
                                  My Nutmeg Phantasy (featuring
2167   Macy Gray                  Angie Stone & Mos Def)            Sony Music Entertainment       SR0000302804
2168   Manchester Orchestra       Apprehension                      Sony Music Entertainment       SR0000680374
2169   Manchester Orchestra       April Fool                        Sony Music Entertainment       SR0000680374
2170   Manchester Orchestra       Deer                              Sony Music Entertainment       SR0000680374
2171   Manchester Orchestra       Leaky Breaks                      Sony Music Entertainment       SR0000680374
2172   Manchester Orchestra       Leave It Alone                    Sony Music Entertainment       SR0000680374
2173   Manchester Orchestra       Mighty                            Sony Music Entertainment       SR0000680374
2174   Manchester Orchestra       Pale Black Eye                    Sony Music Entertainment       SR0000680374
2175   Manchester Orchestra       Pensacola                         Sony Music Entertainment       SR0000680374
2176   Manchester Orchestra       Simple Math                       Sony Music Entertainment       SR0000680374
2177   Manchester Orchestra       Virgin                            Sony Music Entertainment       SR0000680374
       Marc Anthony & Jennifer
2178   Lopez                      Escapémonos                       Sony Music Entertainment       SR0000355308
2179   Mariah Carey               All I Want For Christmas Is You   Sony Music Entertainment       SR0000207178
2180   Mariah Carey               Breakdown                         Sony Music Entertainment       SR0000244014
2181   Marvin Gaye                Sexual Healing                    Sony Music Entertainment       SR0000038850
2182   Marvin Sapp                Comfort Zone                      Sony Music Entertainment       PA0001749838
2183   Marvin Sapp                Don't Count Me Out                Sony Music Entertainment       PA0001749838
2184   Marvin Sapp                Fresh Wind                        Sony Music Entertainment       PA0001749838
2185   Marvin Sapp                He Has His Hands On You           Sony Music Entertainment       PA0001749838
2186   Marvin Sapp                Here I Am                         Sony Music Entertainment       PA0001749838
2187   Marvin Sapp                I Came                            Sony Music Entertainment       PA0001749838
2188   Marvin Sapp                I Came (Intro)                    Sony Music Entertainment       PA0001749838



                                                          Page 45 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 185 of 467 PageID#
                                    29311
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                      Track                           Plaintiff             Registration_Number
2189   Marvin Sapp             Keep Holding On                   Sony Music Entertainment       PA0001749838
2190   Marvin Sapp             More Than A Conqueror             Sony Music Entertainment       PA0001749838
2191   Marvin Sapp             Praise You Forever                Sony Music Entertainment       PA0001749838
2192   Marvin Sapp             The Best In Me                    Sony Music Entertainment       PA0001749838
2193   Marvin Sapp             Wait                              Sony Music Entertainment       PA0001749838
2194   Mary Mary               Can't Give Up Now                 Sony Music Entertainment       SR0000711038
2195   Mary Mary               Dirt                              Sony Music Entertainment       SR0000711038
2196   Mary Mary               Go Get It                         Sony Music Entertainment       SR0000711038
2197   Mary Mary               God Bless                         Sony Music Entertainment       SR0000711038
2198   Mary Mary               He Said                           Sony Music Entertainment       SR0000317087
2199   Mary Mary               I'm Running                       Sony Music Entertainment       SR0000711038
2200   Mary Mary               Little Girl                       Sony Music Entertainment       SR0000317087
2201   Mary Mary               Sunday Morning                    Sony Music Entertainment       SR0000711038
       Mary Mary feat. Kirk
2202   Franklin                And I                             Sony Music Entertainment       SR0000378079
       Mary Mary featuring
2203   Destiny's Child         Good To Me                        Sony Music Entertainment       SR0000269994
2204   Maxwell                 Bad Habits                        Sony Music Entertainment       SR0000639738
2205   Maxwell                 Cold                              Sony Music Entertainment       SR0000639738
2206   Maxwell                 Fistful Of Tears                  Sony Music Entertainment       SR0000639738
2207   Maxwell                 Help Somebody                     Sony Music Entertainment       SR0000639738
2208   Maxwell                 Love You                          Sony Music Entertainment       SR0000639738
2209   Maxwell                 Phoenix Rise                      Sony Music Entertainment       SR0000639738
2210   Maxwell                 Playing Possum                    Sony Music Entertainment       SR0000639738
2211   Maxwell                 Pretty Wings                      Sony Music Entertainment       SR0000639738
2212   Maxwell                 Stop The World                    Sony Music Entertainment       SR0000639738
2213   Meat Loaf               Bat Out Of Hell                   Sony Music Entertainment       RE0000925597
2214   Meat Loaf               For Crying Out Loud               Sony Music Entertainment       N46962
2215   Meat Loaf               Great Boleros of Fire             Sony Music Entertainment       SR0000293673
2216   Meat Loaf               Heaven Can Wait                   Sony Music Entertainment       RE0000925597
2217   Meat Loaf               Midnight at the Lost and Found    Sony Music Entertainment       SR0000046157
2218   Meat Loaf               Nocturnal Pleasure                Sony Music Entertainment       SR0000030226
2219   Meat Loaf               Paradise By The Dashboard Light   Sony Music Entertainment       RE0000925597
2220   Meat Loaf               Two out of Three Ain't Bad        Sony Music Entertainment       RE0000925597
2221   Meat Loaf with Cher     Dead Ringer for Love              Sony Music Entertainment       SR0000030226
2222   MGMT                    4th Dimensional Transition        Sony Music Entertainment       SR0000670166
2223   MGMT                    Electric Feel                     Sony Music Entertainment       SR0000670166
2224   MGMT                    Future Reflections                Sony Music Entertainment       SR0000670166
2225   MGMT                    Kids                              Sony Music Entertainment       SR0000670166
2226   MGMT                    Of Moons, Birds & Monsters        Sony Music Entertainment       SR0000670166
2227   MGMT                    Pieces of What                    Sony Music Entertainment       SR0000670166
2228   MGMT                    The Handshake                     Sony Music Entertainment       SR0000670166
2229   MGMT                    The Youth                         Sony Music Entertainment       SR0000670166
2230   MGMT                    Time To Pretend                   Sony Music Entertainment       SR0000697485
2231   MGMT                    Weekend Wars                      Sony Music Entertainment       SR0000670166
2232   Miami Sound Machine     Bad Boy                           Sony Music Entertainment       SR0000067181
2233   Miami Sound Machine     Dr. Beat                          Sony Music Entertainment       SR0000053796
2234   Michael Jackson         Baby Be Mine                      Sony Music Entertainment       SR0000041965
2235   Michael Jackson         Burn This Disco Out               Sony Music Entertainment       SR0000011120
2236   Michael Jackson         Don't Stop 'Til You Get Enough    Sony Music Entertainment       SR0000011105
2237   Michael Jackson         Get On The Floor                  Sony Music Entertainment       SR0000011120
2238   Michael Jackson         Girlfriend                        Sony Music Entertainment       SR0000011120
2239   Michael Jackson         Human Nature                      Sony Music Entertainment       SR0000041965



                                                       Page 46 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 186 of 467 PageID#
                                    29312
                                   List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                              Track                         Plaintiff             Registration_Number
2240   Michael Jackson              I Can't Help It                   Sony Music Entertainment       SR0000011105
2241   Michael Jackson              It's The Falling In Love          Sony Music Entertainment       SR0000011120
2242   Michael Jackson              Off The Wall (Single Version)     Sony Music Entertainment       SR0000011120
                                    Off The Wall: Workin' Day And
2243   Michael Jackson              Night                             Sony Music Entertainment       SR0000011120
2244   Michael Jackson              P.Y.T. (Pretty Young Thing)       Sony Music Entertainment       SR0000041965
2245   Michael Jackson              The Lady In My Life               Sony Music Entertainment       SR0000041965
2246   Miguel                       Adorn                             Sony Music Entertainment       SR0000709268
2247   Miguel                       All I Want Is You                 Sony Music Entertainment       SR0000673073
2248   Miguel                       Girl With The Tattoo Enter.lewd   Sony Music Entertainment       SR0000673073
2249   Miguel                       Girls Like You                    Sony Music Entertainment       SR0000673073
2250   Miguel                       Hard Way                          Sony Music Entertainment       SR0000673073
2251   Miguel                       Hero                              Sony Music Entertainment       SR0000673073
2252   Miguel                       My Piece                          Sony Music Entertainment       SR0000673073
2253   Miguel                       Pay Me                            Sony Music Entertainment       SR0000673073
2254   Miguel                       Quickie                           Sony Music Entertainment       SR0000673073
2255   Miguel                       Sure Thing                        Sony Music Entertainment       SR0000673073
2256   Miguel                       Teach Me                          Sony Music Entertainment       SR0000673073
2257   Miguel                       To The Moon                       Sony Music Entertainment       SR0000673073
2258   Miguel                       Vixen                             Sony Music Entertainment       SR0000673073
2259   Mike Posner                  Bow Chicka Wow Wow                Sony Music Entertainment       PA0001762099
2260   Miley Cyrus                  #GETITRIGHT                       Sony Music Entertainment       SR0000735242
2261   Miley Cyrus                  Adore You                         Sony Music Entertainment       SR0000735242
2262   Miley Cyrus                  Do My Thang                       Sony Music Entertainment       SR0000735242
2263   Miley Cyrus                  Drive                             Sony Music Entertainment       SR0000735242
2264   Miley Cyrus                  Maybe You're Right                Sony Music Entertainment       SR0000735242
2265   Miley Cyrus                  On My Own                         Sony Music Entertainment       SR0000735242
2266   Miley Cyrus                  Rooting for My Baby               Sony Music Entertainment       SR0000735242
2267   Miley Cyrus                  Someone Else                      Sony Music Entertainment       SR0000735242
2268   Miley Cyrus                  We Can't Stop                     Sony Music Entertainment       SR0000726503
       Miley Cyrus feat. Big
2269   Sean                         Love Money Party                  Sony Music Entertainment       SR0000735242
       Miley Cyrus feat. Britney
2270   Spears                       SMS (Bangerz)                     Sony Music Entertainment       SR0000735242
       Miley Cyrus feat. French
2271   Montana                      FU                                Sony Music Entertainment       SR0000735242
2272   Miley Cyrus feat. Future     My Darlin'                        Sony Music Entertainment       SR0000735242
       Miley Cyrus feat.
2273   Ludacris                     Hands in the Air                  Sony Music Entertainment       SR0000735242
2274   Miley Cyrus feat. Nelly      4x4                               Sony Music Entertainment       SR0000735242
2275   Miranda Lambert              Airstream Song                    Sony Music Entertainment       SR0000641403
2276   Miranda Lambert              All Kinds of Kinds                Sony Music Entertainment       PA0001805349
2277   Miranda Lambert              Baggage Claim                     Sony Music Entertainment       PA0001805349
2278   Miranda Lambert              Better In The Long Run            Sony Music Entertainment       PA0001805349
2279   Miranda Lambert              Bring Me Down                     Sony Music Entertainment       SR0000367710
2280   Miranda Lambert              Crazy Ex-Girlfriend               Sony Music Entertainment       SR0000746292
2281   Miranda Lambert              Dead Flowers                      Sony Music Entertainment       SR0000641403
2282   Miranda Lambert              Dear Diamond                      Sony Music Entertainment       PA0001805349
2283   Miranda Lambert              Desperation                       Sony Music Entertainment       SR0000609529
2284   Miranda Lambert              Down                              Sony Music Entertainment       SR0000609529
2285   Miranda Lambert              Dry Town                          Sony Music Entertainment       SR0000609529
2286   Miranda Lambert              Easy From Now On                  Sony Music Entertainment       SR0000609529
2287   Miranda Lambert              Easy Living                       Sony Music Entertainment       PA0001805349



                                                             Page 47 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 187 of 467 PageID#
                                    29313
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                    Track                           Plaintiff           Registration_Number
2288   Miranda Lambert    Famous In A Small Town              Sony Music Entertainment     SR0000609529
2289   Miranda Lambert    Fastest Girl In Town                Sony Music Entertainment     PA0001805349
2290   Miranda Lambert    Fine Tune                           Sony Music Entertainment     PA0001805349
2291   Miranda Lambert    Getting Ready                       Sony Music Entertainment     SR0000609529
2292   Miranda Lambert    Greyhound Bound For Nowhere         Sony Music Entertainment     SR0000367710
2293   Miranda Lambert    Guilty In Here                      Sony Music Entertainment     SR0000609529
2294   Miranda Lambert    Gunpowder & Lead                    Sony Music Entertainment     SR0000609529
2295   Miranda Lambert    Heart Like Mine                     Sony Music Entertainment     SR0000641403
2296   Miranda Lambert    Hurts To Think                      Sony Music Entertainment     PA0001805349
2297   Miranda Lambert    I Can't Be Bothered                 Sony Music Entertainment     SR0000367710
2298   Miranda Lambert    I Wanna Die                         Sony Music Entertainment     SR0000367710
2299   Miranda Lambert    Kerosene                            Sony Music Entertainment     SR0000367710
2300   Miranda Lambert    Look At Miss Ohio                   Sony Music Entertainment     PA0001805349
2301   Miranda Lambert    Love Is Looking For You             Sony Music Entertainment     SR0000367710
2302   Miranda Lambert    Love Letters                        Sony Music Entertainment     SR0000609529
2303   Miranda Lambert    Love Song                           Sony Music Entertainment     SR0000641403
2304   Miranda Lambert    Love Your Memory                    Sony Music Entertainment     SR0000367710
2305   Miranda Lambert    Maintain the Pain                   Sony Music Entertainment     SR0000641403
2306   Miranda Lambert    Makin' Plans                        Sony Music Entertainment     SR0000641403
2307   Miranda Lambert    Mama, I'm Alright                   Sony Music Entertainment     SR0000367710
2308   Miranda Lambert    Mama's Broken Heart                 Sony Music Entertainment     PA0001805349
2309   Miranda Lambert    Me And Charlie Talking              Sony Music Entertainment     SR0000746293
2310   Miranda Lambert    Me and Your Cigarettes              Sony Music Entertainment     SR0000641403
2311   Miranda Lambert    More Like Her                       Sony Music Entertainment     SR0000609529
2312   Miranda Lambert    New Strings                         Sony Music Entertainment     SR0000367710
2313   Miranda Lambert    Nobody's Fool                       Sony Music Entertainment     PA0001805349
2314   Miranda Lambert    Oklahoma Sky                        Sony Music Entertainment     PA0001805349
2315   Miranda Lambert    Only Prettier                       Sony Music Entertainment     SR0000641403
2316   Miranda Lambert    Over You                            Sony Music Entertainment     PA0001805349
2317   Miranda Lambert    Safe                                Sony Music Entertainment     PA0001805349
2318   Miranda Lambert    Same Old You                        Sony Music Entertainment     PA0001805349
2319   Miranda Lambert    Sin For A Sin                       Sony Music Entertainment     SR0000641403
2320   Miranda Lambert    Somewhere Trouble Don't Go          Sony Music Entertainment     SR0000641403
                          That's the Way That the World
2321   Miranda Lambert    Goes 'Round                         Sony Music Entertainment     SR0000641403
2322   Miranda Lambert    There's A Wall                      Sony Music Entertainment     SR0000367710
2323   Miranda Lambert    Time To Get A Gun                   Sony Music Entertainment     SR0000641403
2324   Miranda Lambert    Virginia Bluebell                   Sony Music Entertainment     SR0000641403
2325   Miranda Lambert    What About Georgia?                 Sony Music Entertainment     SR0000367710
2326   Miranda Lambert    White Liar                          Sony Music Entertainment     SR0000641403
2327   Modest Mouse       Education                           Sony Music Entertainment     SR0000407040
2328   Modest Mouse       Fire It Up                          Sony Music Entertainment     SR0000407040
2329   Modest Mouse       Florida                             Sony Music Entertainment     SR0000407040
2330   Modest Mouse       Fly Trapped In A Jar                Sony Music Entertainment     SR0000407040
2331   Modest Mouse       Invisible                           Sony Music Entertainment     SR0000407040
2332   Modest Mouse       Little Motel                        Sony Music Entertainment     SR0000407040
2333   Modest Mouse       March Into The Sea                  Sony Music Entertainment     SR0000407040
2334   Modest Mouse       Missed The Boat                     Sony Music Entertainment     SR0000407040
2335   Modest Mouse       Parting of the Sensory (Explicit)   Sony Music Entertainment     SR0000407040
2336   Modest Mouse       People As Places As People          Sony Music Entertainment     SR0000407040
2337   Modest Mouse       Spitting Venom                      Sony Music Entertainment     SR0000407040
2338   Modest Mouse       Steam Engenius                      Sony Music Entertainment     SR0000407040
2339   Modest Mouse       We've Got Everything                Sony Music Entertainment     SR0000407040



                                                  Page 48 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 188 of 467 PageID#
                                    29314
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                         Track                             Plaintiff          Registration_Number
       Monica Featuring Rick
2340   Ross                     Anything (To Find You)               Sony Music Entertainment    SR0000700530
2341   Montgomery Gentry        Daddy Won't Sell the Farm            Sony Music Entertainment    SR0000266467
2342   Montgomery Gentry        Didn't I                             Sony Music Entertainment    PA0001079468
2343   Montgomery Gentry        Gone                                 Sony Music Entertainment    SR0000355896
2344   Montgomery Gentry        Hell Yeah                            Sony Music Entertainment    SR0000314295
2345   Montgomery Gentry        Lonely And Gone                      Sony Music Entertainment    SR0000266467
2346   Montgomery Gentry        My Town                              Sony Music Entertainment    SR0000314295
2347   Montgomery Gentry        She Don't Tell Me To                 Sony Music Entertainment    SR0000386446
2348   Montgomery Gentry        Something To Be Proud Of             Sony Music Entertainment    SR0000355896
2349   Montgomery Gentry        Speed                                Sony Music Entertainment    SR0000314295
2350   Mudvayne                 (Per)Version of a truth (Explicit)   Sony Music Entertainment    SR0000346266
2351   Mudvayne                 A Key to Nothing                     Sony Music Entertainment    SR0000346266
2352   Mudvayne                 Mercy, Severity                      Sony Music Entertainment    SR0000346266
2353   Mudvayne                 Severed                              Sony Music Entertainment    SR0000269973
2354   Mudvayne                 Shadow of a Man                      Sony Music Entertainment    SR0000346266
2355   Mudvayne                 Silenced                             Sony Music Entertainment    SR0000346266
2356   Mudvayne                 Skrying                              Sony Music Entertainment    SR0000346266
2357   Mudvayne                 Solve Et Coagula                     Sony Music Entertainment    SR0000346266
                                The End of All Things to Come
2358   Mudvayne                 (Explicit)                           Sony Music Entertainment    SR0000346266
2359   Mudvayne                 The Patient Mental                   Sony Music Entertainment    SR0000346266
2360   Mudvayne                 Trapped In The Wake Of A Dream       Sony Music Entertainment    SR0000346266
2361   Mudvayne                 World So Cold                        Sony Music Entertainment    SR0000346266
2362   Oh Land                  Break The Chain                      Sony Music Entertainment    SR0000674211
2363   Oh Land                  Helicopter                           Sony Music Entertainment    SR0000674211
2364   Oh Land                  Human                                Sony Music Entertainment    SR0000674211
2365   Oh Land                  Lean                                 Sony Music Entertainment    SR0000674211
2366   Oh Land                  Perfection                           Sony Music Entertainment    SR0000674211
2367   Oh Land                  Rainbow                              Sony Music Entertainment    SR0000674211
2368   Oh Land                  Sun Of A Gun                         Sony Music Entertainment    SR0000674211
2369   Oh Land                  Voodoo                               Sony Music Entertainment    SR0000674211
2370   Oh Land                  We Turn It Up                        Sony Music Entertainment    SR0000674211
2371   Oh Land                  White Nights                         Sony Music Entertainment    SR0000674211
2372   Oh Land                  Wolf & I                             Sony Music Entertainment    SR0000674211
2373   Olly Murs                Heart Skips A Beat                   Sony Music Entertainment    SR0000727214
2374   One Direction            Alive                                Sony Music Entertainment    SR0000740363
2375   One Direction            Best Song Ever                       Sony Music Entertainment    SR0000737314
2376   One Direction            Better Than Words                    Sony Music Entertainment    SR0000740363
2377   One Direction            Diana                                Sony Music Entertainment    SR0000740363
2378   One Direction            Does He Know?                        Sony Music Entertainment    SR0000740363
2379   One Direction            Don't Forget Where You Belong        Sony Music Entertainment    SR0000740363
2380   One Direction            Everything About You                 Sony Music Entertainment    SR0000703645
2381   One Direction            Gotta Be You                         Sony Music Entertainment    SR0000703645
2382   One Direction            Half a Heart                         Sony Music Entertainment    SR0000740363
2383   One Direction            Happily                              Sony Music Entertainment    SR0000740363
2384   One Direction            I Want                               Sony Music Entertainment    SR0000703645
2385   One Direction            I Wish                               Sony Music Entertainment    SR0000703645
2386   One Direction            Kiss You                             Sony Music Entertainment    SR0000714020
2387   One Direction            Little Black Dress                   Sony Music Entertainment    SR0000740363
2388   One Direction            Little White Lies                    Sony Music Entertainment    SR0000740363
2389   One Direction            Midnight Memories                    Sony Music Entertainment    SR0000740363
2390   One Direction            Moments                              Sony Music Entertainment    SR0000703645



                                                         Page 49 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 189 of 467 PageID#
                                    29315
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                  Track                             Plaintiff           Registration_Number
2391   One Direction      More Than This                      Sony Music Entertainment     SR0000703645
2392   One Direction      One Thing                           Sony Music Entertainment     SR0000703645
2393   One Direction      Right Now                           Sony Music Entertainment     SR0000740363
2394   One Direction      Same Mistakes                       Sony Music Entertainment     SR0000703645
2395   One Direction      Save You Tonight                    Sony Music Entertainment     SR0000703645
2396   One Direction      Something Great                     Sony Music Entertainment     SR0000740363
2397   One Direction      Stand Up                            Sony Music Entertainment     SR0000703645
2398   One Direction      Stole My Heart                      Sony Music Entertainment     SR0000703645
2399   One Direction      Story of My Life                    Sony Music Entertainment     SR0000740364
2400   One Direction      Strong                              Sony Music Entertainment     SR0000740363
2401   One Direction      Taken                               Sony Music Entertainment     SR0000703645
2402   One Direction      Tell Me A Lie                       Sony Music Entertainment     SR0000703645
2403   One Direction      Through the Dark                    Sony Music Entertainment     SR0000740363
2404   One Direction      What Makes You Beautiful            Sony Music Entertainment     SR0000703645
2405   One Direction      Why Don't We Go There               Sony Music Entertainment     SR0000740363
2406   One Direction      You & I                             Sony Music Entertainment     SR0000740363
2407   Otherwise          Crimson                             Sony Music Entertainment     SR0000704620
2408   Otherwise          Die for You                         Sony Music Entertainment     SR0000704620
2409   Otherwise          Don't Be Afraid                     Sony Music Entertainment     SR0000704620
2410   Otherwise          Full Circle                         Sony Music Entertainment     SR0000704620
2411   Otherwise          Heaven (feat. Ashley Costello)      Sony Music Entertainment     SR0000704620
2412   Otherwise          I                                   Sony Music Entertainment     SR0000704620

2413   Otherwise          I Don't Apologize (1000 Pictures)   Sony Music Entertainment     SR0000704620
2414   Otherwise          II                                  Sony Music Entertainment     SR0000704620
2415   Otherwise          III                                 Sony Music Entertainment     SR0000704620
2416   Otherwise          Lighthouse                          Sony Music Entertainment     SR0000704620
2417   Otherwise          Scream Now                          Sony Music Entertainment     SR0000704620
2418   Otherwise          Silence Reigns                      Sony Music Entertainment     SR0000704620
2419   Otherwise          Soldiers                            Sony Music Entertainment     SR0000704620
2420   Otherwise          Vegas Girl                          Sony Music Entertainment     SR0000704620
                          Idlewild Blue (Don'tchu Worry
2421   OutKast            'Bout Me)                           Sony Music Entertainment     SR0000747302
2422   OutKast            Mighty "O"                          Sony Music Entertainment     SR0000747300
2423   Ozzy Osbourne      21st Century Schizoid Man           Sony Music Entertainment     SR0000388035
2424   Ozzy Osbourne      Back on Earth                       Sony Music Entertainment     SR0000247732
2425   Ozzy Osbourne      Bark At The Moon                    Sony Music Entertainment     SR0000053824
2426   Ozzy Osbourne      Breakin' All The Rules              Sony Music Entertainment     SR0000098705
2427   Ozzy Osbourne      Centre of Eternity                  Sony Music Entertainment     SR0000053824
2428   Ozzy Osbourne      Crazy Babies                        Sony Music Entertainment     SR0000098705
2429   Ozzy Osbourne      Crazy Train                         Sony Music Entertainment     SR0000028652
2430   Ozzy Osbourne      Diary of a Madman                   Sony Music Entertainment     SR0000034167
2431   Ozzy Osbourne      Dreamer                             Sony Music Entertainment     SR0000303331
2432   Ozzy Osbourne      Gets Me Through                     Sony Music Entertainment     SR0000303331
2433   Ozzy Osbourne      Ghost Behind My Eyes                Sony Music Entertainment     SR0000171292
2434   Ozzy Osbourne      I Can't Save You                    Sony Music Entertainment     SR0000628282
2435   Ozzy Osbourne      I Don't Wanna Stop                  Sony Music Entertainment     SR0000628282
                          I Don't Want to Change the
2436   Ozzy Osbourne      World                               Sony Music Entertainment     SR0000135019
2437   Ozzy Osbourne      I Just Want You                     Sony Music Entertainment     SR0000171292
2438   Ozzy Osbourne      In My Life                          Sony Music Entertainment     SR0000373744
2439   Ozzy Osbourne      Mama, I'm Coming Home               Sony Music Entertainment     SR0000135019
2440   Ozzy Osbourne      Miracle Man                         Sony Music Entertainment     SR0000098705



                                                  Page 50 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 190 of 467 PageID#
                                    29316
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                         Track                         Plaintiff              Registration_Number
2441   Ozzy Osbourne             Mississippi Queen                Sony Music Entertainment        SR0000388035
2442   Ozzy Osbourne             Mr. Crowley                      Sony Music Entertainment        SR0000028652
2443   Ozzy Osbourne             Nightmare                        Sony Music Entertainment        SR0000628282
2444   Ozzy Osbourne             No Easy Way Out                  Sony Music Entertainment        SR0000303331
2445   Ozzy Osbourne             No More Tears                    Sony Music Entertainment        SR0000135019
2446   Ozzy Osbourne             Not Going Away                   Sony Music Entertainment        SR0000628282
2447   Ozzy Osbourne             Now You See It (Now You Don't)   Sony Music Entertainment        SR0000053824
2448   Ozzy Osbourne             Over The Mountain                Sony Music Entertainment        SR0000034167
2449   Ozzy Osbourne             Perry Mason                      Sony Music Entertainment        SR0000171292
2450   Ozzy Osbourne             Rock 'n' Roll Rebel              Sony Music Entertainment        SR0000053824
2451   Ozzy Osbourne             Shot In The Dark                 Sony Music Entertainment        SR0000076545
2452   Ozzy Osbourne             Slow Down                        Sony Music Entertainment        SR0000053824
2453   Ozzy Osbourne             So Tired                         Sony Music Entertainment        SR0000053824
2454   Ozzy Osbourne             Spiders                          Sony Music Entertainment        SR0000054446
2455   Ozzy Osbourne             Thunder Underground              Sony Music Entertainment        SR0000171292
2456   Ozzy Osbourne             Time After Time                  Sony Music Entertainment        SR0000135019
2457   Ozzy Osbourne             Waiting for Darkness             Sony Music Entertainment        SR0000053824
2458   Ozzy Osbourne             You're No Different              Sony Music Entertainment        SR0000053824
2459   P!nk                      Are We All We Are (Explicit)     Sony Music Entertainment        SR0000709056
2460   P!nk                      Beam Me Up                       Sony Music Entertainment        SR0000709056
2461   P!nk                      Chaos & Piss (Explicit)          Sony Music Entertainment        SR0000709377
2462   P!nk                      F**kin' Perfect                  Sony Music Entertainment        SR0000671699
2463   P!nk                      Here Comes The Weekend           Sony Music Entertainment        SR0000709056
2464   P!nk                      How Come You're Not Here         Sony Music Entertainment        SR0000709056
2465   P!nk                      Just Give Me A Reason            Sony Music Entertainment        SR0000709056
2466   P!nk                      Push You Away                    Sony Music Entertainment        SR0000644873
2467   P!nk                      Raise Your Glass                 Sony Music Entertainment        SR0000671699
2468   P!nk                      Slut Like You                    Sony Music Entertainment        SR0000709056
2469   P!nk                      So What                          Sony Music Entertainment        SR0000719121
2470   P!nk                      The Great Escape                 Sony Music Entertainment        SR0000709056
2471   P!nk                      The Truth About Love             Sony Music Entertainment        SR0000709056
2472   P!nk                      Timebomb (Explicit)              Sony Music Entertainment        SR0000709377
2473   P!nk                      True Love (Explicit)             Sony Music Entertainment        SR0000709056
2474   P!nk                      Try                              Sony Music Entertainment        SR0000709056
2475   P!nk                      Walk of Shame                    Sony Music Entertainment        SR0000709056
2476   P!nk                      Walk of Shame (Explicit)         Sony Music Entertainment        SR0000709056
2477   P!nk                      Where Did The Beat Go?           Sony Music Entertainment        SR0000709056
       P!nk Featuring William
2478   Orbit                     Feel Good Time                   Sony Music Entertainment        PA0001242238
2479   Passion Pit               Little Secrets                   Sony Music Entertainment        PA0001678112
2480   Passion Pit               To Kingdom Come                  Sony Music Entertainment        PA0001683346
2481   Pearl Jam                 1/2 Full                         Sony Music Entertainment        SR0000324204
2482   Pearl Jam                 All or None                      Sony Music Entertainment        SR0000324204
2483   Pearl Jam                 Arc                              Sony Music Entertainment        SR0000324204
2484   Pearl Jam                 Army Reserve                     Sony Music Entertainment        SR0000654748
2485   Pearl Jam                 Around The Bend                  Sony Music Entertainment        SR0000230851
2486   Pearl Jam                 Aya Davanita                     Sony Music Entertainment        SR0000206558
2487   Pearl Jam                 Big Wave                         Sony Music Entertainment        SR0000654748
2488   Pearl Jam                 Blood (Remastered)               Sony Music Entertainment        SR0000207219
2489   Pearl Jam                 Brain Of J.                      Sony Music Entertainment        SR0000255869
2490   Pearl Jam                 Breakerfall                      Sony Music Entertainment        SR0000300972
2491   Pearl Jam                 Bu$hleaguer                      Sony Music Entertainment        SR0000324204
2492   Pearl Jam                 Bugs                             Sony Music Entertainment        SR0000206558



                                                        Page 51 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 191 of 467 PageID#
                                    29317
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                  Track                          Plaintiff              Registration_Number
2493   Pearl Jam             Can't Keep                       Sony Music Entertainment        SR0000324204
2494   Pearl Jam             Come Back                        Sony Music Entertainment        SR0000654748
2495   Pearl Jam             Cropduster                       Sony Music Entertainment        SR0000324204
2496   Pearl Jam             Deep                             Sony Music Entertainment        SR0000137787
2497   Pearl Jam             Evacuation                       Sony Music Entertainment        SR0000300972
2498   Pearl Jam             Faithful                         Sony Music Entertainment        SR0000255869
2499   Pearl Jam             Garden                           Sony Music Entertainment        SR0000137787
2500   Pearl Jam             Get Right                        Sony Music Entertainment        SR0000324204
2501   Pearl Jam             Ghost                            Sony Music Entertainment        SR0000324204
2502   Pearl Jam             Glorified G                      Sony Music Entertainment        SR0000207219
2503   Pearl Jam             Gods' Dice                       Sony Music Entertainment        SR0000300972
2504   Pearl Jam             Gone                             Sony Music Entertainment        SR0000654748
2505   Pearl Jam             Green Disease                    Sony Music Entertainment        SR0000324204
2506   Pearl Jam             Grievance                        Sony Music Entertainment        SR0000300972
2507   Pearl Jam             Habit                            Sony Music Entertainment        SR0000230851
2508   Pearl Jam             Help Help                        Sony Music Entertainment        SR0000324204
2509   Pearl Jam             I'm Open                         Sony Music Entertainment        SR0000230851
2510   Pearl Jam             In My Tree                       Sony Music Entertainment        SR0000230851
2511   Pearl Jam             Indifference (Remastered)        Sony Music Entertainment        SR0000207219
2512   Pearl Jam             Inside Job                       Sony Music Entertainment        SR0000654748
2513   Pearl Jam             Insignificance                   Sony Music Entertainment        SR0000300972
2514   Pearl Jam             Last Exit                        Sony Music Entertainment        SR0000206558
2515   Pearl Jam             Leash                            Sony Music Entertainment        SR0000207219
2516   Pearl Jam             Life Wasted                      Sony Music Entertainment        SR0000654748
2517   Pearl Jam             Love Boat Captain                Sony Music Entertainment        SR0000324204
2518   Pearl Jam             Low Light                        Sony Music Entertainment        SR0000255869
2519   Pearl Jam             Lukin                            Sony Music Entertainment        SR0000230851
2520   Pearl Jam             Mankind                          Sony Music Entertainment        SR0000230851
2521   Pearl Jam             Marker In The Sand               Sony Music Entertainment        SR0000654748
2522   Pearl Jam             MFC                              Sony Music Entertainment        SR0000255869
2523   Pearl Jam             No Way                           Sony Music Entertainment        SR0000255869
2524   Pearl Jam             Oceans                           Sony Music Entertainment        SR0000137787
2525   Pearl Jam             Of The Girl                      Sony Music Entertainment        SR0000300972
2526   Pearl Jam             Parachutes                       Sony Music Entertainment        SR0000654748
2527   Pearl Jam             Parting Ways                     Sony Music Entertainment        SR0000300972
2528   Pearl Jam             Pilate                           Sony Music Entertainment        SR0000255869
2529   Pearl Jam             Porch                            Sony Music Entertainment        SR0000137787
2530   Pearl Jam             Present Tense                    Sony Music Entertainment        SR0000230851
2531   Pearl Jam             Pry, To                          Sony Music Entertainment        SR0000206558
2532   Pearl Jam             Push Me, Pull Me                 Sony Music Entertainment        SR0000255869
2533   Pearl Jam             Rats (Remastered)                Sony Music Entertainment        SR0000207219
2534   Pearl Jam             Red Bar                          Sony Music Entertainment        SR0000255869
2535   Pearl Jam             Red Mosquito                     Sony Music Entertainment        SR0000230851
2536   Pearl Jam             Release                          Sony Music Entertainment        SR0000137787
2537   Pearl Jam             Rival                            Sony Music Entertainment        SR0000300972
2538   Pearl Jam             Satan's Bed                      Sony Music Entertainment        SR0000206558
2539   Pearl Jam             Save You                         Sony Music Entertainment        SR0000324204
2540   Pearl Jam             Sleight Of Hand                  Sony Music Entertainment        SR0000300972
2541   Pearl Jam             Smile                            Sony Music Entertainment        SR0000230851
2542   Pearl Jam             Sometimes                        Sony Music Entertainment        SR0000230851
2543   Pearl Jam             Soon Forget                      Sony Music Entertainment        SR0000300972
2544   Pearl Jam             Stupidmop                        Sony Music Entertainment        SR0000206558




                                                    Page 52 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 192 of 467 PageID#
                                    29318
                                   List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                          Track                          Plaintiff             Registration_Number
2545   Pearl Jam                    Thin Air                          Sony Music Entertainment       SR0000300972
2546   Pearl Jam                    Thumbing My Way                   Sony Music Entertainment       SR0000324204
2547   Pearl Jam                    Tremor Christ                     Sony Music Entertainment       SR0000206558
2548   Pearl Jam                    Unemployable                      Sony Music Entertainment       SR0000654748
2549   Pearl Jam                    W.M.A. (Remastered)               Sony Music Entertainment       SR0000207219
2550   Pearl Jam                    Wash                              Sony Music Entertainment       SR0000363498
2551   Pearl Jam                    Wasted Reprise                    Sony Music Entertainment       SR0000654748
2552   Pearl Jam                    Whipping                          Sony Music Entertainment       SR0000206558
2553   Pearl Jam                    Why Go                            Sony Music Entertainment       SR0000137787
2554   Pearl Jam                    World Wide Suicide                Sony Music Entertainment       SR0000654748
2555   Pitbull                      Call Of The Wild                  Sony Music Entertainment       SR0000641804
2556   Pitbull                      Can't Stop Me Now                 Sony Music Entertainment       SR0000641804
2557   Pitbull                      Don't Stop The Party              Sony Music Entertainment       SR0000714736
2558   Pitbull                      Dope Ball (Interlude)             Sony Music Entertainment       SR0000641804
2559   Pitbull                      Drinks for You (Ladies Anthem)    Sony Music Entertainment       SR0000714643
2560   Pitbull                      Echa Pa'lla (Manos Pa'rriba)      Sony Music Entertainment       SR0000714643
2561   Pitbull                      Get It Started                    Sony Music Entertainment       SR0000714740
2562   Pitbull                      Girls                             Sony Music Entertainment       SR0000641804
2563   Pitbull                      Give Me Everything                Sony Music Entertainment       SR0000681904
2564   Pitbull                      Give Them What They Ask For       Sony Music Entertainment       SR0000641804
2565   Pitbull                      Hotel Room Service                Sony Music Entertainment       SR0000641804

2566   Pitbull                      I Know You Want Me (Calle Ocho)   Sony Music Entertainment       SR0000641804
2567   Pitbull                      I'm Off That                      Sony Music Entertainment       SR0000714643
2568   Pitbull                      Juice Box                         Sony Music Entertainment       SR0000641804
2569   Pitbull                      Outta Nowhere (Explicit)          Sony Music Entertainment       SR0000714643
2570   Pitbull                      Pause                             Sony Music Entertainment       SR0000681904
2571   Pitbull                      Something For The DJs             Sony Music Entertainment       SR0000681904
2572   Pitbull                      Tchu Tchu Tcha                    Sony Music Entertainment       SR0000714643
       Pitbull feat. Afrojack &
2573   Havana Brown                 Last Night                        Sony Music Entertainment       SR0000714643
       Pitbull feat. Akon &
2574   David Rush                   Everybody Fucks (Explicit)        Sony Music Entertainment       SR0000714643

2575   Pitbull feat. Chris Brown    Hope We Meet Again                Sony Music Entertainment       SR0000714643
       Pitbull feat. Christina
2576   Aguilera                     Feel This Moment                  Sony Music Entertainment       SR0000714643
       Pitbull feat. Danny
2577   Mercer                       Outta Nowhere                     Sony Music Entertainment       SR0000714643
       Pitbull feat. Enrique
2578   Iglesias                     Tchu Tchu Tcha                    Sony Music Entertainment       SR0000714643
2579   Pitbull feat. Ke$ha          Timber                            Sony Music Entertainment       SR0000737322
       Pitbull Feat. Lil
2580   Jon;Shawty Lo                Krazy                             Sony Music Entertainment       SR0000641804
2581   Pitbull feat. Sensato        Global Warming                    Sony Music Entertainment       SR0000714643
       Pitbull feat. The Wanted
2582   & Afrojack                   Have Some Fun                     Sony Music Entertainment       SR0000714643
       Pitbull feat. Usher &
2583   Afrojack                     Party Ain't Over                  Sony Music Entertainment       SR0000714643
2584   Pitbull feat. Vein           11:59 (Explicit)                  Sony Music Entertainment       SR0000714643
2585   Pitbull featuring Akon       Shut It Down                      Sony Music Entertainment       SR0000641804
       Pitbull Featuring Akon &
2586   DJ Frank E                   Mr. Right Now                     Sony Music Entertainment       SR0000683282



                                                            Page 53 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 193 of 467 PageID#
                                    29319
                                   List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                             Track                        Plaintiff             Registration_Number
       Pitbull featuring Avery
2587   Storm                        Triumph                           Sony Music Entertainment       SR0000641804
2588   Pitbull featuring B.O.B.     Across The World                  Sony Music Entertainment       SR0000641804
       Pitbull Featuring Chris
2589   Brown                        International Love                Sony Music Entertainment       SR0000681904
       Pitbull Featuring
2590   Enrique Iglesias             Come N Go                         Sony Music Entertainment       SR0000681904
       Pitbull Featuring Jamie
2591   Foxx                         Where Do We Go                    Sony Music Entertainment       SR0000681904

       Pitbull Featuring Kelly
2592   Rowland & Jamie Drastik      Castle Made Of Sand               Sony Music Entertainment       SR0000681904
       Pitbull featuring Nayer &
2593   Bass III Euro                Full Of S**t                      Sony Music Entertainment       SR0000641804
2594   Pitbull Featuring Nelly      My Kinda Girl                     Sony Music Entertainment       SR0000683282
       Pitbull Featuring Red
2595   Foo, Vein & David Rush       Took My Love                      Sony Music Entertainment       SR0000681904
2596   Pitbull featuring Slim       Daddy's Little Girl               Sony Music Entertainment       SR0000641804
2597   Pitbull featuring T-Pain     Hey Baby (Drop It To The Floor)   Sony Music Entertainment       SR0000681904
       Pitbull Featuring T-Pain
2598   & Sean Paul                  Shake Senora                      Sony Music Entertainment       SR0000681904
       Pitbull Featuring T-Pain,
2599   Sean Paul & Ludacris         Shake Senora Remix                Sony Music Entertainment       SR0000683282
2600   Pitbull Featuring Vein       Mr. Worldwide (Intro)             Sony Music Entertainment       SR0000681904
2601   Pitbull vs. Nicola Fasano    Oye Baby                          Sony Music Entertainment       SR0000683282
2602   R. Kelly                     Cookie                            Sony Music Entertainment       SR0000737848
2603   R. Kelly                     Every Position                    Sony Music Entertainment       SR0000737848
2604   R. Kelly                     Genius                            Sony Music Entertainment       SR0000737850
2605   R. Kelly                     Marry The P***y (Explicit)        Sony Music Entertainment       SR0000737848
2606   R. Kelly                     Physical                          Sony Music Entertainment       SR0000737848
2607   R. Kelly                     Prelude                           Sony Music Entertainment       SR0000737848
2608   R. Kelly                     Prelude (Explicit)                Sony Music Entertainment       SR0000737848
                                    Throw This Money On You
2609   R. Kelly                     (Explicit)                        Sony Music Entertainment       SR0000737848
2610   R. Kelly                     You Deserve Better                Sony Music Entertainment       SR0000737848
2611   R. Kelly feat. 2 Chainz      My Story                          Sony Music Entertainment       SR0000737848
2612   R. Kelly feat. Future        Tear It Up (Explicit)             Sony Music Entertainment       SR0000737848
       R. Kelly feat. Kelly
2613   Rowland                      All The Way (Explicit)            Sony Music Entertainment       SR0000737848
2614   R. Kelly feat. Ludacris      Legs Shakin'                      Sony Music Entertainment       SR0000737848
       R. Kelly feat. Migos &
2615   Juicy J                      Show Ya P***y                     Sony Music Entertainment       SR0000737848
2616   Raphael Saadiq               100 Yard Dash                     Sony Music Entertainment       SR0000619872
2617   Raphael Saadiq               Calling                           Sony Music Entertainment       SR0000619872
2618   Raphael Saadiq               Day Dreams                        Sony Music Entertainment       SR0000677734
2619   Raphael Saadiq               Go To Hell                        Sony Music Entertainment       SR0000677734
2620   Raphael Saadiq               Good Man                          Sony Music Entertainment       SR0000677734
2621   Raphael Saadiq               Heart Attack                      Sony Music Entertainment       SR0000677734
2622   Raphael Saadiq               Keep Marchin'                     Sony Music Entertainment       SR0000619872
2623   Raphael Saadiq               Let's Take a Walk                 Sony Music Entertainment       SR0000619872
2624   Raphael Saadiq               Love That Girl                    Sony Music Entertainment       SR0000619872
2625   Raphael Saadiq               Movin' Down the Line              Sony Music Entertainment       SR0000677734
2626   Raphael Saadiq               Oh Girl                           Sony Music Entertainment       SR0000619872




                                                             Page 54 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 194 of 467 PageID#
                                    29320
                                   List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                            Track                          Plaintiff              Registration_Number
2627   Raphael Saadiq               Over You                         Sony Music Entertainment        SR0000677734
2628   Raphael Saadiq               Radio                            Sony Music Entertainment        SR0000677734
2629   Raphael Saadiq               Sometimes                        Sony Music Entertainment        SR0000619872
2630   Raphael Saadiq               Staying In Love                  Sony Music Entertainment        SR0000619872
2631   Raphael Saadiq               Stone Rollin                     Sony Music Entertainment        SR0000677734
2632   Raphael Saadiq               Sure Hope You Mean It            Sony Music Entertainment        SR0000619872
2633   Raphael Saadiq               The Answer                       Sony Music Entertainment        SR0000677734
       Raphael Saadiq feat. Joss
2634   Stone                        Just One Kiss                    Sony Music Entertainment        SR0000619872
       Raphael Saadiq feat. The
       Infamous Young Spodie
       and the Rebirth Brass
2635   Band                         Big Easy                         Sony Music Entertainment        SR0000619872
       Raphael Saadiq feat.
2636   Yukimi Nakano                Just Don't                       Sony Music Entertainment        SR0000677734
2637   Ray Charles                  Crazy Old Soldier                Sony Music Entertainment        SR0000058443
2638   Sade                         Bulletproof Soul                 Sony Music Entertainment        SR0000183731
2639   Santana                      All I Ever Wanted                Sony Music Entertainment        SR0000013645
2640   Santana                      Aqua Marine                      Sony Music Entertainment        SR0000013645
2641   Santana                      Blues for Salvador               Sony Music Entertainment        SR0000086429
2642   Santana                      Brightest Star                   Sony Music Entertainment        SR0000028839
2643   Santana                      Carnaval                         Sony Music Entertainment        N40322
                                    Dance Sister Dance (Baila Mi
2644   Santana                      Hermana)                         Sony Music Entertainment        N33113
                                    Europa (Earth's Cry Heaven's
2645   Santana                      Smile)                           Sony Music Entertainment        N33113
2646   Santana                      Flor D'Luna (Moonflower)         Sony Music Entertainment        RE0000927177
2647   Santana                      Full Moon                        Sony Music Entertainment        SR0000118423
2648   Santana                      Gypsy Woman                      Sony Music Entertainment        SR0000118423
2649   Santana                      Hannibal                         Sony Music Entertainment        SR0000086429
2650   Santana                      Hold On                          Sony Music Entertainment        SR0000039658
2651   Santana                      How Long                         Sony Music Entertainment        SR0000065770
2652   Santana                      I Love You Much Too Much         Sony Music Entertainment        SR0000028774
2653   Santana                      La Fuente del Ritmo              Sony Music Entertainment        N3383;N5328
2654   Santana                      Let the Children Play            Sony Music Entertainment        N40322
2655   Santana                      Mirage                           Sony Music Entertainment        RE0000872000
2656   Santana                      Nowhere to Run                   Sony Music Entertainment        SR0000039763
                                    ONE CHAIN (DON'T MAKE NO
2657   Santana                      PRISON)                          Sony Music Entertainment        SR0000004781
2658   Santana                      REVELATIONS                      Sony Music Entertainment        N40322
2659   Santana                      Say It Again                     Sony Music Entertainment        PA0000254926
2660   Santana                      The Sensitive Kind               Sony Music Entertainment        SR0000028774
2661   Santana                      Well All Right                   Sony Music Entertainment        SR0000004781
2662   Santana                      Winning                          Sony Music Entertainment        SR0000028839
2663   Santana                      You Know That I Love You         Sony Music Entertainment        SR0000013645
2664   Sara Bareilles               1000 Times                       Sony Music Entertainment        SR0000727195
2665   Sara Bareilles               Brave                            Sony Music Entertainment        SR0000727192
2666   Sara Bareilles               Cassiopeia                       Sony Music Entertainment        SR0000727195
2667   Sara Bareilles               Chasing The Sun                  Sony Music Entertainment        SR0000727195
2668   Sara Bareilles               December                         Sony Music Entertainment        SR0000727195
2669   Sara Bareilles               Eden                             Sony Music Entertainment        SR0000727195
2670   Sara Bareilles               Hercules                         Sony Music Entertainment        SR0000727195
2671   Sara Bareilles               I Choose You                     Sony Music Entertainment        SR0000727195



                                                            Page 55 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 195 of 467 PageID#
                                    29321
                                   List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                            Track                         Plaintiff              Registration_Number
2672   Sara Bareilles               Islands                          Sony Music Entertainment        SR0000727195
2673   Sara Bareilles               Little Black Dress               Sony Music Entertainment        SR0000727195
2674   Sara Bareilles               Manhattan                        Sony Music Entertainment        SR0000727193
2675   Sara Bareilles               Satellite Call                   Sony Music Entertainment        SR0000727195
2676   Sarah McLachlan              Don't Give Up On Us              Sony Music Entertainment        SR0000661978
2677   Sarah McLachlan              U Want Me 2                      Sony Music Entertainment        SR0000661978
2678   Savage Garden                A Thousand Words                 Sony Music Entertainment        SR0000299097
2679   Savage Garden                Affirmation                      Sony Music Entertainment        SR0000276120
2680   Savage Garden                Carry On Dancing                 Sony Music Entertainment        SR0000299097
2681   Savage Garden                Crash And Burn                   Sony Music Entertainment        SR0000276120
2682   Savage Garden                Hold Me                          Sony Music Entertainment        SR0000276120
2683   Savage Garden                Promises                         Sony Music Entertainment        SR0000299097
2684   Savage Garden                Tears Of Pearls                  Sony Music Entertainment        SR0000299097
2685   Savage Garden                The Animal Song                  Sony Music Entertainment        SR0000276120
2686   Savage Garden                Universe                         Sony Music Entertainment        SR0000299097
2687   Savage Garden                Violet                           Sony Music Entertainment        SR0000299097
       Sean Kingston and Justin
2688   Bieber                       Eenie Meenie                     Sony Music Entertainment        SR0000730824
2689   Shakira                      Años Luz                         Sony Music Entertainment        SR0000644417
2690   Shakira                      Devoción                         Sony Music Entertainment        SR0000669191
2691   Shakira                      Did It Again                     Sony Music Entertainment        SR0000644417
2692   Shakira                      Gitana                           Sony Music Entertainment        SR0000644417
2693   Shakira                      Give It Up To Me                 Sony Music Entertainment        SR0000644417
2694   Shakira                      Good Stuff                       Sony Music Entertainment        SR0000644417
                                    Gordita (Featuring Residente
2695   Shakira                      Calle 13)                        Sony Music Entertainment        SR0000669191
2696   Shakira                      Lo Hecho Está Hecho              Sony Music Entertainment        SR0000644417
2697   Shakira                      Lo Que Más                       Sony Music Entertainment        SR0000669191
2698   Shakira                      Loba                             Sony Music Entertainment        SR0000644417
2699   Shakira                      Loca (Featuring Dizzee Rascal)   Sony Music Entertainment        SR0000669191
2700   Shakira                      Loca (Featuring El Cata)         Sony Music Entertainment        SR0000669191
2701   Shakira                      Long Time                        Sony Music Entertainment        SR0000644417
2702   Shakira                      Men in This Town                 Sony Music Entertainment        SR0000644417
2703   Shakira                      Mon Amour                        Sony Music Entertainment        SR0000644417
2704   Shakira                      She Wolf                         Sony Music Entertainment        SR0000644417

2705   Shakira                      Waka Waka (This Time For Africa) Sony Music Entertainment        SR0000669191
2706   Shakira                      Why Wait                         Sony Music Entertainment        SR0000644417
2707   Shakira Feat. Pitbull        Rabiosa                          Sony Music Entertainment        SR0000669191

2708   Shakira feat. Wyclef Jean    Spy                              Sony Music Entertainment        SR0000644417
2709   Sia                          Be Good To Me                    Sony Music Entertainment        SR0000655573
2710   Sia                          Big Girl Little Girl             Sony Music Entertainment        SR0000655573
2711   Sia                          Chandelier                       Sony Music Entertainment        SR0000756331
2712   Sia                          Cloud                            Sony Music Entertainment        SR0000655573
2713   Sia                          Hurting Me Now                   Sony Music Entertainment        SR0000655573
2714   Sia                          I'm in Here                      Sony Music Entertainment        SR0000655573
2715   Sia                          Never Gonna Leave Me             Sony Music Entertainment        SR0000655573
2716   Sia                          Oh Father                        Sony Music Entertainment        SR0000655573
2717   Sia                          Stop Trying                      Sony Music Entertainment        SR0000655573
2718   Sia                          The Co-Dependent                 Sony Music Entertainment        SR0000655573
2719   Social Distortion            Ball And Chain                   Sony Music Entertainment        SR0000115085
2720   Social Distortion            Ring Of Fire                     Sony Music Entertainment        SR0000115085



                                                            Page 56 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 196 of 467 PageID#
                                    29322
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                      Track                             Plaintiff           Registration_Number
2721   Social Distortion       Story Of My Life                    Sony Music Entertainment     SR0000115085
       Stevie Ray Vaughan &
2722   Double Trouble          Boot Hill                           Sony Music Entertainment     SR0000138313
       Stevie Ray Vaughan &
2723   Double Trouble          Chitlins Con Carne                  Sony Music Entertainment     SR0000138313
       Stevie Ray Vaughan &
2724   Double Trouble          Close to You                        Sony Music Entertainment     SR0000138313
       Stevie Ray Vaughan &
2725   Double Trouble          Empty Arms                          Sony Music Entertainment     SR0000138313
       Stevie Ray Vaughan &
2726   Double Trouble          Life By The Drop                    Sony Music Entertainment     SR0000138313
       Stevie Ray Vaughan &
2727   Double Trouble          Little Wing                         Sony Music Entertainment     SR0000138313
       Stevie Ray Vaughan &
2728   Double Trouble          May I Have a Talk with You          Sony Music Entertainment     SR0000138313
       Stevie Ray Vaughan &
2729   Double Trouble          So Excited                          Sony Music Entertainment     SR0000138313
       Stevie Ray Vaughan &
2730   Double Trouble          The Sky Is Crying                   Sony Music Entertainment     SR0000138313
       Stevie Ray Vaughan &
2731   Double Trouble          Wham                                Sony Music Entertainment     SR0000138313
2732   Suicide Silence         Bludgeoned to Death                 Sony Music Entertainment     SR0000623967
2733   Suicide Silence         Cancerous Skies                     Sony Music Entertainment     SR0000697040
2734   Suicide Silence         Cross-Eyed Catastrophe              Sony Music Entertainment     SR0000697040
                               Destruction of a Statue (Bonus
2735   Suicide Silence         Track)                              Sony Music Entertainment     SR0000623967
2736   Suicide Silence         Disengage                           Sony Music Entertainment     SR0000643826
2737   Suicide Silence         Eyes Sewn Shut                      Sony Music Entertainment     SR0000623967
2738   Suicide Silence         Fuck Everything                     Sony Music Entertainment     SR0000697040
2739   Suicide Silence         Genocide                            Sony Music Entertainment     SR0000643826
2740   Suicide Silence         Girl of Glass                       Sony Music Entertainment     SR0000623967
2741   Suicide Silence         Green Monster                       Sony Music Entertainment     SR0000623967
2742   Suicide Silence         Hands of a Killer                   Sony Music Entertainment     SR0000623967
2743   Suicide Silence         Human Violence                      Sony Music Entertainment     SR0000697040
2744   Suicide Silence         In a Photograph                     Sony Music Entertainment     SR0000623967
2745   Suicide Silence         March To The Black Crown            Sony Music Entertainment     SR0000697040
2746   Suicide Silence         No Pity For a Coward                Sony Music Entertainment     SR0000623967
2747   Suicide Silence         No Time To Bleed                    Sony Music Entertainment     SR0000643826
2748   Suicide Silence         O.C.D.                              Sony Music Entertainment     SR0000697040
2749   Suicide Silence         Slaves to Substance                 Sony Music Entertainment     SR0000697040
2750   Suicide Silence         Smashed                             Sony Music Entertainment     SR0000697040
2751   Suicide Silence         The Disease                         Sony Music Entertainment     SR0000623967
2752   Suicide Silence         The Fallen                          Sony Music Entertainment     SR0000623967

2753   Suicide Silence         The Only Thing That Sets Us Apart   Sony Music Entertainment     SR0000697040
2754   Suicide Silence         The Price of Beauty                 Sony Music Entertainment     SR0000623967
2755   Suicide Silence         Unanswered                          Sony Music Entertainment     SR0000623967
2756   Suicide Silence         Witness the Addiction               Sony Music Entertainment     SR0000697040
2757   Suicide Silence         You Only Live Once                  Sony Music Entertainment     SR0000697040
2758   Switchfoot              Adding To The Noise                 Sony Music Entertainment     SR0000347967
2759   Switchfoot              Ammunition                          Sony Music Entertainment     SR0000347967
2760   Switchfoot              Gone                                Sony Music Entertainment     SR0000347967
2761   Switchfoot              Meant To Live                       Sony Music Entertainment     SR0000347967




                                                       Page 57 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 197 of 467 PageID#
                                    29323
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                         Track                        Plaintiff             Registration_Number
2762   Switchfoot             More Than Fine                    Sony Music Entertainment       SR0000347967
2763   Switchfoot             On Fire                           Sony Music Entertainment       SR0000347967
2764   Switchfoot             Redemption                        Sony Music Entertainment       SR0000347967
2765   Switchfoot             The Beautiful Letdown             Sony Music Entertainment       SR0000347967
2766   Switchfoot             Twenty-four                       Sony Music Entertainment       SR0000347967
2767   System Of A Down       Attack                            Sony Music Entertainment       SR0000388170
2768   System Of A Down       B.Y.O.B.                          Sony Music Entertainment       SR0000718994
2769   System Of A Down       Cigaro                            Sony Music Entertainment       SR0000372792
2770   System of a Down       Dreaming                          Sony Music Entertainment       SR0000388170
2771   System Of A Down       Holy Mountains                    Sony Music Entertainment       SR0000388170
2772   System Of A Down       Hypnotize                         Sony Music Entertainment       SR0000748788
2773   System of a Down       Kill Rock 'n Roll                 Sony Music Entertainment       SR0000388170
2774   System Of A Down       Lonely Day                        Sony Music Entertainment       SR0000388170
2775   System of a Down       Lost In Hollywood                 Sony Music Entertainment       SR0000372792
2776   System Of A Down       Old School Hollywood              Sony Music Entertainment       SR0000372792
2777   System Of A Down       Question!                         Sony Music Entertainment       SR0000372792
2778   System Of A Down       Radio/Video                       Sony Music Entertainment       SR0000372792
2779   System Of A Down       Revenga                           Sony Music Entertainment       SR0000372792
2780   System Of A Down       Sad Statue                        Sony Music Entertainment       SR0000372792
2781   System Of A Down       She's Like Heroin                 Sony Music Entertainment       SR0000388170
2782   System of a Down       Soldier Side                      Sony Music Entertainment       SR0000388170
2783   System Of A Down       Soldier Side - Intro              Sony Music Entertainment       SR0000372792
2784   System Of A Down       Stealing Society                  Sony Music Entertainment       SR0000388170
2785   System Of A Down       Tentative                         Sony Music Entertainment       SR0000388170
                              This Cocaine Makes Me Feel Like
2786   System Of A Down       I'm On This Song                  Sony Music Entertainment       SR0000372792
2787   System Of A Down       U-Fig                             Sony Music Entertainment       SR0000388170
2788   System Of A Down       Vicinity Of Obscenity             Sony Music Entertainment       SR0000388170
2789   System Of A Down       Violent Pornography               Sony Music Entertainment       SR0000372792
2790   Teddy Pendergrass      All I Need Is You                 Sony Music Entertainment       SR0000012942
2791   Teddy Pendergrass      And If I Had                      Sony Music Entertainment       RE0000926587
2792   Teddy Pendergrass      Be Sure                           Sony Music Entertainment       RE0000926587
2793   Teddy Pendergrass      Cold, Cold World                  Sony Music Entertainment       SR0000002510
2794   Teddy Pendergrass      Do Me                             Sony Music Entertainment       SR0000012942
2795   Teddy Pendergrass      Easy, Easy, Got To Take It Easy   Sony Music Entertainment       RE0000926587
                              Get Up, Get Down, Get Funky,
2796   Teddy Pendergrass      Get Loose                         Sony Music Entertainment       SR0000002555
2797   Teddy Pendergrass      Girl You Know                     Sony Music Entertainment       SR0000019849
2798   Teddy Pendergrass      I Just Called to Say              Sony Music Entertainment       SR0000019849
2799   Teddy Pendergrass      I'll Never See Heaven Again       Sony Music Entertainment       SR0000012942
2800   Teddy Pendergrass      If You Know Like I Know           Sony Music Entertainment       SR0000009608
2801   Teddy Pendergrass      Is It Still Good To Ya?           Sony Music Entertainment       SR0000019849
2802   Teddy Pendergrass      It Don't Hurt Now                 Sony Music Entertainment       SR0000002510
2803   Teddy Pendergrass      Let Me Love You                   Sony Music Entertainment       SR0000019849
2804   Teddy Pendergrass      Life Is A Circle                  Sony Music Entertainment       SR0000012942
2805   Teddy Pendergrass      Life Is A Song Worth Singing      Sony Music Entertainment       SR0000002510
2806   Teddy Pendergrass      Set Me Free                       Sony Music Entertainment       SR0000012942
2807   Teddy Pendergrass      Somebody Told Me                  Sony Music Entertainment       RE0000926587

2808   Teddy Pendergrass      When Somebody Loves You Back Sony Music Entertainment            SR0000002510
2809   Teddy Pendergrass      You Can't Hide From Yourself Sony Music Entertainment            RE0000926587
       Teddy Pendergrass &
2810   Stephanie Mills        Feel the Fire                     Sony Music Entertainment       SR0000019849



                                                     Page 58 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 198 of 467 PageID#
                                    29324
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                    Track                             Plaintiff           Registration_Number
       Teddy Pendergrass &
2811   Stephanie Mills        Take Me In Your Arms Tonight        Sony Music Entertainment     SR0000019849
2812   Teena Marie            Call Me (I Got Yo Number)           Sony Music Entertainment     SR0000090900
2813   Teena Marie            Cassanova Brown                     Sony Music Entertainment     SR0000050515
2814   Teena Marie            Dear Lover                          Sony Music Entertainment     SR0000050515
2815   Teena Marie            Here's Looking At You               Sony Music Entertainment     SR0000134764
2816   Teena Marie            If I Were a Bell                    Sony Music Entertainment     SR0000134764
2817   Teena Marie            Lovergirl                           Sony Music Entertainment     SR0000061732
2818   Teena Marie            My Dear Mr. Gaye                    Sony Music Entertainment     SR0000062234
2819   Teena Marie            Out On A Limb                       Sony Music Entertainment     SR0000062234
2820   Teena Marie            Work It                             Sony Music Entertainment     SR0000090900
2821   The Clash              Bankrobber                          Sony Music Entertainment     SR0000030054
2822   The Clash              Brand New Cadillac                  Sony Music Entertainment     SR0000016270
2823   The Clash              Capital Radio One                   Sony Music Entertainment     SR0000030054
2824   The Clash              Career Opportunities                Sony Music Entertainment     SR0000293426
2825   The Clash              Cheat                               Sony Music Entertainment     SR0000030054
2826   The Clash              Clampdown                           Sony Music Entertainment     SR0000016270
2827   The Clash              Complete Control                    Sony Music Entertainment     SR0000293426
2828   The Clash              Death Or Glory                      Sony Music Entertainment     SR0000016270
2829   The Clash              English Civil War                   Sony Music Entertainment     SR0000006482
2830   The Clash              Four Horsemen                       Sony Music Entertainment     SR0000016270
2831   The Clash              Ghetto Defendant                    Sony Music Entertainment     SR0000034959
2832   The Clash              Groovy Times                        Sony Music Entertainment     SR0000013444
2833   The Clash              Hateful                             Sony Music Entertainment     SR0000016270
2834   The Clash              I Fought The Law                    Sony Music Entertainment     SR0000013444
2835   The Clash              I'm Not Down                        Sony Music Entertainment     SR0000016270
2836   The Clash              Ivan Meets G.I. Joe                 Sony Music Entertainment     SR0000024334
2837   The Clash              Jimmy Jazz                          Sony Music Entertainment     SR0000016270
                              Julie's Been Working for the Drug
2838   The Clash              Squad                               Sony Music Entertainment     SR0000006482
2839   The Clash              Koka Kola                           Sony Music Entertainment     SR0000016270
2840   The Clash              London Calling                      Sony Music Entertainment     SR0000016270
2841   The Clash              Lost In The Supermarket             Sony Music Entertainment     SR0000016270
2842   The Clash              Lover's Rock                        Sony Music Entertainment     SR0000016270
2843   The Clash              Police on my Back                   Sony Music Entertainment     SR0000024334
2844   The Clash              Revolution Rock                     Sony Music Entertainment     SR0000016270
2845   The Clash              Rock the Casbah                     Sony Music Entertainment     SR0000034959
2846   The Clash              Rudie Can't Fail                    Sony Music Entertainment     SR0000016270
2847   The Clash              Safe European Home                  Sony Music Entertainment     SR0000006482
2848   The Clash              Should I Stay Or Should I Go        Sony Music Entertainment     SR0000034959
2849   The Clash              Somebody Got Murdered               Sony Music Entertainment     SR0000024334
2850   The Clash              Spanish Bombs                       Sony Music Entertainment     SR0000016270
2851   The Clash              Stay Free                           Sony Music Entertainment     SR0000006482
2852   The Clash              Straight to Hell                    Sony Music Entertainment     SR0000034959
2853   The Clash              The Card Cheat                      Sony Music Entertainment     SR0000016270
2854   The Clash              The Guns Of Brixton                 Sony Music Entertainment     SR0000016270
2855   The Clash              The Right Profile                   Sony Music Entertainment     SR0000016270
2856   The Clash              The Street Parade                   Sony Music Entertainment     SR0000024334
2857   The Clash              This is England                     Sony Music Entertainment     SR0000070039
2858   The Clash              This Is Radio Clash                 Sony Music Entertainment     SR0000033898
2859   The Clash              Tommy Gun                           Sony Music Entertainment     SR0000006482
2860   The Clash              Train In Vain                       Sony Music Entertainment     SR0000293426
2861   The Clash              Wrong 'Em Boyo                      Sony Music Entertainment     SR0000016270



                                                      Page 59 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 199 of 467 PageID#
                                    29325
                                    List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                           Track                          Plaintiff             Registration_Number
       The Fabulous
2862   Thunderbirds                  Look at That, Look at That        Sony Music Entertainment       SR0000076616
       The Fabulous
2863   Thunderbirds                  Two Time My Lovin                 Sony Music Entertainment       SR0000076616
       The Fabulous
2864   Thunderbirds                  Why Get Up                        Sony Music Entertainment       SR0000076616
       The Fabulous
2865   Thunderbirds                  Wrap It Up                        Sony Music Entertainment       SR0000076616
2866   The Fugees                    Cowboys                           Sony Music Entertainment       SR0000222005
2867   The Fugees                    Family Business                   Sony Music Entertainment       SR0000222005
2868   The Fugees                    Killing Me Softly With His Song   Sony Music Entertainment       SR0000222005
2869   The Fugees                    The Beast                         Sony Music Entertainment       SR0000222005
2870   The Neighbourhood             Sweater Weather                   Sony Music Entertainment       SR0000728982
2871   Three 6 Mafia                 Stay Fly                          Sony Music Entertainment       PA0001305910
2872   Three Days Grace              Animal I Have Become              Sony Music Entertainment       SR0000719115
2873   Three Days Grace              Bitter Taste                      Sony Music Entertainment       SR0000641798
2874   Three Days Grace              Break                             Sony Music Entertainment       SR0000641798
2875   Three Days Grace              Goin' Down                        Sony Music Entertainment       SR0000641798
2876   Three Days Grace              Last To Know                      Sony Music Entertainment       SR0000641798
2877   Three Days Grace              Life Starts Now                   Sony Music Entertainment       SR0000641798
2878   Three Days Grace              Lost In You                       Sony Music Entertainment       SR0000641798
2879   Three Days Grace              No More                           Sony Music Entertainment       SR0000641798
2880   Three Days Grace              Someone Who Cares                 Sony Music Entertainment       SR0000641798
2881   Three Days Grace              The Good Life                     Sony Music Entertainment       SR0000641798
2882   Three Days Grace              Without You                       Sony Music Entertainment       SR0000641798
2883   Three Days Grace              World So Cold                     Sony Music Entertainment       SR0000641798
       Tinashe feat. Schoolboy
2884   Q                             2 On                              Sony Music Entertainment       SR0000763606
       Tony Bennett & Amy
2885   Winehouse                     Body And Soul                     Sony Music Entertainment       SR0000701447
2886   Train                         50 Ways To Say Goodbye            Sony Music Entertainment       SR0000700152
2887   Train                         Drive By                          Sony Music Entertainment       SR0000700152
2888   Tyler Farr                    Ain't Even Drinkin'               Sony Music Entertainment       SR0000735228
2889   Tyler Farr                    Cowgirl                           Sony Music Entertainment       SR0000735228
2890   Tyler Farr                    Dirty                             Sony Music Entertainment       SR0000735228
2891   Tyler Farr                    Hello Goodbye                     Sony Music Entertainment       SR0000729158
2892   Tyler Farr                    Living With the Blues             Sony Music Entertainment       SR0000735228
2893   Tyler Farr                    Makes You Wanna Drink             Sony Music Entertainment       SR0000729124
2894   Tyler Farr                    Redneck Crazy                     Sony Music Entertainment       SR0000729105
2895   Tyler Farr                    Whiskey in My Water               Sony Music Entertainment       SR0000735228
2896   Tyler Farr                    Wish I Had a Boat                 Sony Music Entertainment       SR0000735228
2897   Tyler Farr feat. Colt Ford    Chicks, Trucks, and Beer          Sony Music Entertainment       SR0000735228
2898   Usher                         2nd Round                         Sony Music Entertainment       SR0000731104
2899   Usher                         Can't Stop Won't Stop             Sony Music Entertainment       SR0000731104
2900   Usher                         Climax                            Sony Music Entertainment       SR0000731104
2901   Usher                         Dive                              Sony Music Entertainment       SR0000731104
2902   Usher                         Euphoria                          Sony Music Entertainment       SR0000731104
2903   Usher                         Hey Daddy (Daddy's Home)          Sony Music Entertainment       SR0000652023
2904   Usher                         I Care For U                      Sony Music Entertainment       SR0000731104
2905   Usher                         I.F.U.                            Sony Music Entertainment       SR0000731104
2906   Usher                         Lemme See                         Sony Music Entertainment       SR0000731104
2907   Usher                         Lessons For The Lover             Sony Music Entertainment       SR0000731104
2908   Usher                         Love In This Club                 Sony Music Entertainment       SR0000742199



                                                             Page 60 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 200 of 467 PageID#
                                    29326
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                         Track                             Plaintiff           Registration_Number
2909   Usher                      More                                Sony Music Entertainment     SR0000652023
2910   Usher                      Numb                                Sony Music Entertainment     SR0000731104
2911   Usher                      Papers                              Sony Music Entertainment     SR0000652023
2912   Usher                      Say The Words                       Sony Music Entertainment     SR0000731104
2913   Usher                      Show Me                             Sony Music Entertainment     SR0000731104
2914   Usher                      Sins Of My Father                   Sony Music Entertainment     SR0000731104
2915   Usher                      There Goes My Baby                  Sony Music Entertainment     SR0000652023
2916   Usher                      What Happened To U                  Sony Music Entertainment     SR0000731104
2917   Usher feat. Nicki Minaj    Lil Freak                           Sony Music Entertainment     SR0000652023
2918   Usher feat. T.I.           Guilty                              Sony Music Entertainment     SR0000652023
2919   Usher feat. will.i.am      OMG                                 Sony Music Entertainment     PA0001700214
       Usher featuring A$AP
2920   Rocky                      Hot Thing                           Sony Music Entertainment     SR0000731104
       Usher featuring Luke
2921   Steele                     Looking 4 Myself                    Sony Music Entertainment     SR0000731104
2922   Walk The Moon              Anna Sun                            Sony Music Entertainment     SR0000709118
2923   WALK THE MOON              Next In Line                        Sony Music Entertainment     SR0000709118
2924   WALK THE MOON              Tightrope                           Sony Music Entertainment     SR0000709118
2925   Warrant                    32 Pennies                          Sony Music Entertainment     SR0000103108
2926   Warrant                    Bed Of Roses                        Sony Music Entertainment     SR0000122785
2927   Warrant                    Big Talk                            Sony Music Entertainment     SR0000103108
2928   Warrant                    Cherry Pie                          Sony Music Entertainment     SR0000122785
2929   Warrant                    D.R.F.S.R.                          Sony Music Entertainment     SR0000103108
2930   Warrant                    Down Boys                           Sony Music Entertainment     SR0000103108
2931   Warrant                    Heaven                              Sony Music Entertainment     SR0000103108
2932   Warrant                    I Saw Red                           Sony Music Entertainment     SR0000122785
2933   Warrant                    Mr. Rainmaker                       Sony Music Entertainment     SR0000122785
2934   Warrant                    Sometimes She Cries                 Sony Music Entertainment     SR0000103108
2935   Warrant                    Sure Feels Good to Me               Sony Music Entertainment     SR0000122785
2936   Warrant                    The Hole In My Wall                 Sony Music Entertainment     SR0000146976
2937   Warrant                    Train, Train                        Sony Music Entertainment     SR0000122785
2938   Warrant                    Uncle Tom's Cabin                   Sony Music Entertainment     SR0000122785
2939   Weird Al Yankovic          (This Song's Just) Six Words Long   Sony Music Entertainment     SR0000088931
2940   Weird Al Yankovic          Alimony                             Sony Music Entertainment     SR0000088931
2941   Weird Al Yankovic          Another One Rides The Bus           Sony Music Entertainment     SR0000046144
                                  Attack Of The Radioactive
                                  Hamsters From A Planet Near
2942   Weird Al Yankovic          Mars                                Sony Music Entertainment     SR0000108100
2943   Weird Al Yankovic          Buckingham Blues                    Sony Music Entertainment     SR0000046320
2944   Weird Al Yankovic          Buy Me A Condo                      Sony Music Entertainment     SR0000054056
2945   Weird Al Yankovic          Cable TV                            Sony Music Entertainment     SR0000068020
2946   Weird Al Yankovic          Christmas At Ground Zero            Sony Music Entertainment     SR0000078099
2947   Weird Al Yankovic          Dare To Be Stupid                   Sony Music Entertainment     SR0000068020
2948   Weird Al Yankovic          Dog Eat Dog                         Sony Music Entertainment     SR0000078099
2949   Weird Al Yankovic          Eat It                              Sony Music Entertainment     SR0000054439
2950   Weird Al Yankovic          Fat                                 Sony Music Entertainment     SR0000088931
2951   Weird Al Yankovic          Fun Zone                            Sony Music Entertainment     SR0000108100
2952   Weird Al Yankovic          Gandhi II                           Sony Music Entertainment     SR0000108100
2953   Weird Al Yankovic          Generic Blues                       Sony Music Entertainment     SR0000108100
2954   Weird Al Yankovic          George Of The Jungle                Sony Music Entertainment     SR0000068020
2955   Weird Al Yankovic          Girls Just Want To Have Lunch       Sony Music Entertainment     SR0000068020
2956   Weird Al Yankovic          Good Enough For Now                 Sony Music Entertainment     SR0000078099
2957   Weird Al Yankovic          Good Old Days                       Sony Music Entertainment     SR0000088931



                                                          Page 61 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 201 of 467 PageID#
                                    29327
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                      Track                         Plaintiff             Registration_Number
2958   Weird Al Yankovic    Gotta Boogie                      Sony Music Entertainment       SR0000046144
2959   Weird Al Yankovic    Happy Birthday                    Sony Music Entertainment       SR0000046144
2960   Weird Al Yankovic    Here's Johnny                     Sony Music Entertainment       SR0000078099
2961   Weird Al Yankovic    Hooked On Polkas                  Sony Music Entertainment       SR0000068020
2962   Weird Al Yankovic    I Lost On Jeopardy                Sony Music Entertainment       SR0000054056
2963   Weird Al Yankovic    I Love Rocky Road                 Sony Music Entertainment       SR0000046144
2964   Weird Al Yankovic    I Want A New Duck                 Sony Music Entertainment       SR0000068020
2965   Weird Al Yankovic    I'll Be Mellow When I'm Dead      Sony Music Entertainment       SR0000046144
2966   Weird Al Yankovic    Isle Thing                        Sony Music Entertainment       SR0000108100
2967   Weird Al Yankovic    King Of Suede                     Sony Music Entertainment       SR0000054056
2968   Weird Al Yankovic    Lasagna                           Sony Music Entertainment       SR0000088931
2969   Weird Al Yankovic    Like A Surgeon                    Sony Music Entertainment       PA0000254936
2970   Weird Al Yankovic    Melanie                           Sony Music Entertainment       SR0000088931
2971   Weird Al Yankovic    Midnight Star                     Sony Music Entertainment       SR0000054056
                            Money for Nothing/Beverly
2972   Weird Al Yankovic    Hillbillies                       Sony Music Entertainment       SR0000108100
2973   Weird Al Yankovic    Mr. Frump In The Iron Lung        Sony Music Entertainment       SR0000046144
2974   Weird Al Yankovic    Mr. Popeil                        Sony Music Entertainment       SR0000054056
2975   Weird Al Yankovic    Nature Trail To Hell              Sony Music Entertainment       SR0000054056
2976   Weird Al Yankovic    One More Minute                   Sony Music Entertainment       SR0000068020
2977   Weird Al Yankovic    One Of Those Days                 Sony Music Entertainment       SR0000078099
2978   Weird Al Yankovic    Polka Party                       Sony Music Entertainment       SR0000078099
2979   Weird Al Yankovic    Polkas On 45                      Sony Music Entertainment       SR0000054056
2980   Weird Al Yankovic    Ricky                             Sony Music Entertainment       SR0000046320
2981   Weird Al Yankovic    She Drives Like Crazy             Sony Music Entertainment       SR0000108100
2982   Weird Al Yankovic    Spam                              Sony Music Entertainment       SR0000108100
2983   Weird Al Yankovic    Spatula City                      Sony Music Entertainment       SR0000108100
2984   Weird Al Yankovic    Stop Draggin' My Car Around       Sony Music Entertainment       SR0000046144
2985   Weird Al Yankovic    Such A Groovy Guy                 Sony Music Entertainment       SR0000046144
2986   Weird Al Yankovic    That Boy Could Dance              Sony Music Entertainment       SR0000054439
                            The Biggest Ball Of Twine In
2987   Weird Al Yankovic    Minnesota                         Sony Music Entertainment       SR0000108100
2988   Weird Al Yankovic    The Brady Bunch                   Sony Music Entertainment       SR0000054056
2989   Weird Al Yankovic    The Check's In The Mail           Sony Music Entertainment       SR0000046144
2990   Weird Al Yankovic    The Hot Rocks Polka               Sony Music Entertainment       SR0000108100
2991   Weird Al Yankovic    Theme From Rocky XIII             Sony Music Entertainment       SR0000054056
2992   Weird Al Yankovic    This Is The Life                  Sony Music Entertainment       SR0000068020
2993   Weird Al Yankovic    Toothless People                  Sony Music Entertainment       SR0000078099
2994   Weird Al Yankovic    Twister                           Sony Music Entertainment       SR0000088931
2995   Weird Al Yankovic    Uhf                               Sony Music Entertainment       SR0000108100
2996   Weird Al Yankovic    Velvet Elvis                      Sony Music Entertainment       SR0000088931
2997   Weird Al Yankovic    Yoda                              Sony Music Entertainment       SR0000068020
2998   Weird Al Yankovic    You Make Me                       Sony Music Entertainment       SR0000088931
2999   Will Smith           Just The Two Of Us                Sony Music Entertainment       SR0000249123
3000   Willie Nelson        Always On My Mind                 Sony Music Entertainment       SR0000034836
                            Angel Flying Too Close To The
3001   Willie Nelson        Ground                            Sony Music Entertainment       SR0000033917
3002   Willie Nelson        City Of New Orleans               Sony Music Entertainment       SR0000055605
3003   Willie Nelson        Forgiving You Was Easy            Sony Music Entertainment       SR0000064588
3004   Willie Nelson        Good Hearted Woman                Sony Music Entertainment       SR0000004979
3005   Willie Nelson        Graceland                         Sony Music Entertainment       SR0000153066
                            Last Thing I Needed First Thing
3006   Willie Nelson        This Morning                      Sony Music Entertainment       SR0000034842



                                                    Page 62 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 202 of 467 PageID#
                                    29328
                                  List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                         Track                             Plaintiff              Registration_Number
                                   My Heroes Have Always Been
3007   Willie Nelson               Cowboys                            Sony Music Entertainment         SR0000015871
3008   Willie Nelson               On The Road Again                  Sony Music Entertainment         SR0000034019
       Willie Nelson with Ray
3009   Charles                     Seven Spanish Angels               Sony Music Entertainment         SR0000058443
       Willie Nelson with Ray
3010   Price                       Faded Love                         Sony Music Entertainment         SR0000019676
3011   Electric Light Orchestra    Confusion                          Sony Music Entertainment         SR0000012943
3012   Electric Light Orchestra    Don't Bring Me Down                Sony Music Entertainment         SR0000012943
3013   Electric Light Orchestra    Last Train to London               Sony Music Entertainment         SR0000012943
3014   Electric Light Orchestra    The Diary Of Horace Wimp           Sony Music Entertainment         SR0000012943
                                                                      Sony Music Entertainment US
3015   Marc Anthony                A Quién Quiero Mentirle            Latin LLC                        SR0000654928
                                                                      Sony Music Entertainment US
3016   Marc Anthony                Amada Amante                       Latin LLC                        SR0000654928
                                                                      Sony Music Entertainment US
3017   Marc Anthony                Te Lo Pido Por Favor               Latin LLC                        SR0000654928
                                                                      Sony Music Entertainment US
3018   Marc Anthony                Y Cómo Es El                       Latin LLC                        SR0000654928
                                                                      Sony Music Entertainment US
3019   Shakira                     La Tortura                         Latin LLC                        SR0000711081
                                   A Complicated Song (Parody of
3020   Weird Al Yankovic           "Complicated" by Avril Lavigne)    Volcano Entertainment III, LLC   SR0000331347
3021   Weird Al Yankovic           Achy Breaky Song                   Volcano Entertainment III, LLC   SR0000184456
3022   Weird Al Yankovic           Airline Amy                        Volcano Entertainment III, LLC   SR0000251666
3023   Weird Al Yankovic           Amish Paradise                     Volcano Entertainment III, LLC   SR0000225008
3024   Weird Al Yankovic           Angry White Boy Polka              Volcano Entertainment III, LLC   SR0000331347
3025   Weird Al Yankovic           Bedrock Anthem                     Volcano Entertainment III, LLC   SR0000184456
3026   Weird Al Yankovic           Bob                                Volcano Entertainment III, LLC   SR0000331347
3027   Weird Al Yankovic           Bohemian Polka                     Volcano Entertainment III, LLC   SR0000184456
3028   Weird Al Yankovic           Callin' In Sick                    Volcano Entertainment III, LLC   SR0000225008
                                   Cavity Search (Paody of "Hold
                                   Me, Thrill Me, Kiss Me, Kill Me"
3029   Weird Al Yankovic           by U2)                             Volcano Entertainment III, LLC   SR0000225008
                                   Couch Potato (Parody of "Lose
3030   Weird Al Yankovic           Yourself" by Eminem)               Volcano Entertainment III, LLC   SR0000331347
                                   Ebay (Parody of "I Want It That
3031   Weird Al Yankovic           Way" by the Backstreet Boys)       Volcano Entertainment III, LLC   SR0000331347
3032   Weird Al Yankovic           Everything You Know Is Wrong       Volcano Entertainment III, LLC   SR0000225008
3033   Weird Al Yankovic           Frank's 2000" TV                   Volcano Entertainment III, LLC   SR0000184456
3034   Weird Al Yankovic           Genius In France                   Volcano Entertainment III, LLC   SR0000331347
                                   Gump (Parody of "Lump" by The
3035   Weird Al Yankovic           Presidents Of The United States)   Volcano Entertainment III, LLC   SR0000225008
3036   Weird Al Yankovic           Hardware Store                     Volcano Entertainment III, LLC   SR0000331347
3037   Weird Al Yankovic           I Can't Watch This                 Volcano Entertainment III, LLC   SR0000251666
3038   Weird Al Yankovic           I Remember Larry                   Volcano Entertainment III, LLC   SR0000225008
3039   Weird Al Yankovic           I Was Only Kidding                 Volcano Entertainment III, LLC   SR0000251666
3040   Weird Al Yankovic           I'm So Sick Of You                 Volcano Entertainment III, LLC   SR0000225008
3041   Weird Al Yankovic           Jurassic Park                      Volcano Entertainment III, LLC   SR0000184456
3042   Weird Al Yankovic           Livin' In The Fridge               Volcano Entertainment III, LLC   SR0000184456
                                   Ode To A Superhero (Parody of
3043   Weird Al Yankovic           "Piano Man" by Billy Joel)         Volcano Entertainment III, LLC   SR0000331347
3044   Weird Al Yankovic           Party At The Leper Colony          Volcano Entertainment III, LLC   SR0000331347




                                                           Page 63 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 203 of 467 PageID#
                                    29329
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                     Track                         Plaintiff              Registration_Number
                            Phony Calls (Parody of
3045   Weird Al Yankovic    "Waterfalls" by TLC)             Volcano Entertainment III, LLC   SR0000225008
3046   Weird Al Yankovic    Polka Your Eyes Out              Volcano Entertainment III, LLC   SR0000251666
                            She Never Told Me She Was A
3047   Weird Al Yankovic    Mime                             Volcano Entertainment III, LLC   SR0000184456
3048   Weird Al Yankovic    Smells Like Nirvana              Volcano Entertainment III, LLC   SR0000251666
3049   Weird Al Yankovic    Spy Hard                         Volcano Entertainment III, LLC   SR0000251798
                            Syndicated Inc. (Parody of
3050   Weird Al Yankovic    "Misery" by Soul Asylum)         Volcano Entertainment III, LLC   SR0000225008
3051   Weird Al Yankovic    Taco Grande                      Volcano Entertainment III, LLC   SR0000251666
3052   Weird Al Yankovic    Talk Soup                        Volcano Entertainment III, LLC   SR0000184456
3053   Weird Al Yankovic    The Alternative Polka            Volcano Entertainment III, LLC   SR0000225008
3054   Weird Al Yankovic    The Night Santa Went Crazy       Volcano Entertainment III, LLC   SR0000225008
3055   Weird Al Yankovic    The Plumbing Song                Volcano Entertainment III, LLC   SR0000251666
3056   Weird Al Yankovic    The White Stuff                  Volcano Entertainment III, LLC   SR0000251666
3057   Weird Al Yankovic    Traffic Jam                      Volcano Entertainment III, LLC   SR0000184456
                            Trash Day (Parody of "Hot In
3058   Weird Al Yankovic    Herre" by Nelly)                 Volcano Entertainment III, LLC   SR0000331347
3059   Weird Al Yankovic    Trigger Happy                    Volcano Entertainment III, LLC   SR0000251666
3060   Weird Al Yankovic    Waffle King                      Volcano Entertainment III, LLC   SR0000184456
3061   Weird Al Yankovic    Wanna B Ur Lovr                  Volcano Entertainment III, LLC   SR0000331347
                            Why Does This Always Happen To
3062   Weird Al Yankovic    Me?                              Volcano Entertainment III, LLC   SR0000331347
3063   Weird Al Yankovic    You Don't Love Me Anymore        Volcano Entertainment III, LLC   SR0000251666
3064   Weird Al Yankovic    Young, Dumb & Ugly               Volcano Entertainment III, LLC   SR0000184456
3065   Backstreet Boys      All I Have To Give               Zomba Recording LLC              SR0000250678
3066   Backstreet Boys      As Long As You Love Me           Zomba Recording LLC              SR0000250678
3067   Backstreet Boys      Drowning                         Zomba Recording LLC              SR0000291879
3068   Backstreet Boys      Everybody (Backstreet's Back)    Zomba Recording LLC              SR0000254065
3069   Backstreet Boys      I Want It That Way               Zomba Recording LLC              SR0000275134
3070   Backstreet Boys      I'll Never Break Your Heart      Zomba Recording LLC              SR0000250678
3071   Backstreet Boys      Larger Than Life                 Zomba Recording LLC              SR0000275134
3072   Backstreet Boys      More Than That                   Zomba Recording LLC              SR0000289455
                            Quit Playing Games (With My
3073   Backstreet Boys      Heart)                           Zomba Recording LLC              SR0000250678
3074   Backstreet Boys      Shape Of My Heart                Zomba Recording LLC              SR0000289455
                            Show Me The Meaning Of Being
3075   Backstreet Boys      Lonely                           Zomba Recording LLC              SR0000275134
3076   Backstreet Boys      The Call                         Zomba Recording LLC              SR0000289455
3077   Backstreet Boys      The One                          Zomba Recording LLC              SR0000275134
3078   Bowling For Soup     1985                             Zomba Recording LLC              SR0000361081
3079   Bowling For Soup     A-hole                           Zomba Recording LLC              SR0000361081
3080   Bowling For Soup     Almost                           Zomba Recording LLC              SR0000361081
3081   Bowling For Soup     Down For The Count               Zomba Recording LLC              SR0000361081
3082   Bowling For Soup     Friends O' Mine                  Zomba Recording LLC              SR0000361081
3083   Bowling For Soup     Get Happy                        Zomba Recording LLC              SR0000361081
3084   Bowling For Soup     Last Call Casualty               Zomba Recording LLC              SR0000361081
3085   Bowling For Soup     My Hometown                      Zomba Recording LLC              SR0000361081
3086   Bowling For Soup     Next Ex-Girlfriend               Zomba Recording LLC              SR0000361081
3087   Bowling For Soup     Ohio                             Zomba Recording LLC              SR0000361081
3088   Bowling For Soup     Really Might Be Gone             Zomba Recording LLC              SR0000361081
3089   Bowling For Soup     Ridiculous                       Zomba Recording LLC              SR0000361081
3090   Bowling For Soup     Sad Sad Situation                Zomba Recording LLC              SR0000361081



                                                   Page 64 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 204 of 467 PageID#
                                    29330
                              List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                       Track                         Plaintiff              Registration_Number
3091   Bowling For Soup        Shut-Up And Smile                 Zomba Recording LLC            SR0000361081
3092   Bowling For Soup        Smoothie King                     Zomba Recording LLC            SR0000361081
3093   Bowling For Soup        Trucker Hat                       Zomba Recording LLC            SR0000361081
3094   Bowling For Soup        Two-Seater                        Zomba Recording LLC            SR0000361081
3095   Britney Spears          (I've Just Begun) Having My Fun   Zomba Recording LLC            SR0000361774
3096   Britney Spears          (You Drive Me) Crazy              Zomba Recording LLC            SR0000260870
3097   Britney Spears          Amnesia                           Zomba Recording LLC            SR0000620789
3098   Britney Spears          Blur                              Zomba Recording LLC            SR0000620789
3099   Britney Spears          Circus                            Zomba Recording LLC            SR0000620789
                               Don't Let Me Be The Last One To
3100   Britney Spears          Know                              Zomba Recording LLC            SR0000285667
3101   Britney Spears          I Love Rock 'N' Roll              Zomba Recording LLC            SR0000301907
3102   Britney Spears          I'm a Slave 4 U                   Zomba Recording LLC            SR0000301907
3103   Britney Spears          I'm Not a Girl, Not Yet A Woman   Zomba Recording LLC            SR0000301907
3104   Britney Spears          If U Seek Amy                     Zomba Recording LLC            SR0000620789
3105   Britney Spears          Kill The Lights                   Zomba Recording LLC            SR0000620789
3106   Britney Spears          Lace and Leather                  Zomba Recording LLC            SR0000620789
3107   Britney Spears          Lucky                             Zomba Recording LLC            SR0000285667
3108   Britney Spears          Mannequin                         Zomba Recording LLC            SR0000620789
3109   Britney Spears          Mmm Papi                          Zomba Recording LLC            SR0000620789
3110   Britney Spears          My Baby                           Zomba Recording LLC            SR0000620789
                               My Prerogative (Boy Wunder
3111   Britney Spears          Radio Mix)                        Zomba Recording LLC            SR0000361774
3112   Britney Spears          Out From Under                    Zomba Recording LLC            SR0000620789
3113   Britney Spears          Overprotected                     Zomba Recording LLC            SR0000301907
3114   Britney Spears          Phonography                       Zomba Recording LLC            SR0000620789
3115   Britney Spears          Piece Of Me                       Zomba Recording LLC            SR0000609604
3116   Britney Spears          Radar                             Zomba Recording LLC            SR0000609604
3117   Britney Spears          Rock Me In                        Zomba Recording LLC            SR0000620789
3118   Britney Spears          Shattered Glass                   Zomba Recording LLC            SR0000609604
3119   Britney Spears          Sometimes                         Zomba Recording LLC            SR0000260870
3120   Britney Spears          Unusual You                       Zomba Recording LLC            SR0000620789
3121   Britney Spears          Womanizer                         Zomba Recording LLC            PA0001619000
       Britney Spears feat.
3122   Pharrell Williams       Boys                              Zomba Recording LLC            SR0000301907
                               I'm Your Angel (Duet With R.
3123   Céline Dion             Kelly)                            Zomba Recording LLC            SR0000204533
3124   Chris Brown             Damage                            Zomba Recording LLC            SR0000630132
3125   Chris Brown             Down                              Zomba Recording LLC            SR0000630132
3126   Chris Brown             Forever                           Zomba Recording LLC            SR0000613921
3127   Chris Brown             Gimme Whatcha Got                 Zomba Recording LLC            SR0000630132
3128   Chris Brown             Heart Ain't A Brain               Zomba Recording LLC            SR0000613921
3129   Chris Brown             Help Me                           Zomba Recording LLC            SR0000630132
3130   Chris Brown             Hold Up                           Zomba Recording LLC            SR0000630132
3131   Chris Brown             I Wanna Be                        Zomba Recording LLC            SR0000630132
3132   Chris Brown             I'll Call Ya                      Zomba Recording LLC            SR0000630132
3133   Chris Brown             Kiss Kiss                         Zomba Recording LLC            SR0000630132
3134   Chris Brown             Lottery                           Zomba Recording LLC            SR0000630132
3135   Chris Brown             Nice                              Zomba Recording LLC            SR0000630132
3136   Chris Brown             Picture Perfect                   Zomba Recording LLC            SR0000630132
3137   Chris Brown             Superhuman                        Zomba Recording LLC            SR0000613921
3138   Chris Brown             Take You Down                     Zomba Recording LLC            SR0000630132
3139   Chris Brown             Throwed                           Zomba Recording LLC            SR0000630132



                                                      Page 65 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 205 of 467 PageID#
                                    29331
                                   List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                           Track                            Plaintiff            Registration_Number
3140   Chris Brown                  Wall To Wall                        Zomba Recording LLC          PA0001634637
3141   Chris Brown                  With You                            Zomba Recording LLC          SR0000630132
3142   Chris Brown                  You                                 Zomba Recording LLC          SR0000630132
3143   Ciara                        And I                               Zomba Recording LLC          SR0000355316
3144   Ciara                        Crazy                               Zomba Recording LLC          SR0000355316
3145   Ciara                        Goodies                             Zomba Recording LLC          SR0000355316
3146   Ciara                        Hotline                             Zomba Recording LLC          SR0000355316
3147   Ciara                        Lookin' At You                      Zomba Recording LLC          SR0000355316
3148   Ciara                        Ooh Baby                            Zomba Recording LLC          SR0000355316
3149   Ciara                        Other Chicks                        Zomba Recording LLC          SR0000355316
3150   Ciara                        Pick Up The Phone                   Zomba Recording LLC          SR0000355316
3151   Ciara                        The Title                           Zomba Recording LLC          SR0000355316
3152   Ciara                        Thug Style                          Zomba Recording LLC          SR0000355316
3153   Ciara feat. Missy Elliott    One, Two Step                       Zomba Recording LLC          SR0000355316
3154   Ciara feat. R. Kelly         Next To You                         Zomba Recording LLC          SR0000355316
       Donell Jones featuring
3155   Left-Eye                     U Know What's Up                    Zomba Recording LLC          PA0001280927
3156   Justin Timberlake            (And She Said) Take Me Now          Zomba Recording LLC          SR0000319834
3157   Justin Timberlake            (Another Song) All Over Again       Zomba Recording LLC          SR0000395943
3158   Justin Timberlake            (Oh No) What You Got                Zomba Recording LLC          SR0000319834
3159   Justin Timberlake            Chop Me Up                          Zomba Recording LLC          SR0000395943
3160   Justin Timberlake            Cry Me A River                      Zomba Recording LLC          SR0000319834
3161   Justin Timberlake            FutureSex / LoveSound               Zomba Recording LLC          SR0000395943
3162   Justin Timberlake            Last Night                          Zomba Recording LLC          SR0000319834
3163   Justin Timberlake            Let's Take A Ride                   Zomba Recording LLC          SR0000319834
3164   Justin Timberlake            Like I Love You                     Zomba Recording LLC          SR0000321888
3165   Justin Timberlake            Losing My Way                       Zomba Recording LLC          SR0000395943
                                    LoveStoned / I Think She Knows
3166   Justin Timberlake            Interlude                           Zomba Recording LLC          SR0000395943
                                    Medley: Sexy Ladies / Let Me Talk
3167   Justin Timberlake            to You (Prelude)                    Zomba Recording LLC          SR0000395943
3168   Justin Timberlake            My Love                             Zomba Recording LLC          SR0000395943
3169   Justin Timberlake            Never Again                         Zomba Recording LLC          SR0000319834
3170   Justin Timberlake            Nothin' Else                        Zomba Recording LLC          SR0000319834
3171   Justin Timberlake            Right For Me                        Zomba Recording LLC          SR0000319834
3172   Justin Timberlake            Rock Your Body                      Zomba Recording LLC          SR0000319834
3173   Justin Timberlake            Senorita                            Zomba Recording LLC          SR0000319834
3174   Justin Timberlake            Sexy Ladies                         Zomba Recording LLC          SR0000395943
3175   Justin Timberlake            Still On My Brain                   Zomba Recording LLC          SR0000319834
3176   Justin Timberlake            Summer Love                         Zomba Recording LLC          SR0000395943
3177   Justin Timberlake            Take It From Here                   Zomba Recording LLC          SR0000319834
3178   Justin Timberlake            Until The End Of Time               Zomba Recording LLC          SR0000395943
                                    What Goes Around... Comes
3179   Justin Timberlake            Around                              Zomba Recording LLC          SR0000395943
                                    What Goes Around.../...Comes
3180   Justin Timberlake            Around Interlude                    Zomba Recording LLC          SR0000395943
3181   Justin Timberlake            Damn Girl (feat. will.i.am)         Zomba Recording LLC          SR0000395943
3182   Three Days Grace             Born Like This                      Zomba Recording LLC          SR0000338429
3183   Three Days Grace             Burn                                Zomba Recording LLC          SR0000338429
3184   Three Days Grace             Drown                               Zomba Recording LLC          SR0000338429
3185   Three Days Grace             Get Out Alive                       Zomba Recording LLC          SR0000397604
3186   Three Days Grace             Gone Forever                        Zomba Recording LLC          SR0000397604
3187   Three Days Grace             I Hate Everything About You         Zomba Recording LLC          SR0000338429



                                                            Page 66 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 206 of 467 PageID#
                                    29332
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                        Track                           Plaintiff           Registration_Number
3188   Three Days Grace       It's All Over                      Zomba Recording LLC           SR0000397604
3189   Three Days Grace       Just Like You                      Zomba Recording LLC           SR0000338429
3190   Three Days Grace       Let It Die                         Zomba Recording LLC           SR0000397604
3191   Three Days Grace       Let You Down                       Zomba Recording LLC           SR0000338429
3192   Three Days Grace       Never Too Late                     Zomba Recording LLC           SR0000397604
3193   Three Days Grace       Now or Never                       Zomba Recording LLC           SR0000338429
3194   Three Days Grace       On My Own                          Zomba Recording LLC           SR0000397604
3195   Three Days Grace       One X                              Zomba Recording LLC           SR0000397604
3196   Three Days Grace       Over And Over                      Zomba Recording LLC           SR0000397604
3197   Three Days Grace       Overrated                          Zomba Recording LLC           SR0000338429
3198   Three Days Grace       Riot                               Zomba Recording LLC           SR0000397604
3199   Three Days Grace       Scared                             Zomba Recording LLC           SR0000338429
3200   Three Days Grace       Take Me Under                      Zomba Recording LLC           SR0000338429
3201   Three Days Grace       Time Of Dying                      Zomba Recording LLC           SR0000397604
3202   Three Days Grace       Wake Up                            Zomba Recording LLC           SR0000338429
       UGK (Underground       Int'l Players Anthem (I Choose
3203   Kingz)                 You) (Explicit)                    Zomba Recording LLC           PA0001634651
3204   Usher                  Confessions Part II Remix          Zomba Recording LLC           SR0000352165
3205   Usher                  My Boo                             Zomba Recording LLC           SR0000352165
3206   Usher                  Red Light                          Zomba Recording LLC           SR0000352165
3207   Usher                  Seduction                          Zomba Recording LLC           SR0000352165
3208   Usher & Alicia Keys    My Boo                             Zomba Recording LLC           SR0000352165
3209   Weird Al Yankovic      Albuquerque                        Zomba Recording LLC           SR0000275219
3210   Weird Al Yankovic      Germs                              Zomba Recording LLC           SR0000275219
                              Grapefruit Diet (Parody of "Zoot
                              Suit Riot" by Cherry Poppin'
3211   Weird Al Yankovic      Daddies)                           Zomba Recording LLC           SR0000275219
3212   Weird Al Yankovic      It's All About The Pentiums        Zomba Recording LLC           SR0000275219
                              Jerry Springer (Parody of "One
3213   Weird Al Yankovic      Week" by BareNaked Ladies)         Zomba Recording LLC           SR0000275219
                              My Baby's In Love With Eddie
3214   Weird Al Yankovic      Vedder                             Zomba Recording LLC           SR0000275219
3215   Weird Al Yankovic      Polka Power!                       Zomba Recording LLC           SR0000275219
                              Pretty Fly For A Rabbi (Parody of
                              "Pretty Fly (For A White Guy)" by
3216   Weird Al Yankovic      Offspring)                         Zomba Recording LLC           SR0000275219
                              The Saga Begins (Lyrical Adaption
3217   Weird Al Yankovic      of "American Pie")                 Zomba Recording LLC           SR0000275219
3218   Weird Al Yankovic      The Weird Al Show Theme            Zomba Recording LLC           SR0000275219
3219   Weird Al Yankovic      Truck Drivin' Song                 Zomba Recording LLC           SR0000275219
3220   Weird Al Yankovic      Your Horoscope For Today           Zomba Recording LLC           SR0000275219
3221   Whodini                Big Mouth                          Zomba Recording LLC           SR0000063110
3222   Whodini                Escape (I Need A Break)            Zomba Recording LLC           SR0000063110
3223   Whodini                Five Minutes Of Funk               Zomba Recording LLC           SR0000060859
3224   Whodini                Freaks Come Out At Night           Zomba Recording LLC           SR0000063110
3225   Whodini                Friends                            Zomba Recording LLC           SR0000060859
                                                  Universal Music Plaintiffs
3226   Avant                  Break Ya Back                      Capitol Records, LLC          SR0000648878
3227   Avant                  French Pedicure                    Capitol Records, LLC          SR0000648878
3228   Avant                  Involve Yourself                   Capitol Records, LLC          SR0000648878
3229   Avant                  Material Things                    Capitol Records, LLC          SR0000648878
3230   Avant                  Out of Character                   Capitol Records, LLC          SR0000648878
3231   Avant                  Perfect Gentleman                  Capitol Records, LLC          SR0000648878



                                                      Page 67 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 207 of 467 PageID#
                                    29333
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                      Track                               Plaintiff          Registration_Number
3232   Avant                    Sailing                             Capitol Records, LLC         SR0000648878
3233   Avant                    Sensuality                          Capitol Records, LLC         SR0000648878
3234   Avant                    When It Hurts                       Capitol Records, LLC         SR0000649607
       Avant featuring Snoop
3235   Dogg                     Attention                           Capitol Records, LLC         SR0000648878
3236   Bastille                 Bad Blood                           Capitol Records, LLC         SR0000753441
3237   Bastille                 Bad Blood (Live Piano Version)      Capitol Records, LLC         SR0000753441
3238   Bastille                 Daniel in the Den                   Capitol Records, LLC         SR0000753441
3239   Bastille                 Durban Skies                        Capitol Records, LLC         SR0000748676
3240   Bastille                 Flaws                               Capitol Records, LLC         SR0000753441
3241   Bastille                 Get Home                            Capitol Records, LLC         SR0000753441
3242   Bastille                 Haunt                               Capitol Records, LLC         SR0000728185
3243   Bastille                 Haunt (Demo)                        Capitol Records, LLC         SR0000728185
3244   Bastille                 Icarus                              Capitol Records, LLC         SR0000753441
3245   Bastille                 Laughter Lines                      Capitol Records, LLC         SR0000748676
3246   Bastille                 Laura Palmer                        Capitol Records, LLC         SR0000753441
                                Laura Palmer (Abbey Road
3247   Bastille                 Sessions)                           Capitol Records, LLC         SR0000753441
3248   Bastille                 Oblivion                            Capitol Records, LLC         SR0000753441
3249   Bastille                 Of The Night                        Capitol Records, LLC         SR0000748676
3250   Bastille                 Overjoyed                           Capitol Records, LLC         SR0000728185
3251   Bastille                 Poet                                Capitol Records, LLC         SR0000748676
3252   Bastille                 Pompeii                             Capitol Records, LLC         SR0000753441
                                Previously On Other People's
3253   Bastille                 Heartache...                        Capitol Records, LLC         SR0000748676
3254   Bastille                 Skulls                              Capitol Records, LLC         SR0000748676
3255   Bastille                 Sleepsong                           Capitol Records, LLC         SR0000748676
3256   Bastille                 The Draw                            Capitol Records, LLC         SR0000748676
3257   Bastille                 The Silence                         Capitol Records, LLC         SR0000748676
3258   Bastille                 These Streets                       Capitol Records, LLC         SR0000753441
3259   Bastille                 Things We Lost in the Fire          Capitol Records, LLC         SR0000753441
                                Things We Lost in the Fire (Abbey
3260   Bastille                 Road Sessions)                      Capitol Records, LLC         SR0000753441
3261   Bastille                 Tuning Out...                       Capitol Records, LLC         SR0000748676
3262   Bastille                 Weight of Living, Pt. I             Capitol Records, LLC         SR0000753441
3263   Bastille                 Weight Of Living, Pt. II            Capitol Records, LLC         SR0000748676
3264   Bastille                 What Would You Do                   Capitol Records, LLC         SR0000748676
3265   Blind Melon              2X4                                 Capitol Records, LLC         SR0000262682
3266   Blind Melon              All That I Need                     Capitol Records, LLC         SR0000336269
3267   Blind Melon              Car Seat (God's Presents)           Capitol Records, LLC         SR0000262682
3268   Blind Melon              Change                              Capitol Records, LLC         SR0000384161
3269   Blind Melon              Dear Ol' Dad                        Capitol Records, LLC         SR0000384161
3270   Blind Melon              Deserted                            Capitol Records, LLC         SR0000384161
3271   Blind Melon              Drive                               Capitol Records, LLC         SR0000384161
3272   Blind Melon              Dumptruck                           Capitol Records, LLC         SR0000262682
3273   Blind Melon              Galaxie                             Capitol Records, LLC         SR0000262682
3274   Blind Melon              Glitch                              Capitol Records, LLC         SR0000336269
3275   Blind Melon              Hell                                Capitol Records, LLC         SR0000336269
3276   Blind Melon              Holyman                             Capitol Records, LLC         SR0000384161
3277   Blind Melon              I Wonder                            Capitol Records, LLC         SR0000384161
3278   Blind Melon              John Sinclair (Explicit)            Capitol Records, LLC         SR0000336269
3279   Blind Melon              Lemonade                            Capitol Records, LLC         SR0000262682
3280   Blind Melon              Letters From A Porcupine            Capitol Records, LLC         SR0000336269



                                                        Page 68 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 208 of 467 PageID#
                                    29334
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                    Track                               Plaintiff       Registration_Number
3281   Blind Melon        Life Ain't So Shitty (Explicit)        Capitol Records, LLC      SR0000336269
3282   Blind Melon        Mouthful Of Cavities                   Capitol Records, LLC      SR0000262682
3283   Blind Melon        New Life                               Capitol Records, LLC      SR0000262682
3284   Blind Melon        No Rain                                Capitol Records, LLC      SR0000384161
                          No Rain (Ripped Away Version)
3285   Blind Melon        (24-Bit Digitally Remastered 05)       Capitol Records, LLC      SR0000377592
3286   Blind Melon        Paper Scratcher                        Capitol Records, LLC      SR0000384161
3287   Blind Melon        Pull                                   Capitol Records, LLC      SR0000336269
3288   Blind Melon        Seed To A Tree (Explicit)              Capitol Records, LLC      SR0000384161
3289   Blind Melon        Skinned                                Capitol Records, LLC      SR0000262682
3290   Blind Melon        Sleepyhouse                            Capitol Records, LLC      SR0000384161
3291   Blind Melon        Soak The Sin                           Capitol Records, LLC      SR0000384161
                          Soul One (24-Bit Digitally
3292   Blind Melon        Remastered 01)                         Capitol Records, LLC      SR0000377592
                          Soup (24-Bit Digitally
3293   Blind Melon        Remastered 01)                         Capitol Records, LLC      SR0000377592
3294   Blind Melon        St. Andrew's Fall                      Capitol Records, LLC      SR0000262682
3295   Blind Melon        St. Andrew's Hall                      Capitol Records, LLC      SR0000336269
3296   Blind Melon        Swallowed                              Capitol Records, LLC      SR0000336269
3297   Blind Melon        The Duke                               Capitol Records, LLC      SR0000262682
3298   Blind Melon        The Pusher                             Capitol Records, LLC      SR0000336269
3299   Blind Melon        Time                                   Capitol Records, LLC      SR0000384161
3300   Blind Melon        Toes Across The Floor                  Capitol Records, LLC      SR0000262682
3301   Blind Melon        Tones Of Home                          Capitol Records, LLC      SR0000384161
3302   Blind Melon        Vernie                                 Capitol Records, LLC      SR0000262682
3303   Blind Melon        Walk                                   Capitol Records, LLC      SR0000377592
3304   Blind Melon        Wilt                                   Capitol Records, LLC      SR0000262682
3305   Capital Cities     Center Stage                           Capitol Records, LLC      SR0000725325
3306   Capital Cities     Chartreuse                             Capitol Records, LLC      SR0000725325
3307   Capital Cities     Chasing You                            Capitol Records, LLC      SR0000725325
                          Farrah Fawcett Hair (feat. Andre
3308   Capital Cities     3000)                                  Capitol Records, LLC      SR0000725325

3309   Capital Cities     I Sold My Bed, But Not My Stereo       Capitol Records, LLC      SR0000725325
3310   Capital Cities     Kangaroo Court                         Capitol Records, LLC      SR0000725325
3311   Capital Cities     Lazy Lies                              Capitol Records, LLC      SR0000725325
3312   Capital Cities     Love Away                              Capitol Records, LLC      SR0000725325
3313   Capital Cities     Origami                                Capitol Records, LLC      SR0000725325
3314   Capital Cities     Patience Gets Us Nowhere Fast          Capitol Records, LLC      SR0000725325
3315   Capital Cities     Safe and Sound                         Capitol Records, LLC      SR0000725325
3316   Capital Cities     Tell Me How To Live                    Capitol Records, LLC      SR0000725325
3317   Chris Cagle        Change Me                              Capitol Records, LLC      SR0000640838
3318   Chris Cagle        I Don't Wanna Live                     Capitol Records, LLC      SR0000640838
3319   Chris Cagle        If It Isn't One Thing                  Capitol Records, LLC      SR0000640838
3320   Chris Cagle        It's Good To Be Back                   Capitol Records, LLC      SR0000640838
3321   Chris Cagle        Keep Me From Loving You                Capitol Records, LLC      SR0000640838
3322   Chris Cagle        Little Sundress                        Capitol Records, LLC      SR0000640838
3323   Chris Cagle        My Heart Move On                       Capitol Records, LLC      SR0000640838
3324   Chris Cagle        Never Ever Gone                        Capitol Records, LLC      SR0000640838
3325   Darius Rucker      Heartbreak Road                        Capitol Records, LLC      SR0000724693
                          I Will Love You Still (feat. Mallary
3326   Darius Rucker      Hope)                                  Capitol Records, LLC      SR0000724693
3327   Darius Rucker      Leavin' The Light On                   Capitol Records, LLC      SR0000724693



                                                    Page 69 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 209 of 467 PageID#
                                    29335
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                   Track                               Plaintiff        Registration_Number
3328   Darius Rucker      Lie To Me                             Capitol Records, LLC       SR0000724693
3329   Darius Rucker      Lost In You                           Capitol Records, LLC       SR0000724693
                          Love Without You (feat. Sheryl
3330   Darius Rucker      Crow)                                 Capitol Records, LLC       SR0000724693
3331   Darius Rucker      Miss You                              Capitol Records, LLC       SR0000724693
3332   Darius Rucker      Radio                                 Capitol Records, LLC       SR0000724693
3333   Darius Rucker      Shine                                 Capitol Records, LLC       SR0000724693
3334   Darius Rucker      Take Me Home                          Capitol Records, LLC       SR0000724693
3335   Darius Rucker      True Believers                        Capitol Records, LLC       SR0000724693
3336   Darius Rucker      Wagon Wheel                           Capitol Records, LLC       SR0000724693
3337   Eric Church        Give Me Back My Hometown              Capitol Records, LLC       SR0000741485
                          All I Wanna Do Is Make Love To
3338   Heart              You                                   Capitol Records, LLC       SR0000114803
3339   Heart              Alone                                 Capitol Records, LLC       SR0000088275
3340   Heart              Crazy On You                          Capitol Records, LLC       SR0000102964
3341   Heart              Dreamboat Annie                       Capitol Records, LLC       SR0000102964
3342   Heart              Heartless                             Capitol Records, LLC       SR0000102963
3343   Heart              If Looks Could Kill                   Capitol Records, LLC       SR0000075726
3344   Heart              Magic Man                             Capitol Records, LLC       SR0000102964
3345   Heart              Never                                 Capitol Records, LLC       SR0000075726
3346   Heart              Nothin' At All                        Capitol Records, LLC       SR0000075726

3347   Heart              Stranded (2000 Digital Remaster)      Capitol Records, LLC       SR0000114803
3348   Heart              These Dreams                          Capitol Records, LLC       SR0000276088
3349   Heart              What About Love                       Capitol Records, LLC       SR0000075726
3350   Heart              Who Will You Run To                   Capitol Records, LLC       SR0000088275
                          Will You Be There (In The
3351   Heart              Morning)                              Capitol Records, LLC       SR0000212555
                          California Gurls (feat. Snoop
                          Dogg) (Armand Van Helden
3352   Katy Perry         Remix) (Explicit)                     Capitol Records, LLC       SR0000669922
3353   Katy Perry         Circle The Drain (Explicit)           Capitol Records, LLC       SR0000662268
3354   Katy Perry         Dressin' Up                           Capitol Records, LLC       SR0000695553
3355   Katy Perry         E.T.                                  Capitol Records, LLC       SR0000681293
3356   Katy Perry         E.T. (feat. Kayne West)               Capitol Records, LLC       SR0000681293
3357   Katy Perry         Fingerprints                          Capitol Records, LLC       SR0000638214
3358   Katy Perry         Firework                              Capitol Records, LLC       SR0000662268
3359   Katy Perry         Hot N Cold                            Capitol Records, LLC       SR0000638214
                          Hummingbird Heartbeat
3360   Katy Perry         (Explicit)                            Capitol Records, LLC       SR0000662268
3361   Katy Perry         I Kissed A Girl                       Capitol Records, LLC       SR0000638214
3362   Katy Perry         I'm Still Breathing                   Capitol Records, LLC       SR0000638214
3363   Katy Perry         If You Can Afford Me                  Capitol Records, LLC       SR0000638214
3364   Katy Perry         Last Friday Night (T.G.I.F.)          Capitol Records, LLC       SR0000662268
                          Last Friday Night (T.G.I.F.) (feat.
3365   Katy Perry         Missy Elliott)                        Capitol Records, LLC       SR0000695549
3366   Katy Perry         Lost                                  Capitol Records, LLC       SR0000638213
3367   Katy Perry         Mannequin                             Capitol Records, LLC       SR0000638214
3368   Katy Perry         Not Like The Movies (Explicit)        Capitol Records, LLC       SR0000662268
3369   Katy Perry         One Of The Boys                       Capitol Records, LLC       SR0000638214
3370   Katy Perry         Part Of Me                            Capitol Records, LLC       SR0000695742
3371   Katy Perry         Peacock                               Capitol Records, LLC       SR0000662268
3372   Katy Perry         Pearl (Explicit)                      Capitol Records, LLC       SR0000662268



                                                   Page 70 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 210 of 467 PageID#
                                    29336
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                    Track                          Plaintiff            Registration_Number
3373   Katy Perry         Roar                              Capitol Records, LLC           SR0000734383
3374   Katy Perry         Self Inflicted                    Capitol Records, LLC           SR0000638214
3375   Katy Perry         Teenage Dream                     Capitol Records, LLC           SR0000662268
                          Teenage Dream (Kaskade Club
3376   Katy Perry         Remix)                            Capitol Records, LLC           SR0000662268
                          Teenage Dream (Kaskade Club
3377   Katy Perry         Remix) (Explicit)                 Capitol Records, LLC           SR0000662268
3378   Katy Perry         The One That Got Away             Capitol Records, LLC           SR0000662268
                          The One That Got Away
3379   Katy Perry         (Acoustic)                        Capitol Records, LLC           SR0000695553
                          The One That Got Away (Radio
3380   Katy Perry         Mix)                              Capitol Records, LLC           SR0000662268
3381   Katy Perry         Thinking Of You                   Capitol Records, LLC           SR0000638214
3382   Katy Perry         Ur So Gay                         Capitol Records, LLC           SR0000638214
3383   Katy Perry         Waking Up In Vegas                Capitol Records, LLC           SR0000638214
3384   Katy Perry         Who Am I Living For?              Capitol Records, LLC           SR0000695553
3385   Katy Perry         Who Am I Living For? (Explicit)   Capitol Records, LLC           SR0000662268
                          California Gurls (feat. Snoop
                          Dogg) (Passion Pit Main Mix)
3386   Katy Perry         (Explicit)                        Capitol Records, LLC           SR0000662268
3387   Keith Urban        All For You                       Capitol Records, LLC           SR0000697018
3388   Keith Urban        Black Leather Jacket              Capitol Records, LLC           SR0000733375
3389   Keith Urban        Come Back To Me                   Capitol Records, LLC           SR0000733375
3390   Keith Urban        Cop Car                           Capitol Records, LLC           SR0000733375
3391   Keith Urban        Even The Stars Fall 4 U           Capitol Records, LLC           SR0000733375
3392   Keith Urban        Georgia Woods                     Capitol Records, LLC           SR0000697018
3393   Keith Urban        Gonna B Good                      Capitol Records, LLC           SR0000733375
3394   Keith Urban        Good Thing                        Capitol Records, LLC           SR0000733375
3395   Keith Urban        Heart Like Mine                   Capitol Records, LLC           SR0000733375
3396   Keith Urban        Little Bit Of Everything          Capitol Records, LLC           SR0000733375
3397   Keith Urban        Long Hot Summer                   Capitol Records, LLC           SR0000697018
3398   Keith Urban        Love's Poster Child               Capitol Records, LLC           SR0000733375
3399   Keith Urban        Lucky Charm                       Capitol Records, LLC           SR0000733375
3400   Keith Urban        Raise 'Em Up                      Capitol Records, LLC           SR0000733375
3401   Keith Urban        Red Camaro                        Capitol Records, LLC           SR0000733375
3402   Keith Urban        Right On Back To You              Capitol Records, LLC           SR0000697018
3403   Keith Urban        Shame                             Capitol Records, LLC           SR0000733375
3404   Keith Urban        She's My 11                       Capitol Records, LLC           SR0000733375
3405   Keith Urban        Shut Out The Lights               Capitol Records, LLC           SR0000697018
3406   Keith Urban        Somewhere In My Car               Capitol Records, LLC           SR0000733375
3407   Keith Urban        Thank You                         Capitol Records, LLC           SR0000656739
3408   Keith Urban        We Were Us                        Capitol Records, LLC           SR0000733375
3409   Keith Urban        You Gonna Fly                     Capitol Records, LLC           SR0000697018
3410   Lady Antebellum    All For Love                      Capitol Records, LLC           SR0000724696
3411   Lady Antebellum    And The Radio Played              Capitol Records, LLC           SR0000724696
3412   Lady Antebellum    As You Turn Away                  Capitol Records, LLC           SR0000686148
3413   Lady Antebellum    Better Man                        Capitol Records, LLC           SR0000724696
                          Better Off Now (That You're
3414   Lady Antebellum    Gone)                             Capitol Records, LLC           SR0000724696
3415   Lady Antebellum    Can't Stand The Rain              Capitol Records, LLC           SR0000724696
3416   Lady Antebellum    Cold As Stone                     Capitol Records, LLC           SR0000686148
3417   Lady Antebellum    Compass                           Capitol Records, LLC           SR0000750709
3418   Lady Antebellum    Dancin' Away With My Heart        Capitol Records, LLC           SR0000686148



                                                  Page 71 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 211 of 467 PageID#
                                    29337
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                           Track                          Plaintiff            Registration_Number
3419   Lady Antebellum           Downtown                          Capitol Records, LLC           SR0000721174
3420   Lady Antebellum           Friday Night                      Capitol Records, LLC           SR0000686148
3421   Lady Antebellum           Generation Away                   Capitol Records, LLC           SR0000723786
3422   Lady Antebellum           Get To Me                         Capitol Records, LLC           SR0000724696
3423   Lady Antebellum           Golden                            Capitol Records, LLC           SR0000741953
3424   Lady Antebellum           Goodbye Town                      Capitol Records, LLC           SR0000724696
3425   Lady Antebellum           Heart Of The World                Capitol Records, LLC           SR0000686148
3426   Lady Antebellum           I Run To You                      Capitol Records, LLC           SR0000732681
3427   Lady Antebellum           It Ain't Pretty                   Capitol Records, LLC           SR0000724696
3428   Lady Antebellum           Just A Kiss                       Capitol Records, LLC           SR0000679267
3429   Lady Antebellum           Life As We Know It                Capitol Records, LLC           SR0000724696
3430   Lady Antebellum           Long Teenage Goodbye              Capitol Records, LLC           SR0000724696
3431   Lady Antebellum           Love I've Found In You            Capitol Records, LLC           SR0000686148
3432   Lady Antebellum           Nothin' Like The First Time       Capitol Records, LLC           SR0000724696
3433   Lady Antebellum           Singing Me Home                   Capitol Records, LLC           SR0000686148
3434   Lady Antebellum           Somewhere Love Remains            Capitol Records, LLC           SR0000686148
3435   Lady Antebellum           Wanted You More                   Capitol Records, LLC           SR0000686145
3436   Lady Antebellum           We Owned The Night                Capitol Records, LLC           SR0000686144
3437   Lady Antebellum           When You Were Mine                Capitol Records, LLC           SR0000686148
3438   Luke Bryan                Beer In The Headlights            Capitol Records, LLC           SR0000728445
3439   Luke Bryan                Better Than My Heart              Capitol Records, LLC           SR0000728445
3440   Luke Bryan                Blood Brothers                    Capitol Records, LLC           SR0000722027
3441   Luke Bryan                Crash My Party                    Capitol Records, LLC           SR0000722027
3442   Luke Bryan                Dirt Road Diary                   Capitol Records, LLC           SR0000722027
3443   Luke Bryan                Drink A Beer                      Capitol Records, LLC           SR0000728445
3444   Luke Bryan                Goodbye Girl                      Capitol Records, LLC           SR0000728445
3445   Luke Bryan                Out Like That                     Capitol Records, LLC           SR0000728445
3446   Luke Bryan                Play It Again                     Capitol Records, LLC           SR0000728445
3447   Luke Bryan                Shut It Down                      Capitol Records, LLC           SR0000728445
3448   Luke Bryan                Sunburnt Lips                     Capitol Records, LLC           SR0000728445
3449   Luke Bryan                That's My Kind Of Night           Capitol Records, LLC           SR0000728445
3450   Luke Bryan                We Run This Town                  Capitol Records, LLC           SR0000728445
3451   Luke Bryan                What Is It With You               Capitol Records, LLC           SR0000728445
                                 Your Mama Should've Named
3452   Luke Bryan                You Whiskey                       Capitol Records, LLC           SR0000728445
3453   Maze                      Changing Times                    Capitol Records, LLC           SR0000034187
3454   Maze                      Dee's Song (Live)                 Capitol Records, LLC           SR0000337846
3455   Maze                      Feel That You're Feelin'          Capitol Records, LLC           SR0000034187
3456   Maze                      Feel That You're Feelin' (Live)   Capitol Records, LLC           SR0000337846
3457   Maze                      Golden Time Of Day                Capitol Records, LLC           SR0000007973
3458   Maze                      I Wanna Thank You (Live)          Capitol Records, LLC           SR0000337846
3459   Maze                      I Want To Feel Wanted (Live)      Capitol Records, LLC           SR0000337846
3460   Maze                      Introduction                      Capitol Records, LLC           SR0000034187
3461   Maze                      Joy & Pain                        Capitol Records, LLC           SR0000034187
3462   Maze                      Joy And Pain                      Capitol Records, LLC           SR0000034187
3463   Maze                      Lady Of Magic                     Capitol Records, LLC           SR0000048450
3464   Maze                      Reason                            Capitol Records, LLC           SR0000034187
3465   Maze                      Running Away                      Capitol Records, LLC           SR0000034187
3466   Maze                      Running Away (Live)               Capitol Records, LLC           SR0000337846
3467   Maze                      We Are One (Live)                 Capitol Records, LLC           SR0000337846
3468   Maze                      You (Live)                        Capitol Records, LLC           SR0000337846
       Maze Featuring Frankie    Ain't It Strange (2004 Digital
3469   Beverly                   Remaster)                         Capitol Records, LLC           SR0000008107



                                                          Page 72 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 212 of 467 PageID#
                                    29338
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                         Track                               Plaintiff        Registration_Number
       Maze Featuring Frankie
3470   Beverly                   Back In Stride (Live)                 Capitol Records, LLC       SR0000337846
       Maze Featuring Frankie    Call On Me (2004 Digital
3471   Beverly                   Remaster)                             Capitol Records, LLC       SR0000008107
       Maze Featuring Frankie    Feel That You're Feelin' (2004
3472   Beverly                   Digital Remaster)                     Capitol Records, LLC       SR0000008107
       Maze Featuring Frankie
3473   Beverly                   Freedom (South Africa) (Live)         Capitol Records, LLC       SR0000337846
       Maze Featuring Frankie
3474   Beverly                   Happy Feelings (Live)                 Capitol Records, LLC       SR0000096013
       Maze Featuring Frankie    I Need You (1999 Digital
3475   Beverly                   Remaster)                             Capitol Records, LLC       SR0000007973
       Maze Featuring Frankie
3476   Beverly                   I Wanna Thank You                     Capitol Records, LLC       SR0000046840

       Maze Featuring Frankie    Lovely Inspiration (Instrumental)
3477   Beverly                   (2004 Digital Remaster)           Capitol Records, LLC           SR0000008107
       Maze Featuring Frankie    Song For My Mother (1999
3478   Beverly                   Digital Remaster)                 Capitol Records, LLC           SR0000007973
       Maze Featuring Frankie
3479   Beverly                   Timin' (2004 Digital Remaster)        Capitol Records, LLC       SR0000008107
                                 Too Many Games (Live) (24-Bit
       Maze Featuring Frankie    Remastered 02) (2003 Digital
3480   Beverly                   Remaster)                             Capitol Records, LLC       SR0000337846
       Maze Featuring Frankie    Welcome Home (2004 Digital
3481   Beverly                   Remaster)                             Capitol Records, LLC       SR0000008107
       Maze Featuring Frankie
3482   Beverly                   When You Love Someone (Live)          Capitol Records, LLC       SR0000337846
       Maze Featuring Frankie    Woman Is A Wonder (2004
3483   Beverly                   Digital Remaster)                     Capitol Records, LLC       SR0000008107
       Maze Featuring Frankie
3484   Beverly                   You (1999 Digital Remaster)           Capitol Records, LLC       SR0000351843
       Maze Featuring Frankie    You're Not The Same (1999
3485   Beverly                   Digital Remaster)                     Capitol Records, LLC       SR0000007973
       Maze Featuring Frankie
3486   Beverly                   Your Own Kind Of Way                  Capitol Records, LLC       SR0000046840
                                 (I Can't Help) Falling In Love With
3487   UB40                      You                                   Capitol Records, LLC       SR0000205179
3488   UB40                      Breakfast In Bed                      Capitol Records, LLC       SR0000205152
3489   UB40                      Cherry Oh Baby                        Capitol Records, LLC       SR0000049244
3490   UB40                      Come Back Darling                     Capitol Records, LLC       SR0000178976
3491   UB40                      Don't Break My Heart                  Capitol Records, LLC       SR0000205152
3492   UB40                      Here I Am (Come And Take Me)          Capitol Records, LLC       SR0000205179
3493   UB40                      Higher Ground                         Capitol Records, LLC       SR0000205179
3494   UB40                      I Got You Babe                        Capitol Records, LLC       SR0000205152
3495   UB40                      If It Happens Again                   Capitol Records, LLC       SR0000205152
3496   UB40                      Kingston Town                         Capitol Records, LLC       SR0000205179
3497   UB40                      One In Ten                            Capitol Records, LLC       SR0000205152
3498   UB40                      Please Don't Make Me Cry              Capitol Records, LLC       SR0000205152
3499   UB40                      Rat In Mi Kitchen                     Capitol Records, LLC       SR0000205152
3500   UB40                      Red Red Wine                          Capitol Records, LLC       SR0000205152
3501   UB40                      Sing Our Own Song (Edit)              Capitol Records, LLC       SR0000205152
                                 The Way You Do The Things You
3502   UB40                      Do                                    Capitol Records, LLC       SR0000205179



                                                            Page 73 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 213 of 467 PageID#
                                    29339
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                     Track                          Plaintiff           Registration_Number
3503   UB40                 Until My Dying Day                 Capitol Records, LLC          SR0000205179
3504   2 Chainz             Feds Watching                      UMG Recordings, Inc.          SR0000724645
3505   2 Chainz             Ghetto Dreams                      UMG Recordings, Inc.          SR0000706415
3506   2 Chainz             No Lie                             UMG Recordings, Inc.          SR0000700831
3507   2 Chainz             Wut We Doin?                       UMG Recordings, Inc.          SR0000706415
                            2 Of Amerikaz Most Wanted
3508   2Pac                 (Explicit)                         UMG Recordings, Inc.          SR0000628433
3509   2Pac                 Brenda's Got A Baby                UMG Recordings, Inc.          SR0000172261
3510   2Pac                 California Love                    UMG Recordings, Inc.          SR0000628433
3511   2Pac                 Can U Get Away (Explicit)          UMG Recordings, Inc.          SR0000198774
3512   2Pac                 Changes                            UMG Recordings, Inc.          SR0000246223
3513   2Pac                 Dear Mama                          UMG Recordings, Inc.          SR0000198941
3514   2Pac                 Death Around The Corner            UMG Recordings, Inc.          SR0000198774
3515   2Pac                 Definition Of A Thug N***a         UMG Recordings, Inc.          SR0000627960
3516   2Pac                 Dopefiend's Diner                  UMG Recordings, Inc.          SR0000627960
3517   2Pac                 Fuck The World (Explicit)          UMG Recordings, Inc.          SR0000198774
3518   2Pac                 Ghetto Gospel (Explicit)           UMG Recordings, Inc.          SR0000366107
3519   2Pac                 Hail Mary                          UMG Recordings, Inc.          SR0000628433
3520   2Pac                 Heavy In The Game (Explicit)       UMG Recordings, Inc.          SR0000198774
3521   2Pac                 How Do U Want It                   UMG Recordings, Inc.          SR0000628433
3522   2Pac                 I Ain't Mad At Cha                 UMG Recordings, Inc.          SR0000628433
3523   2Pac                 If I Die 2Nite                     UMG Recordings, Inc.          SR0000198774
3524   2Pac                 It Ain't Easy (Explicit)           UMG Recordings, Inc.          SR0000198774
3525   2Pac                 Keep Ya Head Up                    UMG Recordings, Inc.          SR0000152641
3526   2Pac                 Lord Knows                         UMG Recordings, Inc.          SR0000198774
3527   2Pac                 Me Against The World               UMG Recordings, Inc.          SR0000198774
3528   2Pac                 Never Call U B**** Again           UMG Recordings, Inc.          SR0000323532
3529   2Pac                 Old School (Explicit)              UMG Recordings, Inc.          SR0000198774
3530   2Pac                 Resist The Temptation              UMG Recordings, Inc.          SR0000628433
3531   2Pac                 So Many Tears                      UMG Recordings, Inc.          SR0000198774
3532   2Pac                 Still Ballin' (Explicit)           UMG Recordings, Inc.          SR0000323532
3533   2Pac                 Temptations (Explicit)             UMG Recordings, Inc.          SR0000198774

3534   2Pac                 They Don't Give A F**** About Us   UMG Recordings, Inc.          SR0000323532
3535   2Pac                 Thugz Mansion (Explicit)           UMG Recordings, Inc.          SR0000323532
3536   2Pac                 Trapped                            UMG Recordings, Inc.          SR0000172261
3537   2Pac                 Unconditional Love                 UMG Recordings, Inc.          SR0000246223
3538   2Pac                 Until The End Of Time              UMG Recordings, Inc.          SR0000295873
3539   2Pac                 When I Get Free (Explicit)         UMG Recordings, Inc.          SR0000627960
3540   2Pac                 Young Niggaz (Explicit)            UMG Recordings, Inc.          SR0000198774
3541   50 Cent              A Baltimore Love Thing             UMG Recordings, Inc.          SR0000366051
3542   50 Cent              Build You Up                       UMG Recordings, Inc.          SR0000366051
3543   50 Cent              Candy Shop                         UMG Recordings, Inc.          SR0000366051
3544   50 Cent              Come & Go                          UMG Recordings, Inc.          SR0000611234
3545   50 Cent              Disco Inferno                      UMG Recordings, Inc.          SR0000366950
3546   50 Cent              GATman And Robbin                  UMG Recordings, Inc.          SR0000366051
3547   50 Cent              Get In My Car                      UMG Recordings, Inc.          SR0000366051
3548   50 Cent              God Gave Me Style                  UMG Recordings, Inc.          SR0000366051
3549   50 Cent              Gunz Come Out                      UMG Recordings, Inc.          SR0000366051
3550   50 Cent              Hate It Or Love It                 UMG Recordings, Inc.          SR0000366051
3551   50 Cent              Hustler's Ambition                 UMG Recordings, Inc.          SR0000382030
3552   50 Cent              I Don't Need 'Em                   UMG Recordings, Inc.          SR0000366051
3553   50 Cent              I'm Supposed To Die Tonight        UMG Recordings, Inc.          SR0000366051



                                                   Page 74 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 214 of 467 PageID#
                                    29340
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                   Track                        Plaintiff               Registration_Number
3554   50 Cent             Intro/ 50 Cent/ The Massacre     UMG Recordings, Inc.            SR0000366051
3555   50 Cent             Just A Lil Bit                   UMG Recordings, Inc.            SR0000366051
3556   50 Cent             My Toy Soldier                   UMG Recordings, Inc.            SR0000366051
3557   50 Cent             Outta Control                    UMG Recordings, Inc.            SR0000366051
3558   50 Cent             Piggy Bank                       UMG Recordings, Inc.            SR0000366051
3559   50 Cent             Position Of Power                UMG Recordings, Inc.            SR0000366051
3560   50 Cent             Ryder Music                      UMG Recordings, Inc.            SR0000366051
3561   50 Cent             Ski Mask Way                     UMG Recordings, Inc.            SR0000366051
3562   50 Cent             So Amazing                       UMG Recordings, Inc.            SR0000366051
3563   50 Cent             This Is 50                       UMG Recordings, Inc.            SR0000366051
3564   A Perfect Circle    A Stranger                       UMG Recordings, Inc.            SR0000341312
3565   A Perfect Circle    Crimes                           UMG Recordings, Inc.            SR0000341312
3566   A Perfect Circle    Gravity                          UMG Recordings, Inc.            SR0000341312
3567   A Perfect Circle    Lullaby                          UMG Recordings, Inc.            SR0000341312
3568   A Perfect Circle    Pet                              UMG Recordings, Inc.            SR0000341312
3569   A Perfect Circle    The Noose                        UMG Recordings, Inc.            SR0000341312
3570   A Perfect Circle    The Nurse Who Loved Me           UMG Recordings, Inc.            SR0000341312
3571   A Perfect Circle    Vanishing                        UMG Recordings, Inc.            SR0000341312
3572   A Perfect Circle    Weak And Powerless               UMG Recordings, Inc.            SR0000341312
3573   Ace Hood            Hustle Hard                      UMG Recordings, Inc.            SR0000674482
3574   Aerosmith           Amazing                          UMG Recordings, Inc.            SR0000200298
3575   Aerosmith           Angel                            UMG Recordings, Inc.            SR0000085369
3576   Aerosmith           Crazy                            UMG Recordings, Inc.            SR0000153061
3577   Aerosmith           Cryin'                           UMG Recordings, Inc.            SR0000153061
3578   Aerosmith           Deuces Are Wild                  UMG Recordings, Inc.            SR0000200298
3579   Aerosmith           Dude (Looks Like A Lady)         UMG Recordings, Inc.            SR0000087670
3580   Aerosmith           Livin' On The Edge               UMG Recordings, Inc.            SR0000678414
3581   Aerosmith           Love In An Elevator              UMG Recordings, Inc.            SRu000161912
3582   Aerosmith           Rag Doll                         UMG Recordings, Inc.            SR0000085369
3583   Aerosmith           What It Takes                    UMG Recordings, Inc.            SRu000161912
3584   Akon                Blown Away                       UMG Recordings, Inc.            SR0000610156
3585   Akon                Gangsta Bop                      UMG Recordings, Inc.            SR0000610156
3586   Akon                I Can't Wait                     UMG Recordings, Inc.            ap
3587   Akon                Mama Africa                      UMG Recordings, Inc.            SR0000610156
3588   Akon                Never Took The Time              UMG Recordings, Inc.            SR0000610156
3589   Akon                Once In A While                  UMG Recordings, Inc.            SR0000610156
3590   Akon                Shake Down                       UMG Recordings, Inc.            SR0000610156
3591   Akon                The Rain                         UMG Recordings, Inc.            SR0000610156
3592   Akon                Tired Of Runnin'                 UMG Recordings, Inc.            SR0000610156
3593   Alex Clare          Hands Are Clever                 UMG Recordings, Inc.            SR0000700527
3594   Alex Clare          Humming Bird                     UMG Recordings, Inc.            SR0000700527
3595   Alex Clare          I Won't Let You Down             UMG Recordings, Inc.            SR0000700527
3596   Alex Clare          Love You                         UMG Recordings, Inc.            SR0000700527
3597   Alex Clare          Relax My Beloved                 UMG Recordings, Inc.            SR0000700527
3598   Alex Clare          Sanctuary                        UMG Recordings, Inc.            SR0000700527
3599   Alex Clare          Treading Water                   UMG Recordings, Inc.            SR0000700527
3600   Alex Clare          Up All Night                     UMG Recordings, Inc.            SR0000700527
3601   Alex Clare          When Doves Cry                   UMG Recordings, Inc.            SR0000700527
3602   Alex Clare          Whispering                       UMG Recordings, Inc.            SR0000700527
3603   Amy Winehouse       (There Is) No Greater Love       UMG Recordings, Inc.            SR0000614121
3604   Amy Winehouse       A Song For You                   UMG Recordings, Inc.            SR0000695755
3605   Amy Winehouse       Addicted                         UMG Recordings, Inc.            SR0000407451




                                                  Page 75 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 215 of 467 PageID#
                                    29341
                       List of Record Company Plaintiffs’ Copyrighted Sound Recordings



              Artist                   Track                        Plaintiff               Registration_Number
3606   Amy Winehouse    Amy Amy Amy                      UMG Recordings, Inc.            SR0000614121
3607   Amy Winehouse    Back To Black                    UMG Recordings, Inc.            SR0000407451
3608   Amy Winehouse    Best Friends, Right?             UMG Recordings, Inc.            SR0000695755
3609   Amy Winehouse    Between The Cheats               UMG Recordings, Inc.            SR0000695755
3610   Amy Winehouse    Cupid                            UMG Recordings, Inc.            SR0000636832
3611   Amy Winehouse    Fuck Me Pumps                    UMG Recordings, Inc.            SR0000614121
3612   Amy Winehouse    Half Time                        UMG Recordings, Inc.            SR0000695755
3613   Amy Winehouse    He Can Only Hold Her             UMG Recordings, Inc.            SR0000407451
3614   Amy Winehouse    Hey Little Rich Girl             UMG Recordings, Inc.            SR0000636832
3615   Amy Winehouse    I Heard Love Is Blind            UMG Recordings, Inc.            SR0000614121
3616   Amy Winehouse    In My Bed                        UMG Recordings, Inc.            SR0000614121
3617   Amy Winehouse    Intro / Stronger Than Me         UMG Recordings, Inc.            SR0000614121
3618   Amy Winehouse    Just Friends                     UMG Recordings, Inc.            SR0000407451
3619   Amy Winehouse    Know You Now                     UMG Recordings, Inc.            SR0000614121
3620   Amy Winehouse    Like Smoke                       UMG Recordings, Inc.            SR0000695755
3621   Amy Winehouse    Love Is A Losing Game            UMG Recordings, Inc.            SR0000407451
3622   Amy Winehouse    Love Is A Losing Game (Demo)     UMG Recordings, Inc.            SR0000636832
3623   Amy Winehouse    Me & Mr Jones                    UMG Recordings, Inc.            SR0000407451
3624   Amy Winehouse    Monkey Man                       UMG Recordings, Inc.            SR0000636832
3625   Amy Winehouse    Moody's Mood For Love            UMG Recordings, Inc.            SR0000614121
                        Mr Magic (Through The
3626   Amy Winehouse    Smoke)(Janice Long Session)      UMG Recordings, Inc.            SR0000614121
3627   Amy Winehouse    October Song                     UMG Recordings, Inc.            SR0000614121
3628   Amy Winehouse    Our Day Will Come                UMG Recordings, Inc.            SR0000695755
3629   Amy Winehouse    Rehab                            UMG Recordings, Inc.            SR0000407451
3630   Amy Winehouse    Rehab (Remix)                    UMG Recordings, Inc.            SR0000407451
3631   Amy Winehouse    Some Unholy War                  UMG Recordings, Inc.            SR0000407451

3632   Amy Winehouse    Some Unholy War (Down Tempo)     UMG Recordings, Inc.            SR0000636832
3633   Amy Winehouse    Someone To Watch Over Me         UMG Recordings, Inc.            SR0000613567
3634   Amy Winehouse    Stronger Than Me                 UMG Recordings, Inc.            SR0000614121
                        Stronger Than Me (Harmonic 33
3635   Amy Winehouse    Remix)                           UMG Recordings, Inc.            SR0000614121
3636   Amy Winehouse    Take The Box                     UMG Recordings, Inc.            SR0000614121
3637   Amy Winehouse    Tears Dry                        UMG Recordings, Inc.            SR0000695755
3638   Amy Winehouse    Tears Dry On Their Own           UMG Recordings, Inc.            SR0000407451
3639   Amy Winehouse    The Girl From Ipanema            UMG Recordings, Inc.            SR0000695755
                        To Know Him Is To Love Him
3640   Amy Winehouse    (Live)                           UMG Recordings, Inc.            SR0000636832
3641   Amy Winehouse    Valerie                          UMG Recordings, Inc.            SR0000636832
3642   Amy Winehouse    Wake Up Alone                    UMG Recordings, Inc.            SR0000407451
3643   Amy Winehouse    What Is It About Men             UMG Recordings, Inc.            SR0000614121
                        Will You Still Love Me
3644   Amy Winehouse    Tomorrow?                        UMG Recordings, Inc.            SR0000695755
3645   Amy Winehouse    You Know I'm No Good             UMG Recordings, Inc.            SR0000407451
3646   Amy Winehouse    You Sent Me Flying               UMG Recordings, Inc.            SR0000614121
3647   Amy Winehouse    You're Wondering Now             UMG Recordings, Inc.            SR0000636832
3648   Ariana Grande    The Way                          UMG Recordings, Inc.            SR0000722427
3649   Avant            AV                               UMG Recordings, Inc.            SR0000339561
3650   Avant            Call On Me                       UMG Recordings, Inc.            SR0000308368
3651   Avant            Destiny                          UMG Recordings, Inc.            SR0000281220
3652   Avant            Director                         UMG Recordings, Inc.            SR0000396388
3653   Avant            Don't Say No, Just Say Yes       UMG Recordings, Inc.            SR0000341102



                                               Page 76 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 216 of 467 PageID#
                                    29342
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                   Track                        Plaintiff               Registration_Number
3654   Avant              Don't Take Your Love Away        UMG Recordings, Inc.            SR0000339561
3655   Avant              Everything About You             UMG Recordings, Inc.            SR0000339561
3656   Avant              Exclusive                        UMG Recordings, Inc.            SR0000396388
3657   Avant              Feast                            UMG Recordings, Inc.            SR0000339561
3658   Avant              Flickin'                         UMG Recordings, Inc.            SR0000339561
3659   Avant              Get Away                         UMG Recordings, Inc.            SR0000281220
                          GPSA (Ghetto Public Service
3660   Avant              Announcement)                    UMG Recordings, Inc.            SR0000396388
3661   Avant              Grown Ass Man                    UMG Recordings, Inc.            SR0000396388
3662   Avant              Happy                            UMG Recordings, Inc.            SR0000281220
3663   Avant              Have Some Fun                    UMG Recordings, Inc.            SR0000339561
3664   Avant              Heaven                           UMG Recordings, Inc.            SR0000339561
3665   Avant              Hooked                           UMG Recordings, Inc.            SR0000339561
3666   Avant              I Wanna Know                     UMG Recordings, Inc.            SR0000281220
3667   Avant              Imagination                      UMG Recordings, Inc.            SR0000396388
3668   Avant              Jack & Jill                      UMG Recordings, Inc.            SR0000308368
3669   Avant              Let's Make a Deal                UMG Recordings, Inc.            SR0000281220
3670   Avant              Lie About Us                     UMG Recordings, Inc.            SR0000396388
3671   Avant              Love School                      UMG Recordings, Inc.            SR0000308368
3672   Avant              Makin' Good Love                 UMG Recordings, Inc.            SR0000308368
3673   Avant              Mr. Dream                        UMG Recordings, Inc.            SR0000396388
3674   Avant              My First Love                    UMG Recordings, Inc.            SR0000281220
3675   Avant              No Limit                         UMG Recordings, Inc.            SR0000308368
3676   Avant              Now You Got Someone              UMG Recordings, Inc.            SR0000396388
3677   Avant              One Way Street                   UMG Recordings, Inc.            SR0000308368
3678   Avant              Ooh Aah                          UMG Recordings, Inc.            SR0000281220
3679   Avant              Phone Sex (That's What's Up)     UMG Recordings, Inc.            SR0000339561
3680   Avant              Private Room Intro               UMG Recordings, Inc.            SR0000339561
3681   Avant              Reaction                         UMG Recordings, Inc.            SR0000281220
3682   Avant              Read Your Mind                   UMG Recordings, Inc.            SR0000344351
3683   Avant              Right Place, Wrong Time          UMG Recordings, Inc.            SR0000396388
3684   Avant              Seems To Be                      UMG Recordings, Inc.            SR0000339561
3685   Avant              Separated                        UMG Recordings, Inc.            SR0000281220
3686   Avant              Serious                          UMG Recordings, Inc.            SR0000281220
3687   Avant              Six In Da Morning                UMG Recordings, Inc.            SR0000308368
3688   Avant              So Many Ways                     UMG Recordings, Inc.            SR0000396388
3689   Avant              Sorry                            UMG Recordings, Inc.            SR0000308368
3690   Avant              Suicide                          UMG Recordings, Inc.            SR0000308368
3691   Avant              Thinkin' About You               UMG Recordings, Inc.            SR0000308368
3692   Avant              This Is Your Night               UMG Recordings, Inc.            SR0000396388
3693   Avant              This Time                        UMG Recordings, Inc.            SR0000281220
3694   Avant              Wanna Be Close                   UMG Recordings, Inc.            SR0000339561
3695   Avant              What Do You Want                 UMG Recordings, Inc.            SR0000308368
3696   Avant              Why                              UMG Recordings, Inc.            SR0000281220
3697   Avant              With You                         UMG Recordings, Inc.            SR0000396388
3698   Avant              You                              UMG Recordings, Inc.            SR0000339561
3699   Avant              You Ain't Right                  UMG Recordings, Inc.            SR0000308368
3700   Avant              You Got Me                       UMG Recordings, Inc.            SR0000339561
3701   Avant              You Know What                    UMG Recordings, Inc.            SR0000378385
3702   Bad Meets Evil     A Kiss                           UMG Recordings, Inc.            SR0000678636
3703   Bad Meets Evil     Above The Law                    UMG Recordings, Inc.            SR0000678636
3704   Bad Meets Evil     Above The Law (Explicit)         UMG Recordings, Inc.            SR0000678636
3705   Bad Meets Evil     Echo                             UMG Recordings, Inc.            SR0000678636



                                                 Page 77 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 217 of 467 PageID#
                                    29343
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                   Track                        Plaintiff               Registration_Number
3706   Bad Meets Evil      Fast Lane                        UMG Recordings, Inc.            SR0000678637
3707   Bad Meets Evil      I'm On Everything                UMG Recordings, Inc.            SR0000678636
3708   Bad Meets Evil      I'm On Everything (Explicit)     UMG Recordings, Inc.            SR0000678636
3709   Bad Meets Evil      Lighters                         UMG Recordings, Inc.            SR0000678636
3710   Bad Meets Evil      Living Proof                     UMG Recordings, Inc.            SR0000678636
3711   Bad Meets Evil      Loud Noises                      UMG Recordings, Inc.            SR0000678636
3712   Bad Meets Evil      Loud Noises (Explicit)           UMG Recordings, Inc.            SR0000678636
3713   Bad Meets Evil      Take From Me                     UMG Recordings, Inc.            SR0000678636
3714   Bad Meets Evil      The Reunion                      UMG Recordings, Inc.            SR0000678636
3715   Bad Meets Evil      The Reunion (Explicit)           UMG Recordings, Inc.            SR0000678636
3716   Bad Meets Evil      Welcome 2 Hell                   UMG Recordings, Inc.            SR0000678636
3717   Bad Meets Evil      Welcome 2 Hell (Explicit)        UMG Recordings, Inc.            SR0000678636
3718   Big Sean            Beware                           UMG Recordings, Inc.            SR0000730543
3719   Big Sean            Celebrity                        UMG Recordings, Inc.            SR0000678630
3720   Big Sean            Dance (Ass)                      UMG Recordings, Inc.            SR0000678630
3721   Big Sean            Don't Tell Me You Love Me        UMG Recordings, Inc.            SR0000678630
3722   Big Sean            Get It                           UMG Recordings, Inc.            SR0000678630
3723   Big Sean            High                             UMG Recordings, Inc.            SR0000678630
3724   Big Sean            Intro                            UMG Recordings, Inc.            SR0000678630
3725   Big Sean            Marvin & Chardonnay              UMG Recordings, Inc.            SR0000678630
3726   Big Sean            Memories Pt 2                    UMG Recordings, Inc.            SR0000678630
3727   Big Sean            My House                         UMG Recordings, Inc.            SR0000678630
3728   Big Sean            So Much More                     UMG Recordings, Inc.            SR0000678630
3729   Big Sean            Wait For Me                      UMG Recordings, Inc.            SR0000678630
3730   Big Sean            What Goes Around                 UMG Recordings, Inc.            SR0000678630
3731   Billy Currington    23 Degrees And South             UMG Recordings, Inc.            SR0000730540
3732   Billy Currington    Another Day Without You          UMG Recordings, Inc.            SR0000730540
3733   Billy Currington    Banana Pancakes                  UMG Recordings, Inc.            SR0000730540
3734   Billy Currington    Closer Tonight                   UMG Recordings, Inc.            SR0000730540
3735   Billy Currington    Don't                            UMG Recordings, Inc.            SR0000617590
3736   Billy Currington    Every Reason Not To Go           UMG Recordings, Inc.            SR0000617590
3737   Billy Currington    Everything                       UMG Recordings, Inc.            SR0000617590
3738   Billy Currington    Hallelujah                       UMG Recordings, Inc.            SR0000730540
3739   Billy Currington    Hard To Be A Hippie              UMG Recordings, Inc.            SR0000730540
3740   Billy Currington    Heal Me                          UMG Recordings, Inc.            SR0000617590
3741   Billy Currington    Hey Girl                         UMG Recordings, Inc.            SR0000772290
3742   Billy Currington    I Shall Return                   UMG Recordings, Inc.            SR0000617590
3743   Billy Currington    Let Me Down Easy                 UMG Recordings, Inc.            SR0000664523
3744   Billy Currington    Life, Love And The Meaning Of    UMG Recordings, Inc.            SR0000617590
3745   Billy Currington    No One Has Eyes Like You         UMG Recordings, Inc.            SR0000617590
3746   Billy Currington    One Way Ticket                   UMG Recordings, Inc.            SR0000730540
3747   Billy Currington    People Are Crazy                 UMG Recordings, Inc.            SR0000617590
3748   Billy Currington    Swimmin' In Sunshine             UMG Recordings, Inc.            SR0000617590
3749   Billy Currington    That's How Country Boys Roll     UMG Recordings, Inc.            SR0000617590
3750   Billy Currington    Walk On                          UMG Recordings, Inc.            SR0000617590
3751   Billy Currington    We Are Tonight                   UMG Recordings, Inc.            SR0000730540
3752   Billy Currington    Wingman                          UMG Recordings, Inc.            SR0000730540
3753   Black Eyed Peas     Alive                            UMG Recordings, Inc.            SR0000633584
3754   Black Eyed Peas     Another Weekend                  UMG Recordings, Inc.            SR0000633584
3755   Black Eyed Peas     Boom Boom Pow                    UMG Recordings, Inc.            SR0000633584
3756   Black Eyed Peas     Do It Like This                  UMG Recordings, Inc.            SR0000670148
3757   Black Eyed Peas     Don't Bring Me Down              UMG Recordings, Inc.            SR0000633584




                                                  Page 78 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 218 of 467 PageID#
                                    29344
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                    Track                         Plaintiff              Registration_Number
3758   Black Eyed Peas     Don't Phunk Around                UMG Recordings, Inc.           SR0000633584
3759   Black Eyed Peas     Don't Stop The Party              UMG Recordings, Inc.           SR0000670148
3760   Black Eyed Peas     Electric City                     UMG Recordings, Inc.           SR0000633584
3761   Black Eyed Peas     I Gotta Feeling                   UMG Recordings, Inc.           SR0000633584
3762   Black Eyed Peas     Imma Be                           UMG Recordings, Inc.           SR0000633585
3763   Black Eyed Peas     Let's Get Re-Started              UMG Recordings, Inc.           SR0000633584
3764   Black Eyed Peas     Light Up The Night                UMG Recordings, Inc.           SR0000670148
3765   Black Eyed Peas     Mare                              UMG Recordings, Inc.           SR0000633584
3766   Black Eyed Peas     Meet Me Halfway                   UMG Recordings, Inc.           SR0000633584
3767   Black Eyed Peas     Missing You                       UMG Recordings, Inc.           SR0000633584
3768   Black Eyed Peas     Now Generation                    UMG Recordings, Inc.           SR0000633584
3769   Black Eyed Peas     One Tribe                         UMG Recordings, Inc.           SR0000633584
3770   Black Eyed Peas     Out Of My Head                    UMG Recordings, Inc.           SR0000633584
3771   Black Eyed Peas     Party All The Time                UMG Recordings, Inc.           SR0000633584
3772   Black Eyed Peas     Pump It Harder                    UMG Recordings, Inc.           SR0000633584
3773   Black Eyed Peas     Ring-A-Ling                       UMG Recordings, Inc.           SR0000633584
3774   Black Eyed Peas     Rock That Body                    UMG Recordings, Inc.           SR0000633584
3775   Black Eyed Peas     Rockin To The Beat                UMG Recordings, Inc.           SR0000633584
3776   Black Eyed Peas     Showdown                          UMG Recordings, Inc.           SR0000633584
3777   Black Eyed Peas     Shut Up                           UMG Recordings, Inc.           SR0000347870
3778   Black Eyed Peas     Simple Little Melody              UMG Recordings, Inc.           SR0000633584
3779   Black Eyed Peas     That's The Joint                  UMG Recordings, Inc.           SR0000633584
3780   Black Eyed Peas     The Time (Dirty Bit)              UMG Recordings, Inc.           SR0000717504
3781   Black Eyed Peas     Where Ya Wanna Go                 UMG Recordings, Inc.           SR0000633584
3782   Blue October        18th Floor Balcony                UMG Recordings, Inc.           SR0000388117
3783   Blue October        Congratulations                   UMG Recordings, Inc.           SR0000388117

3784   Blue October        Drilled A Wire Through My Cheek   UMG Recordings, Inc.           SR0000388117
3785   Blue October        Everlasting Friend                UMG Recordings, Inc.           SR0000388117
3786   Blue October        Hate Me                           UMG Recordings, Inc.           SR0000388117
3787   Blue October        Into The Ocean                    UMG Recordings, Inc.           SR0000388117
3788   Blue October        Let It Go                         UMG Recordings, Inc.           SR0000388117
3789   Blue October        Overweight (Explicit)             UMG Recordings, Inc.           SR0000388117
3790   Blue October        She's My Ride Home                UMG Recordings, Inc.           SR0000388117
3791   Blue October        Sound Of Pulling Heaven Down      UMG Recordings, Inc.           SR0000388117
3792   Blue October        What If We Could                  UMG Recordings, Inc.           SR0000388117
3793   Blue October        X-Amount Of Words                 UMG Recordings, Inc.           SR0000388117
3794   Blue October        You Make Me Smile                 UMG Recordings, Inc.           SR0000615154
3795   Bob Marley          Buffalo Soldier                   UMG Recordings, Inc.           SR0000045126
3796   Bob Marley          Could You Be Loved                UMG Recordings, Inc.           SR0000020594
3797   Bob Marley          Mr Brown                          UMG Recordings, Inc.           SR0000152585
3798   Bob Marley          One Love                          UMG Recordings, Inc.           RE0000926868
3799   Bob Marley          Three Little Birds                UMG Recordings, Inc.           N48538;RE0000926868
       Bob Marley & The
3800   Wailers             Exodus                            UMG Recordings, Inc.           N48538;RE0000926868
       Bob Marley & The
3801   Wailers             Get Up, Stand Up                  UMG Recordings, Inc.           NF137;RE0000931699
       Bob Marley & The
3802   Wailers             Jamming                           UMG Recordings, Inc.           N48538;RE0000926868
       Bob Marley & The
3803   Wailers             Misty Morning                     UMG Recordings, Inc.           SR0000001122
       Bob Marley & The
3804   Wailers             No Woman, No Cry                  UMG Recordings, Inc.           NF2048;RE0000906116



                                                  Page 79 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 219 of 467 PageID#
                                    29345
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                  Track                           Plaintiff            Registration_Number
       Bob Marley & The    Rebel Music (3 O'Clock
3805   Wailers             Roadblock)                        UMG Recordings, Inc.           RE0000906116
       Bob Marley & The
3806   Wailers             Redemption Song                   UMG Recordings, Inc.           SR0000019502
       Bob Marley & The
3807   Wailers             Satisfy My Soul                   UMG Recordings, Inc.           SR0000001122
       Bob Marley & the
3808   Wailers             So Much Things To Say             UMG Recordings, Inc.           N48538;RE0000926868
       Bob Marley & the
3809   Wailers             Stir It Up                        UMG Recordings, Inc.           N8793;RE0000860333
       Bob Marley & The
3810   Wailers             Time Will Tell                    UMG Recordings, Inc.           SR0000001122
       Bob Marley & The
3811   Wailers             Waiting In Vain                   UMG Recordings, Inc.           N48538;RE0000926868
       Bob Marley & The
3812   Wailers             Who The Cap Fit                   UMG Recordings, Inc.           SR0000323536
3813   Brand New           At The Bottom                     UMG Recordings, Inc.           SR0000642061
3814   Brand New           Be Gone                           UMG Recordings, Inc.           SR0000642060
3815   Brand New           Bed                               UMG Recordings, Inc.           SR0000642060
3816   Brand New           Bought A Bride                    UMG Recordings, Inc.           SR0000642060
3817   Brand New           Daisy                             UMG Recordings, Inc.           SR0000642060
3818   Brand New           Gasoline                          UMG Recordings, Inc.           SR0000642060
3819   Brand New           In A Jar                          UMG Recordings, Inc.           SR0000642060
3820   Brand New           Noro                              UMG Recordings, Inc.           SR0000642060
3821   Brand New           Sink                              UMG Recordings, Inc.           SR0000642060
3822   Brand New           Vices                             UMG Recordings, Inc.           SR0000642060
3823   Brand New           You Stole                         UMG Recordings, Inc.           SR0000642060
3824   Carly Rae Jepsen    Beautiful                         UMG Recordings, Inc.           SR0000738473
3825   Carly Rae Jepsen    Curiosity                         UMG Recordings, Inc.           SR0000738473
3826   Carly Rae Jepsen    Drive                             UMG Recordings, Inc.           SR0000738473
3827   Carly Rae Jepsen    Guitar String / Wedding Ring      UMG Recordings, Inc.           SR0000738473
3828   Carly Rae Jepsen    Hurt So Good                      UMG Recordings, Inc.           SR0000738473
3829   Carly Rae Jepsen    I Know You Have A Girlfriend      UMG Recordings, Inc.           SR0000738473
3830   Carly Rae Jepsen    More Than A Memory                UMG Recordings, Inc.           SR0000738473
3831   Carly Rae Jepsen    Sweetie                           UMG Recordings, Inc.           SR0000738473
3832   Carly Rae Jepsen    This Kiss                         UMG Recordings, Inc.           SR0000709280
3833   Carly Rae Jepsen    Tiny Little Bows                  UMG Recordings, Inc.           SR0000738473
3834   Carly Rae Jepsen    Tonight I'm Getting Over You      UMG Recordings, Inc.           SR0000738473
3835   Carly Rae Jepsen    Turn Me Up                        UMG Recordings, Inc.           SR0000738473
3836   Carly Rae Jepsen    Wrong Feels So Right              UMG Recordings, Inc.           SR0000738473
3837   Carly Rae Jepsen    Your Heart Is A Muscle            UMG Recordings, Inc.           SR0000738473
3838   Chamillionaire      Fly As The Sky                    UMG Recordings, Inc.           SR0000381901
3839   Chamillionaire      Frontin'                          UMG Recordings, Inc.           SR0000381901
3840   Chamillionaire      Grown and Sexy                    UMG Recordings, Inc.           SR0000381901
3841   Chamillionaire      In The Trunk                      UMG Recordings, Inc.           SR0000381901
3842   Chamillionaire      No Snitchin'                      UMG Recordings, Inc.           SR0000381901
3843   Chamillionaire      Outro                             UMG Recordings, Inc.           SR0000381901
3844   Chamillionaire      Peepin' Me                        UMG Recordings, Inc.           SR0000381901
3845   Chamillionaire      Picture Perfect                   UMG Recordings, Inc.           SR0000381901
3846   Chamillionaire      Radio Interruption                UMG Recordings, Inc.           SR0000381901
3847   Chamillionaire      Rain                              UMG Recordings, Inc.           SR0000381901
3848   Chamillionaire      Ridin' (Explicit)                 UMG Recordings, Inc.           SR0000381901
3849   Chamillionaire      Southern Takeover                 UMG Recordings, Inc.           SR0000381901



                                                    Page 80 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 220 of 467 PageID#
                                    29346
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                   Track                        Plaintiff               Registration_Number
3850   Chamillionaire     Think I'm Crazy                  UMG Recordings, Inc.            SR0000381901
3851   Chamillionaire     Turn It Up                       UMG Recordings, Inc.            SR0000381901
3852   Chamillionaire     Void In My Life                  UMG Recordings, Inc.            SR0000381901
3853   Colbie Caillat     Battle                           UMG Recordings, Inc.            SR0000620297
3854   Colbie Caillat     Bubbly                           UMG Recordings, Inc.            SR0000620298
3855   Colbie Caillat     Capri                            UMG Recordings, Inc.            SR0000620297
3856   Colbie Caillat     Circles                          UMG Recordings, Inc.            SR0000619237
3857   Colbie Caillat     Feelings Show                    UMG Recordings, Inc.            SR0000620297
3858   Colbie Caillat     Magic                            UMG Recordings, Inc.            SR0000620297
3859   Colbie Caillat     Midnight Bottle                  UMG Recordings, Inc.            SR0000620297
3860   Colbie Caillat     One Fine Wire                    UMG Recordings, Inc.            SR0000620297
3861   Colbie Caillat     Oxygen                           UMG Recordings, Inc.            SR0000620297
3862   Colbie Caillat     Realize                          UMG Recordings, Inc.            SR0000620297
3863   Colbie Caillat     Somethin' Special                UMG Recordings, Inc.            SR0000615614
3864   Colbie Caillat     Tailor Made                      UMG Recordings, Inc.            SR0000620297
3865   Colbie Caillat     Tell Him                         UMG Recordings, Inc.            SR0000619237
3866   Colbie Caillat     The Little Things                UMG Recordings, Inc.            SR0000620297
3867   Colbie Caillat     Tied Down                        UMG Recordings, Inc.            SR0000620297
3868   Colbie Caillat     Turn Your Lights Down Low        UMG Recordings, Inc.            SR0000619237
3869   Common             Announcement                     UMG Recordings, Inc.            SR0000619987
3870   Common             Be (Intro)                       UMG Recordings, Inc.            SR0000377106
3871   Common             Changes                          UMG Recordings, Inc.            SR0000619987
3872   Common             Chi-City                         UMG Recordings, Inc.            SR0000377106
3873   Common             Everywhere                       UMG Recordings, Inc.            SR0000619987
3874   Common             Faithful                         UMG Recordings, Inc.            SR0000377106
3875   Common             Gladiator                        UMG Recordings, Inc.            SR0000619987
3876   Common             Go (Explicit Album Version)      UMG Recordings, Inc.            SR0000377106
3877   Common             Inhale                           UMG Recordings, Inc.            SR0000619987
3878   Common             It's Your World                  UMG Recordings, Inc.            SR0000377106
3879   Common             Love is...                       UMG Recordings, Inc.            SR0000377106
3880   Common             Make My Day                      UMG Recordings, Inc.            SR0000619987
3881   Common             Punch Drunk Love                 UMG Recordings, Inc.            SR0000619987
3882   Common             Real People                      UMG Recordings, Inc.            SR0000377106
3883   Common             Sex 4 Suga                       UMG Recordings, Inc.            SR0000619987
3884   Common             Testify                          UMG Recordings, Inc.            SR0000377106
3885   Common             The Bitch In Yoo (Explicit)      UMG Recordings, Inc.            SR0000656100
3886   Common             The Corner                       UMG Recordings, Inc.            SR0000369647
3887   Common             The Food                         UMG Recordings, Inc.            SR0000377106
3888   Common             They Say                         UMG Recordings, Inc.            SR0000377106
3889   Common             Universal Mind Control (UMC)     UMG Recordings, Inc.            SR0000617027
3890   Common             What A World                     UMG Recordings, Inc.            SR0000619987
3891   Counting Crows     A Murder Of One                  UMG Recordings, Inc.            SR0000172267
3892   Counting Crows     Anna Begins                      UMG Recordings, Inc.            SR0000345378
3893   Counting Crows     Ghost Train                      UMG Recordings, Inc.            SR0000172267
3894   Counting Crows     Mr. Jones                        UMG Recordings, Inc.            SR0000172267
3895   Counting Crows     Omaha                            UMG Recordings, Inc.            SR0000172267
3896   Counting Crows     Perfect Blue Buildings           UMG Recordings, Inc.            SR0000172267
3897   Counting Crows     Rain King                        UMG Recordings, Inc.            SR0000345378
3898   Counting Crows     Raining In Baltimore             UMG Recordings, Inc.            SR0000172267
3899   Counting Crows     Round Here                       UMG Recordings, Inc.            SR0000172267
3900   Counting Crows     Sullivan Street                  UMG Recordings, Inc.            SR0000172267
3901   Counting Crows     Time And Time Again              UMG Recordings, Inc.            SR0000172267




                                                 Page 81 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 221 of 467 PageID#
                                    29347
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                     Track                            Plaintiff            Registration_Number
3902   Daniel Bedingfield    Blown It Again                      UMG Recordings, Inc.         SR0000321977
3903   Daniel Bedingfield    Friday                              UMG Recordings, Inc.         SR0000321977
3904   Daniel Bedingfield    Girlfriend                          UMG Recordings, Inc.         SR0000321977

3905   Daniel Bedingfield    He Don't Love You Like I Love You   UMG Recordings, Inc.         SR0000321977
3906   Daniel Bedingfield    Honest Questions                    UMG Recordings, Inc.         SR0000321977
3907   Daniel Bedingfield    Inflate My Ego                      UMG Recordings, Inc.         SR0000321977
3908   Daniel Bedingfield    James Dean (I Wanna Know)           UMG Recordings, Inc.         SR0000321977
3909   Daniel Bedingfield    Without The Girl                    UMG Recordings, Inc.         SR0000321977
3910   Disclosure            Latch                               UMG Recordings, Inc.         SR0000724303
3911   Dr. Dre               I Need A Doctor                     UMG Recordings, Inc.         SR0000674469
3912   Duffy                 Delayed Devotion                    UMG Recordings, Inc.         SR0000613340
3913   Duffy                 Distant Dreamer                     UMG Recordings, Inc.         SR0000613340
3914   Duffy                 Hanging On Too Long                 UMG Recordings, Inc.         SR0000613340
3915   Duffy                 I'm Scared                          UMG Recordings, Inc.         SR0000613340
3916   Duffy                 Mercy                               UMG Recordings, Inc.         SR0000613340
3917   Duffy                 Rockferry                           UMG Recordings, Inc.         SR0000613340
3918   Duffy                 Serious                             UMG Recordings, Inc.         SR0000613340
3919   Duffy                 Stepping Stone                      UMG Recordings, Inc.         SR0000613340
3920   Duffy                 Syrup & Honey                       UMG Recordings, Inc.         SR0000613340
3921   Duffy                 Warwick Avenue                      UMG Recordings, Inc.         SR0000613340
3922   Easton Corbin         A Thing For You                     UMG Recordings, Inc.         SR0000709974
3923   Easton Corbin         All Over The Road                   UMG Recordings, Inc.         SR0000709974
3924   Easton Corbin         Are You With Me                     UMG Recordings, Inc.         SR0000709974
3925   Easton Corbin         Dance Real Slow                     UMG Recordings, Inc.         SR0000709974
3926   Easton Corbin         Hearts Drawn In The Sand            UMG Recordings, Inc.         SR0000709972
3927   Easton Corbin         I Think Of You                      UMG Recordings, Inc.         SR0000709972
3928   Easton Corbin         Lovin' You Is Fun                   UMG Recordings, Inc.         SR0000699451
3929   Easton Corbin         Only A Girl                         UMG Recordings, Inc.         SR0000710243
3930   Easton Corbin         That's Gonna Leave A Memory         UMG Recordings, Inc.         SR0000709974
3931   Easton Corbin         This Feels A Lot Like Love          UMG Recordings, Inc.         SR0000709974
3932   Easton Corbin         Tulsa Texas                         UMG Recordings, Inc.         SR0000709974
3933   Eli Young Band        Every Other Memory                  UMG Recordings, Inc.         SR0000684024
3934   Eli Young Band        How Quickly You Forget              UMG Recordings, Inc.         SR0000684024
3935   Eli Young Band        Life At Best                        UMG Recordings, Inc.         SR0000684024
3936   Eli Young Band        My Old Man's Son                    UMG Recordings, Inc.         SR0000684024
3937   Eli Young Band        On My Way                           UMG Recordings, Inc.         SR0000684024
3938   Eli Young Band        Recover                             UMG Recordings, Inc.         SR0000684024
3939   Eli Young Band        Say Goodnight                       UMG Recordings, Inc.         SR0000684024
3940   Eli Young Band        The Falling                         UMG Recordings, Inc.         SR0000684024
3941   Eli Young Band        War On A Desperate Man              UMG Recordings, Inc.         SR0000684024
3942   Ellie Goulding        Animal                              UMG Recordings, Inc.         SR0000752677
3943   Ellie Goulding        Anything Could Happen               UMG Recordings, Inc.         SR0000709961
3944   Ellie Goulding        Atlantis                            UMG Recordings, Inc.         SR0000709960
3945   Ellie Goulding        Believe Me                          UMG Recordings, Inc.         SR0000752677
3946   Ellie Goulding        Dead In The Water                   UMG Recordings, Inc.         SR0000709960
3947   Ellie Goulding        Don't Say A Word                    UMG Recordings, Inc.         SR0000709960
3948   Ellie Goulding        Every Time You Go                   UMG Recordings, Inc.         SR0000752677
3949   Ellie Goulding        Explosions                          UMG Recordings, Inc.         SR0000709960
3950   Ellie Goulding        Figure 8                            UMG Recordings, Inc.         SR0000709960
3951   Ellie Goulding        Guns And Horses                     UMG Recordings, Inc.         SR0000752677
3952   Ellie Goulding        Halcyon                             UMG Recordings, Inc.         SR0000709960
3953   Ellie Goulding        Hanging On                          UMG Recordings, Inc.         SR0000709960



                                                     Page 82 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 222 of 467 PageID#
                                    29348
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                  Track                            Plaintiff            Registration_Number
3954   Ellie Goulding      Home                                UMG Recordings, Inc.         SR0000752677
3955   Ellie Goulding      Human                               UMG Recordings, Inc.         SR0000752677
3956   Ellie Goulding      I Know You Care                     UMG Recordings, Inc.         SR0000709960
3957   Ellie Goulding      In My City                          UMG Recordings, Inc.         SR0000709960
3958   Ellie Goulding      Joy                                 UMG Recordings, Inc.         SR0000709960
3959   Ellie Goulding      Lights                              UMG Recordings, Inc.         SR0000671828
3960   Ellie Goulding      Little Dreams                       UMG Recordings, Inc.         SR0000752677
3961   Ellie Goulding      My Blood                            UMG Recordings, Inc.         SR0000709960
3962   Ellie Goulding      Only You                            UMG Recordings, Inc.         SR0000709960
3963   Ellie Goulding      Ritual                              UMG Recordings, Inc.         SR0000709960
3964   Ellie Goulding      Salt Skin                           UMG Recordings, Inc.         SR0000752677
3965   Ellie Goulding      Starry Eyed                         UMG Recordings, Inc.         SR0000664533

3966   Ellie Goulding      This Love (Will Be Your Downfall)   UMG Recordings, Inc.         SR0000752677
3967   Ellie Goulding      Under The Sheets                    UMG Recordings, Inc.         SR0000752677
3968   Ellie Goulding      Wish I Stayed                       UMG Recordings, Inc.         SR0000752677
3969   Ellie Goulding      Without Your Love                   UMG Recordings, Inc.         SR0000709960
3970   Ellie Goulding      Your Biggest Mistake                UMG Recordings, Inc.         SR0000752677
3971   Ellie Goulding      Your Song                           UMG Recordings, Inc.         SR0000752677
3972   Elliott Smith       A Question Mark                     UMG Recordings, Inc.         SR0000241677
3973   Elliott Smith       Amity                               UMG Recordings, Inc.         SR0000241677
3974   Elliott Smith       Baby Britain                        UMG Recordings, Inc.         SR0000241677
3975   Elliott Smith       Bled White                          UMG Recordings, Inc.         SR0000241677
3976   Elliott Smith       Bottle Up And Explode!              UMG Recordings, Inc.         SR0000241677
3977   Elliott Smith       Bye                                 UMG Recordings, Inc.         SR0000280584
3978   Elliott Smith       Can't Make A Sound                  UMG Recordings, Inc.         SR0000280584
3979   Elliott Smith       Colorbars                           UMG Recordings, Inc.         SR0000280584
3980   Elliott Smith       Easy Way Out                        UMG Recordings, Inc.         SR0000280584
                           Everybody Cares, Everybody
3981   Elliott Smith       Understands                         UMG Recordings, Inc.         SR0000241677
3982   Elliott Smith       Everything Reminds Me Of Her        UMG Recordings, Inc.         SR0000280584
3983   Elliott Smith       I Better Be Quiet Now               UMG Recordings, Inc.         SR0000280584
3984   Elliott Smith       I Didn't Understand                 UMG Recordings, Inc.         SR0000241677
                           In The Lost And Found (Honky
3985   Elliott Smith       Bach)/The Roost                     UMG Recordings, Inc.         SR0000280584
3986   Elliott Smith       Independence Day                    UMG Recordings, Inc.         SR0000241677
3987   Elliott Smith       Junk Bond Trader                    UMG Recordings, Inc.         SR0000280584
3988   Elliott Smith       Oh Well, okay                       UMG Recordings, Inc.         SR0000241677
3989   Elliott Smith       Pitseleh                            UMG Recordings, Inc.         SR0000241677
3990   Elliott Smith       Pretty Mary K                       UMG Recordings, Inc.         SR0000280584
3991   Elliott Smith       Somebody That I Used To Know        UMG Recordings, Inc.         SR0000280584
3992   Elliott Smith       Stupidity Tries                     UMG Recordings, Inc.         SR0000280584
3993   Elliott Smith       Sweet Adeline                       UMG Recordings, Inc.         SR0000241677
3994   Elliott Smith       Tomorrow Tomorrow                   UMG Recordings, Inc.         SR0000241677
3995   Elliott Smith       Waltz #1                            UMG Recordings, Inc.         SR0000241677
3996   Elliott Smith       Wouldn't Mama Be Proud?             UMG Recordings, Inc.         SR0000280584
3997   Elton John          I Want Love                         UMG Recordings, Inc.         SR0000303795
3998   Eminem              (Curtains Up - Encore version)      UMG Recordings, Inc.         SR0000364769
3999   Eminem              25 To Life                          UMG Recordings, Inc.         SR0000653572
4000   Eminem              3 a.m.                              UMG Recordings, Inc.         SR0000633152
4001   Eminem              8 Mile                              UMG Recordings, Inc.         SR0000322706
4002   Eminem              Almost Famous                       UMG Recordings, Inc.         SR0000653572
4003   Eminem              Ass Like That                       UMG Recordings, Inc.         SR0000364769



                                                   Page 83 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 223 of 467 PageID#
                                    29349
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                  Track                            Plaintiff            Registration_Number
4004   Eminem             Bagpipes From Baghdad               UMG Recordings, Inc.         SR0000633152
4005   Eminem             Beautiful                           UMG Recordings, Inc.         SR0000633152
4006   Eminem             Berzerk                             UMG Recordings, Inc.         SR0000729822
4007   Eminem             Big Weenie                          UMG Recordings, Inc.         SR0000364769
4008   Eminem             Business                            UMG Recordings, Inc.         SR0000317924
4009   Eminem             Business (Explicit)                 UMG Recordings, Inc.         SR0000317924
4010   Eminem             Cinderella Man                      UMG Recordings, Inc.         SR0000653572
4011   Eminem             Cleanin' Out My Closet              UMG Recordings, Inc.         SR0000317924
4012   Eminem             Cold Wind Blows                     UMG Recordings, Inc.         SR0000653572
4013   Eminem             Crack A Bottle                      UMG Recordings, Inc.         SR0000642488
4014   Eminem             Crazy In Love                       UMG Recordings, Inc.         SR0000364769
4015   Eminem             Curtains Close (Skit)               UMG Recordings, Inc.         SR0000317924
4016   Eminem             Curtains Up                         UMG Recordings, Inc.         SR0000364769
4017   Eminem             Deja Vu                             UMG Recordings, Inc.         SR0000633152
4018   Eminem             Deja Vu (Explicit)                  UMG Recordings, Inc.         SR0000630739
4019   Eminem             Dr. West                            UMG Recordings, Inc.         SR0000633152
4020   Eminem             Drips                               UMG Recordings, Inc.         SR0000317924
4021   Eminem             Em Calls Paul                       UMG Recordings, Inc.         SR0000364769
4022   Eminem             Encore / Curtains Up                UMG Recordings, Inc.         SR0000364769
4023   Eminem             Encore/Curtains Down                UMG Recordings, Inc.         SR0000364769
4024   Eminem             Evil Deeds                          UMG Recordings, Inc.         SR0000364769
4025   Eminem             FACK                                UMG Recordings, Inc.         SR0000382840
4026   Eminem             FACK (Explicit)                     UMG Recordings, Inc.         SR0000382840
4027   Eminem             Final Thought (Skit)                UMG Recordings, Inc.         SR0000364769
4028   Eminem             Get You Mad                         UMG Recordings, Inc.         SR0000265774
4029   Eminem             Go To Sleep (Explicit)              UMG Recordings, Inc.         SR0000327127
4030   Eminem             Going Through Changes               UMG Recordings, Inc.         SR0000653572
4031   Eminem             Guilty Conscience                   UMG Recordings, Inc.         SR0000262686
4032   Eminem             Hailie's Song                       UMG Recordings, Inc.         SR0000317924
4033   Eminem             Hello                               UMG Recordings, Inc.         SR0000633152
4034   Eminem             Insane                              UMG Recordings, Inc.         SR0000633152
4035   Eminem             Intro                               UMG Recordings, Inc.         SR0000382840
4036   Eminem             Jimmy Crack Corn                    UMG Recordings, Inc.         SR0000405877
4037   Eminem             Just Don't Give A Fuck (Explicit)   UMG Recordings, Inc.         SR0000262686
4038   Eminem             Just Lose It                        UMG Recordings, Inc.         SR0000362082
4039   Eminem             Like Toy Soldiers                   UMG Recordings, Inc.         SR0000364769
4040   Eminem             Lose Yourself                       UMG Recordings, Inc.         SR0000322706
4041   Eminem             Love The Way You Lie                UMG Recordings, Inc.         SR0000653572
4042   Eminem             Love You More                       UMG Recordings, Inc.         SR0000364769
4043   Eminem             Medicine Ball                       UMG Recordings, Inc.         SR0000633152
4044   Eminem             Mockingbird                         UMG Recordings, Inc.         SR0000364769
4045   Eminem             Mosh                                UMG Recordings, Inc.         SR0000364769
4046   Eminem             Mr. Mathers                         UMG Recordings, Inc.         SR0000633152
4047   Eminem             Must Be The Ganja                   UMG Recordings, Inc.         SR0000633152
4048   Eminem             Must Be The Ganja (Explicit)        UMG Recordings, Inc.         SR0000642488
4049   Eminem             My 1st Single                       UMG Recordings, Inc.         SR0000364769
4050   Eminem             My Dad's Gone Crazy                 UMG Recordings, Inc.         SR0000317924
4051   Eminem             My Fault                            UMG Recordings, Inc.         SR0000262686
4052   Eminem             My Mom                              UMG Recordings, Inc.         SR0000633152
4053   Eminem             My Name Is                          UMG Recordings, Inc.         SR0000262686
4054   Eminem             Never Enough                        UMG Recordings, Inc.         SR0000364769
4055   Eminem             No Apologies                        UMG Recordings, Inc.         SR0000401289




                                                   Page 84 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 224 of 467 PageID#
                                    29350
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                    Track                       Plaintiff               Registration_Number
4056   Eminem             No Love                          UMG Recordings, Inc.            SR0000653572
4057   Eminem             Not Afraid                       UMG Recordings, Inc.            SR0000653571
4058   Eminem             Old Time's Sake                  UMG Recordings, Inc.            SR0000633157
4059   Eminem             Old Time's Sake (Explicit)       UMG Recordings, Inc.            SR0000642488
4060   Eminem             On Fire                          UMG Recordings, Inc.            SR0000653572
4061   Eminem             One Shot 2 Shot                  UMG Recordings, Inc.            SR0000364769
4062   Eminem             Paul                             UMG Recordings, Inc.            SR0000364769
4063   Eminem             Paul (Skit)                      UMG Recordings, Inc.            SR0000364769
4064   Eminem             Public Enemy #1                  UMG Recordings, Inc.            SR0000401289
4065   Eminem             Puke                             UMG Recordings, Inc.            SR0000364769
4066   Eminem             Rabbit Run                       UMG Recordings, Inc.            SR0000322706
4067   Eminem             Rain Man                         UMG Recordings, Inc.            SR0000364769
4068   Eminem             Rap God                          UMG Recordings, Inc.            SR0000735451
4069   Eminem             Ricky Ticky Toc                  UMG Recordings, Inc.            SR0000364769
4070   Eminem             Ridaz                            UMG Recordings, Inc.            SR0000659181
4071   Eminem             Same Song & Dance                UMG Recordings, Inc.            SR0000633152
4072   Eminem             Say Goodbye Hollywood            UMG Recordings, Inc.            SR0000317924
4073   Eminem             Say What You Say                 UMG Recordings, Inc.            SR0000317924
4074   Eminem             Seduction                        UMG Recordings, Inc.            SR0000653572
4075   Eminem             Shake That                       UMG Recordings, Inc.            SR0000382840
4076   Eminem             Sing For The Moment              UMG Recordings, Inc.            SR0000317924
4077   Eminem             So Bad                           UMG Recordings, Inc.            SR0000653572
4078   Eminem             Soldier                          UMG Recordings, Inc.            SR0000317924
4079   Eminem             Space Bound                      UMG Recordings, Inc.            SR0000653572
4080   Eminem             Spend Some Time                  UMG Recordings, Inc.            SR0000364769
4081   Eminem             Square Dance                     UMG Recordings, Inc.            SR0000317924
4082   Eminem             Stay Wide Awake                  UMG Recordings, Inc.            SR0000642488
4083   Eminem             Still Don't Give A Fuck          UMG Recordings, Inc.            SR0000262686
4084   Eminem             Superman                         UMG Recordings, Inc.            SR0000317924
4085   Eminem             Survival                         UMG Recordings, Inc.            SR0000735450
4086   Eminem             Talkin' 2 Myself                 UMG Recordings, Inc.            SR0000653572
4087   Eminem             Talkin' 2 Myself (Explicit)      UMG Recordings, Inc.            SR0000653572
4088   Eminem             The Kiss (Skit)                  UMG Recordings, Inc.            SR0000317924
4089   Eminem             The Monster                      UMG Recordings, Inc.            SR0000735452
4090   Eminem             The Re-Up                        UMG Recordings, Inc.            SR0000401289
4091   Eminem             The Real Slim Shady              UMG Recordings, Inc.            SR0000293541
4092   Eminem             The Way I Am                     UMG Recordings, Inc.            SR0000287944
4093   Eminem             Till I Collapse                  UMG Recordings, Inc.            SR0000317924
4094   Eminem             Tonya                            UMG Recordings, Inc.            SR0000633152
4095   Eminem             Untitled                         UMG Recordings, Inc.            SR0000653572
4096   Eminem             W.T.P.                           UMG Recordings, Inc.            SR0000653572
4097   Eminem             We As Americans                  UMG Recordings, Inc.            SR0000364769
4098   Eminem             We Made You                      UMG Recordings, Inc.            SR0000642488
4099   Eminem             When I'm Gone                    UMG Recordings, Inc.            SR0000382840
4100   Eminem             When The Music Stops             UMG Recordings, Inc.            SR0000317924
4101   Eminem             White America                    UMG Recordings, Inc.            SR0000317924
4102   Eminem             Without Me                       UMG Recordings, Inc.            SR0000317924
4103   Eminem             Won't Back Down                  UMG Recordings, Inc.            SR0000653572
4104   Eminem             Won't Back Down (Explicit)       UMG Recordings, Inc.            SR0000653572
4105   Eminem             Yellow Brick Road                UMG Recordings, Inc.            SR0000364769
4106   Eminem             You Don't Know                   UMG Recordings, Inc.            SR0000400225
4107   Eminem             You're Never Over                UMG Recordings, Inc.            SR0000653572




                                                 Page 85 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 225 of 467 PageID#
                                    29351
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                   Track                            Plaintiff            Registration_Number
4108   Eminem               You're Never Over (Explicit)        UMG Recordings, Inc.         SR0000653572
4109   Eric Clapton         Cocaine                             UMG Recordings, Inc.         SR0000001112
4110   Eric Clapton         I Shot The Sheriff                  UMG Recordings, Inc.         SR0000742060
4111   Eric Clapton         Knockin' On Heaven's Door           UMG Recordings, Inc.         SR0000742060
                                                                                             SR0000630877 (change to
4112   Eric Clapton         Lay Down Sally (Album Version)      UMG Recordings, Inc.         SR0000001112)
4113   Eric Clapton         Let It Grow                         UMG Recordings, Inc.         N16809;RE0000866829
                                                                                             SR0000630877 (change to
4114   Eric Clapton         Promises (Album Version)            UMG Recordings, Inc.         SR0000001112)
4115   Fall Out Boy         (Coffee's For Closers)              UMG Recordings, Inc.         SR0000620008
4116   Fall Out Boy         20 Dollar Nose Bleed                UMG Recordings, Inc.         SR0000620008
4117   Fall Out Boy         27                                  UMG Recordings, Inc.         SR0000620008
4118   Fall Out Boy         Alone Together                      UMG Recordings, Inc.         SR0000720423
4119   Fall Out Boy         America's Suitehearts               UMG Recordings, Inc.         SR0000620002
4120   Fall Out Boy         Beat It                             UMG Recordings, Inc.         SR0000612452
4121   Fall Out Boy         Death Valley                        UMG Recordings, Inc.         SR0000720423

4122   Fall Out Boy         Disloyal Order Of Water Buffaloes   UMG Recordings, Inc.         SR0000620008
                            Headfirst Slide Into Cooperstown
4123   Fall Out Boy         On A Bad Bet                        UMG Recordings, Inc.         SR0000620008
4124   Fall Out Boy         Just One Yesterday                  UMG Recordings, Inc.         SR0000720423
4125   Fall Out Boy         Miss Missing You                    UMG Recordings, Inc.         SR0000720423
                            My Songs Know What You Did In
4126   Fall Out Boy         The Dark (Light Em Up)              UMG Recordings, Inc.         SR0000720423
4127   Fall Out Boy         Pavlove                             UMG Recordings, Inc.         SR0000620008
4128   Fall Out Boy         Rat A Tat                           UMG Recordings, Inc.         SR0000720423
4129   Fall Out Boy         Save Rock And Roll                  UMG Recordings, Inc.         SR0000720423
4130   Fall Out Boy         She's My Winona                     UMG Recordings, Inc.         SR0000620008
4131   Fall Out Boy         The (Shipped) Gold Standard         UMG Recordings, Inc.         SR0000620008
4132   Fall Out Boy         The Mighty Fall                     UMG Recordings, Inc.         SR0000720423
4133   Fall Out Boy         The Phoenix                         UMG Recordings, Inc.         SR0000720423
4134   Fall Out Boy         Tiffany Blews                       UMG Recordings, Inc.         SR0000620008
4135   Fall Out Boy         w.a.m.s.                            UMG Recordings, Inc.         SR0000620008
4136   Fall Out Boy         West Coast Smoker                   UMG Recordings, Inc.         SR0000620008
4137   Fall Out Boy         What A Catch, Donnie                UMG Recordings, Inc.         SR0000620003
4138   Fall Out Boy         Where Did The Party Go              UMG Recordings, Inc.         SR0000720423
4139   Fall Out Boy         Young Volcanoes                     UMG Recordings, Inc.         SR0000720423
4140   Far East Movement    Like A G6                           UMG Recordings, Inc.         SR0000658290
4141   Far East Movement    Rocketeer                           UMG Recordings, Inc.         SR0000664587
4142   Feist                1234                                UMG Recordings, Inc.         SR0000406935
4143   Feist                Brandy Alexander                    UMG Recordings, Inc.         SR0000406936
4144   Feist                Gatekeeper                          UMG Recordings, Inc.         SR0000374394
4145   Feist                Honey Honey                         UMG Recordings, Inc.         SR0000406936
4146   Feist                How My Heart Behaves                UMG Recordings, Inc.         SR0000406936
4147   Feist                I Feel It All                       UMG Recordings, Inc.         SR0000406936
4148   Feist                Inside And Out                      UMG Recordings, Inc.         SR0000374394
4149   Feist                Intuition                           UMG Recordings, Inc.         SR0000406936
4150   Feist                Leisure Suite                       UMG Recordings, Inc.         SR0000374394
4151   Feist                Let It Die                          UMG Recordings, Inc.         SR0000374394
4152   Feist                Lonely Lonely                       UMG Recordings, Inc.         SR0000374394
4153   Feist                Mushaboom                           UMG Recordings, Inc.         SR0000388836
4154   Feist                My Moon My Man                      UMG Recordings, Inc.         SR0000620089
4155   Feist                Now At Last                         UMG Recordings, Inc.         SR0000374394



                                                    Page 86 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 226 of 467 PageID#
                                    29352
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                          Track                            Plaintiff            Registration_Number
4156   Feist                     One Evening                         UMG Recordings, Inc.         SR0000374394
4157   Feist                     Past In Present                     UMG Recordings, Inc.         SR0000406936
4158   Feist                     Sealion                             UMG Recordings, Inc.         SR0000406936
4159   Feist                     Secret Heart                        UMG Recordings, Inc.         SR0000374394
4160   Feist                     So Sorry                            UMG Recordings, Inc.         SR0000406936
4161   Feist                     The Limit To Your Love              UMG Recordings, Inc.         SR0000406936
4162   Feist                     The Park                            UMG Recordings, Inc.         SR0000406936
4163   Feist                     The Water                           UMG Recordings, Inc.         SR0000406936
4164   Feist                     Tout Doucement                      UMG Recordings, Inc.         SR0000374394
4165   Feist                     When I Was A Young Girl             UMG Recordings, Inc.         SR0000374394

4166   Fergie                    All That I Got (The Make Up Song)   UMG Recordings, Inc.         SR0000393675
4167   Fergie                    Barracuda                           UMG Recordings, Inc.         SR0000613597
4168   Fergie                    Big Girls Don't Cry (Personal)      UMG Recordings, Inc.         SR0000393675
4169   Fergie                    Clumsy                              UMG Recordings, Inc.         SR0000393675
4170   Fergie                    Fergalicious                        UMG Recordings, Inc.         SR0000393675
4171   Fergie                    Finally                             UMG Recordings, Inc.         SR0000393675
4172   Fergie                    Glamorous                           UMG Recordings, Inc.         SR0000393675
4173   Fergie                    Here I Come                         UMG Recordings, Inc.         SR0000393675
4174   Fergie                    Labels Or Love                      UMG Recordings, Inc.         SR0000613598
4175   Fergie                    London Bridge                       UMG Recordings, Inc.         SR0000399946
4176   Fergie                    Losing My Ground                    UMG Recordings, Inc.         SR0000393675
4177   Fergie                    Mary Jane Shoes                     UMG Recordings, Inc.         SR0000393675
4178   Fergie                    Pedestal                            UMG Recordings, Inc.         SR0000393675
4179   Fergie                    Velvet                              UMG Recordings, Inc.         SR0000393675
4180   Fergie                    Voodoo Doll                         UMG Recordings, Inc.         SR0000393675
4181   Florence + The Machine    Between Two Lungs                   UMG Recordings, Inc.         SR0000645045
4182   Florence + The Machine    Blinding                            UMG Recordings, Inc.         SR0000645045
4183   Florence + The Machine    Cosmic Love                         UMG Recordings, Inc.         SR0000645045
4184   Florence + The Machine    Dog Days Are Over                   UMG Recordings, Inc.         SR0000645045
4185   Florence + The Machine    Girl With One Eye                   UMG Recordings, Inc.         SR0000645045
4186   Florence + The Machine    Howl                                UMG Recordings, Inc.         SR0000645045
4187   Florence + The Machine    Hurricane Drunk                     UMG Recordings, Inc.         SR0000645045
4188   Florence + The Machine    I'm Not Calling You A Liar          UMG Recordings, Inc.         SR0000645045
4189   Florence + The Machine    My Boy Builds Coffins               UMG Recordings, Inc.         SR0000645045
4190   Florence + The Machine    Rabbit Heart (Raise It Up)          UMG Recordings, Inc.         SR0000645045
4191   Florence + The Machine    You've Got The Love                 UMG Recordings, Inc.         SR0000645045
4192   Frank Ocean               Bad Religion                        UMG Recordings, Inc.         SR0000704928
4193   Frank Ocean               Crack Rock                          UMG Recordings, Inc.         SR0000704928
4194   Frank Ocean               End                                 UMG Recordings, Inc.         SR0000704928
4195   Frank Ocean               Fertilizer                          UMG Recordings, Inc.         SR0000704928
4196   Frank Ocean               Forrest Gump                        UMG Recordings, Inc.         SR0000704928
4197   Frank Ocean               Lost                                UMG Recordings, Inc.         SR0000704928
4198   Frank Ocean               Lost (Explicit)                     UMG Recordings, Inc.         SR0000704928
4199   Frank Ocean               Monks                               UMG Recordings, Inc.         SR0000704928
4200   Frank Ocean               Not Just Money                      UMG Recordings, Inc.         SR0000704928
4201   Frank Ocean               Pilot Jones                         UMG Recordings, Inc.         SR0000704928
4202   Frank Ocean               Pink Matter                         UMG Recordings, Inc.         SR0000704928
4203   Frank Ocean               Pyramids                            UMG Recordings, Inc.         SR0000704928
4204   Frank Ocean               Sierra Leone                        UMG Recordings, Inc.         SR0000704928
4205   Frank Ocean               Start                               UMG Recordings, Inc.         SR0000704928
4206   Frank Ocean               Super Rich Kids                     UMG Recordings, Inc.         SR0000704928
4207   Frank Ocean               Sweet Life                          UMG Recordings, Inc.         SR0000704928



                                                         Page 87 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 227 of 467 PageID#
                                    29353
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                    Track                        Plaintiff              Registration_Number
4208   Frank Ocean         Thinkin Bout You                  UMG Recordings, Inc.           SR0000699626
4209   Frank Ocean         White                             UMG Recordings, Inc.           SR0000704928
4210   French Montana      Pop That                          UMG Recordings, Inc.           SR0000702917
4211   Gary Allan          As Long As You're Looking Back    UMG Recordings, Inc.           SR0000613393
4212   Gary Allan          Half Of My Mistakes               UMG Recordings, Inc.           SR0000613393
4213   Gary Allan          Like It's A Bad Thing             UMG Recordings, Inc.           SR0000613393
4214   Gary Allan          Living Hard                       UMG Recordings, Inc.           SR0000613393
4215   Gary Allan          She's So California               UMG Recordings, Inc.           SR0000613393
4216   Gary Allan          Trying To Matter                  UMG Recordings, Inc.           SR0000613393
4217   Gary Allan          Watching Airplanes                UMG Recordings, Inc.           SR0000613394
4218   Gary Allan          We Touched The Sun                UMG Recordings, Inc.           SR0000613393
4219   Gary Allan          Wrecking Ball                     UMG Recordings, Inc.           SR0000613393
4220   Gary Allan          Yesterday's Rain                  UMG Recordings, Inc.           SR0000613393
4221   George Strait       A Fire I Can't Put Out            UMG Recordings, Inc.           SR0000213745
4222   George Strait       Ace In The Hole                   UMG Recordings, Inc.           SR0000100975
4223   George Strait       Adalida                           UMG Recordings, Inc.           SR0000278184
4224   George Strait       All My Ex's Live In Texas         UMG Recordings, Inc.           SR0000358502
4225   George Strait       Am I Blue (Yes I'm Blue)          UMG Recordings, Inc.           SR0000213745
4226   George Strait       Amarillo By Morning               UMG Recordings, Inc.           SR0000213745
4227   George Strait       Baby Blue                         UMG Recordings, Inc.           SR0000358502
4228   George Strait       Baby's Gotten Good At Goodbye     UMG Recordings, Inc.           SR0000100975
4229   George Strait       Blue Clear Sky                    UMG Recordings, Inc.           SR0000358502
4230   George Strait       Carried Away                      UMG Recordings, Inc.           SR0000358502
4231   George Strait       Carrying Your Love With Me        UMG Recordings, Inc.           SR0000358502
4232   George Strait       Check Yes Or No                   UMG Recordings, Inc.           SR0000213745
4233   George Strait       Chill Of An Early Fall            UMG Recordings, Inc.           SR0000128640
4234   George Strait       Cowboys Like Us                   UMG Recordings, Inc.           SR0000333733
4235   George Strait       Desperately                       UMG Recordings, Inc.           SR0000333733
                           Does Fort Worth Ever Cross Your
4236   George Strait       Mind                              UMG Recordings, Inc.           SR0000213745
                           Don't Make Me Come Over There
4237   George Strait       And Love You                      UMG Recordings, Inc.           SR0000270094
4238   George Strait       Down And Out                      UMG Recordings, Inc.           SR0000030829
4239   George Strait       Drinking Champagne                UMG Recordings, Inc.           SR0000213745
4240   George Strait       Easy Come, Easy Go                UMG Recordings, Inc.           SR0000213745
4241   George Strait       Famous Last Words Of A Fool       UMG Recordings, Inc.           SR0000358502
4242   George Strait       Fool Hearted Memory               UMG Recordings, Inc.           SR0000213745
4243   George Strait       Go On                             UMG Recordings, Inc.           SR0000270094
4244   George Strait       Gone As A Girl Can Get            UMG Recordings, Inc.           SR0000141229
4245   George Strait       Good News, Bad News               UMG Recordings, Inc.           SR0000372131
4246   George Strait       Heartland                         UMG Recordings, Inc.           SR0000213745
4247   George Strait       How 'Bout Them Cowgirls           UMG Recordings, Inc.           SR0000398524
4248   George Strait       I Can Still Make Cheyenne         UMG Recordings, Inc.           SR0000358502
4249   George Strait       I Cross My Heart                  UMG Recordings, Inc.           SR0000213745
4250   George Strait       I Hate Everything                 UMG Recordings, Inc.           SR0000358502
4251   George Strait       I Just Want To Dance With You     UMG Recordings, Inc.           SR0000252101
4252   George Strait       I Know She Still Loves Me         UMG Recordings, Inc.           SR0000358502
4253   George Strait       I'd Like To Have That One Back    UMG Recordings, Inc.           SR0000178495
4254   George Strait       I've Come To Expect It From You   UMG Recordings, Inc.           SR0000358502
4255   George Strait       If I Know Me                      UMG Recordings, Inc.           SR0000358502
                           If You Ain't Lovin' (You Ain't
4256   George Strait       Livin')                           UMG Recordings, Inc.           SR0000213745
4257   George Strait       If You Can Do Anything Else       UMG Recordings, Inc.           SR0000270094



                                                  Page 88 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 228 of 467 PageID#
                                    29354
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                 Track                            Plaintiff            Registration_Number
                          If You're Thinking You Want A
                          Stranger (There's One Coming
4258   George Strait      Home)                             UMG Recordings, Inc.           SR0000030829
                          It Ain't Cool To Be Crazy About
4259   George Strait      You                               UMG Recordings, Inc.           SR0000358502
4260   George Strait      Lead On                           UMG Recordings, Inc.           SR0000358502
4261   George Strait      Let's Fall To Pieces Together     UMG Recordings, Inc.           SR0000358502
4262   George Strait      Living And Living Well            UMG Recordings, Inc.           SR0000309691
4263   George Strait      Love Without End, Amen            UMG Recordings, Inc.           SR0000358502
4264   George Strait      Marina Del Rey                    UMG Recordings, Inc.           SR0000066434
4265   George Strait      Meanwhile                         UMG Recordings, Inc.           SR0000263154
                          Nobody In His Right Mind
4266   George Strait      Would've Left Her                 UMG Recordings, Inc.           SR0000077926
4267   George Strait      Ocean Front Property              UMG Recordings, Inc.           SR0000079124
4268   George Strait      One Night At A Time               UMG Recordings, Inc.           SR0000358502
4269   George Strait      Overnight Success                 UMG Recordings, Inc.           SR0000100975
4270   George Strait      Right Or Wrong                    UMG Recordings, Inc.           SR0000358502
4271   George Strait      Round About Way                   UMG Recordings, Inc.           SR0000358502
4272   George Strait      Run                               UMG Recordings, Inc.           SR0000358502
4273   George Strait      She'll Leave You With A Smile     UMG Recordings, Inc.           SR0000358502
4274   George Strait      So Much Like My Dad               UMG Recordings, Inc.           SR0000358502
4275   George Strait      The Best Day                      UMG Recordings, Inc.           SR0000278800
4276   George Strait      The Big One                       UMG Recordings, Inc.           SR0000358502
4277   George Strait      The Chair                         UMG Recordings, Inc.           SR0000073980
4278   George Strait      The Cowboy Rides Away             UMG Recordings, Inc.           SR0000213745
4279   George Strait      The Fireman                       UMG Recordings, Inc.           SR0000213745
4280   George Strait      The Love Bug                      UMG Recordings, Inc.           SR0000178495
4281   George Strait      The Man In Love With You          UMG Recordings, Inc.           SR0000178495
4282   George Strait      Today My World Slipped Away       UMG Recordings, Inc.           SR0000278184
4283   George Strait      Unwound                           UMG Recordings, Inc.           SR0000030829
                          We Really Shouldn't Be Doing
4284   George Strait      This                              UMG Recordings, Inc.           SR0000278184
4285   George Strait      What Do You Say To That           UMG Recordings, Inc.           SR0000263154
4286   George Strait      What's Going On In Your World     UMG Recordings, Inc.           SR0000100975
4287   George Strait      When Did You Stop Loving Me       UMG Recordings, Inc.           SR0000146421
                          You Can't Make A Heart Love
4288   George Strait      Somebody                          UMG Recordings, Inc.           SR0000358502
4289   George Strait      You Know Me Better Than That      UMG Recordings, Inc.           SR0000213745
4290   George Strait      You Look So Good In Love          UMG Recordings, Inc.           SR0000213745
4291   George Strait      You'll Be There                   UMG Recordings, Inc.           SR0000376078
4292   George Strait      You're Something Special To Me    UMG Recordings, Inc.           SR0000073980
4293   Gotye              Bronte                            UMG Recordings, Inc.           SR0000692982
                          Don't Worry, We'll Be Watching
4294   Gotye              You                               UMG Recordings, Inc.           SR0000692982
4295   Gotye              Easy Way Out                      UMG Recordings, Inc.           SR0000692982
4296   Gotye              Eyes Wide Open                    UMG Recordings, Inc.           SR0000692982
4297   Gotye              Giving Me A Chance                UMG Recordings, Inc.           SR0000692982
4298   Gotye              I Feel Better                     UMG Recordings, Inc.           SR0000692982
4299   Gotye              In Your Light                     UMG Recordings, Inc.           SR0000692982
4300   Gotye              Making Mirrors                    UMG Recordings, Inc.           SR0000692982
4301   Gotye              Save Me                           UMG Recordings, Inc.           SR0000692982
4302   Gotye              Smoke And Mirrors                 UMG Recordings, Inc.           SR0000692982
4303   Gotye              Somebody That I Used To Know      UMG Recordings, Inc.           SR0000692982



                                                 Page 89 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 229 of 467 PageID#
                                    29355
                        List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                    Track                        Plaintiff              Registration_Number
4304   Gotye             State Of The Art                  UMG Recordings, Inc.           SR0000692982
4305   Gwen Stefani      4 In The Morning                  UMG Recordings, Inc.           SR0000400614
4306   Gwen Stefani      Breakin' Up                       UMG Recordings, Inc.           SR0000400614
4307   Gwen Stefani      Bubble Pop Electric               UMG Recordings, Inc.           SR0000364759
4308   Gwen Stefani      Cool                              UMG Recordings, Inc.           SR0000364759
4309   Gwen Stefani      Crash                             UMG Recordings, Inc.           SR0000364759
4310   Gwen Stefani      Danger Zone                       UMG Recordings, Inc.           SR0000364759
4311   Gwen Stefani      Don't Get It Twisted (Explicit)   UMG Recordings, Inc.           SR0000400614
4312   Gwen Stefani      Early Winter                      UMG Recordings, Inc.           SR0000400614
4313   Gwen Stefani      Fluorescent                       UMG Recordings, Inc.           SR0000400614
4314   Gwen Stefani      Harajuku Girls                    UMG Recordings, Inc.           SR0000364759
4315   Gwen Stefani      Hollaback Girl                    UMG Recordings, Inc.           SR0000364759
4316   Gwen Stefani      Long Way To Go                    UMG Recordings, Inc.           SR0000364759
4317   Gwen Stefani      Luxurious                         UMG Recordings, Inc.           SR0000364759
4318   Gwen Stefani      Now That You Got It               UMG Recordings, Inc.           SR0000400614
4319   Gwen Stefani      Orange County Girl                UMG Recordings, Inc.           SR0000400614
4320   Gwen Stefani      Rich Girl                         UMG Recordings, Inc.           SR0000364759
4321   Gwen Stefani      Serious                           UMG Recordings, Inc.           SR0000364759
4322   Gwen Stefani      The Real Thing                    UMG Recordings, Inc.           SR0000364759
4323   Gwen Stefani      The Sweet Escape                  UMG Recordings, Inc.           SR0000400614
4324   Gwen Stefani      U Started It                      UMG Recordings, Inc.           SR0000400614
4325   Gwen Stefani      What You Waiting For?             UMG Recordings, Inc.           SR0000364759
4326   Gwen Stefani      Wind It Up                        UMG Recordings, Inc.           SR0000400613
4327   Gwen Stefani      Yummy                             UMG Recordings, Inc.           SR0000400614
4328   Hinder            Bed Of Roses                      UMG Recordings, Inc.           SR0000617110
4329   Hinder            Better Than Me                    UMG Recordings, Inc.           SR0000379192
4330   Hinder            Bliss (I Don't Wanna Know)        UMG Recordings, Inc.           SR0000379192
4331   Hinder            Born To Be Wild                   UMG Recordings, Inc.           SR0000617110
4332   Hinder            By The Way                        UMG Recordings, Inc.           SR0000379192
4333   Hinder            Far From Home                     UMG Recordings, Inc.           SR0000622802
4334   Hinder            Get Stoned                        UMG Recordings, Inc.           SR0000379192
4335   Hinder            Heartless                         UMG Recordings, Inc.           SR0000619828
4336   Hinder            Heaven Sent                       UMG Recordings, Inc.           SR0000622802
4337   Hinder            Homecoming Queen                  UMG Recordings, Inc.           SR0000379192
4338   Hinder            How Long                          UMG Recordings, Inc.           SR0000379192
4339   Hinder            Last Kiss Goodbye                 UMG Recordings, Inc.           SR0000622802
4340   Hinder            Lips Of An Angel                  UMG Recordings, Inc.           SR0000379192
4341   Hinder            Live For Today                    UMG Recordings, Inc.           SR0000622802
4342   Hinder            Loaded and Alone                  UMG Recordings, Inc.           SR0000622802
4343   Hinder            Lost In The Sun                   UMG Recordings, Inc.           SR0000622802
4344   Hinder            Nothin' Good About Goodbye        UMG Recordings, Inc.           SR0000379192
4345   Hinder            One Night Stand                   UMG Recordings, Inc.           SR0000619828
4346   Hinder            Room 21                           UMG Recordings, Inc.           SR0000379192
4347   Hinder            Running In The Rain               UMG Recordings, Inc.           SR0000622802
4348   Hinder            Shoulda                           UMG Recordings, Inc.           SR0000379192
4349   Hinder            Take It To The Limit              UMG Recordings, Inc.           SR0000622802
4350   Hinder            Take Me Home Tonight              UMG Recordings, Inc.           SR0000617110
4351   Hinder            The Best is Yet to Come           UMG Recordings, Inc.           SR0000622802
4352   Hinder            Thing For You                     UMG Recordings, Inc.           SR0000622802
4353   Hinder            Thunderstruck                     UMG Recordings, Inc.           SR0000622802
4354   Hinder            Up All Night                      UMG Recordings, Inc.           SR0000379192
4355   Hinder            Use Me                            UMG Recordings, Inc.           SR0000614599




                                                 Page 90 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 230 of 467 PageID#
                                    29356
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                   Track                        Plaintiff               Registration_Number
4356   Hinder              Without You                      UMG Recordings, Inc.            SR0000619215
4357   Iggy Azalea         Work                             UMG Recordings, Inc.            SR0000748652
4358   Imagine Dragons     America                          UMG Recordings, Inc.            SR0000717800
4359   Imagine Dragons     Amsterdam                        UMG Recordings, Inc.            SR0000707482
4360   Imagine Dragons     Bleeding Out                     UMG Recordings, Inc.            SR0000707482
4361   Imagine Dragons     Every Night                      UMG Recordings, Inc.            SR0000707482
4362   Imagine Dragons     Fallen                           UMG Recordings, Inc.            SR0000706680
4363   Imagine Dragons     Hear Me                          UMG Recordings, Inc.            SR0000707482
4364   Imagine Dragons     It's Time                        UMG Recordings, Inc.            SR0000695196
4365   Imagine Dragons     My Fault                         UMG Recordings, Inc.            SR0000695196
4366   Imagine Dragons     Nothing Left To Say / Rocks      UMG Recordings, Inc.            SR0000707482
4367   Imagine Dragons     On Top of the World              UMG Recordings, Inc.            SR0000707482
4368   Imagine Dragons     Radioactive                      UMG Recordings, Inc.            SR0000695196
4369   Imagine Dragons     Round and Round                  UMG Recordings, Inc.            SR0000695196
4370   Imagine Dragons     Selene                           UMG Recordings, Inc.            SR0000707482
4371   Imagine Dragons     The River                        UMG Recordings, Inc.            SR0000707482
4372   Imagine Dragons     Tiptoe                           UMG Recordings, Inc.            SR0000707482
4373   Imagine Dragons     Underdog                         UMG Recordings, Inc.            SR0000707482
4374   Imagine Dragons     Working Man                      UMG Recordings, Inc.            SR0000706680
4375   Jack Johnson        A Pirate Looks At Forty          UMG Recordings, Inc.            SR0000699030
4376   Jack Johnson        Adrift                           UMG Recordings, Inc.            SR0000653690
4377   Jack Johnson        All At Once                      UMG Recordings, Inc.            SR0000653690
4378   Jack Johnson        Angel                            UMG Recordings, Inc.            SR0000653690
4379   Jack Johnson        Banana Pancakes                  UMG Recordings, Inc.            SR0000373729
4380   Jack Johnson        Belle                            UMG Recordings, Inc.            SR0000373729
4381   Jack Johnson        Better Together                  UMG Recordings, Inc.            SR0000373729
4382   Jack Johnson        Breakdown                        UMG Recordings, Inc.            SR0000373729
4383   Jack Johnson        Constellations                   UMG Recordings, Inc.            SR0000373729
4384   Jack Johnson        Crying Shame                     UMG Recordings, Inc.            SR0000373729
4385   Jack Johnson        Do You Remember                  UMG Recordings, Inc.            SR0000373729
4386   Jack Johnson        Enemy                            UMG Recordings, Inc.            SR0000653690
4387   Jack Johnson        Go On                            UMG Recordings, Inc.            SR0000653690
4388   Jack Johnson        Good People                      UMG Recordings, Inc.            SR0000373729
4389   Jack Johnson        Hope                             UMG Recordings, Inc.            SR0000653690
4390   Jack Johnson        If I Could                       UMG Recordings, Inc.            SR0000373729
4391   Jack Johnson        If I Had Eyes                    UMG Recordings, Inc.            SR0000636840
4392   Jack Johnson        Losing Keys                      UMG Recordings, Inc.            SR0000653690
4393   Jack Johnson        Monsoon                          UMG Recordings, Inc.            SR0000653690
4394   Jack Johnson        Mudfootball                      UMG Recordings, Inc.            SR0000699030
4395   Jack Johnson        Never Know                       UMG Recordings, Inc.            SR0000373729
4396   Jack Johnson        No Other Way                     UMG Recordings, Inc.            SR0000373729
4397   Jack Johnson        Same Girl                        UMG Recordings, Inc.            SR0000653690
4398   Jack Johnson        Situations                       UMG Recordings, Inc.            SR0000373729
4399   Jack Johnson        Sleep Through The Static         UMG Recordings, Inc.            SR0000653690
4400   Jack Johnson        Staple It Together               UMG Recordings, Inc.            SR0000373729
4401   Jack Johnson        They Do, They Don't              UMG Recordings, Inc.            SR0000653690
4402   Jack Johnson        What You Thought You Need        UMG Recordings, Inc.            SR0000653690
4403   Jack Johnson        While We Wait                    UMG Recordings, Inc.            SR0000653690
4404   Jadakiss            Air It Out                       UMG Recordings, Inc.            SR0000356267
4405   Jadakiss            Bring You Down                   UMG Recordings, Inc.            SR0000356267
4406   Jadakiss            Hot Sauce To Go                  UMG Recordings, Inc.            SR0000356267
4407   Jadakiss            I'm Goin Back                    UMG Recordings, Inc.            SR0000356267




                                                  Page 91 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 231 of 467 PageID#
                                    29357
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                   Track                          Plaintiff             Registration_Number
4408   Jadakiss            Real Hip Hop                       UMG Recordings, Inc.          SR0000356267
4409   Jadakiss            Shine                              UMG Recordings, Inc.          SR0000356267
4410   Jadakiss            Still Feel Me                      UMG Recordings, Inc.          SR0000356267
4411   Jadakiss            Welcome To D-Block                 UMG Recordings, Inc.          SR0000356267
4412   James Blake         Give Me My Month                   UMG Recordings, Inc.          SR0000673339
4413   James Blake         I Mind                             UMG Recordings, Inc.          SR0000673339
4414   James Blake         I Never Learnt To Share            UMG Recordings, Inc.          SR0000673339
4415   James Blake         Limit To Your Love                 UMG Recordings, Inc.          SR0000673339
4416   James Blake         Lindisfarne II                     UMG Recordings, Inc.          SR0000673339
4417   James Blake         Measurements                       UMG Recordings, Inc.          SR0000673339
4418   James Blake         To Care (Like You)                 UMG Recordings, Inc.          SR0000673339
4419   James Blake         Unluck                             UMG Recordings, Inc.          SR0000673339
4420   James Blake         Why Don't You Call Me?             UMG Recordings, Inc.          SR0000673339
4421   James Morrison      Broken Strings                     UMG Recordings, Inc.          SR0000629431
4422   JAY-Z               03' Bonnie & Clyde                 UMG Recordings, Inc.          SR0000322448
4423   JAY-Z               Gotta Have It                      UMG Recordings, Inc.          SR0000683714
4424   JAY-Z               Made In America                    UMG Recordings, Inc.          SR0000683714
4425   JAY-Z               Murder To Excellence               UMG Recordings, Inc.          SR0000683714
4426   JAY-Z               No Church In The Wild              UMG Recordings, Inc.          SR0000683714
4427   JAY-Z               Otis                               UMG Recordings, Inc.          SR0000683714
4428   JAY-Z               Renegade (Explicit)                UMG Recordings, Inc.          SR0000305948
4429   JAY-Z               That's My Bitch                    UMG Recordings, Inc.          SR0000683714
4430   JAY-Z               Welcome To The Jungle              UMG Recordings, Inc.          SR0000683714
4431   JAY-Z               Who Gon Stop Me                    UMG Recordings, Inc.          SR0000683714
4432   Jennifer Lopez      I'm Into You                       UMG Recordings, Inc.          SR0000751797
4433   Jeremih             Down On Me                         UMG Recordings, Inc.          SR0000664544
4434   Jessie J            Abracadabra                        UMG Recordings, Inc.          SR0000674861
4435   Jessie J            Big White Room                     UMG Recordings, Inc.          SR0000674861
4436   Jessie J            Casualty Of Love                   UMG Recordings, Inc.          SR0000674861
4437   Jessie J            Do It Like A Dude                  UMG Recordings, Inc.          SR0000674861
4438   Jessie J            I Need This                        UMG Recordings, Inc.          SR0000674861
4439   Jessie J            L.O.V.E.                           UMG Recordings, Inc.          SR0000674861
4440   Jessie J            LaserLight                         UMG Recordings, Inc.          SR0000689415
4441   Jessie J            Mamma Knows Best                   UMG Recordings, Inc.          SR0000674861
4442   Jessie J            My Shadow                          UMG Recordings, Inc.          SR0000689415
4443   Jessie J            Nobody's Perfect                   UMG Recordings, Inc.          SR0000674861
4444   Jessie J            Price Tag                          UMG Recordings, Inc.          SR0000674861
4445   Jessie J            Rainbow                            UMG Recordings, Inc.          SR0000674861
4446   Jessie J            Stand Up                           UMG Recordings, Inc.          SR0000674861
4447   Jessie J            Who You Are                        UMG Recordings, Inc.          SR0000674861
4448   Jessie J            Who's Laughing Now                 UMG Recordings, Inc.          SR0000674861
4449   Jimmy Eat World     Drugs Or Me                        UMG Recordings, Inc.          SR0000366508
4450   Jimmy Eat World     Futures                            UMG Recordings, Inc.          SR0000366508
4451   Jimmy Eat World     Just Tonight                       UMG Recordings, Inc.          SR0000366508
4452   Jimmy Eat World     Kill                               UMG Recordings, Inc.          SR0000366508
4453   Jimmy Eat World     Night Drive                        UMG Recordings, Inc.          SR0000366508
4454   Jimmy Eat World     Nothing Wrong                      UMG Recordings, Inc.          SR0000366508
4455   Jimmy Eat World     Polaris                            UMG Recordings, Inc.          SR0000366508
4456   Jimmy Eat World     The World You Love                 UMG Recordings, Inc.          SR0000366508
4457   Josh Turner         All Over Me                        UMG Recordings, Inc.          SR0000645586
4458   Josh Turner         Angels Fall Sometimes              UMG Recordings, Inc.          SR0000386947
4459   Josh Turner         Another Try                        UMG Recordings, Inc.          SR0000615283




                                                     Page 92 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 232 of 467 PageID#
                                    29358
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                   Track                          Plaintiff             Registration_Number
4460   Josh Turner        As Fast As I Could                 UMG Recordings, Inc.          SR0000645586
4461   Josh Turner        Baby, I Go Crazy                   UMG Recordings, Inc.          SR0000621056
4462   Josh Turner        Baby's Gone Home To Mama           UMG Recordings, Inc.          SR0000386947
4463   Josh Turner        Backwoods Boy                      UMG Recordings, Inc.          SR0000344336
4464   Josh Turner        Everything Is Fine                 UMG Recordings, Inc.          SR0000621055
4465   Josh Turner        Eye Candy                          UMG Recordings, Inc.          SR0000645586
4466   Josh Turner        Firecracker                        UMG Recordings, Inc.          SR0000621055
4467   Josh Turner        Friday Paycheck                    UMG Recordings, Inc.          SR0000645586
4468   Josh Turner        Good Woman Bad                     UMG Recordings, Inc.          SR0000344336
4469   Josh Turner        Gravity                            UMG Recordings, Inc.          SR0000381628
4470   Josh Turner        Haywire                            UMG Recordings, Inc.          SR0000645586
4471   Josh Turner        I Had One One Time                 UMG Recordings, Inc.          SR0000344336
4472   Josh Turner        I Wouldn't Be A Man                UMG Recordings, Inc.          SR0000645586
4473   Josh Turner        I'll Be There                      UMG Recordings, Inc.          SR0000645586
4474   Josh Turner        In My Dreams                       UMG Recordings, Inc.          SR0000344336
4475   Josh Turner        Jacksonville                       UMG Recordings, Inc.          SR0000344336
4476   Josh Turner        Let's Find A Church                UMG Recordings, Inc.          SR0000645586
4477   Josh Turner        Long Black Train                   UMG Recordings, Inc.          SR0000344336
                          Lord Have Mercy On A Country
4478   Josh Turner        Boy                                UMG Recordings, Inc.          SR0000386947
4479   Josh Turner        Loretta Lynn's Lincoln             UMG Recordings, Inc.          SR0000386947
4480   Josh Turner        Lovin' You On My Mind              UMG Recordings, Inc.          SR0000645586
4481   Josh Turner        Me And God                         UMG Recordings, Inc.          SR0000386947
4482   Josh Turner        No Rush                            UMG Recordings, Inc.          SR0000386947
4483   Josh Turner        Nowhere Fast                       UMG Recordings, Inc.          SR0000621055
4484   Josh Turner        One Woman Man                      UMG Recordings, Inc.          SR0000621055
4485   Josh Turner        She'll Go On You                   UMG Recordings, Inc.          SR0000344336
4486   Josh Turner        So Not My Baby                     UMG Recordings, Inc.          SR0000621055
4487   Josh Turner        Soulmate                           UMG Recordings, Inc.          SR0000621055
4488   Josh Turner        South Carolina Low Country         UMG Recordings, Inc.          SR0000621055
4489   Josh Turner        The Answer                         UMG Recordings, Inc.          SR0000645586
                          The Difference Between A
4490   Josh Turner        Woman And A Man                    UMG Recordings, Inc.          SR0000344336
4491   Josh Turner        The Longer The Waiting             UMG Recordings, Inc.          SR0000621055
4492   Josh Turner        The Way He Was Raised              UMG Recordings, Inc.          SR0000621055
4493   Josh Turner        This Kind Of Love                  UMG Recordings, Inc.          SR0000645586
4494   Josh Turner        Trailerhood                        UMG Recordings, Inc.          SR0000621055
4495   Josh Turner        Unburn All Our Bridges             UMG Recordings, Inc.          SR0000344336
4496   Josh Turner        Way Down South                     UMG Recordings, Inc.          SR0000386947
4497   Josh Turner        What It Ain't                      UMG Recordings, Inc.          SR0000344336
4498   Josh Turner        White Noise                        UMG Recordings, Inc.          SR0000386947
4499   Josh Turner        Why Don't We Just Dance            UMG Recordings, Inc.          SR0000635058
4500   Josh Turner        Would You Go With Me               UMG Recordings, Inc.          SR0000615305

4501   Josh Turner        You Don't Mess Around With Jim     UMG Recordings, Inc.          SR0000344336
4502   Josh Turner        Your Man                           UMG Recordings, Inc.          SR0000386947
4503   Josh Turner        Your Smile                         UMG Recordings, Inc.          SR0000645586
4504   Justin Bieber      All Around The World               UMG Recordings, Inc.          SR0000710074
                          All I Want For Christmas Is You
                          (SuperFestive!) Duet with Mariah
4505   Justin Bieber      Carey                              UMG Recordings, Inc.          SR0000704701
4506   Justin Bieber      All I Want Is You                  UMG Recordings, Inc.          SR0000704701
4507   Justin Bieber      As Long As You Love Me             UMG Recordings, Inc.          SR0000710074



                                                 Page 93 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 233 of 467 PageID#
                                    29359
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                   Track                        Plaintiff               Registration_Number
4508   Justin Bieber       Be Alright                       UMG Recordings, Inc.            SR0000710074
4509   Justin Bieber       Beauty And A Beat                UMG Recordings, Inc.            SR0000710074
4510   Justin Bieber       Believe                          UMG Recordings, Inc.            SR0000704844
4511   Justin Bieber       Boyfriend (Album Version)        UMG Recordings, Inc.            SR0000710074
4512   Justin Bieber       Catching Feelings                UMG Recordings, Inc.            SR0000710074
4513   Justin Bieber       Christmas Eve                    UMG Recordings, Inc.            SR0000704701
4514   Justin Bieber       Christmas Love                   UMG Recordings, Inc.            SR0000704701
                           Common Denominator (Bonus
4515   Justin Bieber       Track)                           UMG Recordings, Inc.            SR0000634194
4516   Justin Bieber       Die In Your Arms                 UMG Recordings, Inc.            SR0000705165
4517   Justin Bieber       Drummer Boy                      UMG Recordings, Inc.            SR0000704701
4518   Justin Bieber       Fa La La                         UMG Recordings, Inc.            SR0000704701
4519   Justin Bieber       Fall                             UMG Recordings, Inc.            SR0000710074
4520   Justin Bieber       Home This Christmas              UMG Recordings, Inc.            SR0000704701
4521   Justin Bieber       Maria                            UMG Recordings, Inc.            SR0000710074
4522   Justin Bieber       Mistletoe                        UMG Recordings, Inc.            SR0000704701
4523   Justin Bieber       Never Say Never                  UMG Recordings, Inc.            SR0000659942
4524   Justin Bieber       One Love                         UMG Recordings, Inc.            SR0000710074
                           Only Thing I Ever Get For
4525   Justin Bieber       Christmas                        UMG Recordings, Inc.            SR0000704701
4526   Justin Bieber       Out Of Town Girl                 UMG Recordings, Inc.            SR0000710074
4527   Justin Bieber       Right Here                       UMG Recordings, Inc.            SR0000710074
4528   Justin Bieber       Santa Claus Is Coming To Town    UMG Recordings, Inc.            SR0000704701
4529   Justin Bieber       She Don't Like The Lights        UMG Recordings, Inc.            SR0000710074
4530   Justin Bieber       Silent Night                     UMG Recordings, Inc.            SR0000704701
4531   Justin Bieber       Someday At Christmas             UMG Recordings, Inc.            SR0000704701
4532   Justin Bieber       Take You                         UMG Recordings, Inc.            SR0000710074
                           The Christmas Song (Chestnuts
4533   Justin Bieber       Roasting On An Open Fire)        UMG Recordings, Inc.            SR0000704701
4534   Justin Bieber       Thought Of You                   UMG Recordings, Inc.            SR0000710074
4535   Kanye West          All Falls Down                   UMG Recordings, Inc.            SR0000347391
4536   Kanye West          All Of The Lights                UMG Recordings, Inc.            SR0000683430
4537   Kanye West          All Of The Lights (Interlude)    UMG Recordings, Inc.            SR0000683430
4538   Kanye West          Amazing                          UMG Recordings, Inc.            SR0000620203
4539   Kanye West          Bad News                         UMG Recordings, Inc.            SR0000620203
4540   Kanye West          Barry Bonds                      UMG Recordings, Inc.            SR0000615020
4541   Kanye West          Big Brother                      UMG Recordings, Inc.            SR0000615020
4542   Kanye West          Bittersweet Poetry               UMG Recordings, Inc.            SR0000615020
4543   Kanye West          Black Skinhead                   UMG Recordings, Inc.            SR0000724178
4544   Kanye West          Blame Game                       UMG Recordings, Inc.            SR0000683430
4545   Kanye West          Blood On The Leaves              UMG Recordings, Inc.            SR0000724178
4546   Kanye West          Bound 2                          UMG Recordings, Inc.            SR0000724178
4547   Kanye West          Breathe In Breathe Out           UMG Recordings, Inc.            SR0000347391
4548   Kanye West          Can't Tell Me Nothing            UMG Recordings, Inc.            SR0000615020
4549   Kanye West          Champion                         UMG Recordings, Inc.            SR0000615020
4550   Kanye West          Clique                           UMG Recordings, Inc.            SR0000763373
4551   Kanye West          Clique (Explicit)                UMG Recordings, Inc.            SR0000763373
4552   Kanye West          Cold                             UMG Recordings, Inc.            SR0000699415
4553   Kanye West          Coldest Winter                   UMG Recordings, Inc.            SR0000620203
4554   Kanye West          Devil In A New Dress             UMG Recordings, Inc.            SR0000683430
4555   Kanye West          Diamonds From Sierra Leone       UMG Recordings, Inc.            SR0000372867
4556   Kanye West          Don't Like.1                     UMG Recordings, Inc.            SR0000683430
4557   Kanye West          Drive Slow (Explicit)            UMG Recordings, Inc.            SR0000372867



                                                  Page 94 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 234 of 467 PageID#
                                    29360
                        List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                   Track                         Plaintiff              Registration_Number
4558   Kanye West        Drunk And Hot Girls               UMG Recordings, Inc.           SR0000615020
4559   Kanye West        Everything I Am                   UMG Recordings, Inc.           SR0000615020
4560   Kanye West        Flashing Lights                   UMG Recordings, Inc.           SR0000615020
4561   Kanye West        Get Em High                       UMG Recordings, Inc.           SR0000347391
4562   Kanye West        Gold Digger                       UMG Recordings, Inc.           SR0000372867
4563   Kanye West        Good Life                         UMG Recordings, Inc.           SR0000615020
4564   Kanye West        Good Morning                      UMG Recordings, Inc.           SR0000615020
4565   Kanye West        Gorgeous                          UMG Recordings, Inc.           SR0000683430
4566   Kanye West        Graduation Day                    UMG Recordings, Inc.           SR0000347391
4567   Kanye West        Guilt Trip                        UMG Recordings, Inc.           SR0000724178
4568   Kanye West        Heard 'Em Say                     UMG Recordings, Inc.           SR0000372867
4569   Kanye West        Heartless                         UMG Recordings, Inc.           SR0000620203
4570   Kanye West        Hell Of A Life                    UMG Recordings, Inc.           SR0000683430
4571   Kanye West        Hold My Liquor                    UMG Recordings, Inc.           SR0000724178
4572   Kanye West        Homecoming                        UMG Recordings, Inc.           SR0000615020
4573   Kanye West        I Am A God                        UMG Recordings, Inc.           SR0000724178
4574   Kanye West        I Wonder                          UMG Recordings, Inc.           SR0000615020
4575   Kanye West        I'll Fly Away                     UMG Recordings, Inc.           SR0000347391
4576   Kanye West        I'm In It                         UMG Recordings, Inc.           SR0000724178
4577   Kanye West        Jesus Walks                       UMG Recordings, Inc.           SR0000347391
4578   Kanye West        Last Call                         UMG Recordings, Inc.           SR0000347391
4579   Kanye West        Lil Jimmy Skit                    UMG Recordings, Inc.           SR0000347391
4580   Kanye West        Lost In The World                 UMG Recordings, Inc.           SR0000683430
4581   Kanye West        Love Lockdown                     UMG Recordings, Inc.           SR0000618708
4582   Kanye West        Mercy.1                           UMG Recordings, Inc.           SR0000763373
4583   Kanye West        Monster                           UMG Recordings, Inc.           SR0000683430
4584   Kanye West        Never Let Me Down                 UMG Recordings, Inc.           SR0000347391
4585   Kanye West        New God Flow.1                    UMG Recordings, Inc.           SR0000683430
4586   Kanye West        New Slaves                        UMG Recordings, Inc.           SR0000724178
4587   Kanye West        On Sight                          UMG Recordings, Inc.           SR0000724178
4588   Kanye West        Paranoid                          UMG Recordings, Inc.           SR0000620203
                         Pinocchio Story (Freestyle Live
4589   Kanye West        From Singapore)                   UMG Recordings, Inc.           SR0000620203
4590   Kanye West        POWER                             UMG Recordings, Inc.           SR0000683430
4591   Kanye West        RoboCop                           UMG Recordings, Inc.           SR0000620203
4592   Kanye West        Runaway                           UMG Recordings, Inc.           SR0000683430
4593   Kanye West        Say You Will                      UMG Recordings, Inc.           SR0000620203
4594   Kanye West        School Spirit                     UMG Recordings, Inc.           SR0000347391
4595   Kanye West        School Spirit Skit 1              UMG Recordings, Inc.           SR0000347391
4596   Kanye West        See Me Now                        UMG Recordings, Inc.           SR0000667365
4597   Kanye West        See You In My Nightmares          UMG Recordings, Inc.           SR0000620203
4598   Kanye West        Send It Up                        UMG Recordings, Inc.           SR0000724178
4599   Kanye West        Slow Jamz                         UMG Recordings, Inc.           SR0000347391
4600   Kanye West        So Appalled                       UMG Recordings, Inc.           SR0000683430
4601   Kanye West        Spaceship                         UMG Recordings, Inc.           SR0000347391
4602   Kanye West        Street Lights                     UMG Recordings, Inc.           SR0000620203
4603   Kanye West        Stronger                          UMG Recordings, Inc.           SR0000615019
4604   Kanye West        The Glory                         UMG Recordings, Inc.           SR0000615020
4605   Kanye West        The New Workout Plan              UMG Recordings, Inc.           SR0000347391
4606   Kanye West        The One (Explicit)                UMG Recordings, Inc.           SR0000763373
4607   Kanye West        Through The Wire                  UMG Recordings, Inc.           SR0000347391
4608   Kanye West        To The World                      UMG Recordings, Inc.           SR0000763373
4609   Kanye West        Touch The Sky                     UMG Recordings, Inc.           SR0000372867



                                                 Page 95 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 235 of 467 PageID#
                                    29361
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                    Track                        Plaintiff              Registration_Number
4610   Kanye West          Two Words                         UMG Recordings, Inc.           SR0000347391
4611   Kanye West          We Don't Care                     UMG Recordings, Inc.           SR0000347391
4612   Kanye West          Welcome To Heartbreak             UMG Recordings, Inc.           SR0000620203
4613   Kanye West          Who Will Survive In America       UMG Recordings, Inc.           SR0000683430
4614   Kanye West          Workout Plan                      UMG Recordings, Inc.           SR0000347391
4615   Kanye West          Dark Fantasy                      UMG Recordings, Inc.           SR0000683430
4616   Keane               Snowed Under                      UMG Recordings, Inc.           SR0000637459
4617   Keane               Somewhere Only We Know            UMG Recordings, Inc.           SR0000355429
4618   Keane               Walnut Tree                       UMG Recordings, Inc.           SR0000737377
4619   Kelly Rowland       Commander                         UMG Recordings, Inc.           SR0000658307
4620   Kelly Rowland       Each Other                        UMG Recordings, Inc.           SR0000681564
4621   Kelly Rowland       Heaven & Earth                    UMG Recordings, Inc.           SR0000681564
4622   Kelly Rowland       Motivation                        UMG Recordings, Inc.           SR0000677261
4623   Keri Hilson         Alienated                         UMG Recordings, Inc.           SR0000629123
4624   Keri Hilson         Change Me                         UMG Recordings, Inc.           SR0000629123
4625   Keri Hilson         Energy                            UMG Recordings, Inc.           SR0000612858
4626   Keri Hilson         Get Your Money Up                 UMG Recordings, Inc.           SR0000629123
4627   Keri Hilson         How Does It Feel                  UMG Recordings, Inc.           SR0000629123
4628   Keri Hilson         Intro                             UMG Recordings, Inc.           SR0000629123
4629   Keri Hilson         Intuition                         UMG Recordings, Inc.           SR0000629123
4630   Keri Hilson         Knock You Down                    UMG Recordings, Inc.           SR0000629123
4631   Keri Hilson         Make Love                         UMG Recordings, Inc.           SR0000629123
4632   Keri Hilson         Pretty Girl Rock                  UMG Recordings, Inc.           SR0000668316
4633   Keri Hilson         Return The Favor                  UMG Recordings, Inc.           SR0000619820
4634   Keri Hilson         Slow Dance                        UMG Recordings, Inc.           SR0000629123
4635   Keri Hilson         Tell Him The Truth                UMG Recordings, Inc.           SR0000629123
4636   Keri Hilson         Turnin Me On                      UMG Recordings, Inc.           SR0000621818
4637   Keri Hilson         Where Did He Go                   UMG Recordings, Inc.           SR0000629123
4638   Keyshia Cole        Didn't I Tell You                 UMG Recordings, Inc.           SR0000615233
4639   Keyshia Cole        Enough Of No Love                 UMG Recordings, Inc.           SR0000704034
4640   Keyshia Cole        Fallin' Out                       UMG Recordings, Inc.           SR0000615233
4641   Keyshia Cole        Give Me More                      UMG Recordings, Inc.           SR0000615233
4642   Keyshia Cole        Got To Get My Heart Back          UMG Recordings, Inc.           SR0000615233
4643   Keyshia Cole        Heaven Sent                       UMG Recordings, Inc.           SR0000615233
4644   Keyshia Cole        I Ain't Thru                      UMG Recordings, Inc.           SR0000670139
4645   Keyshia Cole        I Remember                        UMG Recordings, Inc.           SR0000615233
4646   Keyshia Cole        Just Like You                     UMG Recordings, Inc.           SR0000615233
4647   Keyshia Cole        Losing You                        UMG Recordings, Inc.           SR0000615233
4648   Keyshia Cole        Same Thing                        UMG Recordings, Inc.           SR0000615233
4649   Keyshia Cole        Shoulda Let You Go                UMG Recordings, Inc.           SR0000615233
4650   Keyshia Cole        Was It Worth It?                  UMG Recordings, Inc.           SR0000615233
4651   Keyshia Cole        Work It Out                       UMG Recordings, Inc.           SR0000615233
4652   Kid Cudi            Alive (nightmare)                 UMG Recordings, Inc.           SR0000637865
4653   Kid Cudi            All Along                         UMG Recordings, Inc.           SR0000696989
4654   Kid Cudi            Ashin' Kusher                     UMG Recordings, Inc.           SR0000696989
4655   Kid Cudi            Creepers (Explicit)               UMG Recordings, Inc.           SR0000763373
4656   Kid Cudi            Cudi Zone                         UMG Recordings, Inc.           SR0000637865
4657   Kid Cudi            Day 'N' Nite                      UMG Recordings, Inc.           SR0000641952
4658   Kid Cudi            Day 'N' Nite (nightmare)          UMG Recordings, Inc.           SR0000637865
4659   Kid Cudi            Don't Play This Song              UMG Recordings, Inc.           SR0000696989
                           Enter Galactic (Love Connection
4660   Kid Cudi            Part I)                           UMG Recordings, Inc.           SR0000637865
4661   Kid Cudi            GHOST!                            UMG Recordings, Inc.           SR0000696989



                                                  Page 96 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 236 of 467 PageID#
                                    29362
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                    Track                          Plaintiff            Registration_Number
                          Heart Of A Lion (Kid Cudi Theme
4662   Kid Cudi           Music)                            UMG Recordings, Inc.           SR0000637865
4663   Kid Cudi           Hyyerr                            UMG Recordings, Inc.           SR0000637865
4664   Kid Cudi           In My Dreams (Cudder Anthem)      UMG Recordings, Inc.           SR0000637865
4665   Kid Cudi           Make Her Say                      UMG Recordings, Inc.           SR0000641951
4666   Kid Cudi           MANIAC                            UMG Recordings, Inc.           SR0000696989
4667   Kid Cudi           Marijuana                         UMG Recordings, Inc.           SR0000696989
4668   Kid Cudi           Mojo So Dope                      UMG Recordings, Inc.           SR0000696989
4669   Kid Cudi           Mr. Rager                         UMG Recordings, Inc.           SR0000695775
4670   Kid Cudi           My World                          UMG Recordings, Inc.           SR0000637865
4671   Kid Cudi           Pursuit Of Happiness              UMG Recordings, Inc.           SR0000637865
4672   Kid Cudi           REVOFEV                           UMG Recordings, Inc.           SR0000696989
4673   Kid Cudi           Scott Mescudi Vs. The World       UMG Recordings, Inc.           SR0000696989
4674   Kid Cudi           Simple As...                      UMG Recordings, Inc.           SR0000637865
4675   Kid Cudi           Sky Might Fall                    UMG Recordings, Inc.           SR0000637865
4676   Kid Cudi           Solo Dolo (nightmare)             UMG Recordings, Inc.           SR0000637865
4677   Kid Cudi           Soundtrack 2 My Life              UMG Recordings, Inc.           SR0000637865
4678   Kid Cudi           The End                           UMG Recordings, Inc.           SR0000696989
4679   Kid Cudi           The Mood                          UMG Recordings, Inc.           SR0000696989
4680   Kid Cudi           These Worries                     UMG Recordings, Inc.           SR0000696989
4681   Kid Cudi           Trapped In My Mind                UMG Recordings, Inc.           SR0000696989
4682   Kid Cudi           Up Up & Away                      UMG Recordings, Inc.           SR0000637865
4683   Kid Cudi           We Aite (Wake Your Mind Up)       UMG Recordings, Inc.           SR0000696989
4684   Kid Cudi           Wild'n Cuz I'm Young              UMG Recordings, Inc.           SR0000696989
4685   La Roux            Bulletproof                       UMG Recordings, Inc.           SR0000628226
4686   Lady Antebellum    Bartender                         UMG Recordings, Inc.           SR0000770305
4687   Lady Gaga          Alejandro                         UMG Recordings, Inc.           SR0000642917
4688   Lady Gaga          Alejandro (Radio Edit)            UMG Recordings, Inc.           SR0000642917
4689   Lady Gaga          Americano                         UMG Recordings, Inc.           SR0000678406
4690   Lady Gaga          Applause                          UMG Recordings, Inc.           SR0000729225
4691   Lady Gaga          ARTPOP                            UMG Recordings, Inc.           SR0000737557
4692   Lady Gaga          Aura                              UMG Recordings, Inc.           SR0000737557
4693   Lady Gaga          Bad Kids                          UMG Recordings, Inc.           SR0000678406
4694   Lady Gaga          Bad Romance                       UMG Recordings, Inc.           SR0000642919
4695   Lady GaGa          Beautiful, Dirty, Rich            UMG Recordings, Inc.           SR0000617842
4696   Lady Gaga          Black Jesus (Amen Fashion)        UMG Recordings, Inc.           SR0000678406
4697   Lady Gaga          Bloody Mary                       UMG Recordings, Inc.           SR0000678406
4698   Lady Gaga          Born This Way                     UMG Recordings, Inc.           SR0000678406
4699   Lady GaGa          Boys Boys Boys                    UMG Recordings, Inc.           SR0000617841
4700   Lady GaGa          Brown Eyes                        UMG Recordings, Inc.           SR0000617841
4701   Lady Gaga          Christmas Tree                    UMG Recordings, Inc.           SR0000621816
4702   Lady Gaga          Dance In The Dark                 UMG Recordings, Inc.           SR0000642917
4703   Lady GaGa          Disco Heaven                      UMG Recordings, Inc.           SR0000642917
4704   Lady Gaga          Do What U Want                    UMG Recordings, Inc.           SR0000737557
4705   Lady Gaga          Donatella                         UMG Recordings, Inc.           SR0000737557
4706   Lady Gaga          Dope                              UMG Recordings, Inc.           SR0000737557
4707   Lady Gaga          Eh, Eh (Nothing Else I Can Say)   UMG Recordings, Inc.           SR0000617841
4708   Lady Gaga          Electric Chapel                   UMG Recordings, Inc.           SR0000678406
4709   Lady Gaga          Fashion Of His Love               UMG Recordings, Inc.           SR0000678406
4710   Lady Gaga          Fashion!                          UMG Recordings, Inc.           SR0000737557
                          Fasion Of His Love (Fernando
4711   Lady Gaga          Garibay Remix)                    UMG Recordings, Inc.           SR0000678406
4712   Lady Gaga          G.U.Y.                            UMG Recordings, Inc.           SR0000737557



                                                 Page 97 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 237 of 467 PageID#
                                    29363
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                   Track                        Plaintiff               Registration_Number
4713   Lady Gaga          Government Hooker                UMG Recordings, Inc.            SR0000678406
4714   Lady Gaga          Gypsy                            UMG Recordings, Inc.            SR0000737557
4715   Lady Gaga          Hair                             UMG Recordings, Inc.            SR0000678406
4716   Lady Gaga          Heavy Metal Lover                UMG Recordings, Inc.            SR0000678406
4717   Lady Gaga          Highway Unicorn (Road To Love)   UMG Recordings, Inc.            SR0000678406
4718   Lady GaGa          I Like It Rough                  UMG Recordings, Inc.            SR0000617841
4719   Lady Gaga          Jewels N' Drugs                  UMG Recordings, Inc.            SR0000737557
4720   Lady Gaga          Judas                            UMG Recordings, Inc.            SR0000678406
4721   Lady Gaga          Judas (DJ White Shadow Remix)    UMG Recordings, Inc.            SR0000678406
4722   Lady GaGa          Just Dance                       UMG Recordings, Inc.            SR0000613221
4723   Lady GaGa          LoveGame                         UMG Recordings, Inc.            SR0000617841
4724   Lady Gaga          MANiCURE                         UMG Recordings, Inc.            SR0000737557
4725   Lady Gaga          Marry The Night                  UMG Recordings, Inc.            SR0000678406
4726   Lady Gaga          Mary Jane Holland                UMG Recordings, Inc.            SR0000737557
4727   Lady GaGa          Money Honey                      UMG Recordings, Inc.            SR0000617841
4728   Lady Gaga          Monster                          UMG Recordings, Inc.            SR0000642917
4729   Lady Gaga          Paparazzi                        UMG Recordings, Inc.            SR0000617841
4730   Lady GaGa          Paper Gangsta                    UMG Recordings, Inc.            SR0000617841
4731   Lady GaGa          Poker Face                       UMG Recordings, Inc.            SR0000617843
4732   Lady Gaga          Retro, Dance, Freak              UMG Recordings, Inc.            SR0000642917
4733   Lady Gaga          Scheiße                          UMG Recordings, Inc.            SR0000678406
                          Scheiße (DJ White Shadow
4734   Lady Gaga          Remix)                           UMG Recordings, Inc.            SR0000678406
4735   Lady Gaga          Sexxx Dreams                     UMG Recordings, Inc.            SR0000737557
4736   Lady Gaga          So Happy I Could Die             UMG Recordings, Inc.            SR0000642917
4737   Lady Gaga          Speechless                       UMG Recordings, Inc.            SR0000642917
4738   Lady GaGa          Starstruck                       UMG Recordings, Inc.            SR0000617841
4739   Lady GaGa          Summerboy                        UMG Recordings, Inc.            SR0000617841
4740   Lady Gaga          Swine                            UMG Recordings, Inc.            SR0000737557
4741   Lady Gaga          Teeth                            UMG Recordings, Inc.            SR0000642917
4742   Lady Gaga          Telephone                        UMG Recordings, Inc.            SR0000642917
4743   Lady Gaga          The Edge Of Glory                UMG Recordings, Inc.            SR0000678409
4744   Lady GaGa          The Fame                         UMG Recordings, Inc.            SR0000617841
4745   Lady Gaga          The Queen                        UMG Recordings, Inc.            SR0000678406
4746   Lady Gaga          Venus                            UMG Recordings, Inc.            SR0000737557
4747   Lady Gaga          You & I                          UMG Recordings, Inc.            SR0000678406
4748   Lady Gaga          You And I                        UMG Recordings, Inc.            SR0000678406
4749   Lana Del Rey       American                         UMG Recordings, Inc.            SR0000712342
4750   Lana Del Rey       Bel Air                          UMG Recordings, Inc.            SR0000712342
4751   Lana Del Rey       Blue Jeans                       UMG Recordings, Inc.            SR0000412524
4752   Lana Del Rey       Blue Velvet                      UMG Recordings, Inc.            SR0000712342
4753   Lana Del Rey       Body Electric                    UMG Recordings, Inc.            SR0000712342
4754   Lana Del Rey       Born To Die                      UMG Recordings, Inc.            SR0000692991
                                                                                           SR0000711860;SR00004125
4755   Lana Del Rey       Burning Desire                   UMG Recordings, Inc.            26
4756   Lana Del Rey       Carmen                           UMG Recordings, Inc.            SR0000692991
4757   Lana Del Rey       Cola                             UMG Recordings, Inc.            SR0000712342
4758   Lana Del Rey       Dark Paradise                    UMG Recordings, Inc.            SR0000712345
4759   Lana Del Rey       Diet Mountain Dew                UMG Recordings, Inc.            SR0000729848
4760   Lana Del Rey       Gods & Monsters                  UMG Recordings, Inc.            SR0000712342
4761   Lana Del Rey       Lolita                           UMG Recordings, Inc.            SR0000692991
4762   Lana Del Rey       Lucky Ones                       UMG Recordings, Inc.            SR0000692991
4763   Lana Del Rey       Million Dollar Man               UMG Recordings, Inc.            SR0000692991



                                                 Page 98 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 238 of 467 PageID#
                                    29364
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                  Track                         Plaintiff               Registration_Number
4764   Lana Del Rey        National Anthem                  UMG Recordings, Inc.            SR0000692991
4765   Lana Del Rey        Off To The Races                 UMG Recordings, Inc.            SR0000412524
                                                                                            SR0000712346;SR00004125
4766   Lana Del Rey        Ride                             UMG Recordings, Inc.            27
4767   Lana Del Rey        Summertime Sadness               UMG Recordings, Inc.            SR0000729848
4768   Lana Del Rey        This Is What Makes Us Girls      UMG Recordings, Inc.            SR0000692991
4769   Lana Del Rey        Video Games                      UMG Recordings, Inc.            SR0000693409
4770   Lana Del Rey        Without You                      UMG Recordings, Inc.            SR0000711860
4771   Lana Del Rey        Yayo                             UMG Recordings, Inc.            SR0000712342
4772   Ledisi              BGTY                             UMG Recordings, Inc.            SR0000611046
4773   Ledisi              Bravo                            UMG Recordings, Inc.            SR0000611046
4774   Ledisi              Coffee                           UMG Recordings, Inc.            SR0000611046
4775   Ledisi              Hate Me                          UMG Recordings, Inc.            SR0000611046
4776   Ledisi              I Gotta Get To You               UMG Recordings, Inc.            SR0000611046
4777   Ledisi              I Miss You Now                   UMG Recordings, Inc.            SR0000611046
4778   Ledisi              Pieces Of Me                     UMG Recordings, Inc.            SR0000611046
4779   Ledisi              Raise Up                         UMG Recordings, Inc.            SR0000678487
4780   Ledisi              Shine                            UMG Recordings, Inc.            SR0000678487
4781   Ledisi              Shut Up                          UMG Recordings, Inc.            SR0000611046
4782   Ledisi              So Into You                      UMG Recordings, Inc.            SR0000611046
4783   Ledisi              Stay Together                    UMG Recordings, Inc.            SR0000678487
4784   Lee Ann Womack      After I Fall                     UMG Recordings, Inc.            SR0000281198
4785   Lee Ann Womack      Ashes By Now                     UMG Recordings, Inc.            SR0000281198
4786   Lee Ann Womack      Does My Ring Burn Your Finger    UMG Recordings, Inc.            SR0000281198
                           I Feel Like I'm Forgetting
4787   Lee Ann Womack      Something                        UMG Recordings, Inc.            SR0000281198
4788   Lee Ann Womack      I Hope You Dance                 UMG Recordings, Inc.            SR0000281261
4789   Lee Ann Womack      I Know Why The River Runs        UMG Recordings, Inc.            SR0000281261
4790   Lee Ann Womack      Lonely Too                       UMG Recordings, Inc.            SR0000281198
4791   Lee Ann Womack      Lord I Hope This Day Is Good     UMG Recordings, Inc.            SR0000281198
4792   Lee Ann Womack      Stronger Than I Am               UMG Recordings, Inc.            SR0000281198
4793   Lee Ann Womack      The Healing Kind                 UMG Recordings, Inc.            SR0000281261
4794   Lee Ann Womack      Thinkin' With My Heart Again     UMG Recordings, Inc.            SR0000281198
4795   Lee Ann Womack      Why They Call It Falling         UMG Recordings, Inc.            SR0000281198
4796   Lifehouse           All In All                       UMG Recordings, Inc.            SR0000370643
4797   Lifehouse           Am I Ever Gonna Find Out         UMG Recordings, Inc.            SR0000321812
4798   Lifehouse           Anchor                           UMG Recordings, Inc.            SR0000321812
4799   Lifehouse           Better Luck Next Time            UMG Recordings, Inc.            SR0000370643
4800   Lifehouse           Breathing                        UMG Recordings, Inc.            SR0000289389
4801   Lifehouse           Bridges                          UMG Recordings, Inc.            SR0000409087
4802   Lifehouse           Broken                           UMG Recordings, Inc.            SR0000409087
4803   Lifehouse           Chapter One                      UMG Recordings, Inc.            SR0000370643
4804   Lifehouse           Cling And Clatter                UMG Recordings, Inc.            SR0000289389
4805   Lifehouse           Come Back Down                   UMG Recordings, Inc.            SR0000370643
4806   Lifehouse           Days Go By                       UMG Recordings, Inc.            SR0000615314
4807   Lifehouse           Easier To Be                     UMG Recordings, Inc.            SR0000409087
4808   Lifehouse           Empty Space                      UMG Recordings, Inc.            SR0000321812
4809   Lifehouse           Everything                       UMG Recordings, Inc.            SR0000321812
4810   Lifehouse           From Where You Are               UMG Recordings, Inc.            SR0000615314
4811   Lifehouse           How Long                         UMG Recordings, Inc.            SR0000321812
4812   Lifehouse           Into The Sun                     UMG Recordings, Inc.            SR0000370643
4813   Lifehouse           Just Another Name                UMG Recordings, Inc.            SR0000321812
4814   Lifehouse           Learn You Inside Out             UMG Recordings, Inc.            SR0000409087



                                                  Page 99 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 239 of 467 PageID#
                                    29365
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                   Track                          Plaintiff             Registration_Number
4815   Lifehouse            Make Me Over                       UMG Recordings, Inc.          SR0000409087
4816   Lifehouse            Mesmerized                         UMG Recordings, Inc.          SR0000409087
4817   Lifehouse            My Precious                        UMG Recordings, Inc.          SR0000321812
4818   Lifehouse            Only One                           UMG Recordings, Inc.          SR0000289389
4819   Lifehouse            Out Of Breath                      UMG Recordings, Inc.          SR0000321812
4820   Lifehouse            Quasimodo                          UMG Recordings, Inc.          SR0000289389
4821   Lifehouse            Sick Cycle Carousel                UMG Recordings, Inc.          SR0000289389
4822   Lifehouse            Simon                              UMG Recordings, Inc.          SR0000289389
4823   Lifehouse            Sky Is Falling                     UMG Recordings, Inc.          SR0000321812
4824   Lifehouse            Someone Else's Song                UMG Recordings, Inc.          SR0000289389
4825   Lifehouse            Somewhere In Between               UMG Recordings, Inc.          SR0000289389
4826   Lifehouse            Spin                               UMG Recordings, Inc.          SR0000321812
4827   Lifehouse            Stanley Climbfall                  UMG Recordings, Inc.          SR0000321812
4828   Lifehouse            Storm                              UMG Recordings, Inc.          SR0000409087
4829   Lifehouse            Take Me Away                       UMG Recordings, Inc.          SR0000321812
4830   Lifehouse            The Beginning                      UMG Recordings, Inc.          SR0000321812
4831   Lifehouse            The End Has Only Begun             UMG Recordings, Inc.          SR0000370643
4832   Lifehouse            The Joke                           UMG Recordings, Inc.          SR0000409087
4833   Lifehouse            Trying                             UMG Recordings, Inc.          SR0000289389
4834   Lifehouse            Undone                             UMG Recordings, Inc.          SR0000370643
4835   Lifehouse            Unknown                            UMG Recordings, Inc.          SR0000289389
4836   Lifehouse            Walking Away                       UMG Recordings, Inc.          SR0000370643
4837   Lifehouse            Wash                               UMG Recordings, Inc.          SR0000321812
4838   Lifehouse            We'll Never Know                   UMG Recordings, Inc.          SR0000370643
4839   Lifehouse            Whatever It Takes                  UMG Recordings, Inc.          SR0000409087
4840   Lifehouse            Who We Are                         UMG Recordings, Inc.          SR0000409087
4841   Lifehouse            You And Me                         UMG Recordings, Inc.          SR0000370643
4842   Little Big Town      Pontoon                            UMG Recordings, Inc.          SR0000709014
4843   Lloyd                Certified                          UMG Recordings, Inc.          SR0000391940
4844   Lloyd                Get It Shawty                      UMG Recordings, Inc.          SR0000391940
4845   Lloyd                Hazel                              UMG Recordings, Inc.          SR0000391940
4846   Lloyd                I Don't Mind                       UMG Recordings, Inc.          SR0000391940
4847   Lloyd                I Want You (Remix)                 UMG Recordings, Inc.          SR0000391940
4848   Lloyd                Incredible                         UMG Recordings, Inc.          SR0000391940
4849   Lloyd                Killing Me                         UMG Recordings, Inc.          SR0000391940
4850   Lloyd                Lloyd (Intro)                      UMG Recordings, Inc.          SR0000391940
4851   Lloyd                One For Me                         UMG Recordings, Inc.          SR0000391940
4852   Lloyd                Player's Prayer                    UMG Recordings, Inc.          SR0000391940
4853   Lloyd                StreetLove                         UMG Recordings, Inc.          SR0000391940
4854   Lloyd                Take You Home                      UMG Recordings, Inc.          SR0000391940
4855   Lloyd                Valentine                          UMG Recordings, Inc.          SR0000391940
4856   Lloyd                What You Wanna Do                  UMG Recordings, Inc.          SR0000391940
4857   Lloyd                You (Edited)                       UMG Recordings, Inc.          SR0000391940
4858   LMFAO                All Night Long                     UMG Recordings, Inc.          SR0000678646
4859   LMFAO                Bounce                             UMG Recordings, Inc.          SR0000641967
4860   LMFAO                Champagne Showers                  UMG Recordings, Inc.          SR0000678646
4861   LMFAO                Get Crazy                          UMG Recordings, Inc.          SR0000641967
4862   LMFAO                Hot Dog                            UMG Recordings, Inc.          SR0000678646
4863   LMFAO                I Don't Wanna Be                   UMG Recordings, Inc.          SR0000641967
4864   LMFAO                I Shake, I Move                    UMG Recordings, Inc.          SR0000641967
4865   LMFAO                I Shake, I Move (Explicit)         UMG Recordings, Inc.          SR0000641967
4866   LMFAO                I'm In Miami Bitch                 UMG Recordings, Inc.          SR0000621810




                                                     Page 100 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 240 of 467 PageID#
                                    29366
                        List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                    Track                         Plaintiff             Registration_Number
4867   LMFAO             I'm In Miami Bitch (Explicit)      UMG Recordings, Inc.          SR0000621810
4868   LMFAO             La La La                           UMG Recordings, Inc.          SR0000641967
4869   LMFAO             Leaving U 4 The Groove             UMG Recordings, Inc.          SR0000641967
4870   LMFAO             Lil' Hipster Girl                  UMG Recordings, Inc.          SR0000641967
4871   LMFAO             One Day                            UMG Recordings, Inc.          SR0000678646
                         Party Rock Anthem (Benny
4872   LMFAO             Benassi Radio Remix Edit)          UMG Recordings, Inc.          SR0000671268
4873   LMFAO             Put That A$$ To Work               UMG Recordings, Inc.          SR0000678646
4874   LMFAO             Reminds Me Of You                  UMG Recordings, Inc.          SR0000678646
4875   LMFAO             Reminds Me Of You (Explicit)       UMG Recordings, Inc.          SR0000678646
4876   LMFAO             Rock The BeaT                      UMG Recordings, Inc.          SR0000641967
4877   LMFAO             Rock The Beat II                   UMG Recordings, Inc.          SR0000678646
4878   LMFAO             Scream My Name                     UMG Recordings, Inc.          SR0000641967
4879   LMFAO             Sexy And I Know It                 UMG Recordings, Inc.          SR0000678646
4880   LMFAO             Shots                              UMG Recordings, Inc.          SR0000641967
4881   LMFAO             Sorry For Party Rocking            UMG Recordings, Inc.          SR0000678646
4882   LMFAO             Take It To The Hole                UMG Recordings, Inc.          SR0000678646
4883   LMFAO             Take It To The Hole (Explicit)     UMG Recordings, Inc.          SR0000678646
4884   LMFAO             We Came Here To Party              UMG Recordings, Inc.          SR0000678646

4885   LMFAO             We Came Here To Party (Explicit)   UMG Recordings, Inc.          SR0000678646
4886   LMFAO             What Happens At The Party          UMG Recordings, Inc.          SR0000641967
4887   LMFAO             With You                           UMG Recordings, Inc.          SR0000678646
4888   LMFAO             Yes                                UMG Recordings, Inc.          SR0000641967
4889   Lorde             400 Lux                            UMG Recordings, Inc.          SR0000732619
4890   Lorde             Biting Down                        UMG Recordings, Inc.          SR0000724529
4891   Lorde             Bravado                            UMG Recordings, Inc.          SR0000724529
4892   Lorde             Glory And Gore                     UMG Recordings, Inc.          SR0000732619
4893   Lorde             Million Dollar Bills               UMG Recordings, Inc.          SR0000724529
4894   Lorde             No Better                          UMG Recordings, Inc.          SR0000736121
4895   Lorde             Ribs                               UMG Recordings, Inc.          SR0000732619
4896   Lorde             Royals                             UMG Recordings, Inc.          SR0000724529
4897   Lorde             Still Sane                         UMG Recordings, Inc.          SR0000732619
4898   Lorde             Swingin Party                      UMG Recordings, Inc.          SR0000726964
4899   Lorde             Tennis Court                       UMG Recordings, Inc.          SR0000726964
4900   Lorde             The Love Club                      UMG Recordings, Inc.          SR0000724529
4901   Lorde             White Teeth Teens                  UMG Recordings, Inc.          SR0000732619
4902   Lorde             Buzzcut Season                     UMG Recordings, Inc.          SR0000733267
                         One More Drink (co-starring T-
4903   Ludacris          Pain)                              UMG Recordings, Inc.          SR0000620047
4904   Ludacris          Undisputed                         UMG Recordings, Inc.          SR0000620048
4905   Ludacris          What Them Girls Like               UMG Recordings, Inc.          SR0000617041
4906   Luke Bryan        Roller Coaster                     UMG Recordings, Inc.          SR0000728445
4907   M.I.A.            Bad Girls                          UMG Recordings, Inc.          SR0000698452
4908   M.I.A.            Boom Skit                          UMG Recordings, Inc.          SR0000736308
4909   M.I.A.            Bring The Noize                    UMG Recordings, Inc.          SR0000736308
4910   M.I.A.            Come Walk With Me                  UMG Recordings, Inc.          SR0000736307
4911   M.I.A.            Double Bubble Trouble              UMG Recordings, Inc.          SR0000736308
4912   M.I.A.            Karmageddon                        UMG Recordings, Inc.          SR0000736308
4913   M.I.A.            Know It Ain't Right                UMG Recordings, Inc.          SR0000736308
4914   M.I.A.            Lights                             UMG Recordings, Inc.          SR0000736308
4915   M.I.A.            MATANGI                            UMG Recordings, Inc.          SR0000736308
4916   M.I.A.            Only 1                             UMG Recordings, Inc.          SR0000736308



                                                 Page 101 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 241 of 467 PageID#
                                    29367
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                    Track                        Plaintiff              Registration_Number
4917   M.I.A.             Sexodus                           UMG Recordings, Inc.           SR0000736308
4918   M.I.A.             Warriors                          UMG Recordings, Inc.           SR0000736308
4919   M.I.A.             Y.A.L.A.                          UMG Recordings, Inc.           SR0000736309
4920   Macy Gray          Everybody                         UMG Recordings, Inc.           SR0000395382
4921   Macy Gray          Get Out                           UMG Recordings, Inc.           SR0000395382
4922   Macy Gray          Glad You're Here                  UMG Recordings, Inc.           SR0000395382
4923   Macy Gray          Okay                              UMG Recordings, Inc.           SR0000395382
4924   Macy Gray          One For Me                        UMG Recordings, Inc.           SR0000395382
4925   Macy Gray          Slowly                            UMG Recordings, Inc.           SR0000395382
4926   Macy Gray          Strange Behavior                  UMG Recordings, Inc.           SR0000395382
4927   Macy Gray          Treat Me Like Your Money          UMG Recordings, Inc.           SR0000395382
4928   Macy Gray          What I Gotta Do                   UMG Recordings, Inc.           SR0000395382
4929   Mariah Carey       #Beautiful                        UMG Recordings, Inc.           SR0000750755
4930   Mariah Carey       Touch My Body                     UMG Recordings, Inc.           SR0000612879
4931   Mariah Carey       Up Out My Face                    UMG Recordings, Inc.           SR0000633779
4932   Maroon 5           Beautiful Goodbye                 UMG Recordings, Inc.           SR0000705167
4933   Maroon 5           Crazy Little Thing Called Love    UMG Recordings, Inc.           SR0000664531
4934   Maroon 5           Daylight                          UMG Recordings, Inc.           SR0000705167
4935   Maroon 5           Doin' Dirt                        UMG Recordings, Inc.           SR0000705167
4936   Maroon 5           Figure It Out                     UMG Recordings, Inc.           SR0000627938
4937   Maroon 5           Fortune Teller                    UMG Recordings, Inc.           SR0000705167
4938   Maroon 5           Get Back In My Life               UMG Recordings, Inc.           SR0000664531
4939   Maroon 5           Give A Little More                UMG Recordings, Inc.           SR0000664529
4940   Maroon 5           Hands All Over                    UMG Recordings, Inc.           SR0000664531
4941   Maroon 5           Harder To Breathe                 UMG Recordings, Inc.           SR0000702833
4942   Maroon 5           Hello                             UMG Recordings, Inc.           SR0000393024
4943   Maroon 5           How                               UMG Recordings, Inc.           SR0000664531
4944   Maroon 5           I Can't Lie                       UMG Recordings, Inc.           SR0000664531
4945   Maroon 5           If I Ain't Got You                UMG Recordings, Inc.           SR0000664531
4946   Maroon 5           Just A Feeling                    UMG Recordings, Inc.           SR0000664531
4947   Maroon 5           Kiss                              UMG Recordings, Inc.           SR0000705167
4948   Maroon 5           Ladykiller                        UMG Recordings, Inc.           SR0000705167
4949   Maroon 5           Last Chance                       UMG Recordings, Inc.           SR0000664531
4950   Maroon 5           Let's Stay Together               UMG Recordings, Inc.           SR0000705167
4951   Maroon 5           Love Somebody                     UMG Recordings, Inc.           SR0000705167
4952   Maroon 5           Lucky Strike                      UMG Recordings, Inc.           SR0000705167
4953   Maroon 5           Misery                            UMG Recordings, Inc.           SR0000659947
4954   Maroon 5           Miss You Love You                 UMG Recordings, Inc.           SR0000627938
4955   Maroon 5           Must Get Out                      UMG Recordings, Inc.           SR0000702833
4956   Maroon 5           Never Gonna Leave This Bed        UMG Recordings, Inc.           SR0000664531
4957   Maroon 5           No Curtain Call                   UMG Recordings, Inc.           SR0000664531
4958   Maroon 5           Not Coming Home                   UMG Recordings, Inc.           SR0000702833
4959   Maroon 5           One More Night                    UMG Recordings, Inc.           SR0000705170
4960   Maroon 5           Out Of Goodbyes                   UMG Recordings, Inc.           SR0000664531
4961   Maroon 5           Payphone                          UMG Recordings, Inc.           SR0000705168
4962   Maroon 5           Rag Doll                          UMG Recordings, Inc.           SR0000702833
4963   Maroon 5           Runaway                           UMG Recordings, Inc.           SR0000664531
4964   Maroon 5           Sad                               UMG Recordings, Inc.           SR0000705167
4965   Maroon 5           Secret                            UMG Recordings, Inc.           SR0000702833
4966   Maroon 5           Secret/Ain't No Sunshine          UMG Recordings, Inc.           SR0000393024
4967   Maroon 5           She Will Be Loved                 UMG Recordings, Inc.           SR0000674174
4968   Maroon 5           Shiver                            UMG Recordings, Inc.           SR0000702833




                                                  Page 102 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 242 of 467 PageID#
                                    29368
                        List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                   Track                          Plaintiff             Registration_Number
4969   Maroon 5          Stutter                            UMG Recordings, Inc.          SR0000664531
4970   Maroon 5          Sunday Morning                     UMG Recordings, Inc.          SR0000702833
4971   Maroon 5          Sweetest Goodbye                   UMG Recordings, Inc.          SR0000664148
4972   Maroon 5          Tangled                            UMG Recordings, Inc.          SR0000702833
4973   Maroon 5          The Man Who Never Lied             UMG Recordings, Inc.          SR0000705167
4974   Maroon 5          The Sun                            UMG Recordings, Inc.          SR0000702833
4975   Maroon 5          This Love                          UMG Recordings, Inc.          SR0000348508
4976   Maroon 5          Through With You                   UMG Recordings, Inc.          SR0000702833
4977   Maroon 5          Tickets                            UMG Recordings, Inc.          SR0000705167
4978   Maroon 5          Wasted Years                       UMG Recordings, Inc.          SR0000705167
4979   Maroon 5          Wipe Your Eyes                     UMG Recordings, Inc.          SR0000705167
4980   Marvin Gaye       Anger                              UMG Recordings, Inc.          SR0000005020
4981   Marvin Gaye       Ego Tripping Out                   UMG Recordings, Inc.          SR0000012844
4982   Marvin Gaye       Got To Give It Up                  UMG Recordings, Inc.          N42204
                                                                                          N00000030657;RE0000908
4983   Marvin Gaye       I Want You                         UMG Recordings, Inc.          401
4984   Marvin Gaye       Praise                             UMG Recordings, Inc.          SR0000024441
4985   Mary J. Blige     Someone To Love Me (Naked)         UMG Recordings, Inc.          SR0000676435
4986   Meat Loaf         Alive                              UMG Recordings, Inc.          SR0000407287
4987   Meat Loaf         Back Into Hell                     UMG Recordings, Inc.          SR0000316425
4988   Meat Loaf         Bad For Good                       UMG Recordings, Inc.          SR0000407287
4989   Meat Loaf         Blind As A Bat                     UMG Recordings, Inc.          SR0000407287
4990   Meat Loaf         Cry To Heaven                      UMG Recordings, Inc.          SR0000407287
                         Everything Louder Than
4991   Meat Loaf         Everything Else                    UMG Recordings, Inc.          SR0000316425
                         Good Girls Go To Heaven (Bad
4992   Meat Loaf         Girls Go Everywhere)               UMG Recordings, Inc.          SR0000316425
                         I'd Do Anything For Love (But I
4993   Meat Loaf         Won't Do That)                     UMG Recordings, Inc.          SR0000316425
4994   Meat Loaf         If God Could Talk                  UMG Recordings, Inc.          SR0000407287
4995   Meat Loaf         If It Aint Broke Break It          UMG Recordings, Inc.          SR0000407287
                         In The Land Of The Pig, The
4996   Meat Loaf         Butcher is King                    UMG Recordings, Inc.          SR0000407287
                         Life Is A Lemon And I Want My
4997   Meat Loaf         Money Back                         UMG Recordings, Inc.          SR0000316425
4998   Meat Loaf         Monstro                            UMG Recordings, Inc.          SR0000407287
4999   Meat Loaf         Seize The Night                    UMG Recordings, Inc.          SR0000407287
                         The Future Ain't What It Used To
5000   Meat Loaf         Be                                 UMG Recordings, Inc.          SR0000407287
5001   Meat Loaf         The Monster Is Loose               UMG Recordings, Inc.          SR0000407287
5002   Meat Loaf         Wasted Youth                       UMG Recordings, Inc.          SR0000316425
5003   Meat Loaf         What About Love                    UMG Recordings, Inc.          SR0000407287
5004   Nas               America                            UMG Recordings, Inc.          SR0000614072
5005   Nas               Black President                    UMG Recordings, Inc.          SR0000614072
5006   Nas               Breathe                            UMG Recordings, Inc.          SR0000614072
5007   Nas               Fried Chicken                      UMG Recordings, Inc.          SR0000614072
5008   Nas               Hero                               UMG Recordings, Inc.          SR0000614073
5009   Nas               Make The World Go Round            UMG Recordings, Inc.          SR0000614072
                         N.I.*.*.E.R. (The Slave and the
5010   Nas               Master)                            UMG Recordings, Inc.          SR0000614072
5011   Nas               Project Roach                      UMG Recordings, Inc.          SR0000614072
5012   Nas               Queens Get The Money               UMG Recordings, Inc.          SR0000614072
5013   Nas               Sly Fox                            UMG Recordings, Inc.          SR0000614072



                                                Page 103 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 243 of 467 PageID#
                                    29369
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                       Track                          Plaintiff             Registration_Number
5014   Nas                    Testify                            UMG Recordings, Inc.          SR0000614072
5015   Nas                    Untitled                           UMG Recordings, Inc.          SR0000614072
5016   Nas                    We're Not Alone                    UMG Recordings, Inc.          SR0000614072
5017   Nas                    Y'all My Ni**as                    UMG Recordings, Inc.          SR0000614072
5018   Nas                    You Can't Stop Us Now              UMG Recordings, Inc.          SR0000614072
                              Let Me Love You (Until You Learn
5019   Ne-Yo                  To Love Yourself)                  UMG Recordings, Inc.          SR0000705073
5020   Nelly                  Dilemma                            UMG Recordings, Inc.          SR0000339724
5021   Nelly                  Just A Dream                       UMG Recordings, Inc.          SR0000662586
                              **** On The Radio (Remember
5022   Nelly Furtado          The Days)                          UMG Recordings, Inc.          SR0000729667
                              Crazy (Radio 1 Live Lounge
5023   Nelly Furtado          Session)                           UMG Recordings, Inc.          SR0000400012
5024   Nelly Furtado          Forca                              UMG Recordings, Inc.          SR0000729667
5025   Nelly Furtado          Fotografía                         UMG Recordings, Inc.          SR0000729667
5026   Nelly Furtado          Girlfriend In The City             UMG Recordings, Inc.          SR0000729667
5027   Nelly Furtado          I'm Like A Bird                    UMG Recordings, Inc.          SR0000729667
5028   Nelly Furtado          In God's Hands                     UMG Recordings, Inc.          SR0000612217
5029   Nelly Furtado          Island Of Wonder                   UMG Recordings, Inc.          SR0000347749
5030   Nelly Furtado          Manos Al Aire                      UMG Recordings, Inc.          SR0000641955
5031   Nelly Furtado          Night Is Young                     UMG Recordings, Inc.          SR0000756992
5032   Nelly Furtado          Powerless (Say What You Want)      UMG Recordings, Inc.          SR0000729667
5033   Nelly Furtado          Stars                              UMG Recordings, Inc.          SR0000729667
5034   Nelly Furtado          Try                                UMG Recordings, Inc.          SR0000347749
5035   Nelly Furtado          Turn Off The Light                 UMG Recordings, Inc.          SR0000729667
5036   Nine Inch Nails        Closer                             UMG Recordings, Inc.          SR0000190381
5037   Nine Inch Nails        Heresy (Blind)                     UMG Recordings, Inc.          SR0000190381
5038   Nirvana                About A Girl                       UMG Recordings, Inc.          SR0000320325
5039   Nirvana                All Apologies                      UMG Recordings, Inc.          SR0000178690
5040   Nirvana                Been A Son                         UMG Recordings, Inc.          SR0000320325
5041   Nirvana                Come As You Are                    UMG Recordings, Inc.          SR0000178690
5042   Nirvana                Dumb                               UMG Recordings, Inc.          SR0000172276
5043   Nirvana                Heart Shaped Box                   UMG Recordings, Inc.          SR0000172276
5044   Nirvana                In Bloom                           UMG Recordings, Inc.          SR0000135335
5045   Nirvana                Lithium                            UMG Recordings, Inc.          SR0000135335
5046   Nirvana                Pennyroyal Tea                     UMG Recordings, Inc.          SR0000172276
5047   Nirvana                Rape Me                            UMG Recordings, Inc.          SR0000172276
5048   Nirvana                Sliver                             UMG Recordings, Inc.          SR0000320325
5049   Nirvana                Smells Like Teen Spirit            UMG Recordings, Inc.          SR0000134601
                              The Man Who Sold The World
5050   Nirvana                (Live, MTV Unplugged)              UMG Recordings, Inc.          SR0000178690
5051   Nirvana                You Know You're Right              UMG Recordings, Inc.          SR0000320325
5052   No Doubt               Settle Down                        UMG Recordings, Inc.          SR0000708747
5053   Obie Trice             Adrenaline Rush (Explicit)         UMG Recordings, Inc.          SR0000322706
5054   Obie Trice             Cheers                             UMG Recordings, Inc.          SR0000341637
5055   Obie Trice             Got Some Teeth (Explicit)          UMG Recordings, Inc.          SR0000341637
5056   Obie Trice             Never Forget Ya                    UMG Recordings, Inc.          SR0000341637
5057   Obie Trice             Outro (Obie Trice/ Cheers)         UMG Recordings, Inc.          SR0000341637
5058   Obie Trice             Rap Name (Explicit)                UMG Recordings, Inc.          SR0000322706
5059   Obie Trice             Shit Hits The Fan                  UMG Recordings, Inc.          SR0000341637
5060   Of Monsters and Men    Little Talks                       UMG Recordings, Inc.          SR0000694984
5061   Of Monsters and Men    Your Bones                         UMG Recordings, Inc.          SR0000698589
5062   OneRepublic            All Fall Down                      UMG Recordings, Inc.          SR0000614111



                                                     Page 104 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 244 of 467 PageID#
                                    29370
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                   Track                        Plaintiff               Registration_Number
5063   OneRepublic         All We Are                       UMG Recordings, Inc.            SR0000614111
5064   OneRepublic         Come Home                        UMG Recordings, Inc.            SR0000632435
5065   OneRepublic         Goodbye, Apathy                  UMG Recordings, Inc.            SR0000614111
5066   OneRepublic         Prodigal                         UMG Recordings, Inc.            SR0000614111
5067   OneRepublic         Someone To Save You              UMG Recordings, Inc.            SR0000614111
5068   OneRepublic         Stop And Stare                   UMG Recordings, Inc.            SR0000614111
5069   OneRepublic         Won't Stop                       UMG Recordings, Inc.            SR0000614111
5070   Papa Roach          ...To Be Loved                   UMG Recordings, Inc.            SR0000680576
5071   Papa Roach          Be Free                          UMG Recordings, Inc.            SR0000360567
5072   Papa Roach          Between Angels And Insects       UMG Recordings, Inc.            SR0000279777
5073   Papa Roach          Blood Brothers                   UMG Recordings, Inc.            SR0000279777
5074   Papa Roach          Broken Home                      UMG Recordings, Inc.            SR0000279777
5075   Papa Roach          Forever                          UMG Recordings, Inc.            SR0000609702
5076   Papa Roach          Getting Away With Murder         UMG Recordings, Inc.            SR0000360567
5077   Papa Roach          Had Enough                       UMG Recordings, Inc.            SR0000632009
5078   Papa Roach          Hollywood Whore                  UMG Recordings, Inc.            SR0000620780
5079   Papa Roach          Just Go (Never Look Back)        UMG Recordings, Inc.            SR0000680576
5080   Papa Roach          Last Resort                      UMG Recordings, Inc.            SR0000279777
5081   Papa Roach          Lifeline                         UMG Recordings, Inc.            SR0000627411
5082   Papa Roach          Not Listening                    UMG Recordings, Inc.            SR0000360567
5083   Papa Roach          Reckless                         UMG Recordings, Inc.            SR0000609702
5084   Papa Roach          Scars                            UMG Recordings, Inc.            SR0000661588
5085   Papa Roach          She Loves Me Not                 UMG Recordings, Inc.            SR0000318150
5086   Papa Roach          Sometimes                        UMG Recordings, Inc.            SR0000360567
5087   Papa Roach          Take Me                          UMG Recordings, Inc.            SR0000360567
5088   Papa Roach          Time And Time Again              UMG Recordings, Inc.            SR0000318150
5089   Phillip Phillips    A Fool's Dance                   UMG Recordings, Inc.            SR0000712841
5090   Phillip Phillips    Can't Go Wrong                   UMG Recordings, Inc.            SR0000712841
5091   Phillip Phillips    Drive Me                         UMG Recordings, Inc.            SR0000712841
5092   Phillip Phillips    Get Up Get Down                  UMG Recordings, Inc.            SR0000712841
5093   Phillip Phillips    Gone, Gone, Gone                 UMG Recordings, Inc.            SR0000712841
5094   Phillip Phillips    Hazel                            UMG Recordings, Inc.            SR0000712841
5095   Phillip Phillips    Hold On                          UMG Recordings, Inc.            SR0000712841
5096   Phillip Phillips    Home                             UMG Recordings, Inc.            SR0000712859
5097   Phillip Phillips    Man On The Moon                  UMG Recordings, Inc.            SR0000712841
5098   Phillip Phillips    So Easy                          UMG Recordings, Inc.            SR0000712841
5099   Phillip Phillips    Tell Me A Story                  UMG Recordings, Inc.            SR0000712841
5100   Phillip Phillips    Wanted Is Love                   UMG Recordings, Inc.            SR0000712841
5101   Phillip Phillips    Where We Came From               UMG Recordings, Inc.            SR0000712841
5102   Phillip Phillips    Wicked Game                      UMG Recordings, Inc.            SR0000712841
5103   Puddle Of Mudd      Already Gone                     UMG Recordings, Inc.            SR0000347741
5104   Puddle Of Mudd      Basement                         UMG Recordings, Inc.            SR0000301465
5105   Puddle Of Mudd      Bottom                           UMG Recordings, Inc.            SR0000347741
5106   Puddle Of Mudd      Bring Me Down                    UMG Recordings, Inc.            SR0000301465
5107   Puddle Of Mudd      Change My Mind                   UMG Recordings, Inc.            SR0000347741
5108   Puddle Of Mudd      Cloud 9                          UMG Recordings, Inc.            SR0000347741
5109   Puddle Of Mudd      Drift And Die                    UMG Recordings, Inc.            SR0000301465
5110   Puddle Of Mudd      Freak Of The World               UMG Recordings, Inc.            SR0000347741
5111   Puddle Of Mudd      I'm So Sure                      UMG Recordings, Inc.            SR0000618742
5112   Puddle Of Mudd      If I Could Love You              UMG Recordings, Inc.            SR0000618742
5113   Puddle Of Mudd      It Was Faith                     UMG Recordings, Inc.            SR0000618742
5114   Puddle Of Mudd      Merry Go Round                   UMG Recordings, Inc.            SR0000618744




                                                 Page 105 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 245 of 467 PageID#
                                    29371
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                   Track                        Plaintiff               Registration_Number
5115   Puddle Of Mudd     Moonshine                        UMG Recordings, Inc.            SR0000618742
5116   Puddle Of Mudd     Never Change                     UMG Recordings, Inc.            SR0000301465
5117   Puddle Of Mudd     Nobody Told Me                   UMG Recordings, Inc.            SR0000301465
5118   Puddle Of Mudd     Nothing Left To Lose             UMG Recordings, Inc.            SR0000347741
5119   Puddle Of Mudd     Out Of My Head                   UMG Recordings, Inc.            SR0000301465
5120   Puddle Of Mudd     Piss It All Away                 UMG Recordings, Inc.            SR0000301465
5121   Puddle Of Mudd     Radiate                          UMG Recordings, Inc.            SR0000618742
5122   Puddle Of Mudd     Said                             UMG Recordings, Inc.            SR0000301465
5123   Puddle Of Mudd     Spin You Around                  UMG Recordings, Inc.            SR0000347741
5124   Puddle Of Mudd     Sydney                           UMG Recordings, Inc.            SR0000347741
5125   Puddle Of Mudd     Think                            UMG Recordings, Inc.            SR0000347741
5126   Puddle Of Mudd     Thinking About You               UMG Recordings, Inc.            SR0000618742
5127   Puddle Of Mudd     Time Flies                       UMG Recordings, Inc.            SR0000347741

5128   Puddle Of Mudd     We Don't Have To Look Back Now   UMG Recordings, Inc.            SR0000618749
5129   Pusha T            New God Flow                     UMG Recordings, Inc.            SR0000703870
5130   Pussycat Dolls     When I Grow Up                   UMG Recordings, Inc.            SR0000612860
5131   Rick Ross          9 Piece                          UMG Recordings, Inc.            SR0000677844
5132   Rick Ross          All I Have In This World         UMG Recordings, Inc.            SR0000642144
5133   Rick Ross          All I Really Want (Explicit)     UMG Recordings, Inc.            SR0000631749
5134   Rick Ross          All The Money In The World       UMG Recordings, Inc.            SR0000656701
5135   Rick Ross          Aston Martin Music               UMG Recordings, Inc.            SR0000656701
                          B.M.F. (Blowin' Money Fast)
5136   Rick Ross          (Explicit)                       UMG Recordings, Inc.            SR0000656701
5137   Rick Ross          Billionaire                      UMG Recordings, Inc.            SR0000642144
5138   Rick Ross          Blowin Money Fast                UMG Recordings, Inc.            SR0000656701
5139   Rick Ross          Cross That Line                  UMG Recordings, Inc.            SR0000394154
5140   Rick Ross          DJ Khaled Interlude              UMG Recordings, Inc.            SR0000642144
5141   Rick Ross          Free Mason                       UMG Recordings, Inc.            SR0000656701
5142   Rick Ross          Here I Am                        UMG Recordings, Inc.            SR0000627325
5143   Rick Ross          Hustlin' (Explicit)              UMG Recordings, Inc.            SR0000387156
5144   Rick Ross          I'm Not A Star                   UMG Recordings, Inc.            SR0000656701
5145   Rick Ross          I'm Only Human                   UMG Recordings, Inc.            SR0000642144
5146   Rick Ross          Ice Cold (Explicit)              UMG Recordings, Inc.            SR0000706411
5147   Rick Ross          Live Fast, Die Young             UMG Recordings, Inc.            SR0000656701
5148   Rick Ross          Mafia Music (Explicit)           UMG Recordings, Inc.            SR0000631748
5149   Rick Ross          Magnificent                      UMG Recordings, Inc.            SR0000631747
5150   Rick Ross          Maybach Music                    UMG Recordings, Inc.            SR0000642144
5151   Rick Ross          Maybach Music III                UMG Recordings, Inc.            SR0000656701
5152   Rick Ross          MC Hammer                        UMG Recordings, Inc.            SR0000656701
5153   Rick Ross          Money Make Me Come               UMG Recordings, Inc.            SR0000642144
5154   Rick Ross          No. 1                            UMG Recordings, Inc.            SR0000656701
5155   Rick Ross          Push It                          UMG Recordings, Inc.            SR0000394154
5156   Rick Ross          Reppin My City                   UMG Recordings, Inc.            SR0000642144
5157   Rick Ross          Speedin'                         UMG Recordings, Inc.            SR0000627979
5158   Rick Ross          Street Life (Explicit)           UMG Recordings, Inc.            SR0000394154
5159   Rick Ross          Super High                       UMG Recordings, Inc.            SR0000656701
5160   Rick Ross          Tears Of Joy                     UMG Recordings, Inc.            SR0000656701
5161   Rick Ross          The Boss                         UMG Recordings, Inc.            SR0000642192
5162   Rick Ross          This Is The Life                 UMG Recordings, Inc.            SR0000642144
5163   Rick Ross          This Me                          UMG Recordings, Inc.            SR0000642144
5164   Rick Ross          Trilla Intro                     UMG Recordings, Inc.            SR0000642144
5165   Rick Ross          Triple Beam Dream                UMG Recordings, Inc.            SR0000706411



                                                 Page 106 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 246 of 467 PageID#
                                    29372
                            List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                   Artist                     Track                           Plaintiff          Registration_Number
5166   Rick Ross             We Shinin'                            UMG Recordings, Inc.       SR0000642144
5167   Rick Ross             You The Boss                          UMG Recordings, Inc.       SR0000689369
5168   Rihanna               A Girl Like Me                        UMG Recordings, Inc.       SR0000387137
5169   Rihanna               A Million Miles Away                  UMG Recordings, Inc.       SR0000387137
5170   Rihanna               Birthday Cake                         UMG Recordings, Inc.       SR0000689431
5171   Rihanna               Break It Off                          UMG Recordings, Inc.       SR0000387137
5172   Rihanna               Breakin' Dishes                       UMG Recordings, Inc.       SR0000616718
5173   Rihanna               California King Bed                   UMG Recordings, Inc.       SR0000684805
5174   Rihanna               Cheers (Drink To That)                UMG Recordings, Inc.       SR0000684805
5175   Rihanna               Cockiness (Love It)                   UMG Recordings, Inc.       SR0000689431
5176   Rihanna               Cold Case Love                        UMG Recordings, Inc.       SR0000644571
5177   Rihanna               Complicated                           UMG Recordings, Inc.       SR0000684805
5178   Rihanna               Crazy Little Thing Called Love        UMG Recordings, Inc.       SR0000387137
5179   Rihanna               Cry                                   UMG Recordings, Inc.       SR0000629434
5180   Rihanna               Dem Haters                            UMG Recordings, Inc.       SR0000387137
5181   Rihanna               Disturbia                             UMG Recordings, Inc.       SR0000616718
5182   Rihanna               Do Ya Thang                           UMG Recordings, Inc.       SR0000689431
5183   Rihanna               Don't Stop The Music                  UMG Recordings, Inc.       SR0000615178
5184   Rihanna               Drunk On Love                         UMG Recordings, Inc.       SR0000689431
5185   Rihanna               Fading                                UMG Recordings, Inc.       SR0000684805
5186   Rihanna               Farewell                              UMG Recordings, Inc.       SR0000689431
5187   Rihanna               Final Goodbye                         UMG Recordings, Inc.       SR0000387137
5188   Rihanna               Fire Bomb                             UMG Recordings, Inc.       SR0000644571
5189   Rihanna               Fool In Love                          UMG Recordings, Inc.       SR0000689431
5190   Rihanna               G4L                                   UMG Recordings, Inc.       SR0000644571
5191   Rihanna               Hard                                  UMG Recordings, Inc.       SR0000644571
5192   Rihanna               Haunted                               UMG Recordings, Inc.       SR0000629434
5193   Rihanna               Here I Go Again                       UMG Recordings, Inc.       SR0000372611
5194   Rihanna               If It's Lovin' That You Want          UMG Recordings, Inc.       SR0000377878
                             If It's Lovin' That You Want - Part
5195   Rihanna               2                                     UMG Recordings, Inc.       SR0000387137
5196   Rihanna               Kisses Don't Lie                      UMG Recordings, Inc.       SR0000387137
5197   Rihanna               Let Me                                UMG Recordings, Inc.       SR0000372611
5198   Rihanna               Love The Way You Lie (Part II)        UMG Recordings, Inc.       SR0000684805
                             Love The Way You Lie (Piano
5199   Rihanna               Version)                              UMG Recordings, Inc.       SR0000672173
5200   Rihanna               Mad House                             UMG Recordings, Inc.       SR0000644571
5201   Rihanna               Man Down                              UMG Recordings, Inc.       SR0000684805
5202   Rihanna               Music Of The Sun                      UMG Recordings, Inc.       SR0000372611
5203   Rihanna               Now I Know                            UMG Recordings, Inc.       SR0000372611
5204   Rihanna               Only Girl (In The World)              UMG Recordings, Inc.       SR0000669316
5205   Rihanna               P.S. (I'm Still Not Over You)         UMG Recordings, Inc.       SR0000387137
5206   Rihanna               Photographs                           UMG Recordings, Inc.       SR0000644571
5207   Rihanna               Pon de Replay                         UMG Recordings, Inc.       SR0000378134
5208   Rihanna               Raining Men                           UMG Recordings, Inc.       SR0000684805
5209   Rihanna               Red Lipstick                          UMG Recordings, Inc.       SR0000689431
5210   Rihanna               Rehab                                 UMG Recordings, Inc.       SR0000635072
5211   Rihanna               Roc Me Out                            UMG Recordings, Inc.       SR0000689431
5212   Rihanna               ROCKSTAR 101                          UMG Recordings, Inc.       SR0000644571
5213   Rihanna               Rude Boy                              UMG Recordings, Inc.       SR0000644571
5214   Rihanna               Rush                                  UMG Recordings, Inc.       SR0000372611
5215   Rihanna               Russian Roulette                      UMG Recordings, Inc.       SR0000644571
5216   Rihanna               S&M                                   UMG Recordings, Inc.       SR0000684805



                                                      Page 107 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 247 of 467 PageID#
                                    29373
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                   Track                        Plaintiff               Registration_Number
5217   Rihanna             Selfish Girl                     UMG Recordings, Inc.            SR0000387137
5218   Rihanna             Sell Me Candy                    UMG Recordings, Inc.            SR0000616718
5219   Rihanna             Shut Up and Drive                UMG Recordings, Inc.            SR0000616718
5220   Rihanna             Skin                             UMG Recordings, Inc.            SR0000684805
5221   Rihanna             SOS                              UMG Recordings, Inc.            SR0000385674
5222   Rihanna             Stupid In Love                   UMG Recordings, Inc.            SR0000644571
5223   Rihanna             Take A Bow                       UMG Recordings, Inc.            SR0000616718
5224   Rihanna             Talk That Talk                   UMG Recordings, Inc.            SR0000689431
5225   Rihanna             Te Amo                           UMG Recordings, Inc.            SR0000644571
5226   Rihanna             That La, La, La                  UMG Recordings, Inc.            SR0000372611
5227   Rihanna             The Last Song                    UMG Recordings, Inc.            SR0000644571
5228   Rihanna             The Last Time                    UMG Recordings, Inc.            SR0000372611
5229   Rihanna             There's A Thug In My Life        UMG Recordings, Inc.            SR0000372611
5230   Rihanna             Umbrella                         UMG Recordings, Inc.            SR0000615487
5231   Rihanna             Wait Your Turn                   UMG Recordings, Inc.            SR0000644571
5232   Rihanna             Watch N Learn                    UMG Recordings, Inc.            SR0000689431
5233   Rihanna             We All Want Love                 UMG Recordings, Inc.            SR0000689431
                           We Found Love (feat. Calvin
5234   Rihanna             Harris)                          UMG Recordings, Inc.            SR0000685290
5235   Rihanna             We Ride                          UMG Recordings, Inc.            SR0000387137
5236   Rihanna             What's My Name?                  UMG Recordings, Inc.            SR0000669319
5237   Rihanna             Where Have You Been              UMG Recordings, Inc.            SR0000689431
5238   Rihanna             Willing To Wait                  UMG Recordings, Inc.            SR0000372611
5239   Rihanna             You Da One                       UMG Recordings, Inc.            SR0000689433
5240   Rihanna             You Don't Love Me (No, No, No)   UMG Recordings, Inc.            SR0000372611
5241   Rise Against        Architects                       UMG Recordings, Inc.            SR0000671826
5242   Rise Against        Broken Mirrors                   UMG Recordings, Inc.            SR0000671827
5243   Rise Against        Disparity By Design              UMG Recordings, Inc.            SR0000671827
5244   Rise Against        Endgame                          UMG Recordings, Inc.            SR0000671827
5245   Rise Against        Help Is On The Way               UMG Recordings, Inc.            SR0000671825
5246   Rise Against        Lanterns                         UMG Recordings, Inc.            SR0000674467
                           Make It Stop (September's
5247   Rise Against        Children)                        UMG Recordings, Inc.            SR0000671827
5248   Rise Against        Midnight Hands                   UMG Recordings, Inc.            SR0000671827
5249   Rise Against        Satellite                        UMG Recordings, Inc.            SR0000671827
5250   Rise Against        Survivor Guilt                   UMG Recordings, Inc.            SR0000671827
5251   Rise Against        This Is Letting Go               UMG Recordings, Inc.            SR0000671827
5252   Rise Against        Wait For Me                      UMG Recordings, Inc.            SR0000671827
5253   Robin Thicke        Lost Without U                   UMG Recordings, Inc.            SR0000398513
5254   Robin Thicke        Magic                            UMG Recordings, Inc.            SR0000622566
5255   Saving Abel         18 Days                          UMG Recordings, Inc.            SR0000639174
5256   Saving Abel         Addicted                         UMG Recordings, Inc.            SR0000639174
5257   Saving Abel         Beautiful Day                    UMG Recordings, Inc.            SR0000639174
5258   Saving Abel         Beautiful You                    UMG Recordings, Inc.            SR0000639174
5259   Saving Abel         Drowning (Face Down)             UMG Recordings, Inc.            SR0000639174
5260   Saving Abel         In God's Eyes                    UMG Recordings, Inc.            SR0000639174
5261   Saving Abel         New Tatoo                        UMG Recordings, Inc.            SR0000639174
5262   Saving Abel         Out Of My Face                   UMG Recordings, Inc.            SR0000639174
5263   Saving Abel         Running From You                 UMG Recordings, Inc.            SR0000639174
5264   Saving Abel         Sailed Away                      UMG Recordings, Inc.            SR0000639174
5265   Saving Abel         She Got Over Me                  UMG Recordings, Inc.            SR0000639174
5266   Scarface            Fixed (Explicit)                 UMG Recordings, Inc.            SR0000362246
5267   Scarface            Guess Who's Back (Explicit)      UMG Recordings, Inc.            SR0000311881



                                                 Page 108 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 248 of 467 PageID#
                                    29374
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                      Track                       Plaintiff               Registration_Number
5268   Scarface               Heaven (Explicit)                UMG Recordings, Inc.            SR0000362246
5269   Scarface               I Ain't The One (Explicit)       UMG Recordings, Inc.            SR0000362246
5270   Scarface               In Between Us (Explicit)         UMG Recordings, Inc.            SR0000362246
5271   Scarface               In Cold Blood (Explicit)         UMG Recordings, Inc.            SR0000362246
5272   Scarface               Keep Me Down (Explicit)          UMG Recordings, Inc.            SR0000362246
5273   Scarface               Safe (Explicit)                  UMG Recordings, Inc.            SR0000362246
5274   Scarface               Sell Out (Explicit)              UMG Recordings, Inc.            SR0000362246
5275   Scarface               Someday (Explicit)               UMG Recordings, Inc.            SR0000362246
5276   Scarface               The Fix (Explicit)               UMG Recordings, Inc.            SR0000362246
5277   Scarface               What Can I Do? (Explicit)        UMG Recordings, Inc.            SR0000362246
5278   ScHoolboy Q            Man Of The Year                  UMG Recordings, Inc.            SR0000733738
5279   Scissor Sisters        Better Luck Next Time            UMG Recordings, Inc.            SR0000355220
5280   Scissor Sisters        Filthy/Gorgeous                  UMG Recordings, Inc.            SR0000355220
5281   Scissor Sisters        Get It Get It                    UMG Recordings, Inc.            SR0000355220
5282   Scissor Sisters        It Can't Come Quickly Enough     UMG Recordings, Inc.            SR0000355220
5283   Scissor Sisters        Laura                            UMG Recordings, Inc.            SR0000355220
5284   Scissor Sisters        Lovers In The Backseat           UMG Recordings, Inc.            SR0000355220
5285   Scissor Sisters        Mary                             UMG Recordings, Inc.            SR0000355220
5286   Scissor Sisters        Music Is The Victim              UMG Recordings, Inc.            SR0000355220
5287   Scissor Sisters        Return To Oz                     UMG Recordings, Inc.            SR0000355220
5288   Scissor Sisters        Take Your Mama                   UMG Recordings, Inc.            SR0000355220
5289   Scissor Sisters        Tits On The Radio                UMG Recordings, Inc.            SR0000355220
5290   Snow Patrol            Chasing Cars                     UMG Recordings, Inc.            SR0000633869
5291   Taio Cruz              Break Your Heart                 UMG Recordings, Inc.            SR0000655287
5292   Taio Cruz              Higher                           UMG Recordings, Inc.            SR0000670254
5293   Tears For Fears        Advice For The Young At Heart    UMG Recordings, Inc.            SR0000144549
5294   Tears For Fears        Change                           UMG Recordings, Inc.            SR0000144549
                              Everybody Wants To Rule The
5295   Tears For Fears        World                            UMG Recordings, Inc.            SR0000144549
5296   Tears For Fears        Head Over Heels                  UMG Recordings, Inc.            SR0000144549
5297   Tears For Fears        I Believe                        UMG Recordings, Inc.            SR0000144549
5298   Tears For Fears        Laid So Low (Tears Roll Down)    UMG Recordings, Inc.            SR0000144549
5299   Tears For Fears        Mad World                        UMG Recordings, Inc.            SR0000045985
5300   Tears For Fears        Mothers Talk                     UMG Recordings, Inc.            SR0000144549
5301   Tears For Fears        Pale Shelter                     UMG Recordings, Inc.            SR0000144549
5302   Tears For Fears        Shout                            UMG Recordings, Inc.            SR0000144549
5303   Tears For Fears        Sowing The Seeds Of Love         UMG Recordings, Inc.            SR0000144549
5304   The Band Perry         Double Heart                     UMG Recordings, Inc.            SR0000664551
5305   The Band Perry         Hip To My Heart                  UMG Recordings, Inc.            SR0000637103
5306   The Band Perry         If I Die Young                   UMG Recordings, Inc.            SR0000653353
5307   The Band Perry         Independence                     UMG Recordings, Inc.            SR0000664551
5308   The Band Perry         Lasso                            UMG Recordings, Inc.            SR0000664551
5309   The Band Perry         Miss You Being Gone              UMG Recordings, Inc.            SR0000664551
5310   The Band Perry         Postcard From Paris              UMG Recordings, Inc.            SR0000653353
5311   The Band Perry         Walk Me Down the Middle          UMG Recordings, Inc.            SR0000664551
5312   The Band Perry         You Lie                          UMG Recordings, Inc.            SR0000664551
5313   The Black Eyed Peas    Fashion Beats                    UMG Recordings, Inc.            SR0000670148
5314   The Black Eyed Peas    Just Can't Get Enough            UMG Recordings, Inc.            SR0000670148
5315   The Black Eyed Peas    Love You Long Time               UMG Recordings, Inc.            SR0000670148
5316   The Black Eyed Peas    Own It                           UMG Recordings, Inc.            SR0000670148
5317   The Black Eyed Peas    Play It Loud                     UMG Recordings, Inc.            SR0000670148
5318   The Black Eyed Peas    Someday                          UMG Recordings, Inc.            SR0000670148
5319   The Black Eyed Peas    The Best One Yet (The Boy)       UMG Recordings, Inc.            SR0000670148



                                                    Page 109 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 249 of 467 PageID#
                                    29375
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                      Track                             Plaintiff          Registration_Number
5320   The Black Eyed Peas    The Coming                            UMG Recordings, Inc.       SR0000670148
5321   The Black Eyed Peas    The Situation                         UMG Recordings, Inc.       SR0000670148
5322   The Black Eyed Peas    Whenever                              UMG Recordings, Inc.       SR0000670148
5323   The Black Eyed Peas    XOXOXO                                UMG Recordings, Inc.       SR0000670148
5324   The Cranberries        Animal Instinct                       UMG Recordings, Inc.       SR0000264395
5325   The Cranberries        Daffodil Lament                       UMG Recordings, Inc.       SR0000218047
5326   The Cranberries        Free To Decide                        UMG Recordings, Inc.       SR0000228075
5327   The Cranberries        Hollywood                             UMG Recordings, Inc.       SR0000217619
5328   The Cranberries        I Can't Be With You                   UMG Recordings, Inc.       SR0000218047
5329   The Cranberries        New New York                          UMG Recordings, Inc.       SR0000324975
5330   The Cranberries        Promises                              UMG Recordings, Inc.       SR0000264395
5331   The Cranberries        Ridiculous Thoughts                   UMG Recordings, Inc.       SR0000218047
5332   The Cranberries        This Is The Day                       UMG Recordings, Inc.       SR0000303013
5333   The Cranberries        Time Is Ticking Out                   UMG Recordings, Inc.       SR0000303013
5334   The Cranberries        You And Me                            UMG Recordings, Inc.       SR0000264395
5335   The Mowgli's           San Francisco                         UMG Recordings, Inc.       SR0000712405
5336   The Police             Don't Stand So Close To Me '86        UMG Recordings, Inc.       SR0000028383
5337   The Police             Invisible Sun                         UMG Recordings, Inc.       SR0000030222
5338   The Police             Spirits In The Material World         UMG Recordings, Inc.       SR0000030222
5339   The Police             Wrapped Around Your Finger            UMG Recordings, Inc.       SR0000044862
5340   The Rolling Stones     Angie                                 UMG Recordings, Inc.       SR0000054736
5341   The Rolling Stones     Beast Of Burden                       UMG Recordings, Inc.       SR0000054736
5342   The Rolling Stones     Crazy Mama                            UMG Recordings, Inc.       SR0000025203

5343   The Rolling Stones     Doo Doo Doo Doo (Heartbreaker)        UMG Recordings, Inc.       SR0000056814
5344   The Rolling Stones     Emotional Rescue                      UMG Recordings, Inc.       SR0000054736
5345   The Rolling Stones     Far Away Eyes                         UMG Recordings, Inc.       SR0000001522
5346   The Rolling Stones     Fool To Cry                           UMG Recordings, Inc.       SR0000025203
5347   The Rolling Stones     Hang Fire                             UMG Recordings, Inc.       SR0000029150
5348   The Rolling Stones     Hot Stuff                             UMG Recordings, Inc.       SR0000025203
                              It's Only Rock 'n' Roll (But I Like
5349   The Rolling Stones     It)                                   UMG Recordings, Inc.       SR0000056814
5350   The Rolling Stones     Let Me Go                             UMG Recordings, Inc.       SR0000018973
5351   The Rolling Stones     Miss You                              UMG Recordings, Inc.       SR0000001522
5352   The Rolling Stones     Miss You (Dance Version)              UMG Recordings, Inc.       SR0000056814
5353   The Rolling Stones     Neighbours                            UMG Recordings, Inc.       SR0000029150
5354   The Rolling Stones     Respectable                           UMG Recordings, Inc.       SR0000001522
5355   The Rolling Stones     Shattered                             UMG Recordings, Inc.       SR0000001522
5356   The Rolling Stones     She Was Hot                           UMG Recordings, Inc.       SR0000050568
5357   The Rolling Stones     She's So Cold                         UMG Recordings, Inc.       SR0000018973
5358   The Rolling Stones     Start Me Up                           UMG Recordings, Inc.       SR0000054736
5359   The Rolling Stones     Time Waits For No One                 UMG Recordings, Inc.       SR0000025203
5360   The Rolling Stones     Too Tough                             UMG Recordings, Inc.       SR0000050568
5361   The Rolling Stones     Tops                                  UMG Recordings, Inc.       SR0000029150
5362   The Rolling Stones     Undercover (Of The Night)             UMG Recordings, Inc.       SR0000050568
5363   The Rolling Stones     Winning Ugly                          UMG Recordings, Inc.       SR0000071259
5364   Timbaland              Apologize                             UMG Recordings, Inc.       SR0000411631
                              Can You Feel It (Featuring Esthero
5365   Timbaland              & Sebastian)                          UMG Recordings, Inc.       SR0000411631
5366   Timbaland              Carry Out                             UMG Recordings, Inc.       SR0000411631
5367   Timbaland              Ease Off The Liquor                   UMG Recordings, Inc.       SR0000411631
5368   Timbaland              If We Ever Meet Again                 UMG Recordings, Inc.       SR0000411631
5369   Timbaland              Intro By DJ Felli Fel                 UMG Recordings, Inc.       SR0000411631



                                                      Page 110 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 250 of 467 PageID#
                                    29376
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                     Track                          Plaintiff          Registration_Number
                          Long Way Down (Featuring
5370   Timbaland          Daughtry)                           UMG Recordings, Inc.         SR0000411631
5371   Timbaland          Lose Control (Featuring JoJo)       UMG Recordings, Inc.         SR0000411631
                          Meet In Tha Middle (Featuring
5372   Timbaland          Bran' Nu)                           UMG Recordings, Inc.         SR0000411631
                          Morning After Dark (Featuring
5373   Timbaland          Nelly Furtado & SoShy)              UMG Recordings, Inc.         SR0000411631
5374   Timbaland          Say Something (Featuring Drake)     UMG Recordings, Inc.         SR0000411631
                          Symphony (Featuring Attitude,
5375   Timbaland          Bran' Nu & D.O.E.)                  UMG Recordings, Inc.         SR0000411631
                          The One I Love (Featuring Keri
5376   Timbaland          Hilson & D.O.E.)                    UMG Recordings, Inc.         SR0000411631
                          Timothy Where You Been
5377   Timbaland          (Featuring Jet)                     UMG Recordings, Inc.         SR0000411631
                          Tomorrow In The Bottle
                          (Featuring Chad Kroeger &
5378   Timbaland          Sebastian)                          UMG Recordings, Inc.         SR0000411631
                          Undertow (Featuring The Fray &
5379   Timbaland          Esthero)                            UMG Recordings, Inc.         SR0000411631
                          We Belong To The Music
5380   Timbaland          (Featuring Miley Cyrus)             UMG Recordings, Inc.         SR0000411631
5381   Toby Keith         Country Comes To Town               UMG Recordings, Inc.         SR0000613330
                          Courtesy Of The Red, White And
5382   Toby Keith         Blue (The Angry American)           UMG Recordings, Inc.         SR0000613330
5383   Toby Keith         Go With Her                         UMG Recordings, Inc.         SR0000363112
5384   Toby Keith         I Wanna Talk About Me               UMG Recordings, Inc.         SR0000301479
5385   Toby Keith         I'm Just Talkin' About Tonight      UMG Recordings, Inc.         SR0000613330
5386   Toby Keith         Mockingbird                         UMG Recordings, Inc.         SR0000613330
5387   Toby Keith         Should've Been A Cowboy             UMG Recordings, Inc.         SR0000363112
5388   Toby Keith         Stays In Mexico                     UMG Recordings, Inc.         SR0000613330
5389   Toby Keith         Who's Your Daddy?                   UMG Recordings, Inc.         SR0000613330
5390   Toby Keith         You Ain't Much Fun                  UMG Recordings, Inc.         SR0000363112
5391   Toby Keith         You Shouldn't Kiss Me Like This     UMG Recordings, Inc.         SR0000613330
5392   U2                 Breathe                             UMG Recordings, Inc.         SR0000636812
5393   U2                 Cedars Of Lebanon                   UMG Recordings, Inc.         SR0000636812
5394   U2                 FEZ/Being Born                      UMG Recordings, Inc.         SR0000636812
5395   U2                 Get On Your Boots                   UMG Recordings, Inc.         SR0000636814
                          I'll Go Crazy If I Don't Go Crazy
5396   U2                 Tonight                             UMG Recordings, Inc.         SR0000636812
5397   U2                 Magnificent                         UMG Recordings, Inc.         SR0000636812
5398   U2                 Moment Of Surrender                 UMG Recordings, Inc.         SR0000636812
5399   U2                 Stand Up Comedy                     UMG Recordings, Inc.         SR0000636812
5400   U2                 Unknown Caller                      UMG Recordings, Inc.         SR0000636812
5401   U2                 White As Snow                       UMG Recordings, Inc.         SR0000636812
5402   UB40               Groovin' (Out On Life)              UMG Recordings, Inc.         SR0000112173
5403   UB40               Homely Girl                         UMG Recordings, Inc.         SR0000112173
5404   Warren G           Do You See (Explicit)               UMG Recordings, Inc.         SR0000629800
5405   Warren G           Gangsta Sermon (Explicit)           UMG Recordings, Inc.         SR0000629800
5406   Warren G           Recognize (Explicit)                UMG Recordings, Inc.         SR0000629800
5407   Warren G           Regulate                            UMG Recordings, Inc.         SR0000629797
5408   Warren G           Super Soul Sis (Explicit)           UMG Recordings, Inc.         SR0000629800
5409   Warren G           What's Next (Explicit)              UMG Recordings, Inc.         SR0000629800
5410   Yeah Yeah Yeahs    Black Tongue                        UMG Recordings, Inc.         SR0000332650



                                                 Page 111 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 251 of 467 PageID#
                                    29377
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                   Track                           Plaintiff              Registration_Number
5411   Yeah Yeah Yeahs    Cold Light                        UMG Recordings, Inc.             SR0000332650
5412   Yeah Yeah Yeahs    Date With The Night               UMG Recordings, Inc.             SR0000332650
5413   Yeah Yeah Yeahs    Man                               UMG Recordings, Inc.             SR0000332650
5414   Yeah Yeah Yeahs    No No No                          UMG Recordings, Inc.             SR0000332650
5415   Yeah Yeah Yeahs    Rich                              UMG Recordings, Inc.             SR0000332650
5416   Yeah Yeah Yeahs    Tick                              UMG Recordings, Inc.             SR0000332650
5417   YG                 Who Do You Love?                  UMG Recordings, Inc.             SR0000745799
5418   Young Jeezy        Amazin'                           UMG Recordings, Inc.             SR0000616586
5419   Young Jeezy        By The Way                        UMG Recordings, Inc.             SR0000616586
5420   Young Jeezy        Circulate                         UMG Recordings, Inc.             SR0000616586
5421   Young Jeezy        Crazy World                       UMG Recordings, Inc.             SR0000616586
5422   Young Jeezy        Don't Do It                       UMG Recordings, Inc.             SR0000616586
5423   Young Jeezy        Don't You Know                    UMG Recordings, Inc.             SR0000616586
5424   Young Jeezy        Everything                        UMG Recordings, Inc.             SR0000616586
5425   Young Jeezy        Get Allot                         UMG Recordings, Inc.             SR0000616586
5426   Young Jeezy        Hustlaz Ambition                  UMG Recordings, Inc.             SR0000616586
5427   Young Jeezy        My President                      UMG Recordings, Inc.             SR0000616586
5428   Young Jeezy        Put On                            UMG Recordings, Inc.             SR0000615616
5429   Young Jeezy        Takin' It There                   UMG Recordings, Inc.             SR0000616586
5430   Young Jeezy        The Recession                     UMG Recordings, Inc.             SR0000616586
5431   Young Jeezy        Vacation                          UMG Recordings, Inc.             SR0000616586
5432   Young Jeezy        Welcome Back                      UMG Recordings, Inc.             SR0000616586
5433   Young Jeezy        What They Want                    UMG Recordings, Inc.             SR0000616586
5434   Young Jeezy        Who Dat                           UMG Recordings, Inc.             SR0000616586
5435   Young Jeezy        Word Play                         UMG Recordings, Inc.             SR0000616586
5436   Zedd               Clarity                           UMG Recordings, Inc.             SR0000736147
5437   Zedd               Epos                              UMG Recordings, Inc.             SR0000745858
5438   Zedd               Fall Into The Sky                 UMG Recordings, Inc.             SR0000745858
5439   Zedd               Follow You Down                   UMG Recordings, Inc.             SR0000709927
5440   Zedd               Hourglass                         UMG Recordings, Inc.             SR0000736147
5441   Zedd               Lost At Sea                       UMG Recordings, Inc.             SR0000744174
5442   Zedd               Shave It Up                       UMG Recordings, Inc.             SR0000709927
5443   Zedd               Spectrum                          UMG Recordings, Inc.             SR0000736147
5444   Zedd               Stache                            UMG Recordings, Inc.             SR0000745858
5445   Zedd               Stay The Night                    UMG Recordings, Inc.             SR0000736147
                                               Warner Music Plaintiffs
5446   3OH!3              StarStrukk                        Atlantic Recording Corporation   SR0000652637
                          Nothin' On You (feat. Bruno
5447   B.o.B              Mars)                             Atlantic Recording Corporation   SR0000704831
5448   Brandy             (Everything I Do) I Do It For You Atlantic Recording Corporation   SR0000256701
5449   Brandy             Afrodisiac                        Atlantic Recording Corporation   SR0000370673
5450   Brandy             All In Me                         Atlantic Recording Corporation   SR0000345858
5451   Brandy             Almost Doesn't Count              Atlantic Recording Corporation   SR0000256701
5452   Brandy             Always On My Mind                 Atlantic Recording Corporation   SR0000202696
5453   Brandy             Angel In Disguise                 Atlantic Recording Corporation   SR0000256701
5454   Brandy             Anybody                           Atlantic Recording Corporation   SR0000345858
5455   Brandy             Apart                             Atlantic Recording Corporation   SR0000345858
5456   Brandy             As Long As You're Here            Atlantic Recording Corporation   SR0000202696
5457   Brandy             B Rocka Intro                     Atlantic Recording Corporation   SR0000345858
5458   Brandy             Baby                              Atlantic Recording Corporation   SR0000202696
5459   Brandy             Best Friend                       Atlantic Recording Corporation   SR0000202696
                          Brokenhearted (Single Version)
5460   Brandy             (feat. Wanya Morris)              Atlantic Recording Corporation   SR0000373291



                                                Page 112 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 252 of 467 PageID#
                                    29378
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                   Track                           Plaintiff              Registration_Number
5461   Brandy             Can We                            Atlantic Recording Corporation   SR0000345858
5462   Brandy             Come A Little Closer              Atlantic Recording Corporation   SR0000345858
5463   Brandy             Come As You Are                   Atlantic Recording Corporation   SR0000370673
5464   Brandy             Die Without You                   Atlantic Recording Corporation   SR0000345858
5465   Brandy             Finally                           Atlantic Recording Corporation   SR0000370673
5466   Brandy             Focus                             Atlantic Recording Corporation   SR0000370673
5467   Brandy             Full Moon                         Atlantic Recording Corporation   SR0000345858
5468   Brandy             Give Me You                       Atlantic Recording Corporation   SR0000202696
5469   Brandy             Happy                             Atlantic Recording Corporation   SR0000256701
5470   Brandy             Have You Ever                     Atlantic Recording Corporation   SR0000256701
5471   Brandy             He Is                             Atlantic Recording Corporation   SR0000345858
5472   Brandy             How I Feel                        Atlantic Recording Corporation   SR0000370673
5473   Brandy             I Dedicate (Part I)               Atlantic Recording Corporation   SR0000202696
5474   Brandy             I Dedicate (Part II)              Atlantic Recording Corporation   SR0000202696
5475   Brandy             I Dedicate (Part III)             Atlantic Recording Corporation   SR0000202696
5476   Brandy             I Thought                         Atlantic Recording Corporation   SR0000345858
5477   Brandy             I Tried                           Atlantic Recording Corporation   SR0000370673
5478   Brandy             I Wanna Be Down                   Atlantic Recording Corporation   SR0000202696
                          I Wanna Be Down (Single
5479   Brandy             Version)                          Atlantic Recording Corporation   SR0000373291
5480   Brandy             I'm Yours                         Atlantic Recording Corporation   SR0000202696
5481   Brandy             In The Car Interlude              Atlantic Recording Corporation   SR0000256701
5482   Brandy             Intro                             Atlantic Recording Corporation   SR0000256701
5483   Brandy             It's Not Worth It                 Atlantic Recording Corporation   SR0000345858
5484   Brandy             Learn The Hard Way                Atlantic Recording Corporation   SR0000256701
5485   Brandy             Like This                         Atlantic Recording Corporation   SR0000345858
5486   Brandy             Love Is On My Side                Atlantic Recording Corporation   SR0000202696
5487   Brandy             Love Wouldn't Count Me Out        Atlantic Recording Corporation   SR0000345858
5488   Brandy             Movin' On                         Atlantic Recording Corporation   SR0000202696
5489   Brandy             Necessary                         Atlantic Recording Corporation   SR0000370673
5490   Brandy             Never Say Never                   Atlantic Recording Corporation   SR0000256701
5491   Brandy             Nothing                           Atlantic Recording Corporation   SR0000345858
5492   Brandy             One Voice                         Atlantic Recording Corporation   SR0000256701
5493   Brandy             Put That On Everything            Atlantic Recording Corporation   SR0000256701
5494   Brandy             Sadiddy                           Atlantic Recording Corporation   SR0000370673
5495   Brandy             Say You Will                      Atlantic Recording Corporation   SR0000370673
5496   Brandy             Should I Go                       Atlantic Recording Corporation   SR0000370673
5497   Brandy             Sunny Day                         Atlantic Recording Corporation   SR0000202696
                          Talk About Our Love (Featuring
5498   Brandy             Kanye West)                       Atlantic Recording Corporation   SR0000370673
5499   Brandy             Tomorrow                          Atlantic Recording Corporation   SR0000256701
5500   Brandy             Top Of The World (feat. Mase)     Atlantic Recording Corporation   SR0000256701
5501   Brandy             Truthfully                        Atlantic Recording Corporation   SR0000256701
5502   Brandy             Turn It Up                        Atlantic Recording Corporation   SR0000370673

5503   Brandy             U Dont Know Me (Like U Used To)   Atlantic Recording Corporation   SR0000256701
5504   Brandy             What About Us?                    Atlantic Recording Corporation   SR0000345858
5505   Brandy             When You Touch Me                 Atlantic Recording Corporation   SR0000345858
5506   Brandy             Where You Wanna Be                Atlantic Recording Corporation   SR0000370673
5507   Brandy             Who I Am                          Atlantic Recording Corporation   SR0000370673
5508   Brandy             Who Is She 2 U                    Atlantic Recording Corporation   SR0000370673
5509   Brandy             Wow                               Atlantic Recording Corporation   SR0000345858
5510   Brandy & Monica    The Boy Is Mine                   Atlantic Recording Corporation   SR0000256110



                                                Page 113 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 253 of 467 PageID#
                                    29379
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                   Track                             Plaintiff              Registration_Number
5511   Brandy & Ray J      Another Day In Paradise             Atlantic Recording Corporation   SR0000373291
5512   Bruno Mars          Gorilla                             Atlantic Recording Corporation   SR0000715738
5513   Bruno Mars          Locked Out of Heaven                Atlantic Recording Corporation   SR0000715738
5514   Bruno Mars          Treasure                            Atlantic Recording Corporation   SR0000715738
5515   Carolina Liar       All That Sh** Is Gone               Atlantic Recording Corporation   SR0000637774
5516   Carolina Liar       Better Alone                        Atlantic Recording Corporation   SR0000637774
5517   Carolina Liar       California Bound                    Atlantic Recording Corporation   SR0000637774
5518   Carolina Liar       Coming To Terms                     Atlantic Recording Corporation   SR0000637774
5519   Carolina Liar       Done Stealin'                       Atlantic Recording Corporation   SR0000637774
5520   Carolina Liar       I'm Not Over                        Atlantic Recording Corporation   SR0000637774
5521   Carolina Liar       Last Night                          Atlantic Recording Corporation   SR0000637774
5522   Carolina Liar       Show Me What I'm Looking For        Atlantic Recording Corporation   SR0000637774
5523   Carolina Liar       Simple Life                         Atlantic Recording Corporation   SR0000637774
5524   Carolina Liar       Something To Die For                Atlantic Recording Corporation   SR0000637774
5525   Carolina Liar       When You Are Near                   Atlantic Recording Corporation   SR0000637774
5526   Christina Perri     arms                                Atlantic Recording Corporation   SR0000704080
5527   Christina Perri     backwards (Bonus Track)             Atlantic Recording Corporation   SR0000705202
5528   Christina Perri     bang bang bang                      Atlantic Recording Corporation   SR0000704080
5529   Christina Perri     black + blue (Bonus Track)          Atlantic Recording Corporation   SR0000705202
5530   Christina Perri     bluebird                            Atlantic Recording Corporation   SR0000704080
5531   Christina Perri     interlude                           Atlantic Recording Corporation   SR0000704080
5532   Christina Perri     miles                               Atlantic Recording Corporation   SR0000704080
5533   Christina Perri     mine                                Atlantic Recording Corporation   SR0000704080
5534   Christina Perri     my eyes (Bonus Track)               Atlantic Recording Corporation   SR0000705202
5535   Christina Perri     penguin                             Atlantic Recording Corporation   SR0000704080
5536   Christina Perri     sad song                            Atlantic Recording Corporation   SR0000704080
5537   Christina Perri     the lonely                          Atlantic Recording Corporation   SR0000704080
5538   Christina Perri     tragedy                             Atlantic Recording Corporation   SR0000704080
5539   Flo Rida            21 (feat. Laza Morgan)              Atlantic Recording Corporation   SR0000672870
5540   Flo Rida            Ack Like You Know                   Atlantic Recording Corporation   SR0000629161
5541   Flo Rida            All My Life                         Atlantic Recording Corporation   SR0000629161
                           American Superstar (feat. Lil
5542   Flo Rida            Wayne)                              Atlantic Recording Corporation   SR0000629161
5543   Flo Rida            Available (feat. Akon)              Atlantic Recording Corporation   SR0000658178
5544   Flo Rida            Be On You (feat. Ne-Yo)             Atlantic Recording Corporation   SR0000658178
                           Don't Know How To Act (feat.
5545   Flo Rida            Yung Joc)                           Atlantic Recording Corporation   SR0000629161
5546   Flo Rida            Elevator (feat. Timbaland)          Atlantic Recording Corporation   SR0000629161
5547   Flo Rida            Finally Here                        Atlantic Recording Corporation   SR0000658178
5548   Flo Rida            Freaky Deaky (feat. Trey Songz)     Atlantic Recording Corporation   SR0000629161
5549   Flo Rida            Gotta Get It (Dancer)               Atlantic Recording Corporation   SR0000658178
5550   Flo Rida            I Cry                               Atlantic Recording Corporation   SR0000754532
                           In My Mind (Part 2) (feat. Georgi
5551   Flo Rida            Kay)                                Atlantic Recording Corporation   SR0000754532
5552   Flo Rida            In The Ayer (feat. will.I.am)       Atlantic Recording Corporation   SR0000629161
5553   Flo Rida            Jump (feat. Nelly Furtado)          Atlantic Recording Corporation   SR0000658178
5554   Flo Rida            Low (feat T-Pain)                   Atlantic Recording Corporation   SR0000629161
5555   Flo Rida            Me & U                              Atlantic Recording Corporation   SR0000629161
5556   Flo Rida            Mind On My Money                    Atlantic Recording Corporation   SR0000658178
                           Money Right (feat. Rick Ross &
5557   Flo Rida            Brisco)                             Atlantic Recording Corporation   SR0000629161
5558   Flo Rida            Ms. Hangover                        Atlantic Recording Corporation   SR0000629161
5559   Flo Rida            Never                               Atlantic Recording Corporation   SR0000658178



                                                   Page 114 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 254 of 467 PageID#
                                    29380
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                       Track                             Plaintiff              Registration_Number
5560   Flo Rida                 On and On (feat. Kevin Rudolf)      Atlantic Recording Corporation   SR0000672870
5561   Flo Rida                 Priceless (feat. Birdman)           Atlantic Recording Corporation   SR0000629161
5562   Flo Rida                 R.O.O.T.S.                          Atlantic Recording Corporation   SR0000658178
5563   Flo Rida                 Respirator                          Atlantic Recording Corporation   SR0000672870
5564   Flo Rida                 Rewind (feat. Wyclef Jean)          Atlantic Recording Corporation   SR0000658178
5565   Flo Rida                 Right Round                         Atlantic Recording Corporation   SR0000658178
5566   Flo Rida                 Roll (feat. Sean Kingston)          Atlantic Recording Corporation   SR0000629161
5567   Flo Rida                 Shone (feat. Pleasure P)            Atlantic Recording Corporation   SR0000658178
5568   Flo Rida                 Still Missin                        Atlantic Recording Corporation   SR0000629161
5569   Flo Rida                 Sugar (Feat. Wynter)                Atlantic Recording Corporation   SR0000658178
5570   Flo Rida                 Sweet Spot (feat. Jennifer Lopez)   Atlantic Recording Corporation   SR0000754532
5571   Flo Rida                 Touch Me                            Atlantic Recording Corporation   SR0000658178
5572   Flo Rida                 Turn Around (5,4,3,2,1)             Atlantic Recording Corporation   SR0000672870
5573   Flo Rida                 Who Dat Girl (feat. Akon)           Atlantic Recording Corporation   SR0000672870
                                Why You Up In Here (feat.
                                Ludacris, Git Fresh and Gucci
5574   Flo Rida                 Mane)                               Atlantic Recording Corporation   SR0000672870
5575   Flo Rida                 Wild Ones (feat. Sia)               Atlantic Recording Corporation   SR0000754532
5576   Genesis                  Congo                               Atlantic Recording Corporation   SR0000239424
                                I Know What I Like (In Your
5577   Genesis                  Wardrobe)                           Atlantic Recording Corporation   N10834
5578   Genesis                  Mama (2004 Digital Remaster)        Atlantic Recording Corporation   SR0000380344
5579   Gnarls Barkley           Crazy                               Atlantic Recording Corporation   SR0000398345
5580   Gnarls Barkley           Feng Shui                           Atlantic Recording Corporation   SR0000398345
5581   Gnarls Barkley           Go-Go Gadget Gospel                 Atlantic Recording Corporation   SR0000398345
5582   Gnarls Barkley           Gone Daddy Gone                     Atlantic Recording Corporation   SR0000398345
5583   Gnarls Barkley           Just A Thought                      Atlantic Recording Corporation   SR0000398345
5584   Gnarls Barkley           Necromancer                         Atlantic Recording Corporation   SR0000398345
5585   Gnarls Barkley           Online                              Atlantic Recording Corporation   SR0000398345
5586   Gnarls Barkley           Smiley Faces                        Atlantic Recording Corporation   SR0000398345
5587   Gnarls Barkley           St. Elsewhere                       Atlantic Recording Corporation   SR0000398345
5588   Gnarls Barkley           The Boogie Monster                  Atlantic Recording Corporation   SR0000398345
5589   Gnarls Barkley           The Last Time                       Atlantic Recording Corporation   SR0000398345
5590   Gnarls Barkley           Transformer                         Atlantic Recording Corporation   SR0000398345
5591   Gnarls Barkley           Who Cares?                          Atlantic Recording Corporation   SR0000398345
5592   Grouplove                Betty's a Bombshell                 Atlantic Recording Corporation   SR0000704081
5593   Grouplove                Chloe                               Atlantic Recording Corporation   SR0000704081

5594   Grouplove                Close Your Eyes and Count to Ten    Atlantic Recording Corporation   SR0000704081
5595   Grouplove                Colours                             Atlantic Recording Corporation   SR0000707748
5596   Grouplove                Cruel and Beautiful World           Atlantic Recording Corporation   SR0000704081
5597   Grouplove                Don't Say Oh Well                   Atlantic Recording Corporation   SR0000707748
5598   Grouplove                Get Giddy                           Atlantic Recording Corporation   SR0000707748
5599   Grouplove                Getaway Car                         Atlantic Recording Corporation   SR0000707748
5600   Grouplove                Goldcoast                           Atlantic Recording Corporation   SR0000707748
5601   Grouplove                Itchin' On A Photograph             Atlantic Recording Corporation   SR0000704081
5602   Grouplove                Love Will Save Your Soul            Atlantic Recording Corporation   SR0000704081
5603   Grouplove                Lovely Cup                          Atlantic Recording Corporation   SR0000704081
5604   Grouplove                Naked Kids                          Atlantic Recording Corporation   SR0000704081
5605   Grouplove                Slow                                Atlantic Recording Corporation   SR0000704081
5606   Grouplove                Spun                                Atlantic Recording Corporation   SR0000704081
5607   Grouplove                Tongue Tied                         Atlantic Recording Corporation   SR0000704081
5608   Hootie & The Blowfish    Be The One                          Atlantic Recording Corporation   SR0000223661



                                                        Page 115 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 255 of 467 PageID#
                                    29381
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                       Track                              Plaintiff              Registration_Number
5609   Hootie & The Blowfish  Hey Hey What Can I Do?               Atlantic Recording Corporation   SR0000311807
5610   Hootie & The Blowfish  Hold My Hand                         Atlantic Recording Corporation   SR0000193960
5611   Hootie & The Blowfish  I Go Blind                           Atlantic Recording Corporation   SR0000230125
5612   Hootie & The Blowfish  I Will Wait                          Atlantic Recording Corporation   SR0000246482
5613   Hootie & The Blowfish  Innocence                            Atlantic Recording Corporation   SR0000334892
5614   Hootie & The Blowfish  Let Her Cry                          Atlantic Recording Corporation   SR0000193960
5615   Hootie & The Blowfish  Not Even The Trees                   Atlantic Recording Corporation   SR0000193960
5616   Hootie & The Blowfish  Old Man & Me                         Atlantic Recording Corporation   SR0000223661
5617   Hootie & The Blowfish  Only Lonely                          Atlantic Recording Corporation   SR0000246482
5618   Hootie & The Blowfish  Only Wanna Be With You               Atlantic Recording Corporation   SR0000193960
5619   Hootie & The Blowfish  Sad Caper                            Atlantic Recording Corporation   SR0000223661
5620   Hootie & The Blowfish  Space                                Atlantic Recording Corporation   SR0000334892
5621   Hootie & The Blowfish  Time                                 Atlantic Recording Corporation   SR0000193960
5622   Hootie & The Blowfish  Tucker's Town                        Atlantic Recording Corporation   SR0000223661
5623   Hootie & The Blowfish  Use Me                               Atlantic Recording Corporation   SR0000311807
5624   Hunter Hayes           I Want Crazy (Encore)                Atlantic Recording Corporation   SR0000748751
5625   INXS                   Baby Don't Cry                       Atlantic Recording Corporation   SR0000152091
5626   INXS                   Beautiful Girl                       Atlantic Recording Corporation   SR0000152091
5627   INXS                   Bitter Tears                         Atlantic Recording Corporation   SR0000121377
5628   INXS                   Black And White                      Atlantic Recording Corporation   SR0000042945
5629   INXS                   Burn For You                         Atlantic Recording Corporation   SR0000054062
5630   INXS                   By My Side                           Atlantic Recording Corporation   SR0000121377
5631   INXS                   Dancing On The Jetty                 Atlantic Recording Corporation   SR0000054062
5632   INXS                   Devil Inside                         Atlantic Recording Corporation   SR0000085232
5633   INXS                   Disappear                            Atlantic Recording Corporation   SR0000121377
5634   INXS                   Don't Change                         Atlantic Recording Corporation   SR0000042945
5635   INXS                   Heaven Sent                          Atlantic Recording Corporation   SR0000152091
5636   INXS                   I Send A Message                     Atlantic Recording Corporation   SR0000054062
5637   INXS                   Just Keep Walking                    Atlantic Recording Corporation   SR0000054970
                              Kiss The Dirt (Falling Down The
5638   INXS                   Mountain)                            Atlantic Recording Corporation   SR0000066559
5639   INXS                   Listen Like Thieves                  Atlantic Recording Corporation   SR0000066559
5640   INXS                   Love Is (What I Say)                 Atlantic Recording Corporation   SR0000054062
5641   INXS                   Mystify                              Atlantic Recording Corporation   SR0000085232
5642   INXS                   Need You Tonight                     Atlantic Recording Corporation   SR0000085232
5643   INXS                   Never Tear Us Apart                  Atlantic Recording Corporation   SR0000085232
5644   INXS                   New Sensation                        Atlantic Recording Corporation   SR0000085232
5645   INXS                   Original Sin                         Atlantic Recording Corporation   SR0000054753
5646   INXS                   Stay Young                           Atlantic Recording Corporation   SR0000054971
5647   INXS                   Suicide Blonde                       Atlantic Recording Corporation   SR0000121377
5648   INXS                   Taste It                             Atlantic Recording Corporation   SR0000152091
5649   INXS                   The Gift                             Atlantic Recording Corporation   SR0000175450
5650   INXS                   The One Thing                        Atlantic Recording Corporation   SR0000042945
5651   INXS                   The Stairs                           Atlantic Recording Corporation   SR0000121377
5652   INXS                   This Time                            Atlantic Recording Corporation   SR0000065969
5653   INXS                   To Look At You                       Atlantic Recording Corporation   SR0000042945
5654   INXS                   What You Need                        Atlantic Recording Corporation   SR0000066559
5655   INXS with Jimmy Barnes Good Times                           Atlantic Recording Corporation   SR0000084356
5656   Jason Mraz             A Beautiful Mess                     Atlantic Recording Corporation   SR0000623312
5657   Jason Mraz             Butterfly                            Atlantic Recording Corporation   SR0000623312
5658   Jason Mraz             Coyotes                              Atlantic Recording Corporation   SR0000623312
                              Details in the Fabric (feat. James
5659   Jason Mraz             Morrison)                            Atlantic Recording Corporation   SR0000623312



                                                       Page 116 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 256 of 467 PageID#
                                    29382
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                    Track                           Plaintiff              Registration_Number
5660   Jason Mraz         I Won't Give Up                    Atlantic Recording Corporation   SR0000704463
5661   Jason Mraz         I'm Yours                          Atlantic Recording Corporation   SR0000623312
5662   Jason Mraz         If It Kills Me                     Atlantic Recording Corporation   SR0000623312
5663   Jason Mraz         Live High                          Atlantic Recording Corporation   SR0000623312
5664   Jason Mraz         Love For A Child                   Atlantic Recording Corporation   SR0000623312
5665   Jason Mraz         Lucky (feat. Colbie Caillat)       Atlantic Recording Corporation   SR0000623312
5666   Jason Mraz         Make It Mine                       Atlantic Recording Corporation   SR0000623312
5667   Jason Mraz         Only Human                         Atlantic Recording Corporation   SR0000623312
5668   Jason Mraz         The Dynamo Of Volition             Atlantic Recording Corporation   SR0000623312
5669   Kid Rock           All Summer Long                    Atlantic Recording Corporation   SR0000622796
5670   Kid Rock           Amen                               Atlantic Recording Corporation   SR0000622796
5671   Kid Rock           Blue Jeans And A Rosary            Atlantic Recording Corporation   SR0000622796
5672   Kid Rock           Don't Tell Me You Love Me          Atlantic Recording Corporation   SR0000622796
5673   Kid Rock           Half Your Age                      Atlantic Recording Corporation   SR0000622796
5674   Kid Rock           Lowlife (Living The Highlife)      Atlantic Recording Corporation   SR0000622796
5675   Kid Rock           New Orleans                        Atlantic Recording Corporation   SR0000622796
5676   Kid Rock           Rock N Roll Jesus                  Atlantic Recording Corporation   SR0000622796
5677   Kid Rock           Roll On                            Atlantic Recording Corporation   SR0000622796
5678   Kid Rock           So Hott                            Atlantic Recording Corporation   SR0000622796
5679   Kid Rock           Sugar                              Atlantic Recording Corporation   SR0000622796
5680   Kid Rock           When U Love Someone                Atlantic Recording Corporation   SR0000622796
5681   Led Zeppelin       Achilles Last Stand                Atlantic Recording Corporation   N31545
5682   Led Zeppelin       All My Love                        Atlantic Recording Corporation   SR0000013105
5683   Led Zeppelin       D'yer Mak'er                       Atlantic Recording Corporation   N5660
5684   Led Zeppelin       Houses Of The Holy                 Atlantic Recording Corporation   N21799
5685   Led Zeppelin       In The Evening                     Atlantic Recording Corporation   SR0000013105
5686   Led Zeppelin       Kashmir                            Atlantic Recording Corporation   N21799
5687   Led Zeppelin       No Quarter                         Atlantic Recording Corporation   N5660
5688   Led Zeppelin       Nobody's Fault But Mine            Atlantic Recording Corporation   N31545
5689   Led Zeppelin       Over The Hills And Far Away        Atlantic Recording Corporation   N5660
5690   Led Zeppelin       The Song Remains The Same          Atlantic Recording Corporation   N5660
5691   Led Zeppelin       Trampled Underfoot                 Atlantic Recording Corporation   N21799
5692   Lupe Fiasco        All Black Everything               Atlantic Recording Corporation   SR0000704469
                          Beautiful Lasers (2 Ways) (feat.
5693   Lupe Fiasco        MDMA)                              Atlantic Recording Corporation   SR0000704469
                          BREAK THE CHAIN (feat. Eric
5694   Lupe Fiasco        Turner & Sway)                     Atlantic Recording Corporation   SR0000704469
5695   Lupe Fiasco        Coming Up (feat. MDMA)             Atlantic Recording Corporation   SR0000704469
                          Dumb It Down (feat. GemStones
5696   Lupe Fiasco        and Graham Burris)                 Atlantic Recording Corporation   SR0000639320
5697   Lupe Fiasco        Fighters (feat. Matthew Santos)    Atlantic Recording Corporation   SR0000639320
5698   Lupe Fiasco        Go Baby (feat GemStones)           Atlantic Recording Corporation   SR0000639320
5699   Lupe Fiasco        Go Go Gadget Flow                  Atlantic Recording Corporation   SR0000639320
5700   Lupe Fiasco        Gotta Eat                          Atlantic Recording Corporation   SR0000639320
                          I Don't Wanna Care Right Now
5701   Lupe Fiasco        (feat. MDMA)                       Atlantic Recording Corporation   SR0000704469
5702   Lupe Fiasco        Letting Go (feat. Sarah Green)     Atlantic Recording Corporation   SR0000704469
                          Little Weapon (feat. Bishop G
5703   Lupe Fiasco        and Nikki Jean)                    Atlantic Recording Corporation   SR0000639320
                          Never Forget You (feat. John
5704   Lupe Fiasco        Legend)                            Atlantic Recording Corporation   SR0000704469

5705   Lupe Fiasco        Out Of My Head (feat. Trey Songz) Atlantic Recording Corporation    SR0000704469



                                                 Page 117 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 257 of 467 PageID#
                                    29383
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                  Track                               Plaintiff              Registration_Number
5706   Lupe Fiasco        Paris, Tokyo                         Atlantic Recording Corporation   SR0000639320
5707   Lupe Fiasco        Put You On Game                      Atlantic Recording Corporation   SR0000639320
                          State Run Radio (feat. Matt
5708   Lupe Fiasco        Mahaffey)                            Atlantic Recording Corporation   SR0000704469
5709   Lupe Fiasco        Streets On Fire                      Atlantic Recording Corporation   SR0000639320

5710   Lupe Fiasco        Superstar (feat. Matthew Santos)     Atlantic Recording Corporation   SR0000639320
5711   Lupe Fiasco        The Coolest                          Atlantic Recording Corporation   SR0000639320
5712   Lupe Fiasco        The Show Goes On                     Atlantic Recording Corporation   SR0000704469
5713   Lupe Fiasco        Till I Get There                     Atlantic Recording Corporation   SR0000704469
                          Words I Never Said (feat. Skylar
5714   Lupe Fiasco        Grey)                                Atlantic Recording Corporation   SR0000704469
                          Free Chilly (feat. Sarah Green and
5715   Lupe Fiasco        GemStones)                           Atlantic Recording Corporation   SR0000639320
                          Hi-Definition (feat. Snoop Dogg
5716   Lupe Fiasco        & Pooh Bear)                         Atlantic Recording Corporation   SR0000639320
                          Hip-Hop Saved My Life (feat.
5717   Lupe Fiasco        Nikki Jean)                          Atlantic Recording Corporation   SR0000639320

5718   Lupe Fiasco        Intruder Alert (feat. Sarah Green)   Atlantic Recording Corporation   SR0000639320
5719   Lupe Fiasco        The Die (feat. GemStones)            Atlantic Recording Corporation   SR0000639320
5720   Matchbox Twenty    3AM                                  Atlantic Recording Corporation   SR0000227755
5721   Matchbox Twenty    All I Need                           Atlantic Recording Corporation   SR0000345857
5722   Matchbox Twenty    All Your Reasons                     Atlantic Recording Corporation   SR0000633456
5723   Matchbox Twenty    Angry                                Atlantic Recording Corporation   SR0000305708
5724   Matchbox Twenty    Argue                                Atlantic Recording Corporation   SR0000227755
                          Back 2 Good (Remastered
5725   Matchbox Twenty    Version)                             Atlantic Recording Corporation   SR0000633456
5726   Matchbox Twenty    Bed Of Lies                          Atlantic Recording Corporation   SR0000305708
5727   Matchbox Twenty    Bent (Remastered Version)            Atlantic Recording Corporation   SR0000633456
5728   Matchbox Twenty    Black & White People                 Atlantic Recording Corporation   SR0000305708
5729   Matchbox Twenty    Busted                               Atlantic Recording Corporation   SR0000227755
5730   Matchbox Twenty    Can't Let You Go                     Atlantic Recording Corporation   SR0000633456
5731   Matchbox Twenty    Cold                                 Atlantic Recording Corporation   SR0000345857
5732   Matchbox Twenty    Could I Be You                       Atlantic Recording Corporation   SR0000345857
5733   Matchbox Twenty    Crutch                               Atlantic Recording Corporation   SR0000305708
5734   Matchbox Twenty    Damn                                 Atlantic Recording Corporation   SR0000227755
5735   Matchbox Twenty    Disease                              Atlantic Recording Corporation   SR0000345857
5736   Matchbox Twenty    Disease (Acoustic)                   Atlantic Recording Corporation   SR0000353594
5737   Matchbox Twenty    Disease (Remastered Version)         Atlantic Recording Corporation   SR0000633456
5738   Matchbox Twenty    Downfall                             Atlantic Recording Corporation   SR0000345857
5739   Matchbox Twenty    English Town                         Atlantic Recording Corporation   SR0000714896
5740   Matchbox Twenty    Feel                                 Atlantic Recording Corporation   SR0000345857
5741   Matchbox Twenty    Girl Like That                       Atlantic Recording Corporation   SR0000227755
5742   Matchbox Twenty    Hand Me Down                         Atlantic Recording Corporation   SR0000345857
5743   Matchbox Twenty    Hang                                 Atlantic Recording Corporation   SR0000227755
5744   Matchbox Twenty    How Far We've Come                   Atlantic Recording Corporation   SR0000633456
5745   Matchbox Twenty    How Long                             Atlantic Recording Corporation   SR0000714896
5746   Matchbox Twenty    I Will                               Atlantic Recording Corporation   SR0000714896
5747   Matchbox Twenty    I'll Believe You When                Atlantic Recording Corporation   SR0000633456
5748   Matchbox Twenty    If I Fall                            Atlantic Recording Corporation   SR0000633456
5749   Matchbox Twenty    If You're Gone                       Atlantic Recording Corporation   SR0000305708
5750   Matchbox Twenty    Kody                                 Atlantic Recording Corporation   SR0000227755



                                                  Page 118 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 258 of 467 PageID#
                                    29384
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



              Artist                      Track                         Plaintiff              Registration_Number
5751   Matchbox Twenty    Last Beautiful Girl              Atlantic Recording Corporation   SR0000305708
5752   Matchbox Twenty    Leave                            Atlantic Recording Corporation   SR0000305708
5753   Matchbox Twenty    Like Sugar                       Atlantic Recording Corporation   SR0000714896
5754   Matchbox Twenty    Long Day                         Atlantic Recording Corporation   SR0000227755
                          Mad Season (Remastered
5755   Matchbox Twenty    Version)                         Atlantic Recording Corporation   SR0000633456
5756   Matchbox Twenty    Our Song                         Atlantic Recording Corporation   SR0000714896
5757   Matchbox Twenty    Overjoyed                        Atlantic Recording Corporation   SR0000714896
5758   Matchbox Twenty    Push                             Atlantic Recording Corporation   SR0000227755
5759   Matchbox Twenty    Push (Remastered Version)        Atlantic Recording Corporation   SR0000633456
5760   Matchbox Twenty    Put Your Hands Up                Atlantic Recording Corporation   SR0000714896
5761   Matchbox Twenty    Radio                            Atlantic Recording Corporation   SR0000714896
5762   Matchbox Twenty    Real World                       Atlantic Recording Corporation   SR0000227755
5763   Matchbox Twenty    Rest Stop                        Atlantic Recording Corporation   SR0000305708
5764   Matchbox Twenty    She's So Mean                    Atlantic Recording Corporation   SR0000714896
5765   Matchbox Twenty    Sleeping At The Wheel            Atlantic Recording Corporation   SR0000714896
5766   Matchbox Twenty    Soul                             Atlantic Recording Corporation   SR0000345857
5767   Matchbox Twenty    Stop                             Atlantic Recording Corporation   SR0000305708
5768   Matchbox Twenty    The Burn                         Atlantic Recording Corporation   SR0000305708
5769   Matchbox Twenty    The Difference                   Atlantic Recording Corporation   SR0000345857
5770   Matchbox Twenty    These Hard Times                 Atlantic Recording Corporation   SR0000633456
5771   Matchbox Twenty    Unwell                           Atlantic Recording Corporation   SR0000345857
5772   Matchbox Twenty    You Won't Be Mine                Atlantic Recording Corporation   SR0000305708
5773   Matchbox Twenty    You're So Real                   Atlantic Recording Corporation   SR0000345857
5774   Meek Mill          Amen (feat. Drake)               Atlantic Recording Corporation   SRu001109021
5775   Musiq Soulchild    backagain                        Atlantic Recording Corporation   SR0000706644
5776   Musiq Soulchild    dearjohn                         Atlantic Recording Corporation   SR0000706644
5777   Musiq Soulchild    deserveumore                     Atlantic Recording Corporation   SR0000706644
5778   Musiq Soulchild    ifuleave (feat. Mary J. Blige)   Atlantic Recording Corporation   SR0000706644
5779   Musiq Soulchild    iwannabe (feat. Damian Marley)   Atlantic Recording Corporation   SR0000706644
5780   Musiq Soulchild    loveofmylife                     Atlantic Recording Corporation   SR0000706644
5781   Musiq Soulchild    moneyright                       Atlantic Recording Corporation   SR0000706644
5782   Musiq Soulchild    Radio                            Atlantic Recording Corporation   SR0000706644
5783   Musiq Soulchild    sobeautiful                      Atlantic Recording Corporation   SR0000706644
5784   Musiq Soulchild    someone                          Atlantic Recording Corporation   SR0000706644
5785   Musiq Soulchild    special                          Atlantic Recording Corporation   SR0000706644
5786   Musiq Soulchild    until                            Atlantic Recording Corporation   SR0000706644
5787   P.O.D.             Youth Of The Nation              Atlantic Recording Corporation   SR0000303757
5788   Paramore           (One Of Those) Crazy Girls       Atlantic Recording Corporation   SR0000724441
5789   Paramore           All I Wanted                     Atlantic Recording Corporation   SR0000657157
5790   Paramore           Anklebiters                      Atlantic Recording Corporation   SR0000724441
5791   Paramore           Be Alone                         Atlantic Recording Corporation   SR0000724441
5792   Paramore           Born For This                    Atlantic Recording Corporation   SR0000631909
5793   Paramore           Brick By Boring Brick            Atlantic Recording Corporation   SR0000657157
5794   Paramore           Careful                          Atlantic Recording Corporation   SR0000657157
5795   Paramore           crushcrushcrush                  Atlantic Recording Corporation   SR0000631909
5796   Paramore           Daydreaming                      Atlantic Recording Corporation   SR0000724441
5797   Paramore           Fast In My Car                   Atlantic Recording Corporation   SR0000724441
5798   Paramore           Feeling Sorry                    Atlantic Recording Corporation   SR0000657157
5799   Paramore           Fences                           Atlantic Recording Corporation   SR0000631909
                          For A Pessimist, I'm Pretty
5800   Paramore           Optimistic                       Atlantic Recording Corporation   SR0000631909
5801   Paramore           Future                           Atlantic Recording Corporation   SR0000724441



                                                Page 119 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 259 of 467 PageID#
                                    29385
                        List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                   Track                             Plaintiff              Registration_Number
5802   Paramore          Grow Up                             Atlantic Recording Corporation   SR0000724441
5803   Paramore          Hallelujah                          Atlantic Recording Corporation   SR0000631909
5804   Paramore          Hate To See Your Heart Break        Atlantic Recording Corporation   SR0000724441
5805   Paramore          Ignorance                           Atlantic Recording Corporation   SR0000657157
5806   Paramore          Interlude: Holiday                  Atlantic Recording Corporation   SR0000724441
                         Interlude: I'm Not Angry
5807   Paramore          Anymore                             Atlantic Recording Corporation   SR0000724441
5808   Paramore          Interlude: Moving On                Atlantic Recording Corporation   SR0000724441
5809   Paramore          Last Hope                           Atlantic Recording Corporation   SR0000724441
5810   Paramore          Let The Flames Begin                Atlantic Recording Corporation   SR0000631909
5811   Paramore          Looking Up                          Atlantic Recording Corporation   SR0000657157
5812   Paramore          Miracle                             Atlantic Recording Corporation   SR0000631909
5813   Paramore          Misery Business                     Atlantic Recording Corporation   SR0000631909
5814   Paramore          Misguided Ghosts                    Atlantic Recording Corporation   SR0000657157
5815   Paramore          Now                                 Atlantic Recording Corporation   SR0000724441
5816   Paramore          Part II                             Atlantic Recording Corporation   SR0000724441
5817   Paramore          Playing God                         Atlantic Recording Corporation   SR0000657157
5818   Paramore          Proof                               Atlantic Recording Corporation   SR0000724441
5819   Paramore          Still Into You                      Atlantic Recording Corporation   SR0000724441
5820   Paramore          That's What You Get                 Atlantic Recording Corporation   SR0000631909
5821   Paramore          The Only Exception                  Atlantic Recording Corporation   SR0000657157
5822   Paramore          Turn It Off                         Atlantic Recording Corporation   SR0000657157
5823   Paramore          We Are Broken                       Atlantic Recording Corporation   SR0000631909
5824   Paramore          When It Rains                       Atlantic Recording Corporation   SR0000631909
5825   Paramore          Where The Lines Overlap             Atlantic Recording Corporation   SR0000657157
5826   Plies             1 Mo Time                           Atlantic Recording Corporation   SR0000612286
5827   Plies             100 Years                           Atlantic Recording Corporation   SR0000612286
5828   Plies             Friday                              Atlantic Recording Corporation   SR0000612286
5829   Plies             Goons Lurkin                        Atlantic Recording Corporation   SR0000612286
5830   Plies             Hypnotized (feat. Akon)             Atlantic Recording Corporation   SR0000612286
5831   Plies             I Am The Club                       Atlantic Recording Corporation   SR0000612286
5832   Plies             I Kno U Workin                      Atlantic Recording Corporation   SR0000612286
5833   Plies             Kept It Too Real                    Atlantic Recording Corporation   SR0000612286
5834   Plies             Money Straight                      Atlantic Recording Corporation   SR0000612286
5835   Plies             Murkin Season                       Atlantic Recording Corporation   SR0000612286
5836   Plies             On My D**k                          Atlantic Recording Corporation   SR0000612286
5837   Plies             Runnin' My Momma Crazy              Atlantic Recording Corporation   SR0000612286
5838   Plies             The Real Testament Intro            Atlantic Recording Corporation   SR0000612286
5839   Plies             You                                 Atlantic Recording Corporation   SR0000612286
5840   Plies             Shawty (feat. T-Pain)               Atlantic Recording Corporation   SR0000612286
5841   Rob Thomas        All That I Am                       Atlantic Recording Corporation   SR0000373876
5842   Rob Thomas        Ever The Same                       Atlantic Recording Corporation   SR0000373876
5843   Rob Thomas        Fallin' To Pieces                   Atlantic Recording Corporation   SR0000373876
5844   Rob Thomas        I Am An Illusion                    Atlantic Recording Corporation   SR0000373876
5845   Rob Thomas        Lonely No More                      Atlantic Recording Corporation   SR0000373876
5846   Rob Thomas        My, My, My                          Atlantic Recording Corporation   SR0000373876
5847   Rob Thomas        Now Comes The Night                 Atlantic Recording Corporation   SR0000373876
5848   Rob Thomas        Problem Girl                        Atlantic Recording Corporation   SR0000373876
5849   Rob Thomas        Something To Be                     Atlantic Recording Corporation   SR0000373876
5850   Rob Thomas        This Is How A Heart Breaks          Atlantic Recording Corporation   SR0000373876
5851   Rob Thomas        When The Heartache Ends             Atlantic Recording Corporation   SR0000373876
5852   Sean Paul         Got 2 Luv U (feat. Alexis Jordan)   Atlantic Recording Corporation   SR0000715070
5853   Shinedown         45                                  Atlantic Recording Corporation   SR0000342566



                                                 Page 120 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 260 of 467 PageID#
                                    29386
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                   Track                          Plaintiff              Registration_Number
5854   Shinedown          All I Ever Wanted                Atlantic Recording Corporation   SR0000342566
5855   Shinedown          Better Version                   Atlantic Recording Corporation   SR0000342566
5856   Shinedown          Breaking Inside                  Atlantic Recording Corporation   SR0000673788
5857   Shinedown          Burning Bright                   Atlantic Recording Corporation   SR0000342566
5858   Shinedown          Call Me                          Atlantic Recording Corporation   SR0000673788
5859   Shinedown          Cry For Help                     Atlantic Recording Corporation   SR0000673788
5860   Shinedown          Crying Out                       Atlantic Recording Corporation   SR0000342566
5861   Shinedown          Cyanide Sweet Tooth Suicide      Atlantic Recording Corporation   SR0000673788
5862   Shinedown          Devour                           Atlantic Recording Corporation   SR0000673788
5863   Shinedown          Fly From The Inside              Atlantic Recording Corporation   SR0000342566
5864   Shinedown          I Own You                        Atlantic Recording Corporation   SR0000673788
5865   Shinedown          If You Only Knew                 Atlantic Recording Corporation   SR0000673788
5866   Shinedown          In Memory                        Atlantic Recording Corporation   SR0000342566
5867   Shinedown          Lacerated                        Atlantic Recording Corporation   SR0000342566
5868   Shinedown          Left Out                         Atlantic Recording Corporation   SR0000342566
5869   Shinedown          Lost In The Crowd                Atlantic Recording Corporation   SR0000342566
5870   Shinedown          No More Love                     Atlantic Recording Corporation   SR0000342566
5871   Shinedown          Second Chance                    Atlantic Recording Corporation   SR0000673788
5872   Shinedown          Sin With A Grin                  Atlantic Recording Corporation   SR0000673788
5873   Shinedown          Son Of Sam                       Atlantic Recording Corporation   SR0000673788
5874   Shinedown          Sound Of Madness                 Atlantic Recording Corporation   SR0000673788
5875   Shinedown          Stranger Inside                  Atlantic Recording Corporation   SR0000342566
5876   Shinedown          The Crow & The Butterfly         Atlantic Recording Corporation   SR0000673788
5877   Shinedown          The Energy                       Atlantic Recording Corporation   SR0000673788
5878   Shinedown          What A Shame                     Atlantic Recording Corporation   SR0000673788
5879   Simple Plan        Addicted                         Atlantic Recording Corporation   SR0000351060
5880   Simple Plan        Crazy                            Atlantic Recording Corporation   SR0000375167
5881   Simple Plan        Everytime                        Atlantic Recording Corporation   SR0000375167
5882   Simple Plan        Generation                       Atlantic Recording Corporation   SR0000639323
5883   Simple Plan        God Must Hate Me                 Atlantic Recording Corporation   SR0000351060
5884   Simple Plan        Holding On                       Atlantic Recording Corporation   SR0000639323
5885   Simple Plan        I Can Wait Forever               Atlantic Recording Corporation   SR0000639323
5886   Simple Plan        I Won't Be There                 Atlantic Recording Corporation   SR0000351060
5887   Simple Plan        I'd Do Anything                  Atlantic Recording Corporation   SR0000351060
5888   Simple Plan        I'm Just A Kid                   Atlantic Recording Corporation   SR0000351060
5889   Simple Plan        Jump                             Atlantic Recording Corporation   SR0000375167
5890   Simple Plan        Me Against The World             Atlantic Recording Corporation   SR0000375167
5891   Simple Plan        Meet You There                   Atlantic Recording Corporation   SR0000351060
5892   Simple Plan        My Alien                         Atlantic Recording Corporation   SR0000351060
5893   Simple Plan        No Love                          Atlantic Recording Corporation   SR0000639323
5894   Simple Plan        One                              Atlantic Recording Corporation   SR0000375167
5895   Simple Plan        One Day                          Atlantic Recording Corporation   SR0000351060
5896   Simple Plan        Perfect                          Atlantic Recording Corporation   SR0000351060
5897   Simple Plan        Perfect World                    Atlantic Recording Corporation   SR0000375167
5898   Simple Plan        Promise                          Atlantic Recording Corporation   SR0000375167
5899   Simple Plan        Running Out of Time              Atlantic Recording Corporation   SR0000686779
5900   Simple Plan        Save You                         Atlantic Recording Corporation   SR0000639323
5901   Simple Plan        Take My Hand                     Atlantic Recording Corporation   SR0000639323
5902   Simple Plan        Thank You                        Atlantic Recording Corporation   SR0000375167
5903   Simple Plan        The End                          Atlantic Recording Corporation   SR0000639323
5904   Simple Plan        The Worst Day Ever               Atlantic Recording Corporation   SR0000351060
5905   Simple Plan        Time To Say Goodbye              Atlantic Recording Corporation   SR0000639323




                                                Page 121 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 261 of 467 PageID#
                                    29387
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                      Track                            Plaintiff              Registration_Number
                            When I'm Gone (Acoustic
5906   Simple Plan          Version)                             Atlantic Recording Corporation   SR0000686779
5907   Simple Plan          When I'm With You                    Atlantic Recording Corporation   SR0000351060
5908   Simple Plan          Your Love Is A Lie                   Atlantic Recording Corporation   SR0000639323
5909   Trey Songz           2 Reasons (feat. T.I.)               Atlantic Recording Corporation   SR0000715080
5910   Trey Songz           Alone                                Atlantic Recording Corporation   SR0000671697
5911   Trey Songz           Bad Decisions                        Atlantic Recording Corporation   SR0000715080
5912   Trey Songz           Blind                                Atlantic Recording Corporation   SR0000671697
5913   Trey Songz           Bottoms Up (Feat. Nicki Minaj)       Atlantic Recording Corporation   SR0000671697
5914   Trey Songz           Can't Be Friends                     Atlantic Recording Corporation   SR0000671697
5915   Trey Songz           Chapter V                            Atlantic Recording Corporation   SR0000715080
                            Check Me Out (feat. Diddy &
5916   Trey Songz           Meek Mill)                           Atlantic Recording Corporation   SR0000715080
5917   Trey Songz           Dive In                              Atlantic Recording Corporation   SR0000715080
5918   Trey Songz           Don't Be Scared (feat. Rick Ross)    Atlantic Recording Corporation   SR0000715080
5919   Trey Songz           Doorbell                             Atlantic Recording Corporation   SR0000671697
5920   Trey Songz           Forever Yours                        Atlantic Recording Corporation   SR0000715080
5921   Trey Songz           Fumble                               Atlantic Recording Corporation   SR0000715080
                            Hail Mary (feat. Young Jeezy & Lil
5922   Trey Songz           Wayne)                               Atlantic Recording Corporation   SR0000715080
5923   Trey Songz           Heart Attack                         Atlantic Recording Corporation   SR0000715080
5924   Trey Songz           Inside Interlewd                     Atlantic Recording Corporation   SR0000715080
5925   Trey Songz           Interlude4U                          Atlantic Recording Corporation   SR0000715080
5926   Trey Songz           Love Faces                           Atlantic Recording Corporation   SR0000671697
5927   Trey Songz           Made To Be Together                  Atlantic Recording Corporation   SR0000671697
5928   Trey Songz           Massage                              Atlantic Recording Corporation   SR0000671697
5929   Trey Songz           Never Again                          Atlantic Recording Corporation   SR0000715080
5930   Trey Songz           Pain (Interlude)                     Atlantic Recording Corporation   SR0000671697
5931   Trey Songz           Panty Wetter                         Atlantic Recording Corporation   SR0000715080
5932   Trey Songz           Passion (Interlude)                  Atlantic Recording Corporation   SR0000671697
5933   Trey Songz           Playin' Hard                         Atlantic Recording Corporation   SR0000715080
5934   Trey Songz           Please Return My Call                Atlantic Recording Corporation   SR0000671697
5935   Trey Songz           Pleasure (Interlude)                 Atlantic Recording Corporation   SR0000671697
5936   Trey Songz           Pretty Girl's Lie                    Atlantic Recording Corporation   SR0000715080
5937   Trey Songz           Red Lipstick                         Atlantic Recording Corporation   SR0000671697
5938   Trey Songz           Simply Amazing                       Atlantic Recording Corporation   SR0000715080
5939   Trey Songz           Unfortunate                          Atlantic Recording Corporation   SR0000671697
5940   Trey Songz           Unusual (Feat. Drake)                Atlantic Recording Corporation   SR0000671697
5941   Trey Songz           Without A Woman                      Atlantic Recording Corporation   SR0000715080
5942   Trey Songz           You Just Need Me                     Atlantic Recording Corporation   SR0000671697
                            Or Nah (feat. Wiz Khalifa and DJ
5943   Ty Dolla $ign        Mustard)                             Atlantic Recording Corporation   SR0000743306
5944   Uncle Kracker        Smile                                Atlantic Recording Corporation   SR0000657108
                            Bang (feat. YG Hootie & Slim
5945   Waka Flocka Flame    Dunkin)                              Atlantic Recording Corporation   SR0000672357
5946   Waka Flocka Flame    Bricksquad (feat. Gudda Gudda)       Atlantic Recording Corporation   SR0000672357
5947   Waka Flocka Flame    Bustin' At 'Em                       Atlantic Recording Corporation   SR0000672357
                            F**k The Club Up (feat. Pastor
5948   Waka Flocka Flame    Troy & Slim Dunkin)                  Atlantic Recording Corporation   SR0000672357
5949   Waka Flocka Flame    F**k This Industry                   Atlantic Recording Corporation   SR0000672357
5950   Waka Flocka Flame    For My Dawgs                         Atlantic Recording Corporation   SR0000672357
                            G Check (feat. YG Hootie, Bo Deal
5951   Waka Flocka Flame    & Joe Moses)                         Atlantic Recording Corporation   SR0000672357



                                                    Page 122 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 262 of 467 PageID#
                                    29388
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                    Track                              Plaintiff              Registration_Number

5952   Waka Flocka Flame    Grove St. Party (feat. Kebo Gotti)   Atlantic Recording Corporation   SR0000672357
                            Homies (feat. YG Hootie, Popa
5953   Waka Flocka Flame    Smurf & Ice Burgundy)                Atlantic Recording Corporation   SR0000672357
                            Karma (feat. YG Hootie, Popa
5954   Waka Flocka Flame    Smurf & Slim Dunkin)                 Atlantic Recording Corporation   SR0000672357
                            Live By The Gun (feat. RA Diggs &
5955   Waka Flocka Flame    Uncle Murda)                         Atlantic Recording Corporation   SR0000672357
                            No Hands (feat. Roscoe Dash and
5956   Waka Flocka Flame    Wale)                                Atlantic Recording Corporation   SR0000672357
5957   Waka Flocka Flame    O Let's Do It (Feat. Cap)            Atlantic Recording Corporation   SR0000672357
                            Smoke, Drank (feat. Bo Deal,
5958   Waka Flocka Flame    Mouse & Kebo Gotti)                  Atlantic Recording Corporation   SR0000672357
                            Snake In The Grass (feat. Cartier
5959   Waka Flocka Flame    Kitten)                              Atlantic Recording Corporation   SR0000672357
                            TTG (Trained To Go) (feat. French
                            Montana, YG Hootie, Joe Moses
5960   Waka Flocka Flame    & Baby Bomb)                         Atlantic Recording Corporation   SR0000672357
5961   Wale                 LoveHate Thing (feat. Sam Dew)       Atlantic Recording Corporation   SR0000734288
                            Bag Of Money (feat. Rick Ross & T-
5962   Wale & Meek Mill     Pain)                                Atlantic Recording Corporation   SR0000718581
5963   Wiz Khalifa          Bluffin (feat. Berner)               Atlantic Recording Corporation   SR0000715951
5964   Wiz Khalifa          Fall Asleep                          Atlantic Recording Corporation   SR0000715951
                            Got Everything (feat. Courtney
5965   Wiz Khalifa          Noelle)                              Atlantic Recording Corporation   SR0000715951
5966   Wiz Khalifa          Initiation (feat. Lola Monroe)       Atlantic Recording Corporation   SR0000715951
5967   Wiz Khalifa          Intro                                Atlantic Recording Corporation   SR0000715951
5968   Wiz Khalifa          It's Nothin (feat. 2 Chainz)         Atlantic Recording Corporation   SR0000715951
5969   Wiz Khalifa          Let It Go (feat. Akon)               Atlantic Recording Corporation   SR0000715951
                            Medicated (feat. Chevy Woods &
5970   Wiz Khalifa          Juicy J)                             Atlantic Recording Corporation   SR0000715951
5971   Wiz Khalifa          No Limit                             Atlantic Recording Corporation   SR0000715951
5972   Wiz Khalifa          Paperbond                            Atlantic Recording Corporation   SR0000715951
                            Remember You (feat. The
5973   Wiz Khalifa          Weeknd)                              Atlantic Recording Corporation   SR0000715951
                            Rise Above (feat. Pharrell, Tuki
5974   Wiz Khalifa          Carter & Amber Rose)                 Atlantic Recording Corporation   SR0000715951
5975   Wiz Khalifa          The Bluff (feat. Cam'Ron)            Atlantic Recording Corporation   SR0000715951
5976   Wiz Khalifa          The Plan (feat. Juicy J)             Atlantic Recording Corporation   SR0000715951
5977   Wiz Khalifa          Time                                 Atlantic Recording Corporation   SR0000715951
5978   Wiz Khalifa          Up In It                             Atlantic Recording Corporation   SR0000715951
5979   Wiz Khalifa          Work Hard, Play Hard                 Atlantic Recording Corporation   SR0000715951
5980   Zac Brown Band       Day That I Die (feat. Amos Lee)      Atlantic Recording Corporation   SR0000726685
5981   Zac Brown Band       Goodbye In Her Eyes                  Atlantic Recording Corporation   SR0000726685
5982   Zac Brown Band       Island Song                          Atlantic Recording Corporation   SR0000726685
5983   Zac Brown Band       Lance's Song                         Atlantic Recording Corporation   SR0000726685
5984   Zac Brown Band       Last But Not Least                   Atlantic Recording Corporation   SR0000726685
5985   Zac Brown Band       Natural Disaster                     Atlantic Recording Corporation   SR0000726685
                            Overnight (feat. Trombone
5986   Zac Brown Band       Shorty)                              Atlantic Recording Corporation   SR0000726685
5987   Zac Brown Band       Sweet Annie                          Atlantic Recording Corporation   SR0000726685
5988   Zac Brown Band       The Wind                             Atlantic Recording Corporation   SR0000726685
5989   Zac Brown Band       Uncaged                              Atlantic Recording Corporation   SR0000726685




                                                   Page 123 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 263 of 467 PageID#
                                    29389
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                        Track                               Plaintiff                 Registration_Number
5990   Gorilla Zoe               Lost                                  Bad Boy Records LLC                SR0000663781
       P. Diddy feat. Keyshia
5991   Cole                      Last Night                            Bad Boy Records LLC                SR0000400868
5992   The Notorious B.I.G.      Notorious Thugs                       Bad Boy Records LLC                SR0000220411

5993   Yung Joc                  1st Time (feat. Marques Houston)      Bad Boy Records LLC                SR0000393525
5994   Yung Joc                  Bottle Poppin' (feat. Gorilla Zoe)    Bad Boy Records LLC                SR0000622799
5995   Yung Joc                  Brand New                             Bad Boy Records LLC                SR0000622799
5996   Yung Joc                  BYOB                                  Bad Boy Records LLC                SR0000622799
5997   Yung Joc                  Chevy Smile                           Bad Boy Records LLC                SR0000622799
5998   Yung Joc                  Coffee Shop (feat. Gorilla Zoe)       Bad Boy Records LLC                SR0000622799
                                 Cut Throat (featuring The Game,
5999   Yung Joc                  Jim Jones & Block)                    Bad Boy Records LLC                SR0000622799
6000   Yung Joc                  Do Yah Bad                            Bad Boy Records LLC                SR0000393525
6001   Yung Joc                  Don't Play Wit It (feat. Big Gee)     Bad Boy Records LLC                SR0000393525
                                 Dope Boy Magic (feat. Nicholas
                                 "Play Boy Nick" Smith, Corey
                                 "Black Owned C Bone" Andrews
6002   Yung Joc                  & Chino Dolla)                        Bad Boy Records LLC                SR0000393525
                                 Excuse Me Officer (Interlude)
6003   Yung Joc                  (feat. A.D. "Griff" Griffin)          Bad Boy Records LLC                SR0000393525
                                 Flip Flop (feat. Boyz N Da Hood
6004   Yung Joc                  and Cheri Dennis)                     Bad Boy Records LLC                SR0000393525
                                 Getting to da Money (featuring
6005   Yung Joc                  Mike Carlito & Gorilla Zoe)           Bad Boy Records LLC                SR0000622799
                                 He Stayed In Trouble (Interlude)
6006   Yung Joc                  (Feat. A.D. "Griff" Griffin)          Bad Boy Records LLC                SR0000393525
6007   Yung Joc                  Hear Me Coming                        Bad Boy Records LLC                SR0000393525
6008   Yung Joc                  Hell Yeah (feat. Diddy)               Bad Boy Records LLC                SR0000622799
6009   Yung Joc                  Hustlemania (Skit)                    Bad Boy Records LLC                SR0000622799
6010   Yung Joc                  Hustlenomics                          Bad Boy Records LLC                SR0000622799
6011   Yung Joc                  I Know You See It                     Bad Boy Records LLC                SR0000393525

6012   Yung Joc                  I'm A G (feat. Bun B & Young Dro)     Bad Boy Records LLC                SR0000622799
6013   Yung Joc                  I'm Him                               Bad Boy Records LLC                SR0000393525
6014   Yung Joc                  It's Goin' Down                       Bad Boy Records LLC                SR0000393525
6015   Yung Joc                  Knock It Out                          Bad Boy Records LLC                SR0000393525
6016   Yung Joc                  Livin' The Life                       Bad Boy Records LLC                SR0000622799
6017   Yung Joc                  Momma (feat. Jazze Pha)               Bad Boy Records LLC                SR0000622799
6018   Yung Joc                  New Joc City (Intro)                  Bad Boy Records LLC                SR0000393525
6019   Yung Joc                  Pak Man                               Bad Boy Records LLC                SR0000622799
6020   Yung Joc                  Patron                                Bad Boy Records LLC                SR0000393525
6021   Yung Joc                  Picture Perfect                       Bad Boy Records LLC                SR0000393525
6022   Yung Joc                  Play Your Cards                       Bad Boy Records LLC                SR0000622799
6023   Bruno Mars                The Lazy Song                         Elektra Entertainment Group Inc.   SR0000671062
6024   CeeLo Green               Bodies                                Elektra Entertainment Group Inc.   SR0000673160
                                 Bright Lights Bigger City (feat.Wiz
6025   CeeLo Green               Khalifa)                              Elektra Entertainment Group Inc.   SR0000673160
6026   CeeLo Green               Cry Baby                              Elektra Entertainment Group Inc.   SR0000673160

6027   CeeLo Green               Fool For You (feat. Melanie Fiona) Elektra Entertainment Group Inc.      SR0000796589
6028   CeeLo Green               Forget You                         Elektra Entertainment Group Inc.      SR0000673160
6029   CeeLo Green               I Want You                         Elektra Entertainment Group Inc.      SR0000673160



                                                         Page 124 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 264 of 467 PageID#
                                    29390
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                          Track                           Plaintiff               Registration_Number
6030   CeeLo Green               It's OK                           Elektra Entertainment Group Inc.   SR0000673160
6031   CeeLo Green               Love Gun (Feat. Lauren Bennett)   Elektra Entertainment Group Inc.   SR0000673160
6032   CeeLo Green               No One's Gonna Love You           Elektra Entertainment Group Inc.   SR0000673160
6033   CeeLo Green               Old Fashioned                     Elektra Entertainment Group Inc.   SR0000673160
6034   CeeLo Green               Satisfied                         Elektra Entertainment Group Inc.   SR0000673160
6035   CeeLo Green               The Lady Killer Theme (Intro)     Elektra Entertainment Group Inc.   SR0000673160
6036   CeeLo Green               The Lady Killer Theme (Outro)     Elektra Entertainment Group Inc.   SR0000673160
6037   CeeLo Green               Wildflower                        Elektra Entertainment Group Inc.   SR0000673160
6038   Fitz & The Tantrums       6am                               Elektra Entertainment Group Inc.   SR0000724442
6039   Fitz & The Tantrums       Break The Walls                   Elektra Entertainment Group Inc.   SR0000724442
6040   Fitz & The Tantrums       Fools Gold                        Elektra Entertainment Group Inc.   SR0000724442
6041   Fitz & The Tantrums       Get Away                          Elektra Entertainment Group Inc.   SR0000724442
6042   Fitz & The Tantrums       House On Fire                     Elektra Entertainment Group Inc.   SR0000724442
6043   Fitz & The Tantrums       Keepin Our Eyes Out               Elektra Entertainment Group Inc.   SR0000724442
6044   Fitz & The Tantrums       Last Raindrop                     Elektra Entertainment Group Inc.   SR0000724442
6045   Fitz & The Tantrums       MerryGoRound                      Elektra Entertainment Group Inc.   SR0000724442
6046   Fitz & The Tantrums       Out Of My League                  Elektra Entertainment Group Inc.   SR0000724442
6047   Fitz & The Tantrums       Spark                             Elektra Entertainment Group Inc.   SR0000724442
6048   Fitz & The Tantrums       The End                           Elektra Entertainment Group Inc.   SR0000724442
6049   Fitz & The Tantrums       The Walker                        Elektra Entertainment Group Inc.   SR0000724442
6050   George Jones              Choices                           Elektra Entertainment Group Inc.   SR0000178893
6051   Grover Washington, Jr.    Just The Two Of Us                Elektra Entertainment Group Inc.   SR0000023451
                                 (There You Go) Tellin' Me No
6052   Keith Sweat               Again                             Elektra Entertainment Group Inc.   SR0000150241
                                 Come With Me (feat. Ronald
6053   Keith Sweat               Isley)                            Elektra Entertainment Group Inc.   SR0000226496
6054   Keith Sweat               Don't Stop Your Love              Elektra Entertainment Group Inc.   SR0000086761
6055   Keith Sweat               Get Up On It (feat. Kut Klose)    Elektra Entertainment Group Inc.   SR0000193836
6056   Keith Sweat               How Deep Is Your Love             Elektra Entertainment Group Inc.   SR0000086761
6057   Keith Sweat               I Want Her                        Elektra Entertainment Group Inc.   SR0000085227
6058   Keith Sweat               I'll Give All My Love To You      Elektra Entertainment Group Inc.   SR0000150379
6059   Keith Sweat               Make It Last Forever              Elektra Entertainment Group Inc.   SR0000086761
6060   Keith Sweat               Merry Go Round                    Elektra Entertainment Group Inc.   SR0000150379
6061   Keith Sweat               Right And A Wrong Way             Elektra Entertainment Group Inc.   SR0000086761
6062   Keith Sweat               Something Just Ain't Right        Elektra Entertainment Group Inc.   SR0000086761
6063   Keith Sweat               Why Me Baby?                      Elektra Entertainment Group Inc.   SR0000150241
6064   Keith Sweat               Yumi                              Elektra Entertainment Group Inc.   SR0000226496
6065   Nada Surf                 Deeper Well                       Elektra Entertainment Group Inc.   SR0000225933
6066   Nada Surf                 Hollywood                         Elektra Entertainment Group Inc.   SR0000225933
6067   Nada Surf                 Icebox                            Elektra Entertainment Group Inc.   SR0000225933
6068   Nada Surf                 Psychic Caramel                   Elektra Entertainment Group Inc.   SR0000225933
6069   Nada Surf                 Sleep                             Elektra Entertainment Group Inc.   SR0000225933
6070   Nada Surf                 Stalemate                         Elektra Entertainment Group Inc.   SR0000225933
6071   Nada Surf                 The Plan                          Elektra Entertainment Group Inc.   SR0000225933
6072   Nada Surf                 Treehouse                         Elektra Entertainment Group Inc.   SR0000225933
6073   Nada Surf                 Zen Brain                         Elektra Entertainment Group Inc.   SR0000225933
6074   The Cars                  Bye Bye Love                      Elektra Entertainment Group Inc.   SR0000004128
6075   The Cars                  Dangerous Type                    Elektra Entertainment Group Inc.   SR0000010621
6076   The Cars                  Drive                             Elektra Entertainment Group Inc.   SR0000052759
6077   The Cars                  Good Times Roll                   Elektra Entertainment Group Inc.   SR0000004128
6078   The Cars                  Heartbeat City                    Elektra Entertainment Group Inc.   SR0000053584
6079   The Cars                  Hello Again                       Elektra Entertainment Group Inc.   SR0000052759
6080   The Cars                  I'm Not The One                   Elektra Entertainment Group Inc.   SR0000032055



                                                       Page 125 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 265 of 467 PageID#
                                    29391
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                    Track                          Plaintiff               Registration_Number
6081   The Cars            It's All I Can Do                Elektra Entertainment Group Inc.   SR0000010621
6082   The Cars            Just What I Needed               Elektra Entertainment Group Inc.   SR0000004127
6083   The Cars            Let's Go                         Elektra Entertainment Group Inc.   SR0000010639
6084   The Cars            Moving In Stereo                 Elektra Entertainment Group Inc.   SR0000004128
6085   The Cars            My Best Friend's Girl            Elektra Entertainment Group Inc.   SR0000004128
6086   The Cars            Shake It Up                      Elektra Entertainment Group Inc.   SR0000032055
6087   The Cars            Since You're Gone                Elektra Entertainment Group Inc.   SR0000032055
6088   The Cars            Tonight She Comes                Elektra Entertainment Group Inc.   SR0000066519
6089   The Cars            Touch and Go                     Elektra Entertainment Group Inc.   SR0000020897
6090   The Cars            Why Can't I Have You             Elektra Entertainment Group Inc.   SR0000052759
6091   The Cars            You Are The Girl                 Elektra Entertainment Group Inc.   SR0000083709
6092   The Cars            You Might Think                  Elektra Entertainment Group Inc.   SR0000053584
6093   The Cars            You're All I've Got Tonight      Elektra Entertainment Group Inc.   SR0000004128
6094   The Cure            10:15 Saturday Night             Elektra Entertainment Group Inc.   SR0000072309
6095   The Cure            A Night Like This                Elektra Entertainment Group Inc.   SR0000065872
6096   The Cure            Boys Don't Cry                   Elektra Entertainment Group Inc.   SR0000075783
6097   The Cure            Charlotte Sometimes              Elektra Entertainment Group Inc.   SR0000192615
6098   The Cure            Close To Me                      Elektra Entertainment Group Inc.   SR0000065872
6099   The Cure            Closedown                        Elektra Entertainment Group Inc.   SR0000104305
6100   The Cure            Disintegration                   Elektra Entertainment Group Inc.   SR0000104305
6101   The Cure            Fascination Street               Elektra Entertainment Group Inc.   SR0000104305
6102   The Cure            In Between Days                  Elektra Entertainment Group Inc.   SR0000065872
6103   The Cure            Jumping Someone Else's Train     Elektra Entertainment Group Inc.   SR0000072370
6104   The Cure            Killing An Arab                  Elektra Entertainment Group Inc.   SR0000072370
6105   The Cure            Love Song                        Elektra Entertainment Group Inc.   SR0000104305
6106   The Cure            Lullaby                          Elektra Entertainment Group Inc.   SR0000104305
6107   The Cure            Pictures Of You                  Elektra Entertainment Group Inc.   SR0000104305
6108   The Cure            Plainsong                        Elektra Entertainment Group Inc.   SR0000104305
6109   The Cure            Prayers For Rain                 Elektra Entertainment Group Inc.   SR0000104305
6110   The Cure            The Hanging Garden               Elektra Entertainment Group Inc.   SR0000036019
6111   The Cure            The Same Deep Water As You       Elektra Entertainment Group Inc.   SR0000104305
6112   The Cure            Untitled                         Elektra Entertainment Group Inc.   SR0000104305
6113   Third Eye Blind     10 Days Late                     Elektra Entertainment Group Inc.   SR0000278241
6114   Third Eye Blind     1000 Julys                       Elektra Entertainment Group Inc.   SR0000278241
6115   Third Eye Blind     An Ode To Maybe                  Elektra Entertainment Group Inc.   SR0000278241
6116   Third Eye Blind     Anything                         Elektra Entertainment Group Inc.   SR0000278241
6117   Third Eye Blind     Burning Man                      Elektra Entertainment Group Inc.   SR0000188673
6118   Third Eye Blind     Camouflage                       Elektra Entertainment Group Inc.   SR0000278241
6119   Third Eye Blind     Darwin                           Elektra Entertainment Group Inc.   SR0000278241
6120   Third Eye Blind     Deep Inside Of You               Elektra Entertainment Group Inc.   SR0000278241
6121   Third Eye Blind     Farther                          Elektra Entertainment Group Inc.   SR0000278241
6122   Third Eye Blind     God Of Wine                      Elektra Entertainment Group Inc.   SR0000188673
6123   Third Eye Blind     Good For You                     Elektra Entertainment Group Inc.   SR0000188673
6124   Third Eye Blind     Graduate                         Elektra Entertainment Group Inc.   SR0000188673
6125   Third Eye Blind     How's It Going To Be             Elektra Entertainment Group Inc.   SR0000188673
6126   Third Eye Blind     I Want You                       Elektra Entertainment Group Inc.   SR0000188673
6127   Third Eye Blind     Jumper                           Elektra Entertainment Group Inc.   SR0000188673
6128   Third Eye Blind     London                           Elektra Entertainment Group Inc.   SR0000188673
6129   Third Eye Blind     Losing A Whole Year              Elektra Entertainment Group Inc.   SR0000188673
6130   Third Eye Blind     Motorcycle Drive By              Elektra Entertainment Group Inc.   SR0000188673
6131   Third Eye Blind     Narcolepsy                       Elektra Entertainment Group Inc.   SR0000188673
6132   Third Eye Blind     Never Let You Go                 Elektra Entertainment Group Inc.   SR0000278241




                                                 Page 126 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 266 of 467 PageID#
                                    29392
                          List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                 Track                                Plaintiff               Registration_Number
6133   Third Eye Blind     Semi-Charmed Life                   Elektra Entertainment Group Inc.   SR0000188673
6134   Third Eye Blind     Slow Motion (Instrumental)          Elektra Entertainment Group Inc.   SR0000278241
6135   Third Eye Blind     Thanks A Lot                        Elektra Entertainment Group Inc.   SR0000188673
6136   Third Eye Blind     The Background                      Elektra Entertainment Group Inc.   SR0000188673
6137   Third Eye Blind     The Red Summer Sun                  Elektra Entertainment Group Inc.   SR0000278241
6138   Third Eye Blind     Wounded                             Elektra Entertainment Group Inc.   SR0000278241
6139   Cobra Starship      Cobras Never Say Die                Fueled By Ramen LLC                SR0000711457
6140   Cobra Starship      Fold Your Hands Child               Fueled By Ramen LLC                SR0000657140
                           Good Girls Go Bad (feat. Leighton
6141   Cobra Starship      Meester)                            Fueled By Ramen LLC                SR0000657140
6142   Cobra Starship      Hot Mess                            Fueled By Ramen LLC                SR0000657140
6143   Cobra Starship      I May Be Rude But I'm The Truth     Fueled By Ramen LLC                SR0000711457

6144   Cobra Starship      Living In The Sky With Diamonds     Fueled By Ramen LLC                SR0000657140
6145   Cobra Starship      Move Like You Gonna Die             Fueled By Ramen LLC                SR0000657140
6146   Cobra Starship      Nice Guys Finish Last               Fueled By Ramen LLC                SR0000657140
                           Pete Wentz Is The Only Reason
6147   Cobra Starship      We're Famous                        Fueled By Ramen LLC                SR0000657140
                           The Scene Is Dead; Long Live The
6148   Cobra Starship      Scene                               Fueled By Ramen LLC                SR0000657140
                           The World Will Never Do (feat.
6149   Cobra Starship      B.o.B)                              Fueled By Ramen LLC                SR0000657140
6150   Cobra Starship      Wet Hot American Summer             Fueled By Ramen LLC                SR0000657140
6151   Cobra Starship      You're Not In On The Joke           Fueled By Ramen LLC                SR0000657140
6152   fun.                All Alone                           Fueled By Ramen LLC                SR0000704930
6153   fun.                All Alright                         Fueled By Ramen LLC                SR0000704930
6154   fun.                Carry On                            Fueled By Ramen LLC                SR0000704930
6155   fun.                It Gets Better                      Fueled By Ramen LLC                SR0000704930
6156   fun.                One Foot                            Fueled By Ramen LLC                SR0000704930
6157   fun.                Out on the Town (Bonus Track)       Fueled By Ramen LLC                SR0000704930
6158   fun.                Some Nights                         Fueled By Ramen LLC                SR0000704930
6159   fun.                Some Nights (Intro)                 Fueled By Ramen LLC                SR0000704930
6160   fun.                Stars                               Fueled By Ramen LLC                SR0000704930
                           We Are Young (feat. Janelle
6161   fun.                Monae)                              Fueled By Ramen LLC                SR0000704930
6162   fun.                Why Am I the One                    Fueled By Ramen LLC                SR0000704930
6163   Gym Class Heroes    The Fighter (feat. Ryan Tedder)     Fueled By Ramen LLC                SR0000704012
6164   Travie McCoy        Billionaire (feat. Bruno Mars)      Fueled By Ramen LLC                SR0000706137
6165   Young the Giant     Anagram                             Fueled By Ramen LLC                SR0000746139
6166   Young the Giant     Camera                              Fueled By Ramen LLC                SR0000746139
6167   Young the Giant     Crystallized                        Fueled By Ramen LLC                SR0000746139
6168   Young the Giant     Daydreamer                          Fueled By Ramen LLC                SR0000746139
6169   Young the Giant     Eros                                Fueled By Ramen LLC                SR0000746139
6170   Young the Giant     Firelight                           Fueled By Ramen LLC                SR0000746139
6171   Young the Giant     In My Home                          Fueled By Ramen LLC                SR0000746139
6172   Young the Giant     Mind Over Matter                    Fueled By Ramen LLC                SR0000746139
6173   Young the Giant     Paralysis                           Fueled By Ramen LLC                SR0000746139
6174   Young the Giant     Slow Dive                           Fueled By Ramen LLC                SR0000746139
6175   Young the Giant     Teachers                            Fueled By Ramen LLC                SR0000746139
6176   Young the Giant     Waves                               Fueled By Ramen LLC                SR0000746139
6177   Nickelback          Good Times Gone                     Roadrunner Records, Inc.           SR0000330446
6178   Nickelback          Hangnail                            Roadrunner Records, Inc.           SR0000330446
6179   Nickelback          Hollywood                           Roadrunner Records, Inc.           SR0000330446



                                                  Page 127 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 267 of 467 PageID#
                                    29393
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                   Track                           Plaintiff            Registration_Number
6180   Nickelback         If Today Was Your Last Day         Roadrunner Records, Inc.      SR0000651954
6181   Nickelback         Just For                           Roadrunner Records, Inc.      SR0000330446
6182   Nickelback         Money Bought                       Roadrunner Records, Inc.      SR0000330446
6183   Nickelback         Too Bad                            Roadrunner Records, Inc.      SR0000330446
6184   Nickelback         Where Do I Hide                    Roadrunner Records, Inc.      SR0000330446
6185   Nickelback         Woke Up This Morning               Roadrunner Records, Inc.      SR0000330446
6186   Slipknot           .execute.                          Roadrunner Records, Inc.      SR0000656810
6187   Slipknot           (515)                              Roadrunner Records, Inc.      SR0000330440
6188   Slipknot           (sic)                              Roadrunner Records, Inc.      SR0000301094
6189   Slipknot           742617000027                       Roadrunner Records, Inc.      SR0000301094
6190   Slipknot           All Hope Is Gone                   Roadrunner Records, Inc.      SR0000656810
6191   Slipknot           Before I Forget                    Roadrunner Records, Inc.      SR0000358238
6192   Slipknot           Butcher's Hook                     Roadrunner Records, Inc.      SR0000656810
6193   Slipknot           Child Of Burning Time              Roadrunner Records, Inc.      SR0000656810
6194   Slipknot           Dead Memories                      Roadrunner Records, Inc.      SR0000656810
6195   Slipknot           Disasterpiece                      Roadrunner Records, Inc.      SR0000330440
6196   Slipknot           Duality                            Roadrunner Records, Inc.      SR0000358238
6197   Slipknot           Everything Ends                    Roadrunner Records, Inc.      SR0000330440
6198   Slipknot           Eyeless                            Roadrunner Records, Inc.      SR0000301094
6199   Slipknot           Gehenna                            Roadrunner Records, Inc.      SR0000656810
6200   Slipknot           Gematria (The Killing Name)        Roadrunner Records, Inc.      SR0000656810
6201   Slipknot           Iowa (Live Version)                Roadrunner Records, Inc.      SR0000390797
6202   Slipknot           Left Behind                        Roadrunner Records, Inc.      SR0000330440
6203   Slipknot           My Plague                          Roadrunner Records, Inc.      SR0000330440
6204   Slipknot           People = Shit                      Roadrunner Records, Inc.      SR0000330440
6205   Slipknot           Prelude 3.0                        Roadrunner Records, Inc.      SR0000358238
6206   Slipknot           Psychosocial                       Roadrunner Records, Inc.      SR0000656810
6207   Slipknot           Snuff                              Roadrunner Records, Inc.      SR0000656810
6208   Slipknot           Spit It Out                        Roadrunner Records, Inc.      SR0000301094
6209   Slipknot           Sulfur                             Roadrunner Records, Inc.      SR0000656810
6210   Slipknot           Surfacing                          Roadrunner Records, Inc.      SR0000301094
6211   Slipknot           The Blister Exists                 Roadrunner Records, Inc.      SR0000358238
6212   Slipknot           The Heretic Anthem                 Roadrunner Records, Inc.      SR0000330440
6213   Slipknot           The Nameless                       Roadrunner Records, Inc.      SR0000358238
6214   Slipknot           This Cold Black                    Roadrunner Records, Inc.      SR0000656810
6215   Slipknot           Til We Die                         Roadrunner Records, Inc.      SR0000656810
6216   Slipknot           Vendetta                           Roadrunner Records, Inc.      SR0000656810
6217   Slipknot           Vermilion                          Roadrunner Records, Inc.      SR0000358238
6218   Slipknot           Vermilion Pt. 2                    Roadrunner Records, Inc.      SR0000358238

6219   Slipknot           Vermilion Pt. 2 (Bloodstone Mix)   Roadrunner Records, Inc.      SR0000656810
6220   Slipknot           Wait And Bleed                     Roadrunner Records, Inc.      SR0000301094
6221   Slipknot           Wherein Lies Continue              Roadrunner Records, Inc.      SR0000656810
6222   Stone Sour         Bother                             Roadrunner Records, Inc.      SR0000330447
6223   Stone Sour         Choose                             Roadrunner Records, Inc.      SR0000330447
6224   Stone Sour         Digital (Did You Tell)             Roadrunner Records, Inc.      SR0000689549
6225   Stone Sour         Get Inside                         Roadrunner Records, Inc.      SR0000330447
6226   Stone Sour         Home Again                         Roadrunner Records, Inc.      SR0000689549
6227   Stone Sour         Inhale                             Roadrunner Records, Inc.      SR0000330447
6228   Stone Sour         Kill Everybody                     Roadrunner Records, Inc.      SR0000357276
6229   Stone Sour         Nylon 6/6                          Roadrunner Records, Inc.      SR0000689549
6230   Stone Sour         Orchids                            Roadrunner Records, Inc.      SR0000330447
6231   Stone Sour         Pieces                             Roadrunner Records, Inc.      SR0000689549



                                                Page 128 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 268 of 467 PageID#
                                    29394
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                    Track                               Plaintiff          Registration_Number
6232   Stone Sour           Road Hogs                             Roadrunner Records, Inc.    SR0000357276
6233   Stone Sour           Say You'll Haunt Me                   Roadrunner Records, Inc.    SR0000689549
6234   Stone Sour           Take A Number                         Roadrunner Records, Inc.    SR0000330447
6235   Stone Sour           The Bitter End                        Roadrunner Records, Inc.    SR0000689549
6236   Stone Sour           Threadbare                            Roadrunner Records, Inc.    SR0000689549
6237   Stone Sour           Tumult                                Roadrunner Records, Inc.    SR0000330447
6238   Avenged Sevenfold    Bat Country                           Warner Bros. Records Inc.   SR0000374368
6239   Avenged Sevenfold    Beast And The Harlot                  Warner Bros. Records Inc.   SR0000374368
6240   Avenged Sevenfold    Betrayed                              Warner Bros. Records Inc.   SR0000374368
6241   Avenged Sevenfold    Blinded In Chains                     Warner Bros. Records Inc.   SR0000374368
6242   Avenged Sevenfold    Burn It Down                          Warner Bros. Records Inc.   SR0000374368
6243   Avenged Sevenfold    M.I.A.                                Warner Bros. Records Inc.   SR0000374368
6244   Avenged Sevenfold    Seize The Day                         Warner Bros. Records Inc.   SR0000374368
6245   Avenged Sevenfold    Sidewinder                            Warner Bros. Records Inc.   SR0000374368
6246   Avenged Sevenfold    Strength Of The World                 Warner Bros. Records Inc.   SR0000374368
6247   Avenged Sevenfold    The Wicked End                        Warner Bros. Records Inc.   SR0000374368
6248   Avenged Sevenfold    Trashed And Scattered                 Warner Bros. Records Inc.   SR0000374368
6249   Black Sabbath        Electric Funeral                      Warner Bros. Records Inc.   N20213
6250   Black Sabbath        Hand Of Doom                          Warner Bros. Records Inc.   N20213
6251   Black Sabbath        Iron Man                              Warner Bros. Records Inc.   N20213
                            Jack The Stripper/Fairies Wear
6252   Black Sabbath        Boots                                 Warner Bros. Records Inc.   N20213
6253   Black Sabbath        Paranoid                              Warner Bros. Records Inc.   N20213
6254   Black Sabbath        Planet Caravan                        Warner Bros. Records Inc.   N20213
6255   Black Sabbath        Rat Salad                             Warner Bros. Records Inc.   N20213
6256   Black Sabbath        War Pigs                              Warner Bros. Records Inc.   SR0000042886
6257   Blake Shelton        All About Tonight                     Warner Bros. Records Inc.   SR0000668677
6258   Blake Shelton        Austin                                Warner Bros. Records Inc.   SR0000299678
                            Boys 'Round Here (feat. Pistol
6259   Blake Shelton        Annies & Friends)                     Warner Bros. Records Inc.   SR0000721082
6260   Blake Shelton        Country On The Radio                  Warner Bros. Records Inc.   SR0000721082
6261   Blake Shelton        Do You Remember                       Warner Bros. Records Inc.   SR0000721082
6262   Blake Shelton        Doin' What She Likes                  Warner Bros. Records Inc.   SR0000721082
6263   Blake Shelton        Don't Make Me                         Warner Bros. Records Inc.   SR0000406834
6264   Blake Shelton        Drink On It                           Warner Bros. Records Inc.   SR0000693085
6265   Blake Shelton        Get Some                              Warner Bros. Records Inc.   SR0000693085
6266   Blake Shelton        God Gave Me You                       Warner Bros. Records Inc.   SR0000693085
6267   Blake Shelton        Good Ole Boys                         Warner Bros. Records Inc.   SR0000693085
6268   Blake Shelton        Goodbye Time                          Warner Bros. Records Inc.   SR0000359309
6269   Blake Shelton        Granddaddy's Gun                      Warner Bros. Records Inc.   SR0000721082
6270   Blake Shelton        Hey                                   Warner Bros. Records Inc.   SR0000693085

6271   Blake Shelton        Hillbilly Bone (feat. Trace Adkins)   Warner Bros. Records Inc.   SR0000685229
6272   Blake Shelton        Honey Bee                             Warner Bros. Records Inc.   SR0000693085
6273   Blake Shelton        I Still Got A Finger                  Warner Bros. Records Inc.   SR0000721082
6274   Blake Shelton        I'm Sorry                             Warner Bros. Records Inc.   SR0000693085
6275   Blake Shelton        Kiss My Country Ass                   Warner Bros. Records Inc.   SR0000685229
6276   Blake Shelton        Lay Low                               Warner Bros. Records Inc.   SR0000721082
6277   Blake Shelton        Mine Would Be You                     Warner Bros. Records Inc.   SR0000721082
6278   Blake Shelton        My Eyes (feat. Gwen Sebastian)        Warner Bros. Records Inc.   SR0000721082
6279   Blake Shelton        Nobody But Me                         Warner Bros. Records Inc.   SR0000359309
6280   Blake Shelton        Ol' Red                               Warner Bros. Records Inc.   SR0000300565
6281   Blake Shelton        Over                                  Warner Bros. Records Inc.   SR0000693085



                                                    Page 129 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 269 of 467 PageID#
                                    29395
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                   Track                         Plaintiff             Registration_Number
                            Playboys Of The Southwestern
6282   Blake Shelton        World                            Warner Bros. Records Inc.       SR0000331177
6283   Blake Shelton        Ready To Roll                    Warner Bros. Records Inc.       SR0000693085
6284   Blake Shelton        Red River Blue                   Warner Bros. Records Inc.       SR0000693085
6285   Blake Shelton        She Wouldn't Be Gone             Warner Bros. Records Inc.       SR0000659650
6286   Blake Shelton        Small Town Big Time              Warner Bros. Records Inc.       SR0000721082
6287   Blake Shelton        Some Beach                       Warner Bros. Records Inc.       SR0000359307
6288   Blake Shelton        Sunny In Seattle                 Warner Bros. Records Inc.       SR0000693085
6289   Blake Shelton        Sure Be Cool If You Did          Warner Bros. Records Inc.       SR0000721082
6290   Blake Shelton        Ten Times Crazier                Warner Bros. Records Inc.       SR0000721082
6291   Blake Shelton        The More I Drink                 Warner Bros. Records Inc.       SR0000406834
                            Who Are You When I'm Not
6292   Blake Shelton        Looking                          Warner Bros. Records Inc.       SR0000668677
6293   Daniel Powter        Bad Day                          Warner Bros. Records Inc.       SR0000384148
6294   David Draiman        Forsaken                         Warner Bros. Records Inc.       SR0000308602
6295   Deftones             Back To School (Mini Maggit)     Warner Bros. Records Inc.       SR0000288286
6296   Deftones             Battle-axe                       Warner Bros. Records Inc.       SR0000335169
6297   Deftones             Be Quiet And Drive (Far Away)    Warner Bros. Records Inc.       SR0000244493
6298   Deftones             Birthmark                        Warner Bros. Records Inc.       SR0000171111
6299   Deftones             Black Moon                       Warner Bros. Records Inc.       SR0000390931
6300   Deftones             Bored                            Warner Bros. Records Inc.       SR0000171111
6301   Deftones             Change (In The House Of Flies)   Warner Bros. Records Inc.       SR0000284862
                            Change (In The House Of Flies)
6302   Deftones             (Acoustic)                       Warner Bros. Records Inc.       SR0000390931
                            Crenshaw Punch / I'll Throw
6303   Deftones             Rocks At You                     Warner Bros. Records Inc.       SR0000390931
6304   Deftones             Dai The Flu                      Warner Bros. Records Inc.       SR0000244493
6305   Deftones             Deathblow                        Warner Bros. Records Inc.       SR0000335169
6306   Deftones             Digital Bath                     Warner Bros. Records Inc.       SR0000284862
6307   Deftones             Digital Bath (Acoustic)          Warner Bros. Records Inc.       SR0000390931
6308   Deftones             Entombed                         Warner Bros. Records Inc.       SR0000719493
6309   Deftones             Fireal                           Warner Bros. Records Inc.       SR0000171111
6310   Deftones             Gauze                            Warner Bros. Records Inc.       SR0000719493
6311   Deftones             Goon Squad                       Warner Bros. Records Inc.       SR0000719493
6312   Deftones             Graphic Nature                   Warner Bros. Records Inc.       SR0000719493
6313   Deftones             Headup                           Warner Bros. Records Inc.       SR0000244493
6314   Deftones             Hexagram                         Warner Bros. Records Inc.       SR0000335169
6315   Deftones             If Only Tonight We Could Sleep   Warner Bros. Records Inc.       SR0000390931
6316   Deftones             Knife Prty                       Warner Bros. Records Inc.       SR0000284862
6317   Deftones             Leathers                         Warner Bros. Records Inc.       SR0000719493
6318   Deftones             Lhabia                           Warner Bros. Records Inc.       SR0000244493
6319   Deftones             Lifter                           Warner Bros. Records Inc.       SR0000171111
6320   Deftones             Lucky You                        Warner Bros. Records Inc.       SR0000335169
6321   Deftones             Minerva                          Warner Bros. Records Inc.       SR0000335169
6322   Deftones             Minus Blindfold                  Warner Bros. Records Inc.       SR0000171111
6323   Deftones             Moana                            Warner Bros. Records Inc.       SR0000335169
6324   Deftones             MX                               Warner Bros. Records Inc.       SR0000244493
6325   Deftones             No Ordinary Love                 Warner Bros. Records Inc.       SR0000390931
6326   Deftones             Nosebleed                        Warner Bros. Records Inc.       SR0000171111
6327   Deftones             One Weak                         Warner Bros. Records Inc.       SR0000171111
6328   Deftones             Passenger                        Warner Bros. Records Inc.       SR0000284862
6329   Deftones             Pink Maggit                      Warner Bros. Records Inc.       SR0000284862




                                                  Page 130 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 270 of 467 PageID#
                                    29396
                        List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                   Track                          Plaintiff            Registration_Number
                         Please Please Please Let Me Get
6330   Deftones          What I Want                       Warner Bros. Records Inc.      SR0000390931
6331   Deftones          Poltergeist                       Warner Bros. Records Inc.      SR0000719493
6332   Deftones          Romantic Dreams                   Warner Bros. Records Inc.      SR0000719493
6333   Deftones          Rosemary                          Warner Bros. Records Inc.      SR0000719493
6334   Deftones          Rx Queen                          Warner Bros. Records Inc.      SR0000284862
6335   Deftones          Savory                            Warner Bros. Records Inc.      SR0000390931
6336   Deftones          Simple Man                        Warner Bros. Records Inc.      SR0000390931
6337   Deftones          Sinatra                           Warner Bros. Records Inc.      SR0000390931
6338   Deftones          Swerve City                       Warner Bros. Records Inc.      SR0000719493
6339   Deftones          Tempest                           Warner Bros. Records Inc.      SR0000719493
6340   Deftones          The Chauffeur                     Warner Bros. Records Inc.      SR0000390931
6341   Deftones          Wax And Wane                      Warner Bros. Records Inc.      SR0000390931
6342   Deftones          What Happened To You?             Warner Bros. Records Inc.      SR0000719493
6343   Deftones          When Girls Telephone Boys         Warner Bros. Records Inc.      SR0000335169
6344   Disturbed         A Welcome Burden                  Warner Bros. Records Inc.      SR0000685183
6345   Disturbed         Avarice                           Warner Bros. Records Inc.      SR0000380289
6346   Disturbed         Awaken                            Warner Bros. Records Inc.      SR0000316958
6347   Disturbed         Believe                           Warner Bros. Records Inc.      SR0000316958
6348   Disturbed         Bound                             Warner Bros. Records Inc.      SR0000316958
6349   Disturbed         Breathe                           Warner Bros. Records Inc.      SR0000316958
6350   Disturbed         Conflict                          Warner Bros. Records Inc.      SR0000288344
6351   Disturbed         Criminal                          Warner Bros. Records Inc.      SR0000647297
6352   Disturbed         Decadence                         Warner Bros. Records Inc.      SR0000380289
6353   Disturbed         Deceiver                          Warner Bros. Records Inc.      SR0000647297
6354   Disturbed         Dehumanized                       Warner Bros. Records Inc.      SR0000695381
6355   Disturbed         Deify                             Warner Bros. Records Inc.      SR0000380289
6356   Disturbed         Devour                            Warner Bros. Records Inc.      SR0000316958
6357   Disturbed         Divide                            Warner Bros. Records Inc.      SR0000647297
6358   Disturbed         Down With The Sickness            Warner Bros. Records Inc.      SR0000280324
6359   Disturbed         Droppin' Plates                   Warner Bros. Records Inc.      SR0000280324
6360   Disturbed         Enough                            Warner Bros. Records Inc.      SR0000647297
6361   Disturbed         Facade                            Warner Bros. Records Inc.      SR0000647297
6362   Disturbed         Fear                              Warner Bros. Records Inc.      SR0000280324
6363   Disturbed         Forgiven                          Warner Bros. Records Inc.      SR0000380289
6364   Disturbed         God Of The Mind                   Warner Bros. Records Inc.      SR0000695381
6365   Disturbed         Guarded                           Warner Bros. Records Inc.      SR0000374276
6366   Disturbed         Haunted                           Warner Bros. Records Inc.      SR0000647297
6367   Disturbed         Hell                              Warner Bros. Records Inc.      SR0000695381
6368   Disturbed         I'm Alive                         Warner Bros. Records Inc.      SR0000380289
6369   Disturbed         Indestructible                    Warner Bros. Records Inc.      SR0000647297
6370   Disturbed         Inside The Fire                   Warner Bros. Records Inc.      SR0000647297
6371   Disturbed         Intoxication                      Warner Bros. Records Inc.      SR0000316958
6372   Disturbed         Just Stop                         Warner Bros. Records Inc.      SR0000380289
6373   Disturbed         Land Of Confusion                 Warner Bros. Records Inc.      SR0000380289
6374   Disturbed         Liberate                          Warner Bros. Records Inc.      SR0000316958
6375   Disturbed         Meaning Of Life                   Warner Bros. Records Inc.      SR0000280324
6376   Disturbed         Mistress                          Warner Bros. Records Inc.      SR0000316958
6377   Disturbed         Monster                           Warner Bros. Records Inc.      SR0000695381
6378   Disturbed         Numb                              Warner Bros. Records Inc.      SR0000685183
6379   Disturbed         Overburdened                      Warner Bros. Records Inc.      SR0000380289
6380   Disturbed         Pain Redefined                    Warner Bros. Records Inc.      SR0000380289
6381   Disturbed         Parasite                          Warner Bros. Records Inc.      SR0000695381



                                                Page 131 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 271 of 467 PageID#
                                    29397
                           List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                  Artist                    Track                          Plaintiff            Registration_Number
6382   Disturbed            Perfect Insanity                   Warner Bros. Records Inc.     SR0000647297
6383   Disturbed            Prayer                             Warner Bros. Records Inc.     SR0000316958
6384   Disturbed            Remember                           Warner Bros. Records Inc.     SR0000316958
6385   Disturbed            Rise                               Warner Bros. Records Inc.     SR0000316958
6386   Disturbed            Run                                Warner Bros. Records Inc.     SR0000695381
6387   Disturbed            Sacred Lie                         Warner Bros. Records Inc.     SR0000380289
6388   Disturbed            Shout 2000                         Warner Bros. Records Inc.     SR0000280324
6389   Disturbed            Sickened                           Warner Bros. Records Inc.     SR0000695381
6390   Disturbed            Sons Of Plunder                    Warner Bros. Records Inc.     SR0000380289
6391   Disturbed            Stricken                           Warner Bros. Records Inc.     SR0000380288
6392   Disturbed            Stupify                            Warner Bros. Records Inc.     SR0000280324
6393   Disturbed            Ten Thousand Fists                 Warner Bros. Records Inc.     SR0000380289
6394   Disturbed            The Curse                          Warner Bros. Records Inc.     SR0000647297
6395   Disturbed            The Game                           Warner Bros. Records Inc.     SR0000280324
6396   Disturbed            The Night                          Warner Bros. Records Inc.     SR0000647297
6397   Disturbed            This Moment                        Warner Bros. Records Inc.     SR0000695381
6398   Disturbed            Torn                               Warner Bros. Records Inc.     SR0000647297
6399   Disturbed            Two Worlds                         Warner Bros. Records Inc.     SR0000695381
6400   Disturbed            Violence Fetish                    Warner Bros. Records Inc.     SR0000280324
6401   Disturbed            Voices                             Warner Bros. Records Inc.     SR0000280324
6402   Disturbed            Want                               Warner Bros. Records Inc.     SR0000280324
6403   Eric Clapton         (I) Get Lost                       Warner Bros. Records Inc.     SR0000276566
6404   Eric Clapton         Riding With The King               Warner Bros. Records Inc.     SR0000285808
6405   Faith Hill           A Man's Home Is His Castle         Warner Bros. Records Inc.     SR0000169102
6406   Faith Hill           A Room In My Heart                 Warner Bros. Records Inc.     SR0000169102
6407   Faith Hill           Baby You Belong                    Warner Bros. Records Inc.     SR0000321377
6408   Faith Hill           Back To You                        Warner Bros. Records Inc.     SR0000321377
6409   Faith Hill           Beautiful                          Warner Bros. Records Inc.     SR0000321377
6410   Faith Hill           Bed Of Roses                       Warner Bros. Records Inc.     SR0000169102
6411   Faith Hill           Better Days                        Warner Bros. Records Inc.     SR0000253752
6412   Faith Hill           Breathe                            Warner Bros. Records Inc.     SR0000276629
6413   Faith Hill           Bringing Out The Elvis             Warner Bros. Records Inc.     SR0000276629
6414   Faith Hill           But I Will                         Warner Bros. Records Inc.     SR0000182853
6415   Faith Hill           Cry                                Warner Bros. Records Inc.     SR0000321377
6416   Faith Hill           Dearly Beloved                     Warner Bros. Records Inc.     SR0000374377
6417   Faith Hill           Fireflies                          Warner Bros. Records Inc.     SR0000374377
6418   Faith Hill           Go The Distance                    Warner Bros. Records Inc.     SR0000182853
6419   Faith Hill           I Can't Do That Anymore            Warner Bros. Records Inc.     SR0000169102
6420   Faith Hill           I Got My Baby                      Warner Bros. Records Inc.     SR0000276629
6421   Faith Hill           I Love You                         Warner Bros. Records Inc.     SR0000253752
6422   Faith Hill           I Think I Will                     Warner Bros. Records Inc.     SR0000321377
6423   Faith Hill           I Want You                         Warner Bros. Records Inc.     SR0000374377
6424   Faith Hill           I Would Be Stronger Than That      Warner Bros. Records Inc.     SR0000182853
                            I've Got This Friend (With Larry
6425   Faith Hill           Stewart)                           Warner Bros. Records Inc.     SR0000182853
6426   Faith Hill           If I Should Fall Behind            Warner Bros. Records Inc.     SR0000276629
6427   Faith Hill           If I'm Not In Love                 Warner Bros. Records Inc.     SR0000276629
6428   Faith Hill           If My Heart Had Wings              Warner Bros. Records Inc.     SR0000276629
6429   Faith Hill           If This Is The End                 Warner Bros. Records Inc.     SR0000321377
6430   Faith Hill           If You Ask                         Warner Bros. Records Inc.     SR0000374377
6431   Faith Hill           If You're Gonna Fly Away           Warner Bros. Records Inc.     SR0000321377
6432   Faith Hill           It Matters To Me                   Warner Bros. Records Inc.     SR0000169102
6433   Faith Hill           It Will Be Me                      Warner Bros. Records Inc.     SR0000276629



                                                    Page 132 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 272 of 467 PageID#
                                    29398
                                 List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                    Artist                      Track                              Plaintiff          Registration_Number
6434   Faith Hill                 Just About Now                       Warner Bros. Records Inc.   SR0000182853
6435   Faith Hill                 Just Around The Eyes                 Warner Bros. Records Inc.   SR0000182853
                                  Just To Hear You Say That You
6436   Faith Hill                 Love Me (with Tim McGraw)            Warner Bros. Records Inc.   SR0000253752
                                  Keep Walkin' On (with Shelby
6437   Faith Hill                 Lynne)                               Warner Bros. Records Inc.   SR0000169102
6438   Faith Hill                 Let Me Let Go                        Warner Bros. Records Inc.   SR0000253752
6439   Faith Hill                 Let's Go To Vegas                    Warner Bros. Records Inc.   SR0000169102

6440   Faith Hill                 Life's Too Short To Love Like That   Warner Bros. Records Inc.   SR0000182853
6441   Faith Hill                 Like We Never Loved At All           Warner Bros. Records Inc.   SR0000374377
6442   Faith Hill                 Love Ain't Like That                 Warner Bros. Records Inc.   SR0000253752
6443   Faith Hill                 Love Is A Sweet Thing                Warner Bros. Records Inc.   SR0000276629
6444   Faith Hill                 Me                                   Warner Bros. Records Inc.   SR0000253752
6445   Faith Hill                 Mississippi Girl                     Warner Bros. Records Inc.   SR0000374378
6446   Faith Hill                 My Wild Frontier                     Warner Bros. Records Inc.   SR0000253752
6447   Faith Hill                 One                                  Warner Bros. Records Inc.   SR0000321377
6448   Faith Hill                 Piece Of My Heart                    Warner Bros. Records Inc.   SR0000182853
6449   Faith Hill                 Somebody Stand By Me                 Warner Bros. Records Inc.   SR0000253752
6450   Faith Hill                 Someone Else's Dream                 Warner Bros. Records Inc.   SR0000169102
6451   Faith Hill                 Stealing Kisses                      Warner Bros. Records Inc.   SR0000374377
6452   Faith Hill                 Stronger                             Warner Bros. Records Inc.   SR0000321377
6453   Faith Hill                 Sunshine & Summertime                Warner Bros. Records Inc.   SR0000374377
6454   Faith Hill                 Take Me As I Am                      Warner Bros. Records Inc.   SR0000182853
6455   Faith Hill                 That's How Love Moves                Warner Bros. Records Inc.   SR0000276629
6456   Faith Hill                 The Hard Way                         Warner Bros. Records Inc.   SR0000253752
6457   Faith Hill                 The Lucky One                        Warner Bros. Records Inc.   SR0000374377
6458   Faith Hill                 The Secret Of Life                   Warner Bros. Records Inc.   SR0000253752
6459   Faith Hill                 The Way You Love Me                  Warner Bros. Records Inc.   SR0000276629
6460   Faith Hill                 There Will Come A Day                Warner Bros. Records Inc.   SR0000276629
6461   Faith Hill                 This Is Me                           Warner Bros. Records Inc.   SR0000321377
                                  This Kiss (Pop Remix a.k.a. Radio
6462   Faith Hill                 Version)                             Warner Bros. Records Inc.   SR0000253752
6463   Faith Hill                 Unsaveable                           Warner Bros. Records Inc.   SR0000321377
                                  We've Got Nothing But Love To
6464   Faith Hill                 Prove                                Warner Bros. Records Inc.   SR0000374377
6465   Faith Hill                 What's In It For Me                  Warner Bros. Records Inc.   SR0000276629
6466   Faith Hill                 When The Lights Go Down              Warner Bros. Records Inc.   SR0000321377
6467   Faith Hill                 Wild One                             Warner Bros. Records Inc.   SR0000182853
6468   Faith Hill                 Wish For You                         Warner Bros. Records Inc.   SR0000374377
6469   Faith Hill                 You Can't Lose Me                    Warner Bros. Records Inc.   SR0000169102
6470   Faith Hill                 You Give Me Love                     Warner Bros. Records Inc.   SR0000253752
6471   Faith Hill                 You Stay With Me                     Warner Bros. Records Inc.   SR0000374377
6472   Faith Hill                 You Will Be Mine                     Warner Bros. Records Inc.   SR0000169102
6473   Faith Hill                 You're Still Here                    Warner Bros. Records Inc.   SR0000321377

6474   Faith Hill & Tim McGraw    Let's Make Love                      Warner Bros. Records Inc.   SR0000276629
6475   Gloriana                   (Kissed You) Good Night              Warner Bros. Records Inc.   SR0000719998
6476   Green Day                  All The Time                         Warner Bros. Records Inc.   SR0000244558
6477   Green Day                  American Idiot                       Warner Bros. Records Inc.   SR0000362126
6478   Green Day                  Armatage Shanks                      Warner Bros. Records Inc.   SR0000188562
6479   Green Day                  Bab's Uvula Who?                     Warner Bros. Records Inc.   SR0000188562
6480   Green Day                  Basket Case                          Warner Bros. Records Inc.   SR0000185457



                                                          Page 133 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 273 of 467 PageID#
                                    29399
                        List of Record Company Plaintiffs’ Copyrighted Sound Recordings



               Artist                   Track                          Plaintiff             Registration_Number
6481   Green Day         Blood, Sex And Booze              Warner Bros. Records Inc.      SR0000288352
6482   Green Day         Boulevard Of Broken Dreams        Warner Bros. Records Inc.      SR0000362126
6483   Green Day         Brat                              Warner Bros. Records Inc.      SR0000188562
6484   Green Day         Burnout                           Warner Bros. Records Inc.      SR0000185457
6485   Green Day         Chump                             Warner Bros. Records Inc.      SR0000185457
6486   Green Day         Church On Sunday                  Warner Bros. Records Inc.      SR0000288352
6487   Green Day         Coming Clean                      Warner Bros. Records Inc.      SR0000185457
6488   Green Day         Desensitized                      Warner Bros. Records Inc.      SR0000315909
6489   Green Day         Emenius Sleepus                   Warner Bros. Records Inc.      SR0000185457
6490   Green Day         Fashion Victim                    Warner Bros. Records Inc.      SR0000288352
6491   Green Day         Geek Stink Breath                 Warner Bros. Records Inc.      SR0000188562
                         Good Riddance (Time Of Your
6492   Green Day         Life)                             Warner Bros. Records Inc.      SR0000244558
6493   Green Day         Hitchin' A Ride                   Warner Bros. Records Inc.      SR0000244558
6494   Green Day         In The End                        Warner Bros. Records Inc.      SR0000185457
6495   Green Day         J.A.R. (Jason Andrew Relva)       Warner Bros. Records Inc.      SR0000169250
6496   Green Day         Jaded                             Warner Bros. Records Inc.      SR0000188562
6497   Green Day         Jesus Of Suburbia                 Warner Bros. Records Inc.      SR0000362126
6498   Green Day         King For A Day                    Warner Bros. Records Inc.      SR0000244558
6499   Green Day         Longview                          Warner Bros. Records Inc.      SR0000185457
6500   Green Day         Maria                             Warner Bros. Records Inc.      SR0000306999
6501   Green Day         Minority                          Warner Bros. Records Inc.      SR0000288352
6502   Green Day         Nice Guys Finish Last             Warner Bros. Records Inc.      SR0000244558
6503   Green Day         Poprocks & Coke                   Warner Bros. Records Inc.      SR0000306999
6504   Green Day         Redundant                         Warner Bros. Records Inc.      SR0000244558
6505   Green Day         Scumbag                           Warner Bros. Records Inc.      SR0000315909
6506   Green Day         She                               Warner Bros. Records Inc.      SR0000185457
6507   Green Day         She's A Rebel                     Warner Bros. Records Inc.      SR0000362126
6508   Green Day         St. Jimmy                         Warner Bros. Records Inc.      SR0000362126
6509   Green Day         Stuck With Me                     Warner Bros. Records Inc.      SR0000188562
6510   Green Day         Suffocate                         Warner Bros. Records Inc.      SR0000315909
6511   Green Day         The Grouch                        Warner Bros. Records Inc.      SR0000244558
6512   Green Day         Waiting                           Warner Bros. Records Inc.      SR0000288352
                         Wake Me Up When September
6513   Green Day         Ends                              Warner Bros. Records Inc.      SR0000362126
6514   Green Day         Walking Alone                     Warner Bros. Records Inc.      SR0000244558
6515   Green Day         Walking Contradiction             Warner Bros. Records Inc.      SR0000188562
6516   Green Day         Warning                           Warner Bros. Records Inc.      SR0000288352
6517   Green Day         Welcome To Paradise               Warner Bros. Records Inc.      SR0000185457
6518   Green Day         Working Class Hero                Warner Bros. Records Inc.      SR0000630900
6519   James Taylor      Carolina In My Mind               Warner Bros. Records Inc.      N38974
6520   James Taylor      Don't Let Me Be Lonely Tonight    Warner Bros. Records Inc.      N3810
6521   James Taylor      Golden Moments                    Warner Bros. Records Inc.      N35786
                         How Sweet It Is (To Be Loved By
6522   James Taylor      You)                              Warner Bros. Records Inc.      N24380
6523   James Taylor      Mexico                            Warner Bros. Records Inc.      N24380
6524   James Taylor      Shower The People                 Warner Bros. Records Inc.      N35786

6525   James Taylor      Something In The Way She Moves    Warner Bros. Records Inc.      N38974
6526   James Taylor      Steamroller (Live)                Warner Bros. Records Inc.      N38974
6527   James Taylor      Walking Man                       Warner Bros. Records Inc.      N18843
6528   Jason Derulo      Blind                             Warner Bros. Records Inc.      SR0000685175
6529   Jason Derulo      Encore                            Warner Bros. Records Inc.      SR0000685175



                                                Page 134 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 274 of 467 PageID#
                                    29400
                         List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                Artist                    Track                         Plaintiff             Registration_Number
6530   Jason Derulo       Fallen                            Warner Bros. Records Inc.      SR0000685175
6531   Jason Derulo       In My Head                        Warner Bros. Records Inc.      SR0000685175
6532   Jason Derulo       Love Hangover                     Warner Bros. Records Inc.      SR0000685175
6533   Jason Derulo       Marry Me                          Warner Bros. Records Inc.      SR0000763207
6534   Jason Derulo       Ridin' Solo                       Warner Bros. Records Inc.      SR0000685175
6535   Jason Derulo       Strobelight (Bonus Track)         Warner Bros. Records Inc.      SR0000685175
6536   Jason Derulo       Stupid Love                       Warner Bros. Records Inc.      SR0000763207
6537   Jason Derulo       Talk Dirty (feat. 2 Chainz)       Warner Bros. Records Inc.      SR0000763207
6538   Jason Derulo       The Sky's The Limit               Warner Bros. Records Inc.      SR0000685175
6539   Jason Derulo       Vertigo (feat. Jordin Sparks)     Warner Bros. Records Inc.      SR0000763207
6540   Jason Derulo       What If                           Warner Bros. Records Inc.      SR0000685175
6541   Jason Derulo       Whatcha Say                       Warner Bros. Records Inc.      SR0000685175
6542   Jason Derulo       With The Lights On                Warner Bros. Records Inc.      SR0000763207
                          Theme from Superman (Main
6543   John Williams      Title)                            Warner Bros. Records Inc.      SR0000006230
6544   Linkin Park        1stp Klosr                        Warner Bros. Records Inc.      SR0000316952
6545   Linkin Park        A Place For My Head               Warner Bros. Records Inc.      SR0000288402
6546   Linkin Park        BURN IT DOWN                      Warner Bros. Records Inc.      SR0000708311
6547   Linkin Park        By Myself                         Warner Bros. Records Inc.      SR0000288402
6548   Linkin Park        By_Myslf                          Warner Bros. Records Inc.      SR0000316952
6549   Linkin Park        Castle of Glass                   Warner Bros. Records Inc.      SR0000708311
6550   Linkin Park        Crawling (Live In Texas)          Warner Bros. Records Inc.      SR0000350998
6551   Linkin Park        Cure For The Itch                 Warner Bros. Records Inc.      SR0000288402
6552   Linkin Park        Don't Stay                        Warner Bros. Records Inc.      SR0000346247
6553   Linkin Park        Easier To Run                     Warner Bros. Records Inc.      SR0000346247
6554   Linkin Park        Enth E Nd                         Warner Bros. Records Inc.      SR0000316952
6555   Linkin Park        Faint                             Warner Bros. Records Inc.      SR0000346247
6556   Linkin Park        Figure.09                         Warner Bros. Records Inc.      SR0000346247
6557   Linkin Park        Forgotten                         Warner Bros. Records Inc.      SR0000288402
6558   Linkin Park        Frgt/10                           Warner Bros. Records Inc.      SR0000316952
6559   Linkin Park        H! Vltg3                          Warner Bros. Records Inc.      SR0000316952
6560   Linkin Park        Hit The Floor                     Warner Bros. Records Inc.      SR0000346247
6561   Linkin Park        I'LL BE GONE                      Warner Bros. Records Inc.      SR0000708311
6562   Linkin Park        In Between                        Warner Bros. Records Inc.      SR0000406841
6563   Linkin Park        IN MY REMAINS                     Warner Bros. Records Inc.      SR0000708311
6564   Linkin Park        In Pieces                         Warner Bros. Records Inc.      SR0000406841
6565   Linkin Park        In The End (Live In Texas)        Warner Bros. Records Inc.      SR0000350998
6566   Linkin Park        Krwlng                            Warner Bros. Records Inc.      SR0000316952
6567   Linkin Park        Kyur4 Th Ich                      Warner Bros. Records Inc.      SR0000316952
6568   Linkin Park        Leave Out All The Rest            Warner Bros. Records Inc.      SR0000406841
6569   Linkin Park        Lies Greed Misery                 Warner Bros. Records Inc.      SR0000708311
6570   Linkin Park        Lost In The Echo                  Warner Bros. Records Inc.      SR0000708311
6571   Linkin Park        My<Dsmbr                          Warner Bros. Records Inc.      SR0000316952
6572   Linkin Park        Nobody's Listening                Warner Bros. Records Inc.      SR0000346247
6573   Linkin Park        One Step Closer (Live In Texas)   Warner Bros. Records Inc.      SR0000350998
6574   Linkin Park        Papercut                          Warner Bros. Records Inc.      SR0000288402
6575   Linkin Park        Points Of Authority               Warner Bros. Records Inc.      SR0000288402
6576   Linkin Park        POWERLESS                         Warner Bros. Records Inc.      SR0000708311
6577   Linkin Park        PPr:Kut                           Warner Bros. Records Inc.      SR0000316952
6578   Linkin Park        Pts.OF.Athrty                     Warner Bros. Records Inc.      SR0000316952
6579   Linkin Park        Rnw@y                             Warner Bros. Records Inc.      SR0000316952
6580   Linkin Park        ROADS UNTRAVELED                  Warner Bros. Records Inc.      SR0000708311
6581   Linkin Park        Runaway                           Warner Bros. Records Inc.      SR0000288402



                                                  Page 135 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 275 of 467 PageID#
                                    29401
                                List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                         Track                          Plaintiff             Registration_Number
6582   Linkin Park               Session                           Warner Bros. Records Inc.      SR0000346247
6583   Linkin Park               SKIN TO BONE                      Warner Bros. Records Inc.      SR0000708311
6584   Linkin Park               Somewhere I Belong                Warner Bros. Records Inc.      SR0000346247
6585   Linkin Park               TINFOIL                           Warner Bros. Records Inc.      SR0000708311
6586   Linkin Park               UNTIL IT BREAKS                   Warner Bros. Records Inc.      SR0000708311
6587   Linkin Park               Valentine's Day                   Warner Bros. Records Inc.      SR0000406841
6588   Linkin Park               VICTIMIZED                        Warner Bros. Records Inc.      SR0000708311
6589   Linkin Park               Wake                              Warner Bros. Records Inc.      SR0000406841
6590   Linkin Park               With You                          Warner Bros. Records Inc.      SR0000288402
6591   Linkin Park               Wth>You                           Warner Bros. Records Inc.      SR0000316952
6592   Linkin Park               X-Ecutioner Style                 Warner Bros. Records Inc.      SR0000316952
                                 Dirt Off Your Shoulder / Lying
6593   Linkin Park & Jay-Z       From You                          Warner Bros. Records Inc.      SR0000362315
6594   Linkin Park & Jay-Z       Numb / Encore                     Warner Bros. Records Inc.      SR0000362316
6595   Madonna                   Revolver                          Warner Bros. Records Inc.      SR0000662296
       Maze featuring Frankie
6596   Beverly                   All Night Long                    Warner Bros. Records Inc.      SR0000171913
       Maze featuring Frankie
6597   Beverly                   Can't Get Over You                Warner Bros. Records Inc.      SR0000107982
       Maze featuring Frankie
6598   Beverly                   Change Our Ways                   Warner Bros. Records Inc.      SR0000107982
       Maze featuring Frankie
6599   Beverly                   Don't Wanna Lose Your Love        Warner Bros. Records Inc.      SR0000171913
       Maze featuring Frankie
6600   Beverly                   Good Times                        Warner Bros. Records Inc.      SR0000107982
       Maze featuring Frankie
6601   Beverly                   In Time                           Warner Bros. Records Inc.      SR0000171913
       Maze featuring Frankie
6602   Beverly                   Just Us                           Warner Bros. Records Inc.      SR0000107982
       Maze featuring Frankie
6603   Beverly                   Laid Back Girl                    Warner Bros. Records Inc.      SR0000171913
       Maze featuring Frankie
6604   Beverly                   Love Is                           Warner Bros. Records Inc.      SR0000171913
       Maze featuring Frankie
6605   Beverly                   Love's On The Run                 Warner Bros. Records Inc.      SR0000107982
       Maze featuring Frankie
6606   Beverly                   Mandela                           Warner Bros. Records Inc.      SR0000107982
       Maze featuring Frankie
6607   Beverly                   Midnight                          Warner Bros. Records Inc.      SR0000107982
       Maze featuring Frankie    Nobody Knows What You Feel
6608   Beverly                   Inside                            Warner Bros. Records Inc.      SR0000171913
       Maze featuring Frankie
6609   Beverly                   Silky Soul                        Warner Bros. Records Inc.      SR0000107982
       Maze featuring Frankie
6610   Beverly                   Somebody Else's Arms              Warner Bros. Records Inc.      SR0000107982
       Maze featuring Frankie
6611   Beverly                   Songs Of Love                     Warner Bros. Records Inc.      SR0000107982
       Maze featuring Frankie
6612   Beverly                   The Morning After                 Warner Bros. Records Inc.      SR0000171913
       Maze featuring Frankie
6613   Beverly                   Twilight                          Warner Bros. Records Inc.      SR0000171913
       Maze featuring Frankie
6614   Beverly                   What Goes Up                      Warner Bros. Records Inc.      SR0000171913
6615   Michael Bublé             Everything                        Warner Bros. Records Inc.      SR0000406982



                                                         Page 136 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 276 of 467 PageID#
                                    29402
                             List of Record Company Plaintiffs’ Copyrighted Sound Recordings



              Artist                         Track                             Plaintiff         Registration_Number
                              Quando, Quando, Quando (with
6616   Michael Bublé          Nelly Furtado)                       Warner Bros. Records Inc.   SR0000370205
6617   Muse                   Cave                                 Warner Bros. Records Inc.   SR0000273528
6618   Muse                   Muscle Museum                        Warner Bros. Records Inc.   SR0000273528
6619   Muse                   Sunburn                              Warner Bros. Records Inc.   SR0000273528
6620   Muse                   Unintended                           Warner Bros. Records Inc.   SR0000273528
6621   Muse                   Uno                                  Warner Bros. Records Inc.   SR0000273528
6622   My Chemical Romance    Blood                                Warner Bros. Records Inc.   SR0000651990
6623   My Chemical Romance    Bulletproof Heart                    Warner Bros. Records Inc.   SR0000681139
6624   My Chemical Romance    Bury Me In Black (Demo)              Warner Bros. Records Inc.   SR0000360198
6625   My Chemical Romance    Cancer                               Warner Bros. Records Inc.   SR0000399985
6626   My Chemical Romance    Cancer (Live In Mexico)              Warner Bros. Records Inc.   SR0000651990
6627   My Chemical Romance    Cemetery Drive                       Warner Bros. Records Inc.   SR0000360197
                              Cemetery Drive (Live Version)
6628   My Chemical Romance    (MTV2 2$Bill)                        Warner Bros. Records Inc.   SR0000400291
6629   My Chemical Romance    Dead!                                Warner Bros. Records Inc.   SR0000399985
6630   My Chemical Romance    Dead! (Live In Mexico)               Warner Bros. Records Inc.   SR0000651990
6631   My Chemical Romance    Desert Song                          Warner Bros. Records Inc.   SR0000400291
6632   My Chemical Romance    Disenchanted                         Warner Bros. Records Inc.   SR0000399985
6633   My Chemical Romance    Disenchanted (Live In Mexico)        Warner Bros. Records Inc.   SR0000651990
6634   My Chemical Romance    Famous Last Words                    Warner Bros. Records Inc.   SR0000399985
                              Famous Last Words (Live In
6635   My Chemical Romance    Mexico)                              Warner Bros. Records Inc.   SR0000651990
6636   My Chemical Romance    Give 'Em Hell, Kid                   Warner Bros. Records Inc.   SR0000360197
                              Give 'Em Hell, Kid (Live Version)
6637   My Chemical Romance    (MTV2 2$Bill)                        Warner Bros. Records Inc.   SR0000400291
6638   My Chemical Romance    Hang 'Em High                        Warner Bros. Records Inc.   SR0000360197
                              Headfirst For Halos (Live Version)
6639   My Chemical Romance    (Starland)                           Warner Bros. Records Inc.   SR0000400291
6640   My Chemical Romance    Helena                               Warner Bros. Records Inc.   SR0000360197
6641   My Chemical Romance    House Of Wolves                      Warner Bros. Records Inc.   SR0000399985

6642   My Chemical Romance    House Of Wolves (Live In Mexico)     Warner Bros. Records Inc.   SR0000651990
6643   My Chemical Romance    I Don't Love You                     Warner Bros. Records Inc.   SR0000399985
6644   My Chemical Romance    I Don't Love You (Live In Mexico)    Warner Bros. Records Inc.   SR0000651990
                              I Never Told You What I Do For A
6645   My Chemical Romance    Living                               Warner Bros. Records Inc.   SR0000360197
                              I Never Told You What I Do For A
6646   My Chemical Romance    Living (Demo)                        Warner Bros. Records Inc.   SR0000400291
6647   My Chemical Romance    I'm Not Okay                         Warner Bros. Records Inc.   SR0000360197
6648   My Chemical Romance    Interlude                            Warner Bros. Records Inc.   SR0000360197
6649   My Chemical Romance    Interlude (Live In Mexico)           Warner Bros. Records Inc.   SR0000651990
                              It's Not A Fashion Statement, It's
6650   My Chemical Romance    A Deathwish                          Warner Bros. Records Inc.   SR0000360197
6651   My Chemical Romance    Mama                                 Warner Bros. Records Inc.   SR0000399985
6652   My Chemical Romance    Mama (Live In Mexico)                Warner Bros. Records Inc.   SR0000651990
                              Na Na Na (Na Na Na Na Na Na Na
6653   My Chemical Romance    Na Na)                               Warner Bros. Records Inc.   SR0000681139
6654   My Chemical Romance    Planetary (GO!)                      Warner Bros. Records Inc.   SR0000681139

6655   My Chemical Romance    Save Yourself, I'll Hold Them Back Warner Bros. Records Inc.     SR0000681139
6656   My Chemical Romance    Sleep                              Warner Bros. Records Inc.     SR0000399985
6657   My Chemical Romance    Sleep (Live In Mexico)             Warner Bros. Records Inc.     SR0000651990



                                                      Page 137 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 277 of 467 PageID#
                                    29403
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



              Artist                           Track                            Plaintiff           Registration_Number
6658   My Chemical Romance      Teenagers                           Warner Bros. Records Inc.    SR0000399985
6659   My Chemical Romance      Teenagers (Live In Mexico)          Warner Bros. Records Inc.    SR0000651990
6660   My Chemical Romance      Thank You For The Venom             Warner Bros. Records Inc.    SR0000360197
                                Thank You For The Venom (Live
6661   My Chemical Romance      Version) (MTV2 2$Bill)              Warner Bros. Records Inc.    SR0000400291
                                The Black Parade Is Dead (Live In
6662   My Chemical Romance      Mexico)                             Warner Bros. Records Inc.    SR0000651990
6663   My Chemical Romance      The End.                            Warner Bros. Records Inc.    SR0000399985
6664   My Chemical Romance      The End. (Live In Mexico)           Warner Bros. Records Inc.    SR0000651990
6665   My Chemical Romance      The Ghost Of You                    Warner Bros. Records Inc.    SR0000360197
6666   My Chemical Romance      The Jetset Life Is Gonna Kill You   Warner Bros. Records Inc.    SR0000360197
6667   My Chemical Romance      The Kids From Yesterday             Warner Bros. Records Inc.    SR0000681139
6668   My Chemical Romance      The Only Hope For Me Is You         Warner Bros. Records Inc.    SR0000681139
6669   My Chemical Romance      The Sharpest Lives                  Warner Bros. Records Inc.    SR0000399985
                                The Sharpest Lives (Live In
6670   My Chemical Romance      Mexico)                             Warner Bros. Records Inc.    SR0000651990
6671   My Chemical Romance      This Is How I Disappear             Warner Bros. Records Inc.    SR0000399985
                                This Is How I Disappear (Live In
6672   My Chemical Romance      Mexico)                             Warner Bros. Records Inc.    SR0000651990
6673   My Chemical Romance      To The End                          Warner Bros. Records Inc.    SR0000360197
6674   My Chemical Romance      Vampire Money                       Warner Bros. Records Inc.    SR0000681139
6675   My Chemical Romance      Welcome To The Black Parade         Warner Bros. Records Inc.    SR0000399985
                                Welcome To The Black Parade
6676   My Chemical Romance      (Live In Mexico)                    Warner Bros. Records Inc.    SR0000651990
                                You Know What They Do To Guys
6677   My Chemical Romance      Like Us In Prison                   Warner Bros. Records Inc.    SR0000360197
6678   Prince                   I Wanna Be Your Lover               Warner Bros. Records Inc.    SR0000012043
6679   Prince                   Little Red Corvette                 Warner Bros. Records Inc.    SR0000041035
                                Thieves In The Temple (Remix
6680   Prince                   Version)                            Warner Bros. Records Inc.    SR0000139907
6681   Prince                   U Got The Look                      Warner Bros. Records Inc.    SR0000082403
       Prince And The
6682   Revolution               I Would Die 4 U                     Warner Bros. Records Inc.    SR0000054679
       Prince And The
6683   Revolution               Kiss                                Warner Bros. Records Inc.    SR0000069888
       Prince And The
6684   Revolution               Purple Rain                         Warner Bros. Records Inc.    SR0000054679
       Prince And The
6685   Revolution               When Doves Cry                      Warner Bros. Records Inc.    SR0000054684
6686   Randy Travis             Forever And Ever, Amen              Warner Bros. Records Inc.    SR0000080879
6687   Red Hot Chili Peppers    21st Century                        Warner Bros. Records Inc.    SR0000390775
6688   Red Hot Chili Peppers    Animal Bar                          Warner Bros. Records Inc.    SR0000390775
6689   Red Hot Chili Peppers    Around The World                    Warner Bros. Records Inc.    SR0000174922
6690   Red Hot Chili Peppers    C'mon Girl                          Warner Bros. Records Inc.    SR0000390775
6691   Red Hot Chili Peppers    Californication                     Warner Bros. Records Inc.    SR0000174922
6692   Red Hot Chili Peppers    Can't Stop                          Warner Bros. Records Inc.    SR0000316878
6693   Red Hot Chili Peppers    Charlie                             Warner Bros. Records Inc.    SR0000390775
6694   Red Hot Chili Peppers    Dani California                     Warner Bros. Records Inc.    SR0000390774
6695   Red Hot Chili Peppers    Death Of A Martian                  Warner Bros. Records Inc.    SR0000390775
6696   Red Hot Chili Peppers    Desecration Smile                   Warner Bros. Records Inc.    SR0000390775
6697   Red Hot Chili Peppers    Especially In Michigan              Warner Bros. Records Inc.    SR0000390775
6698   Red Hot Chili Peppers    Hard To Concentrate                 Warner Bros. Records Inc.    SR0000390775
6699   Red Hot Chili Peppers    Hey                                 Warner Bros. Records Inc.    SR0000390775



                                                       Page 138 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 278 of 467 PageID#
                                    29404
                               List of Record Company Plaintiffs’ Copyrighted Sound Recordings



                 Artist                       Track                          Plaintiff              Registration_Number
6700   Red Hot Chili Peppers    Hump De Bump                     Warner Bros. Records Inc.       SR0000390775
6701   Red Hot Chili Peppers    If                               Warner Bros. Records Inc.       SR0000390775
6702   Red Hot Chili Peppers    Make You Feel Better             Warner Bros. Records Inc.       SR0000390775
6703   Red Hot Chili Peppers    Readymade                        Warner Bros. Records Inc.       SR0000390775
6704   Red Hot Chili Peppers    Scar Tissue                      Warner Bros. Records Inc.       SR0000174922
6705   Red Hot Chili Peppers    She Looks To Me                  Warner Bros. Records Inc.       SR0000390775
6706   Red Hot Chili Peppers    She's Only 18                    Warner Bros. Records Inc.       SR0000390775
6707   Red Hot Chili Peppers    Slow Cheetah                     Warner Bros. Records Inc.       SR0000390775
6708   Red Hot Chili Peppers    Snow (Hey Oh)                    Warner Bros. Records Inc.       SR0000390775
6709   Red Hot Chili Peppers    So Much I                        Warner Bros. Records Inc.       SR0000390775
6710   Red Hot Chili Peppers    Stadium Arcadium                 Warner Bros. Records Inc.       SR0000390775
6711   Red Hot Chili Peppers    Storm In A Teacup                Warner Bros. Records Inc.       SR0000390775
6712   Red Hot Chili Peppers    Strip My Mind                    Warner Bros. Records Inc.       SR0000390775
6713   Red Hot Chili Peppers    Suck My Kiss                     Warner Bros. Records Inc.       SR0000135276
6714   Red Hot Chili Peppers    Tell Me Baby                     Warner Bros. Records Inc.       SR0000390775
6715   Red Hot Chili Peppers    Torture Me                       Warner Bros. Records Inc.       SR0000390775
6716   Red Hot Chili Peppers    Turn It Again                    Warner Bros. Records Inc.       SR0000390775
6717   Red Hot Chili Peppers    Under The Bridge                 Warner Bros. Records Inc.       SR0000135276
6718   Red Hot Chili Peppers    Warlocks                         Warner Bros. Records Inc.       SR0000390775
6719   Red Hot Chili Peppers    We Believe                       Warner Bros. Records Inc.       SR0000390775
6720   Red Hot Chili Peppers    Wet Sand                         Warner Bros. Records Inc.       SR0000390775
6721   Story Of The Year        Anthem Of Our Dying Day          Warner Bros. Records Inc.       SR0000340938
6722   Story Of The Year        Divide And Conquer               Warner Bros. Records Inc.       SR0000340938
6723   Story Of The Year        Sidewalks                        Warner Bros. Records Inc.       SR0000340938
6724   The Cure                 Let's Go To Bed                  Warner Bros. Records Inc.       SR0000045130
6725   The Cure                 The Caterpillar                  Warner Bros. Records Inc.       SR0000054339
6726   Van Halen                1984                             Warner Bros. Records Inc.       SR0000054482
6727   Van Halen                Drop Dead Legs                   Warner Bros. Records Inc.       SR0000054482
6728   Van Halen                Girl Gone Bad                    Warner Bros. Records Inc.       SR0000054482
6729   Van Halen                Hot For Teacher                  Warner Bros. Records Inc.       SR0000054482
6730   Van Halen                House Of Pain                    Warner Bros. Records Inc.       SR0000053832
6731   Van Halen                I'll Wait                        Warner Bros. Records Inc.       SR0000054482
6732   Van Halen                Jump                             Warner Bros. Records Inc.       SR0000053832
6733   Van Halen                Panama                           Warner Bros. Records Inc.       SR0000054482
6734   Van Halen                Top Jimmy                        Warner Bros. Records Inc.       SR0000054482




                                                      Page 139 of 139
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 279 of 467 PageID#
                                    29405




                      PX-2 (proposed)
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 280 of 467 PageID#
                                     29406
                        List of Music Publisher Plaintiffs’ Copyrighted Compositions


                Track              Copyright Registration Number                     Plaintiff
                                        Sony/ATV and EMI Plaintiffs
                                                                  Colgems-EMI Music, Inc. / Screen Gems-EMI
1    Freak Like Me                 PA0001158289                   Music, Inc.
2    -515                          PA0001062108                   EMI April Music Inc.
3    (sic)                         PA0001040104                   EMI April Music Inc.
4    50 Ways To Say Goodbye        PA0001799437                   EMI April Music Inc.
5    All I Need                    PA0001104579                   EMI April Music Inc.
6    All I Wanted Was a Car        PA0001167812                   EMI April Music Inc.
7    All That I Am                 PA0001161185                   EMI April Music Inc.
8    All Your Reasons              PA0001588610                   EMI April Music Inc.
9    B.O.B.                        PA0001039708                   EMI April Music Inc.
10   Be The One                    PA0000795267                   EMI April Music Inc.
11   Beautiful                     PA0001850260                   EMI April Music Inc.
12   Before I Forget               PA0001231062                   EMI April Music Inc.
13   Book Of John                  PA0001910898                   EMI April Music Inc.
14   Break Your Heart              PA0001687491                   EMI April Music Inc.
15   Bust Your Windows             PA0001640781                   EMI April Music Inc.
16   By Your Side                  PA0001159519                   EMI April Music Inc.
17   Call Up The Homies            PA0001706741                   EMI April Music Inc.
18   Can U Handle It?              PA0001159345                   EMI April Music Inc.
19   Caught Up                     PA0001159081                   EMI April Music Inc.
20   Choose                        PA0001157849                   EMI April Music Inc.
21   Cleveland Is The City         PA0001105255                   EMI April Music Inc.
22   Cold Case Love                PA0001704466                   EMI April Music Inc.
23   Count On You                  PA0001726662                   EMI April Music Inc.
24   Crazy World                   PA0001831285                   EMI April Music Inc.
25   Creep                         PA0000797832                   EMI April Music Inc.
26   Dance With My Father          PA0001105451                   EMI April Music Inc.
27   Digital (Did You Tell)        PA0001722498                   EMI April Music Inc.
28   Dilemma                       PA0001073273                   EMI April Music Inc.
29   Dirt                          PA0001640796                   EMI April Music Inc.
30   Do The Right Thang            PA0001706726                   EMI April Music Inc.
31   Dress On                      PA0001843834                   EMI April Music Inc.
32   Drips                         PA0001092246                   EMI April Music Inc.
33   Drive By                      PA0001799432                   EMI April Music Inc.
34   Duality                       PA0001231062                   EMI April Music Inc.
35   Ego Tripping Out              PA0000065832                   EMI April Music Inc.
36   Elevate                       PA0001825038                   EMI April Music Inc.
37   Ever The Same                 PA0001161186                   EMI April Music Inc.
38   Every Now And Then            PA0001131589                   EMI April Music Inc.
39   Everybody Needs Love          PA0001738398                   EMI April Music Inc.
40   Everything Ends               PA0001102120                   EMI April Music Inc.
41   Eyeless                       PA0000965864                   EMI April Music Inc.
42   Fall                          PA0001920169                   EMI April Music Inc.
43   Fallin' To Pieces             PA0001161187                   EMI April Music Inc.
44   Feel                          PA0001104645                   EMI April Music Inc.



                                                  Page 1
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 281 of 467 PageID#
                                     29407
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                  Track              Copyright Registration Number                      Plaintiff
45   Follow Me                       PA0001159084                    EMI April Music Inc.
46   G Is For Girl (A-Z)             PA0001649993                    EMI April Music Inc.
47   Get In My Car                   PA0001723647                    EMI April Music Inc.
48   Get Inside                      PA0001115051                    EMI April Music Inc.
49   Get Up Get Down                 PA0001839489                    EMI April Music Inc.
50   Go                              PA0001735199                    EMI April Music Inc.
51   God Bless                       PA0001111571                    EMI April Music Inc.
52   God Given Name                  PA0001610591                    EMI April Music Inc.
53   God In Me                       PA0001640766                    EMI April Music Inc.
54   Gone Be Fine                    PA0000914750                    EMI April Music Inc.
55   Good Girl                       PA0001807727                    EMI April Music Inc.
56   Good Girls Go Bad               PA0001662734                    EMI April Music Inc.
57   Guilty                          PA0001807273                    EMI April Music Inc.
58   Hand Me Down                    PA0001104642                    EMI April Music Inc.
59   Heaven Sent                     PA0001395845                    EMI April Music Inc.
60   How Far We've Come              PA0001588613                    EMI April Music Inc.
61   How I Feel                      PA0001159657                    EMI April Music Inc.
62   How Long                        PA0001850276                    EMI April Music Inc.
63   Human                           PA0001625982                    EMI April Music Inc.
64   I Can't Wait To Meetchu         PA0000986835                    EMI April Music Inc.
65   I Gotta Feeling                 PA0001396542                    EMI April Music Inc.
66   I Miss You                      PA0000978102                    EMI April Music Inc.
67   I Will                          PA0001850366                    EMI April Music Inc.
68   I Wish                          PA0001813030                    EMI April Music Inc.
69   I'll Believe You When           PA0001588615                    EMI April Music Inc.
70   I'm Running                     PA0001640785                    EMI April Music Inc.
71   I've Committed Murder           PA0000976706                    EMI April Music Inc.

72   Ice Box                         PA0001645608; PA0001166658      EMI April Music Inc.
73   If I Fall                       PA0001588611                    EMI April Music Inc.
74   If You're Out There             PA0001646374                    EMI April Music Inc.
75   In God's Hands                  PA0001164471                    EMI April Music Inc.
76   Inhale                          PA0001115050                    EMI April Music Inc.
77   Innocence                       PA0001194022                    EMI April Music Inc.
78   Iowa                            PA0001102120                    EMI April Music Inc.
79   Kissed It                       PA0001737022                    EMI April Music Inc.
80   Land of the Snakes              PA0001975666                    EMI April Music Inc.
81   Lately                          PA0001737021                    EMI April Music Inc.
82   Leaving California              PA0001831261                    EMI April Music Inc.
83   Left Behind                     PA0001102120                    EMI April Music Inc.
84   Let Me Love You                 PA0001160636                    EMI April Music Inc.
85   Let's Go Out Tonight            PA0001166136                    EMI April Music Inc.
86   Life Of The Party               PA0001831259                    EMI April Music Inc.
87   Like Sugar                      PA0001850238                    EMI April Music Inc.
88   Lions, Tigers & Bears           PA0001640779                    EMI April Music Inc.
89   Little Girl                     PA0001111575                    EMI April Music Inc.



                                                    Page 2
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 282 of 467 PageID#
                                     29408
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track                  Copyright Registration Number                      Plaintiff
90    Live A Lie                          PA0001640780                    EMI April Music Inc.
91    London Bridge                       PA0001165471                    EMI April Music Inc.
92    Lonely No More                      PA0001161188                    EMI April Music Inc.
93    Love Drunk                          PA0001735247                    EMI April Music Inc.

94    Love Sex Magic (Main Version)       PA0001649982                    EMI April Music Inc.
95    loveofmylife                        PA0001625858                    EMI April Music Inc.
96    Luxurious                           PA0001160424                    EMI April Music Inc.
97    Mannequin                           PA0001888782                    EMI April Music Inc.
98    Mr. Man                             PA0001065080                    EMI April Music Inc.
99    MVP                                 PA0001706727                    EMI April Music Inc.
      My Fondest Childhood
100   Memories                            PA0001131694                    EMI April Music Inc.
101   My My My                            PA0001161189                    EMI April Music Inc.
102   My Plague                           PA0001102120                    EMI April Music Inc.
103   Nasty Girl                          PA0001706696                    EMI April Music Inc.
104   Nobody's Business                   PA0001881665                    EMI April Music Inc.
105   Nothing                             PA0001072625                    EMI April Music Inc.
106   Now Comes The Night                 PA0001161195                    EMI April Music Inc.
107   Nylon 6/6                           PA0001718972                    EMI April Music Inc.
108   Old Man & Me                        PA0000795267                    EMI April Music Inc.

109   On Fire                             PA0001735856; PA0001731108      EMI April Music Inc.
110   One Thing                           PA0001848513                    EMI April Music Inc.
111   Only Wanna Be With You              PA0000734279                    EMI April Music Inc.
112   Orchids                             PA0001115050                    EMI April Music Inc.
113   Our Song                            PA0001850280                    EMI April Music Inc.
114   Overjoyed                           PA0001850364                    EMI April Music Inc.

115   Party Hard / Cadillac (Interlude)   PA0002094531                    EMI April Music Inc.
116   Pieces                              PA0001718970                    EMI April Music Inc.
117   Praise                              PA0000101381                    EMI April Music Inc.
118   Prelude 3.0                         PA0001231062                    EMI April Music Inc.
119   Pretty Girl Rock                    PA0001729610                    EMI April Music Inc.
120   Problem Girl                        PA0001161191                    EMI April Music Inc.
121   Put Your Hands Up                   PA0001850287                    EMI April Music Inc.
122   Radio                               PA0001850359                    EMI April Music Inc.
123   Relating To A Psychopath            PA0001092131                    EMI April Music Inc.
124   Remind Me                           PA0001743361                    EMI April Music Inc.
125   Return The Favor                    PA0001667243                    EMI April Music Inc.
126   Rock Me In                          PA0001626940                    EMI April Music Inc.
127   Rock That Body                      PA0001666771                    EMI April Music Inc.
128   Russian Roulette                    PA0001704500                    EMI April Music Inc.
129   Say You'll Haunt Me                 PA0001722494                    EMI April Music Inc.
130   Sexual Healing                      PA0000162210                    EMI April Music Inc.
131   Shattered Heart                     PA0001624650                    EMI April Music Inc.



                                                         Page 3
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 283 of 467 PageID#
                                     29409
                         List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track           Copyright Registration Number                      Plaintiff
132   She's Got A Boyfriend Now     PA0001736534                    EMI April Music Inc.
133   She's So Mean                 PA0001850358                    EMI April Music Inc.
134   Shotgun                       PA0001878368                    EMI April Music Inc.
135   Show Me                       PA0001804834                    EMI April Music Inc.
136   Sleeping At The Wheel         PA0001850160                    EMI April Music Inc.
137   So Beautiful                  PA0001624586                    EMI April Music Inc.
138   Someone Like You              PA0001735195                    EMI April Music Inc.
139   Something Special             PA0001602832                    EMI April Music Inc.
140   Something To Be               PA0001161192                    EMI April Music Inc.
141   Space                         PA0001194022                    EMI April Music Inc.
142   Speechless                    PA0001131696                    EMI April Music Inc.
143   Spit It Out                   PA0000965864                    EMI April Music Inc.
144   Still                         PA0000986836                    EMI April Music Inc.
145   Still On My Brain             PA0001118861                    EMI April Music Inc.
146   Stuck in the Middle           PA0001831360                    EMI April Music Inc.
147   Superwoman                    PA0001590140                    EMI April Music Inc.
148   Surfacing                     PA0000965864                    EMI April Music Inc.
149   T.O.N.Y.                      PA0001608776                    EMI April Music Inc.
150   Take A Number                 PA0001115050                    EMI April Music Inc.
151   Take Me Home                  PA0001831437                    EMI April Music Inc.
152   Take Our Time                 PA0000797830                    EMI April Music Inc.
153   Taken                         PA0001813025                    EMI April Music Inc.
      Tell You Something (Nana's
154   Reprise)                      PA0001590108                    EMI April Music Inc.
155   Thank You                     PA0001653144                    EMI April Music Inc.
156   The Bitter End                PA0001718944                    EMI April Music Inc.
157   The Blister Exists            PA0001231062                    EMI April Music Inc.
158   The Definition                PA0001626025                    EMI April Music Inc.
159   The Fighter                   PA0001806416                    EMI April Music Inc.
160   The First Time                PA0001607088                    EMI April Music Inc.
161   The Heretic Anthem            PA0001102120                    EMI April Music Inc.

162   The Impossible                PA0001145924; PA0001073283      EMI April Music Inc.
163   The More I Drink              PA0001993843                    EMI April Music Inc.
164   The Nameless                  PA0001231062                    EMI April Music Inc.
      The Shot Heard 'Round The
165   World                         PA0001735286                    EMI April Music Inc.
166   These Hard Times              PA0001588614                    EMI April Music Inc.
167   Think About You               PA0001105460                    EMI April Music Inc.
168   Think Like A Man              PA0001820629                    EMI April Music Inc.
169   Threadbare                    PA0001718936                    EMI April Music Inc.
170   Throwback                     PA0001159346                    EMI April Music Inc.
171   Tumult                        PA0001157849                    EMI April Music Inc.

172   U Make Me Wanna               PA0001241284; PA0001159529      EMI April Music Inc.
173   Undertow                      PA0001779997                    EMI April Music Inc.



                                                   Page 4
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 284 of 467 PageID#
                                     29410
                         List of Music Publisher Plaintiffs’ Copyrighted Compositions


                 Track               Copyright Registration Number                      Plaintiff
174   Undisputed                     PA0001707774                    EMI April Music Inc.
175   Vermilion Pt. 2                PA0001231062                    EMI April Music Inc.
176   Wait And Bleed                 PA0001040104                    EMI April Music Inc.
177   Walking                        PA0001738379                    EMI April Music Inc.
178   Waterfalls                     PA0000797831                    EMI April Music Inc.
179   Welcome To Jamrock             PA0001162406                    EMI April Music Inc.
180   What Makes You Beautiful       PA0001790417                    EMI April Music Inc.
181   What Them Girls Like           PA0001620075                    EMI April Music Inc.
182   What's A Guy Gotta Do          PA0001159557                    EMI April Music Inc.
183   When The Heartache Ends        PA0001161193                    EMI April Music Inc.

184   When You Really Love Someone   PA0001158370                    EMI April Music Inc.
185   Why Is It So Hard              PA0001738400                    EMI April Music Inc.
186   Will Work For Love             PA0001658983                    EMI April Music Inc.
187   With You                       PA0001163725                    EMI April Music Inc.
188   Wreckless Love                 PA0001589833                    EMI April Music Inc.
189   You're So Real                 PA0001104643                    EMI April Music Inc.
190   Your Heart Is A Muscle         PA0001842646                    EMI April Music Inc.
191   Your Secret Love               PA0000826398                    EMI April Music Inc.
192   Zzyzx Rd.                      PA0001165085                    EMI April Music Inc.
193   4 Minutes                      PA0001164517                    EMI April Music Inc.
194   400 Lux                        PA0002007289                    EMI April Music Inc.
195   A Little Piece Of Heaven       PA0001591961                    EMI April Music Inc.
196   A World Alone                  PA0002007289                    EMI April Music Inc.
197   Afterlife                      PA0001591960                    EMI April Music Inc.
198   All I Ever Wanted              PA0001131835                    EMI April Music Inc.
199   Almost Easy                    PA0001591963                    EMI April Music Inc.
200   And I                          PA0001159779                    EMI April Music Inc.
201   Angel                          PA0001738403                    EMI April Music Inc.
202   Angel Eyes                     PA0001810572                    EMI April Music Inc.
203   As I Am (Intro)                PA0001590109                    EMI April Music Inc.
204   Attention                      PA0001621899                    EMI April Music Inc.
205   Bat Country                    PA0001162004                    EMI April Music Inc.
206   Be Your Everything             PA0001831407                    EMI April Music Inc.
207   Beast And The Harlot           PA0001162005                    EMI April Music Inc.
208   Betrayed                       PA0001162006                    EMI April Music Inc.
209   Better Version                 PA0001131836                    EMI April Music Inc.
210   Biting Down                    PA0001904440                    EMI April Music Inc.
211   Blinded In Chains              PA0001162007                    EMI April Music Inc.
212   Bodies                         PA0001731809                    EMI April Music Inc.
213   Brompton Cocktail              PA0001591959                    EMI April Music Inc.
214   Burn It Down                   PA0001162008                    EMI April Music Inc.
215   Camouflage                     PA0001743344                    EMI April Music Inc.
216   Can U Help Me                  PA0000846618                    EMI April Music Inc.
217   ChampagneChroniKnightCap       PA0001955406                    EMI April Music Inc.
218   Critical Acclaim               PA0001591957                    EMI April Music Inc.



                                                    Page 5
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 285 of 467 PageID#
                                     29411
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                      Plaintiff
219   Cry Baby                         PA0001731812                    EMI April Music Inc.
220   Daddy's Little Girl              PA0001706680                    EMI April Music Inc.
221   Dear God                         PA0001591954                    EMI April Music Inc.
222   Diary                            PA0001158368                    EMI April Music Inc.
223   Do It All Again                  PA0001866549                    EMI April Music Inc.
224   Do It To Me                      PA0001159080                    EMI April Music Inc.
225   Dragon Days                      PA0001158214                    EMI April Music Inc.
226   Drive (For Daddy Gene)           PA0001118350                    EMI April Music Inc.
227   Every Other Memory               PA0001765856                    EMI April Music Inc.
228   Everybody Hates Chris            PA0001706689                    EMI April Music Inc.
229   Everybody Hurts                  PA0001761234                    EMI April Music Inc.
230   Fading                           PA0001728370                    EMI April Music Inc.
231   Fallin'                          PA0001118374                    EMI April Music Inc.
      Feeling U, Feeling Me
232   (Interlude)                      PA0001158215                    EMI April Music Inc.
233   Fold Your Hands Child            PA0001656112                    EMI April Music Inc.
234   Freak Out                        PA0001159307                    EMI April Music Inc.
235   Glass                            PA0001780080                    EMI April Music Inc.
236   Glory And Gore                   PA0002007289                    EMI April Music Inc.
237   Go Ahead                         PA0001590126                    EMI April Music Inc.
238   Gunslinger                       PA0001591956                    EMI April Music Inc.
239   Harlem's Nocturne                PA0001158371                    EMI April Music Inc.
240   Hot                              PA0001167507                    EMI April Music Inc.
241   How Do I Say                     PA0000846620                    EMI April Music Inc.
242   I Always Get What I Want         PA0001160190                    EMI April Music Inc.
243   I Can't Let U Go                 PA0000846615                    EMI April Music Inc.

244   I Love LA                        PA0001920258; PA0001879197      EMI April Music Inc.
245   I Want You                       PA0001731813                    EMI April Music Inc.
246   If I Ain't Got You               PA0001158216                    EMI April Music Inc.
247   In Memory                        PA0001131837                    EMI April Music Inc.
248   Innocence                        PA0001167508                    EMI April Music Inc.
249   Intro                            PA0001159659                    EMI April Music Inc.
250   It's All About The Pentiums      PA0000976952                    EMI April Music Inc.

251   Just For One Day                 PA0001920253; PA0001879169      EMI April Music Inc.
252   Karma                            PA0001158372                    EMI April Music Inc.
253   Lacerated                        PA0001131838                    EMI April Music Inc.
254   Left Out                         PA0001131839                    EMI April Music Inc.
255   Lifetime                         PA0001602821                    EMI April Music Inc.

256   Like You'll Never See Me Again   PA0001590110                    EMI April Music Inc.
257   Losing Grip                      PA0001101505                    EMI April Music Inc.
258   Lost                             PA0001591955                    EMI April Music Inc.
259   M.I.A.                           PA0001162010                    EMI April Music Inc.
260   Million Dollar Bills             PA0002007289                    EMI April Music Inc.



                                                      Page 6
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 286 of 467 PageID#
                                     29412
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track              Copyright Registration Number                    Plaintiff
261   Mobile                          PA0001101509                  EMI April Music Inc.
262   No Better                       PA0002007289                  EMI April Music Inc.

263   No One                          PA0001648485; PA0001590102      EMI April Music Inc.
264   Nobody Not Really (Interlude)   PA0001158373                    EMI April Music Inc.
265   One Of Those Girls              PA0001167509                    EMI April Music Inc.
266   Online                          PA0001167813                    EMI April Music Inc.
      Pete Wentz Is The Only Reason
267   We're Famous                    PA0001667218                    EMI April Music Inc.

268   Pop Ya Collar                   PA0001033012; PA0001081875      EMI April Music Inc.
269   Prelude To A Kiss               PA0001590111                    EMI April Music Inc.
270   Pretty Boy Swag                 PA0001734530                    EMI April Music Inc.
271   Push                            PA0001761225                    EMI April Music Inc.
272   Ribs                            PA0002007289                    EMI April Music Inc.
273   Royals                          PA0002007289                    EMI April Music Inc.
274   Samsonite Man                   PA0001158374                    EMI April Music Inc.
275   Satisfied                       PA0001731823                    EMI April Music Inc.
276   Scream                          PA0001591958                    EMI April Music Inc.
277   Seduction                       PA0001159869                    EMI April Music Inc.
278   Seize The Day                   PA0001162009                    EMI April Music Inc.
279   Sensuality                      PA0001395664                    EMI April Music Inc.
280   She's Gone                      PA0001627413                    EMI April Music Inc.
281   Shortie Like Mine               PA0001647447                    EMI April Music Inc.
282   Sidewinder                      PA0001162011                    EMI April Music Inc.
283   Slow Down                       PA0001158938                    EMI April Music Inc.
284   Still Sane                      PA0002007289                    EMI April Music Inc.
285   Stranger                        PA0001760579                    EMI April Music Inc.
286   Streets Of New York             PA0001162554                    EMI April Music Inc.
287   Strength Of The World           PA0001162012                    EMI April Music Inc.
288   Team                            PA0002007289                    EMI April Music Inc.
289   Tennis Court                    PA0002007289                    EMI April Music Inc.
290   The Love Club                   PA0001904440                    EMI April Music Inc.
      The Scene Is Dead; Long Live
291   The Scene                       PA0001662732                    EMI April Music Inc.
292   The Wicked End                  PA0001162014                    EMI April Music Inc.
293   The World Will Never Do         PA0001662901                    EMI April Music Inc.
294   Thug Mentality                  PA0001023895                    EMI April Music Inc.
295   Ticks                           PA0001167818                    EMI April Music Inc.
296   Trashed And Scattered           PA0001162013                    EMI April Music Inc.
297   Twork It Out                    PA0000846613                    EMI April Music Inc.
298   Unbound (The Wild Ride)         PA0001591987                    EMI April Music Inc.
299   Valentine's Day                 PA0001958626                    EMI April Music Inc.
300   Wake Up                         PA0001158369                    EMI April Music Inc.
301   Wet Hot American Summer         PA0001662916                    EMI April Music Inc.
302   When It Hurts                   PA0001621885                    EMI April Music Inc.



                                                     Page 7
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 287 of 467 PageID#
                                     29413
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                  Track               Copyright Registration Number                    Plaintiff
303   When You're Gone                PA0001167506                  EMI April Music Inc.
304   Where Do We Go From Here        PA0001590129                  EMI April Music Inc.
      Where Were You (When the
305   World Stopped Turning)          PA0001076926                    EMI April Music Inc.
306   White Teeth Teens               PA0002007289                    EMI April Music Inc.
307   Y.O.U.                          PA0001621886                    EMI April Music Inc.
308   Yeah!                           PA0001159089                    EMI April Music Inc.
309   You                             PA0001621886                    EMI April Music Inc.
310   Come Back                       PA0000893388                    EMI April Music Inc.
311   My Way                          PA0000893387                    EMI April Music Inc.
312   Nice And Slow                   PA0000893386                    EMI April Music Inc.
313   One Day You'll Be Mine          PA0000893389                    EMI April Music Inc.
314   Papers                          PA0001753740                    EMI April Music Inc.
315   You Make Me Wanna...            PA0000893384                    EMI April Music Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
316   Have Some Fun                   PA0001158407                    Inc
                                                                      EMI April Music Inc. / EMI Blackwood Music
317   I Need You                      PA0001590128                    Inc
                                                                      EMI April Music Inc. / EMI Blackwood Music
318   Right On the Money              PA0000922532                    Inc
                                                                      EMI April Music Inc. / EMI Blackwood Music
319   Back 2 Good                     PA0000844646                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
320   Bed Of Lies                     PA0001006952                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
321   Before I Met You                PA0001673114                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
322   Changes                         PA0001731492                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
323   Cold                            PA0001104580                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
324   Downfall                        PA0001104581                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
325   Everywhere                      PA0001731500                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
326   Heartbreak Hotel                PA0000927023                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
327   It's Not Right But It's Okay    PA0000954971                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
328   Make My Day                     PA0001731490                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
329   Never Forget You                PA0001738485                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
330   Push                            PA0000844645                    Inc.
                                                                      EMI April Music Inc. / EMI Blackwood Music
331   Takin' It There                 PA0001640699                    Inc.



                                                     Page 8
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 288 of 467 PageID#
                                     29414
                               List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track               Copyright Registration Number                      Plaintiff
                                                                           EMI April Music Inc. / EMI Blackwood Music
332   Villuminati                         PA0001975662                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
333   When The Music Stops                PA0001073068                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
334   Who Dat                             PA0001640769                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
335   You Don't Know My Name              PA0001158217                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
336   3AM                                 PA0000844647                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
337   Angry                               PA0001006950                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
338   Argue                               PA0000844644                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
339   Bent                                PA0001006950                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
340   Black & White People                PA0001006950                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
341   Busted                              PA0000844644                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
342   Crutch                              PA0001006950                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
343   Damn                                PA0000844644                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
344   Disease                             PA0001105084                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
345   Don't Look Down                     PA0001738410                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
346   Fallin' Out                         PA0001589919                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
347   Girl Like That                      PA0000844644                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
348   Hang                                PA0000844644                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
349   Heart Heart Heartbreak              PA0001735191; PA0001730760       Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
350   If You're Gone                      PA0001006950; PA0001038500       Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
351   Kody                                PA0000844644                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
352   Long Day                            PA0000844644                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
353   Mad Season                          PA0001006950                     Inc.
                                                                           EMI April Music Inc. / EMI Blackwood Music
354   Outro (Obie Trice/ Cheers)          PA0001159257                     Inc.



                                                         Page 9
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 289 of 467 PageID#
                                     29415
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                      Plaintiff
                                                                        EMI April Music Inc. / EMI Blackwood Music
355   Piano Man                        PA0001625977                     Inc.
                                                                        EMI April Music Inc. / EMI Blackwood Music
356   Real World                       PA0001655141                     Inc.
                                                                        EMI April Music Inc. / EMI Blackwood Music
357   Rest Stop                        PA0001038500                     Inc.
                                                                        EMI April Music Inc. / EMI Blackwood Music
358   So Simple                        PA0001158375                     Inc.
                                                                        EMI April Music Inc. / EMI Blackwood Music
359   Teenage Love Affair              PA0001590132                     Inc.
                                                                        EMI April Music Inc. / EMI Blackwood Music
360   The Point Of It All              PA0001631133                     Inc.
                                                                        EMI April Music Inc. / EMI Blackwood Music
361   Un-thinkable (I'm Ready)         PA0001666749                     Inc.
                                                                        EMI April Music Inc. / EMI Blackwood Music
362   Warm It Up (With Love)           PA0001624745                     Inc.
                                                                        EMI April Music Inc. / EMI Blackwood Music
363   You Won't Be Mine                PA0001006950                     Inc.

                                                                        EMI April Music Inc. / EMI Blackwood Music
364   Fallen                           PA0001712987                     Inc. / Sony/ATV Music Publishing LLC

                                                                        EMI April Music Inc. / EMI Blackwood Music
365   Like This                        PA0001072623                     Inc. / Sony/ATV Music Publishing LLC
                                                                        EMI April Music Inc. / EMI Consortium Songs
366   A Moment To Myself               PA0000986838                     Inc. d/b/a EMI Longitude Music
                                                                        EMI April Music Inc. / EMI Consortium Songs,
367   backagain                        PA0001395994                     Inc. d/b/a EMI Longitude Music

368   until                            PA0001624579                     EMI April Music Inc. / Jobete Music Co Inc.

369   Superstar                        PA0001159085                     EMI April Music Inc. / Jobete Music Co. Inc.
                                                                        EMI April Music Inc. / Sony/ATV Music
370   All My Life                      PA0001644944                     Publishing LLC
                                                                        EMI April Music Inc. / Sony/ATV Music
371   Anything (To Find You)           PA0001900915                     Publishing LLC
                                                                        EMI April Music Inc. / Sony/ATV Music
372   Climax                           PA0001825135                     Publishing LLC
                                                                        EMI April Music Inc. / Sony/ATV Music
373   Cold                             PA0001707770                     Publishing LLC
                                                                        EMI April Music Inc. / Sony/ATV Music
374   Energy                           PA0001840559                     Publishing LLC
                                                                        EMI April Music Inc. / Sony/ATV Music
375   Fistful Of Tears                 PA0001707770                     Publishing LLC
                                                                        EMI April Music Inc. / Sony/ATV Music
376   Help Somebody                    PA0001707770                     Publishing LLC



                                                      Page 10
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 290 of 467 PageID#
                                     29416
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track               Copyright Registration Number                      Plaintiff
                                                                         EMI April Music Inc. / Sony/ATV Music
377   Love You                          PA0001707770                     Publishing LLC
                                                                         EMI April Music Inc. / Sony/ATV Music
378   Phoenix Rise                      PA0001707770                     Publishing LLC
                                                                         EMI April Music Inc. / Sony/ATV Music
379   Playing Possum                    PA0001707770                     Publishing LLC
                                                                         EMI April Music Inc. / Sony/ATV Music
380   Save You Tonight                  PA0001784623                     Publishing LLC
                                                                         EMI April Music Inc. / Sony/ATV Music
381   Slower                            PA0001835570                     Publishing LLC
                                                                         EMI April Music Inc. / Sony/ATV Music
382   Stop The World                    PA0001707770                     Publishing LLC
                                                                         EMI April Music Inc. / Sony/ATV Music
383   Without You                       PA0001877914                     Publishing LLC

                                                                         EMI April Music Inc. / Sony/ATV Music
384   Lemme See                         PA0001828069                     Publishing LLC / EMI Blackwood Music Inc.
                                                                         EMI April Music Inc. / Stone Agate Music (a
385   You Can't Stop Us Now             PA0001396096                     division of Jobete Music Co. Inc.)
386   Shawty                            PA0001765610                     EMI April Music Inc. / WB Music Corp.
387   911                               PA0001837905                     EMI Blackwood Music Inc.
388   9 Piece                           PA0001864281                     EMI Blackwood Music Inc.
389   Across The World                  PA0001706677                     EMI Blackwood Music Inc.
390   Africa Bamba                      PA0000972929                     EMI Blackwood Music Inc.
391   All Over Me                       PA0001732490                     EMI Blackwood Music Inc.
392   Am I Ever Gonna Find Out          PA0001104897                     EMI Blackwood Music Inc.
393   Anna Begins                       PA0000708858                     EMI Blackwood Music Inc.
394   Back When It Was                  PA0001321505                     EMI Blackwood Music Inc.
395   Bad Things                        PA0001164354                     EMI Blackwood Music Inc.
396   Bang It Up                        PA0001626146                     EMI Blackwood Music Inc.

397   Beautiful Mess                    PA0001153078; PA0001073133       EMI Blackwood Music Inc.
398   Breathing                         PA0001051657                     EMI Blackwood Music Inc.
399   By The Way                        PA0001640696                     EMI Blackwood Music Inc.
400   Celebrate                         PA0001775496                     EMI Blackwood Music Inc.
401   Cling And Clatter                 PA0001051657                     EMI Blackwood Music Inc.
402   Come To Bed                       PA0001598751                     EMI Blackwood Music Inc.
403   Comin' Home                       PA0001167517                     EMI Blackwood Music Inc.
404   Cool                              PA0001160425                     EMI Blackwood Music Inc.
405   Crazy Dream                       PA0001159601                     EMI Blackwood Music Inc.
406   Deuces                            PA0001738384                     EMI Blackwood Music Inc.
407   Dime Mi Amor                      PA0001159602                     EMI Blackwood Music Inc.
408   Dreamer                           PA0001071485                     EMI Blackwood Music Inc.
409   Drive                             PA0001816534                     EMI Blackwood Music Inc.
410   Dust in The Wind                  RE0000912166                     EMI Blackwood Music Inc.
411   English Town                      PA0001850285                     EMI Blackwood Music Inc.



                                                       Page 11
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 291 of 467 PageID#
                                     29417
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track              Copyright Registration Number                   Plaintiff
412   Even The Stars Fall 4 U           PA0001947441                    EMI Blackwood Music Inc.
413   Everybody                         PA0001592998                    EMI Blackwood Music Inc.
414   Forever In Love                   PA0000597869                    EMI Blackwood Music Inc.
415   Get To Me                         PA0001867242                    EMI Blackwood Music Inc.
416   Goodbye Earl                      PA0000969189                    EMI Blackwood Music Inc.
417   Heaven                            PA0001158408                    EMI Blackwood Music Inc.
418   Heaven                            PA0001159600                    EMI Blackwood Music Inc.
419   Hello                             PA0001706431                    EMI Blackwood Music Inc.
420   Hi-Definitions                    PA0001600815                    EMI Blackwood Music Inc.
421   Hollywood                         PA0001159603                    EMI Blackwood Music Inc.
422   Hurry Baby                        PA0001910891                    EMI Blackwood Music Inc.
423   Hurt So Good                      PA0001842641                    EMI Blackwood Music Inc.
424   I Ain't Ready To Quit             PA0001728141                    EMI Blackwood Music Inc.
425   I Drive Your Truck                PA0001900113                    EMI Blackwood Music Inc.
426   I'm Gone                          PA0001788402                    EMI Blackwood Music Inc.
427   If U Seek Amy                     PA0001881662                    EMI Blackwood Music Inc.
428   If You Can Do Anything Else       PA0000981323                    EMI Blackwood Music Inc.
429   In My Business                    PA0000931051                    EMI Blackwood Music Inc.
430   Independence                      PA0001728329                    EMI Blackwood Music Inc.
431   International Harvester           PA0001642429                    EMI Blackwood Music Inc.
432   It's OK                           PA0001769596                    EMI Blackwood Music Inc.
433   La Contestacion                   PA0001159599                    EMI Blackwood Music Inc.
434   Lasso                             PA0001728410                    EMI Blackwood Music Inc.
435   Leave                             PA0001006950                    EMI Blackwood Music Inc.
436   Little Bit Of Everything          PA0001947440                    EMI Blackwood Music Inc.
437   Long Distance Interlude           PA0001641290                    EMI Blackwood Music Inc.
438   Love Ain't Like That              PA0000894510                    EMI Blackwood Music Inc.
439   Love Somebody                     PA0001824576                    EMI Blackwood Music Inc.
440   Mexicoma                          PA0001910901                    EMI Blackwood Music Inc.
441   Migra                             PA0000972927                    EMI Blackwood Music Inc.
442   Miss You Being Gone               PA0001727845                    EMI Blackwood Music Inc.
443   More Than A Memory                PA0001864022                    EMI Blackwood Music Inc.
444   More Than Love                    PA0001159604                    EMI Blackwood Music Inc.
445   My President                      PA0001697454                    EMI Blackwood Music Inc.
      N.I.*.*.E.R. (The Slave and the
446   Master)                           PA0001396103                    EMI Blackwood Music Inc.
447   No One Gonna Love You             PA0001738399                    EMI Blackwood Music Inc.
448   Nobody Else                       PA0001159606                    EMI Blackwood Music Inc.
449   Now I Know                        PA0001162729                    EMI Blackwood Music Inc.
450   Nowhere Fast                      PA0001642920                    EMI Blackwood Music Inc.
451   Onda                              PA0001160202                    EMI Blackwood Music Inc.
452   Out Of Breath                     PA0001104538                    EMI Blackwood Music Inc.
453   Out of Character                  PA0001395668                    EMI Blackwood Music Inc.
454   Parking Lot Party                 PA0001900112                    EMI Blackwood Music Inc.
455   Pirate Flag                       PA0001904652                    EMI Blackwood Music Inc.
456   Pontoon                           PA0002049153                    EMI Blackwood Music Inc.



                                                       Page 12
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 292 of 467 PageID#
                                     29418
                         List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track            Copyright Registration Number                   Plaintiff
457   Praise You Forever             PA0001708382                    EMI Blackwood Music Inc.
458   Prayin' For You/Superman       PA0001627414                    EMI Blackwood Music Inc.
459   Promise                        PA0001166650                    EMI Blackwood Music Inc.
460   Pucker Up                      PA0001649988                    EMI Blackwood Music Inc.
461   Raining In Baltimore           PA0000708863                    EMI Blackwood Music Inc.
462   Real Emotions                  PA0001159607                    EMI Blackwood Music Inc.
463   Right There                    PA0001745930                    EMI Blackwood Music Inc.
464   Round Here                     PA0000708854                    EMI Blackwood Music Inc.
465   Say Goodnight                  PA0001756544                    EMI Blackwood Music Inc.
466   See You Again                  PA0001807700                    EMI Blackwood Music Inc.
467   Senorita                       PA0001159605                    EMI Blackwood Music Inc.
468   She Thinks My Tractor's Sexy   PA0000950753                    EMI Blackwood Music Inc.
469   Should've Kissed You           PA0001772278                    EMI Blackwood Music Inc.
470   Silhouette                     PA0000428657                    EMI Blackwood Music Inc.
471   Simon                          PA0001051657                    EMI Blackwood Music Inc.
472   Someone Else's Song            PA0001051657                    EMI Blackwood Music Inc.
      Something To Do With My
473   Hands                          PA0001800963                    EMI Blackwood Music Inc.
474   Songbird                       PA0000330273                    EMI Blackwood Music Inc.
475   Spin                           PA0001104539                    EMI Blackwood Music Inc.
476   Stanley Climbfall              PA0001104540                    EMI Blackwood Music Inc.
477   Stop Cheatin' On Me            PA0001907989                    EMI Blackwood Music Inc.
478   Take Your Hand                 PA0001159167                    EMI Blackwood Music Inc.
479   Tell Me Why                    PA0001159608                    EMI Blackwood Music Inc.
480   That's Why I'm Here            PA0000867535                    EMI Blackwood Music Inc.
481   The Dollar                     PA0001163958                    EMI Blackwood Music Inc.

482   The More Boys I Meet           PAu003038078; PA0001590022      EMI Blackwood Music Inc.
483   The One That Got Away          PA0001818449                    EMI Blackwood Music Inc.
484   The Recession                  PA0001640694                    EMI Blackwood Music Inc.
485   There Goes My Baby             PA0001716542                    EMI Blackwood Music Inc.
486   This Kiss                      PA0001864024                    EMI Blackwood Music Inc.
487   Time Flies                     PA0001807051                    EMI Blackwood Music Inc.
488   Tiny Little Bows               PA0001820569                    EMI Blackwood Music Inc.
489   Trying                         PA0001051657                    EMI Blackwood Music Inc.
      U Dont Know Me (Like U Used
490   To)                            PA0000965774                    EMI Blackwood Music Inc.
491   Unknown                        PA0001051656                    EMI Blackwood Music Inc.
492   Unwell                         PA0001104578                    EMI Blackwood Music Inc.
493   Velvet Sky                     PA0001159613                    EMI Blackwood Music Inc.
494   What About Now                 PA0001166336                    EMI Blackwood Music Inc.
495   When I Grow Up                 PA0001640788                    EMI Blackwood Music Inc.
496   When You Touch Me              PA0001072626                    EMI Blackwood Music Inc.
497   Where Do We Go                 PA0001760301                    EMI Blackwood Music Inc.
498   Why                            PA0001660621                    EMI Blackwood Music Inc.
499   Wine After Whiskey             PA0001807696                    EMI Blackwood Music Inc.



                                                    Page 13
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 293 of 467 PageID#
                                     29419
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                  Track              Copyright Registration Number                   Plaintiff
500   You Lie                        PA0001728328                    EMI Blackwood Music Inc.
501   Your Man                       PA0001163481                    EMI Blackwood Music Inc.
502   10 Days Late                   PA0000986880                    EMI Blackwood Music Inc.
503   All About Tonight              PA0001716538                    EMI Blackwood Music Inc.
504   Amazin'                        PA0001640767                    EMI Blackwood Music Inc.
505   Ballin'                        PA0001855548                    EMI Blackwood Music Inc.
506   BGTY                           PA0001760358                    EMI Blackwood Music Inc.
507   Black Crowns                   PA0001788405                    EMI Blackwood Music Inc.
508   Boys 'Round Here               PA0001837383                    EMI Blackwood Music Inc.
509   Burning Bright                 PA0001278083                    EMI Blackwood Music Inc.
510   Call Me                        PA0001601050                    EMI Blackwood Music Inc.
511   Calling                        PA0001832167                    EMI Blackwood Music Inc.
512   Careless World                 PA0001788401                    EMI Blackwood Music Inc.
513   Celebration                    PA0001788393                    EMI Blackwood Music Inc.
514   Circulate                      PA0001640772                    EMI Blackwood Music Inc.
515   Contagious                     PA0001354282                    EMI Blackwood Music Inc.
516   Cool                           PA0001627481                    EMI Blackwood Music Inc.
517   Crazy World                    PA0001640764                    EMI Blackwood Music Inc.
518   Devour                         PA0001601052                    EMI Blackwood Music Inc.
519   Dirty                          PA0001895398                    EMI Blackwood Music Inc.
520   Dive                           PA0001828070                    EMI Blackwood Music Inc.
521   Do It All                      PA0001788396                    EMI Blackwood Music Inc.
522   Don't You Know                 PA0001640771                    EMI Blackwood Music Inc.
523   Everything Back But You        PA0001167505                    EMI Blackwood Music Inc.
524   Faded                          PA0001788407                    EMI Blackwood Music Inc.
525   Far Away                       PA0001788325                    EMI Blackwood Music Inc.
526   Fine Again                     PA0001627411                    EMI Blackwood Music Inc.
527   Get Allot                      PA0001640710                    EMI Blackwood Music Inc.
528   Good Ole Boys                  PA0001760428                    EMI Blackwood Music Inc.
529   Her Heart                      PA0001768280                    EMI Blackwood Music Inc.
530   Honestly                       PA0001972855                    EMI Blackwood Music Inc.
531   Honey Bee                      PA0001760410                    EMI Blackwood Music Inc.
532   Hustlaz Ambition               PA0001640768                    EMI Blackwood Music Inc.
533   I Did It For Sho               PA0001627415                    EMI Blackwood Music Inc.
534   If You Only Knew               PA0001601046                    EMI Blackwood Music Inc.
535   Involve Yourself               PA0001395666                    EMI Blackwood Music Inc.
536   Jesse James                    PA0000787272                    EMI Blackwood Music Inc.
537   Lay You Down                   PA0001788308                    EMI Blackwood Music Inc.
538   Light Dreams                   PA0001783047                    EMI Blackwood Music Inc.
539   Love Game                      PA0001788312                    EMI Blackwood Music Inc.
540   Mine Would Be You              PA0001859225                    EMI Blackwood Music Inc.
541   Muthaf**ka Up                  PA0001788404                    EMI Blackwood Music Inc.
542   My Happy Ending                PA0001159309                    EMI Blackwood Music Inc.
543   Potty Mouth                    PA0001783085                    EMI Blackwood Music Inc.
544   Red Light                      PA0001241918                    EMI Blackwood Music Inc.
545   Second Chance                  PA0001601042                    EMI Blackwood Music Inc.



                                                    Page 14
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 294 of 467 PageID#
                                     29420
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                      Plaintiff
546   Sin With A Grin                   PA0001601054                    EMI Blackwood Music Inc.
547   Sound Of Madness                  PA0001601045                    EMI Blackwood Music Inc.
548   Spectrum                          PA0001832077                    EMI Blackwood Music Inc.
549   Ten Times Crazier                 PA0001859226                    EMI Blackwood Music Inc.
550   The Best Damn Thing               PA0001354251                    EMI Blackwood Music Inc.
551   The Crow & The Butterfly          PA0001601051                    EMI Blackwood Music Inc.
552   This Is Like                      PA0001788320                    EMI Blackwood Music Inc.
553   Til I Forget About You            PA0001733313                    EMI Blackwood Music Inc.
554   Vacation                          PA0001640774                    EMI Blackwood Music Inc.
555   Welcome Back                      PA0001640693                    EMI Blackwood Music Inc.
556   What A Shame                      PA0001601047                    EMI Blackwood Music Inc.
557   What They Want                    PA0001640765                    EMI Blackwood Music Inc.
      Love It Or Leave It                                               EMI Blackwood Music Inc. / Colgems-EMI
558   Alone/Welcome To Jamrock          PA0001162695                    Music Inc.
                                                                        EMI Blackwood Music Inc. / EMI April Music
559   Chemicals Collide                 PA0001735285                    Inc.
                                                                        EMI Blackwood Music Inc. / EMI April Music
560   Hey You                           PA0001831262                    Inc.
                                                                        EMI Blackwood Music Inc. / EMI April Music
561   I Decided                         PA0001608769                    Inc.
                                                                        EMI Blackwood Music Inc. / EMI April Music
562   Ode to Marvin                     PA0001608798                    Inc.
                                                                        EMI Blackwood Music Inc. / EMI April Music
563   Real Thing                        PA0001735194                    Inc.
                                                                        EMI Blackwood Music Inc. / EMI April Music
564   Sandcastle Disco                  PA0001615101                    Inc.
                                                                        EMI Blackwood Music Inc. / EMI April Music
565   Take You Out                      PA0001068165                    Inc.
                                                                        EMI Blackwood Music Inc. / EMI April Music
566   What About Us?                    PA0001072616                    Inc.
                                                                        EMI Blackwood Music Inc. / EMI April Music
567   Would've Been the One             PA0001608779                    Inc.
                                                                        EMI Blackwood Music Inc. / EMI April Music
568   The Great Escape                  PA0001165808                    Inc.
                                                                        EMI Blackwood Music Inc. / Jobete Music Co.
569   Don't Do It                       PA0001640702                    Inc.
                                                                        EMI Blackwood Music Inc. / Jobete Music Co.
570   Lil Freak                         PA0001700473                    Inc. / EMI April Music Inc.
                                                                        EMI Blackwood Music Inc. / Sony/ATV Music
571   Ay Chico (Lengua Afuera)          PA0001166251                    Publishing LLC
                                                                        EMI Blackwood Music Inc. / Sony/ATV Music
572   Back in Time                      PA0001833789                    Publishing LLC
                                                                        EMI Blackwood Music Inc. / Sony/ATV Music
573   Black Leather Jacket              PA0001947438                    Publishing LLC
                                                                        EMI Blackwood Music Inc. / Sony/ATV Music
574   Blame It On Waylon                PA0001896309                    Publishing LLC



                                                       Page 15
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 295 of 467 PageID#
                                     29421
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track               Copyright Registration Number                      Plaintiff
                                                                         EMI Blackwood Music Inc. / Sony/ATV Music
575   Caught Up                         PA0001887801                     Publishing LLC
                                                                         EMI Blackwood Music Inc. / Sony/ATV Music
576   Clarity                           PA0001832089                     Publishing LLC
                                                                         EMI Blackwood Music Inc. / Sony/ATV Music
577   Glad You're Here                  PA0001167415                     Publishing LLC
                                                                         EMI Blackwood Music Inc. / Sony/ATV Music
578   I'm Off That                      PA0001833780                     Publishing LLC
                                                                         EMI Blackwood Music Inc. / Sony/ATV Music
579   Ice Cold                          PA0001854208                     Publishing LLC
                                                                         EMI Blackwood Music Inc. / Sony/ATV Music
580   Last Night                        PA0001833744                     Publishing LLC
                                                                         EMI Blackwood Music Inc. / Sony/ATV Music
581   Love's Poster Child               PA0001947446                     Publishing LLC
                                                                         EMI Blackwood Music Inc. / Sony/ATV Music
582   Show Me                           PA0001933694                     Publishing LLC
                                                                         EMI Blackwood Music Inc. / Warner-
583   No Worries                        PA0001842289; PA0001885790       Tamerlane Publishing Corp.
                                                                         EMI Consortium Music Publishing, Inc. d/b/a
584   Paris, Tokyo                      PA0001600832                     EMI Full Keel Music
                                                                         EMI Consortium Music Publishing, Inc. d/b/a
585   She's Got It All                  PA0000886673                     EMI Full Keel Music
      Angel Flying Too Close To The                                      EMI Consortium Songs Inc. d/b/a EMI
586   Ground                            PA0000049322                     Longitude Music
                                                                         EMI Consortium Songs Inc. d/b/a EMI
587   The Only Way                      PA0001163482                     Longitude Music
                                                                         EMI Consortium Songs, Inc. d/b/a EMI
588   A Baltimore Love Thing            PA0001160841                     Longitude Music
589   GATman And Robbin                 PA0001160842                     EMI Miller Catalog Inc.
590   Mighty "O"                        PA0001165509                     EMI Mills Music, Inc.
591   Down With The King                PA0001143443                     EMI U Catalog Inc.
592   Forbidden Fruit                   PA0001975701                     EMI Unart Catalog Inc.

593   Ain't That Peculiar               EP0000203959; RE0000618229       Jobete Music Co Inc.
594   Trouble Man                       EP0000307204                     Jobete Music Co Inc.
                                                                         Jobete Music Co Inc. / Stone Agate Music (a
595   Hitch Hike                      Eu0000750856; RE0000484188         division of Jobete Music Co. Inc.)
      If I Could Build My Whole World                                    Jobete Music Co Inc. / Stone Agate Music (a
596   Around You                      EP0000229884                       division of Jobete Music Co. Inc.)
                                                                         Jobete Music Co Inc. / Stone Agate Music (a
597   What's Going On                   EP0000281238                     division of Jobete Music Co. Inc.)
                                                                         Jobete Music Co Inc. / Stone Agate Music (a
598   You                               EP0000232619; RE0000697753       division of Jobete Music Co. Inc.)
      Ain't Nothing Like The Real
599   Thing                             EP0000234188; RE0000697423       Jobete Music Co. Inc.
600   Come Get To This                  EP0000315837                     Jobete Music Co. Inc.



                                                       Page 16
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 296 of 467 PageID#
                                     29422
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                 Plaintiff
601   Distant Lover                    EP0000323322; EP0000291366 Jobete Music Co. Inc.
      Good Lovin' Ain't Easy To Come
602   By                               EP0000254456                  Jobete Music Co. Inc.
603   I Ain't Mad At Cha               PA0001070600                  Jobete Music Co. Inc.
604   I'll Be Doggone                  EP0000198501                  Jobete Music Co. Inc.
      Inner City Blues (Make Me
605   Wanna Holler)                    EP0000287807                  Jobete Music Co. Inc.

606   Mercy Mercy Me (The Ecology)     EP0000288939                  Jobete Music Co. Inc.

607   Never Can Say Goodbye            Eu0000187089; RE0000772428    Jobete Music Co. Inc.
608   Stay Fly                         PA0001328092                  Jobete Music Co. Inc.
609   The Onion Song                   EP0000259283                  Jobete Music Co. Inc.
      Too Busy Thinking About My
610   Baby                             EP0000219339; PA0000358613    Jobete Music Co. Inc.

      When Did You Stop Loving Me,
611   When Did I Stop Loving You       PA0000041232                  Jobete Music Co. Inc.



                                       EP0000330074; RE0000853662;
612   You're A Wonderful One           EU0000812174; RE0000601434    Jobete Music Co. Inc.
613   You're All I Need To Get By      EP0000246516                  Jobete Music Co. Inc.
614   Your Precious Love               EP0000232154                  Jobete Music Co. Inc.
615   Dance (Ass)                      PA0001760422                  Jobete Music Co. Inc.
                                                                     Jobete Music Co. Inc. / Stone Diamond Music
616   Anger                            PA0000041233                  Corp.
617   Get Out                          PA0001592997                  Screen Gems-EMI Music Inc.
618   2024                             PA0001794286                  Sony/ATV Music Publishing LLC
619   2 On                             PA0001910781                  Sony/ATV Music Publishing LLC
      A Capella (Something's
620   Missing)                         PA0001821297                  Sony/ATV Music Publishing LLC
621   A Gentlemen's Coup               PA0001887807                  Sony/ATV Music Publishing LLC
622   A Name In This Town              PA0001777805                  Sony/ATV Music Publishing LLC
623   A Thousand Words                 PA0000913967                  Sony/ATV Music Publishing LLC
624   Aberdeen                         PA0001794286                  Sony/ATV Music Publishing LLC
625   Ack Like You Know                PA0001644889                  Sony/ATV Music Publishing LLC
626   Ain't No Rest for the Wicked     PA0001794291                  Sony/ATV Music Publishing LLC
627   Airstream Song                   PA0001682737                  Sony/ATV Music Publishing LLC
628   Alejandro                        PA0001751975                  Sony/ATV Music Publishing LLC
629   All Around The World             PA0001850389                  Sony/ATV Music Publishing LLC
630   All I Really Want                PA0001748296                  Sony/ATV Music Publishing LLC
631   All The Money In The World       PA0001821914                  Sony/ATV Music Publishing LLC
632   Always Been Me                   PA0001777807                  Sony/ATV Music Publishing LLC
633   Always Something                 PA0001794286                  Sony/ATV Music Publishing LLC
634   Apologize                        PA0001708388                  Sony/ATV Music Publishing LLC



                                                      Page 17
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 297 of 467 PageID#
                                     29423
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                  Track              Copyright Registration Number                    Plaintiff
635   Architects                     PA0001887807                    Sony/ATV Music Publishing LLC
636   Around My Head                 PA0001794286                    Sony/ATV Music Publishing LLC
637   As Long As You Love Me         PA0001834758                    Sony/ATV Music Publishing LLC
638   Aston Martin Music             PA0001821912                    Sony/ATV Music Publishing LLC
639   Aura                           PA0001941105                    Sony/ATV Music Publishing LLC
640   Automatic                      PA0001822058                    Sony/ATV Music Publishing LLC
641   Available                      PA0001807827                    Sony/ATV Music Publishing LLC
642   B.M.F. (Blowin' Money Fast)    PA0001821909                    Sony/ATV Music Publishing LLC
643   Back Against The Wall          PA0001794291                    Sony/ATV Music Publishing LLC
644   Back Stabbin' Betty            PA0001794291                    Sony/ATV Music Publishing LLC
645   Bad Habits                     PA0001707770                    Sony/ATV Music Publishing LLC
646   Bad Romance                    PA0001751974                    Sony/ATV Music Publishing LLC
647   Bassline                       PA0001896024                    Sony/ATV Music Publishing LLC
648   Beautiful Freaks               PA0001803641                    Sony/ATV Music Publishing LLC
649   Beautiful, Dirty, Rich         PA0001685320                    Sony/ATV Music Publishing LLC
650   Beer For My Horses             PA0001109842                    Sony/ATV Music Publishing LLC
651   Best Of Times                  PA0002069314                    Sony/ATV Music Publishing LLC
652   Big Night                      PA0001807064                    Sony/ATV Music Publishing LLC
653   Black Jesus (Amen Fashion)     PA0001752320                    Sony/ATV Music Publishing LLC
654   Blind                          PA0001813213                    Sony/ATV Music Publishing LLC
655   Blowin Money Fast              PA0001821909                    Sony/ATV Music Publishing LLC
656   Blowin' Up Your Speakers       PA0001158291                    Sony/ATV Music Publishing LLC
657   Bojangles                      PA0001338581                    Sony/ATV Music Publishing LLC
658   Boys Boys Boys                 PA0001685351                    Sony/ATV Music Publishing LLC
659   Bravado                        PA0001904440                    Sony/ATV Music Publishing LLC
660   Brave                          PA0001967864                    Sony/ATV Music Publishing LLC
661   Broken Mirrors                 PA0001887807                    Sony/ATV Music Publishing LLC
662   Brown Eyes                     PA0001685359                    Sony/ATV Music Publishing LLC
663   Bubbly                         PA0001391445                    Sony/ATV Music Publishing LLC
664   Can't Stop Me Now              PA0001733402                    Sony/ATV Music Publishing LLC
665   Carry On Dancing               PA0000913967                    Sony/ATV Music Publishing LLC
666   Center Stage                   PA0001952597                    Sony/ATV Music Publishing LLC
667   Chartreuse                     PA0001952597                    Sony/ATV Music Publishing LLC
668   Chasing You                    PA0001952597                    Sony/ATV Music Publishing LLC
669   Church Pew Or Bar Stool        PA0001897745                    Sony/ATV Music Publishing LLC
670   Club Zydeco Moon               PA0001776561                    Sony/ATV Music Publishing LLC
671   Come N Go                      PA0001780999                    Sony/ATV Music Publishing LLC
672   Crazy Ain't Original           PA0001881665                    Sony/ATV Music Publishing LLC
673   Dead Flowers                   PA0001682745                    Sony/ATV Music Publishing LLC
674   Disparity By Design            PA0001887807                    Sony/ATV Music Publishing LLC
675   DJ Khaled Interlude            PA0001661345                    Sony/ATV Music Publishing LLC
676   Don't Give Up On Us            PA0001719662                    Sony/ATV Music Publishing LLC
677   Don't Judge Me                 PA0001896026                    Sony/ATV Music Publishing LLC
678   Don't Play This Song           PA0001750006                    Sony/ATV Music Publishing LLC
679   Dope Ball (Interlude)          PA0001733400                    Sony/ATV Music Publishing LLC




                                                    Page 18
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 298 of 467 PageID#
                                     29424
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track                Copyright Registration Number                    Plaintiff

680   Drinks for You (Ladies Anthem) PA0001833788                       Sony/ATV Music Publishing LLC
681   Drones In The Valley           PA0001794291                       Sony/ATV Music Publishing LLC

682   Eh, Eh (Nothing Else I Can Say)   PA0001685326                    Sony/ATV Music Publishing LLC
683   Encore                            PA0001813214                    Sony/ATV Music Publishing LLC
684   Endgame                           PA0001887807                    Sony/ATV Music Publishing LLC
685   Farrah Fawcett Hair               PA0001952598                    Sony/ATV Music Publishing LLC
686   Finally Here                      PA0001807843                    Sony/ATV Music Publishing LLC
687   Fire Burns                        PA0001822066                    Sony/ATV Music Publishing LLC
688   Flow                              PA0001794286                    Sony/ATV Music Publishing LLC
689   Forca                             PA0001239138                    Sony/ATV Music Publishing LLC
690   Forgiveness                       PA0001158290                    Sony/ATV Music Publishing LLC
691   Freaky Deaky                      PA0001644872                    Sony/ATV Music Publishing LLC
692   Free Love                         PA0001794291                    Sony/ATV Music Publishing LLC
693   Freedom                           PA0001840533                    Sony/ATV Music Publishing LLC
694   Gangsta Bop                       PA0001167178                    Sony/ATV Music Publishing LLC
695   GHOST!                            PA0001750014                    Sony/ATV Music Publishing LLC
696   Gimmie Dat                        PA0001835722                    Sony/ATV Music Publishing LLC
697   Girlfriend In The City            PA0001753993                    Sony/ATV Music Publishing LLC
698   Girls                             PA0001733986                    Sony/ATV Music Publishing LLC
699   Girls Fall Like Dominoes          PA0001996711                    Sony/ATV Music Publishing LLC
700   Girls Like You                    PA0001808680                    Sony/ATV Music Publishing LLC
701   Give Me Everything                PA0001780977                    Sony/ATV Music Publishing LLC

702   Give Them What They Ask For       PA0001733406                    Sony/ATV Music Publishing LLC
703   Glasgow                           PA0001774897                    Sony/ATV Music Publishing LLC
704   Good Enough For Now               PA0000311496                    Sony/ATV Music Publishing LLC
705   Gotta Get It (Dancer)             PA0001807837                    Sony/ATV Music Publishing LLC
706   Gypsy                             PA0001893359                    Sony/ATV Music Publishing LLC
707   Hair                              PA0001752317                    Sony/ATV Music Publishing LLC
      Happy On The Hey Now (A Song
708   For Kristi)                       PA0001899369                    Sony/ATV Music Publishing LLC
709   Heart Like Mine                   PA0001682741                    Sony/ATV Music Publishing LLC
710   Help Is On The Way                PA0001887807                    Sony/ATV Music Publishing LLC

711   Hey Baby (Drop It To The Floor)   PA0001719812                    Sony/ATV Music Publishing LLC
712   I Choose You                      PA0001967866                    Sony/ATV Music Publishing LLC
713   I Don't Care                      PA0001996421                    Sony/ATV Music Publishing LLC
714   I Don't Care                      PA0001022882                    Sony/ATV Music Publishing LLC
715   I Know You Know                   PA0001807117                    Sony/ATV Music Publishing LLC
716   I Like It                         PA0001786618                    Sony/ATV Music Publishing LLC
      I Sold My Bed, But Not My
717   Stereo                            PA0001952597                    Sony/ATV Music Publishing LLC
718   I Won't Go Crazy                  PA0001777806                    Sony/ATV Music Publishing LLC
719   I'm Gone                          PA0001971310                    Sony/ATV Music Publishing LLC



                                                       Page 19
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 299 of 467 PageID#
                                     29425
                         List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track           Copyright Registration Number                    Plaintiff
720   I'm Not A Star                PA0001821873                    Sony/ATV Music Publishing LLC
721   If I Ruled The World          PA0001825040                    Sony/ATV Music Publishing LLC
722   In One Ear                    PA0001794292                    Sony/ATV Music Publishing LLC
723   In The Dark                   PA0001783660                    Sony/ATV Music Publishing LLC
724   Indy Kidz                     PA0001794286                    Sony/ATV Music Publishing LLC
725   Invisible                     PA0001825037                    Sony/ATV Music Publishing LLC
726   It's That Time Of Day         PA0001899360                    Sony/ATV Music Publishing LLC
727   James Brown                   PA0001794291                    Sony/ATV Music Publishing LLC
728   Japanese Buffalo              PA0001794286                    Sony/ATV Music Publishing LLC
729   Judas                         PA0001794291                    Sony/ATV Music Publishing LLC
730   Judas                         PA0001752321                    Sony/ATV Music Publishing LLC
731   Juice Box                     PA0001733404                    Sony/ATV Music Publishing LLC
732   Jump                          PA0001807841                    Sony/ATV Music Publishing LLC
733   Just Dance                    PA0001685310                    Sony/ATV Music Publishing LLC
734   Just One Last Time            PA0001896046                    Sony/ATV Music Publishing LLC
735   Kangaroo Court                PA0001952597                    Sony/ATV Music Publishing LLC
736   Krazy                         PA0001733987                    Sony/ATV Music Publishing LLC
737   Lanterns                      PA0001887807                    Sony/ATV Music Publishing LLC
738   Last Chance                   PA0001728914                    Sony/ATV Music Publishing LLC
739   Lazy Lies                     PA0001952597                    Sony/ATV Music Publishing LLC
740   Let's Get Lifted Again        PA0001160450                    Sony/ATV Music Publishing LLC
741   Like A G6                     PA0001778021                    Sony/ATV Music Publishing LLC
742   Lindy                         PA0001899353                    Sony/ATV Music Publishing LLC
743   Little Bad Girl               PA0001814075                    Sony/ATV Music Publishing LLC
744   Long Distance                 PA0001821287                    Sony/ATV Music Publishing LLC
745   Lotus                         PA0001794291                    Sony/ATV Music Publishing LLC
746   Love Away                     PA0001952597                    Sony/ATV Music Publishing LLC
747   Love The Girls                PA0001772294                    Sony/ATV Music Publishing LLC
748   Love Who You Love             PA0001661382                    Sony/ATV Music Publishing LLC
749   LoveGame                      PA0001685315                    Sony/ATV Music Publishing LLC
750   Low                           PA0001644879                    Sony/ATV Music Publishing LLC
751   Lunar                         PA0001814079                    Sony/ATV Music Publishing LLC
752   Mafia Music                   PA0001748285                    Sony/ATV Music Publishing LLC
753   Maintain the Pain             PA0001682745                    Sony/ATV Music Publishing LLC
      Make It Stop (September's
754   Children)                     PA0001887807                    Sony/ATV Music Publishing LLC
755   Makin' Plans                  PA0001682745                    Sony/ATV Music Publishing LLC
756   Mama Africa                   PA0001167181                    Sony/ATV Music Publishing LLC
757   Manos Al Aire                 PA0001760999                    Sony/ATV Music Publishing LLC
758   Marchin On                    PA0001755881                    Sony/ATV Music Publishing LLC
759   Maria                         PA0001834767                    Sony/ATV Music Publishing LLC
760   Marley                        PA0001899367                    Sony/ATV Music Publishing LLC
761   Marry Me                      PA0001896439                    Sony/ATV Music Publishing LLC
762   Mary Jane Holland             PA0001893360                    Sony/ATV Music Publishing LLC
763   Maybach Music                 PA0001639897                    Sony/ATV Music Publishing LLC
764   MC Hammer                     PA0001821908                    Sony/ATV Music Publishing LLC



                                                   Page 20
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 300 of 467 PageID#
                                     29426
                         List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track             Copyright Registration Number                    Plaintiff
765   Me and Your Cigarettes          PA0001682744                    Sony/ATV Music Publishing LLC
766   Metropolis                      PA0001827951                    Sony/ATV Music Publishing LLC
767   Midnight Hands                  PA0001887807                    Sony/ATV Music Publishing LLC
768   Mind On My Money                PA0001807828                    Sony/ATV Music Publishing LLC
769   Mirage                          PA0001896025                    Sony/ATV Music Publishing LLC
770   Mmm Yeah                        PA0001886182                    Sony/ATV Music Publishing LLC
771   Mojo So Dope                    PA0001750010                    Sony/ATV Music Publishing LLC
772   Money Right                     PA0001644871                    Sony/ATV Music Publishing LLC
773   Monster                         PA0001751978                    Sony/ATV Music Publishing LLC
774   More                            PA0001745641                    Sony/ATV Music Publishing LLC
775   Mr. Rager                       PA0001750006                    Sony/ATV Music Publishing LLC
776   Mr. Worldwide (Intro)           PA0001780983                    Sony/ATV Music Publishing LLC
777   Muny                            PA0001786604                    Sony/ATV Music Publishing LLC
778   Murda                           PA0001996420                    Sony/ATV Music Publishing LLC
779   Music Sounds Better             PA0001825036                    Sony/ATV Music Publishing LLC
780   Must Be Something I Missed      PA0001899368                    Sony/ATV Music Publishing LLC
781   My Heart Beats For Love         PA0001708952                    Sony/ATV Music Publishing LLC
782   My Heart Will Go On             PA0000880171                    Sony/ATV Music Publishing LLC
783   Nature Trail To Hell            PA0000205633                    Sony/ATV Music Publishing LLC
784   Never                           PA0001807823                    Sony/ATV Music Publishing LLC
785   Never Took The Time             PA0001663701                    Sony/ATV Music Publishing LLC
786   Night Is Young                  PA0001753995                    Sony/ATV Music Publishing LLC
787   No. 1                           PA0001821894                    Sony/ATV Music Publishing LLC
788   Nothing Even Matters            PA0001807063                    Sony/ATV Music Publishing LLC
789   Nothing Really Matters          PA0001814078                    Sony/ATV Music Publishing LLC
790   Oh My Love                      PA0001772289                    Sony/ATV Music Publishing LLC
791   Oh Yeah                         PA0001807062                    Sony/ATV Music Publishing LLC
792   On and On                       PA0001735747                    Sony/ATV Music Publishing LLC
793   On The Floor                    PA0001770236                    Sony/ATV Music Publishing LLC
794   Only Prettier                   PA0001682740                    Sony/ATV Music Publishing LLC
795   Origami                         PA0001952597                    Sony/ATV Music Publishing LLC
796   Out Of Town Girl                PA0001835122                    Sony/ATV Music Publishing LLC
797   Oye Baby                        PA0001745498                    Sony/ATV Music Publishing LLC
798   Paparazzi                       PA0001685323                    Sony/ATV Music Publishing LLC
799   Paper Gangsta                   PA0001685367                    Sony/ATV Music Publishing LLC
800   Papi                            PA0001810026                    Sony/ATV Music Publishing LLC

801   Party Hard / Cadillac (Interlude) PA0001896504                  Sony/ATV Music Publishing LLC

802   Patience Gets Us Nowhere Fast   PA0001952597                    Sony/ATV Music Publishing LLC
803   Pause                           PA0001780988                    Sony/ATV Music Publishing LLC
804   Pay Me                          PA0001808680                    Sony/ATV Music Publishing LLC
805   Play Hard                       PA0001827956                    Sony/ATV Music Publishing LLC
806   Poker Face                      PA0001685342                    Sony/ATV Music Publishing LLC
807   Pretty Wings                    PA0001707770                    Sony/ATV Music Publishing LLC
808   Priceless                       PA0001644888                    Sony/ATV Music Publishing LLC



                                                       Page 21
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 301 of 467 PageID#
                                     29427
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track              Copyright Registration Number                    Plaintiff
809   Promises                        PA0000913967                    Sony/ATV Music Publishing LLC
810   Put It Down                     PA0001787201                    Sony/ATV Music Publishing LLC
811   Quickie                         PA0001808680                    Sony/ATV Music Publishing LLC
812   R.O.O.T.S.                      PA0001807832                    Sony/ATV Music Publishing LLC
813   Radio                           PA0001807090                    Sony/ATV Music Publishing LLC
814   Raise 'Em Up                    PA0001947439                    Sony/ATV Music Publishing LLC
815   Raw (How You Like It)           PA0001848766                    Sony/ATV Music Publishing LLC
816   Ready To Roll                   PA0001890859                    Sony/ATV Music Publishing LLC
817   Repeat                          PA0001814085                    Sony/ATV Music Publishing LLC
818   Respirator                      PA0001821672                    Sony/ATV Music Publishing LLC
819   Rewind                          PA0001807819                    Sony/ATV Music Publishing LLC
820   Ridin' Solo                     PA0001813218                    Sony/ATV Music Publishing LLC
821   Right Before My Eyes            PA0001794286                    Sony/ATV Music Publishing LLC
822   Right By My Side                PA0001822037                    Sony/ATV Music Publishing LLC
823   Right Here (Departed)           PA0001821289                    Sony/ATV Music Publishing LLC

824   Right Round                     PA0001639208; PA0001648304      Sony/ATV Music Publishing LLC
825   Robot                           PA0001708950                    Sony/ATV Music Publishing LLC
826   Rocketeer                       PA0001778016                    Sony/ATV Music Publishing LLC
827   Rubber Ball                     PA0001794286                    Sony/ATV Music Publishing LLC
828   Runnin' Around                  PA0001698432                    Sony/ATV Music Publishing LLC
829   Sabertooth Tiger                PA0001794286                    Sony/ATV Music Publishing LLC
830   Safe and Sound                  PA0001952597                    Sony/ATV Music Publishing LLC
831   Satellite                       PA0001887807                    Sony/ATV Music Publishing LLC
832   Say It With Me                  PA0001772291                    Sony/ATV Music Publishing LLC
833   Scared Of Beautiful             PA0001846377                    Sony/ATV Music Publishing LLC
834   Scars                           PA0001708950                    Sony/ATV Music Publishing LLC
835   Sell Yourself                   PA0001794286                    Sony/ATV Music Publishing LLC
836   Sexxx Dreams                    PA0001980181                    Sony/ATV Music Publishing LLC
837   Sexy Bitch                      PA0001703244                    Sony/ATV Music Publishing LLC
838   Shake Senora                    PA0001820421                    Sony/ATV Music Publishing LLC
839   Shake Senora Remix              PA0001820421                    Sony/ATV Music Publishing LLC
840   She Don't Like The Lights       PA0001822166                    Sony/ATV Music Publishing LLC
841   She Wolf (Falling to Pieces)    PA0001896051                    Sony/ATV Music Publishing LLC
842   She'd Be California             PA0001661378                    Sony/ATV Music Publishing LLC
843   Shiza                           PA0001752319                    Sony/ATV Music Publishing LLC
844   Shone                           PA0001807835                    Sony/ATV Music Publishing LLC
845   Shut It Down                    PA0001733390                    Sony/ATV Music Publishing LLC
846   Silence                         PA0000740717                    Sony/ATV Music Publishing LLC
847   Sin For A Sin                   PA0001682734                    Sony/ATV Music Publishing LLC
848   Sinner                          PA0001777809                    Sony/ATV Music Publishing LLC

849   So Happy I Could Die            PA0001751980; PA0001668692      Sony/ATV Music Publishing LLC
850   Soil To The Sun                 PA0001794291                    Sony/ATV Music Publishing LLC
851   Something For The DJs           PA0001774899                    Sony/ATV Music Publishing LLC
852   South Of You                    PA0001776561                    Sony/ATV Music Publishing LLC



                                                     Page 22
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 302 of 467 PageID#
                                     29428
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track              Copyright Registration Number                    Plaintiff
853   Spaghetti                       PA0001879175                    Sony/ATV Music Publishing LLC
854   Speechless                      PA0001751979                    Sony/ATV Music Publishing LLC
855   Spread The Love                 PA0001899352                    Sony/ATV Music Publishing LLC
856   Stand Up                        PA0001946133                    Sony/ATV Music Publishing LLC
857   Stars                           PA0001753996                    Sony/ATV Music Publishing LLC

858   Starstruck                      PA0001685366; PA0001650637      Sony/ATV Music Publishing LLC
859   Stay                            PA0001708951                    Sony/ATV Music Publishing LLC
860   Stay With Me                    PA0001698437                    Sony/ATV Music Publishing LLC
861   Still Missin                    PA0001644870                    Sony/ATV Music Publishing LLC
862   Strip                           PA0001896031                    Sony/ATV Music Publishing LLC
863   Summerboy                       PA0001685365                    Sony/ATV Music Publishing LLC
864   Superstar                       PA0001825039                    Sony/ATV Music Publishing LLC
865   Survivor Guilt                  PA0001887807                    Sony/ATV Music Publishing LLC
866   Sweat                           PA0001803810                    Sony/ATV Music Publishing LLC
867   Sweat (Dubstep Remix)           PA0001814071                    Sony/ATV Music Publishing LLC
868   Sweet Surrender                 PA0000866242                    Sony/ATV Music Publishing LLC
869   Sweetie                         PA0001864023                    Sony/ATV Music Publishing LLC
870   Take Me Along                   PA0001708950                    Sony/ATV Music Publishing LLC
871   Tears Of Pearls                 PA0000913967                    Sony/ATV Music Publishing LLC
872   Teenage Kings                   PA0001920260                    Sony/ATV Music Publishing LLC
873   Teeth                           PA0001751976                    Sony/ATV Music Publishing LLC
874   Tell Me How To Live             PA0001952597                    Sony/ATV Music Publishing LLC
875   The Future                      PA0001774893                    Sony/ATV Music Publishing LLC
876   The Only One                    PA0001807094                    Sony/ATV Music Publishing LLC
877   The Sun Will Rise               PA0001807177                    Sony/ATV Music Publishing LLC
878   The Sweet Escape                PA0001166379                    Sony/ATV Music Publishing LLC
879   The Time (Dirty Bit)            PA0001796440                    Sony/ATV Music Publishing LLC
880   The War Is Over                 PA0001807174                    Sony/ATV Music Publishing LLC
881   These Worries                   PA0001750006                    Sony/ATV Music Publishing LLC
882   Things That Matter              PA0001661359                    Sony/ATV Music Publishing LLC
883   This Is Letting Go              PA0001887807                    Sony/ATV Music Publishing LLC
884   Tik Tik Boom                    PA0001917951                    Sony/ATV Music Publishing LLC
885   Til It's Gone                   PA0001917966                    Sony/ATV Music Publishing LLC
886   Time                            PA0001874359                    Sony/ATV Music Publishing LLC
887   Tiny Little Robots              PA0001794291                    Sony/ATV Music Publishing LLC
888   Titanium                        PA0001814072                    Sony/ATV Music Publishing LLC
889   Tonight Tonight                 PA0001765703                    Sony/ATV Music Publishing LLC
890   Took My Love                    PA0001781001                    Sony/ATV Music Publishing LLC
891   Torn Down                       PA0001821291                    Sony/ATV Music Publishing LLC
892   Touch Me                        PA0001896041                    Sony/ATV Music Publishing LLC
893   Touch Me                        PA0001807825                    Sony/ATV Music Publishing LLC
894   Toy Story                       PA0001774895                    Sony/ATV Music Publishing LLC
895   Triumph                         PA0001733388                    Sony/ATV Music Publishing LLC

896   Turn Me On                      PA0001814076; PA0001822072      Sony/ATV Music Publishing LLC



                                                     Page 23
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 303 of 467 PageID#
                                     29429
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track              Copyright Registration Number                    Plaintiff
897   Twisted                         PA0001642854                    Sony/ATV Music Publishing LLC
898   U Want Me 2                     PA0001719661                    Sony/ATV Music Publishing LLC
899   Universe                        PA0000913967                    Sony/ATV Music Publishing LLC
900   Venus                           PA0001893364                    Sony/ATV Music Publishing LLC
901   Violet                          PA0000913967                    Sony/ATV Music Publishing LLC
902   Virginia Bluebell               PA0001682743                    Sony/ATV Music Publishing LLC
903   Vixen                           PA0001808680                    Sony/ATV Music Publishing LLC
904   Wait For Me                     PA0001887807                    Sony/ATV Music Publishing LLC
905   Way Out Here                    PA0001777804                    Sony/ATV Music Publishing LLC

906   We Aite (Wake Your Mind Up)     PA0001750006                    Sony/ATV Music Publishing LLC
907   What I Wanted to Say            PA0001698434                    Sony/ATV Music Publishing LLC
908   What If                         PA0001813212                    Sony/ATV Music Publishing LLC
909   Whatcha Say                     PA0001813211                    Sony/ATV Music Publishing LLC

910   When Love Takes Over            PA0001682910; PA0001644855      Sony/ATV Music Publishing LLC
911   White Liar                      PA0001682738                    Sony/ATV Music Publishing LLC
912   Who I Am With You               PA0001887676                    Sony/ATV Music Publishing LLC
913   Why Don't We Just Dance         PA0001689774                    Sony/ATV Music Publishing LLC
914   With You, Without You           PA0001607900                    Sony/ATV Music Publishing LLC
      Won't Be Lonely Long - On The
915   Road                            PA0001777801                    Sony/ATV Music Publishing LLC
916   XO                              PA0001879186                    Sony/ATV Music Publishing LLC
917   You Ain't Seen Country Yet      PA0001777803                    Sony/ATV Music Publishing LLC
918   You And I                       PA0001751989                    Sony/ATV Music Publishing LLC
919   Call Of The Wild                PA0001733405                    Sony/ATV Music Publishing LLC
920   Hustle Hard Remix               PA0001794383                    Sony/ATV Music Publishing LLC
921   Intro                           PA0001874326                    Sony/ATV Music Publishing LLC
922   Trouble On My Mind              PA0001789134                    Sony/ATV Music Publishing LLC
                                                                      Sony/ATV Music Publishing LLC / EMI April
923   Home This Christmas             PA0001780222                    Music Inc.
                                                                      Sony/ATV Music Publishing LLC / EMI April
924   Move Like You Gonna Die         PA0001875762; PA0001662776      Music Inc.
                                                                      Sony/ATV Music Publishing LLC / EMI April
925   The Way                         PA0001903036                    Music Inc.
                                                                      Sony/ATV Music Publishing LLC / EMI April
926   You're Not In On The Joke       PA0001875761; PA0001662742      Music Inc.
                                                                      Sony/ATV Music Publishing LLC / EMI
927   Downtown                        PA0001864826                    Blackwood Music Inc.
      Your Mama Should've Named                                       Sony/ATV Music Publishing LLC / EMI
928   You Whiskey                     PA0001914393                    Blackwood Music Inc.
                                                                      Sony/ATV Music Publishing LLC / EMI
929   Feel This Moment                PA0001858590                    Blackwood Music Inc.
                                                                      Sony/ATV Music Publishing LLC / EMI
930   Fire                            PA0001896434                    Blackwood Music Inc.




                                                     Page 24
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 304 of 467 PageID#
                                     29430
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track               Copyright Registration Number                    Plaintiff
                                                                          Sony/ATV Music Publishing LLC / EMI
931   Global Warming                     PA0001858589                     Blackwood Music Inc.
                                                                          Sony/ATV Music Publishing LLC / EMI
932   Hope We Meet Again                 PA0001858593                     Blackwood Music Inc.
                                                                          Sony/ATV Music Publishing LLC / EMI
933   Wet The Bed                        PA0001883692                     Blackwood Music Inc.

                                                                           Sony/ATV Music Publishing LLC / EMI
934   Party Ain't Over                   PA0001833663                      Blackwood Music Inc. / EMI April Music Inc.
                                                                           Sony/ATV Music Publishing LLC / Jobete Music
935   Tears Of Joy                       PA0001821877                      Co Inc
                                                                           Stone Agate Music (a division of Jobete Music
936   Can I Get A Witness                Eu0000789133; RE0000535701 Co. Inc.)
                                                                           Stone Agate Music (a division of Jobete Music
937   It Takes Two                       EP0000214841                      Co. Inc.)
                                                                           Stone Agate Music (a division of Jobete Music
938   That's The Way Love Is             RE0000678602                      Co. Inc.)
939   Let's Get It On                    EP0000314589                      Stone Diamond Music Corp.
                                                                           Stone Diamond Music Corp. / Jobete Music
940   God Gave Me Style                  PA0001160843                      Co. Inc.
                                           Universal Music Publishing Plaintiffs
                                                                           Music Corporation of America, Inc. dba
941   A Girl Like Me                     PA0001164298                      Universal Music Corp.
                                                                           Music Corporation of America, Inc. dba
942   Angel                              PA0001046461                      Universal Music Corp.
                                                                           Music Corporation of America, Inc. dba
943   Back on Earth                      PA0000895946                      Universal Music Corp.
      Cat People (Putting Out Fire)                                        Music Corporation of America, Inc. dba
944   (Single Version)                   PA0000131825                      Universal Music Corp.
                                                                           Music Corporation of America, Inc. dba
945   Dreams of Our Fathers              PA0001039322                      Universal Music Corp.
                                                                           Music Corporation of America, Inc. dba
946   Everyday                           PA0001039330                      Universal Music Corp.
      Falling In Love (Is Hard On The                                      Music Corporation of America, Inc. dba
947   Knees)                             PA0000847442                      Universal Music Corp.
                                                                           Music Corporation of America, Inc. dba
948   Fool to Think                      PA0001039327                      Universal Music Corp.
                                                                           Music Corporation of America, Inc. dba
949   Ghost Behind My Eyes               PA0000795018                      Universal Music Corp.
                                                                           Music Corporation of America, Inc. dba
950   Good Woman Bad                     PA0000785095                      Universal Music Corp.
                                                                           Music Corporation of America, Inc. dba
951   Hand On The Pump                   PA0000538434                      Universal Music Corp.
                                                                           Music Corporation of America, Inc. dba
952   Here I Go Again                    PA0001328100; PA0001162725 Universal Music Corp.




                                                        Page 25
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 305 of 467 PageID#
                                     29431
                                List of Music Publisher Plaintiffs’ Copyrighted Compositions


                        Track               Copyright Registration Number                     Plaintiff
                                                                            Music Corporation of America, Inc. dba
953   Hits From The Bong                   PA0000791818                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
954   How I Could Just Kill A Man          PA0000796241                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
955   I Did It                             PA0001039319                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
956   I've Come To Expect It From You PA0000482947                          Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
957   If I Had It All                      PA0001039324                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
958   Insane In The Brain                  PA0000664235                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
959   Just About Now                       PA0000669876                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
960   Just Around The Eyes                 PA0000713702                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
961   Just Push Play                       PA0001048574                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
962   Kisses Don't Lie                     PA0001164299                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
963   Lady, Lady                           PA0000731125                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
964   Livin' On The Edge                   PA0000832940                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
965   Love Is On The Way (Real Love) PA0000731122                           Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
966   Merry Go Round                       PA0000494345                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
967   Mother Father                        PA0001039329                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
968   Nothin' At All                       PA0000284908                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
969   Power Of Love / Love Power           PA0000526816                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
970   Run To You                           PA0000840168                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
971   Sleep to Dream Her                   PA0001039328                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
972   Smile                                PA0000815805; PA0000815968       Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
973   So Right                             PA0001039323                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
974   There's A Thug In My Life            PA0001162730                     Universal Music Corp.
                                                                            Music Corporation of America, Inc. dba
975   Truthfully                           PA0001147359                     Universal Music Corp.



                                                          Page 26
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 306 of 467 PageID#
                                     29432
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track                Copyright Registration Number                     Plaintiff
                                                                        Music Corporation of America, Inc. dba
976    Unconditional Love              PA0000980713                     Universal Music Corp.
                                                                        Music Corporation of America, Inc. dba
977    What You Are                    PA0001039325                     Universal Music Corp.
                                                                        Music Corporation of America, Inc. dba
978    When The World Ends             PA0001046455                     Universal Music Corp.
       (White Man) in Hammersmith
979    Palais                          PA0000066409                     Polygram Publishing, Inc.
980    4th of July Reprise             PA0000863657                     Polygram Publishing, Inc.
981    Achy Breaky Song                PA0000713892                     Polygram Publishing, Inc.
982    Amish Paradise                  PA0000809516                     Polygram Publishing, Inc.
983    Animal Instinct                 PA0000968355                     Polygram Publishing, Inc.
984    Animals                         PA0001899929                     Polygram Publishing, Inc.
985    Back To You                     PA0001120340                     Polygram Publishing, Inc.
986    Bad Blood                       PA0001915737                     Polygram Publishing, Inc.
987    Bad Day                         PA0001025285                     Polygram Publishing, Inc.
988    Best For Last                   PA0001975721                     Polygram Publishing, Inc.
989    Bittersweet                     PA0000893227                     Polygram Publishing, Inc.
990    Breathe                         PA0000999862                     Polygram Publishing, Inc.
991    Can't Stop The Rain             PA0001991134                     Polygram Publishing, Inc.
992    Chasing Cars                    PA0001990266                     Polygram Publishing, Inc.
993    Chasing Pavements               PA0001975709                     Polygram Publishing, Inc.
994    Clash City Rockers              PA0000066407                     Polygram Publishing, Inc.
995    Complete Control                PA0000066408                     Polygram Publishing, Inc.
996    Cool The Engines                PA0000312410                     Polygram Publishing, Inc.
997    Crazy For You                   PA0001975719                     Polygram Publishing, Inc.
998    Daffodil Lament                 PA0000734582                     Polygram Publishing, Inc.
999    Day Dreams                      PA0001752520                     Polygram Publishing, Inc.
1000   Daydreamer                      PA0001975694                     Polygram Publishing, Inc.
1001   Days With You                   PA0001245154                     Polygram Publishing, Inc.
1002   Die Like This                   PA0001245156                     Polygram Publishing, Inc.
1003   Don't Break My Heart            PA0000781963                     Polygram Publishing, Inc.
       Don't Let Me Be The Last One
1004   To Know                         PA0001010089                     Polygram Publishing, Inc.
1005   Down                            PA0001025288                     Polygram Publishing, Inc.
1006   Down Inside Of You              PA0001245163                     Polygram Publishing, Inc.
1007   Drive Me Wild                   PA0002072171                     Polygram Publishing, Inc.
1008   Durban Skies                    PA0001981858                     Polygram Publishing, Inc.
1009   Easy                            PA0001025287                     Polygram Publishing, Inc.
1010   Empty Spaces                    PA0001025283                     Polygram Publishing, Inc.
1011   English Civil War               PA0000044735                     Polygram Publishing, Inc.
1012   Falls On Me                     PA0001245161                     Polygram Publishing, Inc.
1013   First Love                      PA0001975718                     Polygram Publishing, Inc.
1014   Flaws                           PA0001915732                     Polygram Publishing, Inc.
1015   Fool For You                    PA0001730802                     Polygram Publishing, Inc.
1016   For Tha Love Of $               PA0000713004                     Polygram Publishing, Inc.



                                                      Page 27
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 307 of 467 PageID#
                                     29433
                         List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track             Copyright Registration Number                     Plaintiff
1017   Free To Decide                 PA0000791577                    Polygram Publishing, Inc.
1018   Garageland                     PA0000044756                    Polygram Publishing, Inc.
1019   Getting Thru?                  PA0001245157                    Polygram Publishing, Inc.
1020   Give Me My Month               PA0001824175                    Polygram Publishing, Inc.
1021   Gone Country                   PA0000642408                    Polygram Publishing, Inc.
       Good Girls Go To Heaven (Bad
1022   Girls Go Everywhere)           PA0000669674                    Polygram Publishing, Inc.
1023   Hands Are Clever               PA0001806286                    Polygram Publishing, Inc.
1024   Hate & War                     PA0000044748                    Polygram Publishing, Inc.
1025   Heart Attack                   PA0001752511                    Polygram Publishing, Inc.
1026   Hemorrhage (In My Hands)       PA0001025282                    Polygram Publishing, Inc.
1027   Hideaway                       PA0000893223                    Polygram Publishing, Inc.
1028   Higher Power                   PA0000863654                    Polygram Publishing, Inc.
1029   Hollywood                      PA0000791574                    Polygram Publishing, Inc.

1030   Home By Now/No Matter What     PA0001144121                    Polygram Publishing, Inc.
1031   Hometown Glory                 PA0001975714                    Polygram Publishing, Inc.
1032   I Can't Be With You            PA0000734572                    Polygram Publishing, Inc.
1033   I Mind                         PA0001827817                    Polygram Publishing, Inc.
1034   I Never Learnt To Share        PA0001827811                    Polygram Publishing, Inc.
1035   I Want Love (LP Version)       PA0001064720                    Polygram Publishing, Inc.
       I Was Country When Country
1036   Wasn't Cool                    PA0000126702                    Polygram Publishing, Inc.
1037   I Won't Let You Down           PA0001806274                    Polygram Publishing, Inc.
1038   I'm So Bored with the U.S.A.   PA0000044746                    Polygram Publishing, Inc.
1039   Innocent                       PA0001025291                    Polygram Publishing, Inc.
1040   Is Nothing Sacred              PA0000936094                    Polygram Publishing, Inc.
1041   It Just Won't Quit             PA0000669673                    Polygram Publishing, Inc.
1042   It's Come To This              PA0000893229                    Polygram Publishing, Inc.
1043   Ivan Meets G.I. Joe            PA0000112397                    Polygram Publishing, Inc.
1044   Janie Jones                    PA0000044744                    Polygram Publishing, Inc.
1045   Jesus; A Gun                   PA0000893225                    Polygram Publishing, Inc.
1046   Jurassic Park                  PA0000713893                    Polygram Publishing, Inc.
1047   Knives                         PA0001025290                    Polygram Publishing, Inc.
1048   Last Time                      PA0001025281                    Polygram Publishing, Inc.
1049   Laura Palmer                   PA0001915734                    Polygram Publishing, Inc.
1050   Lindisfarne II                 PA0001827813                    Polygram Publishing, Inc.
1051   Livin' For You                 PAu001802362                    Polygram Publishing, Inc.
1052   London's Burning               PA0000044751                    Polygram Publishing, Inc.
1053   Love Gun                       PA0001727659                    Polygram Publishing, Inc.
1054   Luck                           PA0001245155                    Polygram Publishing, Inc.
1055   Mary Pretends                  PA0000893220                    Polygram Publishing, Inc.
1056   Measurements                   PA0001824202                    Polygram Publishing, Inc.
1057   Melt My Heart To Stone         PA0001975706                    Polygram Publishing, Inc.
1058   Million Miles                  PA0001245162                    Polygram Publishing, Inc.
1059   More Than This                 PA0001830362                    Polygram Publishing, Inc.



                                                     Page 28
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 308 of 467 PageID#
                                     29434
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                  Track              Copyright Registration Number                     Plaintiff
1060 Most Of All                     PA0001245158                    Polygram Publishing, Inc.
1061 Movin' Down the Line            PA0001752522                    Polygram Publishing, Inc.
1062 My Same                         PA0001975716                    Polygram Publishing, Inc.
1063 New Thing                       PA0000893230                    Polygram Publishing, Inc.
1064 No More I Love You's            PA0000753262                    Polygram Publishing, Inc.
1065 One Way Ticket                  PA0001810764                    Polygram Publishing, Inc.
1066 Over You                        PA0001752515                    Polygram Publishing, Inc.
1067 Ozone                           PA0000893222                    Polygram Publishing, Inc.
1068 Poet                            PA0001981843                    Polygram Publishing, Inc.
1069 Police & Thieves                PA0000046453                    Polygram Publishing, Inc.
1070 Promises                        PA0000968357                    Polygram Publishing, Inc.
1071 Prove                           PA0001025286                    Polygram Publishing, Inc.
1072 Rabbit Heart (Raise It Up)      PA0001892789                    Polygram Publishing, Inc.
1073 Rat In Mi Kitchen               PA0000779746                    Polygram Publishing, Inc.
1074 Recognize                       PA0000896403                    Polygram Publishing, Inc.
1075 Relax My Beloved                PA0001806292                    Polygram Publishing, Inc.
1076 Ridiculous Thoughts             PA0000734579                    Polygram Publishing, Inc.
1077 Running Away                    PA0001245159                    Polygram Publishing, Inc.
1078 Safe European Home              PA0000044734                    Polygram Publishing, Inc.
1079 Sanctuary                       PA0001806278                    Polygram Publishing, Inc.
1080 Scar                            PA0001025284                    Polygram Publishing, Inc.
1081 Shimmer                         PA0000893226                    Polygram Publishing, Inc.
1082 Sing Our Own Song               PA0000779749                    Polygram Publishing, Inc.
1083 Skulls                          PA0001981876                    Polygram Publishing, Inc.
1084 Sleepsong                       PA0001981854                    Polygram Publishing, Inc.
1085 Slow                            PA0001025292                    Polygram Publishing, Inc.
1086 So Many Ways                    PA0000896404                    Polygram Publishing, Inc.
1087 Solace                          PA0001025289                    Polygram Publishing, Inc.
1088 Somebody Got Murdered           PA0000112402                    Polygram Publishing, Inc.
1089 Someone                         PA0001003696                    Polygram Publishing, Inc.
1090 Something To Die For            PA0001677407                    Polygram Publishing, Inc.
1091 Song For You                    PA0000893221                    Polygram Publishing, Inc.
1092 Stay Free                       PA0000044740                    Polygram Publishing, Inc.
1093 Stone Rollin                    PA0001764528                    Polygram Publishing, Inc.
1094 Tell Me                         PA0000863655                    Polygram Publishing, Inc.
1095 The Answer                      PA0001752536                    Polygram Publishing, Inc.
1096 The Best Day                    PA0001028241                    Polygram Publishing, Inc.
1097 The Draw                        PA0001981866                    Polygram Publishing, Inc.
1098 The Magnificent Seven           PA0000112394                    Polygram Publishing, Inc.
1099 The Motto                       PA0001804402                    Polygram Publishing, Inc.
1100 The Street Parade               PA0000112420                    Polygram Publishing, Inc.
1101 The Wilhelm Scream              PA0001824165                    Polygram Publishing, Inc.
1102 These Things                    PA0001245160                    Polygram Publishing, Inc.
     Things We Lost in the Fire
1103 (Abbey Road Sessions)           PA0001915726                    Polygram Publishing, Inc.
1104 Tired                           PA0001975712                    Polygram Publishing, Inc.



                                                    Page 29
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 309 of 467 PageID#
                                     29435
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track              Copyright Registration Number                      Plaintiff
1105   To Care (Like You)                PA0001824177                    Polygram Publishing, Inc.
1106   Tommy Gun                         PA0000044736                    Polygram Publishing, Inc.
1107   Train In Vain                     PA0000066125                    Polygram Publishing, Inc.
1108   Treading Water                    PA0001806293                    Polygram Publishing, Inc.
1109   Tuning Out...                     PA0001981868                    Polygram Publishing, Inc.
1110   Untitled**                        PA0000893228                    Polygram Publishing, Inc.
1111   Up All Night                      PA0001806294                    Polygram Publishing, Inc.
1112   Whispering                        PA0001806283                    Polygram Publishing, Inc.
1113   White Riot                        PA0000044747                    Polygram Publishing, Inc.
1114   Why Don't You Call Me?            PA0001827815                    Polygram Publishing, Inc.
1115   You And Me                        PA0000968358                    Polygram Publishing, Inc.
1116   2 Of Amerikaz Most Wanted         PA0001070596                    Songs of Universal, Inc.
1117   25 To Life                        PA0001730984                    Songs of Universal, Inc.
1118   2nd Sucks                         PA0001748917                    Songs of Universal, Inc.
1119   8 Mile                            PA0001204555                    Songs of Universal, Inc.
1120   A Fool's Dance                    PA0001839497                    Songs of Universal, Inc.
1121   A Kiss                            PA0001784201                    Songs of Universal, Inc.
1122   All I Have In This World          PA0001639922                    Songs of Universal, Inc.
       All I Want For Christmas Is You
1123   (Super Festive!)                  PA0001780229                    Songs of Universal, Inc.
1124   All Signs Point To Lauderdale     PA0001748918                    Songs of Universal, Inc.
1125   Almost Doesn't Count              PA0000917406                    Songs of Universal, Inc.
1126   Almost Famous                     PA0001730979                    Songs of Universal, Inc.
1127   Another Night                     PA0000795554                    Songs of Universal, Inc.
1128   Another Round                     PA0001730878                    Songs of Universal, Inc.
1129   As Fast As I Could                PA0001700896                    Songs of Universal, Inc.
1130   Baby Love                         PA0001602408                    Songs of Universal, Inc.
1131   Backpackers                       PA0001773699                    Songs of Universal, Inc.
1132   Be (Intro)                        PA0001302097                    Songs of Universal, Inc.
1133   Beautiful People                  PA0001752889                    Songs of Universal, Inc.
1134   Beautiful People                  PA0001750727                    Songs of Universal, Inc.
1135   Best Friend                       PA0000757400                    Songs of Universal, Inc.
1136   Best Of You                       PA0001730963                    Songs of Universal, Inc.
1137   Beware                            PA0001916151                    Songs of Universal, Inc.
1138   Bleeding Out                      PA0001816018                    Songs of Universal, Inc.
1139   Bonfire                           PA0001773709                    Songs of Universal, Inc.
1140   Boom Skit                         PA0001915826                    Songs of Universal, Inc.
1141   Born Sinner                       PA0001975727                    Songs of Universal, Inc.
1142   Break Ya Back                     PA0001395672                    Songs of Universal, Inc.
1143   But, Honestly                     PA0001625341                    Songs of Universal, Inc.
1144   Can't Go Wrong                    PA0001839494                    Songs of Universal, Inc.
1145   Changes                           PA0001070591                    Songs of Universal, Inc.
       Cheer Up, Boys (Your Make Up
1146   Is Running)                       PA0001625323                    Songs of Universal, Inc.
1147   Chi-City                          PA0001302103                    Songs of Universal, Inc.
1148   Ciara To The Stage                PA0001729154                    Songs of Universal, Inc.



                                                        Page 30
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 310 of 467 PageID#
                                     29436
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                  Track               Copyright Registration Number                    Plaintiff
1149 Cinderella Man                   PA0001730987                  Songs of Universal, Inc.

1150 Cleanin Out My Closet            PA0001073403; PA0001225996      Songs of Universal, Inc.
1151 Cold Day In The Sun              PA0001731042                    Songs of Universal, Inc.
1152 Cold Wind Blows                  PA0001731091                    Songs of Universal, Inc.
1153 Come Alive                       PA0001625311                    Songs of Universal, Inc.
1154 Crazy Little Thing Called Love   PA0001330052                    Songs of Universal, Inc.
1155 Dangerous                        PA0001678612                    Songs of Universal, Inc.
1156 Death Around The Corner          PA0001070586                    Songs of Universal, Inc.
1157 Did It On Em                     PA0001745300                    Songs of Universal, Inc.
1158 Director                         PA0001371419                    Songs of Universal, Inc.
1159 DOA                              PA0001730972                    Songs of Universal, Inc.
1160 Don't Get Me Started             PA0002072695                    Songs of Universal, Inc.
1161 Don't Give up on Me              PA0001899457                    Songs of Universal, Inc.
1162 Dr. West                         PA0001943912                    Songs of Universal, Inc.
1163 Drive Me                         PA0001839492                    Songs of Universal, Inc.
1164 Echo                             PA0001842409                    Songs of Universal, Inc.
1165 Encore/Curtains Down             PA0001295406                    Songs of Universal, Inc.
1166 End Over End                     PA0001730846                    Songs of Universal, Inc.
1167 Erase/Replace                    PA0001625296                    Songs of Universal, Inc.
1168 Every Night                      PA0001816017                    Songs of Universal, Inc.
1169 Everything                       PA0001600375                    Songs of Universal, Inc.
1170 Eye Candy                        PA0001681746                    Songs of Universal, Inc.
1171 Fallen                           PA0001840137                    Songs of Universal, Inc.
1172 Fallin' In Love                  PA0001603747                    Songs of Universal, Inc.
1173 Farewell                         PA0001778700                    Songs of Universal, Inc.
1174 Fool In Love                     PA0001804439                    Songs of Universal, Inc.
1175 Free Me                          PA0001730772                    Songs of Universal, Inc.
1176 Friend Of A Friend               PA0001730881                    Songs of Universal, Inc.
1177 Friend Of A Friend               PA0001856075                    Songs of Universal, Inc.
1178 Girl You Know                    PA0001395613                    Songs of Universal, Inc.
1179 Girls Chase Boys                 PA0001932052                    Songs of Universal, Inc.
1180 Going Through Changes            PA0001731106                    Songs of Universal, Inc.
1181 Hard To Breathe                  PA0001768251                    Songs of Universal, Inc.
1182 Haywire                          PA0001700892                    Songs of Universal, Inc.
1183 Hazel                            PA0001848179                    Songs of Universal, Inc.
1184 Hear Me                          PA0001816016                    Songs of Universal, Inc.
1185 Heartbeat                        PA0001773703                    Songs of Universal, Inc.
1186 Hell                             PA0001731003                    Songs of Universal, Inc.
1187 Here Comes Goodbye               PA0001655601                    Songs of Universal, Inc.
1188 Hold On                          PA0001839485                    Songs of Universal, Inc.
1189 Hold You Down                    PA0001773584                    Songs of Universal, Inc.
1190 Home                             PA0001625349                    Songs of Universal, Inc.
1191 How Do U Want It                 PA0001070595                    Songs of Universal, Inc.
     I Don't Feel Like Loving You
1192 Today                            PA0001299754                    Songs of Universal, Inc.



                                                     Page 31
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 311 of 467 PageID#
                                     29437
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track            Copyright Registration Number                      Plaintiff
1193   I Want Crazy (Encore)          PA0001856536                    Songs of Universal, Inc.
1194   I'll Call Ya                   PA0001644932                    Songs of Universal, Inc.
1195   If I Leave                     PA0001748919                    Songs of Universal, Inc.
1196   Imagination                    PA0001371420                    Songs of Universal, Inc.
1197   In Your Honor                  PA0001730947                    Songs of Universal, Inc.
1198   Intro                          PA0001780742                    Songs of Universal, Inc.
1199   It Ain't Easy                  PA0001070585                    Songs of Universal, Inc.
1200   It's Time                      PA0001796482                    Songs of Universal, Inc.

1201   It's Your World                PA0001302108; PA0001302107      Songs of Universal, Inc.
1202   Just Don't Give A Fuck         PA0000954432                    Songs of Universal, Inc.
1203   Just Lose It                   PA0001284525                    Songs of Universal, Inc.
1204   Kids                           PA0001773582                    Songs of Universal, Inc.
1205   Last Name                      PA0001642858                    Songs of Universal, Inc.
1206   Leaf                           PA0002000110                    Songs of Universal, Inc.
1207   Leave Love Alone               PA0001810767                    Songs of Universal, Inc.
1208   Let It Die                     PA0001625293                    Songs of Universal, Inc.
1209   Letter Home                    PA0001773708                    Songs of Universal, Inc.
1210   Life is a Highway              PA0000683569                    Songs of Universal, Inc.
1211   Livin This Life                PA0001780720                    Songs of Universal, Inc.
1212   Loca (English Version)         PA0001834128                    Songs of Universal, Inc.
1213   Loca (Spanish Version)         PA0001834121                    Songs of Universal, Inc.
1214   Long Road To Ruin              PA0001625301                    Songs of Universal, Inc.
1215   Lose Yourself                  PA0001152688                    Songs of Universal, Inc.
1216   Lost In You                    PA0001855522                    Songs of Universal, Inc.
1217   Love is...                     PA0001302102                    Songs of Universal, Inc.
1218   Man On The Moon                PA0001839481                    Songs of Universal, Inc.
1219   Marvin Gaye & Chardonnay       PA0001780731                    Songs of Universal, Inc.
1220   Meet Me Halfway                PA0001659066                    Songs of Universal, Inc.
1221   Memories Pt 2                  PA0001780744                    Songs of Universal, Inc.
1222   Miracle                        PA0001730876                    Songs of Universal, Inc.
1223   Missing You                    PA0001659068                    Songs of Universal, Inc.
1224   Mr. Mathers                    PA0001943944                    Songs of Universal, Inc.
1225   My Eyes                        PA0001915209                    Songs of Universal, Inc.
1226   My Fault                       PA0000954429                    Songs of Universal, Inc.
1227   My Fault                       PA0001796476                    Songs of Universal, Inc.
1228   New York Times                 PA0001898830                    Songs of Universal, Inc.
1229   Next To You                    PA0001750522                    Songs of Universal, Inc.
1230   No Way Back                    PA0001730955                    Songs of Universal, Inc.
1231   Not Afraid                     PA0001730957                    Songs of Universal, Inc.
1232   Not Tonight                    PA0002000109                    Songs of Universal, Inc.
1233   Nothin' Like The First Time    PA0001858363                    Songs of Universal, Inc.
1234   Nothin' On You                 PA0001731018                    Songs of Universal, Inc.
1235   Nothing Left To Say / Rocks    PA0001816026                    Songs of Universal, Inc.
1236   On The Mend                    PA0001730887                    Songs of Universal, Inc.
1237   On Top of the World            PA0001796480                    Songs of Universal, Inc.



                                                     Page 32
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 312 of 467 PageID#
                                     29438
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                      Plaintiff
1238   One Tribe                       PA0001659076                    Songs of Universal, Inc.
1239   Only Wanna Give It To You       PA0002000105                    Songs of Universal, Inc.
1240   Out Of My Head                  PA0001659074                    Songs of Universal, Inc.
1241   Over And Out                    PA0001730884                    Songs of Universal, Inc.
1242   Paul (Skit)                     PA0001295388                    Songs of Universal, Inc.
1243   Picture Perfect                 PA0001395677                    Songs of Universal, Inc.
1244   Play                            PA0001726635                    Songs of Universal, Inc.
1245   Private Room Intro              PA0001371763                    Songs of Universal, Inc.
1246   Put You In A Song               PA0001725330                    Songs of Universal, Inc.
1247   Rabiosa (English Version)       PA0001833949                    Songs of Universal, Inc.
1248   Rabiosa (Spanish Version)       PA0001833947                    Songs of Universal, Inc.
1249   Rap God                         PA0001965450                    Songs of Universal, Inc.
1250   Rap Name                        PA0001248992                    Songs of Universal, Inc.
1251   Razor                           PA0001731043                    Songs of Universal, Inc.
1252   Real People                     PA0001302105                    Songs of Universal, Inc.
1253   Remember My Name                PA0001821988                    Songs of Universal, Inc.
1254   Resolve                         PA0001730791                    Songs of Universal, Inc.
1255   Rich N****z                     PA0001975684                    Songs of Universal, Inc.
1256   Right Place, Wrong Time         PA0001371418                    Songs of Universal, Inc.
1257   Rockin To The Beat              PA0001659078                    Songs of Universal, Inc.
1258   Roman Holiday                   PA0001915014                    Songs of Universal, Inc.
1259   Round and Round                 PA0001796481                    Songs of Universal, Inc.
1260   Say Goodbye Hollywood           PA0001090374                    Songs of Universal, Inc.
1261   Selene                          PA0001822212                    Songs of Universal, Inc.
1262   Sex Therapy                     PA0001678887                    Songs of Universal, Inc.
1263   Shoo Be Doo                     PA0001593120                    Songs of Universal, Inc.
1264   Sing For The Moment             PA0001093104                    Songs of Universal, Inc.
1265   So Much More                    PA0001780714                    Songs of Universal, Inc.
1266   Soldier                         PA0001073064                    Songs of Universal, Inc.
1267   Somewhere In My Car             PA0001898869                    Songs of Universal, Inc.
1268   Sorry For Partyin'              PA0001882788                    Songs of Universal, Inc.
1269   Soul's On Fire                  PA0001768252                    Songs of Universal, Inc.
1270   Spend Some Time                 PA0001295395                    Songs of Universal, Inc.
1271   Square Dance                    PA0001073065                    Songs of Universal, Inc.
1272   Statues                         PA0001625338                    Songs of Universal, Inc.
1273   Stay The Night                  PA0001902216                    Songs of Universal, Inc.
1274   Still                           PA0001730871                    Songs of Universal, Inc.
1275   Still Don't Give                PA0000954424                    Songs of Universal, Inc.

1276   Stranger Things Have Happened   PA0001625352                    Songs of Universal, Inc.
1277   Stronger                        PA0001120338                    Songs of Universal, Inc.
1278   Stuck On Stupid                 PA0002094523                    Songs of Universal, Inc.
1279   Summer's End                    PA0001625330                    Songs of Universal, Inc.
1280   Superman                        PA0001073066                    Songs of Universal, Inc.
1281   Sweet Love                      PA0002094537                    Songs of Universal, Inc.
1282   Talkin' 2 Myself                PA0001730970                    Songs of Universal, Inc.



                                                      Page 33
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 313 of 467 PageID#
                                     29439
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track              Copyright Registration Number                    Plaintiff
1283 Testify                          PA0001302101                  Songs of Universal, Inc.

1284   That's Gonna Leave A Memory    PA0001910312                    Songs of Universal, Inc.
1285   That's Right                   PA0001885587                    Songs of Universal, Inc.
1286   The Corner                     PA0001302098                    Songs of Universal, Inc.
1287   The Deepest Blues Are Black    PA0001730830                    Songs of Universal, Inc.
1288   The Last Song                  PA0001731040                    Songs of Universal, Inc.
1289   The Last Time                  PA0001328099                    Songs of Universal, Inc.
1290   The News                       PA0001631133                    Songs of Universal, Inc.
1291   The Pretender                  PA0001623649                    Songs of Universal, Inc.

1292   The Reunion                    PA0001784195; PA0001842406      Songs of Universal, Inc.
1293   The River                      PA0001822211                    Songs of Universal, Inc.
1294   The Way You Do Me              PA0001367649                    Songs of Universal, Inc.
1295   They Say                       PA0001302106                    Songs of Universal, Inc.
1296   This Is Me                     PA0001131262                    Songs of Universal, Inc.
       This Is The House That Doubt
1297   Built                          PA0001748916                    Songs of Universal, Inc.
1298   Tiptoe                         PA0001816000                    Songs of Universal, Inc.
1299   Trouble                        PA0001975677                    Songs of Universal, Inc.
1300   Underdog                       PA0001816019                    Songs of Universal, Inc.
1301   Up All Night                   PA0001715364                    Songs of Universal, Inc.
1302   Va Va Voom                     PA0001835092                    Songs of Universal, Inc.
1303   Virginia Moon                  PAu003542317                    Songs of Universal, Inc.
1304   W.T.P.                         PA0001730966                    Songs of Universal, Inc.
1305   Wait For Me                    PA0001780732                    Songs of Universal, Inc.
1306   Wait For You                   PA0001821989                    Songs of Universal, Inc.
1307   Wanted Is Love                 PA0001839493                    Songs of Universal, Inc.
1308   Wave Ya Hand                   PA0001730648                    Songs of Universal, Inc.
1309   We All Want Love               PA0001778698                    Songs of Universal, Inc.
1310   We Oughta Be Drinkin'          PA0001878369                    Songs of Universal, Inc.

1311   Welcome 2 Hell                 PA0001808402; PA0001784192      Songs of Universal, Inc.
1312   What Goes Around               PA0001780251                    Songs of Universal, Inc.
1313   What I Gotta Do                PA0001734468                    Songs of Universal, Inc.
1314   What If I Do?                  PA0001730872                    Songs of Universal, Inc.
1315   Wheels                         PA0001705842                    Songs of Universal, Inc.
1316   Where We Came From             PA0001839490                    Songs of Universal, Inc.
1317   Willing To Wait                PA0001328103                    Songs of Universal, Inc.
1318   With You                       PA0001371417                    Songs of Universal, Inc.
1319   Word Forward                   PA0001678922                    Songs of Universal, Inc.
1320   Working Man                    PA0001840143                    Songs of Universal, Inc.
1321   Ying & The Yang                PA0001678487                    Songs of Universal, Inc.
1322   You Don't Know                 PA0001396073                    Songs of Universal, Inc.
1323   You See Me                     PA0001773581                    Songs of Universal, Inc.
1324   You're Never Over              PA0001731110                    Songs of Universal, Inc.



                                                     Page 34
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 314 of 467 PageID#
                                     29440
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track              Copyright Registration Number                    Plaintiff
1325 Your Love                          PA0001745312                  Songs of Universal, Inc.
                                                                      Songs Of Universal, Inc. / Universal Music - Z
1326 Kiss Kiss                          PA0001395675                  Tunes LLC
                                                                      Songs Of Universal, Inc. / Universal Music - Z
1327 Let You Win                        PA0001733341                  Tunes LLC
                                                                      Songs Of Universal, Inc. / Universal Music - Z
1328 Love The Way You Lie               PA0001730976                  Tunes LLC
                                                                      Songs Of Universal, Inc. / Universal Music - Z
1329 Love The Way You Lie (Part II)     PA0001732821                  Tunes LLC
                                                                      Songs Of Universal, Inc. / Universal Music - Z
1330 On & On                            PA0001733345                  Tunes LLC
                                                                      Songs Of Universal, Inc. / Universal Music - Z
1331 The Sellout                        PA0001733312                  Tunes LLC
                                                                      Songs of Universal, Inc. / Universal Music
1332 03' Bonnie & Clyde                 PA0001147399                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1333 Atlantic                           PA0001777097                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1334 Call Me Up                         PA0001882786                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1335 Ceiling of Plankton                PA0001777095                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1336 Christmas Eve                      PA0001780227                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1337 Diamond In The Rough               PA0001768249                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1338 Disco Inferno                      PA0001298497                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1339 Easy                               PA0001726638                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1340 Go Out All Night                   PA0001777099                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1341 I Don't Remember                   PA0001729163                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1342 In My Eyes                         PA0001777096                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1343 Meantime                           PA0001777091                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1344 No BS                              PA0001750518                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1345 Noche Nada                         PA0001777094                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1346 Raining Men                        PA0001732814                  Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1347 Ripe                               PA0001777093                  Corp.




                                                       Page 35
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 315 of 467 PageID#
                                     29441
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                  Track               Copyright Registration Number                      Plaintiff
                                                                      Songs of Universal, Inc. / Universal Music
1348 Saw You First                   PA0001777092                     Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1349 So Many Ways                    PA0001371413                     Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1350 Survival                        PA0001965032                     Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1351 Up Up Up                        PA0001777090                     Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1352 Where Ya Wanna Go               PA0001824684                     Corp.
                                                                      Songs of Universal, Inc. / Universal Music
1353 Words                           PA0001777098                     Corp.
1354 1234                            PA0001692663                     Universal Music - MGB NA LLC
     A Distorted Reality Is Now A
1355 Necessity To Be Free            PA0001160161                     Universal Music - MGB NA LLC
1356 A Fond Farewell                 PA0001160152                     Universal Music - MGB NA LLC
1357 A Forest                        PA0000194922                     Universal Music - MGB NA LLC
1358 A Message                       PA0001700392                     Universal Music - MGB NA LLC
1359 A Night Like This               PA0000279380                     Universal Music - MGB NA LLC
1360 A Passing Feeling               PA0001160156                     Universal Music - MGB NA LLC
1361 A Question Mark                 PA0000943571                     Universal Music - MGB NA LLC
1362 A Thousand Beautiful Things     PA0001105462                     Universal Music - MGB NA LLC
1363 Ace In The Hole                 PA0000419894                     Universal Music - MGB NA LLC
1364 Alameda                         PA0000859622                     Universal Music - MGB NA LLC
1365 All Black Everything            PA0001740713                     Universal Music - MGB NA LLC
1366 Alphabet Town                   PA0000787969                     Universal Music - MGB NA LLC
1367 Amity                           PA0000943572                     Universal Music - MGB NA LLC
1368 Angel                           PA0000342822                     Universal Music - MGB NA LLC
1369 Angeles                         PA0000859623                     Universal Music - MGB NA LLC
1370 Baby Britain                    PA0000943582                     Universal Music - MGB NA LLC
1371 Ballad Of Big Nothing           PA0000859624                     Universal Music - MGB NA LLC
1372 Beautiful                       PA0001073465                     Universal Music - MGB NA LLC
1373 Beautiful Goodbye               PA0001810814                     Universal Music - MGB NA LLC
1374 Beautiful Lasers (2 Ways)       PA0001739094                     Universal Music - MGB NA LLC
1375 Behind The Crooked Cross        PA0000398150                     Universal Music - MGB NA LLC
1376 Better Be Quiet Now             PA0001015796                     Universal Music - MGB NA LLC
1377 Between The Bars                PA0000859625                     Universal Music - MGB NA LLC
1378 Bled White                      PA0000943583                     Universal Music - MGB NA LLC
1379 Bless The Broken Road           PA0000734451                     Universal Music - MGB NA LLC
1380 Brandy Alexander                PA0001692661                     Universal Music - MGB NA LLC
1381 Breakdown                       PA0001166373                     Universal Music - MGB NA LLC
1382 Bye                             PA0001015793                     Universal Music - MGB NA LLC
1383 Call The Man                    PA0000786592                     Universal Music - MGB NA LLC
1384 Can't Get the Best of Me        PA0001009100                     Universal Music - MGB NA LLC
1385 Can't Make A Sound              PA0001015792                     Universal Music - MGB NA LLC
1386 Candyman                        PA0001165131                     Universal Music - MGB NA LLC



                                                    Page 36
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 316 of 467 PageID#
                                     29442
                         List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track            Copyright Registration Number                      Plaintiff
1387   Christian Brothers             PA0000787963                    Universal Music - MGB NA LLC
1388   Cleanse The Soul               PA0000398146                    Universal Music - MGB NA LLC
1389   Clementine                     PA0000787964                    Universal Music - MGB NA LLC
1390   Clocks                         PA0001073304                    Universal Music - MGB NA LLC
1391   Coast To Coast                 PA0001160148                    Universal Music - MGB NA LLC
1392   Colorbars                      PA0001015789                    Universal Music - MGB NA LLC
1393   Coming Up                      PA0001739096                    Universal Music - MGB NA LLC
1394   Coming Up Roses                PA0000787967                    Universal Music - MGB NA LLC
1395   Condor Ave.                    PA0000874054                    Universal Music - MGB NA LLC
1396   Crashed                        PA0001166377                    Universal Music - MGB NA LLC
1397   Cupids Trick                   PA0000859633                    Universal Music - MGB NA LLC
1398   Don't Feel Right               PA0001165229                    Universal Music - MGB NA LLC
1399   Don't Go Down                  PA0001160150                    Universal Music - MGB NA LLC
1400   Don't Panic                    PA0000981356                    Universal Music - MGB NA LLC
1401   Drive All Over Town            PA0000874058                    Universal Music - MGB NA LLC
1402   Easy Way Out                   PA0001015787                    Universal Music - MGB NA LLC
       Everybody Cares, Everybody
1403   Understands                    PA0000943580                    Universal Music - MGB NA LLC
       Everything Means Nothing To
1404   Me                             PA0001015783                    Universal Music - MGB NA LLC

1405   Everything Reminds Me Of Her   PA0001015782                    Universal Music - MGB NA LLC
1406   Eye In The Sky                 PA0000144130                    Universal Music - MGB NA LLC
1407   Fix You                        PA0001700422                    Universal Music - MGB NA LLC
1408   Fortune Teller                 PA0001810795                    Universal Music - MGB NA LLC
1409   Get Back In My Life            PA0001726280                    Universal Music - MGB NA LLC
1410   Ghosts of War                  PA0000398148                    Universal Music - MGB NA LLC
1411   Give A Little More             PA0001726268                    Universal Music - MGB NA LLC
1412   Gone                           PA0001694264                    Universal Music - MGB NA LLC
1413   Good To Go                     PA0000787971                    Universal Music - MGB NA LLC
1414   Happiness (Single Version)     PA0001015790                    Universal Music - MGB NA LLC
1415   Harder To Breathe              PA0001073084                    Universal Music - MGB NA LLC
1416   Help Me                        PA0001395680                    Universal Music - MGB NA LLC
1417   Home                           PA0001166372                    Universal Music - MGB NA LLC
1418   Honey Honey                    PA0001692656                    Universal Music - MGB NA LLC
1419   How                            PA0001784067                    Universal Music - MGB NA LLC
1420   How 'Bout Them Cowgirls        PA0001165925                    Universal Music - MGB NA LLC
1421   How My Heart Behaves           PA0001692650                    Universal Music - MGB NA LLC
1422   I Ain't In Checotah Anymore    PA0001327781                    Universal Music - MGB NA LLC
1423   I Can't Lie                    PA0001784067                    Universal Music - MGB NA LLC
1424   I Care                         PA0001748375                    Universal Music - MGB NA LLC
1425   I Didn't Understand            PA0000943573                    Universal Music - MGB NA LLC

1426 I Don't Wanna Care Right Now     PA0001739119                    Universal Music - MGB NA LLC
1427 I Feel It All                    PA0001692643                    Universal Music - MGB NA LLC
1428 I Want to Give It All            PA0000106853                    Universal Music - MGB NA LLC



                                                     Page 37
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 317 of 467 PageID#
                                     29443
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track              Copyright Registration Number                    Plaintiff
1429 I'm Scared                       PA0001698335                  Universal Music - MGB NA LLC
1430 In My Place                      PA0001073301                  Universal Music - MGB NA LLC
     In The Lost And Found (Honky
1431 Bach)/The Roost                  PA0001015785                   Universal Music - MGB NA LLC
1432 Independence Day                 PA0000846538                   Universal Music - MGB NA LLC
1433 Intuition                        PA0001692658                   Universal Music - MGB NA LLC

1434   Jumping Someone Else's Train   PA0000205032                   Universal Music - MGB NA LLC
1435   Junk Bond Trader               PA0001015781                   Universal Music - MGB NA LLC
1436   Just A Feeling                 PA0001726281                   Universal Music - MGB NA LLC
1437   Killing An Arab                PA0000205039                   Universal Music - MGB NA LLC
1438   King's Crossing                PA0001160154                   Universal Music - MGB NA LLC
1439   Kiwi Maddog 2020               PA0000874061                   Universal Music - MGB NA LLC
1440   Ladykiller                     PA0001810778                   Universal Music - MGB NA LLC
1441   Lamborghini Angels             PA0001936327                   Universal Music - MGB NA LLC
1442   Last Call                      PA0000874060                   Universal Music - MGB NA LLC
1443   Let It Die                     PA0001166700                   Universal Music - MGB NA LLC
1444   Let's Get Lost                 PA0001160147                   Universal Music - MGB NA LLC
1445   Let's Go To Bed                PA0000190147                   Universal Music - MGB NA LLC
1446   Little One                     PA0001160160                   Universal Music - MGB NA LLC
1447   Live Undead                    PA0000398142                   Universal Music - MGB NA LLC
1448   Lonely Lonely                  PA0001166704                   Universal Music - MGB NA LLC
1449   Lose Myself                    PA0000884229                   Universal Music - MGB NA LLC
1450   Love Was Easy                  PA0001899459                   Universal Music - MGB NA LLC
1451   Low                            PA0001700384                   Universal Music - MGB NA LLC
1452   Lucky Strike                   PA0001810804                   Universal Music - MGB NA LLC
1453   Mamacita                       PA0001635799                   Universal Music - MGB NA LLC
1454   Mandatory Suicide              PA0000398149                   Universal Music - MGB NA LLC
1455   Memory Lane                    PA0001160159                   Universal Music - MGB NA LLC
1456   Misery                         PA0001726265                   Universal Music - MGB NA LLC
1457   Miss Misery                    PA0000880149                   Universal Music - MGB NA LLC
1458   Mmm Papi                       PA0001800249                   Universal Music - MGB NA LLC
1459   Mushaboom                      PA0001166692                   Universal Music - MGB NA LLC
1460   Must Get Out                   PA0001073090                   Universal Music - MGB NA LLC
1461   My Moon My Man                 PA0001692639                   Universal Music - MGB NA LLC
1462   Needle In The Hay              PA0000787962                   Universal Music - MGB NA LLC
1463   Never Gonna Leave This Bed     PA0001726273                   Universal Music - MGB NA LLC
1464   No Curtain Call                PA0001726287                   Universal Music - MGB NA LLC
1465   No Name #1                     PA0000874055                   Universal Music - MGB NA LLC
1466   No Name #2                     PA0000874056                   Universal Music - MGB NA LLC
1467   No Name #3                     PA0000874057                   Universal Music - MGB NA LLC
1468   No Name #4                     PA0000874059                   Universal Music - MGB NA LLC
1469   No Name #5                     PA0000859632                   Universal Music - MGB NA LLC
1470   Nobody Ever Told You           PA0001810765                   Universal Music - MGB NA LLC
1471   Not Coming Home                PA0001073094                   Universal Music - MGB NA LLC
1472   Oh Well, OK                    PA0000943579                   Universal Music - MGB NA LLC



                                                     Page 38
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 318 of 467 PageID#
                                     29444
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track             Copyright Registration Number                      Plaintiff
1473   One More Night                  PA0001810344                    Universal Music - MGB NA LLC
1474   Ostrich & Chirping              PA0001160153                    Universal Music - MGB NA LLC
1475   Other Voices ( LP version )     PA0000194927                    Universal Music - MGB NA LLC
1476   Out Of Goodbyes                 PA0001726285                    Universal Music - MGB NA LLC
1477   Past In Present                 PA0001692670                    Universal Music - MGB NA LLC
1478   Pictures Of Me                  PA0000859626                    Universal Music - MGB NA LLC
1479   Pitseleh                        PA0000943578                    Universal Music - MGB NA LLC
1480   Play For Today                  PA0000194917                    Universal Music - MGB NA LLC
1481   Pretty (Ugly Before)            PA0001160149                    Universal Music - MGB NA LLC
1482   Pretty Mary K (Other Version)   PA0001015791                    Universal Music - MGB NA LLC
1483   Pretty Mary Kay                 PA0001015791                    Universal Music - MGB NA LLC
1484   Primary                         PA0000194926                    Universal Music - MGB NA LLC
1485   Punch And Judy                  PA0000859627                    Universal Music - MGB NA LLC
1486   Read Between The Lies           PA0000398147                    Universal Music - MGB NA LLC
1487   Ready To Run                    PA0000955178                    Universal Music - MGB NA LLC
1488   Return of the "G"               PA0000956080                    Universal Music - MGB NA LLC
1489   Roman Candle                    PA0000874053                    Universal Music - MGB NA LLC
1490   Rose Parade                     PA0000859628                    Universal Music - MGB NA LLC
1491   Runaway                         PA0001726283                    Universal Music - MGB NA LLC
1492   Sacrifice                       PA0001163825                    Universal Music - MGB NA LLC
1493   Sad                             PA0001810801                    Universal Music - MGB NA LLC
1494   Satellite                       PA0000787968                    Universal Music - MGB NA LLC
1495   Say Yes                         PA0000859629                    Universal Music - MGB NA LLC
1496   Secret                          PA0001073092                    Universal Music - MGB NA LLC
1497   She Will Be Loved               PA0001073087                    Universal Music - MGB NA LLC
1498   Shiver                          PA0001073086                    Universal Music - MGB NA LLC
1499   Shooting Star                   PA0001160158                    Universal Music - MGB NA LLC
1500   Shoulda Let You Go              PA0001395956                    Universal Music - MGB NA LLC
1501   Silent Scream                   PA0000398144                    Universal Music - MGB NA LLC
1502   Single File                     PA0000787966                    Universal Music - MGB NA LLC
1503   Some Song                       PA0000977171                    Universal Music - MGB NA LLC

1504 Somebody That I Used To Know      PA0001015780                    Universal Music - MGB NA LLC
1505 Somewhere Only We Know            PA0001160739                    Universal Music - MGB NA LLC
1506 Son Of Sam                        PA0001015779                    Universal Music - MGB NA LLC
1507 South Of Heaven                   PA0000398143                    Universal Music - MGB NA LLC
1508 Southern Belle                    PA0000787965                    Universal Music - MGB NA LLC
1509 Speed Trials                      PA0000859630                    Universal Music - MGB NA LLC
1510 Spill The Blood                   PA0000398145                    Universal Music - MGB NA LLC
1511 Square One                        PA0001700428                    Universal Music - MGB NA LLC
1512 St. Ides Heaven                   PA0000787970                    Universal Music - MGB NA LLC
1513 State Run Radio                   PA0001739098                    Universal Music - MGB NA LLC
     Stronger (What Doesn't Kill
1514 You)                              PA0001771872                    Universal Music - MGB NA LLC
1515 Strung Out Again                  PA0001160151                    Universal Music - MGB NA LLC
1516 Stupidity Tries                   PA0001015786                    Universal Music - MGB NA LLC



                                                      Page 39
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 319 of 467 PageID#
                                     29445
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                      Plaintiff
1517   Stutter                         PA0001784067                    Universal Music - MGB NA LLC
1518   Sunday Morning                  PA0001073091                    Universal Music - MGB NA LLC
1519   Superstar                       PA0001914364                    Universal Music - MGB NA LLC
1520   Swallowed In The Sea            PA0001700387                    Universal Music - MGB NA LLC
1521   Sweet Adeline                   PA0000943577                    Universal Music - MGB NA LLC
1522   Sweetest Goodbye                PA0001073095                    Universal Music - MGB NA LLC
1523   Tangled                         PA0001073088                    Universal Music - MGB NA LLC
1524   Tequila Sunrise                 PA0000978418                    Universal Music - MGB NA LLC
1525   The Caterpillar                 PA0000215389                    Universal Music - MGB NA LLC
1526   The Hanging Garden              PA0000192007                    Universal Music - MGB NA LLC
1527   The Hardest Part                PA0001700389                    Universal Music - MGB NA LLC
1528   The Last Hour                   PA0001160157                    Universal Music - MGB NA LLC
1529   The Park                        PA0001692751                    Universal Music - MGB NA LLC
       The Quiet Things That No One
1530   Ever Knows                      PA0001160997                    Universal Music - MGB NA LLC
1531   The Scientist                   PA0001073303                    Universal Music - MGB NA LLC
1532   The Sun                         PA0001073089                    Universal Music - MGB NA LLC
1533   The Water                       PA0001692757                    Universal Music - MGB NA LLC

1534   The White Lady Loves You More   PA0000787972                    Universal Music - MGB NA LLC
1535   There Will Come A Day           PA0001104206                    Universal Music - MGB NA LLC
1536   This Love                       PA0001073085                    Universal Music - MGB NA LLC
1537   Through With You                PA0001073093                    Universal Music - MGB NA LLC
1538   Throw Your Set In The Air       PA0000864778                    Universal Music - MGB NA LLC
1539   Thugz Cry                       PA0000980074                    Universal Music - MGB NA LLC
1540   Tickets                         PA0001810805                    Universal Music - MGB NA LLC
1541   Tomorrow Tomorrow               PA0000943576                    Universal Music - MGB NA LLC
1542   Tonite                          PA0000106854                    Universal Music - MGB NA LLC
1543   Tulsa Texas                     PA0001910314                    Universal Music - MGB NA LLC
1544   Twilight                        PA0001160155                    Universal Music - MGB NA LLC
1545   Twisted Logic                   PA0001700354                    Universal Music - MGB NA LLC
1546   Used To                         PA0001166369                    Universal Music - MGB NA LLC
1547   Waltz #1                        PA0000943575                    Universal Music - MGB NA LLC
1548   Waltz, NO. 2 (XO)               PA0000943574                    Universal Music - MGB NA LLC
1549   What I Want                     PA0001166370                    Universal Music - MGB NA LLC
1550   What If                         PA0001700424                    Universal Music - MGB NA LLC
1551   When U Cry                      PA0000884230                    Universal Music - MGB NA LLC
1552   White Shadows                   PA0001700400                    Universal Music - MGB NA LLC
1553   Why                             PA0001166751                    Universal Music - MGB NA LLC
1554   Wouldn't Mama Be Proud          PA0001015788                    Universal Music - MGB NA LLC
1555   Yellow                          PA0000981360                    Universal Music - MGB NA LLC
1556   1985                            PA0001159762                    Universal Music - Z Tunes LLC
1557   A-hole                          PA0001159770                    Universal Music - Z Tunes LLC
1558   All I Have To Give              PA0000859324                    Universal Music - Z Tunes LLC
1559   All The Way                     PA0001933959                    Universal Music - Z Tunes LLC
1560   Almost                          PA0001159760                    Universal Music - Z Tunes LLC



                                                      Page 40
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 320 of 467 PageID#
                                     29446
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track                  Copyright Registration Number                      Plaintiff
1561   Almost Home                         PA0001159842                    Universal Music - Z Tunes LLC
1562   Anything                            PA0001166331                    Universal Music - Z Tunes LLC
1563   As Long As You Love Me              PA0000859323                    Universal Music - Z Tunes LLC
1564   AV                                  PA0001158617                    Universal Music - Z Tunes LLC
1565   Beauty in the World                 PA0001733325                    Universal Music - Z Tunes LLC
1566   Boo                                 PA0001068355                    Universal Music - Z Tunes LLC
1567   Brenda's Got A Baby                 PA0001319771                    Universal Music - Z Tunes LLC
1568   Brightest Morning Star              PA0001915188                    Universal Music - Z Tunes LLC
1569   Burn It Down                        PA0001805742                    Universal Music - Z Tunes LLC
1570   Caligula                            PA0000982321                    Universal Music - Z Tunes LLC
1571   Call Me Guilty                      PA0001897137                    Universal Music - Z Tunes LLC
1572   Call On Me                          PA0001087663                    Universal Music - Z Tunes LLC
1573   Castle of Glass                     PA0001805745                    Universal Music - Z Tunes LLC
1574   Celebrity                           PA0001752525                    Universal Music - Z Tunes LLC
1575   Come Together                       PA0001131225                    Universal Music - Z Tunes LLC
1576   Coming Home                         PA0000968742                    Universal Music - Z Tunes LLC
1577   Crawling                            PA0001092510                    Universal Music - Z Tunes LLC
1578   Damn Girl                           PA0001165054                    Universal Music - Z Tunes LLC
1579   Destiny                             PA0001012581                    Universal Music - Z Tunes LLC
1580   Do Something                        PA0000965750                    Universal Music - Z Tunes LLC
1581   Don't Say No, Just Say Yes          PA0001087665                    Universal Music - Z Tunes LLC
1582   Don't Take Your Love Away           PA0001158619                    Universal Music - Z Tunes LLC
1583   Down For The Count                  PA0001159774                    Universal Music - Z Tunes LLC
1584   Every Position                      PA0002031790                    Universal Music - Z Tunes LLC
1585   Everything About You                PA0001158625                    Universal Music - Z Tunes LLC
1586   F*ck Faces                          PA0000951093                    Universal Music - Z Tunes LLC
1587   Feast                               PA0001158622                    Universal Music - Z Tunes LLC
1588   Finally Made Me Happy               PA0001167770                    Universal Music - Z Tunes LLC
1589   Flickin'                            PA0001158627                    Universal Music - Z Tunes LLC
1590   Friends O' Mine                     PA0001159776                    Universal Music - Z Tunes LLC
1591   Get Away                            PA0001025466                    Universal Music - Z Tunes LLC
1592   Get Happy                           PA0001159763                    Universal Music - Z Tunes LLC
       Gimme All Your Lovin'; I Will
1593   Kill You                            PA0001068357                    Universal Music - Z Tunes LLC

       Good to know that if I ever need
1594   attention all I have to do is die   PA0001160994                    Universal Music - Z Tunes LLC
1595   Guernica                            PA0001160999                    Universal Music - Z Tunes LLC
1596   Happiness                           PA0001131229                    Universal Music - Z Tunes LLC
1597   Happy                               PA0001012579                    Universal Music - Z Tunes LLC
1598   Hate It; Love It                    PA0001277483                    Universal Music - Z Tunes LLC
1599   Hold On Tight                       PA0001915189                    Universal Music - Z Tunes LLC
1600   Hooked                              PA0001158620                    Universal Music - Z Tunes LLC
1601   I Can't Wait                        PA0001396082                    Universal Music - Z Tunes LLC
1602   I Hate Everything                   PA0001159807                    Universal Music - Z Tunes LLC
1603   I Wanna Know                        PA0001012580                    Universal Music - Z Tunes LLC



                                                          Page 41
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 321 of 467 PageID#
                                     29447
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track            Copyright Registration Number                    Plaintiff
1604   I Want It That Way             PA0000940714                  Universal Music - Z Tunes LLC
       I Will Play My Game Beneath
1605   The Spin Light                 PA0001160991                   Universal Music - Z Tunes LLC
1606   I'll Be Gone                   PA0001805744                   Universal Music - Z Tunes LLC
1607   I'll Never Break Your Heart    PA0000859260                   Universal Music - Z Tunes LLC

1608 If It's Lovin' That You Want     PA0001167048; PA0001162726     Universal Music - Z Tunes LLC
     If It's Lovin' That You Want -
1609 Part 2                           PA0001689043                   Universal Music - Z Tunes LLC
1610 In Between Us                    PA0001113731                   Universal Music - Z Tunes LLC
1611 In Love With Another Man         PA0001897134                   Universal Music - Z Tunes LLC
1612 In My Remains                    PA0001805741                   Universal Music - Z Tunes LLC
1613 It Ain't The Money               PA0001131222                   Universal Music - Z Tunes LLC
1614 Jack & Jill                      PA0001087674                   Universal Music - Z Tunes LLC
1615 Jaws Theme Swimming              PA0001160998                   Universal Music - Z Tunes LLC
1616 Larger Than Life                 PA0000940713                   Universal Music - Z Tunes LLC
1617 Last Call Casualty               PA0001159767                   Universal Music - Z Tunes LLC
1618 Leave Out All The Rest           PA0001167571                   Universal Music - Z Tunes LLC
1619 Let's Go                         PA0001825022                   Universal Music - Z Tunes Llc
1620 Let's Make a Deal                PA0001025467                   Universal Music - Z Tunes LLC
1621 Lie About Us                     PA0001167119                   Universal Music - Z Tunes LLC
1622 Lies Greed Misery                PA0001805743                   Universal Music - Z Tunes LLC
1623 Lost in the Echo                 PA0001805740                   Universal Music - Z Tunes LLC
1624 Love Me Love Me                  PA0001784544                   Universal Music - Z Tunes LLC
1625 Love School                      PA0001087673                   Universal Music - Z Tunes LLC
1626 Makin' Good Love                 PA0001087666                   Universal Music - Z Tunes LLC
1627 Marry The P***y                  PA0001934438                   Universal Music - Z Tunes LLC
1628 Me Against The Music             PA0001158586                   Universal Music - Z Tunes LLC
1629 Me vs. Maradona vs. Elvis        PA0001161000                   Universal Music - Z Tunes LLC
1630 My Baby                          PA0001888781                   Universal Music - Z Tunes LLC
1631 My Hometown                      PA0001159769                   Universal Music - Z Tunes LLC
1632 Next Ex-Girlfriend               PA0001159768                   Universal Music - Z Tunes LLC
1633 No Limit                         PA0001087668                   Universal Music - Z Tunes LLC
1634 Oblivion                         PA0001066429                   Universal Music - Z Tunes LLC
     Okay I Believe You, But My
1635 Tommy Gun Don't                  PA0001160992                   Universal Music - Z Tunes LLC
1636 One Night Stand                  PA0001897141                   Universal Music - Z Tunes LLC
1637 One Way Street                   PA0001087672                   Universal Music - Z Tunes LLC
1638 Ooh Aah                          PA0001012582                   Universal Music - Z Tunes LLC
1639 Papercut                         PA0001092506                   Universal Music - Z Tunes LLC
1640 Parachute                        PA0001856273                   Universal Music - Z Tunes LLC
1641 Perfume (The Dreaming Mix)       PA0001915193                   Universal Music - Z Tunes LLC
1642 Phone Sex (That's What's Up)     PA0001158621                   Universal Music - Z Tunes LLC
1643 Play Crack The Sky               PA0001160996                   Universal Music - Z Tunes LLC
1644 Points Of Authority              PA0001092509                   Universal Music - Z Tunes LLC
1645 Powerless                        PA0001805751                   Universal Music - Z Tunes LLC



                                                     Page 42
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 322 of 467 PageID#
                                     29448
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                  Copyright Registration Number                      Plaintiff
1646 PPr:Kut                                PA0001237300                    Universal Music - Z Tunes LLC
1647 Pts.Of.Athrty                          PA0001237292                    Universal Music - Z Tunes LLC
1648 Rather Hazy                            PA0001010168                    Universal Music - Z Tunes LLC
1649 Reaction                               PA0001054035                    Universal Music - Z Tunes LLC
1650 Read Your Mind                         PA0001158618                    Universal Music - Z Tunes LLC
1651 Real Love                              PA0001733344                    Universal Music - Z Tunes LLC
1652 Really Might Be Gone                   PA0001159773                    Universal Music - Z Tunes LLC
1653 Rehab                                  PA0001641351                    Universal Music - Z Tunes LLC
1654 Ridiculous                             PA0001159765                    Universal Music - Z Tunes LLC
1655 Rnw@y                                  PA0001237301                    Universal Music - Z Tunes LLC
1656 Roads Untraveled                       PA0001805747                    Universal Music - Z Tunes LLC
1657 Runaway                                PA0001092511                    Universal Music - Z Tunes LLC
1658 Sad Sad Situation                      PA0001159772                    Universal Music - Z Tunes LLC
1659 Screamin'                              PA0001131232                    Universal Music - Z Tunes LLC
1660 Seems To Be                            PA0001158623                    Universal Music - Z Tunes LLC
1661 Separated                              PA0001012575                    Universal Music - Z Tunes LLC
1662 Serious                                PA0001025468                    Universal Music - Z Tunes LLC
1663 Session                                PA0001256413                    Universal Music - Z Tunes LLC
1664 Sex-o-matic Venus Freak                PA0000982322                    Universal Music - Z Tunes LLC
1665 Sexual Revolution                      PA0001088199                    Universal Music - Z Tunes LLC
1666 She Ain't Right for You                PA0001131223                    Universal Music - Z Tunes LLC
     She Don't Write Songs About
1667 You                                    PA0001131226                    Universal Music - Z Tunes LLC
1668 Show Ya P***y                          PA0002031786                    Universal Music - Z Tunes LLC
1669 Shut-Up And Smile                      PA0001159766                    Universal Music - Z Tunes LLC

1670   Sic Transit Gloria ... Glory Fades   PA0001160995                    Universal Music - Z Tunes LLC
1671   Six In Da Morning                    PA0001087670                    Universal Music - Z Tunes LLC
1672   Skin to Bone                         PA0001805748                    Universal Music - Z Tunes LLC
1673   Smoothie King                        PA0001159771                    Universal Music - Z Tunes LLC
1674   Sometimes                            PA0000932239                    Universal Music - Z Tunes LLC
1675   Somewhere I Belong                   PA0001256410                    Universal Music - Z Tunes LLC
1676   Sorry                                PA0001087667                    Universal Music - Z Tunes LLC
1677   Stalker                              PA0001733343                    Universal Music - Z Tunes LLC
1678   Still Hurts                          PA0001733323                    Universal Music - Z Tunes LLC
1679   Suicide                              PA0001087675                    Universal Music - Z Tunes LLC
1680   Take A Bow                           PA0001692696                    Universal Music - Z Tunes LLC
1681   Tautou                               PA0001160990                    Universal Music - Z Tunes LLC
1682   Tear It Up                           PA0002031795                    Universal Music - Z Tunes LLC
1683   That Man                             PA0001733342                    Universal Music - Z Tunes LLC
1684   The Boss                             PA0001643618                    Universal Music - Z Tunes LLC
       The Boy Who Blocked His Own
1685   Shot                                 PA0001160993                    Universal Music - Z Tunes LLC
1686   The Comeback                         PA0001733346                    Universal Music - Z Tunes LLC
1687   The Letter                           PA0000982327                    Universal Music - Z Tunes LLC
1688   The One                              PA0000940719                    Universal Music - Z Tunes LLC



                                                           Page 43
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 323 of 467 PageID#
                                     29449
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track                Copyright Registration Number                      Plaintiff
1689   The Star Spangled Banner          PA0000863656                    Universal Music - Z Tunes LLC
1690   They Down With Us                 PA0001032839                    Universal Music - Z Tunes LLC
1691   Things That Made Me Change        PA0001131224                    Universal Music - Z Tunes LLC
1692   Thinkin' About You                PA0001087669                    Universal Music - Z Tunes LLC
1693   This Time                         PA0001025469                    Universal Music - Z Tunes LLC
1694   Throw This Money On You           PA0001934439                    Universal Music - Z Tunes LLC
1695   Tinfoil                           PA0001805750                    Universal Music - Z Tunes LLC
1696   Treat Me Like Your Money          PA0001167777                    Universal Music - Z Tunes LLC
1697   Trucker Hat                       PA0001159761                    Universal Music - Z Tunes LLC
1698   Two-Seater                        PA0001159775                    Universal Music - Z Tunes LLC
1699   Valentine's Day                   PA0001167577                    Universal Music - Z Tunes LLC
1700   Victimized                        PA0001805746                    Universal Music - Z Tunes LLC
1701   Wake                              PA0001167569                    Universal Music - Z Tunes LLC
1702   Wanna Be Close                    PA0001158624                    Universal Music - Z Tunes LLC
1703   What Do You Want                  PA0001087664                    Universal Music - Z Tunes LLC
1704   Why                               PA0001012583                    Universal Music - Z Tunes LLC
1705   Why Didn't You Call Me            PA0000982319                    Universal Music - Z Tunes LLC
1706   With You                          PA0001092508                    Universal Music - Z Tunes LLC
1707   You Ain't Right                   PA0001087671                    Universal Music - Z Tunes LLC
1708   You Deserve Better                PA0001933962                    Universal Music - Z Tunes LLC

1709 You Got Me                          PA0001158628; PA0001208305      Universal Music - Z Tunes LLC
1710 You're Not Alone                    PA0001784547                    Universal Music - Z Tunes LLC
                                                                         Universal Music - Z Tunes LLC / Songs of
1711 Don't Phunk Around                  PA0001824676                    Universal, Inc. / Universal Music Corp.
                                                                         Universal Music - Z Tunes LLC / Songs of
1712 Words I Never Said                  PA0001739113                    Universal, Inc. / Universal Music Corp.

1713   (I've Just Begun) Having My Fun   PA0001287638                    Universal Music Corp.
1714   #Beautiful                        PA0001888760                    Universal Music Corp.
1715   4 Real                            PA0001742275                    Universal Music Corp.
1716   Adorn                             PA0001899234                    Universal Music Corp.
1717   Adrenaline Rush                   PA0001145821                    Universal Music Corp.
1718   Ain't It The Life                 PA0001693327                    Universal Music Corp.
1719   Alice                             PA0001728745                    Universal Music Corp.
1720   Alive                             PA0000544549                    Universal Music Corp.
1721   All Back                          PA0001750523                    Universal Music Corp.
1722   All I Want Is You                 PA0001780224                    Universal Music Corp.
1723   Animal                            PA0000669752                    Universal Music Corp.
1724   Annabelle                         PA0000787740                    Universal Music Corp.
1725   Another Try                       PA0001642916                    Universal Music Corp.
1726   Anything But Ordinary             PA0001101512                    Universal Music Corp.
1727   April The 14th Part 1             PA0001063438                    Universal Music Corp.
1728   Astronaut Chick                   PA0001856280                    Universal Music Corp.
1729   Aurora                            PA0001693316                    Universal Music Corp.
1730   Baby, I Go Crazy                  PA0001642909                    Universal Music Corp.



                                                        Page 44
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 324 of 467 PageID#
                                     29450
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track              Copyright Registration Number                     Plaintiff
1731   Be Alright                      PA0001850370                    Universal Music Corp.
1732   Beauty And A Beat               PA0001850375                    Universal Music Corp.
1733   Better Days                     PA0000877830                    Universal Music Corp.
1734   Better Man                      PA0000663649                    Universal Music Corp.
1735   Black Star                      PA0001742258                    Universal Music Corp.
1736   Breakout                        PA0001705474                    Universal Music Corp.
1737   Breakout                        PA0001693301                    Universal Music Corp.
1738   Build You Up                    PA0001298503                    Universal Music Corp.
1739   By The Mark                     PA0000787742                    Universal Music Corp.
1740   Can U Get Away                  PA0000875890                    Universal Music Corp.
1741   Candy Shop                      PA0001298495                    Universal Music Corp.
1742   Cant Leave Em Alone             PA0001885593                    Universal Music Corp.
1743   Cheers                          PA0001245485                    Universal Music Corp.
1744   Complicated                     PA0001101506                    Universal Music Corp.
1745   Corduroy                        PA0000663646                    Universal Music Corp.
1746   Crept And We Came               PA0000767829                    Universal Music Corp.
1747   Curiosity                       PA0001864128                    Universal Music Corp.
1748   Darlin                          PA0001742277                    Universal Music Corp.
1749   Daughter                        PA0000669753                    Universal Music Corp.
1750   Dear Someone                    PA0001063436                    Universal Music Corp.
1751   Definition Of A Thug N***a      PA0000776781                    Universal Music Corp.
1752   Destiny (Live)                  PA0001131247                    Universal Music Corp.
1753   Deuces Are Wild                 PA0000693447                    Universal Music Corp.
1754   Didn't We Almost Have It All    PA0000348786                    Universal Music Corp.
1755   Die Die Die                     PA0000782833                    Universal Music Corp.
1756   Dirty Frank                     PA0000593703                    Universal Music Corp.
1757   Dissident                       PA0000669755                    Universal Music Corp.
1758   DJ Play A Love Song             PA0001696017                    UNIVERSAL MUSIC CORP.
1759   East 1999                       PA0000767827                    Universal Music Corp.
1760   Echo                            PA0001727653                    UNIVERSAL MUSIC CORP.
1761   Electric Bird                   PA0001994826                    Universal Music Corp.
1762   End Of The Road                 PA0001649584                    Universal Music Corp.
1763   Eternal                         PA0000767828                    Universal Music Corp.
1764   Everybody Loves You Now         PA0000119693                    Universal Music Corp.
1765   Everything Is Fine              PA0001642898                    Universal Music Corp.
1766   Everything Is Free              PA0001063442                    Universal Music Corp.
1767   Exclusive                       PA0001323360                    Universal Music Corp.
1768   Fa-Fa-Fa-Fa-Fa (Sad Song)       PA0000318166                    Universal Music Corp.
1769   Fall To Pieces                  PA0001251271                    Universal Music Corp.
1770   Far Behind                      PA0001649582                    Universal Music Corp.
1771   Fly As The Sky                  PA0001317549                    Universal Music Corp.
1772   Forgotten                       PA0001251273                    Universal Music Corp.
1773   Frontin'                        PA0001317546                    Universal Music Corp.
1774   Generator                       PA0001693314                    Universal Music Corp.
1775   Get In My Car                   PA0001298494                    Universal Music Corp.
1776   Ghetto Dreams                   PA0001833561                    Universal Music Corp.



                                                      Page 45
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 325 of 467 PageID#
                                     29451
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track            Copyright Registration Number                     Plaintiff
1777   Ghetto Gospel                  PA0001323618                    Universal Music Corp.
1778   Gimme Stitches                 PA0001693310                    Universal Music Corp.
1779   Girlfriend                     PA0001334139                    Universal Music Corp.
1780   Given To Fly                   PAu002290743                    Universal Music Corp.
1781   Glamorous                      PA0001370493                    Universal Music Corp.
1782   Go                             PA0000669751                    Universal Music Corp.
1783   Good Time                      PA0001821138                    Universal Music Corp.
1784   Goodbye                        PA0001742279                    Universal Music Corp.
1785   Got Some Teeth                 PA0001245484                    Universal Music Corp.
       GPSA (Ghetto Public Service
1786   Announcement)                  PA0001371422                    Universal Music Corp.
1787   Grind Time                     PA0001628178                    Universal Music Corp.
1788   Guaranteed                     PA0001685123                    Universal Music Corp.
1789   Guitar String / Wedding Ring   PA0001842644                    Universal Music Corp.
1790   Hail, Hail                     PAu002141241                    Universal Music Corp.
1791   Hand Of The Dead Body          PA0000794897                    Universal Music Corp.
1792   Have Some Fun                  PA0001858598                    Universal Music Corp.
1793   He Wasn't                      PA0001251276                    Universal Music Corp.
1794   Headwires                      PA0001693324                    Universal Music Corp.
1795   Heaven                         PA0001073138                    Universal Music Corp.
1796   Heavy In The Game              PA0000914501                    Universal Music Corp.
1797   Here Comes The Weekend         PA0001817456                    Universal Music Corp.
1798   Here I Am                      PA0001661331                    Universal Music Corp.
1799   Hero                           PA0001751381                    Universal Music Corp.
1800   Hey Girl                       PA0001295883                    Universal Music Corp.
1801   Homewrecker                    PA0001248780                    Universal Music Corp.
1802   How Does It Feel               PA0001251275                    Universal Music Corp.

                                      PAu000817628; PA0000243349;
1803 How Will I Know                  PA0000266437                    Universal Music Corp.
1804 Hustler's Ambition               PA0001372056                    Universal Music Corp.
1805 I Can Do Better                  PA0001334140                    Universal Music Corp.
1806 I Don't Give                     PA0001233579                    Universal Music Corp.
1807 I Don't Have To Try              PA0001724691                    Universal Music Corp.
1808 I Don't Need 'Em                 PA0001298501                    Universal Music Corp.
1809 I Dream A Highway                PA0001063443                    Universal Music Corp.
1810 I Go To Extremes                 PA0000458310                    Universal Music Corp.
1811 I Got Id                         PA0000776998                    Universal Music Corp.
1812 I Got My Baby                    PA0000976310                    Universal Music Corp.
1813 I Got The Will                   PA0000402311                    Universal Music Corp.
1814 I Just Want You                  PA0000774129                    Universal Music Corp.
1815 I Love College                   PA0001731209                    Universal Music Corp.
1816 I Love You                       PA0001785768                    Universal Music Corp.
     I Want To Sing That Rock And
1817 Roll                             PA0001063439                    Universal Music Corp.
1818 I Want You                       PA0001302581                    Universal Music Corp.



                                                     Page 46
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 326 of 467 PageID#
                                     29452
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                     Plaintiff
1819   I'd Rather                      PA0001053165                    Universal Music Corp.
1820   I'm Goin Back                   PA0001159522                    Universal Music Corp.
1821   I'm Out                         PA0001936025                    Universal Music Corp.
1822   I'm So into You                 PA0000664028                    Universal Music Corp.
1823   I'm Supposed To Die Tonight     PA0001298492                    Universal Music Corp.
1824   I'm Trippin                     PA0001856289                    Universal Music Corp.
1825   I'm with You                    PA0001101508                    Universal Music Corp.
1826   If I Die 2Nite                  PA0000773737                    Universal Music Corp.
1827   Immortality                     PA0000663651                    Universal Music Corp.
1828   Indifference                    PA0000669762                    Universal Music Corp.
1829   It's All About U                PA0000809080                    Universal Music Corp.
1830   Just A Lil Bit                  PA0001298496                    Universal Music Corp.
1831   Lady                            PA0001245486                    Universal Music Corp.
1832   Learn To Fly                    PA0001693305                    Universal Music Corp.
1833   Lie To Me                       PA0001868630                    Universal Music Corp.

1834   Life, Love And The Meaning Of   PA0001697492                    Universal Music Corp.
1835   Light Years                     PA0001006826                    Universal Music Corp.
1836   Live-In Skin                    PA0001693317                    Universal Music Corp.
1837   Long Nights                     PA0001685123                    Universal Music Corp.
1838   Lord Knows                      PA0000773740                    Universal Music Corp.
1839   Love You Gently                 PA0001602834                    Universal Music Corp.
1840   M.I.A.                          PA0001693329                    Universal Music Corp.
1841   Man Down                        PA0001732813                    Universal Music Corp.
1842   Me Against The World            PA0000700333                    Universal Music Corp.
1843   Miss You                        PA0001864797                    Universal Music Corp.
1844   Mo'Murda                        PA0000767834                    Universal Music Corp.
1845   Movin' On                       PA0000757403                    Universal Music Corp.
1846   Movin' Out (Anthony's Song)     PA0000046906                    Universal Music Corp.
1847   Mr. Bill Collector              PA0000767831                    Universal Music Corp.
1848   Ms. Hangover                    PA0001639096                    Universal Music Corp.
1849   My First Lover                  PA0001063435                    Universal Music Corp.
1850   My Foolish Heart                PA0001950235                    Universal Music Corp.
1851   My Love                         PA0001885589                    Universal Music Corp.
1852   My Piece                        PA0001751375                    Universal Music Corp.
1853   My Toy Soldier                  PA0001298500                    Universal Music Corp.
1854   Naked                           PA0001101517                    Universal Music Corp.
1855   Never Call U B**** Again        PA0001115088                    Universal Music Corp.
1856   Never Forget Ya                 PA0001245493                    Universal Music Corp.
1857   Next Year                       PA0001693320                    Universal Music Corp.
1858   No Ceiling                      PA0001685123                    Universal Music Corp.
1859   No More Love                    PA0001278081                    Universal Music Corp.
1860   No One Has Eyes Like You        PA0001618391                    Universal Music Corp.
1861   No Snitchin'                    PA0001317545                    Universal Music Corp.
1862   Nobody's Fool                   PA0001101515                    Universal Music Corp.
1863   Nobody's Home                   PA0001251268                    Universal Music Corp.



                                                      Page 47
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 327 of 467 PageID#
                                     29453
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track              Copyright Registration Number                     Plaintiff
1864   Not For You                    PA0000663641                    Universal Music Corp.
1865   Nothingman                     PA0000663643                    Universal Music Corp.
1866   Now You Got Someone            PA0001371421                    Universal Music Corp.
1867   Off He Goes                    PAu002141248                    Universal Music Corp.
1868   Old School                     PA0000773742                    Universal Music Corp.
1869   Once And Forever               PA0001779598                    Universal Music Corp.
1870   One                            PA0001120335                    Universal Music Corp.
1871   One Love                       PA0001850371                    Universal Music Corp.
       Only Thing I Ever Get For
1872   Christmas                      PA0001780235                    Universal Music Corp.
1873   Orphan Girl                    PA0000714948                    Universal Music Corp.
1874   Outro                          PA0001317551                    Universal Music Corp.
1875   Pass You By                    PA0000787739                    Universal Music Corp.
1876   Permanent Scar                 PA0001856298                    Universal Music Corp.
1877   Picture Perfect                PA0001317548                    Universal Music Corp.
1878   Piggy Bank                     PA0001298491                    Universal Music Corp.
1879   Rag Doll                       PA0000349998                    Universal Music Corp.
1880   Rain                           PA0001317547                    Universal Music Corp.
1881   Red Clay Halo                  PA0001063437                    Universal Music Corp.
1882   Remember When                  PAu003539449                    Universal Music Corp.
1883   Resist The Temptation          PA0001640073                    UNIVERSAL MUSIC CORP.
1884   Revelator                      PA0001063434                    Universal Music Corp.
1885   Ride                           PA0001849604                    Universal Music Corp.
1886   Rider                          PA0001395512                    Universal Music Corp.
1887   Ridin'                         PA0001317544                    Universal Music Corp.
1888   Rise                           PA0001685123                    Universal Music Corp.
1889   Roll                           PA0001639100                    Universal Music Corp.
1890   Ruination Day Part 2           PA0001063441                    Universal Music Corp.
1891   Runaway                        PA0001334141                    Universal Music Corp.
1892   Ryder Music                    PA0001298498                    Universal Music Corp.
1893   Save You                       PA0001134589                    Universal Music Corp.
1894   Secret Heart                   PA0000807140                    Universal Music Corp.
1895   Setting Forth                  PA0001649580                    Universal Music Corp.
1896   She's Got A Way                PA0000119692                    Universal Music Corp.
1897   Shine                          PA0001864791                    Universal Music Corp.
1898   Shotz To Tha Double Glock      PA0000767835                    Universal Music Corp.
1899   Silent Night                   PA0001782591                    Universal Music Corp.
1900   Sk8er Boi                      PA0001101507                    Universal Music Corp.
1901   Slipped Away                   PA0001251269                    Universal Music Corp.
1902   Smile                          PA0001785766                    Universal Music Corp.
1903   So Many Tears                  PA0000773738                    Universal Music Corp.
1904   Someone Else's Dream           PA0000764860                    Universal Music Corp.
1905   Soul Intact                    PA0000810659                    Universal Music Corp.
1906   Spin The Black Circle          PA0000663640                    Universal Music Corp.
1907   Stacked Actors                 PA0001693331                    Universal Music Corp.
1908   Stop Standing There            PA0001742271                    Universal Music Corp.



                                                     Page 48
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 328 of 467 PageID#
                                     29454
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                     Plaintiff
1909   Sure Thing                      PA0001751394                    Universal Music Corp.
1910   Take Me Home                    PA0001864792                    Universal Music Corp.
1911   Tear My Stillhouse Down         PA0000762783                    Universal Music Corp.
1912   Temptations                     PA0000875889                    Universal Music Corp.
1913   Text Me Texas                   PA0001878108                    Universal Music Corp.
1914   That's What I Need              PA0000664035                    Universal Music Corp.
1915   The Aftermath                   PA0001916365                    Universal Music Corp.
1916   The Chair                       PA0000482311                    Universal Music Corp.
1917   The Downeaster 'Alexa'          PA0000458309                    Universal Music Corp.
1918   The Future Is Now               PA0001856271                    Universal Music Corp.
1919   The Rain                        PA0001396083                    Universal Music Corp.
1920   The River Of Dreams             PA0000693490                    Universal Music Corp.
1921   The Way He Was Raised           PA0001642914                    Universal Music Corp.
1922   The Wolf                        PA0001685123                    Universal Music Corp.
1923   These Arms Of Mine              PA0000258549                    Universal Music Corp.
       They Don't Give A F**** About
1924   Us                              PA0001115097                    Universal Music Corp.
1925   Things I'll Never Say           PA0001101513                    Universal Music Corp.
1926   Think I'm Crazy                 PA0001167383                    Universal Music Corp.
1927   Think Twice                     PA0000681510                    Universal Music Corp.
1928   Think You're Gonna Like It      PA0000664034                    Universal Music Corp.
1929   This Is 50                      PA0001298490                    Universal Music Corp.
1930   Thugz Mansion                   PA0001115087                    Universal Music Corp.
1931   Tired Of Runnin'                PA0001396084                    Universal Music Corp.
1932   To The Moon                     PA0001751378                    Universal Music Corp.
1933   Tomorrow                        PA0001101511                    Universal Music Corp.
       Tony Montana - Behind The
1934   Scenes                          PA0001859140                    Universal Music Corp.
1935   Top of the World                PA0001114803                    Universal Music Corp.
1936   Trailerhood                     PA0001642900                    Universal Music Corp.
1937   Trick; Treat                    PA0001011470                    Universal Music Corp.
1938   True Believers                  PA0001864805                    Universal Music Corp.
1939   Truth No. 2                     PA0001114802                    Universal Music Corp.
1940   Tuolumne                        PA0001685126                    Universal Music Corp.
1941   Turn It Up                      PA0001317543                    Universal Music Corp.
1942   Turn Me Up                      PA0001842638                    Universal Music Corp.
1943   Turntables                      PA0001732352                    Universal Music Corp.
1944   Unsaveable                      PA0001120337                    Universal Music Corp.
1945   Vertigo                         PA0001896435                    Universal Music Corp.
1946   Void In My Life                 PA0001317550                    Universal Music Corp.
1947   Walk On Water                   PA0001015665                    Universal Music Corp.
1948   What About Love                 PA0000265040                    Universal Music Corp.
1949   What The Hell                   PA0001785765                    Universal Music Corp.
1950   What's It Gonna Be              PA0000810659                    Universal Music Corp.
1951   When I Get Free                 PA0001051889                    Universal Music Corp.
1952   Who Knows                       PA0001251272                    Universal Music Corp.



                                                      Page 49
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 329 of 467 PageID#
                                     29455
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track              Copyright Registration Number                     Plaintiff
1953   Who You Are                    PAu002141251                    Universal Music Corp.
1954   Wide Awake                     PA0001765708                    Universal Music Corp.
1955   Wish You Were Here             PA0001785767                    Universal Music Corp.
1956   Write This Down                PA0000947848                    Universal Music Corp.
1957   Wth>You                        PA0001237298                    Universal Music Corp.
1958   Yellow Ledbetter               PA0000756318                    Universal Music Corp.
1959   You                            PA0001757407                    Universal Music Corp.
1960   You Don't Miss Your Water      PA0000387512                    Universal Music Corp.
1961   You Stay With Me               PA0001302582                    Universal Music Corp.
1962   You're Always On My Mind       PA0000664031                    Universal Music Corp.

       Cream (Version w/o Rap         PAu001547996; PA0000549273;
1963   Monologue)                     PA0000543529                    Universal Music Corp.
1964   Gett Off                       PA0000535946                    Universal Music Corp.
1965   Kiss                           PA0000284474                    Universal Music Corp.
1966   Radar                          PA0001732673                    Universal Music Corp.
1967   Supreme                        PA0001034208                    Universal Music Corp.
1968   U Got The Look                 PA0000339613                    Universal Music Corp.
                                                                      Universal Music Corp. / Universal Music - Z
1969 Fuck The World                   PA0000956432                    Tunes LLC

                                                                      Universal Music Publishing - MGB Limited /
1970   Pavement Cracks                PA0001105463                    Universal Music Publishing - MGB NA LLC
1971   Bringing Out The Elvis         PA0000955483                    Universal Music Publishing AB
1972   Done Stealin'                  PA0001677401                    Universal Music Publishing AB
1973   If My Heart Had Wings          PA0000976309                    Universal Music Publishing AB
1974   Shape Of My Heart              PA0001039513                    Universal Music Publishing AB
1975   What's In It For Me            PA0000976311                    Universal Music Publishing AB
1976   After The Storm                PA0001932494                    Universal Music Publishing Limited
1977   Babel                          PA0001818828                    Universal Music Publishing Limited
1978   Below My Feet                  PA0001818826                    Universal Music Publishing Limited
1979   Between Two Lungs              PA0001892800                    Universal Music Publishing Limited
1980   Broken Crown                   PA0001818825                    Universal Music Publishing Limited
1981   Cold Shoulder                  PA0001975723                    Universal Music Publishing Limited
1982   Cosmic Love                    PA0001892799                    Universal Music Publishing Limited
1983   Distractions (Live)            PA0001263481                    Universal Music Publishing Limited
1984   Dog Days Are Over              PA0001892802                    Universal Music Publishing Limited
1985   Don't You Remember             PA0001734876                    Universal Music Publishing Limited
1986   Feels Like Today               PA0001245179                    Universal Music Publishing Limited
1987   For Those Below                PA0001818816                    Universal Music Publishing Limited
1988   Ghosts That We Knew            PA0001818832                    Universal Music Publishing Limited
1989   Holland Road                   PA0001818831                    Universal Music Publishing Limited
1990   Hopeless Wanderer              PA0001818824                    Universal Music Publishing Limited
1991   Humming Bird                   PA0001806288                    Universal Music Publishing Limited
1992   I Love You                     PA0001806282                    Universal Music Publishing Limited
1993   I Will Wait                    PA0001818830                    Universal Music Publishing Limited



                                                     Page 50
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 330 of 467 PageID#
                                     29456
                         List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track          Copyright Registration Number                     Plaintiff
1994   I'm Not Calling You A Liar   PA0001892801                    Universal Music Publishing Limited
1995   Kiss With A Fist             PA0001892795                    Universal Music Publishing Limited
1996   Latch                        PA0001916095                    Universal Music Publishing Limited
1997   Little Lion Man              PA0001932483                    Universal Music Publishing Limited
1998   Lover Of The Light           PA0001818820                    Universal Music Publishing Limited
1999   Lovers' Eyes                 PA0001818822                    Universal Music Publishing Limited
2000   Not With Haste               PA0001818827                    Universal Music Publishing Limited
2001   One And Only                 PA0001734869                    Universal Music Publishing Limited
2002   One Foot Wrong               PA0001698064                    Universal Music Publishing Limited
2003   Reminder                     PA0001818823                    Universal Music Publishing Limited
2004   Rumour Has It                PA0001734865                    Universal Music Publishing Limited
2005   Sigh No More                 PA0001932474                    Universal Music Publishing Limited
2006   Someone Like You             PA0001734868                    Universal Music Publishing Limited
2007   Take It All                  PA0001734872                    Universal Music Publishing Limited
2008   The Cave                     PA0001932476                    Universal Music Publishing Limited
2009   True Love                    PA0001817461                    Universal Music Publishing Limited
2010   Turning Tables               PA0001734878                    Universal Music Publishing Limited
2011   Wait Your Turn               PA0001668381                    Universal Music Publishing Limited
2012   Warriors                     PA0001898514                    Universal Music Publishing Limited
2013   We Run The Night             PA0001929045                    Universal Music Publishing Limited
2014   Where Are You Now            PA0001818817                    Universal Music Publishing Limited
2015   Whispers In The Dark         PA0001818829                    Universal Music Publishing Limited
2016   White Blank Page             PA0001932481                    Universal Music Publishing Limited
2017   Winter Winds                 PA0001932478                    Universal Music Publishing Limited
2018   Without Me                   PA0001143650                    Universal Music Publishing Limited
2019   Charlotte Sometimes          PA0000344066                    Universal Music Publishing MGB Limited
2020   Lullaby                      PA0001073354                    Universal Music Publishing MGB Limited
2021   October Song                 PA0001792201                    Universal Music Publishing MGB Limited
2022   100 Yard Dash                PA0001612668                    Universal Music Publishing, Inc.
2023   How Come You Don't Call Me   PA0001316943                    Universal Music Publishing, Inc.
2024   Lose My Cool                 PA0001318280                    Universal Music Publishing, Inc.
2025   Love That Girl               PA0001612668                    Universal Music Publishing, Inc.
2026   Out Of Control               PA0001015243                    Universal Music Publishing, Inc.
2027   Sometimes                    PA0001612668                    Universal Music Publishing, Inc.
2028   Signs                        PA0001193822                    Universal Music Publishing, Inc.
2029   Still Ballin'                PA0001219183                    Universal Music Publishing, Inc.
2030   This Is The Day              PA0001277414                    Universal/Island Music Limited
2031   Time Is Ticking Out          PA0001277412                    Universal/Island Music Limited

2032 Without You                    PA0000577490                     Universal/MCA Music Publishing Pty. Limited
                                     Warner/Chappell Music, Inc. Plaintiffs
2033 Lloyd (Intro)                  PA0001387423                      W.B.M. Music Corp.

2034 21 Guns                        PA0001653856; PA0001859360       Warner Chappell Music Inc.
2035 Home Sweet Home                PA0000269462                     Warner-Tamerlane Publishing Corp.
2036 Looks That Kill                PA0000193924                     Warner-Tamerlane Publishing Corp.



                                                   Page 51
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 331 of 467 PageID#
                                     29457
                         List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track          Copyright Registration Number                   Plaintiff
2037   Part II (On The Run)          PA0001858831                    Warner-Tamerlane Publishing Corp.
2038   Shout At The Devil            PA0000193923                    Warner-Tamerlane Publishing Corp.
2039   Too Fast For Love             PA0000152365                    Warner-Tamerlane Publishing Corp.
2040   Birthmark                     PA0000776635                    WB Music Corp.
2041   ¡Viva La Gloria!              PA0001859360                    WB Music Corp.
2042   All The Time                  PA0001059863                    WB Music Corp.
       American Eulogy: Mass
2043   Hysteria/Modern World         PA0001859360                    WB Music Corp.
2044   American Idiot                PA0001251385                    WB Music Corp.
2045   Armatage Shanks               PA0000774217                    WB Music Corp.
2046   Bab's Uvula Who?              PA0000774217                    WB Music Corp.
2047   Basket Case                   PA0000713967                    WB Music Corp.
2048   Before The Lobotomy           PA0001859360                    WB Music Corp.
2049   Birdman Interlude             PA0001814502                    WB Music Corp.
2050   Blood, Sex And Booze          PA0001022884                    WB Music Corp.
2051   Boulevard Of Broken Dreams    PA0001251317                    WB Music Corp.
2052   Brat                          PA0000774217                    WB Music Corp.
2053   Burnout                       PA0000713967                    WB Music Corp.
2054   Christian's Inferno           PA0001859360                    WB Music Corp.
2055   Chump                         PA0000713967                    WB Music Corp.
2056   Church On Sunday              PA0001022884                    WB Music Corp.
2057   Coming Clean                  PA0000713967                    WB Music Corp.
2058   Deathblow                     PA0001157470                    WB Music Corp.
2059   East Jesus Nowhere            PA0001859360                    WB Music Corp.
2060   Emenius Sleepus               PA0000713968                    WB Music Corp.
2061   Fast                          PA0001935086                    WB Music Corp.
2062   Fireal                        PA0000776635                    WB Music Corp.
2063   Geek Stink Breath             PA0000774217                    WB Music Corp.
       Good Riddance (Time Of Your
2064   Life)                         PA0001059866                    WB Music Corp.
2065   Hitchin' A Ride               PA0001059862                    WB Music Corp.
       Holiday/Boulevard Of Broken
2066   Dreams                        PA0001251317                    WB Music Corp.

2067   Horseshoes And Handgrenades   PA0001859360                    WB Music Corp.
2068   In The End                    PA0000713967                    WB Music Corp.
2069   J.A.R. (Jason Andrew Relva)   PA0000773776                    WB Music Corp.
2070   Jaded                         PA0000774217                    WB Music Corp.
2071   Jesus Of Suburbia             PA0001251310                    WB Music Corp.
2072   King For A Day                PA0001059865                    WB Music Corp.
2073   Know Your Enemy               PA0001859360                    WB Music Corp.
2074   Last Night On Earth           PA0001859360                    WB Music Corp.
2075   Last Of The American Girls    PA0001859360                    WB Music Corp.
2076   Longview                      PA0000713967                    WB Music Corp.
2077   Maria                         PA0001062006                    WB Music Corp.
2078   Minority                      PA0001022884                    WB Music Corp.



                                                    Page 52
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 332 of 467 PageID#
                                     29458
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track                Copyright Registration Number                       Plaintiff
2079   Murder City                       PA0001859360                    WB Music Corp.
2080   Nice Guys Finish Last             PA0001059862                    WB Music Corp.
2081   Peacemaker                        PA0001859360                    WB Music Corp.
2082   Poprocks & Coke                   PA0001062007                    WB Music Corp.
2083   Redundant                         PA0001059862                    WB Music Corp.
2084   Restless Heart Syndrome           PA0001859360                    WB Music Corp.
2085   Scumbag                           PA0001070002                    WB Music Corp.
2086   See The Light                     PA0001859360                    WB Music Corp.
2087   She                               PA0000713967                    WB Music Corp.
2088   She's A Rebel                     PA0001251316                    WB Music Corp.
2089   Song Of The Century               PA0001859360                    WB Music Corp.
2090   St. Jimmy                         PA0001251316                    WB Music Corp.
2091   Stuck With Me                     PA0000774217                    WB Music Corp.
2092   Tattoo Of My Name                 PA0001896737                    WB Music Corp.
2093   The Grouch                        PA0001059862                    WB Music Corp.
2094   The Static Age                    PA0001859360                    WB Music Corp.
2095   Waiting                           PA0001022884                    WB Music Corp.
       Wake Me Up When September
2096   Ends                              PA0001251317                     WB Music Corp.
2097   Walking Alone                     PA0001059865                     WB Music Corp.
2098   Walking Contradiction             PA0000774217                     WB Music Corp.
2099   Warning                           PA0001022884                     WB Music Corp.
2100   Welcome To Paradise               PA0000713967                     WB Music Corp.
2101   Wasted Years                      PA0001819821                    Cotillion Music, Inc.
       When Something Is Wrong
2102   With My Baby                      EU0000964275                    Cotillion Music, Inc.
2103   Wait A Minute                     PA0001697038                    Cotillion Music, Inc.
2104   So Appalled                       PA0001740945                    Intersong USA, Inc.
2105   Talk About Our Love               PA0001281568                    Intersong USA, Inc.
2106   Two Words                         PA0001292803                    Intersong USA, Inc.
2107   I'm So Lonesome I Could Cry       EP0000041630                    Rightsong Music Inc.
2108   So Much Like My Dad               PA0000225775                    Rightsong Music Inc.
                                                                         Rightsong Music Inc. / WB Music Corp. /
2109 Naughty Girl                        PA0001375850                    Warner-Tamerlane Publishing Corp.

2110 Down In The Valley                  EU0000721849; RE0000476578 Unichappell Music Inc.
2111 Gold Digger                         PA0001299043               Unichappell Music Inc.

2112 Hallelujah I Love Her So            EU0000437231; RE0000193661 Unichappell Music Inc.

2113 Home In Your Heart                  Eu0000760358; RE0000519130      Unichappell Music Inc.

2114   I Got Stripes                     Eu0000571481; RE0000328946      Unichappell Music Inc.
2115   In The Rain                       PA0001697043                    Unichappell Music Inc.
2116   Live Fast, Die Young              PA0001739156                    Unichappell Music Inc.
2117   Lost In The World                 PA0001784045                    Unichappell Music Inc.



                                                        Page 53
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 333 of 467 PageID#
                                     29459
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                  Track                Copyright Registration Number                      Plaintiff
       Mrs Brown You've Got A Lovely
2118   Daughter                        Eu0000859313; RE0000616096      Unichappell Music Inc.
2119   Necromancer                     Eu0000236563                    Unichappell Music Inc.
2120   New God Flow                    PA0001839620                    Unichappell Music Inc.
2121   New God Flow.1                  PA0001839620                    Unichappell Music Inc.


                                       Eu0000937504; EP0000204266;
2122 Papa's Got A Brand New Bag        RE0000660458; RE0000621005 Unichappell Music Inc.
2123 Pump It Harder                    PA0001723093                Unichappell Music Inc.
2124 San Franciscan Nights             EP0000241081                Unichappell Music Inc.

2125 Somebody That I Used To Know PA0001785517                         Unichappell Music Inc.

2126 Sweet Betsy from Pike             Eu0000893033; RE0000609795      Unichappell Music Inc.

2127 The Food                          PA0001299025; PA0001302104      Unichappell Music Inc.
2128 The Title                         PA0001263488                    Unichappell Music Inc.

2129 Walking The Blues                 RE0000283023; EU0000541382 Unichappell Music Inc.
2130 Walking the Floor over You        EP0000105220               Unichappell Music Inc.
2131 Where Have You Been               PA0001801575               Unichappell Music Inc.

2132 1st Of Tha Month                  PA0000782831; SRu000005339      Unichappell Music Inc.

2133 Always Late (with Your Kisses)    EP0000056342; RE0000017054      Unichappell Music Inc.
     Bury Me Not On the Lone
2134 Prairie                           Eu0000893037; RE0000609798      Unichappell Music Inc.
2135 Chaining Day                      PA0001939572                    Unichappell Music Inc.

2136 Crazy in Love                     PA0001131132; PA0001208972      Unichappell Music Inc.
2137 Don't Like.1                      PA0001808408                    Unichappell Music Inc.

2138 Gotta Have It                     PA0001762033                    Unichappell Music Inc. / Intersong USA, Inc.

2139 No Church In The Wild             PA0001762032                    Unichappell Music Inc. / Intersong USA, Inc.

2140 Otis                              PA0001762031                    Unichappell Music Inc. / Intersong USA, Inc.
                                                                       Unichappell Music Inc. / Warner-Tamerlane
2141 TKO                               PA0001896712                    Publishing Corp.
2142 That's My Bitch                   PA0001762034                    Unichappell Music Inc. / WB Music Corp.
                                                                       Unichappell Music Inc. / WB Music Corp. /
2143   Suit & Tie                      PA0001939563                    Warner-Tamerlane Publishing Corp.
2144   After Your Heart                PA0001603421                    W.B.M. Music Corp.
2145   Confessions                     PA0001227181                    W.B.M. Music Corp.
2146   Friends We Won't Forget         PA0001800763                    W.B.M. Music Corp.



                                                      Page 54
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 334 of 467 PageID#
                                     29460
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track                Copyright Registration Number                  Plaintiff
2147   FutureSex/LoveSound              PA0001368884                  W.B.M. Music Corp.
2148   Got You Home                     PA0001343363                  W.B.M. Music Corp.
2149   Losing My Way                    PA0001368885                  W.B.M. Music Corp.
       LoveStoned / I Think She Knows
2150   Interlude                        PA0001368884                   W.B.M. Music Corp.

2151 Lovestoned/I Think She Knows       PA0001368884                   W.B.M. Music Corp.
     Medley: Sexy Ladies / Let Me
2152 Talk to You (Prelude)              PA0001368884                   W.B.M. Music Corp.
2153 Oklahoma Sky                       PA0001789998                   W.B.M. Music Corp.
2154 Sexy Ladies                        PA0001368884                   W.B.M. Music Corp.
2155 SexyBack                           PA0001368818                   W.B.M. Music Corp.
2156 So Hard                            PA0001375845                   W.B.M. Music Corp.
2157 Summer Love                        PA0001368885                   W.B.M. Music Corp.
2158 Throwed                            PA0001719705                   W.B.M. Music Corp.
2159 Was It Worth It?                   PA0001603613                   W.B.M. Music Corp.
     What Goes Around... Comes
2160 Around                             PA0001368884                   W.B.M. Music Corp.

     What Goes Around.../...Comes
2161 Around Interlude                   PA0001368884                   W.B.M. Music Corp.
2162 Where Did He Go                    PA0001767261                   W.B.M. Music Corp.
                                                                       W.B.M. Music Corp. / Warner-Tamerlane
2163 Hardly Breathing                   PA0001882751                   Publishing Corp.
                                                                       W.B.M. Music Corp. / Warner-Tamerlane
2164 I Can Only Imagine                 PA0001778164                   Publishing Corp.
                                                                       W.B.M. Music Corp. / Warner-Tamerlane
2165   My Love                          PA0001368886                   Publishing Corp.
2166   Generation                       PA0001644603                   W.B.M. Music Corp. / WB Music Corp.
2167   The End                          PA0001644615                   W.B.M. Music Corp. / WB Music Corp.
2168   When I'm Gone                    PA0001644615                   W.B.M. Music Corp. / WB Music Corp.
2169   2012                             PA0001842279                   Warner-Tamerlane Publishing Corp.
2170   1st Time                         PA0001347989                   Warner-Tamerlane Publishing Corp.
2171   6 Foot 7 Foot                    PA0001807261                   Warner-Tamerlane Publishing Corp.
2172   A Conspiracy                     PA0000738881                   Warner-Tamerlane Publishing Corp.
2173   Abortion                         PA0001842433                   Warner-Tamerlane Publishing Corp.
2174   All Kinds of Kinds               PA0001789995                   Warner-Tamerlane Publishing Corp.

2175 All Of The Lights                  PA0001773393; PA0001791088     Warner-Tamerlane Publishing Corp.
2176 All Of The Lights (Interlude)      PA0001791088                   Warner-Tamerlane Publishing Corp.
2177 All Summer Long                    PA0001643681                   Warner-Tamerlane Publishing Corp.

2178   All The Shine                    PA0001773706; PA0001901207     Warner-Tamerlane Publishing Corp.
2179   Almost Lose It                   PA0001846094                   Warner-Tamerlane Publishing Corp.
2180   Already Taken                    PA0001902781                   Warner-Tamerlane Publishing Corp.
2181   American Star                    PA0001728543                   Warner-Tamerlane Publishing Corp.



                                                       Page 55
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 335 of 467 PageID#
                                     29461
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track                 Copyright Registration Number                    Plaintiff

2182 Apple Pie Moonshine                 PA0001761402; PA0001917489       Warner-Tamerlane Publishing Corp.
2183 As You Turn Away                    PA0001817433                     Warner-Tamerlane Publishing Corp.
2184 Baby Come Home                      PA0001114113                     Warner-Tamerlane Publishing Corp.
2185 Bad Decisions                       PA0001865868                     Warner-Tamerlane Publishing Corp.
2186 Bad Luck Blue Eyes Goodbye          PA0000577818                     Warner-Tamerlane Publishing Corp.
2187 Banjo                               PA0001853119                     Warner-Tamerlane Publishing Corp.
2188 Barry Bonds                         PA0001861693                     Warner-Tamerlane Publishing Corp.
2189 Because Of Your Love                PA0001249901                     Warner-Tamerlane Publishing Corp.
     Bending the Rules and Breaking
2190 the Law                             PA0001694074                     Warner-Tamerlane Publishing Corp.
2191 Birthday Song                       PA0001844437                     Warner-Tamerlane Publishing Corp.

2192 Black Skinhead                      PA0001891174 ; PA0001890242 Warner-Tamerlane Publishing Corp.
2193 Blackberry                          PA0001043932                Warner-Tamerlane Publishing Corp.

2194   Blood On The Leaves               PA0001855571; PA0001921565       Warner-Tamerlane Publishing Corp.
2195   Blue Ocean Floor                  PA0001915504                     Warner-Tamerlane Publishing Corp.
2196   Body 2 Body                       PA0001868401                     Warner-Tamerlane Publishing Corp.
2197   Body Ache                         PA0001917965                     Warner-Tamerlane Publishing Corp.
2198   Bottle Poppin'                    PA0001648776                     Warner-Tamerlane Publishing Corp.
2199   Bound 2                           PA0001921191                     Warner-Tamerlane Publishing Corp.
2200   Bravo                             PA0001778260                     Warner-Tamerlane Publishing Corp.
2201   Breathe                           PA0001349255                     Warner-Tamerlane Publishing Corp.

2202   By Your Side                      PAu002367443; PA0000939602       Warner-Tamerlane Publishing Corp.
2203   BYOB                              PA0001648815                     Warner-Tamerlane Publishing Corp.
2204   Camouflage                        PA0002001267                     Warner-Tamerlane Publishing Corp.
2205   Can You Feel It                   PA0001780093                     Warner-Tamerlane Publishing Corp.
2206   Candy                             PA0001763960                     Warner-Tamerlane Publishing Corp.
2207   Carried Away                      PA0000830048                     Warner-Tamerlane Publishing Corp.
2208   Carry Out                         PA0001780010                     Warner-Tamerlane Publishing Corp.
2209   Carrying Your Love With Me        PA0000849801                     Warner-Tamerlane Publishing Corp.
2210   Changed                           PA0001853120                     Warner-Tamerlane Publishing Corp.
2211   Chapter V                         PA0001865863                     Warner-Tamerlane Publishing Corp.
2212   Chevy Smile                       PA0001648814                     Warner-Tamerlane Publishing Corp.

2213 Cigarettes and Coffee               Eu0000684610; RE0000442404       Warner-Tamerlane Publishing Corp.
2214 Circus                              PA0001622999                     Warner-Tamerlane Publishing Corp.

2215   Cocky                             PAu002625389; PA0001114105       Warner-Tamerlane Publishing Corp.
2216   Cold As Stone                     PA0001817040                     Warner-Tamerlane Publishing Corp.
2217   Come A Little Closer              PA0001069964                     Warner-Tamerlane Publishing Corp.
2218   Come Wake Me Up                   PA0001853117                     Warner-Tamerlane Publishing Corp.
2219   Compass                           PA0001879179                     Warner-Tamerlane Publishing Corp.
2220   Control Myself                    PA0001599521                     Warner-Tamerlane Publishing Corp.



                                                        Page 56
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 336 of 467 PageID#
                                     29462
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track              Copyright Registration Number                   Plaintiff
2221   Crack                          PA0001811848                    Warner-Tamerlane Publishing Corp.
2222   Da Da Da                       PA0001728546                    Warner-Tamerlane Publishing Corp.
2223   Dance With Me Tonight          PA0001847635                    Warner-Tamerlane Publishing Corp.
2224   Dancin' Away With My Heart     PA0001817030                    Warner-Tamerlane Publishing Corp.
                                      RE0000430852
2225 Dark As A Dungeon                EP0000151748                    Warner-Tamerlane Publishing Corp.
2226 Days Like These                  PA0001790666                    Warner-Tamerlane Publishing Corp.

2227   Dear Mama                      PA0000773741; PA0000875888      Warner-Tamerlane Publishing Corp.
2228   Devil In A New Dress           PA0001791337                    Warner-Tamerlane Publishing Corp.
2229   Dive In                        PA0001868040                    Warner-Tamerlane Publishing Corp.
2230   Don't Be Scared                PA0001931589                    Warner-Tamerlane Publishing Corp.
2231   Don't Hold The Wall            PA0001915504                    Warner-Tamerlane Publishing Corp.
2232   Don't Play Wit It              PA0001347984                    Warner-Tamerlane Publishing Corp.
2233   Don't Tell Me U Love Me        PA0001638755                    Warner-Tamerlane Publishing Corp.
2234   Doorbell                       PA0001856251                    Warner-Tamerlane Publishing Corp.
2235   Dope Boy Magic                 PA0001347985                    Warner-Tamerlane Publishing Corp.
2236   Downtown Girl                  PA0001856129                    Warner-Tamerlane Publishing Corp.
2237   Drop The World                 PA0001848752                    Warner-Tamerlane Publishing Corp.
2238   Drunk And Hot Girls            PA0001592989                    Warner-Tamerlane Publishing Corp.

2239   Drunk In the Morning           PAu002607513; PA0001114114      Warner-Tamerlane Publishing Corp.
2240   Ease Off The Liquor            PA0001780085                    Warner-Tamerlane Publishing Corp.
2241   Easy                           PA0001349254                    Warner-Tamerlane Publishing Corp.
2242   Every Girl                     PA0001741596                    Warner-Tamerlane Publishing Corp.
2243   Extravaganza                   PA0001323666                    Warner-Tamerlane Publishing Corp.
2244   Fall Into Me                   PA0001884101                    Warner-Tamerlane Publishing Corp.
2245   Fancy                          PA0001852254                    Warner-Tamerlane Publishing Corp.
2246   Fast Cars And Freedom          PA0001268341                    Warner-Tamerlane Publishing Corp.
2247   Feng Shui                      PA0001338255                    Warner-Tamerlane Publishing Corp.

2248 Fire Fly                         PA0001773710; PA0001901207      Warner-Tamerlane Publishing Corp.
2249 Flip Flop                        PA0001347987                    Warner-Tamerlane Publishing Corp.
2250 Flowers                          PA0001162294                    Warner-Tamerlane Publishing Corp.

2251   Forever                        PAu002635078; PA0001114104      Warner-Tamerlane Publishing Corp.
2252   Forever Unstoppable            PA0001856129                    Warner-Tamerlane Publishing Corp.
2253   Forever Yours                  PA0001865870                    Warner-Tamerlane Publishing Corp.
2254   Fumble                         PA0001866132                    Warner-Tamerlane Publishing Corp.
2255   G.R.I.T.S                      PA0001750920                    Warner-Tamerlane Publishing Corp.
2256   Get A Life                     PA0001728548                    Warner-Tamerlane Publishing Corp.
2257   Get Some                       PA0001253726                    Warner-Tamerlane Publishing Corp.
2258   Getting To Da Money            PA0001648763                    Warner-Tamerlane Publishing Corp.
2259   Ghetto Love                    PA0001396265                    Warner-Tamerlane Publishing Corp.

2260 Go Faster                        PAu002367443; PA0000939602      Warner-Tamerlane Publishing Corp.



                                                     Page 57
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 337 of 467 PageID#
                                     29463
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track              Copyright Registration Number                 Plaintiff
2261 Go N' Get It                      PA0001808406                  Warner-Tamerlane Publishing Corp.
2262 Gonorrhea                         PA0001741928                  Warner-Tamerlane Publishing Corp.

2263   Good Friday                     PAu002069934; PA0000812918     Warner-Tamerlane Publishing Corp.
2264   Good Life                       PA0001597235                   Warner-Tamerlane Publishing Corp.
2265   Good Times Gone                 PA0001103821                   Warner-Tamerlane Publishing Corp.
2266   Gorgeous                        PA0001740943                   Warner-Tamerlane Publishing Corp.
2267   Got To Get My Heart Back        PA0001603589                   Warner-Tamerlane Publishing Corp.
2268   Hail Mary                       PA0001865861                   Warner-Tamerlane Publishing Corp.
2269   Halfway to Heaven               PA0001693861                   Warner-Tamerlane Publishing Corp.
2270   Hangnail                        PA0001103821                   Warner-Tamerlane Publishing Corp.
2271   Harajuku Girls                  PA0001274356                   Warner-Tamerlane Publishing Corp.
2272   Hate Sleeping Alone             PA0001997263                   Warner-Tamerlane Publishing Corp.
2273   Hear Me Coming                  PA0001347989                   Warner-Tamerlane Publishing Corp.
2274   Heart Attack                    PA0001931588                   Warner-Tamerlane Publishing Corp.
2275   Hell On Wheels                  PA0001694071                   Warner-Tamerlane Publishing Corp.
2276   Hell Yeah                       PA0001648815                   Warner-Tamerlane Publishing Corp.
2277   Hello Good Morning              PA0001745034                   Warner-Tamerlane Publishing Corp.
2278   Hold My Liquor                  PA0001890241                   Warner-Tamerlane Publishing Corp.
2279   Hold Up                         PA0001741949                   Warner-Tamerlane Publishing Corp.
2280   Hollywood                       PA0001103822                   Warner-Tamerlane Publishing Corp.
2281   Hollywood Divorce               PA0001603423                   Warner-Tamerlane Publishing Corp.
2282   How To Hate                     PA0001807231                   Warner-Tamerlane Publishing Corp.
2283   How To Love                     PA0001807262                   Warner-Tamerlane Publishing Corp.
2284   Hustle Hard                     PA0001808406                   Warner-Tamerlane Publishing Corp.
2285   Hustlemania (Skit)              PA0001648764                   Warner-Tamerlane Publishing Corp.
2286   HYFR (Hell Ya Fucking Right)    PA0001869936                   Warner-Tamerlane Publishing Corp.
2287   Hyyerr                          PA0001679583                   Warner-Tamerlane Publishing Corp.
2288   I Ain't Goin' Out Like That     PA0000848472                   Warner-Tamerlane Publishing Corp.
2289   I Am Not A Human Being          PA0001741896                   Warner-Tamerlane Publishing Corp.
2290   I Can Transform Ya              PA0001744956                   Warner-Tamerlane Publishing Corp.
2291   I Get It                        PA0001387419                   Warner-Tamerlane Publishing Corp.
2292   I Know You See It               PA0001347990                   Warner-Tamerlane Publishing Corp.
2293   I Know You Won't                PA0001644685                   Warner-Tamerlane Publishing Corp.
2294   I Like It Like That             PA0001856125                   Warner-Tamerlane Publishing Corp.
2295   I Like The View                 PA0001807227                   Warner-Tamerlane Publishing Corp.
2296   I Melt                          PA0001136262                   Warner-Tamerlane Publishing Corp.
2297   I Run To You                    PA0001706945                   Warner-Tamerlane Publishing Corp.
2298   I Stand Accused                 EP0000329319                   Warner-Tamerlane Publishing Corp.
2299   I'll Die For You                PA0001732190                   Warner-Tamerlane Publishing Corp.
2300   I'm Him                         PA0001347988                   Warner-Tamerlane Publishing Corp.
2301   I'm In It                       PA0001890238                   Warner-Tamerlane Publishing Corp.
2302   I'm Single                      PA0001741951                   Warner-Tamerlane Publishing Corp.
2303   I'm So Blessed                  PA0001852361                   Warner-Tamerlane Publishing Corp.
2304   I'm So Over You                 PA0001732191                   Warner-Tamerlane Publishing Corp.




                                                      Page 58
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 338 of 467 PageID#
                                     29464
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track              Copyright Registration Number                    Plaintiff
       If Drinkin' Don't Kill Me (Her
2305   Memory Will)                     PA0000102104                     Warner-Tamerlane Publishing Corp.
2306   If Today Was Your Last Day       PA0001622259                     Warner-Tamerlane Publishing Corp.
2307   If You Want A Bad Boy            PA0001971305                     Warner-Tamerlane Publishing Corp.
2308   In Case You Didn't Know          PA0001847635                     Warner-Tamerlane Publishing Corp.
2309   Initiation                       PA0001951618                     Warner-Tamerlane Publishing Corp.
2310   Inside Interlewd                 PA0001866129                     Warner-Tamerlane Publishing Corp.
2311   Interlude                        PA0001807226                     Warner-Tamerlane Publishing Corp.
2312   Interlude4U                      PA0001865878                     Warner-Tamerlane Publishing Corp.
2313   Intro                            PA0001807226                     Warner-Tamerlane Publishing Corp.
2314   It Did                           PA0001628194                     Warner-Tamerlane Publishing Corp.
2315   It Will Be Me                    PA0000988177                     Warner-Tamerlane Publishing Corp.
2316   It's Five O' Clock Somewhere     PA0001158580                     Warner-Tamerlane Publishing Corp.
2317   It's Good                        PA0001842432                     Warner-Tamerlane Publishing Corp.
2318   It's Not Over                    PA0001349172                     Warner-Tamerlane Publishing Corp.
2319   Jesus For A Day                  PA0001157410                     Warner-Tamerlane Publishing Corp.
2320   Johnny Cash                      PA0001292991                     Warner-Tamerlane Publishing Corp.
2321   Just A Kiss                      PA0001817035                     Warner-Tamerlane Publishing Corp.
2322   Just For                         PA0001103819                     Warner-Tamerlane Publishing Corp.
2323   Keep Me From Loving You          PA0001641540                     Warner-Tamerlane Publishing Corp.
2324   Keep The Girl                    PA0001935083                     Warner-Tamerlane Publishing Corp.
2325   Keep You With Me                 PA0001856129                     Warner-Tamerlane Publishing Corp.

2326   Kickin' My Heart Around          PAu002367443; PA0000939602       Warner-Tamerlane Publishing Corp.
2327   Knock It Out                     PA0001347991                     Warner-Tamerlane Publishing Corp.
2328   Knock You Down                   PA0001767248                     Warner-Tamerlane Publishing Corp.
2329   Ladies Go Wild                   PA0001846093                     Warner-Tamerlane Publishing Corp.

2330 Lay It On Me                       PAu002607508; PA0001114110       Warner-Tamerlane Publishing Corp.

2331   LES                              PA0001773586; PA0001901207       Warner-Tamerlane Publishing Corp.
2332   Let It Rock                      PA0001624274                     Warner-Tamerlane Publishing Corp.
2333   Let The Beat Build               PA0001621374                     Warner-Tamerlane Publishing Corp.
2334   Let The Groove Get In            PA0001915504                     Warner-Tamerlane Publishing Corp.
2335   Let's Make Love                  PA0000988178                     Warner-Tamerlane Publishing Corp.
2336   Lifeline                         PA0001671748                     Warner-Tamerlane Publishing Corp.
2337   Like We Never Loved At All       PA0001290857                     Warner-Tamerlane Publishing Corp.
2338   Linger                           PA0000608834                     Warner-Tamerlane Publishing Corp.
2339   Lollipop                         PA0001619781                     Warner-Tamerlane Publishing Corp.

2340   Lonely Road Of Faith             PAu002635077; PA0001114106       Warner-Tamerlane Publishing Corp.
2341   Look At Me Now                   PA0001921210                     Warner-Tamerlane Publishing Corp.
2342   Lookin' At You                   PA0001263491                     Warner-Tamerlane Publishing Corp.
2343   Love Faces                       PA0001856243                     Warner-Tamerlane Publishing Corp.
2344   Love I've Found In You           PA0001817038                     Warner-Tamerlane Publishing Corp.
2345   Love In This Club, Part II       PA0001690182                     Warner-Tamerlane Publishing Corp.



                                                       Page 59
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 339 of 467 PageID#
                                     29465
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                Track                  Copyright Registration Number                 Plaintiff
2346 Made To Be Together               PA0001856238                  Warner-Tamerlane Publishing Corp.

2347   Main Title (From "Star Wars")   PA0000062943                   Warner-Tamerlane Publishing Corp.
2348   Make Me Proud                   PA0001869946                   Warner-Tamerlane Publishing Corp.
2349   Mama's Broken Heart             PA0001790000                   Warner-Tamerlane Publishing Corp.
2350   Marvin & Chardonnay             PA0001760433                   Warner-Tamerlane Publishing Corp.
2351   Medicated                       PA0001952869                   Warner-Tamerlane Publishing Corp.
2352   MegaMan                         PA0001807233                   Warner-Tamerlane Publishing Corp.
2353   Memory Lane                     PA0001868403                   Warner-Tamerlane Publishing Corp.
2354   Mercy.1                         PA0001913931                   Warner-Tamerlane Publishing Corp.

2355   Midnight Train To Memphis       PAu002607511; PA0001114112     Warner-Tamerlane Publishing Corp.
2356   Miss Me                         PA0001728552                   Warner-Tamerlane Publishing Corp.
2357   Moment 4 Life                   PA0001739210                   Warner-Tamerlane Publishing Corp.
2358   Momma                           PA0001648755                   Warner-Tamerlane Publishing Corp.
2359   Money Bought                    PA0001103822                   Warner-Tamerlane Publishing Corp.
2360   My Kinda Party                  PA0001750920                   Warner-Tamerlane Publishing Corp.
2361   Never Again                     PA0001819832                   Warner-Tamerlane Publishing Corp.
2362   Never Ever                      PA0001659049                   Warner-Tamerlane Publishing Corp.
2363   New Joc City - Intro            PA0001347982                   Warner-Tamerlane Publishing Corp.
2364   New Slaves                      PA0001890237                   Warner-Tamerlane Publishing Corp.
2365   Nightmares Of The Bottom        PA0001915461                   Warner-Tamerlane Publishing Corp.
2366   No                              PA0001628202                   Warner-Tamerlane Publishing Corp.
2367   Not Over You                    PA0001763962                   Warner-Tamerlane Publishing Corp.
2368   On Fire                         PA0001848480                   Warner-Tamerlane Publishing Corp.
2369   On Sight                        PA0001890235                   Warner-Tamerlane Publishing Corp.
2370   One Hell Of An Amen             PA0001971314                   Warner-Tamerlane Publishing Corp.
2371   One Way Trip                    PA0001728549                   Warner-Tamerlane Publishing Corp.
2372   One, Two Step                   PA0001263489                   Warner-Tamerlane Publishing Corp.

2373 Only A Fool                       PAu002367443; PA0000939602     Warner-Tamerlane Publishing Corp.
2374 Outro                             PA0001807226                   Warner-Tamerlane Publishing Corp.

2375 Outside                           PA0001773713; PA0001901207     Warner-Tamerlane Publishing Corp.
2376 Own It                            PA0001891427                   Warner-Tamerlane Publishing Corp.

2377   P.Y.T. (Pretty Young Thing)     PA0000159305; PA0000193603     Warner-Tamerlane Publishing Corp.
2378   Paint This House                PA0001882750                   Warner-Tamerlane Publishing Corp.
2379   Pak Man                         PA0001648771                   Warner-Tamerlane Publishing Corp.
2380   Panic Prone                     PA0001253726                   Warner-Tamerlane Publishing Corp.
2381   Panty Wetter                    PA0001865865                   Warner-Tamerlane Publishing Corp.
2382   Paper Scissors Rock             PA0001866592                   Warner-Tamerlane Publishing Corp.
2383   Paradice                        PA0001728547                   Warner-Tamerlane Publishing Corp.
2384   Patron                          PA0001347986                   Warner-Tamerlane Publishing Corp.
2385   Payphone                        PA0001849242                   Warner-Tamerlane Publishing Corp.
2386   Phone Home                      PA0001621245                   Warner-Tamerlane Publishing Corp.



                                                      Page 60
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 340 of 467 PageID#
                                     29466
                         List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track         Copyright Registration Number                   Plaintiff
2387   Pick Up The Phone            PA0001263490                    Warner-Tamerlane Publishing Corp.
2388   Picture Perfect              PA0001347992                    Warner-Tamerlane Publishing Corp.
2389   Play Your Cards              PA0001648743                    Warner-Tamerlane Publishing Corp.
2390   Player's Prayer              PA0001387429                    Warner-Tamerlane Publishing Corp.
2391   Playin' Hard                 PA0001866123                    Warner-Tamerlane Publishing Corp.
2392   Please Return My Call        PA0001771885                    Warner-Tamerlane Publishing Corp.
2393   Pocahontas Proud             PA0001227155                    Warner-Tamerlane Publishing Corp.
2394   Pop That                     PA0001861940                    Warner-Tamerlane Publishing Corp.
2395   Popular                      PA0001741903                    Warner-Tamerlane Publishing Corp.
2396   Prayin' For Daylight         PA0000978701                    Warner-Tamerlane Publishing Corp.
2397   President Carter             PA0001807235                    Warner-Tamerlane Publishing Corp.
2398   Pretty Girl's Lie            PA0001865867                    Warner-Tamerlane Publishing Corp.
2399   Prom Queen                   PA0001728544                    Warner-Tamerlane Publishing Corp.
2400   Pusher Love Girl             PA0001915504                    Warner-Tamerlane Publishing Corp.
2401   Queen Of Hearts              PA0001742580                    Warner-Tamerlane Publishing Corp.
2402   Radiation                    PA0001763960                    Warner-Tamerlane Publishing Corp.
2403   Radio                        PA0001630369                    Warner-Tamerlane Publishing Corp.
2404   Release                      PA0001761877                    Warner-Tamerlane Publishing Corp.
2405   Rest Of Our Life             PA0001896429                    Warner-Tamerlane Publishing Corp.
2406   Right Above It               PA0001741926                    Warner-Tamerlane Publishing Corp.
2407   Right In Front Of You        PA0001102062                    Warner-Tamerlane Publishing Corp.
2408   Right One Time               PA0001853122                    Warner-Tamerlane Publishing Corp.
2409   Rise Above                   PA0001951621                    Warner-Tamerlane Publishing Corp.
2410   Run Every Time               PA0001763961                    Warner-Tamerlane Publishing Corp.
2411   Salvation                    PA0000791575                    Warner-Tamerlane Publishing Corp.
2412   Say Something                PA0001728554                    Warner-Tamerlane Publishing Corp.
2413   See Me Now                   PA0001865581                    Warner-Tamerlane Publishing Corp.
2414   See You In My Nightmares     PA0001643088                    Warner-Tamerlane Publishing Corp.
2415   See You When I See You       PA0001790669                    Warner-Tamerlane Publishing Corp.
2416   Send It Up                   PA0001890236                    Warner-Tamerlane Publishing Corp.
2417   Session One                  PA0001848890                    Warner-Tamerlane Publishing Corp.
2418   Sex In The Lounge            PA0001842417                    Warner-Tamerlane Publishing Corp.
2419   Shattered Glass              PA0001632385                    Warner-Tamerlane Publishing Corp.
2420   She Don't Have to Know       PA0001299028                    Warner-Tamerlane Publishing Corp.
2421   She Talks To Angels          PA0000532894                    Warner-Tamerlane Publishing Corp.
2422   She Will                     PA0001807232                    Warner-Tamerlane Publishing Corp.
2423   Shoot Me Down                PA0001915522                    Warner-Tamerlane Publishing Corp.
2424   Shut It Down                 PA0001870871                    Warner-Tamerlane Publishing Corp.
2425   Simply Amazing               PA0001868036                    Warner-Tamerlane Publishing Corp.
2426   Skeletons                    PA0001789847                    Warner-Tamerlane Publishing Corp.
2427   Ski Mask Way                 PA0001281578                    Warner-Tamerlane Publishing Corp.
2428   So Special                   PA0001807229                    Warner-Tamerlane Publishing Corp.
2429   Somewhere Love Remains       PA0001817433                    Warner-Tamerlane Publishing Corp.
2430   Spaceship Coupe              PA0001915506                    Warner-Tamerlane Publishing Corp.
2431   Spell It Out                 PA0001763961                    Warner-Tamerlane Publishing Corp.
2432   St. Elsewhere                PA0001338251                    Warner-Tamerlane Publishing Corp.



                                                   Page 61
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 341 of 467 PageID#
                                     29467
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track                 Copyright Registration Number                 Plaintiff
2433 Stealing                            PA0001763960                  Warner-Tamerlane Publishing Corp.

2434 Sting Me                            PAu001613582; PA0000577821    Warner-Tamerlane Publishing Corp.
     Stop, Look, Listen (To Your
2435 Heart)                              EP0000286226                  Warner-Tamerlane Publishing Corp.
2436 Straight Jacket Fashion             PA0001387418                  Warner-Tamerlane Publishing Corp.
2437 Straight Up                         PA0001808141                  Warner-Tamerlane Publishing Corp.
2438 Strawberry Bubblegum                PA0001915506                  Warner-Tamerlane Publishing Corp.
2439 StreetLove                          PA0001387433                  Warner-Tamerlane Publishing Corp.
2440 Summon The Heroes                   PA0000844744                  Warner-Tamerlane Publishing Corp.
2441 Sunrise                             PA0001773580                  Warner-Tamerlane Publishing Corp.
2442 Sunshine & Summertime               PA0001290858                  Warner-Tamerlane Publishing Corp.
2443 Sweeter                             PA0001763962                  Warner-Tamerlane Publishing Corp.
2444 Take It Outside                     PA0001694081                  Warner-Tamerlane Publishing Corp.
2445 Take You Home                       PA0001387431                  Warner-Tamerlane Publishing Corp.
2446 Tapout                              PA0001976125                  Warner-Tamerlane Publishing Corp.
2447 Tattoos On This Town                PA0001790667                  Warner-Tamerlane Publishing Corp.
2448 Teach Me How To Dougie              PA0001744864                  Warner-Tamerlane Publishing Corp.
2449 Tell Somebody                       PA0001842284                  Warner-Tamerlane Publishing Corp.
2450 Texas Was You                       PA0001790669                  Warner-Tamerlane Publishing Corp.
2451 That Girl                           PA0001915505                  Warner-Tamerlane Publishing Corp.
2452 That Power                          PA0001773578                  Warner-Tamerlane Publishing Corp.
2453 The Boogie Monster                  PA0001338253                  Warner-Tamerlane Publishing Corp.
2454 The Clincher                        PA0001253725                  Warner-Tamerlane Publishing Corp.
2455 The Fad                             PA0001387418                  Warner-Tamerlane Publishing Corp.

2456   The Night Before (Life Goes On)   PA0001302091                  Warner-Tamerlane Publishing Corp.
2457   The Price Is Wrong                PA0001728550                  Warner-Tamerlane Publishing Corp.
2458   The Real Her                      PA0001869994                  Warner-Tamerlane Publishing Corp.
2459   Them Boys                         PA0001693846                  Warner-Tamerlane Publishing Corp.
2460   This Song Is About You            PA0001847635                  Warner-Tamerlane Publishing Corp.

2461   Thorn In My Pride                 PAu000613584; PA0000577819    Warner-Tamerlane Publishing Corp.
2462   Thug Style                        PA0001263491                  Warner-Tamerlane Publishing Corp.
2463   Till I Die                        PA0001842278                  Warner-Tamerlane Publishing Corp.
2464   Tomorrow In The Bottle            PA0001780008                  Warner-Tamerlane Publishing Corp.
2465   Too Bad                           PA0001103820                  Warner-Tamerlane Publishing Corp.
2466   Touch The Sky                     PA0001299042                  Warner-Tamerlane Publishing Corp.
2467   Transformer                       PA0001338256                  Warner-Tamerlane Publishing Corp.
2468   Trumpet Lights                    PA0001842283                  Warner-Tamerlane Publishing Corp.
2469   Tunnel Vision                     PA0001915506                  Warner-Tamerlane Publishing Corp.
2470   Turnin Me On                      PA0001881520                  Warner-Tamerlane Publishing Corp.
2471   Two Shots                         PA0001842435                  Warner-Tamerlane Publishing Corp.
2472   Under Ground Kings                PA0001808381                  Warner-Tamerlane Publishing Corp.
2473   Up Up And Away                    PA0001997140                  Warner-Tamerlane Publishing Corp.
2474   Valentine                         PA0001387428                  Warner-Tamerlane Publishing Corp.



                                                        Page 62
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 342 of 467 PageID#
                                     29468
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track             Copyright Registration Number                   Plaintiff
2475   Vitamin R (Leading Us Along)   PA0001253726                    Warner-Tamerlane Publishing Corp.
2476   Waitin' On a Woman             PA0001288292                    Warner-Tamerlane Publishing Corp.
2477   Walking On The Moon            PA0001893004                    Warner-Tamerlane Publishing Corp.
2478   Wanted You More                PA0001817205                    Warner-Tamerlane Publishing Corp.
2479   Wasted                         PA0001302090                    Warner-Tamerlane Publishing Corp.
2480   Watch n' Learn                 PA0001842405                    Warner-Tamerlane Publishing Corp.

2481   WCSR                           Pau002607518; PA0001114103      Warner-Tamerlane Publishing Corp.
2482   We Been On                     PA0001995834                    Warner-Tamerlane Publishing Corp.
2483   We Belong To The Music         PA0001780088                    Warner-Tamerlane Publishing Corp.
2484   We'll Be Fine                  PA0001869942                    Warner-Tamerlane Publishing Corp.
2485   Well Enough Alone              PA0001387417                    Warner-Tamerlane Publishing Corp.
2486   What Happened                  PA0001227154                    Warner-Tamerlane Publishing Corp.
       What I Learned Out On The
2487   Road                           PAu002625391; PA0001114109      Warner-Tamerlane Publishing Corp.
2488   What You Wanna Do              PA0001387432                    Warner-Tamerlane Publishing Corp.
2489   Whatever                       PA0001856129                    Warner-Tamerlane Publishing Corp.
2490   When I Think About Cheatin'    PA0001227155                    Warner-Tamerlane Publishing Corp.
2491   When It Rains                  PA0001227155                    Warner-Tamerlane Publishing Corp.
2492   When U Love Someone            PA0001638755                    Warner-Tamerlane Publishing Corp.
2493   When You Were Mine             PA0001817032                    Warner-Tamerlane Publishing Corp.
2494   Where Do I Hide                PA0001103821                    Warner-Tamerlane Publishing Corp.
2495   Where You Are                  PA0001763960                    Warner-Tamerlane Publishing Corp.
2496   Wide Open                      PA0001935080                    Warner-Tamerlane Publishing Corp.
2497   Wild Ones                      PA0001883945                    Warner-Tamerlane Publishing Corp.
2498   Wipe Your Eyes                 PA0001811795                    Warner-Tamerlane Publishing Corp.
2499   Wiser Time                     PA0000738881                    Warner-Tamerlane Publishing Corp.
2500   Wish You Would                 PA0001660102                    Warner-Tamerlane Publishing Corp.
2501   Woke Up This Morning           PA0001103820                    Warner-Tamerlane Publishing Corp.
2502   Work Hard, Play Hard           PA0001951615                    Warner-Tamerlane Publishing Corp.
2503   Wut We Doin?                   PA0001846684                    Warner-Tamerlane Publishing Corp.
2504   You (Edited)                   PA0001387424                    Warner-Tamerlane Publishing Corp.
2505   You Are Everything             EP0000291953                    Warner-Tamerlane Publishing Corp.
2506   You Know Where I'm At          PA0001763960                    Warner-Tamerlane Publishing Corp.
       You Never Met A Motherf**Ker
2507   Quite Like Me                  PAu002607516; PA0001114102      Warner-Tamerlane Publishing Corp.
2508   You Will Be Mine               PAu001966658                    Warner-Tamerlane Publishing Corp.
2509   Yuck!                          PA0001846689                    Warner-Tamerlane Publishing Corp.
2510   Zombie                         PA0000734574                    Warner-Tamerlane Publishing Corp.
2511   TRUE                           PA0000895879                    Warner-Tamerlane Publishing Corp.
2512   No Love                        PA0001644610                    Warner-Tamerlane Publishing Corp.
                                                                      Warner-Tamerlane Publishing Corp. /
2513 Better In The Long Run           PA0001790002                    Warner/Chappell Music, Inc.
                                                                      Warner-Tamerlane Publishing Corp. / WB
2514 No Lie                           PA0001846688                    Music Corp.




                                                     Page 63
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 343 of 467 PageID#
                                     29469
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                     Plaintiff
                                                                        Warner-Tamerlane Publishing Corp. / WB
2515 Outlaw                            PA0000754054                     Music Corp.
                                                                        Warner-Tamerlane Publishing Corp. / WB
2516 Outta Control                     PA0001298486                     Music Corp.
                                                                        Warner-Tamerlane Publishing Corp. / WB
2517 Beautiful                         PA0001868404                     Music Corp.
                                                                        Warner-Tamerlane Publishing Corp. / WB
2518 Blame Game                        PA0001784046                     Music Corp. / W.B.M. Music, Inc.
                                                                        Warner-Tamerlane Publishing Corp. / WB
2519 Daylight                          PA0001849227                     Music Corp. / W.B.M. Music, Inc.
                                                                        Warner-Tamerlane Publishing Corp. / WB
2520 Dear Old Nicki                    PA0001739207                     Music Corp. / W.B.M. Music, Inc.
                                                                        Warner-Tamerlane Publishing Corp. / WB
2521 Hello World                       PA0001896735                     Music Corp. / W.B.M. Music, Inc.
                                                                        Warner-Tamerlane Publishing Corp. / WB
2522 I Just Wanna F.                   PA0001778193                     Music Corp. / W.B.M. Music, Inc.
                                                                        Warner-Tamerlane Publishing Corp. / WB
2523 I'm The Best                      PA0001739207                     Music Corp. / W.B.M. Music, Inc.
                                                                        Warner-Tamerlane Publishing Corp. / WB
2524 No Miracles                       PA0001896740                     Music Corp. / W.B.M. Music, Inc.
                                                                        Warner-Tamerlane Publishing Corp. / WB
2525   Tattoo                          PA0001872991                     Music Corp. / W.B.M. Music, Inc.
2526   1 Mo Time                       PA0001765676                     Warner/Chappell Music, Inc.
2527   American Saturday Night         PA0001674346                     Warner/Chappell Music, Inc.
2528   Bouquet of Roses                EP0000027412                     Warner/Chappell Music, Inc.
2529   California Waiting              PA0001204543                     Warner/Chappell Music, Inc.

2530 Casey Jones                       EU0000753361; RE0000515038 Warner/Chappell Music, Inc.
2531 Closer                            PA0001204538               Warner/Chappell Music, Inc.



                                       Eu0000322794; RE0000084677;
2532 Cry Me a River                    EP0000094728; RE0000152354 Warner/Chappell Music, Inc.

2533 Don't Take Your Guns to Town      Eu0000548552; RE0000283032       Warner/Chappell Music, Inc.
2534 Faithful                          PA0001299024                     Warner/Chappell Music, Inc.

2535 Five Feet High and Rising         Eu0000571483; RE0000320846       Warner/Chappell Music, Inc.

2536   Frankie's Man Johnny            Eu0000545553; RE0000283029       Warner/Chappell Music, Inc.
2537   Friday                          PA0001765676                     Warner/Chappell Music, Inc.
2538   Genius                          PA0001204546                     Warner/Chappell Music, Inc.
2539   Happy Alone                     PA0001204539                     Warner/Chappell Music, Inc.
2540   Holy Roller Novocaine           PA0001204548                     Warner/Chappell Music, Inc.
2541   I Am The Club                   PA0001765676                     Warner/Chappell Music, Inc.




                                                      Page 64
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 344 of 467 PageID#
                                     29470
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                     Plaintiff

2542 I Cross My Heart                  PA0000593349; PA0000643057       Warner/Chappell Music, Inc.

2543   I Still Miss Someone            Eu0000541378; RE0000283809       Warner/Chappell Music, Inc.
2544   Jesus, Take The Wheel           PA0001339680                     Warner/Chappell Music, Inc.
2545   Joe's Head                      PA0001204541                     Warner/Chappell Music, Inc.
2546   Just A Dream                    PA0001742365                     Warner/Chappell Music, Inc.
2547   Let's Take A Ride               PA0001133272                     Warner/Chappell Music, Inc.
2548   Little Miss Strange             Eu0000081092                     Warner/Chappell Music, Inc.
2549   Losing You                      PA0001637010                     Warner/Chappell Music, Inc.
2550   Molly's Chambers                PA0001204545                     Warner/Chappell Music, Inc.
2551   My Funny Valentine              EP0000061055                     Warner/Chappell Music, Inc.
2552   Nothin' Else                    PA0001133267                     Warner/Chappell Music, Inc.
2553   Pick a Bale O' Cotton           PA0000736399                     Warner/Chappell Music, Inc.

2554   Pickin' Time                    Eu0000548553; RE0000276205       Warner/Chappell Music, Inc.
2555   Position Of Power               PA0001868739                     Warner/Chappell Music, Inc.
2556   Red Morning Light               PA0001204538                     Warner/Chappell Music, Inc.
2557   Rewind                          PA0001969112                     Warner/Chappell Music, Inc.
2558   She's So Fine                   Eu0000031444                     Warner/Chappell Music, Inc.
2559   So Amazing                      PA0001868740                     Warner/Chappell Music, Inc.
2560   Spiral Staircase                PA0001204544                     Warner/Chappell Music, Inc.
2561   Stand                           PA0001345399                     Warner/Chappell Music, Inc.
2562   Take Care                       PA0001841723                     Warner/Chappell Music, Inc.
2563   Take It From Here               PA0001133263                     Warner/Chappell Music, Inc.

2564 Tennessee Flat Top Box            Eu0000684114; RE0000428313       Warner/Chappell Music, Inc.
     The Legend Of John Henry's
2565 Hammer                            Eu0000753362; RE0000519119       Warner/Chappell Music, Inc.
2566 Trani                             PA0001204542                     Warner/Chappell Music, Inc.

2567 Understand Your Man               Eu0000805018; RE0000568246       Warner/Chappell Music, Inc.
2568 Wasted Time                       PA0001204540                     Warner/Chappell Music, Inc.

2569 Wreck of the Old 97               Eu0000824378; RE0000575401       Warner/Chappell Music, Inc.
2570 You Look So Good In Love          PAu000502409                     Warner/Chappell Music, Inc.
                                                                        Warner/Chappell Music, Inc. / WB Music
2571 Catch All The Fish                PA0001644207                     Corp.
                                                                        Warner/Chappell Music, Inc. / WB Music
2572   Then                            PA0001703715                     Corp.
2573   (Kissed You) Good Night         PA0001840707                     WB Music Corp.
2574   (Oh No) What You Got            PA0001149533                     WB Music Corp.
2575   (One Of Those) Crazy Girls      PA0001854435                     WB Music Corp.
2576   ***Flawless                     PA0001918122                     WB Music Corp.
2577   1+1                             PA0001861929                     WB Music Corp.
2578   A Welcome Burden                PA0001059185                     WB Music Corp.



                                                      Page 65
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 345 of 467 PageID#
                                     29471
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                    Plaintiff

2579   Achilles Last Stand             Eu0000655755; RE0000895725       WB Music Corp.
2580   Addicted                        PA0001084656                     WB Music Corp.
2581   Afrodisiac                      PA0001236712                     WB Music Corp.
2582   All Her Love                    PA0001087582                     WB Music Corp.
2583   All I Ask For                   PA0001146376                     WB Music Corp.
2584   All I Wanted                    PA0001676908                     WB Music Corp.
2585   All In The Name Of...           PA0000354504                     WB Music Corp.
2586   All My Love                     PA0000078104                     WB Music Corp.
2587   All Night Long                  PA0001741514                     WB Music Corp.
2588   All Over The Road               PA0001859563                     WB Music Corp.
2589   Already Gone                    PA0001249431                     WB Music Corp.
2590   Anklebiters                     PA0001854436                     WB Music Corp.
2591   Announcement                    PA0001656977                     WB Music Corp.

2592   Avarice                         PA0001352640; PA0001296201       WB Music Corp.
2593   Aw Naw                          PA0001887674                     WB Music Corp.
2594   Awaken                          PA0001111236                     WB Music Corp.
2595   Babe I'm Gonna Leave You        EP0000256803                     WB Music Corp.
2596   Baby You Belong                 PA0001147137                     WB Music Corp.
2597   Back To School (Mini Maggit)    PA0001033072                     WB Music Corp.
2598   Bad Boy Boogie                  PA0000354502                     WB Music Corp.
2599   Bad News                        PA0001633768                     WB Music Corp.
2600   bang bang bang                  PA0001750215                     WB Music Corp.
2601   Basement                        PA0001075310                     WB Music Corp.
2602   Battle-axe                      PA0001157470                     WB Music Corp.
2603   BBC                             PA0001858826                     WB Music Corp.
2604   Be Alone                        PA0001854435                     WB Music Corp.
2605   Be Quiet And Drive              PA0000870906                     WB Music Corp.
2606   Believe                         PA0001111236                     WB Music Corp.
2607   Berzerk                         PA0001863184                     WB Music Corp.
2608   Betty's a Bombshell             PA0001762863                     WB Music Corp.
2609   Beware                          PA0001373477                     WB Music Corp.

2610 Big Pimpin'/Papercut              PA0001080612; PA0001937229       WB Music Corp.
2611 Birthday Cake                     PA0001841920                     WB Music Corp.

2612   Black Dog                       EU0000301138; RE0000820347       WB Music Corp.
2613   Black Moon                      PA0001336033                     WB Music Corp.
2614   Bliss                           PA0001741512                     WB Music Corp.
2615   Blood Brothers                  PA0001870874                     WB Music Corp.
2616   Blue Clear Sky                  PA0000828422                     WB Music Corp.
2617   Bored                           PA0000776635                     WB Music Corp.
2618   Born For This                   PA0001595081                     WB Music Corp.

2619 Bottom                            PA0001225978; PA0001204553       WB Music Corp.



                                                      Page 66
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 346 of 467 PageID#
                                     29472
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                  Plaintiff
2620 Bound                              PA0001111236                  WB Music Corp.
2621 Breath                             PA0001111236                  WB Music Corp.
2622 Brick By Boring Brick              PA0001676905                  WB Music Corp.

2623   Bring Me Down                    PA0001311759; PA0001075311    WB Music Corp.
2624   Bring The Noize                  PA0001862990                  WB Music Corp.
2625   Broken Glass                     PA0001335215                  WB Music Corp.
2626   Brokenhearted                    PA0000757404                  WB Music Corp.
2627   Brooklyn                         PA0001335215                  WB Music Corp.
2628   Buried Alive Interlude           PA0001869935                  WB Music Corp.
2629   Business                         PA0001118664                  WB Music Corp.
2630   California Gurls                 PA0001753646                  WB Music Corp.
2631   Careful                          PA0001676905                  WB Music Corp.
2632   Carousel                         PA0001335214                  WB Music Corp.

2633   Change (In The House Of Flies)   PA0001029983                  WB Music Corp.
2634   Change My Mind                   PA0001204552                  WB Music Corp.
2635   Chasin' That Neon Rainbow        PA0000458323                  WB Music Corp.
2636   Chattahoochee                    PA0000587430                  WB Music Corp.
2637   Check On It                      PA0001163316                  WB Music Corp.
2638   Cherry Waves                     PA0001373477                  WB Music Corp.
2639   Children Of The Korn             PA0001058922                  WB Music Corp.
2640   Chloe                            PA0001762863                  WB Music Corp.
2641   Circle The Drain                 PA0001753641                  WB Music Corp.
2642   Clique                           PA0001913932                  WB Music Corp.
       Close Your Eyes and Count to
2643   Ten                              PA0001762863                  WB Music Corp.
2644   Closure                          PA0001859504                  WB Music Corp.
2645   Cloud 9                          PA0001262375                  WB Music Corp.
2646   Clumsy                           PA0001165468                  WB Music Corp.
2647   Coffee                           PA0001779668                  WB Music Corp.

2648 Colours                            PA0001397703; PA0001762865    WB Music Corp.

2649 Combat                             PA0001373477; PA0001373482    WB Music Corp.
2650 Come As You Are                    PA0001236710                  WB Music Corp.

2651 Come Rain or Come Shine            EP0000001893; PAu002123922    WB Music Corp.
2652 Comfortable Liar                   PA0001859610                  WB Music Corp.
2653 Communication Breakdown            EP0000256801                  WB Music Corp.
2654 Conflict                           PA0001000622                  WB Music Corp.
2655 Countdown                          PA0001861897                  WB Music Corp.
2656 Crash My Party                     PA0001870878                  WB Music Corp.
2657 Crazy                              PA0001251376                  WB Music Corp.
     Crenshaw Punch / I'll Throw
2658 Rocks At You                       PA0001336034                  WB Music Corp.



                                                       Page 67
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 347 of 467 PageID#
                                     29473
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track              Copyright Registration Number                    Plaintiff
2659   Criminal                       PA0001697247                    WB Music Corp.
2660   Cruel and Beautiful World      PA0001762863                    WB Music Corp.
2661   crushcrushcrush                PA0001595045                    WB Music Corp.
2662   Cry Me A River                 PA0001266147                    WB Music Corp.
2663   D'yer Mak'er                   Eu0000402445                    WB Music Corp.
2664   Dai The Flu                    PA0000870906                    WB Music Corp.
2665   Dance For You                  PA0002096977                    WB Music Corp.
2666   Dance Real Slow                PA0001859563                    WB Music Corp.
2667   Dancing On Glass               PA0000354501                    WB Music Corp.
2668   Dangerously In Love            PA0000954078                    WB Music Corp.
2669   Daydreaming                    PA0001854435                    WB Music Corp.
2670   Dazed And Confused             EP0000256809                    WB Music Corp.
2671   Dead                           PA0001741514                    WB Music Corp.
2672   Decadence                      PA0001296200                    WB Music Corp.
2673   Deceiver                       PA0001697227                    WB Music Corp.
2674   Dehumanized                    PA0001224644                    WB Music Corp.
2675   Deify                          PA0001296199                    WB Music Corp.
2676   Devour                         PA0001111236                    WB Music Corp.
2677   Digital Bath                   PA0001029983                    WB Music Corp.
       Dirt Off Your Shoulder/Lying
2678   From You                       PA0001937215                    WB Music Corp.
2679   Divide                         PA0001697247                    WB Music Corp.
2680   Don't Rock The Jukebox         PA0000525633                    WB Music Corp.
2681   Don't Wake Me Up               PA0001842282                    WB Music Corp.
2682   Don't Wanna Think About You    PA0001238984                    WB Music Corp.
2683   Dopefiend's Diner              PA0001696337                    WB Music Corp.
2684   Double Bubble Trouble          PA0001919079                    WB Music Corp.
2685   Down With The Sickness         PA0001000622                    WB Music Corp.
2686   Dr Feelgood                    PA0000440229                    WB Music Corp.
2687   Dressin' Up                    PA0001816541                    WB Music Corp.
2688   Drift And Die                  PA0001075312                    WB Music Corp.
2689   Drive Slow                     PA0001310079                    WB Music Corp.
2690   Droppin' Plates                PA0001000622                    WB Music Corp.
2691   Drumming Song                  PA0001892793                    WB Music Corp.
2692   E.T.                           PA0001753644                    WB Music Corp.
2693   Elevator                       PA0001647059                    WB Music Corp.
2694   Emergency                      PA0001305589                    WB Music Corp.
2695   End Of Time                    PA0001861922                    WB Music Corp.
2696   Enough                         PA0001697242                    WB Music Corp.
2697   Entombed                       PA0001849262                    WB Music Corp.
2698   Everything                     PA0001335214                    WB Music Corp.
2699   Everytime                      PA0001251376                    WB Music Corp.
2700   Extremely Blessed              PA0001846687                    WB Music Corp.
2701   F*ckwithmeyouknowigotit        PA0001858846                    WB Music Corp.
2702   Facade                         PA0001697247                    WB Music Corp.
2703   Fall                           PA0001884084                    WB Music Corp.



                                                     Page 68
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 348 of 467 PageID#
                                     29474
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track            Copyright Registration Number                    Plaintiff
2704   Fast In My Car                 PA0001854436                    WB Music Corp.
2705   Fear                           PA0001000622                    WB Music Corp.
2706   Feeling Sorry                  PA0001676906                    WB Music Corp.
2707   Fences                         PA0001595053                    WB Music Corp.
2708   Finally                        PA0001236713                    WB Music Corp.
2709   Firework                       PA0001753920                    WB Music Corp.
2710   Five Years Dead                PA0000332227                    WB Music Corp.
2711   Focus                          PA0001236716                    WB Music Corp.
       For A Pessimist, I'm Pretty
2712   Optimistic                     PA0001595045                    WB Music Corp.
2713   For My Dawgs                   PA0001847144                    WB Music Corp.
2714   Forfeit                        PA0001859504                    WB Music Corp.

2715   Forgiven                       PA0001352640; PA0001296201      WB Music Corp.
2716   Freak Of The World             PA0001225980                    WB Music Corp.
2717   Fu-Gee-La                      PA0000794856                    WB Music Corp.
2718   Future                         PA0001854435                    WB Music Corp.
2719   Gauze                          PA0001849262                    WB Music Corp.
2720   Get Your Money Up              PA0001881522                    WB Music Corp.
2721   Girls, Girls, Girls            PA0000342182                    WB Music Corp.
2722   Gladiator                      PA0001731495                    WB Music Corp.
2723   Go                             PA0001302099                    WB Music Corp.
2724   God Must Hate Me               PA0001084657                    WB Music Corp.
2725   God Of The Mind                PA0001045439                    WB Music Corp.
2726   Good Times Bad Times           EP0000256802                    WB Music Corp.
2727   Goon Squad                     PA0001849262                    WB Music Corp.
2728   Graphic Nature                 PA0001849262                    WB Music Corp.
2729   Grow Up                        PA0001854435                    WB Music Corp.
2730   Guarded                        PA0001296198                    WB Music Corp.
2731   Gunz Come Out                  PA0001281577                    WB Music Corp.
2732   Hallelujah                     PA0001595045                    WB Music Corp.
2733   Hard                           PA0001711867                    WB Music Corp.
2734   Hate                           PA0001711046                    WB Music Corp.
2735   Hate To See Your Heart Break   PA0001854435                    WB Music Corp.
2736   Haunted                        PA0001697242                    WB Music Corp.
2737   Have You Seen Her              PA0001087579                    WB Music Corp.
2738   He Won't Hurt You              PA0001087585                    WB Music Corp.
2739   Headup                         PA0000870907                    WB Music Corp.
       Heartache That Don't Stop
2740   Hurting                        PA0001727379                    WB Music Corp.
2741   Heartbreaker                   EP0000267881                    WB Music Corp.
2742   Heartland                      PA0000643056                    WB Music Corp.
2743   Hell                           PA0001310671                    WB Music Corp.
2744   Hello                          PA0001789865                    WB Music Corp.
2745   Here In The Real World         PA0000458321                    WB Music Corp.
2746   Here We Go Again               PA0001305590                    WB Music Corp.



                                                     Page 69
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 349 of 467 PageID#
                                     29475
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track              Copyright Registration Number                    Plaintiff
2747   Hexagram                       PA0001157469                    WB Music Corp.
2748   Hey Hey What Can I Do?         Eu0000222687                    WB Music Corp.
2749   Hip Hop Star                   PA0001208970                    WB Music Corp.
2750   Hold On, We're Going Home      PA0001891428                    WB Music Corp.
2751   Holding On                     PA0001644614                    WB Music Corp.
2752   Hole In The Earth              PA0001373476                    WB Music Corp.
2753   Homies                         PA0001847137                    WB Music Corp.
2754   Hot For Teacher                PA0000215905                    WB Music Corp.
       Hot N Cold (Innerpartysystem
2755   Main)                          PA0001697567                    WB Music Corp.
2756   Houses Of The Holy             Eu0000557533                    WB Music Corp.
2757   Human Nature                   PA0000158773                    WB Music Corp.
2758   Hummingbird Heartbeat          PA0001753638                    WB Music Corp.
2759   I Can Wait Forever             PA0001644607                    WB Music Corp.
       I Feel Like I'm Forgetting
2760   Something                      PAu002504855; PA0001120877      WB Music Corp.
2761   I Tried                        PA0001236714                    WB Music Corp.
2762   I Wanna Luv U                  PA0001087576                    WB Music Corp.
2763   I Want You                     PA0001741512                    WB Music Corp.
2764   I Won't Be There               PA0001084657                    WB Music Corp.
2765   I'd Do Anything                PA0001084655                    WB Music Corp.
2766   I'm Alive                      PA0001296200                    WB Music Corp.
2767   I'm Just A Kid                 PA0001084655                    WB Music Corp.
2768   I'm So Sure                    PA0001669444                    WB Music Corp.
2769   If I Could Love You            PA0001657879                    WB Music Corp.
2770   Ignorance                      PA0001676905                    WB Music Corp.
2771   Immigrant Song                 Eu0000212957                    WB Music Corp.
2772   In The Evening                 PA0000078099                    WB Music Corp.
2773   In Town                        PA0001846685                    WB Music Corp.
2774   Indestructible                 PA0001697227                    WB Music Corp.
2775   Inhale                         PA0001731503                    WB Music Corp.
2776   Inside The Fire                PA0001697227                    WB Music Corp.
2777   Interlude: Holiday             PA0001854437                    WB Music Corp.
       Interlude: I'm Not Angry
2778   Anymore                        PA0001854435                    WB Music Corp.
2779   Interlude: Moving On           PA0001854435                    WB Music Corp.
2780   Intoxication                   PA0001111236                    WB Music Corp.
2781   It Matters To Me               PAu001966659                    WB Music Corp.
2782   It's A Party                   PA0001741512                    WB Music Corp.
2783   It's Alright                   PA0001087587                    WB Music Corp.
2784   Itchin' On A Photograph        PA0001762863                    WB Music Corp.
2785   Izzo/In The End                PA0001038342                    WB Music Corp.
2786   Jigga What/Faint               PA0001937227                    WB Music Corp.
2787   Jump                           PA0001251376                    WB Music Corp.
2788   Just Stop                      PA0001296198                    WB Music Corp.
2789   Karmageddon                    PA0001919074                    WB Music Corp.



                                                     Page 70
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 350 of 467 PageID#
                                     29476
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track              Copyright Registration Number                    Plaintiff
2790   Kashmir                          Eu0000557529                    WB Music Corp.
2791   Keep Dancin' On Me               PA0001659055                    WB Music Corp.
2792   Knife Prty                       PA0001029983                    WB Music Corp.
2793   Last Friday Night (T.G.I.F.)     PA0001753637                    WB Music Corp.
2794   Last Hope                        PA0001854435                    WB Music Corp.
2795   Leathers                         PA0001849262                    WB Music Corp.
2796   Let Me Blow Ya Mind              PA0001060407                    WB Music Corp.
2797   Let The Flames Begin             PA0001595049                    WB Music Corp.
2798   Lhabia                           PA0000870906                    WB Music Corp.
2799   Liberate                         PA0001111236                    WB Music Corp.
2800   Liberty                          PA0001741511                    WB Music Corp.
2801   Lifter                           PA0000776635                    WB Music Corp.
2802   Light Up                         PA0001732180                    WB Music Corp.
2803   Like A Surgeon                   PA0001659055                    WB Music Corp.
2804   Little Man                       PA0001318139                    WB Music Corp.
2805   Livin' On Love                   PA0000727505                    WB Music Corp.
2806   Looking Up                       PA0001676905                    WB Music Corp.
2807   Lost                             PA0001669756                    WB Music Corp.
2808   Love Her Like She's Leavin'      PA0001769705                    WB Music Corp.
2809   Love On Top                      PA0001861938                    WB Music Corp.
2810   Love Will Save Your Soul         PA0001762863                    WB Music Corp.
2811   Lovely Cup                       PA0001762863                    WB Music Corp.
2812   Lucky You                        PA0001146106                    WB Music Corp.
2813   Make Her Say                     PA0001847910                    WB Music Corp.
2814   MATANGI                          PA0001919076                    WB Music Corp.
2815   Me & U                           PA0001627318                    WB Music Corp.
2816   Me Against The World             PA0001251376                    WB Music Corp.
2817   Meaning Of Life                  PA0001000622                    WB Music Corp.
2818   Meet You There                   PA0001084656                    WB Music Corp.
2819   Merry Go Round                   PA0001657844                    WB Music Corp.
2820   Midnight In Montgomery           PA0000533558                    WB Music Corp.
2821   Minerva                          PA0001157469                    WB Music Corp.
2822   Minus Blindfold                  PA0000776635                    WB Music Corp.
2823   Misery Business                  PA0001595045                    WB Music Corp.
2824   Misguided Ghosts                 PA0001676906                    WB Music Corp.
2825   Mistress                         PA0001111236                    WB Music Corp.
2826   Moana                            PA0001157471                    WB Music Corp.
2827   Money Machine                    PA0001846686                    WB Music Corp.
2828   Moonshine                        PA0001669444                    WB Music Corp.
2829   Murder To Excellence             PA0001816414                    WB Music Corp.
2830   MX                               PA0000870906                    WB Music Corp.
2831   My Alien                         PA0001084656                    WB Music Corp.
2832   My Dad's Gone Crazy              PA0001118665                    WB Music Corp.
2833   My Heart                         PA0001305589                    WB Music Corp.
2834   Naked Kids                       PA0001762865                    WB Music Corp.




                                                       Page 71
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 351 of 467 PageID#
                                     29477
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                    Plaintiff

2835   Never Change                   PA0001311759; PA0001075311       WB Music Corp.
2836   Never Enough                   PA0001284523                     WB Music Corp.
2837   Never Let Me Down              PA0001159068                     WB Music Corp.
2838   Never Let This Go              PA0001305588                     WB Music Corp.
2839   Never Say Never                PA0000949112                     WB Music Corp.
2840   Never Say Never                PA0001741512                     WB Music Corp.
2841   New York Minute: Vacation      PA0001251377                     WB Music Corp.
2842   Next 2 You                     PA0001335216                     WB Music Corp.
2843   No Angel                       PA0001918140                     WB Music Corp.
2844   No Hands                       PA0001739078                     WB Music Corp.
2845   No Quarter                     EP0000316459                     WB Music Corp.
2846   No Trash in My Trailer         PA0001056014                     WB Music Corp.
2847   Nobody Feelin' No Pain         PA0001904211                     WB Music Corp.
2848   Nobody Told Me                 PA0001075310                     WB Music Corp.
2849   Nobody's Fault But Mine        Eu0000655751                     WB Music Corp.
2850   Nosebleed                      PA0000776635                     WB Music Corp.
2851   Not Like The Movies            PA0001753643                     WB Music Corp.
2852   Nothing Left To Lose           PA0001249431                     WB Music Corp.
2853   Notorious Thugs                PA0001005836                     WB Music Corp.
2854   Now                            PA0001854435                     WB Music Corp.
2855   Numb                           PA0001000622                     WB Music Corp.
2856   Numb/Encore                    PA0001160198                     WB Music Corp.
2857   Oceans                         PA0001858843                     WB Music Corp.
2858   Oh My Lord                     PA0001741514                     WB Music Corp.
2859   On And On                      PA0001745026                     WB Music Corp.
2860   On My Highway                  PA0001935081                     WB Music Corp.
2861   One                            PA0001251378                     WB Music Corp.
2862   One and Only                   PA0001759715                     WB Music Corp.
2863   One Day                        PA0001084657                     WB Music Corp.
2864   One For Me                     PA0001396264                     WB Music Corp.
2865   One Weak                       PA0000776635                     WB Music Corp.
2866   Onset                          PA0001335215                     WB Music Corp.
2867   Our World                      PA0001741505                     WB Music Corp.
2868   Out Like That                  PA0001870872                     WB Music Corp.
2869   Out of Line                    PA0001335214                     WB Music Corp.
2870   Out Of My Head                 PA0001153778                     WB Music Corp.
2871   Out on the Town                PA0001791458                     WB Music Corp.

2872 Over The Hills And Far Away      EP0000314551; RE0000840949       WB Music Corp.
2873 Overburdened                     PA0001296200                     WB Music Corp.

2874   Pain Redefined                 PA0001352640; PA0001296201       WB Music Corp.
2875   Panama                         PA0000785636                     WB Music Corp.
2876   Parasite                       PA0001677916                     WB Music Corp.
2877   Part II                        PA0001854436                     WB Music Corp.



                                                     Page 72
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 352 of 467 PageID#
                                     29478
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                  Track               Copyright Registration Number                    Plaintiff
2878   Part Of Me                     PA0001845827                    WB Music Corp.
2879   Passenger                      PA0001911867                    WB Music Corp.
2880   Passenger                      PA0001029982                    WB Music Corp.
2881   Peacock                        PA0001753921                    WB Music Corp.
2882   Pearl                          PA0001753642                    WB Music Corp.
2883   Perfect                        PA0001084657                    WB Music Corp.
2884   Perfect Insanity               PA0001687498                    WB Music Corp.
2885   Perfect World                  PA0001251377                    WB Music Corp.
2886   Pink Cellphone                 PA0001373481                    WB Music Corp.
2887   Pink Maggit                    PA0001029983                    WB Music Corp.
2888   Playing God                    PA0001676906                    WB Music Corp.
       Points Of Authority/99
2889   Problems/One Step Closer       PA0001937228                    WB Music Corp.
2890   Poltergeist                    PA0001849262                    WB Music Corp.
2891   Prayer                         PA0001111236                    WB Music Corp.
2892   Pretty Hurts                   PA0001918127                    WB Music Corp.
2893   Primal Scream                  PA0000549203                    WB Music Corp.
2894   Promise                        PA0001251378                    WB Music Corp.
2895   Proof                          PA0001854436                    WB Music Corp.
2896   Pushin'                        PA0001087577                    WB Music Corp.
       Quando, Quando, Quando (with
2897   Nelly Furtado)                 EP0000162847; RE0000451824      WB Music Corp.
2898   Radiate                        PA0001657838                    WB Music Corp.
2899   Rain, Tax (It's Inevitable)    PA0001102058                    WB Music Corp.
2900   Ramble On                      EP0000267883                    WB Music Corp.
2901   Recovery                       PA0001741510                    WB Music Corp.
2902   Red Camaro                     PA0001878244                    WB Music Corp.
2903   Red Lipstick                   PA0001841921                    WB Music Corp.
2904   Remember                       PA0001111236                    WB Music Corp.
2905   Renegade                       PA0001038351                    WB Music Corp.
2906   Rhinestone Cowboy              Eu0000459595                    WB Music Corp.
2907   Rich Girl                      PA0001274357                    WB Music Corp.
2908   Right For Me                   PA0001149533                    WB Music Corp.
2909   Rise                           PA0001111236                    WB Music Corp.
2910   Roar                           PA0001861206                    WB Music Corp.

2911   Rock And Roll                  EP0000298501; RE0000820247      WB Music Corp.
2912   Rock The BeaT                  PA0001679015                    WB Music Corp.
2913   Rock The House                 PA0001066507                    WB Music Corp.
2914   Rockstar 101                   PA0001711708                    WB Music Corp.
2915   Romantic Dreams                PA0001849262                    WB Music Corp.
2916   Rosemary                       PA0001849262                    WB Music Corp.
                                      EP127232; EP0000107653;
2917 Round Midnight                   RE0000246069                    WB Music Corp.
2918 Run The World (Girls)            PA0001861905                    WB Music Corp.
2919 Running Out of Time              PA0001644610                    WB Music Corp.



                                                     Page 73
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 353 of 467 PageID#
                                     29479
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track                 Copyright Registration Number                  Plaintiff
2920 Rx Queen                             PA0001029983                  WB Music Corp.

2921   Sacred Lie                         PA0001352640; PA0001296201    WB Music Corp.
2922   Sadiddy                            PA0001236712                  WB Music Corp.
2923   Said                               PA0001153778                  WB Music Corp.
2924   Same Girl                          PAu003411255                  WB Music Corp.
2925   Same Ol' Situation (S.O.S.)        PA0000440234                  WB Music Corp.
2926   Same Old You                       PA0001789997                  WB Music Corp.
2927   Save You                           PA0001644614                  WB Music Corp.
2928   Say What You Say                   PA0001118663                  WB Music Corp.
2929   Schoolin' Life                     PA0002096976                  WB Music Corp.
2930   Sealion                            PA0001382155                  WB Music Corp.
2931   Send The Pain Below                PA0001859504                  WB Music Corp.
2932   Sex 4 Suga                         PA0001731496                  WB Music Corp.
2933   She Couldn't Change Me             PA0001095336                  WB Music Corp.
       She's Got the Rhythm (And I
2934   Got the Blues)                     PA0000586645 ; PAu001522810   WB Music Corp.
2935   Shit Hits The Fan                  PA0001245810                  WB Music Corp.
2936   Shorty (Got Her Eyes On Me)        PA0001087581                  WB Music Corp.
2937   Should I Go                        PA0001236715                  WB Music Corp.
2938   Shout Out To The Real              PA0001852372                  WB Music Corp.
2939   Shut Up!                           PA0001251377                  WB Music Corp.
2940   Sickened                           PA0001790006                  WB Music Corp.

2941 Since I've Been Loving You           EP0000319292; RE0000843291    WB Music Corp.

2942   Single Ladies (Put A Ring On It)   PA0001630370                  WB Music Corp.
2943   Sister Rose                        PA0000627931                  WB Music Corp.
2944   Slow                               PA0001762863                  WB Music Corp.
2945   Slow Dance                         PA0001767256                  WB Music Corp.
2946   Smash Into You                     PA0001624967                  WB Music Corp.
2947   Snake In The Grass                 PA0001739078                  WB Music Corp.
2948   So Far                             PA0001335214                  WB Music Corp.
2949   Somebody Stand By Me               PA0000705224                  WB Music Corp.
2950   Someone To Watch Over Me           E00000651512                  WB Music Corp.
2951   Sons Of Plunder                    PA0001296200                  WB Music Corp.
2952   Sorry                              PA0001335216                  WB Music Corp.
2953   Spin You Around                    PA0001249431                  WB Music Corp.
2954   Spun                               PA0001762863                  WB Music Corp.

                                          EP0000305686; RE0000819939;
2955   Stairway To Heaven                 RE0000820176                  WB Music Corp.
2956   Still Into You                     PA0001854435                  WB Music Corp.
2957   Stricken                           PA0001296198                  WB Music Corp.
2958   Stupify                            PA0001000622                  WB Music Corp.
2959   Sumthin' For Nuthin'               PA0000332225                  WB Music Corp.



                                                         Page 74
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 354 of 467 PageID#
                                     29480
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track              Copyright Registration Number                    Plaintiff
2960   Sunshine                        PA0001335215                    WB Music Corp.
2961   Superpower                      PA0001918119                    WB Music Corp.
2962   Swerve City                     PA0001849262                    WB Music Corp.
2963   Sydney                          PA0001225980                    WB Music Corp.
2964   Take My Hand                    PA0001644614                    WB Music Corp.
2965   Take You Down                   PA0001395676                    WB Music Corp.
2966   Teenage Dream                   PA0001753645                    WB Music Corp.
2967   Tell Me What Your Name Is       PA0001659058                    WB Music Corp.
2968   Tempest                         PA0001849262                    WB Music Corp.

2969   Ten Thousand Fists              PA0001347236; PA0001296198      WB Music Corp.
2970   Thank You                       PA0001251377                    WB Music Corp.
2971   That's How You Like It          PA0001131257                    WB Music Corp.
2972   That's What You Get             PA0001595073                    WB Music Corp.
2973   The Chill Of An Early Fall      PA0000472652                    WB Music Corp.
2974   The Curse                       PA0001697242                    WB Music Corp.
2975   The Game                        PA0001000622                    WB Music Corp.
2976   The Last Song                   PA0001704476                    WB Music Corp.
2977   The Lazy Song                   PA0001869989                    WB Music Corp.
2978   The Night                       PA0001697227                    WB Music Corp.
2979   The Night I Fell in Love        PA0000259621                    WB Music Corp.
2980   The One That Got Away           PA0001753639                    WB Music Corp.
2981   The Only Exception              PA0001676905                    WB Music Corp.
2982   The Real Slim Shady             PA0001040874                    WB Music Corp.
2983   The Red                         PA0001859504                    WB Music Corp.



                                       EU0000402444; RE0000841595;
2984   The Song Remains The Same       EP0000316464; RE0000840966      WB Music Corp.
2985   The Truth                       PA0001935087                    WB Music Corp.
2986   The Way You Love Me             PA0000977102                    WB Music Corp.
2987   The Wedding Song                PA0000627930                    WB Music Corp.
2988   The Worst Day Ever              PA0001084655                    WB Music Corp.
2989   These Things                    PA0001741511                    WB Music Corp.

2990 Think                             PA0001204554; PA0001225979      WB Music Corp.
     Think About It (Don't Call My
2991 Crib)                             PA0001087584                    WB Music Corp.
2992 Thinking About You                PA0001657895                    WB Music Corp.
2993 This Luv                          PA0001087578                    WB Music Corp.
2994 This Moment                       PA0001599219                    WB Music Corp.
2995 Till I Get There                  PA0001739115                    WB Music Corp.
2996 Time Flies                        PA0001225979                    WB Music Corp.
2997 Time To Say Goodbye               PA0001644605                    WB Music Corp.
     Tommie Sunshine's Megasix
2998 Smash-Up                          PA0001753640                    WB Music Corp.



                                                      Page 75
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 355 of 467 PageID#
                                     29481
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track                 Copyright Registration Number                    Plaintiff
2999   Tongue Tied                        PA0001762863                    WB Music Corp.
3000   Torn                               PA0001697247                    WB Music Corp.
3001   Touch My Body                      PA0001769539                    WB Music Corp.
3002   Toyfriend                          PA0001864275                    WB Music Corp.
3003   Trampled Underfoot                 Eu0000557531                    WB Music Corp.
3004   Turn It Off                        PA0001676905                    WB Music Corp.
3005   U Know What's Up                   PA0001087583                    WB Music Corp.

3006   U,U,D,D,L,R,L,R,A,B,Select,Start   PA0001373479                    WB Music Corp.
3007   Umbrella                           PA0001602373                    WB Music Corp.
3008   Until The End Of Time              PA0001053379                    WB Music Corp.
3009   Until The End Of Time              PA0001015657                    WB Music Corp.
3010   Up Out My Face                     PA0001677862                    WB Music Corp.
3011   Versus                             PA0001858836                    WB Music Corp.
3012   Violence Fetish                    PA0001000622                    WB Music Corp.
3013   Voices                             PA0001000622                    WB Music Corp.
3014   Want                               PA0001000622                    WB Music Corp.
3015   We Are Broken                      PA0001595053                    WB Music Corp.

3016   We Are Young                       PA0001791456; PA0001811978      WB Music Corp.
3017   What Happened To You?              PA0001849262                    WB Music Corp.
3018   When Girls Telephone Boys          PA0001157470                    WB Music Corp.
3019   When I'm With You                  PA0001084656                    WB Music Corp.
3020   When It Rains                      PA0001595076                    WB Music Corp.



                                          EU0000301134; RE0000819916;
3021 When The Levee Breaks                EP0000319303; RE0000840985 WB Music Corp.
3022 Where The Lines Overlap              PA0001676905                WB Music Corp.
3023 Who Am I Living For?                 PA0001753640                WB Music Corp.


                                          PAu000755785; PA0000264133;
3024 Who's Gonna Fill Their Shoes         PA0000265526; PA0000258925 WB Music Corp.



                                          EU0000144295; RE0000767454;
3025   Whole Lotta Love                   EP0000267876; RE0000767436      WB Music Corp.
3026   Why They Call It Falling           PA0001032265                    WB Music Corp.
3027   Wild Side                          PA0000332232                    WB Music Corp.
3028   Without You                        PA0000440233                    WB Music Corp.
3029   www.memory                         PA0001013750                    WB Music Corp.
3030   XO                                 PA0001918135                    WB Music Corp.
3031   Y.A.L.A.                           PA0001919078                    WB Music Corp.
3032   You Can't Win                      PA0001789856                    WB Music Corp.
3033   You Love Me                        PA0001789870                    WB Music Corp.



                                                         Page 76
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 356 of 467 PageID#
                                     29482
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track              Copyright Registration Number                    Plaintiff
3034   You're All I Need                PA0000354505                    WB Music Corp.
3035   Your Love Is A Lie               PA0001644614                    WB Music Corp.
3036   Mr. Know It All                  PA0001851190                    WB Music Corp.
3037   Life As We Know It               PA0001879182                    WB Music Corp. / W.B.M. Music Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3038 107                                PA0001022575                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3039 2 Reasons                          PA0001865859                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3040 All Me                             PA0001967814                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3041 All The Same                       PA0000914816                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3042 Amen                               PA0001842305                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3043 Ass Like That                      PA0001284525                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3044 Bang                               PA0001739089                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3045 Beach Is Better                    PA0001858808                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3046 Best Thing I Never Had             PA0001752857                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3047 Big Weenie                         PA0001284525                    Publishing Corp.
     Bitches & Bottles (Let's Get It                                    WB Music Corp. / Warner-Tamerlane
3048 Started)                           PA0001852363                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3049 Blow Remix                         PA0001918139                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3050 Blue                               PA0001918115                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3051 Bricksquad                         PA0001739083                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3052 Bustin' At 'Em                     PA0001739055                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3053 But I Will                         PA0000669875                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3054 California King Bed                PA0001771890                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3055 Chasing Sirens                     PA0001022575                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3056 Check Me Out                       PA0001865883                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3057 Coffee Shop                        PA0001858764                    Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3058 Crack A Bottle                     PA0001848051                    Publishing Corp.



                                                       Page 77
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 357 of 467 PageID#
                                     29483
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track               Copyright Registration Number                    Plaintiff
                                                                         WB Music Corp. / Warner-Tamerlane
3059 Crown                              PA0001858816                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3060 Dem Haters                         PA0001317458                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3061 Dissention                         PA0000914816                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3062 Do You Know What You Have          PA0001882749                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3063 Dramatica                          PA0001022575                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3064 Drive                              PA0001870025                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3065 Drunk in Love                      PA0001918132                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3066 Encore                             PA0001284526                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3067 Eva                                PA0001022575                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3068 Evil Deeds                         PA0001284525                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3069 Eyes-Radio-Lies                    PA0001022575                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3070 F.U.T.W.                           PA0001858842                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3071 F**k The Club Up                   PA0001847136                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3072 F**k This Industry                 PA0001739132                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3073 Fetisha                            PA0000914814                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3074 Fiction (Dreams In Digital)        PA0001022579                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3075 Fiend                              PA0000914814                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3076 G Check                            PA0001739116                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3077 Gender                             PA0000914814                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3078 Gimme Whatcha Got                  PA0001732722                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3079 Gorilla                            PA0001869823                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3080 Grove St. Party                    PA0001739117                     Publishing Corp.
                                                                         WB Music Corp. / Warner-Tamerlane
3081 Guilt Trip                         PA0001883988                     Publishing Corp.



                                                       Page 78
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 358 of 467 PageID#
                                     29484
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                    Plaintiff
                                                                       WB Music Corp. / Warner-Tamerlane
3082 Haunted                          PA0001918115                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3083 Heaven                           PA0001918115                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3084 Holy Grail                       PA0001858794                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3085 How Forever Feels                PA0001044172                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3086 Jealous                          PA0001918143                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3087 Karma                            PA0001739133                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3088 Knockout                         PA0001848470                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3089 La Familia                       PA0001858842                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3090 Lift Off                         PA0001768255                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3091 Live By The Gun                  PA0001746038                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3092 Living The Life                  PA0001648817                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3093 Locked Out of Heaven             PA0001869823                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3094 Love Money Party                 PA0001870000                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3095 Loyal                            PA0001912898                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3096 Made In America                  PA0001768256                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3097 Mine                             PA0001918125                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3098 Mirror                           PA0001842434                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3099 Mosh                             PA0001284524                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3100 Move That Dope                   PA0001888725                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3101 My Wild Frontier                 PA0000901850                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3102 Neva End                         PA0001856290                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3103 Nickels And Dimes                PA0001858821                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3104 No Love                          PA0001735858                     Publishing Corp.



                                                     Page 79
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 359 of 467 PageID#
                                     29485
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                    Plaintiff
                                                                        WB Music Corp. / Warner-Tamerlane
3105 Opticon                           PA0001022575                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3106 Pantomime                         PA0000914814; PA0000966498       Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3107 Panty Droppa (Intro)              PA0001703149                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3108 Partition                         PA0001918144                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3109 Piece Of My Heart                 PA0000669975                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3110 Platinum                          PA0000914814                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3111 Pon de Replay                     PA0001311248                     Publishing Corp.
     Pound Cake / Paris Morton                                          WB Music Corp. / Warner-Tamerlane
3112 Music 2                           PA0001967812                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3113 POWER                             PA0001866095                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3114 Rain Man                          PA0001284524                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3115 Re-Creation                       PA0001022578                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3116 Revival                           PA0000914815                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3117 Revolver                          PA0001764628                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3118 Ridaz                             PA0001848889                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3119 Rocket                            PA0001918124                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3120 Run This Town                     PA0001678122                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3121 Runnin                            PA0001848481                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3122 Saving Amy                        PA0001694078                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3123 Saving Faces                      PA0001022576                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3124 Shine                             PA0001778259                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3125 Shine                             PA0001305505                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3126 Slip of the Tongue                PA0000308826                     Publishing Corp.
                                                                        WB Music Corp. / Warner-Tamerlane
3127 Small Town Throwdown              PA0001971316                     Publishing Corp.



                                                      Page 80
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 360 of 467 PageID#
                                     29486
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                    Plaintiff
                                                                       WB Music Corp. / Warner-Tamerlane
3128 Smoke, Drank                     PA0001847147                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3129 SMS (Bangerz)                    PA0001870020                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3130 Social Enemies                   PA0000914813                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3131 Somewhereinamerica               PA0001858818                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3132 Stitches                         PA0000914814                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3133 Stronger                         PA0001597242                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3134 Suckerface                       PA0001022575                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3135 Sugar                            PA0001638753                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3136 Swagger Jagger                   PA0001884104                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3137 Take You                         PA0001884089                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3138 The Big One                      PA0001945087                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3139 The Odyssey                      PA0001022577                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3140 Timber                           PA0001868393                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3141 Treasure                         PA0001869830                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3142 Truth Gonna Hurt You             PA0001852655                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3143 TTG (Trained To Go)              PA0001739067                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3144 Turn On The Lights               PA0001852654                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3145 Two More Lonely People           PA0001741421                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3146 Underground/Ken Kaniff           PA0001848054                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3147 Vapor Transmission (Intro)       PA0001022575                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3148 We Can't Stop                    PA0001870026                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3149 Welcome To The Jungle            PA0001816412                     Publishing Corp.
                                                                       WB Music Corp. / Warner-Tamerlane
3150 When I Was Down                  PA0001087575                     Publishing Corp.



                                                     Page 81
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 361 of 467 PageID#
                                     29487
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                   Plaintiff
                                                                      WB Music Corp. / Warner-Tamerlane
3151   Where's Gerrold               PA0001022574                     Publishing Corp.
                                                                      WB Music Corp. / Warner-Tamerlane
3152   Who Gon Stop Me               PA0001850662                     Publishing Corp.
                                                                      WB Music Corp. / Warner-Tamerlane
3153   Worst Behavior                PA0001967813                     Publishing Corp.
                                                                      WB Music Corp. / Warner-Tamerlane
3154   You Deserve It                PA0001808144                     Publishing Corp.
                                                                      WB Music Corp. / Warner-Tamerlane
3155   You Give Me Love              PA0000901849                     Publishing Corp.
                                                                      WB Music Corp. / Warner/Chappell Music,
3156   Cop Car                       PA0001878240                     Inc.
                                                                      WB Music Corp. / Warner/Chappell Music,
3157   Damage                        PA0001395679                     Inc.
                                                                      WB Music Corp. / Warner/Chappell Music,
3158   Don't Let Me Be Misunderstood Eu0000845843; EP0000198593 Inc.
                                                                      WB Music Corp. / Warner/Chappell Music,
3159   Radio                         PA0001939474                     Inc.
                                                                      WB Music Corp. / Warner/Chappell Music,
3160   Thank God For Hometowns       PA0001848754                     Inc.
                                                                      WB Music Corp. / Warner/Chappell Music,
3161   Work It Out                   PA0001073475                     Inc.
                            Warner/Chappell Music, Inc. and Sony/ATV and EMI Plaintiffs

                                       PA0001207060; PA0000954422;
3162 Guilty Conscience                 PA0000962146                Colgems-EMI Music Inc. / WB Music Corp.
                                                                   EMI April Music Inc. / Warner-Tamerlane
3163 Can A Drummer Get Some            PA0001750267; PA0001739931 Publishing Corp.
                                                                   EMI April Music Inc. / Warner-Tamerlane
3164 Just Like Me                      PA0001033071; PA0000893385 Publishing Corp.
                                                                   EMI April Music Inc. / Warner-Tamerlane
3165 Truth Hurts                       PA0001227182; PA0001159551 Publishing Corp.
3166 Hot Tottie                        PA0001760557                EMI April Music Inc. / WB Music Corp.

                                                                        EMI April Music Inc. / EMI Blackwood Music
3167 Someone To Love Me (Naked)        PA0001842413                     Inc. / Warner-Tamerlaner Publishing Corp.
                                                                        EMI April Music Inc. / EMI Blackwood Music
3168 Last Beautiful Girl               PA0000978638; PA0001006951       Inc. / WB Music Corp.
                                                                        EMI April Music Inc. / EMI Blackwood Music
3169 Out Of My Head                    PA0001750279; PA0001738574       Inc. / WB Music Corp.
                                                                        EMI April Music Inc. / EMI Blackwood Music
                                                                        Inc. / WB Music Corp. / Warner-Tamerlane
3170 Make It Last Forever              PA0001375846; PA0001166656       Publishing Corp.
                                                                        EMI April Music Inc. / EMI Blackwood Music
                                                                        Inc. / WB Music Corp. / Warner/Chappell
3171 Hot In Here                       PA0001853118; PA0001910894       Music, Inc.



                                                      Page 82
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 362 of 467 PageID#
                                     29488
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                      Plaintiff
                                                                        EMI April Music Inc. / EMI Blackwood Music
                                                                        Inc. / WB Music Corp. / Warner/Chappell
3172 That's My Kind Of Night           PA0001870880; PA0001967409       Music, Inc.
                                                                        EMI April Music Inc. / EMI Blackwood Music
                                                                        Inc. / WB Music Corp. / Warner/Chappell
3173 We Run This Town                  PA0001967419                     Music, Inc.
                                                                        EMI April Music Inc. / Sony/ATV Music
                                                                        Publishing LLC / Warner-Tamerlane
3174 Brand New                         PA0001858773                     Publishing Corp.
     Living In The Sky With
3175 Diamonds                          PA0001678956                     EMI April Music Inc. / Unichappell Music Inc.
                                                                        EMI April Music Inc. / Unichappell Music Inc.
3176 Living Proof                      PA0001841719                     /Warner-Tamerlane Publishing Corp.

3177 My Boo                            PA0001159778                     EMI April Music Inc. / Unichappell Music, Inc.

3178 Appetite                          PA0001699247; PA0001687431       EMI April Music Inc. / W.B.M. Music Corp.

3179 Burn                              PA0001227181; PA0001159079       EMI April Music Inc. / W.B.M. Music Corp.

                                       PA0001227181; PA0001159082;
3180 Confessions Part II               PA0001160227                EMI April Music Inc. / W.B.M. Music Corp.

3181 Hey Daddy (Daddy's Home)          PA0001700475; PA0001707160       EMI April Music Inc. / W.B.M. Music Corp.

3182 U Got It Bad                      PA0001248726; PA0000846614       EMI April Music Inc. / W.B.M. Music Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3183 Above The Law                     PA0001808400                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3184 Cheated                           PA0001853123                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3185 I'm On Everything                 PA0001808404                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3186 I'm Still A Guy                   PA0001167815                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3187 Loud Noises                       PA0001808399                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3188 One of Those Lives                PA0002004472                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3189 Take From Me                      PA0001808393                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3190 You Know What                     PA0001373489                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3191 A Milli                           PA0001651821; PA0001646370       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3192 Bad Girl                          PA0001227184; PA0001159548       Publishing Corp.



                                                      Page 83
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 363 of 467 PageID#
                                     29489
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                      Plaintiff
                                                                        EMI April Music Inc. / Warner-Tamerlane
3193 Dirt Road Anthem                  PA0001694080                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3194 Einstein                          PA0001851192; PA0001771871       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3195 Enough Of No Love                 PA0001850232; PA0001833132       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3196 Good To Me                        PA0001016045                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3197 Ground Zero                       PA0001728545; PA0001706473       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3198 Hustlenomics                      PA0001648809; PA0001648764       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3199 I'm A G                           PA0001648787                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3200 Incredible                        PA0001387427; PA0001167536       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3201 It's Goin' Down                   PA0001349210; PA0001164441       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3202 Last Of A Dying Breed             PA0001660091                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3203 Legs Shakin'                      PA0001933961                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3204 Pieces Of Me                      PA0001778259; PA0001760343       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3205 Rock the Pants                    PA0001720639                     Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3206 Simple Things                     PA0001227182; PA0001159549       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3207 That Ain't Me                     PA0001745296; PA0001744900       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3208 That's What It's Made For         PA0001227183; PA0001159550       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3209 The Bed                           PA0001227153; PA0001159332       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3210 We Were Us                        PA0001878243; PA0001947445       Publishing Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
3211 Hands in the Air                  PA0001869999                     Publishing Corp. / WB Music Corp.
                                                                        EMI April Music Inc. / Warner-Tamerlane
                                                                        Publishing Corp. / WB Music Corp. / W.B.M.
3212 Gun Shot                          PA0001868333                     Music, Inc.
                                                                        EMI April Music Inc. / Warner-Tamerlane
                                                                        Publishing Corp. / WB Music Corp. / W.B.M.
3213 Super Bass                        PA0001852528                     Music, Inc.
                                                                        EMI April Music Inc. / Warner/Chappell Music,
3214 All-American Girl                 PA0001590017                     Inc.



                                                      Page 84
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 364 of 467 PageID#
                                     29490
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track              Copyright Registration Number                    Plaintiff
3215 Breakdown                         PA0000896279                  EMI April Music Inc. / WB Music Corp.

3216   Heartburn                       PA0001158218; PA0001879469     EMI April Music Inc. / WB Music Corp.
3217   High Price                      PA0001659051                   EMI April Music Inc. / WB Music Corp.
3218   I Do It For Hip Hop             PA0001869933                   EMI April Music Inc. / WB Music Corp.
3219   Niggaz Know                     PA0001884065                   EMI April Music Inc. / WB Music Corp.
3220   Shackles (Praise You)           PA0001157819                   EMI April Music Inc. / WB Music Corp.

3221 Turn It Up                        PA0001236716; PA0001159468     EMI April Music Inc. / WB Music Corp.
3222 Until It Breaks                   PA0001840841                   EMI April Music Inc. / WB Music Corp.

3223 Where I Wanna Be                  PA0001087580; PA0001024534     EMI April Music Inc. / WB Music Corp.

3224 Who Is She 2 U                    PA0001236711; PA0001159573     EMI April Music Inc. / WB Music Corp.
                                                                      EMI April Music Inc. / WB Music Corp. /
3225 4 Years Old                       PA0001842281                   Warner-Tamerlane Publishing Corp.
                                                                      EMI April Music Inc. / WB Music Corp. /
3226 Best Thing                        PA0001690183                   Warner-Tamerlane Publishing Corp.
                                                                      EMI April Music Inc. / WB Music Corp. /
3227 Billionaire                       PA0001740847; PA0001714525     Warner-Tamerlane Publishing Corp.
                                                                      EMI April Music Inc. / WB Music Corp. /
3228 Hip Hop                           PA0001852357; PA0001874306     Warner-Tamerlane Publishing Corp.
                                                                      EMI April Music Inc. / WB Music Corp. /
3229 Hot Mess                          PA0001679596; PA0001662752     Warner-Tamerlane Publishing Corp.
                                                                      EMI April Music Inc. / WB Music Corp. /
3230 Lighters                          PA0001842411                   Warner-Tamerlane Publishing Corp.
                                                                      EMI April Music Inc. / WB Music Corp. /
3231 Nice Guys Finish Last             PA0001656109                   Warner-Tamerlane Publishing Corp.

                                       PA0001314213; PA0001159524; EMI April Music Inc. / WB Music Corp. /
3232 Real Hip Hop                      PA0001241282                Warner-Tamerlane Publishing Corp.
                                                                   EMI April Music Inc. / WB Music Corp. /
3233 Someone Else                      PA0001870024                Warner-Tamerlane Publishing Corp.

                                       PA0001848047; PA0001706448; EMI April Music Inc. / WB Music Corp. /
3234 We Made You                       PA0001957226                Warner-Tamerlane Publishing Corp.
                                                                   EMI April Music Inc. / WB Music Corp. /
3235 A Little Home                     PA0001853121; PA0001910890 Warner/Chappell Music, Inc.
                                                                   EMI April Music Inc. / WB Music Corp. /
3236 Be The Lake                       PA0001743353; PA0002004490 Warner/Chappell Music, Inc.

3237 Working On A Tan                  PA0001742330; PA0002004468     EMI April Music Inc. / WB Music Corp..
                                                                      EMI Blackwood Music Inc. / EMI Al Gallico
3238 They Ready                        PA0001995515                   Music Corp. / WB Music Corp.




                                                      Page 85
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 365 of 467 PageID#
                                     29491
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track               Copyright Registration Number                   Plaintiff

                                                                     EMI Blackwood Music Inc. / Sony/ATV Music
                                                                     Publishing LLC / EMI April Music Inc. / Warner-
3239 Love In This Club                   PA0001659003                Tamerlane Publishing Corp. / WB Music Corp.
                                                                     EMI Blackwood Music Inc. / Unichappell
3240 Untitled                            PA0001735849                Music, Inc.
                                                                     EMI Blackwood Music Inc. / W.B.M. Music
3241 No Such Thing As Too Late           PA0001835409; PA0001882752 Corp.
                                                                     EMI Blackwood Music Inc. / W.B.M. Music
3242 Sunburnt Lips                       PA0001884828                Corp.
                                                                     EMI Blackwood Music Inc. / W.B.M. Music
3243 Drink to That All Night             PA0001953394; PA0001910988 Corp. / WB Music Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3244 Fuego                               PA0001884048                Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3245 I Don't See 'Em                     PA0002071585                Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3246 Red Lipstick                        PA0001771886; PA0001786336 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3247 Alone                               PA0001856241; PA0001786329 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3248 Blind                               PA0001771887; PA0001728367 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3249 Burn The House                      PA0001976123                Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3250 Can't Be Friends                     PA0001787041; PA0001856245 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3251 Duffle Bag Boy                      PA0001680553; PA0001590878 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3252 Goodies                             PA0001263487; PA0001241896 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3253 I'm A Dog                           PA0001058124; PA0001114111 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3254 Let It Show                         PA0001802342; PA0001788316 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3255 Live Your Life                      PA0001850546; PA0001654952 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3256 Massage                             PA0001856242; PA0001786345 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3257 Motivation                          PA0001763331; PA0001760929 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3258 Number One                          PA0001299027; PA0001160616 Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3259 Triple Beam Dream                   PA0001868417                Tamerlane Publishing Corp.
                                                                     EMI Blackwood Music Inc. / Warner-
3260 We Owned The Night                  PA0001817027                Tamerlane Publishing Corp.



                                                        Page 86
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 366 of 467 PageID#
                                     29492
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track               Copyright Registration Number                     Plaintiff
                                                                         EMI Blackwood Music Inc. / Warner-
                                                                         Tamerlane Publishing Corp. / W.B.M. Music
3261 Up In It                           PA0001834384; PA0001951620       Corp.
                                                                         EMI Blackwood Music Inc. / Warner-
                                                                         Tamerlane Publishing Corp. / WB Music Corp.
3262 Angel                              PA0001976122                     / W.B.M. Music, Inc.
                                                                         EMI Blackwood Music Inc. / Warner/Chappell
3263 Get Out Of This Town               PA0001590007; PA0001396401       Music, Inc.

3264 Anywhere With You                  PA0001917492                     EMI Blackwood Music Inc. / WB Music Corp.

3265 Don't Pay 4 It                     PA0001852368                     EMI Blackwood Music Inc. / WB Music Corp.

3266 Echoes Interlude                   PA0001814506; PA0001788398       EMI Blackwood Music Inc. / WB Music Corp.
                                        PA0001640776;
3267 Everything                         PA0001335214                     EMI Blackwood Music Inc. / WB Music Corp.

3268 For The Fame                       PA0001814505; PA0001788406       EMI Blackwood Music Inc. / WB Music Corp.

3269 Gimmie That Girl                   PA0001741424                     EMI Blackwood Music Inc. / WB Music Corp.

3270 How Many Drinks?                   PA0001832802; PA0001917890       EMI Blackwood Music Inc. / WB Music Corp.

3271 It Was Faith                       PA0001657887                     EMI Blackwood Music Inc. / WB Music Corp.

3272 O Let's Do It                      PA0001847140                     EMI Blackwood Music Inc. / WB Music Corp.

3273 Sentimental                        PA0000627933; PA0000597871       EMI Blackwood Music Inc. / WB Music Corp.

3274 The Shape I'm In                   PA0001741424; PA0001717909       EMI Blackwood Music Inc. / WB Music Corp.

3275 Up To You                          PA0001750517                     EMI Blackwood Music Inc. / WB Music Corp.

3276 King & Queens                      PA0001814504; PA0001788319       EMI Blackwood Music Inc. / WB Music Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3277 100 Favors                         PA0001976129                     Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3278 Medicine Ball                      PA0001848048; PA0001706432       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3279 3 a.m.                             PA0001848044; PA0001707168       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3280 Back in the Day                    PA0001693859; PA0001707143       Warner-Tamerlane Publishing Corp.



                                                       Page 87
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 367 of 467 PageID#
                                     29493
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track               Copyright Registration Number                     Plaintiff

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3281 Bagpipes From Baghdad              PA0001848045; PA0001706495       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3282 Bottoms Up                         PA0001747296; PA0001856248       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3283 Deja Vu                            PA0001848045; PA0001706428       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3284 High                               PA0001808178                     Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3285 Insane                             PA0001848044; PA0001666843       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3286 Kick It In The Sticks              PA0001693858; PA0001707147       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3287 Must Be The Ganja                  PA0001848040; PA0001706429       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3288 My Kind of Crazy                   PA0001693858; PA0001707144       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3289 My Mom                             PA0001848040; PA0001707169       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3290 Old Time's Sake                    PA0001848040; PA0001706421       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3291 Same Song & Dance                  PA0001848044; PA0001706456       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3292 So Bad                             PA0001861898; PA0001730981       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3293 Stay Wide Awake                    PA0001848044; PA0001943940       Warner-Tamerlane Publishing Corp.

                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3294 Take It To The Head                PA0001852373; PA0001844665       Warner-Tamerlane Publishing Corp.
                                                                         EMI Blackwood Music Inc. / WB Music Corp. /
3295 Play It Again                      PA0001870876; PA0001967424       Warner/Chappell Music, Inc.
                                                                         EMI Feist Catalog Inc. / Warner-Tamerlane
3296 Trucker Anthem                     PA0001058125; PA0001142644       Publishing Corp.




                                                       Page 88
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 368 of 467 PageID#
                                     29494
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                  Plaintiff

3297 Die In Your Arms                  PA0001793961; EU0000456357 Jobete Music Co. Inc. / WB Music Corp.
                                                                  Sony/ATV Music Publishing LLC / Warner-
3298 No New Friends                    PA0001975061               Tamerlane Publishing Corp.
                                                                  Sony/ATV Music Publishing LLC / Warner-
3299 Picasso Baby                      PA0001398432; PA0001858799 Tamerlane Publishing Corp.
                                                                  Sony/ATV Music Publishing LLC / EMI April
                                                                  Music Inc. / Warner-Tamerlane Publishing
3300 Love in This Club, Pt. II         PA0001690182; PA0001658976 Corp.
                                                                  Sony/ATV Music Publishing LLC / EMI April
3301 Here I Stand                      PA0001673111; PA0001659007 Music Inc. / WB Music Corp.
                                                                  Sony/ATV Music Publishing LLC / EMI April
3302 Talk That Talk                    PA0001848908; PA0002003919 Music Inc. / WB Music Corp.
                                                                  Sony/ATV Music Publishing LLC / EMI April
                                                                  Music Inc. / WB Music Corp. / W.B.M. Music
3303 Castle Made Of Sand               PA0001771874; PA0001780992 Corp.
                                                                  Sony/ATV Music Publishing LLC / EMI April
                                                                  Music Inc. / WB Music Corp. / Warner-
3304 Jay Z Blue                        PA0001878202; PA0001858812 Tamerlane Publishing Corp.
                                                                  Sony/ATV Music Publishing LLC / EMI
                                                                  Blackwood Music Inc. / Warner-Tamerlane
3305 Fast Lane                         PA0001842407               Publishing Corp.
                                                                  Sony/ATV Music Publishing LLC / EMI
                                                                  Blackwood Music Inc. / Warner-Tamerlane
3306 Hotel Room Service                PA0001677761               Publishing Corp.
                                                                  Sony/ATV Music Publishing LLC / EMI
                                                                  Blackwood Music Inc. / Warner-Tamerlane
3307 Without A Woman                   PA0001865872               Publishing Corp.
                                                                  Sony/ATV Music Publishing LLC / EMI
3308 Dirt Road Diary                   PA0001870870; PA0001967431 Blackwood Music Inc. / WB Music Corp.
                                                                  Sony/ATV Music Publishing LLC / EMI
                                                                  Blackwood Music Inc. / WB Music Corp. /
3309 With The Lights On                PA0001924140               Warner/Chappell Music, Inc.
                                                                  Sony/ATV Music Publishing LLC / W.B.M.
3310 Mr. Right Now                     PA0001852397; PA0001780994 Music Corp./WB Music Corp.
                                                                  Sony/ATV Music Publishing LLC / Warner-
3311 21                                PA0001741677; PA0001821636 Tamerlane Publishing Corp.
                                                                  Sony/ATV Music Publishing LLC / Warner-
3312 American Superstar                PA0001638917; PA0001644943 Tamerlane Publishing Corp.
                                                                  Sony/ATV Music Publishing LLC / Warner-
3313 Americano                         PA0001757746; PA0001752324 Tamerlane Publishing Corp.
                                                                  Sony/ATV Music Publishing LLC / Warner-
3314 Back Around                       PA0001693110; PA0001777802 Tamerlane Publishing Corp.
                                                                  Sony/ATV Music Publishing LLC / Warner-
3315 Bloody Mary                       PA0001757746; PA0001752323 Tamerlane Publishing Corp.
                                                                  Sony/ATV Music Publishing LLC / Warner-
3316 Blunt Blowin                      PA0001807230; PA0001811893 Tamerlane Publishing Corp.


                                                      Page 89
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 369 of 467 PageID#
                                     29495
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                     Plaintiff
                                                                       Sony/ATV Music Publishing LLC / Warner-
3317 Born This Way                    PA0001757756; PA0001751981       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3318 Cut Throat                       PA0001648869                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3319 Dance In The Dark                PA0001668360                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3320 Don't Know How To Act            PA0001647060; PA0001644874       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3321 Fall Asleep                      PA0001874350                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3322 Fashion Of His Love              PA0001757748; PA0001751985       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3323 Got Everything                   PA0001951624; PA0001874348       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3324 Government Hooker                PA0001757746; PA0001752316       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3325 Heavy Metal Lover                PA0001757748; PA0001751982       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3326 High School                      PA0001995833; PA0001840527       Tamerlane Publishing Corp.
     Highway Unicorn (Road To                                          Sony/ATV Music Publishing LLC / Warner-
3327 Love)                            PA0001757746; PA0001752322       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3328 Honestly                         PA0001856126; PA0001803614       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3329 In My Head                       PA0001742580; PA0001813215       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3330 In The Ayer                      PA0001647062; PA0001644948       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3331 International Love               PA0001771867                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3332 John                             PA0001807238                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3333 Let It Go                        PA0001951623; PA0001874344       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3334 Love Hangover                    PA0001742580; PA0001813216       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3335 Love Song                        PA0001691877; PA0001682742       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3336 Marilyn Monroe                   PA0001807225; PA0001822206       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3337 Marry The Night                  PA0001757748; PA0001751986       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3338 No Limit                         PA0001951617; PA0001874362       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3339 Not A Bad Thing                  PA0001896719                     Tamerlane Publishing Corp.



                                                     Page 90
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 370 of 467 PageID#
                                     29496
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                     Plaintiff
                                                                       Sony/ATV Music Publishing LLC / Warner-
3340 Paperbond                        PA0001874342                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3341 Permanent December               PA0001741420; PA0001708953       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3342 Romans Revenge                   PA0001786576                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3343 Side FX                          PA0001896430                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3344 Stackin                          PA0001841819                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3345 Starships                        PA0001807221; PA0001822042       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3346 Stupid Love                      PA0001924144                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3347 Take Back The Night              PA0001985062; PA0001896718       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3348 Talk Dirty                       PA0001924145                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3349 The Bluff                        PA0001874346                     Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3350 The Edge Of Glory                PA0001757746; PA0001751987       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3351 The Plan                         PA0001874363; PA0001913727       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3352 The Queen                        PA0001757748; PA0001751984       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3353 The Show Goes On                 PA0001750275; PA0001735709       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3354 TRUE                             PA0001821294; PA0001882758       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3355 Unfortunate                      PA0001856240; PA0001787038       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3356 Unusual                          PA0001771888; PA0001787047       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3357 Welcome To My Hood               PA0001844126; PA0001840262       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3358 What's Wrong With Them           PA0001741927; PA0001804877       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3359 Whip It                          PA0001807223; PA0001822050       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / Warner-
3360 You Just Need Me                 PA0001771889; PA0001787045       Tamerlane Publishing Corp.
                                                                       Sony/ATV Music Publishing LLC / WB Music
3361 All Alone                        PA0001791456; PA0001810597       Corp.
                                                                       Sony/ATV Music Publishing LLC / WB Music
3362 All Alright                      PA0001791457; PA0001810599       Corp.



                                                     Page 91
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 371 of 467 PageID#
                                     29497
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track               Copyright Registration Number                      Plaintiff
                                                                         Sony/ATV Music Publishing LLC / WB Music
3363 Bomb                               PA0001736350; PA0001883694       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3364 Boyfriend                          PA0001834755                     Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3365 Carry On                           PA0001791456; PA0001812238       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3366 Each Other                         PA0001823951; PA0001763340       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3367 Get It Started                     PA0001856139; PA0001833984       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3368 I Cry                              PA0001864854; PA0001887864       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3369 I Did It For My Dawgz              PA0001852371; PA0001874308       Corp.
     I Know You Want Me (Calle                                           Sony/ATV Music Publishing LLC / WB Music
3370 Ocho)                              PA0001706662; PA0001733983       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3371 It Gets Better                     PA0001791456; PA0001810595       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3372 Lace and Leather                   PA0001622996; PA0001647942       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3373 Lover's Thing                      PA0001659046; PA0001755160       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3374 One Foot                           PA0001791458; PA0001811984       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3375 Sexodus                            PA0001919070; PA0001955249       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3376 She Ain't You                      PA0001775944; PA0001772287       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3377 Some Nights                        PA0001791456; PA0001810594       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3378 Some Nights (Intro)                PA0001791456; PA0001810593       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3379 Stars                              PA0001791456; PA0001810598       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3380 Turn Around (5,4,3,2,1)            PA0001745024; PA0001821659       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3381 Why Am I the One                   PA0001791456; PA0001810596       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3382 Why You Up In Here                 PA0001741641; PA0001821674       Corp.
                                                                         Sony/ATV Music Publishing LLC / WB Music
3383 The Sky's The Limit                PA0001742577; PA0001813221       Corp. / Intersong USA

                                                                         Sony/ATV Music Publishing LLC / WB Music
3384 Applause                           PA0001893358                     Corp. / Warner-Tamerlane Publishing Corp.




                                                       Page 92
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 372 of 467 PageID#
                                     29498
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track               Copyright Registration Number                     Plaintiff

                                                                        Sony/ATV Music Publishing LLC / WB Music
3385 ARTPOP                            PA0001893362                     Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3386 Beg For It                        PA0001864144; PA0001772282       Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3387 Dope                              PA0001893362                     Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3388 Heaven                            PA0001858834                     Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3389 Jewels N' Drugs                   PA0001893363                     Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3390 Let It Roll Part 2                PA0001863569                     Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3391 Lose Control                      PA0001780014; PA0001755876       Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3392 MANiCURE                          PA0001893362                     Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3393 Maybe You're Right                PA0001870023; PA0001920676       Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3394 Morning After Dark                PA0001780007; PA0001755873       Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3395 My Darlin'                        PA0001870022; PA0001920653       Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3396 Remember You                      PA0001872896                     Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3397 Swine                             PA0001893362                     Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3398 The One I Love                    PA0001755880                     Corp. / Warner-Tamerlane Publishing Corp.

                                                                        Sony/ATV Music Publishing LLC / WB Music
3399 Tom Ford                          PA0001858805                     Corp. / Warner-Tamerlane Publishing Corp.




                                                      Page 93
 Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 373 of 467 PageID#
                                     29499
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track               Copyright Registration Number                     Plaintiff

                                                                       Sony/ATV Music Publishing LLC / WB Music
                                                                       Corp. / Warner-Tamerlane Publishing Corp. /
3400 Biggest Fan                      PA0001842280; PA0001896028       Warner/Chappell Music, Inc.

                                                                       Sony/ATV Music Publishing LLC / WB Music
                                                                       Corp. / Warner-Tamerlane Publishing Corp. /
3401 Bow Chicka Wow Wow               PA0001720333; PA0001767655       Warner/Chappell Music, Inc.

                                                                       Sony/ATV Music Publishing LLC / WB Music
3402 Hustlin'                         PA0001367972; PA0001334589       Corp. / Warner/Chappell Music, Inc.




                                                     Page 94
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 374 of 467 PageID#
                                    29500




                      PX-2 (admitted)
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 375 of 467 PageID#
                                    29501
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                  Track                                 Plaintiff                        Registration_Number
                                        Sony/ATV and EMI Plaintiffs
 1                                    Colgems-EMI Music, Inc. / Screen Gems-
      Freak Like Me                   EMI Music, Inc.                             PA0001158289
 2    (515)                           EMI April Music Inc.                        PA0001062108
 3    (sic)                           EMI April Music Inc.                        PA0001040104
 4    50 Ways To Say Goodbye          EMI April Music Inc.                        PA0001799437
 5    All I Need                      EMI April Music Inc.                        PA0001104579
 6    All I Wanted Was a Car          EMI April Music Inc.                        PA0001167812
 7    All That I Am                   EMI April Music Inc.                        PA0001161185
 8    All Your Reasons                EMI April Music Inc.                        PA0001588610
 9    B.O.B.                          EMI April Music Inc.                        PA0001039708
 10   Be The One                      EMI April Music Inc.                        PA0000795267
 11   Beautiful                       EMI April Music Inc.                        PA0001850260
 12   Before I Forget                 EMI April Music Inc.                        PA0001231062
 13   Book Of John                    EMI April Music Inc.                        PA0001910898
 14   Break Your Heart                EMI April Music Inc.                        PA0001687491
 15   Bust Your Windows               EMI April Music Inc.                        PA0001640781
 16   By Your Side                    EMI April Music Inc.                        PA0001159519
 17   Can U Handle It?                EMI April Music Inc.                        PA0001159345
 18   Caught Up                       EMI April Music Inc.                        PA0001159081
 19   Choose                          EMI April Music Inc.                        PA0001157849
 20   Cleveland Is The City           EMI April Music Inc.                        PA0001105255
 21   Cold Case Love                  EMI April Music Inc.                        PA0001704466
 22   Contagious                      EMI April Music Inc.                        PA0001354282
 23   Count On You                    EMI April Music Inc.                        PA0001726662
 24   Crazy World                     EMI April Music Inc.                        PA0001831285
 25   Creep                           EMI April Music Inc.                        PA0000797832
 26   Dance With My Father            EMI April Music Inc.                        PA0001105451
 27   Digital (Did You Tell)          EMI April Music Inc.                        PA0001722498
 28   Dilemma                         EMI April Music Inc.                        PA0001073273
 29   Dirt                            EMI April Music Inc.                        PA0001640796
 30   Do The Right Thang              EMI April Music Inc.                        PA0001706726
 31   Dress On                        EMI April Music Inc.                        PA0001843834
 32   Drips                           EMI April Music Inc.                        PA0001092246
 33   Drive By                        EMI April Music Inc.                        PA0001799432
 34   Duality                         EMI April Music Inc.                        PA0001231062
 35   Ego Tripping Out                EMI April Music Inc.                        PA0000065832
 36   Elevate                         EMI April Music Inc.                        PA0001825038
 37   Ever The Same                   EMI April Music Inc.                        PA0001161186
 38   Everybody Hates Chris           EMI April Music Inc.                        PA0001706689
 39   Everybody Needs Love            EMI April Music Inc.                        PA0001738398
 40   Everything Ends                 EMI April Music Inc.                        PA0001102120
 41   Eyeless                         EMI April Music Inc.                        PA0000965864
 42   Fall                            EMI April Music Inc.                        PA0001920169
 43   Fallin' To Pieces               EMI April Music Inc.                        PA0001161187
 44   Feel                            EMI April Music Inc.                        PA0001104645
 45   Follow Me                       EMI April Music Inc.                        PA0001159084
 46   G Is For Girl (A-Z)             EMI April Music Inc.                        PA0001649993



                                                 Page 1 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 376 of 467 PageID#
                                    29502
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                              Plaintiff                      Registration_Number
 47   Get In My Car                    EMI April Music Inc.                        PA0001723647
 48   Get Inside                       EMI April Music Inc.                        PA0001115051
 49   Get Up Get Down                  EMI April Music Inc.                        PA0001839489
 50   Go                               EMI April Music Inc.                        PA0001735199
 51   God Bless                        EMI April Music Inc.                        PA0001111571
 52   God Given Name                   EMI April Music Inc.                        PA0001610591
 53   God In Me                        EMI April Music Inc.                        PA0001640766
 54   Gone Be Fine                     EMI April Music Inc.                        PA0000914750
 55   Good Girl                        EMI April Music Inc.                        PA0001807727
 56   Good Girls Go Bad                EMI April Music Inc.                        PA0001662734
 57   Guilty                           EMI April Music Inc.                        PA0001807273
 58   Hand Me Down                     EMI April Music Inc.                        PA0001104642
 59   Heaven Sent                      EMI April Music Inc.                        PA0001395845
 60   How Far We've Come               EMI April Music Inc.                        PA0001588613
 61   How I Feel                       EMI April Music Inc.                        PA0001159657
 62   How Long                         EMI April Music Inc.                        PA0001850276
 63   Human                            EMI April Music Inc.                        PA0001625982
 64   I Can't Wait To Meetchu          EMI April Music Inc.                        PA0000986835
 65   I Gotta Feeling                  EMI April Music Inc.                        PA0001396542
 66   I Miss You                       EMI April Music Inc.                        PA0000978102
 67   I Will                           EMI April Music Inc.                        PA0001850366
 68   I Wish                           EMI April Music Inc.                        PA0001813030
 69   I'll Believe You When            EMI April Music Inc.                        PA0001588615
 70   I'm Running                      EMI April Music Inc.                        PA0001640785
 71   I've Committed Murder            EMI April Music Inc.                        PA0000976706
 72   Ice Box                          EMI April Music Inc.                        PA0001645608; PA0001166658
 73   If I Fall                        EMI April Music Inc.                        PA0001588611
 74   If You're Out There              EMI April Music Inc.                        PA0001646374
 75   In God's Hands                   EMI April Music Inc.                        PA0001164471
 76   Inhale                           EMI April Music Inc.                        PA0001115050
 77   Innocence                        EMI April Music Inc.                        PA0001194022
 78   Iowa                             EMI April Music Inc.                        PA0001102120
 79   Kissed It                        EMI April Music Inc.                        PA0001737022
 80   Land of the Snakes               EMI April Music Inc.                        PA0001975666
 81   Lately                           EMI April Music Inc.                        PA0001737021
 82   Leaving California               EMI April Music Inc.                        PA0001831261
 83   Left Behind                      EMI April Music Inc.                        PA0001102120
 84   Let Me Love You                  EMI April Music Inc.                        PA0001160636
 85   Let's Go Out Tonight             EMI April Music Inc.                        PA0001166136
 86   Life Of The Party                EMI April Music Inc.                        PA0001831259
 87   Like Sugar                       EMI April Music Inc.                        PA0001850238
 88   Lions, Tigers & Bears            EMI April Music Inc.                        PA0001640779
 89   Little Girl                      EMI April Music Inc.                        PA0001111575
 90   Live A Lie                       EMI April Music Inc.                        PA0001640780
 91   London Bridge                    EMI April Music Inc.                        PA0001165471
 92   Lonely No More                   EMI April Music Inc.                        PA0001161188
 93   Love Drunk                       EMI April Music Inc.                        PA0001735247
 94   Love Sex Magic (Main Version)    EMI April Music Inc.                        PA0001649982



                                                  Page 2 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 377 of 467 PageID#
                                    29503
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                 Plaintiff                      Registration_Number
 95    loveofmylife                       EMI April Music Inc.                        PA0001625858
 96    Luxurious                          EMI April Music Inc.                        PA0001160424
 97    Mannequin                          EMI April Music Inc.                        PA0001888782
 98    Mr. Man                            EMI April Music Inc.                        PA0001065080
 99    MVP                                EMI April Music Inc.                        PA0001706727
 100
       My Fondest Childhood Memories      EMI April Music Inc.                        PA0001131694
 101   My My My                           EMI April Music Inc.                        PA0001161189
 102   My Plague                          EMI April Music Inc.                        PA0001102120
 103   Nasty Girl                         EMI April Music Inc.                        PA0001706696
 104   Nothing                            EMI April Music Inc.                        PA0001072625
 105   Now Comes The Night                EMI April Music Inc.                        PA0001161195
 106   Nylon 6/6                          EMI April Music Inc.                        PA0001718972
 107   Old Man & Me                       EMI April Music Inc.                        PA0000795267
 108   On Fire                            EMI April Music Inc.                        PA0001735856; PA0001731108
 109   Only Wanna Be With You             EMI April Music Inc.                        PA0000734279
 110   Orchids                            EMI April Music Inc.                        PA0001115050
 111   Our Song                           EMI April Music Inc.                        PA0001850280
 112   Overjoyed                          EMI April Music Inc.                        PA0001850364
 113   Pieces                             EMI April Music Inc.                        PA0001718970
 114   Praise                             EMI April Music Inc.                        PA0000101381
 115   Prelude 3.0                        EMI April Music Inc.                        PA0001231062
 116   Pretty Girl Rock                   EMI April Music Inc.                        PA0001729610
 117   Problem Girl                       EMI April Music Inc.                        PA0001161191
 118   Put Your Hands Up                  EMI April Music Inc.                        PA0001850287
 119   Radio                              EMI April Music Inc.                        PA0001850359
 120   Relating To A Psychopath           EMI April Music Inc.                        PA0001092131
 121   Remind Me                          EMI April Music Inc.                        PA0001743361
 122   Return The Favor                   EMI April Music Inc.                        PA0001667243
 123   Rock Me In                         EMI April Music Inc.                        PA0001626940
 124   Rock That Body                     EMI April Music Inc.                        PA0001666771
 125   Russian Roulette                   EMI April Music Inc.                        PA0001704500
 126   Say You'll Haunt Me                EMI April Music Inc.                        PA0001722494
 127   Sexual Healing                     EMI April Music Inc.                        PA0000162210
 128   Shattered Heart                    EMI April Music Inc.                        PA0001624650
 129   She's Got A Boyfriend Now          EMI April Music Inc.                        PA0001736534
 130   She's So Mean                      EMI April Music Inc.                        PA0001850358
 131   Shotgun                            EMI April Music Inc.                        PA0001878368
 132   Show Me                            EMI April Music Inc.                        PA0001804834
 133   Sleeping At The Wheel              EMI April Music Inc.                        PA0001850160
 134   So Beautiful                       EMI April Music Inc.                        PA0001624586
 135   Someone Like You                   EMI April Music Inc.                        PA0001735195
 136   Something Special                  EMI April Music Inc.                        PA0001602832
 137   Something To Be                    EMI April Music Inc.                        PA0001161192
 138   Space                              EMI April Music Inc.                        PA0001194022
 139   Speechless                         EMI April Music Inc.                        PA0001131696
 140   Spit It Out                        EMI April Music Inc.                        PA0000965864
 141   Still                              EMI April Music Inc.                        PA0000986836



                                                     Page 3 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 378 of 467 PageID#
                                    29504
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                Plaintiff                     Registration_Number
 142   Still On My Brain                 EMI April Music Inc.                       PA0001118861
 143   Stuck in the Middle               EMI April Music Inc.                       PA0001831360
 144   Superwoman                        EMI April Music Inc.                       PA0001590140
 145   Surfacing                         EMI April Music Inc.                       PA0000965864
 146   T.O.N.Y.                          EMI April Music Inc.                       PA0001608776
 147   Take A Number                     EMI April Music Inc.                       PA0001115050
 148   Take Me Home                      EMI April Music Inc.                       PA0001831437
 149   Take Our Time                     EMI April Music Inc.                       PA0000797830
 150   Taken                             EMI April Music Inc.                       PA0001813025
 151   Tell You Something (Nana's
       Reprise)                          EMI April Music Inc.                       PA0001590108
 152   Thank You                         EMI April Music Inc.                       PA0001653144
 153   The Bitter End                    EMI April Music Inc.                       PA0001718944
 154   The Blister Exists                EMI April Music Inc.                       PA0001231062
 155   The Definition                    EMI April Music Inc.                       PA0001626025
 156   The Fighter                       EMI April Music Inc.                       PA0001806416
 157   The First Time                    EMI April Music Inc.                       PA0001607088
 158   The Heretic Anthem                EMI April Music Inc.                       PA0001102120
 159   The Impossible                    EMI April Music Inc.                       PA0001145924; PA0001073283
 160   The More I Drink                  EMI April Music Inc.                       PA0001993843
 161   The Nameless                      EMI April Music Inc.                       PA0001231062
 162
       The Shot Heard 'Round The World   EMI April Music Inc.                       PA0001735286
 163   These Hard Times                  EMI April Music Inc.                       PA0001588614
 164   Think About You                   EMI April Music Inc.                       PA0001105460
 165   Think Like A Man                  EMI April Music Inc.                       PA0001820629
 166   Threadbare                        EMI April Music Inc.                       PA0001718936
 167   Throwback                         EMI April Music Inc.                       PA0001159346
 168   Tumult                            EMI April Music Inc.                       PA0001157849
 169   U Make Me Wanna                   EMI April Music Inc.                       PA0001241284; PA0001159529
 170   Undertow                          EMI April Music Inc.                       PA0001779997
 171   Undisputed                        EMI April Music Inc.                       PA0001707774
 172   Vermilion Pt. 2                   EMI April Music Inc.                       PA0001231062
 173   Wait And Bleed                    EMI April Music Inc.                       PA0001040104
 174   Walking                           EMI April Music Inc.                       PA0001738379
 175   Waterfalls                        EMI April Music Inc.                       PA0000797831
 176   Welcome To Jamrock                EMI April Music Inc.                       PA0001162406
 177   What Them Girls Like              EMI April Music Inc.                       PA0001620075
 178   What's A Guy Gotta Do             EMI April Music Inc.                       PA0001159557
 179   When The Heartache Ends           EMI April Music Inc.                       PA0001161193
 180   When You Really Love Someone      EMI April Music Inc.                       PA0001158370
 181   Why Is It So Hard                 EMI April Music Inc.                       PA0001738400
 182   Will Work For Love                EMI April Music Inc.                       PA0001658983
 183   With You                          EMI April Music Inc.                       PA0001163725
 184   Wreckless Love                    EMI April Music Inc.                       PA0001589833
 185   You're So Real                    EMI April Music Inc.                       PA0001104643
 186   Your Heart Is A Muscle            EMI April Music Inc.                       PA0001842646
 187   Your Secret Love                  EMI April Music Inc.                       PA0000826398



                                                    Page 4 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 379 of 467 PageID#
                                    29505
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                                 Plaintiff                    Registration_Number
 188   Zzyzx Rd.                           EMI April Music Inc.                      PA0001165085
 189   4 Minutes                           EMI April Music Inc.                      PA0001164517
 190   400 Lux                             EMI April Music Inc.                      PA0002007289
 191   A Little Piece Of Heaven            EMI April Music Inc.                      PA0001591961
 192   A World Alone                       EMI April Music Inc.                      PA0002007289
 193   Afterlife                           EMI April Music Inc.                      PA0001591960
 194   All I Ever Wanted                   EMI April Music Inc.                      PA0001131835
 195   Almost Easy                         EMI April Music Inc.                      PA0001591963
 196   And I                               EMI April Music Inc.                      PA0001159779
 197   Angel                               EMI April Music Inc.                      PA0001738403
 198   Angel Eyes                          EMI April Music Inc.                      PA0001810572
 199   As I Am (Intro)                     EMI April Music Inc.                      PA0001590109
 200   Attention                           EMI April Music Inc.                      PA0001621899
 201   Bat Country                         EMI April Music Inc.                      PA0001162004
 202   Be Your Everything                  EMI April Music Inc.                      PA0001831407
 203   Beast And The Harlot                EMI April Music Inc.                      PA0001162005
 204   Betrayed                            EMI April Music Inc.                      PA0001162006
 205   Better Version                      EMI April Music Inc.                      PA0001131836
 206   Biting Down                         EMI April Music Inc.                      PA0001904440
 207   Blinded In Chains                   EMI April Music Inc.                      PA0001162007
 208   Bodies                              EMI April Music Inc.                      PA0001731809
 209   Brompton Cocktail                   EMI April Music Inc.                      PA0001591959
 210   Burn It Down                        EMI April Music Inc.                      PA0001162008
 211   Camouflage                          EMI April Music Inc.                      PA0001743344
 212   Can U Help Me                       EMI April Music Inc.                      PA0000846618
 213   ChampagneChroniKnightCap            EMI April Music Inc.                      PA0001955406
 214   Critical Acclaim                    EMI April Music Inc.                      PA0001591957
 215   Cry Baby                            EMI April Music Inc.                      PA0001731812
 216   Daddy's Little Girl                 EMI April Music Inc.                      PA0001706680
 217   Dear God                            EMI April Music Inc.                      PA0001591954
 218   Diary                               EMI April Music Inc.                      PA0001158368
 219   Do It All Again                     EMI April Music Inc.                      PA0001866549
 220   Do It To Me                         EMI April Music Inc.                      PA0001159080
 221   Dragon Days                         EMI April Music Inc.                      PA0001158214
 222   Drive (For Daddy Gene)              EMI April Music Inc.                      PA0001118350
 223   Every Other Memory                  EMI April Music Inc.                      PA0001765856
 224   Everybody Hurts                     EMI April Music Inc.                      PA0001761234
 225   Fading                              EMI April Music Inc.                      PA0001728370
 226   Fallin'                             EMI April Music Inc.                      PA0001118374
 227   Feeling U, Feeling Me (Interlude)   EMI April Music Inc.                      PA0001158215
 228   Fold Your Hands Child               EMI April Music Inc.                      PA0001656112
 229   Freak Out                           EMI April Music Inc.                      PA0001159307
 230   Glory And Gore                      EMI April Music Inc.                      PA0002007289
 231   Go Ahead                            EMI April Music Inc.                      PA0001590126
 232   Gunslinger                          EMI April Music Inc.                      PA0001591956
 233   Harlem's Nocturne                   EMI April Music Inc.                      PA0001158371
 234   Hot                                 EMI April Music Inc.                      PA0001167507
 235   How Do I Say                        EMI April Music Inc.                      PA0000846620



                                                      Page 5 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 380 of 467 PageID#
                                    29506
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                               Plaintiff                      Registration_Number
 236   I Always Get What I Want          EMI April Music Inc.                        PA0001160190
 237   I Can't Let U Go                  EMI April Music Inc.                        PA0000846615
 238   I Love LA                         EMI April Music Inc.                        PA0001920258; PA0001879197
 239   I Want You                        EMI April Music Inc.                        PA0001731813
 240   If I Ain't Got You                EMI April Music Inc.                        PA0001158216
 241   In Memory                         EMI April Music Inc.                        PA0001131837
 242   Innocence                         EMI April Music Inc.                        PA0001167508
 243   Intro                             EMI April Music Inc.                        PA0001159659
 244   It's All About The Pentiums       EMI April Music Inc.                        PA0000976952
 245   Just For One Day                  EMI April Music Inc.                        PA0001920253; PA0001879169
 246   Karma                             EMI April Music Inc.                        PA0001158372
 247   Lacerated                         EMI April Music Inc.                        PA0001131838
 248   Left Out                          EMI April Music Inc.                        PA0001131839
 249   Lifetime                          EMI April Music Inc.                        PA0001602821
 250   Like You'll Never See Me Again    EMI April Music Inc.                        PA0001590110
 251   Losing Grip                       EMI April Music Inc.                        PA0001101505
 252   Lost                              EMI April Music Inc.                        PA0001591955
 253   M.I.A.                            EMI April Music Inc.                        PA0001162010
 254   Million Dollar Bills              EMI April Music Inc.                        PA0002007289
 255   Mobile                            EMI April Music Inc.                        PA0001101509
 256   No Better                         EMI April Music Inc.                        PA0002007289
 257   No One                            EMI April Music Inc.                        PA0001648485; PA0001590102
 258   Nobody Not Really (Interlude)     EMI April Music Inc.                        PA0001158373
 259   One Of Those Girls                EMI April Music Inc.                        PA0001167509
 260   Online                            EMI April Music Inc.                        PA0001167813
 261   Pete Wentz Is The Only Reason
       We're Famous                      EMI April Music Inc.                        PA0001667218
 262   Pop Ya Collar                     EMI April Music Inc.                        PA0001033012; PA0001081875
 263   Prelude To A Kiss                 EMI April Music Inc.                        PA0001590111
 264   Pretty Boy Swag                   EMI April Music Inc.                        PA0001734530
 265   Push                              EMI April Music Inc.                        PA0001761225
 266   Ribs                              EMI April Music Inc.                        PA0002007289
 267   Royals                            EMI April Music Inc.                        PA0002007289
 268   Samsonite Man                     EMI April Music Inc.                        PA0001158374
 269   Satisfied                         EMI April Music Inc.                        PA0001731823
 270   Scream                            EMI April Music Inc.                        PA0001591958
 271   Seduction                         EMI April Music Inc.                        PA0001159869
 272   Seize The Day                     EMI April Music Inc.                        PA0001162009
 273   Sensuality                        EMI April Music Inc.                        PA0001395664
 274   She's Gone                        EMI April Music Inc.                        PA0001627413
 275   Shortie Like Mine                 EMI April Music Inc.                        PA0001647447
 276   Sidewinder                        EMI April Music Inc.                        PA0001162011
 277   Slow Down                         EMI April Music Inc.                        PA0001158938
 278   Still Sane                        EMI April Music Inc.                        PA0002007289
 279   Stranger                          EMI April Music Inc.                        PA0001760579
 280   Streets Of New York               EMI April Music Inc.                        PA0001162554
 281   Strength Of The World             EMI April Music Inc.                        PA0001162012
 282   Team                              EMI April Music Inc.                        PA0002007289



                                                    Page 6 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 381 of 467 PageID#
                                    29507
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                                  Plaintiff                     Registration_Number
 283   Tennis Court                       EMI April Music Inc.                       PA0002007289
 284   The Love Club                      EMI April Music Inc.                       PA0001904440
 285   The Scene Is Dead; Long Live The
       Scene                              EMI April Music Inc.                       PA0001662732
 286   The Wicked End                     EMI April Music Inc.                       PA0001162014
 287   The World Will Never Do            EMI April Music Inc.                       PA0001662901
 288   Thug Mentality                     EMI April Music Inc.                       PA0001023895
 289   Ticks                              EMI April Music Inc.                       PA0001167818
 290   Trashed And Scattered              EMI April Music Inc.                       PA0001162013
 291   Twork It Out                       EMI April Music Inc.                       PA0000846613
 292   Unbound (The Wild Ride)            EMI April Music Inc.                       PA0001591987
 293   Valentine's Day                    EMI April Music Inc.                       PA0001958626
 294   Wake Up                            EMI April Music Inc.                       PA0001158369
 295   Wet Hot American Summer            EMI April Music Inc.                       PA0001662916
 296   When It Hurts                      EMI April Music Inc.                       PA0001621885
 297   When You're Gone                   EMI April Music Inc.                       PA0001167506
 298   Where Do We Go From Here           EMI April Music Inc.                       PA0001590129
 299   Where Were You (When the
       World Stopped Turning)             EMI April Music Inc.                       PA0001076926
 300   White Teeth Teens                  EMI April Music Inc.                       PA0002007289
 301   Y.O.U.                             EMI April Music Inc.                       PA0001621886
 302   Yeah!                              EMI April Music Inc.                       PA0001159089
 303   You                                EMI April Music Inc.                       PA0001621886
 304   Come Back                          EMI April Music Inc.                       PA0000893388
 305   My Way                             EMI April Music Inc.                       PA0000893387
 306   Nice And Slow                      EMI April Music Inc.                       PA0000893386
 307   One Day You'll Be Mine             EMI April Music Inc.                       PA0000893389
 308   Papers                             EMI April Music Inc.                       PA0001753740
 309   You Make Me Wanna...               EMI April Music Inc.                       PA0000893384
 310                                      EMI April Music Inc. / EMI Blackwood
       Have Some Fun                      Music Inc                                  PA0001158407
 311                                      EMI April Music Inc. / EMI Blackwood
       I Need You                         Music Inc                                  PA0001590128
 312                                      EMI April Music Inc. / EMI Blackwood
       Right On the Money                 Music Inc                                  PA0000922532
 313                                      EMI April Music Inc. / EMI Blackwood
       Back 2 Good                        Music Inc.                                 PA0000844646
 314                                      EMI April Music Inc. / EMI Blackwood
       Bed Of Lies                        Music Inc.                                 PA0001006952
 315                                      EMI April Music Inc. / EMI Blackwood
       Before I Met You                   Music Inc.                                 PA0001673114
 316                                      EMI April Music Inc. / EMI Blackwood
       Changes                            Music Inc.                                 PA0001731492
 317                                      EMI April Music Inc. / EMI Blackwood
       Cold                               Music Inc.                                 PA0001104580
 318                                      EMI April Music Inc. / EMI Blackwood
       Downfall                           Music Inc.                                 PA0001104581
 319                                      EMI April Music Inc. / EMI Blackwood
       Everywhere                         Music Inc.                                 PA0001731500



                                                     Page 7 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 382 of 467 PageID#
                                    29508
                                 List of Music Publisher Plaintiffs’ Copyrighted Compositions


                         Track                                 Plaintiff                        Registration_Number
 320                                         EMI April Music Inc. / EMI Blackwood
       Heartbreak Hotel                      Music Inc.                                  PA0000927023
 321                                         EMI April Music Inc. / EMI Blackwood
       It's Not Right But It's Okay          Music Inc.                                  PA0000954971
 322                                         EMI April Music Inc. / EMI Blackwood
       Make My Day                           Music Inc.                                  PA0001731490
 323                                         EMI April Music Inc. / EMI Blackwood
       Never Forget You                      Music Inc.                                  PA0001738485
 324                                         EMI April Music Inc. / EMI Blackwood
       Push                                  Music Inc.                                  PA0000844645
 325                                         EMI April Music Inc. / EMI Blackwood
       Takin' It There                       Music Inc.                                  PA0001640699
 326                                         EMI April Music Inc. / EMI Blackwood
       When The Music Stops                  Music Inc.                                  PA0001073068
 327                                         EMI April Music Inc. / EMI Blackwood
       Who Dat                               Music Inc.                                  PA0001640769
 328                                         EMI April Music Inc. / EMI Blackwood
       You Don't Know My Name                Music Inc.                                  PA0001158217
 329                                         EMI April Music Inc. / EMI Blackwood
       3AM                                   Music Inc.                                  PA0000844647
 330                                         EMI April Music Inc. / EMI Blackwood
       Angry                                 Music Inc.                                  PA0001006950
 331                                         EMI April Music Inc. / EMI Blackwood
       Argue                                 Music Inc.                                  PA0000844644
 332                                         EMI April Music Inc. / EMI Blackwood
       Bent                                  Music Inc.                                  PA0001006950
 333                                         EMI April Music Inc. / EMI Blackwood
       Black & White People                  Music Inc.                                  PA0001006950
 334                                         EMI April Music Inc. / EMI Blackwood
       Busted                                Music Inc.                                  PA0000844644
 335                                         EMI April Music Inc. / EMI Blackwood
       Crutch                                Music Inc.                                  PA0001006950
 336                                         EMI April Music Inc. / EMI Blackwood
       Damn                                  Music Inc.                                  PA0000844644
 337                                         EMI April Music Inc. / EMI Blackwood
       Disease                               Music Inc.                                  PA0001105084
 338                                         EMI April Music Inc. / EMI Blackwood
       Don't Look Down                       Music Inc.                                  PA0001738410
 339                                         EMI April Music Inc. / EMI Blackwood
       Fallin' Out                           Music Inc.                                  PA0001589919
 340                                         EMI April Music Inc. / EMI Blackwood
       Girl Like That                        Music Inc.                                  PA0000844644
 341                                         EMI April Music Inc. / EMI Blackwood
       Hang                                  Music Inc.                                  PA0000844644
 342                                         EMI April Music Inc. / EMI Blackwood
       Heart Heart Heartbreak                Music Inc.                                  PA0001735191; PA0001730760
 343                                         EMI April Music Inc. / EMI Blackwood
       If You're Gone                        Music Inc.                                  PA0001006950; PA0001038500
 344                                         EMI April Music Inc. / EMI Blackwood
       Kody                                  Music Inc.                                  PA0000844644



                                                        Page 8 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 383 of 467 PageID#
                                    29509
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                 Plaintiff                         Registration_Number
 345                                      EMI April Music Inc. / EMI Blackwood
       Long Day                           Music Inc.                                     PA0000844644
 346                                      EMI April Music Inc. / EMI Blackwood
       Mad Season                         Music Inc.                                     PA0001006950
 347                                      EMI April Music Inc. / EMI Blackwood
       Outro (Obie Trice/ Cheers)         Music Inc.                                     PA0001159257
 348                                      EMI April Music Inc. / EMI Blackwood
       Piano Man                          Music Inc.                                     PA0001625977
 349                                      EMI April Music Inc. / EMI Blackwood
       Real World                         Music Inc.                                     PA0001655141
 350                                      EMI April Music Inc. / EMI Blackwood
       Rest Stop                          Music Inc.                                     PA0001038500
 351                                      EMI April Music Inc. / EMI Blackwood
       So Simple                          Music Inc.                                     PA0001158375
 352                                      EMI April Music Inc. / EMI Blackwood
       Teenage Love Affair                Music Inc.                                     PA0001590132
 353                                      EMI April Music Inc. / EMI Blackwood
       Un-thinkable (I'm Ready)           Music Inc.                                     PA0001666749
 354                                      EMI April Music Inc. / EMI Blackwood
       Warm It Up (With Love)             Music Inc.                                     PA0001624745
 355                                      EMI April Music Inc. / EMI Blackwood
       You Won't Be Mine                  Music Inc.                                     PA0001006950
 356                                      EMI April Music Inc. / EMI Blackwood
                                          Music Inc. / Sony/ATV Music Publishing
       Fallen                             LLC                                            PA0001712987
 357                                      EMI April Music Inc. / EMI Blackwood
                                          Music Inc. / Sony/ATV Music Publishing
       Like This                          LLC                                            PA0001072623
 358                                      EMI April Music Inc. / EMI Consortium
       A Moment To Myself                 Songs Inc. d/b/a EMI Longitude Music           PA0000986838
 359                                      EMI April Music Inc. / EMI Consortium
       backagain                          Songs, Inc. d/b/a EMI Longitude Music          PA0001395994
 360
       until                              EMI April Music Inc. / Jobete Music Co Inc. PA0001624579
 361
       Superstar                          EMI April Music Inc. / Jobete Music Co. Inc.   PA0001159085
 362                                      EMI April Music Inc. / Sony/ATV Music
       All My Life                        Publishing LLC                                 PA0001644944
 363                                      EMI April Music Inc. / Sony/ATV Music
       Anything (To Find You)             Publishing LLC                                 PA0001900915
 364                                      EMI April Music Inc. / Sony/ATV Music
       Call Up The Homies                 Publishing LLC                                 PA0001706741
 365                                      EMI April Music Inc. / Sony/ATV Music
       Climax                             Publishing LLC                                 PA0001825135
 366                                      EMI April Music Inc. / Sony/ATV Music
       Cold                               Publishing LLC                                 PA0001707770
 367                                      EMI April Music Inc. / Sony/ATV Music
       Energy                             Publishing LLC                                 PA0001840559
 368                                      EMI April Music Inc. / Sony/ATV Music
       Fistful Of Tears                   Publishing LLC                                 PA0001707770


                                                     Page 9 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 384 of 467 PageID#
                                    29510
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                 Plaintiff                        Registration_Number
 369                                      EMI April Music Inc. / Sony/ATV Music
       Help Somebody                      Publishing LLC                                PA0001707770
 370                                      EMI April Music Inc. / Sony/ATV Music
       Lemme See                          Publishing LLC                                PA0001828069
 371                                      EMI April Music Inc. / Sony/ATV Music
       Love You                           Publishing LLC                                PA0001707770
 372                                      EMI April Music Inc. / Sony/ATV Music
       Phoenix Rise                       Publishing LLC                                PA0001707770
 373                                      EMI April Music Inc. / Sony/ATV Music
       Playing Possum                     Publishing LLC                                PA0001707770
 374                                      EMI April Music Inc. / Sony/ATV Music
       Save You Tonight                   Publishing LLC                                PA0001784623
 375                                      EMI April Music Inc. / Sony/ATV Music
       Slower                             Publishing LLC                                PA0001835570
 376                                      EMI April Music Inc. / Sony/ATV Music
       Stop The World                     Publishing LLC                                PA0001707770
 377                                      EMI April Music Inc. / Sony/ATV Music
       Without You                        Publishing LLC                                PA0001877914
 378                                      EMI April Music Inc. / Stone Agate Music (a
       You Can't Stop Us Now              division of Jobete Music Co. Inc.)            PA0001396096
 379   911                                EMI Blackwood Music Inc.                      PA0001837905
 380   Across The World                   EMI Blackwood Music Inc.                      PA0001706677
 381   All Over Me                        EMI Blackwood Music Inc.                      PA0001732490
 382   Am I Ever Gonna Find Out           EMI Blackwood Music Inc.                      PA0001104897
 383   Anna Begins                        EMI Blackwood Music Inc.                      PA0000708858
 384   Back When It Was                   EMI Blackwood Music Inc.                      PA0001321505
 385   Bad Things                         EMI Blackwood Music Inc.                      PA0001164354
 386   Bang It Up                         EMI Blackwood Music Inc.                      PA0001626146
 387   Beautiful Mess                     EMI Blackwood Music Inc.                      PA0001153078; PA0001073133
 388   Breathing                          EMI Blackwood Music Inc.                      PA0001051657
 389   By The Way                         EMI Blackwood Music Inc.                      PA0001640696
 390   Celebrate                          EMI Blackwood Music Inc.                      PA0001775496
 391   Clarity                            EMI Blackwood Music Inc.                      PA0001832089
 392   Cling And Clatter                  EMI Blackwood Music Inc.                      PA0001051657
 393   Come To Bed                        EMI Blackwood Music Inc.                      PA0001598751
 394   Comin' Home                        EMI Blackwood Music Inc.                      PA0001167517
 395   Cool                               EMI Blackwood Music Inc.                      PA0001160425
 396   Crazy Dream                        EMI Blackwood Music Inc.                      PA0001159601
 397   Deuces                             EMI Blackwood Music Inc.                      PA0001738384
 398   Dime Mi Amor                       EMI Blackwood Music Inc.                      PA0001159602
 399   Dreamer                            EMI Blackwood Music Inc.                      PA0001071485
 400   Drive                              EMI Blackwood Music Inc.                      PA0001816534
 401   English Town                       EMI Blackwood Music Inc.                      PA0001850285
 402   Even The Stars Fall 4 U            EMI Blackwood Music Inc.                      PA0001947441
 403   Everybody                          EMI Blackwood Music Inc.                      PA0001592998
 404   Get To Me                          EMI Blackwood Music Inc.                      PA0001867242
 405   Glass                              EMI Blackwood Music Inc.                      PA0001743265
 406   Goodbye Earl                       EMI Blackwood Music Inc.                      PA0000969189
 407   Heaven                             EMI Blackwood Music Inc.                      PA0001158408



                                                     Page 10 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 385 of 467 PageID#
                                    29511
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                             Plaintiff                         Registration_Number
 408   Heaven                             EMI Blackwood Music Inc.                    PA0001159600
 409   Hello                              EMI Blackwood Music Inc.                    PA0001706431
 410   Hi-Definitions                     EMI Blackwood Music Inc.                    PA0001600815
 411   Hollywood                          EMI Blackwood Music Inc.                    PA0001159603
 412   Hurry Baby                         EMI Blackwood Music Inc.                    PA0001910891
 413   Hurt So Good                       EMI Blackwood Music Inc.                    PA0001842641
 414   I Ain't Ready To Quit              EMI Blackwood Music Inc.                    PA0001728141
 415   I Drive Your Truck                 EMI Blackwood Music Inc.                    PA0001900113
 416   I'm Gone                           EMI Blackwood Music Inc.                    PA0001788402
 417   If U Seek Amy                      EMI Blackwood Music Inc.                    PA0001881662
 418   If You Can Do Anything Else        EMI Blackwood Music Inc.                    PA0000981323
 419   In My Business                     EMI Blackwood Music Inc.                    PA0000931051
 420   Independence                       EMI Blackwood Music Inc.                    PA0001728329
 421   International Harvester            EMI Blackwood Music Inc.                    PA0001642429
 422   It's OK                            EMI Blackwood Music Inc.                    PA0001769596
 423   La Contestacion                    EMI Blackwood Music Inc.                    PA0001159599
 424   Lasso                              EMI Blackwood Music Inc.                    PA0001728410
 425   Leave                              EMI Blackwood Music Inc.                    PA0001006950
 426   Little Bit Of Everything           EMI Blackwood Music Inc.                    PA0001947440
 427   Long Distance Interlude            EMI Blackwood Music Inc.                    PA0001641290
 428   Love Ain't Like That               EMI Blackwood Music Inc.                    PA0000894510
 429   Love Somebody                      EMI Blackwood Music Inc.                    PA0001824576
 430   Mexicoma                           EMI Blackwood Music Inc.                    PA0001910901
 431   Miss You Being Gone                EMI Blackwood Music Inc.                    PA0001727845
 432   More Than A Memory                 EMI Blackwood Music Inc.                    PA0001864022
 433   More Than Love                     EMI Blackwood Music Inc.                    PA0001159604
 434   My President                       EMI Blackwood Music Inc.                    PA0001697454
 435   N.I.*.*.E.R. (The Slave and the
       Master)                            EMI Blackwood Music Inc.                    PA0001396103
 436   No One Gonna Love You              EMI Blackwood Music Inc.                    PA0001738399
 437   Nobody Else                        EMI Blackwood Music Inc.                    PA0001159606
 438   Now I Know                         EMI Blackwood Music Inc.                    PA0001162729
 439   Nowhere Fast                       EMI Blackwood Music Inc.                    PA0001642920
 440   Onda                               EMI Blackwood Music Inc.                    PA0001160202
 441   One Thing                          EMI Blackwood Music Inc.                    PA0001848513
 442   Out Of Breath                      EMI Blackwood Music Inc.                    PA0001104538
 443   Out of Character                   EMI Blackwood Music Inc.                    PA0001395668
 444   Parking Lot Party                  EMI Blackwood Music Inc.                    PA0001900112
 445   Pirate Flag                        EMI Blackwood Music Inc.                    PA0001904652
 446   Pontoon                            EMI Blackwood Music Inc.                    PA0002049153
 447   Praise You Forever                 EMI Blackwood Music Inc.                    PA0001708382
 448   Prayin' For You/Superman           EMI Blackwood Music Inc.                    PA0001627414
 449   Promise                            EMI Blackwood Music Inc.                    PA0001166650
 450   Pucker Up                          EMI Blackwood Music Inc.                    PA0001649988
 451   Raining In Baltimore               EMI Blackwood Music Inc.                    PA0000708863
 452   Real Emotions                      EMI Blackwood Music Inc.                    PA0001159607
 453   Right There                        EMI Blackwood Music Inc.                    PA0001745930
 454   Round Here                         EMI Blackwood Music Inc.                    PA0000708854



                                                     Page 11 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 386 of 467 PageID#
                                    29512
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                              Plaintiff                         Registration_Number
 455   See You Again                     EMI Blackwood Music Inc.                    PA0001807700
 456   Senorita                          EMI Blackwood Music Inc.                    PA0001159605
 457   She Thinks My Tractor's Sexy      EMI Blackwood Music Inc.                    PA0000950753
 458   Should've Kissed You              EMI Blackwood Music Inc.                    PA0001772278
 459   Simon                             EMI Blackwood Music Inc.                    PA0001051657
 460   Someone Else's Song               EMI Blackwood Music Inc.                    PA0001051657
 461
       Something To Do With My Hands     EMI Blackwood Music Inc.                    PA0001800963
 462   Songbird                          EMI Blackwood Music Inc.                    PA0000330273
 463   Spin                              EMI Blackwood Music Inc.                    PA0001104539
 464   Stanley Climbfall                 EMI Blackwood Music Inc.                    PA0001104540
 465   Stop Cheatin' On Me               EMI Blackwood Music Inc.                    PA0001907989
 466   Take Your Hand                    EMI Blackwood Music Inc.                    PA0001159167
 467   Tell Me Why                       EMI Blackwood Music Inc.                    PA0001159608
 468   That's Why I'm Here               EMI Blackwood Music Inc.                    PA0000867535
 469   The Dollar                        EMI Blackwood Music Inc.                    PA0001163958
 470   The More Boys I Meet              EMI Blackwood Music Inc.                    PAu003038078; PA0001590022
 471   The One That Got Away             EMI Blackwood Music Inc.                    PA0001818449
 472   The Recession                     EMI Blackwood Music Inc.                    PA0001640694
 473   There Goes My Baby                EMI Blackwood Music Inc.                    PA0001716542
 474   This Kiss                         EMI Blackwood Music Inc.                    PA0001864024
 475   Time Flies                        EMI Blackwood Music Inc.                    PA0001807051
 476   Tiny Little Bows                  EMI Blackwood Music Inc.                    PA0001820569
 477   Trying                            EMI Blackwood Music Inc.                    PA0001051657
 478
       U Dont Know Me (Like U Used To)   EMI Blackwood Music Inc.                    PA0000965774
 479   Unknown                           EMI Blackwood Music Inc.                    PA0001051656
 480   Unwell                            EMI Blackwood Music Inc.                    PA0001104578
 481   Velvet Sky                        EMI Blackwood Music Inc.                    PA0001159613
 482   What About Now                    EMI Blackwood Music Inc.                    PA0001166336
 483   What Makes You Beautiful          EMI Blackwood Music Inc.                    PA0001790417
 484   When I Grow Up                    EMI Blackwood Music Inc.                    PA0001640788
 485   When You Touch Me                 EMI Blackwood Music Inc.                    PA0001072626
 486   Where Do We Go                    EMI Blackwood Music Inc.                    PA0001760301
 487   Why                               EMI Blackwood Music Inc.                    PA0001660621
 488   Wine After Whiskey                EMI Blackwood Music Inc.                    PA0001807696
 489   You Lie                           EMI Blackwood Music Inc.                    PA0001728328
 490   Your Man                          EMI Blackwood Music Inc.                    PA0001163481
 491   10 Days Late                      EMI Blackwood Music Inc.                    PA0000986880
 492   All About Tonight                 EMI Blackwood Music Inc.                    PA0001716538
 493   Amazin'                           EMI Blackwood Music Inc.                    PA0001640767
 494   Ballin'                           EMI Blackwood Music Inc.                    PA0001855548
 495   BGTY                              EMI Blackwood Music Inc.                    PA0001760358
 496   Black Crowns                      EMI Blackwood Music Inc.                    PA0001788405
 497   Boys 'Round Here                  EMI Blackwood Music Inc.                    PA0001837383
 498   Burning Bright                    EMI Blackwood Music Inc.                    PA0001278083
 499   Call Me                           EMI Blackwood Music Inc.                    PA0001601050
 500   Calling                           EMI Blackwood Music Inc.                    PA0001832167



                                                    Page 12 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 387 of 467 PageID#
                                    29513
                         List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                        Plaintiff                         Registration_Number
 501   Careless World                EMI Blackwood Music Inc.                    PA0001788401
 502   Celebration                   EMI Blackwood Music Inc.                    PA0001788393
 503   Circulate                     EMI Blackwood Music Inc.                    PA0001640772
 504   Cool                          EMI Blackwood Music Inc.                    PA0001627481
 505   Crazy World                   EMI Blackwood Music Inc.                    PA0001640764
 506   Devour                        EMI Blackwood Music Inc.                    PA0001601052
 507   Dirty                         EMI Blackwood Music Inc.                    PA0001895398
 508   Dive                          EMI Blackwood Music Inc.                    PA0001828070
 509   Do It All                     EMI Blackwood Music Inc.                    PA0001788396
 510   Don't You Know                EMI Blackwood Music Inc.                    PA0001640771
 511   Everything Back But You       EMI Blackwood Music Inc.                    PA0001167505
 512   Faded                         EMI Blackwood Music Inc.                    PA0001788407
 513   Far Away                      EMI Blackwood Music Inc.                    PA0001788325
 514   Fine Again                    EMI Blackwood Music Inc.                    PA0001627411
 515   Get Allot                     EMI Blackwood Music Inc.                    PA0001640710
 516   Good Ole Boys                 EMI Blackwood Music Inc.                    PA0001760428
 517   Her Heart                     EMI Blackwood Music Inc.                    PA0001768280
 518   Honestly                      EMI Blackwood Music Inc.                    PA0001972855
 519   Honey Bee                     EMI Blackwood Music Inc.                    PA0001760410
 520   Hustlaz Ambition              EMI Blackwood Music Inc.                    PA0001640768
 521   I Did It For Sho              EMI Blackwood Music Inc.                    PA0001627415
 522   If You Only Knew              EMI Blackwood Music Inc.                    PA0001601046
 523   Involve Yourself              EMI Blackwood Music Inc.                    PA0001395666
 524   Jesse James                   EMI Blackwood Music Inc.                    PA0000787272
 525   Lay You Down                  EMI Blackwood Music Inc.                    PA0001788308
 526   Light Dreams                  EMI Blackwood Music Inc.                    PA0001783047
 527   Love Game                     EMI Blackwood Music Inc.                    PA0001788312
 528   Mine Would Be You             EMI Blackwood Music Inc.                    PA0001859225
 529   Muthaf**ka Up                 EMI Blackwood Music Inc.                    PA0001788404
 530   My Happy Ending               EMI Blackwood Music Inc.                    PA0001159309
 531   Potty Mouth                   EMI Blackwood Music Inc.                    PA0001783085
 532   Red Light                     EMI Blackwood Music Inc.                    PA0001241918
 533   Second Chance                 EMI Blackwood Music Inc.                    PA0001601042
 534   Sin With A Grin               EMI Blackwood Music Inc.                    PA0001601054
 535   Sound Of Madness              EMI Blackwood Music Inc.                    PA0001601045
 536   Spectrum                      EMI Blackwood Music Inc.                    PA0001832077
 537   Ten Times Crazier             EMI Blackwood Music Inc.                    PA0001859226
 538   The Best Damn Thing           EMI Blackwood Music Inc.                    PA0001354251
 539   The Crow & The Butterfly      EMI Blackwood Music Inc.                    PA0001601051
 540   The Point Of It All           EMI Blackwood Music Inc.                    PA0001631133
 541   This Is Like                  EMI Blackwood Music Inc.                    PA0001788320
 542   Til I Forget About You        EMI Blackwood Music Inc.                    PA0001733313
 543   Vacation                      EMI Blackwood Music Inc.                    PA0001640774
 544   Welcome Back                  EMI Blackwood Music Inc.                    PA0001640693
 545   What A Shame                  EMI Blackwood Music Inc.                    PA0001601047
 546   What They Want                EMI Blackwood Music Inc.                    PA0001640765
 547   Love It Or Leave It           EMI Blackwood Music Inc. / Colgems-EMI
       Alone/Welcome To Jamrock      Music Inc.                                  PA0001162695



                                                Page 13 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 388 of 467 PageID#
                                    29514
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                 Plaintiff                        Registration_Number
 548                                      EMI Blackwood Music Inc. / EMI April
       Chemicals Collide                  Music Inc.                                  PA0001735285
 549                                      EMI Blackwood Music Inc. / EMI April
       Hey You                            Music Inc.                                  PA0001831262
 550                                      EMI Blackwood Music Inc. / EMI April
       I Decided                          Music Inc.                                  PA0001608769
 551                                      EMI Blackwood Music Inc. / EMI April
       Ode to Marvin                      Music Inc.                                  PA0001608798
 552                                      EMI Blackwood Music Inc. / EMI April
       Real Thing                         Music Inc.                                  PA0001735194
 553                                      EMI Blackwood Music Inc. / EMI April
       Sandcastle Disco                   Music Inc.                                  PA0001615101
 554                                      EMI Blackwood Music Inc. / EMI April
       Take You Out                       Music Inc.                                  PA0001068165
 555                                      EMI Blackwood Music Inc. / EMI April
       What About Us?                     Music Inc.                                  PA0001072616
 556                                      EMI Blackwood Music Inc. / EMI April
       Would've Been the One              Music Inc.                                  PA0001608779
 557                                      EMI Blackwood Music Inc. / EMI April
       The Great Escape                   Music Inc.                                  PA0001165808
 558                                      EMI Blackwood Music Inc. / Jobete Music
       Don't Do It                        Co. Inc.                                    PA0001640702
 559                                      EMI Blackwood Music Inc. / Jobete Music
       Lil Freak                          Co. Inc. / EMI April Music Inc.             PA0001700473
 560                                      EMI Blackwood Music Inc. / Sony/ATV
       Ay Chico (Lengua Afuera)           Music Publishing LLC                        PA0001166251
 561                                      EMI Blackwood Music Inc. / Sony/ATV
       Back in Time                       Music Publishing LLC                        PA0001833789
 562                                      EMI Blackwood Music Inc. / Sony/ATV
       Black Leather Jacket               Music Publishing LLC                        PA0001947438
 563                                      EMI Blackwood Music Inc. / Sony/ATV
       Blame It On Waylon                 Music Publishing LLC                        PA0001896309
 564                                      EMI Blackwood Music Inc. / Sony/ATV
       I'm Off That                       Music Publishing LLC                        PA0001833780
 565                                      EMI Blackwood Music Inc. / Sony/ATV
       Ice Cold                           Music Publishing LLC                        PA0001854208
 566                                      EMI Blackwood Music Inc. / Sony/ATV
       Last Night                         Music Publishing LLC                        PA0001833744
 567                                      EMI Blackwood Music Inc. / Sony/ATV
       Love's Poster Child                Music Publishing LLC                        PA0001947446
 568                                      EMI Blackwood Music Inc. / Sony/ATV
       Show Me                            Music Publishing LLC                        PA0001933694
 569                                      EMI Blackwood Music Inc. / Sony/ATV
                                          Music Publishing LLC / EMI April Music Inc.
                                          / Warner-Tamerlane Publishing Corp. / WB
       Love In This Club                  Music Corp.                                 PA0001659003
 570                                      EMI Consortium Music Publishing, Inc.
       Paris, Tokyo                       d/b/a EMI Full Keel Music                   PA0001600832
 571                                      EMI Consortium Music Publishing, Inc.
       She's Got It All                   d/b/a EMI Full Keel Music                   PA0000886673


                                                     Page 14 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 389 of 467 PageID#
                                    29515
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                                   Plaintiff                       Registration_Number
 572   Angel Flying Too Close To The       EMI Consortium Songs Inc. d/b/a EMI
       Ground                              Longitude Music                            PA0000049322
 573                                       EMI Consortium Songs Inc. d/b/a EMI
       The Only Way                        Longitude Music                            PA0001163482
 574                                       EMI Consortium Songs, Inc. d/b/a EMI
       A Baltimore Love Thing              Longitude Music                            PA0001160841
 575   GATman And Robbin                   EMI Miller Catalog Inc.                    PA0001160842
 576   Mighty "O"                          EMI Mills Music, Inc.                      PA0001165509
 577   Down With The King                  EMI U Catalog Inc.                         PA0001143443
 578   Ain't That Peculiar                 Jobete Music Co Inc.                       EP0000203959; RE0000618229
 579   Hitch Hike                          Jobete Music Co Inc.                       Eu0000750856; RE0000484188
 580   Trouble Man                         Jobete Music Co Inc.                       EP0000307204
 581   If I Could Build My Whole World
       Around You                          Jobete Music Co Inc.                       EP0000229884
 582   What's Going On                     Jobete Music Co Inc.                       EP0000281238
 583   You                                 Jobete Music Co Inc.                       EP0000232619; RE0000697753
 584   Ain't Nothing Like The Real Thing   Jobete Music Co. Inc.                      EP0000234188; RE0000697423
 585   Can I Get A Witness                 Jobete Music Co. Inc.                      Eu0000789133; RE0000535701
 586   Come Get To This                    Jobete Music Co. Inc.                      EP0000315837
 587   Distant Lover                       Jobete Music Co. Inc.                      EP0000323322; EP0000291366
 588   Good Lovin' Ain't Easy To Come
       By                                  Jobete Music Co. Inc.                      EP0000254456
 589   I Ain't Mad At Cha                  Jobete Music Co. Inc.                      PA0001070600
 590   I'll Be Doggone                     Jobete Music Co. Inc.                      EP0000198501
 591   Inner City Blues (Make Me Wanna
       Holler)                             Jobete Music Co. Inc.                      EP0000287807
 592   It Takes Two                        Jobete Music Co. Inc.                      EP0000214841
 593   Mercy Mercy Me (The Ecology)        Jobete Music Co. Inc.                      EP0000288939
 594   Never Can Say Goodbye               Jobete Music Co. Inc.                      Eu0000187089; RE0000772428
 595   Stay Fly                            Jobete Music Co. Inc.                      PA0001328092
 596   That's The Way Love Is              Jobete Music Co. Inc.                      RE0000678602
 597   The Onion Song                      Jobete Music Co. Inc.                      EP0000259283
 598
       Too Busy Thinking About My Baby Jobete Music Co. Inc.                          EP0000219339; PA0000358613
 599   When Did You Stop Loving Me,
       When Did I Stop Loving You      Jobete Music Co. Inc.                          PA0000041232
 600                                                                                  EP0000330074; RE0000853662;
       You're A Wonderful One              Jobete Music Co. Inc.                      EU0000812174; RE0000601434
 601   You're All I Need To Get By         Jobete Music Co. Inc.                      EP0000246516
 602   Your Precious Love                  Jobete Music Co. Inc.                      EP0000232154
 603   Dance (Ass)                         Jobete Music Co. Inc.                      PA0001760422
 604                                       Jobete Music Co. Inc. / Stone Diamond
       Anger                               Music Corp.                                PA0000041233
 605   Get Out                             Screen Gems-EMI Music Inc.                 PA0001592997
 606   2 On                                Sony/ATV Music Publishing LLC              PA0001910781
 607   2024                                Sony/ATV Music Publishing LLC              PA0001794286
 608   9 Piece                             Sony/ATV Music Publishing LLC              PA0001864281
 609   A Capella (Something's Missing)     Sony/ATV Music Publishing LLC              PA0001821297
 610   A Gentlemen's Coup                  Sony/ATV Music Publishing LLC              PA0001887807



                                                     Page 15 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 390 of 467 PageID#
                                    29516
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                              Plaintiff                        Registration_Number
 611   A Name In This Town               Sony/ATV Music Publishing LLC               PA0001777805
 612   Aberdeen                          Sony/ATV Music Publishing LLC               PA0001794286
 613   Ack Like You Know                 Sony/ATV Music Publishing LLC               PA0001644889
 614   Ain't No Rest for the Wicked      Sony/ATV Music Publishing LLC               PA0001794291
 615   Airstream Song                    Sony/ATV Music Publishing LLC               PA0001682737
 616   Alejandro                         Sony/ATV Music Publishing LLC               PA0001751975
 617   All Around The World              Sony/ATV Music Publishing LLC               PA0001850389
 618   All I Really Want                 Sony/ATV Music Publishing LLC               PA0001748296
 619   All The Money In The World        Sony/ATV Music Publishing LLC               PA0001821914
 620   Always Been Me                    Sony/ATV Music Publishing LLC               PA0001777807
 621   Always Something                  Sony/ATV Music Publishing LLC               PA0001794286
 622   Apologize                         Sony/ATV Music Publishing LLC               PA0001708388
 623   Architects                        Sony/ATV Music Publishing LLC               PA0001887807
 624   Around My Head                    Sony/ATV Music Publishing LLC               PA0001794286
 625   As Long As You Love Me            Sony/ATV Music Publishing LLC               PA0001834758
 626   Aston Martin Music                Sony/ATV Music Publishing LLC               PA0001821912
 627   Aura                              Sony/ATV Music Publishing LLC               PA0001941105
 628   Automatic                         Sony/ATV Music Publishing LLC               PA0001822058
 629   Available                         Sony/ATV Music Publishing LLC               PA0001807827
 630   B.M.F. (Blowin' Money Fast)       Sony/ATV Music Publishing LLC               PA0001821909
 631   Back Against The Wall             Sony/ATV Music Publishing LLC               PA0001794291
 632   Back Stabbin' Betty               Sony/ATV Music Publishing LLC               PA0001794291
 633   Bad Habits                        Sony/ATV Music Publishing LLC               PA0001707770
 634   Bad Romance                       Sony/ATV Music Publishing LLC               PA0001751974
 635   Bassline                          Sony/ATV Music Publishing LLC               PA0001896024
 636   Beautiful Freaks                  Sony/ATV Music Publishing LLC               PA0001803641
 637   Beautiful, Dirty, Rich            Sony/ATV Music Publishing LLC               PA0001685320
 638   Beer For My Horses                Sony/ATV Music Publishing LLC               PA0001109842
 639   Best Of Times                     Sony/ATV Music Publishing LLC               PA0002069314
 640   Big Night                         Sony/ATV Music Publishing LLC               PA0001807064
 641   Black Jesus (Amen Fashion)        Sony/ATV Music Publishing LLC               PA0001752320
 642   Blind                             Sony/ATV Music Publishing LLC               PA0001813213
 643   Bojangles                         Sony/ATV Music Publishing LLC               PA0001338581
 644   Boys Boys Boys                    Sony/ATV Music Publishing LLC               PA0001685351
 645   Bravado                           Sony/ATV Music Publishing LLC               PA0001904440
 646   Brave                             Sony/ATV Music Publishing LLC               PA0001967864
 647   Broken Mirrors                    Sony/ATV Music Publishing LLC               PA0001887807
 648   Brown Eyes                        Sony/ATV Music Publishing LLC               PA0001685359
 649   Bubbly                            Sony/ATV Music Publishing LLC               PA0001391445
 650   Can't Stop Me Now                 Sony/ATV Music Publishing LLC               PA0001733402
 651   Center Stage                      Sony/ATV Music Publishing LLC               PA0001952597
 652   Chartreuse                        Sony/ATV Music Publishing LLC               PA0001952597
 653   Chasing You                       Sony/ATV Music Publishing LLC               PA0001952597
 654   Church Pew Or Bar Stool           Sony/ATV Music Publishing LLC               PA0001897745
 655   Come N Go                         Sony/ATV Music Publishing LLC               PA0001780999
 656   Crazy Ain't Original              Sony/ATV Music Publishing LLC               PA0001881665
 657   Dead Flowers                      Sony/ATV Music Publishing LLC               PA0001682745
 658   Disparity By Design               Sony/ATV Music Publishing LLC               PA0001887807



                                                    Page 16 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 391 of 467 PageID#
                                    29517
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                              Plaintiff                      Registration_Number
 659   DJ Khaled Interlude                Sony/ATV Music Publishing LLC             PA0001661345
 660   Don't Give Up On Us                Sony/ATV Music Publishing LLC             PA0001719662
 661   Don't Judge Me                     Sony/ATV Music Publishing LLC             PA0001896026
 662   Don't Play This Song               Sony/ATV Music Publishing LLC             PA0001750006
 663   Dope Ball (Interlude)              Sony/ATV Music Publishing LLC             PA0001733400
 664   Drinks for You (Ladies Anthem)     Sony/ATV Music Publishing LLC             PA0001833788
 665   Drones In The Valley               Sony/ATV Music Publishing LLC             PA0001794291
 666   Eh, Eh (Nothing Else I Can Say)    Sony/ATV Music Publishing LLC             PA0001685326
 667   Encore                             Sony/ATV Music Publishing LLC             PA0001813214
 668   Endgame                            Sony/ATV Music Publishing LLC             PA0001887807
 669   Finally Here                       Sony/ATV Music Publishing LLC             PA0001807843
 670   Fire Burns                         Sony/ATV Music Publishing LLC             PA0001822066
 671   Flow                               Sony/ATV Music Publishing LLC             PA0001794286
 672   Forca                              Sony/ATV Music Publishing LLC             PA0001239138
 673   Freaky Deaky                       Sony/ATV Music Publishing LLC             PA0001644872
 674   Free Love                          Sony/ATV Music Publishing LLC             PA0001794291
 675   Freedom                            Sony/ATV Music Publishing LLC             PA0001840533
 676   Gangsta Bop                        Sony/ATV Music Publishing LLC             PA0001167178
 677   GHOST!                             Sony/ATV Music Publishing LLC             PA0001750014
 678   Gimmie Dat                         Sony/ATV Music Publishing LLC             PA0001835722
 679   Girlfriend In The City             Sony/ATV Music Publishing LLC             PA0001753993
 680   Girls                              Sony/ATV Music Publishing LLC             PA0001733986
 681   Girls Fall Like Dominoes           Sony/ATV Music Publishing LLC             PA0001996711
 682   Girls Like You                     Sony/ATV Music Publishing LLC             PA0001808680
 683   Give Me Everything                 Sony/ATV Music Publishing LLC             PA0001780977
 684   Give Them What They Ask For        Sony/ATV Music Publishing LLC             PA0001733406
 685   Glasgow                            Sony/ATV Music Publishing LLC             PA0001774897
 686   Gotta Get It (Dancer)              Sony/ATV Music Publishing LLC             PA0001807837
 687   Gypsy                              Sony/ATV Music Publishing LLC             PA0001893359
 688   Hair                               Sony/ATV Music Publishing LLC             PA0001752317
 689   Happy On The Hey Now (A Song
       For Kristi)                        Sony/ATV Music Publishing LLC             PA0001899369
 690   Heart Like Mine                    Sony/ATV Music Publishing LLC             PA0001682741
 691   Help Is On The Way                 Sony/ATV Music Publishing LLC             PA0001887807
 692   Hey Baby (Drop It To The Floor)    Sony/ATV Music Publishing LLC             PA0001719812
 693   I Choose You                       Sony/ATV Music Publishing LLC             PA0001967866
 694   I Know You Know                    Sony/ATV Music Publishing LLC             PA0001807117
 695   I Like It                          Sony/ATV Music Publishing LLC             PA0001786618
 696   I Sold My Bed, But Not My Stereo   Sony/ATV Music Publishing LLC             PA0001952597
 697   I Won't Go Crazy                   Sony/ATV Music Publishing LLC             PA0001777806
 698   I'm Gone                           Sony/ATV Music Publishing LLC             PA0001971310
 699   I'm Not A Star                     Sony/ATV Music Publishing LLC             PA0001821873
 700   If I Ruled The World               Sony/ATV Music Publishing LLC             PA0001825040
 701   In One Ear                         Sony/ATV Music Publishing LLC             PA0001794292
 702   In The Dark                        Sony/ATV Music Publishing LLC             PA0001783660
 703   Indy Kidz                          Sony/ATV Music Publishing LLC             PA0001794286
 704   Invisible                          Sony/ATV Music Publishing LLC             PA0001825037
 705   It's That Time Of Day              Sony/ATV Music Publishing LLC             PA0001899360



                                                   Page 17 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 392 of 467 PageID#
                                    29518
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                            Plaintiff                        Registration_Number
 706   James Brown                      Sony/ATV Music Publishing LLC               PA0001794291
 707   Japanese Buffalo                 Sony/ATV Music Publishing LLC               PA0001794286
 708   Judas                            Sony/ATV Music Publishing LLC               PA0001794291
 709   Judas                            Sony/ATV Music Publishing LLC               PA0001752321
 710   Juice Box                        Sony/ATV Music Publishing LLC               PA0001733404
 711   Jump                             Sony/ATV Music Publishing LLC               PA0001807841
 712   Just Dance                       Sony/ATV Music Publishing LLC               PA0001685310
 713   Just One Last Time               Sony/ATV Music Publishing LLC               PA0001896046
 714   Kangaroo Court                   Sony/ATV Music Publishing LLC               PA0001952597
 715   Krazy                            Sony/ATV Music Publishing LLC               PA0001733987
 716   Lanterns                         Sony/ATV Music Publishing LLC               PA0001887807
 717   Lazy Lies                        Sony/ATV Music Publishing LLC               PA0001952597
 718   Like A G6                        Sony/ATV Music Publishing LLC               PA0001778021
 719   Lindy                            Sony/ATV Music Publishing LLC               PA0001899353
 720   Little Bad Girl                  Sony/ATV Music Publishing LLC               PA0001814075
 721   Long Distance                    Sony/ATV Music Publishing LLC               PA0001821287
 722   Lotus                            Sony/ATV Music Publishing LLC               PA0001794291
 723   Love Away                        Sony/ATV Music Publishing LLC               PA0001952597
 724   Love The Girls                   Sony/ATV Music Publishing LLC               PA0001772294
 725   Love Who You Love                Sony/ATV Music Publishing LLC               PA0001661382
 726   LoveGame                         Sony/ATV Music Publishing LLC               PA0001685315
 727   Low                              Sony/ATV Music Publishing LLC               PA0001644879
 728   Lunar                            Sony/ATV Music Publishing LLC               PA0001814079
 729   Mafia Music                      Sony/ATV Music Publishing LLC               PA0001748285
 730   Maintain the Pain                Sony/ATV Music Publishing LLC               PA0001682745
 731   Make It Stop (September's
       Children)                        Sony/ATV Music Publishing LLC               PA0001887807
 732   Makin' Plans                     Sony/ATV Music Publishing LLC               PA0001682745
 733   Mama Africa                      Sony/ATV Music Publishing LLC               PA0001167181
 734   Manos Al Aire                    Sony/ATV Music Publishing LLC               PA0001760999
 735   Marchin On                       Sony/ATV Music Publishing LLC               PA0001755881
 736   Maria                            Sony/ATV Music Publishing LLC               PA0001834767
 737   Marley                           Sony/ATV Music Publishing LLC               PA0001899367
 738   Marry Me                         Sony/ATV Music Publishing LLC               PA0001896439
 739   Mary Jane Holland                Sony/ATV Music Publishing LLC               PA0001893360
 740   Maybach Music                    Sony/ATV Music Publishing LLC               PA0001639897
 741   MC Hammer                        Sony/ATV Music Publishing LLC               PA0001821908
 742   Me and Your Cigarettes           Sony/ATV Music Publishing LLC               PA0001682744
 743   Metropolis                       Sony/ATV Music Publishing LLC               PA0001827951
 744   Midnight Hands                   Sony/ATV Music Publishing LLC               PA0001887807
 745   Mind On My Money                 Sony/ATV Music Publishing LLC               PA0001807828
 746   Mirage                           Sony/ATV Music Publishing LLC               PA0001896025
 747   Mmm Yeah                         Sony/ATV Music Publishing LLC               PA0001886182
 748   Mojo So Dope                     Sony/ATV Music Publishing LLC               PA0001750010
 749   Money Right                      Sony/ATV Music Publishing LLC               PA0001644871
 750   Monster                          Sony/ATV Music Publishing LLC               PA0001751978
 751   More                             Sony/ATV Music Publishing LLC               PA0001745641
 752   Mr. Rager                        Sony/ATV Music Publishing LLC               PA0001750006



                                                   Page 18 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 393 of 467 PageID#
                                    29519
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                                 Plaintiff                      Registration_Number
 753   Mr. Worldwide (Intro)               Sony/ATV Music Publishing LLC             PA0001780983
 754   Muny                                Sony/ATV Music Publishing LLC             PA0001786604
 755   Music Sounds Better                 Sony/ATV Music Publishing LLC             PA0001825036
 756   Must Be Something I Missed          Sony/ATV Music Publishing LLC             PA0001899368
 757   My Heart Beats For Love             Sony/ATV Music Publishing LLC             PA0001708952
 758   Never                               Sony/ATV Music Publishing LLC             PA0001807823
 759   Never Took The Time                 Sony/ATV Music Publishing LLC             PA0001663701
 760   Night Is Young                      Sony/ATV Music Publishing LLC             PA0001753995
 761   No. 1                               Sony/ATV Music Publishing LLC             PA0001821894
 762   Nothing Even Matters                Sony/ATV Music Publishing LLC             PA0001807063
 763   Nothing Really Matters              Sony/ATV Music Publishing LLC             PA0001814078
 764   Oh My Love                          Sony/ATV Music Publishing LLC             PA0001772289
 765   Oh Yeah                             Sony/ATV Music Publishing LLC             PA0001807062
 766   On and On                           Sony/ATV Music Publishing LLC             PA0001735747
 767   On The Floor                        Sony/ATV Music Publishing LLC             PA0001770236
 768   Only Prettier                       Sony/ATV Music Publishing LLC             PA0001682740
 769   Origami                             Sony/ATV Music Publishing LLC             PA0001952597
 770   Out Of Town Girl                    Sony/ATV Music Publishing LLC             PA0001835122
 771   Oye Baby                            Sony/ATV Music Publishing LLC             PA0001745498
 772   Paparazzi                           Sony/ATV Music Publishing LLC             PA0001685323
 773   Paper Gangsta                       Sony/ATV Music Publishing LLC             PA0001685367
 774   Papi                                Sony/ATV Music Publishing LLC             PA0001810026
 775   Party Hard / Cadillac (Interlude)   Sony/ATV Music Publishing LLC             PA0001896504
 776   Patience Gets Us Nowhere Fast       Sony/ATV Music Publishing LLC             PA0001952597
 777   Pause                               Sony/ATV Music Publishing LLC             PA0001780988
 778   Pay Me                              Sony/ATV Music Publishing LLC             PA0001808680
 779   Play Hard                           Sony/ATV Music Publishing LLC             PA0001827956
 780   Poker Face                          Sony/ATV Music Publishing LLC             PA0001685342
 781   Pretty Wings                        Sony/ATV Music Publishing LLC             PA0001707770
 782   Priceless                           Sony/ATV Music Publishing LLC             PA0001644888
 783   Put It Down                         Sony/ATV Music Publishing LLC             PA0001787201
 784   Quickie                             Sony/ATV Music Publishing LLC             PA0001808680
 785   R.O.O.T.S.                          Sony/ATV Music Publishing LLC             PA0001807832
 786   Radio                               Sony/ATV Music Publishing LLC             PA0001807090
 787   Raise 'Em Up                        Sony/ATV Music Publishing LLC             PA0001947439
 788   Raw (How You Like It)               Sony/ATV Music Publishing LLC             PA0001848766
 789   Ready To Roll                       Sony/ATV Music Publishing LLC             PA0001890859
 790   Repeat                              Sony/ATV Music Publishing LLC             PA0001814085
 791   Respirator                          Sony/ATV Music Publishing LLC             PA0001821672
 792   Rewind                              Sony/ATV Music Publishing LLC             PA0001807819
 793   Ridin' Solo                         Sony/ATV Music Publishing LLC             PA0001813218
 794   Right Before My Eyes                Sony/ATV Music Publishing LLC             PA0001794286
 795   Right By My Side                    Sony/ATV Music Publishing LLC             PA0001822037
 796   Right Here (Departed)               Sony/ATV Music Publishing LLC             PA0001821289
 797   Right Round                         Sony/ATV Music Publishing LLC             PA0001639208; PA0001648304
 798   Robot                               Sony/ATV Music Publishing LLC             PA0001708950
 799   Rocketeer                           Sony/ATV Music Publishing LLC             PA0001778016
 800   Rubber Ball                         Sony/ATV Music Publishing LLC             PA0001794286



                                                    Page 19 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 394 of 467 PageID#
                                    29520
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                               Plaintiff                        Registration_Number
 801   Runnin' Around                     Sony/ATV Music Publishing LLC               PA0001698432
 802   Sabertooth Tiger                   Sony/ATV Music Publishing LLC               PA0001794286
 803   Safe and Sound                     Sony/ATV Music Publishing LLC               PA0001952597
 804   Satellite                          Sony/ATV Music Publishing LLC               PA0001887807
 805   Say It With Me                     Sony/ATV Music Publishing LLC               PA0001772291
 806   Scared Of Beautiful                Sony/ATV Music Publishing LLC               PA0001846377
 807   Scars                              Sony/ATV Music Publishing LLC               PA0001708950
 808   Sell Yourself                      Sony/ATV Music Publishing LLC               PA0001794286
 809   Sexy Bitch                         Sony/ATV Music Publishing LLC               PA0001703244
 810   Shake Senora                       Sony/ATV Music Publishing LLC               PA0001820421
 811   Shake Senora Remix                 Sony/ATV Music Publishing LLC               PA0001820421
 812   She Don't Like The Lights          Sony/ATV Music Publishing LLC               PA0001822166
 813   She Wolf (Falling to Pieces)       Sony/ATV Music Publishing LLC               PA0001896051
 814   She'd Be California                Sony/ATV Music Publishing LLC               PA0001661378
 815   Shiza                              Sony/ATV Music Publishing LLC               PA0001752319
 816   Shone                              Sony/ATV Music Publishing LLC               PA0001807835
 817   Shut It Down                       Sony/ATV Music Publishing LLC               PA0001733390
 818   Silence                            Sony/ATV Music Publishing LLC               PA0000740717
 819   Sin For A Sin                      Sony/ATV Music Publishing LLC               PA0001682734
 820   Sinner                             Sony/ATV Music Publishing LLC               PA0001777809
 821   So Happy I Could Die               Sony/ATV Music Publishing LLC               PA0001751980; PA0001668692
 822   Soil To The Sun                    Sony/ATV Music Publishing LLC               PA0001794291
 823   Something For The DJs              Sony/ATV Music Publishing LLC               PA0001774899
 824   Spaghetti                          Sony/ATV Music Publishing LLC               PA0001879175
 825   Speechless                         Sony/ATV Music Publishing LLC               PA0001751979
 826   Spread The Love                    Sony/ATV Music Publishing LLC               PA0001899352
 827   Stand Up                           Sony/ATV Music Publishing LLC               PA0001946133
 828   Stars                              Sony/ATV Music Publishing LLC               PA0001753996
 829   Starstruck                         Sony/ATV Music Publishing LLC               PA0001685366; PA0001650637
 830   Stay                               Sony/ATV Music Publishing LLC               PA0001708951
 831   Stay With Me                       Sony/ATV Music Publishing LLC               PA0001698437
 832   Still Missin                       Sony/ATV Music Publishing LLC               PA0001644870
 833   Strip                              Sony/ATV Music Publishing LLC               PA0001896031
 834   Summerboy                          Sony/ATV Music Publishing LLC               PA0001685365
 835   Superstar                          Sony/ATV Music Publishing LLC               PA0001825039
 836   Survivor Guilt                     Sony/ATV Music Publishing LLC               PA0001887807
 837   Sweat                              Sony/ATV Music Publishing LLC               PA0001803810
 838   Sweat (Dubstep Remix)              Sony/ATV Music Publishing LLC               PA0001814071
 839   Sweet Surrender                    Sony/ATV Music Publishing LLC               PA0000866242
 840   Sweetie                            Sony/ATV Music Publishing LLC               PA0001864023
 841   Take Me Along                      Sony/ATV Music Publishing LLC               PA0001708950
 842   Teeth                              Sony/ATV Music Publishing LLC               PA0001751976
 843   Tell Me How To Live                Sony/ATV Music Publishing LLC               PA0001952597
 844   The Future                         Sony/ATV Music Publishing LLC               PA0001774893
 845   The Only One                       Sony/ATV Music Publishing LLC               PA0001807094
 846   The Sun Will Rise                  Sony/ATV Music Publishing LLC               PA0001807177
 847   The Sweet Escape                   Sony/ATV Music Publishing LLC               PA0001166379
 848   The Time (Dirty Bit)               Sony/ATV Music Publishing LLC               PA0001796440



                                                     Page 20 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 395 of 467 PageID#
                                    29521
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                             Plaintiff                        Registration_Number
 849   The War Is Over                   Sony/ATV Music Publishing LLC               PA0001807174
 850   These Worries                     Sony/ATV Music Publishing LLC               PA0001750006
 851   Things That Matter                Sony/ATV Music Publishing LLC               PA0001661359
 852   This Is Letting Go                Sony/ATV Music Publishing LLC               PA0001887807
 853   Tik Tik Boom                      Sony/ATV Music Publishing LLC               PA0001917951
 854   Til It's Gone                     Sony/ATV Music Publishing LLC               PA0001917966
 855   Time                              Sony/ATV Music Publishing LLC               PA0001874359
 856   Tiny Little Robots                Sony/ATV Music Publishing LLC               PA0001794291
 857   Titanium                          Sony/ATV Music Publishing LLC               PA0001814072
 858   Tonight Tonight                   Sony/ATV Music Publishing LLC               PA0001765703
 859   Took My Love                      Sony/ATV Music Publishing LLC               PA0001781001
 860   Torn Down                         Sony/ATV Music Publishing LLC               PA0001821291
 861   Touch Me                          Sony/ATV Music Publishing LLC               PA0001896041
 862   Touch Me                          Sony/ATV Music Publishing LLC               PA0001807825
 863   Toy Story                         Sony/ATV Music Publishing LLC               PA0001774895
 864   Triumph                           Sony/ATV Music Publishing LLC               PA0001733388
 865   Turn Me On                        Sony/ATV Music Publishing LLC               PA0001814076; PA0001822072
 866   Twisted                           Sony/ATV Music Publishing LLC               PA0001642854
 867   U Want Me 2                       Sony/ATV Music Publishing LLC               PA0001719661
 868   Venus                             Sony/ATV Music Publishing LLC               PA0001893364
 869   Virginia Bluebell                 Sony/ATV Music Publishing LLC               PA0001682743
 870   Vixen                             Sony/ATV Music Publishing LLC               PA0001808680
 871   Wait For Me                       Sony/ATV Music Publishing LLC               PA0001887807
 872   Way Out Here                      Sony/ATV Music Publishing LLC               PA0001777804
 873   We Aite (Wake Your Mind Up)       Sony/ATV Music Publishing LLC               PA0001750006
 874   What I Wanted to Say              Sony/ATV Music Publishing LLC               PA0001698434
 875   What If                           Sony/ATV Music Publishing LLC               PA0001813212
 876   Whatcha Say                       Sony/ATV Music Publishing LLC               PA0001813211
 877   When Love Takes Over              Sony/ATV Music Publishing LLC               PA0001682910; PA0001644855
 878   White Liar                        Sony/ATV Music Publishing LLC               PA0001682738
 879   Who I Am With You                 Sony/ATV Music Publishing LLC               PA0001887676
 880   Why Don't We Just Dance           Sony/ATV Music Publishing LLC               PA0001689774
 881   With You, Without You             Sony/ATV Music Publishing LLC               PA0001607900
 882   Won't Be Lonely Long - On The
       Road                              Sony/ATV Music Publishing LLC               PA0001777801
 883   XO                                Sony/ATV Music Publishing LLC               PA0001879186
 884   You Ain't Seen Country Yet        Sony/ATV Music Publishing LLC               PA0001777803
 885   You And I                         Sony/ATV Music Publishing LLC               PA0001751989
 886   Call Of The Wild                  Sony/ATV Music Publishing LLC               PA0001733405
 887   Hustle Hard Remix                 Sony/ATV Music Publishing LLC               PA0001794383
 888   Intro                             Sony/ATV Music Publishing LLC               PA0001874326
 889   Trouble On My Mind                Sony/ATV Music Publishing LLC               PA0001789134
 890                                     Sony/ATV Music Publishing LLC / EMI April
       Home This Christmas               Music Inc.                                  PA0001780222
 891                                     Sony/ATV Music Publishing LLC / EMI April
       Move Like You Gonna Die           Music Inc.                                  PA0001875762; PA0001662776
 892                                     Sony/ATV Music Publishing LLC / EMI April
       The Way                           Music Inc.                                  PA0001903036



                                                    Page 21 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 396 of 467 PageID#
                                    29522
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track                                Plaintiff                         Registration_Number
 893                                    Sony/ATV Music Publishing LLC / EMI April
       You're Not In On The Joke        Music Inc.                                  PA0001875761; PA0001662742
 894                                    Sony/ATV Music Publishing LLC / EMI
       Downtown                         Blackwood Music Inc.                        PA0001864826
 895   Your Mama Should've Named You Sony/ATV Music Publishing LLC / EMI
       Whiskey                          Blackwood Music Inc.                        PA0001914393
 896                                    Sony/ATV Music Publishing LLC / EMI
       Feel This Moment                 Blackwood Music Inc.                        PA0001858590
 897                                    Sony/ATV Music Publishing LLC / EMI
       Fire                             Blackwood Music Inc.                        PA0001896434
 898                                    Sony/ATV Music Publishing LLC / EMI
       Global Warming                   Blackwood Music Inc.                        PA0001858589
 899                                    Sony/ATV Music Publishing LLC / EMI
       Hope We Meet Again               Blackwood Music Inc.                        PA0001858593
 900                                    Sony/ATV Music Publishing LLC / EMI
       Wet The Bed                      Blackwood Music Inc.                        PA0001883692
 901   Let's Get It On                  Stone Diamond Music Corp.                   EP0000314589
 902                                    Stone Diamond Music Corp. / Jobete
       God Gave Me Style                Music Co. Inc.                              PA0001160843
                                       Universal Music Publishing Plaintiffs
 903                                    Music Corporation of America, Inc. dba
       A Girl Like Me                   Universal Music Corp.                       PA0001164298
 904                                    Music Corporation of America, Inc. dba
       Angel                            Universal Music Corp.                       PA0001046461
 905                                    Music Corporation of America, Inc. dba
       Back on Earth                    Universal Music Corp.                       PA0000895946
 906                                    Music Corporation of America, Inc. dba
       Can U Get Away                   Universal Music Corp.                       PA0000875890
 907   Cat People (Putting Out Fire)    Music Corporation of America, Inc. dba
       (Single Version)                 Universal Music Corp.                       PA0000131825
 908                                    Music Corporation of America, Inc. dba
       Definition Of A Thug N***a       Universal Music Corp.                       PA0000776781
 909                                    Music Corporation of America, Inc. dba
       Dreams of Our Fathers            Universal Music Corp.                       PA0001039322
 910                                    Music Corporation of America, Inc. dba
       Everyday                         Universal Music Corp.                       PA0001039330
 911   Falling In Love (Is Hard On The  Music Corporation of America, Inc. dba
       Knees)                           Universal Music Corp.                       PA0000847442
 912                                    Music Corporation of America, Inc. dba
       Fool to Think                    Universal Music Corp.                       PA0001039327
 913                                    Music Corporation of America, Inc. dba
       For Tha Love Of $                Universal Music Corp.                       PA0000713004
 914                                    Music Corporation of America, Inc. dba
       Ghost Behind My Eyes             Universal Music Corp.                       PA0000795018
 915                                    Music Corporation of America, Inc. dba
       Good Woman Bad                   Universal Music Corp.                       PA0000785095
 916                                    Music Corporation of America, Inc. dba
       Hand On The Pump                 Universal Music Corp.                       PA0000538434
 917                                    Music Corporation of America, Inc. dba
       Here I Go Again                  Universal Music Corp.                       PA0001328100; PA0001162725



                                                   Page 22 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 397 of 467 PageID#
                                    29523
                                 List of Music Publisher Plaintiffs’ Copyrighted Compositions


                         Track                                Plaintiff                         Registration_Number
 918                                         Music Corporation of America, Inc. dba
       Hits From The Bong                    Universal Music Corp.                       PA0000791818
 919                                         Music Corporation of America, Inc. dba
       How I Could Just Kill A Man           Universal Music Corp.                       PA0000796241
 920                                         Music Corporation of America, Inc. dba
       I Did It                              Universal Music Corp.                       PA0001039319
 921                                         Music Corporation of America, Inc. dba
       I'm So into You                       Universal Music Corp.                       PA0000664028
 922                                         Music Corporation of America, Inc. dba
       I've Come To Expect It From You       Universal Music Corp.                       PA0000482947
 923                                         Music Corporation of America, Inc. dba
       If I Die 2Nite                        Universal Music Corp.                       PA0000773737
 924                                         Music Corporation of America, Inc. dba
       If I Had It All                       Universal Music Corp.                       PA0001039324
 925                                         Music Corporation of America, Inc. dba
       Insane In The Brain                   Universal Music Corp.                       PA0000664235
 926                                         Music Corporation of America, Inc. dba
       Just About Now                        Universal Music Corp.                       PA0000669876
 927                                         Music Corporation of America, Inc. dba
       Just Around The Eyes                  Universal Music Corp.                       PA0000713702
 928                                         Music Corporation of America, Inc. dba
       Just Push Play                        Universal Music Corp.                       PA0001048574
 929                                         Music Corporation of America, Inc. dba
       Lady, Lady                            Universal Music Corp.                       PA0000731125
 930                                         Music Corporation of America, Inc. dba
       Livin' On The Edge                    Universal Music Corp.                       PA0000832940
 931                                         Music Corporation of America, Inc. dba
       Lord Knows                            Universal Music Corp.                       PA0000773740
 932                                         Music Corporation of America, Inc. dba
       Love Is On The Way (Real Love)        Universal Music Corp.                       PA0000731122
 933                                         Music Corporation of America, Inc. dba
       Me Against The World                  Universal Music Corp.                       PA0000700333
 934                                         Music Corporation of America, Inc. dba
       Merry Go Round                        Universal Music Corp.                       PA0000494345
 935                                         Music Corporation of America, Inc. dba
       Mother Father                         Universal Music Corp.                       PA0001039329
 936                                         Music Corporation of America, Inc. dba
       Nothin' At All                        Universal Music Corp.                       PA0000284908
 937                                         Music Corporation of America, Inc. dba
       Old School                            Universal Music Corp.                       PA0000773742
 938                                         Music Corporation of America, Inc. dba
       Power Of Love / Love Power            Universal Music Corp.                       PA0000526816
 939                                         Music Corporation of America, Inc. dba
       Run To You                            Universal Music Corp.                       PA0000840168
 940                                         Music Corporation of America, Inc. dba
       Secret Heart                          Universal Music Corp.                       PA0000807140
 941                                         Music Corporation of America, Inc. dba
       Sleep to Dream Her                    Universal Music Corp.                       PA0001039328
 942                                         Music Corporation of America, Inc. dba
       Smile                                 Universal Music Corp.                       PA0000815805; PA0000815968



                                                        Page 23 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 398 of 467 PageID#
                                    29524
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                Plaintiff                         Registration_Number
 943                                      Music Corporation of America, Inc. dba
       So Many Tears                      Universal Music Corp.                       PA0000773738
 944                                      Music Corporation of America, Inc. dba
       So Right                           Universal Music Corp.                       PA0001039323
 945                                      Music Corporation of America, Inc. dba
       Soul Intact                        Universal Music Corp.                       PA0000810659
 946                                      Music Corporation of America, Inc. dba
       Temptations                        Universal Music Corp.                       PA0000875889
 947                                      Music Corporation of America, Inc. dba
       That's What I Need                 Universal Music Corp.                       PA0000664035
 948                                      Music Corporation of America, Inc. dba
       There's A Thug In My Life          Universal Music Corp.                       PA0001162730
 949                                      Music Corporation of America, Inc. dba
       Think You're Gonna Like It         Universal Music Corp.                       PA0000664034
 950                                      Music Corporation of America, Inc. dba
       Truthfully                         Universal Music Corp.                       PA0001147359
 951                                      Music Corporation of America, Inc. dba
       Unconditional Love                 Universal Music Corp.                       PA0000980713
 952                                      Music Corporation of America, Inc. dba
       What You Are                       Universal Music Corp.                       PA0001039325
 953                                      Music Corporation of America, Inc. dba
       What's It Gonna Be                 Universal Music Corp.                       PA0000810659
 954                                      Music Corporation of America, Inc. dba
       When The World Ends                Universal Music Corp.                       PA0001046455
 955                                      Music Corporation of America, Inc. dba
       You're Always On My Mind           Universal Music Corp.                       PA0000664031
 956   4th of July Reprise                Polygram Publishing, Inc.                   PA0000863657
 957   Achy Breaky Song                   Polygram Publishing, Inc.                   PA0000713892
 958   Amish Paradise                     Polygram Publishing, Inc.                   PA0000809516
 959   Angel                              Polygram Publishing, Inc.                   PA0000342822
 960   Animals                            Polygram Publishing, Inc.                   PA0001899929
 961   Another Night                      Polygram Publishing, Inc.                   PA0000795554
 962   Back To You                        Polygram Publishing, Inc.                   PA0001120340
 963   Bad Day                            Polygram Publishing, Inc.                   PA0001025285
 964   Bittersweet                        Polygram Publishing, Inc.                   PA0000893227
 965   Breathe                            Polygram Publishing, Inc.                   PA0000999862
 966   Cool The Engines                   Polygram Publishing, Inc.                   PA0000312410
 967   Dangerous                          Polygram Publishing, Inc.                   PA0001678612
 968   Day Dreams                         Polygram Publishing, Inc.                   PA0001752520
 969   Days With You                      Polygram Publishing, Inc.                   PA0001245154
 970   Die Like This                      Polygram Publishing, Inc.                   PA0001245156
 971   Don't Let Me Be The Last One To
       Know                               Polygram Publishing, Inc.                   PA0001010089
 972   Down                               Polygram Publishing, Inc.                   PA0001025288
 973   Down Inside Of You                 Polygram Publishing, Inc.                   PA0001245163
 974   Drive Me Wild                      Polygram Publishing, Inc.                   PA0002072171
 975   Easy                               Polygram Publishing, Inc.                   PA0001025287
 976   Empty Spaces                       Polygram Publishing, Inc.                   PA0001025283
 977   Falls On Me                        Polygram Publishing, Inc.                   PA0001245161



                                                     Page 24 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 399 of 467 PageID#
                                    29525
                          List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                           Plaintiff                        Registration_Number
 978   Getting Thru?                  Polygram Publishing, Inc.                   PA0001245157
 979   Gone Country                   Polygram Publishing, Inc.                   PA0000642408
 980   Good Girls Go To Heaven (Bad
       Girls Go Everywhere)           Polygram Publishing, Inc.                   PA0000669674
 981   Heart Attack                   Polygram Publishing, Inc.                   PA0001752511
 982   Hemorrhage (In My Hands)       Polygram Publishing, Inc.                   PA0001025282
 983   Hideaway                       Polygram Publishing, Inc.                   PA0000893223
 984   Higher Power                   Polygram Publishing, Inc.                   PA0000863654
 985   Home By Now/No Matter What     Polygram Publishing, Inc.                   PA0001144121
 986   I Ain't In Checotah Anymore    Polygram Publishing, Inc.                   PA0001327781
 987   I Was Country When Country
       Wasn't Cool                    Polygram Publishing, Inc.                   PA0000126702
988    Innocent                       Polygram Publishing, Inc.                   PA0001025291
989    Is Nothing Sacred              Polygram Publishing, Inc.                   PA0000936094
990    It Just Won't Quit             Polygram Publishing, Inc.                   PA0000669673
991    It's Come To This              Polygram Publishing, Inc.                   PA0000893229
992    Ivan Meets G.I. Joe            Polygram Publishing, Inc.                   PA0000112397
993    Jesus or A Gun                 Polygram Publishing, Inc.                   PA0000893225
994    Jurassic Park                  Polygram Publishing, Inc.                   PA0000713893
995    Knives                         Polygram Publishing, Inc.                   PA0001025290
996    Last Time                      Polygram Publishing, Inc.                   PA0001025281
997    Livin' For You                 Polygram Publishing, Inc.                   PAu001802362
998    Love Gun                       Polygram Publishing, Inc.                   PA0001727659
999    Luck                           Polygram Publishing, Inc.                   PA0001245155
1000   Mary Pretends                  Polygram Publishing, Inc.                   PA0000893220
1001   Million Miles                  Polygram Publishing, Inc.                   PA0001245162
1002   Most Of All                    Polygram Publishing, Inc.                   PA0001245158
1003   Movin' Down the Line           Polygram Publishing, Inc.                   PA0001752522
1004   New Thing                      Polygram Publishing, Inc.                   PA0000893230
1005   Over You                       Polygram Publishing, Inc.                   PA0001752515
1006   Ozone                          Polygram Publishing, Inc.                   PA0000893222
1007   Prove                          Polygram Publishing, Inc.                   PA0001025286
1008   Recognize                      Polygram Publishing, Inc.                   PA0000896403
1009   Running Away                   Polygram Publishing, Inc.                   PA0001245159
1010   Scar                           Polygram Publishing, Inc.                   PA0001025284
1011   Shimmer                        Polygram Publishing, Inc.                   PA0000893226
1012   Slow                           Polygram Publishing, Inc.                   PA0001025292
1013   So Many Ways                   Polygram Publishing, Inc.                   PA0000896404
1014   Solace                         Polygram Publishing, Inc.                   PA0001025289
1015   Somebody Got Murdered          Polygram Publishing, Inc.                   PA0000112402
1016   Someone                        Polygram Publishing, Inc.                   PA0001003696
1017   Song For You                   Polygram Publishing, Inc.                   PA0000893221
1018   Stone Rollin                   Polygram Publishing, Inc.                   PA0001764528
1019   Tell Me                        Polygram Publishing, Inc.                   PA0000863655
1020   The Answer                     Polygram Publishing, Inc.                   PA0001752536
1021   The Best Day                   Polygram Publishing, Inc.                   PA0001028241
1022   The Magnificent Seven          Polygram Publishing, Inc.                   PA0000112394
1023   The Motto                      Polygram Publishing, Inc.                   PA0001804402



                                                 Page 25 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 400 of 467 PageID#
                                    29526
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                              Plaintiff                      Registration_Number
1024   The Star Spangled Banner          Polygram Publishing, Inc.                  PA0000863656
1025   The Street Parade                 Polygram Publishing, Inc.                  PA0000112420
1026   These Things                      Polygram Publishing, Inc.                  PA0001245160
1027   Untitled**                        Polygram Publishing, Inc.                  PA0000893228
1028   2 Of Amerikaz Most Wanted         Songs of Universal, Inc.                   PA0001070596
1029   25 To Life                        Songs of Universal, Inc.                   PA0001730984
1030   2nd Sucks                         Songs of Universal, Inc.                   PA0001748917
1031   A Fool's Dance                    Songs of Universal, Inc.                   PA0001839497
1032   A Kiss                            Songs of Universal, Inc.                   PA0001784201
1033   All I Have In This World          Songs of Universal, Inc.                   PA0001639922
1034   All I Want For Christmas Is You
       (Super Festive!)                  Songs of Universal, Inc.                   PA0001780229
1035   All Signs Point To Lauderdale     Songs of Universal, Inc.                   PA0001748918
1036   Almost Famous                     Songs of Universal, Inc.                   PA0001730979
1037   Another Round                     Songs of Universal, Inc.                   PA0001730878
1038   As Fast As I Could                Songs of Universal, Inc.                   PA0001700896
1039   Baby Love                         Songs of Universal, Inc.                   PA0001602408
1040   Backpackers                       Songs of Universal, Inc.                   PA0001773699
1041   Be (Intro)                        Songs of Universal, Inc.                   PA0001302097
1042   Beautiful People                  Songs of Universal, Inc.                   PA0001752889
1043   Beautiful People                  Songs of Universal, Inc.                   PA0001750727
1044   Best Friend                       Songs of Universal, Inc.                   PA0000757400
1045   Best Of You                       Songs of Universal, Inc.                   PA0001730963
1046   Beware                            Songs of Universal, Inc.                   PA0001916151
1047   Bleeding Out                      Songs of Universal, Inc.                   PA0001816018
1048   Bonfire                           Songs of Universal, Inc.                   PA0001773709
1049   Boom Skit                         Songs of Universal, Inc.                   PA0001915826
1050   Break Ya Back                     Songs of Universal, Inc.                   PA0001395672
1051   But, Honestly                     Songs of Universal, Inc.                   PA0001625341
1052   Can't Go Wrong                    Songs of Universal, Inc.                   PA0001839494
1053   Changes                           Songs of Universal, Inc.                   PA0001070591
1054   Cheer Up, Boys (Your Make Up Is
       Running)                          Songs of Universal, Inc.                   PA0001625323
1055   Chi-City                          Songs of Universal, Inc.                   PA0001302103
1056   Ciara To The Stage                Songs of Universal, Inc.                   PA0001729154
1057   Cinderella Man                    Songs of Universal, Inc.                   PA0001730987
1058   Cold Day In The Sun               Songs of Universal, Inc.                   PA0001731042
1059   Cold Wind Blows                   Songs of Universal, Inc.                   PA0001731091
1060   Come Alive                        Songs of Universal, Inc.                   PA0001625311
1061   Crazy Little Thing Called Love    Songs of Universal, Inc.                   PA0001330052
1062   Death Around The Corner           Songs of Universal, Inc.                   PA0001070586
1063   Did It On Em                      Songs of Universal, Inc.                   PA0001745300
1064   Director                          Songs of Universal, Inc.                   PA0001371419
1065   DOA                               Songs of Universal, Inc.                   PA0001730972
1066   Don't Get Me Started              Songs of Universal, Inc.                   PA0002072695
1067   Don't Give up on Me               Songs of Universal, Inc.                   PA0001899457
1068   Dr. West                          Songs of Universal, Inc.                   PA0001943912
1069   Drive Me                          Songs of Universal, Inc.                   PA0001839492



                                                   Page 26 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 401 of 467 PageID#
                                    29527
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                                 Plaintiff                    Registration_Number
1070   Echo                                 Songs of Universal, Inc.                 PA0001842409
1071   End Over End                         Songs of Universal, Inc.                 PA0001730846
1072   Erase/Replace                        Songs of Universal, Inc.                 PA0001625296
1073   Every Night                          Songs of Universal, Inc.                 PA0001816017
1074   Everything                           Songs of Universal, Inc.                 PA0001600375
1075   Eye Candy                            Songs of Universal, Inc.                 PA0001681746
1076   Fallen                               Songs of Universal, Inc.                 PA0001840137
1077   Fallin' In Love                      Songs of Universal, Inc.                 PA0001603747
1078   Farewell                             Songs of Universal, Inc.                 PA0001778700
1079   Fool In Love                         Songs of Universal, Inc.                 PA0001804439
1080   Free Me                              Songs of Universal, Inc.                 PA0001730772
1081   Friend Of A Friend                   Songs of Universal, Inc.                 PA0001730881
1082   Friend Of A Friend                   Songs of Universal, Inc.                 PA0001856075
1083   Girl You Know                        Songs of Universal, Inc.                 PA0001395613
1084   Girls Chase Boys                     Songs of Universal, Inc.                 PA0001932052
1085   Going Through Changes                Songs of Universal, Inc.                 PA0001731106
1086   Hard To Breathe                      Songs of Universal, Inc.                 PA0001768251
1087   Haywire                              Songs of Universal, Inc.                 PA0001700892
1088   Hazel                                Songs of Universal, Inc.                 PA0001848179
1089   Hear Me                              Songs of Universal, Inc.                 PA0001816016
1090   Heartbeat                            Songs of Universal, Inc.                 PA0001773703
1091   Heavy In The Game                    Songs of Universal, Inc.                 PA0000914501
1092   Hell                                 Songs of Universal, Inc.                 PA0001731003
1093   Hold On                              Songs of Universal, Inc.                 PA0001839485
1094   Hold You Down                        Songs of Universal, Inc.                 PA0001773584
1095   Home                                 Songs of Universal, Inc.                 PA0001625349
1096   How Do U Want It                     Songs of Universal, Inc.                 PA0001070595
1097
       I Don't Feel Like Loving You Today   Songs of Universal, Inc.                 PA0001299754
1098   I Want Crazy (Encore)                Songs of Universal, Inc.                 PA0001856536
1099   I'll Call Ya                         Songs of Universal, Inc.                 PA0001644932
1100   If I Leave                           Songs of Universal, Inc.                 PA0001748919
1101   Imagination                          Songs of Universal, Inc.                 PA0001371420
1102   In Your Honor                        Songs of Universal, Inc.                 PA0001730947
1103   Intro                                Songs of Universal, Inc.                 PA0001780742
1104   It Ain't Easy                        Songs of Universal, Inc.                 PA0001070585
1105   It's Time                            Songs of Universal, Inc.                 PA0001796482
1106   It's Your World                      Songs of Universal, Inc.                 PA0001302108; PA0001302107
1107   Just Lose It                         Songs of Universal, Inc.                 PA0001284525
1108   Kids                                 Songs of Universal, Inc.                 PA0001773582
1109   Kisses Don't Lie                     Songs of Universal, Inc.                 PA0001164299
1110   Leaf                                 Songs of Universal, Inc.                 PA0002000110
1111   Leave Love Alone                     Songs of Universal, Inc.                 PA0001810767
1112   Let It Die                           Songs of Universal, Inc.                 PA0001625293
1113   Letter Home                          Songs of Universal, Inc.                 PA0001773708
1114   Livin This Life                      Songs of Universal, Inc.                 PA0001780720
1115   Long Road To Ruin                    Songs of Universal, Inc.                 PA0001625301
1116   Lost In You                          Songs of Universal, Inc.                 PA0001855522



                                                      Page 27 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 402 of 467 PageID#
                                    29528
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                              Plaintiff                       Registration_Number
1117   Love is...                       Songs of Universal, Inc.                    PA0001302102
1118   Man On The Moon                  Songs of Universal, Inc.                    PA0001839481
1119   Marvin Gaye & Chardonnay         Songs of Universal, Inc.                    PA0001780731
1120   Meet Me Halfway                  Songs of Universal, Inc.                    PA0001659066
1121   Memories Pt 2                    Songs of Universal, Inc.                    PA0001780744
1122   Miracle                          Songs of Universal, Inc.                    PA0001730876
1123   Missing You                      Songs of Universal, Inc.                    PA0001659068
1124   Movin' On                        Songs of Universal, Inc.                    PA0000757403
1125   Mr. Mathers                      Songs of Universal, Inc.                    PA0001943944
1126   My Eyes                          Songs of Universal, Inc.                    PA0001915209
1127   My Fault                         Songs of Universal, Inc.                    PA0001796476
1128   My Toy Soldier                   Songs of Universal, Inc.                    PA0001298500
1129   New York Times                   Songs of Universal, Inc.                    PA0001898830
1130   Next To You                      Songs of Universal, Inc.                    PA0001750522
1131   No Way Back                      Songs of Universal, Inc.                    PA0001730955
1132   Not Afraid                       Songs of Universal, Inc.                    PA0001730957
1133   Not Tonight                      Songs of Universal, Inc.                    PA0002000109
1134   Nothin' Like The First Time      Songs of Universal, Inc.                    PA0001858363
1135   Nothin' On You                   Songs of Universal, Inc.                    PA0001731018
1136   Nothing Left To Say / Rocks      Songs of Universal, Inc.                    PA0001816026
1137   On The Mend                      Songs of Universal, Inc.                    PA0001730887
1138   On Top of the World              Songs of Universal, Inc.                    PA0001796480
1139   One Tribe                        Songs of Universal, Inc.                    PA0001659076
1140   Only Wanna Give It To You        Songs of Universal, Inc.                    PA0002000105
1141   Out Of My Head                   Songs of Universal, Inc.                    PA0001659074
1142   Over And Out                     Songs of Universal, Inc.                    PA0001730884
1143   Picture Perfect                  Songs of Universal, Inc.                    PA0001395677
1144   Play                             Songs of Universal, Inc.                    PA0001726635
1145   Private Room Intro               Songs of Universal, Inc.                    PA0001371763
1146   Put You In A Song                Songs of Universal, Inc.                    PA0001725330
1147   Razor                            Songs of Universal, Inc.                    PA0001731043
1148   Real People                      Songs of Universal, Inc.                    PA0001302105
1149   Remember My Name                 Songs of Universal, Inc.                    PA0001821988
1150   Resolve                          Songs of Universal, Inc.                    PA0001730791
1151   Right Place, Wrong Time          Songs of Universal, Inc.                    PA0001371418
1152   Rockin To The Beat               Songs of Universal, Inc.                    PA0001659078
1153   Roman Holiday                    Songs of Universal, Inc.                    PA0001915014
1154   Round and Round                  Songs of Universal, Inc.                    PA0001796481
1155   Selene                           Songs of Universal, Inc.                    PA0001822212
1156   Sex Therapy                      Songs of Universal, Inc.                    PA0001678887
1157   Shoo Be Doo                      Songs of Universal, Inc.                    PA0001593120
1158   So Much More                     Songs of Universal, Inc.                    PA0001780714
1159   Somewhere In My Car              Songs of Universal, Inc.                    PA0001898869
1160   Sorry For Partyin'               Songs of Universal, Inc.                    PA0001882788
1161   Soul's On Fire                   Songs of Universal, Inc.                    PA0001768252
1162   Statues                          Songs of Universal, Inc.                    PA0001625338
1163   Stay The Night                   Songs of Universal, Inc.                    PA0001902216
1164   Still                            Songs of Universal, Inc.                    PA0001730871



                                                   Page 28 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 403 of 467 PageID#
                                    29529
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                             Plaintiff                          Registration_Number
1165   Stranger Things Have Happened   Songs of Universal, Inc.                       PA0001625352
1166   Stronger                        Songs of Universal, Inc.                       PA0001120338
1167   Stuck On Stupid                 Songs of Universal, Inc.                       PA0002094523
1168   Summer's End                    Songs of Universal, Inc.                       PA0001625330
1169   Sweet Love                      Songs of Universal, Inc.                       PA0002094537
1170   Talkin' 2 Myself                Songs of Universal, Inc.                       PA0001730970
1171   Testify                         Songs of Universal, Inc.                       PA0001302101
1172   That's Gonna Leave A Memory     Songs of Universal, Inc.                       PA0001910312
1173   That's Right                    Songs of Universal, Inc.                       PA0001885587
1174   The Corner                      Songs of Universal, Inc.                       PA0001302098
1175   The Deepest Blues Are Black     Songs of Universal, Inc.                       PA0001730830
1176   The Last Song                   Songs of Universal, Inc.                       PA0001731040
1177   The Last Time                   Songs of Universal, Inc.                       PA0001328099
1178   The News                        Songs of Universal, Inc.                       PA0001631133
1179   The Pretender                   Songs of Universal, Inc.                       PA0001623649
1180   The Reunion                     Songs of Universal, Inc.                       PA0001784195; PA0001842406
1181   The River                       Songs of Universal, Inc.                       PA0001822211
1182   The Way You Do Me               Songs of Universal, Inc.                       PA0001367649
1183   They Say                        Songs of Universal, Inc.                       PA0001302106
1184   This Is Me                      Songs of Universal, Inc.                       PA0001131262
1185   This Is The House That Doubt
       Built                           Songs of Universal, Inc.                       PA0001748916
1186   Tiptoe                          Songs of Universal, Inc.                       PA0001816000
1187   Underdog                        Songs of Universal, Inc.                       PA0001816019
1188   Up All Night                    Songs of Universal, Inc.                       PA0001715364
1189   Va Va Voom                      Songs of Universal, Inc.                       PA0001835092
1190   Virginia Moon                   Songs of Universal, Inc.                       PAu003542317
1191   W.T.P.                          Songs of Universal, Inc.                       PA0001730966
1192   Wait For Me                     Songs of Universal, Inc.                       PA0001780732
1193   Wait For You                    Songs of Universal, Inc.                       PA0001821989
1194   Wanted Is Love                  Songs of Universal, Inc.                       PA0001839493
1195   Wave Ya Hand                    Songs of Universal, Inc.                       PA0001730648
1196   We All Want Love                Songs of Universal, Inc.                       PA0001778698
1197   We Oughta Be Drinkin'           Songs of Universal, Inc.                       PA0001878369
1198   What Goes Around                Songs of Universal, Inc.                       PA0001780251
1199   What If I Do?                   Songs of Universal, Inc.                       PA0001730872
1200   Wheels                          Songs of Universal, Inc.                       PA0001705842
1201   Where We Came From              Songs of Universal, Inc.                       PA0001839490
1202   Willing To Wait                 Songs of Universal, Inc.                       PA0001328103
1203   With You                        Songs of Universal, Inc.                       PA0001371417
1204   Without You                     Songs of Universal, Inc.                       PA0000577490
1205   Working Man                     Songs of Universal, Inc.                       PA0001840143
1206   You Don't Know                  Songs of Universal, Inc.                       PA0001396073
1207   You See Me                      Songs of Universal, Inc.                       PA0001773581
1208   You're Never Over               Songs of Universal, Inc.                       PA0001731110
1209   Your Love                       Songs of Universal, Inc.                       PA0001745312
1210                                   Songs Of Universal, Inc. / Universal Music -
       I Don't Remember                Z Tunes LLC                                    PA0001729163



                                                  Page 29 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 404 of 467 PageID#
                                    29530
                               List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                                Plaintiff                          Registration_Number
1211                                       Songs Of Universal, Inc. / Universal Music -
       Love The Way You Lie                Z Tunes LLC                                    PA0001730976
1212                                       Songs Of Universal, Inc. / Universal Music -
       Love The Way You Lie (Part II)      Z Tunes LLC                                    PA0001732821
1213                                       Songs Of Universal, Inc. / Universal Music -
       On & On                             Z Tunes LLC                                    PA0001733345
1214                                       Songs Of Universal, Inc. / Universal Music -
       The Sellout                         Z Tunes LLC                                    PA0001733312
1215                                       Songs of Universal, Inc. / Universal Music
       03' Bonnie & Clyde                  Corp.                                          PA0001147399
1216                                       Songs of Universal, Inc. / Universal Music
       Atlantic                            Corp.                                          PA0001777097
1217                                       Songs of Universal, Inc. / Universal Music
       Ceiling of Plankton                 Corp.                                          PA0001777095
1218                                       Songs of Universal, Inc. / Universal Music
       Christmas Eve                       Corp.                                          PA0001780227
1219                                       Songs of Universal, Inc. / Universal Music
       Diamond In The Rough                Corp.                                          PA0001768249
1220                                       Songs of Universal, Inc. / Universal Music
       Disco Inferno                       Corp.                                          PA0001298497
1221                                       Songs of Universal, Inc. / Universal Music
       Easy                                Corp.                                          PA0001726638
1222                                       Songs of Universal, Inc. / Universal Music
       Go Out All Night                    Corp.                                          PA0001777099
1223                                       Songs of Universal, Inc. / Universal Music
       In My Eyes                          Corp.                                          PA0001777096
1224                                       Songs of Universal, Inc. / Universal Music
       Meantime                            Corp.                                          PA0001777091
1225                                       Songs of Universal, Inc. / Universal Music
       No BS                               Corp.                                          PA0001750518
1226                                       Songs of Universal, Inc. / Universal Music
       Noche Nada                          Corp.                                          PA0001777094
1227                                       Songs of Universal, Inc. / Universal Music
       Raining Men                         Corp.                                          PA0001732814
1228                                       Songs of Universal, Inc. / Universal Music
       Ripe                                Corp.                                          PA0001777093
1229                                       Songs of Universal, Inc. / Universal Music
       Saw You First                       Corp.                                          PA0001777092
1230                                       Songs of Universal, Inc. / Universal Music
       So Many Ways                        Corp.                                          PA0001371413
1231                                       Songs of Universal, Inc. / Universal Music
       Survival                            Corp.                                          PA0001965032
1232                                       Songs of Universal, Inc. / Universal Music
       Up Up Up                            Corp.                                          PA0001777090
1233                                       Songs of Universal, Inc. / Universal Music
       Where Ya Wanna Go                   Corp.                                          PA0001824684
1234                                       Songs of Universal, Inc. / Universal Music
       Words                               Corp.                                          PA0001777098
1235   A Distorted Reality Is Now A
       Necessity To Be Free                Universal Music - MGB NA LLC                   PA0001160161



                                                      Page 30 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 405 of 467 PageID#
                                    29531
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                               Plaintiff                     Registration_Number
1236   A Fond Farewell                  Universal Music - MGB NA LLC               PA0001160152
1237   A Passing Feeling                Universal Music - MGB NA LLC               PA0001160156
1238   A Question Mark                  Universal Music - MGB NA LLC               PA0000943571
1239   Ace In The Hole                  Universal Music - MGB NA LLC               PA0000419894
1240   Alameda                          Universal Music - MGB NA LLC               PA0000859622
1241   All Black Everything             Universal Music - MGB NA LLC               PA0001740713
1242   Almost Doesn't Count             Universal Music - MGB NA LLC               PA0000917406
1243   Alphabet Town                    Universal Music - MGB NA LLC               PA0000787969
1244   Amity                            Universal Music - MGB NA LLC               PA0000943572
1245   Angeles                          Universal Music - MGB NA LLC               PA0000859623
1246   Baby Britain                     Universal Music - MGB NA LLC               PA0000943582
1247   Ballad Of Big Nothing            Universal Music - MGB NA LLC               PA0000859624
1248   Beautiful                        Universal Music - MGB NA LLC               PA0001073465
1249   Beautiful Goodbye                Universal Music - MGB NA LLC               PA0001810814
1250   Beautiful Lasers (2 Ways)        Universal Music - MGB NA LLC               PA0001739094
1251   Behind The Crooked Cross         Universal Music - MGB NA LLC               PA0000398150
1252   Better Be Quiet Now              Universal Music - MGB NA LLC               PA0001015796
1253   Between The Bars                 Universal Music - MGB NA LLC               PA0000859625
1254   Bled White                       Universal Music - MGB NA LLC               PA0000943583
1255   Bless The Broken Road            Universal Music - MGB NA LLC               PA0000734451
1256   Breakdown                        Universal Music - MGB NA LLC               PA0001166373
1257   Bye                              Universal Music - MGB NA LLC               PA0001015793
1258   Call The Man                     Universal Music - MGB NA LLC               PA0000786592
1259   Can't Make A Sound               Universal Music - MGB NA LLC               PA0001015792
1260   Candyman                         Universal Music - MGB NA LLC               PA0001165131
1261   Christian Brothers               Universal Music - MGB NA LLC               PA0000787963
1262   Cleanse The Soul                 Universal Music - MGB NA LLC               PA0000398146
1263   Clementine                       Universal Music - MGB NA LLC               PA0000787964
1264   Coast To Coast                   Universal Music - MGB NA LLC               PA0001160148
1265   Colorbars                        Universal Music - MGB NA LLC               PA0001015789
1266   Coming Up                        Universal Music - MGB NA LLC               PA0001739096
1267   Coming Up Roses                  Universal Music - MGB NA LLC               PA0000787967
1268   Condor Ave.                      Universal Music - MGB NA LLC               PA0000874054
1269   Crashed                          Universal Music - MGB NA LLC               PA0001166377
1270   Cupids Trick                     Universal Music - MGB NA LLC               PA0000859633
1271   Don't Feel Right                 Universal Music - MGB NA LLC               PA0001165229
1272   Don't Go Down                    Universal Music - MGB NA LLC               PA0001160150
1273   Drive All Over Town              Universal Music - MGB NA LLC               PA0000874058
1274   Easy Way Out                     Universal Music - MGB NA LLC               PA0001015787
1275   Everybody Cares, Everybody
       Understands                      Universal Music - MGB NA LLC               PA0000943580
1276   Everything Means Nothing To Me   Universal Music - MGB NA LLC               PA0001015783
1277   Everything Reminds Me Of Her     Universal Music - MGB NA LLC               PA0001015782
1278   Eye In The Sky                   Universal Music - MGB NA LLC               PA0000144130
1279   Fortune Teller                   Universal Music - MGB NA LLC               PA0001810795
1280   Get Back In My Life              Universal Music - MGB NA LLC               PA0001726280
1281   Ghosts of War                    Universal Music - MGB NA LLC               PA0000398148
1282   Give A Little More               Universal Music - MGB NA LLC               PA0001726268



                                                  Page 31 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 406 of 467 PageID#
                                    29532
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                              Plaintiff                      Registration_Number
1283   Gone                            Universal Music - MGB NA LLC                PA0001694264
1284   Good To Go                      Universal Music - MGB NA LLC                PA0000787971
1285   Happiness (Single Version)      Universal Music - MGB NA LLC                PA0001015790
1286   Harder To Breathe               Universal Music - MGB NA LLC                PA0001073084
1287   Help Me                         Universal Music - MGB NA LLC                PA0001395680
1288   Home                            Universal Music - MGB NA LLC                PA0001166372
1289   How                             Universal Music - MGB NA LLC                PA0001784067
1290   How 'Bout Them Cowgirls         Universal Music - MGB NA LLC                PA0001165925
1291   How Come You Don't Call Me      Universal Music - MGB NA LLC                PA0001316943
1292   I Can't Lie                     Universal Music - MGB NA LLC                PA0001784067
1293   I Care                          Universal Music - MGB NA LLC                PA0001748375
1294   I Didn't Understand             Universal Music - MGB NA LLC                PA0000943573
1295   I Don't Wanna Care Right Now    Universal Music - MGB NA LLC                PA0001739119
1296   I Want to Give It All           Universal Music - MGB NA LLC                PA0000106853
1297   In The Lost And Found (Honky
       Bach)/The Roost                 Universal Music - MGB NA LLC                PA0001015785
1298   Independence Day                Universal Music - MGB NA LLC                PA0000846538
1299   Junk Bond Trader                Universal Music - MGB NA LLC                PA0001015781
1300   Just A Feeling                  Universal Music - MGB NA LLC                PA0001726281
1301   King's Crossing                 Universal Music - MGB NA LLC                PA0001160154
1302   Kiwi Maddog 2020                Universal Music - MGB NA LLC                PA0000874061
1303   Ladykiller                      Universal Music - MGB NA LLC                PA0001810778
1304   Last Call                       Universal Music - MGB NA LLC                PA0000874060
1305   Last Name                       Universal Music - MGB NA LLC                PA0001642858
1306   Let's Get Lost                  Universal Music - MGB NA LLC                PA0001160147
1307   Little One                      Universal Music - MGB NA LLC                PA0001160160
1308   Live Undead                     Universal Music - MGB NA LLC                PA0000398142
1309   Loca (English Version)          Universal Music - MGB NA LLC                PA0001834128
1310   Loca (Spanish Version)          Universal Music - MGB NA LLC                PA0001834121
1311   Lose My Cool                    Universal Music - MGB NA LLC                PA0001318280
1312   Lose Myself                     Universal Music - MGB NA LLC                PA0000884229
1313   Love Was Easy                   Universal Music - MGB NA LLC                PA0001899459
1314   Lucky Strike                    Universal Music - MGB NA LLC                PA0001810804
1315   Mamacita                        Universal Music - MGB NA LLC                PA0001635799
1316   Mandatory Suicide               Universal Music - MGB NA LLC                PA0000398149
1317   Memory Lane                     Universal Music - MGB NA LLC                PA0001160159
1318   Misery                          Universal Music - MGB NA LLC                PA0001726265
1319   Miss Misery                     Universal Music - MGB NA LLC                PA0000880149
1320   Mmm Papi                        Universal Music - MGB NA LLC                PA0001800249
1321   Must Get Out                    Universal Music - MGB NA LLC                PA0001073090
1322   Needle In The Hay               Universal Music - MGB NA LLC                PA0000787962
1323   Never Gonna Leave This Bed      Universal Music - MGB NA LLC                PA0001726273
1324   No Curtain Call                 Universal Music - MGB NA LLC                PA0001726287
1325   No Name #1                      Universal Music - MGB NA LLC                PA0000874055
1326   No Name #2                      Universal Music - MGB NA LLC                PA0000874056
1327   No Name #3                      Universal Music - MGB NA LLC                PA0000874057
1328   No Name #4                      Universal Music - MGB NA LLC                PA0000874059
1329   No Name #5                      Universal Music - MGB NA LLC                PA0000859632



                                                  Page 32 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 407 of 467 PageID#
                                    29533
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                              Plaintiff                      Registration_Number
1330   Nobody Ever Told You            Universal Music - MGB NA LLC                PA0001810765
1331   Not Coming Home                 Universal Music - MGB NA LLC                PA0001073094
1332   Oh Well, OK                     Universal Music - MGB NA LLC                PA0000943579
1333   One More Night                  Universal Music - MGB NA LLC                PA0001810344
1334   One Way Ticket                  Universal Music - MGB NA LLC                PA0001810764
1335   Ostrich & Chirping              Universal Music - MGB NA LLC                PA0001160153
1336   Out Of Control                  Universal Music - MGB NA LLC                PA0001015243
1337   Out Of Goodbyes                 Universal Music - MGB NA LLC                PA0001726285
1338   Pictures Of Me                  Universal Music - MGB NA LLC                PA0000859626
1339   Pitseleh                        Universal Music - MGB NA LLC                PA0000943578
1340   Pretty (Ugly Before)            Universal Music - MGB NA LLC                PA0001160149
1341   Pretty Mary K (Other Version)   Universal Music - MGB NA LLC                PA0001015791
1342   Pretty Mary Kay                 Universal Music - MGB NA LLC                PA0001015791
1343   Punch And Judy                  Universal Music - MGB NA LLC                PA0000859627
1344   Rabiosa (English Version)       Universal Music - MGB NA LLC                PA0001833949
1345   Rabiosa (Spanish Version)       Universal Music - MGB NA LLC                PA0001833947
1346   Read Between The Lies           Universal Music - MGB NA LLC                PA0000398147
1347   Ready To Run                    Universal Music - MGB NA LLC                PA0000955178
1348   Return of the "G"               Universal Music - MGB NA LLC                PA0000956080
1349   Roman Candle                    Universal Music - MGB NA LLC                PA0000874053
1350   Rose Parade                     Universal Music - MGB NA LLC                PA0000859628
1351   Runaway                         Universal Music - MGB NA LLC                PA0001726283
1352   Sacrifice                       Universal Music - MGB NA LLC                PA0001163825
1353   Sad                             Universal Music - MGB NA LLC                PA0001810801
1354   Satellite                       Universal Music - MGB NA LLC                PA0000787968
1355   Say Yes                         Universal Music - MGB NA LLC                PA0000859629
1356   Secret                          Universal Music - MGB NA LLC                PA0001073092
1357   She Will Be Loved               Universal Music - MGB NA LLC                PA0001073087
1358   Shiver                          Universal Music - MGB NA LLC                PA0001073086
1359   Shooting Star                   Universal Music - MGB NA LLC                PA0001160158
1360   Shoulda Let You Go              Universal Music - MGB NA LLC                PA0001395956
1361   Silent Scream                   Universal Music - MGB NA LLC                PA0000398144
1362   Single File                     Universal Music - MGB NA LLC                PA0000787966
1363   Some Song                       Universal Music - MGB NA LLC                PA0000977171
1364   Somebody That I Used To Know    Universal Music - MGB NA LLC                PA0001015780
1365   Son Of Sam                      Universal Music - MGB NA LLC                PA0001015779
1366   South Of Heaven                 Universal Music - MGB NA LLC                PA0000398143
1367   Southern Belle                  Universal Music - MGB NA LLC                PA0000787965
1368   Speed Trials                    Universal Music - MGB NA LLC                PA0000859630
1369   Spill The Blood                 Universal Music - MGB NA LLC                PA0000398145
1370   St. Ides Heaven                 Universal Music - MGB NA LLC                PA0000787970
1371   State Run Radio                 Universal Music - MGB NA LLC                PA0001739098
1372   Strung Out Again                Universal Music - MGB NA LLC                PA0001160151
1373   Stupidity Tries                 Universal Music - MGB NA LLC                PA0001015786
1374   Stutter                         Universal Music - MGB NA LLC                PA0001784067
1375   Sunday Morning                  Universal Music - MGB NA LLC                PA0001073091
1376   Superstar                       Universal Music - MGB NA LLC                PA0001914364
1377   Sweet Adeline                   Universal Music - MGB NA LLC                PA0000943577



                                                  Page 33 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 408 of 467 PageID#
                                    29534
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                              Plaintiff                      Registration_Number
1378   Sweetest Goodbye                Universal Music - MGB NA LLC                PA0001073095
1379   Tangled                         Universal Music - MGB NA LLC                PA0001073088
1380   The Last Hour                   Universal Music - MGB NA LLC                PA0001160157
1381   The Sun                         Universal Music - MGB NA LLC                PA0001073089
1382   The White Lady Loves You More   Universal Music - MGB NA LLC                PA0000787972
1383   There Will Come A Day           Universal Music - MGB NA LLC                PA0001104206
1384   Think Twice                     Universal Music - MGB NA LLC                PA0000681510
1385   This Love                       Universal Music - MGB NA LLC                PA0001073085
1386   Through With You                Universal Music - MGB NA LLC                PA0001073093
1387   Tickets                         Universal Music - MGB NA LLC                PA0001810805
1388   Tomorrow Tomorrow               Universal Music - MGB NA LLC                PA0000943576
1389   Tonite                          Universal Music - MGB NA LLC                PA0000106854
1390   Tulsa Texas                     Universal Music - MGB NA LLC                PA0001910314
1391   Twilight                        Universal Music - MGB NA LLC                PA0001160155
1392   Used To                         Universal Music - MGB NA LLC                PA0001166369
1393   Waltz #1                        Universal Music - MGB NA LLC                PA0000943575
1394   Waltz, NO. 2 (XO)               Universal Music - MGB NA LLC                PA0000943574
1395   Welcome 2 Hell                  Universal Music - MGB NA LLC                PA0001808402; PA0001784192
1396   What I Want                     Universal Music - MGB NA LLC                PA0001166370
1397   Wouldn't Mama Be Proud          Universal Music - MGB NA LLC                PA0001015788
1398   Ying & The Yang                 Universal Music - MGB NA LLC                PA0001678487
1399   1985                            Universal Music - Z Tunes LLC               PA0001159762
1400   A-hole                          Universal Music - Z Tunes LLC               PA0001159770
1401   All I Have To Give              Universal Music - Z Tunes LLC               PA0000859324
1402   All The Way                     Universal Music - Z Tunes LLC               PA0001933959
1403   Almost                          Universal Music - Z Tunes LLC               PA0001159760
1404   Almost Home                     Universal Music - Z Tunes LLC               PA0001159842
1405   Anything                        Universal Music - Z Tunes LLC               PA0001166331
1406   AV                              Universal Music - Z Tunes LLC               PA0001158617
1407   Beauty in the World             Universal Music - Z Tunes LLC               PA0001733325
1408   Boo                             Universal Music - Z Tunes LLC               PA0001068355
1409   Brenda's Got A Baby             Universal Music - Z Tunes LLC               PA0001319771
1410   Brightest Morning Star          Universal Music - Z Tunes LLC               PA0001915188
1411   Burn It Down                    Universal Music - Z Tunes LLC               PA0001805742
1412   Caligula                        Universal Music - Z Tunes LLC               PA0000982321
1413   Call Me Guilty                  Universal Music - Z Tunes LLC               PA0001897137
1414   Call On Me                      Universal Music - Z Tunes LLC               PA0001087663
1415   Can't Get the Best of Me        Universal Music - Z Tunes LLC               PA0001009100
1416   Castle of Glass                 Universal Music - Z Tunes LLC               PA0001805745
1417   Celebrity                       Universal Music - Z Tunes LLC               PA0001752525
1418   Come Together                   Universal Music - Z Tunes LLC               PA0001131225
1419   Coming Home                     Universal Music - Z Tunes LLC               PA0000968742
1420   Crawling                        Universal Music - Z Tunes LLC               PA0001092510
1421   Damn Girl                       Universal Music - Z Tunes LLC               PA0001165054
1422   Destiny                         Universal Music - Z Tunes LLC               PA0001012581
1423   Do Something                    Universal Music - Z Tunes LLC               PA0000965750
1424   Don't Say No, Just Say Yes      Universal Music - Z Tunes LLC               PA0001087665
1425   Don't Take Your Love Away       Universal Music - Z Tunes LLC               PA0001158619



                                                  Page 34 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 409 of 467 PageID#
                                    29535
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                        Track                                  Plaintiff                   Registration_Number
1426   Down For The Count                    Universal Music - Z Tunes LLC            PA0001159774
1427   Every Position                        Universal Music - Z Tunes LLC            PA0002031790
1428   Everything About You                  Universal Music - Z Tunes LLC            PA0001158625
1429   F*ck Faces                            Universal Music - Z Tunes LLC            PA0000951093
1430   Feast                                 Universal Music - Z Tunes LLC            PA0001158622
1431   Finally Made Me Happy                 Universal Music - Z Tunes LLC            PA0001167770
1432   Flickin'                              Universal Music - Z Tunes LLC            PA0001158627
1433   Friends O' Mine                       Universal Music - Z Tunes LLC            PA0001159776
1434   Fuck The World                        Universal Music - Z Tunes LLC            PA0000956432
1435   Get Away                              Universal Music - Z Tunes LLC            PA0001025466
1436   Get Happy                             Universal Music - Z Tunes LLC            PA0001159763
1437   Gimme All Your Lovin' or I Will
       Kill You                              Universal Music - Z Tunes LLC            PA0001068357
1438   Good to know that if I ever need
       attention all I have to do is die     Universal Music - Z Tunes LLC            PA0001160994
1439   Guernica                              Universal Music - Z Tunes LLC            PA0001160999
1440   Happiness                             Universal Music - Z Tunes LLC            PA0001131229
1441   Happy                                 Universal Music - Z Tunes LLC            PA0001012579
1442   Here Comes Goodbye                    Universal Music - Z Tunes LLC            PA0001655601
1443   Hold On Tight                         Universal Music - Z Tunes LLC            PA0001915189
1444   Hooked                                Universal Music - Z Tunes LLC            PA0001158620
1445   I Can't Wait                          Universal Music - Z Tunes LLC            PA0001396082
1446   I Don't Need 'Em                      Universal Music - Z Tunes LLC            PA0001298501
1447   I Hate Everything                     Universal Music - Z Tunes LLC            PA0001159807
1448   I Wanna Know                          Universal Music - Z Tunes LLC            PA0001012580
1449   I Will Play My Game Beneath The
       Spin Light                            Universal Music - Z Tunes LLC            PA0001160991
1450   I'll Be Gone                          Universal Music - Z Tunes LLC            PA0001805744
1451   I'll Never Break Your Heart           Universal Music - Z Tunes LLC            PA0000859260
1452   If It's Lovin' That You Want          Universal Music - Z Tunes LLC            PA0001167048; PA0001162726
1453   If It's Lovin' That You Want - Part
       2                                     Universal Music - Z Tunes LLC            PA0001689043
1454   In Between Us                         Universal Music - Z Tunes LLC            PA0001113731
1455   In Love With Another Man              Universal Music - Z Tunes LLC            PA0001897134
1456   In My Remains                         Universal Music - Z Tunes LLC            PA0001805741
1457   Jack & Jill                           Universal Music - Z Tunes LLC            PA0001087674
1458   Jaws Theme Swimming                   Universal Music - Z Tunes LLC            PA0001160998
1459   Larger Than Life                      Universal Music - Z Tunes LLC            PA0000940713
1460   Last Call Casualty                    Universal Music - Z Tunes LLC            PA0001159767
1461   Leave Out All The Rest                Universal Music - Z Tunes LLC            PA0001167571
1462   Let You Win                           Universal Music - Z Tunes LLC            PA0001733341
1463   Let's Go                              Universal Music - Z Tunes LLC            PA0001825022
1464   Let's Make a Deal                     Universal Music - Z Tunes LLC            PA0001025467
1465   Lie About Us                          Universal Music - Z Tunes LLC            PA0001167119
1466   Lies Greed Misery                     Universal Music - Z Tunes LLC            PA0001805743
1467   Lost in the Echo                      Universal Music - Z Tunes LLC            PA0001805740
1468   Love Me Love Me                       Universal Music - Z Tunes LLC            PA0001784544
1469   Love School                           Universal Music - Z Tunes LLC            PA0001087673



                                                       Page 35 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 410 of 467 PageID#
                                    29536
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                   Plaintiff                   Registration_Number
1470   Makin' Good Love                     Universal Music - Z Tunes LLC            PA0001087666
1471   Marry The P***y                      Universal Music - Z Tunes LLC            PA0001934438
1472   Me Against The Music                 Universal Music - Z Tunes LLC            PA0001158586
1473   Me vs. Maradona vs. Elvis            Universal Music - Z Tunes LLC            PA0001161000
1474   My Baby                              Universal Music - Z Tunes LLC            PA0001888781
1475   My Foolish Heart                     Universal Music - Z Tunes LLC            PA0001950235
1476   My Hometown                          Universal Music - Z Tunes LLC            PA0001159769
1477   Next Ex-Girlfriend                   Universal Music - Z Tunes LLC            PA0001159768
1478   No Limit                             Universal Music - Z Tunes LLC            PA0001087668
1479   Oblivion                             Universal Music - Z Tunes LLC            PA0001066429
1480   Okay I Believe You, But My
       Tommy Gun Don't                      Universal Music - Z Tunes LLC            PA0001160992
1481   One Night Stand                      Universal Music - Z Tunes LLC            PA0001897141
1482   One Way Street                       Universal Music - Z Tunes LLC            PA0001087672
1483   Ooh Aah                              Universal Music - Z Tunes LLC            PA0001012582
1484   Papercut                             Universal Music - Z Tunes LLC            PA0001092506
1485   Parachute                            Universal Music - Z Tunes LLC            PA0001856273
1486   Perfume (The Dreaming Mix)           Universal Music - Z Tunes LLC            PA0001915193
1487   Phone Sex (That's What's Up)         Universal Music - Z Tunes LLC            PA0001158621
1488   Play Crack The Sky                   Universal Music - Z Tunes LLC            PA0001160996
1489   Points Of Authority                  Universal Music - Z Tunes LLC            PA0001092509
1490   Powerless                            Universal Music - Z Tunes LLC            PA0001805751
1491   PPr:Kut                              Universal Music - Z Tunes LLC            PA0001237300
1492   Pts.Of.Athrty                        Universal Music - Z Tunes LLC            PA0001237292
1493   Rather Hazy                          Universal Music - Z Tunes LLC            PA0001010168
1494   Reaction                             Universal Music - Z Tunes LLC            PA0001054035
1495   Read Your Mind                       Universal Music - Z Tunes LLC            PA0001158618
1496   Real Love                            Universal Music - Z Tunes LLC            PA0001733344
1497   Really Might Be Gone                 Universal Music - Z Tunes LLC            PA0001159773
1498   Rehab                                Universal Music - Z Tunes LLC            PA0001641351
1499   Ridiculous                           Universal Music - Z Tunes LLC            PA0001159765
1500   Rnw@y                                Universal Music - Z Tunes LLC            PA0001237301
1501   Roads Untraveled                     Universal Music - Z Tunes LLC            PA0001805747
1502   Runaway                              Universal Music - Z Tunes LLC            PA0001092511
1503   Sad Sad Situation                    Universal Music - Z Tunes LLC            PA0001159772
1504   Screamin'                            Universal Music - Z Tunes LLC            PA0001131232
1505   Seems To Be                          Universal Music - Z Tunes LLC            PA0001158623
1506   Separated                            Universal Music - Z Tunes LLC            PA0001012575
1507   Serious                              Universal Music - Z Tunes LLC            PA0001025468
1508   Session                              Universal Music - Z Tunes LLC            PA0001256413
1509   Sex-o-matic Venus Freak              Universal Music - Z Tunes LLC            PA0000982322
1510   Sexual Revolution                    Universal Music - Z Tunes LLC            PA0001088199
1511   She Ain't Right for You              Universal Music - Z Tunes LLC            PA0001131223
1512
       She Don't Write Songs About You      Universal Music - Z Tunes LLC            PA0001131226
1513   Shut-Up And Smile                    Universal Music - Z Tunes LLC            PA0001159766
1514   Sic Transit Gloria ... Glory Fades   Universal Music - Z Tunes LLC            PA0001160995
1515   Six In Da Morning                    Universal Music - Z Tunes LLC            PA0001087670



                                                      Page 36 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 411 of 467 PageID#
                                    29537
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                                Plaintiff                      Registration_Number
1516   Skin to Bone                     Universal Music - Z Tunes LLC               PA0001805748
1517   Smoothie King                    Universal Music - Z Tunes LLC               PA0001159771
1518   Somewhere I Belong               Universal Music - Z Tunes LLC               PA0001256410
1519   Sorry                            Universal Music - Z Tunes LLC               PA0001087667
1520   Stalker                          Universal Music - Z Tunes LLC               PA0001733343
1521   Still Hurts                      Universal Music - Z Tunes LLC               PA0001733323
1522   Suicide                          Universal Music - Z Tunes LLC               PA0001087675
1523   Take A Bow                       Universal Music - Z Tunes LLC               PA0001692696
1524   Tautou                           Universal Music - Z Tunes LLC               PA0001160990
1525   Tequila Sunrise                  Universal Music - Z Tunes LLC               PA0000978418
1526   That Man                         Universal Music - Z Tunes LLC               PA0001733342
1527   The Boss                         Universal Music - Z Tunes LLC               PA0001643618
1528   The Boy Who Blocked His Own
       Shot                             Universal Music - Z Tunes LLC               PA0001160993
1529   The Comeback                     Universal Music - Z Tunes LLC               PA0001733346
1530   The Letter                       Universal Music - Z Tunes LLC               PA0000982327
1531   The One                          Universal Music - Z Tunes LLC               PA0000940719
1532   The Quiet Things That No One
       Ever Knows                       Universal Music - Z Tunes LLC               PA0001160997
1533   They Down With Us                Universal Music - Z Tunes LLC               PA0001032839
1534   Things That Made Me Change       Universal Music - Z Tunes LLC               PA0001131224
1535   Thinkin' About You               Universal Music - Z Tunes LLC               PA0001087669
1536   This Time                        Universal Music - Z Tunes LLC               PA0001025469
1537   Throw This Money On You          Universal Music - Z Tunes LLC               PA0001934439
1538   Throw Your Set In The Air        Universal Music - Z Tunes LLC               PA0000864778
1539   Thugz Cry                        Universal Music - Z Tunes LLC               PA0000980074
1540   Tinfoil                          Universal Music - Z Tunes LLC               PA0001805750
1541   Treat Me Like Your Money         Universal Music - Z Tunes LLC               PA0001167777
1542   Trucker Hat                      Universal Music - Z Tunes LLC               PA0001159761
1543   Two-Seater                       Universal Music - Z Tunes LLC               PA0001159775
1544   Valentine's Day                  Universal Music - Z Tunes LLC               PA0001167577
1545   Victimized                       Universal Music - Z Tunes LLC               PA0001805746
1546   Wake                             Universal Music - Z Tunes LLC               PA0001167569
1547   Wanna Be Close                   Universal Music - Z Tunes LLC               PA0001158624
1548   What Do You Want                 Universal Music - Z Tunes LLC               PA0001087664
1549   What I Gotta Do                  Universal Music - Z Tunes LLC               PA0001734468
1550   When U Cry                       Universal Music - Z Tunes LLC               PA0000884230
1551   Why                              Universal Music - Z Tunes LLC               PA0001012583
1552   Why Didn't You Call Me           Universal Music - Z Tunes LLC               PA0000982319
1553   With You                         Universal Music - Z Tunes LLC               PA0001092508
1554   You Ain't Right                  Universal Music - Z Tunes LLC               PA0001087671
1555   You Deserve Better               Universal Music - Z Tunes LLC               PA0001933962
1556   You Got Me                       Universal Music - Z Tunes LLC               PA0001158628; PA0001208305
1557   You're Not Alone                 Universal Music - Z Tunes LLC               PA0001784547
1558                                    Universal Music - Z Tunes LLC / Songs of
       Don't Phunk Around               Universal, Inc. / Universal Music Corp.     PA0001824676
1559                                    Universal Music - Z Tunes LLC / Songs of
       Words I Never Said               Universal, Inc. / Universal Music Corp.     PA0001739113



                                                   Page 37 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 412 of 467 PageID#
                                    29538
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                                 Plaintiff                        Registration_Number
1560                                     Universal Music - Z Tunes LLC / Universal
       It Ain't The Money                Music - MGB NA LLC                          PA0001131222
1561                                     Universal Music - Z Tunes LLC / Universal
       Sometimes                         Music Publishing AB                         PA0000932239
1562   (I've Just Begun) Having My Fun   Universal Music Corp.                       PA0001287638
1563   #Beautiful                        Universal Music Corp.                       PA0001888760
1564   4 Real                            Universal Music Corp.                       PA0001742275
1565   Adorn                             Universal Music Corp.                       PA0001899234
1566   Adrenaline Rush                   Universal Music Corp.                       PA0001145821
1567   Ain't It The Life                 Universal Music Corp.                       PA0001693327
1568   Alice                             Universal Music Corp.                       PA0001728745
1569   Alive                             Universal Music Corp.                       PA0000544549
1570   All Back                          Universal Music Corp.                       PA0001750523
1571   All I Want Is You                 Universal Music Corp.                       PA0001780224
1572   Animal                            Universal Music Corp.                       PA0000669752
1573   Annabelle                         Universal Music Corp.                       PA0000787740
1574   Another Try                       Universal Music Corp.                       PA0001642916
1575   Anything But Ordinary             Universal Music Corp.                       PA0001101512
1576   April The 14th Part 1             Universal Music Corp.                       PA0001063438
1577   Astronaut Chick                   Universal Music Corp.                       PA0001856280
1578   Aurora                            Universal Music Corp.                       PA0001693316
1579   Baby, I Go Crazy                  Universal Music Corp.                       PA0001642909
1580   Be Alright                        Universal Music Corp.                       PA0001850370
1581   Beauty And A Beat                 Universal Music Corp.                       PA0001850375
1582   Better Days                       Universal Music Corp.                       PA0000877830
1583   Better Man                        Universal Music Corp.                       PA0000663649
1584   Black Star                        Universal Music Corp.                       PA0001742258
1585   Breakout                          Universal Music Corp.                       PA0001705474
1586   Breakout                          Universal Music Corp.                       PA0001693301
1587   Build You Up                      Universal Music Corp.                       PA0001298503
1588   By The Mark                       Universal Music Corp.                       PA0000787742
1589   Candy Shop                        Universal Music Corp.                       PA0001298495
1590   Cant Leave Em Alone               Universal Music Corp.                       PA0001885593
1591   Complicated                       Universal Music Corp.                       PA0001101506
1592   Corduroy                          Universal Music Corp.                       PA0000663646
1593   Crept And We Came                 Universal Music Corp.                       PA0000767829
1594   Curiosity                         Universal Music Corp.                       PA0001864128
1595   Darlin                            Universal Music Corp.                       PA0001742277
1596   Daughter                          Universal Music Corp.                       PA0000669753
1597   Dear Someone                      Universal Music Corp.                       PA0001063436
1598   Destiny (Live)                    Universal Music Corp.                       PA0001131247
1599   Deuces Are Wild                   Universal Music Corp.                       PA0000693447
1600   Didn't We Almost Have It All      Universal Music Corp.                       PA0000348786
1601   Dirty Frank                       Universal Music Corp.                       PA0000593703
1602   Dissident                         Universal Music Corp.                       PA0000669755
1603   DJ Play A Love Song               Universal Music Corp.                       PA0001696017
1604   East 1999                         Universal Music Corp.                       PA0000767827
1605   Echo                              Universal Music Corp.                       PA0001727653



                                                    Page 38 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 413 of 467 PageID#
                                    29539
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                               Plaintiff                       Registration_Number
1606   End Of The Road                   Universal Music Corp.                       PA0001649584
1607   Eternal                           Universal Music Corp.                       PA0000767828
1608   Everybody Loves You Now           Universal Music Corp.                       PA0000119693
1609   Everything Is Fine                Universal Music Corp.                       PA0001642898
1610   Everything Is Free                Universal Music Corp.                       PA0001063442
1611   Exclusive                         Universal Music Corp.                       PA0001323360
1612   Fa-Fa-Fa-Fa-Fa (Sad Song)         Universal Music Corp.                       PA0000318166
1613   Fall To Pieces                    Universal Music Corp.                       PA0001251271
1614   Far Behind                        Universal Music Corp.                       PA0001649582
1615   Fly As The Sky                    Universal Music Corp.                       PA0001317549
1616   Forgotten                         Universal Music Corp.                       PA0001251273
1617   Frontin'                          Universal Music Corp.                       PA0001317546
1618   Generator                         Universal Music Corp.                       PA0001693314
1619   Get In My Car                     Universal Music Corp.                       PA0001298494
1620   Ghetto Dreams                     Universal Music Corp.                       PA0001833561
1621   Ghetto Gospel                     Universal Music Corp.                       PA0001323618
1622   Gimme Stitches                    Universal Music Corp.                       PA0001693310
1623   Girlfriend                        Universal Music Corp.                       PA0001334139
1624   Given To Fly                      Universal Music Corp.                       PAu002290743
1625   Glamorous                         Universal Music Corp.                       PA0001370493
1626   Go                                Universal Music Corp.                       PA0000669751
1627   Good Time                         Universal Music Corp.                       PA0001821138
1628   Goodbye                           Universal Music Corp.                       PA0001742279
1629   GPSA (Ghetto Public Service
       Announcement)                     Universal Music Corp.                       PA0001371422
1630   Grind Time                        Universal Music Corp.                       PA0001628178
1631   Guaranteed                        Universal Music Corp.                       PA0001685123
1632   Guitar String / Wedding Ring      Universal Music Corp.                       PA0001842644
1633   Hail, Hail                        Universal Music Corp.                       PAu002141241
1634   Hand Of The Dead Body             Universal Music Corp.                       PA0000794897
1635   Hate It or Love It                Universal Music Corp.                       PA0001277483
1636   Have Some Fun                     Universal Music Corp.                       PA0001858598
1637   He Wasn't                         Universal Music Corp.                       PA0001251276
1638   Headwires                         Universal Music Corp.                       PA0001693324
1639   Heaven                            Universal Music Corp.                       PA0001073138
1640   Here Comes The Weekend            Universal Music Corp.                       PA0001817456
1641   Here I Am                         Universal Music Corp.                       PA0001661331
1642   Hero                              Universal Music Corp.                       PA0001751381
1643   Hey Girl                          Universal Music Corp.                       PA0001295883
1644   Homewrecker                       Universal Music Corp.                       PA0001248780
1645   How Does It Feel                  Universal Music Corp.                       PA0001251275
1646                                                                                 PAu000817628; PA0000243349;
       How Will I Know                   Universal Music Corp.                       PA0000266437
1647   Hustler's Ambition                Universal Music Corp.                       PA0001372056
1648   I Can Do Better                   Universal Music Corp.                       PA0001334140
1649   I Don't Give                      Universal Music Corp.                       PA0001233579
1650   I Don't Have To Try               Universal Music Corp.                       PA0001724691
1651   I Dream A Highway                 Universal Music Corp.                       PA0001063443



                                                    Page 39 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 414 of 467 PageID#
                                    29540
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                 Plaintiff                      Registration_Number
1652   I Go To Extremes                    Universal Music Corp.                      PA0000458310
1653   I Got Id                            Universal Music Corp.                      PA0000776998
1654   I Got My Baby                       Universal Music Corp.                      PA0000976310
1655   I Got The Will                      Universal Music Corp.                      PA0000402311
1656   I Just Want You                     Universal Music Corp.                      PA0000774129
1657   I Love College                      Universal Music Corp.                      PA0001731209
1658   I Love You                          Universal Music Corp.                      PA0001785768
1659
       I Want To Sing That Rock And Roll   Universal Music Corp.                      PA0001063439
1660   I Want You                          Universal Music Corp.                      PA0001302581
1661   I'd Rather                          Universal Music Corp.                      PA0001053165
1662   I'm Goin Back                       Universal Music Corp.                      PA0001159522
1663   I'm Out                             Universal Music Corp.                      PA0001936025
1664   I'm Supposed To Die Tonight         Universal Music Corp.                      PA0001298492
1665   I'm Trippin                         Universal Music Corp.                      PA0001856289
1666   I'm with You                        Universal Music Corp.                      PA0001101508
1667   If My Heart Had Wings               Universal Music Corp.                      PA0000976309
1668   Immortality                         Universal Music Corp.                      PA0000663651
1669   Indifference                        Universal Music Corp.                      PA0000669762
1670   It's All About U                    Universal Music Corp.                      PA0000809080
1671   Just A Lil Bit                      Universal Music Corp.                      PA0001298496
1672   Learn To Fly                        Universal Music Corp.                      PA0001693305
1673   Lie To Me                           Universal Music Corp.                      PA0001868630
1674   Life is a Highway                   Universal Music Corp.                      PA0000683569
1675   Life, Love And The Meaning Of       Universal Music Corp.                      PA0001697492
1676   Light Years                         Universal Music Corp.                      PA0001006826
1677   Live-In Skin                        Universal Music Corp.                      PA0001693317
1678   Long Nights                         Universal Music Corp.                      PA0001685123
1679   Love You Gently                     Universal Music Corp.                      PA0001602834
1680   M.I.A.                              Universal Music Corp.                      PA0001693329
1681   Man Down                            Universal Music Corp.                      PA0001732813
1682   Miss You                            Universal Music Corp.                      PA0001864797
1683   Mo'Murda                            Universal Music Corp.                      PA0000767834
1684   Movin' Out (Anthony's Song)         Universal Music Corp.                      PA0000046906
1685   Mr. Bill Collector                  Universal Music Corp.                      PA0000767831
1686   Ms. Hangover                        Universal Music Corp.                      PA0001639096
1687   My First Lover                      Universal Music Corp.                      PA0001063435
1688   My Love                             Universal Music Corp.                      PA0001885589
1689   My Piece                            Universal Music Corp.                      PA0001751375
1690   Naked                               Universal Music Corp.                      PA0001101517
1691   Never Call U B**** Again            Universal Music Corp.                      PA0001115088
1692   Next Year                           Universal Music Corp.                      PA0001693320
1693   No Ceiling                          Universal Music Corp.                      PA0001685123
1694   No More Love                        Universal Music Corp.                      PA0001278081
1695   No One Has Eyes Like You            Universal Music Corp.                      PA0001618391
1696   No Snitchin'                        Universal Music Corp.                      PA0001317545
1697   Nobody's Fool                       Universal Music Corp.                      PA0001101515
1698   Nobody's Home                       Universal Music Corp.                      PA0001251268



                                                     Page 40 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 415 of 467 PageID#
                                    29541
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                             Plaintiff                       Registration_Number
1699   Not For You                     Universal Music Corp.                       PA0000663641
1700   Nothingman                      Universal Music Corp.                       PA0000663643
1701   Now You Got Someone             Universal Music Corp.                       PA0001371421
1702   Off He Goes                     Universal Music Corp.                       PAu002141248
1703   Once And Forever                Universal Music Corp.                       PA0001779598
1704   One                             Universal Music Corp.                       PA0001120335
1705   One Love                        Universal Music Corp.                       PA0001850371
1706   Only Thing I Ever Get For
       Christmas                       Universal Music Corp.                       PA0001780235
1707   Orphan Girl                     Universal Music Corp.                       PA0000714948
1708   Outro                           Universal Music Corp.                       PA0001317551
1709   Pass You By                     Universal Music Corp.                       PA0000787739
1710   Permanent Scar                  Universal Music Corp.                       PA0001856298
1711   Picture Perfect                 Universal Music Corp.                       PA0001317548
1712   Piggy Bank                      Universal Music Corp.                       PA0001298491
1713   Radar                           Universal Music Corp.                       PA0001732673
1714   Rag Doll                        Universal Music Corp.                       PA0000349998
1715   Rain                            Universal Music Corp.                       PA0001317547
1716   Red Clay Halo                   Universal Music Corp.                       PA0001063437
1717   Remember When                   Universal Music Corp.                       PAu003539449
1718   Resist The Temptation           Universal Music Corp.                       PA0001640073
1719   Revelator                       Universal Music Corp.                       PA0001063434
1720   Ride                            Universal Music Corp.                       PA0001849604
1721   Rider                           Universal Music Corp.                       PA0001395512
1722   Ridin'                          Universal Music Corp.                       PA0001317544
1723   Rise                            Universal Music Corp.                       PA0001685123
1724   Roll                            Universal Music Corp.                       PA0001639100
1725   Ruination Day Part 2            Universal Music Corp.                       PA0001063441
1726   Runaway                         Universal Music Corp.                       PA0001334141
1727   Ryder Music                     Universal Music Corp.                       PA0001298498
1728   Save You                        Universal Music Corp.                       PA0001134589
1729   Setting Forth                   Universal Music Corp.                       PA0001649580
1730   She's Got A Way                 Universal Music Corp.                       PA0000119692
1731   Shine                           Universal Music Corp.                       PA0001864791
1732   Shotz To Tha Double Glock       Universal Music Corp.                       PA0000767835
1733   Silent Night                    Universal Music Corp.                       PA0001782591
1734   Sk8er Boi                       Universal Music Corp.                       PA0001101507
1735   Slipped Away                    Universal Music Corp.                       PA0001251269
1736   Smile                           Universal Music Corp.                       PA0001785766
1737   Someone Else's Dream            Universal Music Corp.                       PA0000764860
1738   Spin The Black Circle           Universal Music Corp.                       PA0000663640
1739   Stacked Actors                  Universal Music Corp.                       PA0001693331
1740   Stop Standing There             Universal Music Corp.                       PA0001742271
1741   Supreme                         Universal Music Corp.                       PA0001034208
1742   Sure Thing                      Universal Music Corp.                       PA0001751394
1743   Take Me Home                    Universal Music Corp.                       PA0001864792
1744   Tear My Stillhouse Down         Universal Music Corp.                       PA0000762783
1745   Text Me Texas                   Universal Music Corp.                       PA0001878108



                                                  Page 41 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 416 of 467 PageID#
                                    29542
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                Plaintiff                     Registration_Number
1746   The Aftermath                      Universal Music Corp.                     PA0001916365
1747   The Chair                          Universal Music Corp.                     PA0000258281
1748   The Downeaster 'Alexa'             Universal Music Corp.                     PA0000458309
1749   The Future Is Now                  Universal Music Corp.                     PA0001856271
1750   The Rain                           Universal Music Corp.                     PA0001396083
1751   The River Of Dreams                Universal Music Corp.                     PA0000693490
1752   The Way He Was Raised              Universal Music Corp.                     PA0001642914
1753   The Wolf                           Universal Music Corp.                     PA0001685123
1754   These Arms Of Mine                 Universal Music Corp.                     PA0000258549
1755
       They Don't Give A F**** About Us   Universal Music Corp.                     PA0001115097
1756   Things I'll Never Say              Universal Music Corp.                     PA0001101513
1757   Think I'm Crazy                    Universal Music Corp.                     PA0001167383
1758   This Is 50                         Universal Music Corp.                     PA0001298490
1759   Thugz Mansion                      Universal Music Corp.                     PA0001115087
1760   Tired Of Runnin'                   Universal Music Corp.                     PA0001396084
1761   To The Moon                        Universal Music Corp.                     PA0001751378
1762   Tomorrow                           Universal Music Corp.                     PA0001101511
1763   Tony Montana - Behind The
       Scenes                             Universal Music Corp.                     PA0001859140
1764   Top of the World                   Universal Music Corp.                     PA0001114803
1765   Trailerhood                        Universal Music Corp.                     PA0001642900
1766   Trick or Treat                     Universal Music Corp.                     PA0001011470
1767   True Believers                     Universal Music Corp.                     PA0001864805
1768   Truth No. 2                        Universal Music Corp.                     PA0001114802
1769   Tuolumne                           Universal Music Corp.                     PA0001685126
1770   Turn It Up                         Universal Music Corp.                     PA0001317543
1771   Turn Me Up                         Universal Music Corp.                     PA0001842638
1772   Turntables                         Universal Music Corp.                     PA0001732352
1773   Unsaveable                         Universal Music Corp.                     PA0001120337
1774   Vertigo                            Universal Music Corp.                     PA0001896435
1775   Void In My Life                    Universal Music Corp.                     PA0001317550
1776   Walk On Water                      Universal Music Corp.                     PA0001015665
1777   What About Love                    Universal Music Corp.                     PA0000265040
1778   What The Hell                      Universal Music Corp.                     PA0001785765
1779   What's In It For Me                Universal Music Corp.                     PA0000976311
1780   When I Get Free                    Universal Music Corp.                     PA0001051889
1781   Who Knows                          Universal Music Corp.                     PA0001251272
1782   Who You Are                        Universal Music Corp.                     PAu002141251
1783   Wide Awake                         Universal Music Corp.                     PA0001765708
1784   Wish You Were Here                 Universal Music Corp.                     PA0001785767
1785   Word Forward                       Universal Music Corp.                     PA0001678922
1786   Write This Down                    Universal Music Corp.                     PA0000947848
1787   Wth>You                            Universal Music Corp.                     PA0001237298
1788   Yellow Ledbetter                   Universal Music Corp.                     PA0000756318
1789   You                                Universal Music Corp.                     PA0001757407
1790   You Don't Miss Your Water          Universal Music Corp.                     PA0000387512
1791   You Stay With Me                   Universal Music Corp.                     PA0001302582



                                                    Page 42 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 417 of 467 PageID#
                                    29543
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track                                   Plaintiff                        Registration_Number
1792   Cream (Version w/o Rap                                                           PAu001547996; PA0000549273;
       Monologue)                         Universal Music Corp.                         PA0000543529
1793   Gett Off                           Universal Music Corp.                         PA0000535946
1794   Kiss                               Universal Music Corp.                         PA0000284474
1795   U Got The Look                     Universal Music Corp.                         PA0000339613
1796                                      Universal Music Corp. / Songs of Universal,
       Cheers                             Inc.                                          PA0001245485
1797                                      Universal Music Corp. / Songs of Universal,
       Got Some Teeth                     Inc.                                          PA0001245484
1798                                      Universal Music Corp. / Songs of Universal,
       Lady                               Inc.                                          PA0001245486
1799                                      Universal Music Corp. / Songs of Universal,
       Never Forget Ya                    Inc.                                          PA0001245493
1800
       A Forest                           Universal Music Publishing - MGB Limited PA0000194922
1801
       A Night Like This                  Universal Music Publishing - MGB Limited PA0000279380
1802
       Charlotte Sometimes                Universal Music Publishing - MGB Limited PA0000344066
1803
       Clocks                             Universal Music Publishing - MGB Limited PA0001073304
1804
       Don't Panic                        Universal Music Publishing - MGB Limited PA0000981356
1805
       In My Place                        Universal Music Publishing - MGB Limited PA0001073301
1806
       Jumping Someone Else's Train       Universal Music Publishing - MGB Limited PA0000205032
1807
       Killing An Arab                    Universal Music Publishing - MGB Limited PA0000205039
1808
       Let's Go To Bed                    Universal Music Publishing - MGB Limited PA0000190147
1809
       Lullaby                            Universal Music Publishing - MGB Limited PA0001073354
1810
       Other Voices ( LP version )        Universal Music Publishing - MGB Limited PA0000194927
1811
       Play For Today                     Universal Music Publishing - MGB Limited PA0000194917
1812
       Primary                            Universal Music Publishing - MGB Limited PA0000194926
1813
       Somewhere Only We Know             Universal Music Publishing - MGB Limited PA0001160739
1814
       The Caterpillar                    Universal Music Publishing - MGB Limited PA0000215389
1815
       The Hanging Garden                 Universal Music Publishing - MGB Limited PA0000192007
1816
       The Scientist                      Universal Music Publishing - MGB Limited PA0001073303
1817
       Yellow                             Universal Music Publishing - MGB Limited PA0000981360




                                                     Page 43 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 418 of 467 PageID#
                                    29544
                               List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                                 Plaintiff                        Registration_Number
1818                                       Universal Music Publishing - MGB Limited
       A Thousand Beautiful Things         / Universal Music - MGB NA LLC              PA0001105462
1819                                       Universal Music Publishing - MGB Limited
       Let It Die                          / Universal Music - MGB NA LLC              PA0001166700
1820                                       Universal Music Publishing - MGB Limited
       Lonely Lonely                       / Universal Music - MGB NA LLC              PA0001166704
1821                                       Universal Music Publishing - MGB Limited
       Mushaboom                           / Universal Music - MGB NA LLC              PA0001166692
1822                                       Universal Music Publishing - MGB Limited
       Pavement Cracks                     / Universal Music - MGB NA LLC              PA0001105463
1823                                       Universal Music Publishing - MGB Limited
       Why                                 / Universal Music - MGB NA LLC              PA0001166751
1824   Bringing Out The Elvis              Universal Music Publishing AB               PA0000955483
1825   Done Stealin'                       Universal Music Publishing AB               PA0001677401
1826   Shape Of My Heart                   Universal Music Publishing AB               PA0001039513
1827   Something To Die For                Universal Music Publishing AB               PA0001677407
1828   Stronger (What Doesn't Kill You)    Universal Music Publishing AB               PA0001771872
1829   (White Man) in Hammersmith
       Palais                              Universal Music Publishing Limited          PA0000066409
1830   8 Mile                              Universal Music Publishing Limited          PA0001204555
1831   After The Storm                     Universal Music Publishing Limited          PA0001932494
1832   Babel                               Universal Music Publishing Limited          PA0001818828
1833   Bad Blood                           Universal Music Publishing Limited          PA0001915737
1834   Below My Feet                       Universal Music Publishing Limited          PA0001818826
1835   Best For Last                       Universal Music Publishing Limited          PA0001975721
1836   Between Two Lungs                   Universal Music Publishing Limited          PA0001892800
1837   Broken Crown                        Universal Music Publishing Limited          PA0001818825
1838   Chasing Pavements                   Universal Music Publishing Limited          PA0001975709
1839   Clash City Rockers                  Universal Music Publishing Limited          PA0000066407
1840   Cleanin Out My Closet               Universal Music Publishing Limited          PA0001073403; PA0001225996
1841   Cold Shoulder                       Universal Music Publishing Limited          PA0001975723
1842   Complete Control                    Universal Music Publishing Limited          PA0000066408
1843   Cosmic Love                         Universal Music Publishing Limited          PA0001892799
1844   Daydreamer                          Universal Music Publishing Limited          PA0001975694
1845   Distractions (Live)                 Universal Music Publishing Limited          PA0001263481
1846   Dog Days Are Over                   Universal Music Publishing Limited          PA0001892802
1847   Don't You Remember                  Universal Music Publishing Limited          PA0001734876
1848   Electric Bird                       Universal Music Publishing Limited          PA0001994826
1849   Encore/Curtains Down                Universal Music Publishing Limited          PA0001295406
1850   English Civil War                   Universal Music Publishing Limited          PA0000044735
1851   Feels Like Today                    Universal Music Publishing Limited          PA0001245179
1852   First Love                          Universal Music Publishing Limited          PA0001975718
1853   Flaws                               Universal Music Publishing Limited          PA0001915732
1854   For Those Below                     Universal Music Publishing Limited          PA0001818816
1855   Garageland                          Universal Music Publishing Limited          PA0000044756
1856   Ghosts That We Knew                 Universal Music Publishing Limited          PA0001818832
1857   Give Me My Month                    Universal Music Publishing Limited          PA0001824175
1858   Hands Are Clever                    Universal Music Publishing Limited          PA0001806286
1859   Hate & War                          Universal Music Publishing Limited          PA0000044748


                                                      Page 44 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 419 of 467 PageID#
                                    29545
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                               Plaintiff                       Registration_Number
1860   Holland Road                      Universal Music Publishing Limited          PA0001818831
1861   Hometown Glory                    Universal Music Publishing Limited          PA0001975714
1862   Hopeless Wanderer                 Universal Music Publishing Limited          PA0001818824
1863   Humming Bird                      Universal Music Publishing Limited          PA0001806288
1864   I Love You                        Universal Music Publishing Limited          PA0001806282
1865   I Mind                            Universal Music Publishing Limited          PA0001827817
1866   I Never Learnt To Share           Universal Music Publishing Limited          PA0001827811
1867   I Want Love (LP Version)          Universal Music Publishing Limited          PA0001064720
1868   I Will Wait                       Universal Music Publishing Limited          PA0001818830
1869   I Won't Let You Down              Universal Music Publishing Limited          PA0001806274
1870   I'm Not Calling You A Liar        Universal Music Publishing Limited          PA0001892801
1871   I'm Scared                        Universal Music Publishing Limited          PA0001698335
1872   I'm So Bored with the U.S.A.      Universal Music Publishing Limited          PA0000044746
1873   Janie Jones                       Universal Music Publishing Limited          PA0000044744
1874   Just Don't Give A Fuck            Universal Music Publishing Limited          PA0000954432
1875   Kiss With A Fist                  Universal Music Publishing Limited          PA0001892795
1876   Latch                             Universal Music Publishing Limited          PA0001916095
1877   Laura Palmer                      Universal Music Publishing Limited          PA0001915734
1878   Lindisfarne II                    Universal Music Publishing Limited          PA0001827813
1879   Little Lion Man                   Universal Music Publishing Limited          PA0001932483
1880   London's Burning                  Universal Music Publishing Limited          PA0000044751
1881   Lose Yourself                     Universal Music Publishing Limited          PA0001152688
1882   Lover Of The Light                Universal Music Publishing Limited          PA0001818820
1883   Lovers' Eyes                      Universal Music Publishing Limited          PA0001818822
1884   Measurements                      Universal Music Publishing Limited          PA0001824202
1885   Melt My Heart To Stone            Universal Music Publishing Limited          PA0001975706
1886   More Than This                    Universal Music Publishing Limited          PA0001830362
1887   My Fault                          Universal Music Publishing Limited          PA0000954429
1888   My Same                           Universal Music Publishing Limited          PA0001975716
1889   No More I Love You's              Universal Music Publishing Limited          PA0000753262
1890   Not With Haste                    Universal Music Publishing Limited          PA0001818827
1891   One And Only                      Universal Music Publishing Limited          PA0001734869
1892   One Foot Wrong                    Universal Music Publishing Limited          PA0001698064
1893   Paul (Skit)                       Universal Music Publishing Limited          PA0001295388
1894   Rabbit Heart (Raise It Up)        Universal Music Publishing Limited          PA0001892789
1895   Rap Name                          Universal Music Publishing Limited          PA0001248992
1896   Relax My Beloved                  Universal Music Publishing Limited          PA0001806292
1897   Reminder                          Universal Music Publishing Limited          PA0001818823
1898   Rumour Has It                     Universal Music Publishing Limited          PA0001734865
1899   Safe European Home                Universal Music Publishing Limited          PA0000044734
1900   Sanctuary                         Universal Music Publishing Limited          PA0001806278
1901   Say Goodbye Hollywood             Universal Music Publishing Limited          PA0001090374
1902   Sigh No More                      Universal Music Publishing Limited          PA0001932474
1903   Sing For The Moment               Universal Music Publishing Limited          PA0001093104
1904   Soldier                           Universal Music Publishing Limited          PA0001073064
1905   Someone Like You                  Universal Music Publishing Limited          PA0001734868
1906   Spend Some Time                   Universal Music Publishing Limited          PA0001295395
1907   Square Dance                      Universal Music Publishing Limited          PA0001073065



                                                    Page 45 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 420 of 467 PageID#
                                    29546
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                 Plaintiff                     Registration_Number
1908   Stay Free                           Universal Music Publishing Limited        PA0000044740
1909   Still Don't Give                    Universal Music Publishing Limited        PA0000954424
1910   Superman                            Universal Music Publishing Limited        PA0001073066
1911   Take It All                         Universal Music Publishing Limited        PA0001734872
1912   The Cave                            Universal Music Publishing Limited        PA0001932476
1913   The Wilhelm Scream                  Universal Music Publishing Limited        PA0001824165
1914   Things We Lost in the Fire (Abbey
       Road Sessions)                      Universal Music Publishing Limited        PA0001915726
1915   Tired                               Universal Music Publishing Limited        PA0001975712
1916   To Care (Like You)                  Universal Music Publishing Limited        PA0001824177
1917   Tommy Gun                           Universal Music Publishing Limited        PA0000044736
1918   Train In Vain                       Universal Music Publishing Limited        PA0000066125
1919   Treading Water                      Universal Music Publishing Limited        PA0001806293
1920   True Love                           Universal Music Publishing Limited        PA0001817461
1921   Turning Tables                      Universal Music Publishing Limited        PA0001734878
1922   Up All Night                        Universal Music Publishing Limited        PA0001806294
1923   Wait Your Turn                      Universal Music Publishing Limited        PA0001668381
1924   Warriors                            Universal Music Publishing Limited        PA0001898514
1925   Where Are You Now                   Universal Music Publishing Limited        PA0001818817
1926   Whispering                          Universal Music Publishing Limited        PA0001806283
1927   Whispers In The Dark                Universal Music Publishing Limited        PA0001818829
1928   White Blank Page                    Universal Music Publishing Limited        PA0001932481
1929   White Riot                          Universal Music Publishing Limited        PA0000044747
1930   Why Don't You Call Me?              Universal Music Publishing Limited        PA0001827815
1931   Winter Winds                        Universal Music Publishing Limited        PA0001932478
1932   Without Me                          Universal Music Publishing Limited        PA0001143650
1933   1234                                Universal Music Publishing MGB Limited    PA0001692663
1934   A Message                           Universal Music Publishing MGB Limited    PA0001700392
1935   Brandy Alexander                    Universal Music Publishing MGB Limited    PA0001692661
1936   Fix You                             Universal Music Publishing MGB Limited    PA0001700422
1937   Honey Honey                         Universal Music Publishing MGB Limited    PA0001692656
1938   How My Heart Behaves                Universal Music Publishing MGB Limited    PA0001692650
1939   I Feel It All                       Universal Music Publishing MGB Limited    PA0001692643
1940   Intuition                           Universal Music Publishing MGB Limited    PA0001692658
1941   Low                                 Universal Music Publishing MGB Limited    PA0001700384
1942   My Moon My Man                      Universal Music Publishing MGB Limited    PA0001692639
1943   October Song                        Universal Music Publishing MGB Limited    PA0001792201
1944   Past In Present                     Universal Music Publishing MGB Limited    PA0001692670
1945   Square One                          Universal Music Publishing MGB Limited    PA0001700428
1946   Swallowed In The Sea                Universal Music Publishing MGB Limited    PA0001700387
1947   The Hardest Part                    Universal Music Publishing MGB Limited    PA0001700389
1948   The Park                            Universal Music Publishing MGB Limited    PA0001692751
1949   The Water                           Universal Music Publishing MGB Limited    PA0001692757
1950   Twisted Logic                       Universal Music Publishing MGB Limited    PA0001700354
1951   What If                             Universal Music Publishing MGB Limited    PA0001700424
1952   White Shadows                       Universal Music Publishing MGB Limited    PA0001700400
1953   100 Yard Dash                       Universal Music Publishing, Inc.          PA0001612668
1954   Love That Girl                      Universal Music Publishing, Inc.          PA0001612668



                                                     Page 46 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 421 of 467 PageID#
                                    29547
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                Plaintiff                       Registration_Number
1955   Signs                             Universal Music Publishing, Inc.             PA0001193822
1956   Sometimes                         Universal Music Publishing, Inc.             PA0001612668
1957   Still Ballin'                     Universal Music Publishing, Inc.             PA0001219183
1958   Animal Instinct                   Universal/Island Music Limited               PA0000968355
1959   Daffodil Lament                   Universal/Island Music Limited               PA0000734582
1960   Free To Decide                    Universal/Island Music Limited               PA0000791577
1961   Hollywood                         Universal/Island Music Limited               PA0000791574
1962   I Can't Be With You               Universal/Island Music Limited               PA0000734572
1963   Police & Thieves                  Universal/Island Music Limited               PA0000046453
1964   Promises                          Universal/Island Music Limited               PA0000968357
1965   Ridiculous Thoughts               Universal/Island Music Limited               PA0000734579
1966   This Is The Day                   Universal/Island Music Limited               PA0001277414
1967   Time Is Ticking Out               Universal/Island Music Limited               PA0001277412
1968   You And Me                        Universal/Island Music Limited               PA0000968358
1969                                     Universal/MCA Music Publishing Pty.
       We Run The Night                  Limited                                      PA0001929045
                                        Warner/Chappell Music, Inc. Plaintiffs
1970   Wasted Years                      Cotillion Music, Inc.                        PA0001819821
1971   Wait A Minute                     Cotillion Music, Inc.                        PA0001697038
1972   Gotta Have It                     Intersong USA, Inc.                          PA0001762033
1973   No Church In The Wild             Intersong USA, Inc.                          PA0001762032
1974   Otis                              Intersong USA, Inc.                          PA0001762031
1975   So Appalled                       Intersong USA, Inc.                          PA0001740945
1976   Talk About Our Love               Intersong USA, Inc.                          PA0001281568
1977   Two Words                         Intersong USA, Inc.                          PA0001292803
1978   So Much Like My Dad               Rightsong Music Inc.                         PA0000225775
1979                                     Rightsong Music Inc. / Warner-Tamerlane
       Naughty Girl                      Publishing Corp.                             PA0001375850
1980   Down In The Valley                Unichappell Music Inc.                       EU0000721849; RE0000476578
1981   Gold Digger                       Unichappell Music Inc.                       PA0001299043
1982   Hallelujah I Love Her So          Unichappell Music Inc.                       EU0000437231; RE0000193661
1983   Home In Your Heart                Unichappell Music Inc.                       Eu0000760358; RE0000519130
1984   In The Rain                       Unichappell Music Inc.                       PA0001697043
1985   Live Fast, Die Young              Unichappell Music Inc.                       PA0001739156
1986   Mrs Brown You've Got A Lovely
       Daughter                           Unichappell Music Inc.                      EP0000200905
1987   Necromancer                        Unichappell Music Inc.                      Eu0000236563
1988   New God Flow                       Unichappell Music Inc.                      PA0001839620
1989   New God Flow.1                     Unichappell Music Inc.                      PA0001839620
1990                                                                                  Eu0000937504; EP0000204266;
       Papa's Got A Brand New Bag         Unichappell Music Inc.                      RE0000660458; RE0000621005
1991   San Franciscan Nights              Unichappell Music Inc.                      EP0000241081
1992   Somebody That I Used To Know       Unichappell Music Inc.                      PA0001785517
1993   The Title                          Unichappell Music Inc.                      PA0001263488
1994   Walking The Floor Over You         Unichappell Music Inc.                      EP0000105220
1995   1st Of Tha Month                   Unichappell Music Inc.                      PA0000782831; SRu000005339
1996   Crazy in Love                      Unichappell Music Inc.                      PA0001131132; PA0001208972
1997   Don't Like.1                       Unichappell Music Inc.                      PA0001808408



                                                     Page 47 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 422 of 467 PageID#
                                    29548
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                Plaintiff                         Registration_Number
1998                                       Unichappell Music Inc. / Warner-
       TKO                                 Tamerlane Publishing Corp.                 PA0001896712
1999   After Your Heart                    W.B.M. Music Corp.                         PA0001603421
2000   Confessions                         W.B.M. Music Corp.                         PA0001227181
2001   FutureSex/LoveSound                 W.B.M. Music Corp.                         PA0001368884
2002   Got You Home                        W.B.M. Music Corp.                         PA0001343363
2003   Losing My Way                       W.B.M. Music Corp.                         PA0001368885
2004   LoveStoned / I Think She Knows
       Interlude                           W.B.M. Music Corp.                         PA0001368884
2005   Lovestoned/I Think She Knows        W.B.M. Music Corp.                         PA0001368884
2006   Medley: Sexy Ladies / Let Me Talk
       to You (Prelude)                    W.B.M. Music Corp.                         PA0001368884
2007   Oklahoma Sky                        W.B.M. Music Corp.                         PA0001789998
2008   Sexy Ladies                         W.B.M. Music Corp.                         PA0001368884
2009   SexyBack                            W.B.M. Music Corp.                         PA0001368818
2010   So Hard                             W.B.M. Music Corp.                         PA0001375845
2011   Summer Love                         W.B.M. Music Corp.                         PA0001368885
2012   Throwed                             W.B.M. Music Corp.                         PA0001719705
2013   Was It Worth It?                    W.B.M. Music Corp.                         PA0001603613
2014   What Goes Around... Comes
       Around                              W.B.M. Music Corp.                         PA0001368884
2015   What Goes Around.../...Comes
       Around Interlude                    W.B.M. Music Corp.                         PA0001368884
2016   Where Did He Go                     W.B.M. Music Corp.                         PA0001767261
2017   Lloyd (Intro)                       W.B.M. Music Corp.                         PA0001387423
2018                                       W.B.M. Music Corp. / Warner-Tamerlane
       Hardly Breathing                    Publishing Corp.                           PA0001882751
2019                                       W.B.M. Music Corp. / Warner-Tamerlane
       My Love                             Publishing Corp.                           PA0001368886
2020   Generation                          W.B.M. Music Corp. / WB Music Corp.        PA0001644603
2021   The End                             W.B.M. Music Corp. / WB Music Corp.        PA0001644615
2022   When I'm Gone                       W.B.M. Music Corp. / WB Music Corp.        PA0001644615
2023   Blue Clear Sky                      W.B.M. Music Corp., Inc.                   PA0000828422
2024   It Matters To Me                    W.B.M. Music Corp., Inc.                   PAu001966659
2025   You Will Be Mine                    W.B.M. Music Corp., Inc.                   PAu001966658
2026   21 Guns                             Warner Chappell Music Inc.                 PA0001653856; PA0001859360
2027   Clumsy                              Warner Chappell Music Inc.                 PA0001165468
2028   Beautiful                           Warner-Tamerlane Publishing Corp.          PA0001868404
2029   Home Sweet Home                     Warner-Tamerlane Publishing Corp.          PA0000269462
2030   I Stand Accused                     Warner-Tamerlane Publishing Corp.          EP0000281384
2031   1st Time                            Warner-Tamerlane Publishing Corp.          PA0001347989
2032   2012                                Warner-Tamerlane Publishing Corp.          PA0001842279
2033   6 Foot 7 Foot                       Warner-Tamerlane Publishing Corp.          PA0001807261
2034   A Conspiracy                        Warner-Tamerlane Publishing Corp.          PA0000738881
2035   Abortion                            Warner-Tamerlane Publishing Corp.          PA0001842433
2036   All Kinds of Kinds                  Warner-Tamerlane Publishing Corp.          PA0001789995
2037   All Of The Lights                   Warner-Tamerlane Publishing Corp.          PA0001791088
2038   All Of The Lights (Interlude)       Warner-Tamerlane Publishing Corp.          PA0001791088
2039   All Summer Long                     Warner-Tamerlane Publishing Corp.          PA0001643681


                                                     Page 48 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 423 of 467 PageID#
                                    29549
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                            Plaintiff                         Registration_Number
2040   Almost Lose It                   Warner-Tamerlane Publishing Corp.           PA0001846094
2041   Already Taken                    Warner-Tamerlane Publishing Corp.           PA0001902781
2042   American Star                    Warner-Tamerlane Publishing Corp.           PA0001728543
2043   Apple Pie Moonshine              Warner-Tamerlane Publishing Corp.           PA0001761402; PA0001917489
2044   As You Turn Away                 Warner-Tamerlane Publishing Corp.           PA0001817433
2045   Baby Come Home                   Warner-Tamerlane Publishing Corp.           PA0001114113
2046   Bad Decisions                    Warner-Tamerlane Publishing Corp.           PA0001865868
2047   Bad Luck Blue Eyes Goodbye       Warner-Tamerlane Publishing Corp.           PA0000577818
2048   Bang                             Warner-Tamerlane Publishing Corp.           PA0001739089
2049   Banjo                            Warner-Tamerlane Publishing Corp.           PA0001853119
2050   Barry Bonds                      Warner-Tamerlane Publishing Corp.           PA0001861693
2051   Because Of Your Love             Warner-Tamerlane Publishing Corp.           PA0001249901
2052   Bending the Rules and Breaking
       the Law                          Warner-Tamerlane Publishing Corp.           PA0001694074
2053   Better In The Long Run           Warner-Tamerlane Publishing Corp.           PA0001790002
2054   Birthday Song                    Warner-Tamerlane Publishing Corp.           PA0001844437
2055                                                                                PA0001891174; PA0001890242;
       Black Skinhead                   Warner-Tamerlane Publishing Corp.           PA0001901344
2056   Blackberry                       Warner-Tamerlane Publishing Corp.           PA0001043932
2057                                                                                PA0001855571; PA0001921565;
       Blood On The Leaves              Warner-Tamerlane Publishing Corp.           PA0001890233
2058   Blow Remix                       Warner-Tamerlane Publishing Corp.           PA0001918139
2059   Blue Ocean Floor                 Warner-Tamerlane Publishing Corp.           PA0001915504
2060   Body 2 Body                      Warner-Tamerlane Publishing Corp.           PA0001868401
2061   Body Ache                        Warner-Tamerlane Publishing Corp.           PA0001917965
2062   Bottle Poppin'                   Warner-Tamerlane Publishing Corp.           PA0001648776
2063   Bound 2                          Warner-Tamerlane Publishing Corp.           PA0001921191
2064   Bravo                            Warner-Tamerlane Publishing Corp.           PA0001778260
2065   Breathe                          Warner-Tamerlane Publishing Corp.           PA0001349255
2066   Bricksquad                       Warner-Tamerlane Publishing Corp.           PA0001739083
2067   Bustin' At 'Em                   Warner-Tamerlane Publishing Corp.           PA0001739055
2068   By Your Side                     Warner-Tamerlane Publishing Corp.           PAu002367443; PA0000939602
2069   BYOB                             Warner-Tamerlane Publishing Corp.           PA0001648815
2070   California King Bed              Warner-Tamerlane Publishing Corp.           PA0001771890
2071   Camouflage                       Warner-Tamerlane Publishing Corp.           PA0002001267
2072   Can You Feel It                  Warner-Tamerlane Publishing Corp.           PA0001780093
2073   Candy                            Warner-Tamerlane Publishing Corp.           PA0001763960
2074   Carried Away                     Warner-Tamerlane Publishing Corp.           PA0000830048
2075   Carry Out                        Warner-Tamerlane Publishing Corp.           PA0001780010
2076   Carrying Your Love With Me       Warner-Tamerlane Publishing Corp.           PA0000849801
2077   Changed                          Warner-Tamerlane Publishing Corp.           PA0001853120
2078   Chapter V                        Warner-Tamerlane Publishing Corp.           PA0001865863
2079   Chevy Smile                      Warner-Tamerlane Publishing Corp.           PA0001648814
2080   Cigarettes and Coffee            Warner-Tamerlane Publishing Corp.           Eu0000684610; RE0000442404
2081   Circus                           Warner-Tamerlane Publishing Corp.           PA0001622999
2082   Cocky                            Warner-Tamerlane Publishing Corp.           PAu002625389; PA0001114105
2083   Cold As Stone                    Warner-Tamerlane Publishing Corp.           PA0001817040
2084   Come A Little Closer             Warner-Tamerlane Publishing Corp.           PA0001069964



                                                   Page 49 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 424 of 467 PageID#
                                    29550
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                           Plaintiff                         Registration_Number
2085   Come Wake Me Up                 Warner-Tamerlane Publishing Corp.           PA0001853117
2086   Compass                         Warner-Tamerlane Publishing Corp.           PA0001879179
2087   Control Myself                  Warner-Tamerlane Publishing Corp.           PA0001599521
2088   Da Da Da                        Warner-Tamerlane Publishing Corp.           PA0001728546
2089   Dance With Me Tonight           Warner-Tamerlane Publishing Corp.           PA0001847635
2090   Dancin' Away With My Heart      Warner-Tamerlane Publishing Corp.           PA0001817030
2091   Dark As A Dungeon               Warner-Tamerlane Publishing Corp.           RE0000430852; EP0000151748
2092   Days Like These                 Warner-Tamerlane Publishing Corp.           PA0001790666
2093   Dear Mama                       Warner-Tamerlane Publishing Corp.           PA0000773741; PA0000875888
2094   Dem Haters                      Warner-Tamerlane Publishing Corp.           PA0001317458
2095   Devil In A New Dress            Warner-Tamerlane Publishing Corp.           PA0001791337
2096   Dive In                         Warner-Tamerlane Publishing Corp.           PA0001868040
2097   Don't Be Scared                 Warner-Tamerlane Publishing Corp.           PA0001931589
2098   Don't Hold The Wall             Warner-Tamerlane Publishing Corp.           PA0001915504
2099   Don't Play Wit It               Warner-Tamerlane Publishing Corp.           PA0001347984
2100   Don't Tell Me U Love Me         Warner-Tamerlane Publishing Corp.           PA0001638755
2101   Doorbell                        Warner-Tamerlane Publishing Corp.           PA0001856251
2102   Dope Boy Magic                  Warner-Tamerlane Publishing Corp.           PA0001347985
2103   Downtown Girl                   Warner-Tamerlane Publishing Corp.           PA0001856129
2104   Drop The World                  Warner-Tamerlane Publishing Corp.           PA0001848752
2105   Drunk And Hot Girls             Warner-Tamerlane Publishing Corp.           PA0001592989
2106   Drunk in Love                   Warner-Tamerlane Publishing Corp.           PA0001918132
2107   Drunk In the Morning            Warner-Tamerlane Publishing Corp.           PAu002607513; PA0001114114
2108   Ease Off The Liquor             Warner-Tamerlane Publishing Corp.           PA0001780085
2109   Easy                            Warner-Tamerlane Publishing Corp.           PA0001349254
2110   Every Girl                      Warner-Tamerlane Publishing Corp.           PA0001741596
2111   Extravaganza                    Warner-Tamerlane Publishing Corp.           PA0001323666
2112   F.U.T.W.                        Warner-Tamerlane Publishing Corp.           PA0001858842
2113   F**k This Industry              Warner-Tamerlane Publishing Corp.           PA0001739132
2114   Fall Into Me                    Warner-Tamerlane Publishing Corp.           PA0001884101
2115   Fancy                           Warner-Tamerlane Publishing Corp.           PA0001852254
2116   Fast Cars And Freedom           Warner-Tamerlane Publishing Corp.           PA0001268341
2117   Feng Shui                       Warner-Tamerlane Publishing Corp.           PA0001338255
2118   Flip Flop                       Warner-Tamerlane Publishing Corp.           PA0001347987
2119   Flowers                         Warner-Tamerlane Publishing Corp.           PA0001162294
2120   Forever                         Warner-Tamerlane Publishing Corp.           PAu002635078; PA0001114104
2121   Forever Unstoppable             Warner-Tamerlane Publishing Corp.           PA0001856129
2122   Forever Yours                   Warner-Tamerlane Publishing Corp.           PA0001865870
2123   Fumble                          Warner-Tamerlane Publishing Corp.           PA0001866132
2124   G Check                         Warner-Tamerlane Publishing Corp.           PA0001739116
2125   G.R.I.T.S                       Warner-Tamerlane Publishing Corp.           PA0001750920
2126   Get A Life                      Warner-Tamerlane Publishing Corp.           PA0001728548
2127   Get Some                        Warner-Tamerlane Publishing Corp.           PA0001253726
2128   Getting To Da Money             Warner-Tamerlane Publishing Corp.           PA0001648763
2129   Ghetto Love                     Warner-Tamerlane Publishing Corp.           PA0001396265
2130   Gimme Whatcha Got               Warner-Tamerlane Publishing Corp.           PA0001732722
2131   Go Faster                       Warner-Tamerlane Publishing Corp.           PA0000939602
2132   Go N' Get It                    Warner-Tamerlane Publishing Corp.           PA0001808406



                                                  Page 50 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 425 of 467 PageID#
                                    29551
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                        Track                            Plaintiff                         Registration_Number
2133   Gonorrhea                          Warner-Tamerlane Publishing Corp.           PA0001741928
2134   Good Friday                        Warner-Tamerlane Publishing Corp.           PAu002069934; PA0000812918
2135   Good Life                          Warner-Tamerlane Publishing Corp.           PA0001597235
2136   Good Times Gone                    Warner-Tamerlane Publishing Corp.           PA0001103821
2137   Gorgeous                           Warner-Tamerlane Publishing Corp.           PA0001740943
2138   Got To Get My Heart Back           Warner-Tamerlane Publishing Corp.           PA0001603589
2139   Grove St. Party                    Warner-Tamerlane Publishing Corp.           PA0001739117
2140   Hail Mary                          Warner-Tamerlane Publishing Corp.           PA0001865861
2141   Halfway to Heaven                  Warner-Tamerlane Publishing Corp.           PA0001693861
2142   Hangnail                           Warner-Tamerlane Publishing Corp.           PA0001103821
2143   Harajuku Girls                     Warner-Tamerlane Publishing Corp.           PA0001274356
2144   Hear Me Coming                     Warner-Tamerlane Publishing Corp.           PA0001347989
2145   Heart Attack                       Warner-Tamerlane Publishing Corp.           PA0001931588
2146   Hell On Wheels                     Warner-Tamerlane Publishing Corp.           PA0001694071
2147   Hell Yeah                          Warner-Tamerlane Publishing Corp.           PA0001648815
2148   Hello Good Morning                 Warner-Tamerlane Publishing Corp.           PA0001745034
2149   Hold My Liquor                     Warner-Tamerlane Publishing Corp.           PA0001890241
2150   Hold Up                            Warner-Tamerlane Publishing Corp.           PA0001741949
2151   Hollywood                          Warner-Tamerlane Publishing Corp.           PA0001103822
2152   Hollywood Divorce                  Warner-Tamerlane Publishing Corp.           PA0001603423
2153   Holy Grail                         Warner-Tamerlane Publishing Corp.           PA0001858794
2154   How To Hate                        Warner-Tamerlane Publishing Corp.           PA0001807231
2155   How To Love                        Warner-Tamerlane Publishing Corp.           PA0001807262
2156   Hustle Hard                        Warner-Tamerlane Publishing Corp.           PA0001808406
2157   Hustlemania (Skit)                 Warner-Tamerlane Publishing Corp.           PA0001648764
2158   HYFR (Hell Ya Fucking Right)       Warner-Tamerlane Publishing Corp.           PA0001869936
2159   Hyyerr                             Warner-Tamerlane Publishing Corp.           PA0001679583
2160   I Ain't Goin' Out Like That        Warner-Tamerlane Publishing Corp.           PA0000848472
2161   I Am Not A Human Being             Warner-Tamerlane Publishing Corp.           PA0001741896
2162   I Can Only Imagine                 Warner-Tamerlane Publishing Corp.           PA0001778164
2163   I Can Transform Ya                 Warner-Tamerlane Publishing Corp.           PA0001744956
2164   I Get It                           Warner-Tamerlane Publishing Corp.           PA0001387419
2165   I Know You See It                  Warner-Tamerlane Publishing Corp.           PA0001347990
2166   I Know You Won't                   Warner-Tamerlane Publishing Corp.           PA0001644685
2167   I Like It Like That                Warner-Tamerlane Publishing Corp.           PA0001856125
2168   I Like The View                    Warner-Tamerlane Publishing Corp.           PA0001807227
2169   I Melt                             Warner-Tamerlane Publishing Corp.           PA0001136262
2170   I Run To You                       Warner-Tamerlane Publishing Corp.           PA0001706945
2171   I Stand Accused                    Warner-Tamerlane Publishing Corp.           EP0000329319
2172   I'll Die For You                   Warner-Tamerlane Publishing Corp.           PA0001732190
2173   I'm Him                            Warner-Tamerlane Publishing Corp.           PA0001347988
2174   I'm In It                          Warner-Tamerlane Publishing Corp.           PA0001890238
2175   I'm Single                         Warner-Tamerlane Publishing Corp.           PA0001741951
2176   I'm So Blessed                     Warner-Tamerlane Publishing Corp.           PA0001852361
2177   I'm So Over You                    Warner-Tamerlane Publishing Corp.           PA0001732191
2178   If Drinkin' Don't Kill Me (Her
       Memory Will)                       Warner-Tamerlane Publishing Corp.           PA0000102104
2179   If Today Was Your Last Day         Warner-Tamerlane Publishing Corp.           PA0001622259



                                                     Page 51 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 426 of 467 PageID#
                                    29552
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                            Plaintiff                         Registration_Number
2180   In Case You Didn't Know           Warner-Tamerlane Publishing Corp.           PA0001847635
2181   Initiation                        Warner-Tamerlane Publishing Corp.           PA0001951618
2182   Inside Interlewd                  Warner-Tamerlane Publishing Corp.           PA0001866129
2183   Interlude                         Warner-Tamerlane Publishing Corp.           PA0001807226
2184   Interlude4U                       Warner-Tamerlane Publishing Corp.           PA0001865878
2185   Intro                             Warner-Tamerlane Publishing Corp.           PA0001807226
2186   It Did                            Warner-Tamerlane Publishing Corp.           PA0001628194
2187   It Will Be Me                     Warner-Tamerlane Publishing Corp.           PA0000988177
2188   It's Five O' Clock Somewhere      Warner-Tamerlane Publishing Corp.           PA0001158580
2189   It's Good                         Warner-Tamerlane Publishing Corp.           PA0001842432
2190   It's Not Over                     Warner-Tamerlane Publishing Corp.           PA0001349172
2191   Jesus For A Day                   Warner-Tamerlane Publishing Corp.           PA0001157410
2192   Johnny Cash                       Warner-Tamerlane Publishing Corp.           PA0001292991
2193   Just A Kiss                       Warner-Tamerlane Publishing Corp.           PA0001817035
2194   Just For                          Warner-Tamerlane Publishing Corp.           PA0001103819
2195   Karma                             Warner-Tamerlane Publishing Corp.           PA0001739133
2196   Keep Me From Loving You           Warner-Tamerlane Publishing Corp.           PA0001641540
2197   Keep You With Me                  Warner-Tamerlane Publishing Corp.           PA0001856129
2198   Kickin' My Heart Around           Warner-Tamerlane Publishing Corp.           PAu002367443; PA0000939602
2199   Knock It Out                      Warner-Tamerlane Publishing Corp.           PA0001347991
2200   Knock You Down                    Warner-Tamerlane Publishing Corp.           PA0001767248
2201   La Familia                        Warner-Tamerlane Publishing Corp.           PA0001858842
2202   Ladies Go Wild                    Warner-Tamerlane Publishing Corp.           PA0001846093
2203   Lay It On Me                      Warner-Tamerlane Publishing Corp.           PAu002607508; PA0001114110
2204   Let It Rock                       Warner-Tamerlane Publishing Corp.           PA0001624274
2205   Let The Beat Build                Warner-Tamerlane Publishing Corp.           PA0001621374
2206   Let The Groove Get In             Warner-Tamerlane Publishing Corp.           PA0001915504
2207   Let's Make Love                   Warner-Tamerlane Publishing Corp.           PA0000988178
2208   Lifeline                          Warner-Tamerlane Publishing Corp.           PA0001671748
2209   Like We Never Loved At All        Warner-Tamerlane Publishing Corp.           PA0001290857
2210   Live By The Gun                   Warner-Tamerlane Publishing Corp.           PA0001746038
2211   Lollipop                          Warner-Tamerlane Publishing Corp.           PA0001619781
2212   Lonely Road Of Faith              Warner-Tamerlane Publishing Corp.           PAu002635077; PA0001114106
2213   Look At Me Now                    Warner-Tamerlane Publishing Corp.           PA0001921210
2214   Lookin' At You                    Warner-Tamerlane Publishing Corp.           PA0001263491
2215   Looks That Kill                   Warner-Tamerlane Publishing Corp.           PA0000193924
2216   Love Faces                        Warner-Tamerlane Publishing Corp.           PA0001856243
2217   Love I've Found In You            Warner-Tamerlane Publishing Corp.           PA0001817038
2218   Loyal                             Warner-Tamerlane Publishing Corp.           PA0001912898
2219   Made In America                   Warner-Tamerlane Publishing Corp.           PA0001768256
2220   Made To Be Together               Warner-Tamerlane Publishing Corp.           PA0001856238
2221   Main Title (From "Star Wars")     Warner-Tamerlane Publishing Corp.           PA0000062943
2222   Make Me Proud                     Warner-Tamerlane Publishing Corp.           PA0001869946
2223   Mama's Broken Heart               Warner-Tamerlane Publishing Corp.           PA0001790000
2224   Marvin & Chardonnay               Warner-Tamerlane Publishing Corp.           PA0001760433
2225   Medicated                         Warner-Tamerlane Publishing Corp.           PA0001952869
2226   MegaMan                           Warner-Tamerlane Publishing Corp.           PA0001807233
2227   Memory Lane                       Warner-Tamerlane Publishing Corp.           PA0001868403



                                                    Page 52 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 427 of 467 PageID#
                                    29553
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                            Plaintiff                       Registration_Number
2228   Mercy.1                           Warner-Tamerlane Publishing Corp.         PA0001913931
2229   Midnight Train To Memphis         Warner-Tamerlane Publishing Corp.         PAu002607511; PA0001114112
2230   Mirror                            Warner-Tamerlane Publishing Corp.         PA0001842434
2231   Miss Me                           Warner-Tamerlane Publishing Corp.         PA0001728552
2232   Moment 4 Life                     Warner-Tamerlane Publishing Corp.         PA0001739210
2233   Momma                             Warner-Tamerlane Publishing Corp.         PA0001648755
2234   Money Bought                      Warner-Tamerlane Publishing Corp.         PA0001103822
2235   Mosh                              Warner-Tamerlane Publishing Corp.         PA0001284524
2236   My Kinda Party                    Warner-Tamerlane Publishing Corp.         PA0001750920
2237   My Wild Frontier                  Warner-Tamerlane Publishing Corp.         PA0000901850
2238   Never Again                       Warner-Tamerlane Publishing Corp.         PA0001819832
2239   Never Ever                        Warner-Tamerlane Publishing Corp.         PA0001659049
2240   New Joc City - Intro              Warner-Tamerlane Publishing Corp.         PA0001347982
2241   New Slaves                        Warner-Tamerlane Publishing Corp.         PA0001890237
2242   Nightmares Of The Bottom          Warner-Tamerlane Publishing Corp.         PA0001915461
2243   No                                Warner-Tamerlane Publishing Corp.         PA0001628202
2244   Not Over You                      Warner-Tamerlane Publishing Corp.         PA0001763962
2245   On Fire                           Warner-Tamerlane Publishing Corp.         PA0001848480
2246   On Sight                          Warner-Tamerlane Publishing Corp.         PA0001890235
2247   One Way Trip                      Warner-Tamerlane Publishing Corp.         PA0001728549
2248   One, Two Step                     Warner-Tamerlane Publishing Corp.         PA0001263489
2249   Only A Fool                       Warner-Tamerlane Publishing Corp.         PAu002367443; PA0000939602
2250   Outro                             Warner-Tamerlane Publishing Corp.         PA0001807226
2251   Own It                            Warner-Tamerlane Publishing Corp.         PA0001891427
2252   P.Y.T. (Pretty Young Thing)       Warner-Tamerlane Publishing Corp.         PA0000159305; PA0000193603
2253   Paint This House                  Warner-Tamerlane Publishing Corp.         PA0001882750
2254   Pak Man                           Warner-Tamerlane Publishing Corp.         PA0001648771
2255   Panic Prone                       Warner-Tamerlane Publishing Corp.         PA0001253726
2256   Panty Wetter                      Warner-Tamerlane Publishing Corp.         PA0001865865
2257   Paper Scissors Rock               Warner-Tamerlane Publishing Corp.         PA0001866592
2258   Paradice                          Warner-Tamerlane Publishing Corp.         PA0001728547
2259   Part II (On The Run)              Warner-Tamerlane Publishing Corp.         PA0001858831
2260   Partition                         Warner-Tamerlane Publishing Corp.         PA0001918144
2261   Patron                            Warner-Tamerlane Publishing Corp.         PA0001347986
2262   Payphone                          Warner-Tamerlane Publishing Corp.         PA0001849242
2263   Phone Home                        Warner-Tamerlane Publishing Corp.         PA0001621245
2264   Pick Up The Phone                 Warner-Tamerlane Publishing Corp.         PA0001263490
2265   Picture Perfect                   Warner-Tamerlane Publishing Corp.         PA0001347992
2266   Play Your Cards                   Warner-Tamerlane Publishing Corp.         PA0001648743
2267   Player's Prayer                   Warner-Tamerlane Publishing Corp.         PA0001387429
2268   Playin' Hard                      Warner-Tamerlane Publishing Corp.         PA0001866123
2269   Please Return My Call             Warner-Tamerlane Publishing Corp.         PA0001771885
2270   Pocahontas Proud                  Warner-Tamerlane Publishing Corp.         PA0001227155
2271   Pop That                          Warner-Tamerlane Publishing Corp.         PA0001861940
2272   Popular                           Warner-Tamerlane Publishing Corp.         PA0001741903
2273   Pound Cake / Paris Morton Music
       2                                 Warner-Tamerlane Publishing Corp.         PA0001967812
2274   Prayin' For Daylight              Warner-Tamerlane Publishing Corp.         PA0000978701



                                                  Page 53 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 428 of 467 PageID#
                                    29554
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                               Plaintiff                      Registration_Number
2275   President Carter                     Warner-Tamerlane Publishing Corp.        PA0001807235
2276   Pretty Girl's Lie                    Warner-Tamerlane Publishing Corp.        PA0001865867
2277   Prom Queen                           Warner-Tamerlane Publishing Corp.        PA0001728544
2278   Pusher Love Girl                     Warner-Tamerlane Publishing Corp.        PA0001915504
2279   Queen Of Hearts                      Warner-Tamerlane Publishing Corp.        PA0001742580
2280   Radiation                            Warner-Tamerlane Publishing Corp.        PA0001763960
2281   Radio                                Warner-Tamerlane Publishing Corp.        PA0001630369
2282   Rest Of Our Life                     Warner-Tamerlane Publishing Corp.        PA0001896429
2283   Right Above It                       Warner-Tamerlane Publishing Corp.        PA0001741926
2284   Right In Front Of You                Warner-Tamerlane Publishing Corp.        PA0001102062
2285   Right One Time                       Warner-Tamerlane Publishing Corp.        PA0001853122
2286   Rise Above                           Warner-Tamerlane Publishing Corp.        PA0001951621
2287   Rocket                               Warner-Tamerlane Publishing Corp.        PA0001918124
2288   Run Every Time                       Warner-Tamerlane Publishing Corp.        PA0001763961
2289   Say Something                        Warner-Tamerlane Publishing Corp.        PA0001728554
2290   See Me Now                           Warner-Tamerlane Publishing Corp.        PA0001865581
2291   See You In My Nightmares             Warner-Tamerlane Publishing Corp.        PA0001643088
2292   See You When I See You               Warner-Tamerlane Publishing Corp.        PA0001790669
2293   Send It Up                           Warner-Tamerlane Publishing Corp.        PA0001890236
2294   Session One                          Warner-Tamerlane Publishing Corp.        PA0001848890
2295   Sex In The Lounge                    Warner-Tamerlane Publishing Corp.        PA0001842417
2296   Shattered Glass                      Warner-Tamerlane Publishing Corp.        PA0001632385
2297   She Don't Have to Know               Warner-Tamerlane Publishing Corp.        PA0001299028
2298   She Talks To Angels                  Warner-Tamerlane Publishing Corp.        PA0000532894
2299   She Will                             Warner-Tamerlane Publishing Corp.        PA0001807232
2300   Shine                                Warner-Tamerlane Publishing Corp.        PA0001305505
2301   Shoot Me Down                        Warner-Tamerlane Publishing Corp.        PA0001915522
2302   Shout At The Devil                   Warner-Tamerlane Publishing Corp.        PA0000193923
2303   Shut It Down                         Warner-Tamerlane Publishing Corp.        PA0001870871
2304   Simply Amazing                       Warner-Tamerlane Publishing Corp.        PA0001868036
2305   Skeletons                            Warner-Tamerlane Publishing Corp.        PA0001789847
2306   Ski Mask Way                         Warner-Tamerlane Publishing Corp.        PA0001281578
2307   So Special                           Warner-Tamerlane Publishing Corp.        PA0001807229
2308   Somewhere Love Remains               Warner-Tamerlane Publishing Corp.        PA0001817433
2309   Spaceship Coupe                      Warner-Tamerlane Publishing Corp.        PA0001915506
2310   Spell It Out                         Warner-Tamerlane Publishing Corp.        PA0001763961
2311   St. Elsewhere                        Warner-Tamerlane Publishing Corp.        PA0001338251
2312   Stealing                             Warner-Tamerlane Publishing Corp.        PA0001763960
2313   Sting Me                             Warner-Tamerlane Publishing Corp.        PAu001613582; PA0000577821
2314
       Stop, Look, Listen (To Your Heart)   Warner-Tamerlane Publishing Corp.        EP0000286226
2315   Straight Jacket Fashion              Warner-Tamerlane Publishing Corp.        PA0001387418
2316   Straight Up                          Warner-Tamerlane Publishing Corp.        PA0001808141
2317   Strawberry Bubblegum                 Warner-Tamerlane Publishing Corp.        PA0001915506
2318   StreetLove                           Warner-Tamerlane Publishing Corp.        PA0001387433
2319   Sugar                                Warner-Tamerlane Publishing Corp.        PA0001638753
2320   Suit & Tie                           Warner-Tamerlane Publishing Corp.        PA0001939563
2321   Sunshine & Summertime                Warner-Tamerlane Publishing Corp.        PA0001290858



                                                     Page 54 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 429 of 467 PageID#
                                    29555
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                             Plaintiff                        Registration_Number
2322   Sweeter                           Warner-Tamerlane Publishing Corp.          PA0001763962
2323   Take It Outside                   Warner-Tamerlane Publishing Corp.          PA0001694081
2324   Take You Home                     Warner-Tamerlane Publishing Corp.          PA0001387431
2325   Tattoos On This Town              Warner-Tamerlane Publishing Corp.          PA0001790667
2326   Teach Me How To Dougie            Warner-Tamerlane Publishing Corp.          PA0001744864
2327   Tell Somebody                     Warner-Tamerlane Publishing Corp.          PA0001842284
2328   Texas Was You                     Warner-Tamerlane Publishing Corp.          PA0001790669
2329   That Girl                         Warner-Tamerlane Publishing Corp.          PA0001915505
2330   The Boogie Monster                Warner-Tamerlane Publishing Corp.          PA0001338253
2331   The Clincher                      Warner-Tamerlane Publishing Corp.          PA0001253725
2332   The Fad                           Warner-Tamerlane Publishing Corp.          PA0001387418
2333   The Night Before (Life Goes On)   Warner-Tamerlane Publishing Corp.          PA0001302091
2334   The Price Is Wrong                Warner-Tamerlane Publishing Corp.          PA0001728550
2335   The Real Her                      Warner-Tamerlane Publishing Corp.          PA0001869994
2336   Them Boys                         Warner-Tamerlane Publishing Corp.          PA0001693846
2337   This Song Is About You            Warner-Tamerlane Publishing Corp.          PA0001847635
2338   Thorn In My Pride                 Warner-Tamerlane Publishing Corp.          PAu000613584; PA0000577819
2339   Thug Style                        Warner-Tamerlane Publishing Corp.          PA0001263491
2340   Till I Die                        Warner-Tamerlane Publishing Corp.          PA0001842278
2341   Tomorrow In The Bottle            Warner-Tamerlane Publishing Corp.          PA0001780008
2342   Too Bad                           Warner-Tamerlane Publishing Corp.          PA0001103820
2343   Too Fast For Love                 Warner-Tamerlane Publishing Corp.          PA0000152365
2344   Touch The Sky                     Warner-Tamerlane Publishing Corp.          PA0001299042
2345   Transformer                       Warner-Tamerlane Publishing Corp.          PA0001338256
2346   True                              Warner-Tamerlane Publishing Corp.          PA0000895879
2347   Trumpet Lights                    Warner-Tamerlane Publishing Corp.          PA0001842283
2348   TTG (Trained To Go)               Warner-Tamerlane Publishing Corp.          PA0001739067
2349   Tunnel Vision                     Warner-Tamerlane Publishing Corp.          PA0001915506
2350   Turnin Me On                      Warner-Tamerlane Publishing Corp.          PA0001881520
2351   Two Shots                         Warner-Tamerlane Publishing Corp.          PA0001842435
2352   Under Ground Kings                Warner-Tamerlane Publishing Corp.          PA0001808381
2353   Valentine                         Warner-Tamerlane Publishing Corp.          PA0001387428
2354   Vitamin R (Leading Us Along)      Warner-Tamerlane Publishing Corp.          PA0001253726
2355   Waitin' On a Woman                Warner-Tamerlane Publishing Corp.          PA0001288292
2356   Walking On The Moon               Warner-Tamerlane Publishing Corp.          PA0001893004
2357   Wanted You More                   Warner-Tamerlane Publishing Corp.          PA0001817205
2358   Wasted                            Warner-Tamerlane Publishing Corp.          PA0001302090
2359   Watch n' Learn                    Warner-Tamerlane Publishing Corp.          PA0001842405
2360   WCSR                              Warner-Tamerlane Publishing Corp.          Pau002607518; PA0001114103
2361   We Belong To The Music            Warner-Tamerlane Publishing Corp.          PA0001780088
2362   We'll Be Fine                     Warner-Tamerlane Publishing Corp.          PA0001869942
2363   Welcome To The Jungle             Warner-Tamerlane Publishing Corp.          PA0001816412
2364   Well Enough Alone                 Warner-Tamerlane Publishing Corp.          PA0001387417
2365   What Happened                     Warner-Tamerlane Publishing Corp.          PA0001227154
2366   What I Learned Out On The Road    Warner-Tamerlane Publishing Corp.          PAu002625391; PA0001114109
2367   What You Wanna Do                 Warner-Tamerlane Publishing Corp.          PA0001387432
2368   Whatever                          Warner-Tamerlane Publishing Corp.          PA0001856129
2369   When I Think About Cheatin'       Warner-Tamerlane Publishing Corp.          PA0001227155



                                                   Page 55 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 430 of 467 PageID#
                                    29556
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                              Plaintiff                        Registration_Number
2370   When It Rains                     Warner-Tamerlane Publishing Corp.          PA0001227155
2371   When U Love Someone               Warner-Tamerlane Publishing Corp.          PA0001638755
2372   When You Were Mine                Warner-Tamerlane Publishing Corp.          PA0001817032
2373   Where Do I Hide                   Warner-Tamerlane Publishing Corp.          PA0001103821
2374   Where You Are                     Warner-Tamerlane Publishing Corp.          PA0001763960
2375   Who Gon Stop Me                   Warner-Tamerlane Publishing Corp.          PA0001850662
2376   Wild Ones                         Warner-Tamerlane Publishing Corp.          PA0001883945
2377   Wipe Your Eyes                    Warner-Tamerlane Publishing Corp.          PA0001811795
2378   Wiser Time                        Warner-Tamerlane Publishing Corp.          PA0000738881
2379   Wish You Would                    Warner-Tamerlane Publishing Corp.          PA0001660102
2380   Woke Up This Morning              Warner-Tamerlane Publishing Corp.          PA0001103820
2381   Work Hard, Play Hard              Warner-Tamerlane Publishing Corp.          PA0001951615
2382   Wut We Doin?                      Warner-Tamerlane Publishing Corp.          PA0001846684
2383   You (Edited)                      Warner-Tamerlane Publishing Corp.          PA0001387424
2384   You Are Everything                Warner-Tamerlane Publishing Corp.          EP0000291953
2385   You Know Where I'm At             Warner-Tamerlane Publishing Corp.          PA0001763960
2386   You Never Met A Motherf**Ker
       Quite Like Me                     Warner-Tamerlane Publishing Corp.          PAu002607516; PA0001114102
2387   Yuck!                             Warner-Tamerlane Publishing Corp.          PA0001846689
2388   No Love                           Warner-Tamerlane Publishing Corp.          PA0001735858
2389   Panty Droppa (Intro)              Warner-Tamerlane Publishing Corp.          PA0001703149
2390                                     Warner-Tamerlane Publishing Corp. /
       Chaining Day                      Unichappell Music Inc.                     PA0001939572
2391                                     Warner-Tamerlane Publishing Corp. /
       Lost In The World                 Unichappell Music Inc.                     PA0001784045
2392                                     Warner-Tamerlane Publishing Corp. /
       Pump It Harder                    Unichappell Music Inc.                     PA0001723093
2393                                     Warner-Tamerlane Publishing Corp. / WB
       No Lie                            Music Corp.                                PA0001846688
2394                                     Warner-Tamerlane Publishing Corp. / WB
       All The Shine                     Music Corp. / W.B.M. Music, Inc.           PA0001901207
2395                                     Warner-Tamerlane Publishing Corp. / WB
       Fire Fly                          Music Corp. / W.B.M. Music, Inc.           PA0001901207
2396                                     Warner-Tamerlane Publishing Corp. / WB
       LES                               Music Corp. / W.B.M. Music, Inc.           PA0001901207
2397                                     Warner-Tamerlane Publishing Corp. / WB
       Outside                           Music Corp. / W.B.M. Music, Inc.           PA0001773713; PA0001901207
2398                                     Warner-Tamerlane Publishing Corp. / WB
       Sunrise                           Music Corp. / W.B.M. Music, Inc.           PA0001773580; PA0001901207
2399                                     Warner-Tamerlane Publishing Corp. / WB
       That Power                        Music Corp. / W.B.M. Music, Inc.           PA0001901207
2400   When Something Is Wrong With
       My Baby                           Warner/Chappell Music                      EU0000964275
2401   Always Late (with Your Kisses)    Warner/Chappell Music, Inc.                EP0000056342; RE0000017054
2402   1 Mo Time                         Warner/Chappell Music, Inc.                PA0001765676
2403   Bouquet of Roses                  Warner/Chappell Music, Inc.                EP0000027412
2404   Bury Me Not On the Lone Prairie   Warner/Chappell Music, Inc.                Eu0000893037; RE0000609798
2405   California Waiting                Warner/Chappell Music, Inc.                PA0001204543
2406   Casey Jones                       Warner/Chappell Music, Inc.                EU0000753361; RE0000515038



                                                   Page 56 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 431 of 467 PageID#
                                    29557
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track                              Plaintiff                         Registration_Number
2407   Closer                           Warner/Chappell Music, Inc.                 PA0001204538; PA0001615767
2408                                                                                Eu0000322794; RE0000084677;
       Cry Me a River                   Warner/Chappell Music, Inc.                 EP0000094728; RE0000152354
2409   Dance Real Slow                  Warner/Chappell Music, Inc.                 PA0001859563
2410   Don't Take Your Guns to Town     Warner/Chappell Music, Inc.                 Eu0000548552; ; RE0000283032
2411   Faithful                         Warner/Chappell Music, Inc.                 PA0001299024
2412   Five Feet High and Rising        Warner/Chappell Music, Inc.                 Eu0000571483; RE0000320846
2413   Frankie's Man Johnny             Warner/Chappell Music, Inc.                 Eu0000545553RE0000283029
2414   Friday                           Warner/Chappell Music, Inc.                 PA0001765676
2415   Genius                           Warner/Chappell Music, Inc.                 PA0001204546
2416   Happy Alone                      Warner/Chappell Music, Inc.                 PA0001204539
2417   Holy Roller Novocaine            Warner/Chappell Music, Inc.                 PA0001204548
2418   I Am The Club                    Warner/Chappell Music, Inc.                 PA0001765676
2419   I Cross My Heart                 Warner/Chappell Music, Inc.                 PA0000593349; PA0000643057
2420   I Got Stripes                    Warner/Chappell Music, Inc.                 Eu0000571481; RE0000328946
2421   I Still Miss Someone             Warner/Chappell Music, Inc.                 Eu0000541378; RE0000283809
2422   Jesus, Take The Wheel            Warner/Chappell Music, Inc.                 PA0001339680
2423   Joe's Head                       Warner/Chappell Music, Inc.                 PA0001204541
2424   Just A Dream                     Warner/Chappell Music, Inc.                 PA0001742365
2425   Little Miss Strange              Warner/Chappell Music, Inc.                 Eu0000081092
2426   Losing You                       Warner/Chappell Music, Inc.                 PA0001637010
2427   Molly's Chambers                 Warner/Chappell Music, Inc.                 PA0001204545
2428   My Funny Valentine               Warner/Chappell Music, Inc.                 EP0000061055
2429   Pick a Bale O' Cotton            Warner/Chappell Music, Inc.                 EU0000736399
2430   Pickin' Time                     Warner/Chappell Music, Inc.                 Eu0000548553; RE0000276205
2431   Position Of Power                Warner/Chappell Music, Inc.                 PA0001868739
2432   Red Morning Light                Warner/Chappell Music, Inc.                 PA0001204538
2433   Rewind                           Warner/Chappell Music, Inc.                 PA0001969112
2434   She's So Fine                    Warner/Chappell Music, Inc.                 Eu0000031444
2435   So Amazing                       Warner/Chappell Music, Inc.                 PA0001868740
2436   Spiral Staircase                 Warner/Chappell Music, Inc.                 PA0001204544
2437   Stand                            Warner/Chappell Music, Inc.                 PA0001345399
2438   Sweet Betsy from Pike            Warner/Chappell Music, Inc.                 Eu0000893033; RE0000609795
2439   Take Care                        Warner/Chappell Music, Inc.                 PA0001841723
2440   Tennessee Flat Top Box           Warner/Chappell Music, Inc.                 Eu0000684114; RE0000428313
2441   The Food                         Warner/Chappell Music, Inc.                 PA0001299025; PA0001302104
2442   The Legend Of John Henry's
       Hammer                           Warner/Chappell Music, Inc.                 Eu0000753362; RE0000519119
2443   Trani                            Warner/Chappell Music, Inc.                 PA0001204542
2444   Understand Your Man              Warner/Chappell Music, Inc.                 Eu0000805018; RE0000568246
2445   Walking The Blues                Warner/Chappell Music, Inc.                 RE0000283023; EU0000541382
2446   Wasted Time                      Warner/Chappell Music, Inc.                 PA0001204540
2447   Wreck of the Old 97              Warner/Chappell Music, Inc.                 Eu0000824378; RE0000575401
2448   You Look So Good In Love         Warner/Chappell Music, Inc.                 PAu000502409
2449                                    Warner/Chappell Music, Inc. / WB Music
       All Over The Road                Corp.                                       PA0001859563
2450                                    Warner/Chappell Music, Inc. / WB Music
       American Saturday Night          Corp.                                       PA0001674346



                                                   Page 57 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 432 of 467 PageID#
                                    29558
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                               Plaintiff                          Registration_Number
2451                                     Warner/Chappell Music, Inc. / WB Music
       Aw Naw                            Corp.                                       PA0001887674
2452                                     Warner/Chappell Music, Inc. / WB Music
       Catch All The Fish                Corp.                                       PA0001644207
2453                                     Warner/Chappell Music, Inc. / WB Music
       Crash My Party                    Corp.                                       PA0001870878
2454                                     Warner/Chappell Music, Inc. / WB Music
       Love Her Like She's Leavin'       Corp.                                       PA0001769705
2455                                     Warner/Chappell Music, Inc. / WB Music
       Thank God For Hometowns           Corp.                                       PA0001848754
2456                                     Warner/Chappell Music, Inc. / WB Music
       Then                              Corp.                                       PA0001703715
2457                                     Warner/Chappell Music, Inc. / Warner-
       Where Have You Been               Tamerlane Publishing Corp.                  PA0001801575
2458   ¡Viva La Gloria!                  WB Music Corp.                              PA0001859360
2459   (Oh No) What You Got              WB Music Corp.                              PA0001149533
2460   (One Of Those) Crazy Girls        WB Music Corp.                              PA0001854435
2461   1+1                               WB Music Corp.                              PA0001861929
2462   107                               WB Music Corp.                              PA0001022575
2463   A Welcome Burden                  WB Music Corp.                              PA0001059185
2464   Achilles Last Stand               WB Music Corp.                              Eu0000655755; RE0000895725
2465   Addicted                          WB Music Corp.                              PA0001084656
2466   Afrodisiac                        WB Music Corp.                              PA0001236712
2467   All Her Love                      WB Music Corp.                              PA0001087582
2468   All I Ask For                     WB Music Corp.                              PA0001146376
2469   All I Wanted                      WB Music Corp.                              PA0001676908
2470   All In The Name Of...             WB Music Corp.                              PA0000354504
2471   All Me                            WB Music Corp.                              PA0001967814
2472   All My Love                       WB Music Corp.                              PA0000078104
2473   All Night Long                    WB Music Corp.                              PA0001741514
2474   All The Same                      WB Music Corp.                              PA0000914816
2475   All The Time                      WB Music Corp.                              PA0001059863
2476   Already Gone                      WB Music Corp.                              PA0001249431
2477   Amen                              WB Music Corp.                              PA0001842305
2478   American Eulogy: Mass
       Hysteria/Modern World             WB Music Corp.                              PA0001859360
2479   American Idiot                    WB Music Corp.                              PA0001251385
2480   Anklebiters                       WB Music Corp.                              PA0001854436
2481   Armatage Shanks                   WB Music Corp.                              PA0000774217
2482   Avarice                           WB Music Corp.                              PA0001352640PA0001296201
2483   Awaken                            WB Music Corp.                              PA0001111236
2484   Bab's Uvula Who?                  WB Music Corp.                              PA0000774217
2485   Babe I'm Gonna Leave You          WB Music Corp.                              EP0000256803
2486   Baby You Belong                   WB Music Corp.                              PA0001147137
2487   Back To School (Mini Maggit)      WB Music Corp.                              PA0001033072
2488   Bad Boy Boogie                    WB Music Corp.                              PA0000354502
2489   Bad News                          WB Music Corp.                              PA0001633768
2490   bang bang bang                    WB Music Corp.                              PA0001750215
2491   Basement                          WB Music Corp.                              PA0001075310


                                                    Page 58 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 433 of 467 PageID#
                                    29559
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                Plaintiff                      Registration_Number
2492   Basket Case                       WB Music Corp.                              PA0000713967
2493   Battle-axe                        WB Music Corp.                              PA0001157470
2494   BBC                               WB Music Corp.                              PA0001858826
2495   Be Alone                          WB Music Corp.                              PA0001854435
2496   Be Quiet And Drive                WB Music Corp.                              PA0000870906
2497   Before The Lobotomy               WB Music Corp.                              PA0001859360
2498   Believe                           WB Music Corp.                              PA0001111236
2499   Berzerk                           WB Music Corp.                              PA0001863184
2500   Betty's a Bombshell               WB Music Corp.                              PA0001762863
2501   Beware                            WB Music Corp.                              PA0001373477
2502   Big Pimpin'/Papercut              WB Music Corp.                              PA0001080612; PA0001937229
2503   Birdman Interlude                 WB Music Corp.                              PA0001814502
2504   Birthday Cake                     WB Music Corp.                              PA0001841920
2505   Birthmark                         WB Music Corp.                              PA0000776635
2506   Black Dog                         WB Music Corp.                              EU0000301138; RE0000820347
2507   Black Moon                        WB Music Corp.                              PA0001336033
2508   Bliss                             WB Music Corp.                              PA0001741512
2509   Blood Brothers                    WB Music Corp.                              PA0001870874
2510   Blood, Sex And Booze              WB Music Corp.                              PA0001022884
2511   Bored                             WB Music Corp.                              PA0000776635
2512   Born For This                     WB Music Corp.                              PA0001595081
2513   Bottom                            WB Music Corp.                              PA0001225978; PA0001204553
2514   Boulevard Of Broken Dreams        WB Music Corp.                              PA0001251317
2515   Bound                             WB Music Corp.                              PA0001111236
2516   Brat                              WB Music Corp.                              PA0000774217
2517   Breath                            WB Music Corp.                              PA0001111236
2518   Brick By Boring Brick             WB Music Corp.                              PA0001676905
2519   Bring Me Down                     WB Music Corp.                              PA0001311759; PA0001075311
2520   Bring The Noize                   WB Music Corp.                              PA0001862990
2521   Broken Glass                      WB Music Corp.                              PA0001335215
2522   Brooklyn                          WB Music Corp.                              PA0001335215
2523   Buried Alive Interlude            WB Music Corp.                              PA0001869935
2524   Burnout                           WB Music Corp.                              PA0000713967
2525   Business                          WB Music Corp.                              PA0001118664
2526   California Gurls                  WB Music Corp.                              PA0001753646
2527   Careful                           WB Music Corp.                              PA0001676905
2528   Carousel                          WB Music Corp.                              PA0001335214
2529   Change (In The House Of Flies)    WB Music Corp.                              PA0001029983
2530   Change My Mind                    WB Music Corp.                              PA0001204552
2531   Chasin' That Neon Rainbow         WB Music Corp.                              PA0000458323
2532   Chasing Sirens                    WB Music Corp.                              PA0001022575
2533   Chattahoochee                     WB Music Corp.                              PA0000587430
2534   Cherry Waves                      WB Music Corp.                              PA0001373477
2535   Children Of The Korn              WB Music Corp.                              PA0001058922
2536   Chloe                             WB Music Corp.                              PA0001762863
2537   Christian's Inferno               WB Music Corp.                              PA0001859360
2538   Chump                             WB Music Corp.                              PA0000713967
2539   Church On Sunday                  WB Music Corp.                              PA0001022884



                                                    Page 59 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 434 of 467 PageID#
                                    29560
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                Plaintiff                     Registration_Number
2540   Circle The Drain                   WB Music Corp.                            PA0001753641
2541   Clique                             WB Music Corp.                            PA0001913932
2542   Close Your Eyes and Count to Ten   WB Music Corp.                            PA0001762863
2543   Closure                            WB Music Corp.                            PA0001859504
2544   Cloud 9                            WB Music Corp.                            PA0001262375
2545   Coffee                             WB Music Corp.                            PA0001779668
2546   Coffee Shop                        WB Music Corp.                            PA0001858764
2547   Colours                            WB Music Corp.                            PA0001397703; PA0001762865
2548   Combat                             WB Music Corp.                            PA0001373477; PA0001373482
2549   Come As You Are                    WB Music Corp.                            PA0001236710
2550   Come Rain or Come Shine            WB Music Corp.                            EP0000001893; PAu002123922
2551   Comfortable Liar                   WB Music Corp.                            PA0001859610
2552   Coming Clean                       WB Music Corp.                            PA0000713967
2553   Communication Breakdown            WB Music Corp.                            EP0000256801
2554   Conflict                           WB Music Corp.                            PA0001000622
2555   Cop Car                            WB Music Corp.                            PA0001878240
2556   Countdown                          WB Music Corp.                            PA0001861897
2557   Crazy                              WB Music Corp.                            PA0001251376
2558   Crenshaw Punch / I'll Throw
       Rocks At You                       WB Music Corp.                            PA0001336034
2559   Criminal                           WB Music Corp.                            PA0001697247
2560   Cruel and Beautiful World          WB Music Corp.                            PA0001762863
2561   crushcrushcrush                    WB Music Corp.                            PA0001595045
2562   Cry Me A River                     WB Music Corp.                            PA0001266147
2563   D'yer Mak'er                       WB Music Corp.                            EP0000256801
2564   Dai The Flu                        WB Music Corp.                            PA0000870906
2565   Dancing On Glass                   WB Music Corp.                            PA0000354501
2566   Dangerously In Love                WB Music Corp.                            PA0000954078
2567   Daydreaming                        WB Music Corp.                            PA0001854435
2568   Dazed And Confused                 WB Music Corp.                            Eu0000402445
2569   Dead                               WB Music Corp.                            PA0001741514
2570   Deathblow                          WB Music Corp.                            PA0001157470
2571   Decadence                          WB Music Corp.                            PA0001296200
2572   Deceiver                           WB Music Corp.                            PA0001697227
2573   Dehumanized                        WB Music Corp.                            PA0001224644
2574   Deify                              WB Music Corp.                            PA0001296199
2575   Devour                             WB Music Corp.                            PA0001111236
2576   Digital Bath                       WB Music Corp.                            PA0001029983
2577   Dirt Off Your Shoulder/Lying
       From You                           WB Music Corp.                            PA0001937215
2578   Dissention                         WB Music Corp.                            PA0000914816
2579   Divide                             WB Music Corp.                            PA0001697247
2580   Don't Rock The Jukebox             WB Music Corp.                            PA0000525633
2581   Don't Wake Me Up                   WB Music Corp.                            PA0001842282
2582   Don't Wanna Think About You        WB Music Corp.                            PA0001238984
2583   Dopefiend's Diner                  WB Music Corp.                            PA0001696337
2584   Double Bubble Trouble              WB Music Corp.                            PA0001919079
2585   Down With The Sickness             WB Music Corp.                            PA0001000622



                                                   Page 60 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 435 of 467 PageID#
                                    29561
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                              Plaintiff                      Registration_Number
2586   Dr Feelgood                      WB Music Corp.                              PA0000440229
2587   Dramatica                        WB Music Corp.                              PA0001022575
2588   Dressin' Up                      WB Music Corp.                              PA0001816541
2589   Drift And Die                    WB Music Corp.                              PA0001075312
2590   Drive Slow                       WB Music Corp.                              PA0001310079
2591   Droppin' Plates                  WB Music Corp.                              PA0001000622
2592   E.T.                             WB Music Corp.                              PA0001753644
2593   East Jesus Nowhere               WB Music Corp.                              PA0001859360
2594   Elevator                         WB Music Corp.                              PA0001647059
2595   Emenius Sleepus                  WB Music Corp.                              PA0000713968
2596   Emergency                        WB Music Corp.                              PA0001305589
2597   End Of Time                      WB Music Corp.                              PA0001861922
2598   Enough                           WB Music Corp.                              PA0001697242
2599   Entombed                         WB Music Corp.                              PA0001849262
2600   Eva                              WB Music Corp.                              PA0001022575
2601   Everything                       WB Music Corp.                              PA0001640776
2602   Everytime                        WB Music Corp.                              PA0001251376
2603   Extremely Blessed                WB Music Corp.                              PA0001846687
2604   Eyes-Radio-Lies                  WB Music Corp.                              PA0001022575
2605   F**k The Club Up                 WB Music Corp.                              PA0001847136
2606   F*ckwithmeyouknowigotit          WB Music Corp.                              PA0001858846
2607   Facade                           WB Music Corp.                              PA0001697247
2608   Fall                             WB Music Corp.                              PA0001884084
2609   Fast In My Car                   WB Music Corp.                              PA0001854436
2610   Fear                             WB Music Corp.                              PA0001000622
2611   Feeling Sorry                    WB Music Corp.                              PA0001676906
2612   Fences                           WB Music Corp.                              PA0001595053
2613   Fetisha                          WB Music Corp.                              PA0000914814
2614   Fiction (Dreams In Digital)      WB Music Corp.                              PA0001022579
2615   Fiend                            WB Music Corp.                              PA0000914814
2616   Finally                          WB Music Corp.                              PA0001236713
2617   Fireal                           WB Music Corp.                              PA0000776635
2618   Firework                         WB Music Corp.                              PA0001753920
2619   Five Years Dead                  WB Music Corp.                              PA0000332227
2620   Flawless                         WB Music Corp.                              PA0001918122
2621   Focus                            WB Music Corp.                              PA0001236716
2622   For A Pessimist, I'm Pretty
       Optimistic                       WB Music Corp.                              PA0001595045
2623   For My Dawgs                     WB Music Corp.                              PA0001847144
2624   Forfeit                          WB Music Corp.                              PA0001859504
2625   Forgiven                         WB Music Corp.                              PA0001352640; PA0001296201
2626   Freak Of The World               WB Music Corp.                              PA0001225980
2627   Future                           WB Music Corp.                              PA0001854435
2628   Gauze                            WB Music Corp.                              PA0001849262
2629   Geek Stink Breath                WB Music Corp.                              PA0000774217
2630   Gender                           WB Music Corp.                              PA0000914814
2631   Get Your Money Up                WB Music Corp.                              PA0001881522
2632   Girls, Girls, Girls              WB Music Corp.                              PA0000342182



                                                   Page 61 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 436 of 467 PageID#
                                    29562
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                             Plaintiff                      Registration_Number
2633   Go                              WB Music Corp.                              PA0001302099
2634   God Must Hate Me                WB Music Corp.                              PA0001084657
2635   God Of The Mind                 WB Music Corp.                              PA0001045439
2636   Good Riddance (Time Of Your
       Life)                           WB Music Corp.                              PA0001059866
2637   Good Times Bad Times            WB Music Corp.                              EP0000256802
2638   Goon Squad                      WB Music Corp.                              PA0001849262
2639   Graphic Nature                  WB Music Corp.                              PA0001849262
2640   Grow Up                         WB Music Corp.                              PA0001854435
2641   Guarded                         WB Music Corp.                              PA0001296198
2642   Guilt Trip                      WB Music Corp.                              PA0001883988
2643   Gunz Come Out                   WB Music Corp.                              PA0001281577
2644   Hallelujah                      WB Music Corp.                              PA0001595045
2645   Hard                            WB Music Corp.                              PA0001711867
2646   Hate                            WB Music Corp.                              PA0001711046
2647   Hate To See Your Heart Break    WB Music Corp.                              PA0001854435
2648   Haunted                         WB Music Corp.                              PA0001697242
2649   Have You Seen Her               WB Music Corp.                              PA0001087579
2650   He Won't Hurt You               WB Music Corp.                              PA0001087585
2651   Headup                          WB Music Corp.                              PA0000870907
2652   Heartache That Don't Stop
       Hurting                         WB Music Corp.                              PA0001727379
2653   Heartbreaker                    WB Music Corp.                              EP0000267881
2654   Heartland                       WB Music Corp.                              PA0000643056
2655   Hell                            WB Music Corp.                              PA0001310671
2656   Hello                           WB Music Corp.                              PA0001789865
2657   Here In The Real World          WB Music Corp.                              PA0000458321
2658   Here We Go Again                WB Music Corp.                              PA0001305590
2659   Hexagram                        WB Music Corp.                              PA0001157469
2660   Hey Hey What Can I Do?          WB Music Corp.                              Eu0000222687
2661   Hip Hop Star                    WB Music Corp.                              PA0001208970
2662   Hitchin' A Ride                 WB Music Corp.                              PA0001059862
2663   Hold On, We're Going Home       WB Music Corp.                              PA0001891428
2664   Holding On                      WB Music Corp.                              PA0001644614
2665   Hole In The Earth               WB Music Corp.                              PA0001373476
2666   Holiday/Boulevard Of Broken
       Dreams                          WB Music Corp.                              PA0001251317
2667   Homies                          WB Music Corp.                              PA0001847137
2668   Horseshoes And Handgrenades     WB Music Corp.                              PA0001859360
2669   Hot For Teacher                 WB Music Corp.                              PA0000215905
2670   Hot N Cold (Innerpartysystem
       Main)                           WB Music Corp.                              PA0001697567
2671   Houses Of The Holy              WB Music Corp.                              Eu0000557533
2672   Human Nature                    WB Music Corp.                              PA0000158773
2673   Hummingbird Heartbeat           WB Music Corp.                              PA0001753638
2674   I Can Wait Forever              WB Music Corp.                              PA0001644607
2675   I Feel Like I'm Forgetting
       Something                       WB Music Corp.                              PAu002504855; PA0001120877
2676   I Tried                         WB Music Corp.                              PA0001236714


                                                  Page 62 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 437 of 467 PageID#
                                    29563
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                 Plaintiff                      Registration_Number
2677   I Wanna Luv U                      WB Music Corp.                              PA0001087576
2678   I Want You                         WB Music Corp.                              PA0001741512
2679   I Won't Be There                   WB Music Corp.                              PA0001084657
2680   I'd Do Anything                    WB Music Corp.                              PA0001084655
2681   I'm Alive                          WB Music Corp.                              PA0001296200
2682   I'm Just A Kid                     WB Music Corp.                              PA0001084655
2683   I'm So Sure                        WB Music Corp.                              PA0001669444
2684   If I Could Love You                WB Music Corp.                              PA0001657879
2685   Ignorance                          WB Music Corp.                              PA0001676905
2686   Immigrant Song                     WB Music Corp.                              Eu0000212957
2687   In The End                         WB Music Corp.                              PA0000713967
2688   In The Evening                     WB Music Corp.                              PA0000078099
2689   In Town                            WB Music Corp.                              PA0001846685
2690   Indestructible                     WB Music Corp.                              PA0001697227
2691   Inside The Fire                    WB Music Corp.                              PA0001697227
2692   Interlude: Holiday                 WB Music Corp.                              PA0001854437
2693
       Interlude: I'm Not Angry Anymore   WB Music Corp.                              PA0001854435
2694   Interlude: Moving On               WB Music Corp.                              PA0001854435
2695   Intoxication                       WB Music Corp.                              PA0001111236
2696   It's A Party                       WB Music Corp.                              PA0001741512
2697   It's Alright                       WB Music Corp.                              PA0001087587
2698   Itchin' On A Photograph            WB Music Corp.                              PA0001762863
2699   Izzo/In The End                    WB Music Corp.                              PA0001038342
2700   J.A.R. (Jason Andrew Relva)        WB Music Corp.                              PA0000773776
2701   Jaded                              WB Music Corp.                              PA0000774217
2702   Jesus Of Suburbia                  WB Music Corp.                              PA0001251310
2703   Jigga What/Faint                   WB Music Corp.                              PA0001937227
2704   Jump                               WB Music Corp.                              PA0001251376
2705   Just Stop                          WB Music Corp.                              PA0001296198
2706   Karmageddon                        WB Music Corp.                              PA0001919074
2707   Kashmir                            WB Music Corp.                              Eu0000557529
2708   Keep Dancin' On Me                 WB Music Corp.                              PA0001659055
2709   King For A Day                     WB Music Corp.                              PA0001059865
2710   Knife Prty                         WB Music Corp.                              PA0001029983
2711   Know Your Enemy                    WB Music Corp.                              PA0001859360
2712   Last Friday Night (T.G.I.F.)       WB Music Corp.                              PA0001753637
2713   Last Hope                          WB Music Corp.                              PA0001854435
2714   Last Night On Earth                WB Music Corp.                              PA0001859360
2715   Last Of The American Girls         WB Music Corp.                              PA0001859360
2716   Leathers                           WB Music Corp.                              PA0001849262
2717   Let Me Blow Ya Mind                WB Music Corp.                              PA0001060407
2718   Let The Flames Begin               WB Music Corp.                              PA0001595049
2719   Lhabia                             WB Music Corp.                              PA0000870906
2720   Liberate                           WB Music Corp.                              PA0001111236
2721   Liberty                            WB Music Corp.                              PA0001741511
2722   Lifter                             WB Music Corp.                              PA0000776635
2723   Light Up                           WB Music Corp.                              PA0001732180



                                                     Page 63 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 438 of 467 PageID#
                                    29564
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                              Plaintiff                      Registration_Number
2724   Like A Surgeon                  WB Music Corp.                              PA0001659055
2725   Little Man                      WB Music Corp.                              PA0001318139
2726   Livin' On Love                  WB Music Corp.                              PA0000727505
2727   Longview                        WB Music Corp.                              PA0000713967
2728   Looking Up                      WB Music Corp.                              PA0001676905
2729   Lost                            WB Music Corp.                              PA0001669756
2730   Love On Top                     WB Music Corp.                              PA0001861938
2731   Love Will Save Your Soul        WB Music Corp.                              PA0001762863
2732   Lovely Cup                      WB Music Corp.                              PA0001762863
2733   Lucky You                       WB Music Corp.                              PA0001146106
2734   Make Her Say                    WB Music Corp.                              PA0001847910
2735   Maria                           WB Music Corp.                              PA0001062006
2736   MATANGI                         WB Music Corp.                              PA0001919076
2737   Me & U                          WB Music Corp.                              PA0001627318
2738   Me Against The World            WB Music Corp.                              PA0001251376
2739   Meaning Of Life                 WB Music Corp.                              PA0001000622
2740   Meet You There                  WB Music Corp.                              PA0001084656
2741   Merry Go Round                  WB Music Corp.                              PA0001657844
2742   Midnight In Montgomery          WB Music Corp.                              PA0000533558
2743   Mine                            WB Music Corp.                              PA0001918125
2744   Minerva                         WB Music Corp.                              PA0001157469
2745   Minority                        WB Music Corp.                              PA0001022884
2746   Minus Blindfold                 WB Music Corp.                              PA0000776635
2747   Misery Business                 WB Music Corp.                              PA0001595045
2748   Misguided Ghosts                WB Music Corp.                              PA0001676906
2749   Mistress                        WB Music Corp.                              PA0001111236
2750   Moana                           WB Music Corp.                              PA0001157471
2751   Money Machine                   WB Music Corp.                              PA0001846686
2752   Moonshine                       WB Music Corp.                              PA0001669444
2753   Murder City                     WB Music Corp.                              PA0001859360
2754   Murder To Excellence            WB Music Corp.                              PA0001816414
2755   MX                              WB Music Corp.                              PA0000870906
2756   My Alien                        WB Music Corp.                              PA0001084656
2757   My Dad's Gone Crazy             WB Music Corp.                              PA0001118665
2758   My Heart                        WB Music Corp.                              PA0001305589
2759   Naked Kids                      WB Music Corp.                              PA0001762865
2760   Never Change                    WB Music Corp.                              PA0001311759; PA0001075311
2761   Never Enough                    WB Music Corp.                              PA0001284523
2762   Never Let Me Down               WB Music Corp.                              PA0001159068
2763   Never Let This Go               WB Music Corp.                              PA0001305588
2764   Never Say Never                 WB Music Corp.                              PA0001741512
2765   New York Minute: Vacation       WB Music Corp.                              PA0001251377
2766   Next 2 You                      WB Music Corp.                              PA0001335216
2767   Nice Guys Finish Last           WB Music Corp.                              PA0001059862
2768   No Angel                        WB Music Corp.                              PA0001918140
2769   No Hands                        WB Music Corp.                              PA0001739078
2770   No Love                         WB Music Corp.                              PA0001644610
2771   No Quarter                      WB Music Corp.                              EP0000316459



                                                  Page 64 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 439 of 467 PageID#
                                    29565
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                               Plaintiff                      Registration_Number
2772   No Trash in My Trailer           WB Music Corp.                              PA0001056014
2773   Nobody Feelin' No Pain           WB Music Corp.                              PA0001904211
2774   Nobody Told Me                   WB Music Corp.                              PA0001075310
2775   Nobody's Fault But Mine          WB Music Corp.                              Eu0000655751
2776   Nosebleed                        WB Music Corp.                              PA0000776635
2777   Not Like The Movies              WB Music Corp.                              PA0001753643
2778   Nothing Left To Lose             WB Music Corp.                              PA0001249431
2779   Notorious Thugs                  WB Music Corp.                              PA0001005836
2780   Now                              WB Music Corp.                              PA0001854435
2781   Numb                             WB Music Corp.                              PA0001000622
2782   Numb/Encore                      WB Music Corp.                              PA0001160198
2783   O Let's Do It                    WB Music Corp.                              PA0001847140
2784   Oceans                           WB Music Corp.                              PA0001858843
2785   Oh My Lord                       WB Music Corp.                              PA0001741514
2786   On And On                        WB Music Corp.                              PA0001745026
2787   One                              WB Music Corp.                              PA0001251378
2788   One and Only                     WB Music Corp.                              PA0001759715
2789   One Day                          WB Music Corp.                              PA0001084657
2790   One For Me                       WB Music Corp.                              PA0001396264
2791   One Weak                         WB Music Corp.                              PA0000776635
2792   Onset                            WB Music Corp.                              PA0001335215
2793   Opticon                          WB Music Corp.                              PA0001022575
2794   Our World                        WB Music Corp.                              PA0001741505
2795   Out Like That                    WB Music Corp.                              PA0001870872
2796   Out of Line                      WB Music Corp.                              PA0001640776
2797   Out Of My Head                   WB Music Corp.                              PA0001075310
2798   Out on the Town                  WB Music Corp.                              PA0001791458
2799   Outta Control                    WB Music Corp.                              PA0001298486
2800   Over The Hills And Far Away      WB Music Corp.                              EP0000314551; RE0000840949
2801   Overburdened                     WB Music Corp.                              PA0001296200
2802   Pain Redefined                   WB Music Corp.                              PA0001352640; PA0001296201
2803   Panama                           WB Music Corp.                              PA0000785636
2804   Pantomime                        WB Music Corp.                              PA0000914814; PA0000966498
2805   Parasite                         WB Music Corp.                              PA0001677916
2806   Part II                          WB Music Corp.                              PA0001854436
2807   Part Of Me                       WB Music Corp.                              PA0001845827
2808   Passenger                        WB Music Corp.                              PA0001911867
2809   Passenger                        WB Music Corp.                              PA0001029982
2810   Peacemaker                       WB Music Corp.                              PA0001859360
2811   Peacock                          WB Music Corp.                              PA0001753921
2812   Pearl                            WB Music Corp.                              PA0001753642
2813   Perfect                          WB Music Corp.                              PA0001084657
2814   Perfect Insanity                 WB Music Corp.                              PA0001687498
2815   Perfect World                    WB Music Corp.                              PA0001251377
2816   Pink Cellphone                   WB Music Corp.                              PA0001373481
2817   Pink Maggit                      WB Music Corp.                              PA0001029983
2818   Platinum                         WB Music Corp.                              PA0000914814
2819   Playing God                      WB Music Corp.                              PA0001676906



                                                   Page 65 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 440 of 467 PageID#
                                    29566
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                        Track                              Plaintiff                        Registration_Number
2820   Points Of Authority/99
       Problems/One Step Closer          WB Music Corp.                              PA0001937228
2821   Poltergeist                       WB Music Corp.                              PA0001849262
2822   Poprocks & Coke                   WB Music Corp.                              PA0001062007
2823   Prayer                            WB Music Corp.                              PA0001111236
2824   Pretty Hurts                      WB Music Corp.                              PA0001918127
2825   Primal Scream                     WB Music Corp.                              PA0000549203
2826   Promise                           WB Music Corp.                              PA0001251378
2827   Proof                             WB Music Corp.                              PA0001854436
2828   Pushin'                           WB Music Corp.                              PA0001087577
2829   Quando, Quando, Quando (with
       Nelly Furtado)                    WB Music Corp.                              EP0000162847; RE0000451824
2830   Radiate                           WB Music Corp.                              PA0001657838
2831   Radio                             WB Music Corp.                              PA0001939474
2832   Rain, Tax (It's Inevitable)       WB Music Corp.                              PA0001102058
2833   Ramble On                         WB Music Corp.                              EP0000267883
2834   Re-Creation                       WB Music Corp.                              PA0001022578
2835   Recovery                          WB Music Corp.                              PA0001741510
2836   Red Camaro                        WB Music Corp.                              PA0001878244
2837   Red Lipstick                      WB Music Corp.                              PA0001841921
2838   Redundant                         WB Music Corp.                              PA0001059862
2839   Release                           WB Music Corp.                              PA0001761877
2840   Remember                          WB Music Corp.                              PA0001111236
2841   Renegade                          WB Music Corp.                              PA0001038351
2842   Restless Heart Syndrome           WB Music Corp.                              PA0001859360
2843   Revival                           WB Music Corp.                              PA0000914815
2844   Rhinestone Cowboy                 WB Music Corp.                              Eu0000459595
2845   Rich Girl                         WB Music Corp.                              PA0001274357
2846   Right For Me                      WB Music Corp.                              PA0001149533
2847   Rise                              WB Music Corp.                              PA0001111236
2848   Roar                              WB Music Corp.                              PA0001861206
2849   Rock And Roll                     WB Music Corp.                              EP0000298501; RE0000820247
2850   Rock The BeaT                     WB Music Corp.                              PA0001679015
2851   Rockstar 101                      WB Music Corp.                              PA0001711708
2852   Romantic Dreams                   WB Music Corp.                              PA0001849262
2853   Rosemary                          WB Music Corp.                              PA0001849262
2854                                                                                 EP0000127232; EP0000107653;
       Round Midnight                    WB Music Corp.                              RE0000246069
2855   Run The World (Girls)             WB Music Corp.                              PA0001861905
2856   Running Out of Time               WB Music Corp.                              PA0001644610
2857   Rx Queen                          WB Music Corp.                              PA0001029983
2858   Sacred Lie                        WB Music Corp.                              PA0001352640; PA0001296201
2859   Sadiddy                           WB Music Corp.                              PA0001236712
2860   Said                              WB Music Corp.                              PA0001153778
2861   Same Girl                         WB Music Corp.                              PAu003411255
2862   Same Ol' Situation (S.O.S.)       WB Music Corp.                              PA0000440234
2863   Same Old You                      WB Music Corp.                              PA0001789997
2864   Save You                          WB Music Corp.                              PA0001644614



                                                    Page 66 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 441 of 467 PageID#
                                    29567
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                 Plaintiff                      Registration_Number
2865   Saving Faces                       WB Music Corp.                              PA0001022576
2866   Say What You Say                   WB Music Corp.                              PA0001118663
2867   Scumbag                            WB Music Corp.                              PA0001070002
2868   Sealion                            WB Music Corp.                              PA0001382155
2869   See The Light                      WB Music Corp.                              PA0001859360
2870   Send The Pain Below                WB Music Corp.                              PA0001859504
2871   Sentimental                        WB Music Corp.                              PA0000627933; PA0000597871
2872   She                                WB Music Corp.                              PA0000713967
2873   She Couldn't Change Me             WB Music Corp.                              PA0001095336
2874   She's A Rebel                      WB Music Corp.                              PA0001251316
2875   She's Got the Rhythm (And I Got
       the Blues)                         WB Music Corp.                              PA0000586645PAu001522810
2876   Shit Hits The Fan                  WB Music Corp.                              PA0001245810
2877   Shorty (Got Her Eyes On Me)        WB Music Corp.                              PA0001087581
2878   Should I Go                        WB Music Corp.                              PA0001236715
2879   Shout Out To The Real              WB Music Corp.                              PA0001852372
2880   Shut Up!                           WB Music Corp.                              PA0001251377
2881   Sickened                           WB Music Corp.                              PA0001790006
2882   Since I've Been Loving You         WB Music Corp.                              EP0000319292; RE0000843291
2883   Single Ladies (Put A Ring On It)   WB Music Corp.                              PA0001630370
2884   Sister Rose                        WB Music Corp.                              PA0000627931
2885   Slow                               WB Music Corp.                              PA0001762863
2886   Slow Dance                         WB Music Corp.                              PA0001767256
2887   Smash Into You                     WB Music Corp.                              PA0001624967
2888   Smoke, Drank                       WB Music Corp.                              PA0001847147
2889   Snake In The Grass                 WB Music Corp.                              PA0001251693
2890   So Far                             WB Music Corp.                              PA0001335214
2891   Social Enemies                     WB Music Corp.                              PA0000914813
2892   Somebody Stand By Me               WB Music Corp.                              PA0000705224
2893   Someone To Watch Over Me           WB Music Corp.                              E00000651512
2894   Song Of The Century                WB Music Corp.                              PA0001859360
2895   Sons Of Plunder                    WB Music Corp.                              PA0001296200
2896   Sorry                              WB Music Corp.                              PA0001335216
2897   Spin You Around                    WB Music Corp.                              PA0001249431
2898   Spun                               WB Music Corp.                              PA0001762863
2899   St. Jimmy                          WB Music Corp.                              PA0001251316
2900                                                                                  EP0000305686; RE0000819939;
       Stairway To Heaven                 WB Music Corp.                              RE0000820176
2901   Still Into You                     WB Music Corp.                              PA0001854435
2902   Stitches                           WB Music Corp.                              PA0000914814
2903   Stricken                           WB Music Corp.                              PA0001296198
2904   Stronger                           WB Music Corp.                              PA0001597242
2905   Stuck With Me                      WB Music Corp.                              PA0000774217
2906   Stupify                            WB Music Corp.                              PA0001000622
2907   Suckerface                         WB Music Corp.                              PA0001022575
2908   Sumthin' For Nuthin'               WB Music Corp.                              PA0000332225
2909   Sunshine                           WB Music Corp.                              PA0001335215
2910   Superpower                         WB Music Corp.                              PA0001918119



                                                     Page 67 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 442 of 467 PageID#
                                    29568
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                Plaintiff                      Registration_Number
2911   Swagger Jagger                    WB Music Corp.                              PA0001884104
2912   Swerve City                       WB Music Corp.                              PA0001849262
2913   Sydney                            WB Music Corp.                              PA0001225980
2914   Take My Hand                      WB Music Corp.                              PA0001644614
2915   Take You Down                     WB Music Corp.                              PA0001395676
2916   Tattoo Of My Name                 WB Music Corp.                              PA0001896737
2917   Teenage Dream                     WB Music Corp.                              PA0001753645
2918   Tell Me What Your Name Is         WB Music Corp.                              PA0001659058
2919   Tempest                           WB Music Corp.                              PA0001849262
2920   Ten Thousand Fists                WB Music Corp.                              PA0001347236; PA0001296198
2921   Thank You                         WB Music Corp.                              PA0001251377
2922   That's How You Like It            WB Music Corp.                              PA0001131257
2923   That's My Bitch                   WB Music Corp.                              PA0001762034
2924   That's What You Get               WB Music Corp.                              PA0001595073
2925   The Chill Of An Early Fall        WB Music Corp.                              PA0000472652
2926   The Curse                         WB Music Corp.                              PA0001697242
2927   The Game                          WB Music Corp.                              PA0001000622
2928   The Grouch                        WB Music Corp.                              PA0001059862
2929   The Last Song                     WB Music Corp.                              PA0001704476
2930   The Lazy Song                     WB Music Corp.                              PA0001869989
2931   The Night                         WB Music Corp.                              PA0001697227
2932   The Odyssey                       WB Music Corp.                              PA0001022577
2933   The One That Got Away             WB Music Corp.                              PA0001753639
2934   The Only Exception                WB Music Corp.                              PA0001676905
2935   The Real Slim Shady               WB Music Corp.                              PA0001040874
2936   The Red                           WB Music Corp.                              PA0001859504
2937                                                                                 EU0000402444; RE0000841595;
       The Song Remains The Same         WB Music Corp.                              EP0000316464; RE0000840966
2938   The Static Age                    WB Music Corp.                              PA0001859360
2939   The Wedding Song                  WB Music Corp.                              PA0000627930
2940   The Worst Day Ever                WB Music Corp.                              PA0001084655
2941   These Things                      WB Music Corp.                              PA0001741511
2942   They Ready                        WB Music Corp.                              PA0001995515
2943   Think                             WB Music Corp.                              PA0001204554; PA0001225979
2944   Think About It (Don't Call My
       Crib)                             WB Music Corp.                              PA0001087584
2945   Thinking About You                WB Music Corp.                              PA0001657895
2946   This Luv                          WB Music Corp.                              PA0001087578
2947   This Moment                       WB Music Corp.                              PA0001599219
2948   Till I Get There                  WB Music Corp.                              PA0001739115
2949   Timber                            WB Music Corp.                              PA0001868393
2950   Time Flies                        WB Music Corp.                              PA0001225979
2951   Time To Say Goodbye               WB Music Corp.                              PA0001644605
2952   Tommie Sunshine's Megasix
       Smash-Up                          WB Music Corp.                              PA0001753640
2953   Tongue Tied                       WB Music Corp.                              PA0001762863
2954   Torn                              WB Music Corp.                              PA0001697247
2955   Touch My Body                     WB Music Corp.                              PA0001769539



                                                    Page 68 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 443 of 467 PageID#
                                    29569
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                                 Plaintiff                      Registration_Number
2956   Toyfriend                          WB Music Corp.                             PA0001864275
2957   Trampled Underfoot                 WB Music Corp.                             Eu0000557531
2958   Turn It Off                        WB Music Corp.                             PA0001676905
2959   U Know What's Up                   WB Music Corp.                             PA0001087583
2960   U,U,D,D,L,R,L,R,A,B,Select,Start   WB Music Corp.                             PA0001373479
2961   Umbrella                           WB Music Corp.                             PA0001602373
2962   Until The End Of Time              WB Music Corp.                             PA0001015657
2963   Until The End Of Time              WB Music Corp.                             PA0001053379
2964   Up Out My Face                     WB Music Corp.                             PA0001677862
2965   Vapor Transmission (Intro)         WB Music Corp.                             PA0001022575
2966   Versus                             WB Music Corp.                             PA0001858836
2967   Violence Fetish                    WB Music Corp.                             PA0001000622
2968   Voices                             WB Music Corp.                             PA0001000622
2969   Waiting                            WB Music Corp.                             PA0001022884
2970   Wake Me Up When September
       Ends                               WB Music Corp.                             PA0001251317
2971   Walking Alone                      WB Music Corp.                             PA0001059865
2972   Walking Contradiction              WB Music Corp.                             PA0000774217
2973   Want                               WB Music Corp.                             PA0001000622
2974   Warning                            WB Music Corp.                             PA0001022884
2975   We Are Broken                      WB Music Corp.                             PA0001595053
2976   We Are Young                       WB Music Corp.                             PA0001791456; PA0001811978
2977   Welcome To Paradise                WB Music Corp.                             PA0000713967
2978   What Happened To You?              WB Music Corp.                             PA0001849262
2979   When Girls Telephone Boys          WB Music Corp.                             PA0001157470
2980   When I'm With You                  WB Music Corp.                             PA0001084656
2981   When It Rains                      WB Music Corp.                             PA0001595076
2982                                                                                 EU0000301134; RE0000819916;
       When The Levee Breaks              WB Music Corp.                             EP0000319303; RE0000840985
2983   Where The Lines Overlap            WB Music Corp.                             PA0001676905
2984   Where's Gerrold                    WB Music Corp.                             PA0001022574
2985   Who Am I Living For?               WB Music Corp.                             PA0001753640
2986                                                                                 PAu000755785; PA0000264133;
       Who's Gonna Fill Their Shoes       WB Music Corp.                             PA0000265526; PA0000258925
2987                                                                                 EU0000144295; RE0000767454;
       Whole Lotta Love                   WB Music Corp.                             EP0000267876; RE0000767436
2988   Why They Call It Falling           WB Music Corp.                             PA0001032265
2989   Wild Side                          WB Music Corp.                             PA0000332232
2990   Without You                        WB Music Corp.                             PA0000440233
2991   Work It Out                        WB Music Corp.                             PA0001073475
2992   www.memory                         WB Music Corp.                             PA0001013750
2993   XO                                 WB Music Corp.                             PA0001918135
2994   Y.A.L.A.                           WB Music Corp.                             PA0001919078
2995   You Can't Win                      WB Music Corp.                             PA0001789856
2996   You Love Me                        WB Music Corp.                             PA0001789870
2997   You're All I Need                  WB Music Corp.                             PA0000354505
2998   Your Love Is A Lie                 WB Music Corp.                             PA0001644614
2999   Crown                              WB Music Corp.                             PA0001858816



                                                    Page 69 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 444 of 467 PageID#
                                    29570
                               List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                                 Plaintiff                      Registration_Number
3000                                                                                   Eu0000845843; ; RE0000622816; ;
       Don't Let Me Be Misunderstood       WB Music Corp.                              EP0000198593; ; RE0000650481
3001   Lift Off                            WB Music Corp.                              PA0001768255
3002   Mr. Know It All                     WB Music Corp.                              PA0001851190
3003   Nickels And Dimes                   WB Music Corp.                              PA0001858821
3004   Run This Town                       WB Music Corp.                              PA0001678122
3005   Somewhereinamerica                  WB Music Corp.                              PA0001858818
3006                                       WB Music Corp. / Warner-Tamerlane
       2 Reasons                           Publishing Corp.                            PA0001865859
3007                                       WB Music Corp. / Warner-Tamerlane
       Ass Like That                       Publishing Corp.                            PA0001284525
3008                                       WB Music Corp. / Warner-Tamerlane
       Beach Is Better                     Publishing Corp.                            PA0001858808
3009                                       WB Music Corp. / Warner-Tamerlane
       Big Weenie                          Publishing Corp.                            PA0001284525
3010   Bitches & Bottles (Let's Get It     WB Music Corp. / Warner-Tamerlane
       Started)                            Publishing Corp.                            PA0001852363
3011                                       WB Music Corp. / Warner-Tamerlane
       But I Will                          Publishing Corp.                            PA0000669875
3012                                       WB Music Corp. / Warner-Tamerlane
       Check Me Out                        Publishing Corp.                            PA0001865883
3013                                       WB Music Corp. / Warner-Tamerlane
       Crack A Bottle                      Publishing Corp.                            PA0001848051
3014                                       WB Music Corp. / Warner-Tamerlane
       Do You Know What You Have           Publishing Corp.                            PA0001882749
3015                                       WB Music Corp. / Warner-Tamerlane
       Drive                               Publishing Corp.                            PA0001870025
3016                                       WB Music Corp. / Warner-Tamerlane
       Encore                              Publishing Corp.                            PA0001284526
3017                                       WB Music Corp. / Warner-Tamerlane
       Evil Deeds                          Publishing Corp.                            PA0001284525
3018                                       WB Music Corp. / Warner-Tamerlane
       How Forever Feels                   Publishing Corp.                            PA0001044172
3019                                       WB Music Corp. / Warner-Tamerlane
       Knockout                            Publishing Corp.                            PA0001848470
3020                                       WB Music Corp. / Warner-Tamerlane
       Living The Life                     Publishing Corp.                            PA0001648817
3021                                       WB Music Corp. / Warner-Tamerlane
       Love Money Party                    Publishing Corp.                            PA0001870000
3022                                       WB Music Corp. / Warner-Tamerlane
       Move That Dope                      Publishing Corp.                            PA0001888725
3023                                       WB Music Corp. / Warner-Tamerlane
       My Darlin'                          Publishing Corp.                            PA0001870022; PA0001920653
3024                                       WB Music Corp. / Warner-Tamerlane
       Neva End                            Publishing Corp.                            PA0001856290
3025                                       WB Music Corp. / Warner-Tamerlane
       Pon de Replay                       Publishing Corp.                            PA0001311248
3026                                       WB Music Corp. / Warner-Tamerlane
       Rain Man                            Publishing Corp.                            PA0001284524




                                                      Page 70 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 445 of 467 PageID#
                                    29571
                                List of Music Publisher Plaintiffs’ Copyrighted Compositions


                        Track                                Plaintiff                         Registration_Number
3027                                        WB Music Corp. / Warner-Tamerlane
       Revolver                             Publishing Corp.                            PA0001764628
3028                                        WB Music Corp. / Warner-Tamerlane
       Ridaz                                Publishing Corp.                            PA0001848889
3029                                        WB Music Corp. / Warner-Tamerlane
       Runnin                               Publishing Corp.                            PA0001848481
3030                                        WB Music Corp. / Warner-Tamerlane
       Saving Amy                           Publishing Corp.                            PA0001694078
3031                                        WB Music Corp. / Warner-Tamerlane
       Shine                                Publishing Corp.                            PA0001778259
3032                                        WB Music Corp. / Warner-Tamerlane
       Shine                                Publishing Corp.                            PA0001778259
3033                                        WB Music Corp. / Warner-Tamerlane
       Slip of the Tongue                   Publishing Corp.                            PA0000308826
3034                                        WB Music Corp. / Warner-Tamerlane
       SMS (Bangerz)                        Publishing Corp.                            PA0001870020
3035                                        WB Music Corp. / Warner-Tamerlane
       Take You                             Publishing Corp.                            PA0001884089
3036                                        WB Music Corp. / Warner-Tamerlane
       The Way You Love Me                  Publishing Corp.                            PA0000977102
3037                                        WB Music Corp. / Warner-Tamerlane
       Truth Gonna Hurt You                 Publishing Corp.                            PA0001852655
3038                                        WB Music Corp. / Warner-Tamerlane
       Turn On The Lights                   Publishing Corp.                            PA0001852654
3039                                        WB Music Corp. / Warner-Tamerlane
       Two More Lonely People               Publishing Corp.                            PA0001741421
3040                                        WB Music Corp. / Warner-Tamerlane
       Underground/Ken Kaniff               Publishing Corp.                            PA0001848054
3041                                        WB Music Corp. / Warner-Tamerlane
       We Can't Stop                        Publishing Corp.                            PA0001870026
3042                                        WB Music Corp. / Warner-Tamerlane
       When I Was Down                      Publishing Corp.                            PA0001087575
3043                                        WB Music Corp. / Warner-Tamerlane
       Worst Behavior                       Publishing Corp.                            PA0001967813
3044                                        WB Music Corp. / Warner-Tamerlane
       You Deserve It                       Publishing Corp.                            PA0001808144
3045                                        WB Music Corp. / Warner-Tamerlane
       You Give Me Love                     Publishing Corp.                            PA0000901849
3046                                        WB Music Corp. / Warner-Tamerlane
       Best Thing I Never Had               Publishing Corp. / W.B.M. Music Corp.       PA0001752857
3047                                        WB Music Corp. / Warner-Tamerlane
       Blue                                 Publishing Corp. / W.B.M. Music Corp.       PA0001918115
3048                                        WB Music Corp. / Warner-Tamerlane
       Gorilla                              Publishing Corp. / W.B.M. Music Corp.       PA0001869823
3049                                        WB Music Corp. / Warner-Tamerlane
       Haunted                              Publishing Corp. / W.B.M. Music Corp.       PA0001918115
3050                                        WB Music Corp. / Warner-Tamerlane
       Heaven                               Publishing Corp. / W.B.M. Music Corp.       PA0001918115
3051                                        WB Music Corp. / Warner-Tamerlane
       Jealous                              Publishing Corp. / W.B.M. Music Corp.       PA0001918143



                                                       Page 71 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 446 of 467 PageID#
                                    29572
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                                Plaintiff                     Registration_Number
3052                                   WB Music Corp. / Warner-Tamerlane
       Locked Out of Heaven            Publishing Corp. / W.B.M. Music Corp.      PA0001869823
3053                                   WB Music Corp. / Warner-Tamerlane
       POWER                           Publishing Corp. / W.B.M. Music Corp.      PA0001866095
3054                                   WB Music Corp. / Warner-Tamerlane
       Treasure                        Publishing Corp. / W.B.M. Music Corp.      PA0001869830
                            Warner/Chappell Music, Inc. and Sony/ATV and EMI Plaintiffs
3055                                                                              PA0001207060; PA0000954422;
       Guilty Conscience               Colgems-EMI Music Inc. / WB Music Corp. PA0000962146
3056                                   EMI April Music Inc. / Warner-Tamerlane
       Can A Drummer Get Some          Publishing Corp.                           PA0001750267; PA0001739931
3057                                   EMI April Music Inc. / Warner-Tamerlane
       Just Like Me                    Publishing Corp.                           PA0001033071; PA0000893385
3058                                   EMI April Music Inc. / Warner-Tamerlane
       Truth Hurts                     Publishing Corp.                           PA0001227182; PA0001159551
3059   Hot Tottie                      EMI April Music Inc. / WB Music Corp.      PA0001760557
3060                                   EMI April Music Inc. / EMI Blackwood
                                       Music Inc. / Warner-Tamerlaner Publishing
       Someone To Love Me (Naked)      Corp.                                      PA0001842413
3061                                   EMI April Music Inc. / EMI Blackwood
       Last Beautiful Girl             Music Inc. / WB Music Corp.                PA0000978638; PA0001006951
3062                                   EMI April Music Inc. / EMI Blackwood
       Out Of My Head                  Music Inc. / WB Music Corp.                PA0001750279; PA0001738574
3063                                   EMI April Music Inc. / EMI Blackwood
                                       Music Inc. / WB Music Corp. / Warner-
       Lighters                        Tamerlane Publishing Corp.                 PA0001842411
3064                                   EMI April Music Inc. / EMI Blackwood
                                       Music Inc. / WB Music Corp. / Warner-
       Make It Last Forever            Tamerlane Publishing Corp.                 PA0001375846; PA0001166656
3065                                   EMI April Music Inc. / EMI Blackwood
                                       Music Inc. / WB Music Corp. /
       Hot In Here                     Warner/Chappell Music, Inc.                PA0001853118; PA0001910894
3066                                   EMI April Music Inc. / EMI Blackwood
                                       Music Inc. / WB Music Corp. /
       That's My Kind Of Night         Warner/Chappell Music, Inc.                PA0001870880; PA0001967409
3067                                   EMI April Music Inc. / Sony/ATV Music
                                       Publishing LLC / Warner-Tamerlane
       Brand New                       Publishing Corp.                           PA0001858773
3068                                   EMI April Music Inc. / Unichappell Music
       Living In The Sky With Diamonds Inc.                                       PA0001678956
3069                                   EMI April Music Inc. / Unichappell Music
       Living Proof                    Inc. /Warner-Tamerlane Publishing Corp. PA0001841719
3070                                   EMI April Music Inc. / Unichappell Music,
       My Boo                          Inc.                                       PA0001159778
3071
       Appetite                          EMI April Music Inc. / W.B.M. Music Corp. PA0001699247; PA0001687431
3072
       Burn                              EMI April Music Inc. / W.B.M. Music Corp. PA0001227181; PA0001159079
3073                                                                               PA0001227181; PA0001159082;
       Confessions Part II               EMI April Music Inc. / W.B.M. Music Corp. PA0001160227


                                                    Page 72 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 447 of 467 PageID#
                                    29573
                                 List of Music Publisher Plaintiffs’ Copyrighted Compositions


                         Track                                 Plaintiff                        Registration_Number
3074
       Hey Daddy (Daddy's Home)              EMI April Music Inc. / W.B.M. Music Corp. PA0001700475; PA0001707160
3075
       U Got It Bad                          EMI April Music Inc. / W.B.M. Music Corp.   PA0001248726; PA0000846614
3076                                         EMI April Music Inc. / Warner-Tamerlane
       Above The Law                         Publishing Corp.                            PA0001808400
3077                                         EMI April Music Inc. / Warner-Tamerlane
       Cheated                               Publishing Corp.                            PA0001853123
3078                                         EMI April Music Inc. / Warner-Tamerlane
       I'm On Everything                     Publishing Corp.                            PA0001808404
3079                                         EMI April Music Inc. / Warner-Tamerlane
       I'm Still A Guy                       Publishing Corp.                            PA0001167815
3080                                         EMI April Music Inc. / Warner-Tamerlane
       Loud Noises                           Publishing Corp.                            PA0001808399
3081                                         EMI April Music Inc. / Warner-Tamerlane
       One of Those Lives                    Publishing Corp.                            PA0002004472
3082                                         EMI April Music Inc. / Warner-Tamerlane
       Take From Me                          Publishing Corp.                            PA0001808393
3083                                         EMI April Music Inc. / Warner-Tamerlane
       You Know What                         Publishing Corp.                            PA0001373489
3084                                         EMI April Music Inc. / Warner-Tamerlane
       A Milli                               Publishing Corp.                            PA0001651821; PA0001646370
3085                                         EMI April Music Inc. / Warner-Tamerlane
       Bad Girl                              Publishing Corp.                            PA0001227184; PA0001159548
3086                                         EMI April Music Inc. / Warner-Tamerlane
       Dirt Road Anthem                      Publishing Corp.                            PA0001694080
3087                                         EMI April Music Inc. / Warner-Tamerlane
       Einstein                              Publishing Corp.                            PA0001851192; PA0001771871
3088                                         EMI April Music Inc. / Warner-Tamerlane
       Enough Of No Love                     Publishing Corp.                            PA0001850232; PA0001833132
3089                                         EMI April Music Inc. / Warner-Tamerlane
       Good To Me                            Publishing Corp.                            PA0001016045
3090                                         EMI April Music Inc. / Warner-Tamerlane
       Ground Zero                           Publishing Corp.                            PA0001728545; PA0001706473
3091                                         EMI April Music Inc. / Warner-Tamerlane
       Hustlenomics                          Publishing Corp.                            PA0001648809; PA0001648764
3092                                         EMI April Music Inc. / Warner-Tamerlane
       I'm A G                               Publishing Corp.                            PA0001648787
3093                                         EMI April Music Inc. / Warner-Tamerlane
       Incredible                            Publishing Corp.                            PA0001387427; PA0001167536
3094                                         EMI April Music Inc. / Warner-Tamerlane
       It's Goin' Down                       Publishing Corp.                            PA0001349210; PA0001164441
3095                                         EMI April Music Inc. / Warner-Tamerlane
       Last Of A Dying Breed                 Publishing Corp.                            PA0001660091
3096                                         EMI April Music Inc. / Warner-Tamerlane
       Legs Shakin'                          Publishing Corp.                            PA0001933961
3097                                         EMI April Music Inc. / Warner-Tamerlane
       Pieces Of Me                          Publishing Corp.                            PA0001778259; PA0001760343
3098                                         EMI April Music Inc. / Warner-Tamerlane
       Rock the Pants                        Publishing Corp.                            PA0001720639



                                                        Page 73 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 448 of 467 PageID#
                                    29574
                               List of Music Publisher Plaintiffs’ Copyrighted Compositions


                       Track                                 Plaintiff                        Registration_Number
3099                                       EMI April Music Inc. / Warner-Tamerlane
       Simple Things                       Publishing Corp.                            PA0001227182; PA0001159549
3100                                       EMI April Music Inc. / Warner-Tamerlane
       That Ain't Me                       Publishing Corp.                            PA0001745296; PA0001744900
3101                                       EMI April Music Inc. / Warner-Tamerlane
       That's What It's Made For           Publishing Corp.                            PA0001227183; PA0001159550
3102                                       EMI April Music Inc. / Warner-Tamerlane
       The Bed                             Publishing Corp.                            PA0001227153; PA0001159332
3103                                       EMI April Music Inc. / Warner-Tamerlane
       We Were Us                          Publishing Corp.                            PA0001878243; PA0001947445
3104                                       EMI April Music Inc. / Warner-Tamerlane
       Hands in the Air                    Publishing Corp. / WB Music Corp.           PA0001869999
3105                                       EMI April Music Inc. / Warner-Tamerlane
                                           Publishing Corp. / WB Music Corp. /
       Gun Shot                            W.B.M. Music, Inc.                          PA0001868333
3106                                       EMI April Music Inc. / Warner-Tamerlane
                                           Publishing Corp. / WB Music Corp. /
       Super Bass                          W.B.M. Music, Inc.                          PA0001852528
3107                                       EMI April Music Inc. / Warner/Chappell
       All-American Girl                   Music, Inc.                                 PA0001590017
3108   Breakdown                           EMI April Music Inc. / WB Music Corp.       PA0000896279
3109   Heartburn                           EMI April Music Inc. / WB Music Corp.       PA0001158218; PA0001879469
3110   High Price                          EMI April Music Inc. / WB Music Corp.       PA0001659051
3111   I Do It For Hip Hop                 EMI April Music Inc. / WB Music Corp.       PA0001869933
3112   Niggaz Know                         EMI April Music Inc. / WB Music Corp.       PA0001884065
3113   Shackles (Praise You)               EMI April Music Inc. / WB Music Corp.       PA0001157819
3114   Turn It Up                          EMI April Music Inc. / WB Music Corp.       PA0001236716; PA0001159468
3115   Until It Breaks                     EMI April Music Inc. / WB Music Corp.       PA0001840841
3116   Up To You                           EMI April Music Inc. / WB Music Corp.       PA0001750517
3117   Where I Wanna Be                    EMI April Music Inc. / WB Music Corp.       PA0001087580; PA0001024534
3118   Who Is She 2 U                      EMI April Music Inc. / WB Music Corp.       PA0001236711; PA0001159573
3119                                       EMI April Music Inc. / WB Music Corp. /
       4 Years Old                         Warner-Tamerlane Publishing Corp.           PA0001842281
3120                                       EMI April Music Inc. / WB Music Corp. /
       Best Thing                          Warner-Tamerlane Publishing Corp.           PA0001690183
3121                                       EMI April Music Inc. / WB Music Corp. /
       Billionaire                         Warner-Tamerlane Publishing Corp.           PA0001740847; PA0001714525
3122                                       EMI April Music Inc. / WB Music Corp. /
       Hip Hop                             Warner-Tamerlane Publishing Corp.           PA0001852357; PA0001874306
3123                                       EMI April Music Inc. / WB Music Corp. /
       Hot Mess                            Warner-Tamerlane Publishing Corp.           PA0001679596; PA0001662752
3124                                       EMI April Music Inc. / WB Music Corp. /
       Nice Guys Finish Last               Warner-Tamerlane Publishing Corp.           PA0001656109
3125                                       EMI April Music Inc. / WB Music Corp. /     PA0001314213; PA0001159524;
       Real Hip Hop                        Warner-Tamerlane Publishing Corp.           PA0001241282
3126                                       EMI April Music Inc. / WB Music Corp. /
       Someone Else                        Warner-Tamerlane Publishing Corp.           PA0001870024
3127                                       EMI April Music Inc. / WB Music Corp. /     PA0001848047; PA0001706448;
       We Made You                         Warner-Tamerlane Publishing Corp.           PA0001957226



                                                      Page 74 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 449 of 467 PageID#
                                    29575
                                List of Music Publisher Plaintiffs’ Copyrighted Compositions


                        Track                                 Plaintiff                        Registration_Number
3128                                        EMI April Music Inc. / WB Music Corp. /
       A Little Home                        Warner/Chappell Music, Inc.                 PA0001853121; PA0001910890
3129                                        EMI April Music Inc. / WB Music Corp. /
       Be The Lake                          Warner/Chappell Music, Inc.                 PA0001743353; PA0002004490
3130   Working On A Tan                     EMI April Music Inc. / WB Music Corp..      PA0001742330; PA0002004468
3131                                        EMI Blackwood Music Inc. / Unichappell
       Untitled                             Music, Inc.                                 PA0001735849
3132                                        EMI Blackwood Music Inc. / W.B.M. Music
       No Such Thing As Too Late            Corp.                                       PA0001835409; PA0001882752
3133                                        EMI Blackwood Music Inc. / W.B.M. Music
       Sunburnt Lips                        Corp.                                       PA0001884828
3134                                        EMI Blackwood Music Inc. / W.B.M. Music
       Drink to That All Night              Corp. / WB Music Corp.                      PA0001953394; PA0001910988
3135                                        EMI Blackwood Music Inc. / Warner-
       Fuego                                Tamerlane Publishing Corp.                  PA0001884048
3136                                        EMI Blackwood Music Inc. / Warner-
       Red Lipstick                         Tamerlane Publishing Corp.                  PA0001771886; PA0001786336
3137                                        EMI Blackwood Music Inc. / Warner-
       Alone                                Tamerlane Publishing Corp.                  PA0001856241; PA0001786329
3138                                        EMI Blackwood Music Inc. / Warner-
       Blind                                Tamerlane Publishing Corp.                  PA0001771887; PA0001728367
3139                                        EMI Blackwood Music Inc. / Warner-
       Can't Be Friends                     Tamerlane Publishing Corp.                  PA0001787041; PA0001856245
3140                                        EMI Blackwood Music Inc. / Warner-
       Duffle Bag Boy                       Tamerlane Publishing Corp.                  PA0001680553; PA0001590878
3141                                        EMI Blackwood Music Inc. / Warner-
       Goodies                              Tamerlane Publishing Corp.                  PA0001263487; PA0001241896
3142                                        EMI Blackwood Music Inc. / Warner-
       I'm A Dog                            Tamerlane Publishing Corp.                  PA0001058124; PA0001114111
3143                                        EMI Blackwood Music Inc. / Warner-
       Let It Show                          Tamerlane Publishing Corp.                  PA0001802342; PA0001788316
3144                                        EMI Blackwood Music Inc. / Warner-
       Live Your Life                       Tamerlane Publishing Corp.                  PA0001850546; PA0001654952
3145                                        EMI Blackwood Music Inc. / Warner-
       Massage                              Tamerlane Publishing Corp.                  PA0001856242; PA0001786345
3146                                        EMI Blackwood Music Inc. / Warner-
       Motivation                           Tamerlane Publishing Corp.                  PA0001763331; PA0001760929
3147                                        EMI Blackwood Music Inc. / Warner-
       Number One                           Tamerlane Publishing Corp.                  PA0001299027; PA0001160616
3148                                        EMI Blackwood Music Inc. / Warner-
       Triple Beam Dream                    Tamerlane Publishing Corp.                  PA0001868417
3149                                        EMI Blackwood Music Inc. / Warner-
       We Owned The Night                   Tamerlane Publishing Corp.                  PA0001817027
3150                                        EMI Blackwood Music Inc. / Warner-
                                            Tamerlane Publishing Corp. / W.B.M.
       Up In It                             Music Corp.                                 PA0001834384; PA0001951620
3151                                        EMI Blackwood Music Inc. /
       Get Out Of This Town                 Warner/Chappell Music, Inc.                 PA0001590007; PA0001396401
3152                                        EMI Blackwood Music Inc. / WB Music
       Anywhere With You                    Corp.                                       PA0001917492


                                                       Page 75 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 450 of 467 PageID#
                                    29576
                                List of Music Publisher Plaintiffs’ Copyrighted Compositions


                        Track                                Plaintiff                         Registration_Number
3153                                        EMI Blackwood Music Inc. / WB Music
       Don't Pay 4 It                       Corp.                                       PA0001852368
3154                                        EMI Blackwood Music Inc. / WB Music
       Echoes Interlude                     Corp.                                       PA0001814506; PA0001788398
3155                                        EMI Blackwood Music Inc. / WB Music
       Everything                           Corp.                                       PA0001640776; PA0001335214
3156                                        EMI Blackwood Music Inc. / WB Music
       For The Fame                         Corp.                                       PA0001814505; PA0001788406
3157                                        EMI Blackwood Music Inc. / WB Music
       Gimmie That Girl                     Corp.                                       PA0001741424
3158                                        EMI Blackwood Music Inc. / WB Music
       How Many Drinks?                     Corp.                                       PA0001832802; PA0001917890
3159                                        EMI Blackwood Music Inc. / WB Music
       It Was Faith                         Corp.                                       PA0001657887
3160                                        EMI Blackwood Music Inc. / WB Music
       The Shape I'm In                     Corp.                                       PA0001741424; PA0001717909
3161                                        EMI Blackwood Music Inc. / WB Music
       King & Queens                        Corp.                                       PA0001814504; PA0001788319
3162                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Medicine Ball                        Corp.                                       PA0001848048; PA0001706432
3163                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       3 a.m.                               Corp.                                       PA0001848044; PA0001707168
3164                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Back in the Day                      Corp.                                       PA0001693859; PA0001707143
3165                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Bagpipes From Baghdad                Corp.                                       PA0001848045; PA0001706495
3166                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Bottoms Up                           Corp.                                       PA0001747296; PA0001856248
3167                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Deja Vu                              Corp.                                       PA0001848045; PA0001706428
3168                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       High                                 Corp.                                       PA0001808178
3169                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Insane                               Corp.                                       PA0001848044; PA0001666843
3170                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Kick It In The Sticks                Corp.                                       PA0001693858; PA0001707147
3171                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Must Be The Ganja                    Corp.                                       PA0001848040; PA0001706429




                                                       Page 76 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 451 of 467 PageID#
                                    29577
                                List of Music Publisher Plaintiffs’ Copyrighted Compositions


                        Track                                 Plaintiff                        Registration_Number
3172                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       My Kind of Crazy                     Corp.                                       PA0001693858; PA0001707144
3173                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       My Mom                               Corp.                                       PA0001848040; PA0001707169
3174                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Old Time's Sake                      Corp.                                       PA0001848040; PA0001706421
3175                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Same Song & Dance                    Corp.                                       PA0001848044; PA0001706456
3176                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       So Bad                               Corp.                                       PA0001861898; PA0001730981
3177                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Stay Wide Awake                      Corp.                                       PA0001848044; PA0001943940
3178                                        EMI Blackwood Music Inc. / WB Music
                                            Corp. / Warner-Tamerlane Publishing
       Take It To The Head                  Corp.                                       PA0001852373; PA0001844665
3179                                        EMI Blackwood Music Inc. / WB Music
       Play It Again                        Corp. / Warner/Chappell Music, Inc.         PA0001870876; PA0001967424
3180                                        EMI Feist Catalog Inc. / Warner-Tamerlane
       Trucker Anthem                       Publishing Corp.                            PA0001058125; PA0001142644
3181   Die In Your Arms                     Jobete Music Co. Inc. / WB Music Corp.      PA0001793961; EU0000456357
3182                                        Sony/ATV Music Publishing LLC / Warner-
       Picasso Baby                         Tamerlane Publishing Corp.                  PA0001398432; PA0001858799
3183                                        Sony/ATV Music Publishing LLC / EMI April
                                            Music Inc. / Warner-Tamerlane Publishing
       Love in This Club, Pt. II            Corp.                                       PA0001690182; PA0001658976
3184                                        Sony/ATV Music Publishing LLC / EMI April
       Here I Stand                         Music Inc. / WB Music Corp.                 PA0001673111; PA0001659007
3185                                        Sony/ATV Music Publishing LLC / EMI April
       Talk That Talk                       Music Inc. / WB Music Corp.                 PA0001848908; PA0002003919
3186                                        Sony/ATV Music Publishing LLC / EMI April
                                            Music Inc. / WB Music Corp. / W.B.M.
       Castle Made Of Sand                  Music Corp.                                 PA0001771874; PA0001780992
3187                                        Sony/ATV Music Publishing LLC / EMI April
                                            Music Inc. / WB Music Corp. / Warner-
       Jay Z Blue                           Tamerlane Publishing Corp.                  PA0001878202; PA0001858812
3188                                        Sony/ATV Music Publishing LLC / EMI
                                            Blackwood Music Inc. / Warner-Tamerlane
       Fast Lane                            Publishing Corp.                            PA0001842407
3189                                        Sony/ATV Music Publishing LLC / EMI
                                            Blackwood Music Inc. / Warner-Tamerlane
       Hotel Room Service                   Publishing Corp.                            PA0001677761




                                                       Page 77 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 452 of 467 PageID#
                                    29578
                           List of Music Publisher Plaintiffs’ Copyrighted Compositions


                   Track                                 Plaintiff                        Registration_Number
3190                                  Sony/ATV Music Publishing LLC / EMI
                                      Blackwood Music Inc. / Warner-Tamerlane
       Without A Woman                Publishing Corp.                             PA0001865872
3191                                  Sony/ATV Music Publishing LLC / EMI
       Dirt Road Diary                Blackwood Music Inc. / WB Music Corp.        PA0001870870; PA0001967431
3192                                  Sony/ATV Music Publishing LLC / EMI
       Get It Started                 Blackwood Music Inc. / WB Music Corp.        PA0001856139; PA0001833984
3193                                  Sony/ATV Music Publishing LLC / EMI
                                      Blackwood Music Inc. / WB Music Corp. /
       With The Lights On             Warner/Chappell Music, Inc.                  PA0001924140
3194                                  Sony/ATV Music Publishing LLC / Jobete
       Tears Of Joy                   Music Co Inc                                 PA0001821877
3195                                  Sony/ATV Music Publishing LLC / W.B.M.
       Mr. Right Now                  Music Corp./WB Music Corp.                   PA0001852397; PA0001780994
3196                                  Sony/ATV Music Publishing LLC / Warner-
       21                             Tamerlane Publishing Corp.                   PA0001741677; PA0001821636
3197                                  Sony/ATV Music Publishing LLC / Warner-
       American Superstar             Tamerlane Publishing Corp.                   PA0001638917; PA0001644943
3198                                  Sony/ATV Music Publishing LLC / Warner-
       Americano                      Tamerlane Publishing Corp.                   PA0001757746; PA0001752324
3199                                  Sony/ATV Music Publishing LLC / Warner-
       Back Around                    Tamerlane Publishing Corp.                   PA0001693110; PA0001777802
3200                                  Sony/ATV Music Publishing LLC / Warner-
       Bloody Mary                    Tamerlane Publishing Corp.                   PA0001757746; PA0001752323
3201                                  Sony/ATV Music Publishing LLC / Warner-
       Blunt Blowin                   Tamerlane Publishing Corp.                   PA0001807230; PA0001811893
3202                                  Sony/ATV Music Publishing LLC / Warner-
       Born This Way                  Tamerlane Publishing Corp.                   PA0001757756; PA0001751981
3203                                  Sony/ATV Music Publishing LLC / Warner-
       Cut Throat                     Tamerlane Publishing Corp.                   PA0001648869
3204                                  Sony/ATV Music Publishing LLC / Warner-
       Dance In The Dark              Tamerlane Publishing Corp.                   PA0001668360
3205                                  Sony/ATV Music Publishing LLC / Warner-
       Don't Know How To Act          Tamerlane Publishing Corp.                   PA0001647060; PA0001644874
3206                                  Sony/ATV Music Publishing LLC / Warner-
       Fall Asleep                    Tamerlane Publishing Corp.                   PA0001874350
3207                                  Sony/ATV Music Publishing LLC / Warner-
       Fashion Of His Love            Tamerlane Publishing Corp.                   PA0001757748; PA0001751985
3208                                  Sony/ATV Music Publishing LLC / Warner-
       Got Everything                 Tamerlane Publishing Corp.                   PA0001951624; PA0001874348
3209                                  Sony/ATV Music Publishing LLC / Warner-
       Government Hooker              Tamerlane Publishing Corp.                   PA0001757746; PA0001752316
3210                                  Sony/ATV Music Publishing LLC / Warner-
       Heavy Metal Lover              Tamerlane Publishing Corp.                   PA0001757748; PA0001751982
3211                                  Sony/ATV Music Publishing LLC / Warner-
       Highway Unicorn (Road To Love) Tamerlane Publishing Corp.                   PA0001757746; PA0001752322
3212                                  Sony/ATV Music Publishing LLC / Warner-
       Honestly                       Tamerlane Publishing Corp.                   PA0001856126; PA0001803614
3213                                  Sony/ATV Music Publishing LLC / Warner-
       In My Head                     Tamerlane Publishing Corp.                   PA0001742580; PA0001813215


                                                  Page 78 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 453 of 467 PageID#
                                    29579
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                               Plaintiff                          Registration_Number
3214                                     Sony/ATV Music Publishing LLC / Warner-
       In The Ayer                       Tamerlane Publishing Corp.                  PA0001647062; PA0001644948
3215                                     Sony/ATV Music Publishing LLC / Warner-
       International Love                Tamerlane Publishing Corp.                  PA0001771867
3216                                     Sony/ATV Music Publishing LLC / Warner-
       John                              Tamerlane Publishing Corp.                  PA0001807238
3217                                     Sony/ATV Music Publishing LLC / Warner-
       Let It Go                         Tamerlane Publishing Corp.                  PA0001951623; PA0001874344
3218                                     Sony/ATV Music Publishing LLC / Warner-
       Love Hangover                     Tamerlane Publishing Corp.                  PA0001742580; PA0001813216
3219                                     Sony/ATV Music Publishing LLC / Warner-
       Love Song                         Tamerlane Publishing Corp.                  PA0001691877; PA0001682742
3220                                     Sony/ATV Music Publishing LLC / Warner-
       Marilyn Monroe                    Tamerlane Publishing Corp.                  PA0001807225; PA0001822206
3221                                     Sony/ATV Music Publishing LLC / Warner-
       Marry The Night                   Tamerlane Publishing Corp.                  PA0001757748; PA0001751986
3222                                     Sony/ATV Music Publishing LLC / Warner-
       No Limit                          Tamerlane Publishing Corp.                  PA0001951617; PA0001874362
3223                                     Sony/ATV Music Publishing LLC / Warner-
       Not A Bad Thing                   Tamerlane Publishing Corp.                  PA0001896719
3224                                     Sony/ATV Music Publishing LLC / Warner-
       Paperbond                         Tamerlane Publishing Corp.                  PA0001874342
3225                                     Sony/ATV Music Publishing LLC / Warner-
       Permanent December                Tamerlane Publishing Corp.                  PA0001741420; PA0001708953
3226                                     Sony/ATV Music Publishing LLC / Warner-
       Romans Revenge                    Tamerlane Publishing Corp.                  PA0001786576
3227                                     Sony/ATV Music Publishing LLC / Warner-
       Side FX                           Tamerlane Publishing Corp.                  PA0001896430
3228                                     Sony/ATV Music Publishing LLC / Warner-
       Stackin                           Tamerlane Publishing Corp.                  PA0001841819
3229                                     Sony/ATV Music Publishing LLC / Warner-
       Starships                         Tamerlane Publishing Corp.                  PA0001807221; PA0001822042
3230                                     Sony/ATV Music Publishing LLC / Warner-
       Stupid Love                       Tamerlane Publishing Corp.                  PA0001924144
3231                                     Sony/ATV Music Publishing LLC / Warner-
       Take Back The Night               Tamerlane Publishing Corp.                  PA0001985062; PA0001896718
3232                                     Sony/ATV Music Publishing LLC / Warner-
       Talk Dirty                        Tamerlane Publishing Corp.                  PA0001924145
3233                                     Sony/ATV Music Publishing LLC / Warner-
       The Bluff                         Tamerlane Publishing Corp.                  PA0001874346
3234                                     Sony/ATV Music Publishing LLC / Warner-
       The Edge Of Glory                 Tamerlane Publishing Corp.                  PA0001757746; PA0001751987
3235                                     Sony/ATV Music Publishing LLC / Warner-
       The Plan                          Tamerlane Publishing Corp.                  PA0001874363; PA0001913727
3236                                     Sony/ATV Music Publishing LLC / Warner-
       The Queen                         Tamerlane Publishing Corp.                  PA0001757748; PA0001751984
3237                                     Sony/ATV Music Publishing LLC / Warner-
       The Show Goes On                  Tamerlane Publishing Corp.                  PA0001750275; PA0001735709
3238                                     Sony/ATV Music Publishing LLC / Warner-
       TRUE                              Tamerlane Publishing Corp.                  PA0001821294; PA0001882758



                                                    Page 79 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 454 of 467 PageID#
                                    29580
                            List of Music Publisher Plaintiffs’ Copyrighted Compositions


                    Track                              Plaintiff                           Registration_Number
3239                                   Sony/ATV Music Publishing LLC / Warner-
       Unfortunate                     Tamerlane Publishing Corp.                   PA0001856240; PA0001787038
3240                                   Sony/ATV Music Publishing LLC / Warner-
       Unusual                         Tamerlane Publishing Corp.                   PA0001771888; PA0001787047
3241                                   Sony/ATV Music Publishing LLC / Warner-
       Welcome To My Hood              Tamerlane Publishing Corp.                   PA0001844126; PA0001840262
3242                                   Sony/ATV Music Publishing LLC / Warner-
       What's Wrong With Them          Tamerlane Publishing Corp.                   PA0001741927; PA0001804877
3243                                   Sony/ATV Music Publishing LLC / Warner-
       Whip It                         Tamerlane Publishing Corp.                   PA0001807223; PA0001822050
3244                                   Sony/ATV Music Publishing LLC / Warner-
       You Just Need Me                Tamerlane Publishing Corp.                   PA0001771889; PA0001787045
3245                                   Sony/ATV Music Publishing LLC / WB
       All Alone                       Music Corp.                                  PA0001791456; PA0001810597
3246                                   Sony/ATV Music Publishing LLC / WB
       All Alright                     Music Corp.                                  PA0001791457; PA0001810599
3247                                   Sony/ATV Music Publishing LLC / WB
       Bomb                            Music Corp.                                  PA0001736350; PA0001883694
3248                                   Sony/ATV Music Publishing LLC / WB
       Boyfriend                       Music Corp.                                  PA0001834755
3249                                   Sony/ATV Music Publishing LLC / WB
       Carry On                        Music Corp.                                  PA0001791456; PA0001812238
3250                                   Sony/ATV Music Publishing LLC / WB
       Each Other                      Music Corp.                                  PA0001823951; PA0001763340
3251                                   Sony/ATV Music Publishing LLC / WB
       I Cry                           Music Corp.                                  PA0001864854; PA0001887864
3252                                   Sony/ATV Music Publishing LLC / WB
       I Did It For My Dawgz           Music Corp.                                  PA0001852371; PA0001874308
3253                                   Sony/ATV Music Publishing LLC / WB
       I Know You Want Me (Calle Ocho) Music Corp.                                  PA0001733983; PA0001706662
3254                                   Sony/ATV Music Publishing LLC / WB
       It Gets Better                  Music Corp.                                  PA0001791456; PA0001810595
3255                                   Sony/ATV Music Publishing LLC / WB
       Lace and Leather                Music Corp.                                  PA0001622996; PA0001647942
3256                                   Sony/ATV Music Publishing LLC / WB
       Lover's Thing                   Music Corp.                                  PA0001659046; PA0001755160
3257                                   Sony/ATV Music Publishing LLC / WB
       One Foot                        Music Corp.                                  PA0001791458; PA0001811984
3258                                   Sony/ATV Music Publishing LLC / WB
       She Ain't You                   Music Corp.                                  PA0001775944; PA0001772287
3259                                   Sony/ATV Music Publishing LLC / WB
       Some Nights                     Music Corp.                                  PA0001791456; PA0001810594
3260                                   Sony/ATV Music Publishing LLC / WB
       Some Nights (Intro)             Music Corp.                                  PA0001791456; PA0001810593
3261                                   Sony/ATV Music Publishing LLC / WB
       Stars                           Music Corp.                                  PA0001791456; PA0001810598
3262                                   Sony/ATV Music Publishing LLC / WB
       Turn Around (5,4,3,2,1)         Music Corp.                                  PA0001745024; PA0001821659
3263                                   Sony/ATV Music Publishing LLC / WB
       Why Am I the One                Music Corp.                                  PA0001791456; PA0001810596



                                                   Page 80 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 455 of 467 PageID#
                                    29581
                              List of Music Publisher Plaintiffs’ Copyrighted Compositions


                      Track                                 Plaintiff                        Registration_Number
3264                                      Sony/ATV Music Publishing LLC / WB
       Why You Up In Here                 Music Corp.                                 PA0001741641; PA0001821674
3265                                      Sony/ATV Music Publishing LLC / WB
       The Sky's The Limit                Music Corp. / Intersong USA                 PA0001742577; PA0001813221
3266                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Applause                           Publishing Corp.                            PA0001893358
3267                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       ARTPOP                             Publishing Corp.                            PA0001893362
3268                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Beg For It                         Publishing Corp.                            PA0001864144; PA0001772282
3269                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Dope                               Publishing Corp.                            PA0001893362
3270                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Heaven                             Publishing Corp.                            PA0001858834
3271                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Jewels N' Drugs                    Publishing Corp.                            PA0001893363
3272                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Let It Roll Part 2                 Publishing Corp.                            PA0001863569
3273                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Lose Control                       Publishing Corp.                            PA0001780014; PA0001755876
3274                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       MANiCURE                           Publishing Corp.                            PA0001893362
3275                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Maybe You're Right                 Publishing Corp.                            PA0001870023; PA0001920676
3276                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Morning After Dark                 Publishing Corp.                            PA0001780007; PA0001755873
3277                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Remember You                       Publishing Corp.                            PA0001872896
3278                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Swine                              Publishing Corp.                            PA0001893362
3279                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       The One I Love                     Publishing Corp.                            PA0001755880
3280                                      Sony/ATV Music Publishing LLC / WB
                                          Music Corp. / Warner-Tamerlane
       Tom Ford                           Publishing Corp.                            PA0001858805



                                                     Page 81 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 456 of 467 PageID#
                                    29582
                             List of Music Publisher Plaintiffs’ Copyrighted Compositions


                     Track                                 Plaintiff                        Registration_Number
3281                                     Sony/ATV Music Publishing LLC / WB
                                         Music Corp. / Warner-Tamerlane
                                         Publishing Corp. / Warner/Chappell
       Biggest Fan                       Music, Inc.                                 PA0001842280; PA0001896028
3282                                     Sony/ATV Music Publishing LLC / WB
                                         Music Corp. / Warner-Tamerlane
                                         Publishing Corp. / Warner/Chappell
       Bow Chicka Wow Wow                Music, Inc.                                 PA0001720333; PA0001767655
3283
                                         Sony/ATV Music Publishing LLC / WB
       Hustlin'                          Music Corp. / Warner/Chappell Music, Inc. PA0001367972; PA0001334589




                                                    Page 82 of 82
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 457 of 467 PageID#
                                    29583




                     PX-38 (proposed)
    Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 458 of 467 PageID#
                                        29584


                     Sound Recordings and Musical Compositions

              Works In Suit
              Sound Recordings                                       7,031
              Musical Compositions                                   3,402
              Total Works                                           10,433

              Intersection of Works In Suit
              Works Claimed Only As Sound Recordings                 4,475
              Works Claimed Only As Musical Compositions               882
              Works Claimed With Corresponding Sound                 2,556
              Recordings and Musical Compositions




Source: PX 1, PX 2
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 459 of 467 PageID#
                                    29585




                    PX-325 (admitted)
          Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 460 of 467 PageID#
                                              29586


  From:                                Zabek, Jason (CCI-Atlanta)
  Sent:                                Thursday, February 28, 2013 11 :28 AM
  To:                                  Civiletto, John (CCI-Atlanta)
  Subject:                             RE: This Is What the Copyright Alert System Looks Like in Action


  Anytime ...
  Please know that these messages have changed overtime and each time we work with Legal and customer care to make
  sure everyone is happy.

  Have good day.



  cox
  Jason Zabek
  Manager, Customer Safety
  404-269-8129 tel
  6305-A Peachtree Dunwoody Road, Atlanta GA 30328
  CTECH A10-154

  Visit the MyAxis page: TechOps
  (There are things that go bump on the Internet;
  We are the ones who bump back!)



  From: Civiletto, John (CCI-Atlanta)
  Sent: Thursday, February 28, 2013 11:19 AM
  To: Zabek, Jason (CCI-Atlanta)
  Subject: RE: This Is What the Copyright Alert System Looks Like in Action

  Got it..thx!


  From: Zabek, Jason (CCI-Atlanta)
  Sent: Thursday, February 28, 2013 11: 18 AM
  To: Civiletto, John (CCI-Atlanta); Agcaoili, Phil (CCI-Atlanta)
  Subject: RE: This Is What the Copyright Alert System Looks Like in Action

  Here ya go:

  Dear Customer,

  This message is to advise that Cox Communications has received a notice claiming that you are using your Cox High
  Speed Internet service to post or transmit material in violation of U.S. Copyright law. We have included a copy of the
  complaint, which identifies the party raising it and the material claimed to be infringing.

  We ask that you review the complaint and, if it is valid, promptly remove or disable access to the infringing material. If
  you disagree with the claims in the notice, you should contact the sender, and not Cox, to resolve the matter.

  As an Internet Service Provider, Cox is responsible, under the Digital Millennium Copyright Act ("DMCA"), to advise when
  we receive a notice asserting infringement by you. We are also required to take appropriate action if further claims are
  received that you do not resolve.




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                 COX- SONY- 00512332
                                                                                                                 PX-0325.0001
          Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 461 of 467 PageID#
                                              29587
  The material that you post or share online is your responsibility. Cox encourages responsible Internet use, but we do not
  monitor nor control the information you share. We have a duty, however, to take progressive steps when we received
  complaints of infringement.

  If we continue to receive infringement claims such as this one, concerning your use of our service, we will suspend your
  account and disable your Internet connection until you confirm you have removed the infringing material.

  To learn more about your responsibilities concerning copyrighted material, please refer to our help article at:
  http://ww2.cox.com/PeerToPeerNetworks

  General information & FAQs about DMCA notices:

  http://www. respectcopyrights. org/

  https ://www. ri aa. com/tool sforpa rents. ph p ?content sel ector=resou rces-m usi c-copyright-noti ces

  If you would like to reply to this email, please keep the subject line intact for tracking purposes.

  Sincerely,

  Cox Customer Security




  cox
  Jason Zabek
  Manager, Customer Safety
  404-269-8129 tel
  6305-A Peachtree Dunwoody Road, Atlanta GA 30328
  CTECH A10-154

  Visit the MyAxis page: TechOps
  (There are things that go bump on the Internet;
  We are the ones who bump back!)



  From: Civiletto, John (CCI-Atlanta)
  Sent: Thursday, February 28, 2013 11: 16 AM
  To: Zabek, Jason (CCI-Atlanta); Agcaoili, Phil (CCI-Atlanta)
  Subject: RE: This Is What the Copyright Alert System Looks Like in Action

  Ah - thanks for putting the pieces together - I guess in my mind I was thinking about CATS but I didn't realize today that
  we had the progressive steps all the way to termination ...

  Just for my education can you send me examples of our notification emails ... doesn't have to be every one ... just a
  couple ...

  Thx!


  From: Zabek, Jason (CCI-Atlanta)
  Sent: Thursday, February 28, 2013 9:06 AM
  To: Civiletto, John (CCI-Atlanta); Agcaoili, Phil (CCI-Atlanta)
  Subject: RE: This Is What the Copyright Alert System Looks Like in Action


                                                                  2




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                     COX- SONY- 00512333
                                                                                                                     PX-0325.0002
          Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 462 of 467 PageID#
                                              29588
  Hello Gentlemen,

  Cox has had a policy on this ever since I can remember and we have always enforced it. We have a more liberal strike
  policy that we enforce. They use the number 6, we are around 10 before termination. We only terminate 5 to 6 people
  a year and if they call me and start crying and begging, I feel bad and turn them back on.
  It starts with several warnings, then quarantine, then a strong lecture and if needed, termination.
                                                                                nd
  Lucky, 80% of our customers that share copyrighted material stop by the 2 warning. At each step we educate them on
  the illegal activity and our AUP.

  At this time, we are not using IBN (in browser) to warn the customer, we use email and our walled garden. That could
  change, yet our M&P has worked well over the past years so there is no need to add IBN right now.

  What this new Copyright Alert system has done, is copy what we have been doing for years with some slight
  modifications within each ISP.
  Randy Cadenhead was part of the discussions surrounding this new system. He helped to mold part of the agreement
  yet Cox decided not to participate for several reasons; We already had a system in place and working, they wanted
  customer calls to go to a call center run by a third party beholden to many movie studios, record companies, etc and we
  were not going to let them have access to our customers or their info and there was a fee that each ISP paid to this third
  party.

  We have worked closely with every large company (HBO, Universal, Warner Bros, etc) to have them digitally sign each
  complaint. This allows us to automate 90% of the complaints. It is probably higher than 90% but I have not had enough
  coffee so it was easier to type ... ©

  Last month, CATS handled 50670 DMCA complaints, taking action automatically compared to 2409 DMCA complaints
  that had to worked manually by our teams. We get well over

  Does that help? Holler if I have not answered your questions.

  cox
  Jason Zabek
  Manager, Customer Safety
  404-269-8129 tel
  6305-A Peachtree Dunwoody Road, Atlanta GA 30328
  CTECH A10-154

  Visit the MyAxis page: TechOps
  (There are things that go bump on the Internet;
  We are the ones who bump back!)



  From: Civiletto, John (CCI-Atlanta)
  Sent: Thursday, February 28, 2013 8:30 AM
  To: Zabek, Jason (CCI-Atlanta); Agcaoili, Phil (CCI-Atlanta)
  Subject: FW: This Is What the Copyright Alert System Looks Like in Action

  Guys- are we moving down this road also? I haven't heard about it ... if so, can I get a quick summary/briefing.

  thx




                                                               3




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                COX- SONY- 00512334
                                                                                                                PX-0325.0003
           Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 463 of 467 PageID#
                                               29589

  This Is What the Copyright Alert System Looks
  Like in Action
  Gizmodo I Feb 28, 2013
  I ~ ...~.~"'- -~'""'-"•"·"-•".. ~~ ...~-~~"-"'~..,.,~,.,"-~       I

   By now, you've heard enough about the Copyright Alert System to know what it is and,
   perhaps, how useless it could be. But what the hell will it look ...


                                                           ::::::::{";:;.:::::::.-::t:.;:::::>:::::~::::£\:~):::>::.::::::::::




               Pulse is a fast, fun and beautiful way to read your favorite biogs, magazines,
                             and newspapers. Start using pulse today (it's free).


  Sent from my mobile ....




                                                                                                             4




HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                                                                                        COX- SONY- 00512335
                                                                                                                                        PX-0325.0004
Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 464 of 467 PageID#
                                    29590




                    DX-337 (admitted)
     Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 465 of 467 PageID#
                                         29591




              This File Was Produced in Native Format Only




                                                                             Exhibit
                                                                                       exhibitsticker.com




                                                                            DX 337

HIGHLY CONFIDENTIAL -ATTORNEYS' EYES ONLY                               COX_SONY_00515537
                                                                            DX0337-0001
                   Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 466 of 467 PageID#
                                                       29592


2013 List Prices                              Starter               Essn               Pref              Prem             Prem-Plus       Ult
                                        bundled       only   bundled     only   bundled     only   bundled    only    bundled     only
                    Connecticut          28.99       31.99    41.99     42.99    56.99     56.99    67.99     67.99    75.99     75.99   99.99
New England         Rhode Island         25.99       28.99    37.99     39.99    53.99     53.99    65.99     65.99    73.99     73.99   99.99
                    Cleveland            26.99       29.99    39.99     42.99    54.99     54.99    65.99     65.99    73.99     73.99   99.99
                    Northern Virginia    25.99       28.99    38.99     39.99    53.99     53.99    65.99     65.99    73.99     73.99   99.99
Virginia            Roanoke              25.99       28.99    38.99     39.99    56.99     56.99    67.99     67.99    75.99     75.99   99.99
                    Hampton Roads        25.99       28.99    38.99     39.99    56.99     56.99    67.99     67.99    75.99     75.99   99.99
                    Gulf Coast           26.99       29.99    41.99     44.99    56.99     56.99    67.99     67.99    75.99     75.99   99.99
Florida             Gainesville          26.99       30.99    41.99     44.99    56.99     56.99    69.99     69.99    77.99     77.99   99.99
                    Middle Georgia       26.99       29.99    41.99     44.99    55.99     55.99    67.99     67.99    75.99     75.99   99.99
                    Oklahoma City        26.99       29.99    39.99     42.99    54.99     54.99    65.99     65.99    73.99     73.99   99.99
Oklahoma
                    Tulsa                26.99       29.99    39.99     42.99    54.99     54.99    65.99     65.99    73.99     73.99   99.99
                    Kansas/Arkansas      26.99       29.99    41.99     42.99    56.99     56.99    67.99     67.99    75.99     75.99   99.99
Central Region      Omaha                26.99       29.99    41.99     44.99    56.99     56.99    67.99     67.99    75.99     75.99   99.99
                    Sun Valley           26.99       29.99    41.99     44.99    56.99     56.99    67.99     67.99    75.99     75.99   99.99
                    New Orleans          26.99       29.99    41.99     43.99    55.99     55.99    67.99     67.99    75.99     75.99   99.99
Louisiana
                    Greater Louisiana    26.99       29.99    41.99     43.99    55.99     55.99    67.99     67.99    75.99     75.99   99.99
Arizona             Arizona              26.99       29.99    39.99     41.99    55.99     55.99    67.99     67.99    75.99     75.99   99.99
                    Orange County        26.99       28.99    41.99     43.99    55.99     55.99    67.99     67.99    75.99     75.99   99.99
                    Palos Verdes         26.99       28.99    41.99     43.99    55.99     55.99    67.99     67.99    75.99     75.99   99.99
California
                    Santa Barbara        26.99       29.99    39.99     41.99    55.99     55.99    67.99     67.99    75.99     75.99   99.99
                    San Diego            26.99       28.99    39.99     42.99    54.99     54.99    66.99     66.99    74.99     74.99   99.99
Las Vegas           Las Vegas            26.99       29.99    39.99     41.99    55.99     55.99    67.99     67.99    75.99     75.99   109.99
                   Case 1:18-cv-00950-LO-JFA Document 682-1 Filed 01/31/20 Page 467 of 467 PageID#
                                                       29593


2014 List Prices                              Starter               Essn               Pref              Prem             Prem-Plus       Ult
                                        bundled       only   bundled     only   bundled     only   bundled    only    bundled     only
                    Connecticut          29.99       32.99    46.99     48.99    62.99     62.99    73.99     73.99    83.99     83.99   99.99
New England         Rhode Island         29.99       32.99    43.99     45.99    59.99     59.99    69.99     71.99    79.99     79.99   99.99
                    Cleveland            29.99       32.99    44.99     46.99    60.99     60.99    71.99     71.99    81.99     81.99   99.99
                    Northern Virginia    29.99       32.99    43.99     45.99    59.99     59.99    69.99     71.99    77.99     77.99   99.99
Virginia            Roanoke              29.99       32.99    43.99     45.99    62.99     62.99    73.99     73.99    83.99     83.99   99.99
                    Hampton Roads        29.99       32.99    43.99     45.99    59.99     59.99    69.99     71.99    79.99     79.99   99.99
                    Gulf Coast           29.99       32.99    46.99     48.99    62.99     62.99    73.99     73.99    83.99     83.99   99.99
Florida             Gainesville          29.99       32.99    46.99     48.99    62.99     62.99    73.99     73.99    83.99     83.99   99.99
                    Middle Georgia       29.99       32.99    46.99     48.99    62.99     62.99    73.99     73.99    83.99     83.99   99.99
                    Oklahoma City        29.99       32.99    44.99     46.99    60.99     60.99    71.99     71.99    81.99     81.99   99.99
Oklahoma
                    Tulsa                29.99       32.99    44.99     46.99    60.99     60.99    71.99     71.99    81.99     81.99   99.99
                    Kansas/Arkansas      29.99       32.99    46.99     48.99    62.99     62.99    73.99     73.99    83.99     83.99   99.99
Central Region      Omaha                29.99       32.99    46.99     48.99    62.99     62.99    73.99     73.99    83.99     83.99   99.99
                    Sun Valley           29.99       32.99    46.99     48.99    62.99     62.99    73.99     73.99    83.99     83.99   99.99
                    New Orleans          29.99       32.99    46.99     48.99    62.99     62.99    73.99     73.99    83.99     83.99   99.99
Louisiana
                    Greater Louisiana    29.99       32.99    46.99     48.99    62.99     62.99    73.99     73.99    83.99     83.99   99.99
Arizona             Arizona              29.99       32.99    46.99     47.99    62.99     62.99    73.99     73.99    83.99     83.99   99.99
                    Orange County        29.99       32.99    46.99     47.99    61.99     61.99    73.99     73.99    83.99     83.99   99.99
                    Palos Verdes         29.99       32.99    46.99     47.99    61.99     61.99    73.99     73.99    83.99     83.99   99.99
California
                    Santa Barbara        29.99       32.99    46.99     47.99    61.99     61.99    73.99     73.99    83.99     83.99   99.99
                    San Diego            29.99       32.99    46.99     47.99    61.99     61.99    73.99     73.99    83.99     83.99   99.99
Las Vegas           Las Vegas            29.99       32.99    46.99     47.99    62.99     62.99    73.99     73.99    83.99     83.99   109.99
